Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 1 of 132




                     EXHIBIT 2
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 2 of 132



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                        FT. LAUDERDALE DIVISION

                                             CASE NO.: 18-CV-61047

       UNITED STATES OF AMERICA,

                        Plaintiff,

               v.

       US STEM CELL CLINIC, LLC, a Florida
       limited liability company,
       US STEM CELL, INC., a Florida profit
       corporation, and
       KRISTIN C. COMELLA and
       THEODORE GRADEL, individuals,

                        Defendants.

                          Rebuttal Expert Report of Elliot B. Lander, M.D., FASC

              I.      QUALIFICATIONS

           I am
             am aa Board
                    Board Certified
                           Certified Urologist
                                      Urologist and
                                                and Co-Medical
                                                      Co-Medical Director
                                                                   Director of Cell
                                                                               Cell Surgical
                                                                                     Surgical Network
                                                                                              Network
   (“CSN”), a translational research organization dedicated to the investigation of autologous stromal
   ("CSN"),
   vascular fraction
   vascular  fraction (“SVF”).
                       ("SVF"). II graduated
                                   graduated magna cum laude and Phi Beta KappaKappa from
                                                                                      from Occidental
                                                                                            Occidental
   College in 1982 with Distinction in Biochemistry,
                                          Biochemistry, after
                                                          after which
                                                                which I attended medical school at the
   University of California, Irvine from
                                     from 1982-1986.    Following medical school, I continued to study
                                          1982-1986. Following
   General Surgery and then Urologic Surgery at University of California Irvine, where, from 1992
   to 1997, I was on staff as a Clinical Assistant
                                         Assistant Professor
                                                   Professor of
                                                              of Urology.
                                                                 Urology. During this same timeframe,
                                                                                    Group.1
   I was also in practice as a partner physician at the Kaiser Permanente Medical Group.1

            I have been elected
                           elected as
                                    as a Fellow
                                         Fellow of the American
                                                         American College
                                                                    College of
                                                                             of Surgeons.
                                                                                Surgeons. I also served as
   Chief of Urology
   Chief       Urology at Eisenhower
                             Eisenhower Medical
                                           Medical Center
                                                     Center in Rancho
                                                                Rancho Mirage,
                                                                          Mirage, California,
                                                                                  California, and
                                                                                               and Chief
                                                                                                    Chief of
   Surgery
   Surgery at at John
                 John F. Kennedy
                           Kennedy Hospital
                                      Hospital in
                                                in Indio,
                                                   Indio, California.    have been
                                                           California. I have been on
                                                                                    on staff
                                                                                       staff at
                                                                                             at Eisenhower
                                                                                                 Eisenhower
   Medical Center for twenty years, and also act as an Expert Reviewer in Urology for the California
   Medical Board. In   In addition
                          addition to
                                    to my
                                       my current
                                           current role
                                                   role as
                                                        as Co-Founder
                                                           Co-Founder and Co-Medical Director of CSN, I
   continue to
   continue       perform clinical
               to perform    clinical research
                                       research on liposome
                                                     liposome encapsulated
                                                                encapsulated agents
                                                                               agents for
                                                                                      for the   treatment of
                                                                                          the treatment
   interstitial cystitis.

         With respect
              respect to my work with stem cells, I helped
                                                    helped develop a simple surgical method
                                                                                     method of
   SVF procurement
       procurement that
                    that has
                         has been
                             been used
                                  used by
                                       by CSN
                                          CSN since
                                              since 2010.   This SVF
                                                     2010. This  SVF procurement
                                                                      procurement procedure is

   1
   1 See   Curriculum Vitae, Elliot B. Lander, M.D., FASC attached hereto at Attachment 1.


                                                            1
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 3 of 132



   currently deployed under ten active International Review Board (“IRB”)
                                                                  ("IRB") investigational protocols,
   which I wrote along with my partner,
                                 partner, Mark
                                          Mark Berman,
                                               Berman, M.D.,
                                                        M.D., FASC.
                                                              FASC. Currently, over 10,000 patients
   are registered in the database.

          I have written extensively on SVF and various applications of autologous SVF procedures,
   including several articles published in peer reviewed journals. I lecture regularly around the world
   on SVF science, teach physicians to use SVF safely and effectively, and peer review regenerative
                                      journals.2
   medicine publications for several journals.2

              II.     STATEMENT OF OPINIONS

           Given my scientific expertise and medical experience and expertise, I have been asked to
   review and respond to Expert Reports submitted
                                              submitted byby the
                                                              the Government
                                                                   Government in  in this
                                                                                      this matter.
                                                                                           matter. In connection
   with this
   with   this work,
                work, I Ireviewed
                           reviewedvarious
                                       various materials,
                                                 materials, including
                                                                including information
                                                                             information referenced
                                                                                              referenced in     the
                                                                                                            in the
   Government’s Experts'
   Government's    Experts’ Reports,
                             Reports, asas well
                                           well as
                                                as materials
                                                   materials related
                                                                related to
                                                                         to the
                                                                            the surgical
                                                                                 surgical procedure
                                                                                           procedure performed
   by US Stem Cell Clinic, LLC (“USSCC”)
                                   ("USSCC") that involves the procurement of the patient’s    patient's own SVF
   for relocation into another
                       another area
                                area of
                                     ofthe
                                         thepatient’s
                                             patient's body
                                                       body (“SVF
                                                              ("SVF Procedure”).
                                                                       Procedure"). My review encompassed
   an evaluation of documentation detailing the surgical techniques
                                                               techniques used
                                                                             used in
                                                                                   in USSCC’s
                                                                                      USSCC's SVF Procedure,
                            protocol.3 Further,
   including the surgical protocol.3     Further,IIcarefully
                                                    carefullyreviewed
                                                                 reviewed the
                                                                            the scientific
                                                                                 scientific literature,
                                                                                             literature, including
   human clinical study data, to evaluate the safety and effectiveness
                                                                 effectiveness of USSCC’s
                                                                                     USSCC's SVF  SVF Procedure.
                                                                                                       Procedure.
   Finally, I considered the techniques and outcome measures
                                                           measures of USSCC’s
                                                                           USSCC's SVF Procedure relative
   to other surgical procedures involving
                                  involving human
                                               human stem
                                                        stem cells
                                                               cells to assess the safety and efficacy of the
   SVF Procedure compared to other commonly-performed surgical procedures involving stem cells.

           Based on my review of this
                                    this information,
                                          information, and for the the reasons
                                                                       reasons discussed
                                                                                discussed below, I believe
                                                                                                   believe
   with a reasonable degree of medical certainty that, contrary
                                                           contrary to the opinions
                                                                             opinions of the Government’s
                                                                                             Government's
   Experts:
   Experts: (1)
              (1) the patient’s SVF cells
                  the patient's      cells that
                                            that are
                                                  are collected
                                                       collected in
                                                                  in the
                                                                      the performance
                                                                           performance of USSCC's
                                                                                            USSCC’s SVF
                                                                                                      SVF
   Procedure do not undergo any changes before those same SVF cells are
   Procedure                                                                    are subsequently
                                                                                    subsequently relocated
   back into the patient's
   back            patient’s body;
                             body; and (2) the
                                             the use
                                                 use of
                                                      of SVF
                                                          SVF inin surgical
                                                                    surgical procedures
                                                                              procedures is safe
                                                                                            safe and
                                                                                                 and well-
                                                                                                     well-
   tolerated.

                         USSCC’sSVF
                      A. USSCC's SVFProcedure
                                    Procedure isis aa Surgery
                                                      Surgery involving
                                                              involving the Patient's
                                                                            Patient’s Unique SVF
                         Cells

            USSCC’s SVF
           USSCC's      SVF Procedure is a medical service that involves
                                                                      involves the
                                                                                 the relocation
                                                                                     relocation ofof aa patient’s
                                                                                                        patient's
   own SVF during a single outpatient
                                outpatient surgical
                                           surgical procedure,
                                                    procedure, performed
                                                                 performedatat aa US
                                                                                  USSCC
                                                                                     SCC clinic by a licensed
   healthcare professional
   healthcare   professional(“HCP”).           suggested by its name, a "stromal
                                ("HCP"). As suggested                      “stromal vascular fraction”
                                                                                                  fraction" is a
   fraction —– ororpart
                    partof
                         of–—adipose
                               adiposetissue.
                                        tissue.Specifically,
                                                Specifically,SVF
                                                               SVFisiscomprised
                                                                       comprisedentirely
                                                                                   entirely of
                                                                                            of aa population
                                                                                                  population of
   various stromal and vascular cells derived from the  the patient’s
                                                            patient's adipose tissue, including adipose stem
   cells (also
   cells  (also known
                   known as as"mesenchymal
                                 “mesenchymal stemstem cells"),
                                                          cells”), hematopoietic
                                                                    hematopoietic stemstem cells,
                                                                                             cells, pericytes,
                                                                                                       pericytes,
   endothelial/progenitor cells, white
                                    white blood
                                           blood cells,
                                                 cells, and
                                                        and fibroblasts.
                                                             fibroblasts. Obtaining these SVF cells merely
   requires separating the stromal and vascular cell populations (i.e., "fractions")
                                                                            “fractions”) from the adipocyte
   (fat) cell population (“fraction”)
                           ("fraction") of the patient’s
                                               patient's adipose tissue.



   2
   2   Id.
   3
   3   See US Stem Cell Clinic, LCC, A Step-by-Step Guide, attached hereto as Aftachment
                                                                              Attachment 2.


                                                            2
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 4 of 132



           USSCC’s SVF
           USSCC's   SVF Procedure
                           Procedure is designed to provide a regenerative effect
                                                                              effect to
                                                                                     to the
                                                                                        the patient’s
                                                                                             patient's body
   using the stromal and vascular
                           vascular cells’
                                    cells' innate biological
                                                  biological function
                                                             function to
                                                                      to heal
                                                                         heal and
                                                                               and repair
                                                                                   repair tissue.
                                                                                            tissue. Indeed,
   as discussed in detail in Section II.B below, the stromal and vascular cells in adipose tissue have
                           properties.4
   profound regenerative properties.4

            To collect the patient’s                                “tumescent liposuction”
                             patient's SVF cells, the HCP uses "tumescent         liposuction" ofof the
                                                                                                    the patient’s
                                                                                                        patient's
   adipose tissue. Next,
                     Next,the
                            the unwanted
                                 unwanted adipocyte
                                           adipocyte fraction
                                                       fraction is
                                                                is separated
                                                                   separated from the desired SVF (stromal
                   fractions) using routine surgical
   and vascular fractions)                      surgical tools—namely,
                                                         tools—namely, collagenase
                                                                            collagenase andand a FDA 510(k)-
                                                                                                         510(k)-
   cleared centrifuge device. As  As described
                                      described below,
                                                 below, the
                                                         the collagenase
                                                             collagenase breaks down the collagen strands
                   adipocyte, stromal and vascular cells together in the adipose
   that hold the adipocyte,                                                      adipose tissue—it
                                                                                           tissue—it does not,
   however, break down or otherwise impact any of these cells.5   cells.5 Finally,
                                                                           Finally, the
                                                                                     the SVF
                                                                                         SVF is
                                                                                              is suspended
                                                                                                 suspended in a
   sterile saline solution
                  solution soso that
                                that the SVF can be relocated
                                                       relocated back
                                                                   back into
                                                                         into the
                                                                              the patient’s
                                                                                   patient's body in a specific
   area of need. In
                  In short,
                      short, USSCC
                             USSCC offers
                                      offers aa medical
                                                medical service
                                                        service to its patients that has the effect of assisting
   in the body’s
          body's natural ability to repair itself.

           Importantly,
           Importantly, the     abovementioned surgical
                           the abovementioned      surgical techniques
                                                             techniques employed
                                                                          employed by        USSCC involve
                                                                                         by USSCC       involve
   relocation of the very same SVF cell population that previously existed in the patient’spatient's body, not
   the creation or manufacture
                    manufacture of of any
                                      any new
                                           new “product”
                                                "product" for
                                                           for introduction
                                                               introduction into
                                                                             into the
                                                                                   the body.
                                                                                        body. This is in stark
   contrast to FDA-regulated drug/biologic products,
                                                products, such as CAR-T therapies, that rely on collection
   of a patient’s cells, addition
        patient's cells, addition of
                                  of aa novel
                                        novel gene therapy in a laboratory, and subsequent growth of the
                                                                                    patient.66 USSCC's
   new product (i.e., stem cells + gene addition) for transplant back into the patient.        USSCC’s SVF SVF
   Procedure, in contrast, does not involve adding any novelnovel gene
                                                                   gene therapies
                                                                        therapies toto aa patient’s
                                                                                          patient's cells.

           Rather, in the case of USSCC’s
                                   USSCC's SVF Procedure, the stromal and vascular cells taken out of
   the patient in the performance of the procedure are the same cells that are put back into the patient.
   As explained in Section II.B below, the SVF cells
                                                 cells are
                                                       are non-engineered
                                                           non-engineered (i.e., not changed) but merely
   collected from the patient’s
                        patient's body using surgical tools in the operating room (not a laboratory) to
   separate them from the adipose tissue.

           Moreover, unlike
           Moreover,    unlike manufactured
                                manufactured drugs,
                                                drugs, the
                                                        the SVF
                                                             SVF Procedure
                                                                   Procedure does
                                                                               does not
                                                                                     not require USSCC
                                                                                                  USSCC to
   produce any cellular- or tissue-based product to uniform specifications for strength, quality and
           Whilesafety
   purity. While   safetyand
                          and efficacy
                               efficacy considerations
                                        considerations require
                                                          require that drug products be manufactured in a
   uniform manner for use in various patients, uniform processing is not necessary (nor for that matter
   feasible) with the SVF Procedure. Rather,
                                         Rather, the
                                                 the cell
                                                     cell population
                                                           population used
                                                                       used in the SVF Procedure is unique
   to each patient, including
                     including the
                                the specific
                                    specific stem
                                             stem cell
                                                    cell count.  The outcomes
                                                         count. The   outcomes of the
                                                                                    the SVF
                                                                                        SVF Procedure
                                                                                               Procedure are
        uniquely based
   also uniquely   based on
                          on the
                             the patient’s
                                  patient's own tissue and cannot
                                                              cannot bebe replicated
                                                                          replicated across
                                                                                      across patients.
                                                                                              patients. And,
   unlike drug products which are provided based on an established
                                                              established effective
                                                                           effective dose,
                                                                                     dose, the
                                                                                           the patient’s
                                                                                                patient's own

   4
   4 See Section II.B infra pages 4-8 (providing a detailed discussion of the regenerative properties of the stromal and
   vascular cell population contained in adipose tissue); see also Kershaw EE & Flier JS. Adipose tissue as an endocrine
   organ. J Clin Endocrinol Metab. 2004 Jun; 89(6):2548-56 (hereinafter
                                                                   (hereinafter cited
                                                                                 cited as “Kershaw
                                                                                          "Kershaw Paper”
                                                                                                     Paper" attached hereto as
   Attachment 3); Coelho M et al. Biochemistry of adipose tissue: an endocrine organ. Arch Med Sci. 2013; 9, 2: 191-
   Aftachment
   200, at 191 (hereinafter cited as “Coelho
                                     "Coelho Paper”                        Attachment 4).
                                               Paper" attached hereto as Aftachment
   5
   5 See Section II.B infra pages 4-8 (noting that collagenase does not affect any stromal, vascular, or adipocyte cells).
   6
   6 For example, CAR-T therapies involve extraction
                                                extraction of
                                                           of patient’s
                                                              patient's T-cells and subsequent addition in a laboratory of a
   novel special receptor gene (i.e., chimeric antigen receptor (CAR)) introduced by a virus into the T-cells to create an
   entirely new biologic product—one
                          product—one that
                                         that had
                                              had not
                                                   not previously
                                                       previouslyexisted
                                                                    existedin
                                                                            inthe
                                                                               thepatient’s
                                                                                    patient's body.
                                                                                              body. Large numbers of the CAR
   T-cells are grown in the laboratory and, ultimately, this novel, patentable, biologic product is given to the patient via
   infusion.


                                                               3
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 5 of 132



                                                                  body.7 The
   stem cells function to effect repair of damaged tissues in the body.7 The only feature SVF shares
        traditional FDA-regulated
   with traditional FDA-regulated biologic
                                      biologicdrug
                                               drug products,
                                                     products,such
                                                                such as
                                                                     as CAR-T
                                                                        CAR-T therapies,
                                                                               therapies, is
                                                                                           is that the
   stromal and vascular fractions are from a live source.

                      B. USSCC's
                      B. USSCC’s SVFSVF Procedure
                                        Procedure Does Not Alter
                                                  Does Not Alter the
                                                                  the Characteristics
                                                                      Characteristics of the
                                                                                      of the
                         Patient’s SVF Cells
                         Patient's

                                i.
                                L USSCC
                                   USSCC Uses    Surgical Tools
                                            Uses Surgical Tools to Collect
                                                                   Collect and
                                                                           and Relocate
                                                                               Relocate the
                                                                                        the Patients
                                                                                            Patients
                                   Preexisting SVF cells

           Dr. Yong suggested in her Expert Report that the SVF extracted by USSCC in performance
   of the procedure undergoes significant processing, however
                                                      however that
                                                               that is
                                                                     is not
                                                                        not the
                                                                             the case.
                                                                                 case. Instead, based on
                  USSCC’s surgical
   my review of USSCC's      surgical protocols, USSCC simply extracts
                                                                extracts the
                                                                          the patient’s
                                                                               patient's SVF cells, and
   uses limited surgical tools to remove the unwanted remains of the adipose tissue (i.e., adipocyte
   fraction) before relocating the same SVF cell population back into the same patient.

            As an initial matter, it is the SVF contained
                                                  contained in in the
                                                                  the patient’s
                                                                       patient's adipose tissue that USSCC’s
                                                                                                      USSCC's
   SVF Procedure targets for collection from the patient, as the stromal and vascular fractions contain
       patient’s regenerative
   the patient's                                   body.8 Indeed,
                 regenerative cells to heal the body.8      Indeed,as asexplained
                                                                         explained inin aa 2018
                                                                                           2018 study
                                                                                                study by Kilinc
              which II am
   et al., of which    am also
                           also an
                                 an author,
                                     author, "[a]dipose-derived
                                              “[a]dipose-derived stem
                                                                    stem cells
                                                                           cells ["ADSC"]
                                                                                 [“ADSC”] havehave regenerative
                                                                                                   regenerative
   potential and exhibit
   potential       exhibit anti-inflammatory,
                           anti-inflammatory, immunomodulatory,
                                                  immunomodulatory, and pro-angiogenic
                                                                                  pro-angiogenic effects [and]
   [b]ecause of these distinctive characteristics, SVF, which includes ADSC, holds a great promise
   in regenerative medicine       ."99 For
                    medicine .. . .”    Forthat
                                            thatreason,
                                                 reason, the
                                                          the relevant
                                                               relevant cell
                                                                         cell population at issue in USSCC’s
                                                                                                      USSCC's
   SVF Procedure is the SVF.

           The patient’s  SVF is
                patient's SVF  is collected
                                  collected via tumescent liposuction of the adipose tissue, after which
   USSCC cleans and separates the SVF from the unwanted adipocyte fraction (i.e., waste) using the
   surgical tools of collagenase and centrifugation. More
                                                        More specifically,
                                                             specifically, collagenase
                                                                            collagenase is is used in the SVF
   Procedure to help eliminate
   Procedure           eliminate unnecessary
                                   unnecessary adipocytes
                                                 adipocytes waste
                                                             waste that
                                                                    that surround
                                                                         surround thethe SVF.    Importantly,
                                                                                         SVF. Importantly,
   the collagenase enzyme effects only the collagen matrix of the adipose tissue that holds the three
                                                                              together.10 The
   cell fractions of adipose (stromal, vascular, and adipocyte (fat) cells) together.1°       The collagenase
                                                                                                  collagenase
                                                     11
   does not, however,
              however, break
                         break or
                                or digest
                                   digest any
                                          any cells.    Further,and
                                               cells." Further,  andcritically,
                                                                      critically, the
                                                                                   the collagenase
                                                                                       collagenase does not

   7
      See, e.g.,
   7 See,  e.g., Gimble
                  Gimble JM,                Bunnell BA. Adipose-derived
                            JM, Katz AJ, Bunnell          Adipose-derived stem
                                                                            stem cells for regenerative
                                                                                           regenerative medicine.
                                                                                                           medicine. Circ Res.
   2007;100:1249-1260; Bellows
   2007;100:1249-1260;        Bellows CF,
                                        CF, Zhang
                                             Zhang Y,
                                                    Y, Chen
                                                       Chen J, Frazier ML, Kolonin MG. Circulation
                                                                                            Circulation of progenitor cells in
   obese and lean
   obese         lean colorectal
                       colorectal cancer
                                   cancer patients.
                                            patients. Cancer Epidemiology Biomarkers & Prevention.
                                                                                             Prevention. 2011;20:2461-2468;
                                                                                                           2011;20:2461-2468;
   Bellows CF, Zhang Y, Simmons PJ, Khalsa AS, Kolonin MG. Influence of bmi on level           level of
                                                                                                     of circulating
                                                                                                        circulating progenitor
                                                                                                                      progenitor
   cells. Obesity. 2011; 19: 1722-1726.
   8
   8 See, e.g., Kilinc MO et al. The ratio of ADSCs to HSC-progenitors in adipose tissue derived SVF may provide the
           predict the
   key to predict    the outcome
                          outcome ofof stem-cell
                                       stem-cell therapy.
                                                 therapy. Clin Transl
                                                               Transl Med.
                                                                       Med. 2018,
                                                                              2018, 7: 5 (hereinafter
                                                                                         (hereinafter cited
                                                                                                       cited as "Kilinc
                                                                                                                 “Kilinc Paper"
                                                                                                                          Paper”
   attached hereto
   attached                Attachment 5); Hematti
              hereto as Aftachment            Hematti PP & Keating
                                                             Keating A (2013)
                                                                        (2013) Mesenchymal
                                                                                Mesenchymal stromal
                                                                                                stromal cells       regenerative
                                                                                                          cells in regenerative
   medicine: a perspective. Mesenchymal
   medicine:                     Mesenchymal stromal cells: biology and clinical
                                                                            clinical applications.
                                                                                     applications. Human Press, New York;
   Kokai LE, Marra
   Kokai         Marra K, Rubin JP (2014)(2014) Adipose
                                                Adipose stem
                                                         stem cells:                       applications for tissue repair and
                                                              cells: biology and clinical applications
   regeneration. Transl Res 63:399–408.
                                 63:399-408.
   9
   9 Kilinc Paper, Aftachment
                     Attachment 5 at 2.
   10
   m See,
      See, e.g., Autengruber A et al. Impact of enzymatic tissue disintegration on the level of surface molecule expression
   and   immune cell
   and immune       cell function.
                          function. Eur
                                    Eur J Microbiol
                                            Microbiol and
                                                       and Immunol,
                                                            Immunol, 2,2, pp.
                                                                          pp. 112-120
                                                                               112-120 (2012)
                                                                                        (2012) (noting
                                                                                                 (noting that,
                                                                                                          that, unlike
                                                                                                                 unlike dispase,
                                                                                                                        dispase,
   collagenase does not have any significant effects on tissue disintegration).
   11
   ii See Sakaguchi Y et al. Suspended cells from trabecular bone by collagenase digestion become virtually identical to
   mesenchymal stem cells obtained from marrow aspirates. Blood J Org., 2004 104: 2728-2735 (noting that “suspended  "suspended


                                                                4
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 6 of 132



   present any residual
   present      residual toxicity
                         toxicity or
                                  or damage            cells12 and
                                     damage to the SVF cells12 and is
                                                                   is removed
                                                                       removed prior
                                                                               prior to
                                                                                     to subsequent
                                                                                         subsequent
                                                13
   relocation of the SVF back into the patient.13
                                       patient.

           Likewise, USSCC’s     use of
                       USSCC's use   of an FDA 510(k)-cleared
                                                  510(k)-cleared centrifuge
                                                                    centrifuge helps clean and size the SVF
   so that only the desired SVF component is   is available
                                                  available for
                                                             for relocation
                                                                 relocation back
                                                                             back into
                                                                                   into the
                                                                                         the patient.
                                                                                             patient. Notably,
   centrifugation isis used
   centrifugation               numerous surgical
                       used in numerous     surgical procedures,
                                                      procedures, including
                                                                     including bone
                                                                                 bone marrow
                                                                                        marrow aspirate
                                                                                                  aspirate for
   regenerative purposes,
   regenerative  purposes, where
                            where the
                                    the device’s
                                        device's effect in separating cells and tissue does not subject
                              regulation.14 Similarly,
   these procedures to FDA regulation.14     Similarly, in
                                                         in USSCC's
                                                            USSCC’sSVF  SVFProcedure,
                                                                              Procedure, the
                                                                                           the centrifuge
                                                                                                centrifuge tool
   helps ensure that the small part of the organ (i.e., the SVF) is available for relocation back into the
   patient’s body
   patient's body during the SVF Procedure. The   The centrifugation
                                                       centrifugation process
                                                                        process does not result in anything
   being added back into the patient that was not already existing in the   the patient’s
                                                                                patient's body.

           Finally, it is critical to note that the surgical tools used by USSCC to wash and separate the
   SVF cells from the adipocyte cell  cell fraction
                                           fraction do
                                                     do not
                                                        not change
                                                             change the
                                                                      the physical
                                                                          physical form
                                                                                     form of
                                                                                           of the
                                                                                               the SVF
                                                                                                   SVFcells.
                                                                                                        cells. The
   stromal and vascular cells remain
                                  remain unchanged
                                            unchanged from
                                                         from their
                                                                their original
                                                                      original liquid
                                                                                liquid cellular
                                                                                       cellular form.
                                                                                                 form. Similarly,
   the adipocyte cell fraction (the remaining fat) is unchanged from its original foamy structural form,
   but is discarded as waste after
                                 after separation
                                       separation from
                                                    from the
                                                           the stromal
                                                               stromalandandvascular
                                                                              vascularcell
                                                                                        cellfractions.
                                                                                             fractions. USSCC’s
                                                                                                        USSCC's
   surgical techniques
             techniques do not convert any adipose fraction from structural structural to liquid, rather, it is the
   process of removing excess adipocyte debris that leaves behind a liquid cellular SVF component
                                                                                               properties.15
   (essentially identical to bone marrow aspirate) that is replete with regenerative properties.15

                              ii. The Original Regenerative Characteristics of the Patient’s
                                                                                   Patient's SVF Cells
                                  Do Not Change

                               position that
           Dr. Yong takes the position   that the
                                              the original
                                                   original structural
                                                             structural characteristics
                                                                         characteristics of cushioning and
   support of adipose tissue are changed through the performance
   support                                                 performance of USSCC's
                                                                               USSCC’s SVF      Procedure.16
                                                                                          SVF Procedure.16
   This conclusion, however, is an inaccurate over simplification of the cellular make up of adipose
   tissue and the regenerative characteristics
                               characteristics of
                                                of the
                                                   the SVF
                                                       SVF contained
                                                              contained inin adipose.
                                                                             adipose. Dr. Yong recognizes
   that SVF contained in adipose tissue is comprised of various cell types  types including pre-adipocytes
   and vascular endothelial cells—both of which are stem cells—and also admits that adipose tissue
                                                                17
   has multiple functions including regenerative functions.
                                                    functions.17   Yet, her
                                                                   Yet, her Expert
                                                                             Expert Report
                                                                                     Report fails to properly
   consider the
   consider  the functions
                 functions of
                           of adipose
                              adipose tissue
                                      tissue and
                                               and the
                                                    the cells
                                                        cells that
                                                               that comprise
                                                                    comprise it.    Those functions
                                                                                it. Those  functions include
                                                                                                      include

   cells from trabecular bone by collagenase digestion were virtually identical to mesenchymal stem cells obtained from
   marrow aspirates”).
            aspirates").
   12
   12 See Chang H et al. Safety of adipose-derived stem cells and collagenase in fat tissue preparation. Aesthetic Plast
   Surg. 2013 Aug; 37(4):802-8 ("no
                                  (“no toxicity resulting from residual collagenase or tumorigenicity associated with the
   ADSCs [adipose derived stem cells] was observed”).
                                               observed").
   13
   13 Confirmation that collagenase is washed out (i.e., removed) from the SVF is evidenced by simple assay. See, e.g.,
   Berman M & Lander E. A prospective safety study of autologous adipose-derived stromal vascular fraction using a
   specialized surgical processing system. American J of Cosmetic Surg.
                                                                      Surg. 2017:1–14,
                                                                            2017:1-14, at 8-9 (hereinafter cited as “Safety
                                                                                                                    "Safety
   Study”
   Study" attached hereto as Aftachment
                              Attachment 6).
   14
                indicated that use of
   14 FDA has indicated            of aa centrifuge
                                         centrifuge to
                                                    to remove
                                                       remove debris
                                                               debris from the desired
                                                                               desired cells or tissue
                                                                                                tissue does
                                                                                                       does not
                                                                                                             not constitute
                                                                                                                 constitute
   processing that would subject cells or tissue to regulation as a drug. See FDA Guidance, Same Surgical Procedure
   Exception under 21 CFR 1271.15(b): Questions and Answers Regarding the Scope of the Exception (Nov. 2017).
   15
   15 Autologous bone marrow aspirate for regenerative purposes is used routinely in surgery without FDA regulation as
   a drug product.
   16
      See Export
   16 See  Export Report
                   Report of Carolyn
                             Carolyn Yong,
                                        Yong, Ph.D.,
                                               Ph.D., dated
                                                       dated December
                                                             December 21,
                                                                        21, 2018,
                                                                            2018, at 4, 9-10
                                                                                        9-10 (hereinafter
                                                                                              (hereinafter cited     “Yong
                                                                                                           cited as "Yong
   Report”).
   Report").
   17
   17 See Yong Report at 6.




                                                              5
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 7 of 132



   regenerative tissue
   regenerative tissue repair
                       repair and healing, insulation, metabolic properties
                                                                 properties and energy storage, and
   complex endocrine properties.

            For example, as explained by Coelho, adipose tissue "is    “is no longer considered to be an inert
   tissue that stores fat . . . [t]his dynamic tissue is composed not only of adipocytes, but also of other
   cell types called the stroma-vascular fraction, comprising blood cells, endothelial cells, pericytes
                                                     18
   and adipose precursor cells among others.”others."18  Likewise,Kershaw
                                                        Likewise,  Kershaw emphasizes
                                                                              emphasizes that "adipose
                                                                                                “adipose tissue
   is aa complex,
          complex, essential,
                    essential, andand highly
                                        highly active
                                               active metabolic
                                                        metabolic and
                                                                   and endocrine
                                                                        endocrine organ.
                                                                                    organ... .. [that]
                                                                                                [that] not only
                                                                                                            only
   responds to afferent signals from traditional hormone systems and the central nervous system but
   also expresses and secretes factors with important                      functions.”19 InInfact,
                                                   important endocrine functions."19          fact,adipose
                                                                                                    adipose has
                                                                                                             has
                                                                                          20
   endocrine properties to such an    an advanced
                                          advanced degree
                                                    degree that
                                                            that The
                                                                 The Endocrine
                                                                      Endocrine Society
                                                                                  Society"   considers fat to be
                                                                                                               21
       “endocrine organ"
   an "endocrine   organ” as opposed to a simple fat storage organ that was traditionally understood.
                                                                                                  understood.21
   As also explained by Kershaw, “adipose "adipose tissue is integrally involved in coordinating a variety of
   biological processes
   biological   processes including
                              including energy
                                            energy metabolism,
                                                    metabolism, neuroendocrine
                                                                   neuroendocrine function,            immune
                                                                                     function, and immune
              22
   function.”
   function."'

           Importantly, adipose has the highest number of regenerative cells of any tissue in the body
              23
   by weight.
      weight.23   WhileDr.
                 While    Dr. Yong's
                               Yong’sreport
                                        reportincludes
                                                includesimages
                                                          imagesof  of adipose
                                                                       adipose tissue                micrograph,24
                                                                                tissue via electron micrograph,24
         images are outdated as electron
   these images                        electron micrograph
                                                  micrograph technology
                                                                  technology does
                                                                                does not              most critical
                                                                                      not show the most     critical
                        25
                  cells. As
   regenerative cells.25    Asexplained
                                explainedin  inaapublication
                                                  publication byby Birbrair,
                                                                     Birbrair, "until
                                                                               “until recently,
                                                                                      recently, light and electron
   microscopy were
   microscopy     were the          techniques able to visualize
                        the only techniques                 visualize [pericytes]
                                                                        [pericytes] and pericytes
                                                                                           pericytes distinct from
   vascular smooth
   vascular  smooth muscle        cells. . ..perivascular
                        muscle cells.         perivascular fibroblasts,
                                                              fibroblasts, juxtavascular
                                                                             juxtavascular microglia
                                                                                              microglia and other
                                                                                                              other
                                                                 26
   perivascular cells could not be identified precisely.”
                                                    precisely."26    Through the
                                                                    Through    the use
                                                                                   use of
                                                                                        of updated
                                                                                           updated photo imaging
   techniques, the
   techniques,   the structure
                     structure of of adipose
                                     adipose tissue
                                               tissue is now understood
                                                                understood as a complex
                                                                                    complex combination
                                                                                               combination of (1)
   stromal connective tissue with pre-adipocytes
                                        pre-adipocytes (progenitor
                                                           (progenitor stem
                                                                          stem cells);
                                                                                cells); (2) adipocytes (fat cells);
   and (3) a complex vascular network that includes the very important pericyte cells which represent
                           cells.27 There
   mesenchymal stem cells.27         Thereisisaasignificant
                                                  significantamount
                                                                amount of ofpublished
                                                                             published literature
                                                                                         literature devoted to the
   18
   18 Coelho Paper, Attachment 4.
   19
   19 Kershaw Paper, Attachment 3; see also Coelho Paper, Attachment 4.
   20
   20 The Endocrine Society has 18,000 members and serves "as       “as the primary professional home for endocrine scientists
   and clinical
   and    clinical practitioners."
                    practitioners.” SeeSee About
                                            About thethe Endocrine
                                                           Endocrine Society
                                                                        Society (last
                                                                                  (last visited
                                                                                         visited Jan.
                                                                                                   Jan. 21
                                                                                                         21 2019),
                                                                                                              2019), available
                                                                                                                       available at
   https://www.endocrine.org/about-us.
   21
   21 See Kershaw Paper, Attachment 3.
   22
   22
      Id. at 191.
   23
   23 See Mizuno H & Hyakusoku H. Fat grafting to the breast and adipose-derived
                                                                         adipose-derived stem cells: recent scientific consensus
   and controversy. Aesthet
                       Aesthet Surg
                                 Surg J. 2010 May-Jun;30
                                                May-Jun;30 (3):381-7
                                                              (3):381-7 atat 385
                                                                             385 (noting
                                                                                   (noting that
                                                                                            that “studies
                                                                                                 "studies have
                                                                                                           have shown
                                                                                                                 shown that
                                                                                                                          that 11 gg of
   adipose tissue
   adipose    tissue yields
                     yields approximately          108 stem
                             approximately 55 xx 108    stem cells,
                                                              cells, which
                                                                      which is
                                                                             is 100
                                                                                 100 —– 500   times greater
                                                                                        500 times     greater than   the number
                                                                                                               than the  number of
   mesenchymal stem
   mesenchymal      stem cells
                          cells (MSC)
                                (MSC) in 1 g of bone marrow");
                                                         marrow”); see also Kitigawa Y et al. History of discovery of human
   adipose-derived stem cells and their clinical application. Jpn. J Plast Reconstr Surg 2006; 49; 1097-1104.; Fraser JK,
   Wulur I, Alfonso Z, Hendrick MH. Fat tissue; an underappreciated source of stem cells for biotechnology. Trends
   Biotechnol 2006:24:150-154.
   24
   24 See Yong Report at 5.
   25
   25 See, e.g., Birbrair A et al. Pericytes at the intersection between tissue regeneration and pathology. Clin Sci (Lond).
   2015 Jan 1; 128(2):
                  128(2): 81–93.
                          81-93.
   26
   26 Birbrair A et al. Pericytes at the intersection between tissue regeneration and pathology. Clin Sci (Lond). 2015;
   128(2): 81–93.
             81-93.
   27
                                               Lipogems Co. attached hereto as Exhibit 1. Indeed,
   27 See Photos of Adipose Tissue from Lipogems                                                    Indeed, there
                                                                                                             there are hundreds
                                                                                                                        hundreds of
                  discussing the role of pericytes as stem cells. See, e.g., Birbrair A et al. Role of pericytes
   publications discussing                                                                              pericytes in skeletal
                                                                                                                     skeletal muscle
   regeneration and
   regeneration          fat accumulation.
                    and fat   accumulation. Stem
                                              Stem Cells     Dev. 2013
                                                      Cells Dev.     2013 Aug
                                                                           Aug 15;15; 22(16):
                                                                                       22(16): 2298-2314;
                                                                                                  2298–2314; Hardy
                                                                                                                 Hardy WRWR et al.
   Transcriptional
   Transcriptionalnetworks
                       networksinin single
                                     single perivascular
                                             perivascularcells
                                                            cellssorted
                                                                   sorted from
                                                                           from human
                                                                                  human adipose
                                                                                          adipose tissue
                                                                                                     tissue reveal
                                                                                                            reveal aa hierarchy
                                                                                                                       hierarchy of


                                                                    6
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 8 of 132



   various stem cells found in adipose tissue, and particularly the connective tissue in adipose tissue,
                                                                                     28
   especially the blood vessels (pericytes) intimately branching through the tissue.
                                                                              tissue.28

           Because of its stem
           Because          stem cell
                                 cell composition,
                                       composition, adipose
                                                      adipose tissue contains
                                                                         contains cells that
                                                                                         that have
                                                                                              have multiple
                                                                                                    multiple
   purposes critical for the development of new blood vessels, more fat, cartilage,
                                                                                  cartilage, muscle,
                                                                                             muscle, nerves,
   and other subcutaneous tissues. TheThe widespread
                                          widespread healing
                                                       healing system
                                                                 system in adipose tissue is important for
   repair of the body that suffers
   repair                   suffers injury,
                                    injury, trauma,
                                            trauma, and
                                                      and disease.    Fat also
                                                            disease. Fat   also surrounds
                                                                                surrounds vital organs and
   supports healing
   supports  healing in
                      in this
                         this manner.    Most of
                              manner. Most     ofthe
                                                  theimportant
                                                       important mesenchymal
                                                                    mesenchymal stem stem cells
                                                                                           cells come
                                                                                                 come from
                                                                                                       from
   vascular fractions,
   vascular  fractions, which
                        which include
                               include the
                                        the pericytes
                                            pericytes that
                                                       that are
                                                             are found
                                                                 found along
                                                                         along blood
                                                                                 blood vessels
                                                                                        vessels and also the
                                                         29
   endothelial progenitors found inside blood vessels.
                                                vessels.29   Stem cells
                                                            Stem   cells are
                                                                         are also
                                                                             also found around fat globules
   (the stromal fraction).

           There       abundant literature
           There is abundant     literature dedicated
                                               dedicated to     these important
                                                            to these   important regenerative
                                                                                     regenerative cells
                                                                                                    cells and
                                                                                                           and the
   properties of adipose
   properties      adipose due
                           due to the SVF cell population.
                                                     population. ForFor example,
                                                                        example, adipose
                                                                                    adipose contains
                                                                                              contains stem cells
   capable of repairing and regenerating damaged tissues such as irradiated skin, alleviating fibrotic
   changes, improving
   changes,    improving mobility
                           mobility andand vitality,
                                            vitality, and
                                                       and repairing
                                                            repairing structures
                                                                        structures suchsuch as       follicles and
                                                                                             as hair follicles
                30
   lymphatics.
   lymphatics.3° TheTheadipose
                         adiposestem
                                 stemcells
                                         cellsalso
                                                also serve
                                                      serve as
                                                             asprogenitors
                                                                 progenitors ofof cells
                                                                                   cells which
                                                                                          which contribute
                                                                                                 contribute to the
                                                   structures.31 Importantly,
   vascular network formation and vascular structures.31           Importantly, the
                                                                                  the adipose
                                                                                        adipose stem
                                                                                                stem cells serve a
        shared by stem cells located
   role shared                  located in nearly
                                              nearly all
                                                       all body
                                                           body tissues,
                                                                  tissues, including
                                                                            including bone marrow,
                                                                                               marrow, and their
   vascular functions serve a homologous regenerative function to that already present in the adipose
   tissue.32 Indeed,
   tissue.32  Indeed, omental
                      omental fat
                               fat is
                                    is called
                                       called the "policeman
                                                   “policeman of the abdomen”
                                                                         abdomen"33   33
                                                                                         and medical students are
   taught in basic general surgery thatthat the omental
                                                 omental fat
                                                           fat accelerates
                                                               accelerates healing.
                                                                             healing. A general surgeon wraps
   omental fat around a surgical bowel anastomosis to accelerate healing and prevent infection (not
   as a cushion).



   mesenchymal stem cells. Stem Cells. 2017 May; 35(5):1273-1289; Hindle P et al. The infrapatellar fat pad as a source
   of perivascular stem cells with increased chondrogenic potential for regenerative medicine. Stem Cells Transl Med.
   2017 Jan; 6(1):77-87; Kim EJ et al. Platelet-derived growth factor receptor-positive pericytic cells of white adipose
   tissue from critical limb ischemia patients display mesenchymal stem cell-like properties. Clin Orthop Surg. 2017 Jun;
   9(2):239-248.
   28
   28 See id.
   29
   29 See id.
   30
   30 See, e.g., Gimble JM, Katz AJ, Bunnell BA. Adipose-derived stem cells for regenerative medicine. Circ Res. 2007;
   100:1249-1260; Bellows
   100:1249-1260;     Bellows CF,
                               CF, Zhang
                                    Zhang Y, Chen J, Frazier ML, Kolonin MG. Circulation
                                                                                      Circulation of progenitor cells in obese
   and lean colorectal cancer patients. Cancer Epidemiol Biomarkers Prey.  Prev. 2011; 20:2461-2468; Bellows CF, Zhang Y,
   Simmons
   Simmons PJ, Khalsa
                    Khalsa AS, Kolonin MG. Influence
                                                Influence of bmi onon level
                                                                       level of
                                                                             of circulating
                                                                                 circulating progenitor
                                                                                             progenitor cells.
                                                                                                          cells. Obesity. 2011;
   19:1722-1726.
   31
      See, e.g., Traktuev DO et al. A population of multipotent CD34-positive adipose stromal cells share pericyte and
   31 See,
   mesenchymal surface markers, reside in a periendothelial location, and stabilize endothelial networks. Circ Res. 2008;
   102:77-85; Traktuev
   102:77-85;    Traktuev DO
                           DO etet al. Robust  functional vascular
                                       Robust functional   vascular network
                                                                     network formation
                                                                                formation in
                                                                                           in vivo      cooperation of adipose
                                                                                              vivo by cooperation       adipose
   progenitor and endothelial
   progenitor         endothelial cells.
                                   cells. Circ
                                          Circ Res.
                                               Res. 2009;
                                                     2009; 104:1410-1420;
                                                            104:1410-1420; Merfeld-Clauss
                                                                                Merfeld-Clauss S,    Gollahalli N,
                                                                                                  5, Gollahalli     March KL,
                                                                                                                 N, March
   Traktuev DO. Adipose
                    Adipose tissue
                             tissue progenitor
                                     progenitor cells  directly interact
                                                 cells directly interact with endothelial
                                                                                endothelial cells     induce vascular
                                                                                            cells to induce   vascular network
                                                                                                                       network
   formation. Tissue Eng Part A. 2010; 16:2953-2966; Merfeld-Clauss S et al. Adipose stromal cells differentiate along
   a smooth muscle lineage pathway upon endothelial cell contact via induction of activin A. Circ Res. 2014; 115:800-
   809.
   32
   32 See, e.g., Crisan M et al. A perivascular origin for mesenchymal stem cells in multiple human organs. Cell stem
   cell. 2008; 3:301-313.
   33
   88 See, e.g., Liebermann-Meffert D. The greater omentum: anatomy, embryology, and surgical applications. Surg Clin
   North Am. 2000 Feb; 80(1):275-93.


                                                                7
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 9 of 132



           In short, regeneration and repair (rather than cushioning) may be one of the most important
   functions of adipose and likely why there are 100-1000 times more repair cells (stem cells) found
      adipose tissue
   in adipose  tissue than
                       than in an equivalent
                                  equivalent volume
                                              volume ofof bone
                                                          bone marrow.   SVF maintains
                                                                marrow. SVF   maintains these
                                                                                         these natural
                                                                                               natural
   properties of the adipose tissue that were always present and always intended for the purpose of
   repair.

            In light of the above, I believe to a reasonable degree of medical certainty that the SVF that
   is injected back into the patient during USSCC’s
                                              USSCC's SVF procedure contains the same cells that were
   extracted from the patient’s                           cells continue
                          patient's body, and those SVF cells   continue to perform their innate function
   of healing and repair in the body as they did prior to USSCC’s
                                                             USSCC's SVF Procedure.

                         TheUse
                      C. The Useof
                                of SVF
                                   SVF in
                                        in Surgical
                                           Surgical Procedures
                                                    Procedures is Safe and Well-Tolerated

                                 i.
                                 L Scientific Literature Demonstrates the Safety of Autologous SVF

               evaluation of the
           An evaluation        the scientific
                                      scientific literature
                                                 literature reveals
                                                            reveals that autologous
                                                                          autologous use         SVF surgical
                                                                                          use of SVF    surgical
   procedures have
   procedures   have aa robust
                        robust safety
                                safety profile.    For example,
                                         profile. For  example, in aa review
                                                                       review ofof over
                                                                                   over 1000
                                                                                          1000 human
                                                                                                human clinical
                                                                                                         clinical
   trials on stem
   trials    stem cells,
                   cells, the
                           the authors
                                authors found
                                          found no nopublications
                                                       publications suggesting
                                                                     suggesting evidence
                                                                                   evidence of patient
                                                                                                  patient harm
                                                                                                           harm
                                                                             34
   associated with autologous
   associated       autologous stem cell treatment
                                               treatment for
                                                          for regeneration.34
                                                               regeneration. Additional
                                                                                 Additional confirmation
                                                                                               confirmation of
                            autologous treatment
   safety with respect to autologous      treatment with mesenchymal
                                                            mesenchymal stem cell  cell transplants,
                                                                                         transplants, including
                                                                                                      including
   those used in the performance of SVF surgical procedures, is evidenced in numerous publications
   throughout the scientific
   throughout                    literature.35 For
                    scientific literature.35     Forexample,
                                                      example, asasstated
                                                                    stated ininaa2015
                                                                                   2015study
                                                                                           studybybyMichalek
                                                                                                      Michalek
   evaluating the safety and efficacy of SVF in patients:

               [T]here is strong previously documented clinical evidence of safety of autologous
               non-manipulated or minimally manipulated
               non-manipulated                   manipulated cell
                                                              cell therapies.
                                                                   therapies. In
                                                                              In the first decade of
               the 21st century, more than 17,000 scientific articles involving 2,724 cell therapy
               clinical trials were published. These results include 323,000 patients treated with
                                                             treatments were very safe and often
               more than 675,000 cell therapy units. The treatments
               very effective
               very  effective in    the treatment
                                 in the   treatment of various
                                                        various diseases
                                                                 diseases with
                                                                            with the
                                                                                   the potential
                                                                                        potential to
                                                                                                  to
                                               worldwide.36
               significantly improve health worldwide.36


   34
   34 Van Pham P. Clinical trials for stem cell transplantation: when are they needed? Stem Cell Res Ther. 2016; 7:65.
   35
   36 See, e.g., Michalek J et al. Autologous adipose tissue-derived stromal vascular fraction cells application in patients
         osteoarthritis: a case
   with osteoarthritis:     case control
                                   control prospective
                                            prospective multi-centric
                                                         multi-centric non-randomized
                                                                           non-randomized study. GlobGlob Surg,
                                                                                                            Surg, 2017;
                                                                                                                  2017; 3(3): 1-9
                                                                                                                               1-9
   (hereinafter cited as "Michalek
                         “Michalek Study"
                                      Study” attached hereto as Aftachment
                                                                    Attachment 7); Guo J et al. Stromal vascular fraction: a
   regenerative reality? Part 2: mechanisms of regenerative action. J Plast Reconstr Aesthet Surg. 2016; 69(2):180-188;
   Nguyen A, Guo J, Banyard DA, et al. Stromal vascular fraction: a regenerative reality? Part 1: current concepts and
   review of the literature. J Plast Reconstr Aesthet Surg. 2016; 69(2):170-179;
                                                                      69(2):170-179; Benoit E, O’Donnell
                                                                                                   O'Donnell TF, Patel AN. Safety
   and  efficacy of autologous
   and efficacy       autologous cell therapy
                                        therapy in critical
                                                     critical limb
                                                               limb ischemia:
                                                                      ischemia: aa systematic
                                                                                     systematic review.
                                                                                                  review. Cell Transplant.
                                                                                                                Transplant. 2013;
   22(3):545-562; Ma XR et al. Transplantation of autologous mesenchymal stem cells for end-stage liver cirrhosis: a
   meta-analysis based on seven controlled trials. Gastroenterol Res Pract. 2015; Sun X, Ying J, Wang Y, et al. Meta-
   analysis
   analysis on    autologous stem
              on autologous           cell transplantation
                                stem cell   transplantation in     the treatment
                                                                in the   treatment of limb
                                                                                         limb ischemic.
                                                                                               ischemic. Int      Clin Exp
                                                                                                           Int J Clin   Exp Med.
                                                                                                                             Med.
   2015;8(6):8740-8748; Van Pham P. Clinical trials for stem cell transplantation: when are they needed? Stem Cell
   2015;8(6):8740-8748;
                2016;7:6; autologous
   Res Ther. 2016;7:6;     autologous bone
                                        bone marrow-derived
                                               marrow-derived stem stem cell
                                                                          cell transplantation
                                                                               transplantation inin patients
                                                                                                    patients with
                                                                                                             with type    diabetes
                                                                                                                   type 2 diabetes
   mellitus: a randomized placebo-controlled study. Cell Transplant. 2014;23(9):1075-1085; Kilinc OM et al. The ratio
   of ADSCs to HSC-progenitors in adipose tissue derived SVF may provide the key to predict the outcome of stem-cell
   therapy, Clin Trans Med. 2018; 7:5.
   36
   36 Michalek Paper, Aftachment
                        Attachment 7 at 8).


                                                                 8
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 10 of 132



            The scientific
                  scientific literature
                             literature is consistent
                                             consistent with my 2017
                                                                   2017 published
                                                                          published prospective
                                                                                      prospective safety study
    evaluating 1698
    evaluating   1698 autologous
                       autologous use             procedures performed
                                      use SVF procedures       performed between
                                                                            between 2011
                                                                                      2011 and            (“Safety
                                                                                              and 2016 ("Safety
             37
    Study”).
    Study").37    Morespecifically,
                More     specifically,thetheSafety
                                              SafetyStudy
                                                      Studyanalyzed
                                                             analyzed adverse
                                                                        adverse events
                                                                                  events associated
                                                                                           associated with
                                                                                                        with SVF
                                                                                                              SVF
    procedures to evaluate safety as a primary
    procedures                               primary objective and secondarily efficacy of SVF deployed
    through intra-articular
             intra-articular injections
                              injections and
                                           and intravenous
                                                intravenous infusions
                                                              infusions for
                                                                         for a variety of orthopedic and non-
    orthopedic conditions.
    orthopedic                   Importantly, the
                  conditions. Importantly,                  focused on SVF
                                                 the study focused        SVF procedures
                                                                                 procedures that usedused similar
                                                                                                            similar
    methods and protocols as USSCC’s
                                  USSCC's SVF Procedure. The    The Safety
                                                                    Safety Study
                                                                             Study data
                                                                                    data revealed
                                                                                          revealed (i) a very low
    number of reported
    number       reported adverse
                            adverse events
                                     events following
                                               following the
                                                          the SVF
                                                               SVF procedures
                                                                     procedures andand (ii)
                                                                                        (ii) a reduction
                                                                                                reduction in pain
    ratings after 6 months or more across a variety of musculoskeletal diseases and improvements in
       variety of
    a variety   of other
                    other degenerative
                           degenerative conditions.
                                            conditions. For
                                                          For example,
                                                                example, inin response
                                                                               response to to aapatient-reported
                                                                                                  patient-reported
    questionnaire regarding the occurrence of adverse events attributed by the patient, 515 respondents
                                      38
    (98.1%) answered
              answered with
                          with “no.”
                                "no."38   Similarly,the
                                         Similarly,   therate
                                                          rateof
                                                               ofany
                                                                  anysevere
                                                                       severe reaction
                                                                                reaction to
                                                                                          to the
                                                                                              the SVF
                                                                                                  SVF procedure
                                                                                                        procedure
    was reported
    was  reported by patients
                        patients at extremely
                                      extremely lowlow numbers,
                                                         numbers, 0.1%
                                                                    0.1% - 2.0%
                                                                             2.0% of of respondents,
                                                                                         respondents, and suchsuch
    responses were primarily related
    responses                     related to pain during the liposuction portion of the SVF           procedure.39
                                                                                                SVF procedure.39
    Importantly, no severe infections, allergic reactions, pulmonary embolic, or deep vein thromboses
    were reported following the SVF procedures.

            These robust findings of the Safety Study are in line with animal studies on SVF therapy.
    Indeed, SVF has been extensively used as a regenerative therapy in animals, particularly dogs and
                                          efficacy.40 For
    racehorses, with excellent safety and efficacy.4°  Forexample,
                                                           example, numerous
                                                                     numerous veterinary
                                                                               veterinary patients have
                                                                                                       41
    received intra-articular autologous SVF to mitigate arthritis and orthopedic injuries successfully.
                                                                                          successfully.41
    Finally, it should
    Finally,    should be noted that CSN now has aa 10,000
                                                        10,000 patient
                                                                patient database
                                                                        database that tracks safety and
    efficacy of SVF procedures, and to date, the reports of any concerns regarding the SVF procedures
    are extremely low.

           Based on my review of the scientific literature and my involvement in a prospective safety
    analysis of SVF procedures using the same
                                         same techniques
                                               techniques as
                                                           as USSCC’s,
                                                              USSCC's, I conclude that
                                                                                  that USSCC’s
                                                                                       USSCC's SVF
    Procedure is safe for patients.

                                   Dr.Lapteva's
                              ii. Dr.  Lapteva’sSafety
                                                 SafetyAssessment
                                                        AssessmentisisNot
                                                                      Not Supported
                                                                          Supported by the Science

            While Dr. Larissa Lapteva’s
                                 Lapteva's evaluation of the safety of USSCC’s
                                                                          USSCC's SVF Procedure attempts
                                                                     42
    to raise doubt as to the safety of USSCC’s           Procedure, her conclusions are not supported by
                                        USSCC's SVF Procedure,42
    a detailed review of the scientific literature and
                                                    and are
                                                         are not
                                                             not medically
                                                                 medically accurate.
                                                                             accurate. As an initial matter, in
    evaluating the
    evaluating   the scientific
                     scientific literature
                                literature to
                                            to assess
                                               assess the
                                                       the safety
                                                           safety and efficacy
                                                                        efficacy of the SVF
                                                                                         SVF Procedure,
                                                                                              Procedure, Dr.
    Lapteva
    Lapteva omitted
              omitted two
                       two of
                            of the most robust
                                           robust publications
                                                  publications inin the
                                                                    the world
                                                                         world on
                                                                                on the use of SVF in human
                                                                                                       human
                                             43                                   44
    orthopedics—the 2017
    orthopedics—the     2017 Safety Study43
                                       Study andand the
                                                     the 2017
                                                         2017 Michalek
                                                               Michalek Study,
                                                                            Study," each
                                                                                     each of
                                                                                          of which
                                                                                             which found no


    37
    37 See
        See Safety Study at Aftachment
                            Attachment 6.
    38
    38 Id. at 8.
    39
    39 Id.
    40
    4° See, e.g., Black LL, Gaynor J, Gahring D, et al. Effect of adipose-derived mesenchymal stem and regenerative cells
    on lameness in dogs with chronic osteoarthritis of the coxofemoral joints: a randomized, double-blinded, multicenter,
    controlled trial. Vet Ther. 2007; 8(4):272-284.
    41
    41 Id.
   '42See
       See Export Report of Larissa Lapteva, M.D., dated December 21, 2018.
    43
    43 See Safety Study, Aftachment
                          Attachment 6.
   "44 See
       See Michalek Study, Attachment 7.


                                                             9
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 11 of 132



    evidence of safety concerns
    evidence             concerns with
                                   with SVF
                                        SVF procedures.    The failure
                                              procedures. The   failure to
                                                                         to consider
                                                                            consider these
                                                                                      these peer-reviewed
                                                                                            peer-reviewed
    publications calls into question the rigor of Dr.
                                                  Dr. Lapteva’s
                                                      Lapteva's review.

            Additionally, Dr.
            Additionally,   Dr. Lapteva’s
                                 Lapteva's analysis
                                               analysis of   potential toxicity
                                                         of potential   toxicity concerns
                                                                                   concerns is not  not medically
                                                                                                         medically
               More specifically,
    accurate. More   specifically, while
                                    while Dr.
                                           Dr. Lapteva
                                                Lapteva attempts to suggest that USSCC’s
                                                                                      USSCC's SVF Procedure
    could present potential risks of pulmonary
                                      pulmonary embolism,
                                                    embolism, Dr. Lapteva’s
                                                                    Lapteva's conclusion is not well founded
    because it relies on studies of cultured
                                     cultured mesenchymal
                                                mesenchymal stemstem cells
                                                                      cells (“MSC”),
                                                                             ("MSC"), not not SVF.
                                                                                              SVF. For example,
         Lapteva’s evaluation
    Dr. Lapteva's   evaluation of the
                                   the Jung
                                        Jung study
                                               study involved
                                                      involved a family
                                                                  family with
                                                                           with aa familial
                                                                                    familial hypercoagulability
                                                                                               hypercoagulability
    (prone to pulmonary embolism) problem in Korea, and the stem cells they received were cultured
    stem cells, not SVF. For
                          For this
                              this reason,
                                   reason, the
                                             the findings
                                                 findings of
                                                          of the Jung study cannot be relied upon to analyze
    the safety of USSCC's
                   USSCC’s SVF Procedure.
                                     Procedure. Dr. Dr. Lapteva's
                                                         Lapteva’s evaluation
                                                                    evaluation of of aa second
                                                                                         second study,
                                                                                                  study, Tatsumi,
                                                                                                          Tatsumi,
    likewise refers to a patient who had stem cell transplantation and had a fatal PE; again however,
                                                          45
    that patient received cultured MSC and not SVF.  SVF.45   Theauthors
                                                             The   authors of
                                                                            of that
                                                                                that publication
                                                                                     publication also noted that
         pro-coagulant activity
    the pro-coagulant    activity in
                                   in the
                                       the sample
                                           sample was     only present
                                                     was only    present in cultured
                                                                               cultured cells,
                                                                                           cells, while
                                                                                                  while the fresh
                                                                                                              fresh
    uncultured adipose
    uncultured   adipose derived
                          derived cells
                                    cells (similar
                                          (similar toto SVF)
                                                        SVF) they evaluated
                                                                    evaluated did not have  have this   problem.46
                                                                                                   this problem.46
    Accordingly, this
    Accordingly,   this publication
                        publication isis not
                                         not relevant.   Additional articles
                                              relevant. Additional    articles cited byby Dr.
                                                                                            Dr. Lapteva
                                                                                                 Lapteva likewise
                                                                                                          likewise
                                               deployment.47
    involved treatments unrelated to SVF deployment.47

            MSC cell therapy and SVF deployment are entirely different cell therapy treatments and
    should not be confused with each other.      For example,
                                         other. For  example, MSC
                                                                MSC cells
                                                                       cells are occasionally autologous but
    mostly allogeneic (i.e., from another person), whereas SVF is nearly always autologous, as is the
    case with
    case  with USSCC's
                USSCC’s SVFSVF Procedure.
                                 Procedure. Further,
                                                Further, MSC
                                                         MSC cellcell lines
                                                                      lines are
                                                                             are cultured
                                                                                 cultured in aa laboratory
                                                                                                   laboratory to
                                                                                                  48
    represent a single lineage
                        lineage of
                                of cells,
                                   cells, while
                                           while SVF
                                                 SVF has
                                                       has four
                                                            four different
                                                                 different types
                                                                            types of
                                                                                   of stem
                                                                                       stem cells
                                                                                            cells"   in a unique
    number per individual. Finally,
                              Finally, not
                                       not all
                                           all MSCs
                                               MSCs are
                                                      are the
                                                          the same:
                                                               same: MSC lines contain MSC cells that are
    grown in culture
    grown       culture broth
                         broth containing
                               containing growth
                                             growth factors
                                                      factors and maymay have
                                                                           have different
                                                                                  different biochemical
                                                                                             biochemical and and
    histologic (microscopic
               (microscopic appearance)
                              appearance) characteristics
                                             characteristics compared
                                                              compared to to the fresh progenitor MSC cells
    identified as one of the components of SVF.

            For these reasons, studies using MSC lines for cell therapy cannot be used to evaluate the
    safety of
    safety    SVF Procedures.
           of SVF                 Indeed, I am
                    Procedures. Indeed,      am not
                                                 not aware
                                                      aware of
                                                             of any
                                                                any cases
                                                                      cases in
                                                                             in the
                                                                                 the world
                                                                                     world of
                                                                                           of pulmonary
                                                                                               pulmonary
    embolism due to an SVF Procedure.      There have
                              Procedure. There   have been
                                                       been tens of thousands of patients who have had
    SVF Procedures
          Procedures and                     pulmonary embolism with routine abdominal surgery is
                      and the incidence of pulmonary
    0.64%, suggesting that SVF may in fact be protective against pulmonary embolism.

            Dr. Lapteva also makes reference to alleged serious neurological complications based on
    her finding that one SVF procedure patient had elevated CSF fluid protein and multiple medical
    problems with
    problems  with urinary
                    urinary tract
                            tract infection. There is
                                  infection. There  is absolutely
                                                       absolutely no
                                                                  no evidence,
                                                                     evidence, however, that this was

    45
    45 See Tatsume
       See  Tatsume K K et al. Tissue factor triggers procoagulation
                                                       procoagulation in transplanted
                                                                             transplanted mesenchysmal
                                                                                           mesenchysmal stem stem cells
                                                                                                                  cells leading to
    thromboembolism. Biochem Biophys Res Commun. 2013; 431(2) 203-209.
    46
       Id.
    47
    47 See, e.g., Lalu MM et al. Safety of cell therapy
                                                therapy with
                                                        with mesenchymal
                                                              mesenchymalstromal
                                                                              stromalcells
                                                                                      cells(SafeCel
                                                                                            (SafeCell):
                                                                                                    l ): aa systematic
                                                                                                            systematic review and
    meta-analysis of clinical trials. PLoS One. 2012; 7(10) (retrospective
    meta-analysis                                                 (retrospective review
                                                                                   review of
                                                                                           of MSC
                                                                                              MSC injections);
                                                                                                    injections); Staff
                                                                                                                   Staff NP
                                                                                                                          NP et al.
    Safety of intrathecal autologous adipose-derived mesenchymal stromal cells in patients with ALS. Neurology. 2016
    Nov; 87(21) 2230-2234 (expanded MSC therapy); Hur JW et al.         al. Intrathecal
                                                                            Intrathecal transplantation
                                                                                        transplantation of autologous adipose-
    derived mesenchymal stem cells for treating spinal cord injury: A human trial. J Spinal Cord Med. 2016 Nov; 39(6)
    655-664 (expanded MSC cells).
    48
        The four
    48 The   four types
                   types are:
                          are:MSC,
                               MSC,pericytes,
                                     pericytes,endothelial
                                                  endothelial progenitor,
                                                               progenitor, and
                                                                            and hematopoietic
                                                                                 hematopoietic stem cells.
                                                                                                       cells. See Kilinc
                                                                                                                    Kilinc Paper,
    Attachment 5.


                                                                 10
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 12 of 132



    related to
    related      treatment with
             to treatment          SVF deployment.
                             with SVF    deployment. Further,
                                                          Further, her
                                                                   her discussion
                                                                        discussion of the
                                                                                        the Pak
                                                                                             Pak publication
                                                                                                  publication
                                   involved a patient that received SVF mixed with platelet rich plasma—
    regarding tendonitis effects involved
    comingling therapies
    comingling     therapiesmaymay cause
                                    causepotential
                                           potentialside
                                                      sideeffects.   Accordingly, itit is inaccurate
                                                            effects. Accordingly,          inaccurate for Dr.
    Lapteva to jump to the conclusion that SVF treatment would cause or raise the risk of these medical
                 Finally, her
    concerns. Finally,    her discussion
                              discussion of
                                          of possible
                                             possible retina
                                                       retina detachment
                                                              detachment is not supported by the scientific
    literature, and the exact etiology of the retina detachments is yet to be adjudicated and elucidated.

             In short, Dr. Lapteva has not shown any cause and effect or given a medical or physiologic
    reason as to why or how SVF would have caused any of the serious complications she described
    in her Export Report. Indeed,
                             Indeed, most
                                     most of
                                          of the toxicity reports cited by Dr. Lapteva involved treatments
    other than
    other  than SVF,
                  SVF, and
                        and certain
                              certain publications
                                      publicationsininfact
                                                         factsupport
                                                              supportthe
                                                                       thesafety
                                                                           safetyofofSVF.
                                                                                      SVF. In light of my
                                                                                           In light
    evaluation of
    evaluation   of Dr.
                    Dr. Lapteva’s                       the conclusions
                        Lapteva's report, I find that the   conclusions reached
                                                                         reached by Dr. Lapteva
                                                                                         Lapteva as to the
    safety of USSCC's
               USSCC’s Procedure
                           Procedure are not grounded
                                              grounded in an accurate
                                                                accurate or robust review of the scientific
                                                                                                  scientific
    literature.

                                   RobustSafe
                             iii. Robust  SafeSurgical
                                               SurgicalPractices
                                                       Practices Help
                                                                 Help Ensure
                                                                      Ensure Patients'
                                                                             Patients’ Safety

            The absence of safety concerns attributable to SVF procedures,
                                                                   procedures, including
                                                                               including USSCC’s
                                                                                         USSCC's SVF
    Procedure, is not surprising based on my evaluation of the medical standards and state regulatory
    requirements that
    requirements   that are
                        are in
                             in place
                                place to
                                       to help
                                          help ensure
                                               ensure patient
                                                      patient safety. While the
                                                              safety. While  the SVF
                                                                                  SVF Procedure
                                                                                       Procedure is not
                                               manufacturing practices (GMP) requirements applicable
    performed in accordance with the good manufacturing
             produced drug products,
    to mass produced          products, there are
                                               are nevertheless
                                                   nevertheless numerous protocols and precautions in
    place to ensure the patients’
                         patients' safety.

             For example, as a board certified surgeon, I can attest to the rigor of various state medical
    board requirements
    board    requirements toto which
                                which surgeon’s
                                       surgeon's must     adhere in order
                                                    must adhere       order to
                                                                             to prioritize
                                                                                 prioritize patient
                                                                                              patient safety.
                                                                                                       safety.
    Additionally, accepted safe surgical practices for SVF development are published in the scientific
    literature
    literature to help provide
                       provide guidance
                                 guidance as
                                           as to
                                              to the
                                                 the safety
                                                     safety of
                                                            of surgical
                                                               surgical techniques
                                                                        techniques for
                                                                                     for this
                                                                                          this procedure.
                                                                                               procedure. In
    fact, I routinely help train surgeons in the safe performance of SVF procedures.

           With respect to USSCC’s
                            USSCC's SVF SVF Procedure,
                                              Procedure, the procedure is performed under proper surgical
    conditions. Further,
    conditions.  Further, USSCC's
                           USSCC’s SVF SVF Procedure
                                             Procedure is subject
                                                             subject to regulation
                                                                         regulation by the Florida Board
                                                                                                      Board of
    Osteopathic Medicine
    Osteopathic   Medicine which
                             which classifies
                                     classifies various
                                                 various “levels”
                                                           "levels" of          surgery49 and
                                                                        office surgery49
                                                                     of office             and for
                                                                                               for which
                                                                                                    which the
    Florida Department of Health has established administrative rules governing the standard of care,
    requirements for
    requirements    for training
                        training and     equipment, and
                                  and equipment,         and standards
                                                               standards for
                                                                           for anesthesia
                                                                                 anesthesia and
                                                                                             and liposuction
                                                                                                   liposuction
                50
    procedures. Florida
    procedures.5°  Floridastatutes
                           statutes also
                                    also reflect
                                          reflect standards
                                                  standards and
                                                              and other
                                                                  other requirements relating to the practice
    of osteopathic  medicine.51 Finally,
       osteopathic medicine.51    Finally,medical
                                             medicalliterature
                                                       literature contains
                                                                   contains information
                                                                             information useful to stem cell
    therapy clinics with respect to appropriate processing controls for stem cell therapy transplants.

            In short, based on my review
                                   review of
                                          of the
                                              the scientific
                                                  scientific literature,
                                                             literature, including my evaluating of the
    studies presented in Dr. Lapteva’s Expert Report, as well as the surgical processes and procedures
                             Lapteva's Expert


    49
         See Florida
    49 See     Florida Board
                          Board of     Medicine "What
                                  of Medicine     “What are
                                                          are the
                                                                the Different
                                                                      Different Levels
                                                                                 Levels of
                                                                                         of Surgery"
                                                                                             Surgery” available
                                                                                                       available atat
    http://flboardofmedicine.gov/help-center/what-are-the-different-levels-of-surgery/.
    50
    5° See Florida Dept. of Health, Board of Medicine, Rule 64B8-9.009, Standard of Care for Office Surgery available
    at https://www.flrules.org/gateway/ruleNo.asp?id=64B8-9.009.
       haps ://www. flrules. org/gateway/ruleNo.asp?id=64B 8-9.009.
    51
    51 See 32 Fla. Statutes § 459.01 et seq.




                                                           11
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 13 of 132



    followed
    followed by USSCC
                 USSCC in the performance
                                  performance of
                                               of the SVF Procedure,
                                                            Procedure, I conclude
                                                                         conclude that USSCC’s
                                                                                       USSCC's SVF
    Procedure is overall safe for patients and well-tolerated.


            III.    CONCLUSION

           Based on the information
                         information thatthat I have reviewed,
                                                     reviewed, I believe that, to a reasonable degree of
    medical certainty,
    medical  certainty, USSCC’s
                        USSCC's SVF SVF Procedure
                                          Procedure isis a safe surgical
                                                                surgical procedure,
                                                                         procedure, and
                                                                                     and one that simply
    involves relocation
    involves  relocationof
                         of aa patient’s
                               patient's own
                                          own SVF
                                                SVF from
                                                     from one    location in
                                                            one location  in a patient's
                                                                               patient’s body
                                                                                         body to
                                                                                              to another,
                                                                                                 another,
    without any change in the physical or biological characteristics of those SVF cells.


            IV.     ATTACHMENTS

           Attachment 1: Curriculum vitae

           Attachment 2: US Stem Cell Clinic, A Step-by-Step Guide

           Attachment 3: Kershaw Paper 2004

           Attachment 4: Coelho Paper 2013

                      5: Kilinc Paper 2018
           Attachment 5•

           Attachment 6: Safety Study 2017

           Attachment 7: Michalek Study 2017

            V.      EXHIBITS USED TO SUPPORT OPINION

            Exhibit 1: Photos of Adipose Tissue Lipogems Co.

            VI.     MATERIALS REVIEWED

               Materialsrelated
           1. Materials  relatedto
                                 to USSCC's
                                    USSCC’ssurgical
                                            surgical protocols.
                                                     protocols.
           2. Other materials, including but not limited to scientific literature, as cited or referenced
           2.
              in this Report.
           3. The Government’s
           3.     Government's Export Reports:
                   a. Expert Report of Larissa Lapteva, M.D. dated December 21, 2018, and
                   a.
                      materials referenced therein.
                   b. Expert Report of Carolyn Yong, Ph.D. dated December 21, 2018, and
                      materials referenced therein.
                   c. Export Report of Randa F. Melhem, Ph.D. dated December 21, 2018, and
                   c.
                      materials referenced therein.




                                                     12
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 14 of 132



            VII.    OTHER AREAS OF POSSIBLE TESTIMONY

           I may offer testimony on topics, within my field of expertise and which are not currently
    known, but may be adduced at or before trial as the evidence develops. I will also be prepared to
    offer additional
    offer additional rebuttal
                     rebuttal testimony.
                              testimony. This
                                         This testimony
                                               testimony will
                                                          will be
                                                                be dependent
                                                                   dependent on
                                                                             on an  evaluation of the
                                                                                 an evaluation
    testimony on similar topics offered by a witness called by the opposing party.

            VIII. COMPENSATION

    None.

            IX.     PRIOR EXPERT TESTIMONY

    I have not testified by deposition or at trial in any case in the last four years.



            X. PUBLICATIONS
            X.   PUBLICATIONS

    Lander
    Lander E,   Berman M. Autologous
           E, Berman        Autologous Stromal
                                        Stromal Vascular
                                                Vascular Fraction:
                                                         Fraction: A
                                                                   A New
                                                                     New Era    Personal Cell
                                                                         Era of Personal Cell
    Therapy. JJ Stem
                Stem Cell
                     Cell Res
                          Res Dev
                              Dev Ther 2018 4:011.

    Lander E, Berman, M. Autologous Stromal Vascular Fraction Containing Stem Cells Combined
    with Low Intensity Shock Wave for the Treatment of Human Erectile Dysfunction. J Stem Cell
    Res Ther 2018, 8:9.
    Berman S, Uhlendorf T, Berman
                           Berman M,
                                   M, Lander
                                       Lander EB.
                                               EB. Effective
                                                    Effective Treatment
                                                              Treatment of Traumatic Brain Injury
    in Rowett Nude Rats with Stromal Vascular Fraction Transplantation. Brain Sci 2018, 8, 112.
    Manuscript accepted for publication:
                              publication: Draganov
                                           Draganov et
                                                    et al.
                                                       al. Lander
                                                           LanderE.
                                                                  E. “Delivery
                                                                     "Delivery of Oncolytic Vaccinia
    Virus by Matched
    Virus      Matched Allogeneic
                         Allogeneic Stem Cells
                                            Cells Overcomes
                                                  Overcomes Critical
                                                              Critical Innate
                                                                       Innate and
                                                                              and Adaptive
                                                                                  Adaptive Immune
                                                                                            Immune
                                                        th
    Barriers”" Journal of Translational Medicine Feb 27
    Barriers                                         27th 2018.

    Kilinc O,
           0, Santidrian A, Minev I, Toth R, Draganov D, Nguyen D, Lander E, Berman M, Minev B,
    and Szalay A. The ratio of ADSCs to HSC-progenitors in adipose tissue derived SVF may provide
    the key to predict the outcome of stem-cell therapy. Clin Trans Med (2018) 7:5
    Berman S, Uhlendorf TL, Mills DK, Lander EB, Berman MH, Cohen RW. Validation of Acoustic
    Wave Induced Traumatic Brain Injury in Rats. Brain Sci. 2017 Jun 2;7(6).
    Berman M, Lander E. A  A Prospective
                             Prospective Study
                                          Study of
                                                of Adipose
                                                   Adipose Derived Stromal Vascular Fraction Using
    a Specialized Surgical Processing system. The American Journal Cosmetic Surgery. Feb 2017 (1-
    14).
    Lander EB, Berman MH, See J. Stromal Vascular Fraction Cells: Applications in Chronic Pain.
    Techniques in Regional Anesthesia and Pain Management. 19 (2015) 10-13.




                                                       13
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 15 of 132



    Lander EB, Berman MH, See J. Stromal Vascular Fraction Combined with Shock Wave for the
    Treatment
    Treatment of Peyronie's
                  Peyronie’s Disease.
                             Disease. Plast. Reconstr.
                                             Reconstr. Surg. Glob Open
                                                                  Open 2016;4:e631;
                                                                       2016;4:e631; doi: 10.1097
                                                                                         10.1097
    Published online 2 March 2016.
    Lander EB, See JR. Intravesical
                          Intravesical instillation of pentosan polysulfate encapsulated
                                                                             encapsulated in a liposome
                                                                                               liposome
    nanocarrier for interstitial cystitis. Am J. Clin. Exp. Urol. 2014;2(2):145-148
    Lander EB. Lee I. Giant Scrotal Lipomatosis. J. Urol. 156: 1773, 1996.
    Lander      Severe Hemoglobinuria
    Lander EB. Severe    Hemoglobinuria Masquerading
                                          Masquerading as       hematuria following
                                                       as gross hematuria following mitral valve
                                                                                           valve
    replacement. J. Urol. 153: 1639, 1995.
    Lander EB,
    Lander  EB, Shanberg
                 Shanberg AM,AM, Tansey
                                 Tansey LA,
                                        LA, Sawyer
                                              Sawyer DE,
                                                     DE, Groncy
                                                         Groncy PK,
                                                                 PK, Finkelstein
                                                                      Finkelstein JZ.
                                                                                    JZ. The
                                                                                        The use
                                                                                            use of
    continent diversion in the Management of rhabdomyosarcoma of the Prostate in childhood J. Urol.
    147: 1602, 1992.
    Lander
    Lander EB,  Hewitt CW,
           EB, Hewitt       Black KS Martin
                       CW, Black        Martin DC. Evaluation
                                                      Evaluation of      Renal Allograft
                                                                  of rat Renal Allograft Model
                                                                                         Model in
    comparison to man: A physiological perspective. J. Urol. 136:710, 1986.
    Vyden JK, Nagasawa K, Kanazawa M, Rose, Seino Y, Robertson M, Lander EB. Lack of effect
    of Cyclandelate in Peripheral Arterial disease. Angiology 35:1, 1984.
    DeHaan  FP, Delker
    DeHaan FP,  Delker G,G, Covey
                            Covey W, Bellomo
                                      Bellomo A, Brown
                                                   Brown J, Ferrara
                                                              Ferrara D, Haubrich
                                                                         Haubrich R, Lander
                                                                                      Lander EB,
                                                                                              EB,
    MacArthur C.
    MacArthur     Electrophilic Aromatic
               C. Electrophilic Aromatic Substitution.
                                          Substitution.6.6. A
                                                            A Kinetic
                                                              Kinetic Study
                                                                      Study of     Formylation of
                                                                            of the Formylation
    Aromatics with 1, 1-Dichloromethyl Methyl Ether in Nitromethane. J. Org. Chem., 1984, 49 (21),
    pp 3963–3966
       3963-3966
    Detection of Unsuspected cognitive impairment in Cardiac rehabilitation patients. Chapter 24 in
    “Post Myocardial Infraction Management and
    "Post                                   and Rehabilitation.’’
                                                Rehabilitation." M. Dekker, Inc, 1983.
    Study of Salivary and Serum Antibody Response in Mice following oral challenge with S. Mutans.
    Winning paper at California statewide NASA Youth Science Congress. Los Angeles, California.
    1978.
    Book Author:

    Co-author    "The Stem Cell Revolution."
    Co-author of “The           Revolution.” By Mark Berman MD and Elliot Lander MD. 2015
    Authorhouse Company

    Authored “Forward”
    Authored  "Forward" in  “Desmystifying Stem
                         in "Desmystifying  Stem Cells-
                                                 Cells- A Real Life
                                                        A Real Life Approach."
                                                                    Approach.” By
                                                                               By Bohdan
                                                                                  Bohdan
    Olesnicky MD and Naota Hashimoto DC.


            XI. SUPPLEMENTATION
            XI.   SUPPLEMENTATION

    I reserve the right to supplement this report or my testimony.




                                                    14
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 16 of 132



    Dated:
    Dated: January
           January 22,
                   22, 2018
                       2019            Respec
                                       Respec       ubmitted,
                                                    ubmitted


                                         'at
                                          of B.
                                             B. ander,
                                                ander, MD,
                                                        MD, FACS
                                                            FACS
                                       Board Certified Urologist
                                       Board Certified Urologist
                                       Co-Founder
                                       Co-Founder and
                                                    and Co-Medical
                                                        Co-Medical Director,
                                                                   Director, Cell
                                                                             Cell Surgical
                                                                                  Surgical
                                       Network
                                       Network




                                         15
                                         15
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 17 of 132




                ATTACHMENT
                ATTACHMENT 11
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 18 of 132




     CURRICULUM
     CURRICULUM VITAE
                VITAEI I~ELLIOT
     CURRICULUMVITAE      ELLIOTB.B.B.
                          ELLIOT       LANDER,
                                    LANDER, MD,
                                       LANDER, MD,
                                                FACS
                                               MD, FACS

     Certified
     Certified Diplomate
     Certified  Diplomateof
               Diplomate ofofthe  American
                               theAmerican
                             the   AmericanBoard of Urology
                                             Board
                                           Board of Urology
                                                    of Urology



     Fellow
     Fellow of
             of the
                 the American
                 the AmericanCollege
                     American  Collegeof
                              College ofofSurgeons
                                          Surgeons
                                           Surgeons



     Co-Medical
     Co-Medical Director
     Co-Medical  Directorthe
                Director   theCalifornia
                          the California
                               CaliforniaStem
                                          Stem Cell
                                            Stem
                                               Cell Treatment
                                                   Cell
                                                     Treatment Center°
                                                        Treatment
                                                               Center°
                                                                   Center®

     Co-Founder
     Co-Founder and
     Co-Founder and Co-Medical
                 andCo-Medical Director
                     Co-MedicalDirector
                                Directorof of
                                        of  CelCell
                                            Celll Surgical
                                                  Surgical Network°
                                                     Surgical
                                                           Network°
                                                              Network®

     Co-Founder
     Co-Founder of
     Co-Founder of Cells
                   CellsOn
                of Cells OnIce
                           Ice°° Inc.
                            Ice® Inc.Inc.

     Founder
     Founder ofofNanologix
     Founder of  Nanologix Research
                 NanologixResearch
                            ResearchInc.Inc.
                                    Inc.




     EDUCATION
     EDUCATION
     EDUCATION

     1978-1982 Bachelor's Degree,
     1978-1982 Bachelor's
               Bachelor's   Degree,   Occidental
                            Degree,Occidental
                                      Occidental       College,
                                                      College,
                                                        College,    Los
                                                                   Los
                                                                     Los  Angeles,
                                                                         Angeles,
                                                                             Angeles,CalCalifornia
                                                                                         ifornia
                                                                                     California
     1982-1986 Medical Doctor,
     1982-1986 Medical
               Medical   Doctor, University
                         Doctor,   University
                                   Universityof   ofofCalifornia,
                                                      California,
                                                       California,    Irvine
                                                                     Irvine
                                                                         Irvine
     1986-1988 General Surgery
     1986-1988 General
               General   Surgery   Resident,
                         SurgeryResident,
                                    Resident,     U.C.
                                                 U.C.
                                                   U.C. Irvine
                                                        Irvine
                                                           Irvine Medical
                                                                  Medical
                                                                     Medical  Center
                                                                              Center
                                                                                  Center
     1988-1992 Urology Resident,
     1988-1992 Urology
               Urology   Resident,
                         Resident,U.0U.0   Irvine
                                     U.0Irvine       Medical
                                            IrvineMedical
                                                       Medical    Center
                                                                  Center
                                                                    Center




     PRIOR
     PRIOR PRACTICE
           PRACTICE

     1992-1997 Partner
     1992-1997 Partner Physician
               Partner   Physician    Kaiser
                          PhysicianKaiser
                                        KaiserPermanente
                                              Permanente Medical
                                                Permanente
                                                         Medical Group,
                                                           Medical
                                                                 Group, Assistant
                                                                    Group,
                                                                        Assistant  ClinicalClinical
                                                                             Assistant
                                                                                  Clinical    Professor
                                                                                              Professor  of
                                                                                                     Professor
                                                                                                         of    of
     Urology, UC
     Urology,
     Urology, UCIrvine
                  IrvineCollege
                 Irvine   CollegeofofofMedicine
                        College         Medicine
                                       Medicine




     CURRENT
     CURRENTPRACTICE
     CURRENT PRACTICE

     Co-Founder
     Co-Founder and
     Co-Founder and Co-Medical
                 andCo-Medical
                     Co-MedicalDirector of
                                 Director
                               Director    California
                                        of of         Stem
                                               California
                                           California       Cell
                                                          Stem
                                                       Stem      Treatment
                                                            CellCell        Center
                                                                      Treatment
                                                                  Treatment Center Center

     Co-Founder
     Co-Founder and
     Co-Founder   and Co-Medical
                   andCo-Medical
                       Co-MedicalDirector
                                 Director of
                                   Director  Cell Cell
                                          of of
                                             Cell  Surgical
                                                    SurgicalNetwork
                                                       Surgical
                                                             NetworkInternational
                                                                Network
                                                                     International  Research
                                                                           International
                                                                                    Research
                                                                                          Research
     Organization
     Organization
     Organization

     Co-Founder
     Co-Founder ofofCells
     Co-Founder of  Cel ls On
                     Cells    IceIceInc.
                            OnIce   Inc.Inc.
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 19 of 132




     Private
     Private Solo
             Solo Practice
                  Practice of
                           of Lander
                              Lander Regenerative Urology
                                     Regenerative Urology

     Founder and Scientific
     Founder and Scientific Advisor for
                            Advisor     Nanologix Research
                                    for Nanologix          Inc.
                                                  Research Inc.

     Personal
     Personal Physician
              Physiciantoto President
                            President Gerald
                                      Gerald Ford 1999-2006
                                             Ford 1999-2006




     AREAS    SPECIALEMPHASIS
           OFSPECIAL
     AREAS OF SPECIAL EMPHASIS
                      EMPHASIS

     Adult
     Adult Stem
           Stem Cell
                CellTreatment
                     Treatment and
                               and Translational
                                   Translational Research
                                                 Research for
                                                           for Degenerative Diseases
                                                               Degenerative Diseases

     IInterstitial
       nterstitial Cystitis Research
                   Cystitis Research




     CURRENT
     CURRENT  STAFFPRIVILEGES
     CURRENT STAFF  PRIVILEGES
                    PRIVILEGES

     Courtesy Staff
     Courtesy Staff at Eisenhower Memorial
                    at Eisenhower Memorial Hospital, Rancho Mirage,
                                           Hospital, Rancho         California.
                                                            Mirage, California.




     IINSTRUCTOR
       NSTRUCTOR
      INSTRUCTOR

     Honorary
     Honorary Faculty
               Faculty American   Boardofof Interventional
                       American Board        Interventional Pain
                                                            Pain Physicians
                                                                 Physicians -Regenerative  Medicine
                                                                             -Regenerative Medicine
     Competency   Examination
     Competency Examination     2016
                                2016



     MEMBERSHIPS
     MEMBERSHIPS
     MEMBERSHIPS

     American          Association
              Urologic Association
     American Urologic

     Fellow of
     Fellow  of the  American Board
                 the American Board of
                                    of Urology
                                       Urology

     Fel low ofof the
     Fellow            American Col
                   the American     lege of
                                College  of Surgeons
                                            Surgeons




     LEADERSHIP
     LEADERSHIP  EXPERIENCE
                 EXPERIENCE
     LEADERSHIP EXPERIENCE

     Past Chief of
     Past Chief    Urology atat Eisenhower
                of Urology                    Medical Center,
                                Eisenhower Medical      Center, Rancho       Mirage, California
                                                                   Rancho Mirage,    California
     Past       of Surgery
          Chief of
     Past Chief    Surgery at  John F.
                           at John    F. Kennedy
                                         Kennedy Hospital,
                                                  Hospital, Indio,
                                                               Indio, California
                                                                      California

     Member
     M        of Regenerative
       ember of  Regenerative              Registry Meeting
                                 Medicine Registry
                                 Medicine              Meeting at
                                                               at the University of
                                                                  the University    Wisconsin Medical
                                                                                 of Wisconsin Medical
     College, Milwaukee,
     College,               Wisconsin. August
              Milwaukee, Wisconsin.             10 th, 2017
                                        August 10th,
                                                10th,  2017
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 20 of 132




     SPECIAL TRAINING
     SPECIALTRAINING
             TRAINING

     Dr.
      Dr.Lander
      Dr.  Lander
           Lander has
                   has
                    hasdone
                       done
                         donespecial
                             special
                                specialtraining
                                        training  toto certify
                                           training    certify   inin cosmetic
                                                        to certify     cosmetic  genital
                                                                                  genital
                                                                        in cosmetic       reconstruction
                                                                                           reconstruction
                                                                                       genital  reconstructionas well
                                                                                                              as welasl as
                                                                                                                        aswell as
     hhaving
       aving performed
      having  performed   over
              performedover over 4000
                                 40004000pelvic
                                         pelvic floor
                                                 floor
                                            pelvic   floorreconstruction
                                                           reconstruction
                                                               reconstruction  procedures
                                                                               procedures
                                                                                   proceduresfor pelvic
                                                                                             for   pelvic floor  defects.
                                                                                                           floorfloor
                                                                                                    for pelvic   defects. defects.




     NON-PROFIT  PARTICIPATION
                 PARTICIPATION
     NON-PROFIT PARTICIPATION


      Founding
      Founding  Board
      FoundingBoard     member
                Boardmember
                         member emeritus
                               emeritus
                                 emeritus  "BRIDGE
                                         "BRIDGE
                                            "BRIDGE  FOR
                                                    FOR   PELVIC
                                                         PELVIC
                                                        FOR   PELVICPAIN."
                                                                      PAIN." Anon    -profit
                                                                              A non-profit
                                                                          PAIN,"     A non-profitorganization
                                                                                                  organization
                                                                                                          organization
     ddedicated
       edicated to
      dedicated totoadvocacy,
                    advocacy, education
                     advocacy,education
                               education  and
                                          and resources
                                              resources
                                            and          for for
                                                         for
                                                 resources    patients
                                                              patients   with with
                                                                        with
                                                                  patients      chronic
                                                                               chronic
                                                                                     chronic pelvic pelvic
                                                                                            pelvic    pain. pain.
                                                                                                      pain.   2014- 2014-
                                                                                                              2014-
     2017
      2017

     IInternational
       nternational
      International Cell
                     CellSurgical
                    Cell Surgical Society-
                                  Society-
                           Surgical        Board
                                           Board
                                     Society-    member
                                                 member
                                              Board     2014-2019
                                                        2014-2019
                                                    member  2014-2019




     AWARDS
     AWARDS AND HONORS
            AND HONORS
     AWARDS AND HONORS

         ••    J.J.
               J. Gordon
                    Gordon      Hatfield
                    GordonHatfield
                                 Hatfield     Award
                                              Award
                                                Award    inin 1986.
                                                               1986.
                                                              in  1986.  One
                                                                           OneOne award
                                                                                   award
                                                                                       award  per   year
                                                                                               perper
                                                                                                    yearyear at  U.C.
                                                                                                             at U.C.    Irvine
                                                                                                                         Irvine
                                                                                                                   at U.C.          forsenior
                                                                                                                                   for
                                                                                                                                 Irvine    senior    student
                                                                                                                                                      student
                                                                                                                                              for senior      student
               ddemonstrating
                   emonstrating
                demonstrating           excel   lence in
                                       excellence
                                          excellence       ininsurgery,
                                                               surgery.
                                                                 surgery.
         ••    Graduated
               Graduated
               GraduatedMagna     Magna
                                  Magna       Cum
                                             Cum
                                               Cum    Laude
                                                    LaudeLaude   from
                                                                 from  from Occidental
                                                                           Occidental
                                                                                 Occidental     Col lege
                                                                                                College
                                                                                                     College  with   distinction
                                                                                                              with with
                                                                                                                     distinction
                                                                                                                            distinction  in Biochemistry
                                                                                                                                         in   Biochemistry
                                                                                                                                                  in Biochemistry
              ffor
               foror honors
                     honors
                     honorsthesis,
                                 thesis,     1982.
                                  thesis,1982.1982.
         ••    Phi
                Phi Beta
                Phi  Beta    Kappa
                              Kappain
                      Beta Kappa         inin1982.
                                             1982.
                                               1982.
         ••    Carnation
               Carnation
               CarnationHonor   Honor
                                  Honor    Award
                                            Award
                                              Award  (second
                                                       (second
                                                            (second   highest
                                                                       highest
                                                                           highest  academic
                                                                                     academic
                                                                                           academic   merit
                                                                                                      merit     award
                                                                                                                award
                                                                                                            merit     awardat Occidental
                                                                                                                           at  Occidental
                                                                                                                                  at Occidental     college)college)
                                                                                                                                                    college)
              1978,1979,1980,1981.
               1978,1979,1980,1981.
         ••   Statewide
              Statewide
               StatewideNASA    NASAYouth
                                NASA       Youth
                                            Youth   Science
                                                     Science
                                                       Science     Congress
                                                                     Congress
                                                                      Congress       award
                                                                                      award
                                                                                         award  for   Basic
                                                                                                 forfor
                                                                                                      BasicBasicScience
                                                                                                                 Science
                                                                                                                     Science  Research,
                                                                                                                              Research,
                                                                                                                                   Research,     1978.
                                                                                                                                                 1978.1978.
         ••    National
                NationalScience
                National      ScienceFoundation
                             Science                           -Committee for
                                            Foundation-Committee
                                             Foundation-Committee                    forfor Advanced
                                                                                            Advanced
                                                                                                Advanced     Science
                                                                                                              Science
                                                                                                                  Science Training
                                                                                                                           Training
                                                                                                                                Training   Undergraduate
                                                                                                                                           Undergraduate
                                                                                                                                                   Undergraduate
               Research
                ResearchGrant,
                Research        Grant,1979.
                              Grant,      1979.
                                             1979.
         ••   Palm
               PalmSprings
               Palm     SpringsBest
                       Springs         BestDoctors.
                                     Best     Doctors:
                                               Doctors:      Dr,
                                                             Dr.  EllElliot
                                                                Dr.    iot
                                                                       ElliotLander
                                                                               Lander
                                                                                   Lander  has
                                                                                             hasbeen
                                                                                                   been
                                                                                                  has     named
                                                                                                        beennamednamedas
                                                                                                                       as one
                                                                                                                           one    of
                                                                                                                              as of
                                                                                                                                  one   the
                                                                                                                                        the    five
                                                                                                                                                the "Top
                                                                                                                                           offive     "Top
                                                                                                                                                      five "Top
               Docs"
               Docs"
                Docs"inininPalm
                              PalmSprings
                             Palm      Springs
                                         Springs  for
                                                   for  2016.
                                                      for 2016.
                                                              2016.TheTheThearticle
                                                                             article
                                                                                 articleisisfeatured
                                                                                             featured
                                                                                              is featured   in the
                                                                                                            in  the  July
                                                                                                                 in the      2016
                                                                                                                     July July
                                                                                                                             20162016  issue issue
                                                                                                                                       issue      of Palm
                                                                                                                                                 of   Palm
                                                                                                                                                        of Palm
              Springs
              Springs
              SpringsLife  Life
                            Lifemagazine.
                                    magazine.Dr.
                                   magazine.       Dr.Dr,  Lander
                                                           Lander
                                                              Lander    was
                                                                         waswas also
                                                                                 also  featured
                                                                                        featured
                                                                                     also    featured  in Palm
                                                                                                      in    Palm
                                                                                                             in PalmSprings
                                                                                                                    SpringsSpringsLife Life
                                                                                                                                  Life    magazine
                                                                                                                                          magazine         in
                                                                                                                                                          in
                                                                                                                                                   magazine     in
              2011
              2011 as  as one
                            one of
                            one    ofthe
                                   of    thetop
                                        the    top55of
                                              top      ofof777777ofofthe
                                                                  of     theDeserts
                                                                        the   Deserts
                                                                                 Deserts     best
                                                                                             best
                                                                                                bestdoctors
                                                                                                    doctors
                                                                                                        doctors
         ••   Western
              WesternSection
              Western        Section       American
                             SectionAmericanAmerican         urologic
                                                           urologic
                                                              urologic     Association
                                                                           Association
                                                                               Association       Historical
                                                                                                Historical
                                                                                                    Historical    Essay
                                                                                                                 EssayEssayContest
                                                                                                                           ContestContest 4thth Place-
                                                                                                                                          4th    Place-
                                                                                                                                                 Place-
                                                                                                                                                  4        2014
                                                                                                                                                           2014
                                                                                                                                                            2014




     RESEARCH
     RESEARCH
     RESEARCH


     PrincipalInvestigator:
     Principal
     Principal   Investigator:
                  Investigator:Additive
                               Additive
                                 Additive Effects
                                          Effects
                                              Effectsof Combination
                                                    of  Combination
                                                        of Combination Therapy
                                                                       Therapy   on Erectile
                                                                                 on Erectile
                                                                           Therapy             Function
                                                                                               Function
                                                                                     on Erectile           with with
                                                                                                           with
                                                                                                     Function
     Tadalafil
     Tadalafiland
     Tadalafil   and Neo40,
                  andNeo40,
                      Neo40,a   Nitric
                             a aNitric
                                 Nitric Oxide
                                        Oxide
                                         Oxide  Dietary
                                                 Dietary
                                                   DietarySupplement."
                                                           Supplement."
                                                             Supplement." Sponsor:
                                                                          Sponsor:  NeoGenesis
                                                                                    NeoGenesis
                                                                               Sponsor:              Labs. Labs.
                                                                                                     Labs.
                                                                                            NeoGenesis      Houston,
                                                                                                            Houston,
                                                                                                                 Houston,
     Texas. 2016
     Texas.
     Texas.    2016
               2016
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 21 of 132




     Principal
     Principal Investigator.
     Principal    Investigator: "Oncolytic
                    Investigator:          Virus
                                  "Oncolytic
                                "Oncolytic        Combined
                                              Virus
                                           Virus      Combined
                                                   Combined   with
                                                              withwith Autologous  StemStem
                                                                           Autologous
                                                                      Autologous   Stem Cel ls Cells
                                                                                        Cells  for  Advanced
                                                                                                     for Advanced
                                                                                                for Advanced
     M  alignancy."
     Malignancy."
     Malignancy."      Sponsor:
                        Sponsor:
                       Sponsor:  Stemlmmune.
                                   Stemlmmune.
                                 Stemlmmune.     SanSan
                                                 San  Diego California.
                                                        Diego
                                                     Diego      California.
                                                            California.     2016
                                                                            20162016




     BASIC SCIENCE/CLINICAL
           SCIENCE/CLINICAL RESEARCH
           SCIENCE/CLINICAL  RESEARCH
                             RESEARCHPROJECTS
                                       PROJECTS

       UNE1984
     JJUNE
      JUNE         -DECEMBER1984
              1984-DECEMBER
              1984-DECEMBER        1984
                                 1984
      Basic
      Basicscience
              science Research
              science Researchat
                      Research      University
                                atatUniversity
                                     University of
                                                 ofofCalifornia,
                                                       California,
                                                     California,     Irvine   Renal
                                                                          Irvine
                                                                      Irvine        Transplantation
                                                                                  Renal
                                                                              Renal                  Laboratory,
                                                                                         Transplantation
                                                                                     Transplantation             Dr.
                                                                                                           Laboratory,
                                                                                                     Laboratory, Dr.   Dr.
      Charles
      Charles Hewitt.
      Charles    Hewitt.Studied
                Hewitt.   Studied
                         Studied the  effects
                                    the
                                  the          of of
                                         effects
                                      effects  of  Uremia
                                                      Uremia
                                                   Uremia       in Rat
                                                                in Rat Rat
                                                                   in    model.
                                                                             model.
                                                                         model.

     1981
     1981
     PPharmacology
       harmacology Research,
      Pharmacology Research, UCLA
                    Research,UCLA
                              UCLAMedical School
                                    Medical
                                  Medical        . Studied
                                             School.
                                           School.         the
                                                       Studied
                                                    Studied    effects
                                                            thethe       of Beta
                                                                     effects
                                                                effects  of Beta Blockers
                                                                             of Beta      on
                                                                                     Blockers
                                                                                 Blockers    Vascular
                                                                                              on Vascular
                                                                                          on Vascular
      Resistance.
      Resistance.
      Resistance.

     1980
     1980
     Cl inical Research
     Clinical
     Clinical   ResearchatatatCedars
               Research        Cedars
                              Cedars Sinai
                                         Sinai
                                     Sinai    Medical   Center
                                                   Medical
                                               Medical          (Department
                                                           Center
                                                         Center     (Department
                                                                 (Department   of Cardiac
                                                                               of Cardiac
                                                                                    of Cardiac       itation) Los
                                                                                            RehabilRehabilitation)
                                                                                            Rehabilitation)   Los Los
     Angeles.
     Angeles. Studied
                Studied Myocardial
                StudiedMyocardial
                         Myocardial     Infarction
                                           Infarction
                                        Infarction    and
                                                      and Subsequent
                                                         and            Organic
                                                               Subsequent
                                                          Subsequent        Organic
                                                                        Organic   Brain  Syndrome.
                                                                                  Brain Brain  Syndrome.
                                                                                          Syndrome.

     1979
     1979
     Organic
      Organic Chemistry
     Organic   Chemistry   Research
                ChemistryResearch   at at
                             Research
                                    at  Occidental College,
                                          Occidental
                                       Occidental           LosLos
                                                      College,
                                                   College, Los Angeles, Ca (under
                                                                   Angeles,
                                                                Angeles, Ca  Ca (under
                                                                             (under Dr. Frank
                                                                                    Dr. Frank DeHahn,
                                                                                        Dr. Frank DeHahn,
                                                                                              DeHahn,
     PPhD).
      PhD).  StudiedFriedel-Crafts
       hD). Studied
             Studied  Friedel-Crafts
                     Friedel-Crafts Reaction.
                                       Reaction.
                                    Reaction.

     2012
     2012

      M
      Medical      Directorand
         edical Director
      Medical      Director and  Principal
                             andPrincipal
                                  Principal Investigator
                                               Investigator
                                            Investigator    of Cell
                                                           of   Cell Surgical
                                                                of Cell       Network
                                                                          Surgical
                                                                     Surgical          for
                                                                                        for the
                                                                                   Network
                                                                               Network           IRB
                                                                                                  theapproved
                                                                                              forIRB
                                                                                            the       IRB approved
                                                                                                      approved
       nvestigational
     iinvestigational
      investigational    study
                         study  ofofstromal
                          studyof     stromal
                                    stromal   Vascular
                                                Vascular
                                             Vascular    Fraction.
                                                            Fraction.
                                                         Fraction.




     BOOK
     BOOK AUTHOR
     BOOK AUTHOR
          AUTHOR

     Co-author
     Co-author
     Co-author ofofof"The
                     "The Stem Cell Revolution."
                          Stem Cell              By Mark
                                    Revolution." By Mark Berman
                                                    Mark Berman MD
                                                          BermanMD
                                                                 MDand
                                                                   and Elliot
                                                                     and
                                                                       Elliot Lander
                                                                          Elliot Lander
                                                                              Lander MD. 2015
                                                                                        MD. 2015
                                                                                         2015
     Authorhouse
     Authorhouse      Company
                      Company
     Authorhouse Company

     Authored "Forward"
     Authored
     Authored   "Forward"
               "Forward"  in "Desmystifying
                          in in                  Cells- A
                             "Desmystifying Stem Cells- A Real
                                                          Real Life Approach." By
                                                               Life Approach." By Bohdan
                                                                                  Bohdan Olesnicky
                                                                                         Olesnicky
                                                                                  Bohdan Olesnicky
     MD and
     MD       Naota
          and Naota
          and       Hashimoto
              NaotaHashimoto
                    HashimotoDC.DC.
                                 DC.




     PPUBLICATIONS
       UBLICATIONS
      PUBLICATIONS
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 22 of 132




        ••    Lander
              Lander
              LanderE, E, Berman
                       E, Berman
                          Berman M.M. Autologous
                                    M.Autologous    Stromal
                                       AutologousStromal
                                                     Stromal  Vascular Fraction:
                                                                Vascular
                                                              Vascular    Fraction:
                                                                       Fraction: A New
                                                                                 A New Era Era
                                                                                    A New
                                                                                       Era of Personal
                                                                                           of Personal Cell Cell
                                                                                               of Personal
                                                                                                       Cell
              Therapy.
              Therapy. JJJStem
              Therapy.     Stem  Cell
                            StemCell  Res
                                  CellRes Dev
                                       ResDev
                                            DevTher
                                                 Ther
                                               Ther  2018
                                                        2018
                                                      2018  4:011.
                                                               4:011.
                                                            4:011.

        ••    Lander
              Lander
              LanderE,  E, Berman,
                       E,  Berman,
                           Berman, M. M.Autologous
                                           AutologousStromal
                                         Autologous      Stromal
                                                        Stromal    Vascular
                                                                      Vascular
                                                                  Vascular    Fraction Containing
                                                                                 Fraction
                                                                              Fraction            StemStem
                                                                                          Containing
                                                                                       Containing Stem     Cells Cells
                                                                                                           Cells
              Combined
              Combined
              Combined with with  Low
                            withLowLowIntensity
                                        Intensity
                                       Intensity   Shock
                                                     Shock
                                                   Shock  Wave
                                                             Wave
                                                           Wave   for  the
                                                                   forfor   Treatment
                                                                        thethe         of Human
                                                                                Treatment
                                                                            Treatment  of  Human  ErectileErectile
                                                                                            of Human
                                                                                                  Erectile
              Dysfunction.
              Dysfunction. JJJStem
              Dysfunction.       Stem Cell
                                       CellRes
                                  StemCell  Res  Ther
                                               Res Ther
                                                 Ther  2018, 8:9.
                                                         2018,
                                                       2018,    8:9.
                                                             8:9.

        ••   Berman
              Berman
              Berman S,  S,S,Uhlendorf
                             Uhlendorf T,T,Berman
                             UhlendorfT,     Berman
                                          Berman    M,M,
                                                   M,   Lander
                                                        Lander EB. Effective
                                                        LanderEB.
                                                               EB.    Effective Treatment
                                                                      Effective  Treatmentof
                                                                                 Treatment     ofofTraumatic
                                                                                                   Traumatic
                                                                                                    Traumatic Brain
                                                                                                                  Brain
                                                                                                              Brain
             IInjury
               njury inin
              Injury    inRowett
                           Rowett  Nude
                            RowettNude   Rats
                                     NudeRats with
                                           Rats     Stromal
                                                 with
                                              with           Vascular
                                                       Stromal
                                                    Stromal     Vascular
                                                             Vascular   Fraction  Transplantation.
                                                                             Fraction
                                                                        Fraction        Transplantation.
                                                                                  Transplantation.      Brain Sci
                                                                                                        Brain Sci
                                                                                                              Brain  Sci
             2018,
             2018, 8,8, 112.
                          112.

        ••    Manuscript
              Manuscript accepted
              Manuscript       accepted
                             accepted     forfor
                                          for  publication:
                                                 publication:
                                               publication:      Draganov
                                                                    Draganov
                                                                Draganov          al et
                                                                             etet al.. Lander
                                                                                        al.
                                                                                        Lander
                                                                                        Lander   E. "Del
                                                                                                E.
                                                                                                 E.        ivery of
                                                                                                       "Delivery
                                                                                                       "Delivery   ofOncolytic
                                                                                                                  of  Oncolytic
                                                                                                                     Oncolytic
             Vaccinia Virus
             Vaccinia
             Vaccinia    Virusby
                         Virus     byMatched
                                  by   Matched
                                      Matched    Al logeneic Stem
                                                    Allogeneic
                                                 Allogeneic        Stem
                                                                 Stem  Cells
                                                                          Cells
                                                                       Cells    Overcomes
                                                                                     Overcomes
                                                                                 Overcomes       Critical  Innate
                                                                                                      Critical
                                                                                                 Critical           and
                                                                                                                Innate
                                                                                                            Innate      Adaptive
                                                                                                                    and and    Adaptive
                                                                                                                        Adaptive
             IImmune
               mmune Barriers"
              Immune     Barriers"Journal
                         Barriers"       Journal
                                      Journal   of Translational
                                                of   of Translational
                                                    Translational     Medicine
                                                                           Medicine
                                                                      Medicine        Feb 27th
                                                                                      Feb  27th  2018.
                                                                                            Febh 2018.
                                                                                                 27t



        ••    Ki linc 0,0,
              Kilinc
              Kilinc    0,Santidrian
                           SantidrianA,
                           Santidrian   A,A,Minev
                                            Minev
                                             Minev   I, I,
                                                    I,  Toth
                                                           Toth
                                                        Toth    R, R,
                                                                R, Draganov
                                                                      Draganov
                                                                    Draganov    D, Nguyen
                                                                                D,  Nguyen
                                                                                    Nguyen D,  D,  Lander
                                                                                               D, Lander
                                                                                                   LanderE,   E, Berman
                                                                                                             E,  Berman
                                                                                                                 Berman M,   M,
                                                                                                                              M,
              M   inev
              Minev
              Minev     B,
                         B,
                        B, and Szalay
                            and
                            and    Szalay
                                  Szalay A.
                                          A.The
                                           A. The
                                             The  ratio
                                                      ratio
                                                   ratio   of
                                                           of ADSCs
                                                              of  ADSCs
                                                               ADSCs   to toHSC-progenitors
                                                                             to HSC-progenitors
                                                                              HSC-progenitors     ininadipose
                                                                                                        in       tissue
                                                                                                           adipose
                                                                                                       adipose             derived
                                                                                                                        tissue
                                                                                                                   tissue        derived
                                                                                                                           derived
              SVFmay
              SVF      mayprovide
                       may   provide
                            provide  the
                                       the
                                      the key tototo
                                            key
                                           key     predict
                                                       predict
                                                    predict    the  outcome
                                                                thethe outcome
                                                                     outcome    of        -cell therapy.
                                                                                 of stem-cell
                                                                                    stem
                                                                                    of stem-celltherapy.
                                                                                                     therapy. Clin Clin
                                                                                                             Clin    TransTrans
                                                                                                                     Trans   Med Med
             ((2018)
               2018) 7:57:5

       ••    Berman
             Berman
             Berman S,S,S,Uhlendorf
                          UhlendorfTL,
                          Uhlendorf TL,  Mills
                                       TL,     DK, Lander
                                               DI<,
                                           Mills
                                         Mills DK,  Lander
                                                    LanderEB,EB, Berman
                                                                  Berman
                                                                  Berman MH,MH,
                                                                            MH,Cohen
                                                                                  Cohen   RW.
                                                                                   CohenRW.RW.Validation
                                                                                                Validation of of
                                                                                                  Validation
                                                                                                           of
             Acoustic
             Acoustic Wave
             Acoustic   WaveInduced
                               Induced  Traumatic
                                InducedTraumatic
                                         Traumatic  Brain
                                                      Brain
                                                    Brain  Injury  in Rats.
                                                               Injury
                                                          Injury  in  Rats.
                                                                       in Rats.
                                                                            Brain  Sci. 2017
                                                                            Brain Brain
                                                                                   Sci.        Jun
                                                                                               Jun 2;7(6).
                                                                                         Sci. 2017
                                                                                        2017        Jun 2;7(6).
                                                                                                   2;7(6).



       ••    Berman
             Berman
             Berman M, M,Lander
                       M,  Lander  E. A Prospective
                            LanderE.
                                   E.      Prospective Study
                                           Prospective Study  ofofAdipose
                                                        Studyof   Adipose  Derived
                                                                   AdiposeDerived
                                                                            Derived Stromal
                                                                                      Stromal
                                                                                    Stromal  Vascular
                                                                                             Vascular  Fraction
                                                                                                Vascular   Fraction
                                                                                                      Fraction
             Using aa Special
             Using  a         ized Surgical
                       Specialized
                      Specialized    Surgical  Processingsystem.
                                    SurgicalProcessing
                                                Processing system. The
                                                             system.  TheAmerican
                                                                           AmericanJournal  Cosmetic
                                                                                        Journal       Surgery.
                                                                                                Cosmetic
                                                                    The American Journal Cosmetic Surgery.   Surgery.
             Feb
             Feb  2017(1-14).
             Feb 2017
                  2017   (1-14).
                        (1-14).

       ••    Lander
             Lander  EB, Berman
             LanderEB,
                     EB,  Berman
                          Berman MH,MH,
                                    MH,See SeeJ.J.J.Stromal
                                          See       Stromal Vascular
                                                      Stromal Vascular
                                                            Vascular    Fraction
                                                                           Fraction
                                                                        Fraction  Cells:  Applications
                                                                                  Cells:Cells:           in Chronic
                                                                                               Applications
                                                                                          Applications   in Chronic
                                                                                                               in Chronic
             Pain.  Techniques inin Regional
             Pain. Techniques
             Pain.  Techniques    inRegionalAnesthesia
                                     Regional     Anesthesiaand
                                                     Anesthesia    Pain
                                                                 and      Management.
                                                                       Pain     Management.
                                                              and Pain Management.          19
                                                                                             19 (2015)
                                                                                                 (2015) 10-13.
                                                                                                        10-13.



       ••     Lander
              Lander  EB, Berman
              LanderEB,
                      EB, Berman
                          Berman MH,   MH,See
                                       MH,    See      Stromal
                                               SeeJ.J.J. Stromal
                                                       Stromal   Vascular
                                                                  Vascular  Fraction
                                                                      Vascular   Fraction
                                                                             Fraction    Combined
                                                                                            Combined
                                                                                          Combined with  ShockShock
                                                                                                   with with
                                                                                                         Shock  Wave  for
                                                                                                                    Wave
                                                                                                                 Wave for for
             tthe Treatment
                  Treatmentof
               he Treatment
              the               ofofPeyronie's
                                    Peyronie's
                                     Peyronie's   Disease.
                                                      Disease.
                                                 Disease.      Plast.  Reconstr.
                                                                  Plast.
                                                               Plast.     Reconstr.
                                                                       Reconstr.    Surg.Surg.
                                                                                   Surg.   GlobGlob
                                                                                           Glob Open
                                                                                                Open  2016;4:e631;
                                                                                                    Open            doi:
                                                                                                           2016;4:e631;
                                                                                                      2016;4:e631;  doi: doi:
             10.1097
              10.1097  Published
              10.1097 Published       online 22March
                        Published online
                                      online     March2016.
                                                 March      2016.
                                                            2016.

       ••    Lander
              Lander  EB, See
              LanderEB,
                      EB, See JR.
                               JR. Intravesical
                               JR.  Intravesical
                                    Intravesical         instil lation ofofpentosan
                                                             instillation
                                                           instillation     of pentosan
                                                                             pentosan       polysulfate
                                                                                                polysulfate
                                                                                            polysulfate     encapsulated
                                                                                                                encapsulated
                                                                                                            encapsulated     in aa in a
                                                                                                                             in
             lliposome
               iposome nanocarrier
              liposome  nanocarrier
                        nanocarrier     forfor
                                       for    interstitial
                                                interstitial
                                             interstitial        cystitis.  Am
                                                                    cystitis.
                                                                cystitis.  Am Am    ClJ.in.Clin.
                                                                               J.J. Clin.    Exp. Exp.
                                                                                             Exp.   Urol
                                                                                                    Urol.. 2014;2(2):145-148
                                                                                                         Urol.   2014;2(2):145-148
                                                                                                           2014;2(2):145-148



       ••    Lander
             Lander EB. Lee
             LanderEB.
                    EB. Lee I.I. GiantScrotal
                              I.Giant
                                 Giant  ScrotalLipomatosis.
                                       Scrotal Lipomatosis. J.J. Urol.
                                                 Lipomatosis.    J.    156:
                                                                    Urol.
                                                                 Urol.       1773,
                                                                          156:
                                                                        156:       1996.
                                                                                1773,
                                                                             1773,    1996.
                                                                                   1996.
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 23 of 132




         ••    Lander
               Lander
               LanderEB.EB. Severe
                        EB. Severe Hemoglobinuria
                                   HemoglobinuriaMasquerading
                            Severe Hemoglobinuria       Masquerading as
                                                          Masquerading  gross
                                                                     as as
                                                                        gross  hematuria
                                                                            gross
                                                                               hematuria following
                                                                                  hematuria
                                                                                         following  mitral mitral
                                                                                              following
                                                                                                    mitral
               valve
               valve replacement.
                      replacement.
                      replacement.J.J.J.Urol.
                                        Urol . 153:
                                         Urol. 153: 1639,
                                                 153:
                                                    1639,
                                                      1639,1995.
                                                           1995.
                                                             1995.



         ••    Lander
               Lander
               LanderEB,EB, Shanberg
                        EB,  Shanberg AM,
                             Shanberg     AM,Tansey
                                                Tansey   LA,
                                                 TanseyLA,LA,Sawyer
                                                             Sawyer
                                                              Sawyer  DE,
                                                                     DE,
                                                                       DE,Groncy
                                                                          Groncy PI<,
                                                                            Groncy
                                                                                 PK,   Finkelstein
                                                                                      PK,
                                                                                        Finkelstein
                                                                                           Finkelstein JZ.
                                                                                                       JZ.The
                                                                                                            JZ.  use
                                                                                                                  use of
                                                                                                             The The  of
                                                                                                                      use of
              ccontinent
                ontinent diversion
               continent  diversion
                            diversioninininthe
                                            the Management
                                              the
                                                Management
                                                  Management    of rhabdomyosarcoma
                                                                of of
                                                                   rhabdomyosarcoma
                                                                      rhabdomyosarcoma     of
                                                                                           of the
                                                                                                the  Prostate
                                                                                                   ofProstate    in
                                                                                                      the Prostate
                                                                                                                in     in
              cchildhood
                hildhood J.J.J.Urol
               childhood       Urol.. 147:
                                Urol.  147:1602,
                                      147:    1602,1992.
                                             1602, 1992.
                                                     1992.

         ••    Lander
               Lander  EB, Hewitt
               LanderEB,
                       EB, Hewitt  CW,Black
                           Hewitt CW,   Black
                                         BlackI<S KS
                                                 KS  Martin
                                                       Martin
                                                      Martin   DC.
                                                               DC.  Evaluation
                                                                  DC.   Evaluation
                                                                       Evaluation    ofofratrat Renal
                                                                                           of rat      Allograft
                                                                                                    Renal
                                                                                                Renal            Model
                                                                                                            Allograft
                                                                                                       Allograft Model in in
                                                                                                                      Model
                                                                                                                       in
              ccomparison
                omparison to
               comparison   totoman:
                                man:
                                man:AAAphysiological
                                       physiological
                                        physiological     perspective.
                                                          perspective.
                                                             perspective.  J. Urol.
                                                                           J.  Urol.
                                                                               J. Urol. 136:710,
                                                                                        136:710,
                                                                                              136:710,1986.
                                                                                                      1986.
                                                                                                          1986.



         ••    Vyden
               Vyden JK,
               Vyden   JK,Nagasawa
                       JK, Nagasawa
                           NagasawaK, K,K,Kanazawa
                                           Kanazawa
                                            Kanazawa   M,M,
                                                          Rose,
                                                          Rose,  Seino
                                                               Rose,
                                                                  Seino
                                                                     Seino Y,Robertson
                                                                           Y, Y,
                                                                              Robertson M, M,
                                                                                 Robertson
                                                                                        M,  Lander
                                                                                             Lander
                                                                                             LanderEB.EB. Lack
                                                                                                      EB. Lack of
                                                                                                          Lack of
                                                                                                                of
              eeffect
                ffect of Cyclandelate
                      of Cyclandelate
                         Cyclandelatein ininPeripheral
                                            Peripheral
                                             Peripheral Arterial
                                                        Arterial  disease.
                                                           Arterial
                                                                  disease.
                                                                      disease.Angiology
                                                                              Angiology 35.1,
                                                                                 Angiology
                                                                                        35:1,   1984.
                                                                                              35:1,
                                                                                                1984.
                                                                                                    1984.



         ••   DeHaan
              DeHaan
              DeHaan FP, FP,
                         FP,Dell<er
                              DelkerG,
                             Delker     G,G,Covey
                                             Covey
                                               Covey W,
                                                      W, Bellomo
                                                         Bellomo
                                                           Bellomo  A,
                                                                    A,A, Brown
                                                                         Brown
                                                                            Brown J,J, Ferrara
                                                                                        J,
                                                                                        Ferrara  D, Haubrich
                                                                                           Ferrara
                                                                                                 D, Haubrich
                                                                                                     D, Haubrich   R, Lander
                                                                                                                   R,    R, EB,
                                                                                                                       Lander
                                                                                                                       Lander   EB,
                                                                                                                                EB,
              M  acArthur C.
              MacArthur
              MacArthur       C.Electrophilic
                             C.   Electrophilic
                                Electrophilic      Aromatic
                                                     Aromatic
                                                   Aromatic   Substitution.
                                                                  Substitution.
                                                               Substitution.     6.
                                                                                 6. A6.Kinetic    Study
                                                                                            A Kinetic
                                                                                           Kinetic Study  ofofthe
                                                                                                         Study   theofFormylation
                                                                                                                        the Formylation
                                                                                                                      Formylation
              of
              of Aromatics
                  Aromatics with
                  Aromatics     with1,
                               with    1,1,1-Dichloromethyl
                                           1-Dichloromethyl
                                             1-Dichloromethyl    Methyl
                                                                 Methyl
                                                                     Methyl  Ether
                                                                             Ether
                                                                                Ether  ininNitromethane.
                                                                                            Nitromethane.
                                                                                            in Nitromethane.  J.J. Org.
                                                                                                                   Org.
              Chem.,
              Chem., 1984,
                       1984, 49 49 (21),
                                    (21), pp  pp 3963-3966
                                              pp 3963-3966
                                                  3963-3966



         •    Detection
               Detection of
               Detection    of Unsuspected
                            of     Unsuspectedcognitive
                                  Unsuspected      cognitive
                                                 cognitive   impairment
                                                              impairment inin Cardiac
                                                                impairment    in Cardiac
                                                                              Cardiac   rehabilitation     patients.
                                                                                              rehabilitation
                                                                                         rehabilitation            patients.
                                                                                                           patients.
              Chapter
              Chapter 24
              Chapter      24ininin"Post
                          24        "Post
                                     "PostMyocardial
                                          Myocardial
                                           Myocardial Infraction
                                                       Infraction   Management
                                                           Infraction
                                                                    Management
                                                                        Management  and   Rehabilitation."
                                                                                     and Rehabilitation."
                                                                                          and Rehabilitation."   M. Dekker,
                                                                                                                M.   Dekker,
                                                                                                                       M. Dekker,
              IInc,
                nc, 1983.
               Inc, 1983.
                     1983.

         •    Study of
              Study
              Study    ofSalivary
                       of Salivaryand
                          Salivary and
                                    andSerum
                                        Serum
                                         Serum  Antibody
                                                Antibody
                                                    AntibodyResponse
                                                            Response   in Mice
                                                                Response
                                                                      in  Mice following
                                                                          in Mice
                                                                                following   oral
                                                                                    following    challenge
                                                                                            oraloral
                                                                                                  challenge  with with
                                                                                                       challenge
                                                                                                             with  S. S.
                                                                                                                  S.
              M  utans. Winning
              Mutans.
              Mutans.     Winning  paper
                          Winningpaper
                                    paper  atat
                                          at  California
                                             California
                                                Californiastatewide
                                                         statewide    NASA
                                                              statewide
                                                                     NASA   Youth
                                                                         NASA
                                                                            Youth   Science
                                                                                Youth
                                                                                    Science    Congress.
                                                                                         Science
                                                                                               Congress.   Los Los
                                                                                                   Congress.
                                                                                                           Los
              Angeles, California.
              Angeles,    California.1978.
                          California.  1978.
                                      1978.




     PATENTS
     PATENTS
     PATENTS


      Glycosaminoglycanencapsulation
     Glycosaminoglycan
      Glycosaminoglycan     encapsulation
                             encapsulation    aa liposomal
                                          ininin  liposomal
                                                  a liposomal nanocarrier
                                                                nanocarrier  drug
                                                                    nanocarrier    del
                                                                             drugdrug  ivery
                                                                                   delivery  system.
                                                                                         delivery
                                                                                              system.  Patent
                                                                                                   system.
                                                                                                       Patent Patent
     aapplication
       pplication
      application   No.13/802,445
                   No.
                  No.   13/802,445filed
                       13/802,445   filedMar
                                  filed   Mar
                                         Mar   13,
                                               13,   2013
                                                   13, 2013
                                                     2013  entitled:
                                                              entitled:
                                                            entitled:   Method
                                                                          Method
                                                                       Method    andand
                                                                                 and   Composition   for Treating
                                                                                                     for
                                                                                           Composition
                                                                                       Composition         for Treating
                                                                                                          Treating
     Cystitis.
      Cystitis.
      Cystitis.

     Growth factor
     Growth
     Growth   factorand
             factor     and
                       and stem
                             stem
                           stem   cellcell
                                 cell   encapsulation
                                           encapsulation
                                        encapsulation     in aainliposomal
                                                         in      liposomal
                                                                   a liposomal  nanocarrier
                                                                                    nanocarrier
                                                                                nanocarrier   drug   deliverydelivery
                                                                                              drug drug
                                                                                                    delivery    system.
                                                                                                                system.  system.
     Patent
     Patent appl ication No.
     Patent application
             application   No.
                             No.13/900,518
                                13/900,518      filed
                                  13/900,518filed  filed
                                                       May
                                                         May 22,
                                                             22,   2013
                                                                 22,2013
                                                                      2013entitled:
                                                                           entitled:
                                                                              entitled:Method
                                                                                       Method    and and
                                                                                            Method
                                                                                                and    Composition
                                                                                                      Composition
                                                                                                            Composition for
                                                                                                                        for for
     Treating
     Treating Cystitis.
               Cystitis.
     Treating Cystitis.

     Shock wave
     Shock
     Shock wave  foracoustic
           wavefor
                for  acousticconcussion
                    acoustic concussion  in in
                               concussionin  animals.
                                             animals. Provisional
                                               animals.           Patent
                                                         Provisional
                                                      Provisional        filed
                                                                      Patent
                                                                  Patent        inin 2018.
                                                                         filedfiled   in 2018.
                                                                                     2018.
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 24 of 132




     ACADEMIC
     ACADEMIC PRESENTATIONS
     ACADEMICPRESENTATIONS
              PRESENTATIONS


     Transurethral
      Transurethral Prostatectomy:          Reduced Duration
                         Prostatectomy: Reduced         Duration of
                                                                 of Catheterization  and Hospitalization
                                                                     Catheterization and    Hospitalization
     ppresented
       resented
      presented    at
                    atthe
                   at thethe67
                             67tthh Annual
                            67th    Annual Meeting
                                    Annual  Meeting    Western
                                            MeetingWestern      Section
                                                        WesternSection
                                                                 Section  American
                                                                            American
                                                                         American   Urological
                                                                                      Urological
                                                                                    Urological     Association.
                                                                                                       Association.
                                                                                                  Association.
     Vancouver
     Vancouver
     Vancouver B.C. B.C.
                    B.C.Canada
                           Canada
                          Canada      on August
                                      onon August
                                         August  1St,1st,
                                                 1st, 1991.
                                                          1991.
                                                       1991.




     Fat
     Fat Derived
         Derived Stem  Cells presented
                 Stem Cells  presented atat7th
                             presented at  7th Annual
                                            7thAnnual
                                                AnnualNational
                                                       National
                                                      National Society of of
                                                                 Society
                                                               Society of Cosmetic Surgeons.
                                                                             Cosmetic
                                                                          Cosmetic           Las Las
                                                                                      Surgeons.
                                                                                   Surgeons. Las
     Vegas,
     Vegas, Nevada,  2012.
             Nevada, 2012.
             Nevada,  2012.




     IInterstitial
       nterstitial Cystitis:
                   Cystitis: Current
                             Current Concepts
                                     Concepts presented
                                              presented atatGrand
                                              presented at  Grand
                                                             GrandRounds
                                                                   Rounds
                                                                  Rounds event Annenberg
                                                                            event
                                                                         event           Center
                                                                                  Annenberg
                                                                               Annenberg        for
                                                                                             Center
                                                                                         Center for for
     Health
     Health Sciences
     Health  Sciencesatat
            Sciences      Eisenhower
                        atEisenhower Medical
                           EisenhowerMedical
                                      MedicalCenter, Rancho
                                               Center,
                                             Center,        Mirage,
                                                       Rancho
                                                     Rancho         California
                                                               Mirage,
                                                            Mirage,             on
                                                                                on January
                                                                          California
                                                                    California             3,
                                                                                           3, 2013.
                                                                                     on January
                                                                                   January        3, 2013.
                                                                                              2013.




     Adipose Derived Stem
     Adipose Derived      Cells and
                     Stem Cells     Urologic Regenerative
                                and Urologic Regenerative Medicine
                                                          Medicine presented
                                                                   presented atatAmerican
                                                                   presented at  American
                                                                                  American
     Academy
     Academy of
     Academy  of Cosmetic
             of  CosmeticSurgery
                 Cosmetic  Surgery29
                          Surgery  29thth Annual
                                  29th    Annual  ScientificMeeting.
                                          Annual Scientific
                                                 Scientific  Meeting.Las
                                                            Meeting.  Las
                                                                     Las Vegas,
                                                                         Vegas, Nevada
                                                                           Vegas,      on
                                                                                  Nevada
                                                                                Nevada    January
                                                                                       onon  January
                                                                                           January
     16th,2013.
     16th,2013.
     16th,2013.




     New Horizons
         Horizons inin Regenerative Urology presented
                       Regenerative Urology presented   atSELECTBIO
                                            presented atat SELECTBIO Clinical
                                                           SELECTBIO          Translation
                                                                         Clinical
                                                                     Clinical              of
                                                                                           of Stem
                                                                                  Translation
                                                                               Translation          Cells Cells
                                                                                               of Stem
                                                                                              Stem  Cells
     Summit
     Summit 2013. Rancho
            2013. Rancho
     Summit 2013.        Mirage,
                  RanchoMirage,  California
                         Mirage,California
                                  Californiaon January
                                            onon       23~ d,23rd,
                                                  January
                                               January 23rd,   2013.
                                                               2013.2013.



     Autologous    Adipose Derived
     Autologous Adipose       Derived Stromal    Vascular Fraction
                                        Stromal Vascular     Fractionfor    the Treatment
                                                                        forthe  Treatment of    Interstitial
                                                                                             of Interstitial cystitis
                                                                                                             cystitis--
       Pilot Study
     A Pilot  Study presented
                     presented
                     presented at     American
                                  atatAmerican
                                       American  Urologic
                                                    Urologic
                                                Urologic    Association
                                                              Association
                                                            Association   Western
                                                                              Western
                                                                          Western    Section  89t
                                                                                         Section
                                                                                     Section  89th  h
                                                                                                  th89Annual Meeting.
                                                                                                      Annual
                                                                                                      Annual  Meeting.
                                                                                                              Meeting.
     M
     Monterey,
     Monterey,    Cal
       onterey, California
                      ifornia on
                   California  onon November
                                      November
                                   November    3~rd,
                                                  d,3 2013.
                                               3rd,   2013.



     Ilntravesical
       ntravesical
      Intravesical    Pentosan    Polysulfate
                      Pentosan Polysulfate
                      Pentosan                     Encapsulated
                                                   Encapsulated       in a
                                                                     in   a Liposome Nanocarrier
                                                                            Liposome Nanocarrier     for
                                                                                                      for Interstitial
                                                                                                          Interstitial
      Cystitis. Poster
     Cystitis.     Poster presented
                          presentedat
                   Poster presented      atatAmerican
                                              American
                                               American  Urologic
                                                           Urologic
                                                        Urologic       Association  Western
                                                                          Association
                                                                       Association     Western
                                                                                    Western   Section    89
                                                                                                   Section
                                                                                             Section     89thtth Annual
                                                                                                              " 89
                                                                                                                 Annual
                                                                                                                 Annual
      M  eeting. Monterey,
      Meeting.
      Meeting.      Monterey,    California
                    Monterey,California
                                  California    on
                                                ononNovember
                                                      November
                                                    November      3rd,
                                                                     d,3r2013.
                                                                  3rd,   2013.



     Autologous   Adipose Derived
     Autologous Adipose         Derived Stromal    Vascular Fraction
                                         Stromal Vascular     Fraction Combined
                                                                          Combined with         Intensity Shock
                                                                                       with Low Intensity      Shock
     W      Therapy for
       ave Therapy
     Wave                for the  Treatment of
                             the Treatment    of Peyronies
                                                 Peyronies Disease-
                                                              Disease- A  A Pilot
                                                                            Pilot Study.  Poster presented
                                                                                  Study. Poster  presented at
                                                                                                 presented         atat
     American
     American   Urologic
                 UrologicAssociation
     American Urologic          Association
                               Association  Western
                                              Western
                                             Western  Section
                                                         Section
                                                      Section   89t
                                                                89ththh Annual
                                                                    89  Annual   Meeting.Monterey,
                                                                        Annual Meeting.
                                                                                 Meeting.  Monterey,      California
                                                                                            Monterey,California
                                                                                                           California   on
                                                                                                                        onon
     November3r
     November3r
     November3rd,  d,d, 2013.
                        2013.
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 25 of 132




     Regenerative Urology presented
     Regenerative Urology            at 2013
                          presented at   2013 World
                                              World Stem
                                                     Stem Cell
                                                           Cell Summit,
                                                                Summit, San
                                                                        San Diego,
                                                                            Diego, California,
                                                                                   California, on
                                                                                               on
     December
     December 4th,
              4th, 2013.
                   2013.




     Stromal Vascular Fraction
     Stromal Vascular Fraction Combined
                               Combined with
                                        with Low
                                             Low Intensity
                                                  Intensity Shock
                                                            Shock Wave Therapy
                                                                       Therapy for
                                                                                for Peyronies
                                                                                    Peyronies
     Disease presented at
     Disease presented  at 2014
                            2014 American
                                  American Academy
                                           Academy of
                                                   of Cosmetic
                                                      Cosmetic Surgery
                                                               Surgery 30 th Annual
                                                                       30th  Annual Scientific
                                                                                    Scientific
     M
     Meeting. Hol lywood, Florida,
      eeting. Hollywood,  Florida, on
                                   on January 14th, 2014.
                                      January 14th, 2014.



     Regenerative    Urology presented
     Regenerative Urology     presented atat FATS
                                              FATS Bangkok
                                                    Bangkok 2014.
                                                            2014. Visiting
                                                                  VisitingSurgeon
                                                                           Surgeon atat Ramathibodi
                                                                                        Ramathibodi
     Hospital
     Hospital in   Bangkok, Thailand
                in Bangkok, Thailand on   April 18th,
                                       on April
                                          April 18th,
                                                18th, 2014.
                                                      2014.
                                                      2014.



     Regenerative  Urology and
     Regenerative Urology  and EDED presented
                                      presented atat SELECTBIO
                                                      SELECTBIO Clinical
                                                                 ClinicalTranslation   of Stem
                                                                          Translation of  Stem Cells
                                                                                               Cells Summit
                                                                                                     Summit
     2014.  Rancho Mirage,
     2014. Rancho  Mirage, California
                           Cal ifornia onon April  21St, 2014.
                                            April 21st,  2014.



     The
     The Role
         Role of
              of the
                  the Surgeon
                      Surgeon in
                              in Regenerative Urology at
                                 Regenerative Urology    Anti -Aging Regenerative
                                                      at Anti-Aging  Regenerative &Aesthetic
                                                                                  & Aesthetic
     Medicine 22n
     Medicine 22"d Annual
              22nd Annual World
                   Annual World Congress.
                          World Congress. Orlando,
                                Congress. Orlando, Florida
                                                   Florida on
                                                           on May 17 th , 2014.
                                                                  17th,   2014.



     The
     The Role of The
         Role of     Physician inin Regenerative
                 The Physician                     Urology presented
                                      Regenerative Urology  presented at  at 2014
                                                                              2014 John
                                                                                    John C.  Lincoln Health
                                                                                          C. Lincoln Health
     Network Medical
     Network  Medical Staff
                       Staff Retreat.             Arizona on
                                         Sedona, Arizona
                               Retreat. Sedona,           on June
                                                              June 9th,
                                                                     9th, 2014.
                                                                          2014.



     IInnovations
       nnovations    ininStem
                          Stem cell
                               cell Treatments
                                    Treatments and     Regenerative
                                                   and Regenerative   Medicine presented
                                                                      Medicine presented atat 2014-2015
                                                                                              2014-2015 World
                                                                                                           World
      M  edical tourism
      Medical     tourism and   global  Healthcare
                                 global Healthcare
                            and global                Congress.
                                                      Congress. Washington
                                         Healthcare Congress.                 DCon
                                                                   Washington DC
                                                                  Washington      onSeptember
                                                                                  on   September21S
                                                                                      September     t, 2014.
                                                                                                  21',
                                                                                                 215t, 2014.




     Adipose Derived Stem
     Adipose Derived      Cells and
                     Stem Cells     Extracorporeal
                                and Extracorporeal Shock Wave Therapy
                                                   Shock Wave         For Erectile
                                                              Therapy For Erectile Dysfunction.
                                                                                   Dysfunction.
     Poster
     Poster presented at American
            presented at American Urologic Association
                                  Urologic Association Western
                                                       Western Section
                                                               Section 90
                                                                       90th  Annual Meeting.
                                                                          th Annual Meeting.
     Mauai, Hawaii
     Mauai, Hawaii on
                   on October 26t h, 2014.
                      October 26th,  2014.




     Peyronies Disease.
     Peyronies  Disease. Presented
                          Presented at at the
                                           the American
                                               American Academy
                                                         Academy ofof Cosmetic
                                                                      Cosmetic Surgery's
                                                                                Surgery's 31st31St Annual
                                                                                                   Annual
     Scientific Meeting
     Scientific         -Technological
                Meeting-Technological       Advancements      Cosmetic Surgery.
                                                           in Cosmetic
                                             Advancements in            Surgery. New Orleans,       Louisiana on
                                                                                         Orleans, Louisiana   on
     JJanuary
       anuary 14 th, 2015.
              14th,  2015.
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 26 of 132




     Treatment of Peyronie's
     Treatment of Peyronie's Disease with Autologous
                             Disease with            Adipose Derived
                                          Autologous Adipose         Stromal Vascular
                                                             Derived Stromal           Fraction
                                                                              Vascular Fraction
               Adult Stem
     Rich inin Adult
     Rich                 Cells Combined
                     Stem Cells          with Penile
                                Combined with        Shock Wave Therapy.
                                              PenileShock                       Medicine Podium
                                                                         Sexual Medicine
                                                                Therapy. Sexual          Podium
     Session
     Session American Urologic Association
             American Urologic Association Western Section 91st
                                           Western Section             Meeting. Indian
                                                                Annual Meeting.
                                                           91st Annual                 wells,
                                                                                Indian wells,
     California on October
     California on         27t", 2015.
                   October 27th, 2015.




     Treatment
     Treatment of  Interstitial
               of Interstitial  Cystitis With
                                Cystitis      Autologous Adipose
                                         With Autologous         Derived Stromal
                                                         Adipose Derived                   Fraction
                                                                                  Vascular Fraction
                                                                         Stromal Vascular
     Rich inin Adult
     Rich      Adult Stem    Cells and
                      Stem Cells     and Growth  Factors.
                                         Growth Factors.   Pelvic   Floor Podium
                                                           Pelvic Floor   Podium Session                Urologic
                                                                                             American Urologic
                                                                                     Session American
     Association
     Association     Western     Section 91st
                     Western Section           Annual Meeting.
                                          91St Annual             Indian wells,
                                                        Meeting. Indian           California
                                                                          wel ls, California    October 27tH
                                                                                             on October
                                                                                             on           27th,
     2015.
     2015.




     Session chairman
     Session          and speaker:
             chairman and                    Disease Classes
                                     Various Disease
                           speaker: Various                             by Adult
                                                             Addressed by
                                                     Classes Addressed                Cel ls —
                                                                                 Stem Cells—
                                                                           Adult Stem
     Therapies in Development
     Therapies in Development and             Clinical/Surgical
                                         the Clinical/Surgical
                               and inin the                     Realm.  Clinical and
                                                                Realm. Clinical      Surgical Translation
                                                                                 and Surgical Translation
     of adult Stem
     of adult      Cel ls. San
              Stem Cells.  San Diego, California
                               Diego, California on Nov 9th
                                                 on Nov 9th and 10t h, 2015.
                                                            and 10th,  2015.




     Session
     Session Moderator
             Moderator and            Stromal Vascular
                           Presenter: Stromal
                       and Presenter:                           and Urology.
                                                       Fraction and
                                              Vascular Fraction                      of
                                                                             Academy of
                                                                    Urology. Academy
     Regenerative Practices,
     Regenerative Practices, Fort Lauderdale,
                             Fort                     on February
                                              Florida on
                                  Lauderdale, Florida             6th, 2016.
                                                         February 6th, 2016.




     Stromal Vascular Fraction
     Stromal Vascular          and Pain.
                      Fraction and       Florida Society
                                   Pain. Florida         of Interventional
                                                 Society of  Interventional Pain Physicians
                                                                            Pain Physicians 2016
                                                                                            2016
     Annual Meeting.
     Annual          Orlando, Florida
            Meeting. Orlando,         on May
                              Florida on     21 5Y, 2016.
                                         May 21st,  2016.




     SVFAnatomy,    Physiology,
     SVF Anatomy, Physiology,       MOA,       Preparation. Regenerative
                                           and Preparation.
                                     MOA,and                   Regenerative Medicine  Review Course.
                                                                            Medicine Review  Course.
     American Society of
     American Society       Interventional
                        of Interventional    Pain  Physicians.
                                             Pain Physicians.   Las Vegas, Nevada
                                                                Las Vegas,         on August
                                                                           Nevada on  August 19th, 2016.
                                                                                      August 19th,
                                                                                             19th, 2016.




     S VFApplications
     SVF                    Chronic pain
                        in Chronic
          Applications in                    and Other
                                        pain and        Disorders.
                                                  Other Disorders.   Regenerative
                                                                      Regenerative Medicine   Review Course.
                                                                                    Medicine Review     Course.
                 Society of
     American Society
     American                Interventional
                         of Interventional     Pain  Physicians.
                                                Pain Physicians.   Las Vegas,
                                                                   Las          Nevada on
                                                                       Vegas, Nevada   on August  19th, 2016.
                                                                                           August 19th,  2016.




     IInjection of Autologous
       njection of               Mesenchymal SVF
                    Autologous Mesenchymal           into the
                                              SVF into    the Human Brain      Ventricular
                                                                        Brain Ventricular      System for
                                                                                              System   for
      Neurodegenerative     Disorders: 2-Year
      Neurodegenerative Disorders:            Results of
                                       2-Year Results         Phase 11 study
                                                        of aa Phase     study in      Patients. Presented
                                                                              in 20 Patients.    Presented by Dr.
                                                                                                           by Dr.
     Chris Duma
     Chris Duma(lead
                (lead author)
                      author) at
                              at the
                                 the Congress    Neurological
                                              of Neurological
                                     Congress of              Surgeons CNS
                                                              Surgeons     Annual meeting
                                                                       CNS Annual         in San
                                                                                  meeting in San
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 27 of 132




     Diego,
     Diego, Cal ifornia on
            California   onSeptember
                            September 24 th , 2016
                                      24th,   2016 and
                                                   and at Podium session
                                                       at Podium         of International
                                                                 session of International Society for
                                                                                          Society for
     Cell
     CellTherapy
          Therapy ISCT
                   ISCTNorth
                        NorthAmerica
                              AmericaRegional
                                      RegionalMeeting
                                               MeetingininMemphis  Tennessee on
                                                           MemphisTennessee  on Sept
                                                                                Sept 30 th , 2016.
                                                                                     30th,   2016.




     Stromal Vascular Fraction
     Stromal Vascular Fraction Cells:
                               Cells:Evolution,
                                      Evolution,Physiology,
                                                 Physiology,Indications,
                                                              Indications,mechanism
                                                                           mechanism of
                                                                                     of Action
                                                                                        Action and
                                                                                               and
     Preparation. Essentials of
     Preparation. Essentials of Regenerative
                                Regenerative Medicine
                                             Medicine inin Interventional
                                                            Interventional Pain
                                                                           Pain Management. Faculty
                                                                                Management. Faculty
     IInstructor
       nstructor for American Society
                 for American Society of
                                      of Interventional  Pain Physicians.
                                          Interventional Pain Physicians. Memphis,
                                                                          Memphis, Tennessee on
                                                                                   Tennessee on
     March 3~d
     March     and 4t
           3rd and    h, 2017.
                   4th,  2017.




     New applications
         applications of Stem
                      of Stem Cells
                               Cells in
                                      in clinical
                                         clinical Practice.
                                                  Practice. Sixth
                                                            Sixth Annual EMAPrimary
                                                                  Annual EMA Primary Care Medical
                                                                                     Care Medical
     Education
     Education Conference
               Conference "Innovations in Healthcare."
                          "Innovations in Healthcare." Eisenhower Medical
                                                       Eisenhower Medical Center,
                                                                          Center, Rancho
                                                                                  Rancho Mirage,
                                                                                         Mirage,
     Cal ifornia on
     California
     California   on Mayl9th,
                 on  Mayl9th, 2017
                     May19th, 2017




     Stromal Vascular Fraction
     Stromal Vascular Fraction Cells:
                               Cells:Evolution,
                                      Evolution,Physiology,   Indications,mechanism
                                                 Physiology,Indications,   mechanism of
                                                                                     of Action
                                                                                        Action and
                                                                                               and
     Preparation with Cadaver
     Preparation with Cadaver Training
                              Training Course.
                                       Course. Essentials of Regenerative
                                               Essentials of              Medicine in
                                                             Regenerative Medicine in
     IInterventional
       nterventional Pain Management.
                     Pain              Faculty Instructor
                          Management. Faculty  Instructor for American
                                                          for          Society of
                                                              American Society of Interventional Pain
                                                                                  Interventional Pain
     PPhysicians.
       hysicians. Orlando, Florida on
                  Orlando, Florida on June
                                      June 16th
                                           16t h and 17th, 2017.
                                                 and 17th, 2017.




     IInvestigational
        nvestigational   Use of Stromal
                        Use     Stromal Vascular
                                          Vascular Fraction
                                                     Fraction ForFor Lyme
                                                                     Lyme And
                                                                           And Associated    Diseases.
                                                                                 Associated Diseases.    ILADS
                                                                                                         (LADS
      IInternational
        nternational   Lyme And
                       Lyme  And Associated                 Society 18th
                                                Diseases Society
                                   Associated Diseases                    Annual
                                                                     18thAnnual
                                                                     18th          ScientificConference.
                                                                          AnnualScientific
                                                                                  Scientific Conference.    Boston,
                                                                                              Conference. Boston,
       M  assachusetts
       Massachusetts     on November
                         on November 11th,
                                        11t h, 2017.
                                               2017.




     Stromal    Vascular Fraction
     Stromal Vascular      Fraction SVF SVFforforthe
                                                  the Treatment     Erectile Dysfunction-
                                                       Treatment of Erectile                   Pilot Study.
                                                                              Dysfunction- A Pilot   Study. IFATS
                                                                                                             I FATS
     15t
     15thh Annual
            Annual International       Federation for
                    International Federation         for Adipose Therapeutics
                                                         Adipose Therapeutics    and Science
                                                                                and             Meeting, Miami,
                                                                                       Science Meeting.     Miami,
     Florida
     Florida onon December
                  December 3rd,  3r d, 2017.
                                       2017.




     Stem Cells and
     Stem Cells and Regenerative Medicine forAging.
                    Regenerative Medicine            Arizona State
                                          for Aging. Arizona       University
                                                             State University Sandra Day O'Connor
                                                                              Sandra Day O'Connor
     College of
     College of Law.
                Law.Third
                     ThirdAnnual Workshopon
                           AnnualWorkshop    Healthspan Extension
                                          on Healthspan Extension Policy
                                                                  Policy and
                                                                         and Regulation.
                                                                             Regulation.
     Scottsdale Arizona on
     Scottsdale Arizona on February
                           February 9th,
                                    9th , 2018.
                                          2018.




     Cell SurgicalNetwork
     CellSurgical Network Experience.
                          Experience. Seeking
                                        Seeking Evidence   for Efficacy
                                                 Evidence for  Efficacyof
                                                                        ofStem  CellInterventions.
                                                                           Stem Cell  Interventions.
     Neuroethics  Canada. University
     Neuroethics Canada.  University     British Columbia,
                                      of British
                                      of                    Vancouver, Canada
                                                 Columbia, Vancouver,    Canada on
                                                                                 on Sept
                                                                                     Sept 26   th ,, 2018.
                                                                                           26th,
                                                                                           26th      2018.
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 28 of 132




     Treatment
     Treatmentof
               ofErectile
                 ErectileDysfunction
                          Dysfunction with
                                      withShock
                                           ShockWave Therapyand
                                                WaveTherapy          Cells. International
                                                                Stem Cells.
                                                            andStem
     Association of
                 of Aesthetic
                    Aesthetic Gynaecology
                              Gynaecology and Sexual  Wellbeing Second
                                               Sexual Wellbeing              Conference. The
                                                                Second World Conference.
     Royal Society of
     Royal Society  of Medicine,
                       Medicine, London, England on
                                 London, England            13th, 2018.
                                                 on October 13th,
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 29 of 132




                ATTACHMENT
                ATTACHMENT 2
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 30 of 132




                                                                   ,,•••


                                                                         STEM* CELL
                                       BIOHEART                   50'• •T Fl AINI0413
                                                                  c-ti•S       • Tri AIMING




                                 ADIPOSE DERIVED
                                 STEM CELL ISOLATION
                                 A STEP-BY-STEP GUIDE




                      r.




                                                   US Slem
                                                       StemCell
                                                       Stern      Clinic,LLC
                                                             CellClinic,
                                                                  Clinic,  LLC
                                                                          LLC   (USCG),
                                                                               (USCG),
                                                                             (USCG),    SuFia00,132
                                                                                               ~,'~~$~
                                                                                      SuSuRa00,1712
                                                   FEI: 3011837323; EI'
                                                   FEI:               El: 4/10f2017-5111!2017;
                                                                          4/10/2017-5/11/2017; CMA,
                                                                                               CMA, SLS
                                                                                                      SLS
                                                                                   Exhibit 99Page
                                                                                   ExhlUit              32
                                                                                                     or 32
                                                                                             Page 11 of
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 31 of 132




         Protocol/Checklist:
         Protocol/Checklist:Isolation
         ProtucoUChecktist:
         PatientName:
         Ps~tient
         Patient  Name:
                  Nnme:
                             Isolation
                              Isolationof
                                       ofofHuman
                                          Human
                                            HumanAdipose
                                                   Adipose
                                                 Adipose Derived Stem
                                                            Derived
                                                         Derived Stem CetlsCells (~.S.T
                                                                    Stem
                                                                      Cells       U.S       11 •N1,11I N C.
                                                                                        „ ~ AINING
                                                                                  U.S.TT14                                                       .
         Reagents
         Reaeents
         Reagents
                             Description
                             Description
                             Descri tion                                                         Lot
                                                                                                 Lot Number
                                                                                                     Number                             Expiration
                                                                                                                                        Expiration
                                                                                                                                        Ex          Date
                                                                                                                                                    Hate
                                                                                                                                           iration Date
          Cellase
          Cellase
          Cellase
          Cell Wash
          Cell   Wash
                 Wash Solution
                       Solution
                      Solution
         Materials
         Materials
         Materials
                   _
                                                                  Quantity
                                                                  Quantity
                                                                  Quantity ity                   Lot
                                                                                                 Lot Number
                                                                                                 Lat Number                             ExpirationDate
                                                                                                                                        Expiration Date1
          Plastics convcniencc
          Plastics
          Plastics  conveniencekit
                   convenience kitkit
                                                                  rrequired
                                                                    equired
          250 ~~
          2so ml  plastic
              nil plastic n~<~k~r
                   t~s~,~ beaker
                           beaker —                                      t
           60 cc
           6U    cc luer
                     luer    locksyr~e
                     luer lock
                            lock   syrit
                                       _Ige
                                   syringe                              2
           20 cc
           2U        literIc~ck
                 cc fact
                     liter    lock~yri~e
                            lock     syrinje
                                   syringe                               9
           50 nil
           5(1        conical luhG
                 m) c~~ni~:nl
                 MI   cltnikal   lithe
                                 tube                                    6
                                                                         G
         _   .2
           0.2pm
           0.2ium
           U      ~m_fitter
                       filter
                        filter       _                            _     1
           Cell St~aiuer
           Cell    Strainer
                   Strainer                                             1
           Cell Extractor
           Cell    Extractor
                   ~,xtr~clor                                           2
           Wash
           Wash
           W   ish ba bag
                      bag                                               1
           18    Gauge
                 Gauge
           1 $ Gau          Needle
                            Needle
                         e Nee   dle                                    3
         Euuinment
         Laui~ment
         Equipment
          Description
          Description
          Swing-Arm
          ~SSwing-Arm       Centrifuge{:cep
                    -Arm Centrii'uge
                           Centrifuge      (Setto
                                           (vet ~~~to<~
                                                     (i G Force&c!'r )(with
                                                        Force)
                                                        Force)          & (With
                                                                       (i+~i~h Adapter Adapter
                                                                                ,~da/~tc~r ) 50
                                                                                           for  for
                                                                                               SU ml50
                                                                                                 ml       ml conical
                                                                                                     ro~ticcrl
                                                                                                    conical     ~uhe
                                                                                                               tubes) tubes)
          Dry
          D        Blocklncubr~tor/Shaker
                  Block
             iti [3lock  incubator/Shaker
                          Incubator/Shaker
          Bench 1~op
          Bench           Plo~~v III looci
                     Top Flow        lood
                                      Food
         *Checkoff
         *Check
         *Clack offoff each
                    each
                     eaclr stepstep
                           step  ~rnce once
                                once    you   youcompleted
                                        ynu hare
                                            lioi~e  have completed
                                                   con~plrted itit it
          U
          Li 1,1,
          U  I, Dispose
                  Disposeofof
                  T~ispose    ofall
                                 allallmaterial
                                        material
                                        mf~lerial associated
                                                      associated
                                                   us;~c~cii~tc~ with
                                                                 withwith
                                                                       previous pakientg.
                                                                          previous
                                                                       previous patients. 'l'liarou~hly
                                                                                    patients.
                                                                                          'fhoroughly
                                                                                                  Thoroughly
                                                                                                         clean   all surface
                                                                                                         clean clean
                                                                                                                 all surface
                                                                                                                       all surface
                  areas
                  arca~    withalcohol,
                         with
                  areas with     alcohol.
                                alcohol.
          •Li 2.
          q   2.Record
              2, Record  patient
                  Recnrd patient   name
                                   name on
                          pntient name    onall
                                         o~i allall50
                                                   5050ml
                                                       mlml conicals
                                                          conicals
                                                          conicals andand
                                                                   and  C",ellCell
                                                                        Cell    Wash
                                                                               Wash  Solution
                                                                                   Wash
                                                                                     Solution bottle.bottle.
                                                                                         Solution
                                                                                              bottle.
              3. Thoroughly
          ~JU 3. Thoroughly
                  Thora4~ghly spray
                                 spray
                                 spray the
                                         thesyringe
                                        the   syringe
                                             syringe containing
                                                       containing
                                                     containing the
                                                                the the
                                                                     60
                                                                     6U 60
                                                                        ccs
                                                                        ccs ccs
                                                                             of  lipoasirate
                                                                             ot~ lipoasirate
                                                                                  of lipoasirate
                                                                                             with  sterile
                                                                                             with with
                                                                                                   sterile    alcohol,alcohol,
                                                                                                           sterile
                                                                                                              alcohol,
                  aand  placeinin
                    nd place
                   and place    indie
                                   thehood.
                                  the   hood.
                                      hood.
           i ~.
             4,
             4. Transfer
                Transfer25Q
                Transfer  250ml
                         250  mlplastic
                                  plasticbeaker
                                pinstie    beaker
                                         beaker     waste
                                                forfor
                                                for       i~~io
                                                       waste
                                                    waste       the the
                                                          intointo
                                                                the  hac~d.hood.
                                                                     hood.
                     Discardinfranate
          ~_ i 5.5. Discard
                     Uis~ard   infranate
                             iiifrt~n~te  intointo
                                         into   the   «~A3te
                                                 nc~the waste
                                                     waste      container.
                                                             container.
                                                             C011lainer,

           r 6.6.
             6, Washing
                     Washing
                    ~~ashing
                    J 6.1.
                    U
                    ~J  6.1.Transfer
                        G.1.  Transfer Toomey  Toomey syringe
                             'l'ransfer'I'nome;y              syringe
                                                               syringeof      of
                                                                               offat
                                                                                  Fatfatinto
                                                                                         into
                                                                                           intothe
                                                                                                 thethe cell
                                                                                                       cellcellwash
                                                                                                               w7shwash  bugbug
                                                                                                                         bib      utiing
                                                                                                                                  using     the
                                                                                                                                        using      port
                                                                                                                                             the the      ~~~ith
                                                                                                                                                    portport
                                                                                                                                                          withwith the
                                                                                                                                                                   the the
                              white
                              white
                              while cup.  cap.
                                           cap.
                   ULl 6.2.
                    Li 6.2,
                        6.2. Using
                             Using
                              Using the   the
                                           the 6060cc
                                                 6U   ccsyringe
                                                      ce   syringeand
                                                           syringe       andneedle,
                                                                        end        needle,collect
                                                                                  needle,          collect60
                                                                                                Cc)IICct     f>O60 mlml of
                                                                                                                        Otof   Cell
                                                                                                                                  Cell
                                                                                                                               Cell    WashWash
                                                                                                                                       Wasli      Solution
                                                                                                                                                      Solution
                                                                                                                                                  SolutiUn       through
                                                                                                                                                                      through
                                                                                                                                                                 th1'UUgI1
                              the S0~tU111
                              the
                              ~~IC   septum
                                     septumcap.     cap.
                                                   Cc~(~.
                   JU 6.3,
                        6.3. Remove
                              Remove the
                              Remove           the    needleand
                                                theneedle
                                                     needle       andatc~jch
                                                                 and    attach
                                                                          attach      the
                                                                                      thethe luer
                                                                                            fact luerlock
                                                                                                     lock    at'the
                                                                                                          lockof the
                                                                                                                   of the60
                                                                                                                         60 cc  cc syrin~*e
                                                                                                                                60   syringe
                                                                                                                                      cc syringe   to the
                                                                                                                                                   to  the  bflg bag
                                                                                                                                                        to the
                                                                                                                                                            bag     and and
                                                                                                                                                                    and
                              add
                              add the
                              add      theentire
                                      the      entirecontent~,
                                              entire      contents.Leave
                                                        contents.            Leave
                                                                        Letive         thethe
                                                                                       the    factluer
                                                                                              luer    locklock
                                                                                                      lock          connected
                                                                                                              c~innectcd
                                                                                                              connected           toto the
                                                                                                                                        the    hag. hag.
                                                                                                                                          to the
                                                                                                                                               hag.
                  '~    6.4. Agitate
                    U 6.4.
                    ▪         Agitate
                              Agitate the    the
                                              thetissue
                                                   tissue
                                                    tissueby  bybyinverting
                                                                  inverting
                                                                    inverting         t~pprc~ximately
                                                                                       approximately
                                                                                          approximately          55 times
                                                                                                                     times
                                                                                                                       5 times  and
                                                                                                                                 andand tl~cn
                                                                                                                                         thenthen~Ilow
                                                                                                                                                 allow    the
                                                                                                                                                          the fat
                                                                                                                                                        allow     thetotofat to
                                                                                                                                                                 fat
                              separate
                              separate for
                              separate          foraaaperiod
                                               for        period
                                                        period    ofof
                                                                  of   22 t~2toto     4 minutes
                                                                                 44 minutes
                                                                                      minutes       with
                                                                                                     withwith thethe
                                                                                                             the    fact
                                                                                                                    luerluer lock
                                                                                                                              locklock andand
                                                                                                                                      and     syringe
                                                                                                                                              syringe     dawn.
                                                                                                                                                     syringe
                                                                                                                                                          down.   down.
                  [J
                   LI  6.5.
                   Li 6.5.   Collect
                        6.5. Collect
                              Collect the     thefluid
                                             the    fluidinto
                                                   17uic1     intothe
                                                            info   diethe      syringe
                                                                         syringe
                                                                         syringe               being
                                                                                           being
                                                                                           being           carcial
                                                                                                      careful
                                                                                                      careful      not. not
                                                                                                                   not           to drain
                                                                                                                          toto drain
                                                                                                                                drain     any     any .Flip
                                                                                                                                           any tiiL
                                                                                                                                                  tilt.  tat. bag
                                                                                                                                                        Flip     bag and
                                                                                                                                                                Flip    and
                                                                                                                                                                         bag and
                                disconnect syringe.
                                disconnect
                               disconnect           syringe.
                                                     syringe.DrainDrain
                                                                    Drainfluid fl fluid
                                                                                  uid intointointowlste
                                                                                                  waste
                                                                                                      waste  cc~ntaincr.
                                                                                                             container.
                                                                                                                  container.
                                                                                      1




                                                                                                                      Stem
                                                                                                                      Stem Cell
                                                                                                                 US Stem   CellClinic,
                                                                                                                           Cell Clinic,LLC
                                                                                                                                CI(nic,     LLC~uscc>,
                                                                                                                                           LLc   (USCG),
                                                                                                                                                  (USCG),  surelaQ13289
                                                                                                                                                           suF~,~p,t+(~~9
                                                                                                                                                              Soille420,13269
                                                                                                                 FEI• 3011837323;
                                                                                                                 FEL
                                                                                                                 FEI:  3011837323; El:
                                                                                                                       3011837323;     El:  4/1012017-5/11/2017;CMA,
                                                                                                                                        EI: 4/10/2017-5/11/2017;
                                                                                                                                            4/102017-5I11/2D17;      CMA,SLS
                                                                                                                                                                     CMA,   SLS
                                                                                                                                                                99 Page
                                                                                                                                                        Exhibit 9
                                                                                                                                                        Exhibit
                                                                                                                                                        ExhlUft    Page22
                                                                                                                                                                        2orof
                                                                                                                                                                          or3232
                                                                                                                                                                              32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 32 of 132




          Protocol/Checklist:Isolation
          Protocol/Checklist:
          ProtoeoUChecWist:   Isolationofof
                              Isulatiun  ofHuman
                                            Human
                                            HumnnAdipose
                                                   Adipose
                                                   AdipascDerived
                                                            Derived
                                                            DerivedStem
                                                                      Stem
                                                                         Cells
                                                                      Stem  Cells
                                                                            Ccils                                                             u.s., 14
                                                                                                                                              UsSa   ~~ qA~ :.I I~ 0~., 0
                                                                                                                                                                        r:
          PatientName:
          Patient
          PAtient Name:
                  Name

           I "!
           ~ "!7.7.
                 7. Spray
                    Spray
                     Spray four
                             four50
                            four    50ml
                                   50 mlmlconical
                                            conical
                                           conical   tubes
                                                        tubes
                                                      tubes   and
                                                               andand
                                                                   transfer
                                                                    tra~~sfer  into into
                                                                        transfer
                                                                              into   the
                                                                                     the hood. Transler
                                                                                         the hood.
                                                                                         hood. Transfer
                                                                                                    Transfer
                                                                                                        fat
                                                                                                         fut evenly
                                                                                                               fat evenly
                                                                                                             ~veniy into  Pour
                                                                                                                     into boar
                                                                                                                           into boar
                     50 nil
                    SQ  ml conical
                            conical
                            conicaltubes
                                      tubes
                                       tubesusing
                                               usingthe
                                              using;   the  large
                                                        thelarge    pu~~t.
                                                              largeport.
                                                                       port.
           CCll 8.
                 8. Enzymatic
                    Enzymatic
                     I:nrymcitic digestion
                                      digestion
                                       di~estian toto  tobreak
                                                            break
                                                            break    downdown
                                                                       down        fat
                                                                                    fatfat
                                                                                         tissuetissue
                                                                                           iissuc      and
                                                                                                        andandrelease
                                                                                                              r4le~ise release cellscells
                                                                                                                               cells
                     O 8.1.
                     q    8.1. 5pr~y
                                Spray tl~e
                                Spray       the
                                             thefollowing
                                                   following
                                                    followingitems  items
                                                                      itemswith     withalcohol
                                                                                 wikl~      alcohol
                                                                                               alcohola~i~l and
                                                                                                              and  trtransfer
                                                                                                                         transfer
                                                                                                                       acisfer        toto hagd:
                                                                                                                                            hood:
                                                                                                                                             to hood:Cellase,
                                                                                                                                                           Cellase,
                                                                                                                                                     Cellase,     0.2 µm
                                                                                                                                                                  0.2   gm
                                                                                                                                                                         0.2 gm
                                alter,
                                alter,
                                tiller, 60  60cc
                                            CO   ccsyringe
                                                 ec   syringeand
                                                     syringe         anda aneedle.
                                                                   anti            needle.
                                                                                needle.
                     U 8.2.
                     q          Collect SU
                          8.2. Collect
                                Collect       50
                                               50 ml    Cell
                                                    ml Cell      Wash
                                                         Cell WashWashSolution  Solutionusing
                                                                               Solution            usingaa 60
                                                                                                 using         a6060   cccc
                                                                                                                       cc   syringe
                                                                                                                            syringe
                                                                                                                                syringe       and
                                                                                                                                              andandneedle.
                                                                                                                                                    needle.
                                                                                                                                                        needle.
                     O 8.3,     Add ~pprohimately
                          8.3. Add
                                Add       approximately
                                          approximately4-5         4-5
                                                                     4-5ml     mlof  ofCell
                                                                                  ol'Cel1  CellWash Wash
                                                                                                 ~~ash       Solution
                                                                                                                 Solution
                                                                                                             Solution           toto to  the
                                                                                                                                         khe the
                                                                                                                                              Cellase
                                                                                                                                                   Cellase
                                                                                                                                              Cel[ase     vial   ~hrou~h
                                                                                                                                                          vial vial
                                                                                                                                                                 through
                                                                                                                                                                      throughthe
                                                                                                                                                                             the the
                                septum cap,
                                septum
                                septum         cap,Invert
                                              cap.    Invert
                                                       Invertthe thethevial
                                                                         vigilvialtq to
                                                                                  to   dissolve
                                                                                            dissolve
                                                                                       dissolve          thethe
                                                                                                         the   contents
                                                                                                               contents
                                                                                                                      contents
                          8.4. PuJI
                     J 8.4.     Pull the
                                Pull     the
                                          theentire
                                               entire
                                                entirecontents
                                                         contents
                                                           contentsback   hack back  into
                                                                                     into into thethe
                                                                                               the    syringe
                                                                                                            syringe
                                                                                                      syringe          usingusing
                                                                                                                       using        the the
                                                                                                                                    the     needleneedle
                                                                                                                                            needle    and
                                                                                                                                                      and andinvert
                                                                                                                                                             invert    the
                                                                                                                                                                    invert
                                                                                                                                                                       the the
                                syringe
                                syringe
                                s yringe      to
                                               to
                                              to   mix
                                                    mix
                                                   mix   thoroughly.
                                                           thoroughly.
                                                         thoroughly.
                     ❑    8,5. Remove
                     q 8,5.     Remove the
                                Remove          the
                                                 theneedle
                                                      needle
                                                       needleand   and
                                                                    andatt~ich
                                                                           attach
                                                                               attach    thethe
                                                                                        the      0.20.2
                                                                                                Q.2     gm
                                                                                                        µmgm  filterfilter
                                                                                                              filter
                     J $.G.
                     J    8.6. Express
                                Express 12.5
                                Express         12.5ml
                                               12.5     mlof       theenzyme
                                                             ofofthe
                                                                  the    enzyme
                                                                           enzymeinto      into
                                                                                              intocfte:l~
                                                                                                    each
                                                                                                       each  of
                                                                                                             ofofthe
                                                                                                                   the  the44 conicals.
                                                                                                                               conicals.
                                                                                                                                4 conicals.
                          8,7. Shake
                     U 8,7.     Shake the
                                Shake       the
                                             theconical
                                                    conicaltubes
                                                   conical      tubes
                                                                 tubesvigorously
                                                                               vigorouslyfor
                                                                           vi~orcn~sly            I'or forapproximately
                                                                                                             approximately
                                                                                                          i~p~~raximately                  30 seconds
                                                                                                                                          ~Q   seconds
                                                                                                                                               30 seconds   andand
                                                                                                                                                            and    place
                                                                                                                                                                   pl~ccplace
                                                                                                                                                                           the the
                                                                                                                                                                           the
                                 conical tubes
                                 conical
                                 eonic~l        tubes
                                                 tubesinto into
                                                            intothe the
                                                                      thediydry dryblock
                                                                                     block
                                                                                         block    atat at37°C
                                                                                                         37°C37°C     far
                                                                                                                      forfor aa totala total
                                                                                                                                   tot~~l     of   12-15
                                                                                                                                              a£ 12-15
                                                                                                                                                   of  12-15  minutes.
                                                                                                                                                             minutes.
                                                                                                                                                                  minutes.  At
                                                                                                                                                                            At 6 bAt 6
                                 minutes,
                                 minutes,
                                 minGrfes, shake  shake
                                                   shakethe the
                                                             theconical
                                                                  conical
                                                                     conicaltubes  tubes
                                                                                      tubes    viga~ously
                                                                                               vigorously
                                                                                                  vigorously          forfor
                                                                                                                      for   approximately
                                                                                                                            approximately
                                                                                                                                    approximately       30    seconds.
                                                                                                                                                        30 seconds.
                                                                                                                                                               30 seconds.
                     ~iI 8.8.
                          8,8. After
                                After
                                After 12   12minutes
                                                minutes
                                                 minutes shake shakethe.
                                                              shake        thethe.tubetube
                                                                                   tube       vigorously
                                                                                              vigorously
                                                                                                 vigorously       fiir
                                                                                                                  forfor  1pproxirnately
                                                                                                                           approximately
                                                                                                                                 approximately         30 seconds
                                                                                                                                                            seconds
                                                                                                                                                              30 seconds to to
                                                                                                                                                                         to
                                 break up
                                 break
                                 break      upupremaining
                                                    remainingtissue.
                                                   remaining            tissue.
                                                                     tissue.
           I_l1 9.
                 9. Centrifuge
                    Centrifuge
                     CcntrillMge the the
                                       the 44conicals
                                               conicals
                                                conicals atatat1200g 1200gfor
                                                                   1200g         forfor      5minutes.
                                                                                       5S minutes.
                                                                                                minutes.
             J 10.
             J 10.
                1 0. Collect
                     Collect
                      Collect thethe
                                 the stromal
                                          stromalvascular
                                         steoin~l       vascular
                                                      vase~~lar        fraction
                                                                            fraction
                                                                       fraction          (SVF)
                                                                                        (SVF) (SVF) and
                                                                                                    turd andfiltration.
                                                                                                            filtration.
                                                                                                                   filtration.
                     UU 10.1.        Spray aaa20
                                     Spray
                           10.1. Spray             20
                                                    20ccccccsyringe,
                                                              syringe,
                                                               syringe,aaneedle,     needle,two
                                                                                  ncc:dle,       two
                                                                                                   two5050ml  m)     conicals,
                                                                                                                 mlconicals,
                                                                                                                        conicals,    cell
                                                                                                                                     cell  strainer,
                                                                                                                                         cell
                                                                                                                                           strainer,
                                                                                                                                               strainer,   tt ndand
                                                                                                                                                           and      cella cell
                                                                                                                                                                 a cell
                                   eextractor
                                     extractor
                                       xtractor with  withalcohol
                                                     with        alcoholand
                                                               aicoh<~l       andand   transfer
                                                                                           transfer
                                                                                       transfer      to   the
                                                                                                     to theto thehood,
                                                                                                                 food,hood,
                     l~ 10,2.
                     O               Collect 15
                                     Collect
                           1 U,2. Collect         115  ml
                                                    S mlmlof  of
                                                               ofCell
                                                                    Cell
                                                                    CellWash Wash
                                                                              Washsolutionsolution
                                                                                            solutionusingusing
                                                                                                            using   the
                                                                                                                     the  20ee
                                                                                                                        the20ce20ce syringe
                                                                                                                                     syringe
                                                                                                                                        syringe  end
                                                                                                                                                  andandneedle,
                                                                                                                                                         needle,
                                                                                                                                                               needle,AddAdd
                                                                                                                                                                     Add     to
                                                                                                                                                                             to to
                                    tthe
                                     the   first
                                            first50
                                      he first     50
                                                    50ml  mlconical,
                                                                conical,
                                                               crniicnl,
                     J 10.3.
                     J
                     ~               Connect aaacell
                                     Connect
                           1 U.3. Connect              cell
                                                        cellextractor
                                                                extractor
                                                                 extractorto      totothe
                                                                                       the the20
                                                                                              ~020 cccc
                                                                                                   oc   syringe
                                                                                                            syringe
                                                                                                       syringe          andand
                                                                                                                        and    pullpull
                                                                                                                               pull   up
                                                                                                                                      up the
                                                                                                                                           up    SVPSVF
                                                                                                                                           tl~e the
                                                                                                                                                 SVF       cell  pellet pellet
                                                                                                                                                           cell cell
                                                                                                                                                                 pellet    at
                                                                                                                                                                           at at
                                    tthe
                                     the   bottom
                                            bottomof
                                      he bottom           ofthe
                                                        p('the           tubes,
                                                               the~F44tubes.
                                                                           tubes.
                     U 10.4.
                     U               Transfer contents
                                     Transfer
                           1U,4. Transfer           contents
                                                      contentsto     totothe
                                                                           thethefirst
                                                                                 firstfirst5050
                                                                                           50   mlml
                                                                                                ml    conical
                                                                                                          conical
                                                                                                     conical         andand
                                                                                                                     and    mixmix
                                                                                                                            infix   to ensure
                                                                                                                                    Ca   ensure
                                                                                                                                          to ensure pelletspellets
                                                                                                                                                    pellets     are
                                                                                                                                                                are are
                                    completely broken
                                    completely
                                   completely            broken
                                                          brokenup.    up.up.
                     U 10.5,        Place the
                                    Place
                           1 0.5, 1'l~ce        thecell
                                               the    cellstrainer
                                                     cell     strainerin
                                                             strainer        in inthe
                                                                                  thethe  second
                                                                                             second
                                                                                          second      5050  mlml   conical
                                                                                                                   conical
                                                                                                                        conical   and
                                                                                                                                  andandpasspass
                                                                                                                                        pass    the   cell
                                                                                                                                                the the
                                                                                                                                                      cellcellsuspension
                                                                                                                                                              suspension
                                                                                                                                                                   suspension
                                   tthrough
                                    through
                                      hrough using  usingthe
                                                   using;     the;thesyringe
                                                                       syringeand
                                                                     syringe         andand  cell
                                                                                             cell cell
                                                                                                    extractor.
                                                                                                        extractor.
                                                                                                    exri'actor.
          U 1I 1,1 Centrifuge
          LJ       Centrifugeconical
                   Centrifuge conical
                               conicaltube
                                        tubeat
                                      tube  at at
                                                1200g
                                                  1200g
                                                12QUg forfor
                                                      ('or 5 minutes,
                                                             5 minutes,
                                                             minutes,
          U 12.
          U     Carefully tlspirate
                Carefully
            12, Carefally  aspirate
                            aspiratethe the
                                          the
                                            supernatant
                                               supernatant
                                            supernatatri       to thu
                                                               to  the
                                                                    to the
                                                                       lowest
                                                                           lowest
                                                                       lowest    point
                                                                                 paint point
                                                                                          possible  without
                                                                                                possible
                                                                                          passible  without aspirating
                                                                                                         without
                                                                                                            aspirating   the
                                                                                                                    aspirating
                                                                                                                         the   the
                pelletcd cells
                pelletcd
                pellc;tcd cells
                          cells using
                                   usingat~anew
                                  using      new202Q20cc ccccsyringe
                                                              syringeand
                                                             syringe     andcell
                                                                       and  cellcellextractor,
                                                                                      extractor,
                                                                                   extractor,
          LI 13.
          LI     Obtain syringe
                 Obtain
             l3. Obtain   syringe
                           syringeeont~ining
                                  containing
                                   containingapproximately
                                                   approximately
                                                 approximately       I-6 1-6
                                                                    1-6   mls
                                                                           mismls
                                                                               of  Platelet   Ricll Rich
                                                                                    of Platelet
                                                                               u1'Platclet    Rich   Plasma
                                                                                                     Plasma  or 0.9
                                                                                                         Plasma
                                                                                                            or  Q.9orNormal
                                                                                                                     Narm~l
                                                                                                                      0.9 Normal
                 Saline
                 Saline
                 Sal     and
                         andresuspend
                     ine and  resuspend
                               resuspendcells
                                            cellsusing
                                          cells    usingthe
                                                 using  thethe
                                                             cell
                                                             cellcell
                                                                   extractor
                                                                      extractor
                                                                   extractor   from
                                                                               from fromabove,
                                                                                        above,
                                                                                            above,
          U 14.
          U     Transfer tototothe
                Transfer
            14. Transter       the
                                 theoperatin};
                                    operating
                                      operatingroom fc~r
                                                 room
                                               room      iiu~nediate
                                                    forfor
                                                         immediate   use. use.
                                                             immediate
                                                                     use.




                                                                                          2




                                                                                                                    US Stem
                                                                                                                    US  Stem Cell
                                                                                                                              Cell Clinic,  LLC(USCG),
                                                                                                                                   Clinic, LLC            suRNC00,13274
                                                                                                                                                          suRNC00,13274
                                                                                                                                                 (USCG), Surrt~~$0,'~3'~
                                                                                                                    FEI: 3011837323; EI:4l10l2017-5/1112D17;
                                                                                                                    FEI:3011837323;                                  CMA, SLS
                                                                                                                                          El: 4/10/2017-5/11/2017; CMA,
                                                                                                                                                                  Pafle 33 of
                                                                                                                                                       ExhlUit 99Page
                                                                                                                                                       EMU*                0~ 32
                                                                                                                                                                              32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 33 of 132




                     ~ ~i
                    ADIPOSE ~ ~
                            DERIVED  ~

                  STEM
                  STEM SELL
                       CELL IS~L,ATtC~N
                            ISOLATION




                    Confidentiality Notice
                    Confidentiality Notice                                         `u:!I.~.~;~~ , ~..~~,~~
                    This    training
                    This training        p~•esentation
                                        presentation       isis confidential
                                                                  confidential       and
                                                                                     and
                    copyri~htccl
                    copyrighted by       U.S. Stem
                                     by U.S.    Stem Cell
                                                        Cell11•~ining.         may not
                                                              Training. ItIt may      not
                    be  reproduced,
                    be reproduced,       transmitted
                                         transmitted or       disseminated
                                                         or disseminated             any
                                                                                inin any
                    firm
                    form ur   or by     piny means
                                   by any       cTie~tns without
                                                          wil~wut the          writleii
                                                                         tl►r written
                    permission of
                    permission                authorized representative
                                         an authorized
                                     of an                    representative from   from
                    Stem Cel       Training LLG.
                           CellI 'I"raining   LLC.




                                                      2




                                                                        US Stem
                                                                            Slem Cell
                                                                            StemCell  Clinic,
                                                                                 CellClinic,  LLC
                                                                                      Clinic,LLC   (USCG),
                                                                                               LLC(USCC),
                                                                                                    (USCC),SuFi(~QFO,
                                                                                                          SuFretAtD0,1323"211
                                                                                                            SurTIMOKV82-74
                                                                        FEI. 3011837323; EI:
                                                                        FEI:                   4/102017-5111/2017; CMA, SLS
                                                                                           El: 4/10/2017-5/11/2017;
                                                                                                        Exhibit
                                                                                                        Exhibit 99 Page 4 of 32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 34 of 132




                     Equipmer~~k
                     Equipment                                                               ~ ~ u:~.~ ~          ,~~.
                         Incubator/Dry Block:
                         Incubator/Dry
                      •n Incubator/Dry         Block:
                                               Bluck: Provides
                                                         Provides
                                                         Provides   superior
                                                                       superior ~,,,~,~~~~
                                                                     superior
                                                                                          '' J.
                         temperature control
                         temperature
                         temperature     controlfor
                                       control   forfor
                                                      stern
                                                         stern
                                                      stem   cellcell
                                                             cell incubation
                                                                      incubation ~~~
                                                                  incub~l.ion
                        Swing-Arm
                        Swing-Arm
                     •~ Swing -Arm Centrifuge
                                   Centrifuge
                                   Centrifuge
                                         ' ~~
                                             • ~".•

                                                  E.W1,711
                                                    4".


                     •n Portable    Ctean Room
                        PortableClean
                        Portable    Clean    Room
                                              RuomHoodHood
                                                      Hood
                            HEPA-Filtered l.,aminar
                            HEPA-Filtered
                         — HEPA-Filiered       Laminar
                                                Laminar Flow
                                                        FlowFlow C3iological
                                                                 Biological
                                                                     Biological\ ~',...     - ,
                            Safety
                            Safety Cabinet
                            Safety  Cabinet(LF135C)
                                    Cabinet   (LFBSC)
                                                (LFBSC)
                            Provides
                         —Provides       compact
                            Provides aaacompact
                                         compactand  andNEPA
                                                    and   NEPA.filtered
                                                                     .filtered
                                                        I-[BPA-filtered                           t
                            aseptic work
                            aseptic
                            ase~tie  workenvironment
                                     work    environment
                                            environment                          ~

                                                             a3




                     Definitions
                     Definitions &
                                 ~ Abbreviations
                                   Abbreviations ~~~:s.                                               STEM ; .,r, L
                       •n ADSCs:
                          ADSCs:     Adipc~ss Tissue
                          AASCs: Adipose
                                     Adipose      TissueDerived
                                                  Tissue    DerivedStem
                                                           Derived        StemCells
                                                                         Stem    Cells
                                                                                   Cells
                       •n PRP:
                          PRP: Platelet
                                 Platelet Rich
                                 Platelet    RichPlasma
                                            Rich     Plasma
                                                      Plasma  (stem
                                                                 (stemcells
                                                               (stem       cellsarc
                                                                         cells are  suspended
                                                                                  are
                                                                                    suspended in in
                                                                                       suspended
                                                                                              in
                               prior
                          PRP prior
                               priortototoinjection)
                                          injection)
                                            injection)
                     •• SVF:
                          SVF: Str~omal      Vascular
                                              VascularFraction
                                Stromal Vascular
                                Stromal                  Fraction
                                                           Fraction
                      • MSCs:
                          MSCs:    Mesenchymal
                          MSCs; Mesenchymal
                                   MesenchymalStem      Stem
                                                         StemCells
                                                                Cells
                                                                  Cells
                      • R  }3Cs: Rcd
                          RBCs:
                          RBCs:          Blood Cells
                                   Red Blood
                                   Red   Blood      Cells
                                                     Cells
                      •n LFBSC;      Laminar Flow
                                     Laminar
                          LFBSC: Laminar
                          LFBSC:                   Flow   Biola~;iczl
                                                           BiologicalSafety
                                                     FlowBiological         SafetyCabinet
                                                                          Safety    Cabinet
                                                                                      Cabinet
                                 Batch Production
                                 Batch
                     •• BPR: Liatch       Production
                                          ProductionRecordRecord
                                                            Record    or
                                                                      ororProtocol
                                                                          Protocol
                                                                             Protocol
                          Supernatant: Fluid
                      •~ 5upernxtant:
                          Supernatant:       Fluid above
                                             Fluid    abovecell
                                                      above     cellpellets
                                                              cell    pellets
                                                                       pellets




                                                             a4




                                                                                US Stem
                                                                                    Stem Cell
                                                                                          CellCflnfc,
                                                                                               Clinic.LLC LLC(USCG),
                                                                                                                (USCC),Su~ti~y~I~Q'~f~
                                                                                                                            SuRSCOO,WW2
                                                                                FEI:
                                                                                PEI: 3011837323;
                                                                                     3011837323; El:  EI: 4/10/2017-5/11/2017;
                                                                                                          4110!2017-5/11/2017;     CMA, SLS
                                                                                                                                   CMA,
                                                                                                                      Exhibit
                                                                                                                      Exhibft 99 Page
                                                                                                                                 Page 5 of 32
                                                                                                                                        of 32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 35 of 132




                     Flow
                     ~~OWHood
                          ~"IOOCI                                                         ~u.~.         ;•.r, c,
                       .,••••••




                                                 Assembly Time:
                                              •• Assembly
                                                 Assembly      Time:
                                                                Timc: —   ——•111 Hour
                                                                                  Hour
                                                                                 Hour
                                   fl
                                   fl            Step-by-step
                                              •• Step-by-step
                                                 Step-by-step BioheartBioheart
                                                                      Bioheart Flow Flow   Hood
                                                                                    FiowHood
                                                                                           Hood
                       . s~„~
                           ool                   AssemblyInstructions:
                                                 Assembly
                                                 Assembly        Instructions:
                                                                Tnstructionq:
                                                  •• All
                                                      All it~oms
                                                           items listed    rind numbered
                                                                   listed and     numhered
                                                  •• Tc>als   needed
                                                              needed fur
                                                      Tools needed       for asse~ubly
                                                                         for  assembly specified
                                                                              assembly    specified
                                                                                          specified
                                                  •• Graphic
                                                      Cir~~►hic
                                                      Graphic representation
                                                                 representation tbr      each step
                                                                                     for each  ~te~~
                                                   •• Phone support
                                                               supp~~rt
                                                               support provided
                                                                          provided




                    Incubator
                    Incubator Settings
                              Settings                                                   ~:v:s.~~,,.
                                                                                           U.S.      ~~.~,. ~
                                     Set temperature
                                     Scf temperaturedial
                                         temperature dial
                                                     dialatat 3?°C'
                                                              37°C
                                                            37°C


                                    f~                                               li
                                                                                     It       tnkc
                                                                                        will take
                                                                                     It will         lime to
                                                                                              take time
                                     ~~`        -     _ -                            6rin~   inoubntor up
                                                                                     bring incubator
                                                                 '.
                                                                                        tempernturu so
                                                                                     to temperature
                                  1,11/411F7
                                           --,                                       do this
                                                                                     Qo  this first
                                                                                               first


                                   ~j
                                   !   rj
                                   itind               ~.~~
                                                       rititst                      'lest and
                                                                                          andconfirm
                                                                                          and  confirm
                                                                                              confirm
                                                                                    temperature using u
                                                                                    b:m~x;rnture          a
                                  `~•~
                                     P m              re Q
                                                      D                             ~hcrmomctcr
                                                                                    thermometer
                                          ,.~                                       and conical    tutee
                                                                                          conical tube
                                   'Ic9/1404                                        with water
                                                                                           wntzr in
                                                                                           water     itit
                                                                                                  in It

                                        _,~e~~`
                                            5'B'eelrElg




                                                            s




                                                                               US Stem
                                                                                   Slem
                                                                                    Stem Ceil
                                                                                         Cell Clinic,LLC
                                                                                         CellClinic,   LLC (USCG), suRra440,1325'23
                                                                                                                   Su~ir[~($Q'(~3~
                                                                                                             (USCG),  SuRraint0,1AM
                                                                               FEI:
                                                                               FEI: 3011837323;
                                                                                     3011837323; El:  4/7 012017-5/11/2017; CMA,
                                                                                                  EI: 4/10/2017-5/11/2017;
                                                                                                      4/10/2017-5/11/2017;  CMA, SLS
                                                                                                                                  SLS
                                                                                                                Exhlbft   Page
                                                                                                                Exhibit99 Page
                                                                                                                Exhibit   Page 6 of 32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 36 of 132




                     Su pp lementar y Items
                     Supplementary
                     Supplementary              Deeded
                                           r~ns Needed
                                      IteItems   Neededus,~u.s.
                                                        ~ us,
                      1'he
                      The   stem
                      The stem      cell kits
                             stem cell
                                    cell  kits  comewith
                                          Idts come
                                                come    with everything
                                                      with     everything needed
                                                              everything    neededto to
                                                                            needed      to prc►ecss
                                                                                        process
                                                                                           process   fak
                                                                                                 fat fat tissue
                                                                                                     tissue
                                                                                                         tissue
                           producethe
                      to produce
                          produce       thestem
                                        the  stomcell
                                             stem  celltherapy
                                                   cell   therapy
                                                         therapy      ~~Hhough
                                                                  although
                                                                     although        is recommended
                                                                                         recommended
                                                                            it isitrecommended
                                                                                    is                      that
                                                                                                      that that
                      every
                      every clinic     shouldhave
                               clinic should
                                       should    havethe
                                                      thefollowing       additional
                                                             followingadditional       items
                                                                                    items      avaliabic:
                                                                                            available:
                                                                                               available:

                      ~tcn,iircd~uRtilciusnt~i~xltcm~:
                      RequircilAunalsmintanitcus'
                      RequircilAunalsmintanitcus'
                      Gloves                                      tiprny hottlu
                                                                  Spray
                                                                  Spray  bottle {for
                                                                                 (forivup~upyl
                                                                          bottle(for isopropyl :dcalwl)
                                                                                       isopropyl
                                                                                               alcohol)
                                                                                                 alcohol)
                      S5 ml, luer
                             luerInck
                             luur lock syringc,~
                                   locksyringes
                                        syringes                  Isopropyl n)cohul
                                                                  Isopropyl alcohol
                                                                  Isopropyl  alcohol
                      Crux
                      Box of Kim
                             Rim Wipes
                             Kim 41'ipca
                                 Wipes                               - 25
                                                                  22 —  25gauge
                                                                           gauge nccJies
                                                                           gauge needles
                                                                                  needles


                      4 ►~~Lu~ul_tiu~ai~temc~i~~r~ttcn~:
                      0 111191tal ‘`ittliple
                        111191tal ‘`ittliplentnten
                                                 enlataltillai
                                                    lataltillai
                      5 c~traconic~l
                               conicalPubes
                        extra conical
                        extra         tubes
                                       tubes                      Steel ~vfrc
                                                                        wirerArk
                                                                        wire  rack
                                                                              rackfor IG-50
                                                                                   for16-50   int,cunfcul
                                                                                       16-50i~iL
                                                                                            int, conical
                                                                                                   conicalIubcs
                                                                                                          tubes
                                                                                                            tubes
                      Lab pen
                      I.nb
                      Lab  penfor
                               formarking conical
                                   markingconical wbes
                                            conical tubes 'I'imcr
                                                  tubes   Timer    forI~iohcart's
                                                          Timer tiff
                                                                  for  Biolleart'sStem
                                                                      Biolleart's  StemCell
                                                                                        CellIsulallon
                                                                                            Isolation Procaxx
                                                                                              Isolation
                                                                                                      Process
                                                                                                         Process
                      F:quipmcnl
                      Equipment  ticriel
                      Equipment Serial   Mwnbur
                                  SerialNumber
                                          Numberl'arJ
                                                Card
                                                   Card




                     Is~►Iatlon
                     Isolation of
                     Isolation  of Human AL1S~s
                                   HumanADSCs
                                ofHuman  ADSCs                                                                .~u.s..- , ; ! ~

                                 •• Wash  fsttissue
                                    Wash fat
                                          fat tissuetotoremove  hematopoieHc
                                                         removehematopoietic
                                                                hematopoietic  cells
                                                                             cells   and
                                                                                   and   RBCs
                                                                                       RBCs


                             r
                             1

                     Ogi         • Enzymatic  digestion



                                 •• Ccntrifu};ation
                                                         oYtiesue
                                              digestionofof
                                   N:nzymaticdigestion
                                   Enzymatic              tissue
                                                            tissueusing



                                                       sepurnte
                                                    toseparate
                                    Centrifugationtoto
                                    Centrifugation     separateStromal
                                                                         C;elinse
                                                                   usingCellase



                                                                 Stromal
                                                                         Cellase



                                                                         Vascular
                                                                       Vascular
                                                                         Vascular  P'rnction
                                                                                Fraction
                                                                                   Fraction  (tiVP')
                                                                                         (SVF)
                                                                                             (SVF)



                                 • Collect
                                   Collect and
                                           andfilter
                                               filter SVFtotoisolate
                                               ~lferSVF        [sulnfe  regenerative
                                                               isolateregenerative    stem
                                                                                   stem     coils
                                                                                         cells
                                                                                            cells



                                 C.entriCugothe
                             ° • Centrifuge
                                 Centrifuge  the  combined  fiVE'
                                                  combinedSVF
                                              thecombined   SVF   and
                                                                and   prepare
                                                                    prepare
                                                                      preparethethe
                                                                                  SWSY~~
                                                                                 the  SW    for lino!
                                                                                       for lino!
                                                                                           for  flour rc-
                                                                                                  re- re-
                             v   suspension
                                 suspension such
                                             suchas nsPRP
                                                    as     Hod
                                                       PRPand
                                                           and  londed
                                                              loaded
                                                                loaded iota
                                                                     into thethe
                                                                       into       syringc(s)
                                                                              syringc(s)




                                                                                                 US Slem
                                                                                                    Stem Cell
                                                                                                    Stem  Cell Clinic, LLC(USCG),
                                                                                                               Clinic, LLC
                                                                                                          Ceil Clinic,              suP13.4430.11724
                                                                                                                             (USCG),Su~~Q'~3~
                                                                                                 FEI:3011837323;
                                                                                                 FEI: 3011837323; El:
                                                                                                                    El: 4/1D12017-5111/20'17;
                                                                                                                    EI: 4/10/2017-5/11/2017;  CMA,SLS
                                                                                                                                              GMA,
                                                                                                                        4/10/2017-5/11/2017; CMA,   SLS
                                                                                                                                                     SLS
                                                                                                                                 Exhibit 99Page
                                                                                                                                 ExhiUit
                                                                                                                                 Exhibit    Page777of
                                                                                                                                           Page     of32
                                                                                                                                                       32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 37 of 132




                    I mportant Considerations
                    Important  Considerations                                          ~v;s.sn-.~~~.,       ~.
                    •• Working    undo.
                                  Hider aa Inminm•
                       Wc~rkin~! uncl~:r,~ laminnr  flow
                                                    now hood
                                            laminar Ilnw h~~d
                       to avoid
                       co avoid contamination
                                 contamination                                         `-
                    •• Rcmov~tl
                        Removal al'red
                                  of red andand white
                                                white blood    cells
                                                       blood cells       ~                       }
                       tthrough
                         hrough centrifuging
                                centrifuging     and
                                                and  washing
                                                     t~~~shin6                              ~,
                    •• Chan
                       Clew   Il~►~v
                       Clean flow    Iwu~l periodicallv
                              now hood
                                     hood  i~i;riu~tic~lly, during
                                           neriodically     during process
                                                            clurin6 pr )CCSS to maintain
                                                                    ~~rt~ccss   tnaintaiu
                       aseptic environment
                    •• Spray  hood flaps
                       SnrE~y hnod thins with alcohol occasionally during the
                                   flans
                       process
                       pmcetis
                    •• 1~ilterinc~
                       Filtering and senaralin~~ut   fhc fibrous
                                      separating out the                         d~hris
                                                                   m:itcrial and debris
                                                         lihruu,ti material
                       prior to reinjection



                                                          9a




                    Important
                    Important Considerations                                          ~~~v.~. ~~r~ •~~ ~:
                        •• Do       let the cell extractor touch tuivtl~int!
                               not let
                           t7o nit                                   anything
                           Keep   everything   capped
                       •• lCeeu evervthiia;~capned      under    the Food
                                                                      hood when you arc nitnot
                           using it
                      •• Dc~
                           Do nit   wave vc~ur
                               not wave;         hand over open bottles or uias,
                                           your h~iid                            caps, keep
                                                                                 cops,
                           everything pushed to the back of the hood when      wl~cn not in use
                       • Always
                           A lways snrav    your hands
                                            vour
                                     spray Your   hands and
                                                         end
                                                         and all    materials with alcohol
                                                                all mftteriuls
                                             anything into the hood
                                   bringing anythin6
                           before bringing;
                           Put your
                      •• Put          hands
                                      hands talk!
                               vour hinds          materials inside
                                             and materials
                                             ~mtl materials    inside the
                                                              inside   the huoel  immediately
                                                                           hood immedialelY
                                                                                  immediately
                                 snravin~ them with alcohol
                           oiler spraying
                           after
                     •• follow
                           Follow ~~ch
                                    each seep
                                          step on the instructions for use t~sr.
                    •• KeenKeep a ~vttsle
                                    waste basket close        discard items with zase
                                                           to discard
                                                   ulc~sc to                        ease


                                                         m
                                                         1D




                                                                                 Stem
                                                                             US Slem
                                                                             US        Cell Clinic,
                                                                                       CellClinic,
                                                                                  StemCell         LLC
                                                                                             Clinic,LLC
                                                                                                     LLC (USCG),
                                                                                                        (USCG),
                                                                                                           (USCC),SuridOtiffala741
                                                                                                                     SuFaMfat4725
                                                                                                                 SuF~Q($Q'~$3~
                                                                             FEI:
                                                                             FEE:3011837323;
                                                                             FEI:               El: 4/10/2017-5/11/2017;
                                                                                   3011837323; EI:                          CMA, SLS
                                                                                                    411012017-5/11/2017; CMA,
                                                                                                    4/10!2017-5!11/2077;
                                                                                                             Exhibit      Page 88 of
                                                                                                              F~chlbil 99 Page    0( 32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 38 of 132




                     Adipose
                     Adipose Extraction
                             Extraction                                                       ~ ~'~~~:~s.~~ , , ,~°, _;~
                     Please
                      Please  watch the
                      Please watch
                              watch  the Adipose
                                     the  Adipose, Extraction
                                          Adipose      Extrfaction
                                                       Extraction        Trstining Video
                                                                      Training
                                                                         Training       Video
                                                                                        Videofor for
                                                                                                 for
                     ddetails
                      details on
                       etails on  how to
                              onhow
                                 how   to  obtain a aa60
                                       to obtain
                                           obtain      60
                                                        60cccc   lipoaspirxte
                                                            cclipoaspirate
                                                                 lipoaspirate       tissue
                                                                                 tissue
                                                                                    tissue    sample.
                                                                                           sample.
                                                                                              sample.



                                                                                      Be
                                                                                      Be sr~rc
                                                                                     l3G       sure10
                                                                                              sure  toto
                                                                                   aobtain
                                                                                    obtain       aainn
                                                                                     Glrira ~~,%rrt!  inn
                                                                                      60
                                                                                      60 c`cs
                                                                                      6f1      ees~ofof
                                                                                              ees
                                                                                  adipose
                                                                                  adipose lissrie
                                                                                  nrlinns~~        tissue
                                                                                                 tissue
                                                                                     ,fi'from
                                                                                       from       the
                                                                                                 the
                                                                                          nrt~ the
                                                                                         patient.
                                                                                         patient.
                                                                                       patic~Nl.




                                                              11




                     Isolation of Human ADSCs
                     Isolation of       ADSCs                                                  'U:s..S.          , , , ,.
                     "ll:iinin~
                     TrainingOverv
                     Training     Ovcrvic~v
                                  Overv   iew
                             Breakdown of
                             Breakdown
                      1 . I~irakd«wn
                      1.                 ofofcaah
                                             each
                                              eachstep
                                                  step
                                                    stepininintlic,
                                                              the    isc~l.ttion
                                                                   the
                                                                     isolation   proc;<.~Iw•~
                                                                         isolation
                                                                                 procedure
                                                                                     procedure
                     2. Video
                     2. Vide cil'c~~ch
                              of each
                                   each sccn
                                        step ininl~rc~ucdurc
                                         stepin  procedure
                                                   procedure

                               ' *Read,
                                 *Read,
                                 ''Kead, follow,
                                             follow, and
                                             follow,     and  cunaplete
                                                         andcomplete
                                                              completeall :~11  stepsiniu
                                                                               steps
                                                                           allsteps     in  the
                                                                                          the
                                                                                            the
                                iinstructions
                                 instructions
                                   nstructions     for
                                                     foruse
                                                     for  use  for
                                                          usefor   each
                                                               foreach
                                                                    each  stem
                                                                        stem
                                                                          stem    cell
                                                                               cell
                                                                                  cell   case*
                                                                                      case*
                                                                                         case*

                                     , PAVATTENTION
                                       PAVATTENTION
                                        PAYATTENTIt7NTO         TOTO   THE
                                                                     THE
                                                                     THF.
                                        HELPFUL
                                        HELPFUL H/NT,S
                                        HF_LPFUl.
                              ' ',` ~ y~ ~'~            HINTS~
                                                      HINTS       &&REMINDERS
                                                                      REMINDERS
                                                                     REMINDERS
                                        (identified by
                                        (identified
                                '.1100 (ide~itified by (lris
                                                    bay this
                                                         this icon)
                                                               icon)
                                                              reran)




                                                             ,12x




                                                                                  US  Stem Cell
                                                                                  US Stem   Cell Ctlnic,
                                                                                                 Clinic, LLCLLC(USCG),
                                                                                                                   (USCC),Su~ir[~(~'Q~3~
                                                                                                                               SuFgetkiM114723
                                                                                  FEI: 3011537323; EI:
                                                                                  FEI: 3011637323;       El: 4I10f2017-5111/20'17;
                                                                                                             4/10/2017-5/11/2017; CMA, CMA, SL9
                                                                                                                                             SLS
                                                                                                                         Exhibit
                                                                                                                          ExhlUit 99 Page   of 32
                                                                                                                                     Page 9 of 32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 39 of 132




                                                                                                                         '~.y`.~~~M•tkll




                                    LINE   CLEARANCE
                                    ~.~NL~ +C~.EA~ANGE
                                    DOCUMENTATION
                                    QQCUIVIE(V~'A~"IQN
                                     & PREPARATION
                                        P'F~EPARATIC)Nf


                                                                            13




                    Isolation of
                              of Human ADSCs                                                                            U.S. a~^:~,,~
                                                                                                                      ~ v:s,:
                                                                                                                     __._~
                     Monett
                     ReeseOlt
                                    DescrIptloa
                                    Description
                                    Dncdydo~    ,-_                         *Art
                                                                            IAA Nombn
                                                                            LW   Number    1_1E4pIralloug
                                                                                 ttandler—+---L-~~
                                                                                             Ei&stlott
                                                                                             F.t MNoa DotiDate
                                                                                                         DN►
                     C'ellese
                    [Cell~~r
                     relloso                        _~
                     frll  Wee) Solution
                           1Y+ah
                     roll Wash
                     Cell        5nhuim
                     klaterfeta
                     nl•~er1"~,
                     Alateriats                                                                    -            --
                                                               uaalily
                                                             requited       Lei
                                                                            LotNumber
                                                                                Mintier           I Eanlyntlest Data I
                                                                                                     Expleatlea Dant
                      Flailkt caavetaleate
                      Pbttlu       CallYttllefiCt Wt
                                  coerenlmcr        kit      reg
                                                    Wttrequired etrid -
                                                             ~---"'
                      2.Ondplertir                           ~~~          --
                      210 rnlpin3lirtweeter
                      iS4mlplaoiirl~rakcr  lltakt.r     ._
                      60cr
                      60  ci: Wet
                          cc    hitt lock
                               ~ucr         swinge
                                            rvcinpt
                                     lock svcinto:               3
                     :.!0
                        O ~~c Iure
                     J.11.,          lorti
                                     4~rk a-volute
                               larr luck
                              WC(           ~vrin
                                            AlrIngr c ._--
                      3U   nil come il tube
                      ?Umlcum:alluLc                            D
                      O.:ygi0ha
                     11,2211,t
                      0.41:11, lilt ct                   _
                      Cal!
                      Cell Strainer
                      CcI1  S1`ainrr
                            Slutinct
                            1+.rgraclor
                      Ccil l•:~mrtnr
                      Cdl   ',An-actor                     —     2--
                      14 eeh LagLeg                              I
                      III (levee      Nreek
                          ijautto Nrctlk
                     Jeauleamil
                     lauly~nenl
                     E      eat
                     I~ Delertisttoe
                        Dracrlullun
                        ncacrlptlon
                        S~rhiR.Ann C'smnf3~~Jw
                        FrarLaktkaa   Centekae:tot
                                      Centoloit     ti+{:}'a_rn~Sf~~ifh,lrfap[E~~M~'!VnA
                                                  'Jam           A P.
                                                       G orcr I it.
                                                       (terert      114 Ith
                                                                        /a/        .1 0 rut
                                                                                   "Fa
                                                                            .idaPhqk.'      ro+~krdh~f+uN
                                                                                            comml Mykl
                                                                                         COROndi        it
                        Div  Block  Inealeaot 51o4rr
                             Alocl: InrulatM
                        f7n• Block
                        me                     51.s4l
                       !tkot
                        Dent   isTop Flow Ilea4
                                  Tviitat  tioo,i
                         km h~'fenFl~riloa.l                                                                    _ _7



                                                                            14




                                                                                                                                  LLC (USCG),
                                                                                                                          Clinic, LLC
                                                                                                             US Stem Cell Clinic,              suFrIDA$0teg23
                                                                                                                                               SuF&0014723
                                                                                                                                       (USCG), Su~ri(~{{~Q,'~32~
                                                                                                             FEI:              El: 4/10/2017-5/11/2017; CMA, SLS
                                                                                                                  3011837323; EI.4/10I2017-5111/2077;
                                                                                                             FEL 3011637323;   El: 4/10/2017-5/11/2017;
                                                                                                                                           F
                                                                                                                                           Exhibit
                                                                                                                                           ~chibit 99 Page
                                                                                                                                           Exhibit            of 32
                                                                                                                                                      Page 10 or
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 40 of 132




                     Step 1:
                     Step
                     Step 1:
                           1: Line
                              Line
                               Line C:,:craiwe
                                    C:,:craiwe
                                     Clearance
                     1.
                     1. Dispose
                        Dispose of all
                                   all
                                   all material
                                       materialassacinted
                                       material      associated
                                                      associatedwith  with
                                                                    with  previous
                                                                             previous
                                                                          previous  patients.
                                                                                        patients.
                                                                                    patients.
                        Thoroughly clean
                        Thoroughly
                        Thoroughly   clean
                                      cleanallall
                                               allsurface
                                                  surface
                                                    surfaceflareas
                                                                areas
                                                              re~as  with
                                                                     withwith
                                                                           alcohol.
                                                                               alcohol.
                                                                           alcohol.

                                                                                  Make
                                                                                  M       sure toto
                                                                                     ake sure
                                                                                  ►►vipe
                                                                                    vipe clown
                                                                                          down
                                                                                  all
                                                                                  all sides of
                                                                                        hood!
                                                                                    the hoon!!




                                                         :a
                                                         IS




                     Step 2:
                     Step
                     Step 2:Documentation
                          2: Documentation                                              ~~~:~~u:s.~.~~. ~ ~ ~~,,;~~
                     2, Record
                     2, Record patient  nfune
                                patientname          SU50
                                         nameononallall
                                                     50    canicals
                                                        mlml
                                                           conicals and
                                                             conicals
                                                                    and Cell
                                                                      and
                                                                        Cell
                                                                          Cell
                                                                             Wash
                                                                               Wash
                        Solution bottle.
                        Solution bottle,
                                 bottle,

                                                                              x           :n•

                                                                          .~~;

                      •
                                                                             ~~~

                      ~~~Y
                              •~:z-


                                                         16
                                                         to




                                                                               stem Cell
                                                                            US Stem               ~Lc(USCC),
                                                                                          Clinic,LLC
                                                                                     Cell Clinic,      ~uscc>,Sul743/4440,Vata
                                                                                                               su~rpeAQtQ.'f~~
                                                                            FEI: 3011837323; El:   4/10/2017-5J11/2D17; CMA, SLS
                                                                                               EI: 4/10/2017-5/11/2017;
                                                                                                           ExhibK   9 Pace
                                                                                                           F~thIbtt 9 Page 11 of
                                                                                                                              or 32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 41 of 132




                    Step 3 -- 4:
                    Step      4: Preparation
                                 Preparation                                               ~.`u.s.
                                                                                              u.s.,a{~ :

                     33. Thoroughly spray
                      . Thoroughly        spray the
                                                  the syrin6c    containing fhc
                                                      syringe containing        the lipoasirate
                                                                                    Iirnflsir~lE
                                                                                    lipuasirate
                         with
                         with sterile
                                sterile alcohol
                                         alcohol ~mdand place
                                                         place inin the
                                                                    the hood.
                                                                         hood.
                         Transfer 250
                      4. Transfer
                     4,                250 ml plastic   beaker fur
                                               plastic Ueaker           waste inW
                                                                  for waste          the hood.
                                                                               into the     hood.
                                                             Uncap
                                                             U~rcep the
                                                                     11re plastic    ►u~rste
                                                                          plaslic waste
                                        ~i,
                      ~.~,#                                beaker  andkeep
                                                           beaker and    keep thethe toontey
                                                                                     loontey
                                                                                     toomey
                                                                       ope~ti►tg    coverer!
                                                            sVrrnge's opening covered
                                                            syringe's
                                                                 anti!it
                                                                 until  it is ~n use
                                                                           i~ in   «se




                       LI •Si.                              17nfi
                                                                               ~.

                                                                                              i




                    Step 5: Preparation
                            Preparatiot.                                                    `U.S., ...,„ „„


                        Discard invernate into the
                     5. lliscard               the; waste container.




                                                            18
                                                            18




                                                                                 US Stem
                                                                                 US  SternCell
                                                                                           CellCllnic,
                                                                                                Clinic,LLCLLC  (USCC),
                                                                                                               (USCG),
                                                                                                            (USCG),       SuFrBeka0,1=
                                                                                                                          SuFriMaattela
                                                                                                                     SuFi[[~,  ~Q'
                                                                                 FEI: 3011837323; El:
                                                                                 FEI.3011837323;    EI: 4/10/2017-5111/2017;
                                                                                                        4/10/2017-5/11/2017;   CMA, SLS
                                                                                                        4/70!2017-511112017; CMA,
                                                                                                                 Exhibit 99 Page
                                                                                                                            Page 12
                                                                                                                                 12 or
                                                                                                                                    of 32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 42 of 132




                                                                                              .~'~~5.i't   ~M~i ~~ i o




                          WASH TISSUE
                          WASH TISSUE SAMPLE
                                      SAMPLE




                                                            ~e
                                                            10
                                                            IS




                     Step 6:
                     Step 6: Wash Tissue
                          6: WaF.h
                             Wash  Tissue
                                   T      Sample
                                          Sample                                             ~~v,s,STEM~.CEII
                                                                                                0.7". STEM CEL




                     6. Bring
                     6.  Bringthe
                         Bring   thecell
                                the  cell wash
                                      cellwash
                                          washbag baginto
                                                 bag    intothe
                                                       into  the   hood.
                                                                thehood. Upen
                                                                     hood.  Open
                                                                         Open     pncka~ing
                                                                                     packaging
                                                                                  packaging
                         using
                         using scissors
                         using  scissorsand
                               scissors    andtransfer
                                          arid transfer
                                                transfer  immediately
                                                           immediately
                                                              immediately into
                                                                           into  the
                                                                               into   hood.
                                                                                  thethe
                                                                                      hood.
                                                                                          hood.
                        44, .                                    , ~
                                                             _;
                                                             ,,
                      , ,~                                  ~

                                                ,.                                     ,.,
                                                                    '     i‘•
                                                ''                        ~'                   :'
                             Be careful
                             Be  careful to to not
                                               itut damage
                                                     da~rri2ge the11re cel!  wasfr bag
                                                                        cell wash   bag rvillr
                                                                                         with
                     ~~      the scissors.
                             the scissors. Crrt     open1Ge
                                               Cut ope~r      theprrckagPrtg
                                                                   packaging and  a►rd s/ide
                                                                                       slide
                                 hag directly
                             the hug
                                 bag     directly ln~ra
                                                   into the flow       lrvod
                                                                flow hood

                                                           ao
                                                           20




                                                                                US
                                                                                USSlem
                                                                                    Stem
                                                                                     StemCell
                                                                                         Cell Clinic,
                                                                                           Cell
                                                                                              Clinic, LLC
                                                                                                       LLC(USCG),
                                                                                                  Clinic,   LLC
                                                                                                             (USCG),SuFi{~~Q'~$~{
                                                                                                                 (USCC),
                                                                                                                      SuFriMgM,13.2t0
                                                                                                                             Sum.'atO
                                                                                FEI: 3011837323; EI:   4/7 02017-5111/2D17; CMA, SLS
                                                                                                   El: 4/10/2017-5/11/2017;
                                                                                                                Exhibit
                                                                                                                ExhIbit 99 Page
                                                                                                                ExtlIblt   Page 13 0132
                                                                                                                                   of 32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 43 of 132




                    Step
                    Step 6:
                         6: Wash Tissue Sample
                            Wash Tissue Sample                                              't~:s., . . :,: ., :,

                          Transfer Toomey
                     6.1. Transfer
                     6.1.              Toomey syringe
                                                 syringe of
                                                         of f~l   into the
                                                             fat inl<~
                                                                  into   the cell
                                                                        the  cell wash
                                                                             cell wash bag
                                                                                  wash   bag
                           using the
                           using
                           using   the pert
                                   the  port with
                                        port withthe
                                             with   thewhite
                                                   the whitecap
                                                       white    cap--
                                                               ca}~     remove
                                                                     -- remove
                                                                     —            cap
                                                                         remove can   from
                                                                                  capfrom
                                                                                       from
                           cell wash
                          ctil
                           cell  wash
                                 wash bag.
                                        baa.


                                                                                =J
                       ~,:                 t{-                         r
                                          ~~                       ~~                 .~.

                     Remove
                     Remove  capby
                     Remove cnp
                            cap by
                                 by~reseine
                                    pressingdo~_n
                                   pressing  downoo
                                            down  onlever
                                                  on        midUicn
                                                      lever~u~J
                                                     lever  mid then polline the
                                                                then~udline
                                                                     pulling     can uff,
                                                                             the crin
                                                                                 con  off,



                                                         z~
                                                         21




                      tep 6:
                    sStep
                     Step 6: Wash
                             WashTissue
                           6:Wash Tissue
                                   TissueSample
                                         Sampit
                                           San*                                            ~,s.g~E^v.~~,;~
                                                                                      ~•'..V.s.n,111•F.C;
                          Transfer Toomey syringe
                     b.l. 1'ransfer'1'oomey
                     6.1.                   syringe of
                                                    of fitfat into
                                                               into the
                                                              into   the cel!
                                                                    the  cell wash
                                                                         cell wash bag
                                                                              wash bad;
                                     the
                             r ising the
                             using       port with
                                          portwith
                                      thePart      the white
                                                    thewhile:
                                               withthe        cap
                                                               cap• remove
                                                        whitecap    remove
                                                                    ranouc cup
                                                                            cm from
                                                                           cats fr om
                             cell wash
                             cell wash buy,.
                                  wash  big.
                                       bas..

                                       -- >_                    _ .,




                                               : ;'

                                Discard
                             le Disc~rrd all
                                         uU used
                                             rr.,<.~r/ materials
                                                       mnleriulc

                                                         :z22




                                                                             US   StemCell
                                                                             US Stem
                                                                                 Stem   CellClinic,
                                                                                       Cell   Clinic,
                                                                                            Clinic,    LLC
                                                                                                       LLCLLC    (USCG),
                                                                                                            (USCG),
                                                                                                             (USCG),     suFrIMOY0,132ezts
                                                                                                                             SuralAnlat211
                                                                                                                         Su~($Q'f~$t~
                                                                             FEI: 3011837323; El:
                                                                             FEI: 3011837323;
                                                                                  3011837323;       El: 4/10/2017-5/11/2017;
                                                                                                        4/70/2077-5/11/2017;
                                                                                                    EI: 4/1W2017-5111/2017;      CMA,
                                                                                                                                 CMA,SLS
                                                                                                                   Exhibit
                                                                                                                   EMIL%      Page 14
                                                                                                                   Fxhlbtt 99 Page
                                                                                                                              Page    of 32
                                                                                                                                   14 or 32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 44 of 132




                     Step
                     Step fi6:: Wash
                                V11ash Ti~s~ue
                                       Tissue Sample
                                               Sample                                             .~, .~.~ vi•, Yp,~ 1.
                                                                                            `~v.sis.,
                      6.2.
                      G.2. Using   the GO
                           Using the       ccsyringe
                                       60 cc
                                          cc  syringeand
                                             syringe    andneedle,
                                                       and  needle,calleet.
                                                           needle,     collect6060mlml
                                                                     collect
                           of Cell  Wash
                              Cell Wash    Solutionthrough
                                           Solution
                                    Wash Solution     throughthe
                                                     through  thethe  septum
                                                                   septum
                                                                   sephnn   cap.
                                                                            cap.cap,


                                     y                               a~   .~~
                                                                            i
                                                                                .  I


                                                                    IL
                                                                     *

                            Open the needle's packaging on the connector
                      0, OOpen  the needle's
                           pen t{te
                          end and
                          errd
                                    needle's pnckrrging
                               and hold
                                    hold tl~e
                                               packaging oar
                                           the needle
                                               needle using
                                                            on d~~
                                                                 the conn~etor
                                                                     connector
                                                              the packngirrg
                                                      usi~rg llrc~ packaging


                                                            m
                                                            23




                     Step fi6:: Wash
                     Step            Tissue Sample
                                Wash Tissue Sample                                         ~~9~:s.~~,~~~;,:,       ~:.
                     6.3. Remove
                     6.3. Remove the the needle
                                     the  needleand
                                          needle    andattach
                                                   and    attach
                                                        attach  thethe
                                                                the       luer
                                                                       luer
                                                                      luer     lock
                                                                              lock lock   of the
                                                                                      of the
                                                                                      of  the
                          60 cc
                          GO cc syringe
                                syringe
                                syringe tototothe
                                                thebag
                                               the  bagand
                                                   bag    andadd
                                                        and     add
                                                              add    thethe
                                                                    the        entire
                                                                          entire
                                                                          entire         contents.
                                                                                     contents.
                                                                                     contents,
                          Leave   theluer
                          Leave the
                          Leave  the    luerlock
                                       luer   locksyringe
                                             lock   syringeconnected
                                                   syringe     connected
                                                             connected       luto to
                                                                                   thethe
                                                                                  the      bag.
                                                                                        bag.
                                                                                        bag.

                           Y                      ~              4~ ,'~    1
                                    ~                     ~                ~     M,.




                          vy Keep
                              K eepthe
                               Keep  the
                                     thesyringe
                                          syringeattached
                                          syri~rge attachedto
                                                   nttached !otothe
                                                                 the bag!
                                                                the  bag!
                                                                     bag:

                                                            24




                                                                               US Stem
                                                                                   Stem Cell
                                                                                   Siem  Cell Clinic,
                                                                                         Cell Clinic,lLC
                                                                                              Clinic,     LLC(USCG),
                                                                                                         LLC             suRDAQ#Qtaaa
                                                                                                                (USCC),Su~i(~(~Q'~$~
                                                                                                               (USCC),      SuR134110,128a
                                                                               FEL
                                                                               FEI: 3011837323; El:
                                                                               FEI: 3011837323;       EI: 4/10/2017-W11/2017;     CMA, SLS
                                                                                                          4/10/2017-5/11/2017; CMA,
                                                                                                          4/102017-5111/2017;
                                                                                                                    ExhIbit
                                                                                                                    Exhibit 9
                                                                                                                    Exhibfl  9 Page
                                                                                                                               Page 15 or 32
                                                                                                                                       of 32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 45 of 132




                       Step
                       Step 6:   dtlash Tissue
                            6: ',Wash   Tissue Sampfe
                                               Sample                                     ~~~~u;s.,:, ;, , , .,

                           6.4. Agitate
                           6.4.  Agitate the
                                 Agitate     thetissue
                                            the    tissue
                                                    tissueby by
                                                              byinverting
                                                                  inverting
                                                                   inverting a~~~raximately
                                                                             approximately
                                                                               approximately     5 times
                                                                                                    times
                                                                                                      5 times
                                and then
                                and
                                and   then
                                       thenflip  ip the
                                              flflip the   big
                                                      thebag bagupside
                                                                  upside
                                                                    upsidedown
                                                                          down
                                                                            down and
                                                                                  and  allow
                                                                                     and
                                                                                       allow   the
                                                                                           allow     fat
                                                                                                thethe
                                                                                                     fat fat
                                to
                                 to separate
                                    separate
                                    separatefor   for
                                                    foraa aperiod
                                                           period
                                                             period  ofof
                                                                     of 3030
                                                                        30 seconds
                                                                              seconds
                                                                           seconds    with
                                                                                      with
                                                                                         withthe the
                                                                                             the  luer
                                                                                                  luerluer
                                  ock auci
                                llock   andsyringe
                                        and    syringedown.
                                              syringe       down.
                                                             down.
                                           a
                                                 4 i
                                                        ••1
                                 .~`-.-
                                       INVERT
                                   ~_1N1' 'R'P_ ~                    ~r ~,
                                                                                          ` ~''t~




                                                        e       ~'

                                                         zs
                                                         25




                       Step ~:
                       Step         `tissue Samp!T
                            6: Wash Tissue  Samp~ie                                       ~~`+~.s. ~ , , ~, ~t~.
                       6.5. Collect
                       6.5. Collect the
                            Collect    the    uid into
                                       theflfluid
                                             fluid   intothe
                                                   into       thesyringe
                                                            the    syringebeing
                                                                 syringe    being careful
                                                                              beingcareful not
                                                                                      careful  toto to
                                                                                           notnot
                            drain
                            drain    any
                                      anyfat,
                                           fat,Flip
                                                 Flip
                            drain any fat, Flip bttg   bagbag  end
                                                               and
                                                                 and disconnect
                                                                    disconnect
                                                                        disconnectsyringe.
                                                                                  syringe.  Drain
                                                                                      syringe.
                                                                                            Drain
                                                                                                Drain
                            fluid lntU
                            fluid
                            l~uitj  into
                                    intowaste
                                         wastecontainer,
                                         waStt,    container,
                                                  cgttLfiipCr.




                                . .....,,~.
                                                                     '~               -      -

                                     Press purls
                                    .Press ports iilto break            clogging lhc~
                                                              upfittfat cluggir~g
                                                       hrc~ak rep                 the ~rurts
                                                                                      ports

                                                         s ti




                                                                               US 3lem
                                                                                   Stem Cell
                                                                                         Cell Clinic,
                                                                                              Clinic,LLC  LLC(USCG),
                                                                                                               (USCC),Su~ir(~I$Q,'~$$~
                                                                                                                            SuFTIMID0,14N4
                                                                               FEI:
                                                                               FEI: 3011837323;
                                                                                    3011837323; El:   EI: 4/1012017-5/1112017;     CMA, SLS
                                                                                                          4/1 020 1 7-511 1!2017; CMA,
                                                                                                                   Exhibit
                                                                                                                    ExJiibfi 99 Page
                                                                                                                                Page 16 of
                                                                                                                                        of 32
                                                                                                                                           32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 46 of 132




                     Step
                     Step 7: Split Tissue
                          7: Split        Evenly
                                   Tissue Evenly                                                   ~'~u:~.~;r~..,~~~~,4




                                                                              1.1
                      7. Spray
                      7.   Spray four    50 nil
                                    four 50  ml coiucal
                                                 conical tubes  and teansfer
                                                          tubes and  transfer into
                                                                              into the
                                                                                   the hood.
                                                                                        hood.
                         ' Transfer   fat evenly
                           rrcinsier fat  evenly into
                                                   into four
                                                        four 50
                                                              50 ml
                                                                 ml conicals  using lure
                                                                    conicals using          port.
                                                                                      large port.

                                                   ;~                      . ~~t          '
                                                                                                         r
                                               r




                                                                4             ~~'



                                    Loosen lJle
                             , ,; , (.nosert    the cad
                                                     cap nh  each ca~tcal
                                                          on encit      conical tube,
                                                                                   tube, pour
                                                                                         pourfntfat
                        '5          into two
                                    into    hvo conicals
                                                 cnuicnls and
                                                           ant then
                                                                  1lr~i~ distribute    fat evenly
                                                                          distribute fat    e~~e~rly


                                                               1~
                                                               27




                                                                                                      • MI     ••=1       • Mk




                        ENZYMATIC DIGESTION




                                                               28




                                                                                    US  Stem Cell
                                                                                    US Slem   Cell Clinic,
                                                                                                   Clinic, LLC     (USCC), SuREKOK1,112114
                                                                                                             LLC(USCG),        SuFr[~,Q(B(l,'(~~
                                                                                    FEI:
                                                                                    FEI: 3011837323;
                                                                                         3011637323; El:      4/1012017-5/11/20'17; CMA,
                                                                                                          EI:4/101201I-5111!2017;        CMA, SLS
                                                                                                                         Exhibit
                                                                                                                         Exnibtt 99 Page
                                                                                                                                     Page 17 of  of 32
                                                                                                                                                    32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 47 of 132




                        Step
                        Step 8: Enzymatic Digestion
                             8: Enzymatic Digestion                                    `~u.s.
                                                                                        ii.s. ,. ;: . .

                        8.1, Spray
                        8.1,  Spray
                              Spray thethefolluwing
                                      the  followingitems
                                          following       itemswith
                                                         items    withalcohol
                                                                 with   alcoholand
                                                                      alcohol andand
                                                                                   lhcnthen
                                                                                   then
                             ttransfer
                              transfer   theminto
                                        them
                               ransfer them      intothe
                                               into  Chethe  hood:
                                                           hood:
                                                           bond:

                               60 CC
                               6U cc syringe
                                     syringe
                                     SYI'lil >C    Cellase
                                                   ~.C~~$SC
                               Needle
                               Needle               0.2 tun
                                                    d.2 um    filter
                                                             filter
                                                         ~n~ filter

                         8.2. Collect
                         8.2.          50 ml
                              Collect SQ    ml Cell
                                            aal Cell Wash
                                                Cell  WashSolution
                                                      Wash    Solutionusing
                                                             Solution   usingaa a
                                                                      using
                              60 cc
                              60  cc syringe
                                     syringe
                                     syringe andandneedle.
                                                and   needle.
                                                     needle.
                                                                                                        t

                                                                                                . ..~


                                                         29




                    Step 8:
                    Step 8: Enzymatic
                            Enzymatic Digestion
                                      Digestion                                        `ii:s.      :. . . . ,. _

                    8.3. Add
                    8.3.       approximately4-5
                          Add ;~pproximt~tely
                          Add  approximately       4-5ml
                                                  4->  mlofofCell
                                                      ml      CellWash.
                                                             Cell  Wash.
                                                                  Wish     Solution
                                                                        Solution
                                                                         Solution    toto to
                         tthe Cellase vial
                              Cellase
                           he Cellase    vialthrough
                                        vir~!  throughthe
                                              through   the
                                                      the    septum
                                                          septum
                                                          septum      cap.
                                                                   cap.
                                                                   cap.    Invert
                                                                        Invert
                                                                        Invert   the the
                                                                                 the
                         vvial   to dissolve
                                 to
                           iz~l tc~ dissolve the
                                    dissolve  thecontents
                                             the  contents
                                                 Contents




                         0 Be careful
                              careful-do
                           Be cnreju!  do  not
                                       d~~not   overfill the
                                           nn1 overfill
                                                over~l!  the Cellase
                                                         the Cellase vial!
                                                             Cellase vial!
                                                                     vial!


                                                         w .
                                                         311




                                                                             US Slem
                                                                                  StemCell
                                                                                 Stem  CellCtlnic,
                                                                                       Cell Clinic,LLC
                                                                                            Clinic,     LLC
                                                                                                       LLC   (USCG),
                                                                                                            (USCG),
                                                                                                           (USCG),       SuFrEK00,12S5
                                                                                                                        SuFfRolaial3;2
                                                                                                                       Su~ir[~Q(~Q'~$~
                                                                             FEI: 3011837323; El:
                                                                             FEI: 3011837323;
                                                                                  3011837323;      El: 4/1012017-5/11
                                                                                                   EI:                   /2017; CMA,
                                                                                                       4/10/2017-5/11/2017;
                                                                                                       4!1012017-5l11t2017;     CMA, SLS
                                                                                                                 Exhibit     Page 18 or
                                                                                                                 Exhlbtt 99 Page     of 32
                                                                                                                                     of 32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 48 of 132




                     Stap S: Enzyma#ic                      Digestion
                                                            El'
                                                            El'                            ~u~:s,`~TEA ;~;« ,
                                                                                                        t




                            8.4.
                            8.4. Pull     theentire
                                    Pull the
                                    Pull the  entirecontents
                                             entire  contents   beck
                                                      contentsbackback into
                                                                       intointothe  syringe
                                                                               thethe
                                                                                    syringe
                                                                                        syringeusing
                                                                                               using
                                                                                                   using
                                 tthe
                                  the needle
                                      needleand
                                   he needle    andinvert
                                               and  invert
                                                     invertthe
                                                            the syringe
                                                              the
                                                                syringe
                                                                   syringe  to
                                                                            to tomixmix
                                                                                 mix   thoroughly.
                                                                                       thoroughly.
                                                                                          thoroughly.

                                       Pull up air
                                       Pull ap     into the
                                               air inta      syringe toto prevent
                                                        the .syrlr~ge     prevent leakage
                                                                                  leakage


                          R..S.
                          8.5, Remove
                                Remove the
                                Remove the needle
                                        theneedle and
                                           needleand  then
                                                   andthen  attach
                                                        thenattach
                                                              attachUicthe
                                                                   the   0.20.2
                                                                        0.2  ;.int  filter,
                                                                              µrn;.int
                                                                                    filter, filter,
                                     ~-..
                                                           ~'

                                                                   ' -~
                                                ~~~-~. ~~
                                                             31




                     Step 8; Er~zyma~tic
                             it                             Digestion
                                                            Chi                           ~ ~:s.~~EM,.~,r~ ,,

                     8.6. Express 12.5
                          Express
                     8.6. Express     12.5ml
                                     12.5 ml
                                           mlof
                                              of
                                               ofthe
                                                 the
                                                  theenzyme
                                                      enzyme
                                                       enzyme(from
                                                                (from  5050mlml
                                                                  (fromSQ      ofof
                                                                               of  enzyme
                                                                                   enzyme
                                                                                       enzyme
                          aand
                           and  cell
                                 cell wash)
                            ~td cell  wash)into
                                      wash) into  each
                                                   eachafthe
                                             intoeach   ofofthe
                                                             thefour
                                                                four
                                                                  four50
                                                                      5050
                                                                         mlmlcanicals.
                                                                             conicals.
                                                                                conicals.




                                                             as
                                                             32




                                                                                US        Cell Chic,
                                                                                    Slem Cell
                                                                                US Slem        Clinic, LLC    (USCC),Su
                                                                                                       LLC(USCG),                ~,'~$~
                                                                                                                          SuFeakera132813
                                                                                FEI: 3011837323; EI:
                                                                                FEI: 3011837323;   El: 4/10/2017-5/11/2017;
                                                                                                        4/10f2017-5111/2017;     CMA, SLS
                                                                                                                                 CMA,
                                                                                                                   Exhibit
                                                                                                                   Fxhibtt 99 Page
                                                                                                                              Pace 19 or 32
                                                                                                                                      of 32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 49 of 132




                    Step 8:
                    Step    Enzymatic Digsstian
                         8: Enzymatic Digestion                                                           ~~-~i;s.~~E^~~~;~:~.

                        8.7. Shake
                        8.7. Shake   the
                             Shake thetheconical
                                         conical
                                          conicaltubes
                                                   tubes
                                                     tubesvigorously
                                                             vigorously
                                                               vigorouslyror  forforapproximately
                                                                                    approximately
                                                                                       approximately     30 30
                                                                                                         30
                             seconds and
                             seconds
                             seconds   and
                                        andplace
                                            place
                                             placethe
                                                    the
                                                      the~444conical
                                                             conical
                                                               conicaltubes
                                                                        tubes
                                                                           tubes  into
                                                                                  intointo
                                                                                         thethe
                                                                                         the  drydry
                                                                                              dry  blockblock
                                                                                                   block
                             at 37°C
                                37°C for
                             ~t 37°C   for
                                       for666minutes
                                              minutes(I.~tal
                                              minutes    (total incubation
                                                        (total     incubation time
                                                                  incuh~tirn~        time 12
                                                                                    time    12 minutes).
                                                                                            12  minutes).


                                                                                Place !u
                                                                                PLu•P     In
                                                                                          in            Set fhe
                                                                                                        ,Sel      tin ier
                                                                                                             the Iluter
                                                                                                                 timer
                           .Shake
                           Shake 4 contents
                                   ClilikltiS fur
                                   cnnrcrila Jur   ~0seconds
                                              fur 30 $ecomis
                                                      ~reunJs
                                                                                Incubator
                                                                                incubator
                                                                                i neeibalor            for 4h inhattes
                                                                                                       far    mlautes
                                                                                                               uduutrs


                                                                                (1)
                                                                                Ca    MARI'
                                                                                      IMART
                                                                                                                 ••
                                                                                                                 •
                                                                                                                 ~.n
                                                                                         ~ ~           ~"'




                          0 i~ i
                                   Keep    thelinrer
                                   Keep Plr~~
                                   Keep the       timer
                                              timer  Oil
                                                     Ott  hand
                                                          hand at
                                                     ~~~t /l~ru~l u~atall
                                                                      nl/alltira~G~,
                                                                           times times
                                                                                     ~~

                                                                       31




                    Step
                    Step 8: Enzym
                            Enzymatic
                         8: Enzymatic    Digest ion
                                  at i c Digesfiev
                                         Digestion                                                        ~~'~.~•S~     EM.~:    .~.

                     8.7. Once     minutes has
                           Once 66 minutes
                     8.7.Once               has  passed,
                                                 passed,shake
                                            has pussec~,      shake
                                                               shakeconical
                                                                       conical
                                                                        conicaltubes
                                                                               tubes
                                                                                 tubesvigorously
                                                                                         vigorously
                                                                                       vigorously
                          for 3D
                          for     secondsand
                              30 seconds
                                 seconds  andset
                                          and   settite
                                               set  thethetimer
                                                             tinier
                                                           timer  fortor
                                                                  liar    another
                                                                       another
                                                                        another U    6 minutes.
                                                                                   minute.
                                                                                 6 minutes.
                                                                                  Place
                                                                                  Place in In            SeI the !lmer
                                                                                                         Set /he  timer
                               Shake 1
                               Shake   cartica~a•.%nr
                                     4 confect&       itnnther
                                       conIcals for another                      Incahator
                                                                                 Incubator               fur  ~utathrr
                                                                                                         fir another
                                                                                                         fOr  another
                                       3U    secards
                                       30 seconds                                 1"~
                                                                                  24i 77nre
                                                                                  244 Time
                                                                                      Time                   mim~~ec
                                                                                                           6 minutes
                                                                                                             ndnutes

                                                 t.            -
                           t
                                                                                                                1.1
                                                                                      HEAPT
                                               444142c,                 1   . ~~~~                               •M •
                               .003-411               .y
                                                           .
                                                                   ~        `
                                                                                        •




                                                                       34
                                                                       34




                                                                                               US Stem
                                                                                               US   StemCell
                                                                                                   Stem  Celi  Clinic,uc
                                                                                                          CellCtlnic,
                                                                                                              Clinic,     LLC
                                                                                                                           LLC ~uscc~,
                                                                                                                                (USCC),
                                                                                                                                  (USCC),  s~F~eAfBO,t~~
                                                                                                                                             SuREKTO,133$23
                                                                                                                                               SuFfaitifflalataa
                                                                                               FEI:
                                                                                               FEI: 3011837323;
                                                                                                    3011837323; El:
                                                                                                    3011837323;       El:
                                                                                                                      EI: 4/1012017-5/11/2017;
                                                                                                                          4/10/2017-5/11/2017;
                                                                                                                          4/10120'17-5111/2017;      CIVIA,
                                                                                                                                                     CMA, SI.S
                                                                                                                                                     CMA,   SLS
                                                                                                                                     Exhibit
                                                                                                                                      Exhibll 9 9 Page
                                                                                                                                                  Page 20 of  32
                                                                                                                                                           of 32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 50 of 132




                     Step 8:
                     Step    Enzymatic Digestion
                          8: Enzymatic Digestion                                        u.s. -. ~ ~:~,~°.
                                                                                      "u:s.

                     8.8. Atier
                     8.8. After l2
                          After  12 minutes
                                    minutes  shake the
                                             shake
                                    minutex shake     thetubes
                                                     the  tubes
                                                           tubesvigorously
                                                                   vigorouslyfor
                                                                  vigorously    for
                                                                                  for
                          approximately 30
                          approximately
                          appraximAtely   30
                                           30seconds
                                             seconds
                                               secondstototobreak-up
                                                              break-up
                                                            break-up    rcmaitunb
                                                                        remaining
                                                                            remainingtissue.
                                                                                           tissue.
                                                                                     tissue.
                                                    —              s.




                                                             as
                                                             35




                                                                                         U.S.,       ~, .
                                               .1. ...WM.,




                            CENTRIFUGATION
                            ~EINTRIFIJC~A,T~~(V
                           & FINAL
                           & FItVAL FILTRATION
                                    FILTRATIC~~



                                                               B
                                                             J36




                                                                           US Stem
                                                                                StemCell
                                                                                      CellClinic.
                                                                                             Clinic,~cLLC~uscc~,
                                                                                                            (USCG),s~Fip~(60.~8,~
                                                                                                                       SuRDAK17
                                                                           FEI: 3011837323; EI:4/10l2017-5111/2D
                                                                           FEI:3011837323;        El: 4/102017-5/11/2017;   CMA, SLS
                                                                                                                        17; CMA,
                                                                                                              ExhIbn 9 Page
                                                                                                              Exhibit   Page 21
                                                                                                                              21 of
                                                                                                                                  or 32
                                                                                                                                     32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 51 of 132




                    St ep 9:
                    Step  9: Centrifugation
                             Centrifugation                                                               ~:~~. , . : ~., , ,
                     9. Centrifuge
                     9. Centrifuge   the444coniclls
                        Centrifuge the
                                   the       conicalsatatat1200
                                           conicals         1200~g g
                                                          1200     for
                                                                   forfor  5 minutes.
                                                                        S5 minutes.
                                                                           minutes.




                     "~`                            Emcyte
                                                    Emcyte
                                                    Grncytr
                                                   Centrifuge
                                                   Centrifuge
                                                   Genlril~u~e
                      • ;e~
                      •  . .•
                            •                      tthe
                                                    the  conicals
                                                        conicals
                                                     he conicals
                                                   at  500g
                                                   ul SOOg fur
                                                   at          fur
                                                               fur
                      ROM                         55 minutes
                                                      minutes
                                                      minutes



                                                                                              ~=     ,,


                                                                   37




                         9: Centrifugation
                    Step 9:
                    Step    Centrifugation                                                               ~i:s.,
                                                                                                          t.I.S., ,... ,., ,. .
                                                                                                          u.s.,

                    9.. Centrifuge
                    9    Centrifuge
                         Centrifuge the the       conicalsatatat1200g
                                          the~44coniculs
                                                conicals         12001200gfor
                                                                            for 55 minutes
                                                                              for  5 minutes
                                                                                   minutes           by
                                                                                                     bybyiirsf
                                                                                                         first first
                        ssliding   the blue
                          liding the
                                   the   bluenda~~tors
                                        blue    adaptorsup
                                               adaptors     upup thethe
                                                                 the   conical
                                                                           conical
                                                                       conical    until
                                                                                  until   itit isisitfirmly
                                                                                       until           is firmly
                                                                                                     firmly
                         secured
                        Sc~~ircd
                         secured atatatthe
                                         thetup
                                       the    topoJ'the
                                             top        theconic4il,
                                                  ofofthe     conical.
                                                           conical.     'I'I►cn
                                                                        ThenThen place
                                                                                    placethethe    cunical
                                                                                                        conical
                                                                                                   conical
                         and its
                         and    itsadaptor
                                    adaptorinto intothethe
                                                         ccntrifu~e.
                                                             centrifuge.
                                                         centrifuge.




                                                         •                                 -401111,11W

                                                                   30
                                                                   JR




                                                                                                Stem Cell
                                                                                            US Stem  CellClinic,
                                                                                                     Cell Clinic,
                                                                                                          Clinic,  LLC
                                                                                                                 LLC
                                                                                                                  LLC (USCG),
                                                                                                                       (USCC),SuFi{~($Q,'(~$$~
                                                                                                                        (USCC),  SuRiKt$0,11289
                                                                                                                                SuREKIDO,la
                                                                                            FEI:              El:
                                                                                                 3011837323; El:
                                                                                            FEI. 3011837323;      4/10/2017-5/11/2017;
                                                                                                                  4/10/2011-5111/2017; CMA,
                                                                                                              EI: 4/10/2017-5111/2017;  CMA, SLS
                                                                                                                                              SlS
                                                                                                                          Exhibit
                                                                                                                          Exhibit 99 Page 22 of 32
                                                                                                                          Exhibtt
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 52 of 132




                     Step 9:
                     Step 9: Emcyte
                             Emcyte Centrifuge
                                    Centrifuge                                                 u~~u:s,~*~M;~~~~
                      9. Once the
                      9.Once     the 44 coniclls
                                        conicals have
                                                    have completed
                                                           completed ccntriliibation,
                                                                           centrifugation, remove remove
                         the  adaptors    from
                         t he adaptors from the   the conical
                                                      conical    by
                                                                 by  sliding
                                                                     sliding      the
                                                                                  die   adaptor
                                                                                        adaptor   down
                                                                                                  down
                         while using
                         while    using the
                                         the other
                                               other hand
                                                      hand toto hold
                                                                 hold thethe c~ip
                                                                               cap endand twist
                                                                                            twist counter
                                                                                                  counter
                         clockwise (or
                         clockwise     (or twisting
                                            twisting toto the
                                                           the right
                                                               right ~s as i£if tightening;
                                                                                tightening the  the cap).
                                                                                                    cap).
                                                             Be carefir/
                                                             Be careful to            ll~e cap
                                                                                heist the
                                                                             to twist        cap
                                                            caru~ler     clockwise rv{rile
                                                             counter clockwise        while
                                                           rremoving
                                                              emovi~tg the the adaptor
                                                                                 adaptor io to
                                                           e~rsure
                                                            ensure you you do     not nccidcrrlcrJ/y
                                                                              do ~rul accidentally
                                                              emove the
                                                            rremove      the ccnrrial   tuhe cap
                                                                               caudal tube      cop




                                                              38
                                                              3tt




                                                                                               ' U.~..        i. ~',~




                                 FINAL FILTRATION
                                       FILTRATION




                                                                                  US
                                                                                  US Slem    CellClinic,
                                                                                       StemCell    Clinic,    LLC
                                                                                                            LLC  (USCG),
                                                                                                                    (USCC),  Surir{~(~Q,'~~
                                                                                                                                 SuFilMafelattO
                                                                                  FEI: 3011837323; El:
                                                                                  FEI: 3077837323;       EI: 4/10/2017-5/11/2017;        CMA,SLS
                                                                                                             4/1 0120 1 7-511 112 0 1 7; GMA,
                                                                                                                                    Pace 23 of
                                                                                                                        Exhibit 99 Page
                                                                                                                        Exhibit              of 32
                                                                                                                                                32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 53 of 132




                    Step 10:
                    Step     Collect SVF &Filter
                         10: Collect     & Filter                                                       ~:~u:: ~. , t~~~~ ~:
                                                                                                       ——
                    10.1.    Spray i3aa2~
                             Spray
                     ~. ~..S~)1'rly       20
                                           20LL
                                              ce
                                               ce.l'syringe,
                                                    ysyringe,
                                                      l'I(1~C, i!aaI1CCl~~G,
                                                                     needle,
                                                                        needle,
                             two 5U
                            iwa     50 ml
                                        ml
                                        ml conicals,
                                             conicals,
                                             conicals,cell     cell  strainer,
                                                                cellstrainer,
                                                                      strainer,
                             and
                             and
                             c~nd ~aacell
                                      cell
                                       cellextractor
                                            extractor
                                             extractorwith      withalcohol
                                                              with       alcohol
                                                                      nlcohul
                            ~and
                             and    then
                                     thentransfer
                               nci then    transfer
                                            transfer     fitoto
                                                              thethe
                                                              the   hood.
                                                                        hood.
                                                                    hoed,

                                    Loosen
                                    Loosen l/re
                                    Loosen       the
                                               the cap  on ons
                                                   capcap
                                                        on
                                    each     conical
                                    each can~en!
                                    each    conical     tube,
                                                     tube,
                                                      tube,
                                    before      continuing
                                    before coirli~cuing
                                    8efarc~   continuing
                                                                                           r
                                                                                   . ~~f
                                                                                     `~


                                                                   11
                                                                   41




                    Step 10:
                    Step     Collect ~VF
                         70: +collect SVF &  Filter
                                          ~& Filte-                                                      ~`ti:s.:,~~~~-,~,;~

                    10.2. Collect
                    10.2. Collect
                          Collect 15 15 ml of
                                        ml
                                     15 ml  of CeU
                                            of Cell Wash
                                                    Washusing
                                               Cell Wash         usingaa a20
                                                                using          ccccsyringe
                                                                          2020cc   syringe    andand
                                                                                     syringeand
                           needle. Add
                           needle.
                           needle.    Addthe
                                     Add  the  15
                                           the15  ml
                                                  ml of
                                                     cif   cell
                                                           cc;ll  wash
                                                                  wash
                                                                  wish    to
                                                                           to
                                                                            toaaa50
                                                                                  50
                                                                                 50  tnl
                                                                                      ml
                                                                                       ml ennical.
                                                                                           conical.
                                                                                            conical.
                                                                                       ,
                               . ,,.                     `~                  ~
                                                                             ~           ',
                                                                                  ~. ~,,~~~
                                                                                ' ~~~i '•l
                                                             r.'




                                     Feel
                                     Feelfree
                                     Fee!    freeCn
                                            free toto   rearrange
                                                    renrrange
                                                     rearrange    llte
                                                                   the iletns
                                                                       the     J~:in lhe.
                                                                        itemsitems    theinhood
                                                                                              the hood
                                                                                           hood
                              ••    tto
                                     to  makenavigating
                                        make
                                      o r~rake    navigating
                                                navigating        the
                                                                    inflow
                                                              i~r the
                                                              in       the flow
                                                                       flow   hood hood
                                                                              hood      easier easier
                                                                                        easier


                                                                   a12x




                                                                                               US Stem
                                                                                               US        Cell Clinic,
                                                                                                   Stem Cell          LLC(USCG),
                                                                                                              CtlNc, U_C            suffeATO,tnis
                                                                                                                            (USCG), SuFi(~?,I~Q,"~$~
                                                                                               FEI: 3011837323;
                                                                                               FEL  3011837323; EI:El: 4/102011-511
                                                                                                                       4/10/2017-5/11/2    017; CMA,
                                                                                                                                        1/2017;  CMA, SLS
                                                                                                                                             Pate 24 0~
                                                                                                                                 E#~ibtt 9 Page
                                                                                                                                 Exhibit.            of 32
                                                                                                                                                        32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 54 of 132




                     Step 10:
                     siti6p     Collect
                            1~. ~:O~~eCt~~'           SVF
                                                      SVF  &&F~~~@C
                                                       ~/F ~  Filter                            1
                                                                                               ~':
                                                                                                 1J,S,C1rM,,rE.«
                                                                                                         f111;11'4

                     10.3. Connect
                           Co►u~ect aacell
                     10.i. Connect      cellextractor
                                       ccll  extractortotothethe
                                                               2020cccc
                                                                  ce    syringe
                                                                      syringe   andand
                                                                                     pullpull
                                                                                          up up
                           each SVF
                                 SVF cell
                                       cell pellet
                                            pelletatatthe
                                                       thebottom
                                                             bottomofofallall 4 conical
                                                                           4 conical     tubes.
                                                                                      tubes.
                           Transfercontents
                     10,4. Transfer
                     10,4.1'ransfer   contentstotothethe  first
                                                       first  5050
                                                             SO  mlml
                                                                ml     conical
                                                                    conical      (that
                                                                              (that     contains
                                                                                    contains
                           the 15  ml of  cell wash)   and
                                  ml of cell wash) and mix
                           the 15 lnl                         mix
                                                            mix toto  break
                                                                 to break
                                                                    break up   up pellets
                                                                            up pepets
                                                                                pellets
                                                                            Slidethe
                                                                            Slide   thecell
                                                                                          cell
                                                                                       ce!l     extractor
                                                                                             extractor
                                                                                             ertraclor
                                 '~               ~~           I            downthe
                                                                            down     the
                                                                                    the    side
                                                                                        side  of   of the
                                                                                                  the
                                                                                              of't/re
                                                   ,.                       conical    tube
                                                                            conical trrbe
                                                                            cai~ical tube   to to  avoid
                                                                                               avoid
                                                           I                touching      the
                                                                            touching
                                                                            lauclri~rg the
                                                                                       l/re fatfat
                                                                                            fat     layer.
                                                                                                layer.
                                      '~                                        Obtain
                                                                                Obtain each
                                                                        ~~, ~ ~ Obtnifr     each     cell
                                                                                                   cell
                                                                                                   cell     pellet
                                                                                                        pellet
                                                        ,,;~          ~Q°"° &      transfer
                                                                                    transfer totocoftical
                                                                                &Transfer             conical
                                                                                                    conical

                                   ~. ~
                                   I
                                                 ~~

                                                           n~
                                                           43
                                                                                tube
                                                                                tube
                                                                                cell
                                                                                        withthe
                                                                                tribe with
                                                                                       r+~itb
                                                                                      wash.
                                                                                cell wash.
                                                                                cell
                                                                                                  the
                                                                                              l/rc~ 15 15
                                                                                                    IS  nil ml
                                                                                                        ml  of of




                     Step 10:
                     Step i0: Coll
                           10:Collect  SVF&&Filter
                                   ectSVF
                               Collect     &Filter
                                             Filter                                            `~~u~s.
                                                                                                `ELS. ~ :~; ~ ~.
                                                                                                `us,:

                            Place the
                      10.5. Place   thecell
                                        cellstrainer
                                              strainerin
                                             strainer inin the
                                                         the
                                                         thz   second
                                                             second
                                                             second    5050
                                                                       50 mlml
                                                                          ml     conical,
                                                                              conical,
                                                                              conical,     pull
                                                                                       pull.
                                                                                        pull
                            up ttie
                            up thecell
                               the   cell suspension
                                           suspensionacid
                                                        andpass
                                                       and   passit it through
                                                                    through
                                                                    tlirougli thethe
                                                                                  cellcell
                            strainer  usingthe
                                     using
                            strainer using  thesyringe
                                           the  syringe  and
                                                       and   cell
                                                           c411
                                                           cell   extractor.
                                                                extractor.
                                                                       Only
                                                                   -- Only
                                                                       O~ely
                                                                     Touch
                                                                     Much
                                                                     T       the ;..
                                                                      ouch the                i
                                                                       Small
                                                                       Small
                                                                     IHandle!
                                                                      Handle!
                                                                      lnndlc~l                ~'''
                                 a                                                    ~_      T
                      ti j Fit
                            F  the
                             Fit
                               i! tleefilter
                                  the filter  snugly
                                       filter s~:r~gly
                                              snugly      into
                                                        into
                                                        ~rrlo thethe
                                                              11ee       conical.
                                                                   conical.
                                                                   co►rical.  Pull up
                                                                             Pill    Pull
                                                                                    up  halfup
                                                                                       half  of half of
                             thece(I
                             the    cellsaspe~islon
                                  cell    suspension
                                        suspension     and   and li
                                                             push
                                                       anr!puxli    push    it through
                                                                    it through
                                                                       flernuglr  Me
                                                                                  the cell the cell strainer,
                                                                                      cellstrainer,
                                                                                           strui~aer,
                             then    pullup
                             then pull
                                    pull  Grpup and
                                              and
                                              and  push push     the other
                                                           the other             half through
                                                                         half through
                                                                        half  tfirouglr the        the strainer
                                                                                        the strainer
                                                                                             straiieer


                                                          ,44~




                                                                                   US
                                                                                   US Stem
                                                                                        StemCell
                                                                                        Slem Cell
                                                                                             CellClinic, LLCLLC
                                                                                                   Clinic,
                                                                                                    Clinic,   (USCG),
                                                                                                             LLC      Surir[~,($Q'(3~~
                                                                                                                 (USCG),
                                                                                                                  (USCC),   SuFrp8Attna
                                                                                                                             SuFraMMO
                                                                                   FEL 3011837323; EI:
                                                                                   FEI:                   41102017-5/11/20'I7; CMA, SLS
                                                                                                      El: 4/10/2017-5/11/2017;
                                                                                                                  Exhfblt 99Page
                                                                                                                  Exhibit   Page 25
                                                                                                                                 25 or
                                                                                                                                    of 32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 55 of 132




                                                                                                     U.S. -_
                                                                                                     U.S.               ..




                            e nd (~~~~-RIFUGATIC~h~
                            2nd   CENTRIFUGATION




                                                                15
                                                                45




                    Step 11: Centrifugation
                    Step 11: Centrifugation                                                      ~~.• ill.S,c1;,"::,
                                                                                                      ~i:s.sT~~~::;:~~: ,!L
                    11.  Centrifuge
                         Centrifuge conical
                    1 L Centrifuge      conical
                                         conicalatatat1200g
                                                        1200gfor
                                                       120U~     for
                                                                  for5 .5minutes.
                                                                           minutes.
                                                                         minutes.       Sliding
                                                                                            Sliding
                                                                                        Sliding      blue
                                                                                                     blueblue
                        adaptors
                        Wanton;tip
                        ud.~pic~rs    up
                                       upthe
                                         the
                                           theccmic~ils
                                              conicals
                                                conicaisuntiluntil
                                                           unlal   firmly
                                                                       firmly
                                                                   firmly   secured
                                                                                secured
                                                                            secured        atat lha
                                                                                                the
                                                                                                 at the
                                                                                                      top.top.
                                                                                                      tip.
                         Pair
                         Pair aaabalance
                         Pair       balancewish
                                   balance    withthe
                                             with     the
                                                    the     same
                                                         same
                                                         same         volume
                                                                  volume
                                                                  volume     as as
                                                                             as   thethe
                                                                                  the;        solution.
                                                                                         solution.
                                                                                         solution.           Place
                                                                                                         Place
                                                                                                         Place
                        tthe
                         the  conicaland
                              conical
                          he cotiicAl    andbalance
                                        and    balancewith
                                              bal~~ce       withadaptors
                                                          with       adaptors
                                                                  adaptors    into into
                                                                              into     thethe
                                                                                       the          centrifuge.
                                                                                              centrifuge.
                                                                                              ccntrifugc.

                                  it
                                   oba-'
                              ~
                              Usti `

                              #;~     .~                 ,~

                         i
                         rr
                         1i 11 0                                 ~;-
                             4
                                      ;1111
                                         .1111




                                                                a~
                                                                46




                                                                                       USStem
                                                                                       US  Stem
                                                                                            StemCell
                                                                                                 Cell
                                                                                                  CellClinic,
                                                                                                         Clinic,
                                                                                                      Clinlc,     uc
                                                                                                                  LLC ~uscc>,
                                                                                                                     LLC
                                                                                                                       (USCC),   suFrp~(~O,~SJ~i
                                                                                                                           (USCC), SuREK(D-0,132TO
                                                                                                                                      SurtektO,VM
                                                                                       FEI:
                                                                                       FEI: 3011837323;
                                                                                            3011837323; El:
                                                                                            3011837323;       El: 4/1012017-5/11/2017;
                                                                                                              EI:                         CMA, SLS
                                                                                                                   4/10/2017-5/11/2017; CMA,
                                                                                                                  4/102017-5/11/2017;
                                                                                                                            Exhibit
                                                                                                                            Exhibtt 99 Page
                                                                                                                                       Page 26 0~
                                                                                                                                               of 32
                                                                                                                                                  32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 56 of 132




                     Step 11:
                     Step 11: Centrifugation
                              Centrifugation                                        u. ~ . ,
                                                                                   ~i~:s.
                     11.  Centrifuge 44 conicals
                     1 1. Centrifuge    conicals atat 12008
                                                      1200g tier
                                                            for S5 minutes.
                                                                   minutes.




                      ,
                      ,~~
                        •
                                            Emcyte
                                            Lmcyte
                                            Centrifuge
                                            Centrifuge
                                4                             —~►
                          `~ "° ~           the conictils
                                            the  conicals
                                                500g for
                                            at SO~g     for
                        EOM                 5 minutes                               1


                                                       d~
                                                       41




                     Step 11: Emcyte Centrifuge                                    u.s:s, ~~.~~~.~~,~~:
                                                                                 ~~~:~i         • C I




                     11. Ouce
                     I1. Once the conical leas                              remove the
                                                           centrifugation, remove
                                           has completed ceutrifugztion,
                                                   by sliding the adaptor down while
                         adaptor from the conical by
                                               to hold the cnp
                         using the other hand t~               and twist counter
                                                           cap n~~d
                         clockwise (or twisting to the right as if tightening the cep),
                                                                                  cap).
                                                       Be careful to twist lire
                                                                            the cap
                                                       counter clockwise while
                                                       couirter
                                                       removing 1/1e
                                                       rc~nrovirrg              to crrsure
                                                                   the adaptor !o  ensure
                                                       yot~         accidentally renio~~e
                                                       you do not accidenta!!y    remove
                                                       the
                                                       l    concial tube crrp
                                                        /re corrcia!     cap




                                                       4N




                                                                       US Stem
                                                                       US        CellClinic,
                                                                           SternCell          LLC(USCG),
                                                                                      Clinic,LLC         Su~yQ~,"~Q~
                                                                                                   (USCC),  SuRIM(00,11M4
                                                                       FEI: 3011837323;
                                                                       FEI. 3011837323: El:                        CMA, SLS
                                                                                              41102017-5/11l2D17; CMA,
                                                                                          EI:4110/2017-5111/2017;        SLS
                                                                                                                Page 27 of
                                                                                                     Exhibit 99 Page
                                                                                                     Exhibit               32
                                                                                                                        0132
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 57 of 132




                                                                                             U.S.        ;~ . ~ ~




                                      RESUSPENSION
                                                ;~,




                                                             49
                                                             42




                    Step 12:
                    Step     Aspirate Fluid
                         12: Aspirate Fluid                                                 `u.s.        . ,. .
                        12.,  Bring
                        12. Bring
                              Bring intointothe
                                       into   theflow
                                             the   flowhood
                                                  flow    hoodaa anew
                                                         hood         new :~~sc~*• :y
                                                                    new
                              20 cc
                             20       syringe and
                                   cc syringe
                                      syringe    andaaacell
                                                 and      cellextractor,
                                                         cell    extractor. `~!~;~, ~
                                                               extractor,
                              Carefully
                              Carefully      aspiratethe
                              Carefully aspirate
                                            aspirate     the
                                                       the     supernatant ` , . .
                                                            supernatant
                                                            supernatant
                             tto  thelowest
                               o the
                                 the    lowestpoint
                                       lowest    pointpossible
                                                point    possible
                                                        possible                      ~~r. '
                              without      touchingthe
                              without touching
                              without     touching     thecell
                                                      the    cellpellet.
                                                           cell    pellet.
                                                                 pellet.
                                        Supernatant
                                        Supernatant --
                                        Su~~e~•n~t~nt
                                  Ridge of
                                  Itidgc of Conical
                                            Conicfll
                                            Conical
                                          Cell Pellet
                                          Cell Pellet
                                               Pellet --IP
                              Aspirate the supernalnnt           parts —
                                                           i~122 parts    pull tipup/calf
                                                                        —put!
                          74 Aspirate [/re    supernatant in                         half and
                                                                                          and
                    k
                        •i•- then
                                hen discards
                              tthen  discard,  then pull
                                     discards then       up the
                                                    pull up                  and discard.
                                                                        half and
                                                                  alker half
                                                             the other               discard.


                                                            SO
                                                            so
                                                            SO




                                                                                US Slem
                                                                                     Stem
                                                                                     StemCell
                                                                                          Cell
                                                                                           CellCIINc,
                                                                                                Clinic,
                                                                                                Clinic,LLC
                                                                                                        LLCLLC (USCC),
                                                                                                                (USCC),
                                                                                                             (USCG),   Su~ii(~{(~Q,'~~g
                                                                                                                         SuFrIDAK),132$5
                                                                                                                          SuFrIDA(rat295
                                                                                FEI: 3011837323;
                                                                                FEI:  3011837323; EL         0201 7-517 1/201 7; CMA,
                                                                                                    EI.4/14/10/2017-5/11/2017;   CMA, SLSSLS
                                                                                                                  Exhibit
                                                                                                                  F~dNbtt 99 Page
                                                                                                                             Page 2828 of
                                                                                                                                        of 32
                                                                                                                                           32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 58 of 132




                     Step
                     S      2: Aspirate
                      tep 112: Aspirate F l uid
                                        Fluid                                                               us
                                                                                                          ~~~t,us.
                                                                                                                :s ~ ,. ~„
                     12. Aspirate
                     12. Aspirate the
                         Aspirate     thefirst
                                     the   firsthalf
                                          first        halfof
                                                     half   ofofthethe
                                                                 the      fluid
                                                                      fluid
                                                                      tluid   and
                                                                              and  and    discard
                                                                                      discard
                                                                                      discard     itit into
                                                                                                         into  the
                                                                                                         into the
                                                                                                               the
                         waste    bucket.Place
                         waste bucket.
                                  bucket.     Placethe
                                            Place          thetip
                                                          the tip tipof
                                                                     ofofthe
                                                                         thethe
                                                                              cell
                                                                              cellcell   extractor
                                                                                      extractor
                                                                                      cxlractor             in the
                                                                                                      inin fhc
                                                                                                            the  ri d~;cridge
                                                                                                                 ridge
                         of the cunical,
                         of'the   conical, tilt
                                  conical,    tilttiltthe
                                                       theconical
                                                      the    conicaltube
                                                            conical        tubeatatat
                                                                         tube           a 45
                                                                                    aa ~S
                                                                                       45       degree
                                                                                             degree
                                                                                             degree           angle
                                                                                                           angle
                                                                                                           angle    and
                                                                                                                    an   dand
                         withdraw      allthe
                                            thefluid, fluid,leaving
                                                               leaving       the    cell   pellet.

                                                                                              •
                         withdraw ~Il
                         ~viihdraw    all the       fluid,   leaving       the
                                                                          the  cell
                                                                               cell    pellet.
                                                                                       pellet.




                                     . ~ s.:,~                                111-14-
                           •        Once
                                    O     tilted, do
                                      nce tilted,  do not
                                                      not ran
                                                          un-tilt
                                                                               ~~~.
                                                                       the tribe
                                                               -tilt Jhe   tube r~~rti!
                                                                                  until alJHurd
                                                                                        all fluid hasEras
                          rok
                                    been aspirated
                                    beet  aspirated. DoDo riot
                                                           not lo~eclr
                                                                    touch u~ty
                                                                           any ofof the
                                                                                    the cell
                                                                                        cell pelle~l
                                                                                              pellet!

                                                                    3~Si
                                                                    31




                     Step 12;
                     Step 12: Aspirate
                              Aspirate Ffuid
                                       Fluid                                                            :°`u:s.
                                                                                                         • OA.. -~a~.;.     ~:
                     12.  Discard
                     12. Discard    thesupernatant
                          Discard the
                                   the   supernatant
                                       supernatant         into
                                                        into
                                                       into  thethe
                                                             the      waste
                                                                   waste
                                                                   waste          basket,
                                                                              basket,
                                                                              basket,        detach
                                                                                        detach
                                                                                        detach  the the
                                                                                                the
                         ssyringe,
                          syringe,  butleave
                           yringe, but
                                   but   leavethe
                                        leave   thecell
                                               the   cellextractor
                                                   cell     extractor
                                                           extractor   inin in
                                                                             thethe
                                                                            the       conical.
                                                                                  conical.
                                                                                  conical.
                                           Rp.


                               i'




                                                                    c~a
                                                                    52
                                                                    62




                                                                                            US Stem
                                                                                            US  StemCell
                                                                                                Stem  CellClinic,
                                                                                                      Ceil Clinic,LLC
                                                                                                           Ctlnic,     LLG
                                                                                                                      LLC  (USCC),
                                                                                                                            (USCG),
                                                                                                                             (USCG),   SuFrIMR113214;
                                                                                                                                    SuFtE59040,1121133
                                                                                                                                     Su~rt~Q($0,'~~
                                                                                            FEI: 3011837323; El:
                                                                                            FEI: 3011837323;
                                                                                                 3011837323;       El: 4/10/2017-5/11/2017;     CMA, SLS
                                                                                                                       411 0201 1-5/7 1/20 1 7; CMA,
                                                                                                                   EI: 4110/2017-5/11/2017;
                                                                                                                                Exhibit
                                                                                                                                Exhibtt 99 Page     or
                                                                                                                                                    of 32
                                                                                                                                           Page 29 of  32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 59 of 132




                    Step 13: Resuspension
                    Step 13: Resuspension                                                                     ~~u:s. ~           ~ ~,
                        —-
                    13. If
                    13.
                    13. IfIf re-suspending
                                 -suspending inininsaline,
                             rere-suspending             saline,bring
                                                         saline,      bruig a 5aa cc
                                                                      bring        5 ca syringe,
                                                                                       cc syringe,
                                                                                          syringe, a aa
                         needle,
                         needle, and
                        needle,        andsaline
                                       and   saline(from
                                             saline     (fromyour
                                                       (from      yourclinic),
                                                                  your     clinic).
                                                                           clinic),  Obtain
                                                                                         Obtain
                                                                                         Obtainsyringe
                                                                                                   syringe
                                                                                                   syringe
                         containing
                         containing approximately
                        containing          approximately1-6
                                            approximately            1-6mls
                                                                     1-6   mlsofof
                                                                           mis      of0.9 Normal
                                                                                        U.~
                                                                                        0.9  Nocmal
                                                                                             Normal    Saline
                                                                                                         Saline
                                                                                                         Saline
                         or Platelet
                        or     Platelet Rich
                              Platelet     Rich Plasma
                                           Rich     Plasma aid
                                                    Plasma       di  then
                                                                 analid then
                                                                         thenresuspcnd
                                                                                 resuspcud
                                                                                  resuspcnd  cells   using
                                                                                                 cells
                                                                                                  cells  using
                                                                                                         using
                        tthe
                           he cell
                                cell extractor
                                cell   extractorfrom
                                       exirActor      fromabove.
                                                     from     above.
                                                               above.

                                                Final Cell Pellet
                                                Final Cell Pellet                         '`~.

                                                 Stein
                                                Stem
                                                 Stein Cells
                                                       Cells                      ,~             '=~~~
                                                 Re-suspended
                                                Re-suspended
                                                iin PRP ur
                                                  n PRP  or saline
                                                             saline               ,~              •      ~ t~



                                                                   6
                                                                   ]
                                                                   63




                    Step 14:
                    Step 14: Transfer to OR
                             Transfer to OR                                                                   'uu.s,
                                                                                                                .s., ~~ ~.:.~~
                    14, Transfer to
                    14.1iansfer
                    14.             the operating
                                 to the           room
                                                  room for
                                        operating room  forimmediate
                                                        for immediateuse,
                                                            immediate use.
                                                                      use,

                                                                                   ~ ,~



                                                                                       ,.
                                       ,
                                           ~~          .~                                             ~
                                                   ~-- »~ ~                                       a' ~ ~4
                               ~:                                                                       ..~




                                                                   54
                                                                   en




                                                                                                 US Stem
                                                                                                     Stem Cell
                                                                                                           Cell
                                                                                                           Cell CIiNc,
                                                                                                                Clinic,
                                                                                                                Clinic,LLC
                                                                                                                         LLC
                                                                                                                         LLC(USCG),
                                                                                                                              (USCC),
                                                                                                                               (USCG),SuFir[~ygQQ'~Q~
                                                                                                                                           SuFTEM20.1
                                                                                                                                            SuFae420,13230
                                                                                                                                                      329-3
                                                                                                 FEI: 3011837323; El:
                                                                                                 FEI: 3011837323;        4/10/2017-5/11/2017; CMA,
                                                                                                                     EI: 4/102017-5/11/2017;      CMA, SLS
                                                                                                                                   Exhibit
                                                                                                                                   F~chibtt 9  Page 30 of
                                                                                                                                             9 Page    of 32
                                                                                                                                                          32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 60 of 132




                      Step 15;
                      Step     Line Clearance
                           15: Line Clearance                                               . ~:s. ~ ~ ~ ,
                      15.  Dispose of
                      15. Disuse           all material
                                       of allall materialassociated
                                                 material       associatedwith
                                                              associated    with
                                                                          with thethe
                                                                               the      patient
                                                                                    patient
                                                                                    patient  andand
                                                                                             and
                          tthoroughly
                            harouglily
                           thoroughly         cleannllall
                                           clean
                                          clean        allsurface
                                                            surfacenrcas
                                                          surface     areas
                                                                    areas    with
                                                                          with
                                                                          with     alcohol.
                                                                               alcohol.
                                                                               alcohol.

                                                                   110      M
                                                                            Make
                                                                         0 Make     sure
                                                                               nkesure    to
                                                                                          to
                                                                                    sure to
                                                                             snipe down
                                                                             wipe   down
                                                                             a!l sides of
                                                                             all sides   of
                                                                              the  hood!
                                                                              dre hood!




                                                            ~abb
                                                            513




                                                                              US   Stem
                                                                              USStem
                                                                                   Stem  Cell
                                                                                           Cell
                                                                                        Cell   Clinic,
                                                                                                   Clinic,
                                                                                             Clinic,    LLCLLC  (USCC),
                                                                                                             (USCG),
                                                                                                              LLC           SuRIManalata
                                                                                                                    (USCC),MaalaSkit
                                                                                                                        SuFi(~(~,'~~
                                                                              FEL
                                                                              FEI: 3011837323;
                                                                              FEI: 3011837323; El:                               CMA, SLS
                                                                                                         4/10/2017-5/11/2017; CMA,
                                                                                                     EI: 4/102017-511112017;
                                                                                                                   ExhIbit
                                                                                                                   Exhibit 99 Page
                                                                                                                   Exhlbtt    Page 31
                                                                                                                                   31 or
                                                                                                                                      of 32
                                                                                                                                      of 32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 61 of 132




                                                   US Stem
                                                       Stem Cell
                                                            CellClinic,
                                                                 Clinic,LLC
                                                                         LLC(USCG),
                                                                              (USCG),
                                                                             (USCC), suFrriMe0,13289
                                                                                       SuF1317/0,128/9
                                                                                     Surtt[~1~,'~i'd~
                                                   FEI: 3011837323; El:
                                                   FEI: 3011837323;      4/10/2017-5/11/2017; CMA,
                                                                     EI: 4/1Q/2017-5/11/2017; CMA, SLS
                                                                                 Exhibit 99Page
                                                                                           Page 32
                                                                                                32 of
                                                                                                   of 32
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 62 of 132




                 ATTACHMENT
                 ATTACHMENT 3
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 63 of 132


  0021-972X/04/$15.00/0
  0021-972X/04415.00M
  0021-972X/09/$15.00/0                                                                                                                                                  The
                                                                                                                                                                         The
                                                                                                                                                                         The Journal
                                                                                                                                                                             Journalof
                                                                                                                                                                             Journal ofofClinical
                                                                                                                                                                                          ClinicalEndocrinology
                                                                                                                                                                                         Clinical  Endocrinology
                                                                                                                                                                                                  Endocrinology  &  &
                                                                                                                                                                                                                    Metabolism
                                                                                                                                                                                                                       Metabolism
                                                                                                                                                                                                                 &Metabolism      89(6):2548-2556
                                                                                                                                                                                                                                       89(6):2548-2556
                                                                                                                                                                                                                                  89(6):2648-2666
  PrintedinininU.S.A.
  Printed
  Prirzted       U.S.A.
               U.S.A.                                                                                                                                                                               Copyright
                                                                                                                                                                                                    Copyright~
                                                                                                                                                                                                    Copyright   ©2004
                                                                                                                                                                                                                  2004by
                                                                                                                                                                                                                  2004 by The
                                                                                                                                                                                                                       by  The
                                                                                                                                                                                                                            The Endocaiae
                                                                                                                                                                                                                                 Endocrine
                                                                                                                                                                                                                                 EndocrineSociety
                                                                                                                                                                                                                                                Society
                                                                                                                                                                                                                                              Society
                                                                                                                                                                                                                        doi: 10.1210/jc.2004-0395
                                                                                                                                                                                                                        doi:
                                                                                                                                                                                                                        doi: 10.1210/jc.2004-0395
                                                                                                                                                                                                                             10.1210/jc.2004039b




  Adipose
  Adipose
  Adipose Tissue
          Tissue as
          Tissue as
                  as an
                      an
                      anEndocrine
                         Endocrine
                         Endocrine Organ
                                    Organ
                                    Organ
  ERIN
  ERIN E.
  ERIN E.KERSHAW
       E. KERSHAW
          KERSHAW     JEFFREY
                      JEFFREYS.
                 Arrn JEFFREY
                 AND          S.S.FLIER
                                   FLIER
                                  FLIER
 Division
 Division
 D        ofofEndocrinology,
  ivision of    Endocrinology,
             Endocrinology,       Department
                             Department
                             Department of      of Medicine,
                                        of Medici~ae,
                                           Medicine,            Beth
                                                      Beth Israel
                                                      Beth Israel    Israel Deaconess
                                                                  Deaconess
                                                                  Deaconess               Medical
                                                                             Medical Center,
                                                                            Medical  Center, Boston,
                                                                                             Boston, Center,  Boston,02215
                                                                                                      Massachusetts
                                                                                                      Massachusetts    Massachusetts 022
                                                                                                                    02215

  Adipose
  Adipose tissuetissue
                tissue is   is aacomplex,
                            is    complex,
                                  complex, essential,
                                                 essential,and
                                                 essential,       and
                                                                  andhighly
                                                                         highly
                                                                         highly active
                                                                                     active
                                                                                     active met-
                                                                                               met-
                                                                                               met-                                          the renin-angiotensin
                                                                                                                                             the
                                                                                                                                             the   renin-angiotensin
                                                                                                                                                   renin-angiotensin             system,
                                                                                                                                                                                   system,and
                                                                                                                                                                                   system,     and
                                                                                                                                                                                               and resistin.
                                                                                                                                                                                                       resistin.
                                                                                                                                                                                                      reaistin.  Adipose
                                                                                                                                                                                                                     Adipose
                                                                                                                                                                                                                     Adipose   tissuetissue
                                                                                                                                                                                                                                   tissue is isis
   abolic
   abolic andandendocrine
                     endocrineorgan.
                     endocrine        organ.
                                      organ.   Besides
                                                  Besides
                                                  Besides    adipocytes,
                                                                adipocytes,
                                                                adipocytes,     adipose
                                                                                    adipose
                                                                                    adipose  tis-tis-
                                                                                                 tis-                                        also a major
                                                                                                                                             also      majorsite
                                                                                                                                                      major        sitefor
                                                                                                                                                                  site    formetabolism
                                                                                                                                                                         for    metabolism
                                                                                                                                                                                metabolism     ofofof
                                                                                                                                                                                                    sex
                                                                                                                                                                                                      sex
                                                                                                                                                                                                      sexsteroids
                                                                                                                                                                                                             steroids
                                                                                                                                                                                                            steroids  andand
                                                                                                                                                                                                                          andglucocor-
                                                                                                                                                                                                                                  glucocor-
                                                                                                                                                                                                                                  glucocor-                                               o




                                                                                                                                                                                                                                                                                Downloaded from https://academic.oup.com/jcem/article-ab
   sue contains
  sue    contains
         contains connective
                         connective
                         connective tissue
                                         tissue
                                          tissue matrix,
                                                       matrix,
                                                       matrix, nerve
                                                                   nerve
                                                                    nervetissue,
                                                                              tissue,
                                                                              tissue,stromo-
                                                                                          stromo-
                                                                                          stromo-                                           tticoids.
                                                                                                                                             ticoids.
                                                                                                                                              icoids. TheThe
                                                                                                                                                         The important
                                                                                                                                                                 importantendocrine
                                                                                                                                                                important           endocrine
                                                                                                                                                                                   endocrine    function
                                                                                                                                                                                                    function
                                                                                                                                                                                                   function   of adipose
                                                                                                                                                                                                                   of adipose
                                                                                                                                                                                                                  of  adipose  tissuetissue
                                                                                                                                                                                                                                    tissueis isis                                         ~
  vascular
  vascular
  vascular cells,cells,and
                 cells,    andimmune
                           and    immunecells.
                                 immune         cells.Together
                                                cells.    Together
                                                         Together     these
                                                                          these
                                                                         these components
                                                                                   components
                                                                                   components                                              eemphasized
                                                                                                                                             emphasized
                                                                                                                                               mphasized by       bythe
                                                                                                                                                                  by    theadverse
                                                                                                                                                                       the     adverse
                                                                                                                                                                               adverse metabolic
                                                                                                                                                                                            metabolic
                                                                                                                                                                                            metabolic consequences
                                                                                                                                                                                                             consequences
                                                                                                                                                                                                             consequences       of of both
                                                                                                                                                                                                                                      of both
                                                                                                                                                                                                                                          both                                            o
 ffunction
  function
    unction as    asan
                 as     an
                        an integrated
                             integrated
                             integrated unit. unit.
                                               unit.Adipose
                                                         Adipose
                                                         Adiposetissue tissue
                                                                       tissue notnotonly
                                                                                   not   only
                                                                                            re- re-
                                                                                          only    re-                                        adipose tissue
                                                                                                                                             adipose
                                                                                                                                             adipose      tissueexcess
                                                                                                                                                          tissue      excessand
                                                                                                                                                                      excess      and
                                                                                                                                                                                  and deficiency.
                                                                                                                                                                                        deficiency.AA
                                                                                                                                                                                        deficiency.        Abetter
                                                                                                                                                                                                            better
                                                                                                                                                                                                              better understanding
                                                                                                                                                                                                                         understanding
                                                                                                                                                                                                                         understanding                                                    a
   sponds to
   sponds
  sponda      toafferent
              to   afferentsignals
                   afferent       signalsfrom
                                 signals     from
                                             fr om  traditional
                                                       traditional
                                                       traditional    hormone
                                                                          hormone
                                                                          hormone   systems
                                                                                          systems
                                                                                          systems                                            of the
                                                                                                                                            of   the endocrine
                                                                                                                                                 the   endocrinefunction
                                                                                                                                                      endocrine           functionofof
                                                                                                                                                                          function       ofadipose
                                                                                                                                                                                            adipose
                                                                                                                                                                                            adipose    tissue
                                                                                                                                                                                                          tissue
                                                                                                                                                                                                         tissue  will
                                                                                                                                                                                                                    will
                                                                                                                                                                                                                       likely
                                                                                                                                                                                                                    will   likely
                                                                                                                                                                                                                           likely lead lead
                                                                                                                                                                                                                                      lead to to
                                                                                                                                                                                                                                               to                                         a
  and
  aand
    nd thethecentral
          the   central
                central nervousnervous
                               nervous system
                                            system
                                            system     butbut
                                                          butalsoalso
                                                                 alsoexpresses
                                                                         expresses
                                                                         expresses andand   se- se-
                                                                                           and    se-                                       more
                                                                                                                                            more
                                                                                                                                             more rational
                                                                                                                                                      rationaltherapy
                                                                                                                                                     rational        therapy
                                                                                                                                                                     therapy    forfor
                                                                                                                                                                                    for
                                                                                                                                                                                      these
                                                                                                                                                                                         these
                                                                                                                                                                                        these increasingly
                                                                                                                                                                                                  increasingly
                                                                                                                                                                                                 increasingly     prevalent
                                                                                                                                                                                                                      prevalent
                                                                                                                                                                                                                      prevalentdisor-   disor-
                                                                                                                                                                                                                                        disor-                                            -«
  cretes
  cretes factors
  cretes    factorswith
            factors       with
                          with important
                                  important
                                 important     endocrine
                                                    endocrine
                                                    endocrine functions.
                                                                     functions.
                                                                     functions.  TheseThese
                                                                                      Thesefac-fac-
                                                                                                fac-                                        ders.
                                                                                                                                             ders. This
                                                                                                                                            ders.    Thisreview
                                                                                                                                                     This     reviewpresents
                                                                                                                                                             review        presentsanan
                                                                                                                                                                           presents      anoverview
                                                                                                                                                                                             overview
                                                                                                                                                                                             overview    of of
                                                                                                                                                                                                             of
                                                                                                                                                                                                              thethe
                                                                                                                                                                                                                 the
                                                                                                                                                                                                                   endocrine
                                                                                                                                                                                                                       endocrine
                                                                                                                                                                                                                      endocrine     func-func-
                                                                                                                                                                                                                                         font-                                            ~
  tors include
  tors   includeleptin,
  torsinclude           leptin,other
                       leptin,    othercytokines,
                                  other   cytokines,
                                          cytokines,      adiponectin,
                                                              adiponectin,
                                                             adiponectin,     complement
                                                                                   complement
                                                                                   complement                                              ttions
                                                                                                                                            tions
                                                                                                                                              ions ofof
                                                                                                                                                     of adipose
                                                                                                                                                         adiposetissue.
                                                                                                                                                         adipose       tissue.(J(J Clin
                                                                                                                                                                       tissue.         Clin  Endocrinol
                                                                                                                                                                                       Clin Endocrinol
                                                                                                                                                                                              EndocrinolMetab   Metab 89:
                                                                                                                                                                                                                Metab     89: 2548-2556,
                                                                                                                                                                                                                                2548-2556,                                                s




                                                                                                                                                                                                                                                                                                https://academic.oup.com/jcem/article-abstract/89/6/2548/2870285
  components,plasminogen
  components,
 components,              plasminogenactivator
                         plasminogen           activator
                                               activator    inhibitor-1,
                                                                inhibitor-1,
                                                                inhibitor       proteins
                                                                               -1,  proteins
                                                                                    proteins  of of of                                     2004)
                                                                                                                                           2004)                                                                                                                                         -a




 Tas
  as 1987,
          HE
          HE TRADITIONAL
          HE      TRADITIONAL
                   TRADITIONALVIEW
             rreservoir
              reservoir
               eservoir for
        1987, adiposeadipose
                                 for
                                   forenergy
                     adiposetitissue
                                         energy
                                           energystorage
                                          tissue
                                          ssue was
                                                        VIEW
                                                          storage
                                                       storage
                                                      was
                                                                   ofofof

                                                        wasidentified
                                                                       is
                                                                identified
                                                                          adipose
                                                                            no
                                                                  identifiedas
                                                                               adipose
                                                                         adipose
                                                                        is isnono   longer
                                                                                    longer
                                                                                           titissue
                                                                                                tissue
                                                                                              ssue
                                                                                         longer   valid.
                                                                                                  valid.
                                                                                         asasaa amajor
                                                                                                        asas aas
                                                                                                        valid.
                                                                                                      major
                                                                                                   major
                                                                                                                 a passive
                                                                                                                    passive
                                                                                                                     a passive states
                                                                                                                  As As
                                                                                                                   site
                                                                                                                           early
                                                                                                                          early
                                                                                                                   site site  for
                                                                                                                                          states (4).
                                                                                                                                          states
                                                                                                                                 early morbidities,
                                                                                                                                          morbidities,
                                                                                                                                          morbidities,
                                                                                                                                          epidemic
                                                                                                                                                       (4).
                                                                                                                                                        (4). The
                                                                                                                                          epidemic proportions
                                                                                                                              for for epidemic
                                                                                                                                                                  Theprevalence
                                                                                                                                                                 The
                                                                                                                                                                      known
                                                                                                                                                                       knownas
                                                                                                                                                                     known
                                                                                                                                                                              prevalenceof
                                                                                                                                                                             prevalence

                                                                                                                                                                proportions(4).
                                                                                                                                                              proportions
                                                                                                                                                                                      asasthe
                                                                                                                                                                                           the
                                                                                                                                                                                                       ofofobesity
                                                                                                                                                                                               themetabolic
                                                                                                                                                                                                                obesityan
                                                                                                                                                                                                             obesity
                                                                                                                                                                                                        metabolic
                                                                                                                                                                                                     metabolic
                                                                                                                                                                                         (4).(4).I~Zterestingly,
                                                                                                                                                                                                     Interestingly,
                                                                                                                                                                                                        Interestingly,
                                                                                                                                                                                                                                and and
                                                                                                                                                                                                                             syndrome,
                                                                                                                                                                                                                                      d these
                                                                                                                                                                                                                                  syndrome,
                                                                                                                                                                                                                            syndrome,
                                                                                                                                                                                                                                    adipose
                                                                                                                                                                                                                                    adipose
                                                                                                                                                                                                                                                these
                                                                                                                                                                                                                                            these

                                                                                                                                                                                                                                           adipose
                                                                                                                                                                                                                                                            associated
                                                                                                                                                                                                                                                        hashas
                                                                                                                                                                                                                                                       has
                                                                                                                                                                                                                                                         titissue
                                                                                                                                                                                                                                                              ssue
                                                                                                                                                                                                                                                                  associated
                                                                                                                                                                                                                                                             associated
                                                                                                                                                                                                                                                                  reached
                                                                                                                                                                                                                                                                  reached
                                                                                                                                                                                                                                                                  tissue
                                                                                                                                                                                                                                                                          reached
                                                                                                                                                                                                                                                                         defi-
                                                                                                                                                                                                                                                                          defi- defi-
  metabolism
  metabolism
   metabolism of          of
                           ofsexsex
                                  sexsteroids
                                          steroids
                                           steroids(1)    (1)(1)anand
                                                                    and    production
                                                                                production
                                                                      d production                  of adipsin,
                                                                                                    of     of
                                                                                                           adipsin,
                                                                                                                  adipsin,                ciency oror
                                                                                                                                an an ciency
                                                                                                                                an                       orlipodystrophy
                                                                                                                                                              lipodystrophy
                                                                                                                                                               lipodystrophyis                    isalso
                                                                                                                                                                                              isalso  alsoassociated
                                                                                                                                                                                                             associated
                                                                                                                                                                                                                 associated           with
                                                                                                                                                                                                                                      with with  features
                                                                                                                                                                                                                                                        features
                                                                                                                                                                                                                                                 feahtres             of the
                                                                                                                                                                                                                                                                      of      the
                                                                                                                                                                                                                                                                               of the
  endocrine factor
  endocrine
  endocruie           factor
                        factorthat   that
                                        that isis is
                                                   markedly
                                                       markedly
                                                  markedly                down-regulated
                                                                                down-regulated
                                                                         down-regulated                         in rodent
                                                                                                               in        in rodentmetabolic
                                                                                                                     rodent               metabolic
                                                                                                                                          metabolic syndrome      syndrome
                                                                                                                                                                   syndromeinininboth           bothboth   humans
                                                                                                                                                                                                                humans
                                                                                                                                                                                                           humans               and
                                                                                                                                                                                                                                andand    rodentsrodents
                                                                                                                                                                                                                                           rodents              (5).
                                                                                                                                                                                                                                                                 (5). (5).Fur-
                                                                                                                                                                                                                                                                          Fur- Fur-
  obesity
  obesity(2).
  obesity        (2).
                  (2).TheThe
                          Thesubsequent
                                    subsequent
                                     subsequentidentificationidentification
                                                                identification               and
                                                                                             an  and
                                                                                                 d   characteriza-
                                                                                                             characteriza-therxnore,
                                                                                                     characteriza-                        thermore,
                                                                                                                                          thermore,the          thetheprevalence
                                                                                                                                                                         prevalence
                                                                                                                                                                             prevalence             ofof
                                                                                                                                                                                                   of   lilipodystrophy
                                                                                                                                                                                                              lipodystrophy
                                                                                                                                                                                                           podystrophy                     inin humans
                                                                                                                                                                                                                                                  humans
                                                                                                                                                                                                                                                   in humans           isis in-
                                                                                                                                                                                                                                                                              in-is in-
  tition
  tion    of
      on ofof leptin
                leptin
                leptinininin1994   1994
                                     1994firmly
                                              firmly
                                                firmlyestablished
                                                             established
                                                                established             adipose
                                                                                           adipose
                                                                                       adipose          titissuetissue
                                                                                                             ssue         as an
                                                                                                                          as    as        creasing with
                                                                                                                                          creasing
                                                                                                                                an an creasing               with
                                                                                                                                                              withthe    the
                                                                                                                                                                           theuse use
                                                                                                                                                                                    useofofoflughly
                                                                                                                                                                                                highly
                                                                                                                                                                                                    highlyactiveactive
                                                                                                                                                                                                                    active      antiretroviral
                                                                                                                                                                                                                               an   antiretroviral
                                                                                                                                                                                                                                     tiretroviral                  therapy
                                                                                                                                                                                                                                                                  therapy  therapy
  endocrine
  endocrineorgan
  endocrine            organ(3).
                      organ         (3).
                                      (3).Adipose
                                            Adipose
                                               Adiposetissue  tissue
                                                                  tissue   isis isnow
                                                                                  now  now   known
                                                                                            knownknown        to express
                                                                                                             to    to
                                                                                                                   expressexpress ffor    for
                                                                                                                                            or HIVHIV(5).
                                                                                                                                                  HN          (5).Thus,
                                                                                                                                                             (5).        Thus,both
                                                                                                                                                                       Thus,           bothexcess
                                                                                                                                                                                     both             excessand
                                                                                                                                                                                                   excess         andanddeficiencydeficiency
                                                                                                                                                                                                                              deficiency                 ofof of      adipose
                                                                                                                                                                                                                                                                  adipose
                                                                                                                                                                                                                                                                  adipose
  and
  and
  an   d secrete
           secreteaaavariety
           secrete               varietyof
                               variety          ofofbioactive
                                                         bioactive
                                                      bioactive            peptides,
                                                                                 peptides,
                                                                           peptides,             known
                                                                                                 lalownknown        as
                                                                                                                    as adi-  as adi- titissue
                                                                                                                             adi-         tissue
                                                                                                                                             ssue have have
                                                                                                                                                        haveharmful  harmfulmetabolic
                                                                                                                                                                    harmful              metabolic
                                                                                                                                                                                       metabolic               consequences
                                                                                                                                                                                                                    consequences
                                                                                                                                                                                                               consequences                       and
                                                                                                                                                                                                                                                 an     dand   represent
                                                                                                                                                                                                                                                                     represent
                                                                                                                                                                                                                                                               represent
  pokines,
  pokines,
  pokines, which    which
                     whichact       act
                                     actatatatboth  boththe
                                                 both        thethe locallocal
                                                                     local             (autocrine/paracrine)significant
                                                                                  (autocrine/paracrine)
                                                                                  (autocrine/paracrine)                                  significant medical
                                                                                                                                         significant              medical
                                                                                                                                                                   medicaland        and
                                                                                                                                                                                      andsocioeconomic
                                                                                                                                                                                              socioeconomic
                                                                                                                                                                                                  socioeconomic                   burdens
                                                                                                                                                                                                                                      burdens
                                                                                                                                                                                                                                 burdens             inin the  in
                                                                                                                                                                                                                                                               thethe world
                                                                                                                                                                                                                                                                     world    world




                                                                                                                                                                                                                                                                                                                                        stract/89/6/2548/2870285 bygueston
  and
  and
  an   d systemic
          systemic(endocrine)
          systemic          (endocrine)
                              (endocrine)level           level(Table
                                                      level       (Table
                                                                    (Table        1).1).
                                                                                  1).    InIn
                                                                                        I~Z    addition
                                                                                                  addition
                                                                                              addition            to these
                                                                                                                  to      to these ttoday.
                                                                                                                          these           today.
                                                                                                                                            oday.
  efferent signals,
  efferent
 efferent          signals,
                    signals,adipose  adipose
                                      adiposetissue    tissue
                                                         tissueexpressesexpresses
                                                                     expresses               numerous
                                                                                                numerous
                                                                                             ntunerous               recep-
                                                                                                                     recep-   recep- ItIt      It isis
                                                                                                                                                    isnow
                                                                                                                                                        now
                                                                                                                                                         nowclear  clear
                                                                                                                                                                    clearthat   that
                                                                                                                                                                                  thatadipose
                                                                                                                                                                                        adipose
                                                                                                                                                                                            adiposetissue       tissue
                                                                                                                                                                                                           ti ssue       isis is
                                                                                                                                                                                                                               aa complex
                                                                                                                                                                                                                                    complex
                                                                                                                                                                                                                                    a complex            an and  dandhighly
                                                                                                                                                                                                                                                                    highly  highly
  tors
  tors that
  tors      thatallow
          that        allowitititto
                    allow             totorespond
                                               respond
                                            respond           to
                                                               to toafferent
                                                                         afferent
                                                                     afferent           signalssignals
                                                                                         signals         from
                                                                                                         from     fromtradi-             active
                                                                                                                                         active metabolic
                                                                                                                       tradi- tradi-active             metabolic
                                                                                                                                                        metabolicand            and
                                                                                                                                                                                  andendocrine
                                                                                                                                                                                          endocrine
                                                                                                                                                                                        endocrine               organorgan
                                                                                                                                                                                                                 organ         (6,
                                                                                                                                                                                                                                (6, (6,7).
                                                                                                                                                                                                                                        ~. 7). Besides
                                                                                                                                                                                                                                                     Besides
                                                                                                                                                                                                                                               Besides               adipo-
                                                                                                                                                                                                                                                                    adipo- adipo-
  titional
  tional      hormone
               hormonesystems
      onalhormone                systems
                                    systemsas      asaswell
                                                        wellwellas asas  the
                                                                       the the    central
                                                                                      central
                                                                                 central         nervous
                                                                                                      nervous
                                                                                                nervous             system
                                                                                                                    system               cytes, adipose
                                                                                                                             system cytes,             adipose
                                                                                                                                                       adiposetitissue     tissue     contains
                                                                                                                                                                                        containsconnective
                                                                                                                                                                             ssue contanls                 connective
                                                                                                                                                                                                             connective              tissue
                                                                                                                                                                                                                                         tissue
                                                                                                                                                                                                                                    tissue         matrix,
                                                                                                                                                                                                                                                         matrix,
                                                                                                                                                                                                                                                   matrix,            nerve
                                                                                                                                                                                                                                                                      nerve   nerve
((CNS)
     CNS)(Table(Table
                (Table2).2).   2).Thus,
                                     Thus,
                                      Thus,besidesbesides
                                                    besidesthe     thethebiological
                                                                           biological
                                                                                biological        repertoire
                                                                                                      repertoire
                                                                                                 repertoire                 nec-nec- titissue,
                                                                                                                            nec-          tissue,       stromovascular
                                                                                                                                                         stromovascularcells,
                                                                                                                                             ssue, stromovascular                              cells,an
                                                                                                                                                                                           cells,       and and
                                                                                                                                                                                                             d immune immune          cells
                                                                                                                                                                                                                                       cellscells  (8).(8).
                                                                                                                                                                                                                                                  (8).         Although
                                                                                                                                                                                                                                                                    Although
                                                                                                                                                                                                                                                              Although
  essary for
  essary
 essary        for
                forstoring
                      storing
                       storingan        andand
                                            d releasing
                                                    releasing
                                                releasing            energy,
                                                                          energy,
                                                                     energy,            adipose
                                                                                              adipose
                                                                                        adipose            tissue
                                                                                                           ti ssuetissue   con-con- aadipocytes
                                                                                                                           con-          adipocytes
                                                                                                                                             dipocytes express    express
                                                                                                                                                                   expressan         and
                                                                                                                                                                                      andd secretesecreteseveral
                                                                                                                                                                                              secrete          several
                                                                                                                                                                                                                   several        endocrine
                                                                                                                                                                                                                                       endocrine
                                                                                                                                                                                                                                 endocrine                   hormones
                                                                                                                                                                                                                                                                    hormones
                                                                                                                                                                                                                                                             hormones
 tains
  tains the
 tainsthe    themetabolic
                   metabolic
                     metabolicmachinery   machinery
                                            machinery          toto permit
                                                                    to
                                                                     permit
                                                                          permit       communication
                                                                                            communication
                                                                                     communication                          withwithsuch
                                                                                                                           with          such as
                                                                                                                                         such        as leptin
                                                                                                                                                     as   leptin
                                                                                                                                                           leptinand      anand d adiponectin,
                                                                                                                                                                                      adiponectin,
                                                                                                                                                                                    adiponectin,                 manymany       secreted
                                                                                                                                                                                                                                      secreted
                                                                                                                                                                                                                                secreted              proteins
                                                                                                                                                                                                                                                      proteins  proteins     are are
                                                                                                                                                                                                                                                                             are
 distant
  distantorgans
 distant          organs
                organs          including
                                   including
                                nlcluding             the
                                                      the the CNS. CNS.    ThroughThrough
                                                              CNS. Through this interactive     this   thisinteractive
                                                                                                                   interactive           derived
                                                                                                                                         derived
                                                                                                                                         derived          from
                                                                                                                                                           from
                                                                                                                                                          fr  om       the
                                                                                                                                                                         the
                                                                                                                                                                       fine     nonadipocyte
                                                                                                                                                                                   nonadipocyte
                                                                                                                                                                                nonadipocyte                  fraction
                                                                                                                                                                                                                  fraction
                                                                                                                                                                                                               fraction           of
                                                                                                                                                                                                                                  of    adipose
                                                                                                                                                                                                                                        of     adipose
                                                                                                                                                                                                                                         adipose              tissue
                                                                                                                                                                                                                                                              tissuetissue  (9).
                                                                                                                                                                                                                                                                            (9).  (9).
 network, adipose
 network,
 network,            adipose
                      adiposetissue    ti tissue
                                          ssue is   is isintegrally
                                                            integrally
                                                         nitegrally              involved
                                                                                      involved
                                                                                involved            in in
                                                                                                    in            coordinat- Regardless,
                                                                                                            coordinat-
                                                                                                            coordinat-                   Regardless, these
                                                                                                                                         Regardless,                these
                                                                                                                                                                      thesecomponents
                                                                                                                                                                                  components
                                                                                                                                                                                   components                function
                                                                                                                                                                                                                function
                                                                                                                                                                                                            function              as as
                                                                                                                                                                                                                                 as     anan
                                                                                                                                                                                                                                       an      integrated
                                                                                                                                                                                                                                                     integrated
                                                                                                                                                                                                                                              integrated                  unit,unit,
                                                                                                                                                                                                                                                                        tout,
 ing
 u1g aavariety
          a variety
              varietyof      ofofbiological
                                     biologicalprocesses
                                    biological               processesincluding
                                                          processes               including
                                                                                      including         energy
                                                                                                        energyenergy         me-me- making
                                                                                                                            me-          making
                                                                                                                                         making adipose    adiposetissue
                                                                                                                                                          adipose              ti tissue
                                                                                                                                                                                  ssue a atrue      true
                                                                                                                                                                                                  true     endocrine
                                                                                                                                                                                                                endocrine
                                                                                                                                                                                                            endocrine               organ
                                                                                                                                                                                                                                     organ organ    (8).
                                                                                                                                                                                                                                                    (8). (8).   Here
                                                                                                                                                                                                                                                                Here  Here   we we   m
 tabolism, neuroendocrine
 tabolism,
 tabolism,           neuroendocrine
                      neuroendocrine                    function,
                                                            function,
                                                        function,              andand
                                                                              and       immune
                                                                                        immuneimmune         function.
                                                                                                                    function.
                                                                                                             function.                   present
                                                                                                                                         present
                                                                                                                                         present          an
                                                                                                                                                           an
                                                                                                                                                          an      overview
                                                                                                                                                                    overview
                                                                                                                                                                  overview              of
                                                                                                                                                                                        ofof   the
                                                                                                                                                                                               fl  the
                                                                                                                                                                                                   ee  endocrine
                                                                                                                                                                                                           endocrine
                                                                                                                                                                                                        endocrine               functions
                                                                                                                                                                                                                                 fi   functions
                                                                                                                                                                                                                                    inctions               of
                                                                                                                                                                                                                                                           of     adipose
                                                                                                                                                                                                                                                                  of   adipose
                                                                                                                                                                                                                                                                  adipose
                                                                                                                                                                                                                                                                                     0


                                                                                                                                                                                                                                                                                                                                                                        on07
       The important
       The
       The     important
               importantendocrine    endocrine
                                        endocrine          function
                                                               function
                                                           fi uzction          of
                                                                                of ofadipose
                                                                                           adipose
                                                                                     adipose          tissue
                                                                                                      ti ssue  tissueis
                                                                                                                     is em-    is em- titissue.
                                                                                                                             em-         tissue.
                                                                                                                                             ssue. TheseThese
                                                                                                                                                         Thesefunctionsfunctions
                                                                                                                                                                         functionsfall       fall
                                                                                                                                                                                                fallinto
                                                                                                                                                                                                      into
                                                                                                                                                                                                         intotwotwo twobroad   broad
                                                                                                                                                                                                                            broad         categories:
                                                                                                                                                                                                                                               categories:
                                                                                                                                                                                                                                          categories:                 1)
                                                                                                                                                                                                                                                                      1) se- se-
                                                                                                                                                                                                                                                                              1) se-
                                                                                                                                                                                                                                                                                     0
                                                                                                                                         creted
                                                                                                                                         cretedproteins
                                                                                                                          bothboth cretedproteins        proteinsthat         thathave
                                                                                                                                                                            that       have
                                                                                                                                                                                     have       metabolic
                                                                                                                                                                                                     metabolic
                                                                                                                                                                                                  metabolic            effectseffects
                                                                                                                                                                                                                        effects          on on  distant
                                                                                                                                                                                                                                                distant distant    cells
                                                                                                                                                                                                                                                                   cells cells or or
                                                                                                                                                                                                                                                                               or
                                                                                                                                                                                                                                                                                                                                                                           07January 2019
 phasized
 phasizedby
 phasized             bythe
                     by      theadverse
                            the        adversemetabolic
                                      adverse             metabolic
                                                         metabolic              consequences
                                                                                     consequences
                                                                                 consequences                     of of
                                                                                                                  of      both
 adipose tissue
 adipose
 adipose           tissueexcess
                  tissue         excessand
                               excess           and
                                               an   d deficiency.
                                                          deficiency.Adipose
                                                        deficiency.                   Adiposetissue
                                                                                  Adipose                tissue
                                                                                                     tissue         excessexcess
                                                                                                                     excess              tissues,
                                                                                                                                         tissues,
                                                                                                                                         ti  ssues,      and
                                                                                                                                                          and
                                                                                                                                                         an   d    2)
                                                                                                                                                                    2)
                                                                                                                                                                   2)    enzymes
                                                                                                                                                                           enzymes
                                                                                                                                                                        enzymes              involved
                                                                                                                                                                                               involved
                                                                                                                                                                                            involved             in
                                                                                                                                                                                                                 in in the
                                                                                                                                                                                                                      fl 1ethe  metabolism
                                                                                                                                                                                                                                    metabolism
                                                                                                                                                                                                                                metabolism                     of
                                                                                                                                                                                                                                                               of  of
                                                                                                                                                                                                                                                                    steroid
                                                                                                                                                                                                                                                                   steroidsteroid    m
 or
 or obesity,
 or     obesity,particularly
       obesity,         particularly
                         particularly              inin
                                                   in    the
                                                         thethe   visceral
                                                                      visceral
                                                                  visceral            compartment,
                                                                                           compartment,
                                                                                      compartment,                     isis as-
                                                                                                                              as-is as-  hormones.
                                                                                                                                         hormones.
                                                                                                                                         hormones.                                                                                                                                   w
                                                                                                                                                                                                                                                                                    v~
 sociated with
 sociated
 sociated           withinsulin
                   with        insulinresistance,
                              insulin           resistance,hyperglycemia,
                                               resistance,                hyperglycemia,
                                                                       hyperglycemia,                       dyslipide-
                                                                                                                  dyslipide-
                                                                                                            dyslipide-                                                                                                                                                               N
                                                                                                                                                                                                                                                                                     O
 mia,
 mia,      hypertension,
            hypertension,an
 mia, hypertension,                       and
                                            and  prothrombotic
                                                     prothrombotic
                                             d prothrombotic                       and
                                                                                   an   dand proinflammatory
                                                                                                   proinflammatory
                                                                                            proinflammatory                                                      Adipose
                                                                                                                                                                  Adipose Tissue-Secreted
                                                                                                                                                                                      Tissue-Secreted
                                                                                                                                                                                      Tissue           -Secreted Proteins        Proteins
                                                                                                                                                                                                                                 Proteins
                                                                                                                                         Leptin
                                                                                                                                         Leptin
                                                                                                                                       Leptin
       Abbreviations:
       Abbreviations:
       Abbreviations:              ACE,Angiotensin-converting
                                ACE,        Angiotensin-converting
                                              Angiotensin-converting                     enzyme;
                                                                                              enzyme;
                                                                                         enzyme;          AdipoR,
                                                                                                         AdipoR, AdipoR,      adi-adi- Before
                                                                                                                             adi-              Before the
                                                                                                                                               Before         the
                                                                                                                                                               theidentification
                                                                                                                                                                        identification
                                                                                                                                                                         identificationofofofleptin,           leptin,
                                                                                                                                                                                                                  leptin,       parabiosis
                                                                                                                                                                                                                                    parabiosis
                                                                                                                                                                                                                                parabiosis                   studies
                                                                                                                                                                                                                                                            studiesstudies     in in
                                                                                                                                                                                                                                                                               in
 ponectin
 ponectin receptor;
 ponectin         receptor;AGT,
                 receptor;           AGT,angiotensinogen;
                                              anangiotensinogen;
                                                  giotensinogen;                ASP,
                                                                                 ASP, ASP, acylating
                                                                                                acylating
                                                                                           acylating           simulation
                                                                                                                     simulation
                                                                                                               sunulation
 protein; AT1,
 protein;
 protect;        AT1,an
               ATl,     angiotensin
                          angiotensin
                             giotensul IIIIII      receptor
                                                       receptor
                                                   receptor        type
                                                                   ty  petype
                                                                            I;I; CNS,
                                                                                   I; CNS,   central
                                                                                                  central
                                                                                            central        nervous
                                                                                                          nervous  nervous   sys-
                                                                                                                             sys- sys-
                                                                                                                                         mice
                                                                                                                                         m    ice    carrying
                                                                                                                                                     carrying
                                                                                                                                                     carrying             the
                                                                                                                                                                          thethe   recessive
                                                                                                                                                                                     recessive
                                                                                                                                                                                   recessive            mutations,
                                                                                                                                                                                                            mutations,
                                                                                                                                                                                                        mutations,                  obese
                                                                                                                                                                                                                                    obeseobese     (ob)
                                                                                                                                                                                                                                                   (ob)
                                                                                                                                                                                                                                                  (ob)          and
                                                                                                                                                                                                                                                                and
                                                                                                                                                                                                                                                                an   d    dia-
                                                                                                                                                                                                                                                                           dia-
                                                                                                                                                                                                                                                                          dia-
 tem;
 tem; HPA,
 tem;     HPA,hypothalamic-pituitary-adrenal;
                      hypothalamic-pituitary-adrenal;
                     hypothalamic            -pituitary       -adrenal;           HSD,
                                                                                  HSD,   HSD, hydroxysteroid
                                                                                                    hydroxysteroid
                                                                                              hydroxysteroid                  de- de-betes
                                                                                                                              de-        betes
                                                                                                                                         betes (db), (db),
                                                                                                                                                     (db), predicted
                                                                                                                                                                predicted the
                                                                                                                                                                predicted              theexistence
                                                                                                                                                                                      the         existenceof
                                                                                                                                                                                               existence             ofofa acirculating
                                                                                                                                                                                                                                circulating
                                                                                                                                                                                                                                    circulating              endocrine
                                                                                                                                                                                                                                                                  endocrine
                                                                                                                                                                                                                                                             endocrine
 hydrogenase;
 hydrogenase;11f3HSD1,    1119HSD1, 110-hydroxysteroid
 hydrogenase;ll/iHSD1,11/i-hydroxysteroid    110-hydroxysteroid dehydrogenase      dehydrogenase
                                                                                    dehydrogenase              type
                                                                                                                ty type
                                                                                                                   pe 1;   l; 1;
                                                                                                                               IL-       hormone capable
                                                                                                                                         hormone
                                                                                                                               IL -IL- hormone                  capableof
                                                                                                                                                              capable              ofofcommunicating
                                                                                                                                                                                         communicating
                                                                                                                                                                                       communicating                          information
                                                                                                                                                                                                                                    information
                                                                                                                                                                                                                              information                       from
                                                                                                                                                                                                                                                               from   from  the the
                                                                                                                                                                                                                                                                            the
 6R, IL-6
6R,      IL-6
         IL -G receptor;
                   receptor;
                   receptor;         MCP,
                                        MCP,monocyte
                                      MCP,            monocyte
                                                    monocyte           chemotactic
                                                                           chemotactic
                                                                         chemotactic             protein;
                                                                                                       protein;
                                                                                                  protein;          NEFA,
                                                                                                                      NEFA,   NEFA, periphery
                                                                                                                                         periphery to
                                                                                                                                         periphery             totothe theCNS
                                                                                                                                                                     the        CNSwith
                                                                                                                                                                              CNS         withregard
                                                                                                                                                                                       with         regard
                                                                                                                                                                                                       regard     to
                                                                                                                                                                                                                   to the
                                                                                                                                                                                                                        to
                                                                                                                                                                                                                        the the  sufficiency
                                                                                                                                                                                                                                        sufficiency
                                                                                                                                                                                                                                 sufficiency                   of energy
                                                                                                                                                                                                                                                              of    energy
                                                                                                                                                                                                                                                                     of energy
 nonesterified
 nonesterified
 nonesterified         fatty
                         fattyacid;
                       fatty        acid;PAI,
                                  acid;       PALplasminogen
                                            PAI,        plasminogen
                                                     plasminogen             activator
                                                                                   activator
                                                                               activator       inhibitor;
                                                                                                    inhibitor;
                                                                                               inhibitor;         RAS,
                                                                                                                   RAS,RAS,    re- re-stores
                                                                                                                               re-
                                                                                                                                        sstores       (10).
                                                                                                                                            tores (10).(10).These  These
                                                                                                                                                                   Thesepredictionspredictions
                                                                                                                                                                                    predictionswere         werewere    subsequently
                                                                                                                                                                                                                             subsequently
                                                                                                                                                                                                                       subsequently                         confirmed
                                                                                                                                                                                                                                                                  confirmed
                                                                                                                                                                                                                                                            confirmed
 nin
 nin angiotensin
ivn     angiotensin
         an giotensin          system;
                                 system;SNS,
                               system;           SNS,sympathetic
                                                SNS,         sympathetic
                                                           sympathetic               nervous
                                                                                          nervous
                                                                                      nervous        system;system;
                                                                                                      system;            TZD,
                                                                                                                           TZD, TZD,
 thiazoladinedione.
 thiazoladinedione.
 tluazoladinedione.                                                                                                                    bbyy the the
                                                                                                                                                theidentification
                                                                                                                                                       identification
                                                                                                                                                        identificationof             ofofflthetheleptin
                                                                                                                                                                                             1e     leptin
                                                                                                                                                                                                       leptingenegenegene     (Lep°b)
                                                                                                                                                                                                                             (Lep° (Lep°  bb)
                                                                                                                                                                                                                                           ) inin 19941994(3)       (3)an  and
                                                                                                                                                                                                                                                                            and d
JJCEM
    CEMisis published
                published
                 published monthly  monthly
                                     monthly byby      The
                                                      by  The
                                                            TheEndocrine
                                                                   Endocrine
                                                                    EndocrineSociety     Society
                                                                                          Society(http://www.
                                                                                                        (http://www.
                                                                                                        (http://wwrv.                   iits    cognate
                                                                                                                                                cognatereceptor
                                                                                                                                          ts cognate              receptorin
                                                                                                                                                                 receptor           inin1995
                                                                                                                                                                                        19951995an   andandd 1996
                                                                                                                                                                                                              19961996     (Leprdb,
                                                                                                                                                                                                                         (Lepr (Lepr   db,
                                                                                                                                                                                                                                       dv, LeprLeprfa)            (11-13).
                                                                                                                                                                                                                                                            fa) (11-13).
 endo-society.org),
 endo-society.org ), the
 endo-society.org),               the foremost
                                          foremost
                                          foremost professional
                                                           professional
                                                           professional society       society
                                                                                      society serving
                                                                                                   serving
                                                                                                   serving       thethe
                                                                                                                     the  en-en-
                                                                                                                              en-        Leptin
                                                                                                                                         Leptin(from
                                                                                                                                        Leptin           (from
                                                                                                                                                          (fromthe      thetheGreek Greekleptos,
                                                                                                                                                                                  Greek           leptos,
                                                                                                                                                                                                  leptos, meaning
                                                                                                                                                                                                                meaningthin)
                                                                                                                                                                                                                meaning                  thin)is
                                                                                                                                                                                                                                        thin)        isisaaa16-kDa  16-kDa
                                                                                                                                                                                                                                                                   16-kDa
 docrine
 docrine community.
 docrine       community.
               community.                                                                                                                polypeptide containing
                                                                                                                                         polypeptide
                                                                                                                                         polypeptide                  containing167
                                                                                                                                                                     containing              167 167amino
                                                                                                                                                                                                        amino
                                                                                                                                                                                                           amino       acids
                                                                                                                                                                                                                      acids acids     with
                                                                                                                                                                                                                                     with with   structural
                                                                                                                                                                                                                                                        structural
                                                                                                                                                                                                                                                 structural                ho- ho-
                                                                                                                                                                                                                                                                           ho-
                                                                                                                                 2548
                                                                                                                                 2548
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 64 of 132


  Kershaw and
  Kershaw
  Kershaw  andFlier
          and   Flier•Adipose
              Flier  • Adipose 14ssue
                       • Adipose Tissue
                               Tissue asas
                                      as an an
                                         an    Endocrine
                                             Endocrine
                                             Endocrine    Organ
                                                       Organ
                                                       Organ                                                                                                                JJ Clin
                                                                                                                                                                               Clin Endocrine].
                                                                                                                                                                               Clio Endocrinol  Metab,
                                                                                                                                                                                    EndocrinolMetab,
                                                                                                                                                                                                 Metab, June
                                                                                                                                                                                                       June
                                                                                                                                                                                                          June  2004,
                                                                                                                                                                                                             2004,
                                                                                                                                                                                                             2004,     89(6):2548-2656
                                                                                                                                                                                                                   89(6):2b48          2549
                                                                                                                                                                                                                              -2b66 2649
                                                                                                                                                                                                                   89(G):2548-2556  2549


  TABLE 1.
  TABLE
  TABLE     1. Examples
            1. Examples of
               Examples of
                        ofadipocyte-derived
                           adipocyte-derived
                            adipocyte-derivedproteins
                                                proteins
                                             proteins with
                                                         with
                                                      with endocrine
                                                              endocrine
                                                           endocrine                                                                             iintake
                                                                                                                                                  intake
                                                                                                                                                     ntake and    anand d expenditure,
                                                                                                                                                                                expenditure,
                                                                                                                                                                               expenditure,                  are
                                                                                                                                                                                                             areare  mediated
                                                                                                                                                                                                                          mediated
                                                                                                                                                                                                                       mediated              via
                                                                                                                                                                                                                                               via via  hypothalamic
                                                                                                                                                                                                                                                                hypothalamic
                                                                                                                                                                                                                                                          hypothalamic
  functions
  functions
  functions                                                                                                                                       pathways,
                                                                                                                                                  pathways,
                                                                                                                                                  pafllways, whereas        whereasother
                                                                                                                                                                          whereas                othereffects
                                                                                                                                                                                               other           effects
                                                                                                                                                                                                           effects        areare
                                                                                                                                                                                                                          are     mediated
                                                                                                                                                                                                                                        mediated
                                                                                                                                                                                                                                  mediated                  via
                                                                                                                                                                                                                                                            via via  direct
                                                                                                                                                                                                                                                                     directdirect  ac-
                                                                                                                                                                                                                                                                                    ac- ac-
       Cytokines and
       Cytokines
       Cytokines               and
                                andcytokine-
                                       cytokine-
                                      cytokine-                                 Leptin
                                                                                                                                                  tition
                                                                                                                                                  tionon oiton
                                                                                                                                                             on peripheral
                                                                                                                                                                     peripheraltissues
                                                                                                                                                                    peripheral                  tissues
                                                                                                                                                                                             ti ssues         including
                                                                                                                                                                                                                 including
                                                                                                                                                                                                             including             muscle
                                                                                                                                                                                                                                   musclemuscle         and
                                                                                                                                                                                                                                                        an   dand pancreatic
                                                                                                                                                                                                                                                                         pancreatic
                                                                                                                                                                                                                                                                  pancreatic
                                                                                Leptin
                                                                                Leptin
           rrelated
            related
              elated proteins proteins
                            proteins                                            TNFa
                                                                                TNFa
                                                                                TNF~                                                             (3-cells(16).
                                                                                                                                                /3-cells            (16).Although
                                                                                                                                                                                Although
                                                                                                                                                                                Althoughinitially    initially
                                                                                                                                                                                                       initiallyviewed viewed
                                                                                                                                                                                                                         viewedasasasan        anan  antiobesity
                                                                                                                                                                                                                                                    an    antiobesity
                                                                                                                                                                                                                                                           ti obesity hor-       hor-   hor-
                                                                               IIL-6
                                                                                IL-6
                                                                                 L-6                                                             mone,
                                                                                                                                                 mone,
                                                                                                                                                 mone, leptnl's  leptin's
                                                                                                                                                                  leptin'sprimary     primaryrole
                                                                                                                                                                                   prunary            rolerole  is
                                                                                                                                                                                                                is isto
                                                                                                                                                                                                                     to toserve
                                                                                                                                                                                                                              serve
                                                                                                                                                                                                                          serve        as
                                                                                                                                                                                                                                        as as a metabolic
                                                                                                                                                                                                                                                     a metabolic
                                                                                                                                                                                                                                                   metabolic                signal
                                                                                                                                                                                                                                                                            signal  signal
       Other
       Other
       O              immune-related
                        immune-related
          ther uumune-related                                                   MCP-1
                                                                                MCP-1
                                                                                MCP         -1                                                   of energy
                                                                                                                                                of      energy
                                                                                                                                                        energy sufficiencysufficiencyrather
                                                                                                                                                                         sufficiency                rather
                                                                                                                                                                                                     ratherthan   thanthan  excess
                                                                                                                                                                                                                                 excess
                                                                                                                                                                                                                             excess          (18).
                                                                                                                                                                                                                                              (18).(18).    Leptin
                                                                                                                                                                                                                                                                 Leptin
                                                                                                                                                                                                                                                            Leptin          levels
                                                                                                                                                                                                                                                                             levelslevels
            proteins
            proteins
           proteins                                                                                                                             rrapidly
                                                                                                                                                 rapidly
                                                                                                                                                     apidly decline  decline
                                                                                                                                                                   decline           with
                                                                                                                                                                                       with
                                                                                                                                                                                     with       caloric
                                                                                                                                                                                                   caloric
                                                                                                                                                                                                caloric         restriction
                                                                                                                                                                                                                    restriction
                                                                                                                                                                                                                restriction            and
                                                                                                                                                                                                                                       an    dand weight
                                                                                                                                                                                                                                                  weight  weight    loss.
                                                                                                                                                                                                                                                                    loss. loss. This
                                                                                                                                                                                                                                                                                ThisThis
       Proteins
       Proteinsinvolved
       Proteins           involved
                            involvedinininthe    the
                                                   the                          PM-1
                                                                                PAI-1
                                                                               PAI-1
           fifibrinolytic
            fibrinolytic
               brinolytic          system
                                     system
                                   system                                       Tissue factor
                                                                                Tissue
                                                                               ~4ssue           factor
                                                                                                factor                                           decline
                                                                                                                                                 decline
                                                                                                                                                decline             is
                                                                                                                                                                    is
                                                                                                                                                                   is    associated
                                                                                                                                                                          associated
                                                                                                                                                                        associated                with
                                                                                                                                                                                                   with
                                                                                                                                                                                                 with        adaptive
                                                                                                                                                                                                               adaptive
                                                                                                                                                                                                             adaptive           physiological
                                                                                                                                                                                                                                   physiological
                                                                                                                                                                                                                                physiological                      responses
                                                                                                                                                                                                                                                                        responses
                                                                                                                                                                                                                                                                   responses
       Complement
       Complementand
       Complement                  and
                                     and                                       Adipsin
                                                                               Adipsin(complement
                                                                               Adipsin            (complement
                                                                                                   (complement                                  toto starvation
                                                                                                                                                        starvation
                                                                                                                                                        starvationnlcluding     including
                                                                                                                                                                                  including           increased
                                                                                                                                                                                                         increased
                                                                                                                                                                                                     increased             appetite
                                                                                                                                                                                                                                appetite
                                                                                                                                                                                                                          appetite             and
                                                                                                                                                                                                                                               an    dand decreased
                                                                                                                                                                                                                                                          decreaseddecreased       en- en-
                                                                                                                                                                                                                                                                                   en-
           complement-related
           complement-related
           complement               -related                                          factor D)
                                                                                      factor
                                                                                     factor        D)                                            ergy expenditure.
                                                                                                                                                 ergy
                                                                                                                                                ergy          expenditure.These
                                                                                                                                                             expenditure.                    These
                                                                                                                                                                                                These        same
                                                                                                                                                                                                            samesame     responses
                                                                                                                                                                                                                             responses
                                                                                                                                                                                                                         responses                 areare
                                                                                                                                                                                                                                                  are         observed
                                                                                                                                                                                                                                                                    observed
                                                                                                                                                                                                                                                              observed                 in
                                                                                                                                                                                                                                                                                       u1 in
           proteins
           proteins
           proteins                                                             Complement factor
                                                                                Complement
                                                                               Complement                   factor
                                                                                                              factorBB                         lleptin-deficient
                                                                                                                                                leptin-deficient
                                                                                                                                                    eptin-deficient                   mice
                                                                                                                                                                                        miceand
                                                                                                                                                                                      mice         and
                                                                                                                                                                                                     andhumans,
                                                                                                                                                                                                            humans,
                                                                                                                                                                                                               humans,         despite
                                                                                                                                                                                                                                   despite
                                                                                                                                                                                                                               despite            massive
                                                                                                                                                                                                                                                  massivemassive        obesity.
                                                                                                                                                                                                                                                                               obesity.
                                                                                                                                                                                                                                                                        obesity.
                                                                               ASP
                                                                               ASP
                                                                               Adiponectin
                                                                               Adiponectin
                                                                               Adiponectin
                                                                                                                                                Furthermore, these
                                                                                                                                                Furthermore,
                                                                                                                                               Furthermore,                         these
                                                                                                                                                                                 these       responses
                                                                                                                                                                                                 responses
                                                                                                                                                                                             responses              areare
                                                                                                                                                                                                                    are   readily
                                                                                                                                                                                                                                readily
                                                                                                                                                                                                                          readily           normalized
                                                                                                                                                                                                                                                    normalized
                                                                                                                                                                                                                                           normalized                   by low  low-
                                                                                                                                                                                                                                                                                  by- low-        0
       Lipids
       Lipids and
       Lipids          and
                        andproteins
                                 proteinsfor
                               proteins        forfor lilipid
                                                           lipid
                                                          pid                  Lipoprotein lipase
                                                                               Lipoprotein
                                                                               Lipoprotein               lipase
                                                                                                            lipase(LPL)
                                                                                                                      (LPL)
                                                                                                                         (LPL)                  dose leptin
                                                                                                                                               dose          leptin
                                                                                                                                                             leptinreplacement.
                                                                                                                                                                             replacement.In
                                                                                                                                                                            replacement.                 InIncontrast,
                                                                                                                                                                                                               contrast,
                                                                                                                                                                                                                    contrast,     common common            forms
                                                                                                                                                                                                                                                          forms   forms  of
                                                                                                                                                                                                                                                                         of obe-  of obe-
                                                                                                                                                                                                                                                                                obe-
           metabolism
           metabolism
           m    etabolism            or
                                    orortransport
                                          transport
                                           transport                           Cholesterol
                                                                                Cholesterolester
                                                                               Cholesterol               ester
                                                                                                           estertransfer
                                                                                                                     transfer
                                                                                                                       transfer                sity
                                                                                                                                               sity are    arecharacterized
                                                                                                                                                          are      characterized
                                                                                                                                                                     characterized                 byby
                                                                                                                                                                                                  by     elevated
                                                                                                                                                                                                              elevated
                                                                                                                                                                                                         elevated           circulating
                                                                                                                                                                                                                                 circulating
                                                                                                                                                                                                                            circulating                 leptin.
                                                                                                                                                                                                                                                        leptin. leptin. Neither
                                                                                                                                                                                                                                                                        Neifller Neither       0
                                                                                                                                                                                                                                                                                               0
                                                                                                                                                                                                                                                                                               aa
                                                                                     protein (CETP)
                                                                                     protein
                                                                                     protein         (CETP)
                                                                                                      (CETP)                                    endogenously high
                                                                                                                                                endogenously
                                                                                                                                               endogenously                         high
                                                                                                                                                                                     highleptinleptin
                                                                                                                                                                                                 leptinlevelslevels
                                                                                                                                                                                                                levelsnor  nor
                                                                                                                                                                                                                             nortreatment
                                                                                                                                                                                                                                        treatment
                                                                                                                                                                                                                                   treatment                  with
                                                                                                                                                                                                                                                              withwith   exoge-
                                                                                                                                                                                                                                                                          exoge- exoge-cr)        0
                                                                                                                                                                                                                                                                                               m
                                                                               A
                                                                               Apolipoprotein
                                                                               Apolipoprotein
                                                                                  polipoprotein                 E E                            nous
                                                                                                                                               nous leptin
                                                                                                                                              nous           leptinis
                                                                                                                                                            leptuz           iseffective
                                                                                                                                                                                  effectiveinameliorating
                                                                                                                                                                           iseffective              ininameliorating
                                                                                                                                                                                                           ameliorating            flthis
                                                                                                                                                                                                                                       usthis  obesity,
                                                                                                                                                                                                                                                    obesity,
                                                                                                                                                                                                                                               obesity,            consistent
                                                                                                                                                                                                                                                                         consistent
                                                                                                                                                                                                                                                                  consistent
                                                                               NEFAs
                                                                               NEFAs
                                                                               N  EFAs                                                                                                                                                                                                         0
       Enzymes
       Enzymes involved
       Enzymes               involvedinin
                            involved          insteroid
                                                  steroid
                                                    steroid                    Cytochrome
                                                                               Cytochrome
                                                                               Cytochrome P4b0-           P450-
                                                                                                            P450-                             with
                                                                                                                                               with
                                                                                                                                               with aaa state    stateof
                                                                                                                                                                 state       ofofleptin
                                                                                                                                                                                     leptinresistance
                                                                                                                                                                                   leptin          resistance
                                                                                                                                                                                                 resistance            (16,
                                                                                                                                                                                                                       (16,(16, 19).
                                                                                                                                                                                                                                 19).19).  The
                                                                                                                                                                                                                                           The  The     mechanism
                                                                                                                                                                                                                                                             mechanism
                                                                                                                                                                                                                                                       medla~usm                   forfor03
                                                                                                                                                                                                                                                                                   for
           metabolism
           metabolism
           metabolism                                                                dependent aromatase
                                                                                     dependent
                                                                                     dependent              aromatase
                                                                                                              aromatase                       lleptin
                                                                                                                                               leptin          resistance
                                                                                                                                                                resistanceisisisiu~known
                                                                                                                                                    eptin resistance                         unknown
                                                                                                                                                                                                unknown            but
                                                                                                                                                                                                                   but butmay  may    result
                                                                                                                                                                                                                                      resultresult   frfrom
                                                                                                                                                                                                                                                          om  from defects
                                                                                                                                                                                                                                                                   defects defects   inin in   a
                                                                               1713HSD
                                                                               17pHSD
                                                                               17pHSD                                                        lleptin
                                                                                                                                               leptin
                                                                                                                                                    eptin signaling
                                                                                                                                                                 signalingor
                                                                                                                                                                signaling              orortransport
                                                                                                                                                                                             transport
                                                                                                                                                                                                transport          across
                                                                                                                                                                                                                        across
                                                                                                                                                                                                                   across        the
                                                                                                                                                                                                                                 the the  blood-brain
                                                                                                                                                                                                                                           blood  blood-brain
                                                                                                                                                                                                                                                          -brawl barrier barrierbarrier      -0
                                                                                                                                                                                                                                                                                             II
                                                                                                                                                                                                                                                                                               cn
                                                                                                                                                                                                                                                                                               cn
                                                                               116HSD1
                                                                               11(3HSD1                                                  ((16,      16, 19).19). Clearly,
                                                                                                                                                                       Clearly,thethe
                                                                                                                                                                       Clearly,               themostmost
                                                                                                                                                                                                       mostsensitive
                                                                                                                                                                                                                  sensitive
                                                                                                                                                                                                                    sensitiveportion   portion
                                                                                                                                                                                                                                          portion          ofofof  thethe
                                                                                                                                                                                                                                                                  the       leptin
                                                                                                                                                                                                                                                                            leptnileptinm
       Proteins of
       Proteins
       Proteins           ofofthe
                               the
                                theRAS RAS
                                      RAS                                      AGT
                                                                               AGT
                                                                               AGT                                                                                                                                                                                                         '~  a
       Other
       Other
       O ther proteins proteins
                     proteins                                                  Resistin
                                                                               Resistin
                                                                               Resistin
                                                                                                                                               dose-response
                                                                                                                                               dose-response
                                                                                                                                              dose         -response curve          curve
                                                                                                                                                                                      curveresidesresides
                                                                                                                                                                                                    residesinininthe    thethe physiological
                                                                                                                                                                                                                                    physiological
                                                                                                                                                                                                                                physiological                      range
                                                                                                                                                                                                                                                                   range range    be-
                                                                                                                                                                                                                                                                                  be- be-    a
                                                                                                                                                                                                                                                                                              am
                                                                                                                                               tween
                                                                                                                                                tween the
                                                                                                                                              tween              the
                                                                                                                                                                  thelow  low
                                                                                                                                                                            lowlevels levelsinduced
                                                                                                                                                                                     levels         induced
                                                                                                                                                                                                     inducedby         by byfood
                                                                                                                                                                                                                              food
                                                                                                                                                                                                                                 foodrestriction
                                                                                                                                                                                                                                               restriction
                                                                                                                                                                                                                                            restriction                 andand
                                                                                                                                                                                                                                                                       and        the
                                                                                                                                                                                                                                                                                  the the      a
                                                                                                                                                                                                                                                                                               3
                                                                                                                                             rrising
                                                                                                                                               rising          levels
                                                                                                                                                    ising levelslevelsinduced induced
                                                                                                                                                                               inducedby         bybyrefeeding
                                                                                                                                                                                                       refeeding
                                                                                                                                                                                                          refeeding         and
                                                                                                                                                                                                                           an  and
                                                                                                                                                                                                                                 d notnotnot  inin the
                                                                                                                                                                                                                                                     in
                                                                                                                                                                                                                                                     thethe    supraphysi-
                                                                                                                                                                                                                                                                     supraphysi-
                                                                                                                                                                                                                                                              supraphysi-                    0 p
                                                                                                                                                                                                                                                                                              b0
                                                                                                                                              ological range
                                                                                                                                             ological                range
                                                                                                                                                                     rangeassociated
                                                                                                                                                                                   associated
                                                                                                                                                                                     associatedwith       withwithobesity.
                                                                                                                                                                                                                      obesity.
                                                                                                                                                                                                                         obesity.This   This This   role
                                                                                                                                                                                                                                                    role  role  of leptin
                                                                                                                                                                                                                                                                of    of
                                                                                                                                                                                                                                                                      leptinleptin   as as
                                                                                                                                                                                                                                                                                     as       C
    TABLE 2.
   TABLE           2.2.Examples
                          Examples
                          Examples of         ofofreceptors
                                                     receptors
                                                   receptors        expressed
                                                                        expressed
                                                                     expressed               in.
                                                                                             in in adipose
                                                                                                        adipose
                                                                                                   adipose          tissue
                                                                                                                   tissuetissue                                                                                                                                                              -0
                                                                                                                                                                                                                                                                                             -a
                                                                                                                                             an indicator
                                                                                                                                             an
                                                                                                                                             an         indicator
                                                                                                                                                        indicatorof           ofofenergy
                                                                                                                                                                                    energy
                                                                                                                                                                                      energysufficiency
                                                                                                                                                                                                   sufficiency
                                                                                                                                                                                                       sufficiencymakes     makes
                                                                                                                                                                                                                                makes        sense
                                                                                                                                                                                                                                            sense sense     from
                                                                                                                                                                                                                                                           from  from   an an
                                                                                                                                                                                                                                                                        an      evo-
                                                                                                                                                                                                                                                                                evo-    evo-0
       Receptorsfor
       Receptors
       Receptors               fortraditional
                              for     traditional
                                   traditional                                 Insulin
                                                                               Insulinreceptor
                                                                              Insulin            receptor
                                                                                                receptor                                     lutionary perspective
                                                                                                                                             lutionary
                                                                                                                                             lutionary                  perspective
                                                                                                                                                                          perspective                but
                                                                                                                                                                                                    but  but  provides
                                                                                                                                                                                                                   provides
                                                                                                                                                                                                              provides            nono
                                                                                                                                                                                                                                  no       consolation
                                                                                                                                                                                                                                                  consolation
                                                                                                                                                                                                                                           consolation                   inin our our
                                                                                                                                                                                                                                                                                   in our    3
          endocrine
          endocrinehormones
          endocrine              hormones
                                  hormones                                     Glucagon
                                                                               Glucagonreceptor
                                                                               Glucagon              receptor
                                                                                                      receptor                               current environment
                                                                                                                                             current
                                                                                                                                             current               environment
                                                                                                                                                                     environment                  ofof
                                                                                                                                                                                                  of   energy
                                                                                                                                                                                                            energy
                                                                                                                                                                                                       energy           abundance.
                                                                                                                                                                                                                            abundance.
                                                                                                                                                                                                                        abundance.
                                                                                                                                                                                                                                                                                            o  co
                                                                               GH
                                                                               GH
                                                                               G  Hreceptor
                                                                                         receptor
                                                                                          receptor                                                                                                                                                                                            3
                                                                              TSH
                                                                               TSH receptor receptor
                                                                                            receptor
                                                                                                                                                       In
                                                                                                                                                       In
                                                                                                                                                       In   addition
                                                                                                                                                             addition
                                                                                                                                                             addition             to
                                                                                                                                                                                   toto itsits
                                                                                                                                                                                         its    effects
                                                                                                                                                                                                  effects
                                                                                                                                                                                                 effects        on
                                                                                                                                                                                                                 on on energy
                                                                                                                                                                                                                          energy
                                                                                                                                                                                                                        energy          homeostasis,
                                                                                                                                                                                                                                              homeostasis,
                                                                                                                                                                                                                                         homeostasis,                      leptin
                                                                                                                                                                                                                                                                           leptnl leptin     a
                                                                               Gastrin/CCK-B
                                                                               Gastrin/CCK-B
                                                                               G  astrin/CCK-B                   receptor
                                                                                                                   receptor
                                                                                                                receptor                    rregulates
                                                                                                                                             regulates                 neuroendocrine
                                                                                                                                                                        neuroendocrine
                                                                                                                                                    egulates neuroendocrine                                function
                                                                                                                                                                                                               function
                                                                                                                                                                                                          function           and
                                                                                                                                                                                                                             an   dand traditional
                                                                                                                                                                                                                                               traditional
                                                                                                                                                                                                                                       traditional                 endocrine
                                                                                                                                                                                                                                                                  endocrine endocrine        0
                                                                               Glucagon
                                                                               Glucagon
                                                                               G lucagon like        like
                                                                                                      likepeptide
                                                                                                              peptide-1
                                                                                                               peptide-1   -1               ssystems.
                                                                                                                                             systems.ystems. Leptin    Leptin
                                                                                                                                                                     Leptin          deficiency
                                                                                                                                                                                          deficiency
                                                                                                                                                                                     deficiency             in Lep°
                                                                                                                                                                                                            in    Lepth/Lepc'
                                                                                                                                                                                                                    in Lee/Lee
                                                                                                                                                                                                                           b/Lep° b mice        mice
                                                                                                                                                                                                                                                miceisisisassociated
                                                                                                                                                                                                                                                                   associated
                                                                                                                                                                                                                                                                     associatedcr            a
                                                                                                                                                                                                                                                                                             CD
                                                                                    rreceptor
                                                                                       eceptor
                                                                                     receptor                                              with
                                                                                                                                             with
                                                                                                                                             with activationactivationof
                                                                                                                                                            activation              ofofthe
                                                                                                                                                                                          the
                                                                                                                                                                                            thehypothalamic
                                                                                                                                                                                                  hypothalamic-pituitary-adrenal
                                                                                                                                                                                                     hypothalamic-pituitary-adrenal
                                                                                                                                                                                                                             -pituitary -adrenal (HPA)                   (HPA)      (HPA)    0
                                                                                                                                                                                                                                                                                             N
                                                                              Angiotensin
                                                                              AngiotensinIIIIIIreceptors
                                                                              Angiotensin                      receptors
                                                                                                                receptors                   aaxis          and
                                                                                                                                                           and
                                                                                                                                                     xis and         suppression
                                                                                                                                                                       suppression
                                                                                                                                                                     suppression                  of
                                                                                                                                                                                                  of of the
                                                                                                                                                                                                       the the  hypothalamic-pituitary-thyroid
                                                                                                                                                                                                                    hypothalamic-pituitary-thyroid
                                                                                                                                                                                                                hypofllalamic-pituitary-thyroid                                              a
                                                                                    ttype
                                                                                     type
                                                                                       ype 11 an   and
                                                                                                   and d 22
       Nuclear
       Nuclear
       Nuclear hormone   hormone
                          hormonereceptorsreceptors
                                            receptors                          Glucocorticoid receptor
                                                                               Glucocorticoid
                                                                               Glucocorticoid                  receptor
                                                                                                                receptor                     and
                                                                                                                                             and
                                                                                                                                            an         d -gonadal
                                                                                                                                                           -gonadalaxes.
                                                                                                                                                           -gonadal                 axes.Leptin
                                                                                                                                                                                  axes.          Leptindecreases
                                                                                                                                                                                               Leptul             decreases
                                                                                                                                                                                                               decreases             hypercortisolemia
                                                                                                                                                                                                                                           hypercortisolemia
                                                                                                                                                                                                                                      hypercortisolemia                              in in
                                                                                                                                                                                                                                                                                     u1      a
                                                                                                                                                                                                                                                                                             cc,
                                                                                                                                                                                                                                                                                             co
                                                                              Vitamin
                                                                              Vitamin
                                                                              Vitamin D           DDreceptor
                                                                                                       receptor
                                                                                                        receptor                             Ler')
                                                                                                                                             Lee b/Lei°
                                                                                                                                           Lep°             /Lee
                                                                                                                                                             /Lee mice,   mice,
                                                                                                                                                                           b mice,inhibits
                                                                                                                                                                                         inhibits
                                                                                                                                                                                             inhibits stress-induced
                                                                                                                                                                                                              stress-induced
                                                                                                                                                                                                               stress-uiduced                    secretion
                                                                                                                                                                                                                                                     secretion
                                                                                                                                                                                                                                                  secretion              of
                                                                                                                                                                                                                                                                          of of  hy-
                                                                                                                                                                                                                                                                                  hy-hy-     0,
                                                                                                                                                                                                                                                                                             rn
                                                                              Thyroid
                                                                              Thyroid hormone
                                                                              Thyroid            hormone
                                                                                                   hormone                                   pothalamic CRH
                                                                                                                                             pothalamic
                                                                                                                                           pothalamic                        CRHuiininmice,
                                                                                                                                                                           CRH               mice,
                                                                                                                                                                                                mice,andulhibits
                                                                                                                                                                                                          and andinhibits
                                                                                                                                                                                                                       inhibits    cortisol
                                                                                                                                                                                                                                         cortisol
                                                                                                                                                                                                                                   cortisol              secretion
                                                                                                                                                                                                                                                               secretion
                                                                                                                                                                                                                                                        secretion              from
                                                                                                                                                                                                                                                                              from      from COCOco
                                                                                   rreceptor
                                                                                     receptor
                                                                                       eceptor                                             rrodent
                                                                                                                                             rodent odent and    anand d humanhumanadrenocortical
                                                                                                                                                                            human               adrenocortical
                                                                                                                                                                                              adrenocortical                 cells
                                                                                                                                                                                                                             cells cells in      vitro.The
                                                                                                                                                                                                                                         in vitro.
                                                                                                                                                                                                                                         in      vitro.        The role
                                                                                                                                                                                                                                                               The       role
                                                                                                                                                                                                                                                                         roleof      ofof CO co
                                                                              Androgen
                                                                              Androgenreceptor
                                                                              Androgen               receptor
                                                                                                       receptor                                                                                                                                                                              co
                                                                              Estrogen receptor
                                                                              Estrogen
                                                                              Estrogen             receptor
                                                                                                     receptor
                                                                                                                                          lleptin
                                                                                                                                           leptin eptin        in
                                                                                                                                                                in
                                                                                                                                                               in     HPA
                                                                                                                                                                       HPA
                                                                                                                                                                      HPA          activity
                                                                                                                                                                                      activity
                                                                                                                                                                                    activity          in
                                                                                                                                                                                                     in  in humans
                                                                                                                                                                                                               humans
                                                                                                                                                                                                           humans             in
                                                                                                                                                                                                                              in
                                                                                                                                                                                                                              in     vivo
                                                                                                                                                                                                                                    vivo
                                                                                                                                                                                                                                     vivo        remains
                                                                                                                                                                                                                                                 remains
                                                                                                                                                                                                                                                 remav1s              unclear.
                                                                                                                                                                                                                                                                        unclear.
                                                                                                                                                                                                                                                                      unclear.               co
                                                                                                                                                                                                                                                                                             CO


                                                                                                                                            Leptin also
                                                                                                                                            Leptin
                                                                                                                                          Leptin                also
                                                                                                                                                                  alsonormalizes
                                                                                                                                                                           normalizes
                                                                                                                                                                             normalizes             suppressed
                                                                                                                                                                                                       suppressed
                                                                                                                                                                                                   suppressed               thyroid
                                                                                                                                                                                                                                 thyroid
                                                                                                                                                                                                                            thyroid            hormone
                                                                                                                                                                                                                                               hormone hormone        levels
                                                                                                                                                                                                                                                                      levels   levels
                                                                                                                                                                                                                                                                                    inin in  0
                                                                                                                                                                                                                                                                                             co
                                                                              Progesterone
                                                                              Progesteronereceptor
                                                                             Progesterone                   receptor
                                                                                                              receptor                                                                                                                                                                       co
       Cytokine
       Cytokinereceptors
      Cytokine             receptors
                            receptors                                         Leptin
                                                                              Leptinreceptor
                                                                              Leptin           receptor
                                                                                                receptor                                   leptin-deficient
                                                                                                                                           leptin-deficient
                                                                                                                                          l eptin-deficient                          mice
                                                                                                                                                                                       mice      and
                                                                                                                                                                                                   and    humans,
                                                                                                                                                                                                              humans,        in
                                                                                                                                                                                     mice an d humans, in part via stimulation    in
                                                                                                                                                                                                                                   part  part  via   via stimulation
                                                                                                                                                                                                                                                                stimulation         of
                                                                                                                                                                                                                                                                                     of crt  of
                                                                                                                                                                                                                                                                                             CO
                                                                                                                                                                                                                                                                                             cr
                                                                                                                                                                                                                                                                                            %.<
                                                                             IIL-6
                                                                                L-6 receptor
                                                                              IL-6         receptor
                                                                                           receptor                                         TRH expression
                                                                                                                                           TRH               expression
                                                                                                                                                              expressionan            and
                                                                                                                                                                                        and     secretion
                                                                                                                                                                                                   secretion
                                                                                                                                                                                           d secretion               from
                                                                                                                                                                                                                    fromfrom   hypothalamic
                                                                                                                                                                                                                                    hypothalamic
                                                                                                                                                                                                                               hypodlalamic                       TRH
                                                                                                                                                                                                                                                                  TRH    TRH   neu-neu-
                                                                                                                                                                                                                                                                               neu-        CO
                                                                                                                                                                                                                                                                                            cn
                                                                                                                                                                                                                                                                                            Ca
                                                                              TNFa receptor
                                                                             TNF~
                                                                              TNFa            receptor
                                                                                               receptor                                    rons
                                                                                                                                           rons(16,
                                                                                                                                          rons             (16,
                                                                                                                                                            (16,20).  20).
                                                                                                                                                                       20).Leptin
                                                                                                                                                                                Leptin
                                                                                                                                                                                  Leptinaccelerates
                                                                                                                                                                                                accelerates
                                                                                                                                                                                                  accelerates           puberty
                                                                                                                                                                                                                            puberty
                                                                                                                                                                                                                       puberty           inin normal
                                                                                                                                                                                                                                                 in
                                                                                                                                                                                                                                                 normal  normal     mice
                                                                                                                                                                                                                                                                   mice     mice and
                                                                                                                                                                                                                                                                                an      d and
      Catecholamine
       Catecholaminereceptors
      Catecholamine                   receptors
                                       receptors                               pl, p2,
                                                                              (31,
                                                                              /31,      (32,(33
                                                                                        /32,    p3
                                                                                                03 receptors
                                                                                                      receptors
                                                                                                      receptors                                                                                                                                                                              co
                                                                                                                                                                                                                                                                                           `co
                                                                                                                                                                                                                                                                                             m
                                                                                                                                                                                                                                                                                             co
                                                                                                                                          rrestores
                                                                                                                                           restores estores normal   normal
                                                                                                                                                                       normalgonadotropul
                                                                                                                                                                                       gonadotropin
                                                                                                                                                                                          gonadotropin                 secretion
                                                                                                                                                                                                                            secretion
                                                                                                                                                                                                                       secretion               and
                                                                                                                                                                                                                                              an    dand  reproductive
                                                                                                                                                                                                                                                                   reproductive
                                                                                                                                                                                                                                                           reproductive
                                                                              al,
                                                                              cd,a2
                                                                              ~1,       a2receptors
                                                                                        a2     receptors
                                                                                              receptors                                                                                                                                                                                     00
                                                                                                                                                                                                                                                                                             0
                                                                                                                                          fifunction
                                                                                                                                          function   ulction in       in
                                                                                                                                                                       inleptin-deficient
                                                                                                                                                                              leptin-deficientmice
                                                                                                                                                                            leptin-deficient                    micemicean  andand
                                                                                                                                                                                                                                 d humans  humans
                                                                                                                                                                                                                                      humans                (21).
                                                                                                                                                                                                                                                             (21).(21).  Leptin
                                                                                                                                                                                                                                                                         Leptin Leptin     0 0
                                                                                                                                          rreplacement
                                                                                                                                           replacement
                                                                                                                                                    eplacement                  during
                                                                                                                                                                                   duringfasting
                                                                                                                                                                                during               fasting
                                                                                                                                                                                                  fasting          prevents
                                                                                                                                                                                                                        prevents
                                                                                                                                                                                                                     prevents           starvation-induced
                                                                                                                                                                                                                                                starvation-induced
                                                                                                                                                                                                                                           starvation               -induced                 C-
  mology
  ur  ology to     toto cytokines.
                          cytokines.
                           cytokines.Adipocytes  Adipocytes
                                                  Adipocytessecrete      secrete
                                                                             secreteleptin     leptin
                                                                                                 leptin    ininin direct
                                                                                                                      direct
                                                                                                                 direct       pro-
                                                                                                                              pro-  pro- changes
                                                                                                                                          changes u1
                                                                                                                                          changes                   in
                                                                                                                                                                     inthethe
                                                                                                                                                                           thehypothalamic
                                                                                                                                                                                   hypothalamic-pituitary-gonadal
                                                                                                                                                                                     hypothalamic-pituitary-gonadal
                                                                                                                                                                                                               -pituitary -gonadal an                       and  dand -thyroid
                                                                                                                                                                                                                                                                     -thyroid  -thyroid      m
                                                                                                                                                                                                                                                                                             C
  portion
  portionto
  portion          totoadipose
                            adiposetissue
                          adipose          ti tissue
                                              ssue mass       massas
                                                            mass      as as well
                                                                            well  well     asas
                                                                                           as    nutritional
                                                                                                      nutritional
                                                                                                 nutritional              status,
                                                                                                                                status, axes
                                                                                                                          status,         a xes in         in
                                                                                                                                                            in healthy
                                                                                                                                                                   healthymen
                                                                                                                                                                  healflly             men(22).   (22).Leptin
                                                                                                                                                                                                (22).       Leptin
                                                                                                                                                                                                               Leptinalso  alsoalso   has
                                                                                                                                                                                                                                      has has   direct
                                                                                                                                                                                                                                                     direct
                                                                                                                                                                                                                                                 direct         effectseffects
                                                                                                                                                                                                                                                                 effects via 1).)mvia    via
  andd this
  and
  an       thissecretion
          this          secretionisisisgreater
                      secretion                   greater
                                                greater          from
                                                                    from
                                                                 from       sc
                                                                             sc sc    relative
                                                                                            relative
                                                                                      relative          to visceral
                                                                                                        to      to visceral
                                                                                                               visceral        ad- ad- peripheral
                                                                                                                               ad-        peripheral leptin
                                                                                                                                          peripheral                        leptinreceptors
                                                                                                                                                                         leptnz        receptors
                                                                                                                                                                                           receptors         in in
                                                                                                                                                                                                             in    thethe
                                                                                                                                                                                                                   the    ovary,
                                                                                                                                                                                                                          ovary,ovary,    testis,
                                                                                                                                                                                                                                         testis,  testis,  prostate,
                                                                                                                                                                                                                                                          prostate,prostate,     and
                                                                                                                                                                                                                                                                                an      d andN
 ipose tissue
 ipose        titissue
                 ssue (9,14).(9,
                               (9, 14).
                                     14).Leptul
                                             Leptin
                                              Leptinexpressionexpression
                                                                expressionand            and and  secretion
                                                                                                      secretion
                                                                                                  secretion             areare
                                                                                                                        are   alsoalso placenta
                                                                                                                              also        placenta (15).
                                                                                                                                          placenta                    (15).
                                                                                                                                                                    (15).                                                                                                                  0 0
                                                                                                                                                                                                                                                                                            ~~
                                                                                                                                                                                                                                                                                             co
                                                                                                                                                                                                                                                                                             CO
 rregulated
  regulated
    egulated by           byaavarietyvarietyof
                                  variety         ofofother  other
                                                          other    factors.
                                                                        factors.
                                                                   factors.              ForFor
                                                                                         For      example,
                                                                                                 example,example,      leptin
                                                                                                                       leptin leptin
                                                                                                                                  isis is Several     Several
                                                                                                                                                      Severalother     other
                                                                                                                                                                        otherimportant
                                                                                                                                                                                     important
                                                                                                                                                                                       important           endocrine
                                                                                                                                                                                                               endocrine
                                                                                                                                                                                                           endocrine             effects
                                                                                                                                                                                                                                       effects
                                                                                                                                                                                                                                 effects          of leptin
                                                                                                                                                                                                                                                  of      leptin
                                                                                                                                                                                                                                                          of leptin     include
                                                                                                                                                                                                                                                                       include  include
 iincreased
  increased
    ncreased by          by
                          byinsulin,
                                insulin,
                                 insulin,glucocorticoids,
                                                    glucocorticoids,
                                                 glucocorticoids,                        TNFa,
                                                                                        TNFa,TNFa,      estrogens,
                                                                                                              estrogens,
                                                                                                        estrogens,             and
                                                                                                                              an   dand rregulation
                                                                                                                                          regulation
                                                                                                                                                  egulation              of
                                                                                                                                                                         ofofimmtuie
                                                                                                                                                                                immune
                                                                                                                                                                                  immunefunction,      function,
                                                                                                                                                                                                    function,           hematopoiesis,
                                                                                                                                                                                                                            hematopoiesis,
                                                                                                                                                                                                                         hematopoiesis,                        angiogene-
                                                                                                                                                                                                                                                                     angiogene-
                                                                                                                                                                                                                                                               an giogene-
 CCAAT
  CCAAT //enhancer-binding
 CCAAT/enhancer-binding   enhancer-bindingprotein                protein-a
                                                                   protein-a   -a and    and  and  decreased
                                                                                                        decreased
                                                                                                  decreased               by by
                                                                                                                          by   03-/33- sis,
                                                                                                                               /33-       sis, and       and
                                                                                                                                                          an d bone   bone
                                                                                                                                                                      bone development.
                                                                                                                                                                                    development.Leptin
                                                                                                                                                                                    development.                       Leptin
                                                                                                                                                                                                                     Leptin         normalizes
                                                                                                                                                                                                                                          normalizes
                                                                                                                                                                                                                                     normalizes                      thethe
                                                                                                                                                                                                                                                                    the       sup-
                                                                                                                                                                                                                                                                              sup-sup-
  adrenergic activity,
  adrenergic
 adrenergic                  activity,an
                           activity,        androgens,
                                                androgens,
                                                  drogens, free      freefree   fatty
                                                                                fatty   fatty acids,
                                                                                              acids,acids, GH,     GH,and
                                                                                                                      an   d and
                                                                                                                              per-per-pressed
                                                                                                                              per-        pressed
                                                                                                                                          pressed immune              immunefunction
                                                                                                                                                                     immune                  functionassociated
                                                                                                                                                                                           fwlction                  associated
                                                                                                                                                                                                                 associated               with
                                                                                                                                                                                                                                           with  with    malnutrition
                                                                                                                                                                                                                                                                malnutrition
                                                                                                                                                                                                                                                           malnutrition
 oxisome proliferator-activated
 oxisome              proliferator-activated
                      proliferator-activated                       receptor-y
                                                                        receptor-7
                                                                    receptor              -y agonistsagonists
                                                                                                agonists          (15).
                                                                                                                   (15).(15).Lep-Lep- an
                                                                                                                             Lep-         andd leptin
                                                                                                                                          and             leptindeficiency
                                                                                                                                                         leptin          deficiency(23).
                                                                                                                                                                        deficiency              (23).
                                                                                                                                                                                                  (23).Leptin
                                                                                                                                                                                                           Leptin
                                                                                                                                                                                                              Leptin      also
                                                                                                                                                                                                                         alsoalso  promotes
                                                                                                                                                                                                                                        promotes
                                                                                                                                                                                                                                  promotes                   proliferation
                                                                                                                                                                                                                                                                  proliferation
                                                                                                                                                                                                                                                           proliferation
 titin
  tinn receptors
        receptorsare
        receptors               arearemembers
                                           members
                                         members               of
                                                               of ofthe
                                                                    thethe  cytokine cytokine
                                                                              cytokine               receptor
                                                                                                            receptor
                                                                                                     receptor             class
                                                                                                                          class classII Iand
                                                                                                                                          and differentiation
                                                                                                                                          and              differentiation
                                                                                                                                                           differentiation                    of
                                                                                                                                                                                              ofofhematopoietic
                                                                                                                                                                                                       hematopoietic
                                                                                                                                                                                                    hematopoietic                   cells,
                                                                                                                                                                                                                                     cells,cells,   alters
                                                                                                                                                                                                                                                    altersalters    cytokine
                                                                                                                                                                                                                                                                          cytokine
                                                                                                                                                                                                                                                                     cytokine
ssuperfamily
 superfamily
    uperfamily an             and
                                andd are
                                       areareexpressed
                                                  expressed
                                               expressedu1           in inboth
                                                                          both   both     thethe
                                                                                          the     CNS
                                                                                                  CNS    CNS   and
                                                                                                              an    dand periph-
                                                                                                                        periph-periph-production
                                                                                                                                          production
                                                                                                                                          production                        by
                                                                                                                                                                            by byimmune
                                                                                                                                                                                      immunecells,
                                                                                                                                                                                     immune                  cells,stimulates
                                                                                                                                                                                                          cells,          stimulates
                                                                                                                                                                                                                       stimulates                endothelial
                                                                                                                                                                                                                                                        endothelial
                                                                                                                                                                                                                                                  endothelial                   cell
                                                                                                                                                                                                                                                                                 cell cell
 ery
 ery (16).
ery      (16).
         (16). Although Although
                         Althoughseveral     several
                                               severalsplice   splice
                                                                  splicevariants
                                                                              variants
                                                                                  variants          of of
                                                                                                    of     thethe
                                                                                                          the       leptin
                                                                                                                   leptinleptin re-
                                                                                                                                re- re- growth
                                                                                                                                          growth
                                                                                                                                          growthand                 and
                                                                                                                                                                   an   d angiogenesis,
                                                                                                                                                                               angiogenesis,
                                                                                                                                                                              an    giogenesis,               and
                                                                                                                                                                                                              an and
                                                                                                                                                                                                                   d accelerates
                                                                                                                                                                                                                           accelerates
                                                                                                                                                                                                                        accelerates                wound
                                                                                                                                                                                                                                                   wound   wound       healing
                                                                                                                                                                                                                                                                       healinghealing
 ceptor have
 ceptor
ceptor           have
                  havebeen    been
                               beenidentified,
                                        identified,
                                          identified,the        thethe long
                                                                       long long      form
                                                                                     form  form   mediates
                                                                                                        mediates
                                                                                                  mediates              thethe
                                                                                                                        the   ma-ma-((15).
                                                                                                                              ma-                15). An    Animportant
                                                                                                                                                                      important
                                                                                                                                                                      importantrole           role
                                                                                                                                                                                                 role   for
                                                                                                                                                                                                       for  for  leptin
                                                                                                                                                                                                                     leptin
                                                                                                                                                                                                                leptin        in in
                                                                                                                                                                                                                             in    bone
                                                                                                                                                                                                                                   bone   bone    development
                                                                                                                                                                                                                                                          development
                                                                                                                                                                                                                                                   development                       isis is
 jority
  jorityof
jority         ofofleptin's
                     leptin's
                       leptin'smyriad    myriad
                                       myriad           effects
                                                            effects
                                                          effects     (16).
                                                                      (16).(16).                                                         ssupported
                                                                                                                                          supported
                                                                                                                                                  upported by             bybyd1e the
                                                                                                                                                                                    theobservation
                                                                                                                                                                                           observation
                                                                                                                                                                                              observation               that
                                                                                                                                                                                                                      that  that  leptin-deficient
                                                                                                                                                                                                                                        leptin-deficient
                                                                                                                                                                                                                                leptin-deficient                        Lep° Lee/  b/Lee /
      The
      The effects
      The        effects
                 effectsofof      ofleptin
                                       leptin
                                        leptinon     on onenergy
                                                             energy
                                                              energyhomeostasis
                                                                          homeostasis
                                                                                homeostasis                areare
                                                                                                           are      well
                                                                                                                    well welldoc-
                                                                                                                             doc- doc- Lep°
                                                                                                                                          Lepth
                                                                                                                                          Lepobb mice         mice have     have increased
                                                                                                                                                                           have         increasedbone
                                                                                                                                                                                        nlcreased              bone
                                                                                                                                                                                                                 bonemass,   mass,despite
                                                                                                                                                                                                                           mass,              despite
                                                                                                                                                                                                                                         despite              hypercorti-
                                                                                                                                                                                                                                                                   hypercorti-
                                                                                                                                                                                                                                                               hypercorti-
 umented (17).
 umented
 umented                 (17).Many
                       (17).       Manyof       ofofthese
                                                      these
                                                          theseeffects,
                                                                  effects,
                                                                     effects,          particularly
                                                                                          particularly
                                                                                      particularly                on on
                                                                                                                  on     energy
                                                                                                                              energy solemiaand
                                                                                                                         energy          solemia and
                                                                                                                                         solemia                   andhypogonadism
                                                                                                                                                                             hypogonadism(24).
                                                                                                                                                                            hypogonadism                        (24).Chemical
                                                                                                                                                                                                              (24).       Chemical
                                                                                                                                                                                                                        Chemical               lesions
                                                                                                                                                                                                                                                   lesions
                                                                                                                                                                                                                                               lesions           of
                                                                                                                                                                                                                                                                 of of specific
                                                                                                                                                                                                                                                                            specific
                                                                                                                                                                                                                                                                       specific
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 65 of 132


   2550 J JClin
   2660     Clin Endocrinol
                  Endocrinol Metab,
                             Metab, June
                                     June 2004,
                                           2004, 89(6):2548-2556
                                                 89(6):2548-2656                                                                                            Kershaw and
                                                                                                                                                            Kershaw and Flier
                                                                                                                                                                        Flier •Adipose
                                                                                                                                                                              • Adipose Tissue
                                                                                                                                                                                        Tissue as
                                                                                                                                                                                               as an
                                                                                                                                                                                                  an Endocrine Organ
                                                                                                                                                                                                     Endocrine Organ


    hypothalamic neurons
    hypothalamic          neurons suggest
                                        suggest that that thethe ventral
                                                                    ventral medial
                                                                                 medial hy-   hy-                                  iinsulin
                                                                                                                                     nsulin receptor
                                                                                                                                                 receptor     kinases an
                                                                                                                                                              kinases       and d increasing
                                                                                                                                                                                    increasing      fltheir
                                                                                                                                                                                                        leir degradation
                                                                                                                                                                                                              degradation
   pothalamus
    pothalamus (VMH)   (VMH) isis ntvolved
                                        involved inin leptin's
                                                            leptin's      effect
                                                                          effect on  on bonebone                                 ((26).      TNFa also
                                                                                                                                     26). TNFa         also impairs
                                                                                                                                                              impairs insulin
                                                                                                                                                                           insulin signaling
                                                                                                                                                                                        signaling indirectly
                                                                                                                                                                                                         indirectly by by in-
                                                                                                                                                                                                                            in-
    mass    (24).Leptin-responsive
    mass (24).      Leptin-responsive neurons  neurons in     in the
                                                                  the VMH
                                                                        VMH are   are known
                                                                                         known                                      creasing serum
                                                                                                                                   creasnlg        serum NEFAs,
                                                                                                                                                              NEFAs, which  which have  have independently
                                                                                                                                                                                                 independently           been
                                                                                                                                                                                                                         been
   tto  influence sympathetic
     o influence      sympathetic nervous nervous systemsystem (SNS) (SNS) activity.
                                                                                activity.      In-
                                                                                              In-                                 shown to      to induce
                                                                                                                                                    induce insulin
                                                                                                                                                               insulin resistance
                                                                                                                                                                           resistance       in
                                                                                                                                                                                            u1 multiple
                                                                                                                                                                                                multiple tissues
                                                                                                                                                                                                              ti ssues (25).
                                                                                                                                                                                                                         (25).
   deed,
   deed, micemice withwith defective
                              defective      SNS activity
                                                      activity due   due to to absence
                                                                                 absence of     of                                  Thus, whereas
                                                                                                                                  Thus,       whereas TNFa clearly   clearly affects         multiple metabolic
                                                                                                                                                                                 affects multiple           metabolic pro-pro-
   dopamine 13-hydroxylase
   dopamnle         p-hydroxylase
                    ~i-hydroxylase         have
                                            havehigh
                                           have     high
                                                     highbonebone
                                                               bone mass
                                                                       mass
                                                                        mass an  and
                                                                                 and d are
                                                                                         are re-
                                                                                               re-                                 cesses, flthe
                                                                                                                                  cesses,             relative contribution
                                                                                                                                                  1e relative     contribution of       of direct
                                                                                                                                                                                            direct endocrine
                                                                                                                                                                                                       endocrine effects
                                                                                                                                                                                                                      effects
   sistant
   sistant to to the
                  the antiosteogenic
                        an tiosteogenic       effects
                                              effects of  of leptin,
                                                               leptin, whereas
                                                                           whereas trans  trans--                                 may
                                                                                                                                   may be       less sigiuficant
                                                                                                                                           be less    significant than than the
                                                                                                                                                                              the indirect
                                                                                                                                                                                     indirect effects
                                                                                                                                                                                                 effectsresulting
                                                                                                                                                                                                            resulting frfrom
                                                                                                                                                                                                                           om
   genic     overexpression of
   genic overexpression                 leptin in
                                    of leptin    in osteoblasts
                                                      osteoblasts        has
                                                                         has no effect
                                                                                     effect on  on                                aautocrine
                                                                                                                                     utocrine or    or paracrine
                                                                                                                                                        paracrine       modulation
                                                                                                                                                                        modulation of       of NEFAs
                                                                                                                                                                                                NEFAs oror other  other adi-
                                                                                                                                                                                                                          adi-
   bone
   bone mass        (24).These
            mass (24).     Thesedata datasuggest
                                            suggest flthat      leptin decreases
                                                          lat leptin       decreases bone   bone                                  pose
                                                                                                                                   pose tissue-derived             hormones.
                                                                                                                                            tissue -derived hormones.
   mass     indirectly via
   mass indirectly         via activation
                                 activation of  of the
                                                     the SNS
                                                           SNS(24).         Leptin clearly
                                                                    (24). Leptin        clearly
  has diverse
  has     diverse endocrine           function in
                      endocrine function            in addition
                                                         addition to     to its
                                                                             its effects
                                                                                   effects on  on
   energy homeostasis.
  energy      homeostasis. As     As a result,
                                          result, leptul
                                                    leptin isis thethe prototype
                                                                         prototype for          all
                                                                                          for all                                 IL-6
                                                                                                                                  IL-6
                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                          0
  aadipose      tissue-derived
     dipose tissue       -derived endocrine
                                       endocrine hormones.
                                                        hormones.                                                                          IL-6 isis an
                                                                                                                                           IL-6           another          cytokine associated
                                                                                                                                                               ofller cytokine              associated with         with obesity
                                                                                                                                                                                                                             obesity an     anddu1-in-
                                                                                                                                       sulin resistance
                                                                                                                                       sulin    resistance           (28). IL
                                                                                                                                                                     (28).    IL-6      circulatesinin multiple
                                                                                                                                                                                  -6 circulates                   multiple glycosylated
                                                                                                                                                                                                                                 glycosylated             0
                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                          m
                                                                                                                                      fforms
                                                                                                                                        orms ranging
                                                                                                                                                  ranging from      from 22 to      to 27 kDa in         in size.
                                                                                                                                                                                                               size. TheThe IL-6          receptor
                                                                                                                                                                                                                                IL-6 receptor             0
                                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                          m
                                                                                                                                                                                                                                                          CD
     TNFa
        TNFa
                                                                                                                                       (IL-6R)isishomologous
                                                                                                                                 (IL-6R)                    homologoustotothe             the leptin
                                                                                                                                                                                                  leptin receptor
                                                                                                                                                                                                                receptor an     and d exists
                                                                                                                                                                                                                                         exists as   as   a
                                                                                                                                                                                                                                                          0.
                                                                                                                                                                                                                                                           -~
            TNFa
            TNF« isis a cytokine
            TNFa                    cytokine initially
                                                     initially         described
                                                                       described              as
                                                                                              as an endotoxin-
                                                                                                           endotoxin-                  both an approximately
                                                                                                                                       both          approximately                 80-kDa
                                                                                                                                                                                   80-kDa membrane   membrane-bound     -bound form     form an   and d   a
                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                           0
                                                                                                                                                                                                                                                           9
       induced factor
      induced          factor causing causing necrosis
                                                     necrosis ofof tumors    tumors an        and     subsequently
                                                                                                 d subsequently                        an approximately
                                                                                                                                       an   approximately                50-kDa
                                                                                                                                                                          50-kDa solublesoluble forms.  forms. A          complex consist-
                                                                                                                                                                                                                      A complex            consist-
      shown to       to be identical
                                  identical to     to cachexin,
                                                         cachexin, a factor     factor secreted
                                                                                              secreted by mac-        mac-             ing of
                                                                                                                                      ing     of the
                                                                                                                                                  the ligand-bound
                                                                                                                                                           ligand-bound                receptor
                                                                                                                                                                                       receptor an        and d twotwo homodimerized
                                                                                                                                                                                                                           homodimerized
       rophages in
      rophages            itz vitro        (Ref. 25
                                 vitro (Ref.         25 an and      references thereui).
                                                                d references               therein). TNFa isis a                       transmembrane gp130
                                                                                                                                       transmembrane                   gp130 molecules
                                                                                                                                                                                   molecules triggers     triggers intracelhilar
                                                                                                                                                                                                                          intracellular sig-     sig-      0)
                                                                                                                                                                                                                                                           01
      26-kDa transmembrane
     26-kDa           transmembrane protein            protein that   fl lat isis cleaved
                                                                                     cleaved into    into aa 17-kDa
                                                                                                                  17-kDa              naling
                                                                                                                                      nalnlg by IL-6.      IL -6. Within
                                                                                                                                                                       Withal adiposeadipose tissue,  tissue, IL-6   IL -6 anandd IL-6R
                                                                                                                                                                                                                                      IL -6R are  are      a.
      biologically              active protein
                                             protein that                                                                                                                                                                                                  co
      biologically             active                      that exerts
                                                                    exerts its   its effects
                                                                                       effects via   via typetype II an and  d         expressed by
                                                                                                                                      expressed            by adipocytes
                                                                                                                                                                  adipocytes           and
                                                                                                                                                                                       and adipose
                                                                                                                                                                                                adipose tissue    tissue matrix
                                                                                                                                                                                                                             matrix (9).   (9). Ex-
                                                                                                                                                                                                                                                  Ex-      3
      ttype          TNF« receptors.
          ype IIII TNFa             receptors.          Within
                                                        Within adipose adipose tissue,    tissue, TNFa is            is ex-
                                                                                                                          ex-          pression
                                                                                                                                       pression an       and  d secretion
                                                                                                                                                                  secretion          of IL
                                                                                                                                                                                     of   IL-6-6 are  are 22 toto 33 timestimes greater
                                                                                                                                                                                                                                      greater in     in    F5'
                                                                                                                                                                                                                                                           0
      pressed by adipocytes
      pressed                  adipocytes and         an d strom           °vascular cells
                                                              stromovascular
                                                                stromovascular                   cells (9). (9). TNFa                 visceral        relative toto sc
                                                                                                                                      visceral relative                      sc adipose
                                                                                                                                                                                 adipose tissue    ti ssue (9,  (9, 14).
                                                                                                                                                                                                                       14). In In contrast
                                                                                                                                                                                                                                    contrast to      to    C
                                                                                                                                                                                                                                                          -a
      expression isis greater
      expression                    greater inin sc     sc compared
                                                              compared with         wifll visceral
                                                                                               visceral adipose adipose               TNFa, IL-6
                                                                                                                                      TNF«,        IL-6 circulates
                                                                                                                                                              circulates atat high    high levels
                                                                                                                                                                                                levelsinin the     the bloodstream,
                                                                                                                                                                                                                         bloodstream, an         and  d    8
      titissue,
          ssue, but  but flthis        finding may
                                us finding             may be    be dependent
                                                                       dependent on            on total
                                                                                                      total an   and  d re-
                                                                                                                          re-         as much
                                                                                                                                      as    much as      as one  one third
                                                                                                                                                                         third ofof circulating
                                                                                                                                                                                          circulating           IL-6
                                                                                                                                                                                                                  IL -6 originates
                                                                                                                                                                                                                           originates          from
                                                                                                                                                                                                                                               from        3
                                                                                                                                                                                                                                                          co
      gional
      gional fat    fat mass
                          mass (9,14).(9, 14). Adipocytes
                                                     Adipocytes also        also express
                                                                                      express both    both typestypes of   of         adipose tissue
                                                                                                                                      adipose         ti ssue (28).(28).                                                                                   co
                                                                                                                                                                                                                                                           3
      TNF« receptorsreceptors as        as membrane
                                             membrane bound        bound and     an d soluble
                                                                                           soluble forms   forms (25).(25).               Adipose
                                                                                                                                           Adipose tissue    tissue IL-6          expression an
                                                                                                                                                                         IL-6 expression                 andd circulating
                                                                                                                                                                                                                   circulating        IL-6
                                                                                                                                                                                                                                       IL-6 con-con-
     The abilityability of    of TNF«
                                    TNFa to     to induce
                                                     induce cachexia                   in vivo
                                                                                             vivo naturally              led          centrations are                                                                                                     a.
     The                                                            cachexia in                       naturally          led          centrations            are positively
                                                                                                                                                                     positively         correlated with
                                                                                                                                                                                        correlated            with obesity,             impaired
                                                                                                                                                                                                                        obesity, impaired
     tto    an extensive
         o an     extensive evaluation evaluation of              its role
                                                             of its    role in   u1 energy
                                                                                       energy homeostasis.
                                                                                                      homeostasis.                    glucose tolerance,
                                                                                                                                      glucose        tolerance, an         andd insulin
                                                                                                                                                                                  insulni resistance
                                                                                                                                                                                                  resistance           (28).    Both expres-
                                                                                                                                                                                                                       (28). Both          expres-         (
                                                                                                                                                                                                                                                          a)
                                                                                                                                                                                                                                                            i)
                                                                                                                                                                                                                                                          it)
                                                                                                                                                                                                                                                          0
            Although
            A  lthough initiallyinitially       suspected
                                                suspected of         of playing
                                                                           playing aa role     role in   ui cachexia,
                                                                                                              cachexia,               sion and
                                                                                                                                      sion     an d circulating
                                                                                                                                                         circulating          levels
                                                                                                                                                                              levels decrease
                                                                                                                                                                                           decrease with       with weight
                                                                                                                                                                                                                         weight loss   loss (28).
                                                                                                                                                                                                                                               (28).      o
                                                                                                                                                                                                                                                          cr
     TNF« has      has now now been  been implicated
                                               implicated inin the        the pathogenesis
                                                                                 pathogenesis of                  obesity
                                                                                                             of obesity               Furthermore, plasma
                                                                                                                                      Furthermore,                plasma IL-6  IL-6 concentrations
                                                                                                                                                                                         concentrations predict         predict flthe        devel-
                                                                                                                                                                                                                                        1e devel-         Et3
     and
     an d insulin
                insulnl resistance
                               resistance          (25-27).
                                                   (25-27). Adipose  Adipose tissue     ti ssue expression
                                                                                                    expression of          of         opment of
                                                                                                                                      opment         of typety pe 22 diabetes
                                                                                                                                                                          diabetes and    an d cardiovascular
                                                                                                                                                                                                    cardiovascular              disease
                                                                                                                                                                                                                                 disease (28). (28).      Co
                                                                                                                                                                                                                                                          CO
     TNF« isis increased
                       increased inin obese       obese rodentsrodents an     and        humans and
                                                                                    d humans              and is  is pos-
                                                                                                                       pos-           Genetic
                                                                                                                                      G              polymorphisms of
                                                                                                                                         enetic polymorphisms                        of the
                                                                                                                                                                                         the IL-6
                                                                                                                                                                                                IL-6locus  locus have have been          linked toto
                                                                                                                                                                                                                              been 1n11ced                rn
                                                                                                                                                                                                                                                          CS)

     itively correlated
    itively          correlated with       with adiposity
                                                     adiposity and       an d insulin
                                                                                  insulin resistance
                                                                                                  resistance           (25-
                                                                                                                      (25-            obesity, energy
                                                                                                                                      obesity,       energy expenditure,
                                                                                                                                                                      expenditure, insulin     insulin sensitivity,
                                                                                                                                                                                                               sensitivity, an      and d ty type
                                                                                                                                                                                                                                                pe 2      CO
                                                                                                                                                                                                                                                          43.
    28). Although
    28).         Although circulatuig                       concentrations ofof TNFa
                                     circulating concentrations                                   TNF«
                                                                                                  TNFa are      are lowlow            diabetes (28).
                                                                                                                                      diabetes       (28). Furthermore,
                                                                                                                                                                  Furthermore, peripheral peripheral administration
                                                                                                                                                                                                                administration              of
                                                                                                                                                                                                                                            of IL-6
                                                                                                                                                                                                                                                IL -6     03
                                                                                                                                                                                                                                                          CO
                                                                                                                                                                                                                                                          K.3
    rrelative
         elative to   to local
                             local tissue
                                        tissue concentrations,
                                                     concentrations,                  plasma
                                                                                      plasma TNFa levels            levels           iinduces
                                                                                                                                       nduces hyperlipidemia,
                                                                                                                                                     hyperlipidemia,                   hyperglycemia,
                                                                                                                                                                                       hyperglycemia,                   and
                                                                                                                                                                                                                       an      insulin resis-
                                                                                                                                                                                                                            d insulin         resis-      co
                                                                                                                                                                                                                                                          CO

    have
    have been     been positively
                            positively           correlated with
                                                 correlated           with obesityobesity an      andd insulin
                                                                                                           insulin re-    re-         tance inrodents
                                                                                                                                      tance     in rodents and        and humans
                                                                                                                                                                             htunans (28).   (28). IL-6IL -6 alsoalso decreases
                                                                                                                                                                                                                          decreases insulin insulin       0
                                                                                                                                                                                                                                                          N
                                                                                                                                                                                                                                                          W
                                                                                                                                                                                                                                                          CO
    sistance insome
    sistance          in some studies   studies but  but not not others
                                                                    others (28).  (28). Chronic
                                                                                             Chronic exposure exposure               signaling inin peripheral
                                                                                                                                    signaling                    peripheral          tissues
                                                                                                                                                                                     ti ssues by reducing   reducing expression
                                                                                                                                                                                                                              expression            of
                                                                                                                                                                                                                                                     of   cCl
            TNF« induces                                                                                                                                                                                                                                  Q
                                                                                                                                                                                                                                                          cr
    to TNFa             induces insulin   insulin resistance
                                                         resistance           both inin vitro
                                                                              both             vitro an   and     in vivo
                                                                                                               d in    vivo          insulin
                                                                                                                                      uisulin receptor
                                                                                                                                                    receptor signaling signaling components
                                                                                                                                                                                          components an               and    inducing sup-
                                                                                                                                                                                                                         d inducing             sup-      an
((25).            Treatment with
         25). Treatment                  with neutralizing
                                                   neutralizing              soluble
                                                                             soluble TNFa      TNF« receptorsreceptors               pressor
                                                                                                                                     pressor of           cytokine signaling
                                                                                                                                                    of cytokine             signaling 3,, aa negative   negative regulatorregulator of      of both
                                                                                                                                                                                                                                                both       a
                                                                                                                                                                                                                                                           m
                                                                                                                                                                                                                                                          CD
   iimproves
         mproves insulin    insulin sensitivity
                                            sensitivityu1in rodent       rodent obesity   obesity but      but not not in  in       lleptin
                                                                                                                                       eptin and an d insulin
                                                                                                                                                            insulnl signaling
                                                                                                                                                                           signaling (31).    (31). IL-6 IL -6 also also inhibits
                                                                                                                                                                                                                            inhibits adipo- adipo-        cna'
                                                                                                                                                                                                                                                          CI)
                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                          0
   humans (25).
   humans                         Targeted gene
                      (25). Targeted                gene deletion
                                                              deletion of            TNFce
                                                                                     TNF« or
                                                                               of TNFa            or itsits receptors
                                                                                                              receptors              genesis an
                                                                                                                                     genesis        andd decreases
                                                                                                                                                               decreases adiponectin
                                                                                                                                                                                 adiponectut              secretion
                                                                                                                                                                                                           secretion (28).            These pe-
                                                                                                                                                                                                                            (28). These           pe-     0
                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                          0
   significantly improves
  significantly                    improves insulin    insulin sensitivity
                                                                       sensitivity             and
                                                                                               an d circulating
                                                                                                          circtilating               ripheral effects
                                                                                                                                    ripheral         effects of      of IL-6
                                                                                                                                                                          IL-6 are are consistent
                                                                                                                                                                                          consistent wide       with the  the above
                                                                                                                                                                                                                                above epide- epide-
   nonesterified fatty
   nonesterified                   fatty acids         (NEFAs) in
                                             acids (NEFAs)                 in rodent
                                                                                 rodent obesity obesity (29).   (29).               miological
                                                                                                                                     miological               findings,suggesting
                                                                                                                                                            findings,           suggestingaa causal         causal role    role forfor IL-6IL-6 in  in    v-
           Several potential
           Several        potential mechanisms
                                             mechanisms for           for TNFa's
                                                                             TNF«s metabolic  metabolic effects   effects           obesity and
                                                                                                                                    obesity         and insulin
                                                                                                                                                              insulin resistance.
                                                                                                                                                                            resistance.                                                                   2oam
                                                                                                                                                                                                                                                           oa
                                                                                                                                                                                                                                                          a)
  have been
  have           been described.
                           described. First,     First, TNFaTNF« influences
                                                                         influences gene       gene expression
                                                                                                           expression                     Evaluation of
                                                                                                                                          Evaluation                  the central
                                                                                                                                                                 of the     central role  role of       IL-6,
                                                                                                                                                                                                    of IL           however, suggests
                                                                                                                                                                                                             -6, however,            suggests aa          N
  iin      metabolically important      important tissues                 such as    as adipose
                                                                                           adipose tissue   tissue an   and                                                                                                                               0
                                                                                                                                                                                                                                                          0
       n metabolically                                      tissues such                                                    d       more
                                                                                                                                    more complex
                                                                                                                                               complex role       role forfor IL-6
                                                                                                                                                                               IL-6 inin energy
                                                                                                                                                                                              energy homeostasis.
                                                                                                                                                                                                             homeostasis. IL-6                levels
                                                                                                                                                                                                                                    IL -6 levels
   liver (30).
  liver          (30).InIn adipose
                                 adipose titissue, ssue, TNFa  TNF« represses
                                                                            represses genes     genes involvedinvolved             iin n the
                                                                                                                                          fl ee CNS
                                                                                                                                                 CNS are     are negatively
                                                                                                                                                                    negatively correlatedcorrelated with       with fat  fat mass
                                                                                                                                                                                                                              mass inin over- over-
 iin   n uptake
            uptake and     an d storage
                                      storage of      of NEFAs
                                                            NEFAs and       an d glucose,
                                                                                       glucose, suppresses
                                                                                                         suppresses                weight
                                                                                                                                    weight humans,htunans, suggestingsuggesting central   central IL-6   IL-6 deficiency
                                                                                                                                                                                                                  deficiency in      in obesity.
                                                                                                                                                                                                                                          obesity.
  genes for
  genes            for transcription
                         transcription factors      factors involved
                                                                   involved inin adipogenesisadipogenesis and          and         Central administration
                                                                                                                                   Central          admnustration                of
                                                                                                                                                                                  of IL-6        increases energy
                                                                                                                                                                                       IL -6 increases               energy expenditure
                                                                                                                                                                                                                                  expenditure
  lipogenesis, and
 lipogenesis,                   and changes
                                          changes expression
                                                           expression              of
                                                                                   of several
                                                                                          several adipocyte-
                                                                                                          adipocyte-                and decreases
                                                                                                                                   and        decreases body       body fat  fat inin rodents.
                                                                                                                                                                                        rodents. Furthermore,
                                                                                                                                                                                                           Furthermore,             transgenic
                                                                                                                                                                                                                                    transgenic
 secreted
 secreted factors     factors including
                                      including adiponectin
                                                          adiponectin and           an dIL-6 IL-6 (30).
                                                                                                     (30). In   In liver,
                                                                                                                     liver,        mice
                                                                                                                                    mice overexpressing
                                                                                                                                                overexpressing                    IL-6have
                                                                                                                                                                                IL-6         have aa generalized
                                                                                                                                                                                                              generalized             defect in
                                                                                                                                                                                                                                      defect        in
  TNFa suppresses
 TNFc~             suppresses expression    expression            of
                                                                   of genes
                                                                        genes involvedinvolved in         in glucose
                                                                                                                glucose            growth, which
                                                                                                                                   growth,           which nlcludesincludes reducedreduced body      body weightweight an    and     decreased
                                                                                                                                                                                                                                 d decreased
  uptake and
 uptake              an d metabolism
                                metabolism                and
                                                         an   d fatty
                                                                   fatty acid acid oxidation
                                                                                           oxidation            and
                                                                                                                an   d in-
                                                                                                                         u1-     ffat      pad weights
                                                                                                                                       at pad      weights (32).    (32). On  On thethe other
                                                                                                                                                                                           other hand, hand, mice   mice withwith aa targeted
                                                                                                                                                                                                                                         targeted
 creases expression
 creases             expression of           of genes
                                                  genes involved
                                                               involved inin de        de novo
                                                                                             novo synthesis
                                                                                                       synthesis of        of      deletion of
                                                                                                                                   deletion          of IL IL-6      develop mature
                                                                                                                                                               -6 develop           mature-onset -onset obesityobesity an    and     associated
                                                                                                                                                                                                                                 d associated
 cholesterol an
 cholesterol                  and  d fatty
                                       fatty acidsacids (30).(30). Second,
                                                                        Second, TNF~       TNF«
                                                                                           TNFa impairs  impairs in-     in-       metabolic             abnormalities, which
                                                                                                                                   metabolic abnormalities,                          which are    are reversed
                                                                                                                                                                                                          reversed by IL-6               replace-
                                                                                                                                                                                                                                IL -6 replace-
 sulin signaling. This
 sulinsignaling.                      This effect
                                              effect isis mediated
                                                               mediated by activation     activation of            serine
                                                                                                              of serine           ment,
                                                                                                                                   ment, suggesting
                                                                                                                                                suggesting              that IL-6
                                                                                                                                                                        that    IL -6 isis involved
                                                                                                                                                                                               involved inin preventingpreventing rather     rather
 kinases flthat
 kinases               lat increase
                                increase serine   serine phosphorylation
                                                                phosphorylation                    of
                                                                                                    of insulin
                                                                                                          insulin re-    re-      tthanhan causing
                                                                                                                                              causing these     these conditions
                                                                                                                                                                          conditions (33).     (33). Hence,
                                                                                                                                                                                                         Hence, IL-6    IL-6 has has different
                                                                                                                                                                                                                                        different
 ceptor substrate
 ceptor             substrate-1       -1 an and d -2,      making them
                                                    -2, making              them poor    poor substrates
                                                                                                   substrates           for
                                                                                                                        for       effects on
                                                                                                                                  effects         on energy
                                                                                                                                                         energy homeostasis
                                                                                                                                                                       homeostasis inin the          the periphery
                                                                                                                                                                                                            periphery an       andd thethe CNS.
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 66 of 132


 Kershaw and
 Kershaw and Flier
             Flier ••Adipose
                     Adipose Tissue as an
                             Tissue as an Endocrine Organ
                                          Endocrine Organ                                                                                  J Clin Endocrinol Metab,
                                                                                                                                             Clin Endocrinol Metab,June
                                                                                                                                                                    June 2004,
                                                                                                                                                                         2004,89(6):2548-266G
                                                                                                                                                                               89(6):2548-2556 2651
                                                                                                                                                                                               2551


 Macrophages
 M            and monocyte
   ¢croph¢ges a~zd           chemoattractant
                   mo~2ocyte chemoattractant                                                                       obesity an
                                                                                                                   obesity  and   insulin resistance
                                                                                                                                d insular  resistance an and
                                                                                                                                                           d may be   be a causal
                                                                                                                                                                           causal link
                                                                                                                                                                                  link be-
                                                                                                                                                                                       be-
 protein (MCP)-1
 protein (MCP)-1                                                                                                   tween obesity
                                                                                                                   tween   obesity andand cardiovascular
                                                                                                                                          cardiovascular     disease.
                                                                                                                                                             disease.
       OObesity
          besity isis associated
                           associated         with increased
                                              with       increased adipose adipose tissue   tissue infil-
                                                                                                       infil-
   tration by
  tration       by macrophages
                       macrophages (34,          (34, Ma,  34a, 34b).34b). Activated
                                                                               Activated           macro-
                                                                                                   macro-          Adiponectin
                                                                                                                   Adiponecti~z
   phages secrete
  phages                       inflammatory factors
                secrete inflanunatory                    factors that  that contribute
                                                                               contribute toto insu-   insu-
   lin resistance, includingincluding TNFa   TNFa and     an d IL-6.
                                                                  IL -6. MCP-1,
                                                                           MCP      -1, aa chemokine
                                                                                              chemokine                      Adiponectin
                                                                                                                             Adiponectin            was independently
                                                                                                                                                    was     independently characterized characterized             in
                                                                                                                                                                                                                   in 1995
                                                                                                                                                                                                                        1995 an  and   d
  linresistance,
                                                                                                                    1996
                                                                                                                     1996 by      by four
                                                                                                                                        four groups
                                                                                                                                                 groups using   using different
                                                                                                                                                                            different         methods,
                                                                                                                                                                                              methods, hence     hence its    its al-
                                                                                                                                                                                                                                    al-
  tthat   recruits monocytes
     hat recrtuts        monocytes to       to sites
                                                  sites of of inflaiiunation,
                                                                inflammation, isis expressed   expressed               ternative names
                                                                                                                      ternative          names of     of apM1(adipose
                                                                                                                                                           apM1 (adipose most           mostabundant
                                                                                                                                                                                                   abundant gene      gene tran-tran-
  and
  an    d secreted
           secreted by      by adipose
                                  adipose tissue   tissue (34).(34). Whereas
                                                                         Whereas the       the cellular
                                                                                                  cellular
                                                                                                                      script 1),          Acrp30(adipocyte
                                                                                                                                                         (adipocyte complementcomplement-related     -related         protein of
                                                                                                                                                                                                                      protein        of
                                                                                                                      script       1), Acrp30
 ssource
     ource of  of MCP-1
                   MCP            expression isis unclear,
                              -1 expression                 unclear, both  both adipocytes
                                                                                     adipocytes and      and          30 kDa),kDa), adipoQ,
                                                                                                                                         adipoQ, an       and d GBP28
                                                                                                                                                                 GBP28 (gelatin (gelatin binding binding proteinprotein of     of 2828
  stromovascular cells
 stromovascular                  cells have
                                         have been    been implicated
                                                                 implicated           (34).
                                                                                      (34). Adipose
                                                                                                 Adipose
                                                                                                                      kDa) (43-46).
                                                                                                                                  (43-46). Adiponectin
                                                                                                                                                    Adiponectin isis highly        highly and     a~zd specifically
                                                                                                                                                                                                           specifically           ex-
                                                                                                                                                                                                                                   ex-
                                                                                                                     kDa)
  titissue
      ssue expression
              expression           of
                                    of MCP-1
                                        MCP        -1 andan d circulating
                                                                  circulating         MCP-1
                                                                                       MCP      -1 levels
                                                                                                     levels
                                                                                                                      pressed inin differentiated                       adipocytes an
                                                                                                                                                                       adipocytes              and     circulates atat high
                                                                                                                                                                                                   d circulates                 high 0
                                                                                                                      pressed                differentiated
  are increased
  are     increased           in
                              in rodent
                                   rodent obesity,obesity, suggesting
                                                                   suggesting           that
                                                                                         that MCP-1-
                                                                                                  MCP      -1 -
                                                                                                                     llevels
                                                                                                                         evels in   in thethe bloodstream
                                                                                                                                                 bloodstream              (47).
                                                                                                                                                                          (47). Adiponectin
                                                                                                                                                                                     Adiponectin               expression
                                                                                                                                                                                                               expression            isis
  mediated
  mediated macrophagemacrophage infiltration  infiltration ofof adipose    adipose tissue  tissue may                 higher in
                                                                                                                      higher         in sc     than visceral
                                                                                                                                          sc than        visceral adipose
                                                                                                                                                                        adipose tissue  tissue (9).         Adiponectin isis 0
                                                                                                                                                                                                    (9). Adiponectul
  contribute to
 contribute           to the the metabolic
                                    metabolic abnormalities
                                                        abnormalities              associated
                                                                                   associated           with
                                                                                                        with
                                                                                                                      an approximately
                                                                                                                      an      approximately                 30-kDa polypeptide
                                                                                                                                                            30-kDa          polypeptide containing    containing an          an N-
  obesity and
  obesity       an d insulin
                         insulin resistance
                                      resistance          (35,
                                                          (35, 36).36).                                               terminal signal
                                                                                                                      termulal          signal sequence,
                                                                                                                                                    sequence, a variable   variable domain, domain, aacollagen-like
                                                                                                                                                                                                                collagen-like • -
       MCP-1
       M  CP-1 has  has local
                            local as as well
                                         well asas endocrine
                                                        endocrine effects.effects. Incubation
                                                                                         Incubation of        of      domain, an
                                                                                                                      domain,           andd a C   C-terminal
                                                                                                                                                     -terminal globular globular domaul(43-46).
                                                                                                                                                                                         domain (43-46). ItIt shares         shares 3
  cultured adipocytes
 cultured          adipocytes           with
                                        with MCP-1  MCP      -1 decreases
                                                                   decreases insulin-stimu-
                                                                                      insulin -stimu-                strong sequence
                                                                                                                    strong          sequence homology homology with      with type type VIII VIII andand X       collagen an
                                                                                                                                                                                                             Xcollagen           and   d
 lated glucose
 lated      glucose uptake   uptake and  and insulin-induced
                                                    insulin -induced insulin      insulin receptor
                                                                                                 receptor             complement component
                                                                                                                     complement                 component C1q          Clq (43-46).
                                                                                                                                                                               (43-46). Interestingly,
                                                                                                                                                                                                Interestingly, the                ter- -aco
                                                                                                                                                                                                                           the ter-
 ttyrosine
     yrosute phosphorylation,
                  phosphorylation,                   suggesting that
                                                     suggesting           that MCP-1
                                                                                   MCP       -1 directly
                                                                                                  directly            titiary    structure of
                                                                                                                          ary structure            of thethe globular
                                                                                                                                                                globular domain  domain bears    bears a striking
                                                                                                                                                                                                                striking sim-   sim-
 contributes toto adipose
 contributes                    adipose tissue ti ssue insulin
                                                             insulin resistance
                                                                            resistance          (36,
                                                                                                (36, 37).37).         ilarity toto TNFc~,
                                                                                                                     ilarity             TNFa, despite despite aa lack   lack of  of homology
                                                                                                                                                                                       homology inin primary      primary se-      se- 0.
 MCP-1
 M     CP-1 alsoalsoinhibits
                         inhibits adipocyte
                                       adipocyte growth    growth an     and    differentiation by
                                                                             d differentiation              by        quence (47).
                                                                                                                      quence          (47).Posttranslational                   modification by hydroxylation 3co
                                                                                                                                                Posttranslational modificationbyhydroxylation
  decreasing the
 decreasing           the expression
                               expression           of aa slumber
                                                   of      number of            adipogenic genes
                                                                           of adipogenic             genes            andd glycosylation
                                                                                                                     an        glycosylation              produces multiple
                                                                                                                                                         produces          multiple isoforms,
                                                                                                                                                                                            isoforms, which    which assem- assem- p      0
((36,      37). Increased
     36, 37).     Increased circi.~lating
                                      circulating MCP        MCP-1    -1 inin rodent
                                                                                rodent obesity obesity isis         ble into
                                                                                                                    ble       into trimers
                                                                                                                                       timers and   an d thenthen intointo higher-order
                                                                                                                                                                               higher -order oligomeric oligomeric struc-     struc- -o0
 associated with
 associated           with increased
                                 increased          circulating
                                                     circulating          monocytes
                                                                          monocytes (35).       (35). Pe- Pe-         tures (47).
                                                                                                                     tures        (47). A proteolytic
                                                                                                                                                  proteolytic           cleavage product
                                                                                                                                                                        cleavage           product containing
                                                                                                                                                                                                            containing            the
                                                                                                                                                                                                                                  the
 ripheral administration
 ripheral        administration            ofof MCP-1
                                                   MCP      -1 toto mice       increases circulat-
                                                                      mice increases             circulat-            globular domain
                                                                                                                     globular           domain of           adiponectin also
                                                                                                                                                       of adiponectin                       circulates atat physiolog-
                                                                                                                                                                                    also circulates                 physiolog- CD         3
 ing monocytes,
 ing     monocytes, promotes    promotes accumulation
                                                 acctunulation             of monocytes
                                                                                monocytes in        in col-
                                                                                                         col-        ically significant
                                                                                                                    ically        significant levels    levels an   andd hashas biological
                                                                                                                                                                                    biological         activity
                                                                                                                                                                                                        activity (47). (47).              CD
 lateral arteries,
 lateral      arteries,        and
                                and increases
                                      increases neointimal
                                                         neointimal formation formation (35,     (35, 38).
                                                                                                         38).                                                                                                                             3
                                                                                                                            Adiponectin
                                                                                                                             Adiponectin            receptors (AdipoR)
                                                                                                                                                    receptors          (AdipoR) 11 an          andd 22 have
                                                                                                                                                                                                          have been been iden- iden- 0)
 These findings
 These       findings support  support an endocrineeizdocrine function function of     of MCP-1
                                                                                           MCP      -1 anand   d      titified    (48).The
                                                                                                                          fi ed (48).        Thereceptors
                                                                                                                                                     receptorscontanl  contain seven-transmembrane
                                                                                                                                                                                       seven-transmembrane do-                    do- C)
 implicate itit in
 unplicate              in thethe development
                                    development of            of atherosclerosis.
                                                                    atherosclerosis.                                 mains
                                                                                                                     mains but      but are are structurally
                                                                                                                                                  structurally           and
                                                                                                                                                                         an d functionally
                                                                                                                                                                                  fi tnctionally          distinct
                                                                                                                                                                                                          distinct from    from G    G co fa)
                                                                                                                     protein-coupled
                                                                                                                     protein                           receptors. AdipoRl
                                                                                                                                     -coupled receptors.                   AdipoR1 isis expressed expressed primarily  primarily cn0
Plasminogen activator
Plasminogen activator inhibitor  (PAI)-1
                      inhibitor• (PAI)-1                                                                            in muscle
                                                                                                                    u1       muscle an     andd ftuzctions
                                                                                                                                                  functions as       as aahigh-affinity
                                                                                                                                                                             high-affinity receptor    receptor for     for glob-
                                                                                                                                                                                                                               glob- 3
                                                                                                                    ular adiponectin
                                                                                                                    ular        adiponectin             and
                                                                                                                                                        an d aa low-affinity
                                                                                                                                                                    loes-affinity           receptor
                                                                                                                                                                                            receptor for full-length
                                                                                                                                                                                                             for    fi zll-length         o
         Several proteins
         Several      proteins of        the hemostasis
                                    of the     hemostasis an        andd fibrulolytic
                                                                           fibrinolytic system  system              aadiponectin.
                                                                                                                          diponectin.            AdipoR2isis expressed
                                                                                                                                                AdipoR2                 expressed primarily   primarily inin liliver     ver an  and   d 0)
     are secreted
     are   secreted by   by adipocytes
                              adipocytes includingincluding titissue           factor an
                                                                      ssue factor        and      PM-1
                                                                                              d PAI-1               fifunctions
                                                                                                                          uictions as     as anan nitermediate-affinity
                                                                                                                                                    intermediate-affinity receptor            receptor for    for both
                                                                                                                                                                                                                     both glob-glob-
                                                                                                                                                                                                                                          Co
((39).        PAI-1isisaamember
      39). PAI-1              memberofofthetheserine   serineprotease
                                                                   proteaseinhibitor
                                                                                 inhibitor familyfamily             ular and
                                                                                                                    ular        an d full-length
                                                                                                                                        full-length         adiponectin.
                                                                                                                                                             adiponectin.            Thus,
                                                                                                                                                                                      Thus, the  the biological
                                                                                                                                                                                                        biological          effects
                                                                                                                                                                                                                            effects       Co
     andd is
    an       is the
                 the primary
                       prunary inhibitor
                                      inhibitor of    of fibrinolysis
                                                            fibrinolysis        by inactivating
                                                                                      inactivating                   of adiponectin
                                                                                                                    of       adiponectin depend     depend on       on notnot onlyonly the   the relative
                                                                                                                                                                                                    relative circulating
                                                                                                                                                                                                                    circulating           CO
     urokinase-type and
     urokinase-type           an d tissue-type
                                     tissue -type plasminogen
                                                         plasminogen activator. activator.        PAI-1
                                                                                                 PAI-1              concentrations an
                                                                                                                    concentrations                   and     properties of
                                                                                                                                                         d properties             of the
                                                                                                                                                                                       the different
                                                                                                                                                                                                different        adiponectin
                                                                                                                                                                                                                  adiponectv1             co
                                                                                                                                                                                                                                          0)
    has also
   has      also been
                    been implicated
                            implicated         in
                                               in variety
                                                    variety of     of other
                                                                       other biological
                                                                                  biological        pro-
                                                                                                    pro-           iisoforms
                                                                                                                         soforms but      but also
                                                                                                                                                 also the the tissue-specific
                                                                                                                                                                 tissue -specific              expression ofof the
                                                                                                                                                                                              expression                  the adi-
                                                                                                                                                                                                                                 adi- cn  cr
     cesses including
    cesses      including angiogenesis
                                  an giogenesis           and atherogenesis.
                                                          and     atherogenesis.            PAI-1
                                                                                            PAI-1 isis              ponectin receptor
                                                                                                                    ponectin             receptor subtypes.
                                                                                                                                                          subtypes.
     expressed by many cell
    expressed                        cell types
                                            types within
                                                      within adipose
                                                                  adipose tissuetissueincluding
                                                                                           including                        A   strong and
                                                                                                                            A strong          an d consistent
                                                                                                                                                      consistent         inverse association
                                                                                                                                                                         inverse         association           between adi-
                                                                                                                                                                                                               between           adi- 0co
    aadipocytes
       dipocytes (9).  (9). PAI-1
                              PAI-1 expression
                                         expressionan        and    secretion are
                                                                 d secretion         are greater
                                                                                           greater inin             ponectin and both
                                                                                                                    ponectinand                 both insulin
                                                                                                                                                          insulin resistance
                                                                                                                                                                       resistance an       and     inflammatory states
                                                                                                                                                                                               d inflammatory                 states 0    0
    visceral relative
    visceral       relative to  to sc
                                    sc adipose
                                         adipose tissue ti ssue (9,(9, 14).
                                                                          14).                                      has been
                                                                                                                    has        been established
                                                                                                                                          established           (47,
                                                                                                                                                                (47, 49).        Plasma adiponectin
                                                                                                                                                                        49). Plasma              adiponectul            declines
                                                                                                                                                                                                                         declntes         0
         Plasma PAI-1
        Plasma         PM-1 levels
                                 levels are  are elevated
                                                   elevated inin obesity obesity and   and insulin
                                                                                               insulin              before the
                                                                                                                    before          the onset
                                                                                                                                            onset ofof obesity
                                                                                                                                                            obesity an     and     insulin resistance
                                                                                                                                                                              d insulin           resistance inin nonhu-   nonhu- J
   rresistance,
      esistance,       are positively
                       are   positively correlated
                                              correlated wifll   with features
                                                                          features of        the met-
                                                                                        of the      met-            man primates,primates,          suggesting
                                                                                                                                                    suggesting            that
                                                                                                                                                                           that hypoadiponectinemia
                                                                                                                                                                                    hypoadiponectinemia                         con-
                                                                                                                                                                                                                                con- 0)
     abolic syndrome,
     abolic     syndrome, an      and d predict        future risk
                                          predict future           risk forfor type         diabetes
                                                                                 type 2 diabetes                    trtributes
                                                                                                                          ibutes to    to thethe pathogenesis
                                                                                                                                                    pathogenesis             of
                                                                                                                                                                              of these
                                                                                                                                                                                    these conditions
                                                                                                                                                                                                conditions           (50).
                                                                                                                                                                                                                     (50). Adi- Adi- m
     and cardiovascular
     and    cardiovascular          disease
                                     disease (39, (39, 40).       Plasma PAI-1
                                                           40). Plasma         PAI-1 levelslevels are are           ponectin levels
                                                                                                                    ponectin             levels are  are lowlow withwith insulin
                                                                                                                                                                             insulin resistance
                                                                                                                                                                                            resistance due      due toto either
                                                                                                                                                                                                                             either 0
                                                                                                                                                                                                                                          o~
  sstrongly
      trongly associated
                    associated        with visceral
                                      with                      adiposity, wluch
                                               visceral adiposity,                which isis inde- inde-            obesity oror lipodystrophy,
                                                                                                                    obesity                lipodystrophy, an           and      administration of
                                                                                                                                                                            d admuustration                  of adiponectul
                                                                                                                                                                                                                  adiponectin ~             ~
    pendent of
    pendent            other variables
                   ofother                       including insulin
                                 variables including               insulin sensitivity,
                                                                               sensitivity, total   total           improves metabolic
                                                                                                                    unproves                                  parameters in
                                                                                                                                           metabolic parameters                     in these
                                                                                                                                                                                          these conditions
                                                                                                                                                                                                     conditions (47,      (47, 49,49,
   aadipose
      dipose tissuetissue mass,
                              mass, or   or age
                                              age (14,
                                                     (14, 39). 39). Weight
                                                                      Weight loss    loss an and  d im-
                                                                                                     ixn-           51). Conversely,
                                                                                                                   51).         Conversely, adiponectin  adiponectin levels     levels increase
                                                                                                                                                                                              increase when    when insulininsulin
    provement in
    proveinent          in insulin
                           insulin sensitivity
                                         sensitivity due     due toto treatment
                                                                         treatment with  with met-  met-           ssensitivity
                                                                                                                         ensitivity          improves, asas occurs
                                                                                                                                            improves,                  occurs after   after weight
                                                                                                                                                                                                 weight reduction
                                                                                                                                                                                                               reduction or         or
   formin or
 formin              thiazoladinediones (TZDs)
                 or thiazoladinediones              (TZDs) significantly
                                                                   significantly reduce reduce cir-  cir-           treatment with
                                                                                                                    treatment              with insulin-sensitizing
                                                                                                                                                     insulin -sensitizing                 drugs
                                                                                                                                                                                          drugs (47,  (47, 49).49). Further-
                                                                                                                                                                                                                        Further-
   culating PAI-1
  cL~lating                  levels (39).
                   PAI-1 levels          (39).TNFaTNFacontributes
                                                              contributes toto the    the elevated
                                                                                            elevated                more,
                                                                                                                    more, several  several polymorphisms
                                                                                                                                                  polymorphisms inin the               the adiponectin
                                                                                                                                                                                                adiponectin             gene are
                                                                                                                                                                                                                        gene      are
    PM-1 levels
 PAI-1         levels observed
                         observed in     u1 obesity
                                             obesity and          insulin resistance
                                                           andulsulin          resistance (9,         39,
                                                                                                 (9, 39,            associated with
                                                                                                                    associated             with obesity
                                                                                                                                                    obesity and    an d insulin
                                                                                                                                                                           insulin resistance
                                                                                                                                                                                         resistance (47,     (47, 49).       These
                                                                                                                                                                                                                     49). These
    40). Mice
 40).        Mice with with targeted
                               targeted deletion
                                              deletion         in
                                                               ui PAI-1
                                                                    PAI-1 have have decreased
                                                                                         decreased                  epidemiological fifindings
                                                                                                                    epidemiological                     ndings are     are corroborated
                                                                                                                                                                              corroborated by          by studies
                                                                                                                                                                                                              studies inin mu-   mu-
  weight
    weight gain   gain on high-fat
                              high -fat diet,         increased energy
                                             diet, increased            energy expenditure,
                                                                                     expenditure,                   rine models
                                                                                                                   rine        models with     with altered
                                                                                                                                                        altered adiponectin
                                                                                                                                                                      adiponectin expression. expression.           Adiponec-
                                                                                                                                                                                                                    Adiponec-
 iimproved
      mproved glucose glucose tolerance,
                                   tolerance,        and
                                                    an        enhanced insulin
                                                          d enhanced           insulin sensitiv-
                                                                                            sensitiv-               tin-deficient mice
                                                                                                                   tin-deficient                mice develop
                                                                                                                                                           develop premature
                                                                                                                                                                           premature diet-induced
                                                                                                                                                                                                diet-uzduced             glucose
                                                                                                                                                                                                                          glucose
  ity (41).
 ity      (41). Likewise,
                   Likewise, targeted
                                   targeted deletion
                                                  deletion of PAI-1  PAI-1 inin Lep°"/Lep°
                                                                                     Lepth/Lepthb                   intolerance an
                                                                                                                   intolerance                and    insulin resistance,
                                                                                                                                                 d insulin         resistance,          increased serum
                                                                                                                                                                                        increased           serum NEFAs, NEFAs,
   mice        decreases adiposity
   mice decreases             adiposity an      and d improves
                                                        improves metabolic metabolic parame-parame-                 andd increased
                                                                                                                   an          increased          vascular
                                                                                                                                                  vascular neointimal
                                                                                                                                                                   neoultimal            smooth
                                                                                                                                                                                         smooth muscle   muscle prolifer-
                                                                                                                                                                                                                        prolifer-
    ters (42).
  ters      (42). Thus,
                     Thus, PAI-1
                              PAI-1may    maycontribute
                                                  contribute toto flthe         development of
                                                                           1e development              of           ation in
                                                                                                                   ation         in response
                                                                                                                                       response to       to injury
                                                                                                                                                              injury (52, (52, 53).        This unfavorable
                                                                                                                                                                                   53). This         unfavorable meta-       meta -
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 67 of 132


  2552 J JClin
  2662     Clin Endocrinol
                 Endocrinol Metab,
                            Metab, June
                                    June 2004,
                                          2004, 89(6):2548-2556
                                                89(6):2548-2556                                                                                Kershaw and
                                                                                                                                               Kershaw and Flier
                                                                                                                                                           Flier ••Adipose
                                                                                                                                                                   Adipose 14ssue
                                                                                                                                                                           Tissue as
                                                                                                                                                                                  as an
                                                                                                                                                                                     an Endocrine
                                                                                                                                                                                        Endocrine Organ
                                                                                                                                                                                                  Organ


    bolic profile
    bolic    profile occurs
                         occurs without
                                      without significant
                                                     significant        differences
                                                                        differences         inin body
                                                                                                  body                   hence resistin's
                                                                                                                        hence           resistin's        alternative
                                                                                                                                                           alternative             name
                                                                                                                                                                                   name FIZZ3  FIZZ3 (58).             Resistin was
                                                                                                                                                                                                            (58). Resistui             was
    weight
    weight or     or food
                     food intake
                              intake (52, (52, 53).
                                                  53). InIn contrast,
                                                              contrast, transgenic
                                                                              transgenic over    over--                 iinitially         identified inin 2001
                                                                                                                           nitially identified                       2001 asasaanovel    novelmRNA  mRNAinduced    induced during during
    expression of
    expression         of adiponectin
                           adiponectin inin mice     mice leads
                                                              leads toto improved
                                                                             improved insulin  insulin                   aadipocyte              differentiation but
                                                                                                                            dipocyte differentiation                            but down-regulated
                                                                                                                                                                                        down-regulated                  by
                                                                                                                                                                                                                        by TZDsTZDs in     in
   ssensitivity,
     ensitivity,       glucose
                       glucose tolerance,
                                     tolerance,        and serum
                                                               serum NEFAs NEFAs(53,    (53, 54).
                                                                                                54).                     vitro
                                                                                                                          vitro an  andd subsequently
                                                                                                                                             subsequently                 identified by
                                                                                                                                                                          identified          by other
                                                                                                                                                                                                    other groups
                                                                                                                                                                                                               groups using   using in-  in-
        Several mechanisms
        Several       mechanisms for          for adiponectin's
                                                    adiponectin's          metabolic
                                                                            metabolic effects  effects                   dependent methods
                                                                                                                        dependent                 methods (59-61).  (59-61). I~2      In vivo      studies in
                                                                                                                                                                                           vivo studies           in rodents
                                                                                                                                                                                                                       rodents con-   con-
    have been
   have      been described
                       described (47,   (47, 49).49). InIn the
                                                             the liver,
                                                                   liver, adiponectin
                                                                               adiponectin          en-
                                                                                                    en-                 firmed adipose
                                                                                                                       firmed             adipose tissue-specific
                                                                                                                                                            tissue -specific               expression ofof resistin
                                                                                                                                                                                           expression                   resistin and   and
    hances insulin
    hances       insulin sensitivity,
                              sensitivity,         decreases
                                                   decreases        influx
                                                                    influx of    of NEFAs,
                                                                                      NEFAs, in-     in-                 down-regulation by
                                                                                                                        down-regulation                     by TZDsTZDs(59).             Resistin expression
                                                                                                                                                                               (59). Resistin            expression is       is 15-fold
                                                                                                                                                                                                                                 15-fold
    creases fatty
   creases         fatty acid
                           acid oxidation,
                                    oxidation,         and
                                                       an d reduces
                                                               reduces hepatic hepatic glucose
                                                                                             glucose                    greater inin visceral
                                                                                                                        greater                  visceral         compared with
                                                                                                                                                                 compared               with scsc adipose
                                                                                                                                                                                                        adipose titissue ssue in   in ro-
                                                                                                                                                                                                                                        ro-
    output. In
   output.        In muscle,
                      muscle, adiponectin
                                     adiponectnl          stimulates
                                                          stimulates          glucose
                                                                              ghlcose use   use an and  d               dents (58).
                                                                                                                        dents        (58).
  ffatty
     atty acid
             acid oxidation.
                     oxidation.        Within
                                        Within the   the vascular
                                                            vascular wall, wall, adiponectin
                                                                                      adiponectin                             Initial studies
                                                                                                                              Itutial       studies suggested
                                                                                                                                                          suggested that        that resistin
                                                                                                                                                                                        resistin had   had significant
                                                                                                                                                                                                              significant         effects
                                                                                                                                                                                                                                  effects
  iinhibits
    nhibits monocyte
                  monocyte adhesionadhesion by decreasingdecreasing         expression
                                                                            expression          of ad-
                                                                                                of  ad-                 on insulin
                                                                                                                       on       insulin action,   action, potentially
                                                                                                                                                                 potentially            linking obesity
                                                                                                                                                                                        linking         obesity with   with insulin
                                                                                                                                                                                                                                 insulin
   hesion molecules,
   hesion        molecules,         inhibits macrophage
                                    inhibits        macrophage transformation
                                                                          tr ansformation              to
                                                                                                       to              rresistance
                                                                                                                           esistance             (58). Treatment
                                                                                                                                               (58).       Treatment ofof cultured      cultured adipocytes
                                                                                                                                                                                                         adipocytes with       with re-  re-    0
                                                                                                                                                                                                                                                0
                                                                                                                                                                                                                                                0
 ffoam
     oam cellscells byby inhibiting
                           inhibiting          expression
                                               expression        of
                                                                 of scavenger
                                                                      scavenger receptors,
                                                                                         receptors,                     combinant resistin
                                                                                                                       combinant                  resistin impairsimpairs insuluz-stimulated
                                                                                                                                                                                   insulin-stimulated glucose           glucose up-     up-
   andd decreases
   an     decreases proliferation
                           proliferation          of migrating
                                                      migrating smooth smooth muscle  muscle cellscells                 take whereas
                                                                                                                       take        whereas antiresistin
                                                                                                                                                      an tiresistnl          antibodies
                                                                                                                                                                              antibodies          prevent
                                                                                                                                                                                                   prevent this   fl us effect
                                                                                                                                                                                                                           effect (59).
                                                                                                                                                                                                                                     (59).      0
                                                                                                                                                                                                                                                0
  in response
        response to     to growth
                             growth factors.factors. In  In addition,
                                                              addition,        adiponectin
                                                                               adiponectin           in-
                                                                                                     u1-                                                                                                                                        0.
                                                                                                                                                                                                                                                a
                                                                                                                       Similarly, inin vivo
                                                                                                                      Similarly,                             treatment with
                                                                                                                                                    vivo treatment                 with recombinant
                                                                                                                                                                                            recombinant              resistin inin ro-
                                                                                                                                                                                                                     resistin           ro-     m
                                                                                                                                                                                                                                                CD
                                                                                                                                                                                                                                                a
                                                                                                                                                                                                                                                0_
   creases nitric
  creases        nitric oxide
                          oxide production
                                     production in      in endothelial
                                                             endothelial cells   cells an and    stim-
                                                                                              d stim-                  dents induces
                                                                                                                       dents          induces insulin  insulin resistance,
                                                                                                                                                                         resistance,          whereas          immunoneutral-
                                                                                                                                                                                              whereas irnmunoneutral-
  ulate angiogenesis.
  ulate      an giogenesis.         These       effects are
                                    These effects           are mediated
                                                                 mediated via      via increased
                                                                                          increased                                                                                                                                             0
                                                                                                                                                                                                                                                a
                                                                                                                       ization of
                                                                                                                      ization                 resistin has
                                                                                                                                         of resistin         has the  fl 1e opposite
                                                                                                                                                                             opposite effect              (59). Serum
                                                                                                                                                                                               effect (59).         Serum resistul
                                                                                                                                                                                                                                 resistin       3
  phosphorylation of
  phosphorylation               of the
                                     the insulin
                                            insulin receptor,
                                                        receptor, activation
                                                                        activation         of AMP-
                                                                                                AMP      -            iiss also
                                                                                                                              also elevated
                                                                                                                                       elevated inin rodent   rodent obesity obesity (59).  (59).Furthermore,
                                                                                                                                                                                                      Furthermore, infusion    infusion         a
  activated protein
  activated         protein kinase,
                                kinase, and    and modulation
                                                      modulation of       of the
                                                                               the nuclear
                                                                                      nuclear fac- fac-                of resistin
                                                                                                                      of       resistin          under
                                                                                                                                                 tinder euglycemic
                                                                                                                                                               euglycemic hyperinsulinemic
                                                                                                                                                                                       hyperinsulinemic                   conditions
                                                                                                                                                                                                                          conditions
  tor KBpathway
 tor            pathway(47,  (47,49).49).TakenTakentogether,
                                                        together,these thesestudies
                                                                                 studiessuggest
                                                                                              suggest                 produces hepatic
                                                                                                                      produces               hepatic insulininsulin resistance
                                                                                                                                                                            resistance          (62).Subsequent
                                                                                                                                                                                               (62).      Subsequent shldies,   studies,        01
 tthat
    hat adiponectin
            adiponectin          is
                                 is aa unique
                                           tu~ique adipocyte-derived
                                                        adipocyte-derived                hormone
                                                                                          hormone                     however, have
                                                                                                                      however,                 have reported
                                                                                                                                                          reported            conflicting
                                                                                                                                                                              conflicting             results including
                                                                                                                                                                                                     results        including up       up--       a
 with
 with antidiabetic,
             antidiabetic,         antiinflammatory,
                                    an ti inflammatory,              and
                                                                     an d antiatherogenic
                                                                               an ti atherogenic                      regulation of
                                                                                                                      regulation                 of resistin
                                                                                                                                                      resistin by     by TZDsTZDsan       and     suppression rather
                                                                                                                                                                                             d suppression               rather than  than        3
 effects.
 effects.                                                                                                             elevation of
                                                                                                                      elevation               of resistin
                                                                                                                                                    resistin u1     in rodent
                                                                                                                                                                          rodent obesity
                                                                                                                                                                                       obesity (58).   (58). I~ZIn addition,
                                                                                                                                                                                                                      addition, lzu-    hu-      •o
                                                                                                                      man resistul resistin shares  shares only            64% homology with
                                                                                                                                                                 only 64%homology                        with murine
                                                                                                                                                                                                                   murine resistin
                                                                                                                                                                                                                                 resistin       -o
 Adipsin and
 Adipsi~z and acylation
              ¢cyl¢tion stimulating
                        stimulating protein (ASP)
                                    protein (ASP)                                                                     andd is
                                                                                                                      an              expressed at
                                                                                                                                 is expressed             at very
                                                                                                                                                                very low  low levels
                                                                                                                                                                                  levels in  in adipocytes
                                                                                                                                                                                                  adipocytes (58).     (58). Finally,
                                                                                                                                                                                                                                Finally,        0
           Adipsin         (complement factor
           Adipsin (complement                       factor D) isis one   one of      several adipose
                                                                                 of several         adipose           numerous epidemiological
                                                                                                                      ntunerous                epidemiological                   studies inin 11uma11s
                                                                                                                                                                                 studies             humans have               failed toto
                                                                                                                                                                                                                     have failed
                                                                                                                                                                                                                                                co
     titissue-derived
         ssue -derived complement complement components  components that       that are       required for
                                                                                      are required           for      provide a clear
                                                                                                                      provide                 clear and and consistent
                                                                                                                                                                  consistent            link between
                                                                                                                                                                                       link     between resistin resistin       expres-
                                                                                                                                                                                                                                expres-         3
                                                                                                                                                                                                                                                5)
     flthe    enzymatic production
         1e enzymatic            production of        of ASP, aa complement
                                                                       complement protein      protein thatthat       sion inin adipose
                                                                                                                      sion               adipose tissue  ti ssue or     or circulating
                                                                                                                                                                             circulating           resistin levels
                                                                                                                                                                                                   resistin       levels an    and    adi-
                                                                                                                                                                                                                                  d adi-
                                                                                                                                                                                                                                                C)
     affects both
     affects          both lipid
                              lipid and   an d glucose
                                                  glucose metabolism
                                                                 metabolism (55).      (55). Although
                                                                                                  Although            posity or
                                                                                                                      posity           or insulin
                                                                                                                                             insulin resistance
                                                                                                                                                            resistance           (58).
                                                                                                                                                                                  (58).                                                         co
     adipsin was initially
     adipsin                 initially       shown
                                             shown to        be decreased
                                                         to be    decreased inin rodent  rodent obesity
                                                                                                      obesity                 Recently, mice
                                                                                                                              Recently,            mice with with targeted
                                                                                                                                                                         targeted deletion
                                                                                                                                                                                         deletion ofof resistin
                                                                                                                                                                                                              resistin have have pro- pro-      DJ
                                                                                                                                                                                                                                                CI)
((2),          subsequent studies
        2), subsequent              studies inin humanshumans indicate
                                                                     indicate that  that bofli
                                                                                             both adipsin
                                                                                                     adipsin          vided insight
                                                                                                                      vided          insight into    alto resistin's
                                                                                                                                                              resistul's         metabolic
                                                                                                                                                                                 metabolic effects   effects in  in rodents
                                                                                                                                                                                                                      rodents (63).  (63).
     andd ASP
     an         ASP positively
                         positively           correlate
                                              correlate       with
                                                              wifll adiposity,
                                                                       adiposity,         insulin
                                                                                           insulin resis-
                                                                                                        resis-        Mice
                                                                                                                      M             lacking reresistin
                                                                                                                             ice lackutg               sistin have   have similar
                                                                                                                                                                                similar body  body weightweight an     andd fatfat mass
                                                                                                                                                                                                                                    mass        a
     tance, dyslipidemia,
     tance,         dysli~idemia,              and
                                               and cardiovascular
                                                       cardiovascular            disease
                                                                                  disease (55).  (55). ASPASP         as wild wild-type-type mice, mice, even even when   when challenged
                                                                                                                                                                                     challenged with      with ahigh-fat
                                                                                                                                                                                                                   a high-fat diet.   diet.     cn
     influences lipid
     influences            lipid and an d glucose
                                               glucose metabolism
                                                            metabolism via        via several
                                                                                         several mech- mech-          Nevertheless,
                                                                                                                      N     evertheless,               mice lacking
                                                                                                                                                       mice        lacking resistin resistin have  have significantly
                                                                                                                                                                                                              significantly            un-
                                                                                                                                                                                                                                       un-
     anisms (55).
     anisms           (55). ASPASP promotes
                                          promotes fatty   fatty acid
                                                                    acid uptake
                                                                            uptake by     by increasing
                                                                                                nlcreasing            proved fasting
                                                                                                                      proved             fasting blood  blood glucose  glucose levels   levels on   on chowchow diet  diet an  and     im-
                                                                                                                                                                                                                                   d im-
                                                                                                                                                                                                                                                CJl
                                                                                                                                                                                                                                                co
                                                                                                                                                                                                                                                co
     lipoprotein lipase
   lipoprotein              lipase activity,
                                          activity,      promotes
                                                         promotes triglyceride
                                                                           triglyceride           synthesis
                                                                                                  synthesis           proved glucose
                                                                                                                      proved                            tolerance on
                                                                                                                                         glucose tolerance                   on high
                                                                                                                                                                                   high-fat        diet. Insulin
                                                                                                                                                                                           -fat diet.       Insulin sensitivity
                                                                                                                                                                                                                           sensitivity          co
    bby  y increasing
             increasing         the
                                 the activity
                                         activity of    of diacylglycerol
                                                            diacylglycerol           acyltransferase,
                                                                                      acyltransferase,               iis  s unaffected.
                                                                                                                              unaffected.              The observed
                                                                                                                                                       The       observed improvementimprovement inin glucose          glucose ho-     ho-
    andd decreases
    an          decreases lipolysis
                                  lipolysis         and
                                                    and release
                                                           release of    of NEFAs
                                                                              NEFAs from     from adi~o-
                                                                                                      adipo-          meostasis
                                                                                                                      meostasis                inin mice
                                                                                                                                                     mice lackinglacking resistin  resistin isis associated
                                                                                                                                                                                                        associated           with de-
                                                                                                                                                                                                                             with      de-      as
     cytes (55).
    cytes         (55). ASP
                          ASPalso   alsoincreases
                                            increasesglucose glucosetransport
                                                                          transport n1      in adipocytes
                                                                                                adipocytes            creased hepatic
                                                                                                                     creased              hepatic gluconeogenesis.
                                                                                                                                                          gluconeogenesis.                    This effect
                                                                                                                                                                                             This       effectisis mediated
                                                                                                                                                                                                                        mediated atat
   bby       increasing the
         y increasing            the translocation
                                         translocation          of glucose
                                                                of                  transporters and
                                                                     glucose hansparters                   and      lleasteast in  in part
                                                                                                                                         part via        increased activity
                                                                                                                                                   via increased              activity of          AMP-activated
                                                                                                                                                                                              of AMP        -activated          protein
                                                                                                                                                                                                                                protein
    enhances glucose-stimulated
   enhances              glucose -stimulated                insulin secretion
                                                            insulin      secretion from    from pancre-
                                                                                                    pancre-           kinase an
                                                                                                                     kinase            andd decreased
                                                                                                                                                 decreased expression expression            of
                                                                                                                                                                                            of gluconeogenic
                                                                                                                                                                                                 gluconeogenic                enzymes
                                                                                                                                                                                                                             enzymes
                                                                                                                                                                                                                                                m
   atic
    atic (3(3-cells         (55).Not
                 -cells (55).         Notsurprisingly,
                                              surprisingly,mice    micewith  withtargeted
                                                                                     targeted deletion
                                                                                                    deletion        iin  n thethe liver.          Whereas these
                                                                                                                                     li ver. Whereas                 these data  data support
                                                                                                                                                                                          support a role    role for for resistin
                                                                                                                                                                                                                           resistin inin        0
    of complement
   of      complement protein      protein C3          (obligate ASP-deficient)
                                                  C3(obligate           ASP-deficient)             have de-
                                                                                                   have     de-      glucose homeostasis
                                                                                                                     glucose              homeostasis during        during fastingfasting inin rodents,
                                                                                                                                                                                                     rodents, a similar similar role  role      0
                                                                                                                                                                                                                                                J
   layed postprandial
  layed            postprandial             clearance
                                            clearance of      of triglycerides
                                                                   triglycerides           and
                                                                                            an d NEFAs.
                                                                                                    NEFAs.          in humans humans remains     remains to       to be be determined.
                                                                                                                                                                              determined.                                                       v
   Despite
   D     espite delayeddelayed lipid  li pid clearance,
                                                clearance,       these
                                                                  these micemice have have decreased
                                                                                                decreased
   body weight
   body          weight and   an d fatfat mass,
                                            mass, improved
                                                       improved steady-state
                                                                        steady-state serum    serum lipidlipid                                                                                                                                  m
   profiles, an
   profiles,            and    improved glucose
                           d improved              glucose tolerance
                                                                tolerance         and
                                                                                  an      insulin sensi-
                                                                                      d insulin        sensi-      Proteins of
                                                                                                                   Proteins of tlxe
                                                                                                                                the re~zin
                                                                                                                                    renin angiotensin
                                                                                                                                           angiotensin system
                                                                                                                                                       system(RAS)
                                                                                                                                                              (RAS)                                                                             N
                                                                                                                                                                                                                                                O
   titivity       (55). This
         vity (55).        This improved
                                     improved metabolic metabolic profile profile isis attributed
                                                                                             attributed inin               Several proteins
                                                                                                                           Several       proteins of  of the
                                                                                                                                                          the classic
                                                                                                                                                                classic RAS are      are also
                                                                                                                                                                                          also produced
                                                                                                                                                                                                 produced u1     in
   part to
   part        to increased
                    increased energy  energy expenditure
                                                    expenditure and             fatty acid
                                                                        and fatty       acid oxidation
                                                                                                  oxidation          aadipose
                                                                                                                        dipose tissue.
                                                                                                                                    ti ssue. These       include renin,
                                                                                                                                                These include          renin, anangiotensinogen
                                                                                                                                                                                    giotensinogen         (AGT),
                                                                                                                                                                                                          (AGT),
 iin   n liver
           liver and  an d muscle
                              muscle (56).   (56). A  AG      protein-coupled receptor
                                                          Gprotein-coupled                   receptor for   for       angiotensin
                                                                                                                     an    giotensin       I,I, an
                                                                                                                                                angiotensin
                                                                                                                                                   giotensin       II, an
                                                                                                                                                                   II,  angiotensin
                                                                                                                                                                            giotensin       receptors type
                                                                                                                                                                                           receptors        type II
   ASP,
   ASP, known     known as    as C5L2,
                                   C5L2,has     hasbeen
                                                      beenidentified
                                                               identified an     andd isis expressed
                                                                                             expressed inin        ((AT1)
                                                                                                                        AT1) an   and  d type
                                                                                                                                          type 22(AT2),
                                                                                                                                                      (AT2), angiotensin-converting
                                                                                                                                                                   an giotensin-converting               enzyme
                                                                                                                                                                                                         enzyme
  aadipocytes
        dipocytes (57).   (57). TheseThesefifindings           support an
                                                  ndings support             an endocrine
                                                                                  endocrine role    role forfor    ((ACE),
                                                                                                                        ACE), an   and    other proteases
                                                                                                                                       d other     proteases capable
                                                                                                                                                                  capableofofproducing
                                                                                                                                                                                   producing an   angiotensin
                                                                                                                                                                                                     giotensin
  ASP
  ASP and       and related
                        related complement
                                       complement components components in         in metabolism.
                                                                                         metabolism.                 IIII (chymase,
                                                                                                                           (chymase, cathepsnls
                                                                                                                                            cathepsins D     Dand
                                                                                                                                                                an d G, G, tonin)
                                                                                                                                                                             tonin) (64,
                                                                                                                                                                                      (64, 65).    Expression
                                                                                                                                                                                             65). Expression
                                                                                                                     of AGT, ACE,
                                                                                                                     of               ACE, and  and AT1
                                                                                                                                                      AT1 receptors
                                                                                                                                                              receptors isis higher
                                                                                                                                                                                 higher inin visceral
                                                                                                                                                                                               visceral coin com-
Resistin
Resistin                                                                                                             pared with
                                                                                                                     pared      with sc  sc adipose
                                                                                                                                              adipose tissue
                                                                                                                                                         ti ssue (64,     65). Angiotensuz
                                                                                                                                                                   (64, 65).     Angiotensin IIII mediates
                                                                                                                                                                                                        mediates
   Resistin (resistance
   Resistin    (resistance toto insulin)
                                 insulin) isis an
                                                an approximately
                                                    approximately 12-kDa   12-kDa                                    many
                                                                                                                     many of     of the
                                                                                                                                      the well-documented
                                                                                                                                            well -documented effects     effects of     the RAS
                                                                                                                                                                                    of d1e           including
                                                                                                                                                                                             RASincluding
polypeptide that
polypeptide      that belongs
                       belongs to  to aa unique
                                         unique family
                                                   family of    of cysteine-rich
                                                                   cysteine-rich                                    iincreasing          vascular tone,
                                                                                                                        ncreasing vascular             tone, aldosterone
                                                                                                                                                               aldosterone secretion
                                                                                                                                                                                   secretion fromfrom the  the ad-
                                                                                                                                                                                                               ad-
C-terminal
C-terminal      domain
                domain proteins
                           proteins called
                                         called resistin-like
                                                  resistul-like      molecules,
                                                                      molecules,                                     renal gland,
                                                                                                                     renal      gland, an    andd sodium
                                                                                                                                                   sodium and   aild water
                                                                                                                                                                        water reabsorption
                                                                                                                                                                                  reabsorption        frfrom
                                                                                                                                                                                                          om the
                                                                                                                                                                                                               the
which
which are    identical to
         are identical      the found
                         to the   found inin inflammatory
                                               inflammatory zone    zone family,
                                                                            family,                                  kidney, all
                                                                                                                     kidney,       all ofof which
                                                                                                                                              which contribute
                                                                                                                                                        contribute toto bloodblood pressure
                                                                                                                                                                                      pressure regulation.
                                                                                                                                                                                                   regulation.
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 68 of 132


   Kershaw and
   Kershaw
   Kershaw and
            andFlier
                Flier••Adipose
               Flier   Adipose
                       • Adipose15ssue
                               Tissue
                                  Tissue
                                       as
                                       as as
                                          anan
                                             Endocrine
                                               Endocrine
                                             Endocrine Organ
                                                          Organ
                                                       Organ                                                                                                                     JJ Clin
                                                                                                                                                                                    Clin
                                                                                                                                                                                    Clin Endocrinol
                                                                                                                                                                                         EndocrinolMetab,
                                                                                                                                                                                         Endocrinol Metab,
                                                                                                                                                                                                     Metab, June
                                                                                                                                                                                                              June
                                                                                                                                                                                                           June  2004,
                                                                                                                                                                                                                    2004,
                                                                                                                                                                                                                 2004,  89(6):2548-2556
                                                                                                                                                                                                                           89(6):2548-2556
                                                                                                                                                                                                                       89(G):2548-2666  2553
                                                                                                                                                                                                                                           2553
                                                                                                                                                                                                                                        2663


          Thus, the
          Thus,
        Thus,           the
                         theadipose
                                  adiposetissue
                                 adipose                tissueRAS
                                                     tissue            RASisisisa apotential  potential
                                                                                           potential               link
                                                                                                                    linklink     betweenbetween concentrations
                                                                                                                                  between                  concentrations an
                                                                                                                                                           concentrations                  andand
                                                                                                                                                                                                d tissue-specific
                                                                                                                                                                                                        tissue-specific
                                                                                                                                                                                                     ti ssue     -specific          expression
                                                                                                                                                                                                                                         expression
                                                                                                                                                                                                                                   expression                    of steroid
                                                                                                                                                                                                                                                                 of   of
                                                                                                                                                                                                                                                                      steroidsteroid        hor-hor-
                                                                                                                                                                                                                                                                                            hor-
         obesity an
         obesity
        obesity            and
                            and  d hypertension.
                                      hypertension.
                                     hypertension.                                                                                                         mone
                                                                                                                                                           mone        receptors.
                                                                                                                                                                       receptors.An
                                                                                                                                                           mone receptors.                     An Anadditional
                                                                                                                                                                                                         additional
                                                                                                                                                                                                           additional          determinant
                                                                                                                                                                                                                                   determinant
                                                                                                                                                                                                                               detennnlant                     of steroid
                                                                                                                                                                                                                                                               of     steroid
                                                                                                                                                                                                                                                                       of steroid           hor-
                                                                                                                                                                                                                                                                                            hor- hor-
              Plasma AGT,
              Plasma
              Plasma             AGT,plasma   plasma
                                                 plasmarenin   renin
                                                                  reninactivity,activity,
                                                                            activity,          plasma
                                                                                               plasmaplasma        ACE
                                                                                                                    ACE   ACE      activity,
                                                                                                                                          activity, mone
                                                                                                                                   activity,               mone
                                                                                                                                                           mone action actionisisistissue-specific
                                                                                                                                                                       action               titissue-specific
                                                                                                                                                                                               ssue -specific                prereceptor
                                                                                                                                                                                                                               prereceptor
                                                                                                                                                                                                                            prereceptor                  steroid
                                                                                                                                                                                                                                                        steroid  steroid     hormone
                                                                                                                                                                                                                                                                             hormone    hormone
        andd adipose
        and
        an        adiposetissue
                 adipose             titissue
                                        ssue AGT      AGTexpression
                                                    AGT         expression
                                                                   expression            areare
                                                                                         are     positively
                                                                                                      positively
                                                                                                 positively                 correlated
                                                                                                                                    correlated metabolism.
                                                                                                                            correlated                     metabolism.
                                                                                                                                                           metabolism. Several        Several
                                                                                                                                                                                        Severalsteroidogenic
                                                                                                                                                                                                        steroidogenic
                                                                                                                                                                                                          steroidogenic             enzymes
                                                                                                                                                                                                                                         enzymes
                                                                                                                                                                                                                                    enzymes                 areare
                                                                                                                                                                                                                                                           are       expressed
                                                                                                                                                                                                                                                                          expressed
                                                                                                                                                                                                                                                                    expressed                   in in
                                                                                                                                                                                                                                                                                                in
        with
        with
        with adiposity
                     adiposityin
                     adiposity             ininhumans
                                                   humans(64,
                                                  humans               (64,65).
                                                                     (64,         65).Adipose
                                                                               65).         Adipose
                                                                                         Adipose            tissue
                                                                                                             tissue tissue      AGT
                                                                                                                                 AGT AGT     ex-
                                                                                                                                             ex- ex- aadipose
                                                                                                                                                           adipose
                                                                                                                                                              dipose tissue   tissueincluding
                                                                                                                                                                            tissue          includingcytochrome
                                                                                                                                                                                           including                 cytochrome
                                                                                                                                                                                                                   cytochrome                 P450-dependent
                                                                                                                                                                                                                                              P450P450-dependent
                                                                                                                                                                                                                                                         -dependent                         aro-
                                                                                                                                                                                                                                                                                            aro- aro-
        pression isisisdecreased
        pression
        pression                  decreased
                                   decreasedby            bybyfasting
                                                                 fasting
                                                                    fasting       and
                                                                                 an   and  increased
                                                                                                increased
                                                                                       d increased                   by by
                                                                                                                    by      refeeding,
                                                                                                                                     refeeding, matase,
                                                                                                                            refeeding,                     matase,          33-hydroxysteroid
                                                                                                                                                                             33-hydroxysteroiddehydrogenase
                                                                                                                                                           matase, 3~3-hydroxysteroid                                     dehydrogenase
                                                                                                                                                                                                                       dehydrogenase                      (HSD),
                                                                                                                                                                                                                                                          (HSD),  (HSD),         3aHSD,
                                                                                                                                                                                                                                                                                 3«HSD,   3aHSD,
        andd these
        and
        an        flthese
                      lese changeschangesare
                                 changes               areaccompanied
                                                     are        accompanied
                                                             accompanied                    byby
                                                                                            by     parallel
                                                                                                          parallel
                                                                                                    parallel              changes
                                                                                                                          changes  changes       in in 11f3HSD1,
                                                                                                                                                in         11(3HSD1, 17/3HSD, 7a-hydroxylase,            7a-hydroxylase, 17a-hydroxylase,
                                                                                                                                                                                                         7a-hydroxylase,                     17a-hydroxylase,
                                                                                                                                                                                                                                               17a-hydroxylase,5a-                            5a-  5a-
        blood pressure
        blood
        blood           pressure(64,
                        pressure                (64,65).
                                             (64,          65).Inhibition
                                                         65).      Inhibition
                                                                      Inhibition            ofof
                                                                                           of     thethe
                                                                                                  the       RAS,
                                                                                                            RAS,   RAS,       either
                                                                                                                              either either    by by reductase,
                                                                                                                                               by          reductase, and
                                                                                                                                                           reductase,              and
                                                                                                                                                                                  an   d UDP-glucuronosyltransferase
                                                                                                                                                                                             UDP-glucuronosyltransferase
                                                                                                                                                                                            UDP-glucuronosyltransferase                                         2B15
                                                                                                                                                                                                                                                                  2B15 2B15   (71,
                                                                                                                                                                                                                                                                                (71, (71,   72).
                                                                                                                                                                                                                                                                                             72). 72).
       iinhibition
        inhibition
           nhibition             of
                                  ofACE
                                 of     ACEor
                                       ACE          ororantagonism
                                                          anantagonism
                                                                tagonism of            of of the
                                                                                             thethe   AT1
                                                                                                      AT1  AT1       receptor,
                                                                                                                           receptor,
                                                                                                                     receptor,               de-
                                                                                                                                             de- de- G     Given
                                                                                                                                                           Given
                                                                                                                                                              iven the the
                                                                                                                                                                        themass mass
                                                                                                                                                                                 massof     ofofadipose
                                                                                                                                                                                                  adipose
                                                                                                                                                                                                   adiposetissue,   tissue,
                                                                                                                                                                                                                      tissue,the  thethe  relative
                                                                                                                                                                                                                                               relative
                                                                                                                                                                                                                                          relative             contribution
                                                                                                                                                                                                                                                                    contribution
                                                                                                                                                                                                                                                               contribution                     of
                                                                                                                                                                                                                                                                                                of of
        creases weight
        creases
        creases            weight
                            weightan        and
                                              and d improves
                                                         improvesinsulin
                                                      improves               insulin
                                                                                 insulin      sensitivity
                                                                                                   sensitivity
                                                                                              sensitivity                  in in
                                                                                                                          in       rodents
                                                                                                                                   rodentsrodents adipose  adipose tissue
                                                                                                                                                           adipose           tissue
                                                                                                                                                                              tissuetototowhole    wholebody
                                                                                                                                                                                                 whole              bodysteroid
                                                                                                                                                                                                                 body           steroidmetabolism
                                                                                                                                                                                                                             steroid               metabolism
                                                                                                                                                                                                                                                metabolism                       isis quite
                                                                                                                                                                                                                                                                                          is
                                                                                                                                                                                                                                                                                          quitequite
((64,      64, 65).65). Although
                               Although several
                               Although                 several
                                                         severallarge     large
                                                                            largerandomized
                                                                                        randomized
                                                                                           randomized                    trials
                                                                                                                         trialstrials    have
                                                                                                                                          havehave significant,
                                                                                                                                                          significant, with
                                                                                                                                                          significant,              with
                                                                                                                                                                                     withadipose
                                                                                                                                                                                               adipose
                                                                                                                                                                                                 adiposetissue    ti tissue
                                                                                                                                                                                                                     ssue contributing
                                                                                                                                                                                                                                  contributing
                                                                                                                                                                                                                               contributing                     up up toto 100%
                                                                                                                                                                                                                                                                              to100%     100%  of
                                                                                                                                                                                                                                                                                                of of
      sshown
       shown
           hown that      thatACE
                         that        ACEinhibitors
                                    ACE            inhibitors
                                                 inhibitors              reduce
                                                                             reduce
                                                                        reduce           the
                                                                                          the the incidence
                                                                                                        incidence
                                                                                                  incidence                   of type
                                                                                                                              of      type
                                                                                                                                        of type   2 2 circulating
                                                                                                                                                           circulating estrogen
                                                                                                                                                           circulating             estrogen
                                                                                                                                                                                     estrogeninininpostmenopausal
                                                                                                                                                                                                            postmenopausal
                                                                                                                                                                                                               postmenopausal                     women
                                                                                                                                                                                                                                                  women women         and
                                                                                                                                                                                                                                                                      andand       50%
                                                                                                                                                                                                                                                                                    50%     50% of
                                                                                                                                                                                                                                                                                                of of
        diabetes, aadirect
        diabetes,
      diabetes,                     directeffect
                                   direct           effectof
                                                  effect       ofofRAS   RASinhibition
                                                                                  inhibition
                                                                                      inhibition          onon
                                                                                                         on        insulin
                                                                                                                         insulin
                                                                                                                   insulin              sensi-
                                                                                                                                        sensi-sensi- circulating
                                                                                                                                                           circulating testosterone
                                                                                                                                                           circulating             testosterone
                                                                                                                                                                                     testosteroneinininpremenopausal    premenopausal
                                                                                                                                                                                                                     premenopausal                      women
                                                                                                                                                                                                                                                         women   women      (71,
                                                                                                                                                                                                                                                                             (71, (71,     72).
                                                                                                                                                                                                                                                                                            72). 72).
        titivity
        tivity
            vity in   in
                       inhumans
                            humans
                             humanshas         hashasbeen beenobserved
                                                        been           observed
                                                                    observed             in
                                                                                         in insome
                                                                                              some  some    studies
                                                                                                            studies  studies      (66)(66)
                                                                                                                                  (66)       butbut The
                                                                                                                                            but                The sexually
                                                                                                                                                               The      sexually
                                                                                                                                                                         sexuallydimorphic    dimorphic
                                                                                                                                                                                               dimorphicdistribution  distribution
                                                                                                                                                                                                                         distribution             of of
                                                                                                                                                                                                                                                 of     adipose
                                                                                                                                                                                                                                                        adipose adipose       titissue
                                                                                                                                                                                                                                                                                    ssue tissue in in
                                                                                                                                                                                                                                                                                                u1      0
                                                                                                                                                                                                                                                                                                        0
        not others
        not
      not        others(67).
                others            (67).Finally,
                                 (67).         Finally,genetic
                                             Finally,           genetic
                                                                   geneticvariation
                                                                                  variation
                                                                                     variation         in in
                                                                                                       ni    components
                                                                                                                      components
                                                                                                             components                         of
                                                                                                                                                 of of humans
                                                                                                                                                          humans has
                                                                                                                                                          humans              hasimplicated
                                                                                                                                                                            has      implicated
                                                                                                                                                                                        implicatedsex         sexsexsteroids
                                                                                                                                                                                                                       steroids
                                                                                                                                                                                                                          steroids       in in
                                                                                                                                                                                                                                        in     thethe
                                                                                                                                                                                                                                               the      regulation
                                                                                                                                                                                                                                                                 regulation
                                                                                                                                                                                                                                                        regulation                      of ad-
                                                                                                                                                                                                                                                                                        of   ad-
                                                                                                                                                                                                                                                                                               of ad-  co
       tthe
        the     RAS
                RAShas
           he RAS             has
                               hasbeenbeen
                                        beenassociated
                                                   associated
                                                     associatedwith        withwith    obesity
                                                                                           obesity
                                                                                       obesity         inin in  isolated
                                                                                                                      isolated
                                                                                                               isolated                 popu-
                                                                                                                                       popu- popu- iposityiposity an
                                                                                                                                                          iposity         and
                                                                                                                                                                          and  d body bodyfat
                                                                                                                                                                                     body        fatfatdistribution.
                                                                                                                                                                                                            distribution.
                                                                                                                                                                                                           distribution.             Premenopausal
                                                                                                                                                                                                                                           Premenopausal
                                                                                                                                                                                                                                      Premenopausal                             females
                                                                                                                                                                                                                                                                                 females   females
       lations (64,
       lations
     lations             (64, 65).
                        (64,       65).
                                  65).                                                                       ,                                             tend to
                                                                                                                                                           tend
                                                                                                                                                          tend     totohave
                                                                                                                                                                         have
                                                                                                                                                                           haveincreased
                                                                                                                                                                                      increased
                                                                                                                                                                                         increasedlower      lower
                                                                                                                                                                                                                lowerbody body
                                                                                                                                                                                                                             body     or
                                                                                                                                                                                                                                      or or sc sc
                                                                                                                                                                                                                                            sc     adiposity,
                                                                                                                                                                                                                                                         adiposity,
                                                                                                                                                                                                                                                   adiposity,                   whereas
                                                                                                                                                                                                                                                                              whereas     whereas      0
              In addition
             In     addition
                    additionto         totoits
                                             itsitswell-known
                                                   well-known
                                                      well-knowneffects        effects
                                                                                   effects    onon
                                                                                              on     blood
                                                                                                    blood blood       pressure,
                                                                                                                           pressure,
                                                                                                                     pressure,               thethe males
                                                                                                                                            the           males
                                                                                                                                                          males and    and
                                                                                                                                                                       andpostmenopausal
                                                                                                                                                                                   postmenopausalfemales
                                                                                                                                                                                 postmenopausal                        females
                                                                                                                                                                                                                          females        tend
                                                                                                                                                                                                                                         tend  tend  to
                                                                                                                                                                                                                                                      to to  have
                                                                                                                                                                                                                                                              have  have  increased
                                                                                                                                                                                                                                                                          increased  increased
      RASinfluences  influences
                     influencesadipose       adipose
                                              adiposetitissue    tissuedevelopment.
                                                                 ssue        development.
                                                                                development.                Components
                                                                                                                   Components
                                                                                                            Components                          of
                                                                                                                                                of of upper
                                                                                                                                                          upper body
                                                                                                                                                          upper         bodyor
                                                                                                                                                                       body           ororvisceral
                                                                                                                                                                                              visceraladiposity.
                                                                                                                                                                                            visceral             adiposity.
                                                                                                                                                                                                               adiposity.           Whereas
                                                                                                                                                                                                                                          Whereas
                                                                                                                                                                                                                                     Whereas                 circulating
                                                                                                                                                                                                                                                                     circulating
                                                                                                                                                                                                                                                               circulating                   sex
                                                                                                                                                                                                                                                                                             sex sex
      tthe
       the he RAS
                RASsuch       such
                               suchasas   asAGTAGT
                                                 AGTanand     and
                                                               d an  angiotensin
                                                                        angiotensin
                                                                         giotensin IIIIare           II
                                                                                                     areare  induced
                                                                                                           induced    induced         during
                                                                                                                                     durvlg  duringsteroids
                                                                                                                                                          steroids or
                                                                                                                                                          steroids         orordifferential
                                                                                                                                                                                    differentialsteroid
                                                                                                                                                                                  differential              steroid
                                                                                                                                                                                                               steroid     receptor
                                                                                                                                                                                                                               receptor
                                                                                                                                                                                                                           receptor            expression
                                                                                                                                                                                                                                                      expression
                                                                                                                                                                                                                                               expression                  maymay          con-con-
                                                                                                                                                                                                                                                                                           con-        0
      adipogenesis (64).
      adipogenesis
      adipogenesis                    (64).
                                       (64).Angiotensin
                                                  Angiotensin
                                                   AngiotensinIIIIIIpromotes        promotes
                                                                                      promotes          adipocyte
                                                                                                             adipocyte
                                                                                                        adipocyte                    growth
                                                                                                                                    growth growth tribute tribute to
                                                                                                                                                          tribute       totothis
                                                                                                                                                                              this
                                                                                                                                                                                thissexual
                                                                                                                                                                                        sexual
                                                                                                                                                                                           sexualdimorphism,
                                                                                                                                                                                                       dimorphism,
                                                                                                                                                                                                          dimorphism,             adipose
                                                                                                                                                                                                                                        adipose
                                                                                                                                                                                                                                  adipose            tissue-specific
                                                                                                                                                                                                                                                      ti ssue tissue-specific
                                                                                                                                                                                                                                                                     -specific sex           sexsex    0
                                                                                                                                                                                                                                                                                                       a
      andd differentiation,
      and
      an         differentiation,both
                differentiation,                   both
                                                      bothdirectly
                                                             directly
                                                                 directly      byby
                                                                              by      promoting
                                                                                           promoting
                                                                                     promoting               lilipogenesis
                                                                                                                        lipogenesis
                                                                                                                  pogenesis                 and
                                                                                                                                           an     d and steroid
                                                                                                                                                          steroid metabolism
                                                                                                                                                          steroid         metabolismmay
                                                                                                                                                                         metabolism                  maymayalsoalsoalsoplay playaa role.
                                                                                                                                                                                                                         play          arole:role. Cytochrome
                                                                                                                                                                                                                                                         Cytochrome
                                                                                                                                                                                                                                                    Cytochrome                          P450-
                                                                                                                                                                                                                                                                                         P450  P450-- 0
     iindirectly
      indirectly
          ndirectly            by
                                bystimulating
                               by      stimulatingprostaglandin
                                     stimulating                   prostaglandin
                                                                prostaglandin                 synthesis
                                                                                                     synthesis
                                                                                               synthesis              (64).
                                                                                                                       (64).(64).    Angio-
                                                                                                                                     Angio- Angio- dependent
                                                                                                                                                          dependent aromatase
                                                                                                                                                          dependent                aromataseand
                                                                                                                                                                                 aromatase                anand
                                                                                                                                                                                                              d 173}ISD
                                                                                                                                                                                                                      173}ISD
                                                                                                                                                                                                                   17~3HSD           areare
                                                                                                                                                                                                                                     are      twotwo
                                                                                                                                                                                                                                              two       enzymes
                                                                                                                                                                                                                                                        enzymes  enzymes           thatthat
                                                                                                                                                                                                                                                                                 that         are are
                                                                                                                                                                                                                                                                                             are
      tensin IIIIIIfrom
      tensin
    tensuz                 from
                              frommature
                                       mature
                                         mature         adipocytes,
                                                           adipocytes,
                                                       adipocytes,               however,
                                                                                       however,
                                                                                however,              may   may    inhibit
                                                                                                                   u~lubitinhibit    further
                                                                                                                                    further  furtherhighlyhighly expressed
                                                                                                                                                          highly        expressed
                                                                                                                                                                         expressedinininadipose         adipose
                                                                                                                                                                                                          adiposetissue  tissue
                                                                                                                                                                                                                            tissuestromal
                                                                                                                                                                                                                                        stromal
                                                                                                                                                                                                                                            stromal          cells
                                                                                                                                                                                                                                                             cells cells  and
                                                                                                                                                                                                                                                                          an      dand   prea-
                                                                                                                                                                                                                                                                                         prea-prea-    C
                                                                                                                                                                                                                                                                                                      -o
    rrecruitment
      recruitment
           ecruitrnent            of
                                   ofofpreadipocytes
                                           preadipocytes
                                         preadipocytes                 (64).
                                                                        (64).(64).  Angiotensin
                                                                                        Angiotensin
                                                                                    Angiotensin                 IIII binds
                                                                                                                       binds
                                                                                                                        II binds       recep-
                                                                                                                                       recep- recep- dipocytes.
                                                                                                                                                          dipocytes. Aromatase
                                                                                                                                                          dipocytes.             Aromatase
                                                                                                                                                                                  Aromatasemediates       mediates
                                                                                                                                                                                                             mediatesthe     thethe  conversion
                                                                                                                                                                                                                                           conversion
                                                                                                                                                                                                                                     conversion                    of an
                                                                                                                                                                                                                                                                   of    of
                                                                                                                                                                                                                                                                         androgens
                                                                                                                                                                                                                                                                                 androgens
                                                                                                                                                                                                                                                                                drogens
     tors on
     tors
    tors         onnot    notonly
                         not       onlyadipocytes
                                  only         adipocytesbut
                                             adipocytes               butbut  also
                                                                              alsoalso  stromovascular
                                                                                            stromovascular
                                                                                        stromovascular                          cells
                                                                                                                                cells cells and
                                                                                                                                           an     dand tto     estrogens:
                                                                                                                                                                estrogens:an
                                                                                                                                                            o estrogens:               androstenedione
                                                                                                                                                                                         androstenedione
                                                                                                                                                                                           drostenedione                   to to
                                                                                                                                                                                                                           to   estrone
                                                                                                                                                                                                                                     estrone
                                                                                                                                                                                                                                estrone            andand
                                                                                                                                                                                                                                                   and         testosterone
                                                                                                                                                                                                                                                                      testosterone
                                                                                                                                                                                                                                                               testosterone                     to 3to
                                                                                                                                                                                                                                                                                               to
   nerve terminals,
   nerve
   nerve               terminals,thus
                      ternlinals,                thusaffecting
                                              thus          affecting
                                                         affecting            adipose
                                                                                   adipose
                                                                              adipose           tissue
                                                                                                tissuetissue    physiology
                                                                                                                        physiology
                                                                                                                physiology                    by by estradiol.
                                                                                                                                              by          estradiol. 17~3HSD
                                                                                                                                                          estradiol.           17/3HSD
                                                                                                                                                                                17/3HSDmediates      mediates
                                                                                                                                                                                                       mediates          the
                                                                                                                                                                                                                        the the  conversion
                                                                                                                                                                                                                                    conversion
                                                                                                                                                                                                                               conversion                   ofof of weak
                                                                                                                                                                                                                                                                   weak  weak       anandro-andro-0
                                                                                                                                                                                                                                                                                           dro-
    altering blood
    altering
    alternlg              bloodflow
                         blood        flflow
                                         owand     and
                                                  an   d SNSSNSactivity
                                                          SNS          activity(64).
                                                                     activity        (64).
                                                                                        (64).   Angiotensin
                                                                                                   Angiotensin
                                                                                              Angiotensin                     IIII n~lubits
                                                                                                                                    inhibits
                                                                                                                                     II inhibits gens     gens or  or
                                                                                                                                                                   orestrogens
                                                                                                                                                                          estrogens
                                                                                                                                                                           estrogenstotototheir         their
                                                                                                                                                                                                          theirmoremore
                                                                                                                                                                                                                      more    potent
                                                                                                                                                                                                                                   potent
                                                                                                                                                                                                                              potent           counterparts:
                                                                                                                                                                                                                                                     counterparts:
                                                                                                                                                                                                                                               counterparts:                         andro-
                                                                                                                                                                                                                                                                                    an     dro-andro-
   lilipolysis,
           polysis, promotes  promotes
                               promoteslipogenesis, lilipogenesis,
                                                        pogenesis,              decreases
                                                                                   decreasesinsL~lin
                                                                                decreases             insulin-dependent
                                                                                                          insulin-dependent
                                                                                                                          dependent                      stenedione toto
                                                                                                                                                         stenedione
                                                                                                                                                         stenedione                 totestosterone
                                                                                                                                                                                         testosterone
                                                                                                                                                                                          testosteroneand            andand  estrone
                                                                                                                                                                                                                                 estrone
                                                                                                                                                                                                                             estrone           to
                                                                                                                                                                                                                                                to to
                                                                                                                                                                                                                                                    estradiol.
                                                                                                                                                                                                                                                             estradiol.
                                                                                                                                                                                                                                                      estradiol.                 Expres-
                                                                                                                                                                                                                                                                                 Expres-   Expres-     a
    glucose uptake,
   glucose               uptake,
                         uptake,an        and
                                            and    increases
                                                      increaseshepatic
                                                d increases             hepatic
                                                                           hepatic      gluconeogenesis
                                                                                             gluconeogenesis
                                                                                        gluconeogenesis                           anddand
                                                                                                                                  an       gly-gly- sion
                                                                                                                                           gly-          sion of   of 173HSD
                                                                                                                                                                          173HSD
                                                                                                                                                                          17~3HSD isis           is decreased
                                                                                                                                                                                                       decreasedrelative
                                                                                                                                                                                                       decreased              relative
                                                                                                                                                                                                                                relativetototoaromatase        aromatase
                                                                                                                                                                                                                                                         aromatase                        in sc
                                                                                                                                                                                                                                                                                         in    in scati)w
                                                                                                                                                                                                                                                                                               sc
                                                                                                                                                                                                                                                                                                       0-
    cogenolysis (64).
   cogenolysis                    (64).Furthermore,
                                             Furthermore,
                                              Furthermore,the             thethe  adipose
                                                                                      adipose
                                                                                 adipose          tissue
                                                                                                       tissue
                                                                                                  tissue          RAS
                                                                                                                  RAS    RAS     regulates
                                                                                                                                       regulates aadipose
                                                                                                                               regulates                  adipose
                                                                                                                                                             dipose tissuetitissue
                                                                                                                                                                              ssue but   but
                                                                                                                                                                                           butincreased
                                                                                                                                                                                                   increasedrelative
                                                                                                                                                                                                 nlcreased                relative
                                                                                                                                                                                                                       relative         to to
                                                                                                                                                                                                                                        to    aromatase
                                                                                                                                                                                                                                                    aromatase
                                                                                                                                                                                                                                              aromatase                  in visceral
                                                                                                                                                                                                                                                                         in      visceral
                                                                                                                                                                                                                                                                                    in visceral
   tthe
    the   he expression
                expressionof
               expression                ofofadipose
                                                 adiposetissue-derived
                                               adipose           ti tissue-derived
                                                                    ssue -derived endocrine           endocrine
                                                                                                 endocrnze                 factors
                                                                                                                           factors  factors  in- in- aadipose
                                                                                                                                             in-          adipose
                                                                                                                                                             dipose tissue tissue(71,
                                                                                                                                                                          tissue          (71,72).
                                                                                                                                                                                         (71,      72).The
                                                                                                                                                                                                  72).      The
                                                                                                                                                                                                              Theratioratio
                                                                                                                                                                                                                        ratioof ofof173FISD
                                                                                                                                                                                                                                         173FISD
                                                                                                                                                                                                                                     17(3HSD                 tototo aromatase
                                                                                                                                                                                                                                                                         aromatase
                                                                                                                                                                                                                                                                    aromatase                   isis isn~
   cluding prostacyclin,
   cluding
   cluding                prostacyclin,nitric
                          prostacyclin,                  nitricoxide,
                                                       nitric          oxide,PAI-1,
                                                                    oxide,         PM-1,
                                                                                       PM-1,     and
                                                                                                 anandd leptin
                                                                                                           leptin leptin   (64,
                                                                                                                            (64,(64,    65).
                                                                                                                                        65). 65). positively
                                                                                                                                                          positively correlated
                                                                                                                                                          positively            correlated
                                                                                                                                                                                 correlatedwith          with
                                                                                                                                                                                                           withcentral
                                                                                                                                                                                                                    central
                                                                                                                                                                                                                       central     adiposity,
                                                                                                                                                                                                                                        adiposity,
                                                                                                                                                                                                                                   adiposity,                 implicating
                                                                                                                                                                                                                                                                    implicating
                                                                                                                                                                                                                                                             implicating                      in- in-
                                                                                                                                                                                                                                                                                              in-      a
                                                                                                                                                                                                                                                                                                       0,
             Murine
             Murine
             M   urine models    modelsof
                                models            ofofincreased
                                                          increasedand
                                                        increased              anand d decreased
                                                                                             decreased
                                                                                         decreased                 AGT
                                                                                                                    AGT   AGT      expres-
                                                                                                                                   expres-expres- creased creased local
                                                                                                                                                          creased         local
                                                                                                                                                                            localan    androgen
                                                                                                                                                                                         androgen
                                                                                                                                                                                           drogen production production
                                                                                                                                                                                                               production           in in
                                                                                                                                                                                                                                    in     visceral
                                                                                                                                                                                                                                                  visceral
                                                                                                                                                                                                                                           visceral              adipose
                                                                                                                                                                                                                                                                adiposeadipose          tissue
                                                                                                                                                                                                                                                                                        tissue tissue  co
   sion support
   sion            supportaacausal
                  support                     causalrole
                                             causal         roleroleforforfor   the
                                                                                 thethe  adipose
                                                                                              adipose
                                                                                          adipose            tissue
                                                                                                               tissue tissue      RAS
                                                                                                                                   RAS    RAS  in in((71,
                                                                                                                                               in                 72).Furthermore,
                                                                                                                                                            71, 72).          Furthermore,mice
                                                                                                                                                                              Furthermore,                   mice
                                                                                                                                                                                                                mice     with
                                                                                                                                                                                                                        with with   targeted
                                                                                                                                                                                                                                         targeted
                                                                                                                                                                                                                                   targeted               ablation
                                                                                                                                                                                                                                                          ablation ablation         of aro-
                                                                                                                                                                                                                                                                                    of       of aro-
                                                                                                                                                                                                                                                                                           aro-        N
                                                                                                                                                                                                                                                                                                       01
   obesity and
   obesity
   obesity                and
                           andhypertension.
                                      hypertension.Mice
                                     hypertension.                    MiceMice       with
                                                                                    withwith    targeted
                                                                                                     targeted
                                                                                                targeted               deletion
                                                                                                                        deletion deletion     of
                                                                                                                                               of of rn matase
                                                                                                                                                        mataseatase an   and
                                                                                                                                                                          and       humans
                                                                                                                                                                                      humanswith
                                                                                                                                                                               d htunans                   with
                                                                                                                                                                                                        with       naturally
                                                                                                                                                                                                                       naturally
                                                                                                                                                                                                                    naturally          occurring
                                                                                                                                                                                                                                               occurring
                                                                                                                                                                                                                                        occurring                  mutations
                                                                                                                                                                                                                                                                           mutations
                                                                                                                                                                                                                                                                   mutations                   in Nin
                                                                                                                                                                                                                                                                                               n1      03

   AGT
   AGT
   AGThave           have
                     havedecreased
                                 decreased
                                  decreasedblood        blood
                                                          blood       pressure
                                                                         pressure
                                                                     pressure            andand
                                                                                         and      adipose
                                                                                                  adiposeadipose        tissue
                                                                                                                        tissue    tissue mass
                                                                                                                                         mass     mass aromatase
                                                                                                                                                         aromatase have
                                                                                                                                                         aromatase               have
                                                                                                                                                                                    haveincreased
                                                                                                                                                                                              increased
                                                                                                                                                                                                increased            visceral
                                                                                                                                                                                                                        visceral
                                                                                                                                                                                                                     visceral         adiposity,
                                                                                                                                                                                                                                            adiposity,
                                                                                                                                                                                                                                      adiposity,                  insulin
                                                                                                                                                                                                                                                                  insulnlinsulin        resis-
                                                                                                                                                                                                                                                                                         resis-resis-  oo
                                                                                                                                                                                                                                                                                                       J
((68),             whereas mice
                   whereas
          68), whereas                 mice
                                        micewifli  with
                                                    withtransgenic
                                                              transgenic
                                                                transgenicoverexpression
                                                                                      overexpression
                                                                                         overexpression                    of of   AGT
                                                                                                                                   AGT   AGT   inin in tance,
                                                                                                                                                          tance, dyslipidemia,
                                                                                                                                                          tance,      dyslipidemia,
                                                                                                                                                                       dyslipidemia,and                and
                                                                                                                                                                                                         andhepatichepatic
                                                                                                                                                                                                               hepatic         steatosis
                                                                                                                                                                                                                                    steatosis
                                                                                                                                                                                                                                steatosis           (73-76).
                                                                                                                                                                                                                                                    (73-76).(73-76).      Thus,
                                                                                                                                                                                                                                                                          Thus,     Thus,    ad-ad-
                                                                                                                                                                                                                                                                                             ad-      00
                                                                                                                                                                                                                                                                                                       co
                                                                                                                                                                                                                                                                                                       N
                                                                                                                                                                                                                                                                                                       co
                                                                                                                                                                                                                                                                                                       W
   adipose tissue
   adipose
  adipose                  titissue
                               ssue have  have
                                           haveincreased increasedblood
                                                       increased              bloodblood     pressure
                                                                                                 pressure
                                                                                             pressure                and
                                                                                                                     an    dand   adipose
                                                                                                                                  adipose adipose ipose ipose titissuetissue
                                                                                                                                                                        ssue isis     is anan
                                                                                                                                                                                            animportant
                                                                                                                                                                                                  importantsite
                                                                                                                                                                                                 important               sitesite for
                                                                                                                                                                                                                                  forfor   both
                                                                                                                                                                                                                                           both  both   metabolism
                                                                                                                                                                                                                                                                metabolism
                                                                                                                                                                                                                                                         metabolism                         and
                                                                                                                                                                                                                                                                                           an    dand  c~
                                                                                                                                                                                                                                                                                                       c.n
                                                                                                                                                                                                                                                                                                       0•
   titissue
   tissue  ssue mass   mass(69).
                       mass        (69).
                                    (69).InIn    Inaddition,
                                                      addition,
                                                        addition,mice      mice
                                                                              micewith  with
                                                                                           with    transgenic
                                                                                                       transgenic
                                                                                                   transgenic                    amplifi-
                                                                                                                                        amplifi- secretion
                                                                                                                                  anlplifi-             secretion of
                                                                                                                                                        secretion             of
                                                                                                                                                                               ofsexsex
                                                                                                                                                                                     sexsteroids.
                                                                                                                                                                                             steroids.
                                                                                                                                                                                              steroids.                                                                                               •
                                                                                                                                                                                                                                                                                                      .<
                                                                                                                                                                                                                                                                                                      co
   cation of
   cation
  cation               of glucocorticoids
                       of     glucocorticoidsdue
                             glucocorticoids                   due
                                                                 duetototooverexpression
                                                                                  overexpression
                                                                              overexpression                       113-hydroxy-
                                                                                                                         113-hydroxy-
                                                                                                                   11(3-hydroxy-                                                                                                                                                                       m
  steroid dehydrogenase
  steroid
  steroid                dehydrogenasetype
                         dehydrogenase                          type11 1(11pHSD1)
                                                             type               (11pHSD1)
                                                                           (11~3HSD1)                   in in
                                                                                                       in      adipose
                                                                                                               adiposeadipose          tissue
                                                                                                                                            tissue
                                                                                                                                       tissue
  develop hypertension
  develop
  develop                  hypertensionassociated
                           hyperte~lsion                    associatedwith
                                                          associated                  with
                                                                                   with      activation
                                                                                                  activation
                                                                                              activation                of
                                                                                                                         of the of
                                                                                                                                 the the RAS
                                                                                                                                          RAS           Enzymes involved
                                                                                                                                                RAS E~zzy~nes                i~avolved in       in the tlae metabolism
                                                                                                                                                                                                               metabolism of             of glucocorticoids
                                                                                                                                                                                                                                              glucocorticoids                                         0
                                                                                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                                                                                      0
 iincluding
  including
         ncludu1g increased     increasedplasma
                               increased                 plasmaAGT,
                                                      plasma               AGT,       angiotensin
                                                                                      an   angiotensin
                                                                                           giotensin                 II, an
                                                                                                                    II,     II,
                                                                                                                            and    dand aldo-
                                                                                                                                        aldo-aldo- Attention   Attention
                                                                                                                                                               Attention            has
                                                                                                                                                                                      hasrecently
                                                                                                                                                                                    has        recentlyfocused
                                                                                                                                                                                             recently               focusedonon
                                                                                                                                                                                                                focused                  adipose
                                                                                                                                                                                                                                              adipose
                                                                                                                                                                                                                                         adipose               tissue-specific
                                                                                                                                                                                                                                                                    tissue-specific
                                                                                                                                                                                                                                                                ti ssue       -specific               J

  sterone (70).
  sterone
 sterone                  (70).This
                         (70).       This
                                       Thisisisisnot  notnotsurprising
                                                                 surprising
                                                               surprising              because
                                                                                            because
                                                                                        because           glucocorticoids
                                                                                                                   glucocorticoids rregulation
                                                                                                            glucocorticoids                             regulation
                                                                                                                                                            egulation of         ofglucocorticoid
                                                                                                                                                                                        glucocorticoidmetabolism
                                                                                                                                                                                      glucocorticoid                     metabolism
                                                                                                                                                                                                                      metabolism                (77,
                                                                                                                                                                                                                                                 (77,(77, 78).
                                                                                                                                                                                                                                                            78).78).  This
                                                                                                                                                                                                                                                                      This This      titissue-
                                                                                                                                                                                                                                                                                           tissue-
                                                                                                                                                                                                                                                                                         ssue      - eam
                                                                                                                                                                                                                                                                                                      C
  are known
  are
  are           knownto
               known              totoincrease
                                          increaseadipose
                                         uzcrease               adipose
                                                              adipose           tissue
                                                                                     tissue
                                                                                  ti ssue      expression
                                                                                                     expression
                                                                                                expression                    ofof AGT.
                                                                                                                                      ofAGT.AGT. specific
                                                                                                                                                        specific glucocorticoid
                                                                                                                                                                          glucocorticoid
                                                                                                                                                                           glucocorticoidmetabolism          metabolism
                                                                                                                                                                                                              metabolism             isisis primarily
                                                                                                                                                                                                                                                 primarily
                                                                                                                                                                                                                                           primarily                  determined
                                                                                                                                                                                                                                                                           determined
                                                                                                                                                                                                                                                                     determined                       C
                                                                                                                                                                                                                                                                                                      m
  Thus, adipocyte-derived
  Thus,
  Thus,                adipocyte-derivedcomponents
                      adipocyte-derived                          components
                                                                     components              of
                                                                                             of of  thethe
                                                                                                    the     RAS      RAS    may
                                                                                                                            may     may   play
                                                                                                                                          play    play bbyy the the
                                                                                                                                                                the enzyme
                                                                                                                                                                       enzyme1131ISD1,
                                                                                                                                                                      enzyme               1131ISD1,which
                                                                                                                                                                                          11(3HSD1,                which
                                                                                                                                                                                                                     whichcatalyzes
                                                                                                                                                                                                                               catalyzes
                                                                                                                                                                                                                                  catalyzesthe         thetheconversion
                                                                                                                                                                                                                                                                 conversion
                                                                                                                                                                                                                                                                     conversion                of
                                                                                                                                                                                                                                                                                               of ofN
 iimportant
  important
        mportant autocrine,       autocrine,             paracrine,
                                                             paracrine,           and dand endocrine
                                                                                                   endocrine          rolesroles      in thethein thehormonally                                                                                                                                       0
                                                                                                                                                                                                                                                                                                      0
                                autocrine,               paracrine,              an        endocrine                  roles           in                hormonally inactive
                                                                                                                                                        hormonally                     inactive113-ketoglucocorticoid
                                                                                                                                                                                      inactive              113-ketoglucocorticoid
                                                                                                                                                                                                            11/3-ketoglucocorticoid                                 metabolites
                                                                                                                                                                                                                                                                          metabolites
                                                                                                                                                                                                                                                                     metabolites
                                                                                                                                                                                                                                                                                                      (.0
  pathogenesis of
  pathogenesis
  pafllogenesis                      ofofobesity,
                                             obesity,insulin
                                          obesity,           insulin
                                                                insulinresistance,
                                                                              resistance,
                                                                                 resistance,          and
                                                                                                     an   and
                                                                                                          d     hypertension.
                                                                                                                        hypertension. ((cortisone
                                                                                                                hypertension.                           (cortisone
                                                                                                                                                           cortisone inin        inhumans
                                                                                                                                                                                     humans
                                                                                                                                                                                       humansand        andand11-dehydrocorticosterone
                                                                                                                                                                                                                     11-dehydrocorticosterone
                                                                                                                                                                                                                 11-dehydrocorticosterone                                     in
                                                                                                                                                                                                                                                                              in mice)    in mice)
                                                                                                                                                                                                                                                                                        mice)
                                                                                                                                                        to hormonally
                                                                                                                                                        to     hormonally
                                                                                                                                                               hormonallyactive          active
                                                                                                                                                                                           active11(3-hydroxylated
                                                                                                                                                                                                        113-hydroxylated
                                                                                                                                                                                                          113-hydroxylated                     metabolites
                                                                                                                                                                                                                                                    metabolites
                                                                                                                                                                                                                                               metabolites                    (cortisol
                                                                                                                                                                                                                                                                             (cortisol   (cortisol
               Enzymes Involved
               Enzymes
              Enzymes                  Involvedin
                                       Involved                inthe
                                                              in     theMetabolism
                                                                     the      Metabolism
                                                                              Metabolism ofof                  of
                                                                                                                Steroid
                                                                                                                      Steroid
                                                                                                                      Steroid                          iin n humans
                                                                                                                                                               humansand
                                                                                                                                                               humans             and
                                                                                                                                                                                  an   d corticosterone
                                                                                                                                                                                             corticosterone
                                                                                                                                                                                            corticosterone               inininmice).
                                                                                                                                                                                                                                    mice).
                                                                                                                                                                                                                                  mice).       1131-ISD1
                                                                                                                                                                                                                                                    1131-ISD1
                                                                                                                                                                                                                                                  11(3HSD1                 isis highly
                                                                                                                                                                                                                                                                                     highly
                                                                                                                                                                                                                                                                                       is highly
                                                              Hormones
                                                              Hormones
                                                              H   ormones                                                                               expressed
                                                                                                                                                        expressed
                                                                                                                                                       expressed                in
                                                                                                                                                                               inin   adipose
                                                                                                                                                                                       adipose
                                                                                                                                                                                     adipose            tissue,
                                                                                                                                                                                                           tissue,
                                                                                                                                                                                                        tissue,        particularly
                                                                                                                                                                                                                          particularly
                                                                                                                                                                                                                       particularly               in
                                                                                                                                                                                                                                                  in     visceral
                                                                                                                                                                                                                                                         in
                                                                                                                                                                                                                                                         visceralvisceral       adipose
                                                                                                                                                                                                                                                                                adipose   adipose
                                                                                                                                                        titissue
                                                                                                                                                        tissue
                                                                                                                                                            ssue (77,(77,
                                                                                                                                                                      (77,78).  78).
                                                                                                                                                                                78).Although
                                                                                                                                                                                          Although
                                                                                                                                                                                           Although11(3HSD1    11i
                                                                                                                                                                                                                 11i3HSD1 amplifies  amplifies
                                                                                                                                                                                                                                     amplifieslocal           local
                                                                                                                                                                                                                                                                localglucocor-
                                                                                                                                                                                                                                                                          glucocor-
                                                                                                                                                                                                                                                                            glucocor-
 Enzymes involved
Enzymes                      involved in         in thethe metabolism
                                                               metabolism of              of sex
                                                                                               sex steroids
                                                                                                       steroids                                        titicoid
                                                                                                                                                        ticoid        concentrations
                                                                                                                                                                      concentrationswithin
                                                                                                                                                             coid concentrations                         within
                                                                                                                                                                                                            within      adipose
                                                                                                                                                                                                                           adipose
                                                                                                                                                                                                                       adipose           tissue,
                                                                                                                                                                                                                                               tissue,
                                                                                                                                                                                                                                         tissue,          itit does
                                                                                                                                                                                                                                                                 does
                                                                                                                                                                                                                                                                  it does    notnot
                                                                                                                                                                                                                                                                             not          con-
                                                                                                                                                                                                                                                                                          con-  con-
             Although
             Although
             Although the           the
                                     theadrenal
                                             adrenal
                                               adrenalgland    gland
                                                                   gland     and
                                                                             an    and
                                                                                   d gonads
                                                                                       gonadsgonads      serve
                                                                                                         serve    serve   as the
                                                                                                                          as      the
                                                                                                                                    as the pri-pri-tribute
                                                                                                                                           pri-         tribute significantly
                                                                                                                                                        tribute         significantlytototosystemic
                                                                                                                                                                      sigxuficantly                      systemic
                                                                                                                                                                                                            systemicglucocorticoid
                                                                                                                                                                                                                               glucocorticoid
                                                                                                                                                                                                                           glucocorticoid                     concentrations.
                                                                                                                                                                                                                                                                    concentrations.
                                                                                                                                                                                                                                                              concentrations.
 mary
 mary
  mary source         sourceof
                    source          ofofcirculating
                                          circulating
                                             circulating             steroid
                                                                        steroid
                                                                    steroid          hormones,
                                                                                          hormones,
                                                                                     hormones,                 adipose
                                                                                                               adipose  adipose        tissue
                                                                                                                                      tissue  tissue Tissue    Tissue-specific
                                                                                                                                                               Tissue-specific
                                                                                                                                                                          -specific              dysregulation
                                                                                                                                                                                                  dysregulationof
                                                                                                                                                                                               dysregiilation                   ofofglucocorticoid
                                                                                                                                                                                                                                          glucocorticoid
                                                                                                                                                                                                                                       glucocorticoid                        metabo-
                                                                                                                                                                                                                                                                              metabo- metabo-
 expresses aaafull
 expresses
 expresses                        full
                                   fullarsenal
                                             arsenalof
                                           arsenal           ofofenzymes
                                                                   enzymes
                                                                      enzymesfor        forforactivation,
                                                                                                     activation,
                                                                                                activation,                  intercon-
                                                                                                                                     intercon- lism
                                                                                                                             intercon-                 lism by    by 11 11/3HSD1
                                                                                                                                                                               f3HSD1
                                                                                                                                                                                f3HSD1hashas      has     been
                                                                                                                                                                                                       been been     implicated
                                                                                                                                                                                                                       implicated
                                                                                                                                                                                                                  implicated             inininaavariety
                                                                                                                                                                                                                                                    variety
                                                                                                                                                                                                                                                    a variety         ofofcommon
                                                                                                                                                                                                                                                                             of
                                                                                                                                                                                                                                                                              common   common
 version, and
 version,
 version,                  and
                          an     d inactivation
                                      inactivationof
                                    inactivation                 ofofsteroid
                                                                          steroid
                                                                       steroid         hormones
                                                                                            hormones
                                                                                        hormones                (71,
                                                                                                                  (71,(71,   72).
                                                                                                                              72).72).    Tra-
                                                                                                                                          Tra-Tra- medical
                                                                                                                                                       medical
                                                                                                                                                       medical conditions   conditions
                                                                                                                                                                             conditionsincluding      including
                                                                                                                                                                                                        includingobesity,      obesity,diabetes,
                                                                                                                                                                                                                            obesity,                diabetes,
                                                                                                                                                                                                                                                diabetes,                hyperten-
                                                                                                                                                                                                                                                                                 hyperten-
                                                                                                                                                                                                                                                                         hyperten-
 ditionally the
 ditionally
 ditionally                    the
                                theprimary
                                       primary
                                         primarydeterminants   determinants
                                                           determinants                  of
                                                                                          of steroid
                                                                                                 of steroid
                                                                                                steroid            hormone
                                                                                                                    hormone  hormone        ac-
                                                                                                                                            ac- ac-sion,
                                                                                                                                                       sion, dyslipidernia,
                                                                                                                                                                   dyslipidernia,
                                                                                                                                                                    dyslipideinia,                    hypertension,
                                                                                                                                                                                                         hypertension,
                                                                                                                                                                                                       hypertension,                 cardiovascular
                                                                                                                                                                                                                                           cardiovascular
                                                                                                                                                                                                                                      cardiovascular                          disease,
                                                                                                                                                                                                                                                                                disease,  disease,
 tition
 tion      on were
                 werethought
                 were            thoughtto
                                thought             totobebebecirculating
                                                                    circulating
                                                                  circulating              free
                                                                                            freefree  steroidsteroid
                                                                                                       steroid              hormone
                                                                                                                             hormone hormonean         andd polycystic
                                                                                                                                                       and        polycysticovarian
                                                                                                                                                                 polycystic                ovariansyndrome
                                                                                                                                                                                          ovarian            syndrome
                                                                                                                                                                                                           syndrome            (77,(77,
                                                                                                                                                                                                                                 (77,    78).
                                                                                                                                                                                                                                           78).78). 113FISD1
                                                                                                                                                                                                                                                         113FISD1
                                                                                                                                                                                                                                                    11/3HSDl                     activity
                                                                                                                                                                                                                                                                                 activityactivity
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 69 of 132


  2664 J Clin
  2654 J Clin Endocrinol
              EndocrinolMetab,
         Clin Endocrinol Metab,
                          Metab,June
                                June
                                  June
                                     2004,
                                       2004,
                                     2004, 89(6):2548-2556
                                             89(6):2548-2556
                                           89(6):2648-2556                                                                                                           Kershaw and
                                                                                                                                                                     Kershaw
                                                                                                                                                                     Kershaw and
                                                                                                                                                                              andFlier
                                                                                                                                                                                  Flier•Adipose
                                                                                                                                                                                 Flier • Adipose
                                                                                                                                                                                         • Adipose
                                                                                                                                                                                                 Tissue
                                                                                                                                                                                                   Tissue
                                                                                                                                                                                                 7Yssue asas
                                                                                                                                                                                                        as an
                                                                                                                                                                                                           an an
                                                                                                                                                                                                               Endocrine
                                                                                                                                                                                                                 Endocrine
                                                                                                                                                                                                               Endocrine Organ
                                                                                                                                                                                                                            Organ
                                                                                                                                                                                                                         Organ


    iiss reduced
         reduced in
         reduced          ininliver
                                  liverand
                                liver      anandd enhanced
                                                       enhanced
                                                    enhanced            in
                                                                        in in visceral
                                                                                     visceral
                                                                                visceral           adipose
                                                                                                        adipose
                                                                                                   adipose            tissue
                                                                                                                      tissuetissue docrine
                                                                                                                                      docrine organ
                                                                                                                                      docrine      organ
                                                                                                                                                     organbut   but
                                                                                                                                                                  butperhaps
                                                                                                                                                                         perhaps
                                                                                                                                                                            perhaps         aa group
                                                                                                                                                                                                  a group
                                                                                                                                                                                                group          of
                                                                                                                                                                                                               of similar
                                                                                                                                                                                                                      of similar
                                                                                                                                                                                                                     sunilar         but but
                                                                                                                                                                                                                                     but      unique
                                                                                                                                                                                                                                              unique  unique
     of leptin-resistant
    of    leptin-resistant
          leptin-resistant                 Leprfa/Leprfa
                                             Lepr
                                           Lepr      fa/Leprfafa rats
                                                     fa/Lepr             rats
                                                                         rats and     and
                                                                                      an   d leptin-deficient
                                                                                                leptin-deficient endocrine
                                                                                                leptin-deficient                      endocrine organs.
                                                                                                                                      endocrine        organs.
                                                                                                                                                         organs.
     Lepth/Lep°b
    Lep°     b/Lep° v mice      mice (77,  (77, 78). 78). In In
                                                              In human
                                                                     humanidiopathic
                                                                     human                idiopathicobesity,
                                                                                         idiopathic                  obesity,
                                                                                                                obesity,
   11     pHSD1expression
          pHSD1
    11/3HSD1             expression
                          expressionan          and
                                                 and    activity
                                                           activityare
                                                    d activity          areare   also
                                                                                also  also  decreased
                                                                                                decreased
                                                                                           decreased              in liver
                                                                                                                 in      liver
                                                                                                                          in liver TheThe Future
                                                                                                                                      The    Futureofof
                                                                                                                                             Future         ofAdipose
                                                                                                                                                                 AdiposeTissue
                                                                                                                                                                 Adipose             Tissueasas
                                                                                                                                                                                     Tissue             asanananEndocrine
                                                                                                                                                                                                                     Endocrine
                                                                                                                                                                                                                     Endocrine        Organ   Organ
                                                                                                                                                                                                                                              Organ
    and
    and
    an   d increased
             increasedin
            increased              ininadipose
                                           adiposetissue
                                         adipose            tissue
                                                         ti ssue       and
                                                                       anand
                                                                           d are  areare   highlyhighly
                                                                                            highly       correlated
                                                                                                                 correlated
                                                                                                           correlated
    with
    with
    with totaltotaland
              total      and
                        an   d regional
                                   regionaladiposity
                                 regional             adiposity
                                                  adiposity          (77,
                                                                      (77,(77,  78).
                                                                                78).78).   Polymorphisms
                                                                                              Polymorphisms
                                                                                          Polymorphisms                       in in What
                                                                                                                             in
                                                                                                                                          What
                                                                                                                                          W hat isisisthe
                                                                                                                                                       the
                                                                                                                                                        thefuture
                                                                                                                                                             future
                                                                                                                                                               futureof    ofofadipose
                                                                                                                                                                               adipose
                                                                                                                                                                                   adipose       titissue
                                                                                                                                                                                                      tissue
                                                                                                                                                                                                    ssue       as as
                                                                                                                                                                                                              as    anan
                                                                                                                                                                                                                    an    endocrine
                                                                                                                                                                                                                               endocrine
                                                                                                                                                                                                                         endocrine             organ?
                                                                                                                                                                                                                                               organ?organ?
   tthe
    the
      he 11pHSD1
           11pHSD1gene           gene
                                   genehave have
                                              havebeen   beenlinked
                                                                  li linked
                                                                     nked to      to to  adiposity
                                                                                             adiposity        (79,                  Several
                                                                                                                                    Several
                                                                                                                                    Several       adipose
                                                                                                                                                   adipose
                                                                                                                                                  adipose         tissue-derived
                                                                                                                                                                   tissue-derived
                                                                                                                                                                 tissue      -derived               hormones
                                                                                                                                                                                                      hormones
                                                                                                                                                                                                   hormones              have
                                                                                                                                                                                                                        have  have been
                                                                                                                                                                                                                                   been   been identi-
                                                                                                                                                                                                                                                     identi-
                                                                                                                                                                                                                                               identi-
           11(3HSD1                                     been                              adiposity           (79,(79,    80).
                                                                                                                           80).80).
    Finally, pharmacological
    Finally,
   Finally,         pharmacological
                    pharmacologicalinhibition          inhibition
                                                          inhibition        of of
                                                                            of     11pHSD1
                                                                                  11(3HSD111pHSD1       inin humans
                                                                                                                in
                                                                                                                humans humans fied, fied, butbut
                                                                                                                                             buteven even
                                                                                                                                                      eventhose thosefactors
                                                                                                                                                               those         factorsth
                                                                                                                                                                           factors         thatthat
                                                                                                                                                                                                at areareare  relatively
                                                                                                                                                                                                                   relatively
                                                                                                                                                                                                              relatively          well
                                                                                                                                                                                                                                   wellwell  charac-
                                                                                                                                                                                                                                                   charac-
                                                                                                                                                                                                                                              charac-
    increases insulin
    increases
    increases          insulin
                        insulinsensitivity
                                         sensitivity(81),
                                       sensitivity         (81),
                                                             (81),suggesting
                                                                      suggesting
                                                                        suggesting            aa potential
                                                                                                    potential
                                                                                                    a potential          ther-
                                                                                                                        ther-ther-  terized,
                                                                                                                                    terized,
                                                                                                                                    terized,       such
                                                                                                                                                    such
                                                                                                                                                  such       as
                                                                                                                                                             asas leptin,
                                                                                                                                                                    leptin,
                                                                                                                                                                  leptin,        require
                                                                                                                                                                                     require
                                                                                                                                                                                 require            further
                                                                                                                                                                                                         further
                                                                                                                                                                                                    further         evaluation
                                                                                                                                                                                                                           evaluation
                                                                                                                                                                                                                    evaluation              to
                                                                                                                                                                                                                                            to    more
                                                                                                                                                                                                                                                    to more
                                                                                                                                                                                                                                                  more
    apeutic role
    apeutic
    apeutic         rolefor
                   role       for11pHSD1
                            for       11pHSD1ixihibition
                                    11(3HSD1            inhibition
                                                           inhibition       inin inflthe
                                                                                      1ethe treatment
                                                                                                  treatment
                                                                                            treatment            of
                                                                                                                  of obe-  of obe-  precisely
                                                                                                                                    precisely
                                                                                                                                    precisely          define
                                                                                                                                                       define
                                                                                                                                                      define       fltheir
                                                                                                                                                                      their
                                                                                                                                                                       leir physiological
                                                                                                                                                                                   physiological
                                                                                                                                                                                physiological                     roles.
                                                                                                                                                                                                                     roles.
                                                                                                                                                                                                                roles.        In
                                                                                                                                                                                                                             I~Z  Inaddition
                                                                                                                                                                                                                                          addition
                                                                                                                                                                                                                                    addition           to to
                                                                                                                                                                                                                                                       to
                                                                                                                         obe-
   sity and
   sity     and
            an   d insulin
                      insulinresistance.
                    insulin            resistance.
                                      resistance.
                                                                                                                                    known genes,
                                                                                                                                    known        genes,as
                                                                                                                                                 genes,      asasmany
                                                                                                                                                                   manyas      asas40%
                                                                                                                                                                                    40%40%     ofofof expressed
                                                                                                                                                                                                          expressed
                                                                                                                                                                                                     expressed             genes
                                                                                                                                                                                                                          genesgenes  inin adipose
                                                                                                                                                                                                                                             in
                                                                                                                                                                                                                                             adipose
                                                                                                                                                                                                                                                  adipose
         The importance
         The
         The     importance
                 importanceof             ofofadipose
                                                 adiposetissue
                                               adipose             tissue
                                                               ti ssue      glucocorticoid
                                                                                  glucocorticoid
                                                                              glucocorticoid                   metabo-
                                                                                                              metabo- metabo- titissue
                                                                                                                                    tissue     are
                                                                                                                                               arenovel
                                                                                                                                        ssue are      novel
                                                                                                                                                       novelgenes,
                                                                                                                                                                 genes,
                                                                                                                                                                  genes,aizd  and
                                                                                                                                                                                and20-30%
                                                                                                                                                                                        20-30%
                                                                                                                                                                                           20-30%of        ofof  these
                                                                                                                                                                                                                    these
                                                                                                                                                                                                                these       maymay
                                                                                                                                                                                                                           maybe     bebe   secreted
                                                                                                                                                                                                                                                 secreted
                                                                                                                                                                                                                                            secreted
                                                                                                                                                                                                                                                            00
   lism by
  lism      by 11 11/3HSD1
                         pHSD1
                         pHSD1isisisrevealed revealed
                                              revealed      bybyby   experiments
                                                                       experiments
                                                                  experiments                  ininmarine
                                                                                                     in
                                                                                                      murine
                                                                                                          murine       mod-
                                                                                                                       mod-  mod-   proteins
                                                                                                                                    proteins
                                                                                                                                    proteins       (86).
                                                                                                                                                     (86).
                                                                                                                                                  (86).      The
                                                                                                                                                              The
                                                                                                                                                            The       continued
                                                                                                                                                                        continued
                                                                                                                                                                    continued                identification
                                                                                                                                                                                               identification
                                                                                                                                                                                           identification                and
                                                                                                                                                                                                                         an   and
                                                                                                                                                                                                                              d   characteriza-
                                                                                                                                                                                                                                        characteriza-
                                                                                                                                                                                                                                 characteriza-              00
                                                                                                                                    tition  of  these
                                                                                                                                                these
                                                                                                                                        on ofthese        novel
                                                                                                                                                           novel
                                                                                                                                                          novel       genes
                                                                                                                                                                        genes
                                                                                                                                                                     genes        is
                                                                                                                                                                                 is is likely
                                                                                                                                                                                         likely
                                                                                                                                                                                     likely          to
                                                                                                                                                                                                    to to  reveal
                                                                                                                                                                                                             reveal
                                                                                                                                                                                                         reveal        further
                                                                                                                                                                                                                          further
                                                                                                                                                                                                                      hirther        insight
                                                                                                                                                                                                                                    insightinsight  into
                                                                                                                                                                                                                                                   into  into
   els of
  els     of increased
               increased or
               increased           orordecreased
                                         decreased
                                          decreased11(3HSD1 11pHSD1
                                                              11pHSD1             expression.
                                                                                       expression.
                                                                                 expression.                Mice
                                                                                                           Mice  Mice    with
                                                                                                                        with  with                                                                                                                          00
                                                                                                                             have tthe
                                                                                                                                    the    endocrine
                                                                                                                                           endocrinefunction
                                                                                                                                       he endocrine          function
                                                                                                                                                               functionof      ofofadipose
                                                                                                                                                                                     adipose
                                                                                                                                                                                        adipose       titissue
                                                                                                                                                                                                            tissue
                                                                                                                                                                                                          ssue      and
                                                                                                                                                                                                                    an  dand thethe
                                                                                                                                                                                                                            the     relationship
                                                                                                                                                                                                                                          relationship
                                                                                                                                                                                                                                   relationship              w
  ttransgenic
   transgenic
      ransgenic overexpression
                           overexpressionof
                         overexpression                  of of11pHSD1
                                                                  11pHSD1
                                                              11(3HSD1                 inininadipocytes
                                                                                                   adipocytes
                                                                                             adipocytes                 have
                                                                                                                        have                                                                                                                                 0.
                                                                                                                                                                                                                                                             a
                                                                                                                                                                                                                                                             m
  normal serum
  normal            serumglucocorticoids
                                     glucocorticoids               and and
                                                                       d HPA      HPA      axis                                     between
                                                                                                                                    between
                                                                                                                                    between         energy
                                                                                                                                                     energy
                                                                                                                                                    energy        homeostasis
                                                                                                                                                                    homeostasis
                                                                                                                                                                  homeostasis                  and
                                                                                                                                                                                               an   and
                                                                                                                                                                                                     d other other
                                                                                                                                                                                                          other       physiological
                                                                                                                                                                                                                          physiological
                                                                                                                                                                                                                      physiological                sys-
                                                                                                                                                                                                                                                   sys- sys- a
                                                                                                                                                                                                                                                             0.
  normal           serum           glucocorticoids                an        HPA            axisaxis  function
                                                                                                           function
                                                                                                     function              but but tems. Additional
                                                                                                                           but
  have elevated
  have
  have        elevatedlocal
              elevated           localglucocorticoid
                                local       glucocorticoidconcentrations
                                           glucocorticoid               concentrations
                                                                           concentrations                inin adipose
                                                                                                                adipose
                                                                                                                in adipose hibution tems. Additional
                                                                                                                                    tems.      Additionalstudies   studies
                                                                                                                                                                     studiesare    areare  also
                                                                                                                                                                                           alsoalso   required
                                                                                                                                                                                                          required
                                                                                                                                                                                                     required          to
                                                                                                                                                                                                                        to clarify
                                                                                                                                                                                                                              to clarify
                                                                                                                                                                                                                             clarify        the the
                                                                                                                                                                                                                                            the    con-con-
                                                                                                                                                                                                                                                   con-    0
  titissue
  tissue       (82).
                (82).These
       ssue (82).         These
                          Thesemice     mice
                                         micedevelop
                                                  develop
                                                   developvisceral visceral
                                                                     visceralobesity  obesity
                                                                                          obesity      and
                                                                                                      an and   features
                                                                                                          d features
                                                                                                                                    tribution
                                                                                                                                    tribution
                                                                                                                      features t o determine        of
                                                                                                                                                    ofofindividual
                                                                                                                                                         individual
                                                                                                                                                           individual         cellular
                                                                                                                                                                                 cellular
                                                                                                                                                                              cellular         components
                                                                                                                                                                                                     components
                                                                                                                                                                                               components                 of
                                                                                                                                                                                                                          of   adipose
                                                                                                                                                                                                                                of   adipose
                                                                                                                                                                                                                               adipose           tissue
                                                                                                                                                                                                                                                tissuetissue
  of the
  of     the metabolic
         the    metabolic
                metabolicsyndrome     syndrome
                                        syndromeincludingincluding
                                                            including          insulin
                                                                                    insulin
                                                                               a~usulnl        resistance,
                                                                                                     resistance,
                                                                                               resistance,
                                                                                                                                    to determine
                                                                                                                         dys-dys- uiut.   determinehow       howthese   thesecomponents
                                                                                                                                                                      these          components
                                                                                                                                                                                  components                  function
                                                                                                                                                                                                                   function
                                                                                                                                                                                                              fiulction         as
                                                                                                                                                                                                                                as as a cohesive
                                                                                                                                                                                                                                             a cohesive
                                                                                                                                                                                                                                           cohesive         -o
                                                                                                                         dys-                                                                                                                                cn
  lipidemia, hypertension,
  lipidemia,
  lipidemia,              hypertension,and
                         hypertension,                 anand
                                                           d hepatic
                                                                  hepatic
                                                              hepatic           steatosis
                                                                                       steatosis     (82).
                                                                                                     (82).(82).  In con-
                                                                                                                In
                                                                                                                                    unit.
                                                                                                                                    unit.
                                                                                                                         In con- pose tissue Finally,
                                                                                                                                              Finally,
                                                                                                                                             Finally,        understanding
                                                                                                                                                              understanding
                                                                                                                                                            understanding                    the
                                                                                                                                                                                             the  theendocrine
                                                                                                                                                                                                           endocrine
                                                                                                                                                                                                     endocrine             function
                                                                                                                                                                                                                                  function
                                                                                                                                                                                                                           function            of
                                                                                                                                                                                                                                              of    adi-
                                                                                                                                                                                                                                                      of
                                                                                                                                                                                                                                                   adi-   adi-
                                                                                 steatosis                               con-
  trast, mice
  trast,
  trast,       micewith
               mice        withtargeted
                         with          targeteddeletion
                                     targeted            deletion
                                                       deletion        of
                                                                        of of
                                                                            11pHSD1
                                                                                  11pHSD1
                                                                              11~3HSD1               in all
                                                                                                     in    all
                                                                                                           in all titissues
                                                                                                                                    pose tissue
                                                                                                                          tissues treatment  tissue will will
                                                                                                                                                          will likely
                                                                                                                                                                 likely
                                                                                                                                                                  likelypermit permit
                                                                                                                                                                                permitmore      moremorerational
                                                                                                                                                                                                             rational
                                                                                                                                                                                                                 rational     approaches
                                                                                                                                                                                                                                   approaches
                                                                                                                                                                                                                              approaches               to to
                                                                                                                                                                                                                                                       to
                                                                                                                      ssues
  have aa favorable
  have
  have            favorablemetabolic
                 favorable               metabolicphenotype
                                       metabolic           phenotype
                                                              phenotype             characterized
                                                                                          characterized             by de-          treatment
                                                                                                                                    treatment
                                                                                                                            by de-ficiency            of
                                                                                                                                                      ofofthe
                                                                                                                                                           ththe
                                                                                                                                                               e metabolic
                                                                                                                                                                     metabolic
                                                                                                                                                                  metabolic             consequences
                                                                                                                                                                                              consequences
                                                                                                                                                                                        consequences                    of
                                                                                                                                                                                                                       of    of
                                                                                                                                                                                                                              excess
                                                                                                                                                                                                                                  excess
                                                                                                                                                                                                                             excess          and
                                                                                                                                                                                                                                            an   dandde-
                                                                                                                                                                                                                                                     de-  de-0.
                                                                                                                                                                                                                                                             co
                                                                                   characterized                    by     de-                                                                                                                              3
                                                                                                                                    ficiency       of
                                                                                                                                                  of    adipose
                                                                                                                                                        adipose
                                                                                                                                                       adipose          tissue.
                                                                                                                                                                          tissue.
                                                                                                                                                                        tissue.
  creased weight
  creased
  creased           weight
                    weightgain        gainon
                                    gain        onhigh-fat
                                                       high-fat
                                                    high    -fat diet,
                                                                     diet,diet,  preferential
                                                                                       preferential
                                                                                 preferential                fat depo-
                                                                                                            fat      fat
                                                                                                                     depo-  depo-                                                                                                                           0
  sition in
  sition
  sition       in
                in the
                    flthe
                       1e sc scscadipose
                                    adiposetissue
                                   adipose         ti tissue
                                                      ssue compartment,
                                                                  compartment,
                                                               compartment,                      improved
                                                                                                       improved
                                                                                                 improved                glu-
                                                                                                                         ght- glu-                                                                                                                          C
                                                                                                                                                                                                                                                           1:5
  cose tolerance
  cose       tolerance an
             tolerance           andand   insulin
                                            insulinsensitivity,
                                       d insulin            sensitivity,
                                                         sensitivity,             and
                                                                                  an    and
                                                                                         d atheroprotective
                                                                                                  atheroprotective
                                                                                             atheroprotective                                                           Acknowledgments
                                                                                                                                                                        Acknowledgments
                                                                                                                                                                        A  cknowledgments                                                                   0
                                                                                                                                                                                                                                                            0
 llipid
  lipid
     ipid profiles
              profiles(83-85).
              profiles         (83-85).
                                (83-85).These    These
                                                  Thesestudies
                                                             studies
                                                               studiessupport  support
                                                                                  support         aa role
                                                                                                      role
                                                                                                       a role   forfor
                                                                                                               for        adi-
                                                                                                                          adi- adi-                                                                                                                         3
                                                                                                                                         Received FeUruary
                                                                                                                                         Received
                                                                                                                                         Received     February
                                                                                                                                                       February27,      27,2004.
                                                                                                                                                                      27,     2004.Accepted
                                                                                                                                                                            2004.        AcceptedMarch
                                                                                                                                                                                       Accepted              March
                                                                                                                                                                                                          March      17,
                                                                                                                                                                                                                      17,17,
                                                                                                                                                                                                                           2004.
                                                                                                                                                                                                                               2004.
                                                                                                                                                                                                                            2004.                          0
  pose tissue-specific
  pose       tissue-specific
             tissue -specific              glucocorticoid
                                            glucocorticoidmetabolism
                                           glucocorticoid                  metabolismbyby
                                                                        metabolism                         11pHSD1
                                                                                                               11pHSD1
                                                                                                           11(3HSD1                      Address
                                                                                                                                         Address
                                                                                                                                         Address all  all
                                                                                                                                                       allcorrespondence
                                                                                                                                                            correspondence
                                                                                                                                                           correspondence                and
                                                                                                                                                                                        an   dand  requests
                                                                                                                                                                                                       requests
                                                                                                                                                                                                  requests         forfor
                                                                                                                                                                                                                  for    reprints
                                                                                                                                                                                                                               reprints
                                                                                                                                                                                                                         reprints        to:
                                                                                                                                                                                                                                         to: Erin
                                                                                                                                                                                                                                                to: Erin
                                                                                                                                                                                                                                               Erin    E.
                                                                                                                                                                                                                                                            CD
                                                                                                                                                                                                                                                       E. 3E.
  in the
 in      the
         the pathogenesis
                pathogenesis
                 pathogenesis                of
                                              ofofvisceral
                                                     visceralobesity
                                                   visceral            obesityand
                                                                     obesity            and and   the
                                                                                                   thethe
                                                                                                        metabolic
                                                                                                               metabolic K
                                                                                                           metabolic                Kershaw,
                                                                                                                                    Kershaw,
                                                                                                                                       ershaw, M.D.,M.D.,or
                                                                                                                                                  M.D.,      or
                                                                                                                                                              orJeffrey
                                                                                                                                                                   JeffreyS.
                                                                                                                                                                 Jeffrey       S. S.Flier,
                                                                                                                                                                                       Flier,
                                                                                                                                                                                    Flier,     M.D.,
                                                                                                                                                                                               M.D.,M.D.,   Division
                                                                                                                                                                                                                Division
                                                                                                                                                                                                            Division        of
                                                                                                                                                                                                                            of of
                                                                                                                                                                                                                                Endocrinology,
                                                                                                                                                                                                                                    Endocrinology,
                                                                                                                                                                                                                                Endocrinology,
 ssyndrome.
  syndrome.
      yndrome.                                                                                                                      Department
                                                                                                                                    Department
                                                                                                                                    D  epartment      of
                                                                                                                                                       ofofMedicine,
                                                                                                                                                            Medicine,Beth
                                                                                                                                                            Medicine,           BethIsrael
                                                                                                                                                                             Beth          Israel
                                                                                                                                                                                       Israel       Deaconess
                                                                                                                                                                                                        Deaconess
                                                                                                                                                                                                    Deaconess          Medical
                                                                                                                                                                                                                            Medical
                                                                                                                                                                                                                       Medical        Center,Center,
                                                                                                                                                                                                                                       Center,      330
                                                                                                                                                                                                                                                     330 3300
                                                                                                                                        Brookline Avenue,
                                                                                                                                        Brookline
                                                                                                                                        Brookline   Avenue,
                                                                                                                                                    Avenue,Boston,
                                                                                                                                                             Boston,Massachusetts
                                                                                                                                                            Boston,      Massachusetts
                                                                                                                                                                        Massachusetts    02215.
                                                                                                                                                                                           02215.
                                                                                                                                                                                         02215. E-mail:
                                                                                                                                                                                                  E-mail:
                                                                                                                                                                                                E-mail: ekershaw@
                                                                                                                                                                                                           ekershaw@
                                                                                                                                                                                                        ekershawQ
                                                                                                                                        bidmc.harvard.edu or
                                                                                                                                        bidmc.harvard.edu
                                                                                                                                        bidmaharvard.edu    or jflier@bidmc.harvard.edu.
                                                                                                                                                                jflier@bidmc.harvard.edu
                                                                                                                                                            or jflier@bidmc.hazvazd.edu.     .                     cr
                                                                                                                                                                                                                   a
            Depot-Specific
            Depot-Specific
            Depot -Specific Differences
                             Differencesin
                             Differences   inthe
                                           in  theEndocrine
                                               the  Endocrine
                                                    Endocrine
                     Functionof
                     Function
                     Function    of
                                 of Adipose
                                    Adipose
                                    Adipose Tissue
                                              Tissue
                                              Tissue                                                                                                                                      References
                                                                                                                                                                                          References
                                                                                                                                                                                          References                                                                       a
       As
       As a further
                 further
                  further level   levelof
                                 level      ofcomplexity,
                                           of    complexity,there
                                                complexity,                   there
                                                                           there        isis is
                                                                                              considerable
                                                                                                   considerable 1.
                                                                                                considerable                      Siiteri PK
                                                                                                                                  Siiteri
                                                                                                                              1. Siiteri      PK1987
                                                                                                                                              PIC    1987Adiyose
                                                                                                                                                    1987      Adipose
                                                                                                                                                                Adiposetitissue tissueasasasaa asource
                                                                                                                                                                                ssue                source
                                                                                                                                                                                                       source     ofof
                                                                                                                                                                                                                  of    hormones.
                                                                                                                                                                                                                            hormones.
                                                                                                                                                                                                                        hormones.             AmAm
                                                                                                                                                                                                                                             Am      JJ Clue
                                                                                                                                                                                                                                                        Clin J Clin
                                                                                                                                                                                                                                                                  NutrNutr
                                                                                                                                                                                                                                                                  Nutr       m
                                                                                                                                                                                                                                                                             crt
                                                                                                                                                                                                                                                                             crt
                                                                                                                                  45:277-282
                                                                                                                                 45:277-282                                                                                                                                  N
   heterogeneity among
   heterogeneity
   heterogeneity               amongthe
                             among        thethevarious
                                                   various
                                                various        adipose
                                                                   adipose
                                                                adipose             tissue
                                                                                         tissue
                                                                                    ti ssue       depots.
                                                                                                        depots.
                                                                                                  depots.        The
                                                                                                                 TheThe 2.2. FlierFlier JS,
                                                                                                                                  Flier    JS, Cook
                                                                                                                                           JS,   CookKS,   KS, Usher
                                                                                                                                                                  UsherP,P,
                                                                                                                                                                  Usher          Spiegelman BM
                                                                                                                                                                                 Spiegelman
                                                                                                                                                                             P, Spiegelman                BM1987
                                                                                                                                                                                                         BM       1987Severely
                                                                                                                                                                                                                 1987       Severely
                                                                                                                                                                                                                             Severelyimpairedimpaired
                                                                                                                                                                                                                                                impaired       adipsin
                                                                                                                                                                                                                                                                  adipsin~
                                                                                                                                                                                                                                                              adipsin        co
   sc and
   sc   and
        an d visceral
                 visceral
                 visceral adipose  adiposetissue
                                 adipose           tissuedepots
                                                tissue       depots
                                                                depots        have
                                                                              have   have    been
                                                                                             been been   thethe
                                                                                                         the    best
                                                                                                                bestbest          expression ininingenetic
                                                                                                                                  expression
                                                                                                                                 exyression               geneticand
                                                                                                                                                         gealetic       andacquired
                                                                                                                                                                       and     acquired
                                                                                                                                                                              acquired      obesity.
                                                                                                                                                                                                obesity.
                                                                                                                                                                                             obesity.        Science
                                                                                                                                                                                                                  Science
                                                                                                                                                                                                              Science        237:405-408
                                                                                                                                                                                                                                  237:405-408
                                                                                                                                                                                                                              237:405-408                                   ~co
   characterized, particularly
   characterized,
   characterized,              particularly
                                 particularly       with
                                                    with with respects
                                                                    respects
                                                              respects              to contribution
                                                                                    to      to contribution
                                                                                          contribution               to to 3.3. Zhang
                                                                                                                     to           Zhang Y,
                                                                                                                                  Zhang       Y,Proenca
                                                                                                                                                  Proenca
                                                                                                                                                   ProencaR,      R, Maffei
                                                                                                                                                                       Maffei
                                                                                                                                                                       Maffei M,    M,
                                                                                                                                                                                    M,Barone
                                                                                                                                                                                         Barone
                                                                                                                                                                                          Barone M,       M,
                                                                                                                                                                                                          M, Leopold
                                                                                                                                                                                                                 Leopold
                                                                                                                                                                                                                 Leopold L,L,           FriedmanJMJM 1994
                                                                                                                                                                                                                                   L,Friedman
                                                                                                                                                                                                                                       Friedman                    1994 ~    co
                                                                                                                                 Positional cloning
                                                                                                                                 Positional
                                                                                                                                 Positional       cloning
                                                                                                                                                   cloningofofofthe  the
                                                                                                                                                                       themouse
                                                                                                                                                                           mouse
                                                                                                                                                                             mouseobeseobese
                                                                                                                                                                                         obese     gene
                                                                                                                                                                                                gene  gene   and
                                                                                                                                                                                                            an  dand
                                                                                                                                                                                                                   itsitsits
                                                                                                                                                                                                                           human
                                                                                                                                                                                                                          humanhuman     homologue.
                                                                                                                                                                                                                                              homologue.
                                                                                                                                                                                                                                       homologue.               Nature
                                                                                                                                                                                                                                                                    Nature
                                                                                                                                                                                                                                                               Nature       o
   disease. Visceral
   disease.
   disease.        Visceraladipose
                  Visceral         adipose
                                    adiposetissuetissue
                                                   tissueisisisassociated
                                                                 associated
                                                                    associated              with
                                                                                           wiflzwith  increased
                                                                                                           increased
                                                                                                      increased                  372:425-432
                                                                                                                                 372:425-432                                                                                                                                 N.)
                                                                                                                                                                                                                                                                            iv
                                                                                                                                                                                                                                                                            co
   risk for
   risk
   risk   for
           formultiple
                multiple
                  multiplemedicalmedical
                                   medicalmorbidities
                                               morbidities
                                                  morbidities         including
                                                                             including
                                                                     including                 thethe
                                                                                              the     metabolic
                                                                                                            metabolic 4.4. Grundy
                                                                                                     metabolic                    Grundy SM,
                                                                                                                                  Grundy         SM,Brewer
                                                                                                                                                SM,       BrewerJxJr
                                                                                                                                                        Brewer        JrHB,HB,
                                                                                                                                                                           HB,Cleeman
                                                                                                                                                                                  CleemanJI,JI,
                                                                                                                                                                                  Cleeman           JI,Smith
                                                                                                                                                                                                          Smith
                                                                                                                                                                                                          SmithJr Jr    SC,
                                                                                                                                                                                                                        Jr SC,Lenf  Lenfantant C
                                                                                                                                                                                                                                     Lenfant        C 2004
                                                                                                                                                                                                                                                        2004 Defi-Defi- 0ccn0n
  ssyndrome.
   syndrome.
     yndrome. This       Thisobserved
                        This       observeddifference
                                 observed           difference
                                                  difference          inin in disease
                                                                              diseasedisease     riskrisk
                                                                                                 risk      may  may be be Inition
                                                                                                                    be           nition of
                                                                                                                                 nition      of
                                                                                                                                             of metabolic
                                                                                                                                                 metabolic
                                                                                                                                                  metabolicsyndrome:
                                                                                                                                                                  syndrome:
                                                                                                                                                                    syndrome:         report
                                                                                                                                                                                        report
                                                                                                                                                                                     report     of the
                                                                                                                                                                                                of     of
                                                                                                                                                                                                       thetheNational
                                                                                                                                                                                                                   National
                                                                                                                                                                                                             National          Heart,
                                                                                                                                                                                                                               Heart, Heart, Lung,
                                                                                                                                                                                                                                             Lung,Lung,and
                                                                                                                                                                                                                                                       an d Bloodand Blood
                                                                                                                                                                                                                                                                 Blood     ,a'cr
                                                                                                                                 Institute/American
                                                                                                                                 Institute/American               Heart
                                                                                                                                                                    Heart   Association
                                                                                                                                                                               Association     conference
                                                                                                                                                                                                      conference
                                                                                                                                   nstitute/AmericaziHeaztAssociaflonwnferenceonscienHficissuesrelatedto                on scientific
                                                                                                                                                                                                                             on scientific     issuesissues related
                                                                                                                                                                                                                                                                 related
                                                                                                                                                                                                                                                                      to cn to
                                                                                                                                                                                                                                                                            co
   due to
   due
   due    to differences
          to    differencesinininendocrine
               differences               endocrine
                                           endocrine       function
                                                                function
                                                           function               among
                                                                                 among among      adipose
                                                                                                        adipose
                                                                                                  adipose         tis-
                                                                                                                  tis- tis-      definition. Circulation
                                                                                                                                 definition.
                                                                                                                                 definition.        Circulation109:433-438
                                                                                                                                                   Circularion            109:433-438
                                                                                                                                                                        109:433-438                                                                                         ~m
   sue depots.
   sue    depots.
          depots. The      Theanatomic
                          T11e     anatomic
                                   an  atomic locationlocation
                                                    location          of
                                                                      of of   each
                                                                              each each    adipose
                                                                                                adipose
                                                                                            adipose         tissue
                                                                                                             tissuetissue 5.5. Leow
                                                                                                                                 Leow MK,   MK,Addy
                                                                                                                                            MK,     Addy CL,  CL,Mantzoros
                                                                                                                                                                       Mantzoros CS 2003
                                                                                                                                                                       Mantzoros               2003 Clinical
                                                                                                                                                                                                           Clinical
                                                                                                                                                                                                            Clinicalreview  review
                                                                                                                                                                                                                             review159:  159:
                                                                                                                                                                                                                                           159:human
                                                                                                                                                                                                                                                  human
                                                                                                                                                                                                                                                    human       immu-
                                                                                                                                                                                                                                                                  immu-
                                                                                                                                                                                                                                                               immu-
                                                                                                                                 nodeficiency
                                                                                                                                 nodeficiency
                                                                                                                                 nodeficiency           virus/highly
                                                                                                                                                        virus/highly
                                                                                                                                                       virus/higlily          active
                                                                                                                                                                                active
                                                                                                                                                                               active    antiretroviral
                                                                                                                                                                                           antiretroviral
                                                                                                                                                                                         azltiretroviral            therapy-associated
                                                                                                                                                                                                                          therapy-associated
                                                                                                                                                                                                                     therapy        -associated         metabolicmetabolic
                                                                                                                                                                                                                                                         metaUolic          ~
   depot itself
   depot
   depot      itselfaffects
             itself       affectsendocrine
                         affects      endocrine
                                       endocrinefunction.
                                                       function.
                                                          function.         Endocrine
                                                                                  Endocrine
                                                                            Endocrine                hormones
                                                                                                           hormones ssyndrome:
                                                                                                    hormones                     syndrome:         clinical
                                                                                                                                   yndrome: clinical clinicalpresentation,
                                                                                                                                                                  presentation,
                                                                                                                                                                    presentation,       pathophysiology,
                                                                                                                                                                                            pathophysiology,
                                                                                                                                                                                        pathophysiology,                   andand
                                                                                                                                                                                                                           and     therapeutic
                                                                                                                                                                                                                                          therapeutic
                                                                                                                                                                                                                                   therapeutic          strategies.
                                                                                                                                                                                                                                                                 strategies.
                                                                                                                                                                                                                                                        strategies.         o
                                                                                                                                                                                                                                                                            0.
   derived from
   derived
   derived        frfrom
                      om visceral
                                visceraladipose
                              visceral       adipose
                                               adiposetitissue  tissue
                                                               ssue        areare
                                                                           are        secreted
                                                                                           secreted
                                                                                     secreted             intointo
                                                                                                         into     the the JJ Clin
                                                                                                                  the               Clin
                                                                                                                                     ClinEndocrinol
                                                                                                                                             EndocrinolMetab
                                                                                                                                            Endocrinol            Metab88:1961-1976
                                                                                                                                                                Metab        88:1961-1976
                                                                                                                                                                            88:1961-1976                                                                                     v
   portal system
   portal
   portal     system
                systemand     anand
                                  d havehavedirect
                                      have        direct
                                               direct     accessaccess
                                                           access          to to
                                                                           to     the
                                                                                   the the liver,
                                                                                            liver,liver,      whereas 6.6. Ahima
                                                                                                        whereas
                                                                                                         whereas                 Ahima
                                                                                                                                 Anima RS,    RS,Flier
                                                                                                                                                     Flier
                                                                                                                                                     Flier JS JS    2000 Adipose
                                                                                                                                                              JS 2000        Adipose titissue
                                                                                                                                                                             Adipose         tissue
                                                                                                                                                                                              ssue asas    asanananendocrine
                                                                                                                                                                                                                      endocrine
                                                                                                                                                                                                                        endocrineorgan.   organ.
                                                                                                                                                                                                                                             organ.   Trends
                                                                                                                                                                                                                                                      TrendsTrends  En-
                                                                                                                                                                                                                                                                    En-En-~
                                                                                                                                 docrinol Metab
                                                                                                                                 docrinol
                                                                                                                                 docrinol        Metab11:327-332
                                                                                                                                                Metab        11:327-332
                                                                                                                                                            11:327-332                                                                                                      ~
                                                                                                                                                                                                                                                                            0
  tthose
   those
    hose derived
             derivedfrom
             derived          from
                                fromsc  scscadipose
                                               adiposetissue
                                             adipose            tissue
                                                            ti ssue        are
                                                                            areare    secreted
                                                                                           secreted
                                                                                      secreted            intointo
                                                                                                         into     the the 77.. Fruhbeck
                                                                                                                  the            Fruhbeck G,
                                                                                                                                 Fruhbeck              Gomez-Ambxosi J,J,
                                                                                                                                                  G, Gomez-Ambrosi
                                                                                                                                                       Gomez-Ambrosi                 J,Muruzabal
                                                                                                                                                                                        Muruzabal
                                                                                                                                                                                         Muruzabal FJ,FJ,        Burrell
                                                                                                                                                                                                               FJ,     Burrell
                                                                                                                                                                                                                       Burrell MAMA   MA 2001 2001 The Theadipo-adipo-
                                                                                                                                                                                                                                                                 adipo- ~
 ssystemic
  systemic           circulation.
                      circulation.Hence,
    ystemic circulation.                   Hence,
                                              Hence,     the
                                                        the the  former
                                                                    former
                                                                former               have
                                                                                     have  have  a relatively
                                                                                                       a relatively cyte:
                                                                                                      relatively                 cyte:aaamodelmodel
                                                                                                                                              modelfor  for
                                                                                                                                                          forintegraflon
                                                                                                                                                               integration
                                                                                                                                                                 integration       ofof
                                                                                                                                                                                  of   endocrine
                                                                                                                                                                                          endocrine
                                                                                                                                                                                       endocrine           andand
                                                                                                                                                                                                           and     metabolic
                                                                                                                                                                                                                          metabolic
                                                                                                                                                                                                                   metabolic            signaling
                                                                                                                                                                                                                                               signaling
                                                                                                                                                                                                                                       signaling         inin energy
                                                                                                                                                                                                                                                               energy
                                                                                                                                                                                                                                                                 in energy  N
   greater effect
   greater
  greater          effecton
                 effect       ononhepatic
                                      hepaticmetabolic
                                    hepatic          metabolic
                                                  metabolic            fifunction.
                                                                              function.
                                                                            ulction             In addition,
                                                                                                In     In   addition, 8.8. metabolism
                                                                                                       addition,                 metabolism
                                                                                                                                 metaUolism regulation.
                                                                                                                                                      regulation.Am
                                                                                                                                                     regulation.         AmAmJJ Physiol
                                                                                                                                                                                  JPhysiol
                                                                                                                                                                                     Physiol   Endocrinol
                                                                                                                                                                                                     Endocrinol
                                                                                                                                                                                                Endocrinol             Metab Metab
                                                                                                                                                                                                                         Metab      280:E827—E847
                                                                                                                                                                                                                                           280:E827—E847
                                                                                                                                                                                                                                      280:E827        —E847                0c
                                                                                                                                 Frayn
                                                                                                                                 FraynKN,
                                                                                                                                 Frayn       KN,Karpe
                                                                                                                                             KN,     KarpeF,F,F,Fielding
                                                                                                                                                    ICarpe            Fielding
                                                                                                                                                                      Fielding    BA, BA,Macdonald
                                                                                                                                                                                            Macdonald
                                                                                                                                                                                             MacdonaldIA,IA,           IA,
                                                                                                                                                                                                                         Coppack
                                                                                                                                                                                                                              Coppack
                                                                                                                                                                                                                              Coppack     SWSW   SW 20032003 Irate-
                                                                                                                                                                                                                                                                  Inte- ~
                                                                                                                                                                                                                                                                  Inte-
  adipose tissue
  adipose
  adipose         titissue
                     ssue depotsdepotsexhibit
                               depots        exhibitunique
                                           exhibit         unique
                                                         unique           adipokine
                                                                              adipokine
                                                                          adipokine                expression
                                                                                                         expression grative
                                                                                                   expression                    grative physiology
                                                                                                                                 grative      physiology
                                                                                                                                               physiologyof       ofofhuman
                                                                                                                                                                       human
                                                                                                                                                                        humanadipose   adiposetissue.
                                                                                                                                                                                    adipose            tissue.
                                                                                                                                                                                                    tissue.      Int
                                                                                                                                                                                                                 Int Int J Obes
                                                                                                                                                                                                                             J Obes
                                                                                                                                                                                                                            Obes      Relat
                                                                                                                                                                                                                                      RelatRelat  Metab
                                                                                                                                                                                                                                                  MetabMetab  Disord
                                                                                                                                                                                                                                                              DisordDisord
  andd secretion
  and
 an       secretionprofiles.
         secretion           profiles.For
                            profiles.      For
                                             For example,
                                                    example,
                                                 example,          expression
                                                                          expression
                                                                   expression                  and
                                                                                              an   dandsecretion
                                                                                                             secretion 27:875-888
                                                                                                       secretion                 27:575-888
                                                                                                                                                                                                                                      2004 Comparison
                                                                                                                                                                                                                                                 Comparison of
                                                                                                                                                                                                                                                 Comparison           ofof
  of IL-6
 of    IL-6 an
       IL-6     and
                 and d PAI-1
                          PAI-1are
                         PAI-1        are
                                       arerelatively
                                           relatively
                                              relatively      greater
                                                                  greater
                                                              greater          inin visceral
                                                                                       in visceral
                                                                                       visceral                 adipose 9.9. tthe
                                                                                                          adipose
                                                                                                         adipose                 Fain
                                                                                                                                 Fain JN,
                                                                                                                                 Fain
                                                                                                                                 the
                                                                                                                                          JN,Madan
                                                                                                                                  he release
                                                                                                                                        releaseof
                                                                                                                                        release
                                                                                                                                                 MadanAK,
                                                                                                                                                Madan
                                                                                                                                                    of
                                                                                                                                                             AK,
                                                                                                                                                             AK,Hiler
                                                                                                                                                     ofadipokines
                                                                                                                                                         adipokines
                                                                                                                                                                      Hiler
                                                                                                                                                                     Hilex
                                                                                                                                                           adipokinesby
                                                                                                                                                                            ML,ML,
                                                                                                                                                                               ML,  Cheema
                                                                                                                                                                                       Cheema
                                                                                                                                                                                       Cheema
                                                                                                                                                                             bybyadipose
                                                                                                                                                                                   adipose
                                                                                                                                                                                      adipose
                                                                                                                                                                                                   P, P,Bahouth
                                                                                                                                                                                                        P, Bahoufli
                                                                                                                                                                                                 titissue,
                                                                                                                                                                                                             Bahouth
                                                                                                                                                                                                       tissue,
                                                                                                                                                                                                     ssue,       adipose
                                                                                                                                                                                                                         SWSW
                                                                                                                                                                                                                     adipose
                                                                                                                                                                                                               adipose
                                                                                                                                                                                                                              SW 2004
                                                                                                                                                                                                                                 tissue
                                                                                                                                                                                                                                tissuetissue matrix,
                                                                                                                                                                                                                                                   matrix,
                                                                                                                                                                                                                                             matrix,         and
                                                                                                                                                                                                                                                            an  d and
                                                                                                                                                                                                                                                                   adi- adi-
                                                                                                                                                                                                                                                                   adi-
 titissue,
  tissue,      whereas
               whereasleptin
     ssue, whereas              leptin
                                  leptinan andand
                                               d adiponectin
                                                     adiponectin
                                                   adiponectin               areare
                                                                             are       greater
                                                                                       greatergreater   in sc
                                                                                                       in   scinad-
                                                                                                                 ad-sc ad- pocytes
                                                                                                                                 pocytes from
                                                                                                                                 pocytes       from
                                                                                                                                                fromvisceral
                                                                                                                                                        visceral
                                                                                                                                                         visceralan    and
                                                                                                                                                                         and  subcutaneous
                                                                                                                                                                                 subcutaneous
                                                                                                                                                                           d subcutaneous               abdominal
                                                                                                                                                                                                             abdominal
                                                                                                                                                                                                        abdonvnal             adipose
                                                                                                                                                                                                                              adiposeadipose  tissues
                                                                                                                                                                                                                                              ti ssues of obeseobese
                                                                                                                                                                                                                                                    tissues of   obese
                                                                                                                                                                                                                                                                  of
 ipose titissue.
ipose       tissue.       Furthermore,
                           Furthermore,adipose
               ssue. Furthermore,                    adipose
                                                  adipose        tissue
                                                                      tissue
                                                                 ti ssue          depots
                                                                                       depots
                                                                                  depots          also
                                                                                                  also alsoexhibit
                                                                                                           e~ibitexhibit 10.     humans. Endocrinology
                                                                                                                                 humans.
                                                                                                                                 humans.         Endocrinology145:2273-2282
                                                                                                                                                 Endocrinology              145:2273-2282
                                                                                                                                                                           145:2273     2282
                                                                                                                                 Coleman DL
                                                                                                                                 Coleman
                                                                                                                            10. Coleman          DL1973
                                                                                                                                                 DL    1973Effects
                                                                                                                                                      1973      Effects
                                                                                                                                                                 Effectsofofofpazabiosis
                                                                                                                                                                                parabiosis
                                                                                                                                                                                  parabiosis    ofofoUese
                                                                                                                                                                                                       ofobese
                                                                                                                                                                                                           obese   with
                                                                                                                                                                                                                  with  with diabetes
                                                                                                                                                                                                                                 diabetes
                                                                                                                                                                                                                            diabetes         and
                                                                                                                                                                                                                                            an   dand
                                                                                                                                                                                                                                                    normal
                                                                                                                                                                                                                                                   normalnormal  mice.
                                                                                                                                                                                                                                                                 mice. mice.
sspecific       receptor
                 receptorexpression
    pecific receptor             expression
                                   expressionpatterns
                                                    patterns
                                                      patterns      thatthat
                                                                    that       influence
                                                                                       influence
                                                                               nlfhience             theirtheir
                                                                                                     their     abil-abil- D
                                                                                                               abil-             Diabetologia
                                                                                                                                 Diabetologia
                                                                                                                                    iabetologia       9:294-298
                                                                                                                                                       9:294-298
                                                                                                                                                      9:294-298
 ity toto
ity     to respond
            respond
            respondto        totoafferent
                                   afferentsignals.
                                 afferent         signals.
                                               signals.       For
                                                              ForFor  example,
                                                                             example,
                                                                      example,                expression
                                                                                                    expression
                                                                                              expression            of
                                                                                                                    of of 11.    Chen H, Charlat
                                                                                                                                 Chen
                                                                                                                            11. Chen             Charlat
                                                                                                                                                 Charlat 0,O,  0,Tartaglia
                                                                                                                                                                   Tartaglia
                                                                                                                                                                    Tartaglia LA,   LA,  Woolf
                                                                                                                                                                                            Woolf
                                                                                                                                                                                            Woolf     EA, EA, Weng Weng    X, X,
                                                                                                                                                                                                                               X,
                                                                                                                                                                                                                                Ellis Ellis
                                                                                                                                                                                                                                          SJ,SJ,
                                                                                                                                                                                                                                      Ellis     SJ,
                                                                                                                                                                                                                                                 LakeyLakey
                                                                                                                                                                                                                                                      Lakey   ND,ND,
                                                                                                                                                                                                                                                                   ND,
 AT1,       (33-adrenergic,
            (33-adrenergic,
 AT1, (33-adrenergic,                    glucocorticoid,
                                           glucocorticoid,
                                       glucocorticoid,              anand dand an androgen
                                                                                       androgen
                                                                                      drogen           receptors
                                                                                                            receptors 1996
                                                                                                      receptors                  Culpepper
                                                                                                                                 CulpepperJ,J,
                                                                                                                                 Culpepper         J,Moore
                                                                                                                                                       MooreKJ,
                                                                                                                                                       Moore       KJ,
                                                                                                                                                                    KJ,Breitbart
                                                                                                                                                                          Breitbart
                                                                                                                                                                          Breitbart   RE,RE,
                                                                                                                                                                                          RE,
                                                                                                                                                                                            DuykDuykDuykGM,   GM,
                                                                                                                                                                                                             GM,  Tepper  Tepper
                                                                                                                                                                                                                         TepperRI, Morgenstern
                                                                                                                                                                                                                                       RI, Morgenstern
                                                                                                                                                                                                                                       RI,    Morgenstern JP         JP
                                                                                                                                                                                                                                                                     JP
                                                                                                                                          Evidencethat
                                                                                                                                          Evidence
                                                                                                                                 1996 Evidence            that
                                                                                                                                                           thatthe
                                                                                                                                                                 the
                                                                                                                                                                   thediabetes
                                                                                                                                                                       diabetes
                                                                                                                                                                         diabetes     gene
                                                                                                                                                                                        gene
                                                                                                                                                                                     gene     encodes
                                                                                                                                                                                                   encodes
                                                                                                                                                                                             encodes           thethe
                                                                                                                                                                                                             the       leptin
                                                                                                                                                                                                                     leptinleptin receptor:
                                                                                                                                                                                                                                       receptor:
                                                                                                                                                                                                                                 receytor:         identification
                                                                                                                                                                                                                                                          identification
                                                                                                                                                                                                                                                  identification
 are greater
 are
are      greaterin
        greater        ininvisceral
                              visceralrelative
                            visceral      relative
                                             relative  sc sc
                                                       sc   adipose
                                                                 adipose
                                                            adipose            titissue.
                                                                                       tissue.
                                                                                    ssue.       Whereas
                                                                                                      Whereas
                                                                                                Whereas           the the ofof aa mutation
                                                                                                                 the                     mutation
                                                                                                                                         mutationin     ininthetheleptin
                                                                                                                                                             the      leptinreceptor
                                                                                                                                                                    leptin        receptor
                                                                                                                                                                               receptor      gene
                                                                                                                                                                                             gene   gene in
                                                                                                                                                                                                         in db/db
                                                                                                                                                                                                              in db/db
                                                                                                                                                                                                              db/dU        mice. mice.
                                                                                                                                                                                                                             mice.    Cell
                                                                                                                                                                                                                                        CellCell84:491-495
                                                                                                                                                                                                                                                      84:491-495
                                                                                                                                                                                                                                                 84:491-495
 precise mechanisms
 precise
 precise    mechanismsfor
            mechanisms      for
                             forthese
                                these
                                  thesedifferences
                                            differences
                                          differences        areare
                                                            are   unclear,
                                                                     unclear,
                                                                  unclear,    thisthis 12.
                                                                              this      12. Lee
                                                                                            Lee GH,
                                                                                                  GH, Proenca
                                                                                                        Proenca
                                                                                                        Praenca R,R,Montez
                                                                                                                     Montez
                                                                                                                     MontezJM,
                                                                                                                             JM,
                                                                                                                              JM, Carroll
                                                                                                                                     Carroll
                                                                                                                                     Carroll KM,KM,
                                                                                                                                                KM, Darvishzadeh
                                                                                                                                                        Darvishzadeh
                                                                                                                                                        DarvishzadehJG, Lee
                                                                                                                                                                          JG,
                                                                                                                                                                          JG, JI,
                                                                                                                                                                                Lee
                                                                                                                                                                                Lee JI,
                                                                                                                                                                                      JI,
                                                                                            FriedmanJM
                                                                                            Friedman
                                                                                            Friedman     JM 1996   Abnormal splicing
                                                                                                                   Abnormal
                                                                                                              1996 Abnormal  splicing
                                                                                                                              splicingofofofthe
                                                                                                                                             the
                                                                                                                                              theleptin
                                                                                                                                                  leptin
                                                                                                                                                    leptin
                                                                                                                                                         receptor
                                                                                                                                                            receptor
                                                                                                                                                         receptor   in diabetic
                                                                                                                                                                    in in  diabetic
                                                                                                                                                                       diabetic   mice.
                                                                                                                                                                                  mice.mice.
ffunctional
 functional
  unctional   heterogeneity
               heterogeneityamong
              heterogeneity      among
                                   among     various
                                                various
                                             various      adipose
                                                              adipose
                                                          adipose     tissue
                                                                     tissuetissue
                                                                               de-de- Nature
                                                                               de-          Nature 379:632-635
                                                                                            Nature    379:632-635
                                                                                                      379:632-635
 pots suggests
 pots
 pots   suggests
         suggeststhat
                    thatadipose
                   that   adiposetissue
                        adipose       tissuemay
                                   tissue        may  notnot
                                                      not   simply
                                                               simply
                                                            simply     be be
                                                                      bean an an
                                                                               en-- en- 13.
                                                                               en           Tartaglia LA,
                                                                                            Tartaglia
                                                                                        13. Tartaglia    LA,Dembski
                                                                                                              Dembski
                                                                                                               DembskiM,
                                                                                                                      M,M,Weng
                                                                                                                            Weng X, Deng
                                                                                                                                     Deng N, N, Culpepper
                                                                                                                                                 Culpepper
                                                                                                                                                 Culpeppez J,J,J,Devos
                                                                                                                                                                  DevosR,R,Richards
                                                                                                                                                                  Devos       Richards
                                                                                                                                                                              Richards
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 70 of 132


   Kershaw and
   Kershaw and Flier
               Flier •Adipose
                     • Adipose Tissue
                               Tissue as
                                      as an
                                         an Endocrine
                                            Endocrine Organ
                                                      Organ                                                                                                                              J Clin
                                                                                                                                                                                           Clin Endocrinol Metab, June
                                                                                                                                                                                                Endocrinol Metab,  June 2004,
                                                                                                                                                                                                                        2004, 89(6):2548-266G
                                                                                                                                                                                                                              89(6):2548 -2556 2666
                                                                                                                                                                                                                                               2555

                 GJ,
                 G     Campfield LA, Clark
                   J, Campfield                      Clark FT, Deeds   Deeds J,    J, et
                                                                                      et al    1995 Identification an
                                                                                           a11995Identification                 and   expression
                                                                                                                                   d expression                        Prevention of
                                                                                                                                                                      Prevention            of obesity
                                                                                                                                                                                                   oUesity and   an d insulin
                                                                                                                                                                                                                        insulin resistance
                                                                                                                                                                                                                                      resistance       in
                                                                                                                                                                                                                                                       in mice
                                                                                                                                                                                                                                                             uuce lacking
                                                                                                                                                                                                                                                                      lacking plasminogen
                                                                                                                                                                                                                                                                                     plasminogen
                 cloning of
               cloning          of a leptin
                                         leptin receptor,
                                                    receptor, OB-R.  OB-R. Cell Cell 83:1263-1271
                                                                                          53:1263-1271                                                                 activator inhibitor
                                                                                                                                                                       acrivator        uilubitor 1.     1. Diabetes
                                                                                                                                                                                                             Diabetes 53:336-346
                                                                                                                                                                                                                            53:336-346
  14.
  14. WajchenbergWajchenberg BL            BL20002000Subcutaneous
                                                            Subcutaneous an         and     visceral adipose
                                                                                        d visceral        adipose titissue:        their relation
                                                                                                                         ssue: their        relation         42. Schafer
                                                                                                                                                            42.        Schafer K, Fujisawa Fuj is awaK,      K,IConstantinides
                                                                                                                                                                                                                   Konstantinides S,        S, Loskutoff
                                                                                                                                                                                                                                                Loskutoff DJ    DJ 2001       Disruption of
                                                                                                                                                                                                                                                                     2001 Disruption             of thethe
                tto
                  o the
                     the metabolic
                            metabolic syndrome. syndrome. Endocr    Endocr Rev    Rev 21:697-738
                                                                                           21:697-738                                                                  plasminogen activator
                                                                                                                                                                       plasminogen             activator inhibitor
                                                                                                                                                                                                               inhibitor 1 gene  gene reduces
                                                                                                                                                                                                                                          reduces the  the adiposity
                                                                                                                                                                                                                                                             adiposity an    and     improves the
                                                                                                                                                                                                                                                                                 d improves           the
  15.
  15. Margetic  Margetic S,        S, Gazzola
                                         Gazzola C, Pegg       Pegg GG, GG, Hill Hill RA   RA2002          Leptin: aa review
                                                                                                  2002 Leytin:               review of  of itsits pe-
                                                                                                                                                    pe-                metabolic
                                                                                                                                                                       metabolic profile  profile of    of genetically
                                                                                                                                                                                                            genetically        obese an
                                                                                                                                                                                                                               obese      andd diabetic
                                                                                                                                                                                                                                                  diaUetic ob/ob
                                                                                                                                                                                                                                                               ob/oU mice. mice. FASEBFASEBJ 15:       15:
                ripheral actions
               ripheral          actions and   an d interactions.
                                                      interactions.         Int
                                                                             Int JJ Obes
                                                                                      Obes RelatRelat Metab
                                                                                                          Metab Disord
                                                                                                                     Disord 26:1407-1433
                                                                                                                                  26:1407-1433                         1840-1842
                                                                                                                                                                       1840-1842
  16.
  16. Bjorbaek  Bjorbaek C,        C, Kahn BB     BB2004  2004Leptin
                                                                   Leptinsignaling
                                                                               signalingininthe      thecentral
                                                                                                           centralnervous
                                                                                                                       nervous systemsystem an     and d     43. Maeda
                                                                                                                                                            43.        Maeda K, Okubo     Okubo K, Shimomura  Shimomura I,         I, Funahashi
                                                                                                                                                                                                                                       Funahashi T,       T, Matsuzawa
                                                                                                                                                                                                                                                              Matsuzawa Y,              Matsubara
                                                                                                                                                                                                                                                                                   Y, Matsubara
               tthe
                  he periphery.
                       periphery. Recent     Recent Prog  Prog HormHorm Res    Res 59:305-331
                                                                                       59:305-331                                                                      IC1996
                                                                                                                                                                      IC    1996cDNA  cDNAcloning  cloninganand        expression ofofaanovel
                                                                                                                                                                                                                   d expression                  novel adipose
                                                                                                                                                                                                                                                          adipose specific
                                                                                                                                                                                                                                                                       specific collagen
                                                                                                                                                                                                                                                                                     collagen-like -like
  17.
  17. Friedman Friedman JM, Halaas           Halaas JL          1998 Leptin
                                                            JL 1998       Leptin an     and     the regulation
                                                                                            d the      regulation of     of body
                                                                                                                               body weight
                                                                                                                                       weight inin                    ffactor,
                                                                                                                                                                        actor, apMl apM1 (Adipose
                                                                                                                                                                                               (AdiPose Most     Most abundant
                                                                                                                                                                                                                          abundant Gene     Gene transcript
                                                                                                                                                                                                                                                     transcript 1).    1). Biochem
                                                                                                                                                                                                                                                                            Biochem Biophys  Biophys
             mammals.
              mammals. Nature        Nature 395:763-770
                                                   395:763-770                                                                                                         Res Common
                                                                                                                                                                      Res     Commun 221:286-289 221:286-289
  18.
  18. Flier    Flier JS   JS 1998            Clinicalreview
                                  1998 Clinical               review94:   94:whaYswhat'sinin aa name?   name? In    In search
                                                                                                                          seuch of    of leptin's
                                                                                                                                           leptin's          44. Scherer
                                                                                                                                                            44.        Scherer PE,    PE, Williams
                                                                                                                                                                                              Williams S,       S, Fogliano
                                                                                                                                                                                                                     Fogliano M,     M, Baldini
                                                                                                                                                                                                                                            Baldini G,    G, Lodish
                                                                                                                                                                                                                                                               Lodish HF    HF1995 1995 A    A novel
                                                                                                                                                                                                                                                                                                 novel
             physiologic role.
             physiologic               role. JJ Girt
                                                   Clin Endocrinol
                                                             Endocrinol Metab   Metab 83:1407-1413
                                                                                              83:1407-1413                                                             serum protein
                                                                                                                                                                      serum        protein similar
                                                                                                                                                                                                 sunilaz to   to Clq,
                                                                                                                                                                                                                  Clq, produced
                                                                                                                                                                                                                          produced exclusively
                                                                                                                                                                                                                                           exclusively in     ui adipocytes.
                                                                                                                                                                                                                                                                  adipocytes. JJ Biol            Chem
                                                                                                                                                                                                                                                                                         Biol Chem
  19.
  19. Flier  Flier JS    JS 20042004 Obesity
                                           Obesity wars:   wars: molecular
                                                                     molecular progress  progress confronts
                                                                                                         confronts an     an expanding
                                                                                                                               expanding epi-     epi-                270:26746-26749
                                                                                                                                                                      270:26746-26749
             demic. Cell
             demic.          Cell 116:337-350
                                       116:33750                                                                                                             45. Nakano
                                                                                                                                                            45.        Nakano Y, Tobe      Tobe T,    T, Choi-Miura
                                                                                                                                                                                                           Choi-Miura NH,       NH,MazdaMazda T,     T, Tomita
                                                                                                                                                                                                                                                         Tomita M      M1996        Isolation an
                                                                                                                                                                                                                                                                           1996 Isolation            and d
  20. Flier
  20.        Flier JS,   JS, Harris
                                 Harris M,    M, Hollenbetg
                                                   Hollenberg AN        AN2000            Leptin, nutririon,
                                                                               2000 Leptin,             nutrition, an  and     the thyroid:
                                                                                                                            d the   thyroid: the    the               characterization of
                                                                                                                                                                      chazacterization               of GBP28,
                                                                                                                                                                                                          GBP28,aanovel    novelgelatin
                                                                                                                                                                                                                                      gelatin-binding
                                                                                                                                                                                                                                               -binding proteinprotein purified
                                                                                                                                                                                                                                                                            purified from   from hu-  hu-
             why,
             why, the     the wherefore,
                                  wherefore, and       an d thethe wiring.
                                                                      wiring. JJ Clin  Clin Invest
                                                                                               Invest 105:859-861
                                                                                                            105:859-861                                               man plasma.
                                                                                                                                                                               plasma. JJ Biochem Biochem (Tokyo) (Tokyo) 120:803-812
                                                                                                                                                                                                                                120:803-812
  21. Hileman
  21.        Hileman SM,          SM,Pierroz
                                           Pierroz DD,    DD,FlierFlier JS JS 2000
                                                                                2000 Leptin,Leptin, nutrition,
                                                                                                         nutrition, an    and    reproduction:
                                                                                                                              d reproduction:               46. Hu
                                                                                                                                                            46.       Hu E, Liang Liang P,   P, Spiegelman
                                                                                                                                                                                                  Spiegelman BM         BM1996          AdipoQ isis a novel
                                                                                                                                                                                                                              1996 AdipoQ                   novel adipose
                                                                                                                                                                                                                                                                      adipose-specific
                                                                                                                                                                                                                                                                                   -specific gene gene 0
             titiming
                  muig is    is everything.
                                  everything.           JJ Clin
                                                            Clin Endocrinol
                                                                   Endocrinol Metab      Metab 85:804-807
                                                                                                     85:804-807                                                       dysregulated in
                                                                                                                                                                      dysregulated             in obesity.
                                                                                                                                                                                                     obesity. JJBiol  Biol Chem
                                                                                                                                                                                                                             Chem271:10697-10703
                                                                                                                                                                                                                                        271:10697-10703
  22. Chan
  22.        Chan JL,      JL, Heist
                                  Heist IC,         DePaoli A,
                                              IC, DePaoli          A, Veldhuis
                                                                         Veldhuis JD, Mantzoros   Mantzoros CS       CS2003  2003 TheThe rolerole of of     47. Chandran
                                                                                                                                                            47.       Chandran M,         M,Phillips
                                                                                                                                                                                               Phillips SA,    SA,Ciaraldi
                                                                                                                                                                                                                      Ciaraldi T,    T, Henry
                                                                                                                                                                                                                                         Henry RR   RR2003        Adiponectin: more
                                                                                                                                                                                                                                                          2003 Acliponectin:             more flthan tan    5
            ffalling        leptin levels
                 alling leptin            levels inin the  the neuroendocrine
                                                                neuroendocrine an            and     metabolic adaptation
                                                                                                 d metabolic          adaptation toto short-   short-                jjust
                                                                                                                                                                        ust another
                                                                                                                                                                              an other fat   fat cell
                                                                                                                                                                                                    cell hormone?
                                                                                                                                                                                                           hormone? DiabetesDiabetes Care    Care 26:2442-2450
                                                                                                                                                                                                                                                     26:2442-2450                                           0.
             term starvation in healthy men, J Clin Invest
             term        starvation           ui  healthy        men,      J  Clip     Invest 111:1409-1421
                                                                                                   111:1409-1421                                            48. Yamauchi
                                                                                                                                                            48.       Yamauchi T, Kamon J,                       Ito Y, Tsuchida
                                                                                                                                                                                                             J, Ita        Tsuchida A, Yokom3zo  Yokomizo T,      T, Kita
                                                                                                                                                                                                                                                                        Kita S,S, Sugiyama
                                                                                                                                                                                                                                                                                    Sugiyama T,         T,  a
  23. Lord
 23.         Lord GM,     GM,MatareseMatarese G,       G, Howard
                                                              Hawazd JK,     JK, Baker
                                                                                     Baker RJ,   RJ, Bloom
                                                                                                        Bloom SR,   SR, Lechler
                                                                                                                             Lechler RI   RI 1998
                                                                                                                                                1998                  Miyagishi
                                                                                                                                                                      M   iyagishi          M, Haxa
                                                                                                                                                                                           M,      Hara K,    K, Tsunoda
                                                                                                                                                                                                                   Tsunoda M, Murakami     Murakami IC,        K, Ohteki
                                                                                                                                                                                                                                                                    Ohteki T,     T, Uchida
                                                                                                                                                                                                                                                                                        Uchida S,       S,
             Leptin modulates
             Leptin         modulates the        the T-cellimmune
                                                       T-cell      immuneresponse responsean       and    reversesstarvation
                                                                                                      d reverses        starvation-induced
                                                                                                                                        -induced                      Takekawa S,
                                                                                                                                                                      Takekawa            S, Waki H,      H, Tsuno
                                                                                                                                                                                                               Tsuno NH,  NH,Shibata
                                                                                                                                                                                                                                   Shibata Y,    Y, Terauchi
                                                                                                                                                                                                                                                     Terauchi Y,          Froguel P,
                                                                                                                                                                                                                                                                     Y, Froguel              Tobe K, 0
                                                                                                                                                                                                                                                                                       P, Tobe              3
            iimmunosuppression.
                 mmunosuppression.                     Nature
                                                         Nature 394:897-901
                                                                      394:897-901                                                                                     Koyasu S,
                                                                                                                                                                     ICoyasu          S, Taira
                                                                                                                                                                                           Taixa IC, Kitamura
                                                                                                                                                                                                       IC,    Kitamura T,      T, Shimizu
                                                                                                                                                                                                                                     Shimizu T,     T, Nagai
                                                                                                                                                                                                                                                         Nagai R, KadowakiICadowaki T         T 2003
                                                                                                                                                                                                                                                                                                  2003
  24. Cock
 24.         Cock TA, Auwerx       Auwenc J 2003               Leptin: cutting
                                                     2003 Leptin:           cutting the   the fat
                                                                                               fat offoff the
                                                                                                           the bone.
                                                                                                                 bone. Lancet
                                                                                                                            Lancet 362:1572-
                                                                                                                                       362:1572-                      Cloning of adiponectin
                                                                                                                                                                      C  loning       of   adiponectin receptors receptors that  that mediate
                                                                                                                                                                                                                                          mediate antidiabetic
                                                                                                                                                                                                                                                       an tidiabetic metabolic
                                                                                                                                                                                                                                                                            metabolic effects.effects.     -0
           1574
            1574                                                                                                                                                      Nature 423:762-769
                                                                                                                                                                      Nature         423:762-769
 25. Roan
 25.        Ruan H, Lodish         Lodish HF     HF2003   2003 Insulin
                                                                  Insulin resistance
                                                                                 resistance          in adipose
                                                                                                    in    adipose tissue:ti ssue: direct
                                                                                                                                     duect and    an d      49. Diez
                                                                                                                                                            49.       Diez JJ,  JJ, Iglesias
                                                                                                                                                                                       Iglesias P     P 2003
                                                                                                                                                                                                           2003 The The role
                                                                                                                                                                                                                           role of  of the
                                                                                                                                                                                                                                         the novel
                                                                                                                                                                                                                                                novel adipocyte-derived
                                                                                                                                                                                                                                                          adipocyte-derived               hormone
                                                                                                                                                                                                                                                                                          hormone
           iindirect
                 ndirect effectseffects of    of tumor
                                                  tumor necrosis
                                                               necrosis factor-a.
                                                                              factor -a. Cytokine
                                                                                               Cytokine Growth  Growth Factor  Factor Rev Rev 14:   14:               adiponectin in
                                                                                                                                                                     adiponectin            in human
                                                                                                                                                                                                  human disease.disease. Eur Eur JJ Endocrinol
                                                                                                                                                                                                                                        Endocrinol 148:293-300
                                                                                                                                                                                                                                                           148:293-300                                     a
           447-455
           447-455                                                                                                                                          50. Hotta
                                                                                                                                                            50.       Hotta K,    I<, Funahashi
                                                                                                                                                                                         Funahashi T,         T, Bodkin
                                                                                                                                                                                                                   Bodkin NL,    NL, Ortmeyer
                                                                                                                                                                                                                                          Ortmeyer 11K,     HIC, Arita
                                                                                                                                                                                                                                                                    Arita Y,   Y, Hansen
                                                                                                                                                                                                                                                                                    Hansen BC,      BC, a
 26. Hotamisligil
 26.        Hotamisligil GS               GS2003           Inflammatory pathways
                                                2003 Inflammatory                   pathways and      an d insulin
                                                                                                             insulin action.
                                                                                                                           action. IntInt J Obes
                                                                                                                                               Obes                   Matsuzawa
                                                                                                                                                                      Matsuzawa Y           Y 2001         Circulating concentrarions
                                                                                                                                                                                                 2001 Circulating              concentrations ofof the       the adipocyte
                                                                                                                                                                                                                                                                    adipocyte protein protein adi- adi- 3
           Relat Metab
           Relat         Metab Disord   Disord 27(Suppl
                                                     27(Suppl 3):S53-S55
                                                                      3):553 55                                                                                      ponectin are
                                                                                                                                                                     ponectin          are decreased
                                                                                                                                                                                             decreased in       in pazallel
                                                                                                                                                                                                                    parallel with with reduced
                                                                                                                                                                                                                                           reduced insulin           sensitivity dtuing
                                                                                                                                                                                                                                                         uisulin sensitivity            during the   the 5.
 27. Hotamisligil
 27.       Hotamisligil GS,               GS, Shargill
                                                 Shargill NS,    NS, Spiegelman
                                                                         Spiegelman BM           BM    1993
                                                                                                         1993 Adipose
                                                                                                                 Adipose expression
                                                                                                                                 expression of       of               progression to
                                                                                                                                                                     progression            to type
                                                                                                                                                                                                  ty pe 22 diabetes
                                                                                                                                                                                                              diabetes in   in rhesus
                                                                                                                                                                                                                                 rhesus monkeys.
                                                                                                                                                                                                                                              monkeys. DiabetesDiabetes 50:1126-1133
                                                                                                                                                                                                                                                                             50:1126-1133
           ttumorumor necrosis
                           necrosis factor  factor-a:-a: direct
                                                             duectrolerole inobesity-linked
                                                                              in obesity-linked insulin     insulin resistance.
                                                                                                                        resistance.       Science
                                                                                                                                          Science           51. Kinlaw
                                                                                                                                                            51.      Kinlaw WB,       WB, Marsh Marsh BB2004       2004 Adiponectin
                                                                                                                                                                                                                            Adiponectin           and
                                                                                                                                                                                                                                                   an d HIV-lipodystrophy:
                                                                                                                                                                                                                                                           H[V-lipodystrophy:                 taking
                                                                                                                                                                                                                                                                                               taking
           259:87-91
           259:87-91                                                                                                                                                 HAART.
                                                                                                                                                                     H                  Endocrinology 145:484-486
                                                                                                                                                                         AART. Endocrinology                       145:484-486
 28. Fernandez
 28.       Fernandez-Real          -Real JM, Ricart   Ricaxt W    W2003          Insulin resistance
                                                                       2003 Insulin            resistance an     and    chronic cardiovas-
                                                                                                                    d cluonic        cardiovas-             52. Kubota
                                                                                                                                                            52.      Kubota N, Terauchi    Terauchi Y,      Y, Yamauchi
                                                                                                                                                                                                                  Yamauchi T,        T, Kubota
                                                                                                                                                                                                                                          Kubota T,   T, Moroi
                                                                                                                                                                                                                                                           Moroi M,    M, Matsui
                                                                                                                                                                                                                                                                            Matsui J,         Eto K, 3
                                                                                                                                                                                                                                                                                           J, Eto
           cular inflammatory
           culaz         inflammatory syndrome.     syndrome. Endocr     Endocr Rev    Rev 24:278-301
                                                                                               24:278-301                                                            Yamashita T,
                                                                                                                                                                     Yamashita             T, Kamon
                                                                                                                                                                                                Kamon J,J, Satoh   Satoh H, Yana   Yana W,          Froguel P,
                                                                                                                                                                                                                                              W, Froguel          P, Nagai
                                                                                                                                                                                                                                                                       Nagai R,   R, Kimura
                                                                                                                                                                                                                                                                                       Kimura S,        S,
 29. Uysal
 29.       Uysal KT, Wiesbrock       Wiesbrock SM,          SM, Marino
                                                                    Marino MW,     MW,Hotamisligil
                                                                                              Hotamieligil          GS
                                                                                                                     GS1997   1997 Protection
                                                                                                                                     Protection                      Kadowaki T, Noda TT2002
                                                                                                                                                                     I<adowaki                                        Disruption of
                                                                                                                                                                                                             2002 Disruption             of adiponectin
                                                                                                                                                                                                                                             adiponectin causes causes insulin
                                                                                                                                                                                                                                                                            insulin resistance
                                                                                                                                                                                                                                                                                         resistance 0
           from obesity-induced
          from          oUesity-induceduistilin insulin resistance   resistance          in mice
                                                                                         in            lacking TNF-n
                                                                                             mice lacking           TNF-a function.
                                                                                                                                 function. Na-    Na-                andd neointimal
                                                                                                                                                                     an       neointimal formation.formation. J JBiol   Biol Chem
                                                                                                                                                                                                                                Chem277:25863-25866
                                                                                                                                                                                                                                            277:25863-25866
           ture 389:610-614
          ture         389:610-614                                                                                                                          53. Maeda
                                                                                                                                                            53.      Maeda N, Shimomura   Shimomura I,I, Kishida    Kishida I<,   K, Nishizawa
                                                                                                                                                                                                                                        Nishizawa H, Matsuda    Matsuda M,      M, Nagaretani
                                                                                                                                                                                                                                                                                      Nagaretani
 30. Roan
 30.      Ruan H,        H, Miles
                                Milea PD,  PD, Ladd CM,       CM,RossRoss K, Golub  Golub TR, Olefsky   Olefsky JM,  JM, Lodish
                                                                                                                              Lodish HF  HF2002 2002                 H,, Furuyama
                                                                                                                                                                     H     Furuyama N, ICondo       Kondo H,         Takahashi M,
                                                                                                                                                                                                                H, Takahashi            M,Arita
                                                                                                                                                                                                                                             Arita Y, Komuro
                                                                                                                                                                                                                                                           Komuro R, Ouchi   Ouchi N, Kihara  Kihara 0     a
          Profiling gene
          Profiling               gene transcription
                                            transcription           in vivo
                                                                    in           reveals adipose
                                                                         vivo reveals           adipose titissue ssue as   as an immediate
                                                                                                                                    immediate                        S,
                                                                                                                                                                     S , Tochino
                                                                                                                                                                           Tochino Y,             Okutomi IC,
                                                                                                                                                                                            Y, Okutomi                   Hofie M,
                                                                                                                                                                                                                   IC, Horie         M, Takeda
                                                                                                                                                                                                                                           Takeda S,     S, Aoyama
                                                                                                                                                                                                                                                             Aoyama T,      T, Funahashi
                                                                                                                                                                                                                                                                                  Funahashi T,         T, d.)
          ttarget
               arget of         tumor necrosis
                           of tumor          necrosis factor factor-a:      implications for
                                                                      -a: implications             for insulin
                                                                                                         insulin resistance.
                                                                                                                     resistance.        Diabetes
                                                                                                                                        Biabetes                     Matsuzawa
                                                                                                                                                                     Matsuzawa Y                2002 Diet
                                                                                                                                                                                            Y2002         Diet-induced
                                                                                                                                                                                                                -induced insulininsulin resistance
                                                                                                                                                                                                                                             resistance in    in mice                    adiponec- 0-
                                                                                                                                                                                                                                                                           lacking adiponec-
                                                                                                                                                                                                                                                                  mice lacking
          51:3176-3188
          51:3176-3188                                                                                                                                               tin/ACRP30. Nat Med
                                                                                                                                                                     tin/ACItP30.                      Med 8:731-737
                                                                                                                                                                                                                8:731-737                                                                                  a.
 31. Senn
 31.      Senn JJ,              Klover PJ,
                         JJ, Klover            PJ, Nowak
                                                     Nowak IA,     IA, Zimmers
                                                                          Zimmers TA, Koniaris      Koniaris LG, F~lanetto   Furlanetto RW,     RW,         54. Combs TP,
                                                                                                                                                           54.                      TP, Pajvani
                                                                                                                                                                                           Pajvani UB,     UB, Berg
                                                                                                                                                                                                                  Berg AH, AH, Lin Lin Y, Y, Jelicks
                                                                                                                                                                                                                                               Jelicks LA, LA, Laplante
                                                                                                                                                                                                                                                                  Laplante M,            Nawrocki a
                                                                                                                                                                                                                                                                                  M, Nawrocki
          Mooney
          Mooney RA              RA2003           Suppressor of
                                         2003 Suppressor                of cytokine
                                                                             cytokine signaling-3
                                                                                              signaling -3 (SOCS-3),
                                                                                                                  (BOGS-3), aa potential
                                                                                                                                       potential                     AR, Rajala
                                                                                                                                                                             Rajala MW,   MW, Pazlow Parlow AF, Cheeseboro
                                                                                                                                                                                                                        Cheeseboro L,        L, Ding
                                                                                                                                                                                                                                                 Ding YY, YY,Russell
                                                                                                                                                                                                                                                                 RussellRG,   RG,Lindemann
                                                                                                                                                                                                                                                                                       Lindemann
          mediator
          mediator of             of interleukin-6-dependent
                                      interleukin-6-dependent                     insulin
                                                                                   insulin resistance
                                                                                                 resistance in hepatocytes.
                                                                                                                       hepatocytes.          JJ Biol
                                                                                                                                                 Biol              D D,, Hartley
                                                                                                                                                                           Hartley A, Baker    Baker GR,           Obici S,
                                                                                                                                                                                                           GR, Obici             Deshaies Y, Ludgate
                                                                                                                                                                                                                            S, Deshaies              Ludgate M,           Rossetti L,
                                                                                                                                                                                                                                                                    M,Rossetti          L, Scherer
                                                                                                                                                                                                                                                                                             Scherer rn
          Chem 278:13740-13746
                           278:13740-13746                                                                                                                         PE 2004  2004 A     A transgenic
                                                                                                                                                                                           transgenic mouse    mouse with  with aa deletion
                                                                                                                                                                                                                                        deletion in   in the
                                                                                                                                                                                                                                                           the collagenous
                                                                                                                                                                                                                                                                 collagenous           domain
                                                                                                                                                                                                                                                                                       domain of       of
 32. De Benedetti
 32.                  Benedetti F, Alonzi     Alonzi T, Moretta Moretta A, Lazzaro   Lazzaro D, Costa    Costa P,  P, Poli
                                                                                                                        Poli V, Martini
                                                                                                                                     Martini A,                     aadiponectin
                                                                                                                                                                        diponectin          displays elevated
                                                                                                                                                                                            displays        elevated circulating
                                                                                                                                                                                                                           circulating adiponectin
                                                                                                                                                                                                                                                adiponectin an      and    improved insulin 03
                                                                                                                                                                                                                                                                        d improvedutisulin
          Ciliberto G,
          Ciliberto               G, Fattori
                                        Fattori E 1997            Interleukin 66 causes
                                                         1997 Interleukin                  causes growthgrowth impairment
                                                                                                                    impairment inin trans     trans--              ssensitivity.
                                                                                                                                                                       ensitivity.        Endocrinology
                                                                                                                                                                                          Endocrinology 145:367-383  145:367-383                                                                           03
          genic mice
          genic           mice through
                                     through a decrease   decrease in    in insulin-like
                                                                              insulin -like growth  growth factor-I.
                                                                                                                  factor -I. A    A model
                                                                                                                                     model for    for       55. Cianflone
                                                                                                                                                           55.       Cianflone IC,             Xia Z,
                                                                                                                                                                                         IC, Xia        Z, Chen
                                                                                                                                                                                                            Chen LY    LY 2003         Critical review
                                                                                                                                                                                                                             2003 Critical          review of   of acylation-stimulating
                                                                                                                                                                                                                                                                     acylation-stimulating                 1\-3
                                                                                                                                                                                                                                                                                                           03
          stunted growth
          stunted            growth in      in children
                                                children with   with chronic
                                                                        chronic inflammation.
                                                                                      inIlammation. JJ Clin      Clin Invest
                                                                                                                         Invest 99:643-650
                                                                                                                                    99:643-650                     protein
                                                                                                                                                                   protein physiology
                                                                                                                                                                                    physiology in        in humans
                                                                                                                                                                                                              humans and    an drodents.
                                                                                                                                                                                                                                    rodents. Biochim
                                                                                                                                                                                                                                                   Biochim Biophys
                                                                                                                                                                                                                                                                 Biophys Acta  Acta 1609:127-
                                                                                                                                                                                                                                                                                         1609:127-
 33. Wallenius
33.       Wallenius V, Wallenius          Wallenius IC,        K, Ahren
                                                                   Ahren B, Rudling   Rudling M,      M, Carlsten
                                                                                                            Carlsten H, Dickson   Dickson SL,
                                                                                                                                                                                                                                                                                                           0
                                                                                                                                                                                                                                                                                                           O
                                                                                                                                                  SL,             143
                                                                                                                                                                   143                                                                                                                                     co
          Ohlsson
          O       hlsson C,      C, Jansson
                                       Jansson JO      JO 20022002 Interleukin-6-deficient
                                                                       Interleukin-6-deficient                   mice develop
                                                                                                                mice       develop mature-
                                                                                                                                         mature -           56. Xia
                                                                                                                                                           56.     Xia Z,    Z, Stanhope
                                                                                                                                                                                  Stanhope ICL,      KL, Digitate
                                                                                                                                                                                                            Digitale E,    E, Simion
                                                                                                                                                                                                                                Simion OM,   OM, ChenChen L,   L, Havel
                                                                                                                                                                                                                                                                    Havel P,   P, Cianflone
                                                                                                                                                                                                                                                                                    Cianflone IC       K cnco
          onset obesity.
          onset          obesity. Nat      Nat MedMed 8:75-79
                                                            8:75-79                                                                                                2004 Acylation-stimulating
                                                                                                                                                                  2004         Acylation-stimulating protein           protein(ASP)/complement
                                                                                                                                                                                                                                   (ASP)/complement C3adesArg       C3adesArg deficiencydeficiency         6
 34. Wellen
34.       Wellen KE,                  Hotamisligil GS
                            I<E, Hotamisligil                  GS2003         Obesity-induced
                                                                     2003 Obesity                            inflammatory changes
                                                                                            -induced inflaznmatory                  changes inin                  rresults
                                                                                                                                                                       esults in   in increased
                                                                                                                                                                                        utcreased energy  energy expenditure
                                                                                                                                                                                                                       expenditure inin mice.    mice. JJBiolBiol Chem
                                                                                                                                                                                                                                                                    Chem279:4051-4057
                                                                                                                                                                                                                                                                               279:4051-4057
          adipose tissue.
         adipose              ti ssue. JJ Clin Clin Invest
                                                       Invest 112:1785-1788
                                                                   112:1785-1788                                                                           57. Kalant
                                                                                                                                                           57.      Kalant D, Cain       Cain SA,  SA, Maslowska
                                                                                                                                                                                                           Maslowska M,       M, Sniderman
                                                                                                                                                                                                                                     Sniderman AD,              Cianflone K, Monk PN
                                                                                                                                                                                                                                                        AD, Cianflone                               PN cm
 34a.Weisberg SP, McCann D,
34a.      Weisberg                                        D, Desai
                                                               Desai M,  M,Rosenbaum
                                                                               Rosenbaum M,           M,Leib
                                                                                                           Leibelel RL,       Ferrante Jr
                                                                                                                      RL, Fe~ante               AW
                                                                                                                                            Jr AW                  2003 Thechemoattractantreceptor-like
                                                                                                                                                                  2003The              chemoattractant receptor-like protein             protein C5L2 binds    binds thethe C3a
                                                                                                                                                                                                                                                                              C3ades-Arg77/
                                                                                                                                                                                                                                                                                      des-Arg77/ a
         2003 Obesity
       2003             Obesityisis associatedassociated with    with macrophage
                                                                          macrophage accumulationaccumulation inin aclipose    adipose tissue.
                                                                                                                                            tissue.               aacylation-stimulating
                                                                                                                                                                       cylarion-stimulating                 protein.
                                                                                                                                                                                                             protein. JJBiol Biol Chem
                                                                                                                                                                                                                                     Chem278:11123-11129
                                                                                                                                                                                                                                                 278:11123-11129                                           a
                                                                                                                                                                                                                                                                                                           0
        JJ Clin  Clin Invest
                         Invest 112:1796-1808
                                        112:1796-1808                                                                                                      58. Banerjee
                                                                                                                                                           58.     Banerjee RR,       RR, Lazar
                                                                                                                                                                                              Lazar MA    MA2003          Resistin: molecule
                                                                                                                                                                                                                 2003 Resistin:           molecular history
                                                                                                                                                                                                                                                          history an  andd prognosis.
                                                                                                                                                                                                                                                                             prognosis. J Mol 0
34b.Xu H,
34U.Xu                H, Bames
                           Barnes GT, Yang       Yang Q,     Q, Tan
                                                                 Tan G, Yang  Yang D,     D, Chou
                                                                                               Chou CJ,        Sole J,J, Nichols
                                                                                                         CJ, Sole            Nichols A, Ross   Ross               Med
                                                                                                                                                                  M      ed 81:218-226
                                                                                                                                                                              81:218-226                                                                                                                   J
         JJS,        Tartaglia LA, Chen
             S, Tartaglia                      Chen H     H2003        Chronic inflammation
                                                              2003 Chronic            inflammation in         in fat
                                                                                                                  fat plays
                                                                                                                       plays a crucial
                                                                                                                                    crucial role role      59. Steppan
                                                                                                                                                           59.    Steppan CM,         CM,BaileyBailey ST, Bhat     Bhat S, S, Brown
                                                                                                                                                                                                                                Brown EJ,          Banerjee RR, Wright
                                                                                                                                                                                                                                             EJ, Banerjee                 Wright CM,   CM, Patel Patel v
        iin  n the  the development
                           development of            of obesity-related
                                                            obesity -related insulin   insulin resistance.
                                                                                                     resistance,       J Clin
                                                                                                                            Clin Invest
                                                                                                                                   Invest 112:  112:              HR,
                                                                                                                                                                  H      R, Ahima RS, Lazar        Lazar MA  MA2001 2001 The Thehormone
                                                                                                                                                                                                                                     hormone resistin
                                                                                                                                                                                                                                                    resistin links
                                                                                                                                                                                                                                                                links obesity             diabetes. 3
                                                                                                                                                                                                                                                                         obesity toto diabetes.            c
        1821-1830
         1821-1830                                                                                                                                                Nature 409:307-312
                                                                                                                                                                  Nature            409:307-312                                                                                                            w
35. Takahashi
35.     Takahashi IC,               K, Mizuarai
                                           Mizuarai S,        S, Araki
                                                                  Araki H, Mashiko   Mashiko S,        S, Ishihara
                                                                                                           Ishihara A,       A, Kanatani
                                                                                                                                 I<anatani A,              60. Kim KH,
                                                                                                                                                           60.                KH, Lee Moon
                                                                                                                                                                                      Lee     K,   Moon       YS,    Sul HS 2001 A cysteine-richadipose
                                                                                                                                                                                                                     Sul   HS    2001     A   cysteine-rich         adipose tissue
                                                                                                                                                                                                                                                                                 tissue-specific
                                                                                                                                                                                                                                                                                           -specific       Z
       IItadani                                                                                                                                                                                                                                                                                            N
             tadani H,      H,Kotani
                                   ICotani H     H2003
                                                     2003 Adiposity
                                                               Adiposity elevates
                                                                                elevates plasma  plasma MCP-1 MCP-1 levels  levels leading
                                                                                                                                     leading toto                ssecretory
                                                                                                                                                                       ecretory factorfactor inhibits
                                                                                                                                                                                                 inhibits adipocyte
                                                                                                                                                                                                               adipocyte differentiation.
                                                                                                                                                                                                                                differentiation.       J JBiol
                                                                                                                                                                                                                                                           Biol Chem
                                                                                                                                                                                                                                                                  Chein 276:11252-11256
                                                                                                                                                                                                                                                                            276:11252-11256                0
          the increased
         the         increased CD11b-p  CDllb-positive  ositive monocytes
                                                                    monocytes in        in mice.
                                                                                            mice. J Biol       Chem 278:46654-46660
                                                                                                        Biol Qiem          278:46654-46660                 61. Holcomb
                                                                                                                                                           61.    Holcomb IN,          IN, Kabakoff
                                                                                                                                                                                             Kabakoff RC,       RC,ChanChan B,       Baker TW,
                                                                                                                                                                                                                                B, Baker        TW, Gumey
                                                                                                                                                                                                                                                        Gurney A, Henzel  Henzel W,    W, Nelson
                                                                                                                                                                                                                                                                                             Nelson
36. Sartipy
36.      Sartipy P, Loskutoff      Loskutoff DJ       DJ 2003        Monocyte chemoattractant
                                                             2003 Monocyte               chemoattractant protein     protein 1 in    ut obesity
                                                                                                                                          obesity                 C,
                                                                                                                                                                  C       Lowman HB, Wright
                                                                                                                                                                      , Lowman                      Wright BD, Skelton  Skelton NJ,          Frantz GD,
                                                                                                                                                                                                                                       NJ, Frantz       GD,TumasTomas DB,   DB, Peale
                                                                                                                                                                                                                                                                                    Peale Jr  Jr FV,
       andd insulin
       an             insulin resistance.
                                     resistance. Proc     Proc Natl
                                                                  Natl AcadAcadSci    Sci USAUSA100:7265-7270
                                                                                                       100:7265-7270                                              Shelton DL, Hebert
                                                                                                                                                                  Shelton                    Hebert CC      CC2000 2000 FIZZ1,
                                                                                                                                                                                                                           FIZZl, aa novel  novel cysteine-rich
                                                                                                                                                                                                                                                      cysteine-rich         secreted protein
                                                                                                                                                                                                                                                                            secreted         protein
37. Gerhardt
37.     Gerhardt CC,              CC, Romero
                                          Romero IA,      IA, Cancello
                                                                 Cancello R,      R, Camoin
                                                                                        Camoin L,       L, Strosberg
                                                                                                            Strosberg AD       AD20012001 Che- Che-               associated with
                                                                                                                                                                  associated             with pulmonary
                                                                                                                                                                                                   pulmonary inflammation,
                                                                                                                                                                                                                      inflammation,            defines
                                                                                                                                                                                                                                               defines aa new  new genegene family.
                                                                                                                                                                                                                                                                               family. EMBO  EMBO
       mokines
       mokines control          control fatfat accumulation
                                                     accumulation an           and      leptin secretion
                                                                                   d leptin        secretion by      by cultured
                                                                                                                           cultured human human                 JJ 19:4046-4055
                                                                                                                                                                        19:4046-4055
       adipocytes. Mol
       adipocytes.                   Mol Cell Cell Endocrinol
                                                      Endocrino1175:81-92 175:81-92                                                                        62. Rajala
                                                                                                                                                           62.    Rajala MW,     MW,       Obici S,
                                                                                                                                                                                           Obici       S, SchererPE,
                                                                                                                                                                                                           Scherer PE, Rossetti
                                                                                                                                                                                                                              Rossetti L 2003    2003Adipose
                                                                                                                                                                                                                                                          Adipose-derived             resistin an
                                                                                                                                                                                                                                                                      -derived resistin            and  d
38. van
38.    van Royen      Royen N,HoeferN, Hoef erI, BuschmannBuschmann I,Kostin      Kostin S,S,VoskuilVoskuil M,     M,Bode
                                                                                                                       Bode Ch,         Schaper
                                                                                                                                  Ch, Schaper                    ggut-derived
                                                                                                                                                                       ut -derived resistin-like
                                                                                                                                                                                           resistin-like         molecule-13           selectivelyimpair
                                                                                                                                                                                                                 molecule-~3 selectively                 impairinsulin
                                                                                                                                                                                                                                                                    insulin acrion
                                                                                                                                                                                                                                                                                 action on   on glu-
                                                                                                                                                                                                                                                                                                  glu-
       W,
       W            Piek JJJJ 2003
                 , Piek            2003Effects
                                             Effectsofoflocal  localMCP MCP-i         proteintherapy
                                                                               -1 protein          therapy on    on the
                                                                                                                     the development
                                                                                                                             development of         of            cose       production. JJ Clin
                                                                                                                                                                  mse production.                      Clin Invest
                                                                                                                                                                                                               Invest 111:225-230
                                                                                                                                                                                                                          111:225-230
       the collateral
       the           collateral circulation
                                        circulation an       and   atherosclerosis inin Watanabe
                                                                d atherosclerosis                  Watanabe hyperlipidemic
                                                                                                                     hyperlipidemic rab-        rab-       63. Banerjee
                                                                                                                                                           63.   Banerjee RR, Rangwala        Rangwala SM,        SM, Shapiro
                                                                                                                                                                                                                          Shapiro JS,    JS, Rich
                                                                                                                                                                                                                                               Rich AS, AS, Rhoades
                                                                                                                                                                                                                                                               Rhoades B,      B, QiQi Y,Y, Wang
       bits. Carciiovasc
       bits.           Cardiovasc Res         Res 57:178-185
                                                     57:178-185                                                                                                 J, Rajala
                                                                                                                                                                J,       Rajala MW,  MW, Pocai Pocai A, SchererScherer PE,  PE,Steppan
                                                                                                                                                                                                                                   Steppan CM,    CM, Ahuna
                                                                                                                                                                                                                                                         Ahima RS,   RS, Obici
                                                                                                                                                                                                                                                                            Obici S,   S, Rossetti
                                                                                                                                                                                                                                                                                           Rossetti
39. Mertens
39.    Mertens I,I, Van            Van GaalGaal LF  LF 20022002 Obesity,
                                                                   Obesity, haemostasis
                                                                                   haemostasis an        and    the fibrinolyHc
                                                                                                             d the    fibrinolytic system.
                                                                                                                                         system.                LL,       Lazar MA
                                                                                                                                                                      , Lazar         MA2004   2004 Regulation
                                                                                                                                                                                                         Regulation          of fasted
                                                                                                                                                                                                                             of   fasted bloodUlood glucose
                                                                                                                                                                                                                                                         glucose by    by resistin.
                                                                                                                                                                                                                                                                            resistin. Science
                                                                                                                                                                                                                                                                                            Science
       Obes
       O         bes Rev 3:85-1013:85-101                                                                                                                        303:1195-1198
                                                                                                                                                                303:1195-1198
40. Julian
40.   Juhan-Vague       -Vague I,I, Alessi  Alessi MC,  MC,MavriMavri A,    A, Morange
                                                                                 Morange PE        PE 2003       Plasminogen activator
                                                                                                        2003 Plasminogen               activator           64. Engeli
                                                                                                                                                           64.   Engeli S,         S, Schling
                                                                                                                                                                                        Schling P,      P, Gorzelniak
                                                                                                                                                                                                             Gorzelniak           IC,    Boschmann M,
                                                                                                                                                                                                                                  IC, Boschmann                M,Janke
                                                                                                                                                                                                                                                                     Janke J,J, Ailhaud
                                                                                                                                                                                                                                                                                    Ailhaud G,
      iinhibitor-1,
          nhibitor -1, inIlamination, inflammation,obesity,       obesity,instilininsulinresistance
                                                                                                resistanceaz1d     and vascidar
                                                                                                                            vascular risk, risk. JJ             Teboul
                                                                                                                                                                Teboul M,           M,Massiera
                                                                                                                                                                                          Massiera F,      F, Sharma
                                                                                                                                                                                                               Sharma AM     AM      2003
                                                                                                                                                                                                                                     2003 The The adipose
                                                                                                                                                                                                                                                     adipose-tissue           renin-angioten-
                                                                                                                                                                                                                                                                 -tissue renin-angioten-
       Thromb Haemost
      Thromb                  Haemost 1:1575-1579
                                                1:1575-1579                                                                                                     sin-aldosterone system:
                                                                                                                                                                sin-aldosterone                  system:rolerole in      the metabolic
                                                                                                                                                                                                                      inthe     metabolic syndrome?
                                                                                                                                                                                                                                                 syndrome? Int     Int JJBiochem
                                                                                                                                                                                                                                                                           Biochem Cell   Cell Biol
                                                                                                                                                                                                                                                                                                  Biol
41. Ma
41.    Ma LJ,        LJ, Mao SL,       SL, Taylor
                                               Taylor KL,    KL, Kanjanabuch
                                                                    Kanjanabuch T,           T, Guan
                                                                                                  Guan Y,         Zhang Y, Brown
                                                                                                             Y, Zhazig             Brown NJ,     NJ,            35:807-825
                                                                                                                                                                35:807-825
      Swift LL,
      Swift              LL, McGuinness
                                  McGuinness OP, Wasserman          Wasserman DH,          DH,Vaughan
                                                                                                    Vaughan DE,      DE,Fogo  Fogo AB  AB2004  2004        65. Goossens
                                                                                                                                                           65.   Goossens GH,           GH, Blaak Blaak EE,   EE, vanvan Baak
                                                                                                                                                                                                                            Baak MA    MA2003  2003 Possible           involvement of
                                                                                                                                                                                                                                                        Possible involvement                  of the
                                                                                                                                                                                                                                                                                                   the
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 71 of 132


 2556 J
 2656 J Clin
        Clin Endocrinol
        Clin EndocrinolMetab,
             Endocrinol Metab,June
                        Metab,  June
                               June 2004,
                                      2004,
                                     2004, 89(6):2548
                                             89(6):2548 —2556
                                                          —2556
                                            89(6):2548-2556                                                                                                                                Kershaw an
                                                                                                                                                                                           Kershaw
                                                                                                                                                                                           Kershaw and
                                                                                                                                                                                                    and Flier
                                                                                                                                                                                                          Flier•Adipose
                                                                                                                                                                                                      d Flier  • Adipose
                                                                                                                                                                                                                 • Adipose
                                                                                                                                                                                                                         Tissue
                                                                                                                                                                                                                           Tissue
                                                                                                                                                                                                                         1Yssue asas
                                                                                                                                                                                                                                as an
                                                                                                                                                                                                                                   an an
                                                                                                                                                                                                                                       Endocrine
                                                                                                                                                                                                                                         Endocrine
                                                                                                                                                                                                                                       Endocrine Organ
                                                                                                                                                                                                                                                    Organ
                                                                                                                                                                                                                                                 Organ


         adipose titissue
         adipose
         adipose       tissue    renin-angiotensin
                                   renin-angiotensin
                        ssue resin-angiotensin                system
                                                                  system
                                                              system        in
                                                                            in in thethe
                                                                                 the    pathophysiology
                                                                                               pathophysiology
                                                                                        pathophysiology                    of   obesity
                                                                                                                                  of obesity
                                                                                                                           of oUesity          and and
                                                                                                                                              uid                male
                                                                                                                                                                 male
                                                                                                                                                                 male micemice with
                                                                                                                                                                          mice       with
                                                                                                                                                                                     with complete
                                                                                                                                                                                                completearomatase
                                                                                                                                                                                               complete            aromatase
                                                                                                                                                                                                                   az omatase (CYP19)   (CYP19)
                                                                                                                                                                                                                                     (CYP19)          deficiency.
                                                                                                                                                                                                                                                            deficiency.
                                                                                                                                                                                                                                                       deficiency.             J Endocrinol
                                                                                                                                                                                                                                                                                    J Endocrinol
                                                                                                                                                                                                                                                                                   Endocrinol            176:
                                                                                                                                                                                                                                                                                                          176: 176:
         obesity-related
         obesity-related
         obesity    -related        disorders.
                                      disorders.Obes
                                    disorders.        Obes
                                                    Obes     Rev
                                                              RevRev  4:43-55
                                                                          4:43-55
                                                                      4:43-55                                                                                   237-246
                                                                                                                                                                237-246
 66. Pollare
 66.     Pollare T,
         Pollare      T,Lithell
                           LithellH,
                          Lifliell       H,Beme
                                        H,     BemeCC
                                             Beme       C1989
                                                            1989A
                                                           1989     AAcomparison
                                                                          comparison
                                                                        conipazison              of
                                                                                                  of ofthe
                                                                                                       the the
                                                                                                             effects
                                                                                                                 effects
                                                                                                             effects        of hydrochlo-
                                                                                                                            of    hydrochlo-
                                                                                                                                  of hydrochlo- 77.       77. Stulnig
                                                                                                                                                                 Stulnig TM,
                                                                                                                                                                 Stulnig      TM,Waldhausl
                                                                                                                                                                              TM,       WaldhauslW
                                                                                                                                                                                       Waldhausl              W W2004
                                                                                                                                                                                                                  202004
                                                                                                                                                                                                                      04 11  11p-Hydroxysteroid
                                                                                                                                                                                                                               11p-Hydroxysteroid
                                                                                                                                                                                                                               /3-Hydroxysteroid                   dehydrogenase
                                                                                                                                                                                                                                                                        dehydrogenase
                                                                                                                                                                                                                                                                  dehydrogenase                  type
                                                                                                                                                                                                                                                                                                 type type1 inin 1 in
         rothiazide an
         rothiazide
        rofluazide         and
                             and
                               d captopril
                                       captopril
                                     captopril     on
                                                   onon  glucose
                                                             glucose
                                                         glucose        and
                                                                        an   dandlipid
                                                                                 li pidlipid metabolism
                                                                                                    metabolism
                                                                                             metaUolism               inin patients
                                                                                                                              in patients
                                                                                                                            patients         with
                                                                                                                                             with with          obesity and
                                                                                                                                                                obesity
                                                                                                                                                                obesity       andtype
                                                                                                                                                                              az1d     type222diabetes.
                                                                                                                                                                                      type           diabetes.Diabetologia
                                                                                                                                                                                                    diabetes.           Diabetologia
                                                                                                                                                                                                                      Diabetologia           47:1-11
                                                                                                                                                                                                                                                 47:1-11
                                                                                                                                                                                                                                              47:1-11
        hypertension. N
        hypertension.
        hypertension.            N NEnglEnglJJ JMed
                                       Engl       Med321:868-873
                                                 Med       321:868-873
                                                         321:868-873                                                                                      78. Seckl
                                                                                                                                                         78.    Seckl JR,  JR,
                                                                                                                                                                           JR, Walker
                                                                                                                                                                                   Walker
                                                                                                                                                                                   Walker BR      BR
                                                                                                                                                                                                  BR   2001
                                                                                                                                                                                                         2001
                                                                                                                                                                                                          2001 Minireview:
                                                                                                                                                                                                                     Minireview:
                                                                                                                                                                                                                     Minireview:           11(3-hydroxysteroid
                                                                                                                                                                                                                                            11(3-hydroxysteroid
                                                                                                                                                                                                                                           11(3-hydroxysteroid                       dehydrogenase
                                                                                                                                                                                                                                                                                        dehydrogenase
                                                                                                                                                                                                                                                                                    dehydrogenase
 67. Petrie
67.      PetrieJR,
         Petrie     JR,Morris
                   JR,    MorrisAD,
                         Morns          AD,Ueda
                                        AD,     Ueda
                                               Ueda  S,S,S,
                                                          Small
                                                             Small
                                                            Small    M,M,
                                                                        M,Donnelly
                                                                               Donnelly
                                                                              Donnelly        R, R, Connell
                                                                                                         Connell
                                                                                                         Connell  JM,JM,    ElliottElliott HL
                                                                                                                                  Elliott      HL               ttype
                                                                                                                                                                 type
                                                                                                                                                                  ype 1-a1-a tissue-specific
                                                                                                                                                                         1-a   titissue-specific
                                                                                                                                                                                  ssue -specific           amplifier
                                                                                                                                                                                                             amplifierof
                                                                                                                                                                                                           amplifier         ofofglucocorticoid
                                                                                                                                                                                                                                 glucocorticoid
                                                                                                                                                                                                                                    glucocorticoid            action.
                                                                                                                                                                                                                                                                  action.
                                                                                                                                                                                                                                                              action.     Endocrinology
                                                                                                                                                                                                                                                                                 Endocrinology
                                                                                                                                                                                                                                                                          Endocrinology                  142:
                                                                                                                                                                                                                                                                                                         142;142:
         2000 Trandolapril
        2000       Trandolapril does
                   Trandolapril           does
                                            does  not
                                                 notnot improve
                                                           improve
                                                       improve           insulin
                                                                              insulin
                                                                        insulin         sensitivity
                                                                                               sensitivity
                                                                                       sensitivity           inin patients
                                                                                                                    patients
                                                                                                                      in patients     withwith
                                                                                                                                      with     hy- hy-
                                                                                                                                               hy-              1371-1376
                                                                                                                                                                1371-1376
        pertension and
        pertension
        pertension         anandd typetype22diabetes:
                                     type     2diabetes:
                                                 diabetes:   aadouble-blind,
                                                                double-blind,
                                                                  a double-blind,            placebo-controlled
                                                                                                   placebo-controlled
                                                                                             placebo        -controlled            crossovercrossover 79.
                                                                                                                                    crossover             79. Draper
                                                                                                                                                                Draper N,
                                                                                                                                                                Draper        N,Echwald
                                                                                                                                                                             N,     EchwaldSM,
                                                                                                                                                                                   Echwald            SM,Lavery
                                                                                                                                                                                                    SM,         Lavery
                                                                                                                                                                                                             Lavery         GG,
                                                                                                                                                                                                                              GG,
                                                                                                                                                                                                                            GG,    Walker
                                                                                                                                                                                                                                      Walker
                                                                                                                                                                                                                                   Walker        EA,EA, FraserR,
                                                                                                                                                                                                                                                        Fraser
                                                                                                                                                                                                                                                        Fraser         R,Davies
                                                                                                                                                                                                                                                                      R,   DaviesE,
                                                                                                                                                                                                                                                                          Davies           E,Sorensen
                                                                                                                                                                                                                                                                                          E,    Sorensen
                                                                                                                                                                                                                                                                                              Sorensen
        ttrial.
         trial.
          rial. JJ Clin
                    Clin    Endocrinol
                             EndocrinolMetab
                    Clin Endocrinol              Metab85:1882-1889
                                                Metab        85:1882-1889
                                                           85:1882-1889                                                                                         TI, Astrup
                                                                                                                                                                TI,
                                                                                                                                                                TI,   AstrupA,
                                                                                                                                                                      Astrup        A,Adamski
                                                                                                                                                                                           AdamskiJ,J,J,Hewison
                                                                                                                                                                                          Adamski                Hewison
                                                                                                                                                                                                                Hewison       M,M,M,Connell
                                                                                                                                                                                                                                        Connell
                                                                                                                                                                                                                                       Connell     JM, JM,
                                                                                                                                                                                                                                                       JM,  Pedersen
                                                                                                                                                                                                                                                                  Pedersen
                                                                                                                                                                                                                                                                Pedersen    0, Stewart0, Stewart
                                                                                                                                                                                                                                                                                     O,   Stewart PM PM   PM
 68. Massiera
68.     Massiera
        Massiera F,      F, Seydoux
                             Seydoux
                              Seydoux J,J,J,Geloen
                                                 GeloenA,
                                                 Geloen       A,Quignard-Boulange
                                                                    Quignard-Boulange
                                                                    Quignard-Boulange A,A,                     Turban
                                                                                                                    Turban
                                                                                                                    TurbanS, Saint-   S, Saint-
                                                                                                                                      S,  Saint-                2002 Association
                                                                                                                                                               2002       Associationstudies
                                                                                                                                                                          Association            studies
                                                                                                                                                                                                  studiesbetweenbetween
                                                                                                                                                                                                                 betweenmicrosatellite
                                                                                                                                                                                                                                microsatellite
                                                                                                                                                                                                                                  microsatellite           markers
                                                                                                                                                                                                                                                               markers
                                                                                                                                                                                                                                                         markers          within
                                                                                                                                                                                                                                                                          within   within the gene
                                                                                                                                                                                                                                                                                         the     the
                                                                                                                                                                                                                                                                                                 genegene  en- en-
                                                                                                                                                                                                                                                                                                           en-
        Marc
        Marc
        Matc P,    P,Fukamizu
                      FukamizuA,
                      Fukamizu            A,Negrel
                                         A,    NegrelR,R,
                                             Negrel      R,Ailhaud
                                                              Ailhaud
                                                             Ailhaud      G,G,  Teboul
                                                                                    Teboul M
                                                                                    Teboul          M20012001Angiotensinogen-
                                                                                                                    Angiotensinogen-
                                                                                                                    Angiotensinogen-                            coding
                                                                                                                                                                coding
                                                                                                                                                                wding human  human
                                                                                                                                                                              human11p-hydroxysteroid
                                                                                                                                                                                               11p-hydroxysteroid
                                                                                                                                                                                             11~-hydroxysteroid                     dehydrogenase
                                                                                                                                                                                                                                         dehydrogenase
                                                                                                                                                                                                                                   dehydrogenase                    typetype
                                                                                                                                                                                                                                                                   iype    11 an   and1d andbodybody
                                                                                                                                                                                                                                                                                           body        mass
                                                                                                                                                                                                                                                                                                        massmass
        deficient mice
        deficient
        deficientmice   miceexiubitexhibit
                                   exhibitimpairment
                                               impairment
                                                impairment        ofof
                                                                  of   diet-induced
                                                                          diet-induced
                                                                      cliet-induced               weight
                                                                                                 weight weight  gaingain
                                                                                                               gain       withwith
                                                                                                                          with       alteration
                                                                                                                                           alteration
                                                                                                                                   alteration                  iindex,
                                                                                                                                                                index,
                                                                                                                                                                  ndex, waist
                                                                                                                                                                            waistto
                                                                                                                                                                            waist       totohip
                                                                                                                                                                                              hipratio,
                                                                                                                                                                                             lup      ratio,and
                                                                                                                                                                                                     ratio,      anand
                                                                                                                                                                                                                     d glucocorticoid
                                                                                                                                                                                                                            glucocorticoid
                                                                                                                                                                                                                          glucocorticoid           metabolism.
                                                                                                                                                                                                                                                        metabolism.
                                                                                                                                                                                                                                                    metabolism.              JJJ Clin
                                                                                                                                                                                                                                                                                  ClinEndocrinol
                                                                                                                                                                                                                                                                                  Clin      Endocrinol
                                                                                                                                                                                                                                                                                            Endocrinol
       iinn adipose
              adiposetissue
              adipose      tissuedevelopment
                          tissue        developmentand
                                       development          anand
                                                                d increased
                                                                       increased
                                                                    increased         locomotor
                                                                                             locomotor
                                                                                       locomotor             activity.
                                                                                                                   activity.
                                                                                                             activity.        Endocrinol-
                                                                                                                                      Endocrinol-
                                                                                                                               Endocrinol-                      Metab
                                                                                                                                                                Metab
                                                                                                                                                                M   etab 87:4984-4990
                                                                                                                                                                            87:4984-4990
                                                                                                                                                                            87:4984-4990
        ogy 142:5220-5225
       ogy      142:5220 5225                                                                                                                            80. Gelemter-Yaniv
                                                                                                                                                         80.    Gelemter-Yaniv
                                                                                                                                                                Gelemter-Yaniv                 L,
                                                                                                                                                                                                L,Feng
                                                                                                                                                                                                L,    FengN,N,Sebring
                                                                                                                                                                                                     Feng              Sebring
                                                                                                                                                                                                                       Sebring NG,    NG, Hochberg
                                                                                                                                                                                                                                                HochbergZ,
                                                                                                                                                                                                                                                Hochberg               Z,Yanovski
                                                                                                                                                                                                                                                                            YanovskiJA
                                                                                                                                                                                                                                                                           Yanovski              JA 20032003
 69. Massiera
69,     Massiera
        Massiera F,     F,F,Bloch-Faure
                             Bloch-Faure
                               Bloch-FaureM,       M,M,Ceiler
                                                        Ceiler
                                                        Ceiler D,    D, Ceiler
                                                                          Ceiler
                                                                          Ceiler D,     D,
                                                                                        D,Murakami
                                                                                               Murakami
                                                                                                MurakamiK,K,             Fukamizu
                                                                                                                            Fukamizu
                                                                                                                            Fukamizu        A, A,               Associations
                                                                                                                                                                Associations
                                                                                                                                                                Associations            between
                                                                                                                                                                                          betweenaaapolymorphism
                                                                                                                                                                                        between              polymorphism
                                                                                                                                                                                                               polymorphism              inin
                                                                                                                                                                                                                                        in    the
                                                                                                                                                                                                                                              thethe11
                                                                                                                                                                                                                                                    11 11 (3(3 hydroxysteroid
                                                                                                                                                                                                                                                                (3
                                                                                                                                                                                                                                                                 hydroxysteroid
                                                                                                                                                                                                                                                                     hydroxysteroid            dehydro-
                                                                                                                                                                                                                                                                                               dehydro-dehydro-
       Gasc JM,
       Gasc
       Gasc       JM,Quignard-Boulange
                  JM,    Quignard-Boulange
                        Quignard-Boulange               A,A,  Negrel
                                                                 Negrel
                                                                Negcel    R,R, R,
                                                                                Ailhaud
                                                                                     Ailhaud
                                                                                     Ailhaud      G, G, Seydoux
                                                                                                             Seydoux
                                                                                                            Seydowc      J, Meneton
                                                                                                                               J,J, Meneton
                                                                                                                                     Meneton                    genase type
                                                                                                                                                                genase
                                                                                                                                                                genase       type
                                                                                                                                                                              typeIIgene    geneand
                                                                                                                                                                                           gene        and
                                                                                                                                                                                                      an  d bodybodycomposition.
                                                                                                                                                                                                               body         composition.
                                                                                                                                                                                                                           composition.           Int JJJ Obes
                                                                                                                                                                                                                                                  Int
                                                                                                                                                                                                                                                  Int         Obes Relat
                                                                                                                                                                                                                                                              Obes       RelatMetab
                                                                                                                                                                                                                                                                        Relat          MetabDisord
                                                                                                                                                                                                                                                                                      Metab           Disord 0
                                                                                                                                                                                                                                                                                                   Disord
       PP,, Teboul
              Teboul
               Teboul M    M 2001          Adipose
                                           Adipose angiotensinogen
                                 2001 Adipose             angiotensinogen
                                                          angiotensinogen                 isisisinvolved
                                                                                                 involved
                                                                                                   involved       inininadipose
                                                                                                                          adipose
                                                                                                                             adipose      tissue
                                                                                                                                              tissue
                                                                                                                                          tissue                27:983-986
                                                                                                                                                               27:983-986                                                                                                                                          0
       growth and
       growth
       growth        and
                     an  d blood
                             bloodpressure
                             blood        pressure
                                         pressure   regulation.
                                                        regulation.
                                                      regulation.        FASEB FASEB
                                                                            FASEB        JJ15:2727-2729
                                                                                                 J  15:2727-2729
                                                                                                15:2727-2729                                             81. Walker
                                                                                                                                                         81.    Walker
                                                                                                                                                                Walker BR,    BR,Connacher
                                                                                                                                                                                      ConnacherAA,
                                                                                                                                                                                      Connacher              AA,Lindsay
                                                                                                                                                                                                             AA,      Lindsay
                                                                                                                                                                                                                     Lindsay     RM, RM,
                                                                                                                                                                                                                                     RM,  Webb Webb  DJ,DJ, DJ, fiEdwards
                                                                                                                                                                                                                                                                    Edwards
                                                                                                                                                                                                                                                                      dwaxds CR         CR1995
                                                                                                                                                                                                                                                                                       CR      1995Caz-
                                                                                                                                                                                                                                                                                              1995       Car-
                                                                                                                                                                                                                                                                                                           Car-
 70. Masuzaki
70.    Masuzaki
       Masuzaki H,         H,Yamamoto
                               YamamotoH,         H,Kenyon
                                                      Kenyon
                                                      KenyonCJ,       CJ,
                                                                      CJ,Elmquist
                                                                              Elmquist
                                                                              Elmquist       JK,JK,
                                                                                                  JK,Morton
                                                                                                          Morton
                                                                                                         Morton     NM,    NM,
                                                                                                                          NM,PatersonPaterson
                                                                                                                                     Paterson                  benoxolone increases
                                                                                                                                                               benoxolone
                                                                                                                                                               benoxolone             increases
                                                                                                                                                                                       increaseshepatic  hepatic
                                                                                                                                                                                                           hepatic       insulin
                                                                                                                                                                                                                            insulin
                                                                                                                                                                                                                       insulin       sensitivity
                                                                                                                                                                                                                                         sensitivity
                                                                                                                                                                                                                                    sensitivity          inin inman:
                                                                                                                                                                                                                                                                man: man:aa novela novel
                                                                                                                                                                                                                                                                               novel       role
                                                                                                                                                                                                                                                                                           role role
                                                                                                                                                                                                                                                                                                   for 11-
                                                                                                                                                                                                                                                                                                   for     for
                                                                                                                                                                                                                                                                                                           11- 11- 0
      JJM,
       JM,M,Shinyama
                ShinyamaH,
                Shinyama           H,Sharp
                                        Sharp
                                        ShazpMG,  MG,
                                                  MG, Fleming
                                                           Fleming
                                                           FlemingS, Mullins
                                                                          S,
                                                                           S, Mullins
                                                                                 Mullins   JJ, JJ,Seckl
                                                                                                   JJ, SecklJR, JR,
                                                                                                         Seckl      Flier
                                                                                                                     JR, FlierJS JS
                                                                                                                            Flier            2003
                                                                                                                                       JS 2003                  oxosteroid reductase
                                                                                                                                                                oxosteroid
                                                                                                                                                               oxosteroid           reductase
                                                                                                                                                                                     reductasein       ininenhancing
                                                                                                                                                                                                                enhancing
                                                                                                                                                                                                             enhancing           glucocorticoid
                                                                                                                                                                                                                                    glucocorticoid
                                                                                                                                                                                                                                 glucocorticoid               receptor
                                                                                                                                                                                                                                                                    receptor
                                                                                                                                                                                                                                                              receptor         activation.
                                                                                                                                                                                                                                                                                       activation.
                                                                                                                                                                                                                                                                                activation.J         JJ Clin
                                                                                                                                                                                                                                                                                                         Clin 0.
                                                                                                                                                                                                                                                                                                         Clin
       Transgenic amplification
       Transgenic
       Transgenic          amplification
                             amplificationof      ofof
                                                     glucocorticoid
                                                        glucocorticoid
                                                     glucocorHcoid               action
                                                                                     action
                                                                                 acrion       inin adipose
                                                                                                    adipose
                                                                                                    in adipose   titissue
                                                                                                                      ssuetissue
                                                                                                                               causes
                                                                                                                               causes  causeshighhigh
                                                                                                                                             high              Endocrinol Metab
                                                                                                                                                               Endocrinol
                                                                                                                                                              Endocrinol             Metab80:3155-3159
                                                                                                                                                                                     Metab         80:3155-3159
                                                                                                                                                                                                  80:3155-3159                                                                                                     a.
       blood pressure
       blood
       blood       pressurein
                   pressure         ininmice.
                                          mice.JJ Clin
                                        mice.      Clin Invest
                                                   Clin     Invest112:83-90
                                                           Invest       112:83-90
                                                                        112:83-90                                                                        82. Masuzaki
                                                                                                                                                         82.   Masuzaki
                                                                                                                                                                Masuzaki H,        H,Paterson
                                                                                                                                                                                   H,   Paterson
                                                                                                                                                                                          PatersonJ,     J, J,
                                                                                                                                                                                                             Shinyama
                                                                                                                                                                                                                 Shinyama
                                                                                                                                                                                                             Shinyama           H, H,Morton
                                                                                                                                                                                                                                     Morton
                                                                                                                                                                                                                                     Morton NM,     NM,
                                                                                                                                                                                                                                                    NM,      Mullins
                                                                                                                                                                                                                                                               Mullins
                                                                                                                                                                                                                                                               Mullins JJ,   JJ,JJ,Seckl
                                                                                                                                                                                                                                                                                      Seckl
                                                                                                                                                                                                                                                                                      SecklJR,  JR,
                                                                                                                                                                                                                                                                                                 JR,Flier
                                                                                                                                                                                                                                                                                                        Flier
                                                                                                                                                                                                                                                                                                        Flier
71. Belanger
71.    Belanger C,
       Belanger         C,
                         C,Luu-The
                              Luu-The
                               Luu-TheV,V,Dupont   DupontP,
                                                   Dupont         P,
                                                                  P, Tchemof
                                                                       Tchemof
                                                                       Tchemof AA           AXXXXXXXX
                                                                                                 2002 Adipose
                                                                                                           Adipose
                                                                                                           Adipose titissue   tissue       intra-
                                                                                                                                 ssue intra-intra-            JJS    2001 A
                                                                                                                                                                  S 2001      A transgenic
                                                                                                                                                                                   transgenic model
                                                                                                                                                                                   transgenic           model
                                                                                                                                                                                                          modelof    ofofvisceral
                                                                                                                                                                                                                           visceral
                                                                                                                                                                                                                             visceral    obesity
                                                                                                                                                                                                                                           obesity
                                                                                                                                                                                                                                        obesity        and
                                                                                                                                                                                                                                                      an    and  thethe
                                                                                                                                                                                                                                                             d the     metabolic
                                                                                                                                                                                                                                                                           metabolic
                                                                                                                                                                                                                                                                       metabolic            syndrome.
                                                                                                                                                                                                                                                                                                  syndrome.
                                                                                                                                                                                                                                                                                            syndrome.
       crinology: potential
       crinology:
       crinology:potential potentialimportance
                                          importance
                                            importance       of
                                                             of oflocal
                                                                     local
                                                                 local     androgen/
                                                                          an    androgen/
                                                                                drogen/          estrogen
                                                                                                        estrogen
                                                                                                 estrogen        metabolism
                                                                                                                          metabolism
                                                                                                                 metabolism               in the
                                                                                                                                          in   thein the       Science 294:2166-2170
                                                                                                                                                              Science        294:2166-2170
                                                                                                                                                                             294:2166-2170
                                                                                                                                                                                                                                                                                                                   0
                                                                                                                                                                                                                                                                                                                   3
      rregulation
       regulation
          egulation of    ofofadiposity.
                                adiposity.Horm
                               adiposity.         Horm
                                                 Horm     Metab
                                                             Metab
                                                            Metab     Res
                                                                        ResRes 34:737-745
                                                                                    34:737-745
                                                                                 34:737-745                                                              83. Kotelevtsev
                                                                                                                                                         83.   Kotelevtsev Y,
                                                                                                                                                               Kotelevtsev             Y,Holmes
                                                                                                                                                                                            Holmes MC,
                                                                                                                                                                                            Holmes          MC,
                                                                                                                                                                                                            MC,Burchell
                                                                                                                                                                                                                     Burchell
                                                                                                                                                                                                                     Burchell A,      A,Houston
                                                                                                                                                                                                                                     A,    HoustonPM,
                                                                                                                                                                                                                                          Houston             PM,
                                                                                                                                                                                                                                                             PM,    Schmoll
                                                                                                                                                                                                                                                                       Schmoll
                                                                                                                                                                                                                                                                      Schmoll        D,D, Jamieson
                                                                                                                                                                                                                                                                                              Jamieson
                                                                                                                                                                                                                                                                                              Jamieson
72. Meseguer
72.    Meseguer
       MeseguecA,A,      A,Puche
                               PucheC,
                              Puche        C,Cabero
                                          C,    CaberoA
                                               Cabero     AA20022002
                                                             2002      Sex
                                                                      Sex Sex  steroid
                                                                                   steroid    biosynthesis
                                                                              steroidbiosynthesis  biosynthesis         in white
                                                                                                                            in white
                                                                                                                      inwlute           adipose
                                                                                                                                             adipose
                                                                                                                                       adipose                PP,, Best
                                                                                                                                                                     Best
                                                                                                                                                                     Best R, R, Brown
                                                                                                                                                                                   Brown
                                                                                                                                                                                   Brown R,      R,
                                                                                                                                                                                                  R,Edwards
                                                                                                                                                                                                       Edwards
                                                                                                                                                                                                       Edwards CR,        CR, Seckl
                                                                                                                                                                                                                                  Seckl
                                                                                                                                                                                                                                  SecklJR,JR,   Mullins
                                                                                                                                                                                                                                                    Mullins
                                                                                                                                                                                                                                                    Mullins.JJ JJ     JJ 1997
                                                                                                                                                                                                                                                                                                                  -a
                                                                                                                                                                                                                                                                                                                  a
                                                                                                                                                                                                                                             JR,                                       11P-hydroxy- N
                                                                                                                                                                                                                                                                                       11P-hydroxy-
                                                                                                                                                                                                                                                                          1997 11/3-hydroxy-                       N
       tissue. Horm
       tissue.
      tissue.       HormMetab   MetabRes
                               Metab        Res34:731-736
                                           Res     34:731-736
                                                 34:731-736                                                                                                   steroid dehydrogenase
                                                                                                                                                              steroid
                                                                                                                                                              steroid        dehydrogenasetype
                                                                                                                                                                            dehydrogenase                    type11 1knockout
                                                                                                                                                                                                          type             knockout
                                                                                                                                                                                                                       knockout         mice
                                                                                                                                                                                                                                        micemice show
                                                                                                                                                                                                                                                 show show     attenuated
                                                                                                                                                                                                                                                                    attenuated
                                                                                                                                                                                                                                                              attenuated            glucocorticoid-
                                                                                                                                                                                                                                                                                           glucocorticoid-
                                                                                                                                                                                                                                                                                    glucocorticoid-
73. Jones
      Jones ME,
      Jones        ME,Thorbum
                           Thorbum
                             ThorbumAW,         AW,  Britt
                                                         Britt KL,  KL, HewittHewitt   KN,     KN,Misso  Misso  ML,     ML,
                                                                                                                          Wreford Wreford    NG,
                                                                                                                                                                                                                                                                                                                   w
                                                                                                                                                                                                                                                                                                                   a)
73.                ME,                         AW,   Britt              Hewitt         KN,         Misso        ML,       Wreford            NG,NG,           inducible responses
                                                                                                                                                              inducible
                                                                                                                                                              inducible           responses
                                                                                                                                                                                   responsesan       and
                                                                                                                                                                                                       andd resist
                                                                                                                                                                                                                resist
                                                                                                                                                                                                              resist     hyperglycemia
                                                                                                                                                                                                                             hyperglycemia
                                                                                                                                                                                                                          hyperglycemia             on on
                                                                                                                                                                                                                                                    on      obesity
                                                                                                                                                                                                                                                                  obesity
                                                                                                                                                                                                                                                            obesity       or stress.
                                                                                                                                                                                                                                                                          or     stress.
                                                                                                                                                                                                                                                                                  or stress.  ProcProc
                                                                                                                                                                                                                                                                                              Proc      NallNall
                                                                                                                                                                                                                                                                                                        Natl
                                                                                                                                                                                                                                                                                                                   d
      Proietto J,J,J,Oz
      Proietto
      Proietto            Oz OK,OK,
                                 OK,LeuryLeury
                                         Leury BJ, BJ,
                                                   BJ, Robertson
                                                          Robertson
                                                          Robertson       KM,  KM,
                                                                              KM,   Yao Yao
                                                                                        Yao   S, S,S,
                                                                                                   Simpson
                                                                                                        Simpson
                                                                                                        Simpson     ERER    2001
                                                                                                                           ER     2001
                                                                                                                                  2001 Aro- Aro-
                                                                                                                                            Aro-               Acad
                                                                                                                                                               Acad
                                                                                                                                                               Acad Sci   Sci
                                                                                                                                                                          Sci USAUSA
                                                                                                                                                                                 USA94:14924-14929
                                                                                                                                                                                           94:14924-14929
                                                                                                                                                                                           94:14924-14929                                                                                                          0.
                                                                                                                                                                                                                                                                                                                   a
      matase-deficient
      matase-deficient
      matase-deficient                 (ArKO)
                                        (ArKO)mice
                                      (ArKO)       mice
                                                     miceaccumulate
                                                             accumulate
                                                                accumulate           excess
                                                                                         excess
                                                                                    excess          adipose
                                                                                                         adipose
                                                                                                    adipose          tissue.
                                                                                                                           tissue.
                                                                                                                     ti ssue.       JJ Steroid
                                                                                                                                        Steroid
                                                                                                                                        Steroid          84. Morton
                                                                                                                                                         84.  Morton
                                                                                                                                                               Morton NM,     NM,Holmes
                                                                                                                                                                              NM,        HolmesMC,
                                                                                                                                                                                        Holmes           MC,
                                                                                                                                                                                                         MC,    Fievet
                                                                                                                                                                                                                   Fievet
                                                                                                                                                                                                                   Fievet C,C, C,Staels
                                                                                                                                                                                                                                    Staels
                                                                                                                                                                                                                                    Staels  B,B,B,Tailleux
                                                                                                                                                                                                                                                     Tailleux
                                                                                                                                                                                                                                                     Tailleux       A,A,Mullins
                                                                                                                                                                                                                                                                             Mullins
                                                                                                                                                                                                                                                                               MullinsJJ, JJ,  Seckl
                                                                                                                                                                                                                                                                                               JJ,    Seckl 3
                                                                                                                                                                                                                                                                                                      Seckl
                                                                                                                                                                                                                                                                                                                   co
                                                                                                                                                                                                                                                                                                                   m
      Biochem Mol
      Biochem
      Biochem           Mol BiolBiol 79:3-9
                                Biol    79:3-9
                                         79:3-9                                                                                                              JJR
                                                                                                                                                              JR     2001Improved
                                                                                                                                                                 R2001        Improved lilipid
                                                                                                                                                                              Improved             lipid
                                                                                                                                                                                                   pid and and
                                                                                                                                                                                                             andlilipoprotein
                                                                                                                                                                                                                      lipoprotein
                                                                                                                                                                                                                     poprotein         profile,
                                                                                                                                                                                                                                           profile,
                                                                                                                                                                                                                                      profile,       hepatic
                                                                                                                                                                                                                                                    hepatic hepatic  insulin
                                                                                                                                                                                                                                                                          insulin
                                                                                                                                                                                                                                                                    insulin          sensitivity,
                                                                                                                                                                                                                                                                                           sensitivity,
                                                                                                                                                                                                                                                                                    sensitivity,          and
                                                                                                                                                                                                                                                                                                         an   d anda.
                                                                                                                                                                                                                                                                                                                   n
74. Jones
74.   Jones ME,
      Jones        ME,Thorbum
                   ME,    Thorbum
                            ThorbumAW,      AW,AW,Britt
                                                      Britt
                                                    Britt    KL, KL, Hewitt
                                                                          Hewitt
                                                                     Hewitt         KN,KN,
                                                                                    KN,        Wreford
                                                                                                     Wreford
                                                                                               Wreford          NG,NG,
                                                                                                                NG,       Proietto
                                                                                                                          Proietto ProiettoJ,
                                                                                                                                           J, OzJ, Oz         glucose tolerance
                                                                                                                                                              glucose        tolerance
                                                                                                                                                                             tolerancein       ininllei-hydroxysteroid
                                                                                                                                                                                                    11/3-hydroxysteroid
                                                                                                                                                                                                      11/3-hydroxysteroid                dehydrogenase
                                                                                                                                                                                                                                            dehydrogenase
                                                                                                                                                                                                                                        dehydrogenase                 type
                                                                                                                                                                                                                                                                      typetype  1 null
                                                                                                                                                                                                                                                                                    null
                                                                                                                                                                                                                                                                                      1 nullmice.
                                                                                                                                                                                                                                                                                            mice.mice.   Biol 0
                                                                                                                                                                                                                                                                                                      JJ Biol
      OK,
      OK,       Leury BJ,
                Leury     BJ,
                           BJ,Robertson
                                  Robertson
                                    RobertsonKM,     KM,   YaoYao   S,
                                                                    S, S,
                                                                        Simpson
                                                                            Simpson        ER                                                                                                                                                                                                                      c
      O    K, Leury                                KM,      Yao          Simpson            ERER   2000
                                                                                                   2000  2000Aromatase-deficient
                                                                                                                  Aromatase-deficient
                                                                                                             Aromatase-deficient                              Chem 276:41293-41300
                                                                                                                                                             Chem          276:41293-41300
                                                                                                                                                                           276:41293-41300
     ((ArKO)
      (ArKO)
         ArKO) mice  mice
                      micehavehave
                                haveaaaphenotype
                                          phenotype
                                            phenotypeof    ofofincreased
                                                                   increased
                                                               increased          adiposity.
                                                                                      adiposity.
                                                                                   adiposity.          Proc
                                                                                                       ProcProc Natl
                                                                                                                NaflNatl  Acad
                                                                                                                          Acad   Acad Sci
                                                                                                                                      Sci USA
                                                                                                                                            Sci USA 85.
                                                                                                                                            USA          85. Morton
                                                                                                                                                              Morton
                                                                                                                                                              Morton NM,       NM,Paterson
                                                                                                                                                                              NM,          PatersonJM,
                                                                                                                                                                                          Paterson          JM,JM,   Masuzaki
                                                                                                                                                                                                                         Masuzaki
                                                                                                                                                                                                                     Masuzaki           H, H,  Holmes
                                                                                                                                                                                                                                                   Holmes
                                                                                                                                                                                                                                               Holmes           MC,
                                                                                                                                                                                                                                                                MC,   MC,Staels
                                                                                                                                                                                                                                                                         StaelsStaels   B, Fievet
                                                                                                                                                                                                                                                                                               B, C,
                                                                                                                                                                                                                                                                                              Fievet
                                                                                                                                                                                                                                                                                              Fievet        C, 0
      97:12735-12740
      97:12735-12740                                                                                                                                          Walker
                                                                                                                                                              Walker
                                                                                                                                                              W    alker BR, BR,FlierFlier
                                                                                                                                                                                     Flier JS, JS,Mullins
                                                                                                                                                                                               JS,    MullinsJJ,JJ,
                                                                                                                                                                                                     Mullins         JJ,Seckl
                                                                                                                                                                                                                            Seckl
                                                                                                                                                                                                                            SecklJRJR     2004Novel
                                                                                                                                                                                                                                     JR 2004        Noveladipose   adipose titissue-mediated
                                                                                                                                                                                                                                                                   adipose          tissue-mediated
                                                                                                                                                                                                                                                                                     ssue-mecliated                0
75. Misso
75.   Misso ML,     ML, Murata
                             MurataY,
                             Murata        Y,Y,Boon
                                                  BoonWC,
                                                Boon         WC,
                                                           WC,      Jones
                                                                       Jones
                                                                    Jones       ME,
                                                                                 ME, ME,   Britt
                                                                                            BrittBritt KL,
                                                                                                       I<L,KL,  Simpson ER
                                                                                                                Simpson
                                                                                                                Simpson              ER
                                                                                                                                     ER 20032003             rresistance
                                                                                                                                                              resistance
                                                                                                                                                                 esistance        to
                                                                                                                                                                                   todiet
                                                                                                                                                                                  to   diet-induced
                                                                                                                                                                                        diet-induced
                                                                                                                                                                                              -induced visceral    visceral
                                                                                                                                                                                                                visceral       obesity
                                                                                                                                                                                                                                   obesity
                                                                                                                                                                                                                               obesity      inin in
                                                                                                                                                                                                                                                 11P-hydroxysteroid
                                                                                                                                                                                                                                                      11P-hydroxysteroid
                                                                                                                                                                                                                                                 11/3-hydroxysteroid                       dehydroge-
                                                                                                                                                                                                                                                                                                  dehydroge-
                                                                                                                                                                                                                                                                                          dehydroge-
      Cellular an
      Cellular
      Cellulaz        and
                       andd molecular
                               molecularchazacterization
                             moleculaz          characterization
                                                  characterization          of the
                                                                            of     the
                                                                                    of the
                                                                                         adipose
                                                                                         adipose  adipose phenotype
                                                                                                                 phenotype
                                                                                                          phenotype              of the
                                                                                                                                 of    theofaro-
                                                                                                                                             aro-
                                                                                                                                               the aro-      nase type
                                                                                                                                                             nase
                                                                                                                                                             nase       type1-deficient
                                                                                                                                                                        type      1-deficient
                                                                                                                                                                                  1-deficient mice.     mice.Diabetes
                                                                                                                                                                                                       mice.        Diabetes53:931-938
                                                                                                                                                                                                                   Diabetes         53:931-938
                                                                                                                                                                                                                                  53:931-938
      matase-deficient
      matase-deficient
      matase-deficient                mouse.
                                       mouse.Endocrinology
                                      mouse.      Endocrinology
                                                 Endocrinology             144:1474-1480
                                                                               144:1474-1480
                                                                            144:1474-1480                                                                86. Maeda
                                                                                                                                                         86.  Maeda
                                                                                                                                                              Maeda K,       K,Okubo
                                                                                                                                                                                   Okubo
                                                                                                                                                                                    OkuboK,K,Shimomura   Shimomura
                                                                                                                                                                                                       Shimomura              I,
                                                                                                                                                                                                                              I, Mizuno
                                                                                                                                                                                                                                  I, Mizuno
                                                                                                                                                                                                                                  Mizuno         K,
                                                                                                                                                                                                                                                 IC, K,Matsuzawa
                                                                                                                                                                                                                                                               Matsuzawa
                                                                                                                                                                                                                                                       Matsuzawa                 Y,    Matsubara
                                                                                                                                                                                                                                                                                        Y, Matsubara
                                                                                                                                                                                                                                                                                 Y, Matsubara               K K
                                                                                                                                                                                                                                                                                                            IC
76. Takeda
76.   TakedaK,
      Takeda         K,Toda
                          TodaK,
                          Tada        K,Saibara
                                          Saibara
                                          Saibara   T,T,
                                                       T,
                                                        Nakagawa
                                                            Nakagawa
                                                           Nakagawa        M,M,   M,
                                                                                   SaikaSaika
                                                                                        Saika   K, Onishi
                                                                                                      K, Onishi
                                                                                                     K,     Onishi
                                                                                                                 T, Sugiura
                                                                                                                          T, Sugiura
                                                                                                                               Sugiura  T, T,   T,           1997        Analysis ofof
                                                                                                                                                                         Analysis
                                                                                                                                                             1997 Analysis                 ofan an
                                                                                                                                                                                                anexpression
                                                                                                                                                                                                     expression
                                                                                                                                                                                                      expressionprofile     profile
                                                                                                                                                                                                                             profile  ofofofgenes
                                                                                                                                                                                                                                               genes
                                                                                                                                                                                                                                           genes      ininin  the
                                                                                                                                                                                                                                                             the  thehuman
                                                                                                                                                                                                                                                                        human
                                                                                                                                                                                                                                                                    human            adipose
                                                                                                                                                                                                                                                                                         adipose
                                                                                                                                                                                                                                                                                    adipose         tissue.
                                                                                                                                                                                                                                                                                                          tissue.
                                                                                                                                                                                                                                                                                                    tissue.
      Shizuta Y 2003
      Shizuta
      Shizuta             2003Progressive
                                      Progressivedevelopment
                                      Progressive      development
                                                         development            ofofofinsulin
                                                                                         insulin
                                                                                     insulin           resistance
                                                                                                          resistance
                                                                                                      resistance           phenotype
                                                                                                                                 phenotype
                                                                                                                           phenotype            in in
                                                                                                                                                in           Gene 190:227-235
                                                                                                                                                             Gene
                                                                                                                                                             Gene        190:227-235
                                                                                                                                                                         190:227-235                                                                                                                               3
                                                                                                                                                                                                                                                                                                               co
                                                                                                                                                                                                                                                                                                                cr
                                                                                                                                                                                                                                                                                                                cr
          JJCEM
           JCEM
            CEMisis
                  ispublished
                    published
                     publishedmonthly
                               monthly
                              monthly by
                                      byby
                                         The
                                           The
                                         The Endocrine
                                               Endocrine
                                             Endocrine Society
                                                          Society
                                                       Society (http://www.endo-society.org),
                                                                    (http://www.endo-society.org
                                                               (http://www.endo-society.org), ), the
                                                                                                 the foremost
                                                                                                 the foremost
                                                                                                      foremostprofessional
                                                                                                              professional
                                                                                                               professionalsociety
                                                                                                                           society
                                                                                                                             society
                                                                                                                                   serving
                                                                                                                                      serving
                                                                                                                                   serving  thethe
                                                                                                                                            the
                                                                                                                             eendocrine
                                                                                                                               ndocrine community.
                                                                                                                              endocrine community.
                                                                                                                                         community.                                                                                                                                                            0

                                                                                                                                                                                                                                                                                                               (.0
                                                                                                                                                                                                                                                                                                               rn
                                                                                                                                                                                                                                                                                                               01
                                                                                                                                                                                                                                                                                                               CO
                                                                                                                                                                                                                                                                                                               1\ 3
                                                                                                                                                                                                                                                                                                               CO
                                                                                                                                                                                                                                                                                                               O
                                                                                                                                                                                                                                                                                                               N
                                                                                                                                                                                                                                                                                                               oo
                                                                                                                                                                                                                                                                                                               o-
                                                                                                                                                                                                                                                                                                              rn
                                                                                                                                                                                                                                                                                                              CD
                                                                                                                                                                                                                                                                                                               c
                                                                                                                                                                                                                                                                                                              m
                                                                                                                                                                                                                                                                                                              co
                                                                                                                                                                                                                                                                                                              0
                                                                                                                                                                                                                                                                                                              O
                                                                                                                                                                                                                                                                                                              co
                                                                                                                                                                                                                                                                                                              0
                                                                                                                                                                                                                                                                                                               v
                                                                                                                                                                                                                                                                                                               L
                                                                                                                                                                                                                                                                                                               v
                                                                                                                                                                                                                                                                                                               a)
                                                                                                                                                                                                                                                                                                               C
                                                                                                                                                                                                                                                                                                               c
                                                                                                                                                                                                                                                                                                               m
                                                                                                                                                                                                                                                                                                               N.)
                                                                                                                                                                                                                                                                                                               N
                                                                                                                                                                                                                                                                                                               O
                                                                                                                                                                                                                                                                                                               co
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 72 of 132




                 ATTACHMENT
                 ATTACHMENT 4
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 73 of 132
                                                                    State of the art paper




               Biochemistry ofofadipose
               Biochemistryof
               Biochemistry     adipose  tissue:
                                 adiposetissue:    anendocrine
                                          tissue:anan              organ
                                                       endocrine organ
                                                       endocrine   organ

               Marisa Coelho'•,
               Marisa
               Marisa Coelho'•',
                       Coethou, Teresa
                                 TeresaOliveiraZ,
                                  TeresaOliveira',Ruben
                                          Oliveira',
                                                   RubenFernandes'~Z
                                                     Ruben
                                                         Fernandes''
                                                             Fernandes''




             ' 'Ciencias
                 Ciencias Quimicas
               'Ciencias    Quimicasee edas
                            Quimicas        das   Biomoleculas
                                               dasBiomoleculas
                                                    Biomoleculas   ee Unfdade
                                                                      Unidade
                                                                      e Unidade de  Mecanismos
                                                                                de de
                                                                                    Mecanismos
                                                                                        Mecanismos Moleculares
                                                                                                  Moleculares
                                                                                                      Moleculares da   da DoencaCorresponding
                                                                                                                     Doen4a
                                                                                                                  da Doenca     Corresponding
                                                                                                                                Correspondingauthor:author:
                                                                                                                                                     author:
                ddo
                  o Centro
                     Centro
                     Centrode       Investiga4~o
                                deInvestigacao
                                     Investigacao      em
                                                       em em  SaQde
                                                             Saiade
                                                                Saude  eAmbiente,
                                                                     e Ambiente,
                                                                         Amblente,   Escola
                                                                                     Escola  Superior
                                                                                         Escola
                                                                                             Superior
                                                                                                Superiorde   Tecnologia
                                                                                                        de Tecnologia     da
                                                                                                                           da daProf.
                                                                                                               de Tecnologia    Prof.Ruben
                                                                                                                                Prof.    RubenFernandes
                                                                                                                                        Ruben    Fernandes
                                                                                                                                                  Fernandes
                Sande
                 Sa0cledo
                 Sat1de   doPorto,
                          do   Porto,Institute
                              Porto,    Instituto    Politecnico
                                         InstitutePolitecnico
                                                       Politecnico do  Porto,
                                                                    dodoPorto, Portugal
                                                                          Porto,
                                                                               Portugal
                                                                                   Portugal                                     ESTSP
                                                                                                                                ESTSP
             ' 'Centro
                 Centro de
               'Centro    de   Farmacologia
                           deFarmacologia
                               Farmacologia       ee Biopatologia
                                                     eBiopatologia
                                                       Biopatologia   Quimica
                                                                      Quimica
                                                                         QuirnIca(U38(U38-FCT),
                                                                                        -FCC, Faculdade
                                                                                (U38-FCT),    Faculdade    de
                                                                                                            de Medidna
                                                                                                    Faculdade   Medicina  da
                                                                                                                  de Medicina
                                                                                                                           da daRuaValente
                                                                                                                                Rua
                                                                                                                                Rua     ValentePerfeito
                                                                                                                                      Valente     Perfeito322
                                                                                                                                                 Perfeito   322
                                                                                                                                                              322
                 Universidade
                 Universidadedo
                 Universidade       do  Porto,
                                     doPorto,    Portugal
                                         Porto,Portugal
                                                    Portugal                                                                    4400-330
                                                                                                                                4400-330 VilaVifa Nova
                                                                                                                                                   Nova
                                                                                                                                                   Nova de de  Gaia
                                                                                                                                                            de Gala
                                                                                                                                                               Gala
                                                                                                                                Portugal
                                                                                                                                Portugal
                                                                                                                                Portugal
               Submitted:
               Submitted: 888June
               Submitted:         June   2012
                                   June2012 2012                                                                                Phone:
                                                                                                                                Phone: ++351
                                                                                                                                Phone:      351222
                                                                                                                                            351   222061
                                                                                                                                                  222     061004
                                                                                                                                                         061 004
                                                                                                                                                              004
               Accepted: 44
               Accepted:        July 2012
                              4 July
                                July  2012
                                       2012                                                                                     E-mail:
                                                                                                                                E-mail: rpfCa~estsp.ipp.pt
                                                                                                                                E-mail:   rpf@estsp.ipp.pt
                                                                                                                                           rpf@estsp.ipp.pt

              Arch
              Arch Med
              Arch   MedSciSci2013;
                          Sci  2013;9,9,9,2:2:191-200
                              2013;           191-200
                                             2:191-200
              D01:10.5114/aoms.201333181
              DOI:10.5114/aoms.2013.33181
                     10.5114/aoms.2013.33181
              Copyright
              CopyrightO
              Copyright   ©©2013
                              2013Termedia
                            2013    Termedia
                                     Termedia     &
                                                  && Banach
                                                     Banach
                                                       Banach


              Abstract
              Abstract
              Abstract

                 Adipose
                 Adiposetissue
                 Adipose          tissueisis
                                 tissue        isnonolonger
                                                  no   longer
                                                        longer    considered
                                                                   considered
                                                                     considered          tototobe
                                                                                               bebean
                                                                                                    ananinert
                                                                                                         inert   tissue
                                                                                                             inerttissue
                                                                                                                       tissue that    stores
                                                                                                                               thatthat
                                                                                                                                      stores       fat. This
                                                                                                                                              stores
                                                                                                                                                  fat.   This
                                                                                                                                                         fat. This
                  issue is
               ttissue
                tissue      isis capable
                                 capable
                                 capableof       ofofexpanding
                                                     expanding
                                                      expanding        to     accommodate
                                                                       totoaccommodate
                                                                                 accommodate             increased
                                                                                                        increased
                                                                                                             increased     lipidslipids
                                                                                                                          lipids     through
                                                                                                                                     through  through  hyper-hyper-
                                                                                                                                                      hyper-
               trophy
                trophy of
                trophy          ofexisting
                               of  existing        adipocytes
                                                    adipocytesand
                                    existingadipocytes               andand    byby
                                                                              by     initiating
                                                                                    initiating
                                                                                         initiating   differentiation
                                                                                                      differentiation
                                                                                                           differentiation       of pre-adipocytes.
                                                                                                                                 of  pre-adipocytes.
                                                                                                                                         of pre-adipocytes.
                Adipose tissue
                Adipose
                Adipose          tissue        metabolismexerts
                                              metabolism
                                  tissuemetabolism                exerts
                                                                    exerts      anan
                                                                               an      impact
                                                                                      impact
                                                                                          impact    onon
                                                                                                   on    whole
                                                                                                        whole-body -body metabolism.
                                                                                                             whole-body          metabolism.
                                                                                                                                    metabolism.         As an
                                                                                                                                                       As   an
                                                                                                                                                             As an
               eendocrine
                   ndocrine organ,
                 endocrine            organ,adipose
                                    organ,         adipose
                                                    adipose    tissue
                                                                tissue
                                                                   tissue  isis isresponsible
                                                                                 responsible
                                                                                      responsible      for
                                                                                                        forforthe
                                                                                                               thethesynthesis
                                                                                                                     synthesis
                                                                                                                           synthesis     and
                                                                                                                                          and andsecretion
                                                                                                                                                 secretion
                                                                                                                                                        secretion
               of
                of several
                     several hormones.
                     several         hormones.These
                                    hormones.             Theseare
                                                        These       are
                                                                      are active
                                                                          active
                                                                               active         aa range
                                                                                         inin in range
                                                                                                  a range   of   processes,
                                                                                                            of processes,
                                                                                                                 of processes,      such
                                                                                                                                    such        as control
                                                                                                                                             such
                                                                                                                                                as   control
                                                                                                                                                       as control
               of    nutritional
               of nutritional
                     nutritional           intake
                                           intake
                                              intake  (leptin,
                                                       (leptin,
                                                         (Ieptin,   angiotensin),
                                                                    angiotensin),
                                                                         angiotensin),          control
                                                                                                control
                                                                                                     control  of sensitivity
                                                                                                              of  sensitivity
                                                                                                                    of sensitivity     toto insulin
                                                                                                                                             insulin
                                                                                                                                                to insulinand
                                                                                                                                                          and and
                iinflammatory
                  nflammatory process
                inflammatory                process      mediators
                                              processmediators
                                                           mediators      (tumor
                                                                          (tumor (tumor     necrosis
                                                                                            necrosis
                                                                                                necrosis  factorfactor
                                                                                                          factor     aa (TNF-a),
                                                                                                                         (TNF-a),
                                                                                                                             a (TNF-a),    interleukin-6
                                                                                                                                           interleukin-6
                                                                                                                                                   interleukin-6
             ( IL-6), resistin,
                           resistin, visfatin,
                           resistin,          visfatin,adiponectin,
                                             visfatin,    adiponectin,
                                                            adiponectin,           among
                                                                                    among
                                                                                        among    others)
                                                                                                  others)
                                                                                                     others)  and
                                                                                                               andand pathways
                                                                                                                      pathways
                                                                                                                            pathways     (plasminogen
                                                                                                                                          (plasminogen
                                                                                                                                                (plasminogen
               activator
                activator inhibitor
                activator          inhibitor11(PAI-1)
                                  inhibitor         1(PAI-1)
                                                       (PAI-1)  and
                                                                  andandacylation
                                                                         acylation
                                                                              acylation     stimulating
                                                                                             stimulating
                                                                                                  stimulating   proteinprotein
                                                                                                                protein       (ASP)
                                                                                                                              (ASP)  (ASP) for example).
                                                                                                                                          for    example).
                                                                                                                                                  for example).
              This
               This paper
               This      paperreviews
                        paper            reviewssome
                                      reviews          someof
                                                     some      ofofthe
                                                                    the
                                                                      the biochemical
                                                                          biochemical
                                                                               biochemical          and
                                                                                                    and and metabolic
                                                                                                           metabolic
                                                                                                                metabolic       aspects
                                                                                                                                aspects
                                                                                                                                    aspects    of adipose
                                                                                                                                               of   adipose
                                                                                                                                                     of adipose
                  issue and
              ttissue
               tissue       and
                            andits   itsitsrelationship
                                            relationship
                                             relationship       to
                                                                toto inflammatory
                                                                     inflammatory
                                                                        inflammatory              disease
                                                                                                  disease
                                                                                                       disease  and and
                                                                                                                and     insulininsulin
                                                                                                                       insulin       resistance.
                                                                                                                                     resistance.
                                                                                                                                               resistance.

              Key words:
              Key words: adipose
              Keywords:  adipose tissue,
                         adipose tissue, adipocytes,
                                  tissue,adipocytes, adipokines.
                                          adipocytes,adipokines.
                                                      adipokines.




              Adipose
              Adiposetissue
              Adipose tissue
                      tissue

                       Originally
                       Originallyconsidered
                       Originally           consideredas
                                           considered           asassimply
                                                                     simply
                                                                        simply     aa storage
                                                                                       storage
                                                                                       a storage     organ
                                                                                                     organ organ    for for
                                                                                                                   for     triacylglycerol,
                                                                                                                          triacylglycerol,
                                                                                                                                 triacylglycerol,          inter-
                                                                                                                                                           inter-   inter-
                est
                 est in in  the
                        in the       biology of
                             thebiology
                                     biology        ofadipose
                                                   of     adiposetissue
                                                         adipose         tissue
                                                                            tissuehas   has    increased
                                                                                          hasincreased
                                                                                                 increased           substantially.
                                                                                                                     substantially.
                                                                                                                         substantially.             OverOver
                                                                                                                                                    Over      the
                                                                                                                                                               the the
                 llast
                   ast decades
                  last   decades
                          decadesthere    there
                                            therehas hashasbeenbeen
                                                                 been    considerable
                                                                        considerable
                                                                           considerable             accumulation
                                                                                                  accumulation
                                                                                                          accumulation             of experimental
                                                                                                                                  of     experimental
                                                                                                                                           of experimental
                ddata
                    ata about
                 data      about
                           aboutthe    the     biology
                                         thebiology
                                                biologyand    and and  biochemistry
                                                                      biochemistry
                                                                          biochemistry           of adipose
                                                                                                 of    adipose
                                                                                                       of     adipose    tissue.
                                                                                                                         tissue. tissue. This This
                                                                                                                                         This        tissue
                                                                                                                                                      tissue      is is
                                                                                                                                                             tissue
                                                                                                                                                                  is
                 no
                 no longer
                        longerconsidered
                       longer         consideredto
                                     considered           totobebebeanananinert
                                                                            inertinert tissue
                                                                                       tissue
                                                                                           tissue  thatthat
                                                                                                  that       just just
                                                                                                            just       storesstores
                                                                                                                      stores          fat [1].
                                                                                                                                    fat      [1]. Adipose
                                                                                                                                            fat       Adipose
                                                                                                                                                      [1].   Adipose
                   issue is
               ttissue
                tissue        is aaa metabolically
                              is      metabolicallydynamic
                                      metabolically             dynamic
                                                                   dynamic        organ
                                                                                   organ
                                                                                       organ  that
                                                                                               thatthatisis the
                                                                                                             the
                                                                                                              is the  primary
                                                                                                                     primaryprimary    site
                                                                                                                                        site of   of storage
                                                                                                                                                 site  storage
                                                                                                                                                          of storage
              for
                for excess
                for      excess energy
                        excess        energybut
                                      energy         butitititserves
                                                   but             servesas
                                                                serves        asasananan  endocrine
                                                                                          endocrine
                                                                                             endocrine         organ
                                                                                                               organ  organ   capable
                                                                                                                              capablecapable    of synthe-
                                                                                                                                               of      synthe-
                                                                                                                                                         of synthe-
                sizing
                sizing anumber
                             aa number
                                 numberof       ofbiologically
                                                  ofbiologically
                                                       biologically         active
                                                                              active
                                                                                  active  compounds
                                                                                           compounds
                                                                                               compounds           that
                                                                                                                     thatthat regulate
                                                                                                                              regulate
                                                                                                                                     regulate     metabolic
                                                                                                                                                  metabolic
                                                                                                                                                          metabolic
                 h omeostasis. This
                 homeostasis.
                 homeostasis.              This
                                           Thisdynamic
                                                   dynamic
                                                     dynamic         tissue
                                                                      tissue
                                                                        tissueis   is iscomposed
                                                                                        composed
                                                                                           composed          notnot
                                                                                                            not       onlyonly
                                                                                                                     only       of of
                                                                                                                                of    adipocytes,
                                                                                                                                      adipocytes,
                                                                                                                                           adipocytes,         but
                                                                                                                                                               butbut
               aalsolso ofof other
                                other
                                othercell  cell
                                            celltypes
                                                  types
                                                    typescalled called
                                                                  calledthe  the     stroma-vascular
                                                                               thestroma-vascular
                                                                                         stroma-vascular                fraction,
                                                                                                                        fraction,
                                                                                                                               fraction,     comprising
                                                                                                                                             comprising
                                                                                                                                                      comprising
                blood
                 bloodcells,
                 blood                   endothelialcells,
                              cells,endothelial
                            cells,      endothelial              cells,pericytes
                                                               cells,    pericytes
                                                                           pericytes        and
                                                                                             andand adipose
                                                                                                    adipose
                                                                                                          adipose     precursor
                                                                                                                       precursor
                                                                                                                            precursor       cells
                                                                                                                                            cellscells  among
                                                                                                                                                        among  among
               others
                others[2-5].
                others         [2-5].Several
                              [2-5].     Several
                                          Several      studies
                                                        studies
                                                          studies     have
                                                                       have
                                                                          have    evidenced
                                                                                   evidenced
                                                                                      evidenced      that
                                                                                                      that  that adipose
                                                                                                                  adipose
                                                                                                                       adipose   tissue
                                                                                                                                  tissue tissue isis not
                                                                                                                                                       not   uni- uni-
                                                                                                                                                         is not
                                                                                                                                                             uni-
             form.
              form.         Depending
                            Dependingon
               form. Depending                     onthe
                                                  on    the      location
                                                          thelocation
                                                                   location       in in
                                                                                  in   the
                                                                                       thethe  body,
                                                                                              body,
                                                                                                 body,    they
                                                                                                          they   they differdiffer
                                                                                                                     differ       inin their
                                                                                                                                        their
                                                                                                                                          in their   capacity
                                                                                                                                                     capacitycapacity
              tto  o secrete
                      secrete        adipocytokines,
                      secrete adipocytokines,
                                     adipocytokines,as             asaswell
                                                                        well
                                                                           wellas       cellular
                                                                                   asascellular
                                                                                           cellular   composition
                                                                                                      composition
                                                                                                            composition           with
                                                                                                                                   with  withvaried
                                                                                                                                              varied  variedphe-
                                                                                                                                                             phe-phe-
                notype,
                notype, as
                notype,          as   well
                                       wellas
                                  as well        asthe
                                                as  the     quantity
                                                      thequantity
                                                               quantity        and
                                                                              and  and   proportion
                                                                                        proportion
                                                                                            proportion         of adipocytes
                                                                                                              of      adipocytes
                                                                                                                      of adipocytes           forming
                                                                                                                                              forming   forming  it, it,
                                                                                                                                                                 it,
                blood
                blood vessel
                blood       vessel stromal
                            vessel       stromal
                                          stromalcells  cells
                                                         cellsand  and    immune
                                                                    andimmuneimmune         system
                                                                                            system
                                                                                               system       cellscells
                                                                                                          cells       [6].[6].
                                                                                                                      [6].     It isis
                                                                                                                               It  It now
                                                                                                                                        is now      generally
                                                                                                                                                    generally
                                                                                                                                                         generally
               recognized
                recognized that
                recognized              thatadipose
                                      that    adipose
                                                 adipose      tissue
                                                               tissue
                                                                  tissue  is is
                                                                          is  an
                                                                               anan   important
                                                                                      important
                                                                                          important       organorgan
                                                                                                          organ        of aof
                                                                                                                       of        complex
                                                                                                                                 complex
                                                                                                                                     a complex        network
                                                                                                                                                      networknetwork
             tthat
               thathat participates
                          participates
                          participates           ininthe
                                                in    thethe   regulation
                                                             regulation
                                                                  regulation       ofof aof
                                                                                          avariety
                                                                                              variety
                                                                                              a variety    ofof quite
                                                                                                                   quite
                                                                                                                    of quite    diverse
                                                                                                                              diverse  diverse     biological
                                                                                                                                               biological biological
             ffunctions
               unctions (Figure
              functions  (Figure 1)1)[7-10].
                         (Figure1)   [7-10].
                                       [7-10].




                                                                                                                                                                             AMS
                                                                                                                                                                             AMS
                                                                                                                                                                             AMS
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 74 of 132



            Marisa Coelho,
            Marisa Coelho, Teresa
                           Teresa Oliveira,
                                  Oliveira, Ruben
                                            Ruben Fernandes
                                                  Fernandes



                                                      Coagulation
                                                      Coagulation                                                          itsits color
                                                                                                                                    color from
                                                                                                                                             from extensive                 vascularization and
                                                                                                                                                        extensive vascularization                       and the  the
                                  Vascular
                                  Vascular                   ^
                               ttone
                                 one control
                                      control              / 1A                      Immunity
                                                                                     Immunity                              presence
                                                                                                                           presence of       of many densely  densely packed packed mitochondria.
                                                                                                                                                                                          mitochondria.
                                                                                                                                                                                          mitochondria.               ItIt
                                                                                                                                                                                                                      It
                                           1 ~,\
                                             \                ~                i:i                                         isis traversed
                                                                                                                                  traversed by   by many
                                                                                                                                                       many more  more bloodblood vessels
                                                                                                                                                                                      vesselsthan  than whitewhite
                                               ~\ .                                                                      ffat. at. These
                                                                                                                                    These blood
                                                                                                                                              blood vessels
                                                                                                                                                          vessels assistassist in  in delivering
                                                                                                                                                                                      delivering fuel    fuel for for
                                                              II        /~~'~                    Appetite
                                                                                                 Appetite
                Others :--
                Others                                                  ~'               '~v- regulation
                                                                                                regulation
                                                                                                regulation                storage
                                                                                                                          storage and      and oxidation,
                                                                                                                                                  oxidation, and      and inin dispersing
                                                                                                                                                                                  dispersing heat   heat gen- gen-
                                                                                                                          erated
                                                                                                                          erated by       by the
                                                                                                                                               the numerous
                                                                                                                                                        numerous mitochondriamitochondria            toto other
                                                                                                                                                                                                            other
                                                                                                                           parts
                                                                                                                           parts of    of the     body [8,
                                                                                                                                           the body               9].
                                                                                                                                                            [8, 9].
                 Body
                 Body
                weight ~ ~ -                 ~                             ~ `~--'~   Glucose
                                                                                       Glucose
                                                                                                                                   Although               participation ininthermogenesis
                                                                                                                                   Although itsits participation                       thermogenesis is              is
                weight
             homeostasis
             homeostasis                                                        ~'" ~ and  lipid
                                                                                      and lipid                           iirrelevant,
                                                                                                                              rrelevant,       white adipose
                                                                                                                                              white        adipose tissue's            functional capac-
                                                                                                                                                                          tissue's functional              capac-

                                    ,-
                           Fibrinolysis
                           Fibrinolysis
                                       ,     •
                                                              ~ ~~~      ~~~
                                                                                 N


                                                                                ~,
                                                                                     metabolism
                                                                                     metabolism                           ity
                                                                                                                           ity isis much
                                                                                                                         extensive
                                                                                                                          extensive distribution
                                                                                                                         trating,
                                                                                                                         trating, almost
                                                                                                                                                broader and
                                                                                                                                       much broader
                                                                                                                                             distribution
                                                                                                                                          almost the
                                                                                                                                                                  in
                                                                                                                                                                      more comprehensive.
                                                                                                                                                                and more
                                                                                                                                                                   in the
                                                                                                                                                                       the body,
                                                                                                                                                              entire region
                                                                                                                                                       the entire
                                                                                                                                                                                 comprehensive. ItIt has
                                                                                                                                                                              body, involving,
                                                                                                                                                                                        involving, or
                                                                                                                                                                          region subcutaneously
                                                                                                                                                                                     subcutaneously by
                                                                                                                                                                                                                has
                                                                                                                                                                                                                has
                                                                                                                                                                                                          or infil-
                                                                                                                                                                                                              infil-
                                                                                                                                                                                                                   by
                                                             ~J                   Reproduction
                                                                                  Reproduction
                                                                                                                         organs
                                                                                                                          organs and             hollow viscera
                                                                                                                                          and hollow           viscera of    of the    abdominal cavity
                                                                                                                                                                                 the abdominal              cavity
                                                      Angiogenesis
                                                      Angiogenesis                                                       oorr mediastinum
                                                                                                                                   mediastinum              and several
                                                                                                                                                            and     several muscle  muscle groups,
                                                                                                                                                                                                groups, for      for
                                                                                                                          which itit offers
                                                                                                                          which            offers mechanical
                                                                                                                                                      mechanical protection,protection,softeningthe
                                                                                                                                                                                               softening the
                   FlFigure
                      gure 1.
                   Figure   11.The
                               The
                                Themost
                                     mostsignificant
                                    most    significant physiological
                                           significant     physiologicalfunctions
                                                          physiological     functions
                   of white
                   of   white adipose
                               adipose tissue
                                        tissue suchsuch as
                                                         as coagulation,
                                                             coagulation, appetite
                                                                             appetite
                                                                                                                          i mpact of
                                                                                                                          impact          of shocks
                                                                                                                                              shocks and            allowing appropriate
                                                                                                                                                            and allowing             appropriate sliding  sliding
                   regulation,
                   regulation, immunity,
                                  immunity, glucose
                                                  glucose and
                                                            and lipid
                                                                  lipid metabolism,
                                                                         metabolism,                                     of
                                                                                                                          of musclemuscle bundles,
                                                                                                                                              bundles, one     one on on the the other,
                                                                                                                                                                                   other, without
                                                                                                                                                                                             without com-    com-
                   reproduction,     angiogenesis, fibrinolysis,
                   reproduction, ang(ogenesis,          fibrinolysis, body
                                                                         body weight
                                                                              weight                                      promisingtheir
                                                                                                                          promising their functional                        integrity [2,
                                                                                                                                                         functional integrity              [2, 4].
                                                                                                                                                                                                4]. Because
                                                                                                                                                                                                      Because
                   homeostasis and
                   homeostasis      and vascular
                                          vascular tone       control
                                                       tone control                                                       it isis an
                                                                                                                          it         an excellent
                                                                                                                                         excellent thermal thermal insulator
                                                                                                                                                                           insulator and   and hashas a wide wide
                                                                                                                         distribution,
                                                                                                                         distribution, includingthe
                                                                                                                                                 including thedermis       dermisand   andsubcutaneous
                                                                                                                                                                                              subcutaneous
                         Adipogenesis
                         Adipogenesis                refers toto the
                                                    refers            the differentiation
                                                                             differentiation of                  pre-
                                                                                                           of pre-     ttissue,
                                                                                                                              issue, itit plays
                                                                                                                                            plays an        important role
                                                                                                                                                      an important             rote maintaining
                                                                                                                                                                                      maintaining body       body
                  adipocytes into
                  adipocytes                    mature fat
                                        into mature                   cells, i.e.i.e.the
                                                               fat cells,               the development
                                                                                              development              ttemperature
                                                                                                                              emperature [5].      [5]. By By this
                                                                                                                                                                 this ability
                                                                                                                                                                         abilitytoto accumulate
                                                                                                                                                                                          accumulate and       and
                 of
                  of adipose
                        adipose tissue, tissue, which which variesvaries according
                                                                               according toto sex        sex and and      provide
                                                                                                                          provideenergy    energy when  when necessary,
                                                                                                                                                                   necessary,ititassumes assumes the     the sta-
                                                                                                                                                                                                               sta-
                 age.      Adipocytes differentiate
                  age. Adipocytes                differentiatefrom        from stellate
                                                                                    stellate or  or fusiform
                                                                                                       fusiform        tus
                                                                                                                         tus of     ofthe    most important
                                                                                                                                       the most         important bufferingbuffering systemsystem for   for lipid
                                                                                                                                                                                                              lipid
                   p recursor cells
                   precursor            cells of        mesenchymal origin.
                                                  of mesenchymal
                                                        mesenchymal                  origin.
                                                                                      origin. The  The mor-
                                                                                                   The        mor-
                                                                                                              mor-      eenergynergy balance,
                                                                                                                                          balance, particularly
                                                                                                                                                          particularly         fatty     acids, which
                                                                                                                                                                                fatty acids,       which are
                                                                                                                                                                                                   which        are
                   phological
                   phological and
                   phological             and functional
                                         and      functionalchanges
                                                 functional             changes that     that taketake place  place     aann exceptionally
                                                                                                                                   exceptionally          efficient
                                                                                                                                                          efficient fuel   fuel storage
                                                                                                                                                                                  storage species.
                                                                                                                                                                                               species. The    The
                 iinn the      course of
                        the course           of adipogenesis
                                                  adipogenesis correspond     correspond to          to aa shift
                                                                                                               shift     highly
                                                                                                                         highly reduced                hydrocarbon tail
                                                                                                                                        reduced hydrocarbon                    tail can
                                                                                                                                                                                     can be be readily
                                                                                                                                                                                                 readily oxi-  oxi-
                  i n transcription
                  in    transcription factor     factor expression
                                                              expression and                 activity lead-
                                                                                     and activity             lead-     dized to
                                                                                                                        dized              produce large
                                                                                                                                       to produce         large quantities
                                                                                                                                                                    quantities of     of ATP
                                                                                                                                                                                           ATP(adenosine
                                                                                                                                                                                                  (adenosine
                 ing from aprimitive,
                ingfrom               a primitive, multipotent multipotentstate          state to   to a finalfinal   ttriphosphate)
                                                                                                                              riphosphate)          [9].
                                                                                                                                                    [9].
                     henotype characterized
                  pphenotype             characterized             by alterations
                                                                  by     alterations in       in cell
                                                                                                   cell shape
                                                                                                            shape
                                                                                                                            Lipogenesis and
                                                                                                                           Lipogenesis                      lipolysis
                                                                                                                                                   and lipolysis
                aand nd lipid
                           lipid accumulation
                                     accumulation [4,           [4, 5].5].
                        Pre-adipocytes
                         Pre-adipocytes within          within adiposeadiposetissue    tissue can  can diffe-diffe-             Fat
                                                                                                                                 Fat accumulation
                                                                                                                                        accumulationisisdetermined   determined by        bythe the balance
                                                                                                                                                                                                      balance be-     be-
                 rentiate
                 rentiate into    into mature             adipocytes throughout
                                           mature adipocytes                   throughout life,       life, thus
                                                                                                               thus tweenfat                synthesis (lipogenesis)
                                                                                                                          tween fat synthesis                 (lipogenesis) and          and fat      breakdown
                                                                                                                                                                                                fat breakdown
                     nabling hyperplastic
               eenabling             hyperplastic             expansion
                                                               expansion of          of adipose
                                                                                          adipose tissue   tissue ((lipolysis/fatty
                                                                                                                            lipolysis/fatty           acid oxidation).
                                                                                                                                                      acid     oxidation).
                when increased
                when          increased storage    storage requirements
                                                                   requirements are            are needed.
                                                                                                       needed.                  Lipogenesis
                                                                                                                                 Lipogenesis isisaa process   process that             occurs preferentially
                                                                                                                                                                              that occurs         preferentially
                 I n addition,
                 In    addition,the       the mature
                                                mature adipocytes
                                                              adipocytes can        can expand
                                                                                           expand in       in size
                                                                                                                size      iin
                                                                                                                            n adipose
                                                                                                                                adipose tissuetissue (Figure
                                                                                                                                                           (Figure 2),     2), but but itit also
                                                                                                                                                                                            also happens
                                                                                                                                                                                                     happens in           in
             ttoo accommodate
                        accommodate increased         increased storage     storage needs  needs and      and in     in   liver,
                                                                                                                           liver,and and itit isisthe
                                                                                                                                                    the synthesis
                                                                                                                                                           synthesis of        of fatty     acids, which
                                                                                                                                                                                     fatty acids,       which are     are
              ssituations
                    ituations of      of overnutrition
                                            overnutrition             become hypertrophic.
                                                                      become           hypertrophic.                As used
                                                                                                                   As      used as  as energy
                                                                                                                                          energy reserves.
                                                                                                                                                       reserves. This     This process
                                                                                                                                                                                     process isis responsive
                                                                                                                                                                                                      responsive
                      result, adipocyte
               aa result,          adipocyte number     number and               morphology trans-
                                                                         and morphology                     trans- tto      o changes
                                                                                                                               changes in     in the
                                                                                                                                                   the dietdiet [12].
                                                                                                                                                                   [12]. ItIt isis stimulated
                                                                                                                                                                                       stimulated by     by a highhigh
           form
              form in        in response
                                 response
                                 response to         to  energy balance
                                                     toenergy
                                                         energy          balance via
                                                                         balance         viathe
                                                                                         via    the
                                                                                                the      bioche-
                                                                                                   bioche-
                                                                                                        bioche-          carbohydrate
                                                                                                                         carbohydrate
                                                                                                                          carbohydrate diet         diet    leading
                                                                                                                                                    dietleading
                                                                                                                                                            leading      tototo    elevated
                                                                                                                                                                              elevated
                                                                                                                                                                                   elevated       postprandial
                                                                                                                                                                                             postprandial
                                                                                                                                                                                                  postprandial
                mical processes
                mical
                mical         processes involved  involved inin lipid     lipid uptake,
                                                                                    uptake, esterifica-
                                                                                                   esterifica- plasma      plasma triglyceride
                                                                                                                                          triglyceride levels,   levels, whereas
                                                                                                                                                                               whereas lipogenesis
                                                                                                                                                                                                lipogenesis is            is
            tion,          lipolysis and
             tion, lipolysis                       differentiation
                                           and differentiation                      pre-adipocytes
                                                                             of pre-adipocytes                  [ll].
                                                                                                               [11].     iinhibited
                                                                                                                            nhibited by     by polyunsaturated
                                                                                                                                                 polyunsaturated fatty            fatty acids
                                                                                                                                                                                          acids and and by  by fast-
                                                                                                                                                                                                                  fast-
                        I n mammals,
                        In   mammals, there        there are  are two two types
                                                                              types of    of adipose
                                                                                                adipose tis-      tis- ing.
                                                                                                                          ing. Fasting                relatedtoto aa decrease
                                                                                                                                   Fasting isis related                       decrease in      in plasma
                                                                                                                                                                                                    plasma glu-    glu-
            sue:
             sue: white     white and   and brown.
                                                brown. The     The adipocytes
                                                                        adipocytes inin these      these two    two cose cose and    and an  an increase
                                                                                                                                                   increase in        in plasma-free
                                                                                                                                                                            plasma -free fatty                 acids.
                                                                                                                                                                                                    fatty acids.
           ttypes   ypes exhibit
                              exhibit different                morphology and
                                             different morphology                        and function.
                                                                                                 function.               These
                                                                                                                         These effects  effects are          partly mediated
                                                                                                                                                     are partly            mediated by         by hormones,
                                                                                                                                                                                                     hormones,
                        Brown
                        Brown adipose adiposetissue   tissue specialized
                                                                  specialized inin heat                 produc-
                                                                                             heat produc-                which inhibit
                                                                                                                         which         inhibit (leptin)
                                                                                                                                                   (leptin) oror stimulate
                                                                                                                                                                       stimulate (angiotensin,
                                                                                                                                                                                          (angiotensin, acy-       acy-
           tion
            tion (thermogenesis)
                           (thermogenesis) isis almost           almost absent  absent in      in adult
                                                                                                    adult hu-    hu- lation
                                                                                                                          lation stimulating
                                                                                                                                      stimulating protein) protein) lipogenesis.
                                                                                                                                                                           lipogenesis.          Glucose itself
                                                                                                                                                                                                 Glucose         itself
               mans,
               mans, but       but is  is found
                                           found at     at birth.
                                                             birth. BrownBrown adipocytes,
                                                                                      adipocytes, with        with       isis aa substrate
                                                                                                                                  substrate for   for lipogenesis.
                                                                                                                                                         lipogenesis.           ItIt increases
                                                                                                                                                                                      increasesthe   the process
                                                                                                                                                                                                            process
            aann averageaverage diameter,diameter, are      are smaller
                                                                  smaller than              adipocytes of
                                                                                   than adipocytes                  of byb y stimulating
                                                                                                                                 stimulating the      the release
                                                                                                                                                             release of      of insulin
                                                                                                                                                                                   insulin and         inhibiting
                                                                                                                                                                                                and inhibiting
             white adipose
            white             adipose tissue. tissue. They   They have  have aa numbernumber of        of cyto-
                                                                                                             cyto-      tthehe release
                                                                                                                                  release of   of glucagon
                                                                                                                                                     glucagon from      from the    the pancreas
                                                                                                                                                                                           pancreas [12].  [12].
               plasmic
               plasmic lipid      lipid droplets
                                             droplets of      of different
                                                                   different sizes,   sizes, cytoplasm
                                                                                                 cytoplasm                      Lipolysis
                                                                                                                                Lipolysisoccurs  occursininadiposeadiposetissue    tissueandand isisthe the break-
                                                                                                                                                                                                               break-
            rrelatively
                   elatively          abundant,
                                       abundant, aa spherical   spherical care      core and           slightly
                                                                                              and slightly               down
                                                                                                                         down of     of fat,    in other
                                                                                                                                          fat, In
                                                                                                                                                in             words, from
                                                                                                                                                    other words,             from energy           reserves (tri-
                                                                                                                                                                                        energy reserves             (tri-
                    ccentric and
           eeccentric                and numerous
                                             numerous mitochondriamitochondriathat             that release
                                                                                                         release glycerides)
                                                                                                                         glycerides) for      for energy             production by
                                                                                                                                                      energy production                    by which
                                                                                                                                                                                                 which triacyl-
                                                                                                                                                                                                            triacyl-
             hheat  eat by  by oxidation
                                 oxidation of         of fatty       acids. Brown
                                                          fatty acids.           Brown adipose adipose tis-      tis- glycerol
                                                                                                                         glycerol molecules
                                                                                                                                          molecules are      are hydrolyzed
                                                                                                                                                                     hydrolyzedtoto free       free fatty
                                                                                                                                                                                                       fatty acids
                                                                                                                                                                                                                acids
          sue
           sue also       also stores
                          also    stores
                                   storesenergyenergy
                                               energy in      in lipid
                                                             in    lipid form,
                                                                  lipid     form,
                                                                             form, but   but
                                                                                         but moremore regu- regu-       aand nd glycerol
                                                                                                                                   glycerol (Figure
                                                                                                                                  glycerol       (Figure
                                                                                                                                                  (Figure2).     2).   During
                                                                                                                                                                  2).During
                                                                                                                                                                        Duringtimes    times
                                                                                                                                                                                        times  ofof
                                                                                                                                                                                                  of   metabolic
                                                                                                                                                                                                   metabolic
                                                                                                                                                                                                       metabolic
           larly
             larly produces produces heat      heat by   by oxidizing
                                                               oxidizing fatty      fatty acids
                                                                                             acids within within        stress
                                                                                                                        stress (i.e. (i.e. during
                                                                                                                                             during fasting
                                                                                                                                                          fasting or    or prolonged
                                                                                                                                                                              prolonged arduous  arduous exer-  exer-
          tthe     he adipocyte,
                          adipocyte, rather   rather than            supplying free
                                                           than supplying                free fatty
                                                                                                 fatty acids acids      cise
                                                                                                                         cise when when the          body's energy
                                                                                                                                             the body's           energy needs               exceed the
                                                                                                                                                                                   needs exceed            the cir-  cir-
          for
           for use       use by by other
                                      other cell cell types
                                                        types [2,  [2, 4, 4, 5].
                                                                              5]. Brown
                                                                                     Brown fat    fat derives
                                                                                                         derives culatingnutrient
                                                                                                                         culating nutrient levels),      levels), the          adipocyte's triacylglyce-
                                                                                                                                                                       the adipocyte's             triacylglyce-



          192
          192                                                                                                                                                              Arch
                                                                                                                                                                           Arch Med Sci
                                                                                                                                                                                    Sci 2,
                                                                                                                                                                                        2, April
                                                                                                                                                                                           April // 2013
                                                                                                                                                                                                    2013
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 75 of 132



                                                                                                                                                                            Biahemistry
                                                                                                                                                                            Biochemistryofofadipose
                                                                                                                                                                                             adiposetissue:
                                                                                                                                                                                                      tissue: an
                                                                                                                                                                                                              an endocrine
                                                                                                                                                                                                                 endocrine organ
                                                                                                                                                                                                                           organ



                       rol
                        rol droplet
                              droplet isis degraded
                                                  degraded to               provide free
                                                                       to provide             free fatty          acids to
                                                                                                        fatty acids          to                                                                                                        UT-4
                                                                                                                                                                                                                                  GLUT-4
                                                                                                                                                     ~                      Fatty
                                                                                                                                                                            Fattyacids
                                                                                                                                                                            Fatty       adds --
                                                                                                                                                                                       acids
                       be used
                             used as   as an an energy
                                                   energy source   source by     by other           tissues. Nume-
                                                                                        other tissues.               Nume-
                      rous
                       rous stimuli
                                 stimuli are    are able  able to       elicit the
                                                                    to elicit                lipolytic response
                                                                                     the lipolytic             response
                                                                                                                             of Chylomicrons
                                                                                                                                     Chylomicrons
                                                                                                                                     Chylom
                       i n adipocytes.
                      in    adipocytes. However,    However,ultimately    ultimatelythe          the samesame pair   pair of     ((intestine
                                                                                                                                      intestine                           ~                                                          ,~~
                    eenzymes,
                          nzymes, hormone-sensitive
                                           hormone -sensitive                        lipase and
                                                                                    lipase         and monoacyl-
                                                                                                            monoacyl-
                     glycerol
                     glycerol lipase,   lipase, isis responsible
                                                             responsible for         for catalyzing
                                                                                             catalyzing the        the hy- hy-                                                                              fFatty
                                                                                                                                                                                                                atty acids
                                                                                                                                                                                                                        acids
                     drolysis ofthe
                     drolysis                        triacylglycerolester ester bonds.
                                       of the triacylglycerol                                  bonds. CompleteComplete                                                                                    ~ra •5
                                                                                                                                                                                                          "rAf:1-5
                                                                                                                                                                                                          -1-As.1:
                      hhydrolysis
                          ydrolysis of      of triacylglycerol
                                                 triacylglycerolinvolves        involvesthe                breakage of
                                                                                                   the breakage              of                               —4
                                                                                                                                                 I nsulin—~H~~~~~=~~~v~~iwuB
                                                                                                                                                 Insulin         -4 Homlonosonsitivo
                                                                                                                                                                         ekawno-sonetko lipase        lipase.
                                                                                                                                                                                                                                                    Free
                                                                                                                                                                                                                                                      ree fatty
                                                                                                                                                                                                                                                    Free   fatty
                  3 ester  ester bondsbonds to     to release
                                                          release free   free fattyfatty acids acids and   and aa glyc-glyc-                 Glucagon,
                                                                                                                                             Glucagon,~~                 /
                                                                                                                                                                          ,1
                                                                                                                                                                                            ~Glyor-rrol
                                                                                                                                                                                                i  ~~ ., ~ ~                                              acids
                                                                                                                                                                                                                                                          acids
                                                                                                                                                                                             Glyrd                     naty
                                                                                                                                                                                                                       r
                    erol        moiety.The
                     erol moiety.               Thesame    same enzyme,enzyme, hormone    hormone-sensitive  -sensitive                      catecholamines,
                                                                                                                                              catecholamines, ~                                                                ;Itn'b
                                                                                                                                                                                                                         "! '"'"' 1       ,         a umin)
                                                                                                                                                                                                                                                    .1:  umin)
                     llipase,
                        ipase, isis responsible
                                          responsible                for    facilitating
                                                                     for facilitating                  hydrolysis of
                                                                                                      hydrolysis            of               adrenocorticotropic
                                                                                                                                              adrenocorticotroRic
                                                                                                                                              adrenocorticotroRIc                                                                       _~
                  tthe   he esters
                              esters atat positions
                                                 positions 11and         and 33ofof the    the triacylglycerol.
                                                                                                    triacylglycerol.                          hormone (ACTH),   (ACTH), ~
                                                                                                                                             serotonin
                                                                                                                                             serotonin
                   A secondsecond enzyme, enzyme, 2-monoacylglycerol
                                                               2-monoacylglycerol                        lipase,
                                                                                                          lipase, cata-cata-
                   lyzes
                    lyzes hydrolysis
                                   hydrolysisofofthe               the remaining
                                                                           remaining ester          ester to    to yield
                                                                                                                       yield                         gure 2.2. Primary
                                                                                                                                                 FlFigure          Primary metabolicmetabolic role           role of   of adipose
                                                                                                                                                                                                                           adipose tissue.
                                                                                                                                                                                                                                         tissue. In    In
                   aa third
                          third free free fatty
                                              fatty acid    acid and and glycerol.
                                                                               glycerol. Hormone   Hormone-sen-       -sen-                    tthe he feeding
                                                                                                                                                         feeding state,              insulin -dependent glucose
                                                                                                                                                                        state, insulin-dependent                                glucose trans-   trans-
                  sitive
                   sitive lipase  lipase is     is inhibited
                                                       inhibited by        by insulin
                                                                                  insulin and      and is   is favored
                                                                                                                favored                          port
                                                                                                                                                  port 4  4 (GLUT
                                                                                                                                                             (GLUT4)4)allows     allowsthetheuptake       uptakeofofglucose  glucosefrom   fromthe   the
                    bbyy the        presence of
                             the presence                of glucagon
                                                              glucagon and                 epinephrine [9,10,
                                                                                  and epinephrine                    [9,10,                       bloodstream
                                                                                                                                                  bloodstream to          to adipocytes.
                                                                                                                                                                                adipocytes. Glycolysis      Glycolysis occurs,  occurs, produ- produ-
                  12]. Glycerol
                  12].          Glycerolisisefffuxed      effluxed out      out of   of adipocytes
                                                                                           adipocytes via           via an an                   cingglycerol-3-phosphate
                                                                                                                                                cing glycerol-3-phosphate
                                                                                                                                                           glycerol-3-phosphate(glycerol-3-P),           (glycerol
                                                                                                                                                                                                          (glycerol-3-P), -3-P), aasubstrate
                                                                                                                                                                                                                                        substrate
                                                                                                                                                                                                                                         substrate
                                                                                                                                                 required
                                                                                                                                                 required for           lipogenesis.
                                                                                                                                                                 for lipogenesis.                  Fatty acids
                                                                                                                                                                                                   Fatty        acids from          liver carried
                                                                                                                                                                                                                           from liver          carried
                  aquaporin
                   aquaporin type           type of     of transport
                                                              transport molecule  molecule and          and mustmust be    be                          very low
                                                                                                                                                 by very              -density lipoproteins
                                                                                                                                                               low-density              lipoproteins (VLDL)          (VLDL) and    and chylomi-
                                                                                                                                                                                                                                          chylomi-
                 sshuttled
                         huttled back   back to   to the the liver
                                                                 liver forfor useuse in   in oxidation
                                                                                               oxidation or         or glu-
                                                                                                                         glu-                   crons from
                                                                                                                                               crons         from the   the intestine
                                                                                                                                                                                intestine are           are esterified
                                                                                                                                                                                                                 esterified          with glyce-
                                                                                                                                                                                                                                    with        glyce-
                  coneogenesis.
                  coneogenesis. However,                However, under       under maximal  maximal lipolytic   lipolytic                       rol-3-Pto
                                                                                                                                                 rol-3-P to form  form lipid lipid droplets
                                                                                                                                                                                       droplets ofof triacylglycerols
                                                                                                                                                                                                                 triacylglycerols             (TAGS).
                                                                                                                                                                                                                                            (TAGs).
                 conditions,
                   conditions, substantial      substantial recycling       recycling of           of fatty
                                                                                                          fatty acids acids                     IInn the     fasting state
                                                                                                                                                       the fasting         state and and in    in stress            conditions,
                                                                                                                                                                                                      stress conditions,                hormone
                                                                                                                                                                                                                                        hormone--
                  occurs
                  occurs such        such that  that on     on average
                                                                   average about     about two     two fatty fatty acid acid                  sensitive
                                                                                                                                               sensitive lipase   lipase is    is activated
                                                                                                                                                                                    activated for           for lipolysis.
                                                                                                                                                                                                                    lipolysis. Some  Some steps   steps
                                                                                                                                              aare  re required
                                                                                                                                                        required to     to produce
                                                                                                                                                                              produce glycerol,   glycerol, which      which travels
                                                                                                                                                                                                                                  travels toto the   the
                   molecules
                   molecules                are
                                            are      released per
                                                    released           per      glycerol
                                                                               glycerol            molecule.
                                                                                                  molecule.            Out-
                                                                                                                       Out-                     liver,
                                                                                                                                                liver,and   and fatty
                                                                                                                                                                   fatty acids.
                                                                                                                                                                             acids. These These free       free fatty         acids will
                                                                                                                                                                                                                     fatty acids        will travel
                                                                                                                                                                                                                                                 travel
                sidethe
                 side the adipocyte,   adipocyte, fatty      fatty acids
                                                                       acids are  are immediately
                                                                                          immediately bound         bound                      iin n the     bloodstream to
                                                                                                                                                      the bloodstream                  to thethe liver,  liver, muscle
                                                                                                                                                                                                                     muscle and    and toto other other
                tto     o albumin
                            albumin and       and carriedcarried ininthe       the bloodstream
                                                                                        bloodstream toto the              the                organs
                                                                                                                                              organs to       to bebe oxidized.
                                                                                                                                                                          oxidized. InInthe                   bloodstream fatty
                                                                                                                                                                                                      the bloodstream                 fatty acids acids
                  liver,
                  liver, muscle   muscleand      and other  other tissues
                                                                       tissues for      for oxidation
                                                                                               oxidation [10].      [10].                    aare   re immediately
                                                                                                                                                        immediately bound        bound to         to albumin
                                                                                                                                                                                                         albumin
                            0-Oxidation isis aa catabolic
                           (3-Oxidation                      catabolic process process inin which    which the             ee
                                                                                                                  the frfree
               ffatty   atty acids
                                 acids resulting
                                            resulting from                   lipolysis are
                                                                  from lipolysis                are used used by    by thethe              ItIt isis commonly
                                                                                                                                                           commonly assumed              assumed that                 that under under normal      normal
                  body
                  body as                source of
                                 as a source                   energy. The
                                                          of energy.           The fattyfatty acid acid molecules
                                                                                                             molecules               physiological
                                                                                                                                     physiologicalcircumstances         circumstancesadult                      adult humans humans are                prac-
                                                                                                                                                                                                                                                are prac-
                aare     re converted
                             converted into       into acetyl            coenzyme AAmolecules
                                                             acetyl coenzyme                         molecules [2].      [2].       tically
                                                                                                                                    tically devoid       devoid of         offunctional
                                                                                                                                                                                 functional brown                brown adipose   adipose tissue      tissue
                                                                                                                                [[14].14]. However,
                                                                                                                                    [14].           However,
                                                                                                                                                     However,ititithas            hasbeen
                                                                                                                                                                                has        beenrecently
                                                                                                                                                                                          been               recentlyshown
                                                                                                                                                                                                           recently              shownthat
                                                                                                                                                                                                                                shown           that
                                                                                                                                                                                                                                                  thathu- hu-
                                                                                                                                                                                                                                                          hu-
               Secretory
                 Secretory
                 Secretoryorgan             organ
                                            organ                                                                                   man
                                                                                                                                     man white       white adipose adipose tissue        tissue can          can be     be infiltrated
                                                                                                                                                                                                                               infiltrated              with
                                                                                                                                                                                                                                                       with
                            Through the
                            Through            the discovery
                                                        discovery of          of thethe ability
                                                                                            ability toto secrete secrete brown       brown adipocytes    adipocytes expressing      expressing uncoupling           uncoupling protein         protein 11
                 hormones,
                  hormones, great           great importance
                                                          importance has           has beenbeen attributed
                                                                                                       attributed to        to  (     UCP-1).
                                                                                                                                    (UCP-1).                This
                                                                                                                                                               Thisprotein proteinis isfound          foundininthe          the mitochondria
                                                                                                                                                                                                                                    mitochondria
               tthe     he role
                              role of of adipose
                                            adipose tissue     tissue [3]. [3].                                                     of    brown adipose
                                                                                                                                    of brown                   adiposetissue        tissue and           and itit generates
                                                                                                                                                                                                                         generates heat           heat by   by
                                                                                                                                    n  on       -shivering
                                                                                                                                    non-shivering                        thermogenesis.
                                                                                                                                                                           thermogenesis.
                            W   hite adipose
                            White        adiposetissue       tissue may   may represent
                                                                                     represent the         the largest
                                                                                                                  largest
                                                                                                                                          Experimental
                                                                                                                                          Experimentaldata                       datasuggest  suggest that            that therethere are     are somesome
               eendocrinendocrine tissue   tissue of       of humans.
                                                                 humans. Its        Its pleiotropic
                                                                                           pleiotropic             nature
                                                                                                                   nature
                                                                                                                                   ddifferences,
                                                                                                                                       ifferences,                          respect to
                                                                                                                                                                    inin respect                          adipokine synthesis
                                                                                                                                                                                                to adipokine                      synthesis and          and
                isis based based on    on thethe abilityability of    of fat
                                                                           fat cells
                                                                                  cells toto secrete
                                                                                                   secrete nume-   nume-
                                                                                                                                  ssecretion,
                                                                                                                                      ecretion, between         between visceral       visceral fatfat and               and subcutaneous
                                                                                                                                                                                                                                  subcutaneous
                rous
                 rous hormones, hormones, growth        growth factors,
                                                                      factors, enzymes, enzymes, cytokines, cytol<ines,
                                                                                                                                   aadipose
                                                                                                                                       dipose tissue,       tissue, as              visceral fatfat appears
                                                                                                                                                                             as visceral                              appears to        to be   be moremore
               complement
                complement factors              factors and        and matrix
                                                                            matrix proteins.proteins. Adipose  Adipose             aactive.
                                                                                                                                       ctive. Both        Both types  types of       of this
                                                                                                                                                                                           this tissue                     are characterized
                                                                                                                                                                                                           tissue are              characterized
              ttissue  issue also  also expresses
                                             expresses receptors     receptors for         for mostmost of     of these
                                                                                                                     these
                                                                                                                                    b y production
                                                                                                                                    by     production of                           unique profile
                                                                                                                                                                         of aa unique                     profile of adipocytokines.
                                                                                                                                                                                                                                adipocytokines.
            ffactors
               factorsactors that  that
                                   that are  are      implicated
                                             are implicated
                                                      implicated in         in   the
                                                                            in the        regulation ofof
                                                                                 theregulation
                                                                                         regulation            of    many IIn
                                                                                                                  many
                                                                                                                     many             n the
                                                                                                                                          the visceral  visceral tissue,   tissue, for       for example,example, higher        higher concen-   concen-
                processes
                processes including        including food         food intake,
                                                                             intake, energy  energy expendi-  expendi- trations of
                                                                                                                                 trations of IL-6                IL-6 (interleukin-6)
                                                                                                                                                                           (interleukin-6) and                     and PAI-1  PAI-1(plasmino-
                                                                                                                                                                                                                                          (plasmino-
             ture,
               ture, metabolism metabolism homeostasis,   homeostasis, immunity        immunity and         and bloodblood        genactivator
                                                                                                                                   gen activator inhibitor            inhibitor 1)         1) are             observed. In
                                                                                                                                                                                                   are observed.                         turn, inin the
                                                                                                                                                                                                                                    In turn,              the
                pressure
                pressure homeostasis    homeostasis [7,              [7, 13].
                                                                           13].                                                  ssubcutaneous
                                                                                                                                      ubcutaneous tissue,                 tissue, there     there is           is aa higher
                                                                                                                                                                                                                          higher concentra-
                                                                                                                                                                                                                                         concentra-
                           Adipose
                           Adipose tissue     tissue is       is dynamically
                                                                   dynamically involved        involved in         in cell
                                                                                                                        cell     tion
                                                                                                                                  tion of          of leptin
                                                                                                                                                         leptin and               adiponectin [6].
                                                                                                                                                                       and adiponectin                              [6].
            ffunction  unction regulation
                                       regulation through       through a complex     complex network     network of       of             The
                                                                                                                                          The endocrine   endocrine activity      activity of               of white
                                                                                                                                                                                                                   white adipose adipose tissue     tissue
             eendocrine  ndocrine (signals
                                         (signals travel    travel through
                                                                        through the               circulatory sys-
                                                                                                  circulatory
                                                                                         the circulatory                sys- was  was postulated    postulated when           when its        its capacity
                                                                                                                                                                                                         capacity for         for steroid
                                                                                                                                                                                                                                      steroid hor-      hor-
                                                                                                                                                                                                                                                        hor-
            tem
              tem to           to reach
                                    reach all    all parts
                                                         parts of         the body),
                                                                     of the        body), paracrine
                                                                                                  paracrine (sig-     (sig-        mone interconversioninterconversion
                                                                                                                                                        interconversion was                   was alluded     alluded to.       to. Particularly
                                                                                                                                                                                                                                       Particularly
               nals
                nals sent      sent onlyonly to           cells in
                                                   to cells         in the       vicinity of
                                                                         the vicinity              of the       cell sta-
                                                                                                         the cell       sta- ssince   ince the                discovery of
                                                                                                                                                     the discovery                   of leptin,
                                                                                                                                                                                           leptin, in           in 1994,
                                                                                                                                                                                                                      1994, the    the list list of of adi-
                                                                                                                                                                                                                                                         adi-
            tion),
             tion), and                  autocrine (only
                                 and autocrine                 (only affecting
                                                                          affecting cells      cellsthat  that areare thethe pocyte-derived
                                                                                                                                    pocyte-derivedfactors                     factors has           has been   been increasing
                                                                                                                                                                                                                             increasing at            at anan
            ssame      ame type) type) signals
                                             signals that               influence the
                                                                that influence                          response of
                                                                                               the response                of eextraordinary
                                                                                                                                      xtraordinary                      pace. The
                                                                                                                                                                       pace.          The discoverydiscovery of              of leptin
                                                                                                                                                                                                                                  leptin opened   opened
               many tissues,
               many               tissues, including                      hypothalamus, pancreas,
                                                    including hypothalamus,                                 pancreas, uup              p aa whole   whole field   field of
                                                                                                                                                                  field        of studies
                                                                                                                                                                                      studies into           into the   the biology
                                                                                                                                                                                                                                 biology of        of adi-
                                                                                                                                                                                                                                                         adi-
              liver,
               liver,skeletal    skeletal muscle,
                                                muscle,kidneys,    kidneys,endothelium,
                                                                                     endothelium,and             and the the pocytes,
                                                                                                                                   pocytes, their                        metabolic and
                                                                                                                                                             their metabolic                           and endocrine
                                                                                                                                                                                                                  endocrine functions,    functions,
              iimmune
                   mmune system,      system, among     among others. others. This    This secretory
                                                                                                secretory nature   nature aand        nd the              functional relationships
                                                                                                                                                  the functional                   relationships                       between
                                                                                                                                                                                                                       between secretions  secretions
               has prompted
              has            prompted the        the view  view of   of white
                                                                          white adipose adipose tissue   tissue as   as anan of  of adipocytes
                                                                                                                                          adipocytes and                            peripheral metabolic
                                                                                                                                                                        and peripheral                             metabolic functions.   functions.
            eextremely  xtremely active   active endocrineendocrine tissue     tissue [5].   [5].                                A different
                                                                                                                                         different way           way of     of addressing
                                                                                                                                                                                  addressing the                           production of
                                                                                                                                                                                                                  the production                    of adi-
                                                                                                                                                                                                                                                         adi-



            Arch Med Sci
            Arch     Sci 2,
                         2, April
                            April // 2013
                                     2013                                                                                                                                                                                                              193
                                                                                                                                                                                                                                                       193
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 76 of 132



            Marisa Coelho,
            Marisa Coelho, Teresa
                           Teresa Oliveira,
                                  Oliveira,Ruben
                                            Ruben Fernandes
                                                  Fernandes



                                                        Leptin
                                                        Leptin                                            cial
                                                                                                          cial adipocytokines,
                                                                                                                  adipocytokines,such         such asas adiponectin,
                                                                                                                                                           adiponectin, might     might be   be
                                     FFA                  A                      IL-6
                                                                                 IL-6                       major mechanisms
                                                                                                            major     mechanisms involved   involved inin lifestyle           -related di-
                                                                                                                                                                lifestyle-related            di-
                                      ~~                                 ~:l                              seases,      including diabetes
                                                                                                          seases, including            diabetes mellitus,
                                                                                                                                                      mellitus, hyperlipidemia,
                                                                                                                                                                       hyperlipidemia,
                                                                                                           hhypertension
                                                                                                              ypertension        and   atherosclerosis,
                                                                                                                                 and atherosclerosis,             comprisingthe
                                                                                                                                                                  comprising the so-        so-
                                        \\\\               1.
                     Others
                          `r
                     Others                 \\ ~                     1,,~               — TNF-a
                                                                                          TNF-cc          called
                                                                                                          called MetSMetS [15,16].
                                                                                                                              [15, 16].The  Thereduction
                                                                                                                                                   reductionofofvisceral visceralfatfatthe-the-
                                     ,`~                                                                  reforemight
                                                                                                          refore might bean     be an essential           preventive measure
                                                                                                                                         essential preventive                measure for    for
                                        Z.7
                                                                                                          MetS and
                                                                                                          MetS       and its
                                                                                                                           its consequence,             cardiovascular
                                                                                                                                 consequence, cardiovascular                       disease.
                                                                                                                                                                                    disease.
                                                     W/01T , ~—; Sex  Sex                                 The
                                                                                                          The regulation
                                                                                                                  regulation of    of key
                                                                                                                                       key adipocytokines
                                                                                                                                               adipocytokines such        such as     adipo-
                                                                                                                                                                                  as adipo-
            Anglotensin
            Anglotensin                                    '~  steroids
                                                               steroids                                   nectin     might be
                                                                                                          nectin might              considered as
                                                                                                                               be considered         as an an efficient
                                                                                                                                                               efficient therapeutic
                                                                                                                                                                               therapeutic
                                                                            ~~
                                                                            ~_~;: ~,__.
                                                                                     1                    procedure,
                                                                                                          procedure, but    but needs
                                                                                                                                   needs to  to be
                                                                                                                                                 be studied
                                                                                                                                                     studied carefully
                                                                                                                                                                    carefully [13].[13].
                                                                     t
                                l~                                   ~
                                                                     \ .              Adiponedin
                                                                                      Adiponectin
                                                                                                                Obesity
                                                                                                                Obesity isis now          viewedasas aa state
                                                                                                                                  now viewed                     state of   of systemic,
                                                                                                                                                                                systemic,
                        PAI-1
                                                                                 1
                                                                                                        cchronic
                                                                                                             hronic low-grade
                                                                                                                        low-grade inflammation
                                                                                                                                          inflammation [i7].       [17]. ItIt has has been
                                                                                                                                                                                         been
                                                          1
                                            f;            u
                                                          V                  Glucomrtico(ds
                                                                             Glucocorticolds
                                                                                                          recognized
                                                                                                          recognized by      by recent
                                                                                                                                  recent studies
                                                                                                                                              studies that        obesity (waist
                                                                                                                                                          that obesity          (waist cir-cir-
                                     Resistin
                                     Resistin            Visfatirr
                                                         Visfatin                                       cumference)
                                                                                                          cumference) has        has aa strong       impact on
                                                                                                                                          strong impact            on adipokine
                                                                                                                                                                          adipol<ine se-    se-
                                                                                                        cretion
                                                                                                          cretion and         insulin resistance
                                                                                                                      and insulin         resistance [18].  [18]. More
                                                                                                                                                                     More recently
                                                                                                                                                                                recently it    it
                         gure 3.3.Some
                     FlFigure        Someofofthe    thefactors
                                                        factorssecreted
                                                                   secreted byby white
                                                                                    white adi-adi-        has
                                                                                                          has been been recognized
                                                                                                                            recognized          that       macrophages
                                                                                                                                                 that macrophages                    are
                                                                                                                                                                                     are an an
                     pose
                     pose tissue,           which underlie
                                tissue, which          underlie the the multifunctional
                                                                          multifunctional                iimportant
                                                                                                            mportant part   part ofof the     secretory function
                                                                                                                                       the secretory          function of      of adipose
                                                                                                                                                                                    adipose
                     nature
                     nature of    of this   endocrine organ:
                                     this endocrine          organ: adiponectin,
                                                                      adiponectin,       leptin,
                                                                                         leptin,
                  aangiotensin,
                                                                                                      ttissue
                                                                                                            issue andand the
                                                                                                                           the mainmain source
                                                                                                                                           source of   of inflammatory
                                                                                                                                                            inflammatory cytoki-     cytoki-
                        ngiotensin,       resistin, visfatin,
                                          resistin,    visfatin, acylation
                                                                    acylation stimulating
                                                                                 stimulating
                    pprotein
                        rotein (ASP),
                                   (ASP),sex   sexsteroids,
                                                     steroids, glucocorticoids,
                                                                  glucocorticoids, tumor  tumor         nes,
                                                                                                         nes, suchsuch as as TNF-a
                                                                                                                                TNF-a and         IL-6. As
                                                                                                                                           and IL-6.        Asaasecretory
                                                                                                                                                                     secretory organ, organ,
                        ecrosis factora
                   nnecrosis        factor cc (TNF-a),
                                                   (INF-a), interleukin-6         (IL -6), and
                                                                interleukin-6 (IL-6),        and       aadipose
                                                                                                             dipose tissue        presents several
                                                                                                                       tissue presents          several particularities
                                                                                                                                                             particularities         and
                                                                                                                                                                                      and its
                                                                                                                                                                                            its
                 ffree ree fatty
                             fatty acids
                                     acids (FFA),
                                              (FFA), among
                                                        amongothersothers                            ssecretory
                                                                                                            ecretory activity
                                                                                                                          activity isis regulated
                                                                                                                                           regulated by      by humoral
                                                                                                                                                                  humoral and     and hor-hor-
                                                                                                        monal mechanisms
                                                                                                        monal         mechanisms (Table    (Table I). I).
             pose    -derived factors
             pose-derived         factors isis by
                                                by focusing
                                                      focusing on    on the
                                                                         the function
                                                                               function
               hey perform                                                                                Leptin
                                                                                                          Leptin
            tthey     perform [4,[4, 5].
                                      5].
                 The
                  The adipose
                          adipose tissue
                                     tissue secretes
                                               secretes a numbernumber of         bioac-
                                                                              of bioac-                     Leptin
                                                                                                            Leptin isis aa small
                                                                                                                            small peptide
                                                                                                                                     peptide (16(16 kDa),
                                                                                                                                                       kDa),considered
                                                                                                                                                                  considered as  as
            tive
             tive substances         (Figure 3),
                    substances (Figure           3), such
                                                        such asas adipocytokines
                                                                     adipocytokines                    aa pre-inflammatory
                                                                                                          pre -inflammatory            cytokine
                                                                                                                                       cytokinethat   that indicates
                                                                                                                                                               indicates com-com-
            aamong
               mong others.
                          others. Unbalanced
                                    Unbalanced productionproduction of     of pro-
                                                                               pro- and
                                                                                     and                mon structural
                                                                                                               structural and  and functional          properties,
                                                                                                                                      functional properties,             belong-
                                                                                                                                                                         belong-
            aanti-inflammatory
               nti-inflammatory           adipocytokines
                                          adipocytokines         inin obese     adipose
                                                                      obese adipose                    ing
                                                                                                        ing to   the IL-6
                                                                                                             to the   IL-6 family
                                                                                                                             family of  of cytokines
                                                                                                                                            cytokines [17,   [17,19,19, 20].
                                                                                                                                                                        20]. The
                                                                                                                                                                              The
           ttissue
              issue may may contribute
                               contribute toto many
                                                  many aspects
                                                            aspects of   of the    meta-
                                                                             the meta-                ob gene       expressed by
                                                                                                            gene expressed            by adipocytes
                                                                                                                                          adipocytes encodes  encodes it. it. It
                                                                                                                                                                              It is
                                                                                                                                                                                  is
             bolicsyndrome
             bolic syndrome (MetS). (MetS).                                                           aann anorexigenic
                                                                                                            anorexigenic         peptide
                                                                                                                                 peptide thatthat increases
                                                                                                                                                   increases energy  energy ex-ex-
                 Oversecretion
                 Oversecretion of           potentially
                                       of potentially         harmful adipocyto-
                                                              harmful       adipocyto-                  penditure,
                                                                                                        penditure, and and is is primarily
                                                                                                                                  primarily cleared
                                                                                                                                                cleared from   from plasma
                                                                                                                                                                      plasma by  by
            kines,such
             kines, such as PAI-1,PAI-1, tumor
                                            tumor necrosis
                                                      necrosis factor
                                                                    factor-a-a (TNF-a)
                                                                                (TNF-a)              tthehe kidney
                                                                                                             kidney through
                                                                                                                      through glomerular
                                                                                                                                    glomerular filtration
                                                                                                                                                    filtration     followed
                                                                                                                                                                    followed by by
           oorr visfatin,
                 visfatin, and      hyposecretion
                               and hyposecretion           of  potentially
                                                           of potentially        benefi-
                                                                                 benefi-               proteolytic
                                                                                                       proteolytic degradation
                                                                                                                       degradation inin the       renal tubules.
                                                                                                                                             the renal       tubules. The
                                                                                                                                                                        The lep-
                                                                                                                                                                              lep-


                Table
                Table LLFactors   secretedbybyadipose
                         Factorssecreted       adiposetissue
                                                         tissueinto
                                                                 intothe
                                                                       thebloodstream
                                                                           bloodstreamand
                                                                                       and respective
                                                                                            respectivefunction/effect       their targets
                                                                                                       function/effect inintheir   targets
             Molecule
             Molecule                      Function effect
                                           Function/effect

             Leptin
             Leptin                        Signals
                                           Signals toto the  brain about
                                                         the brain           body fat
                                                                     about body    fat stores.
                                                                                       stores. Regulation
                                                                                               Regulation of
                                                                                                          of appetite
                                                                                                              appetite and
                                                                                                                       and energy
                                                                                                                           energy expenditure.
                                                                                                                                  expenditure.
                                           Wide variety
                                           Wide    variety of
                                                            of physiological
                                                               physiologicalfunctions
                                                                                functions

             Adiponectin
             Adiponectin                   Plays
                                           Playsaa protective
                                                   protective rote
                                                               roleininthe
                                                                         thepathogenesis
                                                                             pathogenesis oftype
                                                                                          of type 22 diabetes
                                                                                                     diabetes and cardiovascular
                                                                                                              and cardiovascular disease
                                                                                                                                 disease

             Resistin
             Resistin                      Hypothetical
                                           Hypothetical role
                                                        role inin insulin
                                                                   insulin resistance
                                                                            resistance

             TNF-a
             TN F-cc                       Affects
                                           Affectsinsulin
                                                   insulinreceptor
                                                           receptor signaling,
                                                                     signaling, possible
                                                                                 possiblecause
                                                                                          causeofthe
                                                                                                of the development
                                                                                                       development of
                                                                                                                   of insulin
                                                                                                                       insulin resistance
                                                                                                                                resistance inin obesity
                                                                                                                                                obesity
               L-6
             IIL-6                         Pro -inflammatory,
                                           Pro-infiammatory,  lipid
                                                               lipidand
                                                                     andglucose
                                                                         glucose metabolism,
                                                                                 metabolism, regulation
                                                                                             regulation of body weight
                                                                                                        of body weight

             PAI-1
             PAI-1                         Inhibitor ofthe
                                           Inhibitor of the fibrinolytic
                                                             fibrinolyticsystem
                                                                          system by
                                                                                 by inhibition
                                                                                     inhibition of
                                                                                                 ofactivation
                                                                                                    activation of
                                                                                                               of plasminogen
                                                                                                                  plasminogen

             Angiotensinogen
             Angiotensinogen               Precursor of
                                           Precursor of angiotensin II; regulator
                                                        angiotensin II;  regulator ofof blood
                                                                                         bloodpressure
                                                                                               pressure and
                                                                                                         and electrolyte
                                                                                                             electrolyte homeostasis
                                                                                                                         homeostasis

             FFA                           Oxidized
                                           Oxidized inintissues
                                                          tissues to  produce local
                                                                   to produce  local energy.
                                                                                      energy.Serve
                                                                                               Serveasasaasubstrate
                                                                                                           substrate fortriglyceride
                                                                                                                        for triglyceride and
                                                                                                                                          and structural
                                                                                                                                               structural
                                           molecular synthesis.
                                           molecular   synthesis. Involved
                                                                     Involvedininthe
                                                                                   the development
                                                                                       development ofof insulin
                                                                                                         insulin resistance
                                                                                                                   resistance

             ASP                           Influences
                                           Influences the  rate of
                                                       the rate oftriacylgfycerolsynthesis
                                                                    triacylglycerol synthesis inin adiposetissue
                                                                                                    adipose tissue

            VEGF
            VEGF                           Stimulation
                                           Stimulation ofangiogenesis
                                                       of angiogenesis

            Adipsin
            Adipsin                        Potential
                                           Potential relation
                                                      relation between
                                                               between the
                                                                        the complement pathway and
                                                                            complement pathway and adipose
                                                                                                   adipose tissue metabolism
                                                                                                           tissue metabolism

            Glycerol
            Glycerol                       Structural
                                           Structural component
                                                      component of the major
                                                                of the major classes
                                                                             classes of
                                                                                      of biological
                                                                                          biological lipids
                                                                                                     lipids and
                                                                                                            and gluconeogenic
                                                                                                                gluconeogenic precursor
                                                                                                                              precursor

            IIGF-1
              GF-1                         Stimulates  proliferation
                                           Stimulates proliferation  of
                                                                     of aa wide
                                                                           wide variety
                                                                                varietyofofcells
                                                                                            cellsand
                                                                                                  and mediates
                                                                                                      mediates many
                                                                                                               many cells
                                                                                                                    cells and
                                                                                                                           and many
                                                                                                                               many ofthe
                                                                                                                                    of the effects
                                                                                                                                           effects
                                           of  growth hormone
                                           of growth  hormone
           TNF-a
           TNF-a —tumor necrosis
                         necrosis factor
                                   factor a,    IL-6 —
                                            a, IL-6  —interleukin-6,      PAI-1—plasminogen
                                                       interleukin-6, PAI-1—                     activator inhibitor
                                                                                     plasminogen activator  inhibitor 1,1, FFA
                                                                                                                           FFA —free
                                                                                                                               — freefatty
                                                                                                                                       fatty acids,
                                                                                                                                              acids,ASP—
                                                                                                                                                    ASP —acylation
                                                                                                                                                           acylationstimulating
                                                                                                                                                                      stimulating pro-
                                                                                                                                                                                  pro-
          ttein,
            ein, VEGF
                 VEGF—vascular
                      — vascularendothelial
                                  endothelialgrowth
                                                 growth factor,      IGF-1— insu!(n-like
                                                          factor, IGF-1—      insulin-likegrowth
                                                                                           growthfactor
                                                                                                   factor 1




         194
         194                                                                                                                                        Arch Med Sci
                                                                                                                                                    Arch     Sci 2,
                                                                                                                                                                 2, April
                                                                                                                                                                    April // 2013
                                                                                                                                                                             2013
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 77 of 132



                                                                                                                                                Biochemistry
                                                                                                                                                Biochemistry of
                                                                                                                                                             of adipose
                                                                                                                                                                 adiposetissue:  an endocrine
                                                                                                                                                                         tissue: an endocrine organ
                                                                                                                                                                                              organ



                   ttinin receptor
                            receptor is        is expressed
                                                   expressed not          not onlyonly in   in the        central
                                                                                                  the central  negative
                                                                                                               negative correlationcorrelation between     between plasma     plasma adiponectin
                                                                                                                                                                                              adiponectin
                     nnervous
                        ervous system,
                                     system, but     but alsoalso in in some          peripheral tissues
                                                                           some peripheral                     concentration
                                                                                                           tissues
                                                                                                               concentration inin humans             humans and       and fat  fat mass,mass, with  with the    the
            ((hematopoietic
                       hematopoietic               and     immune cells),
                                                   and immune                cells), suggesting
                                                                                         suggesting that      eexception
                                                                                                                 xception of
                                                                                                                 that                of severe
                                                                                                                                            severe cases cases of    of undernutrition
                                                                                                                                                                          undernutrition                  and in
                                                                                                                                                                                                         and       in
                    lleptin
                      eptin may   may have  have functions
                                                       functions other     other than than food  food intake  tthe
                                                                                                                 he newborn
                                                                                                            intake       newborn [24].                 Adiponectin
                                                                                                                                            [24]. Adiponectin                   isis associated
                                                                                                                                                                                      associated with         with
                   aand nd energy           expenditure regulation
                             energy expenditure                    regulation [17,      [17,19].         Adipose
                                                                                               19]. Adipose   ty
                                                                                                               typepe 22 diabetes
                                                                                                                             diabetes (T2D),    (T2D), but   but is is almost
                                                                                                                                                                         almost exclusively
                                                                                                                                                                                        exclusively            due
                                                                                                                                                                                                                due
                 ttissue
                      issue and           plasma leptin
                                 and plasma                         concentrations
                                                         leptin concentrations                      are depen-
                                                                                                    are    depen-
                                                                                                            ttoo aa decrease
                                                                                                                         decrease inin levels     levels of   of the
                                                                                                                                                                   the circulating
                                                                                                                                                                           circulating HMW        HMW          iso-
                                                                                                                                                                                                               iso-
                   dent
                   dent on     on the
                                    the amount
                                             amount of       of energy
                                                                  energy stored stored as     as fatfat as as well
                                                                                                                well
                                                                                                              form, without
                                                                                                          form,            without an        an accompanying
                                                                                                                                                    accompanying reduction        reduction in             levels
                                                                                                                                                                                                     in levels
                 as the   the status
                                  status of      of energy
                                                     energy balance.balance. Therefore,
                                                                                      Therefore, leptin      leptin
                                                                                                            of of the        other two
                                                                                                                     the other            two oligomeric
                                                                                                                                                   oligomeric forms.    forms. The     The distribution
                                                                                                                                                                                               distribution
                   levels
                    levels are   are higher
                                        higher inin obese               individuals
                                                           obese individuals                   and
                                                                                               and increase
                                                                                                        increase
                                                                                                            of of circulating
                                                                                                                     circulating adiponectin adiponectin oligomers    oligomers isis thought    thought to         to
                 with overfeeding.
                 with         overfeeding.              Conversely, lean
                                                       Conversely,            lean individuals
                                                                                        individuals have       have
                                                                                                               be     primarily regulated
                                                                                                               be primarily               regulated atat the            stage of
                                                                                                                                                                 the stage           of secretion
                                                                                                                                                                                          secretion from     from
                  llower
                      ower leptinleptin levelslevels and  and fasting
                                                                  fasting resultsresults in          reduction
                                                                                                in reductionadipocytes,
                                                                                                             adipocytes, since         since interconversion
                                                                                                                                                    interconversion between          between the       the dif- dif-
                of
                 of circulating
                          circulating leptin.               Nutritional
                                                leptin. Nutritional               regulation
                                                                                  regulation of              leptin
                                                                                                       of leptin
                                                                                                         ferent
                                                                                                           ferent isoforms  isoforms does      does not  not occur
                                                                                                                                                                occur once  once they   they havehave been   been
                  iis s mediated
                          mediated at         at least
                                                    least in   in part
                                                                    part by   by insulin,
                                                                                     insulin, as      as leptin
                                                                                                            leptin
                                                                                                            released
                                                                                                              released from      from the   the cellcell [24].
                                                                                                                                                           [24]. InIn models
                                                                                                                                                                          models of        of genetic
                                                                                                                                                                                               genetic and     and
                ddecreases
                       ecreases in        in response
                                                 response to       to low low insulin
                                                                                   insulin levels  levels and   and
                                                                                                           ddiet-induced
                                                                                                                 iet -induced obesity,       obesity, adiponectin
                                                                                                                                                             adiponectin was             was shownshown to        to
                iincreases
                      ncreases with      with feeding
                                                   feeding or       or in in response
                                                                               response to          to insulin
                                                                                                          insulin
                                                                                                             iimprove
                                                                                                                mprove whole-bodywhole -body insulin     insulin sensitivity.
                                                                                                                                                                       sensitivity.          Another role
                                                                                                                                                                                             Another           role
               stimulation
               stimulation [10].           [10].                                                         of
                                                                                                          of adiponectin
                                                                                                                     adiponectin is            is to    stimulate fatty
                                                                                                                                                    to stimulate            fatty acid    acid oxidation
                                                                                                                                                                                                  oxidation
                          Leptin
                          Leptin isisexpressed
                                            expressed mainly    mainly by     by adipose
                                                                                    adipose tissue, tissue, alt-
                                                                                                         aand     alt-
                                                                                                                 nd glucose
                                                                                                                         glucose uptake   uptake in     in skeletal
                                                                                                                                                             skeletal muscle  muscle and     and adipose
                                                                                                                                                                                                      adipose
                hough
                hough low        low levels
                                          levels have have been been detected
                                                                           detected in       in the       placen-
                                                                                                  the placen-
                                                                                                        ttissue;issue; this  this effect
                                                                                                                                      effect is      is dependent
                                                                                                                                                         dependent on           on AMP-activated
                                                                                                                                                                                        AMP-activated
              ta,         skeletal muscle,
               ta, skeletal              muscle, gastric gastric and  and mammary epithelium       epithelium
                                                                                                            protein
                                                                                                            protein kinase     kinase (AMPK) signaling.      signaling. Adiponectin
                                                                                                                                                                                Adiponectin isis also          also
              aand     nd the
                            the brain.
                                    brain. Leptin
                                                Leptin is   is increased
                                                                increased by        by glucocorticoids,
                                                                                         glucocorticoids, iinvolved
                                                                                                               nvolved ininthe        the suppression
                                                                                                                                               suppression of           of hepatic
                                                                                                                                                                            hepatic glucose  glucose out-     out-
              aacute   cute infection
                                infection and      and proinflammatory
                                                           proinflammatory                    cytokines. In
                                                                                             cytokines.   putthroughIn
                                                                                                            put through activation        activation ofofAMPK      AMPI<[19].   [19].
              contrast,
               contrast, cold       cold exposure,             adrenergic stimulation,
                                             exposure, adrenergic                   stimulation, growth    growth   Two
                                                                                                                    Two receptors
                                                                                                                               receptors of         of adiponectin
                                                                                                                                                         adiponectin have          have been            identi-
                                                                                                                                                                                             been identi-
               hhormoneormone (G      (GH), H), thyroid
                                                    thyroid hormone,
                                                                  hormone, melatonin,  melatonin, smo-fied:   smo-
                                                                                                       fied: AdipoRl     AdipoRl and       and AdipoR2.
                                                                                                                                                  AdipoR2.They      Theycontaincontain77transmem-transmem-
              kingand
                king and thiazolidinediones
                                     thiazolidinediones decrease          decrease leptin   leptin [12,  [12,13].
                                                                                                         brane  13].
                                                                                                          brane domains,    domains, but           but differ
                                                                                                                                                          differ structurally
                                                                                                                                                                       structurally              and func-
                                                                                                                                                                                                 and      func-
               Its
               Its levels levels are  are higher
                                              higher ininfemales
                                                               femalesthan               males, partly
                                                                               than males,             partly as
                                                                                                      tionally.     as
                                                                                                       tionally.Recent          Recentstudies   studies have haveshown  shownthat      that the       skeletal
                                                                                                                                                                                               the skeletal
             a result   result of   of inhibition
                                         inhibition          by androgens,
                                                             by    androgens, stimulation stimulation    muscle    by
                                                                                                                   by
                                                                                                         muscle contains     contains abundant abundant levels    levels of   of both
                                                                                                                                                                                    both AdipoRl
                                                                                                                                                                                             AdipoRl and       and
             estrogen
             estrogen and            and depot-related
                                              depot -related differences differences in         in leptin
                                                                                                     leptin ex-  ex-
                                                                                                       AdipoR2 but
                                                                                                      AdipoR2                     but the the liver        primarily expresses
                                                                                                                                                 liver primarily             expresses AdipoR2.    AdipoR2.
              pression.
              pression. Leptin       Leptinsynthesis
                                                   synthesis isis greater greater ininsubcutaneous
                                                                                             subcutaneous
                                                                                                       AdipoRl works
                                                                                                      AdipoRl                   works with    with highhigh affinity
                                                                                                                                                                affinity with  with gAdp   gAdp and  and low   low
            tthan     han in  in visceral
                                   visceral adiposeadipose tissue, tissue, and   and the the higherhigher cir-
                                                                                                      aff
                                                                                                       affinity  cir-
                                                                                                                    inity with with fAdp,  fAdp, whereas
                                                                                                                                                       whereas AdipoR2    AdipoR2 works       works with    with
             culatingconcentration
             culating concentration of                           of leptin
                                                                      leptin in   in females
                                                                                       females isis likely   likely
                                                                                                       iintermediate
                                                                                                               ntermediate affinity        affinity with  with gAdp gAdp and   and fAdp. fAdp. The  The bio-  bio-
            ttoo be      be due,
                              due, in  in part,
                                             part, to         higher proportion
                                                      to a higher           proportion of        of subcuta-
                                                                                                       subcuta-
                                                                                                      logicaleffects
                                                                                                       logical effectsofofthese                  these receptors
                                                                                                                                                            receptors depend  depend not       not only
                                                                                                                                                                                                      only on    on
             neousfat.
             neous fat. Leptin         Leptin has           been implicated
                                                     has been          implicated in        in other
                                                                                                 other roles,
                                                                                                       blood roles,
                                                                                                       blood concentrationsconcentrations of              of adiponectin
                                                                                                                                                               adiponectin but           but also
                                                                                                                                                                                                also tissue
                                                                                                                                                                                                          tissue
             i ncluding modulation
             including                  modulation of           of the        reward circuitry
                                                                      the reward               circuitry for
                                                                                                     sspecificityfor
                                                                                                                pecificity [17,      [17, 25]. 25]. Adiponectin
                                                                                                                                                        Adiponectin displays       displays no      no great
                                                                                                                                                                                                           great
            feeding,
            feeding, glucose        glucose metabolism,
                                                     metabolism, lipid        lipid oxidation,
                                                                                        oxidation, sub-        sub-
                                                                                                    ffluctuations
                                                                                                               luctuations             inin the       bloodstream,
                                                                                                                                              the bloodstream,                  which
                                                                                                                                                                                which means   means that      that
            strate
            strate partitioning,partitioning,           and adipocyte
                                                       and       adipocyte apoptosisapoptosis [17,      [17,19].19].
                                                                                                      its release
                                                                                                      its           release is      is notnot acute
                                                                                                                                                 acute but   but regulated
                                                                                                                                                                     regulated by           by long-term
                                                                                                                                                                                                long-term
                                                                                                      metabolic changes
                                                                                                      metabolic                    changes [25].     [25]. Adiponectin
                                                                                                                                                              Adiponectin regulates     regulates ener-    ener-
                      Adiponectin
                      Adiponectin                                                                    gy
                                                                                                      gy expenditureexpenditure through        through activation
                                                                                                                                                               activation ofof AMPK         AMPI< inin the     the
                      The
                      The adiponectin
                              adiponectin gene  gene on on chromosome
                                                             chromosome 3g27       3q27 was  was hhypothalamus, ypothalamus, where            where AdipoRl
                                                                                                                                                          AdipoRl and     and AdipoR2
                                                                                                                                                                                    AdipoR2 co-loca- co -loca-
               ddescribed
                   escribed in   in 1995.
                                     1995. FromFrom the      structural point
                                                       the structural        point of  of view,
                                                                                           view,      lize
                                                                                                      lize with       with the        leptin receptor,
                                                                                                                                the leptin          receptor, ObR [17].       [17].ItIthas   has been
                                                                                                                                                                                                    been de-    de-
               adiponectin
                adiponectin isis related  related to     the complement
                                                     to the     complement 1q             fami- monstrated
                                                                                     lq fami-         monstrated that                  that adiponectin
                                                                                                                                                   adiponectin             stimulated
                                                                                                                                                                           stimulated              appetite
                                                                                                                                                                                                   appetite
               lyand
                ly and contains
                            contains aacarboxyl-terminal
                                             carboxyl-terminal globular                domain aand
                                                                         globular domain                        nd reduced
                                                                                                                        reduced energy     energy expenditure
                                                                                                                                                           expenditure and             and thatthat thesethese
              aand  nd anan amino-terminal
                              amino -terminal collagenouscollagenous          domain
                                                                              domain        and
                                                                                            and     eff
                                                                                                     effects       ects      were
                                                                                                                             were         eliminated
                                                                                                                                          eliminated            following
                                                                                                                                                               following              the     ablation
                                                                                                                                                                                       the ablation              of
                                                                                                                                                                                                                 of
              aalsolso shares       extensive sequence
                         shares extensive          sequence homologyhomology with    with col-
                                                                                             col-   AdipoRl
                                                                                                    AdipoRl                    (siRNA)
                                                                                                                               (siRNA)           or
                                                                                                                                                  or   AMPI<
                                                                                                                                                       AMPK         signaling
                                                                                                                                                                     signaling           (AMPI<
                                                                                                                                                                                         (AMPK          domi-
                                                                                                                                                                                                         domi-
           (agen
               lagen VIII  VIII and
                                  and X X[21].
                                            [21].Each
                                                   Eachmonomer
                                                            monomer of      of adiponectin
                                                                                adiponectin
                                                                                                     nant
                                                                                                      nant negative)     negative) [26].     [26].
               isis composed                   domains: aa variable
                                       of 3 domains:                                                               IIn
                                                                                                                     n contrast
                                                                                                                          contrast to       to leptin,
                                                                                                                                                 leptin, whichwhich has     has been been suggested
                                                                                                                                                                                                suggested
                     composed of                                  variable N-terminal
                                                                                N-terminal
              rregion,
                  egion, an   an aa-helical
                                     -helical collagenous
                                                 collagenous 'stalk'
                                                                                                   tto     o      enter
                                                                                                                  enter       the
                                                                                                                              the     brain
                                                                                                                                     brain        via
                                                                                                                                                 via    endocytosis
                                                                                                                                                        endocytosis through     through the              leptin
                                                                                                                                                                                                 the leptin
                                                                                 composed
                                                                       'stalk' composed
              of multiple
                      multiple G—X—XG—X    —Xrepeats,
                                                  repeats,and  anda adistinctive
                                                                         distinctive C-ter-
                                                                                         C-ter-
                                                                                                    receptor,
                                                                                                     receptor, the                    mechanism by
                                                                                                                                the mechanism                 by which
                                                                                                                                                                    which adiponectin
                                                                                                                                                                                adiponectin is          is able
                                                                                                                                                                                                             able
               minal
               minal globular
                           globular domain
                                                                                                  tto      o      reach
                                                                                                                  reach        the
                                                                                                                               the     hypothalamus
                                                                                                                                      hypothalamus                   is
                                                                                                                                                                    is    unknown.
                                                                                                                                                                         unknown.              This
                                                                                                                                                                                               This      study
                                                                                                                                                                                                          study
                                         domain of    of approximately
                                                          approximately          140
                                                                                 140 amino
                                                                                        amino
              acids                                                                                aalso       lso showed
                                                                                                                        showed an          an important
                                                                                                                                                 important finding:    finding: adipo÷     adipo' - mice   mice
              acids [19]. [19].This
                                 Thisadipokine
                                          adipokinecirculates
                                                        circulatesininthree three isoforms:
                                                                                   isoforms:
              a trimer,                                                                           sshow        how        markedly increased
                                                                                                                         markedly             increased leptin   leptin sensitivity.
                                                                                                                                                                             sensitivity.          This fact
                                                                                                                                                                                                  This        fact
                    trimer, of of low   -molecular weight
                                   low-molecular          weight (LMW),
                                                                    (LMW),aa hexamer hexamer
                                                                                                    led
                                                                                                    led toto the                  proposal
                                                                                                                          the proposal               that
                                                                                                                                                     that thethe     central
                                                                                                                                                                    central         actions
                                                                                                                                                                                    actions        of
                                                                                                                                                                                                  of     leptin
                                                                                                                                                                                                        leptin
           (trimer-dimer)
              (trimer-dimer) of              medium molecular
                                        of medium         molecular weightweight (MMW)
                                                                                     (MMW)
                                                                                                  aand         nd adiponectin
                                                                                                                       adiponectin               have reciprocal
                                                                                                                                                have       reciprocal functionsfunctions for        for pro- pro-
            aand  nd aa multimeric
                           multimeric high   high molecular
                                                   molecular weight weight (HMW)
                                                                               (HMW)iso-     iso-
                                                                                                  viding
                                                                                                  viding ahomeostatic       a homeostatic mechanism        mechanism to                     maintain
                                                                                                                                                                                     to maintain               fat
                                                                                                                                                                                                               fat
            form [22].
           form                   Adiponectin exists
                          [22]. Adiponectin            exists as as afull-length
                                                                      a full-length pro-    pro-
                                                                                                    levels
                                                                                                    levels and            and energy
                                                                                                                                   energy stores   stores through
                                                                                                                                                              through the      the suppression
                                                                                                                                                                                        suppression or           or
           tein
            tein (fAdp) (fAdp) of   of 30    kDa, which
                                        30 kDa,      which circulates
                                                                circulates in   in trimeric,
                                                                                    trimeric,
                                                                                                  stimulation
                                                                                                  stimulation of                     of appetite
                                                                                                                                           appetite and    and energy
                                                                                                                                                                    energy expenditure
                                                                                                                                                                                   expenditure [19].        [19].
              hexameric and
              hexameric                   higher order
                                  and higher                 complexes. A fragment
                                                   order complexes.                fragment
           containingthe
            containing the globular    globular domain
                                                    domain of    of adiponectin
                                                                     adiponectin (gAdp)(gAdp)
                                                                                                                  Tumor necrosis
                                                                                                                  Tumor            necrosisfactora    factor a
             hhas as also
                        also been
                                been shown
                                         shown to   to exhibit
                                                         exhibit potent
                                                                      potent metabolic
                                                                                  metabolic
           eff
            effects  ects inin various
                                various tissues.        Adiponedin isis secreted
                                            tissues. Adiponectin               secreted ex-   ex-                 Tumor
                                                                                                                  Tumor necrosis  necrosis factor,   factor, TNF-a,
                                                                                                                                                                  TNF-a,isissynthesizedsynthesized as           as
           cfusivelyfrom
           clusively from adipose       adipose tissue
                                                     tissue [23].
                                                               [23]. There
                                                                        There isis aa strong
                                                                                        strong a 26             26 kDa  IcDa transmembrane
                                                                                                                                  transmembrane protein             protein that              undergoes
                                                                                                                                                                                     that undergoes



            Arch     Sci 2,
            Arch Med Sci 2, April
                            April // 2013
                                     2013                                                                                                                                                                   195
                                                                                                                                                                                                            195
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 78 of 132



           Marisa Coelho,
           Marisa
           Marisa  Coelho,Teresa
                  Coelho, Teresa
                           TeresaOliveira,
                                 Oliveira, Ruben
                                    Oliveira,
                                           Ruben Fernandes
                                              Ruben
                                                 Fernandes
                                                    Fernandes



              cleavage
              cleavage by
              cleavage            byaaametalloproteinase
                                  by       metalloproteinase
                                            metalloproteinase                   tototo be
                                                                                       bebe released
                                                                                             released
                                                                                                  released     into
                                                                                                                into intofrom
                                                                                                                          from the
                                                                                                                          from       the     circulatory
                                                                                                                                      thecirculatory
                                                                                                                                              circulatory        system
                                                                                                                                                                 system
                                                                                                                                                                    system         is is
                                                                                                                                                                                   is  contributed
                                                                                                                                                                                       contributed
                                                                                                                                                                                           contributed              by by
                                                                                                                                                                                                                   by     adi- adi-
                                                                                                                                                                                                                          adi-
               he circulation
             tthe
              the   circulation as
                    circulation           asasaaa17
                                                  1717kDa
                                                       kDa      soluble
                                                         kDasolublesoluble     TNF-a
                                                                              TNF-aTNF-a     molecule
                                                                                            molecule
                                                                                                molecule       [10].[10]. pocytes,
                                                                                                              [10].        pocytes, which
                                                                                                                           pocytes,         whichby
                                                                                                                                            which        bysecreting
                                                                                                                                                         by    secretingmonocyte
                                                                                                                                                              secreting          monocyte
                                                                                                                                                                                    monocyte        chemotactic
                                                                                                                                                                                                    chemotactic
                                                                                                                                                                                                         chemotactic
                   Adipocytes (isolated
                   Adipocytes
                   Adipocytes                (isolatedand
                                            (isolated          anddifferentiated)
                                                             and      differentiated)
                                                                         differentiated)             are
                                                                                                     areare capa-
                                                                                                            capa-  capa- pprotein
                                                                                                                              rotein (MCP-1),
                                                                                                                           protein         (MCP-1),macrophage
                                                                                                                                          (MCP-1),          macrophage
                                                                                                                                                              macrophage              migration
                                                                                                                                                                                      migration
                                                                                                                                                                                         migration        inhibition
                                                                                                                                                                                                          inhibitioninhibition
              ble
              ble ofof producing
                            producingTNF-a.
                            producing           TNF-a.
                                                  TNF-a.       For
                                                                ForForsome
                                                                        some some    years
                                                                                      years
                                                                                          years itit was
                                                                                                      was
                                                                                                      it was  sug-
                                                                                                              sug-   sug-ffactor
                                                                                                                            actor (MIF-1),
                                                                                                                          factor       (MIF-1),
                                                                                                                                        (MIF-1),       macrophage
                                                                                                                                                         macrophage
                                                                                                                                                          macrophage            inflammatory
                                                                                                                                                                                  inflammatory
                                                                                                                                                                                      inflammatory               proteins
                                                                                                                                                                                                                 proteins
                                                                                                                                                                                                                        proteins
             gested
              gested that
              gested          that     adipocytes
                               thatadipocytes
                                        adipocytesare         arearethe
                                                                      thethe    principal
                                                                              principal
                                                                                    principal      source
                                                                                                   sourcesource    of of((MIP-1a),
                                                                                                                   of        MIP-la), chemokine
                                                                                                                           (MIP-1a),          chemokine
                                                                                                                                               chemokineCCL5       CCLS
                                                                                                                                                                   CCL5         (RANTES)
                                                                                                                                                                                 (RANTES)
                                                                                                                                                                                    (RANTES)        and
                                                                                                                                                                                                      and    and   macro-
                                                                                                                                                                                                                    macro-
                                                                                                                                                                                                                         macro-
             elevated
              elevated TNF-a
              elevated           TNF-a
                                 TNF-alevels    levelsinininobesity
                                              levels            obesity
                                                                  obesity[21].      [21].Nevertheless,
                                                                                [21].         Nevertheless, phage
                                                                                            Nevertheless,                  phage colony
                                                                                                                           phage        colony        stimulating
                                                                                                                                        colonystimulating
                                                                                                                                                       stimulatingfactor     factor
                                                                                                                                                                               factor     (M-CSF),
                                                                                                                                                                                         (M-CSF),
                                                                                                                                                                                             (M-CSF),            support
                                                                                                                                                                                                                  support
                                                                                                                                                                                                                       support
              more recently
              more
              more          recentlyititithas
                            recently               hasbeen
                                                 has     been        recognized
                                                            beenrecognized
                                                                         recognized           that
                                                                                               that  thatadipo-
                                                                                                         adipo- adipo-diversification
                                                                                                                          diversification and
                                                                                                                          diversification               andmaturation
                                                                                                                                                      and    maturation
                                                                                                                                                               maturation          of ofmonocytes
                                                                                                                                                                                        monocytes
                                                                                                                                                                                            monocytes            [27,[27,
                                                                                                                                                                                                                 [27,      28]. 28].
                                                                                                                                                                                                                          28].
             cytes
             cytes are      are
                            are not not
                                    notthe the      major
                                             themajormajor        source
                                                                  source
                                                                     source         of of
                                                                                   of    inflammatory
                                                                                             inflammatory The
                                                                                         inflammatory                           The first
                                                                                                                                The      firstadipose
                                                                                                                                        first     adiposederived
                                                                                                                                                 adipose       derived
                                                                                                                                                                derived       factor
                                                                                                                                                                               factor
                                                                                                                                                                                    factor suggested
                                                                                                                                                                                            suggested
                                                                                                                                                                                                suggested           toto rep-
                                                                                                                                                                                                                          rep-rep-
                                                                                                                                                                                                                          to
             cytokine
             cytokine but
             cytokine              butthat
                                  but     that     macrophages
                                            thatmacrophages
                                                     macrophages                  from
                                                                                   from from the
                                                                                              thethe  stromal
                                                                                                      stromalstromalresent resent aalink
                                                                                                                           resent        alink      between
                                                                                                                                             linkbetween
                                                                                                                                                      betweenobesity,obesity,           inflammation
                                                                                                                                                                        obesity,inflammation
                                                                                                                                                                                           inflammation                   andand
                                                                                                                                                                                                                          and
           vascular
            vascular fraction
            vascular              fractionare
                                 fraction        are
                                                   are the
                                                        thethe  primary
                                                                primary
                                                                    primary        source
                                                                                   sourcesource   of adipose
                                                                                                  of    of adiposediabetes
                                                                                                       adipose            diabetes was
                                                                                                                          diabetes          was
                                                                                                                                            wasTNF-a.TNF-a.      Studies
                                                                                                                                                      TNF-a.StudiesStudiesshow      show
                                                                                                                                                                                      showthat that
                                                                                                                                                                                                 thatmRNA mRNA
                                                                                                                                                                                                             mRNA          ex-
                                                                                                                                                                                                                           ex-ex-
            dderived
                erived TNF-a.
             derived             TNF-a.Macrophages,
                                 TNF-a.          Macrophages,
                                                  Macrophages,                   which
                                                                                  whichwhich   constitute
                                                                                                      constitutepression
                                                                                                 constitute               pression levels
                                                                                                                          pression         levels
                                                                                                                                            levelsofTNF-a
                                                                                                                                                       of   TNF-aininin
                                                                                                                                                        ofTNF-a              adipose
                                                                                                                                                                              adipose
                                                                                                                                                                                 adipose    tissue
                                                                                                                                                                                             tissue
                                                                                                                                                                                                 tissue   ininin  obesity
                                                                                                                                                                                                                   obesity
                                                                                                                                                                                                                       obesity
           aabout
                bout 10%
            about           10%of    ofofthethestromal
                                          the    stromal
                                                   stromal        vascular
                                                                  vascular
                                                                     vascular        fraction,
                                                                                     fraction,
                                                                                          fraction,    are
                                                                                                       are are pre- pre-isis strongly
                                                                                                               pre-            strongly implicated
                                                                                                                               strongly         implicatedininin
                                                                                                                                               implicated             the
                                                                                                                                                                        thethe pathogenesis
                                                                                                                                                                                pathogenesis
                                                                                                                                                                                    pathogenesis          ofof of   insulin
                                                                                                                                                                                                                   insulin
                                                                                                                                                                                                                         insulin
           sent
           sent in
           sent       inin larger
                              larger       quantities
                               largerquantities
                                             quantities          in in
                                                                in    visceral
                                                                     visceral
                                                                           visceral      adipose
                                                                                         adipose
                                                                                              adipose    tissue
                                                                                                          tissue  tissueresistance;
                                                                                                                          resistance; this
                                                                                                                          resistance;            thisisisisbecause
                                                                                                                                               this        because
                                                                                                                                                             because      itit has
                                                                                                                                                                               ithashasbeen
                                                                                                                                                                                        been
                                                                                                                                                                                           been  demonstrated
                                                                                                                                                                                                  demonstrated
                                                                                                                                                                                                     demonstrated
          tthan
           thanhan in    ininsubcutaneous
                                subcutaneous
                                 subcutaneous                 adipose
                                                             adipose
                                                                 adipose          tissue
                                                                                 tissue
                                                                                      tissue   [6].[6].
                                                                                               [6].      These
                                                                                                         TheseThesetthat    hat TNF-a
                                                                                                                          that      TNF-a
                                                                                                                                    TNF-acan    cancanimpair
                                                                                                                                                        impair
                                                                                                                                                          impair    insulin
                                                                                                                                                                    insulin
                                                                                                                                                                         insulin     signaling
                                                                                                                                                                                     signaling
                                                                                                                                                                                         signaling     inin hepato-
                                                                                                                                                                                                                 hepato-
                                                                                                                                                                                                                  in hepato-
          studies
           studies also
           studies             also    postulate
                                         postulatethat
                                also postulate             that
                                                              that   thethe
                                                                     the       increased
                                                                              increased
                                                                                   increased         levelslevels
                                                                                                    levels         of of cytes
                                                                                                                   of     cytes and  and     adipose
                                                                                                                                              adiposetissue
                                                                                                                                     andadipose              tissue[29].
                                                                                                                                                            tissue        [29].Other
                                                                                                                                                                       [29].        Other
                                                                                                                                                                                      Other   studies
                                                                                                                                                                                               studies
                                                                                                                                                                                                  studies        demon-
                                                                                                                                                                                                                  demon-
                                                                                                                                                                                                                       demon-
          tthis
           thishis TNF-a
                    TNF-a
                     TNF-ainin        inobesity
                                            obesityare
                                          obesity        are
                                                           are  due
                                                                 duedue  tototothe
                                                                                thethe  increased
                                                                                        increased
                                                                                            increased        infil-infil-strated
                                                                                                            infil-       strated that
                                                                                                                         strated        that      chronic
                                                                                                                                          thatchronic
                                                                                                                                                    chronic    treatment
                                                                                                                                                               treatment
                                                                                                                                                                  treatment            withwith
                                                                                                                                                                                     with       TNF-a
                                                                                                                                                                                               TNF-a TNF-a       decrea-
                                                                                                                                                                                                                  decrea- decrea-
          tration
          tration of
          tration                 adipose
                                   adiposetissue
                             ofofadipose         tissue
                                                   tissuewith  with
                                                                 with    M1
                                                                        M1  M1    macrophages
                                                                                 macrophages
                                                                                     macrophages             [21].[21]. sed
                                                                                                             [21].                insulin     -stimulated
                                                                                                                         sed insulin-stimulated
                                                                                                                                  insulin-stimulated              glucose
                                                                                                                                                                  glucose
                                                                                                                                                                     glucoseuptake   uptake
                                                                                                                                                                                       uptake     in in
                                                                                                                                                                                                  in  rat rat
                                                                                                                                                                                                     rat         skeletal
                                                                                                                                                                                                                 skeletal
                                                                                                                                                                                                                        skeletal
          Some
          Some studies      studiesshowed
                            studies          showedthat
                                            showed              thatthe
                                                             that      the       macrophages
                                                                            themacrophages
                                                                                     macrophages                are       muscle, and
                                                                                                                arearemuscle,
                                                                                                                          muscle,          andtargeted
                                                                                                                                          and     targeted       deletion
                                                                                                                                                   targeteddeletion
                                                                                                                                                                  deletion          ofof
                                                                                                                                                                                   of   TNF-cc
                                                                                                                                                                                        TNF-a
                                                                                                                                                                                           TNF-a    or
                                                                                                                                                                                                    or or   itsits its
                                                                                                                                                                                                                     recep-
                                                                                                                                                                                                                     recep-
                                                                                                                                                                                                                          recep-
          formed
          formed as
          formed               as       result
                                asaaresult
                                         resultof   ofoftransformation
                                                          transformation
                                                            transformation                  fromfrom
                                                                                            from         mono-
                                                                                                        mono-   mono-tors          increased
                                                                                                                         tors increased
                                                                                                                         tors       increasedinsulin  insulin
                                                                                                                                                        insulinsensitivity
                                                                                                                                                                  sensitivity
                                                                                                                                                                     sensitivity          and
                                                                                                                                                                                          andand  glucose
                                                                                                                                                                                                  glucose
                                                                                                                                                                                                      glucose           tole-
                                                                                                                                                                                                                        tole-tole-
          cytes
           cytes that      that     infiltrated
                           thatinfiltrated
                                     infiltrated         the
                                                          thethe  adipose
                                                                  adipose
                                                                      adipose        tissue
                                                                                      tissue
                                                                                           tissue  from
                                                                                                    from from  the
                                                                                                                thetherance
                                                                                                                          rance inin
                                                                                                                          rance        inobese
                                                                                                                                            obeserodents
                                                                                                                                           obese        rodentsininin
                                                                                                                                                       rodents           some,
                                                                                                                                                                          some,
                                                                                                                                                                              some,     butbut
                                                                                                                                                                                        but     notnot
                                                                                                                                                                                                not   all, all,
                                                                                                                                                                                                     all,         studies
                                                                                                                                                                                                                  studiesstudies
          circulatory
          circulatory system
          circulatory                 system[27].
                                     system        [27].
                                                     [27].   ItItIt
                                                                  was
                                                                   waswas   also
                                                                             alsoalso evidenced
                                                                                       evidenced
                                                                                           evidenced        that,
                                                                                                             that,         Figure 4)
                                                                                                                   that,((Figure
                                                                                                                         (Figure         4)[19].
                                                                                                                                        4)   [19].
                                                                                                                                              [19].
           both
           both inin
           both         inhumans
                              humans
                               humansand      and
                                                andin      mice,
                                                      in inmice,
                                                               mice,   the
                                                                        thethe  quantity
                                                                                quantity
                                                                                     quantity      of macro-
                                                                                                   of   macro-
                                                                                                         of macro- TNF-a        TNF-a neutralization
                                                                                                                                TNF-a        neutralization
                                                                                                                                              neutralization         inininobese
                                                                                                                                                                             obese
                                                                                                                                                                                 obese   T2D
                                                                                                                                                                                         T2DT2D   humans
                                                                                                                                                                                                   humans
                                                                                                                                                                                                     humans            does
                                                                                                                                                                                                                        does does
          phages
           phages inin
           phages              inthetheadipose
                                   the      adiposetissue
                                          adipose           tissuecorrelates
                                                          tissue        correlates
                                                                            correlates        with
                                                                                              with with the
                                                                                                         thethe   fat fatnnot
                                                                                                                 fat      notot appear
                                                                                                                                 appear
                                                                                                                                  appearto     totoimprove
                                                                                                                                                     improve
                                                                                                                                                       improve     glucose
                                                                                                                                                                   glucose
                                                                                                                                                                        glucose       tolerance
                                                                                                                                                                                      tolerance
                                                                                                                                                                                         tolerance        or or
                                                                                                                                                                                                         or        insulin
                                                                                                                                                                                                                  insulininsulin
           mass. ItItItwas
          mass.
          mass.                 wasobserved
                               was       observedthat
                                       observed           that
                                                            that   infiltration
                                                                   infiltration
                                                                      infiltration        of   of monocytesssensitivity.
                                                                                           of monocytes
                                                                                               monocytes                    ensitivity.
                                                                                                                         sensitivity.          However,
                                                                                                                                                However,inininindividuals
                                                                                                                                               However,               individuals
                                                                                                                                                                        individuals         without
                                                                                                                                                                                             without
                                                                                                                                                                                                 without         establi-
                                                                                                                                                                                                                  establi-
                                                                                                                                                                                                                       establi-


                                                                                                LEANADIPOSE
                                                                                                LEAN ADIPOSETISSUE
                                                                                                     ADIPOSE TISSUE
                                                                                                              TISSUE


                                                                                                        S

                                                                                               OBESE
                                                                                               OBESE ADIPOSE
                                                                                                     ADIPOSETISSUE
                                                                                                              TISSUE
                                                                                                               TISSUE
                                                                                                   ~       -f


                                                                                                                   .40N
                                                                                                              -er,d
                                                                                                              -er,d
                                                                                                                 „~g~     Maa'ophage
                                                                                                                          Macrophage
                                                                                                                          Macrophage
                                                                                                                /          infiltration
                                                                                                                           infiltration
                                                                                                                           infiltration
                                                                                                                ~i- inflammation
                                                                                                                         inflammation
                                                                                                                         inflammation
                                                                                        Dysregulated
                                                                                        Dysregulated adipokine
                                                                                        Dysregulated adipokine
                                                                                                      adipokinesecretion
                                                                                                               secretion
                                                                                                                   secretion


                                                                      Adiponectin 1
                                                                      Adiponectin
                                                                      Adiponectin
                                                                      Leptin
                                                                      Leptin T
                                                                      Leptin                        Free
                                                                                                    Freefatty
                                                                                                    Free  fattyacids
                                                                                                         fatty  acidsTt t
                                                                                                                 acids
                                                                                                                                              TNF-aT
                                                                                                                                              TNF-a1
                                                                                                                                              TNF-a1
                                                                      Resistin
                                                                      Resistin  T
                                                                      Resistin •i•
                                                                               •i•
                                                                                                                                              IIL-61'
                                                                                                                                                L-6 T
                                                                                                                                               IL-61'

                                                                                                     %~`_`
                                                                                        j                                   '~~._
                                          GlycogenofysisT
                                          Glycogenolysis
                                          Glycogenolysis                            t                                                  `~
                                          Gluconeogenesis
                                          Gluconeogenesis T
                                          Gluconeogenesis                                                                                                      Glucose
                                                                                                                                                               Glucose   uptake .1.
                                                                                                                                                               Glucose uptake
                                                                                                                                                                         uptake  1.1.
                                          Plasma
                                          Plasma glucoseT
                                          Plasma   glucose
                                                    glucosett                                                                                                  FA
                                                                                                                                                               FAoxidation
                                                                                                                                                                   oxidation~
                                                                                                                                                                   oxidation

                                                                                IInflammation
                                                                                  nflammation
                                                                                 Inflammation                                      Inflammation
                                                                                                                                   Inflammation
                                                                                                                                   Inflammation
                                                            Edopic
                                                            Ectopic lipid
                                                            Ectopic    lipidaccumulation
                                                                      lipid  accumulation
                                                                              accumulation   (steatosis)
                                                                                                 (steatosis) Edopic
                                                                                              (steatosis)    Ectopic lipid
                                                                                                             Ectopic   lipidaccumulation
                                                                                                                      lipid  accumulation
                                                                                                                              accumulation
                                                                  Liver
                                                                   Liverinsulin
                                                                   Liver   insulinresistance
                                                                          insulin    resistance
                                                                                      resistance             Muscle insulin
                                                                                                             Muscle
                                                                                                             Muscle    insulinresistance
                                                                                                                       insulin  resistance
                                                                                                                                 resistance


                                                                                  SYSTEMIC
                                                                                  SYSTEMIC INSULIN
                                                                                           INSULIN RESISTANCE
                                                                                            INSULINRESISTANCE
                                                                                                    RESISTANCE

                Fgure
                 Figure 4.
                 Figure 4. The
                           The expansion
                           The   expansionof
                                 expansion     ofadipose
                                              of  adiposetissue
                                                 adipose tissue   leads
                                                            tissueleads
                                                                    leadsto toadipocyte
                                                                         to   adipocyte
                                                                                adipocyte    hypertrophy
                                                                                            hypertrophy
                                                                                                hypertrophy        in obesity.
                                                                                                                   in obesity.   The
                                                                                                                                 Therelease
                                                                                                                        in obesity.  The
                                                                                                                                     release   ofofchemokines
                                                                                                                                            release chemokines that
                                                                                                                                                      of chemokines
                                                                                                                                                                that that
                iinduce
                  nduce recruitment
                 induce  recruitment
                          recruitment ofofofmacrophages
                                           macrophages
                                             macrophages from
                                                          from  the
                                                              from    bloodstream
                                                                 thethe
                                                                      bloodstream
                                                                          bloodstream   increases
                                                                                        increases    infiltrationinfiltration
                                                                                              increases
                                                                                                     infiltration        and
                                                                                                                         and inflammation
                                                                                                                               inflammation    with
                                                                                                                                               with enhanced
                                                                                                                                 and inflammation     enhanced  pro-
                                                                                                                                                        with enhanced
                                                                                                                                                               pro-    pro-
                   dduction
                      uction of
                    duction      ofpro-inflammatory
                                  ofpro-inflammatory
                                      pro-inflammatory             cytokines
                                                                   cytokines
                                                                       cytokines    such
                                                                                    suchsuch as tumor
                                                                                            as   tumor
                                                                                                 as   tumor  necrosis
                                                                                                           necrosis
                                                                                                                  necrosis factorfactor
                                                                                                                          factor       aa(TNF-a)
                                                                                                                                               a (TNF-a)
                                                                                                                                            (TNF-a)        and
                                                                                                                                                            and IL-6.
                                                                                                                                                                 and
                                                                                                                                                                 IL-6. IL-6.
                                                                                                                                                                          This
                                                                                                                                                                          This isisThisaccomplished
                                                                                                                                                                                            is accomplished
                                                                                                                                                                                      accomplished           by
                                                                                                                                                                                                             by      by
                     ncreased release
                   iincreased
                    increased       release
                                     releaseofofofFFA
                                                   FFA
                                                    FFA and
                                                          and
                                                            and  dysregulated
                                                                  dysregulated
                                                                      dysregulated       secretion
                                                                                             secretion
                                                                                        secretion      of
                                                                                                        of leptin,
                                                                                                            leptin,
                                                                                                             of leptin, adiponectin
                                                                                                                              adiponectin
                                                                                                                       adiponectin            and resistin.
                                                                                                                                             and      resistin.
                                                                                                                                                      and resistin.
                                                                                                                                                                  The macrophage
                                                                                                                                                                 The      macrophage
                                                                                                                                                                            The macrophage    and adipose
                                                                                                                                                                                              and    adipose
                                                                                                                                                                                                          and adipose
                ttissue-derived
                     issue -derived adipokines
                 tissue-derived           adipokines
                                            adipokinesactsactsactsin
                                                                   in in aparacrine
                                                                       a paracrine
                                                                             paracrine    or autocrine
                                                                                          or  autocrine
                                                                                               or autocrine  way,
                                                                                                              way, way,
                                                                                                                      which
                                                                                                                     which   which
                                                                                                                                 exacerbates
                                                                                                                                          exacerbates
                                                                                                                                exacerbates            adipose
                                                                                                                                                        adiposeadipose
                                                                                                                                                                    tissue tissue
                                                                                                                                                                    tissue     inflammation.
                                                                                                                                                                                        inflammation.
                                                                                                                                                                               inflammation.        Altered
                                                                                                                                                                                                      Altered Altered
                  adipol<ine
                   adipokine secretion,
                   adipokine         secretion,atatat
                                    secretion,       the
                                                      the
                                                        thesystemic
                                                           systemic
                                                                systemic    level,
                                                                            level,
                                                                               level, can
                                                                                      can   lead
                                                                                          canlead  toto decreased
                                                                                                lead    decreased
                                                                                                        to decreased      muscle
                                                                                                                         musclemuscle  and
                                                                                                                                        and andliver
                                                                                                                                                liver liver
                                                                                                                                                        insulin
                                                                                                                                                       insulin insulin
                                                                                                                                                                   sensitivity
                                                                                                                                                                           sensitivity
                                                                                                                                                                  sensitivity        through
                                                                                                                                                                                    through  through
                                                                                                                                                                                                 enhanced
                                                                                                                                                                                                enhanced   enhanced
                  eectopic
                      ctopic lipid
                   ectopic      lipiddeposition
                                lipid    depositionand
                                        deposition     and
                                                         and   inflammation.
                                                                inflammation.
                                                                  inflammation.        These
                                                                                        These
                                                                                            These effects
                                                                                                  effects
                                                                                                       effectslead
                                                                                                              lead   to
                                                                                                                   lead   increased
                                                                                                                      to increased
                                                                                                                           to increased      liver liver
                                                                                                                                             liver    glucose
                                                                                                                                                      glucoseglucose
                                                                                                                                                                  production
                                                                                                                                                                          production
                                                                                                                                                                  production          (by means
                                                                                                                                                                                     (by    means
                                                                                                                                                                                              (by means of
                                                                                                                                                                                                        of glu-
                                                                                                                                                                                                           glu- of glu-
                 coneogenesis
                  coneogenesis and
                  coneogenesis            and   glycogenolysis).
                                                 glycogenolysis).InIn
                                          andglycogenolysis).                  contrast,
                                                                              In contrast,
                                                                                    contrast,   muscle
                                                                                                muscle
                                                                                                   muscle  metabolism
                                                                                                             metabolism
                                                                                                                metabolism      isisreshuffled
                                                                                                                                       reshuffled
                                                                                                                                        is reshuffled    totoaato
                                                                                                                                                                pattern
                                                                                                                                                                    a pattern
                                                                                                                                                                pattern       of low
                                                                                                                                                                              of  low ofglucose
                                                                                                                                                                                         glucose
                                                                                                                                                                                          low glucose uptake
                                                                                                                                                                                                      uptake  uptake
                 aand
                  and nd low
                           low
                           low FFAFFA
                                  FFAoxidation
                                         oxidation
                                          oxidation  (with
                                                       (with
                                                         (with  increases
                                                                  increases
                                                                     increases   ininlevels
                                                                                     in
                                                                                      levels   ofofglycerol
                                                                                          levels    of
                                                                                                     glycerol
                                                                                                        glycerol substrate
                                                                                                                   substrate
                                                                                                                       substrate  forforliver
                                                                                                                                          for
                                                                                                                                          liverlivergluconeogenesis).
                                                                                                                                                           gluconeogenesis).
                                                                                                                                                   gluconeogenesis).              These
                                                                                                                                                                                 These  These
                                                                                                                                                                                            events
                                                                                                                                                                                           events eventslead toto
                                                                                                                                                                                                      lead     lead to
                 aan     increase
                  ann increase
                         increaseof   ofofplasma
                                          plasma     glucose
                                            plasmaglucose
                                                       glucoseand,  and,
                                                                      and, subsequently,
                                                                           subsequently,
                                                                              subsequently,       an
                                                                                                   an anincrease
                                                                                                       increase
                                                                                                            increase ofof insulin
                                                                                                                           of insulin
                                                                                                                           insulin      resistance.
                                                                                                                                               resistance.
                                                                                                                                         resistance.        Adapted
                                                                                                                                                                  Adapted
                                                                                                                                                             Adapted     from:
                                                                                                                                                                          from: from:
                                                                                                                                                                                   Galic
                                                                                                                                                                                     Galic Galic
                                                                                                                                                                                             S et  al., S 2010
                                                                                                                                                                                               et al.,    2010




          196
          196                                                                                                                                                            Arch Med
                                                                                                                                                                         Arch
                                                                                                                                                                         Arch     Sci
                                                                                                                                                                              MedSci  2,2,April
                                                                                                                                                                                   Sci2,  April
                                                                                                                                                                                          April// /2013
                                                                                                                                                                                                   2013
                                                                                                                                                                                                    2013
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 79 of 132



                                                                                                                                               Biochemistry
                                                                                                                                               Biochemistry of
                                                                                                                                                            of adipose
                                                                                                                                                                adiposetissue:
                                                                                                                                                                        tissue: an
                                                                                                                                                                                an endocrine
                                                                                                                                                                                   endocrine organ
                                                                                                                                                                                             organ



                         hed T2D,
                     sshed       T2D, prolonged
                                           prolongedtreatment treatment does              improve insu-
                                                                                 does improve             insu-     demonstrated
                                                                                                                    demonstrated          that these
                                                                                                                                          that    these effects
                                                                                                                                                           effects require
                                                                                                                                                                       require activation
                                                                                                                                                                                  activation
                      lin
                      lin sensitivity
                              sensitivity [19].  [19]. TheThe molecular
                                                                   molecular mechanism  mechanism for        for    of  AMPI<-activated
                                                                                                                    of AMPK-activated             protein
                                                                                                                                                   protein kinase
                                                                                                                                                               kinase but but this    mecha-
                                                                                                                                                                               this mecha-
                    tthishis observed
                                observed impairment
                                                impairment inin insulin   insulin action             involves
                                                                                        action involves             nism is
                                                                                                                    nism   is not
                                                                                                                               not understood
                                                                                                                                    understood [32].   [32]. InIn general,
                                                                                                                                                                   general, IL-6
                                                                                                                                                                               IL-6 inhibits
                                                                                                                                                                                      inhibits
                      i nhibition of
                      inhibition          of insulin
                                               insulin receptor               substrate (IRS)
                                                             receptor substrate                  (IRS) sig- sig-    lipase   lipoprotein,
                                                                                                                    lipase lipoprotein,          induces      lipolysis and
                                                                                                                                                 induces lipolysis          and increases
                                                                                                                                                                                   increases
                      nalingcapability
                      naling capability through        through the            activation
                                                                      the activation              of serine
                                                                                                  of    serine      glucose     uptake [19].
                                                                                                                    glucose uptake         [19].
                      kinases
                      kinases such    such as  as the       c-tun -N -terminal kinase
                                                    the c-Jun-N-terminal                    I<inase (JNK)(1N1<)
                    oorr inhibitor
                             inhibitor of           NF-x6 kinase
                                              of NE-KB           kinase (IKK)  (II<I<) and  and through
                                                                                                    through              Angiotensin
                                                                                                                         Angiotensin
                     iincreased
                        ncreased expression
                                         expression of       of suppressor
                                                                 suppressor of         of cytokine
                                                                                            cytokine sig-   sig-
                                                                                                                           Adipose tissue
                                                                                                                           Adipose          tissue expresses
                                                                                                                                                      expresses all      all components
                                                                                                                                                                               components ofthe     of the
                      naling 3 (S0053).
                     naling           (SOCS3). InIn hepatocytes
                                                           hepatocytes TNF-cc    TNF-a also    alsoreduces
                                                                                                       reduces
                                                                                                                       renin-angiotensin-aldosterone
                                                                                                                       renin-angiotensin-aldosterone system                             (RAAS), inclu-
                                                                                                                                                                            system (RAAS),            inclu-
                ffatty  atty acidacid oxidation
                                         oxidation and              skeletal muscle
                                                            and skeletal              muscle throughthrough
                                                                                                                      ding     angiotensinogen
                                                                                                                       ding angiotensinogen                (AGE, renin,
                                                                                                                                                          (AGT),       renin, angiotensin
                                                                                                                                                                                 angiotensin I-con-   I-con-
                   eff
                    effects ects mediated
                                     mediated by      by the      induction of
                                                           the induction                   protein phos-
                                                                                      of protein         phos-
                                                                                                                      vertingenzyme,
                                                                                                                      verting      enzyme, and    and angiotensin
                                                                                                                                                         angiotensin IIII type  type 11 receptor
                                                                                                                                                                                            receptor [3].  [3].
                     phatase
                     phatase 2C       2C andand suppression
                                                   suppression ofofAMPK.       AMPK.The      The reduced
                                                                                                     reduced
                                                                                                                       Moreover, adipose
                                                                                                                       Moreover,         adipose tissue
                                                                                                                                                      tissue angiotensinogen
                                                                                                                                                                 angiotensinogen mRNA         mRNAand     and
                     rates
                     rates of    of fatty
                                      fatty acidacid oxidation
                                                        oxidation are               accompanied by
                                                                           are accompanied                    by
                                                                                                                       protein      levels are
                                                                                                                       protein levels          are regulated
                                                                                                                                                     regulated by      by nutrition,
                                                                                                                                                                             nutrition, leading
                                                                                                                                                                                              leading toto
                   iincreased
                       ncreased accumulation
                                         accumulation of          of bioactive
                                                                       bioactive lipids, lipids, such such as  as
                                                                                                                      d ecreased levels
                                                                                                                      decreased           levels withwith fasting
                                                                                                                                                              fasting and   and to       increased le-
                                                                                                                                                                                    to increased            le-
                   diacylglycerols,
                   diacylglycerols,               which
                                                   whichininturn   turnare are Known
                                                                                   known toto activate
                                                                                                     activate
                                                                                                                      vels with
                                                                                                                      vels                              Angiotensin IIIIstimulates
                                                                                                                                       refeeding. Angiotensin
                                                                                                                              with refeeding.                                    stimulates prosta-prosta-
                    pprotein
                         rotein kinasekinase CCand    and inhibit
                                                               inhibit IRS  IRS function
                                                                                    function [19].    [19]. In In     cyclin
                                                                                                                      cyclin synthesis,
                                                                                                                                  synthesis, adipocyte
                                                                                                                                                    adipocyte differentiation
                                                                                                                                                                      differentiation and       and lipo-
                                                                                                                                                                                                        lipo-
                  aaddition,
                        ddition, TNF-a TNF-ccinduces inducespro-apoptotic
                                                                   pro-apoptoticand/or       and/or deathdeath
                                                                                                                      genesis. Based
                                                                                                                      genesis.       Based on   on these       fi ndings, itit isissuggested
                                                                                                                                                     these findings,                   suggestedthat      that
                ssignalsignals in   in a variety
                                           variety of   of cell
                                                            cell tytypes.
                                                                      pes. ItIt isistherefore
                                                                                        therefore inter- inter-
                                                                                                                      a dipose tissue
                                                                                                                      adipose                   -derived angiotensin
                                                                                                                                      tissue-derived             angiotensin            may regulate
                                                                                                                                                                                       may      regulate
                  esting to
                  esting               speculate that
                                   to speculate          that hypertrophied
                                                                  hypertrophied               adipocytes,
                                                                                             adipocytes,
                                                                                                                      a dipocyte differentiation
                                                                                                                      adipocyte          differentiation and              growth, as
                                                                                                                                                                  and growth,           as isis the
                                                                                                                                                                                                 the case
                                                                                                                                                                                                        case
                   which are
                 which            are stimulated
                                        stimulated by       bymacrophage-derived
                                                                macrophage-derived TNF-a,              TNF-a,         i n other
                                                                                                                      in             tissues. ItIt isis also
                                                                                                                           other tissues.                 also possible
                                                                                                                                                                    possible that that RAASRAASpepti-pepti-
                 can
                  can release  release saturated
                                             saturated fatty    fatty acids
                                                                          acids as     as anan endogen
                                                                                                 endogen              des    secreted by
                                                                                                                      des secreted           by adipose
                                                                                                                                                 adipose tissuetissue act act onon thethe vasculature
                                                                                                                                                                                            vasculature
                 ddanger anger signalsignal that  that report
                                                         report their their diseased
                                                                                  diseased state    state to  to
                                                                                                                     aandnd distant
                                                                                                                              distant targets
                                                                                                                                           targets to   to regulate
                                                                                                                                                             regulate blood   blood pressure
                                                                                                                                                                                         pressure and    and
                   macrophages in
                   macrophages                 in obese         adipose tissue.
                                                    obese adipose                           Indeed, sev-
                                                                               tissue. Indeed,             sev-
                                                                                                                     cardiovascular
                                                                                                                      cardiovascular responses   responses in          obese individuals
                                                                                                                                                                    in obese        individuals [32].  [32].
                eral
                 eral lines    lines ofof evidence
                                            evidence indicateindicate that  that adipocyte
                                                                                      adipocyte death   death
                                                                                                                           Angiotensin            II also
                                                                                                                                                      also has has aa recognized
                                                                                                                                                                          recognized effect    effect on
                                                                                                                           Angiotensin            II                                                        on
                a nd/or the
                and/or              the death         receptor Fas
                                           death receptor             Fas signaling
                                                                             signaling contribute
                                                                                                contribute           cardiovascular
                                                                                                                     cardiovascular function                      such as       hypertension
                                                                                                                                                 function such             as hypertension               and
                                                                                                                                                                                                         and
             ttoo the      the obesity-induced
                                  obesity -induced adipose      adipose tissue, tissue, particularly
                                                                                              particularly            hemostasis. Human
                                                                                                                      hemostasis.           Human platelets
                                                                                                                                                         platelets express
                                                                                                                                                                         express angiotensin
                                                                                                                                                                                        angiotensin IIII
              dduring   uring periods
                                    periods of     of starvation,
                                                       starvation, but      but recent
                                                                                     recent evidence
                                                                                                 evidence             receptors
                                                                                                                      receptors AT,     AT, [34].
                                                                                                                                              [34].SomeSomestudies studies havehave described
                                                                                                                                                                                         described the     the
                  h as suggested
                  has         suggested pathophysiological
                                                  pathophysiological                 roles
                                                                                      roles other
                                                                                                other thanthan
                                                                                                                     rrole
                                                                                                                        ole ofof angiotensin
                                                                                                                                   angiotensin IIII on        on hemostasis.
                                                                                                                                                                     hemostasis. ItIt has             been
                                                                                                                                                                                               has been
            tthe       he supply
                               supply of           nutrients
                                             of nutrients            in times
                                                                     in    times of      of fasting
                                                                                               fasting or     or    ddemonstrated
                                                                                                                         emonstrated that       that angiotensin
                                                                                                                                                         angiotensin IIII can      can induce
                                                                                                                                                                                           induce and    and
               iincreased
                      ncreased demand.   demand. In       In this      regard free
                                                               this regard           free fatty         acids,
                                                                                             fatty acids,
                                                                                                                     potentiate
                                                                                                                      potentiate shape    shape change
                                                                                                                                                     change in      in human
                                                                                                                                                                        human platelets
                                                                                                                                                                                      platelets [35].[35].
              when released
             when                released physiologically
                                                 physiologically          during
                                                                           duringfastingfasting oror star-star-
              vation via
            vation                via adipocyte
                                        adipocyte lipolysis,
                                                          lipolysis,may    maynot     notactactasas aa dan-
                                                                                                          dan-
                                                                                                                         Plasminogen             inhibitor 1 1(PAI-1)
                                                                                                                                      activator inhibitor
                                                                                                                         Plasminogen activator                (PAI-1)
            gersignal
              ger signal [30].          [30].
                                                                                                                Another factor
                                                                                                                Another                    involved inin microvascular
                                                                                                                               factor involved                  microvascular events    events
                  I nterleukin-6
                  Interleukin-6  (IL -6)
                                 (IL-6)                                                                  isis the     plasminogen activator
                                                                                                              the plasminogen                                  inhibitor 1 1(PAI-1).The
                                                                                                                                               activator inhibitor            (PAI-1).The
                                                                                                         gene for
                                                                                                         gene      for PAI-1
                                                                                                                          PAI-1 isislocated
                                                                                                                                        located on   on chromosome
                                                                                                                                                          chromosome 7q21.3-   7g213- q22.  q22.
                      IIn
                        n humans,         approximately 30%
                           humans, approximately                   30%of   of circulating
                                                                               circulating IL-6   IL-6 PAI-1
                                                                                                         PAI-1is isa asingle singlechainchain45-kDa45-kDaglycoprotein
                                                                                                                                                                glycoproteinthat   that con-
                                                                                                                                                                                           con-
                 originates
                 originates from    from adipose
                                             adipose tissue.           Concentrations
                                                            tissue. Concentrations                 are
                                                                                                   are tains
                                                                                                         tains fromfrom 379   379 to  to 381
                                                                                                                                           381 amino
                                                                                                                                                  amino acids.acids. Endothelial
                                                                                                                                                                        Endothelial and     and
                 hhigher
                   igher inin visceral
                                  visceralfatfatasascompared
                                                           comparedtotosubcutaneous
                                                                                subcutaneous vascular    vascular smooth   smooth muscle   muscle cells cells are       presumably the
                                                                                                                                                                  are presumably             the
              fat,       They increase
                 fat. They        increase with   with obesity
                                                           obesity and  and are
                                                                              are stimulated
                                                                                      stimulated main    main sources
                                                                                                                    sources of PAI-1    PAI-1 but         other cells,
                                                                                                                                                   butother                  such as
                                                                                                                                                                    cells,such      as plate-
                                                                                                                                                                                         plate-
                 b y TNF
                 by    TNFand   and interleukin-1
                                      interleukin-1 (IL-1).  (IL -1). Elevated
                                                                         Elevated levels levels areare lets,      hepatocytes, mesangial
                                                                                                         lets, hepatocytes,               mesangial cells,           fibroblasts, mono-
                                                                                                                                                            cells, fibroblasts,        mono-
                 associated with
                 associated           with increased
                                              increased risk     risk ofof coronary
                                                                            coronary artery   artery cytes,         macrophages, adipocytes,
                                                                                                         cytes, macrophages,                 adipocytes, and                       cells per-
                                                                                                                                                                       stromal cells
                                                                                                                                                                 and stromal                per-
                 d isease, atherosclerosis,
                 disease,       atherosclerosis,            and      unstable angina
                                                             and unstable          angina [31]. [31].    meatingthethe adipose
                                                                                                         meating                  adipose tissue,
                                                                                                                                                tissue, have have alsoalso been
                                                                                                                                                                              been shown
                                                                                                                                                                                      shown
                      I n T2D
                      In   T2Dplasmaplasma IL-6           levelsareareincreased
                                                 IL-6levels               increased and     and areare tto  o secrete
                                                                                                               secrete the   the serpin
                                                                                                                                     serpin [36].[36].
                 positively
                 positivelycorrelatedcorrelated with   with bodybody massmass and           plasma
                                                                                   and plasma                  The
                                                                                                               The greater
                                                                                                                       greater the   the fat     cell size
                                                                                                                                           fat cell     size and
                                                                                                                                                               and thethe adipose
                                                                                                                                                                            adipose tissue
                                                                                                                                                                                         tissue
            ffree ree fatty
                         fatty acidacid concentrations.
                                           concentrations.             As with
                                                                      As             TNF-a, the
                                                                            with TNF-a,            the mass,
                                                                                                         mass, the           greater isis the
                                                                                                                     the greater              the contribution
                                                                                                                                                     contribution         of adipose
                                                                                                                                                                         of   adipose pro-  pro-
                 largest     amount ofof IL-6
                 largest amount                IL-6 isis derived
                                                         derived from from cells
                                                                              cells ofofthethe stro-
                                                                                                stro- dduction
                                                                                                             uction to  to circulating
                                                                                                                             circulating PAI-1.  PAI-L Experimental
                                                                                                                                                            Experimentaldata     data showshow
                 mal vascular
                 mal     vascular fractions,
                                        fractions, while whilethe   the other
                                                                          other part,
                                                                                   part, appro-
                                                                                             appro- tthat   hat visceral
                                                                                                                  visceral adipose adipose tissue tissue has  has aa higher
                                                                                                                                                                        higher capacity
                                                                                                                                                                                   capacity
                ximately 1/3,
               ximately          i/3,
                                 1/3, of     IL-6 detected
                                        of IL-6       detected inin plasma
                                                                         plasma isis attribu-
                                                                                            attribu- to t o produce
                                                                                                               produce PAI-1  PAI-1 than  thansubcutaneous
                                                                                                                                                   subcutaneous adipose   adipose tissue.
                                                                                                                                                                                       tissue.
            ted
             ted to     to the
                            the production
                                    production from   from whitewhite adipose
                                                                          adipose tissue tissue [2, [2, Studies
                                                                                                        Studies in      in human
                                                                                                                             human adipocytes
                                                                                                                                          adipocytes indicateindicate thatthat PAI-1
                                                                                                                                                                                  PAI-1 syn-
                                                                                                                                                                                           syn-
            19].
            19]. ItIt has   has beenbeen demonstrated
                                            demonstrated that        that IL-6
                                                                            IL-6 inhibits
                                                                                    inhibits the   the thesis
                                                                                                        thesis is     is upregulated
                                                                                                                           upregulated by           by insulin,        glucocorticoids,
                                                                                                                                                         insulin, glucocorticoids,
                iinsulin
                  nsulin signaling            pathway by
                              signaling pathway                by up-regulating
                                                                    up-regulating SOCS3     SOCS3 aangiotensin
                                                                                                            ngiotensin II,       II, some
                                                                                                                                      some fatty fatty acids
                                                                                                                                                          acids and, and, most
                                                                                                                                                                             most potent-
                                                                                                                                                                                     potent-
             eexpression,
                   xpression, which    which inin turn  turn is is known
                                                                     known to         impair in-
                                                                                 to impair         in-  ly,ly, by
                                                                                                                bycytokines
                                                                                                                     cytokinessuch       such as        TNF-a and
                                                                                                                                                   as TNF-a          and transforming
                                                                                                                                                                            transforming
            sulin
            sulin-induced-induced insulininsulin receptor
                                                       receptor and   and IRS-1
                                                                            IRS -1 phospho-
                                                                                        phospho- growth                 factor -(3, whereas
                                                                                                        growth factor-13,                                  catecholamines reduce
                                                                                                                                           whereascatecholamines                      reduce
              rylation
                rylation inin adipocytes
                                     adipocytes and            hepatocytes.
                                                        and hepatocytes.               Moreover,
                                                                                     Moreover,          PAI-1
                                                                                                        PAI-1production
                                                                                                                     production [36,     [36, 37].
                                                                                                                                                 37].
              IIL-6
                  L-6 can can promote
                                 promote fatty   fatty acid
                                                         acid oxidation
                                                                  oxidation and   and glucose
                                                                                           glucose             The    PAI-1 isisaaprotein
                                                                                                               The PAI-1                              involved inin fibrinolysis
                                                                                                                                         protein involved                fibrinolysis and   and
               uuptake
                   ptake in   in skeletal
                                   skeletal musclemuscle findings,
                                                              findings, which which are    are also
                                                                                                also is is altered
                                                                                                              altered in       obesity [38].
                                                                                                                           in obesity       [38]. Plasma
                                                                                                                                            [38]     Plasma PAI-1
                                                                                                                                                     Plasma        PAI-1 levels
                                                                                                                                                                  PAI-1    levels increase
                                                                                                                                                                                    increase
            observed
            observed with         with thethe IL-6IL-6 family
                                                         family member
                                                                     member ciliary ciliary neu-
                                                                                               neu- iin   n proportion
                                                                                                               proportion to            visceral adiposity,
                                                                                                                                    to visceral        adiposity, raising
                                                                                                                                                                        raising thethe pos-pos-
            rotrophicfactor
              rotrophic factor (CNTF)       (CNTF) [32,   [32,33].33].Some
                                                                        Somestudiesstudies have         sibilitythat that PAI-1
                                                                                               have sibility                   PAI-1 servesservesasasthe    the link
                                                                                                                                                                   link between
                                                                                                                                                                         between abdo-  abdo-



            Arch Med Sci
            Arch         2, April
                     Sci 2, April // 2013
                                     2013                                                                                                                                                              197
                                                                                                                                                                                                       197
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 80 of 132



           Marisa
           Marisa Coelho,
                  Coelho,Teresa
                          Teresa Oliveira,
                                 Oliveira,Ruben
                                           Ruben Fernandes
                                                 Fernandes



                  inal/central
              urminal/central          obesity
                                       obesity and         cardiovascular
                                                    and cardiovascular         disease.
                                                                               disease.                        cytokines
                                                                                                                cytokines (IL-1,  (IL -1, IL-6
                                                                                                                                             IL-6andandTNF) TNF)leads
                                                                                                                                                                    leadstotoconsiderable
                                                                                                                                                                                  considerable
            That
            That proteinprotein can  can change
                                            change the        balance between
                                                        the balance       between fib-fib-                     iincrease
                                                                                                                  ncrease in    in resistin
                                                                                                                                    resistin production
                                                                                                                                                 production during             infection [20].
                                                                                                                                                                   during infection          [20].
              rinolysis and fibrinogenesis,
             rinolysisand                                    contributing toto the
                                     fibrinogenesis, contributing                       re-
                                                                                  the re-                            Release of
                                                                                                                     Release        of resistin
                                                                                                                                         resistin appears
                                                                                                                                                     appears to      be stimulated
                                                                                                                                                                 to be    stimulated by     by in-
                                                                                                                                                                                                 in-
              modeling ofof vascular
              modeling               vascular architecture
                                                    architecture and  and the
                                                                            the athero-
                                                                                athero-                       flflammation,
                                                                                                                   ammation, LPS      LPS (lipopolysaccharide),
                                                                                                                                             (lipopolysaccharide), IL-6,      IL-6, hypergly-
                                                                                                                                                                                       hypergly-
            sclerotic
            sclerotic process  process [39]. [39]. An An altered
                                                           altered function
                                                                      function of of the
                                                                                       the                     cemia,
                                                                                                               cemia, growthgrowth and   and gonadal          hormones. While
                                                                                                                                                gonadal hormones.             White released
                                                                                                                                                                                        released
            eendocrine
                 ndocrine system system and  and an      impaired auto-/paracrine
                                                    an impaired       auto-/paracrine                          within the
                                                                                                               within       the fatfat tissue     resistin acts
                                                                                                                                        tissue resistin              on adipocytes
                                                                                                                                                               acts on    adipocytes them-  them-
                unction atat the
           ffunction                    fat cell
                                  the fat     cell levels
                                                    levels maymay mediate
                                                                    mediate this      dis-
                                                                               this dis-                       selves, leadingto
                                                                                                               selves,       leading to insulininsulin resistance         [45].
                                                                                                                                                           resistance [45].
           turbance
           turbance of              the fibrinolytic
                                of the     fibrinolytic       system
                                                              system and  and thereby
                                                                               thereby                               Eff  ects ofthe
                                                                                                                     Effects        of the administration
                                                                                                                                               administration and            neutralization
                                                                                                                                                                       and neutralization
             i ncrease the
            increase                risk for
                             the risk      for cardiovascular
                                                 cardiovascular        disease [37].
                                                                       disease  [37].                         of    resistin inin glucose
                                                                                                               of resistin            glucosetolerance
                                                                                                                                                   tolerance inintissues
                                                                                                                                                                      tissues indicate
                                                                                                                                                                                  indicatethat that
                                                                                                               its
                                                                                                               its action
                                                                                                                     action isisthrough
                                                                                                                                     through the   the negative        modulation of
                                                                                                                                                          negative modulation              of one
                                                                                                                                                                                               one
                Acylation
                Acylation stimulating  protein (ASP)
                           stimulating protein (ASP)                                                          oorr more
                                                                                                                     more stepssteps of  of insulin
                                                                                                                                              insulin signaling
                                                                                                                                                          signaling aimedaimed atat increas-
                                                                                                                                                                                        increas-
                    The
                     The ASP   ASPisisproduced
                                            producedthrough through atwo-step
                                                                          a two-step process  process          ingglucose
                                                                                                               ing glucose uptake    uptake [44].[44]. InIn addition,
                                                                                                                                                               addition, itit promotes
                                                                                                                                                                                 promotes in-   in-
               iinvolving
                 nvolving three       three proteins
                                               proteins of     ofthe
                                                                   the alternate
                                                                          alternate comple- comple-            sulin resistance
                                                                                                              sulin      resistance by       by increasing
                                                                                                                                                 increasing hepatichepatic gluconeoge-
                                                                                                                                                                                 gluconeoge-
               mentsystem:
               ment         system: C3,     C3, factor
                                                 factor BB and and adipsin,
                                                                       adipsin, all   all of which
                                                                                                which          nesis. ItIt was
                                                                                                               nesis.           was alsoalso observed
                                                                                                                                                observed that   that the       expression is
                                                                                                                                                                        the expression             is
              aarere synthesized
                         synthesized and       and secreted
                                                      secreted by     by adipocytes
                                                                           adipocytes [40].    [40].          aabout
                                                                                                                  bout 3 times times higherhigher in   in pre-adipocytes
                                                                                                                                                           pre-adipocytes           compared
                                                                                                                                                                                    compared
                     IItt has
                           has an an important
                                        important effecteffect on the   the increase
                                                                                increase of        lipo-
                                                                                               of lipo-      ttoo mature
                                                                                                                    mature adipocytes,
                                                                                                                                   adipocytes, indicating
                                                                                                                                                        indicating that that itit isis aa poten-
                                                                                                                                                                                          poten-
              genesis
              genesis by         by thethe translocation
                                             translocation of      of glucose
                                                                        glucose transporter
                                                                                       transporter            tial
                                                                                                              tial regulator
                                                                                                                      regulator of      of adipogenesis
                                                                                                                                             adipogenesis         [44,   47].
                                                                                                                                                                  [44, 47].
            ttypeype 44 (GLUT4)(GLUT4)ininglycerol    glycerol3-phosphate
                                                                    3-phosphateand            and thethe             Resistin also
                                                                                                                     Resistin       alsostimulates
                                                                                                                                            stimulates endothelial
                                                                                                                                                            endothelial cellscellstoto secrete
                                                                                                                                                                                          secrete
              activity of
              activity          of diacylglycerol
                                     diacylglycerol         acyltransferase
                                                            acyltransferase            (DGAT), an
                                                                                      (DGAT),         an     ssuchuch substances
                                                                                                                         substances as        as monocyte
                                                                                                                                                  monocyte chemoattractant
                                                                                                                                                                  chemoattractant pro-        pro-
             eenzyme
                 nzyme catalyzing
                                catalyzing the          synthesis of
                                                  the synthesis          of triglycerides
                                                                              triglycerides        [40,
                                                                                                    [40,     tein
                                                                                                             tein-1   -1 (MCP-1),
                                                                                                                           (MCP-1),vascular   vascularcell         adhesion molecule
                                                                                                                                                             celladhesion          molecule 11
           41].
              41]. Plasma Plasma ASP    ASPincreases
                                               increaseswith   with meals
                                                                       meals and   and facilitates
                                                                                          facilitates       ((VCAM-1)
                                                                                                                 VCAM-1) andandintercellular intercellularadhesionadhesion moleculemolecule 11
           tthe  he synthesis
                         synthesis and     and storage
                                                  storage ofof triglycerides.
                                                                    triglycerides.            Consis-
                                                                                             Consis-        ((ICAM-1),
                                                                                                                 ICAM-1), which    whichis isindicated
                                                                                                                                                 indicatedtotobean be anadiponectin
                                                                                                                                                                            adiponectin an-     an-
           tent
             tent with    with its its role
                                         role as aa mediator
                                                        mediator ofof lipogenesis,
                                                                             lipogenesis, ASP      ASP       tagonist
                                                                                                             tagonist [27].   [27].
            ddeficiency
                 eficiency increases                   postprandial
                                      increases postprandial                 fatty
                                                                             fatty acid         levels
                                                                                        acid levels
            aand  nd decreases
                          decreases weight    weight gain  gain andand triglyceride
                                                                           triglyceride           syn-
                                                                                                  syn-            Visfati n
                                                                                                                  Visfatin
           thesis
           thesis [39].      [39].
                    IIn
                      n humans,
                           humans, ASP    ASP levels
                                                 levels are     increased inin obesity,
                                                           are increased             obesity, T2D,T2D,                  Visfatin isis aa highly
                                                                                                                        Visfatin                highly conserved
                                                                                                                                                            conserved 52       52 kDa  kDa protein
                                                                                                                                                                                              protein
           aand  nd cardiovascular
                         cardiovascular         disease,
                                                disease, whereas            exercise or
                                                              whereas exercise             or weight
                                                                                               weight            prevalent
                                                                                                                 prevalent in         in visceral
                                                                                                                                         visceral adipose
                                                                                                                                                       adipose tissue.
                                                                                                                                                                     tissue. It It isis also
                                                                                                                                                                                         also known
                                                                                                                                                                                               known
              loss decreases
             loss         decreases ASP             levels. Postprandially,
                                             ASP levels.        Postprandially,subcuta-    subcuta-            as pre-B pre -B cell cell colony     -enhancing factor
                                                                                                                                          colony-enhancing              factor (PBEF),
                                                                                                                                                                                  (PBEF), isis prin-
                                                                                                                                                                                                  prin-
            neous
             neous adipose    adipose tissue           increases production
                                            tissue increases             production ofof ASP,     ASP,         cipally
                                                                                                                cipally produced   produced by     by adipocytes,
                                                                                                                                                        adipocytes, although although also    also by  by
           a nd this
           and           this hashas been
                                        been shown
                                                shown to    to correlate
                                                                correlate with    with local
                                                                                         local fatty
                                                                                                  fatty         macrophages of
                                                                                                                macrophages                 of the     visceral adipose
                                                                                                                                                 the visceral         adipose tissue,
                                                                                                                                                                                    tissue, and and in in
           acid
           acid trapping. trapping. Furthermore,
                                           Furthermore, similar  similar toto insulin
                                                                                    insulin resis-
                                                                                                 resis-       ssmall
                                                                                                                   mall quantities
                                                                                                                               quantities by      by subcutaneous
                                                                                                                                                       subcutaneous adipose     adipose tissue.tissue.
          tance,
           tance, aadeleterious deleterious ASP-resistant
                                                  ASP-resistantstate      state has has been
                                                                                          been pro-pro-         Visfatin mRNAexpression
                                                                                                               Visfatin                                              significantlyincreases
                                                                                                                                                 expressionsignificantly                   increases
            posed
             posed to         to also
                                   also contribute
                                           contribute to      to the     disturbed adipose
                                                                  the disturbed              adipose           dduring
                                                                                                                   uring differentiation
                                                                                                                                differentiation of      of preadipocytes
                                                                                                                                                             preadipocytes to         to adipocytes
                                                                                                                                                                                          adipocytes
          ttissue
                issue metabolism
                               metabolism and       and dyslipidemia
                                                            dyslipidemia             common to
                                                                                     common            to   [48,
                                                                                                              [48, 49].     49].
           diabetes
           diabetes and          and cardiovascular
                                         cardiovascular          disease. The
                                                                disease.         The ASP ASP levels
                                                                                                levels                  ItIt was
                                                                                                                              was shown
                                                                                                                                     shown that         visfatin's
                                                                                                                                                 that visfatin's         major function
                                                                                                                                                                        major      function is   is re-
                                                                                                                                                                                                      re-
          curiously
           curiouslyare            arealsoalsoreduced
                                                reduced with   with age,
                                                                       age, aa phenomenon
                                                                                    phenomenon                 lated
                                                                                                                lated toenergyto energy metabolism
                                                                                                                                             metabolism and        and innate       immunity and
                                                                                                                                                                         innate immunity            and
          observed
           observed previously     previously inin humans,
                                                         humans, with    with children
                                                                                  children tend- tend-         itit isis nownow regarded
                                                                                                                                     regarded as     as aapro-inflammatory
                                                                                                                                                            pro-inflammatory adipocy-       adipocy-
           ing to
          ing                have higher
                       to have         higher ASP ASP values
                                                           values thanthan adultsadults [41,[41, 42].
                                                                                                   42].     tokine.
                                                                                                              tokine. Its        Its properties
                                                                                                                                       properties induce
                                                                                                                                                       induce activation
                                                                                                                                                                    activation of     of leukocytes
                                                                                                                                                                                          leukocytes
                                                                                                             aand  nd stimulate
                                                                                                                            stimulate production
                                                                                                                                            production ofof TNF-a   TNF-a and and IL-6       [49, 50].
                                                                                                                                                                                       IL-6 [49,    50].
                Resistin
                Resistin                                                                                               IInside
                                                                                                                           nside cells
                                                                                                                                     cellsvisfatin
                                                                                                                                             visfatinacts  actsasas aa nicotinamide
                                                                                                                                                                           nicotinamide phos-    phos-
                  Resistin, discovered
                  Resistin,      discovered inin 2001, 2001, isis aa smallsmall peptide
                                                                                    peptide
                                                                                                                phoribosyltransferase
                                                                                                               phoribosyltransferase                     involved
                                                                                                                                                         involved ininthe     the salvage
                                                                                                                                                                                     salvage path-
                                                                                                                                                                                                 path-
         ((12.5
              12.5 kDa)kDa)synthesized
                               synthesizedasas aa peptidepeptide with         108 amino
                                                                       with 108       amino
                                                                                                             way of             NAD' biosynthesis.
                                                                                                                            of NAD*        biosynthesis.Thus,     Thus,it itisisable
                                                                                                                                                                                  abletotoregulate
                                                                                                                                                                                              regulate
             acids,
             acids, containing
                       containing high  high quantities
                                                quantities of    of cysteine
                                                                      cysteine [19,[19, 20].
                                                                                          20].
                                                                                                            cellular
                                                                                                              cellular levels     levels of     NAD*, exerting
                                                                                                                                           of NAD+,          exertingananinfluence
                                                                                                                                                                               influence on         cell
                                                                                                                                                                                               on cell
          TheThe structure
                     structure of of resistin
                                       resistin is  is strikingly
                                                       strikingly similarsimilartotothat  that              eenergynergy metabolism
                                                                                                                                 metabolism and       and the
                                                                                                                                                     and     the activity
                                                                                                                                                           the      activity of
                                                                                                                                                                   activity    ofofNADVNADH
                                                                                                                                                                                       NAD*/NADH
                                                                                                                                                                                   NAD1NADH
            of
             of adiponectin
                 adiponectin [43].  [43]. Resistin
                                              Resistin isissecreted
                                                               secreted not         only by
                                                                             not only        by             ddependent
                                                                                                                   ependent enzymes     enzymes [39].  [39].
            aadipocytes,
               dipocytes, but   but also
                                     also by   by a large
                                                      large number
                                                                number of     of cells,
                                                                                   cells, in in                        Recentstudies
                                                                                                                       Recent          studiesdemonstrated
                                                                                                                                                  demonstrated that              visfatin exerted
                                                                                                                                                                          that visfatin       exerted
             particular
             particular immunocompetent
                              immunocompetent cells.          cells.                                         iinsulin
                                                                                                                  nsulin mimetic mimetic effects
                                                                                                                                               effects inin cultured          adipocytes, myo-
                                                                                                                                                                cultured adipocytes,             myo-
                 Circulating
                 Circulating resistin            levelsare
                                   resistin levels        are increased
                                                                 increased inin mousemouse                  cytes,
                                                                                                            cytes, and                  hepatocytes
                                                                                                                                and hepatocytes               and     lowered plasma
                                                                                                                                                              and lowered              plasma glu- glu-
             models
             models of     of obesity
                               obesity and   and inin obese
                                                        obese humans humans and    and are are              cose
                                                                                                            cose levels      levels inin mice
                                                                                                                                           mice by   by binding
                                                                                                                                                          bindingtoto and   and activating
                                                                                                                                                                                    activating the   the
           ddecreased
               ecreased by     by the     anti -diabetic drug
                                  the anti-diabetic             drug rosiglitazone,
                                                                         rosiglitazone,                     iinsulin
                                                                                                                  nsulin receptorreceptor [51].[51].
           aandnd increased
                    increased indiet-induced
                                   in diet-induced and                genetic forms
                                                             and genetic          forms of   of
                                                                                                             Conclusions
                                                                                                             Conclusions
          obesity,
           obesity, and   and administration
                                administration of       of anti-resistin
                                                             anti-resistin antibody
                                                                                 antibody
            has     been shown
             has been       shown to  to improve
                                           improve blood blood sugar         and insulin
                                                                     sugar and       insulin                      Adipose
                                                                                                                  Adiposetissue
                                                                                                                             tissue isisthe   primary storage
                                                                                                                                          the primary    storage site
                                                                                                                                                                    site for
                                                                                                                                                                         for ex-
                                                                                                                                                                             ex-
              ction inin mice
          aaction           mice with         diet -induced obesity
                                    with diet-induced                obesity [44,        45].
                                                                                 [44, 45].                   cess   energy but
                                                                                                             cess energy     but it
                                                                                                                                 it isis also
                                                                                                                                         also recognized
                                                                                                                                               recognized as     an endocrine
                                                                                                                                                              as an  endocrine
          Similarly,
           Similarly,resistinresistinhashasbeenbeenimplicated
                                                      implicatedininthethepathoge-pathoge-                  organ.
                                                                                                              organ. Adipocytes
                                                                                                                      Adipocytesare    are now     generallyaccepted
                                                                                                                                             now generally      accepted toto be
                                                                                                                                                                              be
           nesis
             nesis ofdiabetic
                      of diabetic complications
                                     complications and               diabetes [45,
                                                             and diabetes         [45, 46].
                                                                                          46].               aa complex
                                                                                                                complex cellcelltype
                                                                                                                                 type involved
                                                                                                                                          involvediningenerating
                                                                                                                                                          generating aa num-
                                                                                                                                                                           num-
                 In vitro
                 In   vitro studies      evidenced that
                             studies evidenced                     macrophage stim-
                                                          that macrophage               stim-                 ber
                                                                                                              ber ofsignals
                                                                                                                   of signals which
                                                                                                                                which include
                                                                                                                                            include cytokines,
                                                                                                                                                     cytokines, hormones
                                                                                                                                                                     hormones
           ulation
            ulation with with lipopolysaccharide
                                lipopolysaccharide orpro-inflammatory
                                                               or pro-inflammatory                          aand
                                                                                                               nd growth
                                                                                                                   growth factors
                                                                                                                              factors that      not only
                                                                                                                                          that not  only affect
                                                                                                                                                           affect the    neigh -
                                                                                                                                                                    the neigh-



          198
          198                                                                                                                                               Arch Med Sci
                                                                                                                                                            Arch     Sci 2,
                                                                                                                                                                         2, April
                                                                                                                                                                            April // 2013
                                                                                                                                                                                     2013
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 81 of 132



                                                                                                                                                                       Biochemistry
                                                                                                                                                                       Biochemistry ofofadipose
                                                                                                                                                                       Biochemistry of   adiposetissue:
                                                                                                                                                                                        adipose   tissue: an
                                                                                                                                                                                                tissue:    an endocrine
                                                                                                                                                                                                          an  endocrine organ
                                                                                                                                                                                                              endocrine organ


                 boring cells
                 boring         cells but but also
                                                also impact
                                                         impact targettarget tissues tissues        involved
                                                                                                    involved
                                                                                     tissues involved                                        Insulin
                                                                                                                                             insulin
                                                                                                                                               insulin and  and their their association
                                                                                                                                                                                association
                                                                                                                                                                                association            with obesity
                                                                                                                                                                                                       with      obesity indices
                                                                                                                                                                                                                 obesity          indices inin obese     obese
                                                                                                                                                                                                                                                         obese
                 i n energy
                 in   energy metabolism
                                     metabolism and        and influencing
                                                                    influencing physiologic   physiologic                                    normo-
                                                                                                                                             normo-and       and hypertensive
                                                                                                                                                                        hypertensive
                                                                                                                                                                       hypertensive             patients--Allot
                                                                                                                                                                                                patients
                                                                                                                                                                                                patients          -pilot
                                                                                                                                                                                                                     pilot study.
                                                                                                                                                                                                                                study.
                                                                                                                                                                                                                                 study. Arch    Arch Med
                                                                                                                                                                                                                                                Arch        Med
                                                                                                                                             Sci
                                                                                                                                             Sci 2012;
                                                                                                                                                     2012; 8:    8: 431-6.
                                                                                                                                                                       431-6.
                aandnd pathologic
                          pathologic processes. processes. Much
                                               processes.           Much
                                                                    Much of     of the         research in
                                                                                        the research
                                                                                              research         inin
                                                                                                                                 17.
                                                                                                                                 17. Itoh
                                                                                                                                 17.         Itoh M,    M,Suganami
                                                                                                                                                       M,    Suganami T,
                                                                                                                                                             Suganami              T, Hachiya
                                                                                                                                                                                  T,   Hachiya R,
                                                                                                                                                                                       Hachiya            R, Ogawa
                                                                                                                                                                                                         R,    Ogawa Y.
                                                                                                                                                                                                              Ogawa            Y. Adipose
                                                                                                                                                                                                                              Y.     Adipose
                                                                                                                                                                                                                                      Adiposetissue     tissue
                                                                                                                                                                                                                                                         tissue
               tthis
                   his area
                         area has  has focused
                                   has     focused
                                           focused on     on   leptin
                                                          on leptin
                                                               leptin and  and adiponectin,
                                                                                      adiponectin,          the
                                                                                                             the                            remodeling
                                                                                                                                             remodeling as              as homeostatic
                                                                                                                                                                        as   homeostaticinflammation.
                                                                                                                                                                             homeostatic                  Inflammation.Int
                                                                                                                                                                                                         inflammation.                    Int111 Inflam
                                                                                                                                                                                                                                          Int          Inflam
                                                                                                                                                                                                                                                       Inflam
              ttwo wo prototypic
                           prototypic adipokines,
                          prototypic           adipokines,
                                                adlpokines, which     which
                                                                      which show                 beneficial
                                                                                      show beneficial
                                                                                     show        beneficial                                2011,
                                                                                                                                            2011, 2011:  2011:
                                                                                                                                                          2011:720926.
                                                                                                                                                                     720926.
                                                                                                                                                                      720926.
               eff    ects on
                effects         on insulin
                                     insulin action
                                     insulin      action and  and lipid
                                                              and     lipid
                                                                      lipid metabolism.
                                                                                 metabolism. Obe-        Obe-                    18. Stepien
                                                                                                                                 18.         Stepien M,       M,Rosniak-Bak
                                                                                                                                                                     Rosniak-Bak K,           K, Paradowski
                                                                                                                                                                                                   Paradowski M, etet al.                al. Waist
                                                                                                                                                                                                                                                Waist cir-    cir-
                                                                                                                                                                                                                                                              cir-
               sity
                sity is  is characterized
                             characterized              by increases
                                                       by   increases
                                                            increases in       inin fatfat cell
                                                                                       fat           number,
                                                                                             cell number,                                    cumference, ghrelin
                                                                                                                                            cumference,                  ghrelin and   and selected
                                                                                                                                                                                               selected adipose   adipose tissue                   -derived
                                                                                                                                                                                                                                      tissue-derived
             ffat  at cell
                       cell size,
                                size, or   or aa combination
                                                  combination of
                                                  combination             of thethe two.  two. More More re- re-                            aadlpokines
                                                                                                                                                 dipokines as
                                                                                                                                             adipokines                    predictores
                                                                                                                                                                      as predictores              of
                                                                                                                                                                                                  of insulin
                                                                                                                                                                                                         insulin resistance
                                                                                                                                                                                                                       resistance
                                                                                                                                                                                                                        resistance in                   obese
                                                                                                                                                                                                                                                 inin obese
              cently,there
               cently, there   there is isis evidence
                                              evidencethat   that low-grade
                                                             that    low-grade inflammation
                                                                    low-grade               inflammation
                                                                                           inflammation                                     patients:
                                                                                                                                             patients:          preliminary
                                                                                                                                             patients: preliminary
                                                                                                                                                                preliminary results.   results.Med
                                                                                                                                                                                       results.         MedSci
                                                                                                                                                                                                       Med       SciMonit
                                                                                                                                                                                                                 Sci    Monit2011;
                                                                                                                                                                                                                       Monit           2011;17:13-8.
                                                                                                                                                                                                                                       2011;17:     17: 13-8.
                                                                                                                                 19.Galic
                                                                                                                                 19.
                                                                                                                                 19.         Galic 5,     5,
                                                                                                                                                          S, Oakhill
                                                                                                                                                               Oakhill1S,
                                                                                                                                                              Oakhill          1S,   Steinberg
                                                                                                                                                                                       Steinberg GR.
                                                                                                                                                                                JS,Steinberg                        Adipose
                                                                                                                                                                                                             GR.Adipose
                                                                                                                                                                                                                     Adiposetissue       tissue
                                                                                                                                                                                                                                           tissue as     as an an
               within the
              within
              within           the    adipose tissue
                               the adipose
                                      adipose        tissue       results in
                                                                  results
                                                      tissue results             inin the       dysregula-
                                                                                        the dysregula-
                                                                                                                                           eendocrine
                                                                                                                                                 ndocrine organ.
                                                                                                                                            endocrine             organ.Mol
                                                                                                                                                                  organ.         Mol CellCell     Endocrinol
                                                                                                                                                                                         Cell Endocrinol
                                                                                                                                                                                                  Endocrinol 2010;       2010; 316:
                                                                                                                                                                                                                        2010;           316: 129-39.
                                                                                                                                                                                                                                        316:        129-39.
                                                                                                                                                                                                                                                   129-39.
              tion
              tion of     of adipocytokine
                                adipocytokine              production,
                                                           production,                thereby
                                                                                       thereby contri-contri-                    20.
                                                                                                                                 20.
                                                                                                                                 20. Trzeciak-Ryczek
                                                                                                                                             Trzeciak-Ryczek A,                     Tokarz-Deptuta B,
                                                                                                                                                                              A,Tokarz-Deptuta                         Deptuta W.
                                                                                                                                                                                                                  B, Deptuta
                                                                                                                                                                                                                       Deptuta             W.
                                                                                                                                                                                                                                           W.Adipocy-
                                                                                                                                                                                                                                                   Adipocy-
               buting
               buting to      to the        pathophysiology
                                           pathophysiology
                                   the pathophysiology                   of
                                                                         of   MetS. InIn
                                                                          of MetS.           Inthe
                                                                                                 the   obese
                                                                                                  the obese
                                                                                                        obese                                tokines affectingthe
                                                                                                                                             tokines         affecting the immune      immunesystem       system-selected
                                                                                                                                                                                                                       -selected data.         data. Cen-  Cen-
              state,
              state, the
              state,         the     adipose tissue
                             theadipose
                                     adipose        tissue
                                                     tissueisisisinfiltrated
                                                                     infiltrated
                                                                      infiltrated by         by   inflamed
                                                                                             by inflamed
                                                                                                  inflamed                                   trtr  EuriJ Immunol
                                                                                                                                                   Eur
                                                                                                                                             tr Euri         Immunof
                                                                                                                                                             Immunol 2011;      2011; 36:
                                                                                                                                                                                2011;      36:
                                                                                                                                                                                           36: 92-4.
                                                                                                                                                                                                  92-4.
                macrophages that
              macrophages                          release INF-a
                                            that release          TNF-a and
                                                                 TNF-cc       and
                                                                               andIL-6,  IL-6,
                                                                                          IL-6,thus       link-
                                                                                                   thuslink-
                                                                                                 thus      link-                 21.Weisberg
                                                                                                                                 21.
                                                                                                                                 21.       Weisberg SP,          SP,
                                                                                                                                                                 SP, Hunter
                                                                                                                                                                          Hunter
                                                                                                                                                                          Hunter D,      D, Huber
                                                                                                                                                                                        D,    Huber R,
                                                                                                                                                                                              Huber           R, Lemieux
                                                                                                                                                                                                             R,   Lemieux J,J, et
                                                                                                                                                                                                                  Lemieux                   et al.al. CCR2
                                                                                                                                                                                                                                                         CCR2
              ingobesity,
              ing obesity, inflammation inflammation
                                        inflammation and          and     insulin
                                                                   and insulin             resistance.
                                                                           insulin resistance.
                                                                                            resistance. It       ItIt                       modulates
                                                                                                                                            modulates inflammatory   inflammatory                and       metabolic effects
                                                                                                                                                                                                 and metabolic                    effects of       of high-
                                                                                                                                                                                                                                                         high -
                                                                                                                                           fat feeding.
                                                                                                                                         fat        feeding.l lJClin     Clin    Invest
                                                                                                                                                                         ClinInvest          2006; 116:
                                                                                                                                                                                  Invest 2006;
                                                                                                                                                                                             2006;          116: 115-24.
                                                                                                                                                                                                           116;     115-24.
              is increasingly
              is     increasinglyimportantto
                     increasingly            important
                                              importantto          understand
                                                                    understand the
                                                              tounderstand                         signaling
                                                                                            the signaling                        22.
                                                                                                                                 22. Kaser
                                                                                                                                 22.        I<aser 5,     S, Tatarczyk
                                                                                                                                                               Tatarczyk T,             Stadlmayr A,
                                                                                                                                                                                    T,Stadlmayr                A,etet
                                                                                                                                                                                                               A,   et al.al. Effect
                                                                                                                                                                                                                                Effect
                                                                                                                                                                                                                                Effectof      of     obesity
                                                                                                                                                                                                                                               of obesity
                                                                                                                                                                                                                                                      obesity
              pathways by
              pathways               by which
                                           which adipokines
                                                       adipokines control   control metabolism
                                                                                             metabolism                                    aand  nd insulin
                                                                                                                                                       insulin sensitivity
                                                                                                                                                                       sensitivity          on adiponectin
                                                                                                                                                                                            on    adiponectin                isoform distribu-
                                                                                                                                                                                                                             isoform             distribu-
             aand  nd toto try
                             try toto discover
                                        discover new            therapies
                                                                 therapies for
                                                        new therapies               for    diseases
                                                                                    for diseases
                                                                                           diseases rela- rela-                            tion. EurJ
                                                                                                                                          tion.         Eur
                                                                                                                                                        Eur 1JClin  ClinInvest
                                                                                                                                                                  Clin      Invest2008;
                                                                                                                                                                           Invest         2008; 38:
                                                                                                                                                                                        2008;        38: 827-34.
                                                                                                                                                                                                    38:       827-34.
                                                                                                                                                                                                             827-34.
             ted
             ted to    to adipose
                              adipose tissue. tissue.                                                                            23.
                                                                                                                                 23. Palanivel
                                                                                                                                 23.        Palanivel R,        R, FangFangX,        ParkM,
                                                                                                                                                                                 X,Park        M,
                                                                                                                                                                                               M,etet etal.al.  Globular
                                                                                                                                                                                                                 Globularand
                                                                                                                                                                                                            al.Globular              andfull-length
                                                                                                                                                                                                                                             full-length
                                                                                                                                           forms of
                                                                                                                                        forms
                                                                                                                                          forms            of adiponectin
                                                                                                                                                          of   adiponectin mediate     mediate specific  specific changeschanges in          in glucose
                                                                                                                                                                                                                                                    glucose
                                                                                                                                          aand   nd fatty
                                                                                                                                                      fatty acid          uptake and
                                                                                                                                                                acid uptake             and metabolism
                                                                                                                                                                                                 metabolism in             in cardiomyocytes.
                                                                                                                                                                                                                                cardiomyocytes.
              References
              References                                                                                                                   Cardiovasc
                                                                                                                                           Cardlovasc
                                                                                                                                           Cardiovasc Res            Res 2007;
                                                                                                                                                                            2007;
                                                                                                                                                                             2007; 75:   75:    148-57.
                                                                                                                                                                                         75: 148-57.
               1.1. Ottaviani
                       Ottaviani E,    E, Malagoll
                                           Malagoli D,
                                           Malagoli             Franceschi C.
                                                           D, Franceschi              C.The        evolutionofofthe
                                                                                           Theevolution                  the     24.
                                                                                                                                 24. SchrawSchraw 1,          T, Wang
                                                                                                                                                             T,   Wang ZV,      ZV,
                                                                                                                                                                                ZV,Halberg
                                                                                                                                                                                       Halberg
                                                                                                                                                                                        Halberg N,        N, Hawkins
                                                                                                                                                                                                         N,    Hawkins
                                                                                                                                                                                                               Hawkins M,            M,Scherer
                                                                                                                                                                                                                                           Scherer
                                                                                                                                                                                                                                            Scherer PE.       PE.
                                                                                                                                                                                                                                                              PE.
                       adipose
                       adipose tissue:
                                    tissue: aa neglected
                                                    neglected enigma.enigma. Gen       Gen CompCampEndocrinolEndocrinot                    Plasma adiponectin
                                                                                                                                           Plasma            adiponectin             complexes
                                                                                                                                                                                     complexes have          have distinct
                                                                                                                                                                                                                      distinct biochemicalbiochemical
                       2011;
                       2011; 174:
                                174: 1-4.
                                        1-4.                                                                                              ccharacteristics.
                                                                                                                                                haracteristics.
                                                                                                                                           characteristics.                   Endocrinology2008;
                                                                                                                                                                             Endocrinology
                                                                                                                                                                            Endocrinology                    2008;149:
                                                                                                                                                                                                           2008;       149:2270-82.
                                                                                                                                                                                                                      149:          2270-82.
                                                                                                                                                                                                                                    2270-82.
               2.
               2
               2.. Bernlohr
                       Bernlohr DA,        Jenkins
                                      DA,lenkins
                                     DA,     JenkinsAE,    AE,   Bennaars
                                                           AE,Bennaars
                                                                  BennaarsAA.        AA      Adipose
                                                                                       M.Adipose
                                                                                             Adiposetissue   tissue
                                                                                                              tissue and
                                                                                                                       and       25.
                                                                                                                                 25. Kadowaki
                                                                                                                                 25.        Kadowaki T,
                                                                                                                                           Kadowaki               T,     Yamauchi
                                                                                                                                                                          YamauchiT.T.
                                                                                                                                                                    T,Yamauchi                    Adiponectin
                                                                                                                                                                                              T.Adiponectin
                                                                                                                                                                                                   Adiponectinand             and        adiponectin
                                                                                                                                                                                                                                andadiponectin
                                                                                                                                                                                                                                          adiponectin
                      lipid
                        ipid metabolism.
                      llipid   metabolism. In:
                               metabolism.            In: Biochemistry
                                                     In:    Biochemistry of
                                                           Biochemistry                of lipids,
                                                                                            lipids, lipoproteins
                                                                                            lipids,       lipoproteins
                                                                                                          lipoproteins                   receptors.
                                                                                                                                           receptors.
                                                                                                                                           receptors. Endocr      EndocrRev
                                                                                                                                                                  Endocr          Rev2005;
                                                                                                                                                                                  Rev      2005; 26:
                                                                                                                                                                                          2005;        26: 439-51.
                                                                                                                                                                                                       26:     439-51.
                                                                                                                                                                                                              439-51.
                     aand     membranes.
                         nd membranes.
                              membranes. 4"         4*  ed.
                                                    4`"ed.
                                                         ed. Vence
                                                               Vence JE,  .1E,      Vence D
                                                                            lE, Vence
                                                                                   Vence        DD (eds.).
                                                                                                      (eds.). Elsevier
                                                                                                                 Elsevier        26.Kubota
                                                                                                                                 26.
                                                                                                                                 26.       Kubota N,          N, Yano
                                                                                                                                                                    Yano W,    W,Kubota
                                                                                                                                                                               W,     Kubota T,
                                                                                                                                                                                      Kubota         T, Yamauchi
                                                                                                                                                                                                     T,     Yamauchi T.
                                                                                                                                                                                                           Yamauchi                T. Adiponectin
                                                                                                                                                                                                                                   T.    Adiponectin
                                                                                                                                                                                                                                        Adiponectin
                     Science,        Amsterdam, 2002.
                     Science, Amsterdam,                   2002. p.    p. 263-89.
                                                                           263-89.                                                       sstimulates
                                                                                                                                                timulates AMP-activated
                                                                                                                                                                      AMP-activated                  protein kinase
                                                                                                                                                                                                    protein          kinase in          in the
                                                                                                                                                                                                                                             the hypo-  hypo-
               3.    Ahima RS,
               3. Ahima           RS, Flier
                                         Flier15.JS.
                                                  15.Adipose
                                                         Adiposetissue  tissueasasananendocrine  endocrine organ.   organ.              thalamus
                                                                                                                                         thalamus and            and increases
                                                                                                                                                                          increases food     food intake.Intake. Cell
                                                                                                                                                                                                        Intake.       Cell Metab  Metab 2007;     X007; 6:      6:
                     Trends       Endocrinol Metab
                     Trends Endocrinol                Metab
                                                      Metab 2000;2000;
                                                                  2000; 11:     11:327-32.
                                                                                     327-32.                                             55-68.
                                                                                                                                           55-68.
             4 4.. Fonseca-Alaniz
                      Fonseca-Alaniz MH,         MH,TakadaTakada 1,1, Alonso-Vale
                                                                           Alonso-Vale MIC,            MIC, Lima
                                                                                                      MIC,      Lima FB.
                                                                                                                Lima     FB.
                                                                                                                         FB.    Z7.Ouchi
                                                                                                                                 27. Ouchl
                                                                                                                                         Ouchi N,         N, Parker
                                                                                                                                                               Parker 1,.I,  .1,Lugus
                                                                                                                                                                                  Lugus
                                                                                                                                                                                   Lugus1,1,   I,Walsh
                                                                                                                                                                                                   WalshI<.KAdipokines
                                                                                                                                                                                                                     Adipokinesinininflam-           inflam-
                     Adipose
                     Adipose tissue tissue as as an
                                              as     an endocrine
                                                    an    endocrine organ:
                                                         endocrine           organ:from
                                                                            organ:         from theory
                                                                                          from        theory to  to  prac-
                                                                                                                  to prac-                mation
                                                                                                                                          mation and        and metabolic
                                                                                                                                                            and       metabolic
                                                                                                                                                                      metabolic disease. disease.
                                                                                                                                                                                         disease. Nat       NatRev
                                                                                                                                                                                                            Nat    Rev
                                                                                                                                                                                                                   RevImmunolImmunol2011;
                                                                                                                                                                                                                            Immunol              2011;11:
                                                                                                                                                                                                                                                 2011;11:     11:
                     tice. JJ Pediatr
                     tice.l      Pediatr2007;
                                Pediatr       2007;83:
                                             2007;       83:S192-203.
                                                         83:   5192-203.
                                                               5192-203.                                                               85-97.
                                                                                                                                        85-97.
               5.
              55.. Saely
                     Saely C,   C, Geiger
                                    Geiger 1<,  K, Drexel
                                                I<,    DrexelH.H.Browns
                                                     Drexel           Browns
                                                                         Brownsversus   versus
                                                                                          versuswhite  white
                                                                                                        whiteadipose
                                                                                                                 adipose
                                                                                                                  adipose        28.
                                                                                                                                28.      Schaffler A,
                                                                                                                                 28. SchafFler                        Sch6lmerich
                                                                                                                                                                       Scholmerich1.J.
                                                                                                                                                                A, Scholmerich                     Innate immunity
                                                                                                                                                                                                J.Innate          immunity
                                                                                                                                                                                                                  immunityand            and
                                                                                                                                                                                                                                         and adipose
                                                                                                                                                                                                                                                   adipose
                                                                                                                                                                                                                                                    adipose
                    ttissue:      amini-review.
                                     mini-review. Gerontol
                        issue: aamini-review
                     tissue:                               Gerontol
                                                            Gerontol2012;     2012; 58:
                                                                            2012;         58: 120-2.
                                                                                         58:     120-2.
                                                                                                 120-2.                                 ttissue
                                                                                                                                         tissue           biology.
                                                                                                                                               issue biology.
                                                                                                                                                           biology. Trends TrendsImmunol
                                                                                                                                                                           Trends         Immunol2010;
                                                                                                                                                                                         Immunol              2010; 31:
                                                                                                                                                                                                             2010;      31:228-35.
                                                                                                                                                                                                                        31:        228-35.
                                                                                                                                                                                                                                 228-35.
             6.6.Trzeciak-Ryczek
               6.    Trzeciak-Ryczek A,                Tokarz-Deptuta B,
                                                  A,Tokarz-Deptuta                        Nied2wiedzka-Ryst-
                                                                                     B, Niedtwiedzka-Ryst-                       29.
                                                                                                                                 29. Cal
                                                                                                                                29.      Cai D,
                                                                                                                                         Cai              Yuan
                                                                                                                                                          Yuan M,
                                                                                                                                                     D, Yuan           M,Frantz
                                                                                                                                                                      M,    FrantzDF,
                                                                                                                                                                           Frantz        DF,et etetal.
                                                                                                                                                                                                    al.al.Local
                                                                                                                                                                                                           Local
                                                                                                                                                                                                             Localandand        systemic
                                                                                                                                                                                                                       andsystemicsystemic insulin    insulin
                     wej P,
                     wej      P, Deptula
                                  Deptula W.      W. Adipose
                                                         Adiposetissue    tissue-component
                                                                                         - component of            of the
                                                                                                                        the              resistance
                                                                                                                                         resistance
                                                                                                                                         resistance resulting       resulting
                                                                                                                                                                    resultingfrom     from
                                                                                                                                                                                      fromhepatichepat(c activation
                                                                                                                                                                                                 hepatic          activation of
                                                                                                                                                                                                                 activation               of1KK-beta
                                                                                                                                                                                                                                         of     II<K-beta
                                                                                                                                                                                                                                               IKK-beta
                     i mmune system.
                     immune         system. Centr   Centr Eur Eur 1J1 Immunol
                                                                        Immunol 2011;      2011; 36:95-9.
                                                                                                        36: 95-9.                        a nd NF-kappaB.
                                                                                                                                         and          NF-kappaB. Nat          Nat Med  Med 2005;2005; 11:     11: 183-90.
                                                                                                                                                                                                                   183-90.
             7.      Costa 1V,
              7. Costa          1V, Duarte
                                IV,    Duarte15.
                                      Duarte        1S.Adipose
                                                    JS.    Adiposetissue
                                                          Adipose          tissueand
                                                                          tissue        and adipokines
                                                                                        and     adipokines [Por-     [For-
                                                                                                                     [Por-      30.
                                                                                                                                30. Suganami
                                                                                                                                         Suganami T,
                                                                                                                                         Suganaml                T, Ogawa
                                                                                                                                                                        Ogawa Y.     Y.Adipose
                                                                                                                                                                                           Adiposetissue     tissuemacrophages:
                                                                                                                                                                                                                        macrophages: their                their
                   tugues].
                    tugues]. Acta   Acta Med
                                    Acta    Med Port   Port   2006;
                                                       Port 2006;
                                                              2006; 19:   19: 251-6.
                                                                          19:      251-6.                                                role
                                                                                                                                           role inin ad(pose
                                                                                                                                                           adipose tissue  tissue       remodeling. JJLeukoc
                                                                                                                                                                           tissue remodeling.
                                                                                                                                                                                       remodeling.)                 Leukoc Biol
                                                                                                                                                                                                                   Leukoc             Biol 2010;
                                                                                                                                                                                                                                               2010; 88:     88:
               8.
             88. . Fonseca-Alaniz
                     Fonseca-Alaniz
                     Fonseca-Alaniz MH,        MH, Takada
                                               MH,     Takada I,    J, Alonso-Vale
                                                                   1,   Alonso-Vale MI,
                                                                        Alonso-Vale              MI, Lima
                                                                                                 MI,     Lima FB.
                                                                                                         Lima     FB.
                                                                                                                  FB. The
                                                                                                                       The             33-9.
                                                                                                                                        33-9.
                    aadipose        tissue as
                         dipose tissue
                                    tissue     as aa regulatory
                                              as        regulatory center
                                                        regulatory          center of     of thethe metabolism.
                                                                                                         metabolism.            31. Diamond
                                                                                                                                31.
                                                                                                                                31.         Diamond F.
                                                                                                                                           Diamond                      The
                                                                                                                                                                  F.F.The       endocrine
                                                                                                                                                                         Theendocrine
                                                                                                                                                                                 endocrinefunction   function
                                                                                                                                                                                                        functionof      of ofadipose
                                                                                                                                                                                                                                adipose
                                                                                                                                                                                                                                  adiposetissue.     tissue.
                                                                                                                                                                                                                                                      tissue.
                    Arq
                    Arq Bras Bras Endocrfnol
                                     EndocrinolMetaboi
                                     Endocrinol           Metabol2006;
                                                         Metabol          2006; 50:
                                                                         2006;         50: 216-29.
                                                                                      50:     216-29.
                                                                                             216-29.                                       Growth Genetics
                                                                                                                                           Growth            Genetics Horm
                                                                                                                                                             Genetics            Horm 2002; 2002; 18:
                                                                                                                                                                                            2002;18:17-23.18: 17-23.
                                                                                                                                                                                                                 17-23.
             99.
              9. . Kiess
                     Kiess
                     Mess W,    W, Petrold
                               W,   Petzold 5,    S, Topfer
                                                       Topfer M,  M,
                                                                  M,et etetal.
                                                                             al.al.Adipocytes
                                                                                    Adipocytesand
                                                                                   Adipocytes             and
                                                                                                           and adipose
                                                                                                                 adipose
                                                                                                                  adipose       32.Carey
                                                                                                                                32.
                                                                                                                                32.    Carey AL,         AL,Steinberg
                                                                                                                                                         AL,     Steinberg
                                                                                                                                                                 Steinberg GR,               Macaulay SL,
                                                                                                                                                                                     GR, Macaulay                  SL,etetal.al.Interleukin-6
                                                                                                                                                                                                                                        Interleukin-6
                   ttissue.
                       issue. Best
                    tissue.             Pract
                                Best Pract
                                Best     Prad Res ResClin
                                                 Res      ClinEndocrinol
                                                         On     EndocrinolMetab
                                                               Endocrinol              Metab2008;
                                                                                    Metab         2008;22:135-53.
                                                                                                 2008;        22:135-53.
                                                                                                             22:135-53.                increases
                                                                                                                                       iincreases
                                                                                                                                             ncreases insulin-stimulated
                                                                                                                                                                insulin -stimulated                  glucose
                                                                                                                                                                                                     glucose disposal disposal inin humans       humans
            l 0. Laclaustra
            10.        Laclaustra M, Corella Corella D,    D,Ordovas
                                                                Ordovas JM.       JM.Metabolic
                                                                                  1M.     Metabolicsyndrome   syndrome                aand           glucose
                                                                                                                                                     glucose uptake
                                                                                                                                                nd glucose              uptake
                                                                                                                                                                        uptake and    and fatty
                                                                                                                                                                                     and      fatty acid
                                                                                                                                                                                             fatty         acid oxidation
                                                                                                                                                                                                          acid     oxidation in
                                                                                                                                                                                                                   oxidation                     vitro via
                                                                                                                                                                                                                                           in vitro          via
                       pathophysiology:
                       pathophysiology:              the    role of
                                                      the role     of adipose
                                                                         adipose tissue.   tissue. Nutr   Nutr Metab
                                                                                                                   Metab               AMP-activated
                                                                                                                                       AMP-activated                      protein
                                                                                                                                                                           protein kinase.
                                                                                                                                                                                         kinase. Diabetes
                                                                                                                                                                                                        Diabetes 2006;   2006; 55:       55: 2688-97.
                                                                                                                                                                                                                                                2688-97.
                      Cardiovasc
                      Cardiovasc Dis      Dis 2007;
                                               2007; 17:        125-39.
                                                           17: 125-39.                                                          33.
                                                                                                                                33. Ste(nberg
                                                                                                                                       Steinberg GR,             GR, Watt Watt M1,         Ernst M,
                                                                                                                                                                                    MJ, Ernst
                                                                                                                                                                                   MJ,                  M, Birnbaum
                                                                                                                                                                                                              Birnbaum M),           M1,     KempBE,
                                                                                                                                                                                                                                      MJ, Kemp              BE,
            11.
            11.Gray
            1L         Gray
                       GraySL, SL,   Vidal-Puig
                               SL,Vidal-Puig
                                      Vidal-PuigAl.    Al.  Adipose
                                                         Al.Adipose
                                                               Adipose     tissuetissueexpandability
                                                                             tissue       expandability
                                                                                            expandabilityinin       inthe
                                                                                                                        the           Jorgensen
                                                                                                                                      J orgensen SB.
                                                                                                                                      Jorgensen                  SB. Ciliary
                                                                                                                                                                 SB.      Ciliary neurotrophic
                                                                                                                                                                          Ciliary      neurotrophic
                                                                                                                                                                                        neurotrophicfactor        factorstimulates
                                                                                                                                                                                                                 factor        stimulates
                                                                                                                                                                                                                                stimulates mus-          mus-
                       maintenance
                       maintenance of
                       maintenance           of metabolic
                                             of    metabolic         homeostasis.
                                                    metabolic homeostasis.
                                                                      homeostasis.                Nutr
                                                                                                  Nutr Rev
                                                                                                 Nutr       Rev
                                                                                                             Rev 2007;
                                                                                                                    2007;              cle glucose
                                                                                                                                      cle          glucose
                                                                                                                                                    glucose uptake   uptake by      by aa P13-kinase-dependent
                                                                                                                                                                                             PI3-kinase-dependent
                                                                                                                                                                                             PI3-kinase-dependent pathway                       pathway
                     65:     7-12.
                       65: 7-12.                                                                                                     tthat   hat is  is   impaired with
                                                                                                                                                      is impaired
                                                                                                                                                          impaired           with      obesity.
                                                                                                                                                                             with obesity.
                                                                                                                                                                                       obesity. Diabetes Diabetes2009;
                                                                                                                                                                                                        Diabetes             2009;58:
                                                                                                                                                                                                                           2009;           58:829-39.
                                                                                                                                                                                                                                          58:       829-39.
                                                                                                                                                                                                                                                   829-39.
            12.I<ersten
            12.
            12.      Kersten S.     S. Mechanisms
                                         Mechanisms of              nutritional and
                                                                of nutritional             and hormonal
                                                                                                     hormonal reg-    reg-      34.Touyz
                                                                                                                                34.
                                                                                                                                34.   Touyz R,
                                                                                                                                      Touyz              R,   Schiffrin
                                                                                                                                                          R,Schiffrin
                                                                                                                                                               SchiffrinE       E.E.Effects
                                                                                                                                                                                    Effects
                                                                                                                                                                                      Effectsof   ofofangiotensin
                                                                                                                                                                                                        angiotensin
                                                                                                                                                                                                           angiotensin11                andendothe-
                                                                                                                                                                                                                                 II IIand       endothe-
                     ulation
                     ulation of lipogenesis.
                                       lipogenesis.
                                      lipogenesis.           EMBO reports.
                                                             EMBO
                                                            EMBO          reports.
                                                                          reports. 2001;    2001; 2:
                                                                                          2001;         2: 282-6.
                                                                                                        2:   282-6.
                                                                                                            282-6.                     lin-1
                                                                                                                                      lin-1
                                                                                                                                        lin-1on        on
                                                                                                                                                        on platelet
                                                                                                                                                              platelet aggregation
                                                                                                                                                             platelet          aggregation and
                                                                                                                                                                              aggregation                        cytosolic
                                                                                                                                                                                                         and cytosolic                  pH and
                                                                                                                                                                                                                                        pH      and free  free
            13.Matsuzawa
            13.
            13.      Matsuzawa Y.          Y. The
                                           Y.    Themetabolic
                                               The        metabolicsyndrome
                                                         metabolic            syndrome and
                                                                              syndrome                and adipocy-
                                                                                                               adipocy-               Ca" concentrations
                                                                                                                                      Ca"            concentrations
                                                                                                                                                     concentrations in                   essential hypertension.
                                                                                                                                                                                    in essential
                                                                                                                                                                                         essential           hypertension. Hyperten-
                                                                                                                                                                                                             hypertension.                   Hyperten-
                                                                                                                                                                                                                                            Hyperten-
                     tokines.FEBS
                    tokines.
                    tokines.        FEBS
                                    FEBSLetters
                                             Letters
                                              Letters 2006;2006; 580:
                                                           2006;      580: 2917-21.
                                                                      580:        2917-21.
                                                                                  2917-21,                                             sion 1993;
                                                                                                                                      sion
                                                                                                                                      sion            1993; 22:
                                                                                                                                                     1993;       22: 853-62.
                                                                                                                                                                          853-62.
            14, Yoneshiro
            14.      Yoneshiro T,       T, Aita
                                           Aita S,S, Matsushita
                                                         Matsushita M,           M,Kameya
                                                                                      I<ameya T,             Nakada K.
                                                                                                        T, Nakada         IC.   35.
                                                                                                                                35. Jagroop
                                                                                                                                     Jagroop
                                                                                                                                     lagroop IA,            IA, Mikhailidis
                                                                                                                                                                    Mikhailidis DP.        DRAngiotensin
                                                                                                                                                                                                  AngiotensinIIIIcan               caninduce
                                                                                                                                                                                                                                           induce and      and
                     Brown
                     Brown adipose adipose tissue,
                                                 tissue, wholewhole-body -body energy   energy expenditure,
                                                                                                        expenditure,                  potentiate
                                                                                                                                       potentiate shape             shape change change in       in human
                                                                                                                                                                                                        human platelets:
                                                                                                                                                                                                                       platelets:              effect of
                                                                                                                                                                                                                                               effect         of
                    aand nd thermogenesis
                             thermogenesis in           in healthy
                                                            healthy adult  adult men    men [Internet].
                                                                                                 [Internet]. Obe-    Obe-             losartan.
                                                                                                                                      losartan.1J Hum            HumHypertensHypertens 2000;      2000; 14:     14: 581-5.
                                                                                                                                                                                                                      581-5.
                    sity     2011; 19:
                             2011;
                    sity 2011;
                    sity              19:13-6.
                                            13-6.                                                                               36.Correa
                                                                                                                                36.
                                                                                                                                36.   Correia MLG,          MLG, Haynes  Haynes
                                                                                                                                                                          Haynes WG.     WG.
                                                                                                                                                                                         WG.AARole      Role
                                                                                                                                                                                                          Rolefor for   plasminogen
                                                                                                                                                                                                                   forplasminogen
                                                                                                                                                                                                                            plasminogen acti-            acti-
            15.Seneff
            15.
            15.     Seneff S,        Wainwright G, Mascitelli
                                 S, Wainwright                 Mascitelli
                                                               MascitelliLLIsIsIsthe        the
                                                                                             the metabolic
                                                                                                   metabolic
                                                                                                   metabolic syn-     syn-            vator inhibitor-1 in
                                                                                                                                     vatorinhibitor-1                         in obesity:
                                                                                                                                                                                   obesity: from   from Pie     Pie toto PAI? PAI? Arterioscler
                                                                                                                                                                                                                                         Arterioscler
                    drome caused
                   drome         caused
                                 caused by     by
                                               by aaa high
                                                        high    fructose,and
                                                        high fructose,
                                                                fructose,            andrelatively
                                                                                    and       relatively low
                                                                                             relatively          low fat,
                                                                                                                low    fat,          Thromb
                                                                                                                                     Thromb Vasc             Vasc
                                                                                                                                                             Vasc Bio    Bio 2006;
                                                                                                                                                                         Bio    2006; 26:  26:     2183-5.
                                                                                                                                                                                           26: 2183-5.
                    low cholesterol
                             cholesterol
                             cholesterol diet?  diet?Arch
                                                diet?     ArchMed
                                                          Arch     Med Sci
                                                                   Med       Sci     2011;
                                                                                     2011; 7:
                                                                             Sci 2011;           7: 8-20.
                                                                                                       8-20.                    37.Skurk
                                                                                                                                37.
                                                                                                                                37.  Skurk T,                Hauner H.
                                                                                                                                                         T, Hauner           H. Obesity
                                                                                                                                                                                  Obesity
                                                                                                                                                                                   Obesity and    and
                                                                                                                                                                                                  and impaired
                                                                                                                                                                                                            impaired flbrinolysis:
                                                                                                                                                                                                                               fibrinolysis:
                                                                                                                                                                                                                              fibrinolysis:               role
                                                                                                                                                                                                                                                           role
            16.St~pien
            16.
            16.     Stepien M,
                    Stepien         M,
                                    M,Wlazet
                                          Wlazef RN,   RN, Paradowski
                                                       RN,    Paradowsl<i
                                                               Paradowski M,           M,
                                                                                        M,et et
                                                                                              et al.     Serum
                                                                                                  al.al. Serum
                                                                                                         Serum con-  con-            of adipose
                                                                                                                                     of                          production of
                                                                                                                                                  adipose production
                                                                                                                                                                 production             of plasminogen
                                                                                                                                                                                        of   plasminogen activator
                                                                                                                                                                                             plasminogen                activator inhibitor-
                                                                                                                                                                                                                        activator              inhibitor--
                                                                                                                                                                                                                                              inhibitor
                    centrations
                    centrations of        of adiponectin,
                                               adiponectin,            leptin,
                                                                       leptin, resistin,
                                                                                       resistin,         ghrelin
                                                                                                         ghrelin and  and            1. IntJObese
                                                                                                                                     1.                  ObeseRelat
                                                                                                                                                 Intl Obese              Relat
                                                                                                                                                                         RelatMetabMetab
                                                                                                                                                                                   Metab Disord  Dlsord 2004;
                                                                                                                                                                                                Disord          2004; 281:
                                                                                                                                                                                                                2004;        281: 357-64.
                                                                                                                                                                                                                             281:       357-64.




            Arch Med Sci
            Arch     Sci 2,
                         2, April
                            April // 2013
                                     2013                                                                                                                                                                                                              199
                                                                                                                                                                                                                                                       199
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 82 of 132


            Marisa Coelho,
            Marisa Coelho, Teresa
                           Teresa Oliveira,
                                  Oliveira, Ruben
                                            Ruben Fernandes
                                                  Fernandes


           38.     Mertens I,I, Van
           38. Mertens                Van Gaal  Gaal LL Visceral
                                                             Visceralfatfatasasaa determinant   determinant of          of flb-
                                                                                                                             fib-
                                                                                                                             fib-
                   rinolysis
                   rinolysis and   and hemostasis.
                                            hemostasis. Semln    Semin Vasc
                                                                Semin          Vasc Med       Med 2005;
                                                                                                      2005; 5:    5:48-55.
                                                                                                                       48-55.
           39.Manolescu
           39.
           39.     Manolescu B,            B, Stolan
                                                Stoian I,I, Atanasiu
                                                                Atanasiu V,         V, Busu
                                                                                   V,      Busu
                                                                                           Busu C,     C, Lupescu
                                                                                                             Lupescu
                                                                                                             Lupescu 0.         0.
                  The
                  The role role
                           role of     adipose
                                        adipose tissue
                                   of adipose          tissue inin uraemia-related
                                                                      uraemia -related insulin           insulin resist-resist-
                   ance.
                  ance.       Nephrology
                              Nephrology (Carlton)
                   ance. Nephrology                   (Canton) 2008;
                                                     (Carlton)        2008; 13:
                                                                      2008;        13: 62~-8. 622-8.
          40.
           40. Cianflone
                   Cianflone 1<,       IC, Xia
                                      K,      Xia
                                               XiaZ,  Z,Ying
                                                     Z,   YingL.LLCritical
                                                         Ying           Criticalreview
                                                                       Critical            reviewofof acylation-
                                                                                           review              acylatlon-
                                                                                                                acylation-
                  stimulating
                   stimulating protein     protein physiology
                                                         physiology inIn humans         humans and        and rodents.
                                                                                                                  rodents.
                   Biochim
                   Biochim Biophys
                   Biochlm         Biophys Acta
                                   Blophys          Acta 2003;
                                                             2003; 1609:1609: 127-43.127-43.
          41.
           4L
           41.Paglialunga
                     Paglialunga 5,
                   Paglialunga             S, Fisette
                                           5,   Fisette A,
                                                Fisette      A, Yan
                                                            A,   Yan Y,  V
                                                                         Y, et etetal.
                                                                                    al.al.Acylation-stimulat-
                                                                                              Acylation-stimulat-
                                                                                              Acylation-stimulat-
                   ingprotein
                   ing                   deficiency and
                           protein deficiency
                                         deficiency         and
                                                             and altered
                                                                    altered adipose
                                                                    altered        adipose
                                                                                    adipose tissue    tissue
                                                                                                      tissue In    inin alter-
                                                                                                                         alter-
                     native complement
                   native       complement
                                complement pathway       pathway knockout knockout mice.           mice. Am   Am11 Phys-
                                                                                                             Am1         Phys-
                   ioliol Endocrinol
                   iol    Endocrinol Metab
                          Endocrinol            Metab 2008;2008; 29:  29: E521-9.
                                                                               E521-9.
          42.
           42. Cianflone
                  Cianflone 1<,       I<, Lu Lu H, H,Smith
                                                        Smith 1,1, Yu  YuW,    W,WangWang H.         H.Adiponectin,
                                                                                                           Adiponectin,
                 acylation
                  acylation stimulating
                                     stimulating protein      protein and     and complement
                                                                                         complement C3                C3 are are
                 altered
                  altered In     in obesity
                                in   obesity inin very   very young
                                                                 young children.children. Clin       Clin Endocrinol
                                                                                                              Endocrinol
                 2005;
                 2005; 62:    62: 567-72.
                                    567-72.
          43.
          43. Patel
          43.    Patel SD,   SD, Rajala
                                    Rajala MW,     MW,Rossetti
                                                   MW,       Rossetti L
                                                             Rossetti         L, Scherer
                                                                              L,   Scherer PE,
                                                                                   Scherer            PE,     Shapiro
                                                                                                      PE, Shapiro
                                                                                                               Shapiro L
                 Disulfide -dependent multimeric
                 Disulfide-dependent                     multimeric assembly
                                                         multimeric           assembly
                                                                              assembly of            of resistin
                                                                                                         resistin
                                                                                                         resistin fami-  fami-
                                                                                                                         fami-
                 ly
                  ly hormones.
                 lyhormones.
                        hormones. Science    Science
                                             Science2004;   2004; 304:
                                                           2004;       304: 1154-8.
                                                                      304:        1154-8.
                                                                                  1154-8.
          44.
          44. Steppan
                 Steppan C,        C, Bailey
                                         Bailey S,    S,  Bhat S,
                                                      5, Bhat      5, AlAI E.E.The   Thehormone   hormone resistin reslstin
                                                                                                                   resistin
                  links
                  links obesity
                             obesity to           diabetes. Nature
                                             to diabetes.         Nature 2007;    2007; 409:                307-12.
                                                                                                 409: 307-12.
          45.
          45. Guzik
                 Guzik TJ,    T1,Mangalat
                                    Mangalat D,         D, Korbut
                                                             1<orbut R.     R. Adipocytokines
                                                                                 Adipocytokines —                  —novel
                                                                                                                        novel
                 link
                 link      between
                 link between               inflammation
                           between inflammation
                                            inflammationand         and
                                                                    and vascular
                                                                              vascular fundion~
                                                                              vascular             function71Phys-
                                                                                                   function?1Phys-    1 Phys-
                 iol     Pharmacol 2006;
                         Pharmacol
                 ioliol Pharmacol             2006; 57:  57: 505-28.
                                                               505-28.
          46.
          46.    Wasim H,
          46. Wasim              H, Al-Daghri
                                     AI-Daghri N,
                                     Al-Daghri           N,   Chetty
                                                         N,Chetty
                                                              Chetty R,     R, McTernan
                                                                            R,    McTernan P,
                                                                                 McTernan                P,P, Barnett
                                                                                                              Barnett A,        A,
                 Kumar
                 Kumar S.S. Relationship
                                    Relationshipofofserum         serum adiponectin
                                                                                 adiponectin and                   resistin
                                                                                                            and resistin
                ttoo glucose
                         glucose Intolerance
                                         intolerance
                                        intolerance             and fat
                                                                and      fat topography
                                                                                  topography in               in South-
                                                                                                                     South -
                 Asians.
                 Asians. Cardiovasc
                                 Cardiovasc Diabetol
                                 Cardlovasc            Diabetol 2006; 2006; 5:      5: 10. 10.
          47.
          47. Mcteman
          47.    Mdernan
                 Mcternan P,        P, Mcternan
                                          Mdernan C,        C, Chatty
                                                                Chetty R,     R, etet
                                                                                   et al. al.al. Increased
                                                                                                  Increased resistin
                                                                                                 Increased           resistin
                gene and
                gene         and protein             expression
                                    protein expression
                                                     expression in        inin human
                                                                                 human abdominal
                                                                                 human              abdominal
                                                                                                    abdominal adi-         adi-
                pose        tissue.1J Clin
                 pose tissue.
                            tissue.1         Clin    Endocrinol
                                             Clin Endocrinol
                                                     Endocrinol Metab    Metab 2002;
                                                                         Metab            2002; 87:   87: 2407-10.
                                                                                                               2407-10.
          48.
          48.Olszanecka-Glinianowicz
          48. Olszanecka-Glinianowicz M,                        M,Kocetak
                                                                M,   I<ocefak P,
                                                                     Kocetak            P,P, Nylec
                                                                                               NylecM,
                                                                                               Nylec      M,M,Chudek
                                                                                                                Chudekl,
                                                                                                                 Chudekl,       1,
               Zahorska-Markiewicz
                Zahorska-Markiewicz B.                     B. Circulatingvisfatin
                                                               Circulating visfatin level               level and and vis-  vis-
               fatin/insul(n
               fatin/insulin ratio          ratio in in obese
                                                          obese womenwomen with                      metabolic syn-
                                                                                         with metabolic                   syn-
                drome.Arch
                drome. Arch Med            Med Sci
                                           Med      Sci 2012;
                                                    Sci   2012;
                                                          2012; 8:  8:   214-21.
                                                                         214-21.
                                                                     8: 214-21.
          49.
          49.
          49. Varma V,          V, Yao
                               V,   YaoBorengasser
                                             Borengasser
                                              Borengasser A,       A, Rasouli
                                                                        Rasouli
                                                                        Rasouli N,          N, Al Al E.E. Human
                                                                                                  AI         Human vis-     vis-
               tatin
               tatin expression:
                             expression:
                            expression:               relationship
                                                       relationship
                                                      relationship               to insulin
                                                                                 to
                                                                                 to       insulin sensitivity,
                                                                                                            sensitivity,
                i ntramyocellular
               intramyocellular                  lipids,
                                                 Lipids, and
                                                 lipids,    andinflammation.
                                                           and     inflammation.1Clin
                                                                  inflammation.                      Clin Endocrinol
                                                                                                  JJ Clin     Endocrinol
                                                                                                             Endocrinol
                Metab 2007;
                Metab          2007; 92:    92: 666-72.
                                                   666-72.
          50.   Moschen A,
          50. Moschen               A, Kaser
                                          I<aser A,   A, Enrich
                                                          Enrich B,   B, AI  AI E.E.Visfatin,
                                                                                         Visfatin, an       an adipocy-
                                                                                                                 adipocy-
               tokinewith
               tokine with proinflammatoryproinflammatoryand and immunomodulating    immunomodulating
               properties.
                properties. JJImmunol
               properties.l                Immunol2007;
                                          Immunol          2007;
                                                           2007; 178: 178: 1748-58.
                                                                      178:       1748-58.
                                                                                 1748-58.
          51.
          51.    WangP,
          51. Wang            P, Xu
                             P,   XuTY,
                                  Xu    N, YF
                                       TY,      YFGuan,
                                                     Guan,
                                                      Guan, Su DF,   DE, Fan  Fan GR, Miao
                                                                              Fan                 Miao CY.        Perivas-
                                                                                                            CY. Perivas-
                                                                                                            CY.    Perivas-
                cularadipose
                cular adipose tissue                  -derived visfatin
                                             tissue-derived           visfatin is       is aa vascular
                                                                                                  vascular smooth smooth
                muscle
                 muscle cell    cell growth
                                        growth factor:factor:     role
                                                       factor: rolerole of   ofnicotinamide
                                                                            of    nicotinamide mononu-
                                                                                  nicotinamide                  mononu-
                                                                                                                mononu-
                cleotide.          Cardiovas Res
                 cleotide. Cardiovas                   Res 2009;
                                                              2009; 81:  81:370-80.
                                                                                  370-80.




          200
          200                                                                                                                        Arch Med Sci
                                                                                                                                     Arch     Sci 2, April // 2013
                                                                                                                                                  2, April    2013
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 83 of 132




                 ATTACHMENT
                 ATTACHMENT 5
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 84 of 132



        KIIlncetaLClinTransMed
        KIlinc et al. Clin Trans Med(2018)7:5
        KIlinc                            (2018)7:5                                                                                                           J Clinical
                                                                                                                                                                ClinicalandTranslational
                                                                                                                                                                Clinical and
                                                                                                                                                                         andTranslational Medicine
                                                                                                                                                                              Translational
                                                                                                                                                                                          Medicine
                                                                                                                                                                                            Medicine
          ttps://d o I.o rg/10.1186/s40169-018-0183-8
        hhttps://doLorg/10.1186/s40169-018-0183-8
         https://doLorg/10.1186/s40169-018-0183-8




               ~
          RESEARCH
          RESEARCH                                                                                                                                                                                            Open
                                                                                                                                                                                                              Open
                                                                                                                                                                                                              1 ~  Access,
                                                                                                                                                                                                                   Access,
                                                                                                                                                                                                                                    CrossMark
                                                                                                                                                                                                                                    CrossMark
                                                                                                                                                                                                                                    CrossMark

        The   ratio
        The ratio
        The    ratioof      ADSCstototoHSC-progenitors
                      ofofADSCs
                           ADSCs          HSC-progenitors
                                           HSC-progenitors
        iin
          n adipose
            adipose      tissue
            adipose tissue         derived
                          tissuederived     SVF
                                    derivedSVF
                                             SVF may
                                                 may
                                                   may provide
                                                       provide
                                                           providethe
                                                                   thethe
        key
         keytoto    predictthe
               to predict
                   predict       theoutcome
                                the outcome
                                      outcome of stem
                                              ofof      -cell therapy
                                                 stem-cell
                                                    stem-cell  therapy
                                                                 therapy
        Mehmet Okyay
        Mehmet
        Mehmet     Okyay Kiiinc
                   Okyay    Kilinc~~ Zµ, Antonio
                            Kiiinc.'2*,  Antonio Santidrian
                                         Antonio     Santidrian2,
                                                      Santidrian  z,2 , Ivelina
                                                                        Ivelina    Minevz,2, RobertToth
                                                                        Ivelina Minev
                                                                                   Minev2,   Robert      Toths,
                                                                                             Robert Toths,      Dobrin Draganov
                                                                                                             s, Dobrin
                                                                                                                Dobrin          z,2, Duong
                                                                                                                       Draganov2,
                                                                                                                       Draganov            Nguyen
                                                                                                                                           NguyenZ,
                                                                                                                                     Duong Nguyen2,
                                                                                                                                     Duong        2,
        Elliot
        Elliot Lander
        Elliot Lander4,
                Lander     Mark Berman
                      4,4, Mark
                           Mark    Berman4,
                                    Berman 4,4, Boris
                                                Boris Minev
                                                Boris  MinevZ~
                                                             2'33 and
                                                       Minev2'3   and Aladar
                                                                  and        Aladar A.
                                                                            Aladar  A. Szalay'~z.3r
                                                                                     A.Szalay1
                                                                                        Szalay    1 '23*



          Abstract
          Abstract
          Abstract
                 Background:
                 Background: Stromal
                 Background:              Stromal vascular
                                          Stromal          vascular
                                                             vascular        fraction
                                                                                fraction
                                                                            fraction         (SVF)
                                                                                            (SVF)(SVF)  represents
                                                                                                           represents
                                                                                                               represents  ananattractive
                                                                                                                                    attractive
                                                                                                                                     an attractive    source
                                                                                                                                                        source      ofofadult
                                                                                                                                                                 source        of stem
                                                                                                                                                                           adult     stem cells
                                                                                                                                                                                   adult      stemand
                                                                                                                                                                                              cells     and
                                                                                                                                                                                                          cells  progenitors,
                                                                                                                                                                                                                 progenitors,
                                                                                                                                                                                                                    and progenitors,    hold-
                                                                                                                                                                                                                                         hold- hold-
                 ing great
             inggreat  greatpromise
                                  promisefor
                                 promise        forfornumerous
                                                        numerous
                                                           numerous          cell cell
                                                                             cell   therapy
                                                                                     therapy
                                                                                          therapy    approaches.
                                                                                                      approaches.
                                                                                                            approaches.     In 2017,
                                                                                                                            In     2017,
                                                                                                                                      In 2017,ititwas
                                                                                                                                                    was itreported
                                                                                                                                                            reported
                                                                                                                                                            was reported    that
                                                                                                                                                                             that 1524  thatpatients
                                                                                                                                                                                     1524       patients
                                                                                                                                                                                                 1524 patients   received
                                                                                                                                                                                                                 received         autolo-
                                                                                                                                                                                                                                received
                                                                                                                                                                                                                                   autolo- autolo-
               gous SVF
             gous         SVFfollowing
                          SVF      followingthethe
                                  following            theenzymatic
                                                              enzymatic
                                                               enzymatic          digestion
                                                                                   digestion
                                                                                     digestion            liposuction
                                                                                                     ofofof liposuction
                                                                                                               liposuction     fat.The
                                                                                                                                  fat.The
                                                                                                                                      fat.The   treatment
                                                                                                                                                  treatment
                                                                                                                                                       treatment     was
                                                                                                                                                                     waswas  safe
                                                                                                                                                                             safesafe and effective
                                                                                                                                                                                     and     and
                                                                                                                                                                                             effectiveeffective  and patients
                                                                                                                                                                                                                and       patients
                                                                                                                                                                                                                          and patients
            sshowed
             showedhowed significant
                               significant
                               significant         clinical
                                                    clinicalimprovement.
                                                  clinical        improvement.
                                                                     improvement.              In In
                                                                                               In       collaborative
                                                                                                    a collaborative
                                                                                                         a collaborative        study,
                                                                                                                                study, study, we analyzed
                                                                                                                                                     analyzed
                                                                                                                                                      we analyzed      SVF
                                                                                                                                                                        SVFobtained
                                                                                                                                                                               SVF
                                                                                                                                                                                 obtainedobtainedfrom58
                                                                                                                                                                                                from         58 patients
                                                                                                                                                                                                             from  patients
                                                                                                                                                                                                                        58 patientshaving having
                                                                                                                                                                                                                                   having
                   egenerative,
              ddegenerative,
               degenerative,            inflammatory,
                                        inflammatory,
                                          inflammatory,               autoimmune
                                                                       autoimmune
                                                                          autoimmune             diseases,
                                                                                                 diseases,
                                                                                                       diseases,   and
                                                                                                                    andandadvanced
                                                                                                                          advancedadvanced      stage
                                                                                                                                                 stagestagecancer.
                                                                                                                                                           cancer.  cancer.
                 Results:
                 Results: Flow
                 Results:        Flowanalysis
                                           analysisshowed
                                           analysis           showedthat
                                                             showed            thatfreshly
                                                                             that    freshly
                                                                                        freshly    isolated
                                                                                                    isolated
                                                                                                        isolated   SVF
                                                                                                                    SVF   was
                                                                                                                        SVF  was   very
                                                                                                                                  was  very  heterogeneous
                                                                                                                                           very   heterogeneous
                                                                                                                                                       heterogeneous        and
                                                                                                                                                                              andandharbored
                                                                                                                                                                                     harbored
                                                                                                                                                                                            harbored   four major
                                                                                                                                                                                                      four       major
                                                                                                                                                                                                                  four major  sub-
                                                                                                                                                                                                                              sub- sub-
            sets        specific
                        specific to
             sets specific            to  adipose
                                      to adipose
                                           adiposetissue;   tissue;      CD34n'
                                                             tissue;CD34h'gh
                                                                           CD34       9n CD45—
                                                                                    h'gh    CD45—CD31—    CD31 —        CD146—adipose-derived
                                                                                                                     — CD146—            adipose-derived stromal/stem
                                                                                                                                         adipose-derived                  stromal/stem
                                                                                                                                                                          stromal/stem              cells
                                                                                                                                                                                                 cells
                                                                                                                                                                                                     cells    (ADSCs),
                                                                                                                                                                                                            (ADSCs),
                                                                                                                                                                                                                (ADSCs),
            CD34~°"'
             CD341'w CD45+
             CD341'w                        CD206+CD31 —
                                CD45+ CD206±CD31                        — CD146—             hematopoietic stem
                                                                           CD146—hematopoietic
                                                                                             hematopoietic               stem        cell  -progenitors (HSC-progenitors),
                                                                                                                         stemcell-progenitors
                                                                                                                                     cell-progenitors                (HSC-progenitors),
                                                                                                                                                                       (HSC-progenitors),               CD34n'9n
                                                                                                                                                                                                        CD34high
                                                                                                                                                                                                               CD34  high CD45—
                                                                                                                                                                                                                            CD45—
             CD31 +CD146+ cdiposetissue-endothelial
            CD31+CD146+                    adipose tissue-endothelial
                                           adipose           tissue-endothelialcells             cells
                                                                                                  cellsand and
                                                                                                             and    CD45—      CD34—CD31 —
                                                                                                                             —CD34—CD31
                                                                                                                   CD45—CD34—CD31
                                                                                                                      CD45                                 CD146+ pericytes.
                                                                                                                                                         —CD146+            pericytes. Culturing
                                                                                                                                                                            pericytes.        Culturing
                                                                                                                                                                                                Culturing          and
                                                                                                                                                                                                                    andand  expanding
                                                                                                                                                                                                                             expanding
                                                                                                                                                                                                                                 expanding
           ofof SVF   SVFrevealed
                              revealed
                              revealeda aahomogenous
                                                 homogenous
                                                   homogenouspopulation     population
                                                                               population          lacking
                                                                                                  lacking
                                                                                                       lacking    hematopoietic
                                                                                                                  hematopoietic
                                                                                                                       hematopoietic            lineage
                                                                                                                                              lineagelineage   markers
                                                                                                                                                             markers markers   CD45
                                                                                                                                                                              CD45     CD45
                                                                                                                                                                                          and     CD34,
                                                                                                                                                                                           and CD34,
                                                                                                                                                                                                   and CD34,    but
                                                                                                                                                                                                                 but werewere      positive
                                                                                                                                                                                                                            but positive
                                                                                                                                                                                                                                    were positive
          forfor CD90,
             for       CD90,CD73,
                       CD90,      CD73,CD105,
                                  CD73,       CD105,
                                                CD105,       andand
                                                                 and CD44.
                                                                        CD44.
                                                                          CD44.    Flow
                                                                                     Flow
                                                                                        Flow cytometry
                                                                                                cytometry
                                                                                                  cytometry       sorting
                                                                                                                    sorting
                                                                                                                        sortingofofviable
                                                                                                                                       of
                                                                                                                                       viable
                                                                                                                                            viable individual
                                                                                                                                                     individual
                                                                                                                                                         individual    subpopulations
                                                                                                                                                                         subpopulations
                                                                                                                                                                               subpopulations        revealed
                                                                                                                                                                                                     revealed  revealedthat      ADSCs
                                                                                                                                                                                                                        that ADSCs
                                                                                                                                                                                                                                 that ADSCs
                hhad
                 had
                   ad thethecapacity
                        the     capacityto
                              capacity        totogrowgrowin
                                                    grow        ininadherent
                                                                       adherent
                                                                     adherent          culture.The
                                                                                      culture.
                                                                                            culture.  TheThe    identity
                                                                                                               identity
                                                                                                                      identityof the
                                                                                                                             of    theofexpanded
                                                                                                                                           expanded
                                                                                                                                            the expanded         cells as
                                                                                                                                                               cells      as mesenchymal
                                                                                                                                                                         cells mesenchymal
                                                                                                                                                                                  as mesenchymal           stem cells
                                                                                                                                                                                                        stem          cells (MSCs)
                                                                                                                                                                                                                     stem       (MSCs)
                                                                                                                                                                                                                                 cells (MSCs)
             was         furtherconfirmed
                        further
               was further           confirmed
                                       confirmed           based
                                                           based
                                                               based   onon
                                                                       on    their
                                                                              theirtheirdifferentiation
                                                                                        differentiation
                                                                                              differentiation        into adipogenic
                                                                                                                    into   into
                                                                                                                             adipogenic
                                                                                                                                      adipogenic      and osteogenic
                                                                                                                                                     and     osteogenic
                                                                                                                                                               and osteogenic      Iineages.To
                                                                                                                                                                                   lineages.To
                                                                                                                                                                                             lineages.To   identify
                                                                                                                                                                                                            identify       the
                                                                                                                                                                                                                             the poten-
                                                                                                                                                                                                                       identify     poten-
                                                                                                                                                                                                                                        the poten-
            tial factors,
            tial
          tialfactors, factors,whichwhich
                                      whichmay   may
                                                   may   determine
                                                           determine
                                                               determine        the
                                                                                 thethe beneficial
                                                                                        beneficial
                                                                                             beneficial     outcome
                                                                                                             outcome
                                                                                                                  outcome    of treatment,
                                                                                                                             of    treatment,
                                                                                                                                    of treatment,        we followed
                                                                                                                                                        we      followed
                                                                                                                                                                 we followed           patients
                                                                                                                                                                                 44 patients
                                                                                                                                                                                          44 patients  post-SVF
                                                                                                                                                                                                       post-SVF   post-SVF treatment.
                                                                                                                                                                                                                            treatment.treatment.
          The gender,
          The
          The           gender,
                        gender,age,    age,clinical
                                      age,      clinicalcondition,
                                              clinical         condition,
                                                                 condition,        certain
                                                                                   certain
                                                                                      certain    SVF-dose
                                                                                                 SVF-dose
                                                                                                      SVF-dose      and    route
                                                                                                                      andandroute       ofof injection,
                                                                                                                                    route     injection,
                                                                                                                                                 of injection,   did
                                                                                                                                                                  did not didplay
                                                                                                                                                                         not     not aplay
                                                                                                                                                                                play     a role
                                                                                                                                                                                            roleaon onrolethe
                                                                                                                                                                                                           theon  clinical
                                                                                                                                                                                                                  clinical       outcome.
                                                                                                                                                                                                                      the clinicaloutcome.  outcome.
               IInterestingly,
                Interestingly,
                  nterestingly,         SVF
                                         SVF
                                       SVF        yield
                                               yieldyield     seemed
                                                         seemed seemed    tototo bebebe affected
                                                                                            affected
                                                                                      affected          by
                                                                                                         byby patient's
                                                                                                               patient's
                                                                                                                    patient'scharacteristic
                                                                                                                               characteristic
                                                                                                                                      characteristic     toto various
                                                                                                                                                                 various
                                                                                                                                                                    to variousextents.
                                                                                                                                                                               extents.      Furthermore,
                                                                                                                                                                                         extents.
                                                                                                                                                                                              Furthermore,
                                                                                                                                                                                                         Furthermore,     the therapy
                                                                                                                                                                                                                         the     therapy
                                                                                                                                                                                                                                       the therapy
            with
            with
             with adiposeadipose-derived
                          adipose-derived
                                      -derived and      and      expanded-mesenchymal
                                                         andexpanded-mesenchymal
                                                                   expanded-mesenchymal                            stem
                                                                                                                 stem stem  cellscells
                                                                                                                         cells        (ADE-MSCs)
                                                                                                                                    (ADE-MSCs)
                                                                                                                                           (ADE-MSCs)          ononaaon  limited
                                                                                                                                                                          limited
                                                                                                                                                                              a limitednumber
                                                                                                                                                                                        number  number  of patients,
                                                                                                                                                                                                       of     patients,
                                                                                                                                                                                                                   of patients, did
                                                                                                                                                                                                                                did not
                                                                                                                                                                                                                                      notdid not
           ssuggest
            suggestuggest increased              efficacies
                               increasedefficacies
                               increased          efficaciescompared  compared
                                                                        compared           to to
                                                                                           to   SVF
                                                                                                SVF SVF treatment.Therefore,
                                                                                                          treatment.Therefore,
                                                                                                              treatment.Therefore,                wewetested
                                                                                                                                                          tested
                                                                                                                                                           we tested    the hypothesis
                                                                                                                                                                      the     hypothesis
                                                                                                                                                                                the hypothesis     that aathat
                                                                                                                                                                                                  that          certain
                                                                                                                                                                                                                certain        combina-
                                                                                                                                                                                                                         a certain
                                                                                                                                                                                                                                combina-   combina-
           tion, rather
           tion,
          tion,          rather
                          ratherthanthan
                                      than  individual
                                                individual
                                             individual           subset
                                                                   subset
                                                                        subset   of
                                                                                 of cells
                                                                                      cells
                                                                                      of cells  may
                                                                                                may   mayplay
                                                                                                          playplayaarole
                                                                                                                       role   indetermining
                                                                                                                         a inrole   determining
                                                                                                                                       in determining      thethetreatment
                                                                                                                                                                     treatment
                                                                                                                                                                        the treatment  efficacy
                                                                                                                                                                                       efficacy         andfound
                                                                                                                                                                                                      and
                                                                                                                                                                                                   efficacy      foundandthat  that
                                                                                                                                                                                                                                foundthe
                                                                                                                                                                                                                                      thethat the
          ccombination
            combination
                   ombination of       of   ADSCstototoHSC-progenitor
                                       ofADSCs
                                           ADSCs                 HSC-progenitor
                                                                   HSC-progenitor               cells
                                                                                                 cells    can
                                                                                                      cellscancan  be correlated
                                                                                                                   be   be
                                                                                                                        correlated
                                                                                                                            correlated      with
                                                                                                                                            withwith   overall
                                                                                                                                                       overall      treatment
                                                                                                                                                               overall
                                                                                                                                                                     treatment
                                                                                                                                                                             treatment  efficacy.efficacy.
                                                                                                                                                                                       efficacy.
            Conclusions: Wefound that
            Conclusions:
            Conclusions:                 We      found
                                                  found        that
                                                                that   aaa2:12:1
                                                                           2:1    ratio
                                                                                    ratio
                                                                                  ratio     of
                                                                                            of   ADSCs
                                                                                                of
                                                                                                 ADSCs
                                                                                                     ADSCs     toto HSC-progenitors
                                                                                                                     to
                                                                                                                      HSC-progenitors
                                                                                                                         HSC-progenitors              seems
                                                                                                                                                        seems seemsto
                                                                                                                                                                    to   be
                                                                                                                                                                         beto the
                                                                                                                                                                              the
                                                                                                                                                                                be   key
                                                                                                                                                                                     key
                                                                                                                                                                                     the    for
                                                                                                                                                                                            for aafor
                                                                                                                                                                                            key       successful
                                                                                                                                                                                                      successful
                                                                                                                                                                                                             a successful   cell
                                                                                                                                                                                                                            cell therapy.
                                                                                                                                                                                                                                    therapy.
                                                                                                                                                                                                                                     cell therapy.
          These fifindings
          These
          These             findings
                             ndings open  open
                                           openthe     theway
                                                      the       wayto
                                                               way          future
                                                                       totofuture
                                                                               future     rational
                                                                                         rational
                                                                                              rational   design
                                                                                                         designdesign  of new
                                                                                                                       of   of new   treatment
                                                                                                                                     treatment
                                                                                                                                            treatment     regimens
                                                                                                                                                         regimens regimens  for    individuals
                                                                                                                                                                             for individuals
                                                                                                                                                                                      for individuals     by adjusting
                                                                                                                                                                                                         by     adjusting
                                                                                                                                                                                                                      by adjusting the   cell the cell
                                                                                                                                                                                                                                   the cell
                  atio before
             rratio
               ratio       beforethe
                          before       thetreatment.
                                      the   treatment.
                                               treatment.
             Keywords: Adipose,
            Keywords:
             Keywords:                Adipose,
                                      Adipose, Stromal Stromal
                                                        Stromalvascular vascular         fraction
                                                                          vascularfraction  fraction     (SVF),
                                                                                                         (SVF),
                                                                                                             (SVF),  Adipose        -derived stromal/stem
                                                                                                                       Adipose-derived
                                                                                                                          Adipose-derived              stromal/stem
                                                                                                                                                             stromal/stem        cells cells
                                                                                                                                                                               cells      (ADSCs),
                                                                                                                                                                                         (ADSCs),
                                                                                                                                                                                                (ADSCs),     Expanded
                                                                                                                                                                                                             ExpandedExpanded
              mesenchymal
              mesenchymal
               mesenchymal stem          stem
                                          stemcells,cells,
                                                     cells,Cell  Celltherapy,
                                                                Cell    therapy,
                                                                          therapy,      Stem
                                                                                         Stem Stem  cell
                                                                                                     cell   treatment
                                                                                                         celltreatment
                                                                                                                  treatment




       "Correspondence:            okilinc@stemimmune.com;
       *Correspondence: okilinc@stemimmune.com;
       *Correspondence:             okilinc@stemimmune.com             ;
       sza  lay@biozenvu m.uni-wuerzbu rg.de
       szalay@biozentrum.uni-wuerzburg.de
       szalay@biozentrum.uni-wuerzburg.de
         Department
         Department of
         Department         of  Biochemistry,
                             ofBiochemistry,       f3iocenter,
                                Biochemistry,Biocenter,
                                                     Biocenter, University
                                                               University
                                                                  University  of Wuerzburg,
                                                                              of Wuerzburg,
                                                                                 of Wuerzburg,     AmAm
                                                                                                  Am
       Hubland,
       Hubland, 97070
       Hubland,       97070    Wurzburg,
                        97070WOrzburg,
                                WOrzburg,     Germany
                                              Germany
                                                Germany
       Full    listofof
       Fulllistlist
       Full          ofauthor
                        author
                         author information
                                 information
                                   information  isisavailable
                                                     is
                                                     available atatthe
                                                         available   at end
                                                                    the  the  of
                                                                          endend the
                                                                              of the  article
                                                                                   of the
                                                                                      article article


                                                                  a The
                                                                     The
                                                                     The Author(s)
                                                                           Author(s)201
                                                                           Authors)            B.This artlde
                                                                                           2018.This
                                                                                            2018.This    article
                                                                                                          articleIsisdistributed
                                                                                                                      is
                                                                                                                      distributed
                                                                                                                          distributed under
                                                                                                                                       under  the
                                                                                                                                          underthe terms
                                                                                                                                                   terms  of the
                                                                                                                                                    the terms
                                                                                                                                                          of        Creative
                                                                                                                                                              theofCreative     Commons
                                                                                                                                                                     the Creative
                                                                                                                                                                                Commons   Commons   Attrlbudon
                                                                                                                                                                                                    Attribution
                                                                                                                                                                                                            Attribution
                                                                                                                                                                                                                    4.0  International
                                                                                                                                                                                                                    4.O International      License License
                                                                                                                                                                                                                              4.0 International
                                                                                                                                                                                                                                           License
                                                                                                                                                                                                              reproduction        In any
                                                                                                                                                                                                                                     anyinmedium,
                 Springer 000pen
                 Springer
                 Springer     pen
                             pen                                  (http//creativecommons.org/licenses/by/4.0/), which
                                                                 (httpl/creativecommons.org/licenses/by/4.Oq,
                                                                  (http//creativecommons.org/licenses/by/4.0/),
                                                                  pprovided
                                                                   provided
                                                                    rovided you  yougive
                                                                                you      giveappropriate
                                                                                       give  appropriate
                                                                                              appropriate     credit
                                                                                                             credit
                                                                                                                 credit to the
                                                                                                                        to   the
                                                                                                                                       which permits
                                                                                                                                       which
                                                                                                                                 orfglnal
                                                                                                                             to the
                                                                                                                                 original
                                                                                                                                                permitsunrestricted
                                                                                                                                                permits
                                                                                                                                            authors)
                                                                                                                                      original
                                                                                                                                            author(s)
                                                                                                                                                         unrestricted
                                                                                                                                                          unrestricted
                                                                                                                                                        and
                                                                                                                                                        and [he
                                                                                                                                                 author(s)   the   source,
                                                                                                                                                              andsource,
                                                                                                                                                                           use,use,
                                                                                                                                                                           use,
                                                                                                                                                                     the source,
                                                                                                                                                                                  distributlon,
                                                                                                                                                                                  distribution,
                                                                                                                                                                             provide
                                                                                                                                                                                      distribution,
                                                                                                                                                                               provideprovide
                                                                                                                                                                                            aa link
                                                                                                                                                                                                        and
                                                                                                                                                                                                        andand
                                                                                                                                                                                                Ilnk toto the
                                                                                                                                                                                                      a link
                                                                                                                                                                                                              reproduction
                                                                                                                                                                                                                   reproduction
                                                                                                                                                                                                                Creative
                                                                                                                                                                                                          the Creative
                                                                                                                                                                                                                to the Creative
                                                                                                                                                                                                                                  in
                                                                                                                                                                                                                            Commons
                                                                                                                                                                                                                                          medium,
                                                                                                                                                                                                                                           any medium,
                                                                                                                                                                                                                                          license, license,
                                                                                                                                                                                                                                       Commons
                                                                                                                                                                                                                                          license,
                                                                 aand
                                                                    nd indicate
                                                                  and   indicate
                                                                         indicateif If ifchanges
                                                                                          changeswere
                                                                                         changes      weremade.
                                                                                                    were    made.
                                                                                                              made.
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 85 of 132



        Kilincetal.CllnTransMed
          linc et al. ClIn Trans Med (2018)7c5
                                      (2018) 7:5                                                                                                                                                                                                     Page
                                                                                                                                                                                                                                                     Page 22 of
                                                                                                                                                                                                                                                     Page    of 20
                                                                                                                                                                                                                                                             of 20
                                                                                                                                                                                                                                                                20




                Background
                Background
                Background                                                                                                                      ECs fraction
                                                                                                                                                ECs
                                                                                                                                               ECs       fraction
                                                                                                                                                           fractionisisisassociated
                                                                                                                                                                                associated
                                                                                                                                                                                  associatedwith         with
                                                                                                                                                                                                            with    the
                                                                                                                                                                                                                    the  the   luminal
                                                                                                                                                                                                                                     luminal
                                                                                                                                                                                                                               luminal              layerlayer
                                                                                                                                                                                                                                                    layer        and
                                                                                                                                                                                                                                                                 and and    was
                                                                                                                                                                                                                                                                            waswas
                The use
                The
               The       use of
                        use     ofofadipose
                                       adipose
                                        adiposetissue   tissue
                                                         tissueas    asasaa asource
                                                                               source
                                                                                  source       of
                                                                                               ofof  MSCs
                                                                                                     MSCsMSCs       has
                                                                                                                     has has     become sshown
                                                                                                                             become
                                                                                                                            become             shown
                                                                                                                                                 hown to      toto exhibit
                                                                                                                                                                     exhibitthe
                                                                                                                                                                     e~chibit       the       abilityto
                                                                                                                                                                                      theability
                                                                                                                                                                                             ability        toto  form
                                                                                                                                                                                                                  formform      functional
                                                                                                                                                                                                                                 functional
                                                                                                                                                                                                                                       functional          blood
                                                                                                                                                                                                                                                           blood   blood   ves- ves-
                                                                                                                                                                                                                                                                           ves-
               aadvantageous
                advantageous
                  dvantageous                  for
                                              for forcell-based
                                                         cellcell-based
                                                                -based therapy         therapy
                                                                                  therapy             approaches,
                                                                                                             approaches,
                                                                                                       approaches,                             sels in
                                                                                                                                     due duesels
                                                                                                                                    due                 in vivo,
                                                                                                                                                               vivo, ItIt   It has
                                                                                                                                                                                 hasbeen
                                                                                                                                                                                has        beenshown
                                                                                                                                                                                          been         shown
                                                                                                                                                                                                         shownthat      thatthat       adipose
                                                                                                                                                                                                                                     adipose
                                                                                                                                                                                                                                          adipose         tissue-ECs
                                                                                                                                                                                                                                                         tissue-ECs
                                                                                                                                                                                                                                                               tissue-ECs
              ttoo their
                      their
                      their easy easyaccessibility,
                                 easy       accessibility,higher
                                            accessibility,              higher
                                                                            higher       cell
                                                                                         cellcell  yields,
                                                                                                       yields,
                                                                                                   yields,          and
                                                                                                                    and and  in in
                                                                                                                             in   vitro        have aaa different
                                                                                                                                               have
                                                                                                                                  vitrovitro have                differentgene
                                                                                                                                                                different             geneexpression
                                                                                                                                                                                   gene            expression
                                                                                                                                                                                                expression                  profile
                                                                                                                                                                                                                                  profile
                                                                                                                                                                                                                            profile              as as
                                                                                                                                                                                                                                                 as    wellwell
                                                                                                                                                                                                                                                      well          as as
                                                                                                                                                                                                                                                                    as    lim-
                                                                                                                                                                                                                                                                           lim-lim-
                proliferative and
                proliferative
               proliferative              andandmultilineage
                                                       multilineage
                                                     multilineage                differentiation
                                                                                      differentiation
                                                                                  differentiation                   capacity
                                                                                                                           capacity
                                                                                                                     capacity                  ited in
                                                                                                                                               ited
                                                                                                                                       [l, [1,ited
                                                                                                                                       [1,              inin vitro
                                                                                                                                                                vitroexpansion
                                                                                                                                                               vitro        expansionpotential
                                                                                                                                                                           expansion               potential
                                                                                                                                                                                                      potential         in
                                                                                                                                                                                                                         in in   comparison
                                                                                                                                                                                                                                 comparison
                                                                                                                                                                                                                                        comparison              to     blood
                                                                                                                                                                                                                                                                to bloodto blood
           2], 2], Adipose-derived
                       Adipose-derived
                       Adipose -derived stem                stem
                                                               stemcells  cellshave
                                                                        cells          haveregenerative
                                                                                    have            regenerative
                                                                                                 regenerative                   poten-
                                                                                                                               poten-          derived endothelial
                                                                                                                                               derived
                                                                                                                                    poten- derived                  endothelialprogenitor
                                                                                                                                                                   endothelial                   progenitor
                                                                                                                                                                                              progenitor                  cells
                                                                                                                                                                                                                          cellscells       (EPCs)
                                                                                                                                                                                                                                                (EPCs)
                                                                                                                                                                                                                                           (EPCs)             [20,
                                                                                                                                                                                                                                                              [20,[20,      21].21].
                                                                                                                                                                                                                                                                           21].
               tial and
               tial
              tial       and
                          and exhibit
                                    exhibit              anti-inflammatory,
                                      exhibit anti-inflammatory,
                                                       anti-inflammatory,                                   immunomodula-Adipose-derived
                                                                                                    immunomodula-
                                                                                                       immunomodula-                           Adipose-derived
                                                                                                                                               Adipose -derived and                  and
                                                                                                                                                                                       andexpanded-mesenchymal
                                                                                                                                                                                                 expanded-mesenchymal
                                                                                                                                                                                              expanded-mesenchymal                                         stem
                                                                                                                                                                                                                                                           stem    stem   cells
                                                                                                                                                                                                                                                                          cellscells
               tory, and
               tory,
             tory,         andpro-angiogenic
                           and        pro-angiogeniceffects
                                     pro-angiogenic                       effects
                                                                      effects           [3-5].
                                                                                            [3-5].
                                                                                       [3-5].         Because
                                                                                                            Because
                                                                                                       Because              of of
                                                                                                                            of   these
                                                                                                                                 thesethese ((ADE-MSCs)
                                                                                                                                               (ADE-MSCs)
                                                                                                                                                 ADE-MSCs) can                 can
                                                                                                                                                                                canbe   be       isolatedfrom
                                                                                                                                                                                          beisolated
                                                                                                                                                                                               isolated            from
                                                                                                                                                                                                                      from        SVF
                                                                                                                                                                                                                                  SVF  SVF      byby
                                                                                                                                                                                                                                               by     ininin vitro
                                                                                                                                                                                                                                                             vitro vitro    cul-cul-
                                                                                                                                                                                                                                                                           cul-
               distinctive characteristics,
               distinctive
              distinctive               characteristics,
                                        characteristics,                   SVF,
                                                                         SVF, SVF,      which
                                                                                        which
                                                                                            which       includes
                                                                                                              includes
                                                                                                        includes               ADSC,
                                                                                                                             ADSC,             tivation on
                                                                                                                                               tivation
                                                                                                                                  ADSC, tivation                   onplastic
                                                                                                                                                                          plasticsurfaces,
                                                                                                                                                                         plastic           surfaces,which
                                                                                                                                                                                         surfaces,            which
                                                                                                                                                                                                                  which         exhibit
                                                                                                                                                                                                                                exhibit
                                                                                                                                                                                                                                      exhibit      aaspindle-like
                                                                                                                                                                                                                                                       spindle-like
                                                                                                                                                                                                                                                         a spindle-like
              hholds
               holds
                  olds aaa great greatpromise
                                great         promisein
                                             promise             in inregenerative
                                                                         regenerative
                                                                      regenerative                   medicine
                                                                                                            medicine
                                                                                                     medicine               andand
                                                                                                                            and      tis- tis-morphology
                                                                                                                                     tis-      morphology
                                                                                                                                               morphology similar           similar
                                                                                                                                                                              similarto      totofibroblast
                                                                                                                                                                                                    fi fibroblast
                                                                                                                                                                                                        broblast [22],        [22],[22],     Although
                                                                                                                                                                                                                                                  Although
                                                                                                                                                                                                                                              Although                ADE-
                                                                                                                                                                                                                                                                       ADE-  ADE-
             sue engineering
           sue          engineering
                        engineering               [6,
                                                  [6,[6,7].
                                                          7].7].Therapeutic
                                                                   Therapeutic
                                                                  Therapeutic                 applications
                                                                                                   applications
                                                                                              applications                  of   of these MSCs
                                                                                                                                 these
                                                                                                                            of these           MSCs acquire   acquire
                                                                                                                                                              acquireaaahomogenoushomogenous
                                                                                                                                                                                     homogenousphenotype            phenotype
                                                                                                                                                                                                                 phenotype                    CD90+,
                                                                                                                                                                                                                                             CD90+,
                                                                                                                                                                                                                                                  CD90+,           CD73+,
                                                                                                                                                                                                                                                                 CD73+, CD73+,
              cells in
            cells          in patients
                                 patients
                                  patients suffering  sufferingfrom
                                                      suffering               from
                                                                           from         orthopedic
                                                                                             orthopedic
                                                                                          orthopedic                       conditionsCD105+,
                                                                                                                     conditions
                                                                                                                      conditions               CD105+, CD45—,        CD45—, CD34—      CD34—during      during
                                                                                                                                                                                                         during in         ininvitro vitroculture,
                                                                                                                                                                                                                                    vitro           culture,
                                                                                                                                                                                                                                                  culture,            initial
                                                                                                                                                                                                                                                                           initial
                                                                                                                                                                                                                                                                       initial
            ssuch
             suchuch as    as bone
                           as     bone
                                  bone and    andcartilage
                                              and         cartilage
                                                         cartilage           defects,
                                                                                  defects,
                                                                               defects,           osteoarthritis,
                                                                                                      osteoarthritis,
                                                                                                   osteoarthritis,                             expression levels
                                                                                                                                               expression
                                                                                                                                    soft softexpression
                                                                                                                                    soft                                levels
                                                                                                                                                                         levelsinin    inthe
                                                                                                                                                                                           the
                                                                                                                                                                                            thefreshly
                                                                                                                                                                                                     freshlyisolated
                                                                                                                                                                                                   freshly              isolated
                                                                                                                                                                                                                     isolated               SVF
                                                                                                                                                                                                                                            SVF SVF     are
                                                                                                                                                                                                                                                        areare  low
                                                                                                                                                                                                                                                                 lowlow    [22,
                                                                                                                                                                                                                                                                           [22, [22,
             aand
              andnd hard-tissue
                         hard-tissue
                          hard -tissue defects,       defects,cardiovascular
                                                    defects,             cardiovascular
                                                                       cardiovascular                      disorders,
                                                                                                                   disorders,
                                                                                                            disorders,                         23]. They
                                                                                                                                   skin skin23].
                                                                                                                                   skin                 They have
                                                                                                                                                        They           haveself
                                                                                                                                                                      have       self-renewal
                                                                                                                                                                                  self-renewal
                                                                                                                                                                                         -renewal potency      potency
                                                                                                                                                                                                                   potencyand           and and    ability
                                                                                                                                                                                                                                                  ability
                                                                                                                                                                                                                                                      ability       to to
                                                                                                                                                                                                                                                                   to      givegive
                                                                                                                                                                                                                                                                          give
           aand
            and  nd woundwound
                          wound defects,   defects,and
                                          defects,              andauto-immune
                                                               and         auto-immune
                                                                         auto      -immune disorders             disorders
                                                                                                            disorders              havehaverrise
                                                                                                                                 have          rise
                                                                                                                                                 ise toto
                                                                                                                                                       to at  atatleast
                                                                                                                                                                     leastadipogenic,
                                                                                                                                                                    least       adipogenic,osteogenic,
                                                                                                                                                                               adipogenic,                osteogenic,
                                                                                                                                                                                                             osteogenic,                 and
                                                                                                                                                                                                                                         and  and   chondrogenic
                                                                                                                                                                                                                                                    chondrogenic
                                                                                                                                                                                                                                                         chondrogenic
             bbeen
              beeneen documented
                            documented
                            documented with                 withsignificant
                                                          with          significant
                                                                      significant                beneficial
                                                                                                 beneficial
                                                                                                      beneficial           use
                                                                                                                           useuse   andand llineages.
                                                                                                                                    and        lineages.            Furthermore,
                                                                                                                                                ineages, Furthermore,Furthermore,                  there
                                                                                                                                                                                                  there there  isis evidence
                                                                                                                                                                                                                      evidence
                                                                                                                                                                                                                      is evidence               thatthat
                                                                                                                                                                                                                                                that      thesethese
                                                                                                                                                                                                                                                          these           cells cells
                                                                                                                                                                                                                                                                          cells
           iimprovements
             improvements
                mprovements as                  asasreported
                                                       reported
                                                         reported          in in
                                                                           in    some
                                                                                  some some    of
                                                                                                of of the
                                                                                                      thethe    clinical
                                                                                                                      clinical
                                                                                                                 clinical        trials        can generate
                                                                                                                                               can
                                                                                                                                 trials trialscan      generateaavariety
                                                                                                                                                       generate                   varietyof
                                                                                                                                                                                variety          of ofother other
                                                                                                                                                                                                         other        cell
                                                                                                                                                                                                                       cellcell    ty pes
                                                                                                                                                                                                                                  types types     including
                                                                                                                                                                                                                                                  including
                                                                                                                                                                                                                                                        including          car- car-
                                                                                                                                                                                                                                                                           car-
       [[8-13], 8-13], Drs.   Drs.
                               Drs. BermanBerman
                                          Berman and           andLander
                                                              and       Lander
                                                                      Lander           have
                                                                                        havehave   recently
                                                                                                         recently
                                                                                                    recently            published
                                                                                                                        published              diomyocytes [24].
                                                                                                                                               diomyocytes
                                                                                                                               publisheddiomyocytes                           [24].
                                                                                                                                                                               [24]. DespiteDespitesome
                                                                                                                                                                                           Despite               somecontroversy,
                                                                                                                                                                                                              some                controversy,
                                                                                                                                                                                                                                  controversy,studies               studies
                                                                                                                                                                                                                                                                       studies
           ttheir
              their
                 heir safetysafetyand
                           safety         andclinical
                                         and          clinicalassessment
                                                   clinical             assessment
                                                                     assessment                 data
                                                                                                data  data   gathered
                                                                                                                   gathered
                                                                                                             gathered            fromfromssuggest
                                                                                                                                 from          suggest
                                                                                                                                                 uggest that     that
                                                                                                                                                                  thatclassical
                                                                                                                                                                            classicalCD34+
                                                                                                                                                                           classical            CD34+ADSCs,      ADSCs,
                                                                                                                                                                                                                   ADSCs,also            alsoalsopericytes
                                                                                                                                                                                                                                                    pericytes
                                                                                                                                                                                                                                                        pericytes           and
                                                                                                                                                                                                                                                                            and and
           aa large large
                    large numbernumberof
                               number             ofofpatients
                                                           patients
                                                         patients          (close
                                                                           (close
                                                                                (close     to
                                                                                           to to  1500)
                                                                                                 1500)1500)       with
                                                                                                                 with with   various
                                                                                                                            various            HSC-progenitors can
                                                                                                                                               HSC-progenitors
                                                                                                                                 various HSC-progenitors                               cancangive  giverise
                                                                                                                                                                                                give       rise
                                                                                                                                                                                                              rise    toto
                                                                                                                                                                                                                      to     ADE-MSCs
                                                                                                                                                                                                                                   ADE-MSCs
                                                                                                                                                                                                                              ADE-MSCs                        and
                                                                                                                                                                                                                                                              and    and  con-con-
                                                                                                                                                                                                                                                                          con-
              medical
              medical
              medical conditions  conditions
                                   conditionsusing            usingboth
                                                           using           bothIV
                                                                        both        IVIV    and
                                                                                             and and    regional
                                                                                                      regional
                                                                                                             regional            deploy- vey
                                                                                                                            deploy-
                                                                                                                            deploy-           vey multipotency
                                                                                                                                                       multipotency
                                                                                                                                                       multipotency                   [25,
                                                                                                                                                                                        [25,26].
                                                                                                                                                                                      [25,      26],
                                                                                                                                                                                                   26],The The
                                                                                                                                                                                                             Thecause    causeof
                                                                                                                                                                                                                      cause             ofofcontradiction
                                                                                                                                                                                                                                               contradiction
                                                                                                                                                                                                                                                  contradiction                 is is
                                                                                                                                                                                                                                                                                is
              ments
              ments
              ments of        of SVF
                             of      SVF[14].
                                     SVF      [14].
                                                [14].Their  Their
                                                              Theirdata  data
                                                                            datashowed   showed
                                                                                     showed              both
                                                                                                         both both    safety
                                                                                                                           safety
                                                                                                                      safety        and        believed toto
                                                                                                                                               believed
                                                                                                                                    andand believed                to bebe
                                                                                                                                                                         bedue due
                                                                                                                                                                               dueto    totothe
                                                                                                                                                                                             the
                                                                                                                                                                                               thedifferences
                                                                                                                                                                                                         differences
                                                                                                                                                                                                      differences                 ininin  isolation
                                                                                                                                                                                                                                           isolation
                                                                                                                                                                                                                                               isolation        methods
                                                                                                                                                                                                                                                                methods
                                                                                                                                                                                                                                                                      methods
           aa good  good
                    good clinical
                                clinical
                                clinical         outcome
                                                  outcomeusing
                                                 outcome                usingaa aclosed
                                                                       using                 closedsterile
                                                                                           closed           sterile
                                                                                                               sterile          surgical as
                                                                                                                            surgical
                                                                                                                           surgical            as well
                                                                                                                                                    well asas   aspost
                                                                                                                                                                     post-culture
                                                                                                                                                                      post-culture             conditions
                                                                                                                                                                             -culture conditions   conditions            [27].
                                                                                                                                                                                                                         [27]. [27].
          llipotransfer
           lipotransfer
                ipotransfer              procedure.
                                           procedure.
                                         procedure.               SVF
                                                                  SVF SVF    can
                                                                             cancan    be
                                                                                       be be  freshly
                                                                                              freshly
                                                                                                    freshly     isolated
                                                                                                                isolated
                                                                                                                      isolated   from
                                                                                                                                  from   from Although
                                                                                                                                                   Although
                                                                                                                                                   Although there          thereisisisstill
                                                                                                                                                                          there             still
                                                                                                                                                                                              stillno no noclear
                                                                                                                                                                                                             clear
                                                                                                                                                                                                                clear      consensus
                                                                                                                                                                                                                            consensus
                                                                                                                                                                                                                                 consensus             on
                                                                                                                                                                                                                                                        onon   the
                                                                                                                                                                                                                                                                thethe    ben-ben-
                                                                                                                                                                                                                                                                          ben-
          stroma lying
          stroma
          stroma               lyingwithin
                              lying         withinadipose
                                          within             adiposetissue
                                                          adipose               tissue
                                                                            tissue         andand
                                                                                          and        blood
                                                                                                    blood blood     vessels,
                                                                                                                   vessels,
                                                                                                                         vessels,   andand efit
                                                                                                                                    and        efit ofof culture
                                                                                                                                                             culture
                                                                                                                                                             cultureexpanded   expandedADE-MSCs
                                                                                                                                                                              expanded                  ADE-MSCs
                                                                                                                                                                                                    ADE-MSCs                        over
                                                                                                                                                                                                                                   over over    freshly
                                                                                                                                                                                                                                                freshly
                                                                                                                                                                                                                                                     freshly      isolated
                                                                                                                                                                                                                                                                  isolated
                                                                                                                                                                                                                                                                         isolated
           clinically used
           clinically
          clinically                used
                                     usedas   as
                                               asautologous
                                                     autologous
                                                      autologouscells         cells
                                                                                 cells    without
                                                                                            without
                                                                                        without             further
                                                                                                             further
                                                                                                                  further    in   vitro
                                                                                                                             in vitro         SVFs,additional
                                                                                                                                  in vitroSVFs,              additional
                                                                                                                                                              additionalinininvitro        vitro
                                                                                                                                                                                             vitro    manipulation
                                                                                                                                                                                                       manipulation
                                                                                                                                                                                                          manipulation                    steps
                                                                                                                                                                                                                                           steps steps used
                                                                                                                                                                                                                                                        used  used   to
                                                                                                                                                                                                                                                                     to cre-
                                                                                                                                                                                                                                                                           cre-
                                                                                                                                                                                                                                                                             to cre-
            manipulation
            manipulation
             manipulation                   ononthethethesame
                                                           samesame    day
                                                                       day day   that
                                                                                 that that the
                                                                                           thethe   adipose
                                                                                                    adiposeadipose     tissuetissue
                                                                                                                       tissue       was wasate
                                                                                                                                    was        ate extensive
                                                                                                                                               ate    extensivenumbers
                                                                                                                                                      extensive              numbers
                                                                                                                                                                              numbersof                  ADE-MSCs
                                                                                                                                                                                                 ofofADE-MSCs
                                                                                                                                                                                                           ADE-MSCs                     ininin autologous
                                                                                                                                                                                                                                               autologous
                                                                                                                                                                                                                                                    autologous              set-
                                                                                                                                                                                                                                                                            set-set-
           collected.
           collected.
          collected.                                                                                                                           ting are
                                                                                                                                               ting
                                                                                                                                              ting        arecostly,
                                                                                                                                                         are       costly,require
                                                                                                                                                                   costly,         requireregulatory
                                                                                                                                                                                  require            regulatory
                                                                                                                                                                                                         regulatory               approval,
                                                                                                                                                                                                                                 approval,
                                                                                                                                                                                                                                        approval,          and and
                                                                                                                                                                                                                                                          and          couldcould
                                                                                                                                                                                                                                                                      could
                   IIn
                    In
                     n contrast
                         contrastto
                         contrast          totothe
                                                thethehematopoietic
                                                           hematopoietic
                                                         hematopoietic                   stem
                                                                                           stemstem   cell's
                                                                                                       cell'scell's(HSC)
                                                                                                                   (HSC)  (HSC)   biol- biol- llead
                                                                                                                                  biol-        lead
                                                                                                                                                ead to  toto contamination
                                                                                                                                                               contamination
                                                                                                                                                                contaminationand                andand               -differentiation
                                                                                                                                                                                                          early-differentiation
                                                                                                                                                                                                             early-differentiation
                                                                                                                                                                                                          early                                              problems
                                                                                                                                                                                                                                                             problems problems
           ogy, where
          ogy,           where the
                         where          the
                                         thehierarchy
                                                 hierarchyof
                                                hierarchy             ofofdifferentiation
                                                                                differentiation
                                                                             differentiation                    is    well
                                                                                                                is well
                                                                                                                      is well                  diminishing therapeutic
                                                                                                                                               diminishing
                                                                                                                                     estab- diminishing
                                                                                                                                estab-
                                                                                                                                estab-                                    therapeutic
                                                                                                                                                                            therapeutic             potency.
                                                                                                                                                                                                         potency.
                                                                                                                                                                                                    potency.              AsAs      such,
                                                                                                                                                                                                                                    such,  such,   the
                                                                                                                                                                                                                                                   thethe  success
                                                                                                                                                                                                                                                           success success     of of
                                                                                                                                                                                                                                                                               of
          lished, the
          lished,
         lished,              the
                               the complex
                                        complexnature
                                        complex                natureof
                                                              nature         ofofstromal
                                                                                    stromal
                                                                                       stromal                stem/progenitorSVF
                                                                                                        stem/progenitor
                                                                                                       stem/progenitor                        SVF therapy  therapy
                                                                                                                                                           therapyinininclinical     clinicalsettings
                                                                                                                                                                                  clinical           settings
                                                                                                                                                                                                         settings        clearly
                                                                                                                                                                                                                         clearly
                                                                                                                                                                                                                               clearly        depends
                                                                                                                                                                                                                                               depends
                                                                                                                                                                                                                                                    depends         on
                                                                                                                                                                                                                                                                     on on   the
                                                                                                                                                                                                                                                                             thethe
           cells biology
          cells           biology remains   remains
                                            remainsawide-open   aawide-open
                                                                     wide-openvenue             venuefor
                                                                                              venue           forfor                           understanding of
                                                                                                                                               understanding
                                                                                                                          discovery. understanding
                                                                                                                       discovery.
                                                                                                                      discovery.                                                ofofthethethemechanisms
                                                                                                                                                                                                   mechanisms
                                                                                                                                                                                                mechanisms                        of of
                                                                                                                                                                                                                                 of        action
                                                                                                                                                                                                                                         actionaction      of ADSCs
                                                                                                                                                                                                                                                          of     ofADSCs ADSCs
          Therefore, new
          Therefore,
          Therefore,                    new
                                          newresearches
                                                   researches
                                                      researches              focus
                                                                             focusfocus     on
                                                                                             onon    thethe
                                                                                                     the            characteriza-aand
                                                                                                                 characteriza-
                                                                                                              characteriza-                   andnd other
                                                                                                                                                       othercellular
                                                                                                                                                       other           cellularcomponents
                                                                                                                                                                      cellular            components
                                                                                                                                                                                       components                   afterafter
                                                                                                                                                                                                                   after           infusion,
                                                                                                                                                                                                                                 infusion,
                                                                                                                                                                                                                                         infusion,        Using
                                                                                                                                                                                                                                                         Using   Using    SVF
                                                                                                                                                                                                                                                                          SVF    SVF
          tion of
          tion
          tion           of the
                         of    the stem/progenitor
                               the      stem/progenitor
                                        stem/progenitor                      and/or
                                                                                 and/or
                                                                              and/or         immature
                                                                                                   immature
                                                                                               immature               MSC-like
                                                                                                                        MSC       -like
                                                                                                                               MSC-like        cells rather
                                                                                                                                              cells       rather than
                                                                                                                                                          rather        than
                                                                                                                                                                          thanADSCs   ADSCsmay
                                                                                                                                                                                   ADSCs             may may   bring
                                                                                                                                                                                                               bring bring      more
                                                                                                                                                                                                                                more   more    significant
                                                                                                                                                                                                                                                     significant
                                                                                                                                                                                                                                               significant                ben-
                                                                                                                                                                                                                                                                          ben-ben-
          cell properties
         cell           properties
                         properties              and
                                                   andthe
                                                 and        thetheidentification
                                                                       identification
                                                                     identification                   of
                                                                                                       of of   the
                                                                                                               the the        microen-efits
                                                                                                                         microen-
                                                                                                                       microen-               efits and and
                                                                                                                                                        andhealing healing
                                                                                                                                                                   healingpotentialpotential
                                                                                                                                                                                     potentialbecause      because
                                                                                                                                                                                                        because             of of
                                                                                                                                                                                                                            of      thethe
                                                                                                                                                                                                                                    the      inclusion
                                                                                                                                                                                                                                              inclusion
                                                                                                                                                                                                                                                   inclusion         of het-
                                                                                                                                                                                                                                                                     of    het-
                                                                                                                                                                                                                                                                           of het-
         vironmental factors,
         vironmental
         vironmental                         factors,which
                                          factors,            which
                                                                 which       regulate
                                                                                 regulate
                                                                             regulate             them,
                                                                                                  them, them,     SVF   SVF   is              erogeneous cell
                                                                                                                                              erogeneous
                                                                                                                                    is veryerogeneous
                                                                                                                                   very
                                                                                                                              is very                                     celltytypes
                                                                                                                                                                         cell     types
                                                                                                                                                                                      pes and and
                                                                                                                                                                                                anddifferent
                                                                                                                                                                                                        different
                                                                                                                                                                                                           different         factors
                                                                                                                                                                                                                               factors
                                                                                                                                                                                                                                     factors      with
                                                                                                                                                                                                                                                  with  with paracrine
                                                                                                                                                                                                                                                             paracrine
                                                                                                                                                                                                                                                                     paracrine
           heterogeneous and
           heterogeneous
          heterogeneous                         and
                                                  andcontain  contain
                                                           contain           ADSCs
                                                                                 ADSCs
                                                                              ADSCs              and
                                                                                                 andand           hematopoieticeff
                                                                                                              hematopoietic
                                                                                                            hematopoietic                     effects
                                                                                                                                                    ects [28].[28]. RecentRecent
                                                                                                                                                                          Recentreview    review
                                                                                                                                                                                           reviewarticles articles
                                                                                                                                                                                                           articleshave      have
                                                                                                                                                                                                                                have        displayed
                                                                                                                                                                                                                                               displayed
                                                                                                                                                                                                                                           displayed               that
                                                                                                                                                                                                                                                                  that  that the
                                                                                                                                                                                                                                                                              thethe
           precursors, mature
           precursors,
          precursors,                     mature
                                         mature          vascular
                                                              vascular
                                                         vascular            endothelial
                                                                             endothelial
                                                                                   endothelial           and
                                                                                                         andand     progenitors
                                                                                                                    progenitors
                                                                                                                            progenitors       major
                                                                                                                                              major
                                                                                                                                               major mode     modeof
                                                                                                                                                             mode          ofofaction
                                                                                                                                                                                   actionfor
                                                                                                                                                                                 action         forforMSCs  MSCs
                                                                                                                                                                                                          MSCs           isis is thethe
                                                                                                                                                                                                                                 the        establishment
                                                                                                                                                                                                                                                 establishment
                                                                                                                                                                                                                                            establishment                      of of
                                                                                                                                                                                                                                                                               of
          cells, pericytes,
         cells,            pericytes, fifibroblasts,
                           pericytes,            fibroblasts,
                                                   broblasts,             granulocytes,
                                                                             granulocytes,
                                                                         granulocytes,                          monocyte/mac- aa regenerative
                                                                                                           monocyte/mac-
                                                                                                          monocyte/mac-                            regenerative
                                                                                                                                                   regenerative                 microenvironment
                                                                                                                                                                                  microenvironment
                                                                                                                                                                                microenvironment                              inin response
                                                                                                                                                                                                                                       in
                                                                                                                                                                                                                                       response
                                                                                                                                                                                                                                              response        to
                                                                                                                                                                                                                                                              to tissuetissue
                                                                                                                                                                                                                                                                        to tissue
           rophages, and
           rophages,
          rophages,                   andlymphocytes
                                     and       lymphocytes[15].
                                             lymphocytes                 [15~.         Characterization
                                                                              [15].Characterization
                                                                                          Characterization                   of     of SVFiinjury
                                                                                                                                   SVF
                                                                                                                               of SVF         injury
                                                                                                                                                njury [29,   [29,
                                                                                                                                                              [29,30].  30].When
                                                                                                                                                                       30].      Whendelivered
                                                                                                                                                                                When             deliveredby
                                                                                                                                                                                               delivered               byby   IV,
                                                                                                                                                                                                                               IV,IV,   SVF  SVF     cells
                                                                                                                                                                                                                                                     cells
                                                                                                                                                                                                                                                         cells   are
                                                                                                                                                                                                                                                                 areare    ableable
                                                                                                                                                                                                                                                                          able
         rrevealed
          revealed
                evealed the         the
                                     themajority
                                             majorityof
                                            majority             of ofthe
                                                                      thethe   cells
                                                                                cellscells  being
                                                                                                being
                                                                                             being           either
                                                                                                            either
                                                                                                                 either          positive tto
                                                                                                                            positive
                                                                                                                           positive             o recruit
                                                                                                                                                    recruitinto
                                                                                                                                                    recruit            intoareas
                                                                                                                                                                     into       areas
                                                                                                                                                                               areas       of
                                                                                                                                                                                            ofof  inflammation
                                                                                                                                                                                                 inflammation
                                                                                                                                                                                                     inflammation                     through
                                                                                                                                                                                                                                      throughthrough      the the
                                                                                                                                                                                                                                                          the        vascu-vascu-
                                                                                                                                                                                                                                                                    vascu-
          for CD45
          for
        for            CD45(also     (also
                                      (also knownknownas
                                                known                       leukocyte
                                                                  asasaaleukocyte
                                                                               leukocytecommon          common                 antigen) lar
                                                                                                                           antigen)
                                                                                                                           antigen)           lar system,
                                                                                                                                              lar    system.
                                                                                                                                                      system.They        Theyspecifically
                                                                                                                                                                       They        specifically
                                                                                                                                                                                      specifically           target
                                                                                                                                                                                                            targettarget    those
                                                                                                                                                                                                                              those those    areas.
                                                                                                                                                                                                                                              areas.
                                                                                                                                                                                                                                                   areas.  When
                                                                                                                                                                                                                                                             When   When     the
                                                                                                                                                                                                                                                                             the the
         or
         or
         or          CD34
                      CD34        which
                                    which
                                   which        is
                                                 is
                                                is    a
                                                      aa well-known
                                                           well-known
                                                         well-known                   stem
                                                                                    stemstem     cell
                                                                                                  cell
                                                                                                     cell   marker
                                                                                                            marker
                                                                                                                marker      in
                                                                                                                             in   both
                                                                                                                                  in
                                                                                                                                  both  both  damaged
                                                                                                                                              damaged
                                                                                                                                              d   amaged           tissue
                                                                                                                                                                     tissue
                                                                                                                                                                   tissue       stimulate
                                                                                                                                                                                  stimulate
                                                                                                                                                                                stimulate              the
                                                                                                                                                                                                       thethe stem
                                                                                                                                                                                                              stem stem      cells,
                                                                                                                                                                                                                             cells,cells,   they
                                                                                                                                                                                                                                             they they start
                                                                                                                                                                                                                                                        start start secret-
                                                                                                                                                                                                                                                                    secret- secret-
         hematopoietic and
         hematopoietic
         hematopoietic                         and        endothelial
                                                 andendothelial
                                                            endothelial              lineages.
                                                                                          lineages.
                                                                                    lineages,               For
                                                                                                             For  For more
                                                                                                                      more  more  spe-        ing an
                                                                                                                                   spe- spe-ing       an
                                                                                                                                                      an array
                                                                                                                                                             array
                                                                                                                                                              arrayof     ofofgrowth,
                                                                                                                                                                               growth,
                                                                                                                                                                                  growth,         anti-apoptotic,
                                                                                                                                                                                                      anti-apoptotic,
                                                                                                                                                                                                 anti-apoptotic,                        anti-inflammatory
                                                                                                                                                                                                                                        anti-inflammatory
                                                                                                                                                                                                                                                anti-inflammatory
         cific cell
         cific           cell characterization,
                                  characterization, acombination
                                  characterization,                    a acombination
                                                                               combination               of of
                                                                                                         of     markers
                                                                                                                markers
                                                                                                                      markers     suchsuchaand
                                                                                                                                  such        andnd angiogenic
                                                                                                                                                       angiogenicfactors,
                                                                                                                                                       angiogenic                  factors,and
                                                                                                                                                                                 factors,           andand   possibly
                                                                                                                                                                                                                  possibly
                                                                                                                                                                                                              possibly                 differentiating
                                                                                                                                                                                                                                      differentiating
                                                                                                                                                                                                                                            differentiating               into
                                                                                                                                                                                                                                                                           intointo
         as
         as          CD31
                     CD31          (endothelial
                                    (endothelial
                                   (endothelial                marker)
                                                               marker)
                                                                 marker)          and
                                                                                   and and   CD146
                                                                                            CD146 CD146         (perivascular
                                                                                                               (perivascular
                                                                                                                     (perivascular            tissue
                                                                                                                                              tissue
                                                                                                                                              t issue       cells
                                                                                                                                                            cells
                                                                                                                                                            cells     [31].
                                                                                                                                                                       [31].
                                                                                                                                                                       [31].
          marker)
          marker)
          marker) is             is isnecessary
                                        necessaryto
                                       necessary              totoassess
                                                                      assess
                                                                   assess         cell
                                                                                  cellcell identity
                                                                                            identity
                                                                                                identity       and
                                                                                                                and  and their
                                                                                                                         their      fre-
                                                                                                                                their              Previous research
                                                                                                                                                   Previous
                                                                                                                                    fre-fre- Previous                  research
                                                                                                                                                                        researchhas          hashighlighted
                                                                                                                                                                                           has          highlighted
                                                                                                                                                                                                    highlighted                  the
                                                                                                                                                                                                                                 thethe     difficulty
                                                                                                                                                                                                                                                  difficulty
                                                                                                                                                                                                                                            difficulty             of
                                                                                                                                                                                                                                                                   of con-con-
                                                                                                                                                                                                                                                                          of con-
         quency [16,
         quency
         quency               [16,
                                [16, 17]. 17]. These
                                         17],      These
                                                   Thesestudies   studies
                                                                   studiesalso     also
                                                                                     alsorevealed
                                                                                             revealed
                                                                                                revealed           that
                                                                                                                   thatthat      CD34+ cluding
                                                                                                                             CD34+
                                                                                                                            CD34+             cluding the
                                                                                                                                              cluding            the
                                                                                                                                                                  thetherapeutic
                                                                                                                                                                          therapeutic
                                                                                                                                                                         therapeutic                potential
                                                                                                                                                                                                   potential
                                                                                                                                                                                                        potential         for for
                                                                                                                                                                                                                          for              given
                                                                                                                                                                                                                                     aa given
                                                                                                                                                                                                                                            a given      application
                                                                                                                                                                                                                                                         application
                                                                                                                                                                                                                                                                application
         cells displaying
        cells             displaying
                          displaying               characteristics
                                                     characteristics
                                                   characteristics                    similar
                                                                                       similar
                                                                                            similar      toto to  MSC
                                                                                                                 MSC   MSC      domi-
                                                                                                                               domi- domi- by by justjust
                                                                                                                                                     just lookinglookingat
                                                                                                                                                                 looking           atatSVF's
                                                                                                                                                                                          SVF's          heterogeneity,
                                                                                                                                                                                          SVF'sheterogeneity,
                                                                                                                                                                                                           heterogeneity,                      yield,yield,
                                                                                                                                                                                                                                                yield,         isolation
                                                                                                                                                                                                                                                              isolation
                                                                                                                                                                                                                                                                     isolation
         nate the
         nate
         nate             thestem/progenitor
                          the       stem/progenitor
                                     stem/progenitor                    components.
                                                                              components.
                                                                           components.                       These
                                                                                                           These  These     ADSCs
                                                                                                                           ADSCs ADSCs method,method,
                                                                                                                                              method, and          andpatient's
                                                                                                                                                                  and        patient's
                                                                                                                                                                           patient's          characteristics.
                                                                                                                                                                                              characteristics.
                                                                                                                                                                                                  characteristics.                    Recently,
                                                                                                                                                                                                                                    Recently,Recently,      aa detailed
                                                                                                                                                                                                                                                                 detailed
                                                                                                                                                                                                                                                                      a detailed
        ssurround
         surround
                urround the           theouter
                                    the       outer
                                            outer       ring
                                                         ring ring  of of
                                                                   of   the
                                                                          thethe   vasculature
                                                                                  vasculature
                                                                                        vasculature            by     forming
                                                                                                                 by forming
                                                                                                                       by forming        a a  biomarker analysis
                                                                                                                                              biomarker
                                                                                                                                              biomarker                   analysis
                                                                                                                                                                       analysis            has
                                                                                                                                                                                          has has  been
                                                                                                                                                                                                   been been   proposed
                                                                                                                                                                                                                     proposed
                                                                                                                                                                                                               proposed                     as        clinical
                                                                                                                                                                                                                                            as aasclinical
                                                                                                                                                                                                                                                         a clinical       pre- pre-
                                                                                                                                                                                                                                                                          pre-
       ssupra-adventitial
        supra-adventitial
                upra-adventitial                   layer,
                                                       layer,
                                                    layer,        which
                                                                     which
                                                                 which           areare
                                                                                are      colonized
                                                                                               colonized
                                                                                        colonized                 on their
                                                                                                                 on     on
                                                                                                                         their     sur-
                                                                                                                                their         dictor, which
                                                                                                                                              dictor,
                                                                                                                                   sur-sur-dictor,              which
                                                                                                                                                                 whichwas        wasfound
                                                                                                                                                                               was           foundto
                                                                                                                                                                                           found           totobe  bebeinconclusive
                                                                                                                                                                                                                               inconclusive
                                                                                                                                                                                                                              inconclusive                       because
                                                                                                                                                                                                                                                              becausebecause
         faces by
       faces               by
                           by CD146+
                                  CD146+
                                  CD146+ pericytes     pericytes[18,
                                                      pericytes               [18,19].
                                                                            [18,       19].
                                                                                        19].The  The           CD34+CD31+ of
                                                                                                             CD34+CD31+
                                                                                                   TheCD34+CD31+                              of common
                                                                                                                                                     common
                                                                                                                                                      common phenotype        phenotype
                                                                                                                                                                              phenotype                   distribution
                                                                                                                                                                                                        distribution
                                                                                                                                                                                                           distribution                      among
                                                                                                                                                                                                                                            among among           distinct
                                                                                                                                                                                                                                                                distinctdistinct
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 86 of 132



        Kilincetal,ClinTransMed
        Kilinc  et al,
                et  al.Clin
                        ClinTrans
                             Trans Med
                                  Med (2018)7.5
                                          (2018)7:5
                                       (2018)7:5                                                                                                                                                         Page 3 ofof 20
                                                                                                                                                                                                         Page




           subpopulations
           s ubpopulations            [32],
                                      [32], As abundantly
                                                      abundantly addressed addressed in       in the
                                                                                                   the last
                                                                                                          last       following tests
                                                                                                                   following         tests were
                                                                                                                                            were administered
                                                                                                                                                    administered for   for each
                                                                                                                                                                           each specific       condi-
                                                                                                                                                                                  specific condi-
           ccouple
              ouple of of years,
                           years, therethere is  is a great
                                                        great needneed to   to evaluate,
                                                                                 evaluate, identify,
                                                                                                 identify,           tion: AQoL-4,
                                                                                                                     tion:                  cardiac status
                                                                                                                              AQoL-4, cardiac            status form,
                                                                                                                                                                  form, Minnesota
                                                                                                                                                                          Minnesota heart heart fail-
                                                                                                                                                                                                 fail-
           and      optimize the
            a nd optimize           the potential
                                             potential       factors
                                                              factors to     to provide
                                                                                   provide optimal optimal           ure
                                                                                                                     ure questionnaire,
                                                                                                                            questionnaire,       erectile
                                                                                                                                                 erectile hardness
                                                                                                                                                              hardness grading
                                                                                                                                                                          grading form
                                                                                                                                                                                     form EHGS,
                                                                                                                                                                                              EHGS,
           clinical response
          clinical      response in     in stem
                                             stem cell       treatment [33].
                                                      cell treatment            [33], Therefore,
                                                                               [33],     Therefore, in       in      Peyronie's bother
                                                                                                                   Peyronie's         bother score,
                                                                                                                                                 score, pelvic
                                                                                                                                                            pelvic urgency
                                                                                                                                                                     urgency frequency
                                                                                                                                                                                frequency form  form
          tthis    study, we particularly
             his study,            particularly looked  looked for   for the
                                                                           the potential
                                                                                  potential factors,
                                                                                                   factors,         aand     O'Leary -Sant form.
                                                                                                                       nd O'Leary-Sant            form. For  For Category
                                                                                                                                                                   Category 33 (Autoimmune
                                                                                                                                                                                  (Autoimmune
          which
           which may             determine
                       may determine                the
                                                     the best         therapeutic
                                                            best therapeutic                effect.
                                                                                             effect, We   We       ffunction),
                                                                                                                       unction), the       following tests
                                                                                                                                     the following        tests were
                                                                                                                                                                  were administered.
                                                                                                                                                                         administered: autoim-
                                                                                                                                                                                            autoim-
          evaluated the
         evaluated          the composition
                                  composition and         and clinical
                                                                  clinical efficacy
                                                                                 efficacy of   of freshly
                                                                                                    freshly          mune status
                                                                                                                               status form
                                                                                                                                        form andand AQoL-4.
                                                                                                                                                       AQoL-4.
         iisolated
             solated autologous
                         autologous           SVF cellscells fromfrom donors
                                                                           donors with    with various
                                                                                                   various
           medical conditions
          medical        conditions and      and tested
                                                    tested them them in   in further
                                                                               further analysis
                                                                                             analysis by    by         Adipose -tissue processing,
                                                                                                                       Adipose-tissue              processing,         isolation
                                                                                                                                                                       isolation of        SVF and
                                                                                                                                                                                       of SVF      andinjection
                                                                                                                                                                                                          injection
        cculture        expansion, We
              ulture expansion.                    followed 44
                                             Wefollowed             44 SVF-treated
                                                                          SVF-treated             patients
                                                                                                  patients             Stromal vascular
                                                                                                                       Stromal         vascular         fraction
                                                                                                                                                         fraction       cells
                                                                                                                                                                         cells were
                                                                                                                                                                                  were isolated
                                                                                                                                                                                             isolated following
                                                                                                                                                                                                            following
       who
        who receivedreceived different
                                    different        SVF-dose
                                                      SVF-dose with      with defined
                                                                                    defined combi- combi-              established protocols
                                                                                                                       established            protocols [14].    [14]. 50  50 cubic          centimeter
                                                                                                                                                                                 cubic centimeter                 (cc) of
                                                                                                                                                                                                                  (cc)    of
        nation, and
        nation,         and found
                                found that  that aa certain
                                                       certain combination
                                                                     combination of           of ADSCs
                                                                                                   ADSCs              aadipose
                                                                                                                        dipose tissuetissue was           collected into
                                                                                                                                                  was collected                       TP-101 syringe
                                                                                                                                                                          into aa TP-101           syringe (single (single
       tto   o HSC-progenitor
                 HSC-progenitor               cells
                                              cells could
                                                       could be   be correlated
                                                                         correlated         with
                                                                                             with over-over-           use sterile
                                                                                                                       use   sterile fat         processing
                                                                                                                                           fat processing            syringe) and
                                                                                                                                                                     syringe)       and condensed
                                                                                                                                                                                             condensed by             cen-
                                                                                                                                                                                                                 by cen-
       all       treatment efficacy.
        all treatment             efficacy.       To our
                                                  To    our knowledge,
                                                               knowledge, this        this isis the
                                                                                                  the first
                                                                                                        fi rst         trifugation atat 2800
                                                                                                                      trifugation                2800 rpm   rpm for for 3 min  min in  in the
                                                                                                                                                                                            the Time
                                                                                                                                                                                                   Time Machine
                                                                                                                                                                                                             Machine
       rreport
             eport to to reveal
                           reveal such such correlation
                                                 correlation         for
                                                                      for thethe effectiveness
                                                                                     effectiveness          of
                                                                                                            of        centrifuge. Good
                                                                                                                      centrifuge.            Good manufacturing
                                                                                                                                                        manufacturing              practices
                                                                                                                                                                                    practices (GMP)  (GMP) grade    grade
       a utologous
       autologous              treatment.
                               treatment, We
                               treatment,           Webelieve
                                                           believe these  these novel novel findings
                                                                                                 fi ndings            Collagenhe (Roche
                                                                                                                      Collagena~se              (Roche GMP       GMPgrade,                   Heidelberg,
                                                                                                                                                                               grade, Heidelberg,                    Ger-
                                                                                                                                                                                                                      Ger-
       will
        will pave  pave the
                          the wayway toto moremore effective
                                                       effective therapeutic
                                                                        therapeutic cell             prepa-
                                                                                             cell prepa-              many)         containing 12,5
                                                                                                                       many) containing                  12,5 Wunsch
                                                                                                                                                                  Wunsch units    units was was added
                                                                                                                                                                                                    added and    and thethe
        rations resulting
       rations         resulting       in
                                       in better
                                             better clinical         outcomes,
                                                       clinical outcomes,                                             lipoaspirate was
                                                                                                                      lipoaspirate           was placed
                                                                                                                                                      placed on    on aa Time
                                                                                                                                                                            Time Machine              shaker/incu-
                                                                                                                                                                                       Machine shaker/incu-
                                                                                                                      bator
                                                                                                                       bator in  in 37 °C   °C forfor 3030 minmin to  to enzymatically
                                                                                                                                                                          enzymatically             digest the
                                                                                                                                                                                                    digest       the col-
                                                                                                                                                                                                                       col-
          Methods
          Methods                                                                                                     lagen matrix
                                                                                                                      lagen       matrix in          order to
                                                                                                                                                in order        to procure
                                                                                                                                                                      procure the     the SVFSVF inside
                                                                                                                                                                                                     inside closed closed
          Study population
         Study      population and    and procedure
                                           procedure                                                                  Time Machine
                                                                                                                      Time        Machine syringes  syringes (TP-102(TP-102 syringe  syringe by    by MediKhan,
                                                                                                                                                                                                         MediI<han,
         Patients       applied to
                        applied
         Patients applied             to California
                                          California       stem cell
                                                           stem           treatment cent-
                                                                   cell treatment          cent-                      Los Angeles,
                                                                                                                      Los     Angeles, USA)      USA) inin the    the operating
                                                                                                                                                                         operating room.    room. Collagenase
                                                                                                                                                                                                        Collagenase
          ers (Cell
          ers   (Cell Surgical
                        Surgical Network)
                                       Network) and    and all
                                                            all participants
                                                                 participants signedsigned an   an                    from Roche
                                                                                                                     from       Roche is      is assayed
                                                                                                                                                   assayed in     in Wiinsch
                                                                                                                                                                       Wunsch units.
                                                                                                                                                                       Wunsch           units, One
                                                                                                                                                                                       units,      One (Collagen
                                                                                                                                                                                                           (Collagen
         IIRB-approved
            RB-approved consent   consent form.form. Liposuction
                                                         Liposuction        aspirates
                                                                            aspirates      were
                                                                                            were                      Degrading Units)
                                                                                                                      Degrading            Units) CDU  CDUcatalyzes
                                                                                                                                                                  catalyzes the           hydrolysis of 1 vrnol
                                                                                                                                                                                  the hydrolysis                     µmol
                                                                                                                                                                                                                     umol
         oobtained
             btained underunder local
                                    local anesthesia
                                            anesthesia       using
                                                               using an an IRB-approved
                                                                             IRB-approved                             of L-leucine
                                                                                                                      of   L-leucine           equivalentsfrom
                                                                                                                                               equivalents            from collagen
                                                                                                                                                                                collageninin 55 hh at       at 37  37 °C,
                                                                                                                                                                                                                        °G
          protocol      (International
          protocol (International            Cell      Surgical Society;
                                               Cell Surgical        Society; IRB#IRB# ICSS-
                                                                                          ICSS-                       pH 7.4
                                                                                                                      pH     7.4 and and 11 Wiinsch
                                                                                                                                                  Wunsch unit      unit ==—~ 1000    1000 CDU.  CDU. The   The Time  Time
         2016-024) from
        2016-024)          from donors
                                    donors as   as previously
                                                     previously      explained
                                                                     explained in   in details
                                                                                         details                      Machine'
                                                                                                                      Machine'~~ d (USA    (USA trade
                                                                                                                                           (USA        trade name
                                                                                                                                                       trade      name for
                                                                                                                                                                  name        for the
                                                                                                                                                                             for    the MediKhan
                                                                                                                                                                                   the      MediI<han Lipokit
                                                                                                                                                                                           MediKhan              Lipokit
       [[14].
            14], In
          [14],    In short,      patients received
                       short, patients         received locallocal anesthesia
                                                                      anesthesia      consist-
                                                                                       consist-                      ssystem—Los
                                                                                                                        ystem —Los Angeles,     Angeles, CA,    CA, USA;           510(k) approved
                                                                                                                                                                         USA; 510(I<)            approved for      for fat
                                                                                                                                                                                                                         fat
         ing of
         ing     of lidocaine
                    lidocaine       0.5%    with epinephrine,
                                    0.5% with         epinephrine. They           underwent
                                                                         They underwent                               grafting)
                                                                                                                      grafting)        isis a specialized
                                                                                                                                                specialized          closed       surgical processing
                                                                                                                                                                     closed surgical              processing          sys-
                                                                                                                                                                                                                       sys-
        lliposuction
           iposuction        procedure
                             procedure utilizing
                                             utilizing     2.5-3 mm
                                                           2.5-3     mmcannula.
                                                                           cannula.                                  tem for
                                                                                                                   tem        for isolating
                                                                                                                                     isolating         stromal vascular
                                                                                                                                                       stromal                         fraction,
                                                                                                                                                                       vascular fraction.
                                                                                                                                                                                       fraction,       It
                                                                                                                                                                                                       It combines
                                                                                                                                                                                                           combines
                                                                                                                     aa centrifuge
                                                                                                                          centrifuge           and incubator
                                                                                                                                               and     incubator          to
                                                                                                                                                                          to prepare
                                                                                                                                                                                prepare SVF     SVF in  in aa closed
                                                                                                                                                                                                                   closed
       Patient evaluation
       Patient evaluation                                                                                           ssystem.
                                                                                                                        ystem, The   The end  end product
                                                                                                                                                      product of      of 5-10
                                                                                                                                                                           5-10 ml     mlSVFSVF was  was collected
                                                                                                                                                                                                            collected
          To assess
         To                 subjective
               assess subjective              outcomes,
                                              outcomes, standard                     questionnaires
                                                                  standard questionnaires                             using aa sterile
                                                                                                                      using         sterile 20 ml Luer              Lock syringe
                                                                                                                                                            Luer Lock          syringe (.Sigma
                                                                                                                                                                                            (Sigma-Aldrich,
                                                                                                                                                                                                        -Aldrich, St      St
         aand
           nd evaluation
                  evaluation           system
                                       system for            follow-ups
                                                     for follow-ups                were
                                                                                     were utilized.
                                                                                               utilized.             Louis, MO,
                                                                                                                   Louis,         MO, USA).  USA). The   The patient's
                                                                                                                                                                 patient's SVF  SVF isisthen  then injected
                                                                                                                                                                                                     injected back   back
         Details about
         Details       about which
                                 which questionnaires
                                            questionnaires              were
                                                                        were used  used werewere pub- pub-         iinto
                                                                                                                       nto their
                                                                                                                               their body, body, either
                                                                                                                                                      either directly
                                                                                                                                                                   directly       into
                                                                                                                                                                                  into the  the inflamed
                                                                                                                                                                                                   inflamed area      area
        lished        previously
         lished previously               [14]. Data
                                         [14].      Data werewere collected
                                                                         collected         via
                                                                                            via e-mail
                                                                                                  e-mail          ((such
                                                                                                                       such as    as the
                                                                                                                                       the knee
                                                                                                                                              knee or    or hip
                                                                                                                                                              hip joint)
                                                                                                                                                                     joint) or   or into
                                                                                                                                                                                      into the the bloodstream,
                                                                                                                                                                                                     bloodstream,
         and     telephone and
         and telephone              and entered
                                           entered into                customized TrackVia
                                                          into aacustomized                   Tracl<Via            via
                                                                                                                   via an   an intravenous
                                                                                                                                   intravenous             injection.
                                                                                                                                                           injection.        SVF deployments
                                                                                                                                                                                       deployments            inin most
                                                                                                                                                                                                                     most
           Denver, Colorado)
      ((Denver,           Colorado) database.
                          Colorado)          database. All
                                             database.          All
                                                                All responses
                                                                        responses were
                                                                        responses            were vol- vol-        orthopedic cases
                                                                                                                   orthopedic               cases werewere I.V I.V andand intra-articular
                                                                                                                                                                              intra-articular [14].   [14],
         untary
          untary and   and patients
                                patients      did
                                               did not not receive
                                                               receive compensation
                                                                              compensation                 to
                                                                                                           to
         participate.
         p articipate.         To assess
                               To    assess the         potential
                                                 the potential           benefit
                                                                          benefit of    of the
                                                                                             the treat-
                                                                                                    treat-                  analysis
                                                                                                                     Flow analysis
                                                                                                                    Flow
         ment,
         ment, aabenefitbenefit index index by   by grading
                                                       grading the    the improvements
                                                                             improvements                on
                                                                                                         on         IImmunophenotyping,
                                                                                                                      mmunophenotyping,                 cell count
                                                                                                                                                       cell    count andand cell
                                                                                                                                                                               cell viability
                                                                                                                                                                                       viability      of
                                                                                                                                                                                                      of
        aa scale
            scale 1-5  1-5 based
                               based on  on thethe patient          reports was
                                                      patient reports               was generated.
                                                                                            generated.             ffreshly     isolated SVFs
                                                                                                                      reshly isolated        SVFs werewere performed
                                                                                                                                                              performed by    by flow       cytome-
                                                                                                                                                                                   fl ow cytome-
        Each of
        Each       of these
                         these numbers
                                    numbers was      was assigned
                                                             assigned by        by the        principal
                                                                                      the principal                 try on aa 4-color
                                                                                                                    try          4-color FACSCalibur
                                                                                                                                             FACSCalibur flow     fl ow cytometer
                                                                                                                                                                         cytometer (Becton—
                                                                                                                                                                                          (Becton —
        investigators
        i nvestigators          based
                                based on   on review
                                                 review of   of the
                                                                  the following
                                                                          following subjective
                                                                                            subjective              Dickinson). Removal
                                                                                                                    Dickinson).       Removal of     of erythrocytes
                                                                                                                                                         erythrocytes was   was carried
                                                                                                                                                                                   carried out   out by
                                                                                                                                                                                                      by
        outcomes
        outcomes tests     tests for
                                   for each
                                         each condition.
                                                  condition.        For     category#1 (ortho-
                                                                     For category#1              (ortho-            using
                                                                                                                    using RBC RBClysis
                                                                                                                                     lysis    buffer (GIBCO).
                                                                                                                                     lysis buffer      (GIBCO). The    The following
                                                                                                                                                                             following
                                                                                                                                                                              following mono-   mono-
                                                                                                                                                                                                mono-
        pedic
        pedic conditions),
                   conditions),          the
                                         the following
                                                following tests   tests werewere administered
                                                                                       administered                 clonal antibodies
                                                                                                                    clonal    antibodies       (MAbs) conjugated
                                                                                                                                               (MAbs)       conjugated      to   various fluoro-
                                                                                                                                                                            to various         fl uoro-
       ttoo patients:
             patients: Visual Visual analog
                                         analog pain pain scale
                                                             scale plus,plus, kneeknee injury
                                                                                            injury and and          chromes were
                                                                                                                   chromes         were used
                                                                                                                                           used in in single
                                                                                                                                                       single cell
                                                                                                                                                                 cell suspensions
                                                                                                                                                                       suspensions         of
                                                                                                                                                                                            of SVFs:
                                                                                                                                                                                                  SVFs:
        osteoarthritis outcome
        osteoarthritis           outcome score,  score, WOMAC
                                                            WOMAC             Score,
                                                                               Score, Hip          injury
                                                                                            Hip injury             CD45 (clone
                                                                                                                   CD45       (clone HI30),
                                                                                                                                         HI30), CD34 (clone   (clone 8G12),
                                                                                                                                                                        8G12), CD90 CD90 (clone (clone
        and
        a nd osteoarthritis
                 osteoarthritis          outcome
                                          outcome score,
                                         outcome           score, disability
                                                          score,       disability
                                                                       disability        arm
                                                                                          arm shoul-
                                                                                         arm      shoul-           5E10), CD31 (clone
                                                                                                                   5E10),                (clone WM59), CD73 (clone                   AD2), CD14
                                                                                                                                                                          (clone AD2),
        der hand
        der     hand score,
                          score, footfoot andand ankle                               questionnaire,
                                                                outcomes questionnaire,
                                                      ankle outcomes                                              ((clone
                                                                                                                      clone M5E2),
                                                                                                                              M5E2), CD206 (clone     (clone 19.2),
                                                                                                                                                                19.2), CD105 (clone  (clone SN6), SN6),
        oswestry back
       oswestry           back questionnaire,
                                    questionnaire,           neck
                                                              neck disability
                                                                         disability       index.
                                                                                           index. For   For        CD44 (clone
                                                                                                                   CD44       (clone L178),L178), CD66b
                                                                                                                                                      CD66b (GIOF5),
                                                                                                                                                                  (G10F5), CD235aCD235a (GA-      (GA-
        category #2
       category         #2 (organ
                               (organ and and tissue        dysfunction
                                                  tissue dysfunction                including neu-
                                                                                    including         neu-                (HIR2)), CD3
                                                                                                                   R2 (HIR2)),         CD3 (clone
                                                                                                                                                (clone HIT3a),
                                                                                                                                                          HIT3a), CD19          (clone HIB19),
                                                                                                                                                                       CD19 (clone           HIB19),
        rologic disease,
       rologic                      cardiac disease
                      disease, cardiac            disease and          urologic disease),
                                                               and urologic             disease), the   the        CD56
                                                                                                                   CD56 (clone
                                                                                                                   CD56        (clone B159).
                                                                                                                              (clone       B159). All
                                                                                                                                           B159).            antibodies
                                                                                                                                                             antibodies
                                                                                                                                                       All antibodies
                                                                                                                                                      All                    were       purchased
                                                                                                                                                                              were purchased
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 87 of 132



          KIIlncetalClinTransMed
          Kilinc et  atClin
                 et at  ClinTrans
                              Trans   (2018)7:5
                                    Med
                                  Med          7:5 7:5
                                          (2018)
                                       (2018)                                                                                                                                                                      Page
                                                                                                                                                                                                                   Page 44 of
                                                                                                                                                                                                                           of 20
                                                                                                                                                                                                                              20




           from BD
         from       BD Biosciences,
                           Biosciences,       except the
                                             except         anti -human CD105
                                                      the anti-human            CD105                                         Cell
                                                                                                                              Cell sorting
                                                                                                                                         sorting
        ((clone      SN6), which
            clone SN6),          which was
                                         was purchased
                                               purchased from
                                                            from e-biosciences,
                                                                    e-biosciences,                                             Cells were
                                                                                                                              Cells         were processed
                                                                                                                                                     processed and       and incubated
                                                                                                                                                                                 incubated with      with the the following
                                                                                                                                                                                                                      following
          aand
             nd staining
                  staining       was
                                  was performed
                                        performed     according
                                                       according       to
                                                                       to standard
                                                                             standard                                         aantibodies,
                                                                                                                                 ntibodies,          CD45,
                                                                                                                                                     CD45, CD235a,CD235a, CD34,     CD34, CD31 and                  CD146, as
                                                                                                                                                                                                            and CD146,               as
           staining protocol
         staining       protocol as   as described
                                         described before
                                                      before [34],
                                                                [34].
                                                                [34]. Cell
                                                                         Cell viabil-
                                                                                viabil-                                        described above.
                                                                                                                              described            above. The   The viability
                                                                                                                                                                         viability dye    dye PI PI waswas added
                                                                                                                                                                                                               added before before
           ity was
         ity    was verified
                        verified    by
                                     by 7-amino-actinomycin
                                         7-amino-actinomycin           DD(7-AAD)
                                                                            (7-AAD)                                          ssorting
                                                                                                                                 orting for    for exclusion
                                                                                                                                                     exclusion           of dead
                                                                                                                                                                         of   dead and   and apoptotic
                                                                                                                                                                                                 apoptotic cells.    cells. CellCell
         oorr Propidium
               Propidium Iodide  Iodide (PI)
                                          (PI) and
                                                and Annexin-V
                                                     Annexin-V staining
                                                                      staining (BD (BD                                      ssorting
                                                                                                                                 orting was    was performed
                                                                                                                                                     performed using      using on  on aa FACSAria
                                                                                                                                                                                            FACSAria III        III cell
                                                                                                                                                                                                                     cell sorter
                                                                                                                                                                                                                             sorter
          Biosciences).
         Biosciences).                                                                                                 ((BD              Biosciences)equipped
                                                                                                                                BD Biosciences)                  equipped with     with aa class
                                                                                                                                                                                               class II biosafety
                                                                                                                                                                                                            biosafety         cabi-
                                                                                                                                                                                                                              cabi-
                                                                                                                              net.      Four-way sorting
                                                                                                                              net. Four-way               sorting was   was performed
                                                                                                                                                                                performed at            10,000 -to -20,000
                                                                                                                                                                                                    at 10,000-to-20,000
              Culture
              Culture of    of SVF
                                SVF                                                                                         eevents
                                                                                                                                 vents per    per minute.
                                                                                                                                                     minute. Sorted Sorted populations
                                                                                                                                                                                  populations           were
                                                                                                                                                                                                        were placed
                                                                                                                                                                                                                  placed into   into
              A portion
                    portion of    of freshly
                                       freshly isolated
                                                      isolated        SVF
                                                                      SVF cells cells was          plated inin aa flflat
                                                                                           was plated                             at bottom
                                                                                                                                        bottom 48-well48 -well plates plates coated            either with
                                                                                                                                                                                   coated either            with fibronec-
                                                                                                                                                                                                                      fi bronec-
              CELLstart CTS (Gibco)-coated
             CELLstart                     (Gibco)-coated plate          plate with with culture
                                                                                             culture media.media. tin         tin (Millipore)
                                                                                                                                      (Millipore)
                                                                                                                                      (Millipore)or         or
                                                                                                                                                             orCELLstart
                                                                                                                                                                 CELLstartCTS
                                                                                                                                                                CELLstart                      (Gibco).DMEM
                                                                                                                                                                                      CTS(Gibco).
                                                                                                                                                                                             (Gibco).         DMEM
                                                                                                                                                                                                                 DMEM        +
                                                                                                                                                                                                                             + 5% 5%
              The serum
             The       serum-free          culture media
                                 -free culture             media was   was composed
                                                                                composed of              DMEM Stemulate
                                                                                                    of DMEM                  Stemulate culture     culture media media was   was usedused toto culture
                                                                                                                                                                                                   culture sortedsorted cells.cells.
        ((Invitrogen),
               Invitrogen),                   Stemulate (Cook
                                      5% Stemulate                 (Cook Regentec,
                                                                                Regentec, IN,       IN, USA),
                                                                                                            USA),           Viability
                                                                                                                            V     iability        was determined
                                                                                                                                                  was     determined by          by Trypan
                                                                                                                                                                                       Trypan blue    blue exclusion
                                                                                                                                                                                                               exclusion           on
                                                                                                                                                                                                                                   on
            1 xx G1utaMAX                  (Invitrogen), MEM
                       G1utaMAX (Invitrogen),                                     non -essential
                                                                     MEM non-essential                     amino day
                                                                                                           amino             day 5-7    5-7 post-culture.
                                                                                                                                               post -culture.
             aacids,
                cids, and and Pen/Strep
                                   Pen/Strep (Invitrogen).
                                                       (Invitrogen).            Stemulate isis aa GMP
                                                                                Stemulate                    GMP
              grade pooled
            grade        pooled human  human platelet  platelet      lysate,
                                                                     lysate, which which supports
                                                                                                supports the     the         Data and
                                                                                                                            Data         and statistical          analysis
                                                                                                                                                 statistical analysis
             expansion of
            expansion             of multiple
                                       multiple types    ty pes of  of cells       including
                                                                         cells including              MSCs. ItIt The
                                                                                                      MSCs.                  The data    data werewere analyzed
                                                                                                                                                            analyzed by      by comparing
                                                                                                                                                                                   comparing a "benefit   "benefit index"  index"
            hhasas essential
                      essential        growth factors
                                      growth          factors and   and otherother proteins
                                                                                         proteins such   such as    as      of the
                                                                                                                            of       the treatment
                                                                                                                                             treatment         to
                                                                                                                                                               to various
                                                                                                                                                                     various patientpatient factors
                                                                                                                                                                                                  factors such  such as    as age,
                                                                                                                                                                                                                                age,
             platelet-derived
            platelet       -derived         growth
                                            growth factors  factors (PDGF-AA,
                                                                         (PDGF-AA, PDGF-AB/       PDGF-AB/                  gender, body
                                                                                                                            gender,             body mass mass index index (BMI),(BMI), dosage,dosage, and     and routeroute of    of
            BB),
            BB), epidermal
                        epidermal growth   growth factor   factor (EGF),
                                                                      (EGF), vascular                 endothe- iinjection
                                                                                      vascular endothe-                         njection (further (further described
                                                                                                                                                                 described in       in the
                                                                                                                                                                                        the proceeding
                                                                                                                                                                                               proceeding sections). sections).
            lial
            lial growth
                      growth factor             (VEGF), basic
                                    factor (VEGF),                basic fibroblast
                                                                             fi broblast         growth
                                                                                                 growth fac-    fac-        Table 11 contains
                                                                                                                           Table               contains the    the rawraw benefit
                                                                                                                                                                              benefit indexindex numbers
                                                                                                                                                                                                       numbers for      for each
                                                                                                                                                                                                                              each
            tor (bFGF),
            tor      (bFGF), transforming
                                    transforming growth      growth factor factor beta  beta 11 (TGF-Bl),
                                                                                                   (TGF-B1), patient.        patient. The             ratios of
                                                                                                                                               The ratios              various cell
                                                                                                                                                                  of various                subtypes were
                                                                                                                                                                                     cell subtypes           were also  also cal-
                                                                                                                                                                                                                                cal-
          fifibrinogen,
                brinogen,            regulated upon
                                    regulated            upon activation,
                                                                    activation, normal     normal T -cell      -cell        culated, and
                                                                                                                            culated,
                                                                                                                           culated,                    compared toto the
                                                                                                                                                and compared                     the various
                                                                                                                                                                                        various patient             factors in
                                                                                                                                                                                                       patient factors              in
            expressed, and
           expressed,               and secreted
                                             secreted (RANTES), (RANTES), and            and chemokine
                                                                                                   chemokine                order to
                                                                                                                           order           to determine
                                                                                                                                                determine which,    which, if   if any,     factors were
                                                                                                                                                                                    any, factors                    correlated
                                                                                                                                                                                                          were correlated
           lligand
              igand 5 (CCLS),  (CCL5),
                                 (CCL5), C-X-C      C-X-C Motif     Motif Chemokine
                                                                                  Chemokine Ligand        Ligand           tto o treatment
                                                                                                                                    treatment efficacy.
                                                                                                                                                      efficacy.
            CXCL1/2/3 that
          CXCLl/2/3                  that are       necessary for
                                             are necessary                    cell growth
                                                                       for cell        growth and    and func-
                                                                                                             func-
            tions. Primary
          tions.         Primary cells  cells werewere cultured
                                                             cultured for   for 7-14
                                                                                   7-14 days days and and werewere          Results
                                                                                                                            Results
            defined as
           defined           as "Passage
                                  "Passage 0"        0" (PO).
                                                          (P0). The          medium was
                                                                    The medium                was replaced
                                                                                                       replaced             Eff ect of
                                                                                                                            Effect         of gender,
                                                                                                                                                gender, age,  age,clinical
                                                                                                                                                                       clinicalcondition
                                                                                                                                                                                    condition and   and route
                                                                                                                                                                                                            route
          eevery
               very 3 days, days,and
                            days,     and cellscells werewere passaged
                                                                  passaged every     every week week or         two of injection
                                                                                                           or two                   injection on    on the      clinical outcome
                                                                                                                                                         the clinical        outcome post-SVFpost-SVF treatmenttreatment
           when
           when 80% confluence    confluence was        was reached.
                                                                 reached. 11 x TrypLE
                                                                 reached,                 TrypLE ExpressExpress            Most
                                                                                                                           Most of         of thethe human
                                                                                                                                                        human clinical clinical studies              regarding
                                                                                                                                                                                      studies regarding                  implan-
                                                                                                                                                                                                                        implan-
       ((Life           Technologies)was
              Life Technologies)                    wasused  used toto dissociate
                                                                           dissociate          cells.     Immu- tation
                                                                                               cells. Immu-                tation of         of autologous
                                                                                                                                                   autologous           adipose
                                                                                                                                                                         adipose SVF               containing
                                                                                                                                                                                          SVF containing                ADSCs
                                                                                                                                                                                                                          ADSCs
            nophenotyping on
           nophenotyping                  on different
                                                 different        passages
                                                                  passages were     were carried
                                                                                             carried out   out as  as have have specifically
                                                                                                                                          specifically assessedassessed effectiveness
                                                                                                                                                                                effectiveness and       and safety,
                                                                                                                                                                                                                safety, with-with-
           described above.
          described             above.                                                                                     out identifying
                                                                                                                         out           identifying           the factors
                                                                                                                                                            the    factors that  that might
                                                                                                                                                                                          might be    be responsible
                                                                                                                                                                                                           responsible           for
                                                                                                                                                                                                                                 for
                                                                                                                          ppotential
                                                                                                                                 otential         benefits.
                                                                                                                                                  benefits.       Therefore, inin this
                                                                                                                                                                  Therefore,               this study
                                                                                                                                                                                                    study we    we analyzed
                                                                                                                                                                                                                       analyzed
           Mesodermal lineage
          Mesodermal                               differentiationassays
                                    lineage differentiation
                                                   differentiation           assays
                                                                             assays                                        patient's characteristics
                                                                                                                          patient's               characteristicsand            and SVF SVF prepared
                                                                                                                                                                                                  prepared by         by using
                                                                                                                                                                                                                             using
           The ability
          The          ability of  of cells
                                       cells toto differentiate
                                                       differentiate into      into mesodermal
                                                                                        mesodermal lin-                  standard procedures
                                                                                                                lin- standard                     procedures inin order      order to    to assess
                                                                                                                                                                                              assess the           post -treat-
                                                                                                                                                                                                           the post-treat-
           eages was
          eages          was tested
                                  tested in    in adipogenic
                                                     adipogenic           or
                                                                           or osteogenic
                                                                                 osteogenic           differen-
                                                                                                     differen-             ment clinical
                                                                                                                           ment                        outcome. The
                                                                                                                                          clinical outcome.               The autologous
                                                                                                                                                                                  autologous SVF was           wasreturned
                                                                                                                                                                                                                        returned
          tiation mediums
         tiation            mediums provided    provided by       by iXcells
                                                                         iXcells Biotechnologies.
                                                                                        Biotechnologies.                 bback   ack to   to the
                                                                                                                                               the donor
                                                                                                                                                      donor patients
                                                                                                                                                                   patients with   with various
                                                                                                                                                                                            various disease disease condi- condi-
          Differentiation was
         Differentiation                  was initiated
                                                    initiated by    by seeding
                                                                           seeding MSC     MSC atat aa den-   den- tions  tions such       such as   as orthopedic,
                                                                                                                                                            orthopedic, inflammatory,
                                                                                                                                                                                   inflammatory,             degenerative
                                                                                                                                                                                                               degenerative
          sity of
         sity         of 20,000
                          20,000 cells cells per  per cmZ cm2.. After
                                                                   After 1-2   1-2 weeksweeks of    of culture
                                                                                                         culture        ttissueissue or    or organ,
                                                                                                                                                organ, and           autoimmune
                                                                                                                                                             and autoimmune
                                                                                                                                                                      autoimmune diseases    diseases
                                                                                                                                                                                             diseases within  within2-3
                                                                                                                                                                                                             within        2-3
                                                                                                                                                                                                                            2-3 h.  h.
         iin  n defined
                   defined media media conditions,
                                              conditions,           cells
                                                                    cells werewere stained
                                                                                         stained with  with Oil  Oil    All
                                                                                                                        All patients    patients       underwent
                                                                                                                                                        underwent              treatment with
                                                                                                                                                                              treatment            with SVF  SVF cells  cells as   as
          Red O
         Red           0 (Sigma)
                          (Sigma) for    for the the detection
                                                         detection          of lipids
                                                                           of    lipids and          Osteoim-
                                                                                            and Osteoim-               sscheduled
                                                                                                                                cheduled and        and no        complications
                                                                                                                                                            no complications                 related to
                                                                                                                                                                                            related              adipose tis-
                                                                                                                                                                                                           to adipose           tis-
          age Mineralization
         age          Mineralization              Dye      (Lonza) to
                                                  Dye (Lonza)              to visualize
                                                                                 visualize        osteogenic
                                                                                                   osteogenic           sue processing
                                                                                                                       sue             processing           and SVF
                                                                                                                                                            and      SVF cells          preparation was
                                                                                                                                                                              cells preparation                was noticed.
                                                                                                                                                                                                                        noticed.
          mineralization.
          mineralization,
          m      ineralization.           The quantification.
                                          The       quantification of           of intracellular
                                                                                      intracellular          lipid
                                                                                                              lipid      There were
                                                                                                                       There               were no   no reported
                                                                                                                                                           reported side    side effects         associated
                                                                                                                                                                                    effects associated               with SVF
                                                                                                                                                                                                                    with       SVF
         ddroplets
               roplets was   was performed
                                      performed using       using AdipoRed
                                                                      AdipoRed Assay       Assay kit   kit from
                                                                                                             from cell   cell therapy. therapy. We     Wefollowed
                                                                                                                                                              followedthethepatients   patientsevery  every3-4    3-4 months
                                                                                                                                                                                                                          months
         Lonza, following
         Lonza,            followingthe      the instructions
                                                     instructions provided  provided by       by the      manu- for
                                                                                                    the manu-           for about     about aa year  year post-treatment,
                                                                                                                                                               post -treatment,             to assess
                                                                                                                                                                                            to    assess the          potential
                                                                                                                                                                                                              the potential
         facturer. Fluorescence
        facturer.             Fluorescence measurement    measurement was           was carried
                                                                                             carried out   out at  at bbenefit  enefit of     of the
                                                                                                                                                   the treatment.
                                                                                                                                                         treatment. All              patients were
                                                                                                                                                                              All patients                     requested to
                                                                                                                                                                                                     were requested                to
         Tecan Infinite
        Tecan            Infinite 200  200 plateplate reader
                                                           reader with with excitation
                                                                                excitation atat 485     485 nm fifill           ll outout aa questionnaire,
                                                                                                                                                questionnaire, and         and we generated
                                                                                                                                                                                        generated aa benefit  benefit index index
        aand  nd emission
                      emission at     at 572
                                          572 nm.  nm. For  For thethe quantification
                                                                          quantification             of   miner- bby
                                                                                                     of miner-                       gradingthe
                                                                                                                                y grading           the improvements
                                                                                                                                                          improvements on            on aa scale
                                                                                                                                                                                              scale1-5         based on
                                                                                                                                                                                                        1-5 based          on thethe
         alization, Osteoimage
         alization,            Osteoimage Mineralization
                                                       Mineralization               Assay
                                                                                    Assay was   was utilized
                                                                                                        utilized        patient reports.
                                                                                                                       patient                reports.
       ((Lonza).             Excitation and
              Lonza). Excitation                  and emission
                                                           emission wavelengths
                                                                             wavelengths             were 492
                                                                                                     were       492               Grade numbering:
                                                                                                                                  Grade        numbering:
        aand  nd 520,520, respectively.
                             respectively.                                                                                        5-Complete recovery
                                                                                                                                 5-Complete              recovery
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 88 of 132




       KllincetaL[linTransMed
       KIIInc et Clin Trans Med (2018)7.5
                                (2018)7:5                                                                                                                   Page
                                                                                                                                                            Page 55 of
                                                                                                                                                            Page    of
                                                                                                                                                                    of 20
                                                                                                                                                                       20




       Table 11 List
       Table 1
       Table          of
                 List of
                List     44
                       of44 SVF-treated
                          44SVF-treated
                             SVF-treated patients
                                        patient's
                                          patient's gender,
                                                  gender,
                                                     gender,  age,
                                                            age,
                                                               age, medical
                                                                 medical
                                                                    medical  reason,
                                                                          reason,
                                                                              reason,  delivery
                                                                                   delivery
                                                                                        delivery methods
                                                                                              methods
                                                                                                  methods  and benefit
                                                                                                           and
                                                                                                      and benefit index index
                                                                                                               benefit  index

       Patient
       Patient(P)
       Patient   (P) num-
                  (P)num-
                      num-   Gender: F/M
                             Gender:
                             Gender:  F/M
                                      F/M   Age
                                            Age        Medical reason
                                                       Medical
                                                       Medical   reason for SVF
                                                                 reasonfor
                                                                        for      Rx/(classifica-
                                                                             SVFRx/(classifica-
                                                                                 Rx/(classifica-        Delivery    method.
                                                                                                         Delivery method:
                                                                                                         Delivery                direct
                                                                                                                                 direct (localized)
                                                                                                                     method:direct       (localized)
                                                                                                                                         (localized)   Benefit Index
                                                                                                                                                       Benefit index
                                                                                                                                                       Benefit index
       b er (#)
       ber
       ber  (#)
             (#)                                      ttion
                                                        ion category)
                                                       tion category)
                                                            category)                                   iinjection
                                                                                                          njection (DI)
                                                                                                         injection  (DI) or
                                                                                                                    (DI)      I.V.
                                                                                                                          orI.V.
                                                                                                                          or I.V.

         N1
       PP41                  F              65
                                            65        Knee&poliomyelitis
                                                      Knee &
                                                      Knee     poliomyelitis(1)
                                                           & poliomyelitis   (1)
                                                                              (1)                       IV+DI
                                                                                                        IV + DI
                                                                                                             DI                                        4
       PN2
       13112                 M
                             M              81
                                            81        Knee (1)
                                                      Knee(1)
                                                      Knee(1)                                           IV+DI
                                                                                                        IV + DI
                                                                                                             DI                                        2
       PN3
       P113                  F              20
                                            20        Bladder
                                                      Bladder disease
                                                      Bladder  disease(2)
                                                              disease (2)
                                                                        (2)                             IV
                                                                                                        IV                                             5
       P#4
       P#4                   M
                             M              70
                                            70        Optic nerve
                                                      Optic nerve
                                                      Optic       ischemia
                                                                   ischemia(2)
                                                            nerveischemia  (2)
                                                                             (2)                        IV
                                                                                                        IV                                             2
       PIlS
       P115                  M
                             M              84
                                            84        Cardiac
                                                      Cardiac dysfunction
                                                      Cardiac dysfunction
                                                               dysfunction(2)
                                                                          (2)
                                                                            (2)                         IV
                                                                                                        IV                                             N/A
       PH6
       P#6                   F              40
                                            40        Multiple
                                                      Multiple sclerosis
                                                                sclerosis(MS)
                                                      Multiple sclerosis  (MS)(2)
                                                                               (2)
                                                                                (2)                     DI                                             3
       PH7
       P117                  M
                             M              50
                                            50        Autoimmune
                                                      Autoimmune  disease(3)
                                                      Autoimmune disease
                                                                 disease (3)
                                                                           (3)                          IV
                                                                                                        IV                                             N/A
       P~8
       P#8                   F              69
                                            69        Hip (1)
                                                      Hip
                                                      Hip  (1)
                                                           (1)                                          IV+DI
                                                                                                        IV + DI
                                                                                                             DI                                        4
       P~t9
       P49                   F              50
                                            50        Knee (1)
                                                      Knee(1)
                                                      Knee(1)                                           IV+DI
                                                                                                        IV + DI
                                                                                                             DI                                        4
       P#10
       P410                  F              79
                                            79        Arthritis (1)
                                                      Arthritis
                                                      Arthritis (1)
                                                                  (1)                                   IV   DI
                                                                                                        IVt+ DI
                                                                                                             DI                                        4
       pP1111
         R11                 F              43
                                            43        Arthritis (1)
                                                      Arthritis
                                                      Arthritis (1)
                                                                  (1)                                   IV+DI
                                                                                                        IV + DI
                                                                                                             DI                                        N/A

       pP#12
         ~12                 F              56
                                            56        Arthritis; hip
                                                      Arthritis;
                                                      Arthritis; hIp
                                                                  hip(1)
                                                                     (1)
                                                                       (1)                              IV
                                                                                                        IV~-+ DI
                                                                                                              DI
                                                                                                              DI                                       3
       P~13
       P#13                  F              77
                                            77        Arthritis; shoulder
                                                      Arthritis;
                                                      Arthritis;  shoulder
                                                                   shoulder(1)
                                                                           (1)(1)                       IV+DI
                                                                                                        IV + DI
                                                                                                             DI                                        3
       PN14
       P#14                  F              56
                                            56        Knee (1)
                                                      Knee(1)
                                                      Knee(1)                                           IV+DI
                                                                                                        IV + DI
                                                                                                             DI                                        3
       P#15
       P#15                  M
                             M              64
                                            64        Arthritis; knee&shoulder
                                                      Arthritis;
                                                      Arthritis; knee&
                                                                  knee&shoulder (7)
                                                                          shoulder
                                                                                 (1)(1)                 IV+DI
                                                                                                        IV + DI
                                                                                                             DI                                        4
       Pafi6
       P416                  M
                             M              62       Peyronie's(2)
                                                     Peyronie's (2)
                                                     Peyronie's    (2)                                  DI                                             3
       P#17
       P417                  M
                             M              79
                                            79        Degenerative
                                                      Degenerative   jointdisease;
                                                      Degenerative joint
                                                                    joint   disease;hips
                                                                          disease; hips  and
                                                                                      hips
                                                                                         and
                                                                                           and          IV+DI
                                                                                                        IV + DI
                                                                                                             DI                                        4
                                                        knees (1)
                                                        knees
                                                        knees   (1)
                                                                (1)
       P#18
       P#18                  M
                             M              57
                                            57        Arthritis;
                                                      Arthritis;  knee(1)
                                                      Arthritis; knee
                                                                 knee (1)
                                                                        (1)                             IV+DI
                                                                                                        IV+ DI
                                                                                                            DI                                         4
       P#19
       P419                  F              46
                                            46        Fibromyalgia(2)
                                                      Fibromyalgia (2)
                                                      Fibromyalgia    (2)                               IV+DI
                                                                                                        IV + DI
                                                                                                             DI                                        N/A

       PP#20
         H2O                 F              47
                                            47        Autoimmune; lupus
                                                      Autoimmune;
                                                      Autoimmune; lupus
                                                                   lupus(3)
                                                                        (3)
                                                                          (3)                           IV   DI
                                                                                                        IVf+ DI
                                                                                                             DI                                        2
       PH21
       P421                  M
                             M              62        Renal
                                                      Renal dysfunction
                                                      Renal  dysfunction(2)
                                                            dysfunction (2)
                                                                          (2)                           IV
                                                                                                        IV                                             1

       pg22
       P1122                 F              37
                                            37       Optic neuritis
                                                           neuritis(2)
                                                     Optic neuritis
                                                     Optic          (2)
                                                                     (2)                                IV
                                                                                                        IV                                             4
       PN23
       P1123                 F              56
                                            56        ALS(amyotrophic
                                                      ALS  (amyotrophiclateral
                                                           (amyotrophic lateral
                                                                         lateralsclerosis)
                                                                                sclerosis) (2)
                                                                                   sclerosis)
                                                                                           (2)(2)       IV
                                                                                                        IV                                             1

       PP1124
         H24                 M
                             M              91
                                            91       Stroke (2)
                                                     Stroke
                                                     Stroke (2)
                                                             (2)                                        IV
                                                                                                        IV                                             3
       PN25
       P#25                  M
                             M              55
                                            55       Spinal
                                                     Spinal cord
                                                     Spinal    cord injury
                                                                     injury&arthritis;
                                                                cordinjury   &arthritis;shoulder
                                                                              &arthritis;shoulder (1)
                                                                                                  (1) (1) IV
                                                                                            shoulder      IV                                           4
       P~26
       P#26                  M
                             M              79
                                            79       Arthritis; knee
                                                     Arthritis;
                                                     Arthritis;    knee(1)
                                                                  knee  (1)
                                                                          (1)                             IV   DI
                                                                                                          IVf+ DI
                                                                                                               DI                                      1

       Pg27
       P#27                  F              58
                                            58        Arthritis; foot
                                                      Arthritis;
                                                      Arthritis;   foot(1)
                                                                  foot  (1)
                                                                         (1)                            IV+DI
                                                                                                        IV + DI
                                                                                                             DI                                        Z2
       PN28
       P#28                  F              82
                                            82       Wellness
                                                     Wellness & memory(2)
                                                     Wellness &memory
                                                              & memory (2)
                                                                        (2)                             IV
                                                                                                        IV                                             1

       PA29
       P#29                  F              61
                                            61       Arthritis; knee
                                                     Arthritis;
                                                     Arthritis;  knee(1)
                                                                knee (1)
                                                                       (1)                              IV+DI
                                                                                                        IV + DI
                                                                                                             DI                                        N/A

       PN30
       P1130                 F              45
                                            45       Arthritis; knee
                                                     Arthritis;
                                                     Arthritis;  knee(1)
                                                                knee (1)
                                                                       (1)                              IV+DI
                                                                                                        IV + DI
                                                                                                             DI                                        1

       PN31
       P#31                  F              65
                                            65       Arthritis; knee
                                                     Arthritis;
                                                     Arthritis;  knee(1)
                                                                knee (1)
                                                                       (1)                              IV+DI
                                                                                                        IV + DI
                                                                                                             DI                                        1

       P#32
       P#32                  F              63
                                            63       Gout
                                                     Gout (1)
                                                     Gout (1)
                                                           (1)                                          IV
                                                                                                        IV                                             4
       PN33
       P#33                  M
                             M              59
                                            59       Knee
                                                     Knee (1)
                                                     Knee (1)
                                                           (1)                                          IV+DI
                                                                                                        IV + DI
                                                                                                             DI                                        4
       P~34
       P#34                  F              76
                                            76       Arthritis;
                                                     Arthritis;
                                                     Arthritis; hiphip(i)
                                                                hip   (1)(1)                            IV     DI
                                                                                                        IV-I-+ DI
                                                                                                               DI                                      1

       P~35
       P#35                  M
                             M              66
                                            66       Arthritis;
                                                     Arthritis;
                                                     Arthritis; hiphip(1)
                                                                hip   (1)
                                                                        (1)                             IV+  DI
                                                                                                        IV + DI
                                                                                                             DI                                        3
       Pg36
       P#36                  F              66
                                            66       Shoulder
                                                     Shoulder (1)
                                                     Shoulder (1)
                                                               (1)                                      IV+DI
                                                                                                        IV + DI
                                                                                                             DI                                        3
       P#37
       P1137                 M
                             M              62       Shoulder&knee
                                                     Shoulder &
                                                     Shoulder       knee(1)
                                                                &knee   (1)
                                                                          (1)                           IV+DI
                                                                                                        IV + DI
                                                                                                             DI                                        N/A

       P#38
       P#38                  M
                             M              56
                                            56       Renal
                                                     Renal  dysfunction(2)
                                                     Renal dysfunction
                                                           dysfunction    (2)
                                                                            (2)                         IV
                                                                                                        IV                                             N/A
       P#39
       P1139                 F              16
                                            16       Torn achilles
                                                     Torn
                                                     Torn achilles   tendon(1)
                                                           achillestendon
                                                                    tendon (1)
                                                                             (1)                        IV+DI
                                                                                                        IV + DI
                                                                                                             DI                                        N/A
       P#40
       P440                  M
                             M              54
                                            54       Lower
                                                     Lower motor
                                                     Lower    motorneuron
                                                             motor   neuron disease
                                                                      neurondisease  (2)
                                                                               disease
                                                                                     (2)(2)             DI                                             1i

       P#41
       P#41                  M
                             M              62       Arthritis; hip&
                                                     Arthritis;
                                                     Arthritis; hip&
                                                                 hip&knee
                                                                     knee (1)
                                                                       knee
                                                                          (1)(1)                        IV+DI
                                                                                                        IV -I- DI
                                                                                                               DI                                      3
       PH42
       P#42                  M
                             M              68
                                            68       Knee (1)
                                                     Knee(1)
                                                     Knee(1)                                            IV
                                                                                                        IV+  DI
                                                                                                           + DI
                                                                                                             DI                                        3
                                                                                                                                                       3

         N43
       PP1143                M
                             M              67
                                            67       Arthritis;
                                                     Arthritis;  knee&shoulder
                                                     Arthritis; knee
                                                                knee &&shoulder (1)
                                                                         shoulder
                                                                                (1)(1)                  IV+  DI
                                                                                                        IV + DI
                                                                                                             DI                                        1

       Pit44
       P1444                 F              66
                                            66       Lower back
                                                     Lower
                                                     Lower back pain
                                                                 pain(1)
                                                            backpain (1)
                                                                       (1)                              IV+  DI
                                                                                                        IV + DI
                                                                                                             DI                                        Z
                                                                                                                                                       2
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 89 of 132



        KIIInc       al, Cirri
        KIIi nc etet al,
        KIlinc           CI1n
                         CM Trans
                               TransMed
                              Trans  Med(2018)
                                    Med         7:5
                                         (2018)7:5
                                          (2018)7:5                                                                                                                                        Page
                                                                                                                                                                                           Page 66 of
                                                                                                                                                                                                   of 20
                                                                                                                                                                                                      20




            4 -A large
            4-A
            4-A      largedifference
                    large      difference(A
                               difference         (A (Anoticeable
                                                             noticeable&
                                                            noticeable           &  &   continuous rrespectively.
                                                                                     continuous
                                                                                       continuous               espectively,
                                                                                                               respectively.           Formale
                                                                                                                                     For
                                                                                                                                      For     malepatients,
                                                                                                                                            male       patients,
                                                                                                                                                     patients,        wewe
                                                                                                                                                                     we           observed
                                                                                                                                                                             observed
                                                                                                                                                                              observed              almost
                                                                                                                                                                                               almost
                                                                                                                                                                                               almost        an an
                                                                                                                                                                                                             an
         difference)
         difference)
         difference)                                                                                         iidentical
                                                                                                                dentical trend;
                                                                                                               identical        trend;Among
                                                                                                                               trend;      Among     1616male
                                                                                                                                                    16      male
                                                                                                                                                          male         patients,
                                                                                                                                                                   patients,
                                                                                                                                                                    patients,        12 12
                                                                                                                                                                                     12        patients
                                                                                                                                                                                         patients
                                                                                                                                                                                          patients       ben-ben-
                                                                                                                                                                                                        ben-
            3-Some improvements
            3-Some      improvements
                        improvements                                                                           efited atat
                                                                                                               efited     at various
                                                                                                                               variousdegrees
                                                                                                                               various      degrees(Complete
                                                                                                                                           degrees        (Complete
                                                                                                                                                       (Complete                 recovery:
                                                                                                                                                                              recovery:
                                                                                                                                                                            recovery:          0%,0%,
                                                                                                                                                                                               0%,     A big
                                                                                                                                                                                                       A     A big
                                                                                                                                                                                                            big
            2-Minimal
            2-Minimal         improvement
            2-Minimal improvement
                             improvement                                                                       difference;
                                                                                                               difference; 31%,
                                                                                                               difference;          31%,
                                                                                                                                  31%,       Someimprovement;
                                                                                                                                          Some
                                                                                                                                           Some       improvement;
                                                                                                                                                    improvement;                31%"
                                                                                                                                                                                31%"31%"  andand
                                                                                                                                                                                         and            Minimal
                                                                                                                                                                                                  Minimal
                                                                                                                                                                                                  Minimal
            1-No     improvement.
            1-No improvement.
                     improvement.                                                                             iimprovements;
                                                                                                               improvements;
                                                                                                                mprovements;               13%),
                                                                                                                                          13%),
                                                                                                                                         13%),        whereas
                                                                                                                                                    whereas
                                                                                                                                                  whereas              4 patients
                                                                                                                                                                 44patients
                                                                                                                                                                       patients         diddid
                                                                                                                                                                                       did     notnot
                                                                                                                                                                                              not     report
                                                                                                                                                                                                      reportreport
            Aiming
            Aiming to
            Aiming        to     identify
                           to identify
                                identify          clinicalfactors
                                                 clinical
                                                clinical             factors
                                                                    factors         predictive
                                                                                 predictive
                                                                                   predictive          of of aany
                                                                                                      of       any     benefit(25%),
                                                                                                                       benefit
                                                                                                                 ny benefit         (25%),
                                                                                                                                   (25%),   AAA    bar
                                                                                                                                                 bar
                                                                                                                                                bar       graph,
                                                                                                                                                       graph,
                                                                                                                                                      graph,           in
                                                                                                                                                                 inin Fig,
                                                                                                                                                                       Fig.  Fig.     la shows
                                                                                                                                                                                lala shows
                                                                                                                                                                                      shows      thethe
                                                                                                                                                                                                the    mean
                                                                                                                                                                                                       mean  mean
        rresponse
          esponse to
         response       toSVF
                       to   SVFtherapy,
                            SVF       therapy,
                                     therapy,        we
                                                     wewe     rstfirst
                                                          fifirst        asked
                                                                     asked
                                                                     asked          whether
                                                                               whether
                                                                                whether             genderbenefit
                                                                                               gender
                                                                                               gender            enefit index
                                                                                                              bbenefit        indexfor
                                                                                                                            index      for  gender
                                                                                                                                        forgender
                                                                                                                                             genderwith   with95%
                                                                                                                                                         with       95%
                                                                                                                                                                  95%            confidence
                                                                                                                                                                              confidence
                                                                                                                                                                           confidence             interval.
                                                                                                                                                                                                  interval.
                                                                                                                                                                                                   interval.
        of   the patients
        of the     patientsplayed
                  patients        playedaa arole
                                played          rolerolein
                                                        in in  thethe
                                                              the     effectiveness
                                                                         effectiveness
                                                                     effectiveness          of   of  treat- The
                                                                                             of treat-
                                                                                                 treat-      The mean             benefit
                                                                                                                                  benefit index
                                                                                                                        mean benefit
                                                                                                                        mean                   indexwas
                                                                                                                                              index      was2.69
                                                                                                                                                        was      2,69for
                                                                                                                                                                2.69      forformalemaleversus
                                                                                                                                                                                   male        versus
                                                                                                                                                                                             versus         2.75
                                                                                                                                                                                                         2.75
                                                                                                                                                                                                        2.75
        ment.
         ment.     Table111list
                  Table
         ment. Table              listall
                                list   allallof
                                             ofofthe
                                                 thethepatient's
                                                          patient's
                                                         patient's            gender,
                                                                          gender,
                                                                           gender,      age,age,
                                                                                        age,    medi-
                                                                                                medi-medi-forfor female,
                                                                                                                      female,Therefore,
                                                                                                                      female,       Therefore,
                                                                                                                                    Therefore,     we
                                                                                                                                                    we we   argue
                                                                                                                                                         argue
                                                                                                                                                          argue     that
                                                                                                                                                                      thatthat  thethe
                                                                                                                                                                               the         gender
                                                                                                                                                                                      gender
                                                                                                                                                                                       gender       did did
                                                                                                                                                                                                    did   not not
                                                                                                                                                                                                          not
        cal reason,
        cal    reason,     delivery
               reason,delivery
                            deliverymethods  methods
                                            methods         and
                                                             and  and    benefit
                                                                      benefit
                                                                      benefit         index,
                                                                                  index.
                                                                                  index.       OutOut
                                                                                              Out      of of play
                                                                                                       of     play aaarole roleinin
                                                                                                                          role     inthe
                                                                                                                                       thepatients
                                                                                                                                      the    patients
                                                                                                                                            patients       reported
                                                                                                                                                         reported
                                                                                                                                                        reported         therapy
                                                                                                                                                                        therapy therapy        outcome.
                                                                                                                                                                                         outcome.
                                                                                                                                                                                         outcome.         WeWe
                                                                                                                                                                                                          We
        24    females,44 patients
        24 females,             patientsdid
                               patients         didnot
                                               did     notparticipate
                                                      not         participate
                                                              participate         in  in
                                                                                       the the
                                                                                  in the           follow- ssubsequently
                                                                                             follow-
                                                                                              follow-        subsequently
                                                                                                                ubsequently             analyzed
                                                                                                                                      analyzed
                                                                                                                                       analyzed         whether
                                                                                                                                                     whether
                                                                                                                                                      whether         thethe
                                                                                                                                                                     the      age
                                                                                                                                                                               age age of of
                                                                                                                                                                                      of   thethe
                                                                                                                                                                                           the         patients
                                                                                                                                                                                                  patients
                                                                                                                                                                                                   patients
        up
        up    program(N/A),
              program
        up program             (N/A),and
                            (N/A),          and
                                           and   5 5patients
                                                       patients
                                                     patients              reported
                                                                       reported
                                                                       reported       no    no
                                                                                      no benefits  benefitswas
                                                                                             benefits        was aaa contributing
                                                                                                                          contributingfactor.
                                                                                                                         contributing           factor.
                                                                                                                                              factor.      The
                                                                                                                                                         The
                                                                                                                                                        The          treatment
                                                                                                                                                               treatment
                                                                                                                                                                treatment            age age
                                                                                                                                                                                     age          started
                                                                                                                                                                                            started
                                                                                                                                                                                           started      with with
                                                                                                                                                                                                        with
       ((25%).        Furthermore,
          25°h). Furthermore,
        (25%).       Furthermore,                1 patient
                                             11 patient
                                                 patient          withwith
                                                                  with         "Complete
                                                                          "Complete
                                                                           "Complete           recov-recov-tthe
                                                                                               recov-        the      youngestpatient
                                                                                                                he youngest
                                                                                                                      youngest         patientwho
                                                                                                                                      patient      whowas  was16
                                                                                                                                                         was    1616years years
                                                                                                                                                                       years       old,
                                                                                                                                                                                   old,old,and
                                                                                                                                                                                          and  and thethe
                                                                                                                                                                                                  the    old- old-
                                                                                                                                                                                                         old-
        ery"
        ery"     (5%);666patients
        ery" (5%);
                (5%);           patients
                              patients          with
                                              with
                                              with     `A"A
                                                      "A      bigbigbig    difference"
                                                                        difference"
                                                                      difference"          (30°~);(30%);
                                                                                          (30%);        5 5est
                                                                                                             est patient
                                                                                                                     patientwho
                                                                                                                     patient      whowas
                                                                                                                                 who      was91
                                                                                                                                         was   9191years
                                                                                                                                                     yearsold,
                                                                                                                                                    years      old.
                                                                                                                                                            old,     The
                                                                                                                                                                     TheThe    majority
                                                                                                                                                                                   majority
                                                                                                                                                                               majority       of    of patients
                                                                                                                                                                                               of patients
                                                                                                                                                                                                    patients
        patients
        patients with
        patients      with"Some
                      with     "Someimprovement"
                             "Some           improvement"
                                           improvement"                    (25%),
                                                                      (25%),
                                                                      (25%),      andand
                                                                                 and            3 patientswere
                                                                                         33 patients
                                                                                             patients        were betweenbetween40
                                                                                                                        between        40and
                                                                                                                                      40   and
                                                                                                                                           and 79 79 years
                                                                                                                                                 79   yearsold,
                                                                                                                                                      years      old.The
                                                                                                                                                               old,      Thelargest
                                                                                                                                                                        The       largest
                                                                                                                                                                                    largest   population
                                                                                                                                                                                              population
                                                                                                                                                                                                 population
        with     "Minimal improvements"
                 "Minimal
        with "Minimal                improvements"
                                    improvements"                       (15%),
                                                                   (15%),
                                                                    (15%),      werewere
                                                                                were            detectedof
                                                                                           detected
                                                                                          detected           of patients,
                                                                                                                    patients,
                                                                                                                    patients, atat   at15,
                                                                                                                                         15,was
                                                                                                                                       15,    wasinininthe
                                                                                                                                             was          theage
                                                                                                                                                        the   ageagegroupgroup
                                                                                                                                                                      group             60
                                                                                                                                                                                        -69, followed
                                                                                                                                                                                    60-69,
                                                                                                                                                                                    60-69,       followed
                                                                                                                                                                                                 followed




          aa                     Effect
                                 Effect ofof gender
                                             gender on
                                             gender on
                                                    on                                                    b
                                                                                                          b                         Effect
                                                                                                                                    Effect of
                                                                                                                                    Effect   of age
                                                                                                                                                age on
                                                                                                                                             of age   on
                                 clinical
                                 clinical outcome
                                 clinical  outcome
                                           outcome                                                                                  clinical  outcome
                                                                                                                                    clinical outcome
                                                                                                                                              outcome
                                                                                                                6
                      a4.50
                        sa
                      4.00
                       4.00                                                                                     S5                  Cj
                     3.50
                  P
                  P 3 `~                                                                                  ~S
                  ~
                  6 s.00
                     3.00                                                                                 ~ a4                                  O
                                                                                                                                                0
                                                                                                                                                ©           01C~~U
                                                                                                                                                            C~ 4061D0)
                                                                                                                                                               YgOD©              ~
                                               -                            ~~:        f
                  u, ?.50
                     2.50
                     z.00
                     2.00
                  6 2.00                                                    ~`            -~              ~ 3                                      O
                                                                                                                                                   O            Q OO~
                                                                                                                                                                ®Ooh
                                                                                                                                                                © ©CP            OO         O
                                                                                  ?,   k3                 W3
                  ~  l 5p
                  z 1.50
                     1,50                                                  ' ,,        ~,'~               ~ 2                                           o        Q  00
                   w
                   µI 1.00                                                                                                                              O
                                                                                                                                                        0        O  0©
                                                                                                                                                                 0 ©C)                O
                                                                                                                                                                                      fl
                                                                                                                                                                                      0
                 ' 'elr, 0.50
                         0.50
                         0.50                                               ~;G ~ ~ . ; ~                 ai
                         0.00
                         0.00                                                    ,.                          1                                         OO
                                                                                                                                                       0     CO
                                                                                                                                                             ~    OM
                                                                                                                                                             ("gg C~~
                                                                                                                                                                  04§)          o00
                                                                                                                                                                                000
                                            MEile
                                            Male                            y Female
                                                                                Female
                                                                                Female
                    ta~Mean
                       Mean
                       Mean                 2.69
                                            2.69                                  2.75
                                                                                  2.73
                                                                                  2.75               ~          ~0
                                                                                                                     00            20
                                                                                                                                   20             40
                                                                                                                                                  40           60
                                                                                                                                                               60         80
                                                                                                                                                                          80       100
                                                                                                                                                                                   100
                                                                                                                                                       AGE
                                                                                                                                                       AGE
                                Patient
                                Patient   numbers
                                           numbersper
                                Patientnumbers       perperbenefit
                                                          benefit  index
                                                                   index
                                                             benefit     in
                                                                         in in
                                                                      index                                 d                   Patient
                                                                                                                                Patientnumbers
                                                                                                                                Patient    numbers
                                                                                                                                            numbers   per
                                                                                                                                                      per benefit
                                                                                                                                                          benefit
                                                                                                                                                        per       index
                                                                                                                                                                   index
                                                                                                                                                             benefit      based
                                                                                                                                                                         based
                                                                                                                                                                      index     on on
                                                                                                                                                                                on
                                                                                                                                                                             based
            ~C                  different
                                different
                                differentclinical   conditions
                                            clinicalconditions
                                           clinical  conditions                                             d                   route
                                                                                                                                route of
                                                                                                                                route   of  injection
                                                                                                                                        oTinjection
                                                                                                                                           injection
                                                                                                                          99
                  Category
                  Category #1
                  Category #1
                            #1                                        Category
                                                                      Category #2
                                                                      Category #2                                          a
                                                                                                                           8
                                                                                                                 nJ3 ~77
                                                                                                                 a                             -- ---
                                                                                                                  06a
                                                                                                                      6   6                                                                    ■IV IV
                                                                      ~BI:S, 1,                                   °~       55
                                                                                                                 oa                                                                            ' ~ IV+DI
                                                                                                                                                                                                   I V+DI
                                                                                                                  ~       q
                                                          i 81:4, 1                                              ye       4
                                                                                                                                                                                               ~ DIDI

                                 `~       81:2, 3
                                                                                                                 13
                                                                                                                 z
                                                                                                                 7
                                                                                                                  ~       3
                                                                                                                          3                   --.                                      --
                                                                                                                          2Z
                                                                                                                                                                   3
                                                                                 '~                                   1
                                                                                                                      1'         ,f-~                         i
                                                                  B1:3,
                                                              • B1:3,3  3
                                                                    4 t~, 1:2,         BI:2,
                                                                                       B 1   1                        0
                                                                                                                      0                                          ~j ~          I
                               01:9, 7                           •                   ~, ~                                     81:1
                                                                                                                              81:1
                                                                                                                              81:1          812
                                                                                                                                            81:2          BIi3
                                                                                                                                                          1211:3
                                                                                                                                                          81:3            81:4
                                                                                                                                                                          81:4         BI:S
                                                                                                                                                                                       BI:5
                                                                                                                                                                                       BI:5
                                                                                _..J'~
                                                                               111  •                                                               Benefit
                                                                                                                                                    Benefit index
                                                                                                                                                    Benefit      index
                                                                                                                                                                 index
         Fig, 1t Correlation
         Fig,         Correlation between
                      Correlation   betweenclinical
                                   between       clinical
                                               clinical  outcome
                                                            outcome
                                                           outcome    and   gender
                                                                          and
                                                                        and    gender
                                                                            gender         age (b),
                                                                                      (a), age       clinical conditions
                                                                                                (b), clinical
                                                                                                     clinical              (c), different
                                                                                                               conditions(c),
                                                                                                               conditions       different    routesof
                                                                                                                                different routes     ofofinjections
                                                                                                                                                           injections(d).
                                                                                                                                                         injections      (d), aaThe
                                                                                                                                                                                 The mean
                                                                                                                                                                               a The  meanbenefit
                                                                                                                                                                                               benefit
         index
         index is   is  shownas
                     isshown
                       shown   asthe
                                   theheight
                                       heightof ofofthe
                                                    the  bars
                                                      thebars
                                                           bars     males
                                                               forfor
                                                               for          andand
                                                                        males
                                                                    males        females,
                                                                                      females,
                                                                                 females,     with the
                                                                                                   the error
                                                                                              withwith         bars representing
                                                                                                        the error    bars representing
                                                                                                                    representing     the  954h
                                                                                                                                     the 95% the confidence
                                                                                                                                                   95% confidence
                                                                                                                                                 confidence         interval.interval.
                                                                                                                                                                    interval.  b
                                                                                                                                                                               bA A scatter
                                                                                                                                                                                    scatter   plotof
                                                                                                                                                                                    scatter plot
                                                                                                                                                                                             plot ofofthe
                                                                                                                                                                                                        the
                                                                                                                                                                                                      the
              versus benefit
         age versus
         age  versus      benefit index
                          benefitindex   isisshown:
                                   indexis     shown.ccThe
                                             shown:       cThe
                                                            The breakdown
                                                                   breakdown
                                                                breakdown     of distribution
                                                                              of  of distribution
                                                                                  distribution    of the
                                                                                                  of      benefit
                                                                                                       of benefit
                                                                                                     the  the      indexindex
                                                                                                               benefit
                                                                                                                   index  in various
                                                                                                                          in various   clinical
                                                                                                                                in various        conditions,
                                                                                                                                               clinical
                                                                                                                                        clinical           conditions,
                                                                                                                                                   conditions,        where  Category
                                                                                                                                                                      where where
                                                                                                                                                                              Category    #1 represents
                                                                                                                                                                                         #1
                                                                                                                                                                                      Category    #1 represents
                                                                                                                                                                                              represents
         orthopedic
         orthopedic       applications  and
                           applicationsand
         orthopedic applications           and  Category
                                                  Category
                                               Category      N2#2
                                                            #2   represents
                                                                    represents
                                                                 represents   organ
                                                                              organ organ
                                                                                       or  tissue
                                                                                        or tissue  dysfunctions.
                                                                                             or tissue   dysfunctions.
                                                                                                   dysfunctions.      The number
                                                                                                                    dThe
                                                                                                                    d The
                                                                                                                    d      numberof
                                                                                                                           number         SVF-treated
                                                                                                                                      ofofSVF-treated
                                                                                                                                           SVF-treated     patients
                                                                                                                                                               patients
                                                                                                                                                           patients      with
                                                                                                                                                                           with
                                                                                                                                                                        with    various routes
                                                                                                                                                                                   various
                                                                                                                                                                                various          of injec-
                                                                                                                                                                                             routes
                                                                                                                                                                                        routes   of    of injec-
                                                                                                                                                                                                    injec-
         tion isisis shown
         tion        shown
                     shown as
                            asthe
                            as      height
                                theheight
                                     heightof of the
                                                 the bars,
                                                 the   bars, with
                                                       bars, with   the benefit
                                                              withthe              index shown
                                                                          benefitindex      shownon onthetheX-axis
                                                                                                             X-axis
                                                                                                              X-axis
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 90 of 132



        KIIlncetadCllnTransMed
        KIIInc et al
        Kitinc    at Clln      Med (2018)7:5
                          TransMed
                     an Trans      (2018) 7:5
                                   (2018)7:5                                                                                                                                                                                       Page 77 of
                                                                                                                                                                                                                                   Page
                                                                                                                                                                                                                                   Page    of 20
                                                                                                                                                                                                                                           of 20




                bby   11 patients
                   y 11      patients inin the       the age age groupgroup of       of 50-59,
                                                                                          50-59, 66 for      for 70-79,
                                                                                                                     70-79, characterizingcharacterizing the            the cells
                                                                                                                                                                               cells ty  types
                                                                                                                                                                                             pes with with regenerative
                                                                                                                                                                                                                  regenerative               poten-
                                                                                                                                                                                                                                             poten-
               aand
                  nd 5 for  for 40-49.
                                   40-49. There   There was    was only  only 11 patient
                                                                                       patient for   for each
                                                                                                            each of     of thethe tial    tial present
                                                                                                                                                  present in      in the the donor
                                                                                                                                                                                 donor SVF    SVF samples.samples. To          To determine
                                                                                                                                                                                                                                       determine
                followinggroups;
              following              groups:<<20;          20;20-29;
                                                                  20-29;30-39     30-39 and            90-99. When tthe
                                                                                               and 90-99.                                  he composition
                                                                                                                                                 composition               of
                                                                                                                                                                            of SVF,
                                                                                                                                                                                 SVF, we    we performed
                                                                                                                                                                                                   performed flow                      cytometry
                                                                                                                                                                                                                           fl ow cytometry
              tthehe ages
                       ages of    of all
                                       all patients
                                              patients          were
                                                                 were plotted plotted againstagainst the    the benefit
                                                                                                                     benefit             aanalysis
                                                                                                                                            nalysis and     and identified
                                                                                                                                                                   identified 44 distinct  distinct cell     cell populations
                                                                                                                                                                                                                      populations             based
                                                                                                                                                                                                                                              based
               iindex
                 ndex for   for direct
                                   direct correlation,
                                                correlation,              we
                                                                           we could
                                                                                  could not   not seesee any  any differ-
                                                                                                                       differ-          onon the
                                                                                                                                               the surface
                                                                                                                                                        surface expression
                                                                                                                                                                        expression           of
                                                                                                                                                                                             of CD45CD45 and      and CD34 CD34 (Fig.   (Fig. 2a),2a).
                                                                                                                                                                                                                                                  2a).
               ence for
              ence       for thethe meanmean benefit benefit index   index among  among the     the different
                                                                                                       different          ages
                                                                                                                          ages          Two of     of these
                                                                                                                                                         these populations
                                                                                                                                                                   populations which       which are    are CD34—CD34— CD45h'B  CD45high
                                                                                                                                                                                                                                CD45hIghh and      and
                                                                                                                                                                                                                                                  and
       ((Fig.  (Fig,      ib).
                          lb). Therefore,
                  Fig, lb).       Therefore,                   concluded that
                                                         we concluded
                                                        we                            that age        could not
                                                                                              age could            not be  be a          CD34—CD45I",
                                                                                                                                          CD34—CD45I0w,
                                                                                                                                        CD34—           CD45~ON1,were      werealso
                                                                                                                                                                          were       alsopresent
                                                                                                                                                                                    also     presentin
                                                                                                                                                                                            present          ininthe
                                                                                                                                                                                                                   theblood
                                                                                                                                                                                                                  the     blood (Fig.
                                                                                                                                                                                                                         blood         (Fig. 2a1).
                                                                                                                                                                                                                                       (Fig.    2a1).
                                                                                                                                                                                                                                                2a1),
             sspecific          determining factor
                  pecific determining                      factor for    for treatment
                                                                                 treatment success.  success. Next,     Next,            On the the otherother hand,
                                                                                                                                                                   hand, the   the CD34+
                                                                                                                                                                                      CD34+ positive  positive subsets:subsets: CD34high CD34n~gn
              we      divided the
              we divided              the patients
                                             patients into     into threethree main  main classification
                                                                                                classification              cat- CD45—
                                                                                                                            cat-         CD45— and        and CD341`"
                                                                                                                                                                  CD34~0N'CD45+,
                                                                                                                                                                 CD341'            CD45+,
                                                                                                                                                                                    CD45+, were     wereonly
                                                                                                                                                                                                    were         only detected
                                                                                                                                                                                                                 only       detected in
                                                                                                                                                                                                                           detected           in the
                                                                                                                                                                                                                                                   the
              egories based
              egories          based on     on theirtheir clinical
                                                                clinical conditions
                                                                                 conditions           to
                                                                                                      to investigate
                                                                                                             investigate                SVF samples.
                                                                                                                                        SVF         samples.InIn 21          21 out  out of of 44 44 patients
                                                                                                                                                                                                           patients          the
                                                                                                                                                                                                                              the combined
                                                                                                                                                                                                                                       combined
              whether
              whether any         any particular
                                          particular             disease
                                                                  disease or       or condition
                                                                                         condition           benefitted
                                                                                                               benefitted               rratio
                                                                                                                                           atio of  of allall 44 populations
                                                                                                                                                                   populations             was almost
                                                                                                                                                                                           was       almost 100      100 percent
                                                                                                                                                                                                                               percent of     of the
                                                                                                                                                                                                                                                   the
              most
              most from    from the   the treatment,
                                             treatment.              All
                                                                      All of  of the
                                                                                   the orthopedic
                                                                                           orthopedic             applica-
                                                                                                                   applica-             nnucleated
                                                                                                                                            ucleated cells.   cells. InIn these
                                                                                                                                                                              these patients,
                                                                                                                                                                                         patients, the      the average
                                                                                                                                                                                                                    average percentage
                                                                                                                                                                                                                                     percentage
              tions along
             tions        along with   with jointjoint associated
                                                              associated            chronic
                                                                                     chronic pain,   pain, stiffness,
                                                                                                                 stiffness,             of CD34—
                                                                                                                                        of     CD34—CD45high,   CD45h'g h, CD34—CD451',
                                                                                                                                                               CD45hIgh,            CD34—CD45~0"', CD34high
                                                                                                                                                                                   CD34—CD4510w,                       CD34hIgh
                                                                                                                                                                                                                       CD34h'        g h CD45—,
                                                                                                                                                                                                                                           CD45—,
              deformity, decrease
             deformity,               decreaseinin the          the range
                                                                        range of     of motion,
                                                                                           motion, and                arthri- and
                                                                                                            and arthri-                 a nd CD341'
                                                                                                                                                  CD34~0Y'CD45+     CD45+was         was16,  16, 44, 44, 28,    28, 12%,
                                                                                                                                                                                                                       12%, respectively
                                                                                                                                                                                                                                   respectively
              tis were
            tis                 included in
                     were included                 in category
                                                          category #1        #1 (Table
                                                                                   (Table 1).    1). Organ
                                                                                                       Organ or        or tis-
                                                                                                                             tis- ((data   data not not shown).
                                                                                                                                                             shown). InIn 18       18 patients,
                                                                                                                                                                                         patients, on        on the the other
                                                                                                                                                                                                                           other hand,  hand, the  the
            sue dysfunctions
            sue        dysfunctions                were grouped
                                                   were        grouped under       under category
                                                                                                category #2,       #2, and              percentage of
                                                                                                                           and percentage                       of double
                                                                                                                                                                       double negatives
                                                                                                                                                                                      negatives (DNs;     (DNs; CD34—    CD34—CD45—)       CD45—)
             autoimmune
             a utoimmune diseases         diseases           were
                                                             were groupedgrouped under      under category
                                                                                                        category #3.         #3.       sshowed
                                                                                                                                           howed distinct   distinct variations
                                                                                                                                                                            variations           inin three
                                                                                                                                                                                                          three different
                                                                                                                                                                                                                        different          ranges;
                                                                                                                                                                                                                                            ranges;
             WWe       further indicated
                    e further         indicated            the
                                                           the routeroute of    of SVF
                                                                                     SVF injection
                                                                                               injection          for
                                                                                                                  for each
                                                                                                                         each           5-15%(n(n =
                                                                                                                                       5-15%                   = 8),
                                                                                                                                                                  8), 30-70%
                                                                                                                                                                          30-70°/a (n(n =      = 2), 2), andand 80-99%80-99% (n(n =          = 13).
                                                                                                                                                                                                                                                  13),
              patient in
             patient          in our        analyses:
                                     our analyses:
                                             analyses: IV         IV     injection
                                                                  IV injection
                                                                          injection alone    alone       (IV.),
                                                                                                         (I.V.), direct
                                                                                             alone (I.V.),             direct           Figure 2a
                                                                                                                                       Figure           2a panel
                                                                                                                                                              panel 22 through
                                                                                                                                                                            through 5 shows    shows aa representative
                                                                                                                                                                                                                  representative anal-         anal-
            llocalized            injection alone
                 ocalized injection                              (D.I.), oror both.
                                                     alone (D.1.),                   both. We   We had had the   the high-
                                                                                                                        high- ysis      ysis of   of CD34
                                                                                                                                                        CD34 and     and CD45 CD45 for     for eacheach of      of these
                                                                                                                                                                                                                     these groups.groups, The    The
             est number
            est       number of        of patients
                                             patients in       in category
                                                                      category #1       #1 withwith 29, 29, followed
                                                                                                                 followed               variation in
                                                                                                                                       variation             in the
                                                                                                                                                                 the presence
                                                                                                                                                                          presence of       of fibroblasts,
                                                                                                                                                                                                 fi broblasts,            pre-adipocytes,
                                                                                                                                                                                                                           pre-adipocytes,
            bby      13 and
                  y 13     and 2 patients
                                       patients for       for category
                                                                 category #2 and          and #3, #3, respectively.
                                                                                                         respectively.                ssmooth
                                                                                                                                           mooth muscle,  muscle, mature mature endothelial
                                                                                                                                                                                        endothelial             cells and
                                                                                                                                                                                                                cells     and the   the remain-
                                                                                                                                                                                                                                           remain-
             We
             W         analyzed the
                    e analyzed            the number
                                                  number of          of patients
                                                                           patients within  within category
                                                                                                          category #1         #1 ing    ing RBCsRBCs following followingthe       the lysis
                                                                                                                                                                                         lysisisis believed
                                                                                                                                                                                                         believedtoto be          be the the main
                                                                                                                                                                                                                                               main
             using the
            using          the benefit
                                   benefit index  index scale  scale from   from 11 to     to 5,    and compared
                                                                                                5, and        compared                  contributor for
                                                                                                                                      contributor               for thethe differences
                                                                                                                                                                              differences           of
                                                                                                                                                                                                    of DNs among     among patients.patients.
                                                                                                                                                                                                                                    patients,
           tthe  he data
                       data with  with the  the distribution
                                                      distribution              of
                                                                                 of category
                                                                                       category #2.     #2, Further-
                                                                                                                  Further-                   We
                                                                                                                                             W       further investigated
                                                                                                                                                 e further          investigated             SVF
                                                                                                                                                                                             SVF samples,samples, inin more        more detaildetail
             more,
             more, we              analyzed and
                            we analyzed                and compared
                                                               compared the           the route
                                                                                             route of   of injections
                                                                                                               injections               using cell
                                                                                                                                        using        cell tytype        specific surface
                                                                                                                                                                 pe specific            surface markers  markers inin patient    patient sam-  sam-
            with
            with their  their different
                                   different benefit   benefit index,  index. The    The datadata analyses
                                                                                                      analyses indi-     indi-          ples. There
                                                                                                                                        ples.       There isis not   not a uniqueunique marker marker for        for CD34+
                                                                                                                                                                                                                        CD34+ cell              sub-
                                                                                                                                                                                                                                         cell sub-
            cated that
           cated           that neither
                                    neither the      the specific
                                                             specific clinical                condition nor
                                                                               clinical condition                   nor the  the sets, sets, therefore
                                                                                                                                                   therefore          aa combination
                                                                                                                                                                           combination              of markers
                                                                                                                                                                                                    of      markers were      were used   used for for
           rrouteoute of  of injection
                               injection          played
                                                   played a significant
                                                                      significant           role inin clinical
                                                                                            role          clinical out-    out-         more
                                                                                                                                        more comprehensive
                                                                                                                                                    comprehensive                  analyses. Figure
                                                                                                                                                                                   analyses.          Figure 26       2b shows
                                                                                                                                                                                                                            shows the     the phe-
                                                                                                                                                                                                                                                phe-
            come since
           come            since patients
                                       patients from     from both   both of    of the
                                                                                     the categories,
                                                                                             categories,            #1 and
                                                                                                                    #1     and
                                                                                                                           and          notype of
                                                                                                                                       notype           of thethe
                                                                                                                                                              the subsets
                                                                                                                                                                    subsets based
                                                                                                                                                                    subsets          based on
                                                                                                                                                                                    based       onflow
                                                                                                                                                                                                on      fl owcytometry
                                                                                                                                                                                                       flow        cytometry analysis.
                                                                                                                                                                                                                  cytometry              analysis.
                                                                                                                                                                                                                                          analysis.
       #2, #2, and    and withwith different
                                        different           route of
                                                            route        of injections,
                                                                              injections,          could be
                                                                                                   could         be found
                                                                                                                       found CD31      CD31 (PECAM-1)  (PECAM-1)isis aa classic           classic marker  marker for       for endothelial
                                                                                                                                                                                                                                    endothelial
           iin   n every
                    every benefit
                                benefit index   index to      to almost
                                                                    almost the     the same
                                                                                          same extent.extent. Taken   Taken            cells and
                                                                                                                                      cells        and theirtheir progenitors.
                                                                                                                                                                     progenitors,
                                                                                                                                                                     progenitors,             In combination
                                                                                                                                                                                              In    combination                 with
                                                                                                                                                                                                                                 with CD146,
                                                                                                                                                                                                                                           CD146,
          ttogether,
                 ogether, the     the administration
                                          administration                   of
                                                                            of thethe autologous
                                                                                          autologous             SVF
                                                                                                                  SVF for    for      we
                                                                                                                                       we distinguished
                                                                                                                                                distinguished               CD34h~~h CD45—
                                                                                                                                                                            CD34high
                                                                                                                                                                            CD3411Igh          CD45—CD31+CD146+  CD31+CD146+ AT-                 AT-
          tthe   he treatment
                      treatment of         of different
                                                 different          medical
                                                                     medical conditions
                                                                                      conditions            has aa posi-
                                                                                                            has         posi-          ECs
                                                                                                                                        ECs separately
                                                                                                                                      ECs          separately from
                                                                                                                                                  separately             from
                                                                                                                                                                          from CD34high
                                                                                                                                                                                     CD34hIgh CD45—CD31—
                                                                                                                                                                                     CD34h~gh            CD45—CD31—CD146—                 CD146—
            tive effect,
          tive         effect, but    but the the factors
                                                       factors such     such as     as gender,
                                                                                         gender, age,    age, clinical
                                                                                                                    clinical           ADSCs within
                                                                                                                                      ADSCs               within the           CD34h'g h cell
                                                                                                                                                                        the CD34high
                                                                                                                                                                              CD34hIgh           ce ll subset.
                                                                                                                                                                                                           subset. The               fraction of
                                                                                                                                                                                                                           The fraction             of
            condition, and
          condition,                and routeroute of      of injection
                                                                injection           did
                                                                                    did not not playplay aa decisive
                                                                                                                  decisive           EC compartment
                                                                                                                                                compartment                  among
                                                                                                                                                                             among CD34high  CD34h'B h subset      subset displayed
                                                                                                                                                                                                                                  displayed           aa
          rrole  ole inin thethe treatment
                                    treatment efficacy    efficacy nor     nor are are thethe proof
                                                                                                 proof of    of thethe truetrue great               variability by
                                                                                                                                      great variability
                                                                                                                                                    variability           byranging
                                                                                                                                                                         by    rangingfrom
                                                                                                                                                                               ranging        from
                                                                                                                                                                                               from    1 to11 to 55%
                                                                                                                                                                                                                to   55%  with with
                                                                                                                                                                                                                               with an an aver-aver-
                                                                                                                                                                                                                                          an aver-
          uunderlying
                  nderlying mechanismmechanism of             of improvement.
                                                                    improvement.                                                      age
                                                                                                                                       age of
                                                                                                                                      age       of 21%,
                                                                                                                                                      21%,across acrossallallofofthe     thedonors
                                                                                                                                                                                                donors with      with DN  DN << 2.2. On     On the the
                                                                                                                                      other hand,
                                                                                                                                      other          hand, CD34I"CD34~°"' CD45÷    CD45+cells,
                                                                                                                                                                                 CD45+             cells, co-expressed
                                                                                                                                                                                                                co -expressed              CD206
                                                                                                                                                                                                                                            CD206
          Characterization
          Characterization
           Characterization of                 of cell
                                               of    cell types
                                                     cell    types in
                                                            types        in SVF
                                                                              SVF                                                     and
                                                                                                                                      a nd CD14,CD14. This
                                                                                                                                                CD14.          Thissubsetsubset has   has been
                                                                                                                                                                                            been described
                                                                                                                                                                                                       described as          as Hematopoi-
                                                                                                                                                                                                                                  Hematopoi-
          Next we investigated
          Next                   investigated               whether the
                                                            whether            the stem/progenitor
                                                                                       stem/progenitor                   cells
                                                                                                                         cells        etic/Monocyte-like progenitor
                                                                                                                                     etic/Monocyte-like                         progenitor            cells
                                                                                                                                                                                                        cells (HSC-progenitors)
                                                                                                                                                                                                                   (HSC-progenitors)
          composition and
        composition                     and dose  dose of     of SVF SVF could could show  show aa correlation
                                                                                                           correlation               iin     the literature
                                                                                                                                          n the      literature         [39-41]. Back-gating
                                                                                                                                                                        [39-41).         Back -gating analysis    analysis of       of this
                                                                                                                                                                                                                                         this sub-
                                                                                                                                                                                                                                                sub-
         with
         with treatment  treatment efficacy.   efficacy.          Initially,
                                                                   Initially,         we hypothesized
                                                                                     we      hypothesized                 that set
                                                                                                                          that       set on    on forward
                                                                                                                                                       forward and      and sideside scatter
                                                                                                                                                                                         scatter (FSC  (FSC and      and SSC) SSC) dot    dot plot
                                                                                                                                                                                                                                                 plot
         tthe    he presence
                      presence of       of oneone of    of thethe majormajor cell           subsets injected
                                                                                    cell subsets            injected at         at  rrevealed
                                                                                                                                          evealed that       that they
                                                                                                                                                                    they residereside on     on top top of     of ADSCs
                                                                                                                                                                                                                     ADSCs indicating indicating
        ooptimal
          optimal ptimal numbersnumbers would
                               numbers               would favor
                                                     would           favor thethe
                                                                    favor         theobserved
                                                                                          observedimprove-
                                                                                         observed             improve-
                                                                                                                improve-            tthey hey are are more more granular
                                                                                                                                                                     granular (Fig.    (Fig. 1c).
                                                                                                                                                                                                lc). Heterogeneous
                                                                                                                                                                                                           Heterogeneous                   expres-
                                                                                                                                                                                                                                           expres-
          ments.
           ments. Earlier
          ments.              Earlier          studies reported
                                              studies            reported            the
                                                                                      the heterogeneity
                                                                                                heterogeneity                  in
                                                                                                                               in    sion of
                                                                                                                                   sion          of CD105
                                                                                                                                                        CD105 and    and CD73 was          was detected
                                                                                                                                                                                                    detected among     among SVF sam-          sam-
         SVF and
        SVF             and greatgreat variability
                                            variability             in the
                                                                    in    the percentages
                                                                                  percentages             of
                                                                                                          of different
                                                                                                                 different           ples. Figure
                                                                                                                                     ples.         Figure lb     lb shows
                                                                                                                                                                       shows aa representative
                                                                                                                                                                                        representative                of
                                                                                                                                                                                                                       of well-separated
                                                                                                                                                                                                                             well -separated
       ssubsets  ubsets [35,  [35, 36]. 36]. SomeSome reports  reports have      have focused
                                                                                           focused mostly    mostly on       on ssubsets   ubsets within within the    the ADSCs;
                                                                                                                                                                               ADSCs; CD34±CD105+
                                                                                                                                                                                               CD34+CD105+ CD73—                  CD73— and      and
        tthe     he difference
                      difference in
                      difference            in thethe isolation
                                                           isolation            methods, handling,
                                                                               methods,            handling, vari-      vari-        CD34+105—CD73+
                                                                                                                                    CD34+105                  —CD73+ cells.     cells. The  The percentage
                                                                                                                                                                                                       percentage                of
                                                                                                                                                                                                                                 of pericytes
                                                                                                                                                                                                                                        pericytes
        ability of
        ability             of cell
                                 cell yields
                                         yields and    and mode mode of       of administration
                                                                                   administration [37,           [37, 38].38].       described as
                                                                                                                                    described                    CD45—CD34—CD31—CD146+
                                                                                                                                                             as CD45—          CD34—CD31—CD146+ cells                          cells mademade up    up
        To date,
       To            date, there
                               there are   are insufficient
                                                   insufficient              data to
                                                                            data      to establish
                                                                                            establish         aa correla-
                                                                                                                  correla-         oonly   nly aa small
                                                                                                                                                      small fraction
                                                                                                                                                                 fraction (average
                                                                                                                                                                                 (average percentage
                                                                                                                                                                                                 percentage of            of nearly
                                                                                                                                                                                                                                nearly 1%) of       of
        tion between
       tion             between SVF-dose,  SVF-dose, and            and direct direct therapeutic
                                                                                            therapeutic             effect.
                                                                                                                     effect.       whole
                                                                                                                                    whole SVF.        SVF. CD45+ CD45+ cells    cells werewere equally
                                                                                                                                                                                                     equally abundant abundant in          in SVF,
                                                                                                                                                                                                                                               SVF,
       Therefore, we
       Therefore,                    we conducted
                                            conducted aa comprehensive     comprehensive                  analysis
                                                                                                          analysis           by
                                                                                                                              by   aand    nd the       majority
                                                                                                                                                the majority
                                                                                                                                                         majority of      of these
                                                                                                                                                                              these
                                                                                                                                                                              these cellscells
                                                                                                                                                                                         cells were were
                                                                                                                                                                                                    were CD6613+CD66b+ Neutrophils
                                                                                                                                                                                                                                 Neutrophils
                                                                                                                                                                                                                                   Neutrophils
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 91 of 132



        KIIInc et
        Kllinc
        Killnc et aL
                  al. CIln
                      Clln Trans
                      Clin TransMed
                                 Med (2018)  7:5
                                      (2018)7:5
                                      (2018) 7:5                                                                                                                                                                                                 of 20
                                                                                                                                                                                                                                         Page 88 of
                                                                                                                                                                                                                                         Page       20




                             1-Blood
                             1-Blood                                   2-SVF, DN<2
                                                                       2-SVF,     DN<2             3-SVF, DN=
                                                                                                   3-SVF, DN=                                           4-SVF, DN=
                                                                                                                                                        4-SVF, DIN/-                       5-SVF, DN=
                                                                                                                                                                                           5-SVF, DN=
           aa                                                          negligible
                                                                       negligible                  5-15%
                                                                                                   5-15%                                                30-70%
                                                                                                                                                        30-70%                             80-99%
                                                                                                                                                                                           80-99%
                                                                       n= 2121                     n= 7
                                                                                                   ~=                                                   n=
                                                                                                                                                        n= 2                               n= 14
                                                                                                                                                                                           n=  14




            Q                                                       b ~ ~.               ~r        yo- ., :, -       ;{e,J
                                                                                     ~                                                ry w                  i
            U                                                     s

                                                                     z                              1SL4.ii.'.i4                                                ~ .~~4.
                   ' io° 0    1.1
                              ioIs        ist6o,     to
                                                    ion        ia' ~i ~iaT~io~io`~            o   i ~ioT~io~Wo                               io   io              is T~oT~io~ia
                                                                                                                                                                  10.   i
                                                                                                                                                                        103             ~ io~io~io~            ion
                                                                                                                                                                                                                1d u'
                                                                                                                                                                                                                    1


                                                                                                                 CD34

                                                                                                                                                                           C
          bb                                                                                                                                                               ~
                                                                                                                                                                                    A 1§
                                                                                                                                      ; ~t:;.; , .,.                                A                 ~                  ~Y~.
                                                                                                                                                                                       a           : L` ~.`
                                                                                                                                Si . 1: .:'                                                            4.                ~_:.
                    vi
                                                                                                                                                                                                                                    ADSCs
                                                                                                                                                                                                                          i i'
                                                                                                                                                                                                                   'i
                                                                                                                 '    ~        is            io         io'       io                       o      zoo
                                                                                                                                                                                                  Zoo  +oo
                                                                                                                                                                                                        400  wo
                                                                                                                                                                                                             600  eoe600iaoo
                                                                                                                                                                                                                          1.
                                     is        .o         .o     ~o°           ~o~                                                                                                                200 400  SOO  SOO   WOO




                                                    CD34                                                                            CD146                                         v
                                                                                                                                                                                  U
                                                                                                                                                                                  V)
                                                                                                                                                                                  (11
                                                                                                                                                                                  V]




                                                                                                                                                                                           C
                                                    SC-progenitors                                                   ~                                                                    8                      j~;%_
                                                                                                                                                                                          I               ' r
                     so
                    o
                    N
                    N
                                           ~                   x<                                       o
                                                                                                        cv-,                   ~~                      '~                                 3
                                                                                                                                                                                          ~           r ~~v,       ~f~~~~S+           HSC-progcnitors
                                                                                                                                                                                                                                 i~+~ HSGprogcnirors
                                                                                                                                                                                                                                      FISC-progenitors

                     U                                                                                  U
                                                                 1t      ;J.
                                                                                                                          is    lo'                                                            a
                                                                                                                                                                                               0 400
                                                                                                                                                                                                   Roo 400
                                                                                                                                                                                                         400 000
                                                                                                                                                                                                               600 100
                                                                                                                                                                                                                     0110 100




                                     CD34                                                                   CD73                                                       FSC
          Fig.   2
          Fig. 2 flow
                    Flow  cytometry
                    Flowcytometry     analysis
                           cytometryanalysis
                                      analysisof of  SVF.a ashows
                                                    SVF.
                                                 ofSVF.       showsaaarepresentative
                                                            shows        representative of
                                                                        representative      ofCD45
                                                                                               CD45and     andCD34
                                                                                                                CD34dot
                                                                                                                CD34    dotblot
                                                                                                                        dot        analysis
                                                                                                                             blot analysis
                                                                                                                             blot             far
                                                                                                                                    analysis for  the
                                                                                                                                                for the different
                                                                                                                                                         differentDN
                                                                                                                                                     the different    DNratios.
                                                                                                                                                                            ratios.AlAl
                                                                                                                                                                            ratios.  Al isisthe
                                                                                                                                                                                             the blood
                                                                                                                                                                                                 blood
            nalysis shown
         aanalysis    shownforforthe
                                  thecomparison
                                      comparisonand    andnnnrepresents
                                                       and     representsthe
                                                              represents       thenumber
                                                                              the    numberof
                                                                                    number   ofofpatient's
                                                                                                 patient's     samples with
                                                                                                              samples
                                                                                                   patient samples                the given
                                                                                                                            withthe
                                                                                                                           with  the   given   percentage.
                                                                                                                                                percentage. b
                                                                                                                                        given percentage.           Detailed
                                                                                                                                                                  b Detailed    analysis
                                                                                                                                                                    Detailed analysis
                                                                                                                                                                                analysisofof subpopula-
                                                                                                                                                                                                subpopula-
         tion
          tion phenotype.      Arrows point
                 phenotype. Arrows
                               Arrows  point   the
                                        pointthe    gating
                                                the gating   and
                                                    gating and    each identified
                                                             and each
                                                                  each    identified phenotype
                                                                          identified    phenotype was
                                                                                        phenotype         was marked
                                                                                                         was   marked withwith the
                                                                                                                         with    the corresponding
                                                                                                                                the    corresponding         nomenclature. ccBack-gating
                                                                                                                                       corresponding nomenclature.                                   analysis
                                                                                                                                                                                  Back-gating analysis
          of ADSCs
         of   ADSCsand
              ADSCs     andHSC-Progenitors
                        and  HSC-Progenitorsononforward
                                                      forwardandandside
                                                                      sidescatter
                                                                      side   scatterdot
                                                                             scatter   dotplot
                                                                                      dot  plotto
                                                                                          plot  to   show
                                                                                                  toshow     their
                                                                                                      showtheir    cellular
                                                                                                              theircellular    profile
                                                                                                                    cellular profile
                                                                                                                               profile



      ((data
        (data
          data notnot
                   notshown).
                          shown).Other
                         shown).          Other
                                        Other       observed
                                                       observed
                                                    observed         immune
                                                                          immune
                                                                     immune           cell
                                                                                       cell cell
                                                                                              popula-
                                                                                               popula-          Patient characteristics
                                                                                                   popula-Patient           characteristics and    and their        effect on
                                                                                                                                                           their effect        on SVFSVF yieldyield
                                                                                                                                                                                               yield
        tions included
        tions
        tions     includedB-cells,
                  included          B-cells,NI<
                                   B-cells,       NIK
                                                    NKcells,
                                                           cells,and  and
                                                                      andT-cells
                                                                              T-cells
                                                                               T-cellsand     andit
                                                                                             and    itit is
                                                                                                          is
                                                                                                          is    Few previous
                                                                                                                Few
                                                                                                                Few     previousstudies
                                                                                                                        previous        studies
                                                                                                                                        studies compared
                                                                                                                                                    compared
                                                                                                                                                    comparedsome        some
                                                                                                                                                                          someof    ofofthe
                                                                                                                                                                                         the
                                                                                                                                                                                           thepatient
                                                                                                                                                                                                    patient
                                                                                                                                                                                                 patient       fac-
                                                                                                                                                                                                               fac-fac-
        highly
        highlylikely
        highly      likely
                    likelytheythey
                               theywere
                                      were
                                       werederived
                                               derived
                                                 derived     from
                                                            fromfrom  blood
                                                                          blood
                                                                      blood      vessels
                                                                                      vessels
                                                                                 vessels           co-har- tors
                                                                                                co-har-
                                                                                               co -har-         tors such
                                                                                                                tors   such
                                                                                                                        suchas   asasage,
                                                                                                                                     age,    gender,
                                                                                                                                       age,gender,
                                                                                                                                              gender,BMI     BMI   that
                                                                                                                                                                  thatthat  might
                                                                                                                                                                               might
                                                                                                                                                                            might       affect
                                                                                                                                                                                         affectaffect
                                                                                                                                                                                                    the
                                                                                                                                                                                                    the the yield,
                                                                                                                                                                                                             yield,yield,
        vested during
        vested
        vested      duringthe
                    during       theprocedure.
                                the     procedure.
                                      procedure.         TheThe
                                                          The    viability
                                                                     viability
                                                                  viability      of
                                                                                 of CD34+
                                                                                      of
                                                                                       CD34+CD34+   cells       composition, purity
                                                                                                                composition,
                                                                                                    cells cells composition,            purity
                                                                                                                                         purityandand
                                                                                                                                                    andpotency
                                                                                                                                                             potency
                                                                                                                                                           potency         of
                                                                                                                                                                           of of
                                                                                                                                                                               the
                                                                                                                                                                                thethe  freshly
                                                                                                                                                                                            freshly
                                                                                                                                                                                        freshly        isolated
                                                                                                                                                                                                             isolated
                                                                                                                                                                                                        isolated
        was verified
        was     verified
                verifiedregularly
                             regularly
                              regularlyby    byby  7-AAD/PI
                                                     7-AAD/PI
                                                  7-AAD/PI            and
                                                                     and and Annexin-V
                                                                                 Annexin-V
                                                                             Annexin-V            stain-
                                                                                                 stain-         SVF samples,
                                                                                                       stain- SVF        samples,
                                                                                                                         samples,reported  reported
                                                                                                                                            reported       controversial
                                                                                                                                                              controversial
                                                                                                                                                          controversial                results
                                                                                                                                                                                     resultsresults   [35,[35,
                                                                                                                                                                                                     [35,       42-42-
                                                                                                                                                                                                               42-
        ing and
       ing    and
               andtheythey
                       theywere
                             were
                               were80-90%
                                       80-90%
                                        80-90%viable viable
                                                        viable   post-isolation.
                                                                    post-isolation.
                                                                 post   -isolation.                             45]. To
                                                                                                                45].    To determine
                                                                                                                              determine
                                                                                                                              determinewhether  whether
                                                                                                                                                  whether       the
                                                                                                                                                                thethe patient's
                                                                                                                                                                           patient's
                                                                                                                                                                        patient's         disease
                                                                                                                                                                                                disease
                                                                                                                                                                                          disease          condi-
                                                                                                                                                                                                          condi-condi-
           IIn
            In
             n conclusion,
                 conclusion,
                 conclusion,          the
                                       thefollowing
                                      the      followingfour
                                              following           fourmain
                                                                four         main
                                                                          main      adipose-res-
                                                                                         adipose-res-
                                                                                      adipose      -res-        tions may
                                                                                                                tions
                                                                                                                tions    mayalter
                                                                                                                         may       alter
                                                                                                                                    alterthe
                                                                                                                                          the
                                                                                                                                            theSVF's
                                                                                                                                                  SVF's
                                                                                                                                                SVF's      yield
                                                                                                                                                               yield
                                                                                                                                                           yield     and
                                                                                                                                                                     andand  composition,
                                                                                                                                                                                  composition,
                                                                                                                                                                             composition,               wewe   also
                                                                                                                                                                                                               also also
        ident subsets
        ident
       ident       subsetswere
                  subsets        wereidentified
                                 were       identifiedin
                                          identified         ininSVFSVF
                                                                  SVF      samples:
                                                                              samples:
                                                                            samples:             ADSCs: iincluded
                                                                                             ADSCs:
                                                                                              ADSCs:            included
                                                                                                                  ncluded 14    14
                                                                                                                                 14cancer
                                                                                                                                      cancer
                                                                                                                                       cancerpatients.
                                                                                                                                                  patients.
                                                                                                                                                 patients.       Enumeration
                                                                                                                                                                     Enumeration
                                                                                                                                                                  Enumeration               analyses
                                                                                                                                                                                                  analyses
                                                                                                                                                                                             analyses         lead
                                                                                                                                                                                                              lead lead
        CD34high CD45—
       CD34h~gh            CD45— CD31.— CD31—CD31— CD146—,   CD146 —, HSC-progeni-
                                                                               HSC-progeni-
                                                                                  HSC-progeni-                  us toto
                                                                                                                us   to evaluate
                                                                                                                         evaluate
                                                                                                                         evaluatethe    the
                                                                                                                                          thepossible
                                                                                                                                              possible
                                                                                                                                                possibleeffect
                                                                                                                                                             effect
                                                                                                                                                                effect  ofofoftumor
                                                                                                                                                                            tumortumor     growth
                                                                                                                                                                                                growth
                                                                                                                                                                                           growth          on on
                                                                                                                                                                                                           on    thethe
                                                                                                                                                                                                                the
        tors: CD341"'
        tors:
       tors:      CD34
                  CD34~0N   1'' CD45
                                 CD45+
                                   CD45+     + CD206+CD31—
                                                 CD206±CD31—
                                                   CD206+CD31— CD146—,           CD146 —, AT-        AT-        cell composition
                                                                                                                cell   composition of
                                                                                                                       composition            of
                                                                                                                                              ofSVF
                                                                                                                                                 SVF
                                                                                                                                                  SVFand   and
                                                                                                                                                            andfurther
                                                                                                                                                                  further
                                                                                                                                                                     further     assess
                                                                                                                                                                                     assess
                                                                                                                                                                                  assess       the
                                                                                                                                                                                                thethefeasibil-
                                                                                                                                                                                                            feasibil-
                                                                                                                                                                                                       feasibil-
        ECs: CD34high
        ECs:
       ECs;       CD34highh CD45—
                  CD34h'g          CD45— CD31+CD146+,
                                                 CD31+CD146+,
                                                  CD31+CD146+, and                         Pericytes: ity
                                                                                 andPericytes:
                                                                                 and       Pericytes:           ity of    utilizingSVF
                                                                                                                      of utilizing
                                                                                                                          utilizing      SVF
                                                                                                                                          SVFinin incancer
                                                                                                                                                      cancer
                                                                                                                                                       cancer      patient's
                                                                                                                                                                     patient's
                                                                                                                                                                  patient's         treatment.
                                                                                                                                                                                         treatment.
                                                                                                                                                                                   treatment.             Identi-
                                                                                                                                                                                                          Identi-
                                                                                                                                                                                                                Identi-
        CD45—CD34—CD31—CD146+.
        CD45—CD34—CD31—CD146+.
       CD45—        CD34—CD31—CD146+. We                     We
                                                              Webelieve
                                                                    believe
                                                                     believethat   that
                                                                                    thatthe the     abun- cal
                                                                                             theabun-
                                                                                                 abun-          cal liposuction
                                                                                                                      liposuctionprocedure
                                                                                                                      liposuction          procedurewas
                                                                                                                                          procedure         waswas     followed
                                                                                                                                                                   followed
                                                                                                                                                                   followed           forfor
                                                                                                                                                                                     for    such
                                                                                                                                                                                             such such       patients
                                                                                                                                                                                                       patients
                                                                                                                                                                                                       patients
       dance of
       dance
       dance       of
                    of one
                        one
                         oneor   orsome
                                or    someof
                                     some       ofofthese
                                                       thesesubsets
                                                      these       subsetsin
                                                                subsets        in in    combination aand
                                                                                    combination
                                                                                     combination                and    samples
                                                                                                                       sampleswere
                                                                                                                  nd samples         were
                                                                                                                                       wereanalyzed
                                                                                                                                              analyzed
                                                                                                                                               analyzed       for
                                                                                                                                                             for forthethe
                                                                                                                                                                   the     presence
                                                                                                                                                                               presence
                                                                                                                                                                           presence         of
                                                                                                                                                                                             of the
                                                                                                                                                                                                  the
                                                                                                                                                                                                  of the  same
                                                                                                                                                                                                         same  same 4 4
        reflecting
       rreflecting
         eflecting        some
                           somelevel
                        some        level
                                     levelofof     orchestration
                                               oforchestration
                                                    orchestration           were
                                                                               were
                                                                            were       thethe
                                                                                      the        primaryssubsets
                                                                                              primary
                                                                                              primary           subsets
                                                                                                                  ubsets of  of
                                                                                                                              ofcells.
                                                                                                                                  cells.
                                                                                                                                   cells.Due
                                                                                                                                           Due
                                                                                                                                            Duetototothe
                                                                                                                                                       the
                                                                                                                                                        thevariations
                                                                                                                                                              variations
                                                                                                                                                                variations      ininin thethe
                                                                                                                                                                                      the     ratio
                                                                                                                                                                                                  ratio
                                                                                                                                                                                              ratio      of dou-
                                                                                                                                                                                                         of   dou-
                                                                                                                                                                                                              of dou-
      ffactors
       factors
         actors whichwhich
                      whichdetermine
                                determine
                                 determine         the
                                                  thethe treatment
                                                            treatment
                                                        treatment           outcome.
                                                                                outcome.
                                                                           outcome.                             ble   negativesamong
                                                                                                                ble negatives
                                                                                                                      negatives         among
                                                                                                                                         amongallall allofofofthe
                                                                                                                                                               the
                                                                                                                                                                thepatients
                                                                                                                                                                     patients
                                                                                                                                                                        patients     (non      -cancer and
                                                                                                                                                                                      (non-cancer
                                                                                                                                                                                          (non-cancer          andand
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 92 of 132



        Kfllncetal.ClinTransMed
        Kilinc  et al. Clin
                       Clin Trans Med (2018)7:5
                            Trans Med (2018) 7:5
                                               7:5                                                                                                                                                                     Page 99 of
                                                                                                                                                                                                                       Page    of 20
                                                                                                                                                                                                                               of 20




              cancer), we
              cancer),        we calculated
                                     calculated the        the absolute
                                                                    absolute        number of
                                                                                   number            of isolated
                                                                                                            isolated        ((50-59);
                                                                                                                                  50-59); 143E+0  143E+0 (60-69),   (60-69), 128E+0   128E+0 (70-79);   (70-79); male   male peri-  peri-
              cell subsets
              cell    subsets as     as shown
                                            shown inin Table    Table 22 and   and then
                                                                                      then performed
                                                                                                 performed aa                   cytes 171E+0
                                                                                                                                cytes      171E+0(50-59);   (50-59); 172E-0    172E+0(60-69),   (60-69), 51E+0  51E+0 (70-79).(70-79),
                orrelation
             ccorrelation           analysis
                                    analysis         between
                                                      between patient                characteristic
                                                                        patient characteristic                     and
                                                                                                                    and         All
                                                                                                                                All of  of the
                                                                                                                                            the cancer
                                                                                                                                                   cancer patientspatients were  were also   also included
                                                                                                                                                                                                      included inin the   the analy-
                                                                                                                                                                                                                                 analy-
             tthe
               he SVFSVF yield.yield. We     We first
                                                    fi rst checked
                                                               checked the            gender difference
                                                                               the gender              difference               sis and
                                                                                                                                sis    and no      statistically
                                                                                                                                              no statistically             significant
                                                                                                                                                                           significant differencedifference was     was observed
                                                                                                                                                                                                                            observed
              for aa possible
            for         possible factor  factor in   in harvested
                                                          harvested stem      stem cells;
                                                                                       cells; ADSCs and             and aamong     mong 44 age    age groups
                                                                                                                                                           groups as       as shown
                                                                                                                                                                                shown in      in thethe Fig.Fig. 3d,
                                                                                                                                                                                                                   3d. The The aver-aver-
              HSC-progenitors. We
             HSC-progenitors.                     We foundfound that    that thethe average
                                                                                        average absolute   absolute             age BMI
                                                                                                                                age     BMI for  for allall ofof thethe participants
                                                                                                                                                                           participants was        was 25.5.
                                                                                                                                                                                                           25.5. TheThe BMI BMI was   was
              numbers of
             numbers           of ADSCs
                                      ADSCs inin females                     (5.6E+3/per cc
                                                             females (5.6E+3/per                       cc of  of fat/
                                                                                                                    fat/        compared for
                                                                                                                                compared           for two two groups:
                                                                                                                                                                    groups: BMI    BMI <      < 25 25 and
                                                                                                                                                                                                        and BMI BMI>> 25,    25, Lean
                                                                                                                                                                                                                                    Lean
                    -cancer) was
              non-cancer)
             non                      was almost
                                               almost threefoldthreefold higher higher than   than the           aver-
                                                                                                         the aver-              persons were
                                                                                                                                persons         were defineddefined with     with BMI  BMI <      < 2525 [46].
                                                                                                                                                                                                            [46]. TheThe average
                                                                                                                                                                                                                               average
             age yield
             age      yield inin male  male patients
                                                   patients          (1,9E+3/per cc
                                                                     (1.9E+3/per
                                                                    (1,9E+3/per              cc of of fat/non-
                                                                                                          fat/non-              BMI for   for thethe group
                                                                                                                                                        group BMI < 25              25 waswas 21.3  21.3 and       for BMI
                                                                                                                                                                                                             and for      BMI > 25       25
              cancer) (Fig.
            cancer)         (Fig. 3a).3a). A similarsimilar difference
                                                                   difference was    was observed
                                                                                              observed with       with iitt was     was 29.7. 29.7. Although
                                                                                                                                              29.7.      Although itit was         was not   not significant,
                                                                                                                                                                                                     significant,          the
                                                                                                                                                                                                                           the aver-
                                                                                                                                                                                                                                   aver-
            tthe
               he absolute
                     absolute number   number of         of HSC-progenitors:
                                                                HSC-progenitors:                  3E+3/cc of
                                                                                                  3E+3/cc              of       age total
                                                                                                                                age     total number
                                                                                                                                                  number for       for ADSCs
                                                                                                                                                                           ADSCs and      and HSC-progenitors
                                                                                                                                                                                                   HSC-progenitors                  were
                                                                                                                                                                                                                                    were
            fat of
          fat       of HSC-progenitors
                         HSC-progenitors                    in
                                                             in females
                                                                   females versus versus 1.2E+31.2E+3 cells,     cells,         higher inin BMI >> 25
                                                                                                                                higher                            25 group
                                                                                                                                                                        group when   when comparedcompared toto BMI      BMI <      < 25 25
            iinn males.
                    males. Regarding
                                 Regarding              the absolute
                                                       the       absolute number  number of       of AT-ECs,
                                                                                                          AT-ECs,               group. The
                                                                                                                                group.        The average
                                                                                                                                                       average numbers  numbers for       for BMI >> 25         25 groups
                                                                                                                                                                                                                     groups were    were
           tthehe difference
                     difference           between
                                           between males    males and    and females
                                                                                females was      was fivefold:
                                                                                                           fi vefold:           ADSCs: 4.6E
                                                                                                                                ADSCs;            4.6E+3, -I-3, HSC-progenitors:
                                                                                                                                                                      HSC-progenitors:                    3.1E+3,
                                                                                                                                                                                                           3.1E+3, AT-ECs:   AT-ECs:
            1E+3/cc
            1E+3/cc ECs in               in females
                                              females versus   versus 212E+0212E+0 cells,   cells, in   in males.
                                                                                                               males.           716,6E+0,
                                                                                                                                716.6E+0,
                                                                                                                              716.6E        -F0, and  and pericytes
                                                                                                                                                               pericytes 145.2E   145.2E+0.    -I-0. On  On the the other
                                                                                                                                                                                                                      other hand, hand,
             No difference
            No       difference           was
                                          was observed
                                                  observed for        for pericytes.
                                                                             pericytes.         Interestingly,
                                                                                               Interestingly,                  tthe
                                                                                                                                 he average
                                                                                                                                       average numbers numbers for        for 25 25 <  < BMIBMIgroups groups were  were ADSCs:ADSCs;
                 similar trend
           aa similar          trend was     was observed
                                                     observed inin between   between 88 male       male and    and 6           3.2E+3,
                                                                                                                               3.2E+3, HSC-progenitors:
                                                                                                                         6 3.2E-{-3,             HSC-progenitors: 1.3E+3,
                                                                                                                                                 HSC-progenitors:                     1.3E+3,
                                                                                                                                                                                      1.3E-3, AT-ECs:   AT-ECs: 612.5E+0,
                                                                                                                                                                                                                        612.5E+0,
            female cancer
         female            cancer patients,
                                          patients, although
                                                           although all      all of    the 4 cell
                                                                                   of the                    subsets and
                                                                                                   ceq subsets                  a nd pericytes
                                                                                                                                        pericytes 127,5E+0127.5E+0
                                                                                                                                                          127.5E+0 (Data       (Data not   not shown),
                                                                                                                                                                                                  shown).
                                                                                                                                                                                                   shown), Over   Over all, all, Fig.
                                                                                                                                                                                                                                  Fig. 3
          were
            were overalloverall lower
                        overall        lower(at
                                      lower        (at
                                                    (atleast
                                                           leasttwo—threefold)
                                                          least        two-threefold)
                                                                       two   —threefold)            in
                                                                                                     in number
                                                                                                    in     number
                                                                                                           number             ssummarizes
                                                                                                                                  ummarizes the         the correlation
                                                                                                                                                                correlation           of    absolute number,
                                                                                                                                                                                      of absolute            number, with    with the  the
            compared to
         compared                 to non-cancer
                                         non -cancer patients     patients       (Fig,
                                                                                 (Fig.
                                                                                 (Fig, 3b). 3b). The  The aver-  aver-          gender, and
                                                                                                                               gender,         and age  age of   of the
                                                                                                                                                                      the donors
                                                                                                                                                                              donors inin the     the cancer
                                                                                                                                                                                                         cancer versusversus non    non--
            age absolute
          age        absolute number  number of         of ADSCs,
                                                               ADSCs, HSC-progenitors,
                                                                              HSC-progenitors,                    AT-
                                                                                                                   AT-          cancer patients.
                                                                                                                              cancer          patients. In      In conclusion,
                                                                                                                                                                      conclusion,             the donor
                                                                                                                                                                                             the      donor characteristics
                                                                                                                                                                                                                 characteristics
            ECs and
          ECs         and pericytes
                              pericytes in       in female
                                                      female versus   versus male male cancer
                                                                                            cancer patientspatients of          of gender,
                                                                                                                                    gender, toto some    some extent extent age, age, and and BMI of         ofthe
                                                                                                                                                                                                                 the adipose
                                                                                                                                                                                                                       adipose tis-    tis-
          were
           were 1.9E+3  1.9E-~3 versus   versus 948E+0,948E -I-0, 1,9E+3  1.9E+3
                                                                           1.9E -I-3 versus
                                                                                          versus 682E+0, 682E-{-0,            sue donor,
                                                                                                                              sue      donor, and   and their           physiological
                                                                                                                                                             their physiological                   condition
                                                                                                                                                                                                    condition such   such as    as can-
                                                                                                                                                                                                                                     can-
           417,5E+0 versus
           417.5E+0
        417.5E-{-0                versus 70.3E+0,70.3E-0,             75.3E+0
                                                                       75.3E -I-0 versusversus 56.3E+0, 56.3E-0,               cer or
                                                                                                                              cer      or non-cancer,
                                                                                                                                            non -cancer, have         have the  the potential
                                                                                                                                                                                       potential toto impact   impact the    the total
                                                                                                                                                                                                                                    total
          rrespectively.
               espectively.             Furthermore, different
                                      Furthermore,                    different age   age categories
                                                                                               categories              in
                                                                                                                       in       number of
                                                                                                                              number            of isolated
                                                                                                                                                     isolated adipose-specific
                                                                                                                                                                      adipose -specific                cells.    These fifindings
                                                                                                                                                                                                       cells. These             ndings
            9-year increments
         9-year           increments were        were made. made. In     In females,
                                                                              females, the            treatment aare
                                                                                               the treatment                           similar toto those
                                                                                                                                  re similar              those obtained
                                                                                                                                                                      obtained by       by mostmost of   of thethe other
                                                                                                                                                                                                                     other groups
                                                                                                                                                                                                                                groups
         aage       range was
               ge range        was 16-82 16-82 years years old   old andand marked
                                                                               marked the     the end          points [[44,
                                                                                                      end points                        45],
                                                                                                                                        45].
                                                                                                                                 44, 45].
         of of eight
                   eight different
                             different age     age groups.
                                                        groups. There   There were were no    no patients
                                                                                                     patients in       in
         tthe  he age       group of
                    age group              of 20-29
                                               20-29 and                  single patient
                                                              and aa single          patient in      in eacheach of    of     Culture         expansion of
                                                                                                                              Culture expansion                         SVFsand
                                                                                                                                                                   of SVFs
                                                                                                                                                                        SVFs       andtheir
                                                                                                                                                                                  and       theirdifferentiation
                                                                                                                                                                                           their     differentiation
                                                                                                                                                                                                     differentiation
         tthese          groups: 10-19,
              hese groups:                10-19, 30-39  30-39 and             80-89. Therefore,
                                                                       and 80-89.            Therefore,             the
                                                                                                                    the         p otency
                                                                                                                              potency
         yield
         yield of       of 44 SVF subsets   subsets were  were calculated
                                                                      calculated        inin four
                                                                                              four different
                                                                                                          different            The majority
                                                                                                                              The       majority of      of thethe SVFSVFsamplessampleswere       wereused usedfor  fortreatment
                                                                                                                                                                                                                           treatment
          groups, each
         groups,           each with  with moremore than                patients. The
                                                          than 3 patients.                      average total
                                                                                        The average               total iin         the clinics
                                                                                                                                 n the      clinics and                relatively
                                                                                                                                                          and aa relatively               minor
                                                                                                                                                                                          minor fractionfraction was  was sent  sent to  to
          number of
         number             of ADSCs was         was 5.9E-}-3
                                                          5.9E+3 inin the     the age       group between
                                                                                    age group             between us           us forfor further
                                                                                                                                            further analysis.analysis.          When
                                                                                                                                                                                When there   there were  were enough
                                                                                                                                                                                                                   enough sam-     sam-
       4040 and    and 49,49, reached
                                 reached its     its highest,           10,3E+3,
                                                                        10.3E+3, inin the
                                                        highest, 10,3E+3,                     the age age groupgroup ples,    ples, aportion
                                                                                                                                         a portion of         of the
                                                                                                                                                                   the cells
                                                                                                                                                                           cells sentsent for for characterization
                                                                                                                                                                                                      characterization               was
                                                                                                                                                                                                                                     was
         50-59, and
        50-59,             and declined
                                    declined in       in thethe subsequent
                                                                     subsequent groups:    groups: 3.7E+3   3.7E -F3
                                                                                                           3,7E+3             also used
                                                                                                                              also      used for  for cellcell culture
                                                                                                                                                                   culture analysis.
                                                                                                                                                                                  analysis.          Cellular expansion
                                                                                                                                                                                                    Cellular        expansion of         of
      ((60-69);
              60-69);         4.5E+3
                              4.5E+3 (70-79).   (70-79).             For HSC-progenitors,
                                                                    For       HSC-progenitors,                      the
                                                                                                                   the       aadherent
                                                                                                                                  dherent cells  cells was was initiated
                                                                                                                                                                     initiated inin aa cultureculture medium medium suppliedsupplied
         highest average
         highest            average total    total number
                                                       number was       was recorded
                                                                                recorded inin the       the samesame          with
                                                                                                                              with 5%            Stemulate and
                                                                                                                                         596 Stemulate                 and adipose-derived
                                                                                                                                                                                adipose -derived                and expanded-
                                                                                                                                                                                                                and     expanded-
         group 8.5E-}-3
         group            8.5E+3 (50-59)   (50-59) but     but remained
                                                                     remained almost  almost the       the samesame           mesenchymal stem
                                                                                                                              mesenchymal                     stem cells            (ADE-MSCs) cultures
                                                                                                                                                                          cells (ADE-MSCs)                       cultures were     were
      ((1.5E+31.5E+3 and     and 1.6E+3)
                                     1.6E -F3) in     in the
                                                           the otherother age age groups.
                                                                                    groups. In      In AT-ECs
                                                                                                           AT-ECs           ffurther
                                                                                                                                 urther analyzed
                                                                                                                                              analyzed for       for morphology,
                                                                                                                                                                        morphology, phenotype,     phenotype, and                differ-
                                                                                                                                                                                                                        and differ-
        aand   nd pericytes,
                     pericytes,           the
                                          the distribution
                                                distribution             of average
                                                                         of   average count  count per      per ageage        entiation, These
                                                                                                                              entiation.
                                                                                                                             entiation.            These cells   cells exhibited
                                                                                                                                                                           exhibited the       the expected             fi broblast-
                                                                                                                                                                                                       expected fibroblast-
       sshowedhowed the    the
                           the following
                                  followingpatterns:
                                  following            patterns:658E-1-0/(40-49),
                                                      patterns:          658E+0/(40-49), 1.8E
                                                                        658E+0/(40-49),                   1.8E+3/ -I-3/       like morphology
                                                                                                                             lilce      morphology following     followingtheir                 adherence toto the
                                                                                                                                                                                      their adherence                   the plastic
                                                                                                                                                                                                                                plastic
      ((50-59),              700E+0/(60-69), 1.7E+3/(70-79),
              50-59), 700E+0/(60-69),                            1.7E+3/(70-79),                 and
                                                                                                 and 82E+0/82E -FO/        ((Fig.Fig. 4a)4a) and and continuous
                                                                                                                                                          continuous culture      culture resultedresulted in          phenotypi-
                                                                                                                                                                                                                  in phenotypi-
      ((40-49),
              40-49),         165E+0/(50-59),
                               165E+0/(50-59),                       158E+0/(60-69),
                                                                      158E-{-0/(60-69),                    93E+0/
                                                                                                         93E+0/               cally homogeneous
                                                                                                                             cally        homogeneous population        population              as     periodically
                                                                                                                                                                                                as periodically               verified
                                                                                                                                                                                                                             verified
      ((70-79),              respectively.On
              70-79), respectively.                     On the  the other
                                                                       other hand,
                                                                                 hand, inin males males treat- treat- bby         y flflow     analysis(Fig,
                                                                                                                                        ow analysis             (Fig,4b).  4b).Phenotypic
                                                                                                                                                                                   Phenotypiccharacterization
                                                                                                                                                                                                          characterization of            of
         ment ages
         ment          ages started
                                started very   very late,           around the
                                                         late, around            the age
                                                                                       age of   of50-59
                                                                                                     50-59 and     and ccultured ultured cells  cells revealed
                                                                                                                                                           revealed that     that all all ofof thethe samples
                                                                                                                                                                                                         samples shared shared the    the
        only two
        only          two moremore age      age groups
                                                   groups(60-69    (60-69 and   and 70-79)
                                                                                        70-79) could    could be     be     ssameame markers,
                                                                                                                                          markers, which      which have    have been been described,
                                                                                                                                                                                                  described,
                                                                                                                                                                                                  described,          by Interna-
                                                                                                                                                                                                                      by    Interna-
        used for
        used                 statistical
                       for statistical            analysis due
                                                  analysis          due toto the       presence of
                                                                                the presence                      only
                                                                                                            of only          tional Federation
                                                                                                                            tional         Federation of          of Adipose              Therapeutics
                                                                                                                                                                        Adipose Therapeutics                       and      Sciences
                                                                                                                                                                                                                   and Sciences
       oone    ne patient
                     patient in    in other
                                          other groups
                                                     groups (SO      (80-89
                                                                          -89 and and 90-99).
                                                                                           90-99). A        A con-
                                                                                                                 con-      ((IFATS)
                                                                                                                                IFATS) and       and the  the International
                                                                                                                                                                  International Society      Society for           Cell Therapy
                                                                                                                                                                                                             for Cell        Therapy
        tinuous decline
       tinuous              decline of       of thethe actual
                                                          actual number  number was     was detected
                                                                                                  detected            in ((ISCT)
                                                                                                                      in        ISCT) for     for thethe minimum
                                                                                                                                                              minimum criteria     criteria for    for identifying
                                                                                                                                                                                                          identifying           MSCs.
                                                                                                                                                                                                                                MSCs,
                                                                                                                                                                                                                                MSCs.
        all of
       all         of the
                        the cell
                              cell subsets
                                       subsets except  except pericytes
                                                                      pericytes       among
                                                                                      among these     these age    age       They highly
                                                                                                                            They          highly expressed
                                                                                                                                                       expressed CD90,       CD90, CD73,   CD73, CD105,  CD105, and    and CD44,CD44,
       groups; male
       groups;              male ADSCs ADSCs 2.4E       2.4E+3          (50-59); 1.8E+3
                                                                -F3 (50-59);            1,8E+3
                                                                                        1.8E+3 (60-69),  (60-69), while      while remainedremained negative    negative for     for CD45,
                                                                                                                                                                                         CD45, CD146,   CD146, CD31,   CD31, and     and
       1,2E+3
        1.2E+3 (70-79);    (70-79); male                HSC-progenitors
                                             male HSC-progenitors                       1.6E-{-3
                                                                                        1.6E+3 (50-59);  (50-59); CD34       CD34 [22].     [22], There
                                                                                                                                            [22].      There was    was no         variation between
                                                                                                                                                                              no variation             between the             pheno-
                                                                                                                                                                                                                       the pheno-
       1.1E+3
       1.1E+3 (60-69),     (60-69), 700E+0   700E-{-0 (70-79);(70-79); male    male AT-ECs
                                                                                        AT-ECs 368E+0     368E+0 ty          types pes of      cells
                                                                                                                                               cellsfrom
                                                                                                                                         of cells       from
                                                                                                                                                         from different
                                                                                                                                                                    differentpassages
                                                                                                                                                                   different          passagesororfreezing—thawing
                                                                                                                                                                                     passages               freezing      —thawing
                                                                                                                                                                                                              freezing-thawing
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 93 of 132



               eatal.Clin
        Kilinc et
        KIlinc
        KIlinc              Trans Med (1018)
                      Clin Trans             7;5
                                      (2018)7:5                                                                                              Page 10
                                                                                                                                             Page 10
                                                                                                                                             Page    of
                                                                                                                                                  10 of 20
                                                                                                                                                     of 20
                                                                                                                                                        20




       Table 22 The
       Table
       Table         absolute
                The absolute
                The           numberofof
                     absolutenumber
                              number  of isolated
                                       isolated
                                         isolated    cellsubsets
                                                  cell
                                                    cell   subsetsin 44
                                                           subsets   in  44non-cancer
                                                                      in 44
                                                                         non-cancer
                                                                            non-cancerand and
                                                                                          and 14
                                                                                              14 cancer
                                                                                          14 cancer
                                                                                                 cancer  patients
                                                                                                    patients
                                                                                                         patients

       Patient number
       Patient
       Patient number
                number         BMI          Total ADSCs
                                            Total ADSCs
                                            Total ADSCs           Total HSC-progenitors
                                                                  Total
                                                                  Total HSC-progenitors
                                                                        HSC-progenitors   Total
                                                                                          Total AT-ECs
                                                                                          Total AT-ECs
                                                                                                AT-ECs            Total pericyte
                                                                                                                  Total
                                                                                                                  Total pericyte
                                                                                                                         pericyte            DNratio
                                                                                                                                                ratio (%)
                                                                                                                                                ratio  (%)
                                                                                                                                                        (%)
                                              umber/cc of
                                            nnumber/cc
                                             number/cc  offat
                                                       of fat
                                                            fat     umber/cc of
                                                                  nnumber/cc
                                                                   number/cc  ofoffat
                                                                                  fat
                                                                                    fat   nnumber/cc
                                                                                           number/cc  ofoffat
                                                                                            umber/cc of   fat
                                                                                                            fat     umber/cc of
                                                                                                                  nnumber/cc
                                                                                                                   number/cc     ofoffat
                                                                                                                                     fat
                                                                                                                                       fat

       1                      22.1
                              22.1          354.6E+0
                                            354.6E+0              391.0E+0
                                                                  391.0E+0                85.0E+0
                                                                                          85.0E+0                 8.0E+0
                                                                                                                  8.0E+0                     SO-98
                                                                                                                                             80-98
       2                       N/A          N/A                   N/A                     N/A                     N/A                        5-15
                                                                                                                                             5-15
       3                      14.7
                              14.7          N/A                   N/A                     N/A                     N/A                        5-15
                                                                                                                                             5-15
       44                     26.5
                              26.5          3.0E+3
                                            3.0E+3                1.5E+3
                                                                  1.5E+3                  268.8E+0
                                                                                          268.8E+0                107.5E+0
                                                                                                                  107.5E+0                   <2
       5                      23.1
                              23.1          2.OE~-3
                                            2.0E+3                924.0E+0
                                                                  924.0E+0                37.6E+0
                                                                                          37.6E+0                 37.2E+0
                                                                                                                  37.2E+0                    80-98
                                                                                                                                             80-98
       66                     20.6
                              20.6          1.5E+3
                                            1.5E+3                192.0E+0
                                                                  192.0E+0                391.9E+0
                                                                                          391.9E+0                42.4E+0
                                                                                                                  42.4E+0                    30-70
                                                                                                                                             30-70
       7                      25.1
                              25.1          1.2E+3
                                            1.2E+3                630.0E+0
                                                                  630.0E+0                425.0E+0
                                                                                          425.0E+0                23.5E+0
                                                                                                                  23.5E+0                    80-98
                                                                                                                                             80-98
       8                      22.4
                              22.4          23E+3
                                            2.3E+3                1 JE+3
                                                                  1.7E+3                  189.0E+0
                                                                                          189.0E+0                141.1E+0
                                                                                                                  141.1E+0                   <
                                                                                                                                             <22
       9
       9                      27.2
                              27.2          7.6E+3
                                            7.6E+3                4.8E+3
                                                                  4.8E+3                  2.1E+3
                                                                                          2.1E+3                  38.4E+0
                                                                                                                  38.4E+0                    <2
       10                     27.6
                              27.6          3.4E+3
                                            3.4E+3                2.1E+3
                                                                  2.1E+3                  792.0E+0
                                                                                          792.0E+0                61.7E+0
                                                                                                                  61.7E+0                    <2
       11
       11                     17.2
                              17.2          9.4E+3
                                            9.4E+3                2.1E+3
                                                                  2.1E+3                  1.7E+3
                                                                                          1.7E+3                  252.0E+0
                                                                                                                  252.0E+0                   <2
       12
       12                     23.5
                              23.5          6.1E+3
                                            6.1E+3                S.OE+3
                                                                  5.0E+3                  23E+3
                                                                                          2.3E+3                  71.9E+0
                                                                                                                  71.9E+0                    <2
       13
       13                     35.8
                              35.8          1.4E+3
                                            1.4E+3                672.0E+0
                                                                  672.0E+0                434.2E+0
                                                                                          434.2E+0                40.1E+0
                                                                                                                  40.1E+0 ,                  <2
       14
       14                     21
                              21            2.8E+3
                                            2.8E+3                3.1 E+3
                                                                  3.1E+3                  351.0E+0
                                                                                          351.0E+0                328.5E+0
                                                                                                                  328.5E+0                   <2
       15
       15                     27.8
                              27.8          5.4E+3
                                            5.4E+3                5.0E -I-3
                                                                  5.0E+3                  400.8E+0
                                                                                          400.8E+0                521.8E+0
                                                                                                                  521.8E+0                   <2
       16                     24.3
                              24.3          3.9E+3
                                            3.9E+3                751.0E+0
                                                                  751.0E+0                260.6E+0
                                                                                          260.6E+0                142.1E+0
                                                                                                                  142.1E+0                   <2
       17
       17                     27.2
                              27.2          568.8E+0
                                            568.8E+0              456.9E+0
                                                                  456.9E+0                114.4E+0
                                                                                          114.4E+0                19.6E+0
                                                                                                                  19.6E+0                    <2
       18                     35.9
                              35.9          108.0E+0
                                            108.0E+0              172.8E+0
                                                                  172.8E+0                21.6E+0
                                                                                          21.6E+0                 785.0E+0
                                                                                                                  785.0E+0                   SO-98
                                                                                                                                             80-98
       19                     25.8
                              25.8          8.6E+3
                                            8.6E+3                2.4E+3
                                                                  2.4E+3                  63.0E+0
                                                                                          63.0E+0                 58.2E+0
                                                                                                                  58.2E+0                    <
                                                                                                                                             <22
       20                     25.6
                              25.6          8.3E+3
                                            8.3E+3                2.5E+3
                                                                  2.5E+3                  735.6E+0
                                                                                          735.6E+0                40.7E+0
                                                                                                                  40.7E+0                    5-15
                                                                                                                                             5-15
       21                     30.1
                              30.1          959.0E+0
                                            959.0E+0              1.1Et3
                                                                  1.1E+3                  137.5E+0
                                                                                          137.5E+0                523.4E+0
                                                                                                                  523.4E+0                   5-15
                                                                                                                                             5-15
       22                     39.9
                              39.9          5.1E+3
                                            5.1E+3                2.1E+3
                                                                  2.1E+3                  13E+3
                                                                                          1.3E+3                  218.4E+0
                                                                                                                  218.4E+0                   <2
       23                     23.4
                              23.4          8.5E+3
                                            8.5E+3                1.7E+3
                                                                  1.7E+3                  1.7E+3
                                                                                          1.7E+3                  381.9E+0
                                                                                                                  381.9E+0                   <
                                                                                                                                             <22
       24                     34.4
                              34.4          1.4E+3
                                            1.4E+3                826.5E+0
                                                                  826.5E+0                273.1 E+0
                                                                                          273.1E+0                164.2E+0
                                                                                                                  164.2E+0                   <2
       25                     24.3
                              243           220.2E+0
                                            220.2E+0              34.6E+0
                                                                  34.6E+0                 3.7E+0
                                                                                          3.7E+0                  1.6E-0
                                                                                                                  1.6E+0                     > 99
                                                                                                                                               99
       26                     28.1
                              28.1          88.8E+0
                                            88.8E+0               127.2E+0
                                                                  127.2E+0                1.6E+0
                                                                                          1.6E+0                  25.2E+0
                                                                                                                  25.2E+0                    80-98
                                                                                                                                             80-98
       27                     26.6
                              26.6          26.4E+3
                                            26.4E+3               28.0E+3
                                                                  28.0E+3                 2.5E+3
                                                                                          2.5E+3                  5.0E+0
                                                                                                                  5.0E+0                     <2
       28                     23.4
                              23.4          679.2E+0
                                            679.2E+0              540.0E+0
                                                                  540.0E+0                46.7E+0
                                                                                          46.7E+0                 50.1E+0
                                                                                                                  50.1E+0                    5-15
                                                                                                                                             5-15
       29                     17.9
                              17.9          524.8E+0
                                            524.8E+0              280.0E+0
                                                                  280.0E+0                16.0E+0
                                                                                          16.0E+0                 163.2E+0
                                                                                                                  163.2E+0                   80-98
                                                                                                                                             80-98
       30                     20
                              20            1.6E+3
                                            1.6E+3                460.0E+0
                                                                  460.0E+0                390.9E+0
                                                                                          390.9E+0                16.4E+0
                                                                                                                  16.4E+0                    5-15
                                                                                                                                             5-15
       3311                   21.6
                              21.6          8.5E+3
                                            8.5E+3                33E+3
                                                                  33E+3                   2.2E+3
                                                                                          2.2E+3                  149.4E+0
                                                                                                                  149.4E+0                   80-98
                                                                                                                                             80-98
       32                     20.5
                              20.5          11.6E+3
                                            11.6E+3               4.4E+3
                                                                  446+3                   1.1E+3
                                                                                          1.1E+3                  459.4E+0
                                                                                                                  459.4E+0                   <2
       33                     34.3
                              343           10.9E+3
                                            10.9E+3               8.4E+3
                                                                  8.4E+3                  1.4E+3
                                                                                          1.4E+3                  96.0E+0
                                                                                                                  96.0E+0                    5-15
                                                                                                                                             5-15
       34                     25.1
                              25.1         8.8E+3
                                           8.8E+3                 1.9E+3
                                                                  1.9E+3                  3.8E+3
                                                                                          3.8E+3                  176.8E+0
                                                                                                                  176.8E+0                   > 99
                                                                                                                                               99
       35                     32           69.1 Et0
                                           69.1E+0                64.8E+0
                                                                  64.8E+0                 5.0E+0
                                                                                          5.0E+0                  66.7E+0
                                                                                                                  66.7E+0                    > 99
                                                                                                                                               99
       36                     23.4
                              23.4          1.9E+3
                                            1.9E+3                528.0E+0
                                                                  528.0E+0                1.0E+3
                                                                                          1.0E+3                  64.7E+0
                                                                                                                  64.7E+0                    <2
       37                     32.7
                              32.7          15.4E+0
                                            15.4E+0               207.9E+0
                                                                  207.9E+0                6ZE+0
                                                                                          6.2E+0                  3.1E+0
                                                                                                                  3.1E+0                     <2
       38                     19.8
                              19.8          295.2E+0
                                            295.2E+0              28.8E+0
                                                                  28.8E+0                 7.2E+0
                                                                                          7.2E+0                  72.0E+0
                                                                                                                  72.0E+0                    > 99
                                                                                                                                               99
       39                     24.7
                              24.7          1.9E+3
                                            1.9E+3                213.8E+0
                                                                  213.8E+0                427.7E+0
                                                                                          427.7E+0                79.2E+0
                                                                                                                  792E+0                     <2
                                                                                                                                             <2
       40                     21
                              21            1.5E+3
                                            1.5E+3                487.2E-0
                                                                  487.2E+0                311.8E+0
                                                                                          311.8E+0                49.7E+0
                                                                                                                  49.7E+0                    30-70
                                                                                                                                             30-70
       41                     27.2
                              27.2          13E+3
                                            13E+3                 440.2E+0
                                                                  440.2E+0                77.0E+0
                                                                                          77.0E+0                 51.7E+0
                                                                                                                  51.7E+0                    <2
       q2
       42                     29.7
                              29.7          2.2E+3
                                            2.2E+3                1.2E+3
                                                                  1.2E+3                  229.7E+0
                                                                                          229.7E+0                21.1E+0
                                                                                                                  21.1E+0                    80-98
                                                                                                                                             80-98
       43                     22.3
                              22.3         8063E+0
                                           806.3E+0               121.4E+0
                                                                  121.4E+0                25.1E+0
                                                                                          25.1E+0                 47.9E+0
                                                                                                                  47.9E+0                    5-15
                                                                                                                                             5-15
       44                     19
                              19           642.2E+0
                                           642.2E+0               23.9E+0
                                                                  23.9E+0                 281.7E+0
                                                                                          281.7E+0                1183E+0
                                                                                                                  118.3E+0                   > 99
                                                                                                                                               99
       45                     N/A           1.2E+3
                                            1.2E+3                106.0E+0
                                                                  106.0E+0                29.9E+0
                                                                                          29.9E+0                 9.9E+0
                                                                                                                  9.9E+0                     SO-98
                                                                                                                                             80-98
       46                     N/A           1.9E+3
                                            1.9E+3                3.4E+3
                                                                  3.4E+3                  480.5E+0
                                                                                          480.5E+0                38.6E+0
                                                                                                                  38.6E+0                    5-1
                                                                                                                                             5-15S
       q47
         7                    N/A           1.6E+3
                                            1.6E+3                2.3E+3
                                                                  2.3E+3                  166.2E+0
                                                                                          166.2E+0                241.8E+0
                                                                                                                  241.8E+0                   5-15
                                                                                                                                             5-15
       48
       48                     N/A           1.2E+3
                                            1.2E+3                1.1 E+3
                                                                  1.1E+3                  104.3E+0
                                                                                          104.3E+0                80.9E+0
                                                                                                                  80.9E+0                    30-70
                                                                                                                                             30-70
       49
       49                     N/A           140.0E+0
                                            140.0E+0              224.2E+0
                                                                  224.2E+0                7.8E+0
                                                                                          7.8E+0                  40.2E+0
                                                                                                                  40.2E+0                    <2
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 94 of 132




       Kllincetal,CllnTransMed
       Kilinc el' al. Clln Trans Med (2018)7:5
       Kilinc                         (2018) 7:5                                                                                                                                                              Page 11
                                                                                                                                                                                                                   11 of
                                                                                                                                                                                                              Page 11
                                                                                                                                                                                                              Page    of 20
                                                                                                                                                                                                                      of 20




       Table222 continued
       Table
       Table    continued
                 continued

       Patient number
       Patient
       Patient number
                number               BMI
                                     BMI                 Total ADSCs
                                                         Total ADSCs
                                                         Total ADSCs                               Total HSC-progenitors
                                                                                                   Total
                                                                                                   Total HSC-progenitors Total
                                                                                                         HSC-progenitors       AT-ECs
                                                                                                                         Total AT-ECs
                                                                                                                         Total AT-ECs                                          Total pericyte
                                                                                                                                                                               Total
                                                                                                                                                                               Total pericyte
                                                                                                                                                                                      pericyte                    DN ratio
                                                                                                                                                                                                                  DN ratio (%)
                                                                                                                                                                                                                     ratio  (%)
                                                                                                                                                                                                                             (%)
                                                           umber/cc of
                                                         nnumber/cc
                                                          number/cc  offat
                                                                    of fat
                                                                         fat                         umber/cc of
                                                                                                   nnumber/cc
                                                                                                    number/cc  ofoffat
                                                                                                                   fat
                                                                                                                     fat   umber/cc of
                                                                                                                         nnumber/cc
                                                                                                                          number/cc  ofoffat
                                                                                                                                         fat
                                                                                                                                           fat                                   umber/cc of
                                                                                                                                                                               nnumber/cc
                                                                                                                                                                                number/cc     ofoffat
                                                                                                                                                                                                  fat
                                                                                                                                                                                                    fat

       50                            N/A                 1.5E+3
                                                         1.5E+3                                    2.2E+3
                                                                                                   2.2E+3                                168.5E+0
                                                                                                                                         168.5E+0                              114.1E+0
                                                                                                                                                                               114.1E+0                        <2
       5511                          N/A                 3.4E+3
                                                         3.4E+3                                    3.1E+3
                                                                                                   3.1E+3                                1.6E+3
                                                                                                                                         1.6E+3                                71.1 E+0
                                                                                                                                                                               71.1E+0                         <2
       52                            N/A                 1.7E+3
                                                         1.7E+3                                    2.0E+3
                                                                                                   2.0E+3                              91.1E+0
                                                                                                                                       91.1E+0                                 23.0E+0
                                                                                                                                                                               23.0E+0                         <2
       53                            N/A                 2.1E+3
                                                         2.1E+3                                    1.2E+3
                                                                                                   1.2E+3                              169.0E+0
                                                                                                                                       169.0E+0                                88.1 E+0
                                                                                                                                                                               88.1E+0                         80-98
                                                                                                                                                                                                               80-98
       54                            N/A                 500:8E+0
                                                         500.8E+0                                  117.0E+0
                                                                                                   117.0E+0                            46.8E+0
                                                                                                                                       46.8E+0                                 88.9E+0
                                                                                                                                                                               88.9E+0                         > 99
                                                                                                                                                                                                                 99
       SS
        55                           N/A                 221.4E+0
                                                         221.4E+0                                  87.4E+0
                                                                                                   87.4E+0                             3.4E+0
                                                                                                                                       3.4E+0                                  2JE+0
                                                                                                                                                                               2.7E+0                          <2
       56                            N/A                 2.2E+3
                                                         2.2E+3                                    929E+0
                                                                                                   92.9E+0                             108.0E+0
                                                                                                                                       108.0E+0                                10.8E+0
                                                                                                                                                                               10.8E+0                         > 99
                                                                                                                                                                                                                 99
       57                            N/A                 729.0E+0
                                                         729.0E+0                                  324.0E+0
                                                                                                   324.0E+0                            32.4E-}-0
                                                                                                                                       32.4E+0                                 25.9E+0
                                                                                                                                                                               25.9E+0                         30-70
                                                                                                                                                                                                               30-70
       58                            N/A                 506.9Et0
                                                         506.9E+0                                  244AE-FO
                                                                                                   244.0E+0                            69JE+0
                                                                                                                                       69.7E+0                                 66.4E+0
                                                                                                                                                                               66.4E+0                         80-98
                                                                                                                                                                                                               80-98




              a                 Nan -cancer patients
                                Non-cancer
                                Non-cancer  patients
                                             patients                                                                           b                 Cancer patients
                                                                                                                                                  Cancer patients
                                                                                                                                                  Cancer  patients
              a                                                                                                                 b
                                                                                                                                     2.00E+03
                                                                                                                                     2.00E+03
                  6.00E+03
                  6.00E+03
                                                                                                                                     1.80E+03
                                                                                                                                     1.80E+03
                  5,00E+03
                  5.00E+03                                                                                                           1.60E+03
                                                                                                                                     1.60E+03

          a                                                                                                                          1.40E+03
                                                                                                                                     1.40E+03
          ~       4.00E+03
                  4.00E+03
                                                                                                                                     1.20E+03
                                                                                                                                     1.20E+03
          C
          c
         0        3.00E+03
                  3.00E+03                                                                                                           1.00E+03
                                                                                                                                     1.00E+03
         0                                                                                                                           S.00E+02
                                                                                                                                     8.00E+02
         a                                                                                                        •n female
                                                                                                                     Female
                                                                                                                     Female
         •
         f°       2.00E+03
                  2.00E+03                                                                                                           6.00E+02
                                                                                                                                     6.00E+02
         eu                                                                                                       ~ Male
                                                                                                                  • Male
                                                                                                                    Male
         n
                                                                                                                                     4.00E+02
                                                                                                                                     4.0E+02
         6        1.00E+03
                  1.00E+03
                                                                                                                                     2.00E+02
                                                                                                                                     2.00E+02

                  0.00E+00
                  0.00E+00                                                                                                           0.00E+00
                                                                                                                                     0.00E+00
                                                                                                                                                       OSLS                      5
                                                                                                                                                                           ' ~°~it'
                                                                                                                                                                               it'           ``Q ~,a              C~yysS
                                 PO
                                  S`e                 '~0~ro
                                                 `o ~ec
                                                                           ,50
                                                                           ~Q~,~
                                                                                            Qyi
                                                                                                Cfiye                                                 P                `o ~ec
                                                                                                                                                                                             k5"
                                                                                                                                                                                             k5"            Qei
                                                                                                                                                                       to
                                              ~SLQ
                                                                                                                                                                ~~`~

              C        2.5E+3
                       2.5E+3
              C                                                                                                                 dd
                       2.0E+3
                       2.0E+3                                                        -~~-
                                                                                                 •n ADSCs
                       1.5E+3
                       1.5E+3                                                                                                   Z•5E+3
                                                                                                                                2.5E+3
                                                                                                 ~; HSG
                                                                                                    HSC-progenitors
                                                                                                    HSC- progenitors
                                                                                                         progenitors

          Male
          Male
          Male         1.0E+3
                       1.0E+3                                                                    •n EPCs
                                                                                                    EPCs
                                                                                                    EPCs                                  ~
                                                               ~                                                                2.0E+3
                                                                                                                                2.0E+3
                     500.0E+0
                     500.0E+0            '~                                                      •n Pericytes
                                                                                                    Pericytes
                                                                                                    Pericytes
                                                                                                                                                                                                            ADSCS
                                                                                                                                                                                                          • ADSCs
                                                                                                                                                                                                          ~
                     000,0E+0
                     000,0E+0                        r     ~                                                                    1.5E+3
                                                                                                                                1.5E+3 -
                                        50-59
                                        50-59             60-69
                                                          60-69             7DJ9
                                                                            70-79                                                                                                                            HSC-progenitors
                                                                                                                                                                                                          ~- HSC-
                                                                                                                                                                                                             HSC- progenitors
                                                                                                                                                                                                                  progenitors
                      12.0E+3
                      12.0E+3
                                                                                                                                1.0E+3
                                                                                                                                1.0E+3                                                                    •• EPCs
                                                                                                                                                                                                             EPCs
                                                                                                                                                                                                             EPCs
                      10.0E+3
                      10.0E+3           -- -             - - ----
                                                                                                   •n ADSCs                                                                                               •n Pericytes
                                                                                                                                                                                                             perlcytes
                                                                                                                                                                                                             Pericytes
                       8.0E+3
                       8.0E+3
          Female
          Female
          F¢mfll¢      6.00+3 ..
                       6.0E+3                  - ~                          -----
                                                                                                   ~-~HSC-progenitors
                                                                                                      HSC- progenitors
                                                                                                      HSC-  progenitors       500.0E+0
                                                                                                                              500,0E+0          ---
                                                                                                                                                                                 YI
                       4.0E+3
                       4.0E+3                                                                      •n EPCs
                                                                                                      EPCs
                                                                                                      EPCs
                                                                                                                              000 OE 0
                                                                                                                              000.0E+0
                       2.0E+3
                       2.0E+3                                                      --              •n Pericytes
                                                                                                      Pericytes
                                                                                                      Pericytes
                                                                                                                                              3039
                                                                                                                                              30-39           50-59
                                                                                                                                                              50-59          60-69
                                                                                                                                                                             60-69        70-79
                                                                                                                                                                                          70-79
                     000.0E+0
                     000.0E+0
                                     40-49
                                     40-49           50-59
                                                     50-59         60-69
                                                                   60-69           70-79
                                                                                   70-79~
          Fig. 33 Evaluation
          Fig.      Evaluation of
                   Evaluation       ofofSVF
                                        SVF
                                         SVF   yields
                                                yields
                                                  yields based
                                                          based ononon
                                                            based     gender,
                                                                       gender,
                                                                          gender, cancer
                                                                                   cancer  and
                                                                                      cancerandandage.   aa Trends
                                                                                                  age.age.  Trends between
                                                                                                            Trends    between
                                                                                                                       betweenthe the   total
                                                                                                                                    thetotal
                                                                                                                                          total    numbers
                                                                                                                                                 numbers
                                                                                                                                                    numbers     of of
                                                                                                                                                               of  44cell
                                                                                                                                                                       cell subsets
                                                                                                                                                                       4 cell
                                                                                                                                                                            subsets
                                                                                                                                                                               subsets  freshly
                                                                                                                                                                                       freshly
                                                                                                                                                                                            freshly isolated
                                                                                                                                                                                                    isolated
                                                                                                                                                                                                         isolated fromfrom
                                                                                                                                                                                                                 from      fat fat
                                                                                                                                                                                                                           fat
         aamong
           mong female
          among      Female
                     femaleand and
                                andmalemale    participants
                                        maleparticipants
                                                 participants   in (a)
                                                               in   in non
                                                                    (a)        -cancer patients
                                                                          non-cancer
                                                                          non-cancer     patients      versus
                                                                                           patientsversusversus  (b) cancer
                                                                                                                (b)          patients
                                                                                                                     cancer patients
                                                                                                                     cancer    patientscan  can         seen
                                                                                                                                               canbebeseenseen  byby
                                                                                                                                                               by    comparing
                                                                                                                                                                     comparing
                                                                                                                                                                        comparing    the the
                                                                                                                                                                                    the     height
                                                                                                                                                                                           heightheight of the
                                                                                                                                                                                                       of   the
                                                                                                                                                                                                            of the bars.bars.
                                                                                                                                                                                                                 bars.    ccThe
                                                                                                                                                                                                                              The
                                                                                                                                                                                                                                c The
          mean
          mean
          mean number
                   numberof
                   number      ofofthe
                                   the   subsets
                                    thesubsets
                                           subsets    analyzed
                                                     analyzed
                                                        analyzed  perper
                                                                  per    ageage
                                                                       age    in   males
                                                                               in males
                                                                                  in      (upper
                                                                                      males
                                                                                         (upper(upperfi gure)
                                                                                                    figure)figure)
                                                                                                                versus  females
                                                                                                                versusversus
                                                                                                                        females     (lower
                                                                                                                                females
                                                                                                                                     (lower        gure) figure)
                                                                                                                                                fifigure)
                                                                                                                                              (lower       ininnon   -cancer
                                                                                                                                                                non-cancer      patients
                                                                                                                                                                      in non-cancer           isisshown
                                                                                                                                                                                patientspatients   shown   isasas  the height
                                                                                                                                                                                                                  the
                                                                                                                                                                                                               shown     height
                                                                                                                                                                                                                            as the height
         of the
         of  the bars,
             the   bars,(Note
                   bars.    (Note
                             (Notethat
                                    that
                                      that the
                                          the theage
                                                 ageagegroups
                                                        groups
                                                           groupswith
                                                                 withwithless  than
                                                                          lessless
                                                                                than  one
                                                                                    than    patient
                                                                                       oneone
                                                                                            patient     are not
                                                                                                  patient
                                                                                                        are  not
                                                                                                              areincluded
                                                                                                                   included  inin the
                                                                                                                    not included   theinanalysis.)
                                                                                                                                        analysis.)      dThe
                                                                                                                                                         dThe mean
                                                                                                                                            the analysis.)          dThenumber
                                                                                                                                                                  mean      number     of
                                                                                                                                                                             mean number    the subsets
                                                                                                                                                                                       of the        of the(the
                                                                                                                                                                                                   subsets      (the
                                                                                                                                                                                                                subsets height   of
                                                                                                                                                                                                                        height(the
                                                                                                                                                                                                                                 ofheight of
         tthe
          the
           he bars)
               bars)
               bar  s) is
                       isiscompared
                           compared
                             comparedfor       thethe
                                          forfor
                                               the    various
                                                      various
                                                        variousdifferent
                                                               different
                                                                   different  age
                                                                              ageagegroups
                                                                                   groups    (the (the
                                                                                        groups
                                                                                             (the   X-axis)     forobserving
                                                                                                    X-axis)X-axis)
                                                                                                               for  observing    trends
                                                                                                                      for observing
                                                                                                                                  trendstrends
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 95 of 132



        Kilinc et
        Kilinc
        Kilinc    al. Clin
               et al. Clin Trans
                           TransMed
                                 Med(2078) 7.5
                                     (2078)7:5                                                                                                                                                                   Page 12 of
                                                                                                                                                                                                                 Page 12
                                                                                                                                                                                                                 Page    of 20
                                                                                                                                                                                                                         of 20




            aa                                                                     b



                                                                                                   ' '~
                                                                                                   q                                             I
                                                                                                          `'.                                  ~~

                                                                                                       ~`•,                                  ii

                                                                                                                                                        CD31                                            CD45
                                                                                                       CD146
                                                                                                       CD146




                  r
                 1

                                                                     f                                                                                                            ~                     ,,
                                                              •••=••=1                     )111.                                               ••••••••m                            lii.                          ••          •1111.


                           CD34                                  CD73                                             CD105
                                                                                                                  CD105                                       CD90                                                CD44
           Fig.
           Fig. 4 4 In    vitroculture
                      In vitro
                      In  vitro   cultureof
                                 culture ofofadipose
                                             adipose
                                               adipose   tissue   -derived cells
                                                         tissue-derived
                                                            tissue-derived       cellscells
                                                                                         and  theirtheir
                                                                                         andand
                                                                                             their     Fl owflow
                                                                                                      flow       cytometry
                                                                                                                 cytometry    analysis.
                                                                                                                      cytometry
                                                                                                                              analysis.     aa The
                                                                                                                                    analysis.  The image
                                                                                                                                               The   imageof
                                                                                                                                                     image    ofadipose
                                                                                                                                                              of  adipose        tissue
                                                                                                                                                                   adiposetissue-derived -derived cells
                                                                                                                                                                                   tissue-derived      cellscellsin
                                                                                                                                                                                                                 in in
                                                                                                                                                                                                                     culture
                                                                                                                                                                                                                      culture
                                                                                                                                                                                                                        culture show-
                                                                                                                                                                                                                                show-
                                                                                                                                                                                                                                   show-
          ing      broblast -like morphology
           ing fifibroblast-like
                 fibroblast-like    morphology
                                      morphology     following
                                                     following
                                                        following    their
                                                                     their
                                                                        their adherence
                                                                              adherence
                                                                                  adherence   to the
                                                                                             to    the
                                                                                                   to the
                                                                                                        plastic      (Passage
                                                                                                          plasticplastic
                                                                                                                    (Passage    0),X10
                                                                                                                          (Passage
                                                                                                                                0),  X10     magnification.
                                                                                                                                        0), X10
                                                                                                                                             magnification.
                                                                                                                                                   magnification.b Representative
                                                                                                                                                                      Representative histograms
                                                                                                                                                                      Representative          histograms
                                                                                                                                                                                                histograms        show
                                                                                                                                                                                                                   show
                                                                                                                                                                                                                      show  adipose-
                                                                                                                                                                                                                            adipose-
                                                                                                                                                                                                                               adipose-
          derivedand
          derived and
          derived             expanded-mesenchymal
                        andexpanded-mesenchymal
                               expanded-mesenchymal             stem
                                                               stem
                                                                  stem   cells
                                                                       cells
                                                                           cells  areare
                                                                                are       homogeneous
                                                                                       aahomogeneous
                                                                                          a homogeneous            population
                                                                                                                 population    of of
                                                                                                                      population      cellscells
                                                                                                                                   cells
                                                                                                                                      of      andexpress
                                                                                                                                            and  andexpress
                                                                                                                                                        expressstandard
                                                                                                                                                            standard  standard  ADE-MSCs
                                                                                                                                                                             ADE-MSCs  ADE-MSCs specific specific
                                                                                                                                                                                               specific       surface      markers, markers,
                                                                                                                                                                                                              surface surface
                                                                                                                                                                                                                           markers,
            ncluding CD73,
          iincluding
           including      CD73,    CD105,
                                   CD105,CD90,
                          CD73,CD105,        CD90,and
                                            CD90,      andCD44,
                                                     and     CD44,
                                                              CD44,   and
                                                                       and
                                                                         and  are
                                                                              arearenegative
                                                                                    negative
                                                                                        negativefor   CD146,
                                                                                                 for for
                                                                                                      CD146,
                                                                                                           CD146,   CD31,
                                                                                                                    CD31,   CD45
                                                                                                                        CD31,CD45
                                                                                                                                CD45 and
                                                                                                                                     andand CD34    (dark
                                                                                                                                                 CD34(dark  gray
                                                                                                                                                          (dark
                                                                                                                                                            gray gray  lled). filled).
                                                                                                                                                                   fifilled).   Light   gray
                                                                                                                                                                                 LightLight      lled lines
                                                                                                                                                                                         grayfifilled
                                                                                                                                                                                                 gray    filledrepresent
                                                                                                                                                                                                         lines     represent
                                                                                                                                                                                                                     lines represent
             nstained samples
           uunstained
            unstained      samples
                            samples




           ccycles.
              ycles. The   The last
                           The        last
                                      last criterion
                                               criterionto
                                               criterion          totoidentify
                                                                          identify
                                                                        identify       ADE-MSCs
                                                                                          ADE-MSCs
                                                                                        ADE-MSCs              isis tois     condition induced
                                                                                                                            condition
                                                                                                                     to to condition          inducedthe
                                                                                                                                             induced          thecells
                                                                                                                                                            the        cellsto
                                                                                                                                                                     cells      totodifferentiate
                                                                                                                                                                                       differentiate
                                                                                                                                                                                     differentiate          within
                                                                                                                                                                                                                 within
                                                                                                                                                                                                            within      a week.
                                                                                                                                                                                                                             a week.
                                                                                                                                                                                                                           week.
           ttest
            test
             est their
                    theirmultipotency
                    their         multipotencyby
                                  multipotency               byby  differentiating
                                                                      differentiating
                                                                    differentiating           into
                                                                                               into into
                                                                                                       different            Osteogenic differentiation
                                                                                                                            Osteogenic
                                                                                                             differentOsteogenic
                                                                                                        different                                 differentiation
                                                                                                                                                   differentiation                (Fig.
                                                                                                                                                                                     (Fig.
                                                                                                                                                                                 (Fig,       5a,
                                                                                                                                                                                            5a, 5a,b)
                                                                                                                                                                                                    b) b)was
                                                                                                                                                                                                          waswas  confirmed
                                                                                                                                                                                                                      confirmed
                                                                                                                                                                                                                    confirmed
            cell ty
           cell     types
                    types
                       pes such    such as
                                  such        asosteoblasts,
                                              as    osteoblasts,
                                                    osteoblasts,            and
                                                                              andadipocytes.
                                                                             and       adipocytes.
                                                                                     adipocytes,              There- bby
                                                                                                          There-
                                                                                                           There-                 the
                                                                                                                                  the formation
                                                                                                                              y the       formationof
                                                                                                                                         formation          ofofaggregates
                                                                                                                                                                    aggregates
                                                                                                                                                                   aggregates             and
                                                                                                                                                                                          andand  osteoimage
                                                                                                                                                                                                      osteoimage
                                                                                                                                                                                                   osteoimage            miner-
                                                                                                                                                                                                                              miner-
                                                                                                                                                                                                                         miner-
            fore, inin
            fore,
          fore,       in order
                             orderto
                            order        totoconfirm
                                                confirm
                                               confirm         the
                                                                thethemesenchymal
                                                                           mesenchymal
                                                                        mesenchymal              sternness
                                                                                                      sternness
                                                                                                  sternness          of     alization assay.
                                                                                                                            alization
                                                                                                                     of ofalization          assay.
                                                                                                                                              assay.At   At
                                                                                                                                                          Atdaydayday8,  8,8,the  theaverage
                                                                                                                                                                                the       average
                                                                                                                                                                                        average        calcium
                                                                                                                                                                                                            calcium
                                                                                                                                                                                                        calcium        deposit
                                                                                                                                                                                                                            deposit
                                                                                                                                                                                                                        deposit
          eexpanded
           expanded
              xpanded cells,      cells,their
                                 cells,     their
                                             theirdifferentiation
                                                         differentiation
                                                      differentiation              potential
                                                                                       potential
                                                                                   potential       was
                                                                                                    waswas tested,tested,iin
                                                                                                           tested,           n osteoblast
                                                                                                                                 osteoblast
                                                                                                                                   osteoblast         reached
                                                                                                                                                        reachedinto
                                                                                                                                                       reached               into
                                                                                                                                                                           into     tenfold
                                                                                                                                                                                        tenfold
                                                                                                                                                                                       tenfold      difference
                                                                                                                                                                                                         difference
                                                                                                                                                                                                       difference          com-
                                                                                                                                                                                                                            com- com-
          ADE-MSCs
          ADE-MSCs
           ADE-MSCs from              from
                                        fromdifferent
                                                 different
                                                   different        donors
                                                                      donors
                                                                   donors       atat at
                                                                                      0-10-1
                                                                                      0-1    passages
                                                                                                 passages
                                                                                              passages        were
                                                                                                              were          pared to
                                                                                                                            pared
                                                                                                                    were pared         totoundifferentiated
                                                                                                                                             undifferentiated
                                                                                                                                            undifferentiated                 control
                                                                                                                                                                                  control
                                                                                                                                                                             control        (18,241
                                                                                                                                                                                                 (18,241
                                                                                                                                                                                            (18,241        f± 2480
                                                                                                                                                                                                                 ± 2480
                                                                                                                                                                                                                 2480    versusversus
                                                                                                                                                                                                                          versus
           iinduced
            induced
             nduced to        totodifferentiate
                                      differentiateinto
                                     differentiate            intointo adipocytes
                                                                            adipocytes
                                                                         adipocytes          or
                                                                                             or or      osteoblasts1800
                                                                                                  osteoblasts
                                                                                                    osteoblasts            1800 f± 430)   430) as as quantified
                                                                                                                                                       quantifiedby
                                                                                                                                                       quantified              byRFU RFUon
                                                                                                                                                                                   RFU       ononaa aplate
                                                                                                                                                                                                     plate
                                                                                                                                                                                                         plate  reader
                                                                                                                                                                                                                    reader
                                                                                                                                                                                                                reader      using
                                                                                                                                                                                                                            usingusing
       forfor 8-14
          for     8-14 days
                  8-14         days
                                 days in   in
                                           in defined
                                                defined
                                                 defined culture   culture
                                                                  culture      conditions,
                                                                                   conditions,
                                                                                 conditions.         The
                                                                                                       TheThe cells        492 nm excitation
                                                                                                                cellscells 492             excitationand
                                                                                                                                          excitation         and520
                                                                                                                                                            and        520nm
                                                                                                                                                                     520       nmnmemission
                                                                                                                                                                                        emissionwavelengths.
                                                                                                                                                                                      emission            wavelengths.
                                                                                                                                                                                                       wavelengths.
        sstarted
         started
             tarted to    totodifferentiate
                                  differentiate
                                  differentiate           into
                                                          intointo adipocytes
                                                                        adipocytes
                                                                    adipocytes           as
                                                                                         as early
                                                                                             as
                                                                                              earlyearlyas
                                                                                                        as dayas day
                                                                                                             day      3 3
         aand
          and nd were
                    werefully
                   were          fullydifferentiated
                                fully       differentiated
                                          differentiated             at at
                                                                     at    day
                                                                           dayday1414
                                                                                 14    as as
                                                                                       as   consistent
                                                                                                 consistent
                                                                                            consistent         with
                                                                                                                withwith Expanded
                                                                                                                            Expanded MSC
                                                                                                                            Expanded           MSC   andand
                                                                                                                                                         and their
                                                                                                                                                               their
                                                                                                                                                                  their therapeutic
                                                                                                                                                                          therapeutic
                                                                                                                                                                               therapeutic     potential
                                                                                                                                                                                                potential
                                                                                                                                                                                                     potential
         iincreased
          increased
             ncreased            cell
                                   cellvacuolation
                                 cell      vacuolationof
                                          vacuolation              ofoffatty
                                                                        fatty
                                                                           fatty acid
                                                                                 acidacid  observed
                                                                                              observed
                                                                                           observed         under
                                                                                                             underunderU   Understanding
                                                                                                                           Understanding
                                                                                                                               nderstanding             the
                                                                                                                                                       thethekey
                                                                                                                                                               key keyfeatures
                                                                                                                                                                             features
                                                                                                                                                                         features          of
                                                                                                                                                                                           of ofthe
                                                                                                                                                                                                thethe cellular
                                                                                                                                                                                                             cellular
                                                                                                                                                                                                         cellular      compo-
                                                                                                                                                                                                                       compo-compo-
         tthe
           the
             he light
                  light microscope
                  light         microscopeusing
                               microscope                usingOil
                                                       using       OilOil0 O0RedRed
                                                                               Red    staining
                                                                                          staining
                                                                                        staining      (Fig.
                                                                                                          (Fig.
                                                                                                       (Fig.     5a).       nents of
                                                                                                                            nents
                                                                                                                 5a),5a). nents         of SVF
                                                                                                                                       of   SVF is
                                                                                                                                            SVF      isis vital
                                                                                                                                                           vitalfor
                                                                                                                                                          vital        forappreciation
                                                                                                                                                                      for        appreciation
                                                                                                                                                                               appreciation             of
                                                                                                                                                                                                        of of the
                                                                                                                                                                                                              thethe potential
                                                                                                                                                                                                                         potential
                                                                                                                                                                                                                      potential
         The following
         The
        The        following
                    followingfifigure      figure
                                            gure (Fig. (Fig.
                                                         (Fig.5b) 5b)
                                                                    5b)shows
                                                                          shows
                                                                            shows     the
                                                                                     thethepartition
                                                                                             partition
                                                                                               partition     of
                                                                                                             of of fat     uses and
                                                                                                                   fat fat uses      and
                                                                                                                                     andcontributions
                                                                                                                                             contributionsin
                                                                                                                                            contributions              in intissue
                                                                                                                                                                                 tissue
                                                                                                                                                                             tissue      maintenance
                                                                                                                                                                                             maintenance
                                                                                                                                                                                          maintenance             and
                                                                                                                                                                                                                   andandrepair.
                                                                                                                                                                                                                          repair.repair.
          droplets of
          droplets
         droplets              ofdifferentiated
                              of    differentiated
                                   differentiated             adipocytes
                                                                   adipocytes
                                                               adipocytes           as
                                                                                    as asdetected
                                                                                             detected
                                                                                         detected        by
                                                                                                         by byAdi-         Therefore, we
                                                                                                                           Therefore,
                                                                                                               Adi-Adi- Therefore,             we
                                                                                                                                                wewanted
                                                                                                                                                     wanted
                                                                                                                                                       wantedto      totoknow know
                                                                                                                                                                           know        which
                                                                                                                                                                                          which
                                                                                                                                                                                        which      cell
                                                                                                                                                                                                    cellcellsubset(s)
                                                                                                                                                                                                               subset(s)
                                                                                                                                                                                                            subsets)        gave
                                                                                                                                                                                                                             gave gave
          poRed reagent
          poRed
         poRed          reagent
                         reagentat         atatdayday14.
                                                day     14.14.The
                                                               TheThe  differentiation
                                                                           differentiation
                                                                        differentiation           was
                                                                                                   waswas further
                                                                                                          furtherfurtherrrise
                                                                                                                           rise
                                                                                                                             ise to to
                                                                                                                                    to the
                                                                                                                                         theexpanded
                                                                                                                                        the    expandedcell
                                                                                                                                               expanded             cellpopulations.
                                                                                                                                                                  cell        populations.
                                                                                                                                                                            populations.           Stem Stem
                                                                                                                                                                                                     Stem      cell
                                                                                                                                                                                                                cellcell
                                                                                                                                                                                                                      (ADSCs
                                                                                                                                                                                                                          (ADSCs
                                                                                                                                                                                                                      (ADSCs
         confirmed by
         confirmed
        confirmed                  byquantification
                                  by      quantification
                                        quantification              ofof
                                                                    of   thethe
                                                                         the   accumulation
                                                                                    accumulation
                                                                               accumulation             of    of intra-aand
                                                                                                             intra-
                                                                                                        of intra-          andnd HSC-progenitors)
                                                                                                                                     HSC-progenitors)
                                                                                                                                     HSC-progenitors)                   components
                                                                                                                                                                            components
                                                                                                                                                                        components                 as as
                                                                                                                                                                                                  as     well
                                                                                                                                                                                                         wellwell as as
                                                                                                                                                                                                                  as   ECEC   and
                                                                                                                                                                                                                              andand
         cellular triglycerides
         cellular
        cellular           triglycerides
                             triglyceridesusing      using
                                                        using     the
                                                                 the the same
                                                                        samesame   reagent
                                                                                       reagent
                                                                                  reagent        andand
                                                                                                 and          measur-ppericytes
                                                                                                        measur-
                                                                                                         measur-            pericytes
                                                                                                                              ericytes       of
                                                                                                                                              of fresh
                                                                                                                                             of    freshSVF
                                                                                                                                                  fresh       SVFwere     weresimultaneously
                                                                                                                                                                        were           simultaneously
                                                                                                                                                                                    simultaneously                sorted
                                                                                                                                                                                                                      sorted
                                                                                                                                                                                                                  sorted      and
                                                                                                                                                                                                                              andand
         ing the
       ing        the fluorescence
                  the      fluorescence
                            fl uorescence              in
                                                       ininfour
                                                              fourindependent
                                                            four          independent
                                                                       independent                 experiments.iindividually
                                                                                              experiments.
                                                                                                experiments.               individually
                                                                                                                            ndividually           put
                                                                                                                                                 putputinto
                                                                                                                                                         into
                                                                                                                                                           intocultureculture
                                                                                                                                                                  culture          to
                                                                                                                                                                                   to toobserve
                                                                                                                                                                                            observe
                                                                                                                                                                                         observe        expansion.
                                                                                                                                                                                                             expansion.
                                                                                                                                                                                                         expansion,          Via-
                                                                                                                                                                                                                             Via-Via-
          Relative flfluorescence
          Relative
        Relative               fluorescence
                                 uorescence              unit
                                                          unit
                                                        unit      (RFU)
                                                                     (RFU)was
                                                                 (RFU)         was was 14-fold
                                                                                           14-fold
                                                                                       14-fold        higher
                                                                                                          higher
                                                                                                      higher        in     ble (PI-)
                                                                                                                    in in ble      (PI-)
                                                                                                                                   (PI-) single
                                                                                                                                             single cells
                                                                                                                                             single      cells (height-to-width
                                                                                                                                                         cells       (height-to-width
                                                                                                                                                                    (height        -to -width ratio)       ratio)
                                                                                                                                                                                                        ratio)      were
                                                                                                                                                                                                                       were
                                                                                                                                                                                                                     were     iso-
                                                                                                                                                                                                                              iso-iso-
       iinduced
        induced
             nduced cells     cells(5240
                             cells       (5240
                                          (5240f±±1690)   1690)compared
                                                          1690)         comparedto
                                                                       compared            totonon-induced
                                                                                                  non-induced
                                                                                                non    -induced            lated to
                                                                                                                           lated
                                                                                                                           lated     to
                                                                                                                                      topurity
                                                                                                                                           purityclose
                                                                                                                                          purity       closeto
                                                                                                                                                     close      toto100%100%
                                                                                                                                                                      100%        (Fig.
                                                                                                                                                                                      (Fig.
                                                                                                                                                                                  (Fig.     6)6)
                                                                                                                                                                                           6)    and
                                                                                                                                                                                                and and  putput
                                                                                                                                                                                                         put    into
                                                                                                                                                                                                                intointo
                                                                                                                                                                                                                       48-well
                                                                                                                                                                                                                             48-well
                                                                                                                                                                                                                        48-well
        cells(365
       cells         (365 f± 233).     233). Culturing
                                                 Culturing
                                                  Culturing           the
                                                                        thecells
                                                                      the      cellsunder
                                                                              cells       under
                                                                                       under       osteogenic
                                                                                                      osteogenic plates
                                                                                                    osteogenic             plates coated
                                                                                                                           plates      coated
                                                                                                                                        coatedwith   witheither
                                                                                                                                                    with       eitherFibronectin
                                                                                                                                                             either           Fibronectin
                                                                                                                                                                           Fibronectin            or
                                                                                                                                                                                                   or or
                                                                                                                                                                                                       CELLstart
                                                                                                                                                                                                             CELLstart
                                                                                                                                                                                                         CELLsYart          CTS.
                                                                                                                                                                                                                            CTS.CTS.
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 96 of 132



        Kilinc eteta!,
        KIIInc et aL    Clin
                    al, Clin Trans Med
                        Clin Trans Med (2018)7;57:5
                                       (2018) 7:5                                                                                                                                                                              Page
                                                                                                                                                                                                                               Page 13
                                                                                                                                                                                                                                    13 of
                                                                                                                                                                                                                                    13 of 20
                                                                                                                                                                                                                                       of 20




                a~
               'a                             DO
                                              DO
                                              DO                                       D2
                                                                                       D2                                       D5
                                                                                                                                DS                                   Dg
                                                                                                                                                                     D8                          D12
                                                                                                                                                ,. . ~ 4.1-14r7
                                                                                                                                                        .. .1tP ., .  F-Vi $`.1-2W7k    4-7- •
                                                                                                                                                                                 71,ea n .-~~..-
           Adlpogenesis
           Adipogenesis
                                                                                                                                                                                                                                  ,
                                                                                                                         ~.                                                     -       • e ~) • ~
                                                                                                                                                         '~it. ~.-;R                             ~9Rrx~               ~      a   ~`.~
                                                                                                                                                               ,..5• t;         •     • I          ty; r
                                                                                                                                                                       F.
                                                                                                                                                                   VO'• jf.0
                                                                                                                                                                                     rl.
                                                                                                                                                                                       4'     11
                                                                                                                                                                                                c.
                                                                                                                                                                                              .te..
                                                                                                               r,                                                          .(1."                         .

                                                                                                                                                                                    ..4                                     .1711Ni:
                                                                              .7e)1,1-4.    Ol. • '- .1.80::.                    .
                                                                               'Iry
           Osteagenesis
           asteogenesii
           Osteogenesis                                                .1         ..                A ''             L...N.4,......
                                                                                                                     , ,  ,,,,.. ...
                                                                                                                                     v:4... .....

                                                                                   e             ',, ;•_, ...,      .;0....)..-. i.-.::6....,-,-',.. :
                                                                                             7   ' 1:. •••••               ::ti.;:i.Ni;., 4,,



                    b
                    b                                                         cC
                                                                       f.
                                                                                 8000
                                                                                 8000 i----                                   ----~—                                    25000
                                                                                                                                                                        25000                                                              —
                                                                                   7000
                                                                                   7000
                                 •                      •-•
                                                                                 6000
                                                                                 6000
                                                                                                                                                                        ~~oo
                                                                                                                                                                        20000             _— --                           —I
                                                                                                                                                                                                                          I
                                                                                                                                                                                                                          I             —
                                     te 4P                r                      5000
                                                                                 5000 ~~------                                                   - = 15000
                                                                                                                                                       15000
                                                                                                                                                       15000                                                 -                   --
                                            f • Is'                          LL                                                                                  ~
                                                                             ~
                                                                             F    4000 =
                                                                              e•- 4000        —                                                                  ~
                                                                                                                                                                 `re'
                                                                                                                                                                        10000
                                                                                                                                                                        10000             _                  _- _..
                                       411         .I .0 #                        3000 -~.___
                                                                                  3000                           __                                         .'

                                                                                   2000
                                                                                   2000i                                                                                5000
                                                                                                                                                                        5000                             '----....
                                                                                 1000
                                                                                 1000
                                                                                       0
                                                                                       0           IMINMENO
                                                                                                   ~                                                                       0
                                                                                                                                                                           0          UndlHerenHated
                                                                                                                                                                                      Undifferentiated                    Dlffe~enHated
                                                                                                                                                                                                                          Differentiated
                                                                                                                                                                                                                          Differentiated
                                                                                                  Undifferentiated
                                                                                                  Undifferentiated
                                                                                                  Undifferentiated                    olHerenHated
                                                                                                                                      Differentiated
                                                                                                                                      Differentiated

                                                                                                                    Adipogenesis
                                                                                                                                                                                                Osteogenesis
                                                                                                                                                                                                Osteogenesis
                                                                                                                    Adipogenesis




           Fig.
           Fig. 555 The
           Fig.        The    differentiation
                       Thedifferentiation
                             differentiation         potency analysis
                                                   potency
                                                    potency        analysis ofofADE-MSCs,
                                                                 analysis          ADE-MSCs. a,a, bb Morphological
                                                                                  ADE-MSCs.                 Morphological
                                                                                                            Morphological analysisanalysis of
                                                                                                                                  analysis            vitro
                                                                                                                                              of inin vitro  differentiation
                                                                                                                                                      vitro differentiation
                                                                                                                                                             differentiation of   of ADE-MSCs
                                                                                                                                                                                  of   ADE-MSCs(Pi)
                                                                                                                                                                                      ADE-MSCs       (P1)under
                                                                                                                                                                                                    (P1)   underadipogenic
                                                                                                                                                                                                          under   adipogenic
                                                                                                                                                                                                                   adipogenic
          aand
             nd osteogenic
                  osteogenic
                  osteogenic media    media      conditions
                                      media conditions
                                                 conditions using using light
                                                                            light  microscopy (a)
                                                                            light microscopy
                                                                                  microscopy         (a)  and
                                                                                                      (a) and   Fl uorescence microscopy
                                                                                                          and fluorescence            microscopy (b),  (b). cTheThequantification
                                                                                                                                                            ccThe       quantificationof
                                                                                                                                                                      quantification      ofthe
                                                                                                                                                                                          of the accumulation
                                                                                                                                                                                             the  accumulation of
                                                                                                                                                                                                 accumulation      ofof intracel-
                                                                                                                                                                                                                        intracel-
           lular
          lular    triglyceridesand
           lular triglycerides
                    triglyceridesand           calcium
                                          andcalcium       deposit
                                                calciumdeposit
                                                             depositin  ininadipogenesis
                                                                             adipogenesis
                                                                              adipogenesisand     and osteogenesis,
                                                                                                  and   osteogenesis, respectively.
                                                                                                       osteogenesis,         respectively. RFU
                                                                                                                             respectively.     RFU represents
                                                                                                                                                         representsrelative
                                                                                                                                                         represents      relative    uorescence unit
                                                                                                                                                                          relativeFlfluorescence
                                                                                                                                                                                    fluorescence    unitread
                                                                                                                                                                                                   unit  readinin
                                                                                                                                                                                                        read    inboth
                                                                                                                                                                                                                   both of
                                                                                                                                                                                                                   both     of
                                                                                                                                                                                                                            of
             he culture
          tthe   culture conditions;
                             conditions; undifferentiated
                             conditions;         undifferentiated
                                                 undifferentiated          versus differentiated.
                                                                          versus
                                                                           versus    differentiated.
                                                                                     differentiated.       Error bars
                                                                                                          Error
                                                                                                           Error   bars
                                                                                                                    barsare      standarddeviations
                                                                                                                         arearestandard
                                                                                                                                standard      deviationsfrom
                                                                                                                                              deviations      fromfour
                                                                                                                                                             from      fourindependent
                                                                                                                                                                      four   independent      samples.The
                                                                                                                                                                              independentsamples.The
                                                                                                                                                                                              samples.The P   P values
                                                                                                                                                                                                              P  values were were
          calculated
          calculated using   using the the Student
                                              Student ttt test.
                                              Student      test.   ("p <<0.05
                                                            test. (*p
                                                                   (*p       0.05 for
                                                                                   for   adipogenesis
                                                                                   for adipogenesis
                                                                                         adipogenesis and          "*p <<0.02
                                                                                                             and "np
                                                                                                             and             0.02 for
                                                                                                                             0.02   for  osteogenesis)
                                                                                                                                    forosteogenesis)
                                                                                                                                          osteogenesis)



            Among444 different
            Among            different
                              differentsubsets,
                                            subsets,
                                             subsets,only     onlyCD34h'
                                                            only      CD34hlgh
                                                                        CD34    hlgh    CD45—CD31-
                                                                                 g h CD45-
                                                                                       CD45—           CD31— The
                                                                                                       CD31—            The    ratioof
                                                                                                                        The ratio
                                                                                                                               ratio      of444subsets
                                                                                                                                         of      subsetsinininadipose
                                                                                                                                                subsets              adiposetissue
                                                                                                                                                                   adipose           tissue
                                                                                                                                                                                  tissue       derived
                                                                                                                                                                                             derived
                                                                                                                                                                                            derived          SVF
                                                                                                                                                                                                           SVF    SVF
            CD146— cells
            CD146-
           CD146—            cells formed
                                     formed
                                      formed fibroblast-like
                                                     fibroblast-like
                                                      fi broblast -like morphology  morphology
                                                                                  morphology                 andand iinjected
                                                                                                             and         njected back
                                                                                                                        injected         backinto
                                                                                                                                        back       intothe
                                                                                                                                                into     thethe   patient
                                                                                                                                                               patient
                                                                                                                                                                patient
          started to
          started
          started        totodivide.
                               divide.This
                              divide.       Thisled
                                           This    led led toto
                                                          to   the
                                                               thethe conclusion
                                                                          conclusion
                                                                       conclusion            that
                                                                                              thatthatADSCs
                                                                                                       ADSCs            Although the
                                                                                                                        Although
                                                                                                           ADSCs Although                    the
                                                                                                                                              thepatient's
                                                                                                                                                      patient's
                                                                                                                                                       patient's       characteristic
                                                                                                                                                                           characteristic
                                                                                                                                                                         characteristic                wewewe   followedfollowed
                                                                                                                                                                                                                    followed
           rrepresent
            represent
             epresent an      ananorigin
                                     originof
                                   origin     ofofthe
                                                    thethe ADE-MSC
                                                              ADE-MSC
                                                            ADE-MSC              grown
                                                                                 growngrown                culture,sseemed
                                                                                                      culture,
                                                                                                 in culture,
                                                                                                 in   in                seemed
                                                                                                                         eemed to     toto affect
                                                                                                                                            affectthe
                                                                                                                                           affect      the
                                                                                                                                                        theSVF  SVFyield,
                                                                                                                                                                       yield,
                                                                                                                                                                         yield,they they
                                                                                                                                                                                       they  did
                                                                                                                                                                                            diddid  not
                                                                                                                                                                                                    not not show
                                                                                                                                                                                                            show  show    aa cor-
                                                                                                                                                                                                                             cor-
                                                                                                                                                                                                                              a cor-
           aa finding
              fifinding
                  nding that  that
                               thathas hasbeen
                                     has      beenvalidated
                                            been          validated
                                                        validated         byby
                                                                          by    other
                                                                                otherother   groups
                                                                                             groups groups[47-          relation with
                                                                                                                        relation
                                                                                                            [47-[47-relation             with
                                                                                                                                         withthe    thetreatment
                                                                                                                                                  the       treatment
                                                                                                                                                          treatment          efficacy.
                                                                                                                                                                                  efficacy.
                                                                                                                                                                               efficacy.       We
                                                                                                                                                                                               We   We  also
                                                                                                                                                                                                         alsoalso   checkedchecked
                                                                                                                                                                                                                     checked
           49]. Although
         49).        Although
                      Although neither  neitherpericytes
                                       neither           pericytes
                                                       pericytes        nor
                                                                         nornor     HSC-progenitorstthe
                                                                                HSC-progenitors
                                                                                   HSC-progenitors                      the
                                                                                                                         he SVF
                                                                                                                              SVFcell
                                                                                                                              SVF        cell
                                                                                                                                          cellcomposition
                                                                                                                                                composition
                                                                                                                                                 compositionand          and
                                                                                                                                                                           and     found
                                                                                                                                                                                 foundfound   out
                                                                                                                                                                                             out out  that
                                                                                                                                                                                                     that  that  aa particu-
                                                                                                                                                                                                                        a particu-
                                                                                                                                                                                                                     particu-
          eexpanded,
           expanded,
             xpanded, Trypan    Trypan
                                  Trypanblue    blue
                                             blue       exclusion
                                                           exclusion
                                                         exclusion         analysis
                                                                                analysis
                                                                            analysis                determinedlar
                                                                                              determined
                                                                                               determined               lar cell
                                                                                                                        lar  cell
                                                                                                                              cellsubset
                                                                                                                                      subset
                                                                                                                                       subsetdid    did
                                                                                                                                                     didnotnot
                                                                                                                                                             notplay
                                                                                                                                                                  play
                                                                                                                                                                     play aa dominant
                                                                                                                                                                               a
                                                                                                                                                                               dominant
                                                                                                                                                                                   dominant       role
                                                                                                                                                                                                 role   roleinin the
                                                                                                                                                                                                                   the
                                                                                                                                                                                                                    in the  posi-
                                                                                                                                                                                                                            posi-posi-
         tthat
           that
             hat 40-60%
                      40-60%of
                     40-60%        ofofthetheadhered
                                        the       adhered
                                               adhered          cells
                                                                cellscellswere
                                                                          were were still
                                                                                     still stillalive
                                                                                                alivealive
                                                                                                         up up
                                                                                                         up      to     tive clinical
                                                                                                                 to to tive    clinical        outcome.
                                                                                                                                               outcome. InIn
                                                                                                                               clinical outcome.                    Inour
                                                                                                                                                                        our
                                                                                                                                                                         ourcell   cellculture
                                                                                                                                                                                 cell     culture
                                                                                                                                                                                         culture        experiments,
                                                                                                                                                                                                            experiments,
                                                                                                                                                                                                          experiments,
           5-7 days
         5-7        days
                    days post-culture.
                             post-culture.
                             post  -culture,       Next,
                                                      Next,we
                                                    Next,      weweasked
                                                                      asked
                                                                        asked     whether
                                                                                     whether
                                                                                 whether             thethe
                                                                                                    the    ther-
                                                                                                          ther-         only the
                                                                                                                 ther-only       the
                                                                                                                                 the ADSC ADSCcomponent
                                                                                                                                         ADSC          component
                                                                                                                                                        componentof            ofofSVF SVFcould
                                                                                                                                                                                     SVF      could
                                                                                                                                                                                                couldgive   givegive     rise
                                                                                                                                                                                                                        riserisetoto
                                                                                                                                                                                                                                to
          apy with
          apy
         apywith    withexpanded
                            expanded
                             expandedcells    cellswas
                                            cells     waswasasasasefficient
                                                                  efficient
                                                                      efficient    asas
                                                                                  as    SVF
                                                                                         SVF SVF       treatment eexpanded
                                                                                                  treatment
                                                                                                    treatment           expanded
                                                                                                                          xpanded cell     cell       populations.Furthermore,
                                                                                                                                             cellpopulations.
                                                                                                                                                     populations.              Furthermore,
                                                                                                                                                                                  Furthermore,             the
                                                                                                                                                                                                           thethe     therapy
                                                                                                                                                                                                                     therapy therapy
         aand
          andnd evaluated
                     evaluatedthe
                     evaluated        thethetherapeutic
                                               therapeutic
                                             therapeutic             potential
                                                                         potential
                                                                      potential         of           autologouswith
                                                                                          of autologous
                                                                                                of
                                                                                                autologous              with
                                                                                                                        with expanded
                                                                                                                                 expandedMSCs
                                                                                                                                 expanded              MSCsdid     diddidnot
                                                                                                                                                                           notnot  suggest
                                                                                                                                                                                       suggest
                                                                                                                                                                                     suggest      more more
                                                                                                                                                                                                    more        efficacies
                                                                                                                                                                                                                      efficacies
                                                                                                                                                                                                                   efficacies
          MMSC
           MSC         cultured
                       culturedunder
               SC cultured           under
                                       under    GMP
                                                GMP GMP     conditions
                                                                conditions
                                                            conditions          by
                                                                                by by American
                                                                                      American
                                                                                             American      Cry-         compared to
                                                                                                                        compared
                                                                                                           Cry-Cry-compared                totoSVF
                                                                                                                                                SVFSVFtreatment.
                                                                                                                                                           treatment.
                                                                                                                                                             treatment.         TheThe
                                                                                                                                                                                The      question
                                                                                                                                                                                         question
                                                                                                                                                                                             question      remains;
                                                                                                                                                                                                           remains;remains;     do do
                                                                                                                                                                                                                                do
         oStem.
          oStem. Table
         oStem.          Table
                         Table333summarizes
                                      summarizes
                                       summarizespatient's   patient's
                                                               patient's    gender,
                                                                                 gender,
                                                                             gender,         age,
                                                                                             age,age,      medicalother
                                                                                                      medical
                                                                                                      medical           other cell
                                                                                                                        other       cell subsets
                                                                                                                                   cell     subsetsdirectly
                                                                                                                                           subsets          directly
                                                                                                                                                             directly      contribute
                                                                                                                                                                           contribute
                                                                                                                                                                               contribute        to to
                                                                                                                                                                                                to     tissue
                                                                                                                                                                                                        tissuetissue   repair/
                                                                                                                                                                                                                        repair/
                                                                                                                                                                                                                             repair/
         condition, the
         condition,
        condition,             the
                                 theroute
                                     route
                                       routeof  ofofinjection,
                                                         injection,
                                                      injection,        injected
                                                                            injected
                                                                        injected           total
                                                                                           total total    numberrregeneration
                                                                                                      number
                                                                                                      number            regeneration
                                                                                                                         egeneration            asasasaa aresult
                                                                                                                                                              result
                                                                                                                                                           result     of
                                                                                                                                                                       of ofaa complex
                                                                                                                                                                                acomplex
                                                                                                                                                                                     complex       interactive
                                                                                                                                                                                                  interactive
                                                                                                                                                                                                        interactive          net-
                                                                                                                                                                                                                             net- net-
         of cells,
         of      cells, andand patient's
                           and    patient's       satisfaction
                                   patient'ssatisfaction
                                                    satisfaction        assessment.
                                                                            assessment.
                                                                        assessment.               TheThe
                                                                                                  The     over-over- work?
                                                                                                         over-          work?
                                                                                                                        work? Since Since
                                                                                                                                    Sinceallall allofof
                                                                                                                                                      ofthe
                                                                                                                                                          the
                                                                                                                                                            thepatients
                                                                                                                                                                 patients
                                                                                                                                                                   patients      were
                                                                                                                                                                                were were  given
                                                                                                                                                                                              given
                                                                                                                                                                                          given       aa combination
                                                                                                                                                                                                           combination
                                                                                                                                                                                                           a combination
         all average
         all      average
                  averageresponse
                                response
                                 responserate  rate
                                                  rate  was
                                                        was was 3.1
                                                               3,1 3.1 and
                                                                       andand  diddid
                                                                               did    notnot
                                                                                      not      show
                                                                                               show  showa sig-         of cell
                                                                                                             sig-a sig- of  cell subsets,
                                                                                                                                     subsets,
                                                                                                                                     subsets,         we
                                                                                                                                                       we asked
                                                                                                                                                      we      asked
                                                                                                                                                              askedwhether whetheraa acertain
                                                                                                                                                                         whether                 certain
                                                                                                                                                                                               certain          combina-
                                                                                                                                                                                                                      combina-
                                                                                                                                                                                                                  combina-
          nificant difference
          nificant
         nificant          difference
                            differencefrom  from
                                              from     the
                                                      the theresponse
                                                                 response
                                                             response          rate
                                                                               raterate (2.7)
                                                                                        (2,7)  (2.7)    observedtion
                                                                                                    observed
                                                                                                    observed            tion rather
                                                                                                                        tion    ratherthan
                                                                                                                                rather         than
                                                                                                                                             than     individual
                                                                                                                                                          individual
                                                                                                                                                       individual          subset
                                                                                                                                                                           subsetsubset   might
                                                                                                                                                                                          mightmight   play
                                                                                                                                                                                                       play play   aa role
                                                                                                                                                                                                                        role    in
                                                                                                                                                                                                                            a role
                                                                                                                                                                                                                                in in
       iin  n SVFSVF treatment
                          treatment
                           treatmentgroup.    group.
                                            group.        Therefore
                                                              Therefore
                                                           Therefore           wewe
                                                                               we    concluded
                                                                                            concluded
                                                                                     concluded                          determining the
                                                                                                                        determining
                                                                                                            thatthatdetermining
                                                                                                            that                                the
                                                                                                                                                  thetreatment
                                                                                                                                                          treatment
                                                                                                                                                        treatment          efficacy.
                                                                                                                                                                                efficacy.
                                                                                                                                                                             efficacy.        We
                                                                                                                                                                                              We  We   first
                                                                                                                                                                                                       fi rstfirstexplored
                                                                                                                                                                                                                         explored
                                                                                                                                                                                                                    explored
        tthe
         the he therapy
                   therapywith
                   therapy         withexpanded
                                  with      expanded
                                          expanded           MSC
                                                              MSCMSC    cells
                                                                         cells     originatingfrom
                                                                         cells originating
                                                                                   originating              from tthe
                                                                                                          from          the
                                                                                                                         he relative
                                                                                                                              relativeratios
                                                                                                                              relative        ratios
                                                                                                                                               ratiosof    ofoftotal
                                                                                                                                                                   total
                                                                                                                                                                total    injected
                                                                                                                                                                             injected
                                                                                                                                                                         injected          numbers
                                                                                                                                                                                               numbers
                                                                                                                                                                                            numbers             of ADSC:
                                                                                                                                                                                                               of      of
                                                                                                                                                                                                                        ADSC:ADSC:
       CD34+ subset      subset
                         subsetwas   wasnot
                                    was     not
                                             notmoremoreefficacious
                                                   more        efficaciouscompared
                                                             efficacious          compared
                                                                                     compared          to  SVF
                                                                                                       to to
                                                                                                           SVF          HSC-progenitors: AT-ECs:
                                                                                                                        HSC-progenitors:
                                                                                                                 SVF HSC-progenitors:                      AT-ECs:
                                                                                                                                                              AT-ECs:         Pericytes.
                                                                                                                                                                                   Pericytes.
                                                                                                                                                                            Pericytes.            Since
                                                                                                                                                                                                Since    Since    thethe
                                                                                                                                                                                                                the        num-
                                                                                                                                                                                                                           num-num-
       ttreatment.
         treatment.
            reatment.                                                                                                   ber
                                                                                                                        ber
                                                                                                                        ber ofof pericytes
                                                                                                                              of    pericytesmade
                                                                                                                                   pericytes          made
                                                                                                                                                        madethe  thethe lowest
                                                                                                                                                                           lowest
                                                                                                                                                                       lowest          portion
                                                                                                                                                                                          portion
                                                                                                                                                                                       portion       among
                                                                                                                                                                                                     among among       these
                                                                                                                                                                                                                       these     4 4
                                                                                                                                                                                                                             these
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 97 of 132



        Kllinc
        KilincetaL
        Kilinc    al,CIln
               et al,  dinTrans
                      Clln  Trans
                           Trans  Med
                                 Med
                                 Med (1018)
                                        (2018)
                                     (2018) 7;5 7:5
                                            7:5                                                                                                                                                       Page
                                                                                                                                                                                                      Page 14
                                                                                                                                                                                                           14 of
                                                                                                                                                                                                              of 20
                                                                                                                                                                                                              of 20
                                                                                                                                                                                                                 20




                 aa                                                                     bb          P1:HSC-progenitors
                                                                                                    P1:HSC-progenitors
                                                                                                    P1:HSC-progenitors P2:ADSCs
                                                                                                                        P2:ADSCs
                                                                                                                        P2:ADSCs
                                            ;~                         ..,P~.
                                      ~ :~i?.
                                      .^
                                                                         .'r. r

                                                      ct
            n.               ;,.1.    is~>~. ti       D
                        .:':.                         u                                                                                                                                 1,
                      Civ-M
                      ~
                                                                                     Gated
                                                                                   ` Gated
                                                                                     Gated                                       •
                             Gated
                             Gated
                                                                                          me).
                                 CD45                                    CD34

                        .   P3                                                                          P3:EPCs
                                                                                                        P3:EPCs
                                                                                                        P3:EPCs                                                   P4:Pericytes
                                                                                                                                                                  P4:Pericytes
                                                                                                                                                                  P4:Pericytes
                                                                                                                —
                                                                                                                ~
                            P2                                                                                                                                                                                1

           0O                                       0                                                                                                                                                  . A
                       9                                                          P4
                                                                                                                             -                       ~ w                                                 /~



                                                                                                              ~                                      ~                   Pv                  `         •V-
                                                                                                                                                                                    t
                                 CD31
                                 CD31                                   CD146

                                                                                                                                                                                4
                                                                                                                                                                                                                 C.
            Fig.
            Fig, 6 Analyzing
            Fig.6     Analyzingthe
                      Analyzing    thesource
                                  the    sourceof
                                        source     ofofculture
                                                         culture
                                                      culture   expanded-mesenchymal
                                                                   expanded-mesenchymal
                                                                expanded-mesenchymal               stemstem
                                                                                                   stem    cells.   a The
                                                                                                           cells. cells.
                                                                                                                    aThe
                                                                                                                      Thefourfourcandidate
                                                                                                                            four    candidateprogenitor
                                                                                                                                  candidate       progeni
                                                                                                                                                progeni   ororcell   populations
                                                                                                                                                              cell cell populations
                                                                                                                                                                     populations        were  simultaneously
                                                                                                                                                                                        werewere  simultaneously
                                                                                                                                                                                              simultaneously
           sorted
            sorted and
            sorted    and put
                      andput  into
                                intoaa aculture
                          putinto       culture
                                          culture  according
                                                      according
                                                   according     to the
                                                                to   the the
                                                                     to   shown
                                                                             shown
                                                                         shown      gating   strategy.
                                                                                        gating
                                                                                   gating         strategy.
                                                                                            strategy.      PI negative
                                                                                                          PI    negative    live cells
                                                                                                                   PI negative
                                                                                                                           live  cells  were
                                                                                                                                   livewere   gated.
                                                                                                                                        cells gated.   Each region
                                                                                                                                               were gated.
                                                                                                                                                       Each              shows
                                                                                                                                                                          shows sorted
                                                                                                                                                                Each region
                                                                                                                                                               region                 shows population
                                                                                                                                                                                     sorted                (P)
                                                                                                                                                                                              sorted population
                                                                                                                                                                                             population    (P)      (P)
             1; HSC-progenitors.
           PP1;
            P'; HSC-progenitors,CD34
                 HSC-progenitors,CD341"CD34~ONi     CD45++ CD31-
                                                1" CD45+
                                                   CD45        CD31- CD146-,
                                                                        CD146- , P2;P2; ADSCs,
                                                                                         ADSCs,CD34h~
                                                                                         ADSCs,       CD34h1gh
                                                                                                     CD34h1gh 9h CD4S       CD31- CD146-,
                                                                                                                   CD45- CD31-         CD' 46-, P3;   AT-ECs,
                                                                                                                                                  P3; AT-ECs,
                                                                                                                                                  P3; AT-ECs,   CD34h
                                                                                                                                                                    CD34"
                                                                                                                                                                 CD34fu9h' 9hh CD45-      CD31+CD146+, P4;
                                                                                                                                                                                CD45- CD31+CD146+,           P4;
                                                                                                                                                                                                             P4;
           Pericytes,
           Pericytes,    CD45-CD34-CD31
            Pericytes,CD45-      CD34- CD31--CD146+.
                        CD45-CD34-CD31-CD146+.       CD146+, b   b Representative
                                                                    Representative
                                                                    Representativebright   brightfifield
                                                                                         bright      eld  pictures
                                                                                                      field  pictures
                                                                                                          pictures     of sorted
                                                                                                                       of of sorted
                                                                                                                          sorted    SVFSVF
                                                                                                                                   SVF   populations
                                                                                                                                             populations
                                                                                                                                          populations   after  55 days
                                                                                                                                                         afterafter days   ininculture
                                                                                                                                                                        5 days           (nIn=
                                                                                                                                                                                   in culture
                                                                                                                                                                                culture      = 3)
                                                                                                                                                                                               3)(n = 3)
       L



       Table 3
       Table
       Table 3 List
               List  of
                List of 13 ADE-MSCs-treated
                     of 13 ADE-MSCs-treated
                           ADE-MSCs-treated  patient'sgender,
                                             patients
                                            patient's  gender,
                                                       gender,   age,
                                                                 age,
                                                               age,   medical
                                                                      medical
                                                                    medical     indication,
                                                                               indication,
                                                                            indication,        delivery
                                                                                               delivery
                                                                                           delivery       methods
                                                                                                          methods
                                                                                                      methods      and benefit
                                                                                                                   and  benefit index
                                                                                                              and benefit       index
       Patient
        Patient
       Patient                   Gender:
                                 Gender:F/M
                                 Gender: F/M
                                         F/M               Age
                                                           Age           Medical
                                                                         Medical indication
                                                                         Medical indication
                                                                                  indication                 Total
                                                                                                             Totalnumber
                                                                                                             Total numberof
                                                                                                                   number   of
                                                                                                                           of               Delivery
                                                                                                                                            Deliverymethod
                                                                                                                                            Delivery method
                                                                                                                                                     method                                      Benefit Index
                                                                                                                                                                                                 Benefit  index
                                                                                                                                                                                                         Index
       nnumber
         umber
       number                                                                                                ADE-MSCs
                                                                                                             ADE-MSCsinjected
                                                                                                             ADE-MSCs   injected(x(x(x106)
                                                                                                                         injected      106)
                                                                                                                                      106)

       59                        M
                                 M                        84
                                                          84             Parkinson
                                                                         Parkinson
                                                                         Parkinson                                40
                                                                                                                  40                                     IV
                                                                                                                                                         IV                                      3
       60
       60                        FF                       57
                                                          57             ALS                                 100
                                                                                                             100                                         IV
                                                                                                                                                         IV                                      Z
                                                                                                                                                                                                 2
       61
       61                        F                        41
                                                          41             MS
                                                                         MS                                       10
                                                                                                                  10                                     Ornmaya: 44 M
                                                                                                                                                         Ommaya:     M
                                                                                                                                                                     M IV:
                                                                                                                                                                        IV;6 6M
                                                                                                                                                                       IV:6   MM                 2
       62
       62                        M
                                 M                        92
                                                          92             Stroke
                                                                         Stroke
                                                                         Stroke                                   80
                                                                                                                  80                                     IV
                                                                                                                                                         IV                                      44
       63
       63                        F                         55
                                                           55            MS
                                                                         MS                                  135
                                                                                                             135                                         Ommaya: 60 MIV:75
                                                                                                                                                                 60 M
                                                                                                                                                                    M IV:75
                                                                                                                                                                      IV:75MMM                   2
       64
       64                        M
                                 M                        94
                                                          94             Neuropathy
                                                                         Neuropathy
                                                                         Neuropathy                               40
                                                                                                                  40                                     IV
                                                                                                                                                         IV                                      5
       65
       65                        M
                                 M                        66
                                                          66             Peyronie's
                                                                         Peyronie's
                                                                         Peyronie's                               26
                                                                                                                  26                                     Penile
                                                                                                                                                         Penile injection
                                                                                                                                                                 injection
                                                                                                                                                                 injection                       44
       66
       66                        M
                                 M                        80
                                                          80             Cardiac
                                                                         Cardiac
                                                                         Cardiac                                  10
                                                                                                                  10                                     IV
                                                                                                                                                         IV                                      33
       67
       67                        F                        82
                                                          82             Wellness/lyme
                                                                         Wellness/lyme disease
                                                                         Wellness/lymedisease
                                                                                        disease                   30
                                                                                                                  30                                     IV
                                                                                                                                                         IV                                      44
       68                        M
                                 M                         12
                                                           12            Anoxic braininjury
                                                                         Anoxic brain
                                                                         Anoxic brain  injury
                                                                                      injury                      20
                                                                                                                  20                                     IV
                                                                                                                                                         IV                                      4
       69
       69                        M
                                 M                         74
                                                           74            Parkinson
                                                                         Parkinson
                                                                         Parkinson                                30
                                                                                                                  30                                     IV
                                                                                                                                                         IV                                      44
       70                        M
                                 M                        69
                                                          69             Erectile
                                                                         Erectiledysfunction
                                                                         Erectile dysfunction
                                                                                  dysfunction                     10
                                                                                                                  10                                     Penile
                                                                                                                                                         Penile injection
                                                                                                                                                                 injection
                                                                                                                                                                 injection                       11
       71
       71
       71                        F                        57
                                                          57             ALS                                 1100
                                                                                                             700
                                                                                                               00                                        IV
                                                                                                                                                         IV                                      2




       ssubsets,
        subsets,
          ubsets, we we started
                         startedour
                        started    our   analysis
                                    ouranalysis
                                           analysis  by
                                                      byby calculating
                                                           calculating
                                                              calculating     the
                                                                              thethe ratio
                                                                                     ratio      ADSCs: HSC-progenitors;
                                                                                                ADSCs:
                                                                                           ratioADSCs:       HSC-progenitors:
                                                                                                             HSC-progenitors:            AT-ECs,
                                                                                                                                            AT-ECs,
                                                                                                                                         AT-ECs,      based
                                                                                                                                                     based    on
                                                                                                                                                          basedonontotal
                                                                                                                                                                    total  num-
                                                                                                                                                                         total
                                                                                                                                                                            num- num-
         based on
         based
         based    on
                  on pericytes.
                      pericytes.
                      pericytes,    However,
                                      However,we
                                     However,        we wecouldn't
                                                              couldn't
                                                            couldn't       derive
                                                                          derive
                                                                              derive   any      ber of
                                                                                                ber
                                                                                       anyany ber    ofeach
                                                                                                     of each       injectedcell
                                                                                                         eachinjected
                                                                                                                  injected     cellsubset.
                                                                                                                             cell   subset.
                                                                                                                                      subset.
         meaningful
         meaningful
         m eaningful    conclusion
                         conclusion(data
                        conclusion      (data
                                          (datanot
                                                 notnot
                                                      shown).
                                                          shown).
                                                       shown),       Therefore,
                                                                         Therefore,
                                                                     Therefore,         thethe The
                                                                                        the       The degree
                                                                                                  The   degree
                                                                                                         degreeof    of
                                                                                                                      ofthe
                                                                                                                         the
                                                                                                                          theratio
                                                                                                                               ratioof
                                                                                                                             ratio     ofofADSCs
                                                                                                                                             ADSCsto
                                                                                                                                           ADSCs      toto HSC-progenitors
                                                                                                                                                           HSC-progenitors
                                                                                                                                                             HSC-progenitors
        ppericytes
         pericytes
          ericytes were
                      wereexcluded
                     were    excluded
                              excludedandand
                                           andthe
                                               thetherelative
                                                     relative
                                                        relative  ratios
                                                                  ratios    werewere
                                                                       ratios
                                                                            were      next
                                                                                      nextnextinin the
                                                                                                   the given
                                                                                                   the   giventreatment
                                                                                                        given       treatmentwas
                                                                                                                   treatment        was
                                                                                                                                  was    associated
                                                                                                                                            associated
                                                                                                                                          associated     with   overall
                                                                                                                                                         withwith
                                                                                                                                                                overall
                                                                                                                                                                    overalltreat-
                                                                                                                                                                           treat treat-
                                                                                                                                                                                  -
                       basedon
        calculated based
        calculated
       calculated     based     on
                                 on33subsets.
                                       subsets.Table
                                     subsets.        Table
                                                  Table     4 shows
                                                               shows
                                                               4 shows    the
                                                                          thetheratio
                                                                                ratioratio      ment efficacy,
                                                                                                ment
                                                                                          of of ment
                                                                                          of            efficacy,whereas
                                                                                                        efficacy,       whereas
                                                                                                                         whereas      their
                                                                                                                                        their
                                                                                                                                    their      lower
                                                                                                                                                  lower
                                                                                                                                              lower     ratio
                                                                                                                                                       ratioratio
                                                                                                                                                               resulted
                                                                                                                                                                    resulted
                                                                                                                                                               resulted      inin ain a
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 98 of 132



        KIIInc
        KIIInc etaL
        Kifinc et al. C11n
                  al. Clln Trans
                      On Trans   Med (2018)
                           TransMed   (2018) 7;5
                                             7:5
                                      (2018)7:5                                                                                             Page 15 of
                                                                                                                                            Page    of 20




        Table
        Table    The
        Table 44 The
                 The ratio of ADSCs,
                     ratio of ADSCs, HSC-progenitors,
                              ADSCs, HSC-progenitors, and
                                      HSC-progenitors,and  AT-ECs
                                                       and AT-ECs
                                                           AT-ECs  based
                                                                  based  on
                                                                        on
                                                                    based     totalnumber
                                                                             total
                                                                           total
                                                                          on       number of
                                                                                    numberof each
                                                                                           ofeach injected  cell
                                                                                                   injected cell
                                                                                              eachinjected  cellsubset
                                                                                                                 subset
                                                                                                                  subset

        Patient
        Patient
        Patient         Delivery
                       Delivery    method:
                                   method: Direct
                        Delivery method:      Direct            Benefit
                                                                Benefit
                                                                 Benefit    Ratio
                                                                            Ratio ADSCs: HSC-progenitors.
                                                                            Ratio ADSCs:    H5C-progenitors:AT-ECs
                                                                                                              AT-ECs
                                                                                            HSC-progenitors: AT-ECs                  The Ratio
                                                                                                                                     The Ratio of ADSCs
                                                                                                                                                   ADSCs
        n umber
        number         (localized)
                        (localized) injection
                        (localized) injection  (DI)
                                     injection(DI)   or I.V
                                                (DI) or
                                                     or  I.V
                                                        I.V     IIndex
                                                                  ndex
                                                                index      ((based on total
                                                                             based on
                                                                                   on        number of
                                                                                             number
                                                                                      total number   of each   Injected fraction)
                                                                                                          each Injected
                                                                                                          each          fraction)     o H5C-progenitors
                                                                                                                                    tto HSC-progenitors
                                                                                                                                        HSC-progenitors

        3              N/A                                      5           N/A
                                                                            N/A                                                     N/A
        11             IV
                       IV
                       IV++ DI
                            DI                                 4           4:5:1
                                                                           4:5:1                                                    0.8
                                                                                                                                    0.8
       8               IV+DI
                       IV
                       IV + DI                                 4            12:10:1
                                                                            12:10:1                                                 1.2
                                                                                                                                    12
                                                                                                                                    1.2
       9               IV
                       IV
                       IV++ DI
                            DI                                 4           4:3:1
                                                                           4:3:1                                                    133
                                                                                                                                    133
        10             IV
                       IVf+ DI
                       IV   DI                                 4           4:3:1
                                                                           4:3:1                                                    133
                                                                                                                                    1.33
       15
       15              IV
                       IV-~+ DI
                       IV+DI DI                                4            14:13:1
                                                                            14:13:1                                                 1.08
                                                                                                                                    1.08
       17
       17              IV
                       IV
                       IV+++ DI                                4           5:4:1
                                                                           5:4:1                                                    1.25
                                                                                                                                    1.25
       18              IV
                       IV
                       IV++ DI
                            DI                                 4           5:8:1
                                                                           5:8:1                                                    0.63
                                                                                                                                    0.63
       22
       Z2              IV
                       IV                                      4           42:1
                                                                           4:2:1                                                    2.00
                                                                                                                                    2.00
       25              IV                                      4           60:9:1
                                                                           60:9:1                                                   6.67
                                                                                                                                    6.67
       32              IV
                       IV                                      4           11:4:1
                                                                           11:4:1                                                   2.75
                                                                                                                                    2.75
       33               IV+DI
                        IV + DI
                        IV+DI                                  4           7:6:1
                                                                           7:6:1                                                    1.17
                                                                                                                                    1.17
       M ean ratio
       Mean
       Mean  ratio  of ADSCs
              ratio of
                    of ADSCs to
                       ADSCs  to  HSC-progenitors
                               to HSC-progenitors
                                  HSC-progenitors                                                                                   1.84
                                                                                                                                    1.84
         66            DI                                      3           4:0.5:1
                                                                           4:0.5:1                                                  8.00
                                                                                                                                    8.00
             12
             12        IV +
                       IV + DI                                 3           3:2:1
                                                                           3:2:1                                                    1.50
                                                                                                                                    1.50
             13
             13        IV
                       IV
                       IV++ DI
                            DI                                 3           3:2:1
                                                                           3:2:1                                                    1.50
                                                                                                                                    1.50
         14
         14            IV+DI
                       IV
                       IV + DI                                 3           8;9:1
                                                                           8:9:1                                                    0.89
                                                                                                                                    0.89
             16        DI                                      3           15:3:1
                                                                           15:3:1                                                   5.00
                                                                                                                                    5.00
         24            IV
                       IV                                      3           5:3:1
                                                                           5:3:1                                                    1.67
                                                                                                                                    1.67
         35            IV
                       IV
                       IV+f+ DI
                             DI
                             DI                                3           14:13:1
                                                                           14:13:1                                                  1.08
                                                                                                                                    1.08
         36            IV
                       IV~-
                       IV + DI
                            DI                                 3           2:0.5:1
                                                                           2:0.5:1                                                  4.00
                                                                                                                                    4.00
         41
         41            IV
                       IV
                       IV++ DI
                            DI                                 3           17:6:1
                                                                           17:6:1                                                   2.83
                                                                                                                                    2.83
         42            IV
                       IV
                       IV+  DI
                          + DI                                 3           10:5:1
                                                                           10:5:1                                                   2.00
                                                                                                                                    2.00
       Mean ratio
       Mean
       Mean ratio  of ADSCs
             ratio of ADSCs to
                      ADSCs to  HSC-progenitors
                             to HSC-progenitors
                                HSC-progenitors                                                                                     2.85
                                                                                                                                    2.85
         2             N/A                                     2~          N/A                                                      N/A
         4             IV
                       IV                                      2           11:6:1
                                                                           11:6:1                                                   1.83
                                                                                                                                    1.83
         20            IV
                       IV
                       IV+  01
                          + DI                                 2           23:3:1
                                                                           23:3:1                                                   7.67
                                                                                                                                    7.67
         27            IV
                       IV
                       IV++ DI
                          + DI
                            DI                                 2           17 :11 :1
                                                                           11:11:1                                                  1.00
                                                                                                                                    1.00
         44            IV
                       IV +
                          + DI
                       IV + DI                                 2           2:0.1:1
                                                                           2:0.1:1                                                  20.00
                                                                                                                                    20.00
       Mean ratio
       Mean ratio of
                  of ADSCs
                     ADSCs   to HSC-progenitors
                     ADSCs roto HSC-progenitors
                                HSC-progenitors                                                                                     7.63
                                                                                                                                    7.63
         21
         21           IV                                       11          3:1:1
                                                                           3:1:1                                                    3.00
                                                                                                                                    3.00
         23           IV
                      IV                                       1           5:1:1
                                                                           5:1:1                                                    5.00
                                                                                                                                    5.00
         26           IV
                      IV+
                      IV+  DI
                         + Di
                           DI                                  1           56:80:1
                                                                           56:80:1                                                  0.70
                                                                                                                                    0.70
         28           IV                                       1           15:12:1
                                                                           15:12:1                                                  1.25
                                                                                                                                    1.25
         30           IV
                      IV+
                      IV+  DI
                         + DI                                  1           4:1:1
                                                                           4:1:1                                                    4.00
                                                                                                                                    4.00
         3311         IV+DI
                      IV
                      IV ++ DI                                 11          4:1:1
                                                                           4:1:1                                                    4.00
                                                                                                                                    4.00
         34           IV
                      IV
                      IV+++ DI                                 11          2.5:0.5:1
                                                                           2.5:0.5:1                                                5.00
                                                                                                                                    5.00
        40            DI                                       11          5:1.5:1
                                                                           5:1.5:1                                                  3
        43            IV
                      IV
                      IV++ DI
                           DI                                  11          33:5:1
                                                                           33:5:1                                                   6.7
                                                                                                                                    6.7
       Mean ratio
       Mean ratio of ADSCstoto HSC-progenitors
            ratio of           HSC-progenitors                                                                                      3.63
                                                                                                                                    3.63
        5
        S             IV
                      IV                                       N/A
                                                               N/A         5525:1
                                                                           5525:1
                                                                           55:25:1                                                  2.20
                                                                                                                                    220
                                                                                                                                    2.20
        7             IV
                      IV                                       N/A
                                                               N/A         32:1
                                                                           3:2:1                                                    1.50
                                                                                                                                    1.50
         11
         11           IV
                      IV
                      IV++ DI                                  N/A
                                                               N/A         6:1:1
                                                                           6:1:1                                                    6.00
                                                                                                                                    6.00
         19
         19           IV
                      IV
                      IV++ DI                                  N/A
                                                               N/A         272:38:1
                                                                           272:38:1                                                 7.16
                                                                                                                                    7.16
        29            IV
                      IV
                      IV+  DI
                         + DI                                  N/A
                                                               N/A         33:18:1
                                                                           33:18:1                                                  1.83
                                                                                                                                    1.83
        37                 DI
                      IV + DI
                      IV+                                      N/A         3:34:1
                                                                           3:34:1                                                   1.4
                                                                                                                                    1.0
        38            IV
                      IV                                       N/A
                                                               N/A         41:4:1
                                                                           41:4:1                                                   1025
                                                                                                                                    10.25
                                                                                                                                    10.25
        39            IV+
                      IV-~+ DI
                      IV    DI                                 N/A         5:0.5:1
                                                                           5:0.5:1                                                  10.00
                                                                                                                                    10.00
       Mean ratio of
       Mean ratio
       Mean ratio of ADSCs
                     ADSCs to
                     ADSCs to  HSC-progenitors
                            to HSC-progenitors
                               HSC-progenitors                                                                                      4.99
                                                                                                                                    4.99
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 99 of 132




       Kilincetal.ClinTransMed
       KIIInc
       Ki[Inc et al.  Clin
                   Crin    TransMed
                         Trans      (2018)7:5
                                 Med(2078)7:5
                                     (2018) 7:5                                                                                                                                                                     Page
                                                                                                                                                                                                                    Page 16
                                                                                                                                                                                                                         16 of
                                                                                                                                                                                                                    Page 16 of 20
                                                                                                                                                                                                                            of 20
                                                                                                                                                                                                                               20




         higher
        higher     benefitindex
         higher benefit
                  benefit     indexon
                             index    ononaverage.
                                             average.
                                            average.       The
                                                           TheThe  data
                                                                   datadata from
                                                                            from from  TableTable
                                                                                       Table      44 4eevery      HSC-progenitorshould
                                                                                                                 HSC-progenitor
                                                                                                         very HSC-progenitor                should
                                                                                                                                          should     bebe
                                                                                                                                                     be      accompanied
                                                                                                                                                          accompanied
                                                                                                                                                          accompanied          by by
                                                                                                                                                                               by          at least
                                                                                                                                                                                    atat least
                                                                                                                                                                                          least
       aare
         are  summarizedin
             summarized
          re summarized        ininFig.
                                     Fig.7.
                                   Fig.  7.7.AA    downward
                                                 downward
                                                downward                 trend
                                                                     trend
                                                                    trend       cancan
                                                                               can           be seenttwo
                                                                                       be seen
                                                                                       be    seen             ADSCstoto
                                                                                                         wo ADSCs           toachieve
                                                                                                                               achievethe
                                                                                                                               achieve      themaximum
                                                                                                                                           the     maximumpatient
                                                                                                                                                 maximum            patient
                                                                                                                                                                 patient        benefit.
                                                                                                                                                                            benefit.
                                                                                                                                                                            benefit.        ForFor
                                                                                                                                                                                           For
        bbetween
         between
          etween the thebenefit
                    the    benefitindex
                          benefit     indexand
                                     index      and
                                              and        the
                                                       the
                                                      the   mean
                                                            meanmean  ratio
                                                                      ratioratio as the
                                                                                as     as the
                                                                                      the    ben-ben-tthe
                                                                                            ben-              next groups
                                                                                                         he next
                                                                                                              next      groupsof
                                                                                                                       groups     ofofpatients
                                                                                                                                       patients
                                                                                                                                      patients        with
                                                                                                                                                   with
                                                                                                                                                    with    thethe
                                                                                                                                                           the       benefit
                                                                                                                                                                  benefit
                                                                                                                                                                 benefit           indexes
                                                                                                                                                                             indexes
                                                                                                                                                                              indexes        of of
                                                                                                                                                                                             of
        efit index
       efit   indexincreases
             index     increases(Fig,
                      increases      (Fig.7a).
                                    (Fig.    7a).
                                            7a).  The
                                                 The  The     error
                                                           error
                                                          error     bars
                                                                    barsbars      represent
                                                                             represent
                                                                            represent           the the3 and
                                                                                               the         and
                                                                                                           and 2,2,2, the
                                                                                                                       theaverage
                                                                                                                      the    averagefor
                                                                                                                            average      forthe
                                                                                                                                       for   thethe   ratio
                                                                                                                                                   ratio
                                                                                                                                                   ratio       became
                                                                                                                                                           became
                                                                                                                                                           became       2:852:85
                                                                                                                                                                        2:85    andand
                                                                                                                                                                                and      7.73,7.73,
                                                                                                                                                                                        7.73,
        95%confidence
       95%      confidenceinterval.
               confidence        interval.
                               interval.      The
                                             The
                                            The    total
                                                  total total   average
                                                             average
                                                             average       of the
                                                                          of     of the
                                                                                 the    ratio
                                                                                       ratio ratio
                                                                                                 of ofrrespectively.
                                                                                                 of     respectively.
                                                                                                         espectively,         Thepatients
                                                                                                                              The
                                                                                                                            The      patients
                                                                                                                                    patients       who
                                                                                                                                                 who
                                                                                                                                                who        reported
                                                                                                                                                         reported
                                                                                                                                                        reported      no no
                                                                                                                                                                      no        benefit,
                                                                                                                                                                           benefit,
                                                                                                                                                                           benefit,        andand
                                                                                                                                                                                           and
        ADSCs toto
       ADSCs        to HSC-progenitors
                        HSC-progenitors
                        HSC-progenitors            inininpatients
                                                            patients
                                                          patients      who
                                                                         who  who      benefited tthe
                                                                                  benefited
                                                                                   benefited            the   patientswho
                                                                                                         he patients
                                                                                                             patients         whodid
                                                                                                                            who      didnot
                                                                                                                                   did  notnotreport
                                                                                                                                                  report
                                                                                                                                               report     back
                                                                                                                                                          backback     to the
                                                                                                                                                                      the
                                                                                                                                                                  to the
                                                                                                                                                                  to        clinic,clinic,
                                                                                                                                                                            clinic,      bothboth
                                                                                                                                                                                         both
        highlyfrom
       highly     fromthe
                 from      thetreatment
                          the    treatment
                               treatment      waswas
                                               was        1.84,
                                                       1.84,
                                                        1.84,       which
                                                                which
                                                                which            signifies
                                                                            signifies
                                                                             signifies        thatthat sshared
                                                                                             that        hared aaclose
                                                                                                        shared          closeaverage
                                                                                                                        close    averageratio
                                                                                                                                average        ratio
                                                                                                                                             ratio       value
                                                                                                                                                     value
                                                                                                                                                      value     of of
                                                                                                                                                               of      approximately
                                                                                                                                                                    approximately
                                                                                                                                                                     approximately             4 4


                               a
                               a                                   io.00
                                                                   10.00

                                   U                                9.00
                                                                    9.00
                                                      HSC
                                    Ratio of ADSCs to HSC




                                   ~                                s.00
                                                                    8.00

                                   o                        ~       ~.00
                                                                    7.00
                                                            1-1
                                   U                        oO
                                                            4.9     6.00
                                                                    6.00
                                   v~                       ~       s.00
                                                                    5.00
                                                            (I)
                                                            by
                                        ~0
                                         O
                                         o                          a.00
                                                                    4.00                                                                                           -
                                   `~-~ ai-4
                                        P-1
                                        g1-1
                                     ~                              3.00
                                                                    3.00                                                                                               - ,
                                     O
                                    i~
                                     '                             2.00
                                                                   2,00
                                                                   2.00
                                                                                                                                                                          j
                                                                    1.00
                                                                    1,00                                                                                                                       I
                                                                                                       I          j                                               1/4
                                                                                                                                                                  ... !   j                ~
                                                                   0.00
                                                                   0.00
                                                                           ~ N/A
                                                                             N/A                      ~      11                        2                          3                        ~ 4
                                                   Mean Value
                                                   Mean Value
                                                 - Mean Value               4.99
                                                                            4.99                           3.63
                                                                                                           3.63                     7.63
                                                                                                                                    7,63
                                                                                                                                    7.63                        2.85
                                                                                                                                                                2.85                        L84
                                                                                                                                                                                            1.84



                              b
                                                             25
                                                             25
                             v
                             U
                               .-,
                             cp g,
                             x  o 2020
                                    20                                                                                    O
                                                                                                                          Q
                            O0 x
                            ~' ~,
                                ci) 15
                            `~' ~   15
                            cn
                            ~ O O
                            ~w ~ 10    0
                                    10 ~
                            0
                            Op         p                                                 O                                O
                                                                                                                          `~
                                    8                                                                                                                   '                                      C~
                             Fe P4 55
                            ~a 5 ~
                            ~        44                           o0o ~                  ~                                ~
                                                                    N/A
                                                                    N/A                   1                                2                                3                                  4
                                                                                                             BENEFIT  INDEX
                                                                                                             BENEFIT INDEX
                                                                                                             BENEFIT INDEX
          Fig. 7
         Pig.       Analyzing the
                 7 Analyzing
                   Analyzing      the    ADSC:HSC-progenitors
                                        ADSC:
                                   theADSC:        HSC-progenitors
                                                  HSC-progenitors           ratio
                                                                              ratio   and
                                                                                  ratioandand  correlating       with
                                                                                                       correlating
                                                                                                correlating             the
                                                                                                                  withwiththe benefit    index.
                                                                                                                                the benefit
                                                                                                                              benefit             aa The
                                                                                                                                         index.index.The
                                                                                                                                                     The meanmeanratio ratio
                                                                                                                                                                       ratioof       ADSC's
                                                                                                                                                                               ofofADSC's
                                                                                                                                                                                     ADSC's    tototoHSC
                                                                                                                                                                                                       HSC
                                                                                                                                                                                                     HSC   progenitors
                                                                                                                                                                                                              progenitors
                                                                                                                                                                                                            progenitors     isisshown
                                                                                                                                                                                                                                  is shown
                                                                                                                                                                                                                                 shown
         aass the
              the height
              the  heightof
                   height   of  the
                            ofthe     bars,
                                 thebars,
                                      bars,andand
                                             and   thethe
                                                  the    benefit
                                                            benefit
                                                        benefit      index
                                                                        index
                                                                    index     isis shown
                                                                                    shown
                                                                                    is shown      as the
                                                                                                 as    as    X-axis.The
                                                                                                       the the  X-axis.The
                                                                                                            X-axis.The      error   bars
                                                                                                                                    bars represent
                                                                                                                             errorerror    bars            the
                                                                                                                                                   represent
                                                                                                                                           represent            9595
                                                                                                                                                           the 95%  theconfidence
                                                                                                                                                                            95% confidence
                                                                                                                                                                         confidence        interval.     bbThe
                                                                                                                                                                                                            The raw
                                                                                                                                                                                           interval. interval,   rawb The
                                                                                                                                                                                                                        data
                                                                                                                                                                                                                        data rawfrom data from
                                                                                                                                                                                                                                from
          which aa was
         which
          which       was derived
                           derivedis
                           derived     isisshown
                                            shownas
                                           shown           scatter
                                                    asasaascatter-plot,
                                                                     -plot, with
                                                             scatter-plot,      withwith   thethe
                                                                                          the   ratio     asthe
                                                                                                 ratioratio
                                                                                                         as        Y-axis
                                                                                                              as the
                                                                                                             the Y-axis     and
                                                                                                                       Y-axis     the reported
                                                                                                                            and and
                                                                                                                                  the   reported
                                                                                                                                        the reported benefitbenefit
                                                                                                                                                    benefit       index index
                                                                                                                                                                index      asasthe
                                                                                                                                                                              the as   X-axis.The
                                                                                                                                                                                        the X-axis.
                                                                                                                                                                                     X-axis.            Y-values    are
                                                                                                                                                                                                                     are shown
                                                                                                                                                                                                           The Y-values
                                                                                                                                                                                                  The Y-values            shown are shown
        aass x x 106,
                  106, and
                       and
                       and aa downward
                               downward
                               downwardtrend   trend        clearly
                                                trendisisisclearly
                                                             clearly  visible
                                                                         visible
                                                                      visible      in in
                                                                                   in  a,a, suggesting
                                                                                             suggesting aaacorrelation
                                                                                             suggesting            correlation
                                                                                                                  correlation     between
                                                                                                                                      between
                                                                                                                                   between      thethe
                                                                                                                                                 the  ratio
                                                                                                                                                          ratio
                                                                                                                                                      ratio    and
                                                                                                                                                               andandthe
                                                                                                                                                                      the thebenefit    of
                                                                                                                                                                             benefitbenefit
                                                                                                                                                                                        of the of treatment
                                                                                                                                                                                             the     the treatment
                                                                                                                                                                                                    treatment
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 100 of
                                      132


      KIIInc et
      KIIInc    aI, Clin
             et al, C1in Trans
                         Trans Med (2018) 7:5
                                   (2018) 7:5                                                                                                                                                                           Page 17
                                                                                                                                                                                                                        Page 17 of
                                                                                                                                                                                                                                of 20
                                                                                                                                                                                                                                   20




     ((3.63
        3.63 and      4.99, respectively).
                and 4,99,    respectively).InIn another
                                                      another separate
                                                               separate repre-
                                                                           repre-                                                    on post-isolation
                                                                                                                                    on      post -isolation              absolute
                                                                                                                                                                          absolute          number
                                                                                                                                                                                            number CD34hlgh   CD34h'~ h CD45—      CD45—
       sentation the
      sentation      the raw
                           raw data
                                data from
                                        from which
                                                 which (A)
                                                         (A) was
                                                              was derived
                                                                   derived waswas                                                    CD31— CD146—
                                                                                                                                    CD31—          CD146 —ADSCs      ADSCs was      was the  the major
                                                                                                                                                                                                    major subset,subset, followed
                                                                                                                                                                                                                                followed
       plotted for
       plotted   for every    single patient
                       every single     patient (Fig.
                                                  (Fig. 7b).
                                                         7b). Downward
                                                              Downward trendtrend                                                   bbyy CD3410'
                                                                                                                                            CD34~0`" CD45+    CD45+ CD206+     CD206+ CD31—       CD31—CD146—      CD146—HSC-         HSC-
       is again
       is again clearly      visible suggesting
                   clearly visible      suggesting aa correlation
                                                          correlation between
                                                                        between                                                      progenitors. ADSCs
                                                                                                                                     progenitors.            ADSCs were      were documented
                                                                                                                                                                                        documented as             as conventional
                                                                                                                                                                                                                        conventional
      tthe   ratio and
        he ratio   and thethe benefit
                              benefit of  of the
                                              the treatment.
                                                   treatment.                                                                        multipotent
                                                                                                                                     multipotent           adventitial
                                                                                                                                                           adventitial          cells     while HSC-progenitors
                                                                                                                                                                                cells while          HSC-progenitors were               were
                                                                                                                                     described toto be
                                                                                                                                    described                be superior
                                                                                                                                                                   superior to      to ADSCs
                                                                                                                                                                                          ADSCs to             induce angiogen-
                                                                                                                                                                                                         to induce           angiogen-
            Discussion
             Discussion                                                                                                             esis and
                                                                                                                                   esis      and be  be differentiated
                                                                                                                                                           differentiated             into      vascular endothelial
                                                                                                                                                                                      into vascular              endothelial            cells
                                                                                                                                                                                                                                        cells
             There isis already
            There             already an      an abundant
                                                     abundant number     number of               clinical
                                                                                           of clinical           trials
                                                                                                                 trials       [[19,                   CD34h~gn CD45—
                                                                                                                                             41]. CD34high
                                                                                                                                      19, 41].                            CD45—CD31+CD146+
                                                                                                                                                                                        CD31+CD146+ AT-ECs              AT-ECs and        and
            aand
               nd published
                     published           research on
                                         research           on thethe uses uses of   of adipose
                                                                                            adipose derived  derived               CD45—          CD34—CD31—CD146+ pericytes
                                                                                                                                    CD45—CD34—CD31—CD146+                                      pericytes made      made the    the third
                                                                                                                                                                                                                                       third
           stem cells
           stem        cells on  on aa wide wide range  range of    of diseases
                                                                          diseases and                conditions.
                                                                                            and conditions.                        aandnd forth
                                                                                                                                             forth subsets,
                                                                                                                                                        subsets, which   which were    were detected
                                                                                                                                                                                                  detected         in    lower num-
                                                                                                                                                                                                                    in lower          num-
            Data suggest
           Data        suggest that   that stem stem cell          treatment either
                                                           cell treatment               either inin the           non -
                                                                                                           the non-                  bers, Pericytes,
                                                                                                                                    bers.      Pericytes, which   which were   were initially
                                                                                                                                                                                        initiallythoughtthought toto be      be aa prog-
                                                                                                                                                                                                                                       prog-
            cultured, unexpanded
           cultured,           unexpandedform             form asas SVF     SVF oror inin the      the culture-
                                                                                                            culture -               eny for
                                                                                                                                   eny      for the
                                                                                                                                                  the lessless primitive
                                                                                                                                                                  primitive ADSCs,                  compromised less
                                                                                                                                                                                    ADSCs, compromised                          less than
                                                                                                                                                                                                                                        than
            expanded form
           expanded              form as      as MSCMSC is      is safe,        However, there
                                                                      safe, However,                    there isis a              1%
                                                                                                                                   1%of     of SVF.
                                                                                                                                                 SVF.InIn aa couple   couple of     of studies,
                                                                                                                                                                                          studies,        hematopoietic
                                                                                                                                                                                                          hematopoietic                 pro-
                                                                                                                                                                                                                                        pro-
            paucity of
           paucity         of evidence
                                evidence explainingexplaining clinical  clinical efficacy                variations
                                                                                       efficacy variations                         genitor cells
                                                                                                                                   genitor         cells and and pericytes,
                                                                                                                                                                     pericytes,         were shown
                                                                                                                                                                                        were       shown toto possess  possess char-   char-
           aandnd explaining
                     explaining           the mechanism
                                         the      mechanism of           of action
                                                                              action of      of transplanted
                                                                                                  transplanted                     acteristics similar
                                                                                                                                   acteristics           similar to     to ADSCs,
                                                                                                                                                                             ADSCs, and        and therefore
                                                                                                                                                                                                      therefore           could
                                                                                                                                                                                                                          could grow   grow
            cells. There
           cells.       There isis aa speculation
                                             speculation that        that the        potency of
                                                                             the potency                of autolo-
                                                                                                             autolo-              iin n adherent
                                                                                                                                          adherent culture  culture and     and displayed               mesenchymal multi-
                                                                                                                                                                                    displayed mesenchymal                            multi -
           gous stem
           gous        stem cell         treatment may
                                 cell treatment                may vary vary due  due to    to cell       isolation
                                                                                                  cell isolation                    potency [25,
                                                                                                                                    potency         [25, 50, 50, 51],
                                                                                                                                                                    51], A   A recent
                                                                                                                                                                                  recent study study by   by Hardy
                                                                                                                                                                                                                 Hardy etet al.    al, cre-
                                                                                                                                                                                                                                         cre-
             methods,
             methods, heterogeneity
                               heterogeneity                of the
                                                            of   the patients
                                                                         patients reflectedreflected         as     age,
                                                                                                              as age,              ated a heatmap
                                                                                                                                  ated           heatmap displaying
                                                                                                                                                                  displaying           hierarchical
                                                                                                                                                                                       hierarchical clustering clustering among    among
           disease tytype
           disease            pe andand state.
                                             state. However,
                                                         However, the       the data
                                                                                   data are   are insufficient
                                                                                                     insufficient                 genes representative
                                                                                                                                 genes           representative of            of ADSCs
                                                                                                                                                                                   ADSCs and       and pericytes
                                                                                                                                                                                                           pericytes and       and sug- sug-
          tto o establish
                  establish        aa reliable
                                       reliable         dose
                                                        dose and  and mode mode of      of administration
                                                                                              administration                      gested that
                                                                                                                                  gested         that a higher
                                                                                                                                                             higher percentage
                                                                                                                                                                           percentage of        of ADSCs exhibit    exhibit aa stem   stem--
           versus effect
           versus                      relationship. Therefore,
                          effect relationship..                   Therefore,inin this                    study we
                                                                                                this study            we          like phenotype
                                                                                                                                 like       phenotype as         as compared
                                                                                                                                                                       compared to         to pericytes
                                                                                                                                                                                                 pericytes [52].             Following
                                                                                                                                                                                                                   [52]. Following
            mainly
            mainly focused focused on     on determining
                                                 determining the                factors that
                                                                         the factors                     influence
                                                                                                that influence                   tthe he sorting
                                                                                                                                            sorting and    and culturing
                                                                                                                                                                     culturing          of 44 individual
                                                                                                                                                                                        of         individual           subsets,
                                                                                                                                                                                                                        subsets,          the
                                                                                                                                                                                                                                          the
          ttrue
              rue effectiveness
                     effectiveness             ofof the
                                                      the treatment
                                                             treatment in              order to
                                                                                 in order                 delineate
                                                                                                    to delineate                  only cell
                                                                                                                                 only         cell subset,
                                                                                                                                                      subset, which which gave   gave rise              adipose -derived
                                                                                                                                                                                           rise toto adipose-derived                     and
                                                                                                                                                                                                                                          and
         tthe he most
                    most clinically
                             clinically effective
                                                effective usage  usage of    of SVF.
                                                                                 SVF.                                            eexpanded-mesenchymal
                                                                                                                                      xpanded-mesenchymal                         stem
                                                                                                                                                                                  stem cellscells in      our study,
                                                                                                                                                                                                     in our       study, was  was orig-orig-
                Stromal vascular
                Stromal          vascular fraction  fraction isis an       an attractive
                                                                                  attractive            treatment
                                                                                                       treatment                  inated from
                                                                                                                                inated           from the  the conventional
                                                                                                                                                                  conventional             ADSCs subset.   subset. ItIt should
                                                                                                                                                                                                                             should be      be
           method
           method because   because of       of the
                                                  the easy         isolation of
                                                          easy isolation              of autologous
                                                                                            autologous SVF        SVF              noted that
                                                                                                                                  noted         that thisthis definition
                                                                                                                                                                 definition         of     ADE-MSCs applies
                                                                                                                                                                                      of ADE-MSCs                 applies toto plas-   plas-
          from 50
       from            50 cm3 of       of adipose
                                             adipose tissue   tissue lipoaspirate
                                                                           lipoaspirate                        sterile
                                                                                                     in aa sterile
                                                                                                     in                           tic adherent
                                                                                                                                 tic       adherent cultured cultured and      and not           freshly isolated
                                                                                                                                                                                        not freshly             isolated ADSCs.  ADSCs,
           closed system
          closed         system [14].  [14].The   Theharvesting
                                                           harvesting procedure procedure takes       takes 1-2  1-2 h            There are
                                                                                                                                 There          are aa couple
                                                                                                                                                          couple of     of different
                                                                                                                                                                             different explanations
                                                                                                                                                                                              explanations as          as toto why the     the
         allowing the
         allowing            the injection
                                    injection to       to take
                                                            take place
                                                                     place inin aa very   very short
                                                                                                   short periodperiod             other subsets
                                                                                                                                 other         subsets did    did not not expand.
                                                                                                                                                                              expand, First   First of of all,
                                                                                                                                                                                                            all, the       majority of
                                                                                                                                                                                                                   the majority              of
          of time
         of       time without
                            without any      any alterations.
                                                      alterations.            After digestion
                                                                             After         digestion           of
                                                                                                               of thethe        tthe  he SVF samplessamples were     were used used for  for treatment
                                                                                                                                                                                                treatment and                  relatively
                                                                                                                                                                                                                   and aa relatively
        ttissue
             issue and  and removal
                                 removal of        of differentiated
                                                         differentiated             adipocytes,
                                                                                    adipocytes,              the so-
                                                                                                             the     so-          minor
                                                                                                                                   minor fractionfraction was    was sentsent to  to usus for
                                                                                                                                                                                            for further           analysis. There-
                                                                                                                                                                                                   further analysis.               There-
          called SVF,
         called         SVF,aa mix    mix of   of various
                                                    various cell   cell tytypes,
                                                                              pes, isis obtained,
                                                                                             obtained. How-                      fore, we
                                                                                                                               fore,          we werewere very very limited
                                                                                                                                                                         limited inin sample sample size   sizeinin order order toto get   get
          ever, itit isis known
         ever,                known that     that SVF contains contains a small    small percentage
                                                                                                 percentage             of
                                                                                                                       of       eenough
                                                                                                                                      nough number number of       of cells                 sorting and/or
                                                                                                                                                                                  after sorting
                                                                                                                                                                        cells after                       and/or optimize
                                                                                                                                                                                                                        optimize the       the
         ADSCs,
         ADSCs, estimated   estimated at        at 1-10%
                                                     1-10% of     of the
                                                                       the SVF [43],     [43], datadata thatthat are are        cculture          conditions for
                                                                                                                                      ulture conditions                 for thethe growth
                                                                                                                                                                                       growth of     of any        particular
                                                                                                                                                                                                          any particular                sub-
                                                                                                                                                                                                                                        sub-
         also confirmed
         also        confirmed by         by us  us when
                                                       when blood              contaminants,
                                                                  blood contaminants,                         and all
                                                                                                             and       all      set. Because
                                                                                                                                set.        Because of            this limitation,
                                                                                                                                                             of this       limitation, the      the culture
                                                                                                                                                                                                       culture media  media condi-  condi-
          other stromal
         other         stromal cells    cells present
                                                   present in     in SVFSVF were  were taken   taken into  into the  the         tion (DMEM
                                                                                                                               tion         (DMEM -I-         -I- %5 %5 Stemulate)
                                                                                                                                                                             Stemulate) was                kept consistent
                                                                                                                                                                                                   was i<ept         consistent for        for
         consideration..However,
        consideration,                   However,our          our data         strongly
                                                                      data strongly               suggest that
                                                                                                  suggest          that          all sorted
                                                                                                                                all       sorted cells cells inin order
                                                                                                                                                                      order to        identify the
                                                                                                                                                                                 to identify          the source
                                                                                                                                                                                                             source of      of culture
                                                                                                                                                                                                                                 culture--
         not only
         not        only bloodblood contaminants
                                           contaminants                (CD45 +CD34—), but
                                                                      (CD45±CD34—),                        but alsoalso          expanded MSCs under
                                                                                                                                expanded                            under such           condition.
                                                                                                                                                                                such condition.               Furthermore SVF
                                                                                                                                                                                                              Furthermore               SVF
         DNs (fibroblasts,
        DNs           (fibroblasts, pre-adipocytes,
                                              pre-adipocytes, smooth        smooth muscle,   muscle, mature  mature           ssamplesamples used   used for  for sorting
                                                                                                                                                                     sorting has            always provided
                                                                                                                                                                                    has always           provided the               lowest
                                                                                                                                                                                                                            the lowest
        eendothelial
              ndothelial         cells,
                                 cells, the the remaining
                                                    remaining RBCs)     RBCs) are            likely the
                                                                                     are likely          the cause
                                                                                                                cause          aamountmount of           CD34+CD31+AT-ECs and
                                                                                                                                                   of CD34+CD31+AT-ECs                               and CD146+
                                                                                                                                                                                                            CD146+ pericytes  pericytes
         of higher
        of        higher variation
                             variation among the              the SVFSVF samples.
                                                                              samples. Therefore Therefore we                  which
                                                                                                                                which might     might be          quiescent or
                                                                                                                                                            be quiescent             or may
                                                                                                                                                                                          may not         reach enough
                                                                                                                                                                                                    not reach          enough num-    num-
        bbelieve
               elieve that that thethe presentation
                                          presentation              of the
                                                                    of    the adipose-resident
                                                                                 adipose -resident                  cell
                                                                                                                   cell          ber to
                                                                                                                                 ber       to induce
                                                                                                                                                induce an     an expansion
                                                                                                                                                                    expansion partly    partly because
                                                                                                                                                                                                     because of      of limited
                                                                                                                                                                                                                          limited cell    cell
      ssubsetsubsets as    as percentage
                                percentage            could
                                                       could be    be misleading.
                                                                         misleading,             Parting from
                                                                                                 Parting         from            number and/or
                                                                                                                                number             and/or the            differential
                                                                                                                                                                 the differential             SVF      processing compared
                                                                                                                                                                                              SVF processing                 compared
        other studies,
       other            studies, we      we followed
                                                 followed aa different                      methodological
                                                                         different methodological                             tto    o other
                                                                                                                                         other methods.
                                                                                                                                                     methods. Secondly,  Secondly, adipose  adipose derived derived cells    cells havehave
       aapproach
              pproach and     and focused
                                      focused on       on identification
                                                             identification               and enumeration
                                                                                         and      enumeration                  bbeen  een traditionally
                                                                                                                                              traditionally           expanded with
                                                                                                                                                                      expanded            with FBS  FBS asas part  part of  of the
                                                                                                                                                                                                                                 the cul-cul-
        of SVF
       of         SVFsubpopulations.
                          subpopulations. Flow           Flow analysis
                                                                    analysis showed showed that      that freshly
                                                                                                              freshly           ture media.
                                                                                                                              ture           media. However,
                                                                                                                                                           However, inin our        our studystudy we   we used used 5%           Stemu-
                                                                                                                                                                                                                          5% Stemu-
       iisolated
             solated SVF    SVF was   was very very heterogeneous
                                                         heterogeneous and             and harbored
                                                                                                 harbored dif-      dif-       late (clinically
                                                                                                                              late          (clinically compliantcompliant pooled     pooled human  human platelet  platelet lysate)lysate)
       ferent stem
     ferent              stem cell  cell and           precursor/progenitor
                                             and precursor/progenitor                             components
                                                                                                 components                  tto     o provide
                                                                                                                                         provide growth  growth factors factors and            other proteins
                                                                                                                                                                                       and other          proteins toto support  support
      aass well   well as as mature
                              mature epithelial
                                              epithelial        cells
                                                                 cells and         PBMCs[20,
                                                                           and PBMCs                 X20, 21].
                                                                                                             21]. As           proliferation ofof the
                                                                                                                               proliferation                       the sorted
                                                                                                                                                                            sorted cells.cells, Any  Any changechange in             tissue
                                                                                                                                                                                                                               in tissue
       previously described
      previously                described by         by Zimmerlin
                                                           Zimmerlin etet al.,        al., and         others, we
                                                                                              and others,             we      ccultureulture practices
                                                                                                                                                  practices         is                   contribute to
                                                                                                                                                                         likely toto contribute
                                                                                                                                                                    is likely                                 to the       differential
                                                                                                                                                                                                                   the differential
      iidentified
             dentified         four major
                              four       major stem  stem cell  cell andand precursor/progenitor
                                                                                precursor/progenitor                          growth of lineage
                                                                                                                             growth                   lineage cells  cells of  of different
                                                                                                                                                                                   different origin.origin.
     ssubsets ubsets [19, [19, 39].       They were
                                  39]. They                     specific toto adipose
                                                      were specific                 adipose tissue   tissue sincesince                  Previous studies
                                                                                                                                       Previous             studies suggestedsuggestedthat                    factors such
                                                                                                                                                                                                    that factors                such as     as
      tthey  hey werewere not  not detected
                                      detected in       in the
                                                             the blood
                                                                    blood of    of the       patients, Based
                                                                                     the patients.             Based         aage,           gender, BMI,
                                                                                                                                      ge, gender,            BMI,lesion  lesionoror defect defect size, size, oror stage stage of    of the
                                                                                                                                                                                                                                          the
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 101 of
                                      132


       KliInc et
       Klllnc
       KliInc    aL [lin
              et al. Clin Trans
                          Trans Med
                                Med (2078) 7:5
                                    (2078) 7:5                                                                                                                                                                                                                               Page
                                                                                                                                                                                                                                                                             Page 18
                                                                                                                                                                                                                                                                             Page    of
                                                                                                                                                                                                                                                                                     of 20
                                                                                                                                                                                                                                                                                  18 of 20
                                                                                                                                                                                                                                                                                        20




               medical condition
               medical
               medical           condition
                                   conditioncould          could
                                                             couldbe     be beimportant
                                                                                 important
                                                                                    important                 in
                                                                                                              in in  modulating
                                                                                                                             modulatingtto
                                                                                                                       modulating                        o soluble
                                                                                                                                                              soluble factors,
                                                                                                                                                             soluble             factors,
                                                                                                                                                                                   factors,MSCs           MSCsalso           alsosecrete
                                                                                                                                                                                                                          also        secrete
                                                                                                                                                                                                                                          secrete              membrane
                                                                                                                                                                                                                                                               membrane-derived
                                                                                                                                                                                                                                                                     membrane-derived       -derived
              tthe
               the
                he benefit
                        benefitof
                        benefit          ofof stem
                                               stem cell
                                               stem          cell therapies
                                                                     therapies [42-45].
                                                                     therapies              [42-45].
                                                                                               [42-45].We,             We,We,on    ononthe
                                                                                                                                         the
                                                                                                                                           the extracellular
                                                                                                                                                       extracellular microvesicles
                                                                                                                                                       extracellular                       microvesicles
                                                                                                                                                                                        microvesicles                         (ExMVs),
                                                                                                                                                                                                                               (ExMVs),
                                                                                                                                                                                                                                   (ExMVs),                    which
                                                                                                                                                                                                                                                                which which        may   may      deliver
                                                                                                                                                                                                                                                                                                 deliverdeliver
               other hand,
               other
              other         hand,initially
                            hand,          initially
                                             initiallyhypothesized
                                                                 hypothesized
                                                               hypothesized                    that
                                                                                              that   that    the
                                                                                                             the the           abundancemessenger
                                                                                                                       abundance
                                                                                                                          abundance                    messenger
                                                                                                                                                       messenger RNA,                RNA,
                                                                                                                                                                                      RNA,micro         micro
                                                                                                                                                                                                         microRNA,       RNA,
                                                                                                                                                                                                                            RNA,           and
                                                                                                                                                                                                                                         and    and        proteins
                                                                                                                                                                                                                                                        proteins proteins           inin in  order
                                                                                                                                                                                                                                                                                            order    order   to to
                                                                                                                                                                                                                                                                                                             to
               of one
              of     one or   or more
                             or       moreof
                                     more           ofofthese
                                                           thesesubsets
                                                         these         subsetswere
                                                                     subsets               were
                                                                                        were           the
                                                                                                       the   the   primaryprimary
                                                                                                                    primary            fac-
                                                                                                                                       fac- fac-communicate
                                                                                                                                                       communicate with
                                                                                                                                                       communicate                         with
                                                                                                                                                                                              withthe       thesurrounding
                                                                                                                                                                                                          the      surrounding
                                                                                                                                                                                                                      surrounding                       cellscells
                                                                                                                                                                                                                                                        cells            and
                                                                                                                                                                                                                                                                          andand     orchestrate
                                                                                                                                                                                                                                                                                     orchestrate
                                                                                                                                                                                                                                                                                             orchestrate
              tors, which
              tors,
             tors,         whichcould
                           which            coulddetermine
                                           could            determine
                                                          determine                the
                                                                                   thethe  treatment
                                                                                                 treatment
                                                                                            treatment                      outcome.
                                                                                                                                  outcome.sseveral
                                                                                                                            outcome,                  several
                                                                                                                                                         everal biologicalbiological
                                                                                                                                                                           biologicalprocesses           processes
                                                                                                                                                                                                           processes                [56].
                                                                                                                                                                                                                                  [56]. [56].      OurOur  Our         data
                                                                                                                                                                                                                                                                    data    data   support
                                                                                                                                                                                                                                                                                  support support         thethe
                                                                                                                                                                                                                                                                                                          the
             ADSC counts      counts
                              countsvaried     varied
                                                variedwidely     widelybetween
                                                               widely          between
                                                                                  between          ourour   our    patients,
                                                                                                                          patients,
                                                                                                                   patients,           and
                                                                                                                                       andand notion   notion that
                                                                                                                                                       notion           that
                                                                                                                                                                         thataaaparticular   particular
                                                                                                                                                                                           particular                 SVF-dose,
                                                                                                                                                                                                                             SVF-dose,
                                                                                                                                                                                                                        SVF-dose,                       with
                                                                                                                                                                                                                                                          with     with    aa certain
                                                                                                                                                                                                                                                                                   a certain
                                                                                                                                                                                                                                                                                certain               com-
                                                                                                                                                                                                                                                                                                      com-com-
            tthe
              the
                he enumeration
                        enumeration
                        enumeration                    analyses
                                                         analyses
                                                       analyses            suggest
                                                                               suggest
                                                                           suggest            that
                                                                                             that  that     the
                                                                                                             the the   hypothesis
                                                                                                                               hypothesisposition/combination,
                                                                                                                          hypothesis                  position/combination, may
                                                                                                                                                      position/combination,                                          mayincrease
                                                                                                                                                                                                                               increase
                                                                                                                                                                                                                                   increase               thethe
                                                                                                                                                                                                                                                         the           clinical
                                                                                                                                                                                                                                                                       clinical
                                                                                                                                                                                                                                                                             clinical       outcome
                                                                                                                                                                                                                                                                                           outcome  outcome
            tthat
              that
                hat patient's
                         patient'sfactors
                        patient's              factors
                                            factors          such
                                                            suchsuch  as
                                                                       as as  gender,
                                                                             gender,
                                                                                   gender,      to some
                                                                                                to     some
                                                                                                        to some           extent
                                                                                                                          extentextent age,           benefit. The
                                                                                                                                                      benefit.
                                                                                                                                       age, age,benefit.                   The
                                                                                                                                                                            Theinteraction
                                                                                                                                                                                       interaction
                                                                                                                                                                                         interactionof                ofofADSCs   ADSCs               and
                                                                                                                                                                                                                                                     and     and    HSC-progenitors
                                                                                                                                                                                                                                                                            HSC-progenitors
                                                                                                                                                                                                                                                                     HSC-progenitors
             aand
              andnd even evenphysiological
                        even        physiologicalcondition
                                   physiological                  condition
                                                                    conditionsuch        suchsuch       asas
                                                                                                        as       cancer
                                                                                                                      cancer
                                                                                                                 cancer           versus
                                                                                                                                       versus along
                                                                                                                                   versus             along with
                                                                                                                                                      along           with
                                                                                                                                                                       withAT-ECs   AT-ECs
                                                                                                                                                                                      AT-ECsinininaaaspecific            specific
                                                                                                                                                                                                                            specific               ratio
                                                                                                                                                                                                                                                ratio  ratio        could
                                                                                                                                                                                                                                                                   could   could    lead
                                                                                                                                                                                                                                                                                      lead  lead   toto the
                                                                                                                                                                                                                                                                                                          to
                                                                                                                                                                                                                                                                                                           thethe
                       -cancer of
              non-cancer
              non-cancer
             non                          ofofthe
                                                thetheadipose
                                                            adiposetissue
                                                          adipose               tissue
                                                                            tissue         donor
                                                                                           donordonor           may
                                                                                                                 may  may    have
                                                                                                                              havehave                conditioning of
                                                                                                                                                      conditioning
                                                                                                                                        thetheconditioning
                                                                                                                                        the                                             ofofeacheach
                                                                                                                                                                                                  eachother  other
                                                                                                                                                                                                                otherfor     forfor   more
                                                                                                                                                                                                                                       moremore         efficient
                                                                                                                                                                                                                                                                efficient
                                                                                                                                                                                                                                                          efficient                secretion
                                                                                                                                                                                                                                                                                   secretion
                                                                                                                                                                                                                                                                                          secretion          of
                                                                                                                                                                                                                                                                                                             of of
             ppotential
              potential
                 otential          toto
                                      toimpact
                                             impactthe
                                           impact            thethetotal total
                                                                     total        number
                                                                                       number
                                                                                   number               of
                                                                                                         of isolated
                                                                                                                   of
                                                                                                                   isolatedisolated    adi- adi-ssoluble
                                                                                                                                       adi-           soluble
                                                                                                                                                         oluble factors,  factors,
                                                                                                                                                                           factors,thereby       thereby
                                                                                                                                                                                                   therebyincreasing  increasing
                                                                                                                                                                                                                           increasing                  thethe
                                                                                                                                                                                                                                                      the           healing
                                                                                                                                                                                                                                                                     healing healing       potential
                                                                                                                                                                                                                                                                                           potentialpotential
              pose-specific
              pose-specific
              pose      -specific             cells,
                                              cells,However,
                                             cells.        However,
                                                            However,the            the
                                                                                    thesamesame
                                                                                             same           criteria
                                                                                                                criteria
                                                                                                          criteria               diddid
                                                                                                                                did     notnot of
                                                                                                                                        not           of the the injected
                                                                                                                                                             the      injected
                                                                                                                                                                       injectedcells.           cells.We
                                                                                                                                                                                              cells.         WeWebelieve believe
                                                                                                                                                                                                                           believethat         thatthat      EC
                                                                                                                                                                                                                                                              EC   EC    isis anis
                                                                                                                                                                                                                                                                                 anan   important
                                                                                                                                                                                                                                                                                         important
                                                                                                                                                                                                                                                                                              important
             play aaa role
             play
            play             role
                              roleon    ononthe   theclinical
                                                the        clinicaloutcome
                                                          clinical            outcome
                                                                            outcome               using
                                                                                                  using using         our
                                                                                                                     our    our      currentccontributing
                                                                                                                                current
                                                                                                                                current               contributing
                                                                                                                                                         ontributing                    factor
                                                                                                                                                                                           factorsince
                                                                                                                                                                                        factor             since
                                                                                                                                                                                                               since       we
                                                                                                                                                                                                                           wewe     took
                                                                                                                                                                                                                                    took took        the
                                                                                                                                                                                                                                                     thethe        ADSC/HSC
                                                                                                                                                                                                                                                                 ADSC/HSCADSC/HSC                      ratio
                                                                                                                                                                                                                                                                                                       ratioratio
           ttechnique
            technique
                echnique and          andapproach.
                                     and         approach.
                                               approach.             Since
                                                                     SinceSince     wewe
                                                                                   we      used
                                                                                           used  used     thethe
                                                                                                         the         same
                                                                                                                    same     same  stand-
                                                                                                                                  stand- stand-pper   per er unitunitof
                                                                                                                                                                unit        ofofEPC  EPCin
                                                                                                                                                                                    EPC           ininourourour   calculations
                                                                                                                                                                                                                        calculations
                                                                                                                                                                                                                   calculations                        and
                                                                                                                                                                                                                                                        andand         statistical
                                                                                                                                                                                                                                                                       statistical
                                                                                                                                                                                                                                                                               statistical        analy-
                                                                                                                                                                                                                                                                                                   analy-analy-
           ard optimized
           ard
           ard           optimizedtechnique
                        optimized                technique
                                                     technique           tototo  process
                                                                                     process
                                                                                 process               thethe
                                                                                                      the           fatfat
                                                                                                                   fat       for
                                                                                                                             for for each
                                                                                                                                      eacheachsis,    sis. Consequently,
                                                                                                                                                               Consequently, we
                                                                                                                                                               Consequently,                             wethink
                                                                                                                                                                                                              think
                                                                                                                                                                                                                thinkEC's     EC'sEC's     role
                                                                                                                                                                                                                                           role    role   isis very
                                                                                                                                                                                                                                                                  is
                                                                                                                                                                                                                                                                  very   very   vital
                                                                                                                                                                                                                                                                                 vital vitalinin termsterms
                                                                                                                                                                                                                                                                                                      in terms
             patient, the
             patient,
            patient,            thefunctionality
                               the        functionality
                                        functionality               and
                                                                     and and  quality
                                                                                    quality
                                                                               quality          of
                                                                                                 of the the
                                                                                                        of the     derived
                                                                                                                    derived derived   cells
                                                                                                                                      cells cellsof   of providing
                                                                                                                                                             providing
                                                                                                                                                             providing                  blood
                                                                                                                                                                                          bloodsupply
                                                                                                                                                                                        blood              supply
                                                                                                                                                                                                            supplyor          ororvascularvascular
                                                                                                                                                                                                                                      vascular                     network.
                                                                                                                                                                                                                                                                   network. network.          IfIf th these
                                                                                                                                                                                                                                                                                                        Ifesethese
           were
           were
            were expected expected
                           expectedtoto             tomaintain
                                                          maintainamong
                                                         maintain                among
                                                                             among              allall
                                                                                               all       of of
                                                                                                         of       our
                                                                                                                  our     ourpatients.
                                                                                                                                   patients.aautologous
                                                                                                                              patients.               autologous
                                                                                                                                                         utologous healing            healingcells
                                                                                                                                                                                    healing                 cellscan
                                                                                                                                                                                                          cells        cancanbe   bebemademade made             more
                                                                                                                                                                                                                                                               more  more        bio-available
                                                                                                                                                                                                                                                                                bio-available
                                                                                                                                                                                                                                                                                     bio-available
           Regarding what
           Regarding
          Regarding                   what
                                       whatwas    was wasobserved
                                                            observed
                                                               observed          and
                                                                                 and and  measured
                                                                                                measured
                                                                                          measured                    as            a signifi-bby
                                                                                                                       as aaassignifi-
                                                                                                                                 signifi-                     isolating
                                                                                                                                                              isolatingthem
                                                                                                                                                          y isolating                 them
                                                                                                                                                                                       themand       and andrere-introducing
                                                                                                                                                                                                                    re-introducing
                                                                                                                                                                                                                     -introducing                             them
                                                                                                                                                                                                                                                            them      them     in large
                                                                                                                                                                                                                                                                              in     large
                                                                                                                                                                                                                                                                                       in large       num-
                                                                                                                                                                                                                                                                                                     num-     num-
            cant improvement
            cant
           cant           improvementincluding
                         improvement                      including
                                                             including           the
                                                                                the  the methods
                                                                                               methods
                                                                                         methods                    of
                                                                                                                     of compari-
                                                                                                                            of    compari-bers
                                                                                                                            compari-                  bers into
                                                                                                                                                      bers       into
                                                                                                                                                                  intoor     or ornear neardamaged
                                                                                                                                                                                      near             damaged
                                                                                                                                                                                                   damaged                  tissue,
                                                                                                                                                                                                                            tissue,tissue,      then
                                                                                                                                                                                                                                                then    then     such
                                                                                                                                                                                                                                                                such       such  deployments
                                                                                                                                                                                                                                                                                         deployments
                                                                                                                                                                                                                                                                                 deployments
          son there
         son           thereis
                       there      isisvariability
                                          variabilityin
                                         variability            ininthe
                                                                     the the  literature
                                                                                   literature
                                                                              literature             [reviewed
                                                                                                     [reviewed  [reviewed         in
                                                                                                                                  in 53].in 53].are
                                                                                                                                       53].                    clinically
                                                                                                                                                      are clinically
                                                                                                                                                      are       clinicallyjustified        justifiedfor
                                                                                                                                                                                         justified               for foraa averyveryvery       wide
                                                                                                                                                                                                                                               wide   wide        variety
                                                                                                                                                                                                                                                                 variety variety        of of
                                                                                                                                                                                                                                                                                       of        disease
                                                                                                                                                                                                                                                                                               disease disease
          HHowever,
           However,
                  owever, symptom    symptom
                                      symptomrelief,       relief,
                                                              relief,especially
                                                                         especially
                                                                            especially            the
                                                                                                the    the    pain
                                                                                                             pain  pain    reduction
                                                                                                                            reduction
                                                                                                                                reduction conditions. conditions. Fresh
                                                                                                                                                      conditions.                     Fresh
                                                                                                                                                                                       Freshautologous    autologous
                                                                                                                                                                                                        autologous                     stromal
                                                                                                                                                                                                                                       stromal
                                                                                                                                                                                                                                           stromal                 vascular
                                                                                                                                                                                                                                                                   vascularvascular          fraction
                                                                                                                                                                                                                                                                                            fraction   fraction
          aand
           and  nd increased
                         increasedmobility
                        increased                  mobilityand
                                                mobility            and and    function
                                                                                    function
                                                                                function              were
                                                                                                        were    were     frequently
                                                                                                                               frequentlycontaining
                                                                                                                          frequently                  containing aaarich
                                                                                                                                                      containing                           richmixture
                                                                                                                                                                                          rich             mixture
                                                                                                                                                                                                         mixture              ofofof  various
                                                                                                                                                                                                                                            various
                                                                                                                                                                                                                                        various                   regenerative
                                                                                                                                                                                                                                                                           regenerative
                                                                                                                                                                                                                                                                     regenerative                        cell
                                                                                                                                                                                                                                                                                                         cell cell
           used as
           used
          used           as
                          asthe
                              the
                               themain   maincriteria
                                        main            criteria
                                                     criteria       to
                                                                    to to  report
                                                                                report
                                                                           report              successful
                                                                                         aa successful
                                                                                                 a successful                outcome
                                                                                                                             outcomeoutcomelines      lines can    can
                                                                                                                                                                    can be       beeasily
                                                                                                                                                                                be       easilyisolated
                                                                                                                                                                                         easily             isolatedinininthe
                                                                                                                                                                                                           isolated                       the          operating
                                                                                                                                                                                                                                              theoperating   operating                 room
                                                                                                                                                                                                                                                                                       room   room       and
                                                                                                                                                                                                                                                                                                         andand
     [[8,            54]. For
               8, 54].        Forthe
                              For       the
                                         theassessment,
                                                assessment,
                                                  assessment,we            weweusedused
                                                                                     used    the
                                                                                               thethe    same
                                                                                                        same   same            evaluation rredeployed
                                                                                                                          evaluation
                                                                                                                          evaluation                  redeployed
                                                                                                                                                        edeployed                     back
                                                                                                                                                                                        backinto
                                                                                                                                                                                     back            intointopatients
                                                                                                                                                                                                                  patients
                                                                                                                                                                                                                      patients            during
                                                                                                                                                                                                                                          during   during          the
                                                                                                                                                                                                                                                                     thethe     same
                                                                                                                                                                                                                                                                                same     same     proce-
                                                                                                                                                                                                                                                                                                 proce-   proce-
         forms, questionnaires,
         forms,
       forms,               questionnaires,
                             questionnaires,and                 andand   score
                                                                         scorescore    index,
                                                                                      index,index,       tests
                                                                                                        tests    tests inin addition
                                                                                                                               addition
                                                                                                                               in additiondure        dure to
                                                                                                                                                      dure        to
                                                                                                                                                                   toachieve
                                                                                                                                                                           achievethe
                                                                                                                                                                        achieve                thethedesireddesired
                                                                                                                                                                                                         desired             increase
                                                                                                                                                                                                                                  increase
                                                                                                                                                                                                                             increase                  in
                                                                                                                                                                                                                                                       in in    stem
                                                                                                                                                                                                                                                                stem    stem     cell cell
                                                                                                                                                                                                                                                                                cell       bioavail-
                                                                                                                                                                                                                                                                                           bioavail-
                                                                                                                                                                                                                                                                                                   bioavail-
        tto    o thethe
                    the patient's
                            patient's
                             patient's            additional
                                                      additional
                                                    additional            descriptive
                                                                               descriptive
                                                                            descriptive                  information
                                                                                                         information
                                                                                                                   information            on onability.
                                                                                                                                          on          ability.
                                                                                                                                                      ability. These    These
                                                                                                                                                                         Thesefifindings   findings
                                                                                                                                                                                             ndings open         open
                                                                                                                                                                                                                    openthe     the thewayway   way     of ofof    tailored
                                                                                                                                                                                                                                                                         tailored
                                                                                                                                                                                                                                                                  tailored                design
                                                                                                                                                                                                                                                                                          design design     of of
                                                                                                                                                                                                                                                                                                            of
         ppain,
          pain,  ain, quality
                          qualityof
                          quality         ofoflife,life,and
                                                 life,     and
                                                             andphysical
                                                                      physical
                                                                   physical            functioning,
                                                                                           functioning,
                                                                                       functioning.                         However,
                                                                                                                           However,
                                                                                                                                However, new          new treatment
                                                                                                                                                                 treatment
                                                                                                                                                                  treatmentregimen               regimen
                                                                                                                                                                                               regimen                for
                                                                                                                                                                                                                      forfor    individuals
                                                                                                                                                                                                                                      individuals
                                                                                                                                                                                                                                individuals                           by
                                                                                                                                                                                                                                                                       by by   adjusting
                                                                                                                                                                                                                                                                               adjusting
                                                                                                                                                                                                                                                                                       adjusting          the
                                                                                                                                                                                                                                                                                                          the the
         we
          we cannot    cannot rule
                       cannot          rule
                                         ruleout   outoutthethethefact
                                                                   factfact   that
                                                                               thatthat   there
                                                                                         there there        could
                                                                                                         could     could     be some
                                                                                                                            be      some
                                                                                                                                    be    somecells   cells ratio  ratio before
                                                                                                                                                                   ratio            beforethe
                                                                                                                                                                                   before                thetreatment.
                                                                                                                                                                                                       the         treatment.
                                                                                                                                                                                                                 treatment.                        However,
                                                                                                                                                                                                                                                However,However,                   preparation
                                                                                                                                                                                                                                                                                  preparation
                                                                                                                                                                                                                                                                                          preparation
         ppatient
          patientatient bias   biasto
                              bias       totosome somedegree,
                                               some            degree,when
                                                             degree,          whenwhen      they
                                                                                           they  they     fifill
                                                                                                               ll fill
                                                                                                                     outout
                                                                                                                    out        thethe
                                                                                                                               the    sur-
                                                                                                                                      sur-sur- of     of standardized
                                                                                                                                                             standardized concentrate
                                                                                                                                                             standardized                           concentrate
                                                                                                                                                                                                 concentrate                     for
                                                                                                                                                                                                                                 for for  SVF      SVF       injections
                                                                                                                                                                                                                                                                      injections
                                                                                                                                                                                                                                                             injections                    could
                                                                                                                                                                                                                                                                                           could     could  be
                                                                                                                                                                                                                                                                                                            be be
        vey forms
        vey            forms for
                       forms        for
                                     forthe the
                                              thefollow-up.
                                                     follow-up.
                                                       follow-up.                                                                                    ccumbersome
                                                                                                                                                      cumbersome
                                                                                                                                                         umbersome and                    andlimited
                                                                                                                                                                                        and             limitedmainly
                                                                                                                                                                                                    limited                 mainly
                                                                                                                                                                                                                         mainly             because
                                                                                                                                                                                                                                             becausebecause               of of
                                                                                                                                                                                                                                                                         of      FDA
                                                                                                                                                                                                                                                                                 FDA   FDA      regula-
                                                                                                                                                                                                                                                                                                regula-regula-
                                                                                                                                                     tions and
                                                                                                                                                     tions
                                                                                                                                                    tions          and
                                                                                                                                                                   andother     otherconcerns
                                                                                                                                                                               other              concerns
                                                                                                                                                                                               concerns                 in
                                                                                                                                                                                                                        in in handling.
                                                                                                                                                                                                                                    handling.
                                                                                                                                                                                                                                handling.                     To
                                                                                                                                                                                                                                                              ToTo       our
                                                                                                                                                                                                                                                                         ourour    knowledge,
                                                                                                                                                                                                                                                                                            knowledge,
                                                                                                                                                                                                                                                                                   knowledge,
        Conclusions
        Conclusions
        Conclusions                                                                                                                                 tthis
                                                                                                                                                     this
                                                                                                                                                        his isis is the
                                                                                                                                                                      the
                                                                                                                                                                       the first fifirst
                                                                                                                                                                                     rst report  report
                                                                                                                                                                                              report            showing
                                                                                                                                                                                                               showing
                                                                                                                                                                                                                    showing              that
                                                                                                                                                                                                                                         that   that    the the
                                                                                                                                                                                                                                                        the            stemstem
                                                                                                                                                                                                                                                                     stem             cell's cell's
                                                                                                                                                                                                                                                                                    cell's           com-com-
                                                                                                                                                                                                                                                                                                     com-
        Autologous
        Autologous
        Autologous                         cell
                                            celltherapy
                                          cell         therapy
                                                        therapy          holds
                                                                       holdsholds       promise
                                                                                            promise
                                                                                       promise                    for
                                                                                                                   forfor    a     nearly
                                                                                                                             a nearly
                                                                                                                                   a  nearlyposition position may
                                                                                                                                                     position                 mayhave
                                                                                                                                                                            may           have
                                                                                                                                                                                             haveaaapredictive   predictive
                                                                                                                                                                                                              predictive                     value
                                                                                                                                                                                                                                            value  value          forfor
                                                                                                                                                                                                                                                                for           thethe
                                                                                                                                                                                                                                                                             the        treatment
                                                                                                                                                                                                                                                                                                treatment
                                                                                                                                                                                                                                                                                        treatment
         unlimited variety
         unlimited
         unlimited                variety
                                    varietyof        ofofdifferent
                                                          different
                                                            different        chronic
                                                                                  chronic
                                                                            chronic            diseases
                                                                                                      diseases
                                                                                               diseases                  andand
                                                                                                                       and       degen-
                                                                                                                                 degen-degen-rresponse.
                                                                                                                                                      response.
                                                                                                                                                        esponse. 'These         These
                                                                                                                                                                                 Thesefifindings   findings
                                                                                                                                                                                                    ndings permit        permit
                                                                                                                                                                                                                           permit          further
                                                                                                                                                                                                                                            furtherfurther            investigations
                                                                                                                                                                                                                                                                      investigations
                                                                                                                                                                                                                                                                              investigations                to
                                                                                                                                                                                                                                                                                                            to to
        erative or
        erative
       erative               orortraumatic
                                      traumatic
                                     traumatic               conditions,
                                                            conditions.
                                                                conditions.           The
                                                                                       TheThe    concept
                                                                                                  concept concept           of "drug"
                                                                                                                           of     "drug"
                                                                                                                                  of "drug"           both better
                                                                                                                                                      both
                                                                                                                                                     both          bettercharacterize
                                                                                                                                                                  better              characterize
                                                                                                                                                                                    characterize                     this
                                                                                                                                                                                                                     thisthis   association
                                                                                                                                                                                                                                       association
                                                                                                                                                                                                                                 association                          in larger
                                                                                                                                                                                                                                                                      in      larger
                                                                                                                                                                                                                                                                               in larger      cohorts
                                                                                                                                                                                                                                                                                              cohorts    cohorts
       ttherapy
        therapyherapy isisisthe    thetheuse   useof
                                             use       ofofone
                                                            one
                                                              onechemical
                                                                      chemical
                                                                   chemical               agent
                                                                                         agentagent       that
                                                                                                         that     that        is intendedaand
                                                                                                                       isis intended
                                                                                                                             intended               and  nd beginbeginto
                                                                                                                                                                 begin            totoelucidate
                                                                                                                                                                                          elucidatethe
                                                                                                                                                                                          elucidate                 thetheunderlying
                                                                                                                                                                                                                                   underlying
                                                                                                                                                                                                                                underlying                           mechanisms)
                                                                                                                                                                                                                                                                   mechanism(s)
                                                                                                                                                                                                                                                                            mechanism(s)                    of of
                                                                                                                                                                                                                                                                                                            of
        for aaa generally
        for
      for                 generally
                           generally            single
                                                   singlepurpose
                                                 single          purpose
                                                                purpose            to
                                                                                    to to
                                                                                        optimize
                                                                                             optimize
                                                                                           optimize                        physiologic tthis
                                                                                                                      physiologic
                                                                                                                    physiologic                     this        phenomenon.
                                                                                                                                                                 phenomenon.
                                                                                                                                                        his phenomenon,
        conditions resulting
        conditions
       conditions                      resulting
                                        resultinginininthe       thethemitigation
                                                                              mitigation
                                                                            mitigation                of
                                                                                                       of of     cellular
                                                                                                                cellular
                                                                                                                      cellular      dam-
                                                                                                                                    dam-  dam-
       age inin
       age             in ananeffort
                            an      effortto
                                   effort          totopromote
                                                          promote
                                                         promote            healing.
                                                                                healing.
                                                                             healing.            However
                                                                                                 However
                                                                                                       However                thethe
                                                                                                                             the     con-con-
                                                                                                                                     con-
                                                                                                                                                    Abbreviations
                                                                                                                                                    Abbreviations
                                                                                                                                                    Abbreviations
       cept of
       cept
       cept             of "cell
                        of   "celltherapy"
                             "cell        therapy"
                                         therapy"            significantly
                                                                significantly
                                                             significantly               differs
                                                                                               differs
                                                                                         differs             since
                                                                                                             since   since  livelive
                                                                                                                            live     stem
                                                                                                                                     stem  stem SVF:
                                                                                                                                                   SVF:stromal
                                                                                                                                                   SVF:        stromal
                                                                                                                                                               stromal      vascular
                                                                                                                                                                              vascular
                                                                                                                                                                                vascular     froct(on;
                                                                                                                                                                                               fraction;
                                                                                                                                                                                                  fraction;   ADSCs:
                                                                                                                                                                                                               ADSCs:
                                                                                                                                                                                                                    ADSCs:  adipose         -derived stromal/stem
                                                                                                                                                                                                                                adipose-derived
                                                                                                                                                                                                                                      adipose-derived                stromal/stem
                                                                                                                                                                                                                                                                             stromal/stem      cells; cells;
                                                                                                                                                                                                                                                                                              cells;
       cells could
      cells              could potentially
                         could        potentially
                                      potentiallybe            be   directly
                                                                      directlyresponsible
                                                                bedirectly             responsible
                                                                                           responsible                 for
                                                                                                                        forfor  healing
                                                                                                                                healing
                                                                                                                                     healing HSGprogenitors:
                                                                                                                                                    HSC-progenitors: hematopoietic
                                                                                                                                                    HSC-progenitors:                   hematopoietic
                                                                                                                                                                                         hematopoietic             stem
                                                                                                                                                                                                                  stemstem           -progenitors; AT-ECs:
                                                                                                                                                                                                                              cellcell-progenitors;
                                                                                                                                                                                                                            cell-progenitors;                        AT-ECs:
                                                                                                                                                                                                                                                                          AT-ECs:  adipose
                                                                                                                                                                                                                                                                                     adiposeadipose
                                                                                          or cellular
                                                                                                 cellular                 communi-                 ttissue-endothelial
                                                                                                                                                       issue -endothelial
                                                                                                                                                    tissue-endothelial                 cells;
                                                                                                                                                                                      cells;
                                                                                                                                                                                        cells;EPCs:EPCs:
                                                                                                                                                                                                   EPCs:     endothelial
                                                                                                                                                                                                              endothelial
                                                                                                                                                                                                                endothelial         progenitor
                                                                                                                                                                                                                                    progenitor
                                                                                                                                                                                                                                        progenitor             cells;cells;
                                                                                                                                                                                                                                                             cells;         FAGS:
                                                                                                                                                                                                                                                                          FACS: FACS:    uorescence
                                                                                                                                                                                                                                                                                      Flfluorescence-
                                                                                                                                                                                                                                                                                                fluorescence- -
       either through
       either
       either              through
                            throughdirect         direct
                                               direct        engraftment
                                                                engraftment
                                                              engraftment                or      or       cellular        communi-
                                                                                                                                 communi-
                                                                                                                                                   activated
                                                                                                                                                   activated cell
                                                                                                                                                   activated          cell     sorting;
                                                                                                                                                                       cellsorting;
                                                                                                                                                                               sorting;MSCs:   MSCs:
                                                                                                                                                                                                MSCs:      mesenchymal
                                                                                                                                                                                                           mesenchymal
                                                                                                                                                                                                              mesenchymal              stem
                                                                                                                                                                                                                                      stern
                                                                                                                                                                                                                                          stern     cells;cells;
                                                                                                                                                                                                                                                  cells;         ADE-MSCs:
                                                                                                                                                                                                                                                                ADE-MSCs:
                                                                                                                                                                                                                                                                       ADE-MSCs:         adipose-
                                                                                                                                                                                                                                                                                          adipose-adipose-
       cation. ItItIthas
       cation.
       cation.                     hasbeen
                                 has          beenacknowledged
                                            been          acknowledged
                                                         acknowledged                    that
                                                                                        that  that SVF
                                                                                                   SVF       SVF    has
                                                                                                                    hashas    aa prom-
                                                                                                                                  prom-
                                                                                                                                     a prom-derivedand
                                                                                                                                                    derived and
                                                                                                                                                    derived                expanded-mesenchymal
                                                                                                                                                                    andexpanded-mesenchymal
                                                                                                                                                                             expanded-mesenchymal                            stem
                                                                                                                                                                                                                           stem stem    cecells;
                                                                                                                                                                                                                                      cells; lls; FISC:
                                                                                                                                                                                                                                                     HSC:  FISC: hematopoietic
                                                                                                                                                                                                                                                                   hematopoietic
                                                                                                                                                                                                                                                                            hematopoietic        stem
                                                                                                                                                                                                                                                                                                  stemstem
       ising capacity
     ising                capacity
                          capacityas           as
                                                asaaatool  toolfor
                                                          tool       forregenerative
                                                                   for         regenerative
                                                                             regenerative                     medicine
                                                                                                                     medicine
                                                                                                                medicine               and
                                                                                                                                       andandcells; cells;GMP: GMP:
                                                                                                                                                               GMP:     goodgoodmanufacturing
                                                                                                                                                                           good       manufacturing
                                                                                                                                                                                       manufacturing               practices;
                                                                                                                                                                                                                  practices;
                                                                                                                                                                                                                      practices;      cc: cc:
                                                                                                                                                                                                                                      cc:   cubic
                                                                                                                                                                                                                                             cubic   cubic  centimeter;
                                                                                                                                                                                                                                                            centimeter;
                                                                                                                                                                                                                                                                   centimeter;       7-AAD:
                                                                                                                                                                                                                                                                                    7-AAD:  7-AAD:
                                                                                                                                                                                                                               Iodide;       BMI:         body         mass       index;        D.I: direct
      rrecently,
       recently,
               ecently, aaanew      new
                                      newdebatedebate
                                                 debateon      ononthe
                                                                    the the  regenerative
                                                                                 regenerative
                                                                             regenerative                     effects
                                                                                                              effectseffects    of   of indi- 7-amino-actinomycin
                                                                                                                                of indi-
                                                                                                                                     indi-          7-amino-actinomycin D;
                                                                                                                                                    7-amino-actinomycin                        D;
                                                                                                                                                                                               D;PI:PI:PI:propidium
                                                                                                                                                                                                          propidium
                                                                                                                                                                                                            propidium         Iodide;
                                                                                                                                                                                                                                   Iodide;  BMI:    BMI:   body    body massmass  index;  index;DI:    direct
                                                                                                                                                                                                                                                                                                        DI: direct
                                                                                                                                                    b    calized injection;
                                                                                                                                                    localized
                                                                                                                                                    localized        injection;
                                                                                                                                                                      injection;IV:     I.V:
                                                                                                                                                                                          IV:intravenous;
                                                                                                                                                                                                intravenous;
                                                                                                                                                                                                  intravenous;          DN:
                                                                                                                                                                                                                       DN: DN:  double
                                                                                                                                                                                                                                double
                                                                                                                                                                                                                                     double     negatives;
                                                                                                                                                                                                                                               negatives;
                                                                                                                                                                                                                                                      negatives;         (FATS:
                                                                                                                                                                                                                                                                        IFATS:IFATS: International
                                                                                                                                                                                                                                                                                       International
                                                                                                                                                                                                                                                                                              International
      vidual SVF
      vidual
      vidual                SVF
                            SVFcell    cell
                                        cellsubsets
                                                subsets
                                                  subsetshas     has
                                                                   hasbeenbeen
                                                                             beenintroduced
                                                                                      introduced
                                                                                         introduced                  [l, [1,
                                                                                                                     [1,     6,
                                                                                                                             6, 55].
                                                                                                                                  6,
                                                                                                                                   55].55].ItIt It Federation
                                                                                                                                                    Federation of
                                                                                                                                                    Federation           ofofAdipose
                                                                                                                                                                               Adipose          Therapeutics
                                                                                                                                                                                AdiposeTherapeutics
                                                                                                                                                                                                  Therapeutics            avdand
                                                                                                                                                                                                                         and      Sciences;
                                                                                                                                                                                                                                Sciences;
                                                                                                                                                                                                                                      Sciences;        ISCT:
                                                                                                                                                                                                                                                      ISCT:   ISCT:  International
                                                                                                                                                                                                                                                                      International
                                                                                                                                                                                                                                                                             International      Society
                                                                                                                                                                                                                                                                                                Society  Society
      iis     s still       unclear
                            unclearhow
                  still unclear                 howeach
                                              how          eachcell
                                                          each      cellcellsubset
                                                                              subset
                                                                                 subseteither     either
                                                                                              either              individual
                                                                                                                 individual
                                                                                                                       individual         or
                                                                                                                                          or or forfor Cell
                                                                                                                                                   for      CellTherapy;
                                                                                                                                                           Cell    Therapy;
                                                                                                                                                                   Therapy;         RBC:
                                                                                                                                                                                     RBC:
                                                                                                                                                                                       RBC:   redred blood
                                                                                                                                                                                                    red  blood
                                                                                                                                                                                                            bloodcells;
                                                                                                                                                                                                                   cells;  GMP:
                                                                                                                                                                                                                        cells;GMP: GMP:goodgood      manufacturing
                                                                                                                                                                                                                                                   good manufacturing
                                                                                                                                                                                                                                                                manufacturing          practice;
                                                                                                                                                                                                                                                                                        practice;practice;
                                                                                                                                                                               uorescence                       ExMVs:        membrane                                      extracellular
                                                                                                                                                                                                                                                        derived extracellular
     ttogether,
      together,ogether, shows   shows
                                  showstheir     their
                                                    theireffect
                                                             effect
                                                                effectatatat    the
                                                                                the the site.
                                                                                        site.site. ItIt isisIt possible
                                                                                                                   is possible
                                                                                                                   possible           thatthat RFU:
                                                                                                                                      that          RFU:relative
                                                                                                                                                    RFU:        relative
                                                                                                                                                                relative    Fl fluorescence
                                                                                                                                                                                fluorescenceunit;       unit;
                                                                                                                                                                                                          unit; ExMVs:
                                                                                                                                                                                                                    ExMVs:        membrane-derived
                                                                                                                                                                                                                                      membrane-derived                             extracellular
                                                                                                                                                   microvesicles;
                                                                                                                                                   microvesicles;
                                                                                                                                                   microvesicles;               FDA:
                                                                                                                                                                                 FDA:Food
                                                                                                                                                                                FDA:         Foodand
                                                                                                                                                                                           Food        and
                                                                                                                                                                                                         and Drug
                                                                                                                                                                                                             Drug
                                                                                                                                                                                                                Drug    Administration;
                                                                                                                                                                                                                        Administration;
                                                                                                                                                                                                                           Administration;                FBS:
                                                                                                                                                                                                                                                           FBS:  FBS:fetal      bovine
                                                                                                                                                                                                                                                                       fetalfetalbovine      serum;
                                                                                                                                                                                                                                                                                        bovineserum;   serum;
      ADSCs
      ADSCs can               can
                               candifferentiate
                                        differentiate
                                          differentiate             into
                                                                   into into   mature
                                                                               mature
                                                                                   mature        cells
                                                                                                 cells   cells   and/or
                                                                                                                  and/or and/or    medi-
                                                                                                                                   medi- medi-PDGF:PDGF:platelet
                                                                                                                                                   PDGF:                       -derived growth
                                                                                                                                                                  platelet-derived
                                                                                                                                                                   platelet-derived             growth
                                                                                                                                                                                                   growth      factor;
                                                                                                                                                                                                              factor;
                                                                                                                                                                                                                  factor;    EGF:
                                                                                                                                                                                                                           EGF:  EGF: epidermal
                                                                                                                                                                                                                                       epidermal
                                                                                                                                                                                                                                             epidermal          growth
                                                                                                                                                                                                                                                              growth    growth  factor;
                                                                                                                                                                                                                                                                               factor;       VEGF:
                                                                                                                                                                                                                                                                                       factor;
                                                                                                                                                                                                                                                                                           VEGF:       VEGF:
      ate aatherapeutic
      ate
     ate              a therapeutic
                          therapeuticbenefit            benefit
                                                      benefit        through
                                                                    through
                                                                         through         cytokine,
                                                                                        cytokine,
                                                                                               cytokine,             chemokine,
                                                                                                                    chemokine,
                                                                                                                             chemokine,vascular endothelial growth factor;
                                                                                                                                                   vascular
                                                                                                                                                   vascular         endothelial
                                                                                                                                                                     endothelial          growth
                                                                                                                                                                                             growth      factor;
                                                                                                                                                                                                            factor;     bFGF:
                                                                                                                                                                                                                     bFGF: bFGF:    basic
                                                                                                                                                                                                                                   basic basic  fi broblast
                                                                                                                                                                                                                                               fibroblast
                                                                                                                                                                                                                                                       fibroblast       growth
                                                                                                                                                                                                                                                                       growth   growth  factor;
                                                                                                                                                                                                                                                                                     factor;   factor;TGF
                                                                                                                                                                                                                                                                                                   TGF-B:    B:
                                                                                                                                                                                                                                                                                                             TGF-B:
                                                                                                                                                      ransforming growth     growth          factor       beta.     RANTES:          regulated               upon          activation,           normal
      pparacrine-driven
       paracrine-driven
                aracrine-driven                       mechanisms
                                                         mechanisms
                                                       mechanisms                   inducing
                                                                                   inducing
                                                                                        inducing                      angiogenesis,ttransforming
                                                                                                                 angiogenesis,
                                                                                                              angiogenesis,                        transforming                 growth     factor
                                                                                                                                                                                                factor   beta;
                                                                                                                                                                                                            beta; RANTES:
                                                                                                                                                                                                                        RANTES:        regulated
                                                                                                                                                                                                                                               regulated       uponupon     activation,
                                                                                                                                                                                                                                                                                   activation,   normal   normal
                                                                                                                                                   T cellcell expressed,
                                                                                                                                                               expressed,
                                                                                                                                                               expressed,and        and      secreted;
                                                                                                                                                                                    andsecreted;
                                                                                                                                                                                             secreted;CCL:    CCL:
                                                                                                                                                                                                               CCL:      chemokine
                                                                                                                                                                                                                       chemokine
                                                                                                                                                                                                                           chemokine             ligand;
                                                                                                                                                                                                                                            ligand; ligand;       CXCL•
                                                                                                                                                                                                                                                              CXCL:    CXCL:    C-X-C
                                                                                                                                                                                                                                                                               C-X-C  C-X-C MotifMotif
                                                                                                                                                                                                                                                                                            Motif
     ccell             proliferation and
                       proliferation
               ell proliferation                    and      anti-inflammatory
                                                       andanti-inflammatory
                                                                anti-inflammatory                        responses
                                                                                                          responsesresponses        thor-
                                                                                                                                    thor-   thor-Chemokine
                                                                                                                                                   Chemokine Ligand.
                                                                                                                                                   Chemokine               Ligand.
                                                                                                                                                                           Ligand.
      ough aanetwork
      ough
     ough                 a network
                             networkofofother            otherSVF
                                                       other     SVFSVFcells.    cells.
                                                                             cells.      Moreover,
                                                                                         Moreover,
                                                                                              Moreover,                inin addition
                                                                                                                              in
                                                                                                                              addition
                                                                                                                                    addition
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 102 of
                                      132


       KIlinc et al. Clln Trans Med(2018)7;5
       KIIlncetaLCllnTransMed       (2018)7:5                                                                                                                                                                                                                                                                                               Page
                                                                                                                                                                                                                                                                                                                                            Page 19
                                                                                                                                                                                                                                                                                                                                            Page 19 of
                                                                                                                                                                                                                                                                                                                                                    of 20
                                                                                                                                                                                                                                                                                                                                                       20




                             contributions
           Authors' contributions
           Authors'
           Authors'           contributions                                                                                                                                                 S.
                                                                                                                                                                                            8. Michalek    Michalek .1,
                                                                                                                                                                                                           Michalek              1..1,Moster
                                                                                                                                                                                                                                          MosterR,
                                                                                                                                                                                                                                         Moster          R,R,Lukac
                                                                                                                                                                                                                                                              Lukac
                                                                                                                                                                                                                                                                 Lukac     L,L,Proefrock
                                                                                                                                                                                                                                                                                L, Proefrock
                                                                                                                                                                                                                                                                                       Proefrock       K,K,Petrasovic
                                                                                                                                                                                                                                                                                                                K,
                                                                                                                                                                                                                                                                                                                Petrasovic
                                                                                                                                                                                                                                                                                                                      Petrasovic       M,
                                                                                                                                                                                                                                                                                                                                        M,Rybar Rybar
                                                                                                                                                                                                                                                                                                                                                M, Rybar     J Jet
                                                                                                                                                                                                                                                                                                                                                                 et alalJet al
           MOKand
           MOK
           MOK           andAAS
                        and    AAS
                                AAS     conceptualized
                                           conceptualized
                                               conceptualized                and
                                                                              and and  wrote
                                                                                        wrotewrote   [he
                                                                                                       thethe    project.
                                                                                                                project.
                                                                                                                       project.     MOK
                                                                                                                                   MOK    MOK (designed,
                                                                                                                                                (designed,
                                                                                                                                                         (designed,                               ((2015)   2015) Autologous
                                                                                                                                                                                                                          Autologous adipose
                                                                                                                                                                                                                          Autologous                      adipose          tissue
                                                                                                                                                                                                                                                          adiposetissue-derived          -derived stromal
                                                                                                                                                                                                                                                                             tissue-derived                    stromal
                                                                                                                                                                                                                                                                                                                 stromal         vascular
                                                                                                                                                                                                                                                                                                                                vascular
                                                                                                                                                                                                                                                                                                                                      vascular        fraction
                                                                                                                                                                                                                                                                                                                                                      fraction
                                                                                                                                                                                                                                                                                                                                                             fraction     cells cells
                                                                                                                                                                                                                                                                                                                                                                          cells
           performed            experiments
            performed experiments
            performed            experimentsand                 and
                                                                 and      analyzed
                                                                      analyzed
                                                                           analyzed       data);data);
                                                                                                 data);  ASAS    AS   (Cell(Cell
                                                                                                                  (Cell           sorting);
                                                                                                                               sorting);
                                                                                                                                       sorting);  IM IM(Clinical
                                                                                                                                                            (Clinical
                                                                                                                                                            IM (Clinical                                  aapplication
                                                                                                                                                                                                             pplication in
                                                                                                                                                                                                           application                        patients
                                                                                                                                                                                                                                       ininpatients
                                                                                                                                                                                                                                                patientswith     with
                                                                                                                                                                                                                                                                   with     osteoarthritis.
                                                                                                                                                                                                                                                                           osteoarthritis.
                                                                                                                                                                                                                                                                               osteoarthritis.                GellTransplant
                                                                                                                                                                                                                                                                                                              Cell  Cell
                                                                                                                                                                                                                                                                                                                       Transplant,
                                                                                                                                                                                                                                                                                                                                Transplant,        https://doi.org/
                                                                                                                                                                                                                                                                                                                                                     https://doi.org/
                                                                                                                                                                                                                                                                                                                                                                https://doi.org/
           coordinator);
           coordinator); RT
           coordinator);             RTRT(Statistician);
                                              (Statistician);
                                                 (Statistician);           DD
                                                                           DD   DD(Data
                                                                                   (Data (Data    analysis)
                                                                                                  analysis)
                                                                                                        analysis)       DNDN
                                                                                                                        DN      (Cell
                                                                                                                                 (Cell     culture);
                                                                                                                                        (Cell
                                                                                                                                            culture);
                                                                                                                                                    culture);  ELander
                                                                                                                                                                ELander ELander  and
                                                                                                                                                                                  and and                  103727/096368915X686760
                                                                                                                                                                                                           10.3727/096368915X686760
           Mark Berman
           Mark
           Mark         Berman(provided
                       Berman          (provided
                                          (provided            SVF
                                                              SVF SVF   samples,
                                                                         samples,
                                                                             samples,         cl inical
                                                                                            clinical
                                                                                                   clinical     reports
                                                                                                               reportsreports     andand
                                                                                                                                 and        re sults),
                                                                                                                                         results),
                                                                                                                                                 results),  BMBM(Critically
                                                                                                                                                                      (Critically
                                                                                                                                                                     BM       (Critically9.  9. Barba      Barba M,
                                                                                                                                                                                                           Barba          M,Cicione CicioneC,
                                                                                                                                                                                                                                 Cicione            C,C,Bernardini
                                                                                                                                                                                                                                                           Bernardini
                                                                                                                                                                                                                                                             Bernardini           C,
                                                                                                                                                                                                                                                                                  C,C,  Michetti
                                                                                                                                                                                                                                                                                        Michetti
                                                                                                                                                                                                                                                                                             Michetti         F, Lattanzi
                                                                                                                                                                                                                                                                                                             F,    Lattanzi
                                                                                                                                                                                                                                                                                                                    F, Lattanzi      WW(2013)(2013)
                                                                                                                                                                                                                                                                                                                                               W (2013)     Adipose
                                                                                                                                                                                                                                                                                                                                                              Adipose- Adipose--
           reviewed
           reviewed and
           reviewed           andedited
                              and      edited
                                         editedthe       the      manuscript).
                                                           themanuscript).
                                                                   manuscript).                 All All
                                                                                               All    authors
                                                                                                       authors
                                                                                                             authors      read
                                                                                                                           readread   and
                                                                                                                                      and and  approved
                                                                                                                                               approved   approved     the final
                                                                                                                                                                      the         nal final
                                                                                                                                                                              fi the                       derived
                                                                                                                                                                                                           derived mesenchymal
                                                                                                                                                                                                           derived            mesenchymal
                                                                                                                                                                                                                               mesenchymalcells                 cells
                                                                                                                                                                                                                                                                  cellsfor  forfor bone
                                                                                                                                                                                                                                                                                    bonebone    regeneration:
                                                                                                                                                                                                                                                                                                regeneration:
                                                                                                                                                                                                                                                                                                    regeneration:                 state
                                                                                                                                                                                                                                                                                                                                   state state of the
                                                                                                                                                                                                                                                                                                                                               of    the
                                                                                                                                                                                                                                                                                                                                                       of the  art. art.
                                                                                                                                                                                                                                                                                                                                                               art.
           manuscript.
           manuscript.
           manuscript.                                                                                                                                                                                     Hindawi
                                                                                                                                                                                                           Hindawi Publishing
                                                                                                                                                                                                           Hindawi               PublishingCorporation
                                                                                                                                                                                                                                Publishing                 Corporation
                                                                                                                                                                                                                                                             Corporation               BioMed
                                                                                                                                                                                                                                                                                       BioMed
                                                                                                                                                                                                                                                                                            BioMed          Research
                                                                                                                                                                                                                                                                                                            Research
                                                                                                                                                                                                                                                                                                                  Research       International,
                                                                                                                                                                                                                                                                                                                                  International,
                                                                                                                                                                                                                                                                                                                                          International,           NewNew
                                                                                                                                                                                                                                                                                                                                                                   New
                                                                                                                                                                                                           York,
                                                                                                                                                                                                           York, pp11
                                                                                                                                                                                                           York,           1111
           Author details
           Author
           Author          details
                           details                                                                                                                                                           1 0. 53ndor
                                                                                                                                                                                             10.           Sandor GK,
                                                                                                                                                                                                           Sandor          GK,
                                                                                                                                                                                                                           GK,NumminenNumminen
                                                                                                                                                                                                                                         Numminen1,1,1,Wolff          Wolff
                                                                                                                                                                                                                                                                        Wolff1,    J,ThesleffT,
                                                                                                                                                                                                                                                                                       1,ThesleffT,
                                                                                                                                                                                                                                                                                            ThesleffT,          Miettinen
                                                                                                                                                                                                                                                                                                                 Miettinen
                                                                                                                                                                                                                                                                                                                     Miettinen         A,A,Tuovinen
                                                                                                                                                                                                                                                                                                                                              A,
                                                                                                                                                                                                                                                                                                                                               Tuovinen
                                                                                                                                                                                                                                                                                                                                                     Tuovinen         VJ etet
                                                                                                                                                                                                                                                                                                                                                                     VJ      VJalal et al
           ~ Department
              Department of
              Department                of     Biochemistry,
                                        ofBiochemistry,
                                               Biochemistry,Biocenter,        Biocenter,
                                                                                Biocenter,             University
                                                                                                     University
                                                                                                          University             of Wuerzburg,
                                                                                                                                of   Wuerzburg,
                                                                                                                                      of Wuerzburg,              AmAm
                                                                                                                                                                Am       Hub-
                                                                                                                                                                         Hub-Hub-                 ((2014)   2014) Adipose Adipose stem
                                                                                                                                                                                                                          Adipose                 stemcells
                                                                                                                                                                                                                                                  stem        cellsused
                                                                                                                                                                                                                                                             cells       used[o
                                                                                                                                                                                                                                                                        used                  co nstruct 13
                                                                                                                                                                                                                                                                                     totorereconstruct
                                                                                                                                                                                                                                                                                             reconstruct               1313   cases
                                                                                                                                                                                                                                                                                                                              casescases     with
                                                                                                                                                                                                                                                                                                                                           with  with   cranio-maxil-
                                                                                                                                                                                                                                                                                                                                                       cranio-maxil-
                                                                                                                                                                                                                                                                                                                                                              cranio-maxil-
           land,
           land, 97070
           land,       97070 Wurzburg,
                      97070       WOrzburg,
                                   WOrzburg,                Germany.
                                                              Germany.'
                                                                 Germany.'            Stemlmmune
                                                                                  Z Stemlmmune
                                                                                           Stemlmmune                    Inc.,Inc.,
                                                                                                                       Inc.,       SanSan
                                                                                                                                  San        Diego,
                                                                                                                                           Diego,   Diego, CACACA   92122,
                                                                                                                                                                    92122,  92122,                        lofacial
                                                                                                                                                                                                           lofacial hard
                                                                                                                                                                                                           lofacial         hard-tissue
                                                                                                                                                                                                                             hard-tissue-tissue defects. defects.
                                                                                                                                                                                                                                                           defects.Stem   Stem
                                                                                                                                                                                                                                                                             Stem       CeIlsTransl
                                                                                                                                                                                                                                                                                       Cells
                                                                                                                                                                                                                                                                                          Cells    Transl
                                                                                                                                                                                                                                                                                                        Transl      Med    Med  3(4):530-540
                                                                                                                                                                                                                                                                                                                                3(4):530-540
                                                                                                                                                                                                                                                                                                                                      3(4):530-540
           USA. 3 Radiation
                        Radiation Medicine,
                        Radiation             Medicine,
                                               Medicine,Moores        Moores
                                                                        MooresCancer   Cancer
                                                                                         Cancer          Center,
                                                                                                        Center,
                                                                                                             Center,        University
                                                                                                                          University
                                                                                                                                  University      ofof California
                                                                                                                                                          California
                                                                                                                                                          of California       San San 11.
                                                                                                                                                                              San            1 1. Perin    Perin EC,
                                                                                                                                                                                                           Perin      EC,
                                                                                                                                                                                                                       EC,Sanz-Ruiz Sanz-RuizR,
                                                                                                                                                                                                                                 Sanz-Ruiz                   Sanchez
                                                                                                                                                                                                                                                          R,R, Sanchez
                                                                                                                                                                                                                                                                  Sanchez         PL,PL,
                                                                                                                                                                                                                                                                                 PL,      Lasso
                                                                                                                                                                                                                                                                                          Lasso
                                                                                                                                                                                                                                                                                              Lasso     J,J, Perez-Cano
                                                                                                                                                                                                                                                                                                              Perez-Cano
                                                                                                                                                                                                                                                                                                              J, Perez-Cano              R, Alonso-Farto
                                                                                                                                                                                                                                                                                                                                       F1,      F1,
                                                                                                                                                                                                                                                                                                                                                Alonso-Farto
                                                                                                                                                                                                                                                                                                                                                        Alonso-Farto          JC JC
          Diego.
           Diego, La     La Jolla,
                         La   Jolla,CA
                              Jolla,        CA92037,
                                           CA         92037,USA."Cell
                                                     92037,         USA.'
                                                                       USA.'Cell    Cell   Surgical
                                                                                             Surgical
                                                                                                Surgical         Network
                                                                                                                  Network
                                                                                                                      Network        and
                                                                                                                                       and and California
                                                                                                                                               California
                                                                                                                                                     California      Stem
                                                                                                                                                                      Stem   Stem                       eettalal
                                                                                                                                                                                                               al(2014)
                                                                                                                                                                                                                     (2014)Adipose-
                                                                                                                                                                                                                     (2014)              Adipose-derived
                                                                                                                                                                                                                                        Adipose-               derivedregenerative
                                                                                                                                                                                                                                                              derived           regenerative
                                                                                                                                                                                                                                                                                   regenerative                cells
                                                                                                                                                                                                                                                                                                               cellscells       patients
                                                                                                                                                                                                                                                                                                                          inin inpatients
                                                                                                                                                                                                                                                                                                                                      patients       with
                                                                                                                                                                                                                                                                                                                                                     with   with ischemic
                                                                                                                                                                                                                                                                                                                                                                  ischemic
                                                                                                                                                                                                                                                                                                                                                                         ischemic
        CeIlTreatment
         Cell Treatment
                    TreatmentCenter,     Center,
                                           Center,          Rancho
                                                           Rancho
                                                               Rancho         Mirage,
                                                                            Mirage,
                                                                                 Mirage,        CA
                                                                                               CA    CA 92270,
                                                                                                       92270,  92270,     USA.
                                                                                                                         USA.    USA. S5 Virbio,
                                                                                                                                         Virbio, Inc.,
                                                                                                                                         Virbio,        Inc.,
                                                                                                                                                         Inc.,Parlin,
                                                                                                                                                                 Parlin,
                                                                                                                                                                   Parlin,NJ      NJ                    cardiomyopathy:
                                                                                                                                                                                                          cardiomyopathy: the
                                                                                                                                                                                                          cardiomyopathy:                           the      PRECISE
                                                                                                                                                                                                                                                     thePRECISE
                                                                                                                                                                                                                                                              PRECISE           trial.
                                                                                                                                                                                                                                                                                 trial.     Am
                                                                                                                                                                                                                                                                                       trial.AmAm   Heart
                                                                                                                                                                                                                                                                                                      Heart    HeartJJ 168(1):88.e2
                                                                                                                                                                                                                                                                                                                        168(1):88.e2-95.e2
                                                                                                                                                                                                                                                                                                                              J 168(1):88.e2-95.e2  -95.e2
      08859,
          08859, USA.    USA.                                                                                                                                                                1 2. Gaur
                                                                                                                                                                                            12.           Gaur M,
                                                                                                                                                                                                          Gaur          M,Dobke  DobkeM,
                                                                                                                                                                                                                              Dobke                M, Lunyak
                                                                                                                                                                                                                                                         Lunyak
                                                                                                                                                                                                                                                           Lunyak      W W(2017)
                                                                                                                                                                                                                                                                              W (2017)
                                                                                                                                                                                                                                                                                     (2017)   Mesenchymal
                                                                                                                                                                                                                                                                                                Mesenchymal
                                                                                                                                                                                                                                                                                                    Mesenchymal                  stem
                                                                                                                                                                                                                                                                                                                                   stem  stem  cells
                                                                                                                                                                                                                                                                                                                                               cells  cellsfrom
                                                                                                                                                                                                                                                                                                                                                            from   from adi-
                                                                                                                                                                                                                                                                                                                                                                        adi-adi-
                                                                                                                                                                                                          pose
                                                                                                                                                                                                           pose tissuetissue in
                                                                                                                                                                                                                      tissue                 clclinical        applicationsFor
                                                                                                                                                                                                                                                 inical applications
                                                                                                                                                                                                                                      ininclinical            applications                for for dermarological
                                                                                                                                                                                                                                                                                                  dermatological
                                                                                                                                                                                                                                                                                                       dermatological                   indications
                                                                                                                                                                                                                                                                                                                                        indications
                                                                                                                                                                                                                                                                                                                                               indications          and and
                                                                                                                                                                                                                                                                                                                                                                    and       skin skin
                                                                                                                                                                                                                                                                                                                                                                             skin
           Acknowledgements
          Acknowledgements
          Acknowledgements                                                                                                                                                                               aaging.
                                                                                                                                                                                                             ging. Int
                                                                                                                                                                                                          aging.         IntJJJMol
                                                                                                                                                                                                                         Int          MolMolSci.  Sci.
                                                                                                                                                                                                                                                    Sci.  https://doi.org/103390/ijms18010208
                                                                                                                                                                                                                                                            https://doi.org/10.3390/ijms18010208
                                                                                                                                                                                                                                                              https://doi.org/10.3390/ijms18010208
        The authors
       The
        The       authors
                    authorswould   would
                                    wouldlike       likeliketototothank
                                                                   thank
                                                                       thank    for
                                                                                forfor  the
                                                                                        thethe    SVFSVF
                                                                                                 SVF       research
                                                                                                             research research    sample
                                                                                                                                   sample   sample aliquots
                                                                                                                                                    aliquots  aliquotsdonated
                                                                                                                                                                       donated   donated 13. 1 3. Pandey  Pandey AC,
                                                                                                                                                                                                          Pandey            AC,Gimble
                                                                                                                                                                                                                            AC,       Gimble
                                                                                                                                                                                                                                         GimbleJM,         JM,Zhang
                                                                                                                                                                                                                                                          JM,    Zhang
                                                                                                                                                                                                                                                                     Zhang      5,5, 5,Scruggs
                                                                                                                                                                                                                                                                                       Scruggs
                                                                                                                                                                                                                                                                                          Scruggs            BA,
                                                                                                                                                                                                                                                                                                           BA,  BA, Strong
                                                                                                                                                                                                                                                                                                                    StrongStrong      AL,AL,
                                                                                                                                                                                                                                                                                                                                    AL,        Strong
                                                                                                                                                                                                                                                                                                                                               StrongStrong     TA etTA
                                                                                                                                                                                                                                                                                                                                                               TA       et alal et al
           by patients
           by   patients
                patientsat       atatthe
                                       the       California
                                        theCalifornia
                                                   California           Stem
                                                                        StemStem    CellCell
                                                                                   Cell        Treatment
                                                                                               Treatment
                                                                                                     Treatment           Center.Theauthors
                                                                                                                         Center.  Center. The The   authors    authorswould
                                                                                                                                                                      wouldwould                  ((2014)                 Comparison of
                                                                                                                                                                                                            2014) Comparison
                                                                                                                                                                                                                          Comparison                       ofofhuman
                                                                                                                                                                                                                                                               human
                                                                                                                                                                                                                                                                  human         adult
                                                                                                                                                                                                                                                                                adultadult   stem
                                                                                                                                                                                                                                                                                              stemstem      cells
                                                                                                                                                                                                                                                                                                            cellscellsfrom
                                                                                                                                                                                                                                                                                                                       from   from  adipose
                                                                                                                                                                                                                                                                                                                                    adiposeadipose      tissue
                                                                                                                                                                                                                                                                                                                                                        tissue   tissueand
                                                                                                                                                                                                                                                                                                                                                                        andand
        aalsolso like
                   like     toexpress
                     liketoto    expresstheir
                                express             their
                                                      their    gratitude
                                                                gratitude
                                                                   gratitude        to to
                                                                                    to     Bernadette
                                                                                           Bernadette
                                                                                                 Bernadette             Greenwood
                                                                                                                       Greenwood
                                                                                                                               Greenwood           (Desert
                                                                                                                                                   (Desert   (Desert  Medical
                                                                                                                                                                     Medical Medical                      bone
                                                                                                                                                                                                          bone marrow
                                                                                                                                                                                                          bone         marrowinininthe
                                                                                                                                                                                                                       marrow                      thethe  treatment
                                                                                                                                                                                                                                                            treatment
                                                                                                                                                                                                                                                               treatment           of experimental
                                                                                                                                                                                                                                                                                   of     of
                                                                                                                                                                                                                                                                                          experimental
                                                                                                                                                                                                                                                                                                experimental               autoimmune
                                                                                                                                                                                                                                                                                                                            autoimmune
                                                                                                                                                                                                                                                                                                                                    autoimmune             encephalo-
                                                                                                                                                                                                                                                                                                                                                            encephalo- encephalo-
            maging) for
         IImaging)
           Imaging)           forproofreading
                             for    proofreading
                                       proofreading                 ofofofthe
                                                                           thethe manuscript.
                                                                                  manuscript.
                                                                                        manuscript.                                                                                                        myelitis. Stem
                                                                                                                                                                                                          myelitis.
                                                                                                                                                                                                          myelitis.           Stem
                                                                                                                                                                                                                               Stem Cell       CellRes
                                                                                                                                                                                                                                             Cell        ResTher
                                                                                                                                                                                                                                                       Res        Ther5(1)2-13
                                                                                                                                                                                                                                                                Ther       5(1):2-13
                                                                                                                                                                                                                                                                               5(1):2-13
                                                                                                                                                                                            1 4. Berman
                                                                                                                                                                                            14.           Berman M,
                                                                                                                                                                                                          Berman               M,Lander
                                                                                                                                                                                                                                      Lander
                                                                                                                                                                                                                                         Lander         EE(2017)
                                                                                                                                                                                                                                                            E(2017)
                                                                                                                                                                                                                                                                (2017)    AAprospective
                                                                                                                                                                                                                                                                                A prospective
                                                                                                                                                                                                                                                                                       prospective           safety
                                                                                                                                                                                                                                                                                                               safety
                                                                                                                                                                                                                                                                                                                    safety  study
                                                                                                                                                                                                                                                                                                                              study study ofofautolo-
                                                                                                                                                                                                                                                                                                                                                  autolo-
                                                                                                                                                                                                                                                                                                                                                   of autolo-
        Competing
         Competinginterests
         Competing                 interests
                                   interests                                                                                                                                                            gous          adipose -derived stromal
                                                                                                                                                                                                        gous adipose-derived
                                                                                                                                                                                                                      adipose-derived                          stromal
                                                                                                                                                                                                                                                                stromal           vascular
                                                                                                                                                                                                                                                                                vascular
                                                                                                                                                                                                                                                                                     vascular       fraction
                                                                                                                                                                                                                                                                                                    fraction fraction      usingusing
                                                                                                                                                                                                                                                                                                                          using              special-
                                                                                                                                                                                                                                                                                                                                        a special-
                                                                                                                                                                                                                                                                                                                                                 a special-
       The
       The       following
       The following
                 following authors     authors MOK,
                                       authors             MOK,AS,
                                                           MOK,         A5,
                                                                          AS,IM,IM,
                                                                                  IM,   DD, DD,   DN
                                                                                                   DN   DNare
                                                                                                            areare   receiving
                                                                                                                      receiving
                                                                                                                          receiving        salaries,
                                                                                                                                          salaries,
                                                                                                                                                salaries,     whilewhile
                                                                                                                                                             while        BMBM
                                                                                                                                                                         BM                             ized         surgicalprocessing
                                                                                                                                                                                                          ized surgical
                                                                                                                                                                                                                    surgical              processing
                                                                                                                                                                                                                                            processingsystem.      system.
                                                                                                                                                                                                                                                                      system.Am        Am Am   JJ Cosmet
                                                                                                                                                                                                                                                                                                   Cosmet
                                                                                                                                                                                                                                                                                                   J Cosmet           Surg.
                                                                                                                                                                                                                                                                                                                       Surg. Surg.  hops://doi.
                                                                                                                                                                                                                                                                                                                                     https://doi.
                                                                                                                                                                                                                                                                                                                                            https://doi.
       aand
        and  nd AAS
                  AAS
                   AASare    areequity
                             are       equityowners
                                    equity           owners
                                                         owners        and
                                                                       andand   receive
                                                                               receive
                                                                                    receive       full full
                                                                                                  full    oror or partial
                                                                                                                  partialpartial  salary
                                                                                                                                   salary      from
                                                                                                                                          salaryfromfrom    Stemlmmune
                                                                                                                                                              StemlmmuneStemlmmune                      org/10.1177/0748806817691152
                                                                                                                                                                                                        org/10.1177/0748806817691152
                                                                                                                                                                                                        org/10.1177/0748806817691152
            nc. Eland
          IInc.
           Inc.  ELELand   andMB MBMB   areare are employees
                                                     employees
                                                         employees          and
                                                                             andand   shareholders
                                                                                      shareholders
                                                                                           shareholders              ofof California
                                                                                                                             California
                                                                                                                            of     California      StemStem
                                                                                                                                                  Stem          Cell Cell
                                                                                                                                                               Cell      Treat- Treat- 15.
                                                                                                                                                                         Treat-             1 5. Yoshimura
                                                                                                                                                                                                         Yoshimura K,
                                                                                                                                                                                                         Yoshimura                   K,K,Shigeura
                                                                                                                                                                                                                                            Shigeura
                                                                                                                                                                                                                                               Shigeura        T,T,T,
                                                                                                                                                                                                                                                                    Matsumoto
                                                                                                                                                                                                                                                                       Matsumoto
                                                                                                                                                                                                                                                                          Matsumoto             DDecet Dalal  et(2006)
                                                                                                                                                                                                                                                                                                                   (2006)
                                                                                                                                                                                                                                                                                                                    al (2006)     Characterization
                                                                                                                                                                                                                                                                                                                                   Characterization
                                                                                                                                                                                                                                                                                                                                         Characterization                 of
                                                                                                                                                                                                                                                                                                                                                                           of of
           mentCenter.
           ment
           ment        Center,RT
                       Center,       RT RT    has
                                               has has nonono competing
                                                                competing
                                                                   competing            interests
                                                                                        interests
                                                                                               interests     toto declare.
                                                                                                                     declare.
                                                                                                                      to declare.                                                                      ffreshly
                                                                                                                                                                                                            re shly isolated
                                                                                                                                                                                                         freshly           isolatedand
                                                                                                                                                                                                                          isolated                andcultured
                                                                                                                                                                                                                                                 and       cultured
                                                                                                                                                                                                                                                             cultured         cellscells
                                                                                                                                                                                                                                                                              cells      derived
                                                                                                                                                                                                                                                                                          derived
                                                                                                                                                                                                                                                                                              derived        from
                                                                                                                                                                                                                                                                                                              from from   the
                                                                                                                                                                                                                                                                                                                          thethe   fatty fatty
                                                                                                                                                                                                                                                                                                                                   fatty       and
                                                                                                                                                                                                                                                                                                                                               and and    Fl uid fluid
                                                                                                                                                                                                                                                                                                                                                         fluid       por-
                                                                                                                                                                                                                                                                                                                                                                      por- por-
                                                                                                                                                                                                        tions
                                                                                                                                                                                                         tions of
                                                                                                                                                                                                         tions        of
                                                                                                                                                                                                                      of liposuction
                                                                                                                                                                                                                            liposuction
                                                                                                                                                                                                                             liposuctionaspirates.        aspirates.
                                                                                                                                                                                                                                                           aspirates.JJ Cell      JCellCell Physiol
                                                                                                                                                                                                                                                                                            Physiol
                                                                                                                                                                                                                                                                                                 Physiol       208:64-76
                                                                                                                                                                                                                                                                                                                208:64-76
                                                                                                                                                                                                                                                                                                                     208:64-76
        Ethics
          Ethicsapproval
          Ethics         approval
                         approvaland           and
                                                andconsentconsent
                                                           consent        tototo    participate
                                                                               participate
                                                                                    participate                                                                                             1 6. Lin
                                                                                                                                                                                            16.           Lin K,
                                                                                                                                                                                                          Lin     K,Matsubara
                                                                                                                                                                                                                 K,      Matsubara
                                                                                                                                                                                                                          Matsubara                Y,Y,Masuda
                                                                                                                                                                                                                                                         Y,Masuda
                                                                                                                                                                                                                                                              Masuda      YYetet Yetalal(2008)
                                                                                                                                                                                                                                                                                            (2008)
                                                                                                                                                                                                                                                                                            al (2008)      Characterization
                                                                                                                                                                                                                                                                                                             Characterization
                                                                                                                                                                                                                                                                                                                   Characterization               ofadipose
                                                                                                                                                                                                                                                                                                                                                    of adiposeof adipose
      The        Institutional
       The Institutional
       The       InstitutionalReview          Review
                                               ReviewBoard      Board
                                                                  Board      (IRB)
                                                                             (IRB)
                                                                                 (IRB)   ofoftheof
                                                                                                 thethe International
                                                                                                         International
                                                                                                                International           Cell Cell
                                                                                                                                        Cell     Surgical
                                                                                                                                                 Surgical  Surgical                                     ttissue-derived
                                                                                                                                                                                                            issue -derived cells
                                                                                                                                                                                                         tissue-derived                         cellsisolated
                                                                                                                                                                                                                                              cells        isolatedwith
                                                                                                                                                                                                                                                          isolated             withthe
                                                                                                                                                                                                                                                                            with        thethe  Celution
                                                                                                                                                                                                                                                                                                Celution
                                                                                                                                                                                                                                                                                                    Celution          system.
                                                                                                                                                                                                                                                                                                                      system.system.     Cytotherapy
                                                                                                                                                                                                                                                                                                                                         Cytotherapy
                                                                                                                                                                                                                                                                                                                                                Cytotherapy
       Society
        Society (ICSS)    pCSS)
                          (ICSS)has      has
                                          has   granted
                                                   granted
                                                     granted        ethical
                                                                     ethical
                                                                        ethical    aproval,
                                                                                    aproval,
                                                                                         aproval,       and
                                                                                                        andand    consent
                                                                                                                   consentconsent    toto parcipate
                                                                                                                                             parcipate
                                                                                                                                             to parcipate           pRBri(IRB#
                                                                                                                                                                (IRB#                                     1 0(4):417-426
                                                                                                                                                                                                        10(41:417-426
        ICSS-2016-024),
        ICSS-2016-024).
        ICSS-2016-024).                                                                                                                                                                     1 7. Astori
                                                                                                                                                                                            17.         Astori G,
                                                                                                                                                                                                        Astori          G,~9nati VignatiF,F,F,Bardelli
                                                                                                                                                                                                                               Vignati                 Bardelli
                                                                                                                                                                                                                                                          Bardelli     S,Tubio
                                                                                                                                                                                                                                                                        S,Tubio
                                                                                                                                                                                                                                                                            S,Tubio       M,M,  Gola
                                                                                                                                                                                                                                                                                                  GolaGola     M,M,  Albertini
                                                                                                                                                                                                                                                                                                                      Albertini
                                                                                                                                                                                                                                                                                                                             Albertini    VVet etVet al (2007)
                                                                                                                                                                                                                                                                                                                                                    al    )2007)
                                                                                                                                                                                                                                                                                                                                                            al )2007)     "In "In
                                                                                                                                                                                                                                                                                                                                                                          "In
                                                                                                                                                                                                        vitro"andand
                                                                                                                                                                                                        vitro"
                                                                                                                                                                                                        vitro"            and    multicolor
                                                                                                                                                                                                                                    multicolor
                                                                                                                                                                                                                                      multicolor            phenotypic
                                                                                                                                                                                                                                                             phenotypic
                                                                                                                                                                                                                                                                 phenotypic            characterization
                                                                                                                                                                                                                                                                                        characterization
                                                                                                                                                                                                                                                                                             characterization                  of
                                                                                                                                                                                                                                                                                                                               of cell
                                                                                                                                                                                                                                                                                                                                     cellof subpopula-
                                                                                                                                                                                                                                                                                                                                               cell
                                                                                                                                                                                                                                                                                                                                                subpopula-
                                                                                                                                                                                                                                                                                                                                                         subpopula-
       Funding
        Funding
        Funding                                                                                                                                                                                       tions
                                                                                                                                                                                                        tions identified
                                                                                                                                                                                                        tions         identified
                                                                                                                                                                                                                      identifiedin              ininfreshfreshhuman
                                                                                                                                                                                                                                                     fresh        human
                                                                                                                                                                                                                                                                     human         adipose
                                                                                                                                                                                                                                                                                   adipose
                                                                                                                                                                                                                                                                                        adipose       tissue
                                                                                                                                                                                                                                                                                                     tissue  tissue   stromal
                                                                                                                                                                                                                                                                                                                     stromal stromal     vascular
                                                                                                                                                                                                                                                                                                                                         vascularvascular      fractionfraction
                                                                                                                                                                                                                                                                                                                                                               fraction
      This
      This research
      This           researchwas
                     research           wassupported
                                      was         supported
                                                    supported             byby
                                                                         by     thethe
                                                                               the       Foundation
                                                                                        Foundation
                                                                                               Foundation            ofof thethe
                                                                                                                              of the International
                                                                                                                                    International
                                                                                                                                             International          Cell Surgi-
                                                                                                                                                                 Cell       Surgi-
                                                                                                                                                                             Cell Surgi-              aand
                                                                                                                                                                                                       and   nd inininthethe
                                                                                                                                                                                                                          thederivedderived
                                                                                                                                                                                                                                     derivedmesenchymal mesenchymal
                                                                                                                                                                                                                                                          mesenchymal                   stem
                                                                                                                                                                                                                                                                                       stem stem    cells.cells.
                                                                                                                                                                                                                                                                                                   cells.          JTrensl
                                                                                                                                                                                                                                                                                                                  JTransl
                                                                                                                                                                                                                                                                                                                       JTransl       Med.Med.
                                                                                                                                                                                                                                                                                                                                     Med.         https://doi.
                                                                                                                                                                                                                                                                                                                                                   https://doi.
                                                                                                                                                                                                                                                                                                                                                            https://doi.
       cal
       cal Society
                Societyatat
                Society         atRancho
                                       RanchoMirage.
                                      Rancho              Mirage.
                                                            Mirage.        We
                                                                            We We  areareare
                                                                                           thankful
                                                                                              thankful
                                                                                                   thankful      forforthe  thegenerous
                                                                                                                          for      the
                                                                                                                                    generousgenerous     research
                                                                                                                                                          researchresearch  grant
                                                                                                                                                                            grantgrant               org/10.1186/1479-5876-5-55
                                                                                                                                                                                                       org/10.1186/1479-5876-5-55
                                                                                                                                                                                                       org/10.1186/1479-5876-5-55
      ssupport
            upport by
       support             by   thethemanagement
                            bythe         management
                                            management                     ofof
                                                                          of    Stemlmmune
                                                                               Stemlmmune
                                                                                    Stemlmmune                     Inc. Inc.
                                                                                                                  Inc.                                                                      1 8. Trakwev
                                                                                                                                                                                            18.     Traktuev DO,
                                                                                                                                                                                                    Traktuev                   DO,        Merfeld-Clauss
                                                                                                                                                                                                                                 DO,Merfeld-Clauss
                                                                                                                                                                                                                                            Merfeld-Clauss                 S,S.S,
                                                                                                                                                                                                                                                                                LI LILIJ, Kolonin
                                                                                                                                                                                                                                                                                       J,   Kolonin
                                                                                                                                                                                                                                                                                            J, Kolonin          M, M, Arap
                                                                                                                                                                                                                                                                                                                      Arap    Arap  W,Pasqualini
                                                                                                                                                                                                                                                                                                                                           Pasqualini
                                                                                                                                                                                                                                                                                                                                           W, Pasqualini            R etet al al et al
                                                                                                                                                                                                                                                                                                                                                                              R
                                                                                                                                                                                                  ((2008)   2008) AApopulation   population of
                                                                                                                                                                                                                                 population                  ofmultipotent
                                                                                                                                                                                                                                                            of   multipotent
                                                                                                                                                                                                                                                                   multipotent               CD34-positive
                                                                                                                                                                                                                                                                                             CD34-positive
                                                                                                                                                                                                                                                                                                CD34-positive                   adipose
                                                                                                                                                                                                                                                                                                                                 adipose
                                                                                                                                                                                                                                                                                                                                      adipose        stromal
                                                                                                                                                                                                                                                                                                                                                     stromalstromal     cells cells
                                                                                                                                                                                                                                                                                                                                                                        cells
                                                                                                                                                                                                    sshare
                                                                                                                                                                                                      share            pericyte
                                                                                                                                                                                                            hare pericyte
                                                                                                                                                                                                                        pericyteand          and         mesenchymal
                                                                                                                                                                                                                                                andmesenchymal
                                                                                                                                                                                                                                                           mesenchymal                   surface
                                                                                                                                                                                                                                                                                        surface
                                                                                                                                                                                                                                                                                             surface         markers,
                                                                                                                                                                                                                                                                                                           markers,
                                                                                                                                                                                                                                                                                                                 markers,        residereside
                                                                                                                                                                                                                                                                                                                                reside           in aa in
                                                                                                                                                                                                                                                                                                                                                 in        perien-
                                                                                                                                                                                                                                                                                                                                                           perien-a perien-
      Publisher's
        Publisher'sNote
        Publisher's                             Note
                                                Note                                                                                                                                                   dothelial
                                                                                                                                                                                                       dothelial location,
                                                                                                                                                                                                       dothelial                location,
                                                                                                                                                                                                                                 location,and         and       stabilize
                                                                                                                                                                                                                                                         andstabilize
                                                                                                                                                                                                                                                                  stabilize         endothelial
                                                                                                                                                                                                                                                                                   endothelial
                                                                                                                                                                                                                                                                                       endothelial              networks.
                                                                                                                                                                                                                                                                                                               networks,
                                                                                                                                                                                                                                                                                                                     networks,           CircCirc
                                                                                                                                                                                                                                                                                                                                       Circ        Res Res
                                                                                                                                                                                                                                                                                                                                                   Res       10:77
                                                                                                                                                                                                                                                                                                                                                             102:77-85      -SS
                                                                                                                                                                                                                                                                                                                                                                      102:77-85
      Springer
       Springer Nature
       Springer             Nature
                             Natureremains  remains
                                                 remains         neutral
                                                                 neutral
                                                                     neutral     withwith
                                                                                 with        regard
                                                                                            regard  regard   to     jurisdictional
                                                                                                              ro jurisdictional
                                                                                                                        to jurisdictional          claims
                                                                                                                                                    claimsclaims  inin pub-
                                                                                                                                                                         pub-  in pub- 19.  1 9. Zimmerlin
                                                                                                                                                                                                        Zimmerlin L,
                                                                                                                                                                                                        Zimmerlin                   L,L,Donnenberg
                                                                                                                                                                                                                                           Donnenberg
                                                                                                                                                                                                                                             DonnenbergVS,             V5,VS,   Rubin
                                                                                                                                                                                                                                                                                RubinRubin    JP,   Donnenberg
                                                                                                                                                                                                                                                                                               JP,JP,   Donnenberg
                                                                                                                                                                                                                                                                                                               Donnenberg             AD(2013)
                                                                                                                                                                                                                                                                                                                                     AD       AD
                                                                                                                                                                                                                                                                                                                                               (2013)  (2013)   Mesen-
                                                                                                                                                                                                                                                                                                                                                                 Mesen-  Mesen-
      lished
       lished maps
       lished           maps
                        mapsand   and         institutional
                                    andinstitutional
                                                institutional             affiliations.
                                                                         affiliations.
                                                                              affiliations.                                                                                                        chymal
                                                                                                                                                                                                     chymal markers
                                                                                                                                                                                                     chymal                markers
                                                                                                                                                                                                                             markerson            ononhuman
                                                                                                                                                                                                                                                          human
                                                                                                                                                                                                                                                             human        adipose
                                                                                                                                                                                                                                                                         adipose
                                                                                                                                                                                                                                                                               adipose       stem/progenitor
                                                                                                                                                                                                                                                                                             stem/progenitor
                                                                                                                                                                                                                                                                                                  stem/progenitor                      cells.cells.
                                                                                                                                                                                                                                                                                                                                    cells.          Cytometry
                                                                                                                                                                                                                                                                                                                                                   CytometryCytometry         A A
                                                                                                                                                                                                                                                                                                                                                                              A
                                                                                                                                                                                                    3:134-140
                                                                                                                                                                                                      3:134-140
       Received:
       Received:444 December
       Received:                  December
                                   December2017              2017
                                                               2017Accepted: Accepted: 2121
                                                                           Accepted:                         January 2018
                                                                                                      21January
                                                                                                            January                2018
                                                                                                                                   2018                                                     20. Szoke
                                                                                                                                                                                            20.      Szoke K,           K,
                                                                                                                                                                                                                        K,Becksvom
                                                                                                                                                                                                                                 BeckstromKJ,
                                                                                                                                                                                                                                Beckstrom                  KJ,
                                                                                                                                                                                                                                                            KJ, Brinchmann
                                                                                                                                                                                                                                                                  Brinchmann
                                                                                                                                                                                                                                                                     Brinchmann              JEJE(2012)
                                                                                                                                                                                                                                                                                                    JE
                                                                                                                                                                                                                                                                                                     (2012)   (2012) Human
                                                                                                                                                                                                                                                                                                                      Human   Human    adipose
                                                                                                                                                                                                                                                                                                                                         adipose  adipose  [issue
                                                                                                                                                                                                                                                                                                                                                             tissue        as
                                                                                                                                                                                                                                                                                                                                                                      tissue
                                                                                                                                                                                                                                                                                                                                                                           as a as a
      Published
       Published online:
       Published                   online:07
                                 online:              07  07February
                                                               February
                                                                  February             2018
                                                                                       2018   2018                                                                                                 ssource
                                                                                                                                                                                                    source  ource of      of     cells
                                                                                                                                                                                                                          of cells
                                                                                                                                                                                                                                 cells with   with        angiogenic
                                                                                                                                                                                                                                               withangiogenic
                                                                                                                                                                                                                                                          angiogenicpotential.      potential.
                                                                                                                                                                                                                                                                                    potential.               CeIlTrans
                                                                                                                                                                                                                                                                                                          CellCell  Trans
                                                                                                                                                                                                                                                                                                                        Trans       21(1)235-250
                                                                                                                                                                                                                                                                                                                                   21(11:235-250
                                                                                                                                                                                                                                                                                                                                         21(11:235-250
                                                                                                                                                                                            21.
                                                                                                                                                                                            21. SzokeSzOke K,
                                                                                                                                                                                                     SzOke               K,Reinisch
                                                                                                                                                                                                                        K,       ReinischA,
                                                                                                                                                                                                                                Reinisch             A,A,0strup
                                                                                                                                                                                                                                                             OstrupE, Reinholt
                                                                                                                                                                                                                                                            Ostrup              Reinholt FP,
                                                                                                                                                                                                                                                                                Reinholt            FP,
                                                                                                                                                                                                                                                                                                     FP,Brinchmann
                                                                                                                                                                                                                                                                                                               Brinchmann
                                                                                                                                                                                                                                                                                                                Brinchmann                 JEJE
                                                                                                                                                                                                                                                                                                                                           JE     (2016)
                                                                                                                                                                                                                                                                                                                                                   (2016)
                                                                                                                                                                                                                                                                                                                                                       (2016)
                                                                                                                                                                                                      Autologous cell
                                                                                                                                                                                                      Autologous
                                                                                                                                                                                                      Autologous                        cell
                                                                                                                                                                                                                                         cellsources
                                                                                                                                                                                                                                                   sourcesin
                                                                                                                                                                                                                                                  sources           inintherapeutic
                                                                                                                                                                                                                                                                         therapeutic
                                                                                                                                                                                                                                                                            therapeutic              vasculogenesis:
                                                                                                                                                                                                                                                                                                    vasculogenesis:
                                                                                                                                                                                                                                                                                                            vasculogenesis:                  in     vitrovitro
                                                                                                                                                                                                                                                                                                                                              in vitro
                                                                                                                                                                                                                                                                                                                                                   in           and
                                                                                                                                                                                                                                                                                                                                                                andand
                                                                                                                                                                                                       iin     vivocomparison
                                                                                                                                                                                                           n vivo          comparisonof
                                                                                                                                                                                                                           comparison                     ofofendothelial
                                                                                                                                                                                                                                                               endothelial
                                                                                                                                                                                                                                                                 endothelialcolony-formingcolony
                                                                                                                                                                                                                                                                                              colony-forming-forming cells        cellscells from
                                                                                                                                                                                                                                                                                                                                              from  from   peripheral
                                                                                                                                                                                                                                                                                                                                                           peripheral
                                                                                                                                                                                                                                                                                                                                                                  peripheral
       References
       References
       References                                                                                                                                                                                       blood and
                                                                                                                                                                                                        blood
                                                                                                                                                                                                        blood           and         endothelial
                                                                                                                                                                                                                        andendothelial
                                                                                                                                                                                                                                     endothelialcells           cells       isolated
                                                                                                                                                                                                                                                                  cellsisolated
                                                                                                                                                                                                                                                                              isolated         From
                                                                                                                                                                                                                                                                                              from from      adipose
                                                                                                                                                                                                                                                                                                             adipose
                                                                                                                                                                                                                                                                                                                  adipose        tissue.
                                                                                                                                                                                                                                                                                                                                tissue.
                                                                                                                                                                                                                                                                                                                                      tissue.     Cytotherapy
                                                                                                                                                                                                                                                                                                                                                  Cytotherapy
                                                                                                                                                                                                                                                                                                                                                        Cytotherapy
           1. Bajek
           1.        Bajek A,
                     Bajek     A,Gurtowska
                               A,   Gurtowska
                                      GurtowskaN,               N,N,Olkowska
                                                                     Olkowska
                                                                        Olkowska                 Kazmierski
                                                                                           J,J, J,
                                                                                                Kazmierski
                                                                                                    Kazmierski              L, Maj
                                                                                                                           L,     L, Maj  M, Drewa
                                                                                                                                          M,     Drewa
                                                                                                                                                 M, Drewa       T(2016)
                                                                                                                                                                     (2016)
                                                                                                                                                                         T (2016)                       1 8(2)242-252
                                                                                                                                                                                                     18(21:242-252
                     Adipose -derived stem
                     Adipose-derived
                     Adipose-derived                      stem
                                                            stemcells  cells
                                                                        cellsas  asasa atool
                                                                                           tooltoolin               -based therapies.
                                                                                                      in incell-based
                                                                                                           cellcell-based             therapies.
                                                                                                                                          therapies.          ArchArch
                                                                                                                                                             Arch       Immu-
                                                                                                                                                                        Immu-  Immu- 22.    22. BourinBourin P,P,
                                                                                                                                                                                                      Bourin                       BunnellBA,
                                                                                                                                                                                                                           P,Bunnell
                                                                                                                                                                                                                                 Bunnell             BA,
                                                                                                                                                                                                                                                       BA,  Casteilla
                                                                                                                                                                                                                                                              Casteilla
                                                                                                                                                                                                                                                                 Casteilla      LLetetLet alal(2013)
                                                                                                                                                                                                                                                                                                al
                                                                                                                                                                                                                                                                                                 (2013)
                                                                                                                                                                                                                                                                                                     (2013)     Stromal
                                                                                                                                                                                                                                                                                                                   Stromal
                                                                                                                                                                                                                                                                                                                      Stromal       cells
                                                                                                                                                                                                                                                                                                                                     cells      from
                                                                                                                                                                                                                                                                                                                                            cells from  from the
                                                                                                                                                                                                                                                                                                                                                               the the
                     nol   TherExp
                     nol Ther
                           Ther        Exp64:443-454
                                     Exp         64:443-454
                                                   64:443-454                                                                                                                                       aadipose
                                                                                                                                                                                                     adiposedipose tissue-derived
                                                                                                                                                                                                                             tissue
                                                                                                                                                                                                                              tissue-derived-derived stromal     stromal
                                                                                                                                                                                                                                                                   stromal          vascular
                                                                                                                                                                                                                                                                                    vascular
                                                                                                                                                                                                                                                                                        vascular        Fraction
                                                                                                                                                                                                                                                                                                           fraction
                                                                                                                                                                                                                                                                                                                fraction     and
                                                                                                                                                                                                                                                                                                                              andand   culture
                                                                                                                                                                                                                                                                                                                                        culture   culture expanded
                                                                                                                                                                                                                                                                                                                                                           expanded   expanded
        2.2. S[riogaStrioga M,
                    Strioga        M,Viswanathan
                                   M.     Viswanathan
                                           ViswanathanS,                 S,S,Darinskas
                                                                              Darinskas
                                                                                Darinskas            A, A,
                                                                                                    A,    Slaby
                                                                                                           Slaby Slaby   0,      Michalek JJJ(012)
                                                                                                                          0, Michalek
                                                                                                                                 Michalek                (2012)
                                                                                                                                                          (2012)                                    aadipose
                                                                                                                                                                                                     adiposedipose tissue-derived
                                                                                                                                                                                                                             tissue
                                                                                                                                                                                                                              tissue-derived-derived stromal/stemstromal/stem
                                                                                                                                                                                                                                                                    stromal/stem                 cells:cells:
                                                                                                                                                                                                                                                                                                cells:         aa joint
                                                                                                                                                                                                                                                                                                                    joint
                                                                                                                                                                                                                                                                                                                     a joint   statement
                                                                                                                                                                                                                                                                                                                                statement
                                                                                                                                                                                                                                                                                                                                       statement          of
                                                                                                                                                                                                                                                                                                                                                          of the the
                                                                                                                                                                                                                                                                                                                                                                   of the
                    Comparison of
                   Comparison
                    Comparison                  ofofadipose
                                                         adiposetissue
                                                      adipose                        -derived versus
                                                                         tissue-derived
                                                                            tissue-derived                versus versus     bone
                                                                                                                            bone   bone  marrow
                                                                                                                                         marrow-derived    -derived
                                                                                                                                               marrow-derived                                        IInternational
                                                                                                                                                                                                           nternational
                                                                                                                                                                                                      International                       federation
                                                                                                                                                                                                                                          Federation
                                                                                                                                                                                                                                             Federation             forfor
                                                                                                                                                                                                                                                                  for        Adipose
                                                                                                                                                                                                                                                                          Adipose
                                                                                                                                                                                                                                                                                Adipose         Therapeutics
                                                                                                                                                                                                                                                                                              Therapeutics
                                                                                                                                                                                                                                                                                                    Therapeutics                 andand
                                                                                                                                                                                                                                                                                                                               and          Science
                                                                                                                                                                                                                                                                                                                                        Science    Science      (IFATS)
                                                                                                                                                                                                                                                                                                                                                            (IFATS)    (IFATS)
                     mesenchymal stem
                     mesenchymal
                     mesenchymal                    stem
                                                     stemand     and      stromal
                                                                 andstromalstromal           cells.
                                                                                          cells.cells.   Stem
                                                                                                        Stem Stem       Cells
                                                                                                                       CellsCells   Dev
                                                                                                                                   Dev   Dev  21:2724-2752
                                                                                                                                              21:2724-2752
                                                                                                                                                    21:2724-2752                                    aand
                                                                                                                                                                                                     and     nd the
                                                                                                                                                                                                                  the       International
                                                                                                                                                                                                                  theInternational
                                                                                                                                                                                                                             International                    Society
                                                                                                                                                                                                                                                            Society
                                                                                                                                                                                                                                                               Society         forfor
                                                                                                                                                                                                                                                                             for       Cellular
                                                                                                                                                                                                                                                                                     Cellular
                                                                                                                                                                                                                                                                                          Cellular         Therapy
                                                                                                                                                                                                                                                                                                          TherapyTherapy       (ISCT).
                                                                                                                                                                                                                                                                                                                              (ISCT).  (ISCT).  Cytotherapy
                                                                                                                                                                                                                                                                                                                                                  Cytotherapy
                                                                                                                                                                                                                                                                                                                                                            Cytotherapy
       3.
        3. Yanez    Yanez R,
                    Yanez       R,~amana
                                R,      LamanaML,
                                       Lamana              ML,
                                                             ML,   Garoa-Castro
                                                                      Garcia-Castro
                                                                         Garcia-Castro             J Jet
                                                                                                      et Jetalal(2006)
                                                                                                                    (2006)
                                                                                                                      al (2006)    Adipose
                                                                                                                                    AdiposeAdipose    tissue
                                                                                                                                                       tissue-    -derived
                                                                                                                                                               tissue-derived derived                   1 S(6):641-648
                                                                                                                                                                                                     15(61:641-648
                     mesenchymal stem
                     mesenchymal
                     mesenchymal                    stem
                                                     stemcells   cells
                                                                  cellshave have
                                                                             havein    ininvivo
                                                                                              vivo
                                                                                                 vivo   immunosuppressive
                                                                                                         immunosuppressive
                                                                                                             immunosuppressive                            propemies
                                                                                                                                                          properties
                                                                                                                                                                properties                  23.
                                                                                                                                                                                            23. Baer  Baer PC
                                                                                                                                                                                                      Baer            PCQ014)
                                                                                                                                                                                                                     PC         (2014)Adipose
                                                                                                                                                                                                                              (2014)             Adipose-derived-derived mesenchymal
                                                                                                                                                                                                                                                  Adipose-derived                      mesenchymal
                                                                                                                                                                                                                                                                                          mesenchymal                  stromal/stem
                                                                                                                                                                                                                                                                                                                         stromal/stem
                                                                                                                                                                                                                                                                                                                              stromal/stem               cells:cells:
                                                                                                                                                                                                                                                                                                                                                         cells:        an
                                                                                                                                                                                                                                                                                                                                                                       an an
                   aapplicable
                       pplicable for
                    applicable            forforthethe      control
                                                     thecontrolcontrol       ofofthe
                                                                            of    thethe   graft       -versus -host disease.
                                                                                          graft-versus-host
                                                                                                graft-versus-host                    disease.5tem
                                                                                                                                            disease.   Stem    Stem  Cells Cells
                                                                                                                                                                    Cells                            uupdate
                                                                                                                                                                                                      update pdate on     on
                                                                                                                                                                                                                           ontheir  their        phenotype
                                                                                                                                                                                                                                     theirphenotype
                                                                                                                                                                                                                                                  phenotype            ininin   vivo
                                                                                                                                                                                                                                                                             vivo vivo     and
                                                                                                                                                                                                                                                                                         and and  ininvitro.
                                                                                                                                                                                                                                                                                                          invitro.
                                                                                                                                                                                                                                                                                                                vitro.    World
                                                                                                                                                                                                                                                                                                                      World    World   JJ Stem
                                                                                                                                                                                                                                                                                                                                           Stem J Stem    Cells Cells
                                                                                                                                                                                                                                                                                                                                                         Cells
                   242582-2591
                    24:2582-2591                                                                                                                                                                  5(3)256-265
                                                                                                                                                                                                   6(3):256-265
      4.4. Liew      Liew A,  A,OBrien
                                    O'Brien
                                    O'Brien          TT(2012)
                                                           T(2012)
                                                                (2012)  Therapeutic
                                                                             Therapeutic
                                                                              Therapeutic             potential
                                                                                                         potential
                                                                                                              potential      forformesenchymal
                                                                                                                                     for
                                                                                                                                       mesenchymal
                                                                                                                                             mesenchymal             stem
                                                                                                                                                                     stemstem   cell        24. Planat-Benard
                                                                                                                                                                                 cell cell 24.        Planat-Benard V,
                                                                                                                                                                                                      Planat-Benard                         V,V,Menard
                                                                                                                                                                                                                                                  Menard
                                                                                                                                                                                                                                                     Menard         C. C,
                                                                                                                                                                                                                                                                   C,    Andre
                                                                                                                                                                                                                                                                         Andre Andre      M,M,
                                                                                                                                                                                                                                                                                         M,     Puceat
                                                                                                                                                                                                                                                                                                Puceat Puceat    M,M,PerezPerezPerez
                                                                                                                                                                                                                                                                                                                          M,           A, Garcia-
                                                                                                                                                                                                                                                                                                                                      A,     Garcia-
                                                                                                                                                                                                                                                                                                                                                A, Garcia-
                   ttransplantation
                      ransplantation
                     transplantation                inincritical
                                                         incritical
                                                               critical     limb
                                                                          limb limb    ischemia.5tem
                                                                                    ischemia.
                                                                                           ischemia.        Stem    Stem     CellCell
                                                                                                                          Cell         ResTher
                                                                                                                                     Res     Res
                                                                                                                                              TherTher     3(4):283(4):28
                                                                                                                                                          3(4):28                                  Verdugo 1M
                                                                                                                                                                                                   Verdugo
                                                                                                                                                                                                   Verdugo                    1M 1Metetetalalal   (2004)
                                                                                                                                                                                                                                                    (2004)
                                                                                                                                                                                                                                                      (2004)      Spontaneous
                                                                                                                                                                                                                                                                    Spontaneous
                                                                                                                                                                                                                                                                      Spontaneous                 cardiomyocyte
                                                                                                                                                                                                                                                                                                  cardiomyocyte
                                                                                                                                                                                                                                                                                                       cardiomyocyte                   differentiation
                                                                                                                                                                                                                                                                                                                                       differentiation
                                                                                                                                                                                                                                                                                                                                              differentiation
      5.5. PremaratnePremaratne GU,
                     Premaratne               GU,Ma      Ma
                                                         MaLP,  LP,
                                                                 LP,   Fujita
                                                                      Fujita
                                                                          Fujita   M,M,
                                                                                  M,      Lin Lin
                                                                                          Lin       X, Bollano
                                                                                                   X,    Bollano
                                                                                                          X, Bollano        E,E, Fu E,M
                                                                                                                                   Fu    MFu (2011)
                                                                                                                                               (2011)
                                                                                                                                                M (2011)      Stromal
                                                                                                                                                              Stromal Stromal                     from
                                                                                                                                                                                                    from adipose
                                                                                                                                                                                                    from             adipose
                                                                                                                                                                                                                      adiposetissue        tissue
                                                                                                                                                                                                                                            tissuestroma  stroma
                                                                                                                                                                                                                                                           stroma         cells.
                                                                                                                                                                                                                                                                         cells.
                                                                                                                                                                                                                                                                             cells.    CircCirc
                                                                                                                                                                                                                                                                                       Circ     Res.
                                                                                                                                                                                                                                                                                                 Res. Res.   hops://doi.org/10.1161/01.
                                                                                                                                                                                                                                                                                                              https://doi.org/10.1161/01.
                                                                                                                                                                                                                                                                                                                   https://doi.org/10.1161/01                              .
                   vascular
                   vascular fraction
                   vascular            fractiontransplantation
                                     fraction             transplantation
                                                             transplantation                 as an
                                                                                            as     an     alternative
                                                                                                    as alternative
                                                                                                          an alternative             therapy
                                                                                                                                    therapy   therapy  for     ischemic
                                                                                                                                                        for ischemic
                                                                                                                                                                  for ischemic                     RES.0000109792.43271.47
                                                                                                                                                                                                    RES.0000109792.43271.47
                                                                                                                                                                                                    RES.0000109792.43271.47
                    hheart
                     heart    failure:
                               failure:anti-inFlammatory
                       eart failure:             anti-inflammatory
                                                    anti-inflammatory                     ro le.role.
                                                                                          role.      JJ Cardiothorec
                                                                                                          Cardiothorac
                                                                                                              J Cardiothorac             Surg.
                                                                                                                                         Surg.Surg.   https://doi.
                                                                                                                                                       https://doi.
                                                                                                                                                                  https://doi.              25.
                                                                                                                                                                                            25. Zannettino
                                                                                                                                                                                                    Zannettino AC,
                                                                                                                                                                                                    Zannettino                        AC,
                                                                                                                                                                                                                                      AC,Paton  Paton
                                                                                                                                                                                                                                                 PatonS,S,S,ArthurArthur
                                                                                                                                                                                                                                                                    Arthur      A, A,A, Khor
                                                                                                                                                                                                                                                                                       Khor  Khor   F, Itescu
                                                                                                                                                                                                                                                                                                   F,      Itescu
                                                                                                                                                                                                                                                                                                             F, Itescu   S, Gimble
                                                                                                                                                                                                                                                                                                                         S,    Gimble
                                                                                                                                                                                                                                                                                                                                 S, Gimble       JM etet   JM   al (2008)
                                                                                                                                                                                                                                                                                                                                                                al  et
                                                                                                                                                                                                                                                                                                                                                                    (2008)al (2008)
                   org/10.1         186/1749-8090-6-43
                   org/10.1186/1749-8090-6-43
                   org/10.1186/1749-8090-6-43                                                                                                                                                       Multipotential
                                                                                                                                                                                                    Multipotential
                                                                                                                                                                                                    Multipotential                           human
                                                                                                                                                                                                                                              human
                                                                                                                                                                                                                                                 human        adipose
                                                                                                                                                                                                                                                              adipose-derived   -derived stromal
                                                                                                                                                                                                                                                                  adipose-derived                    s[romal stromal      stemstem
                                                                                                                                                                                                                                                                                                                        stem          cells cells
                                                                                                                                                                                                                                                                                                                                     cells         exhibits
                                                                                                                                                                                                                                                                                                                                                  exhibit  exhibit  a a
      6.
       6. Hematti  Hematti P,
                   Hematti          P,P,Keating
                                            KeatingA
                                          Keating             A(2013)
                                                                 A(2013)
                                                                       (2013)    Mesenchymal
                                                                                  Mesenchymal
                                                                                      Mesenchymal                  stromal
                                                                                                                     stromal
                                                                                                                          stromal      cells
                                                                                                                                        cells    inin regen-
                                                                                                                                             cells      regen-
                                                                                                                                                         in regen-                                  perivascular
                                                                                                                                                                                                    perivascular phenotype
                                                                                                                                                                                                    perivascular                         phenotype
                                                                                                                                                                                                                                          phenotype             ininin  vitro
                                                                                                                                                                                                                                                                     vitro
                                                                                                                                                                                                                                                                         vitro   andandand         vivo.
                                                                                                                                                                                                                                                                                           ininvivo.
                                                                                                                                                                                                                                                                                                 in vivo.           Cell
                                                                                                                                                                                                                                                                                                               JJ Cell
                                                                                                                                                                                                                                                                                                                     J Cell   Physiol
                                                                                                                                                                                                                                                                                                                             Physiol Physiol    214(2):413-421
                                                                                                                                                                                                                                                                                                                                                214(2):413-421
                                                                                                                                                                                                                                                                                                                                                        214(2):413-421
                   erative       medicine:
                                   medicine:aa aperspective.
                   erative medicine:
                   erative                                     perspective.
                                                                 perspective.              Mesenchymal
                                                                                          Mesenchymal
                                                                                               Mesenchymal                    stromal
                                                                                                                             stromal
                                                                                                                                   stromal      cells:cells:
                                                                                                                                               cells:        biol- biol-
                                                                                                                                                             biol-                          26.
                                                                                                                                                                                            26. Kelly
                                                                                                                                                                                                    Kelly-Goss
                                                                                                                                                                                                    Kelly-Goss    -Goss MR,          MR,Sweat
                                                                                                                                                                                                                                    MR,          SweatRS,
                                                                                                                                                                                                                                                Sweat         RS,
                                                                                                                                                                                                                                                               RS,  Stapor
                                                                                                                                                                                                                                                                      Stapor
                                                                                                                                                                                                                                                                        Stapor       PC,
                                                                                                                                                                                                                                                                                      PC, PC,Peirce
                                                                                                                                                                                                                                                                                               Peirce
                                                                                                                                                                                                                                                                                                   Peirce     SM,
                                                                                                                                                                                                                                                                                                               SM,  SM,Murfee
                                                                                                                                                                                                                                                                                                                          Murfee
                                                                                                                                                                                                                                                                                                                               Murfee    WL
                                                                                                                                                                                                                                                                                                                                          WLWL    (2014)Target-
                                                                                                                                                                                                                                                                                                                                                     (2014)Target-
                                                                                                                                                                                                                                                                                                                                                             (2014)Target-
                   ogyand
                   ogy and          clclinical
                            and clinical                applications.
                                         inical applications.
                                                         applications.Human         Human
                                                                                       Human            Press,
                                                                                                      Press,
                                                                                                           Press,      New
                                                                                                                       New  New    York.
                                                                                                                                   York.York. hops://doi.
                                                                                                                                                https://doi.
                                                                                                                                                       https://doi.                                ing pericyres For
                                                                                                                                                                                                    ing          pericytes
                                                                                                                                                                                                                 pericytes                for
                                                                                                                                                                                                                                            for   angiogenic
                                                                                                                                                                                                                                                  angiogenic
                                                                                                                                                                                                                                                    angiogenic              therapies.
                                                                                                                                                                                                                                                                            therapies.
                                                                                                                                                                                                                                                                               therapies.           Microcirculation
                                                                                                                                                                                                                                                                                                   Microcirculation
                                                                                                                                                                                                                                                                                                           Microcirculation                  21(4):345-357
                                                                                                                                                                                                                                                                                                                                              21(4)345-357
                                                                                                                                                                                                                                                                                                                                                      21(4)345-357
                  org/10.1007/978-1-4fi14-5711-4_1
                   org/10.1007/978-1-4614-5711-4_1
                   org/10.1007/978-1-4614-5711-4_1                                                                                                                                          27.    Casteilla L,
                                                                                                                                                                                            27. Casteilla
                                                                                                                                                                                                   Casteilla                  L,L,Planat-Benard
                                                                                                                                                                                                                                     Planat-Benard
                                                                                                                                                                                                                                      Planat-Benard                  V,  Laharrague
                                                                                                                                                                                                                                                                     V, V, Laharrague
                                                                                                                                                                                                                                                                               Laharrague            P, Cousin
                                                                                                                                                                                                                                                                                                    P,       Cousin
                                                                                                                                                                                                                                                                                                              P, Cousin      B(2011)
                                                                                                                                                                                                                                                                                                                                  (2011)
                                                                                                                                                                                                                                                                                                                                     B (2011)     Adipose
                                                                                                                                                                                                                                                                                                                                                   Adipose- Adipose- -
      7.
       7. Kokai    Kokai LE,
                   Kokai        LE,Marra
                               LE,      Marra
                                          Marra       K,K,Rubin
                                                            K,Rubin
                                                                  Rubin  JPJP(2014)
                                                                                 JP
                                                                                  (2014)(2014)  Adipose
                                                                                                   Adipose
                                                                                                         Adipose     stem
                                                                                                                        stem  stemcells:
                                                                                                                                   cells:     biology
                                                                                                                                          cells:
                                                                                                                                               biology biology  and
                                                                                                                                                                andand   cl inicalclinical
                                                                                                                                                                         clinical                  derived
                                                                                                                                                                                                   derived stromal
                                                                                                                                                                                                   derived                 stromal
                                                                                                                                                                                                                             stromalcells:       cells:
                                                                                                                                                                                                                                                   cells:their
                                                                                                                                                                                                                                                             their
                                                                                                                                                                                                                                                               their    identity
                                                                                                                                                                                                                                                                        identity
                                                                                                                                                                                                                                                                             identity      and
                                                                                                                                                                                                                                                                                           andand    usesuses
                                                                                                                                                                                                                                                                                                    uses         in    clininical
                                                                                                                                                                                                                                                                                                                  in clinical  clinical  trials,
                                                                                                                                                                                                                                                                                                                                         trials,       anan update.
                                                                                                                                                                                                                                                                                                                                                  trials,       update.
                                                                                                                                                                                                                                                                                                                                                                   an update.
                  aapplications
                       pplications for
                   applications                        tissue
                                               forfortissue          repair
                                                          tissuerepair  repair    andand
                                                                                  and         re generation.
                                                                                            regeneration.
                                                                                                  regeneration.                TranslTrans)
                                                                                                                             Trans)          Res 1b3399-408
                                                                                                                                             Res       163:399-408
                                                                                                                                                       Res 163:399-408                            World JJJStem
                                                                                                                                                                                                  World
                                                                                                                                                                                                  World                       StemCells
                                                                                                                                                                                                                           Stem              Cells325-33
                                                                                                                                                                                                                                           Cells        3:25-33
                                                                                                                                                                                                                                                           3:25-33
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 103 of
                                      132


      Kilinc et al. din Trans Med (2018)7.5
      KilincetaLClinTransMed      (2018)7:5                                                                                                                                                                        Page 20 of
                                                                                                                                                                                                                           of 20




       28. Nguyen
       28.   NguyenA,     H,Guo
                             GuoI,1,Banyard
                                        Banyard DA, DA,Fadavi
                                                            Fadavi D,    Toranto JD, Wirth
                                                                      D;Toranto            Wirth GA et al (2016) (2016)            harvest site-increasing the yield by use of            of adherent
                                                                                                                                                                                              adherent and supernatant
                                                                                                                                                                                                                  supernatant frac-hac-
             Stromal vascular          fraction: a regenerative reality? Part
                         vazcular Fraction:                                           Part 1:1:current
                                                                                                 current concepts.
                                                                                                            concepts                tions. Cytotherapy
                                                                                                                                    tions. Cytotherapy 15(91:1098-1105
                                                                                                                                                             15(9):1098-1105
             and review
                   review of   ofthe
                                   theliterature.1
                                         Iitereture.lPlastPlast Reconstr Aesthet Surg 69:170-174    69:170-179                44. Dos-Anjos
                                                                                                                             44.    Dos-Anjos Vilaboa 5, Navarro-Palou
                                                                                                                                                                Navarro-Palou M,     M, Llull
                                                                                                                                                                                         Llull RR(2014)
                                                                                                                                                                                                    (2014)AgeAgeinfluence
                                                                                                                                                                                                                   influence on on
       29. Zachar L, Bacenkova
       29.                  Bacenkova D,      D,Rosocha
                                                 RosochaJ J(2016)  (2016)Activation,
                                                                            Activation,homing,
                                                                                             homing,and   and role
                                                                                                                 role of
                                                                                                                       of          stromal vascular       fraction cell
                                                                                                                                              vascular fraction      cell yield
                                                                                                                                                                           yield obtained
                                                                                                                                                                                    obtained fromfrom human
                                                                                                                                                                                                         human lipoaspirates.
             the mesenchymal stem cells
             the                                 cells in in the
                                                              the inflammatory
                                                                    inflammatory environment.
                                                                                        environment. J InFlamm Inflamm             Cytotherapy 16(8):1092-1097
                                                                                                                                   Cytotherapy       16(8):1092-1097
            Res    9:231-240
             Res 9231-240                                                                                                     45, Choudhery
                                                                                                                             45.   ChoudheryMS,    M5,Badowski
                                                                                                                                                         BadowskiM,M,Muise MuiseA,A,Pierce
                                                                                                                                                                                        PierceJ,J, Harris DT(2014)(2014) Donor
                                                                                                                                                                                                                            Donor
       30. Kavanagh DP,
      30.                           Robinson J,J,Kalia
                             DP, Robinson            KaliaNN(2014)(2014)Mesenchymal
                                                                           Mesenchymalstem       stemcellcell prim-
                                                                                                               prim-               age negatively impacts adipose tissue-derived mesenchymal stem cell
            ing: fine-tuning adhesion
            ing:fine-tuning          adhesion and   and function.
                                                            function.StemStem CellCell Rev.     https://doi.
                                                                                        Rev. https://doi.                          expansion and differentiation.
                                                                                                                                                        differentiation.1Transl
                                                                                                                                                                             J Transl Med
                                                                                                                                                                                        Med 12:812:8
            org/10.1007/s12015-014-9510-7
            org/10.1007/x12015-014-9510-7                                                                                    46. Spalding
                                                                                                                             46.   Spalding KL,KL, Amer
                                                                                                                                                    Arner E, E, Westermark P0,   P0, Bernard S, Buchholz
                                                                                                                                                                                                       Buchholz BA, BA, Berg-
       31. Bernardo
      31.    Bernardo ME,   ME,Locatelli
                                   Locatelli F,F, Fibbe WE   WE(2009)
                                                                   (2009)Mesenchymal
                                                                            Mesenchymal stromal  stromal cells:
                                                                                                             cells: a              mann 0Oet  etalal (2008)
                                                                                                                                                     (2008) Dynamics of      of fat cell turn-
                                                                                                                                                                                           turn- over
                                                                                                                                                                                                    over in humans.
                                                                                                                                                                                                              humans. Nature
            novel
             novel treatment
                      treatmentmodalitymodalityfor  fortissue
                                                         tissuerepair.
                                                                    repair.Ann
                                                                            AnnNY   NY Acad
                                                                                         Acad SciSci 1176:101-117                  453:783e7
       32. Nielsen
      32.    NielsenFM,  FM,Rib RiisSE,
                                     SE,Andersen
                                           Andersen11,   11. Lesage R, Fink FinkT, T,Pennisi
                                                                                      Pennisi CP  CPet et al
                                                                                                          al(2016)
                                                                                                              (2016)         47. Maumus
                                                                                                                             47.   MaumusM,    M,Peyrafitte
                                                                                                                                                   Peyrafitre JA,JA, D'Angelo R,Fournier-Wirth
                                                                                                                                                                                        Fournier-Wirth C, Bouloumie
                                                                                                                                                                                                                 Bouloumie A,   A,
            Discrete adipose-derived stem          stern cellcell subpopulations
                                                                    subpopulations may display dif-           dif-                 Casteilla LLetet al (2011)
                                                                                                                                                        (2011) Native
                                                                                                                                                                  Native human adipose stromal cells: localization,   localization,
                          functionality after
            ferential functionality           after in
                                                     in vitro
                                                         vitro expansion despite convergence to                    to a            morphology
                                                                                                                                   morphologyand     andphenotype.
                                                                                                                                                           phenotype.Int   IntJJObes      (Lond) 35(9):1141-1153
                                                                                                                                                                                  Obes(Lond)
            common phenotype
            common          phenotypedistribution.
                                              distribution.Stem  StemCellCellResTher
                                                                                ResTher 7:1777:177                           48. Ferraro GA,De
                                                                                                                             48.                   De Francesco
                                                                                                                                                        Francesco F,F,Nicoletti
                                                                                                                                                                          NicolettiGGet   etalal(2013)
                                                                                                                                                                                                 (2013)Human
                                                                                                                                                                                                           Human adipose
                                                                                                                                                                                                                     adipose
      33. Kuci
      33.   Kuci 5,    Henschler R,
                    5, Henschler            Muller I,I, Biagi E, Meisel
                                        R, Muller                    Meisel RR(2012)
                                                                                 (2012)Basic
                                                                                           Basicbiology
                                                                                                     biology and                   CD34(-1-)
                                                                                                                                   C            CD90(-1-)
                                                                                                                                      D34(+)CD90(+)            stemcells
                                                                                                                                                            stem      cellsand
                                                                                                                                                                             andcollagen
                                                                                                                                                                                    collagenscaffold
                                                                                                                                                                                                 scaffoldconstructs
                                                                                                                                                                                                            constructs grafted
                                                                                                                                                                                                                           grafted
            clinical application of       of multipotent
                                              multipotentmesenchymal
                                                                  mesenchymal stromal  stromal cells:      from
                                                                                                   cells: from                     in vivo
                                                                                                                                       vivo fabricate
                                                                                                                                            fabricate loose
                                                                                                                                                         loose connective
                                                                                                                                                                 connectiveand    andadipose
                                                                                                                                                                                        adiposetissues.
                                                                                                                                                                                                     tissues.JJ Cell Biochem
            bench to   to bedside.
                           bedside.Stem Cells    Cells Int.Int.https://doi.org/10.1
                                                                 https://doLorg/10.1155/2012/185943
                                                                                             1 55/201 2/1 85943                    114:1039-1049
                                                                                                                                   1 14:1039-1049
      34. Clevenger
      34.   Clevenger CV,           Shankey TV(2001)
                             CV,ShankeyN              (2001)Preparation
                                                                 Preparationof    ofcells
                                                                                     cells and
                                                                                             and reagents
                                                                                                    reagents for             49. Helene
                                                                                                                             49.   Hcl~ne B, 8, Mehdi
                                                                                                                                                MehdiN,   N,Gordana
                                                                                                                                                             GordanaR,    R,Karlien
                                                                                                                                                                              Kadien P,    Rafael VP,
                                                                                                                                                                                        P, Rafael     VP,Pierre
                                                                                                                                                                                                           PierrePPetal    (2015)
                                                                                                                                                                                                                    et al (2015)
            flow cytometry.
            Flow    cytometty.In:    In:Coligan
                                          ColiganJE   JEJr,Jr, Kruisbeek
                                                               Kruisbeek AM AM Jr,     Margulies DH,
                                                                                   Jr, Margulies       DH,Shevach                  Isolation and characterization ofhuman   of human mesenchymal stromal cell sub-
            EM et al (eds)
                         (eds) Current
                                   Current Protocols in       in Immunology.
                                                                 Immunology. New     NewYork, York, John Wiley                     populations:
                                                                                                                                   populations:comparison
                                                                                                                                                    comparison of     ofbone
                                                                                                                                                                         bonemarrow
                                                                                                                                                                                  marrowand   andadipose
                                                                                                                                                                                                     adiposetissue.
                                                                                                                                                                                                                tissue.Stem
                                                                                                                                                                                                                          Stem Cells
                                                                                                                                                                                                                                 Cells
            and Sons, pp 53.t-5.2.24
                                5.3.1-52.24                                                                                        Dev 24(18):2142-2157
                                                                                                                                         24(18)2142-2157
      35. Baer PC,
      35.           PC,Geiger
                           GeigerHH(2012) (2012)Adipose-derived
                                                    Adipose-derivedmesenchymal
                                                                             mesenchymalstromal/stem
                                                                                                   stromal/stem              50. Kim EJ,
                                                                                                                             50.             Seo SG,
                                                                                                                                         EJ, Seo   SG,Shin
                                                                                                                                                         ShinH5,HS,Lee
                                                                                                                                                                     LeeDJ,al,Kim
                                                                                                                                                                                KimJH,JH,Lee
                                                                                                                                                                                           LeeDY  DY(2017)
                                                                                                                                                                                                       (2017)Platelet-derived
                                                                                                                                                                                                                Platelet-derived
            cells: tissue
            cells    tissue localization,
                               localization, characterization,
                                                 characterization, and     and heterogeneity.
                                                                                  heterogeneity. Stem   Stem CellsCells            growth factor
                                                                                                                                   growth    factor receptor-positive
                                                                                                                                                       receptorpositive pericytic
                                                                                                                                                                               pericytic cells
                                                                                                                                                                                            cells ofof white
                                                                                                                                                                                                        white adipose
                                                                                                                                                                                                               adipose tissue
            Int
            I nt Article
                 ArticleID: ID:812693                                                                                              from critical limb
                                                                                                                                                   limb ischemia
                                                                                                                                                          ischemia patients
                                                                                                                                                                        patlents display mesenchymal stem cell-like
      36. Baer PC, Kuc
      36.                 Kuc S,  5,Krause
                                     KrauseM,   M,Kuc
                                                    KucZ,   Z,Zielen
                                                               Zielen5.5,Geiger
                                                                           GeigerHHet     etalalQ013)
                                                                                                (2013)Compre-
                                                                                                           Compre-                 properties.
                                                                                                                                   properties.Clin Orthop
                                                                                                                                                        Or[hopSurg Surg 9(21:239-248
                                                                                                                                                                          9(2)239-248
            hensive phenotypic
                         phenotypic characterization of human adipose-derived stromal/                        stromal/       51. ParkTS,
                                                                                                                             51.  ParkTS, Gavina M,     M,Chen CW, Sun    Sun B, B,Teng
                                                                                                                                                                                    Teng PN, HuardHuard!   1 et
                                                                                                                                                                                                             et al
                                                                                                                                                                                                                al(2011)
                                                                                                                                                                                                                    (2011) Placental
            stem cells and  and their subsets
                                            subsets by  by aahigh
                                                                highthroughput
                                                                       throughput technology.
                                                                                        technology.Stem    Stem CellsCells         perivascular cells for  for human muscle
                                                                                                                                                                          muscle regeneration.
                                                                                                                                                                                     regeneration.Stem    Stem Cells
                                                                                                                                                                                                                 Cells Dev
            Dev 22:2
                   222                                                                                                            20(3):451-463
      37. Lockhart
      37.   LockhartRA,    RA, Aronowitz
                                 AronowitzJA,   JA,Vilaboa SDA(2017)     (2017) UseUse of of freshly
                                                                                              freshly isolated               52. Hardy
                                                                                                                             52.   Hardy WR, Moldovan
                                                                                                                                                 Moldovan NI,   NI, Moldovan
                                                                                                                                                                    MoldovanL,L,Livak  Livak KJ,
                                                                                                                                                                                               KJ, Datta K,    Goswami C et
                                                                                                                                                                                                            K. Goswami          et al
            human
            h uman adipose
                        adipose stromal
                                     stromalcellscells for
                                                         for clinical applications.
                                                                         applications.Aesthetic
                                                                                            Aesthetic Surg J                      (2017)
                                                                                                                                  (         Transcriptional networks
                                                                                                                                    2017)Transcriptional         networks in single perivascular cells        cells sorted
                                                                                                                                                                                                                     sorted from
                                                                                                                                                                                                                              from
            37(53):S4-S8
           37(S3):S4-SS                                                                                                           human
                                                                                                                                   human adipose
                                                                                                                                             adipose tissue
                                                                                                                                                         tissue reveal
                                                                                                                                                                  reveal a hierarchy of    of mesenchymal stem cells.
      38. Bajek A, Gurrowska
      38.                Gurtowska N, Olkowska Olkowska J,J,Maj   MajM, M,Kazmierski
                                                                            KazmierskiL,L,Bodnar BodnarMMetal  et al              Stem Cells 35:1273-1289
                                                                                                                                                  35:1273-1289
           (2017)
           (           Does the
              2017) Does         the harvesting
                                      harvesting technique
                                                       technique affectaffect the
                                                                                the properties of     of adipose-            53. Hart
                                                                                                                             53.  Hart DA,
                                                                                                                                         DA,Kania-Richmond A,         A, Nesbitt
                                                                                                                                                                          Nesbitt C(2017)
                                                                                                                                                                                        (2017) Mesenchymal stem cells:
            derived stem
           derived      stem cells?       The comparative
                                  cells? The    comparative biological
                                                                     biological characterization.
                                                                                   characterization.JJCell     Cell                the hope,
                                                                                                                                  the   hope,thethe hype and the reality inthe     in the treatment
                                                                                                                                                                                            treatment of   ofosteoarthritis.
                                                                                                                                                                                                              osteoarthritis. A
           Biochem 118:1097-1107                                                                                                  short report
                                                                                                                                  short   reportfrom
                                                                                                                                                   fromStemStemCellCellWorkshop,
                                                                                                                                                                         Workshop,BJH    BJH SCNSCNWhiteWhite paper
                                                                                                                                                                                                               paper pusblished
      39. Eto H,
      39.             Ishimine H,
                  H,Ishimine        H,Kinoshita
                                        KinoshitaK,    K,Watanabe-Susaki
                                                          Watanabe-Susaki K,        K, Kato H,  H, Doi K et al                    online from
                                                                                                                                  online   from Alberta
                                                                                                                                                   Alberta Health
                                                                                                                                                              Health Services.        https://www.albertahealthservices.
                                                                                                                                                                        Services. hops://www.albertahealthservices.
           (2013) Characterization
           (2013)      Characterizationofhuman   of human adiposeadipose tissue-resident
                                                                             tissue-resident hematopoietic
                                                                                                     hematopoietic                ca/assets/about/scn/ahs-scn-bjh-stem-cells-oa-paper.pdf
                                                                                                                                  ca/assets/aboudscn/ahs-stn-bjh-stem                    cells-oa-pa per.pdf
           cell populations
                  populations reveals reveals aa novel
                                                    novel macrophage
                                                              macrophage subpopulation
                                                                                  subpopulation with    with CD34
                                                                                                               CD34          54. Bansal H,Comella
                                                                                                                             54.               Comella K, Leon Leon J, J,Verma
                                                                                                                                                                          VermaP,P,Agrawal
                                                                                                                                                                                        AgrawalD,    D,Koka
                                                                                                                                                                                                         KokaP Petal    (2017) Intra-
                                                                                                                                                                                                                et al (2017)    Intra-
           expression and mesenchymal multipotency.        multipotency.Stem    Stem Cells
                                                                                         Cells Dev
                                                                                                 Dev 22:6                         articular Injection in
                                                                                                                                  articularInjection       in the
                                                                                                                                                              the knee
                                                                                                                                                                    knee ofofadipose
                                                                                                                                                                               adipose derived stromal  stromal cells (sVomal
                                                                                                                                                                                                                          (stromal
      40.
      4 0. Kuwana
           Kuwana M,     M,Okazaki
                              OkazakiY,       Koda ma H,
                                           Y, Kodama        H,Izumi
                                                                lzumi K,Yasuoka
                                                                        K, YasuokaH,     H,Ogawa
                                                                                              OgawaYYet            (2003)
                                                                                                          et al (2003)                        fraction) and platelet
                                                                                                                                  vascular fraction)             platelet rich
                                                                                                                                                                            rich plasma
                                                                                                                                                                                  plasma for for osteoarthritis.
                                                                                                                                                                                                  osteoarthritis.JJ Transl Med.  Med.
           Human
           Human circulating
                        circulatingCD14-1-            monocytes as
                                          CD14t monocytes               asaasource
                                                                               sourceof   ofprogenitors
                                                                                              progenitors[ha[   that              https://doi.org/10.1186/s12967-017-1242-4
                                                                                                                                   hops://doi.org/10.1186/s 12967-017-1242-4
           exhibit mesenchymal
           exhibit      mesenchymalcell       cell differentiation.
                                                   differentiation.JJ LeukocLeukoc Biol 74:833-845                           55. Ratajczak MZ,
                                                                                                                             55.                MZ, Bujko K,   K,Wojakowski
                                                                                                                                                                  Wojakowski W      W(2016)
                                                                                                                                                                                       (2016)Stem Stemcells
                                                                                                                                                                                                          cellsand
                                                                                                                                                                                                                andclinical
                                                                                                                                                                                                                       clinical prac-
      41. Navarro A,
      41.                A, Marin
                             Mann S, Riol Riol N, Carbonell-Uberos
                                                    Carbonell-Uberos F,        F,Minana
                                                                                   Miriana MD  MD(2014)
                                                                                                     (2014) Human
                                                                                                               Human              tice: new advances
                                                                                                                                  [ice:        advancesand    and challenges
                                                                                                                                                                    challengesat     atthe
                                                                                                                                                                                        thetime
                                                                                                                                                                                              time ofof emerging
                                                                                                                                                                                                         emerging problems
                         tissue-resident monocytes
           adipose tissue-resident              monocytes exhibit   exhibit an
                                                                             an endothelial-like
                                                                                   endothelial-like phenotype                     with
                                                                                                                                  with induced
                                                                                                                                         induced pluripotent
                                                                                                                                                      pluripotentstemstemcell celltherapies.
                                                                                                                                                                                    therapies.Pol  Pol Arch
                                                                                                                                                                                                        Arch Med Wewn.Wewn.
           and display
                  display angiogenic
                              angiogenicproperties.
                                                properties.Stem   StemCellCellResTher
                                                                                ResTher5(2):505(2):50                             https://dol.org/10.20452/pamw.3644
                                                                                                                                  https://doi.org/10.20452/pamw.3644
      42. Harmelen
      42.  Harmelen W,      W,SkurkT,
                                  SkurkT,Rohrig K,           Lee YM,Halbleib
                                                        K, LeeYM,        Halbleib M,  M,Aprath-Husmann
                                                                                           Aprath-Husmann I                  56. Ratajczak
                                                                                                                             56.  Ratajczak MZ  MZ(2011)The
                                                                                                                                                      (2011)Theemerging
                                                                                                                                                                     emerging role of microvesicles in           in cellular thera-
           et al (2003)
           et      (2003) Effect of     of BMI
                                            BMIandand ageageon  on adipose
                                                                     adipose tissue
                                                                                 tissuecellularity
                                                                                           cellularity and
                                                                                                         and differ-              pies
                                                                                                                                  piesforfor organ/tissue regeneration. Nephrol Dial Transplant.       Transplant.hops://doi.
                                                                                                                                                                                                                       https://doi.
           entiation capacity
           entiation      capacityinin women.women.Int   IntJJ Obes
                                                                 Obes Relat Metab Disord 27:889-895                               org/10.1093/ndt/gfrl
                                                                                                                                  o  rg/10.1093/nd t/gfr165     65
      43. Buschmann
      43.  Buschmann J,            Gao S,
                               J, Gao     5,Harter
                                              HarterLLet et alal(2013)
                                                                 (2013)Yield
                                                                           Yieldand andproliferation
                                                                                          proliferation rate rate ofof
           adipose-derived stromal
           adipose-derived            stromalcellscells as aa function
                                                                 function of ofage,
                                                                                 age, body
                                                                                         body mass
                                                                                                 mass index and




                                                                                                                                   Submit your manuscript to
                                                                                                                                   Submit                       SpringerOpee
                                                                                                                                                           to a SpringerOpen°~
                                                                                                                                   journal and benefit from:
                                                                                                                                   journal             from:
                                                                                                                                   ► Convenient online submission
                                                                                                                                   ► Rigorous peer review
                                                                                                                                   ► Open access:
                                                                                                                                           access: articles   freelyavailable
                                                                                                                                                     articlesfreely available online
                                                                                                                                                                              online
                                                                                                                                   ► High visibility within the field
                                                                                                                                   ► Retaining the copyright to your article

                                                                                                                                             your next manuscript at ►
                                                                                                                                      Submit your                       springeropen.com
                                                                                                                                                                     ► springeropen.com
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 104 of
                                      132




               ATTACHMENT
               ATTACHMENT 6
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 105 of
                                      132

                                                                                                                                                                         (~
                                                                                                                                                                   AMERICAN ACAL1FAII'
                                                                                                                                                                 .1MCRICAIJ      .4:ACfA11'
    Article
    Article                                                                                                                                                      t ~F l.tLiVE11C' ~UN:Ef.~'



                                                                                                                                                                 The    American Journal
                                                                                                                                                                  The American         Journal of of
                                                                                                                                                                  Cosmetic      Surgery
                                                                                                                                                                  Cosmetic Surgery
    AProspective
    A  Prospective     Safety Study
                       Safety   Study of
                                       of Autologous
                                           Autologous                                                                                                               —14
                                                                                                                                                                   1-14
                                                                                                                                                                 O©  The Authors)
                                                                                                                                                                   O The    Author(s) 20172017
    Adipose    -Derived Stromal
    Adipose-Derived                   Vascular
                           Stromal Vascular                                                                                                                       Reprints
                                                                                                                                                                  Reprints andand permissions:
                                                                                                                                                                                     permissions:
                                                                                                                                                                 ssagepub.com/journalsPermissions.nav
                                                                                                                                                                   agepub.com/jou        rnalsPerm issions.nav

    Fraction    Using a Specialized
    Fraction Using        Specialized    Surgical
                                         Surgical                                                                                                                 DOI: 10.1177/0748806817691152
                                                                                                                                                                 jjou
                                                                                                                                                                          10. I I 77/0748 80 68 1 769 I I 52
                                                                                                                                                                   ou rnals.sagepub.com/homelacs
                                                                                                                                                                       rnals.sagepub.com/home/acs


    Processing
    Processing System
                   System                                                                                                                                       :()SAG
                                                                                                                                                                 ®SAGE E
                                                                                                                                                                  C SAGE



    Mark Berman,
    Mark Berman, MD~~
                 MD1 '22 and
                         and Elliot
                             Elliot Lander,
                                    Lander, MD
                                            MD2z



       Abstract
       Abstract
       Autologous        adipose -derived stromal
       Autologous adipose-derived                                 vascular fraction
                                                    stromal vascular             fraction (SVF) (SVF) has    has been
                                                                                                                    been proposed
                                                                                                                             proposedasasa aremedy  remedyfor   for aa number
                                                                                                                                                                        number of    of inflammatory,
                                                                                                                                                                                         inflammatory,
      aautoimmune,
         utoimmune, and     and degenerative
                                  degenerative          conditions.
                                                        conditions. This             procedure had
                                                                            This procedure                had mainly
                                                                                                                 mainly been
                                                                                                                           been evaluated
                                                                                                                                    evaluated inin veterinary          medicine and
                                                                                                                                                        veterinary medicine            and outside
                                                                                                                                                                                             outside the the
       United States
       United     States whenwhen this this study
                                              study was was initiated.
                                                               initiated.       This study
                                                                                This     study looks looks at   at adverse
                                                                                                                     adverse events
                                                                                                                                  events to      evaluate safety
                                                                                                                                            to evaluate        safety as as itsits primary      objective
                                                                                                                                                                                   primary objective
     aandnd secondarily
              secondarily follows           efficacy ofof SVF
                               follows efficacy               SVFasasdeployed
                                                                            deployedthrough  throughintra-articular
                                                                                                              intra-articular injections
                                                                                                                                   injections and  and intravenous
                                                                                                                                                          intravenous infusions
                                                                                                                                                                           infusionsfor     for aa variety
                                                                                                                                                                                                   variety
     of orthopedic
           orthopedic and    and non-orthopedic
                                   non -orthopedic conditions.
                                                             conditions. We       We      hypothesized that
                                                                                        hypothesized               that autologous
                                                                                                                          autologous SVF   SVFdeployment
                                                                                                                                                   deployment using  using aaspecialized
                                                                                                                                                                                 specialized      surgical
                                                                                                                                                                                                  surgical
       p rocessing system
       processing       system(the  (the CSN
                                           CSN Time Time MachineOO
                                                             Machine® system,   system,trademark
                                                                                              trademark name      namefor   for the
                                                                                                                                 the MediKhan
                                                                                                                                      MediKhan Lipokit/Maxstem
                                                                                                                                                       Lipokit/Maxstem system;   system; MediKhan,
                                                                                                                                                                                              MediKhan,
      Los Angeles,
     Los     Angeles, California)
                            California) was  was safe
                                                    safe(ie,(ie, minimally
                                                                  minimally acceptable
                                                                                     acceptable adverse   adverseevents) events)and andthat
                                                                                                                                          that clinical
                                                                                                                                                 clinical efficacy
                                                                                                                                                             efficacycould
                                                                                                                                                                         could be  be demonstrated.
                                                                                                                                                                                        demonstrated.
    This
     This was  was aa prospective
                          prospective         case series.
                                              case     series. After          institutional
                                                                    After institutional                review board
                                                                                                      review        board approval,
                                                                                                                              approval, 1698  1698
                                                                                                                                              I 698 SVFSVF deployment
                                                                                                                                                       SVF    deployment
                                                                                                                                                              deployment proceduresprocedures         were
                                                                                                                                                                                                      were
       performed between
     performed          between 201    201 II and
                                                and 2016
                                                       2016 by  by us us and
                                                                           and other          affiliates
                                                                                   other affiliates            with our
                                                                                                               with          same system
                                                                                                                       our same       system trained
                                                                                                                                                  trained by  by usus as
                                                                                                                                                                       as a
                                                                                                                                                                          a nearly
                                                                                                                                                                               nearly closed
                                                                                                                                                                                          closed sterile
                                                                                                                                                                                                    sterile
    ssurgical
        urgical lipotransfer          procedure on
                   lipotransfer procedure               on 1524
                                                              1524 patients
                                                                        patients with   with various
                                                                                                various degenerative,
                                                                                                               degenerative,        inflammatory,
                                                                                                                                     inflammatory, and      and autoimmune
                                                                                                                                                                  autoimmune conditionsconditions with with
   aa majority
          majority involving
                       involving the  the musculoskeletal
                                             musculosl<eletal           system.
                                                                         system. All    All outcome
                                                                                             outcome test      test data
                                                                                                                       data were
                                                                                                                              were collected
                                                                                                                                       collected in    in an
                                                                                                                                                           an online
                                                                                                                                                               online database
                                                                                                                                                                         database over   over a  a 5-year
                                                                                                                                                                                                   5-year
     period. Our study
     period.              study shows
                                   shows aa very   very low       number of
                                                          low number             of reported
                                                                                       reported adverse  adverse eventsevents and and aa reduction
                                                                                                                                           reduction inin painpain ratings
                                                                                                                                                                      ratings afterafter66 months
                                                                                                                                                                                              months or    or
     more across
    more        across aa variety
                              variety of   of musculoskeletal
                                                musculosl<eletal            diseases
                                                                            diseasesand      andimprovements
                                                                                                        improvementsininaavariety     varietyofof other        degenerative
                                                                                                                                                       other degenerative            conditions.
                                                                                                                                                                                      conditions. Our   Our
   ssystem
        ystem for       producing adipose-derived
                  for producing          adipose -derived SVF       SVF therapy
                                                                            therapy for          our patients
                                                                                           for our        patients was  was safe
                                                                                                                              safe and
                                                                                                                                     and benefits
                                                                                                                                            benefits couldcould bebe measured
                                                                                                                                                                      measuredfor       for aa long
                                                                                                                                                                                                long time
                                                                                                                                                                                                       time
   after
   after SVF   SVF deployment.
                     deployment. Further   Further controlled             long-term studies
                                                       controlled long-term                 studies for    for specific
                                                                                                                 specific disease
                                                                                                                             disease conditions
                                                                                                                                         conditions with         large patient
                                                                                                                                                           with large    patient populations
                                                                                                                                                                                      populations        are
                                                                                                                                                                                                         are
    n ecessary toto further
   necessary                           investigate
                           further investigate           the   benefiu observed.
                                                         the benefits         observed.

   Keywords
   Keywords
   fat transplant,
   fat transplant, liposuction,     technology,
                   liposuction, new technology, stem cells,
                                                stem cells, stromal vascular fraction
                                                            stromal vascular  fraction


   I ntroduction
   Introduction                                                                                                adipose-derived
                                                                                                               adipose     -derived stem  stem cells
                                                                                                                                                  cells(ADSCs),
                                                                                                                                                          (ADSCs), similar
                                                                                                                                                                        similar inin morphology
                                                                                                                                                                                        morphology
                                                                                                              tto adult MSCs, hematopoetic
                                                                                                                o adult                  hematopoetic stem   stem cells
                                                                                                                                                                     cells (HSCs),
                                                                                                                                                                             (HSCs), endothelial
                                                                                                                                                                                         endothelial
   For
   For aa number
   For    number of
                  of years,   medical groups
                     years, medical     groups  throughout
                                        groupsthroughout   the
                                                throughout the  United
                                                            the United
                                                                United
                                                                                                              progenitor
                                                                                                               progenitor cells,
                                                                                                              progenitor         cells, macrophages,
                                                                                                                                 cells,     macrophages,
                                                                                                                                            macrophages,           red blood
                                                                                                                                                                  red   blood cells,
                                                                                                                                                                                  cells, platelets,
                                                                                                                                                                                            platelets,
   States have
   States
   States  have been
           have beentreating
                been  treating patients
                      heating  patientswith
                               patients   with
                                          with bone
                                               bone
                                               bone marrow—derived
                                                     marrow—derived
                                                     marrow —derived                                           growth factors,
                                                                                                                           factors, and        T-regulatory cells.
                                                                                                              growth                     and T-regulatory         cells.2'3
                                                                                                                                                                        Z' 3
   stem cells.
   stem     cells. One organization,
                               organization,         the International
                                                     the   International Cell      Cell Medicine
                                                                                            Medicine
                                                                                                                   Plastic and
                                                                                                                   Plastic      and cosmetic          surgeons have
                                                                                                                                        cosmetic surgeons            have been
                                                                                                                                                                             been using
                                                                                                                                                                                      using SVF in      in
   Society, has
   Society,        has organized
                            organized        registries
                                             registries        and
                                                               and institutional
                                                                        institutional          review
                                                                                                review       cconjunction
                                                                                                                onjunction with   with fat fat as
                                                                                                                                                as aa way
                                                                                                                                                      way toto fortify
                                                                                                                                                                 fortify thethe graft
                                                                                                                                                                                graft material
                                                                                                                                                                                        material for   for
   boards to
   boards       to follow
                     follow and   and evaluate
                                         evaluate various various programs
                                                                        programs related   related to   to   iimproved
                                                                                                                mproved uptake,uptake, particularly
                                                                                                                                            particularly inin Ureast
                                                                                                                                                                 breast augmentation
                                                                                                                                                                            augmentation proce- proce-
   stem cell
   stem     cell therapy.
                   therapy. Of particular
                                       particular        note, they
                                                         note,   they havehave found found no   no sig-
                                                                                                     sig-
                                                                                                              dures.    Yoshimura has
                                                                                                              dures. Yoshimura
                                                                                                                        Yoshimura           has been
                                                                                                                                           has    been   particularly
                                                                                                                                                  beenparticularly         significant in
                                                                                                                                                          particularly significant        in advanc-
                                                                                                                                                                                          in  advanc-
                                                                                                                                                                                              advano-
   nificant evidence
   nificant      evidence of      of adverse
                                      adverse events events directly
                                                                directly related related toto treat-
                                                                                                  treat-
                                                                                                             iing
                                                                                                                ng this
                                                                                                              ing   this concept
                                                                                                                             concept inin Japan  Japan and and coined
                                                                                                                                                                  coined the  the term
                                                                                                                                                                                   tei7n thethe CAL CAL
   ments
   ments with  with bone bone marrow—derived
                                  marrow —derived mesenchymal   mesenchymal stem          stem cells
                                                                                                   cells      procedure—cell-assisted
                                                                                                             procedure              ell -assisted        lipotransfer—inanan article
                                                                                                                                                       lipotransfer—in                 article fromfrom
 ((MSCs)
      MSCs) that that generally
                          generally require
                                         require an         expansion process
                                                       an expansion            process throughthrough
  ccell    culture techniques.
      ell culture       techniques.'~
         Through technologic
         Through         technologic advances,
                                             advances, we       we areare currently
                                                                              currently able    able toto    ~ University
                                                                                                               Universi[y of
                                                                                                             'University        Southern California,
                                                                                                                             of Southern California, Los
                                                                                                                                                      Los Angeles,
                                                                                                                                                          Angeles, USA
                                                                                                                                                                     USA
   i solate adult
   isolate      adult stromal
                           stromal vascular
                                       vascular fraction
                                       vascular         fraction
                                                        fraction(SVF) (SVF) from    from adipose
                                                                                    from      adipose
                                                                                              adipose        ZCell   Surgical Network
                                                                                                             2Cell Surgical              Corporation,
                                                                                                                                Network Corporation,    Palm  Desert, CA,
                                                                                                                                                        Palm Desert,   CA, USA
                                                                                                                                                                           USA
  ttissue
     issue inin a sterile,
                      sterile, nearly
                                  nearly closed
                                             closed systemsystem in    iu a relatively
                                                                                relatively       quick
                                                                                                  quick
                                                                                                             Corresponding
                                                                                                             Corresponding Author:
                                                                                                                                 Author:
 ((11 hour)
         hour) time
                  time frame.frame. TheThe SVF SVF separated
                                                         separated from   from lipo-aspirate
                                                                                      lipo-aspirate          Marl< Berman,
                                                                                                             Mark   Berman, University
                                                                                                                              University of
                                                                                                                                         of Southern California,
                                                                                                                                            Southern California, 1975 Zonal
                                                                                                                                                                 1975       Avenue, Los
                                                                                                                                                                      Zonal Avenue, Los
  by enzymatically
         enzymatically           digesting
                                 digesting the          collagen-binding matrix
                                                 the collagen-Uinding                   matrix con- con-     Angeles,
                                                                                                             Angeles, CA    90033, USA.
                                                                                                                        CA 90033,
  tains aaheterogeneous
  tains        heterogeneous population  population          of cells.
                                                             of  cells. Among these         these areare     Email: beautysurg@aol.com
                                                                                                             Email:   beautysurg@aol.com
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 106 of
                                      132

   2                                                                                                                                                                               The
                                                                                                                                                                                   The American
                                                                                                                                                                                        American
                                                                                                                                                                                   The American Journal of Cosmetic
                                                                                                                                                                                                        of
                                                                                                                                                                                                   Journal
                                                                                                                                                                                                Journal    Cosmetic   Surgery
                                                                                                                                                                                                           Cosmetic Surgery


                                                                                                                                        aa secondary
                                                                                                                                           secondaryobjective.
                                                                                                                                           secondary      objective.Furthermore,
                                                                                                                                                         objective.  Furthermore,
                                                                                                                                                                      Furthermore,  we we
                                                                                                                                                                                        notnot
                                                                                                                                                                                        not   only
                                                                                                                                                                                              onlyonly
                                                                                                                                                                                                    evaluated
                                                                                                                                                                                                        evaluated
                                                                                                                                                                                                    evaluated
                                                                                                                                        ultra
                                                                                                                                        intra-articular
                                                                                                                                        intra-articular
                                                                                                                                              -articular   delivery
                                                                                                                                                             delivery
                                                                                                                                                           delivery butbut
                                                                                                                                                                    but intravenous
                                                                                                                                                                            intravenous
                                                                                                                                                                        intravenous  infusion
                                                                                                                                                                                           infusion
                                                                                                                                                                                     infusion    as well.
                                                                                                                                                                                                 as well.
                                                                                                                                                                                                      as well.

                                                                                                                                        Material and
                                                                                                                                        Material
                                                                                                                                        Material  and Methods
                                                                                                                                                  andMethods
                                                                                                                                                      Methods
                                                                                                                                       Patients
                                                                                                                                       Patients
                                                                                                                                       Patients
                                                                                                                                           After
                                                                                                                                           After
                                                                                                                                           Aft er institutional
                                                                                                                                                        institutionalreview
                                                                                                                                                       institutional            review
                                                                                                                                                                                  reviewboard       board
                                                                                                                                                                                                board        (IRB)
                                                                                                                                                                                                             (IRB)(IRB)     approval, approval,
                                                                                                                                                                                                                              approval,                  patients
                                                                                                                                                                                                                                                          patients patients
                                                                                                                                          who met  met criteria
                                                                                                                                                   met      criteria
                                                                                                                                                             criteriafor  for
                                                                                                                                                                            forselection
                                                                                                                                                                                selection
                                                                                                                                                                                   selection        (see
                                                                                                                                                                                                  (see (see clinicaltrials.gov
                                                                                                                                                                                                                clinicaltrials.gov
                                                                                                                                                                                                            clinicaltrials.gov                        CSN111)
                                                                                                                                                                                                                                                      CSN111)
                                                                                                                                          tthat
                                                                                                                                           that
                                                                                                                                            hat included
                                                                                                                                                    includedaavariety
                                                                                                                                                   included                 varietyof
                                                                                                                                                                           variety       ofof  degenerative,
                                                                                                                                                                                                   degenerative,
                                                                                                                                                                                                 degenerative,                 inflammatory,
                                                                                                                                                                                                                                        inflammatory,
                                                                                                                                                                                                                                inflammatory,                           or
                                                                                                                                                                                                                                                                        or or
                                                                                                                                          autoimmune conditions
                                                                                                                                          autoimmune
                                                                                                                                          autoimmune                  conditions
                                                                                                                                                                        conditions          were
                                                                                                                                                                                          were  were     included
                                                                                                                                                                                                             included
                                                                                                                                                                                                        included            inin dus   in
                                                                                                                                                                                                                                        thisthis   study
                                                                                                                                                                                                                                                   study    study   and
                                                                                                                                                                                                                                                                     and and
                                                                                                                                         ttreated
                                                                                                                                          treated
                                                                                                                                            reated with    withautologous
                                                                                                                                                         with       autologousadipose-derived
                                                                                                                                                                   autologous             adipose-derived
                                                                                                                                                                                       adipose         -derived SVF.     SVF.   SVF.      Between
                                                                                                                                                                                                                                               Between
                                                                                                                                                                                                                                          Between                2011
                                                                                                                                                                                                                                                                 2011   2011
                                                                                                                                         and 2016,
                                                                                                                                         and
                                                                                                                                         and       2016, aatotal
                                                                                                                                                  2016,              totalof
                                                                                                                                                                    total     ofof1698
                                                                                                                                                                                    1698procedures
                                                                                                                                                                                    1698         procedures
                                                                                                                                                                                                 procedures             were
                                                                                                                                                                                                                         were were       performed
                                                                                                                                                                                                                                              performed
                                                                                                                                                                                                                                          performed                    on
                                                                                                                                                                                                                                                                       on on
                                                                                                                                         1524
                                                                                                                                           1524 patients
                                                                                                                                                     patients
                                                                                                                                                     patients (eg,    (eg,
                                                                                                                                                                       (eg,111patient
                                                                                                                                                                                   patientmight
                                                                                                                                                                                 patient            mighthave
                                                                                                                                                                                                 might        havehave   had
                                                                                                                                                                                                                         hadhad        multiple
                                                                                                                                                                                                                                            multiple
                                                                                                                                                                                                                                       multiple               proce-
                                                                                                                                                                                                                                                              proce- proce-
                                                                                                                                          dures over
                                                                                                                                          dures
                                                                                                                                         dures        over
                                                                                                                                                       overtime time
                                                                                                                                                                  timeor orormultiple
                                                                                                                                                                              multiple
                                                                                                                                                                                multiple       deployment
                                                                                                                                                                                                    deployment
                                                                                                                                                                                               deployment                sites
                                                                                                                                                                                                                        sites   sites   within
                                                                                                                                                                                                                                       withinwithin     11 proce-
                                                                                                                                                                                                                                                              proce-
                                                                                                                                                                                                                                                                 1 proce-
                                                                                                                                         dure). Of
                                                                                                                                         dure).
                                                                                                                                         dure).          Ofthesethesepatients
                                                                                                                                                               these        patientswe
                                                                                                                                                                           parients            wereceived
                                                                                                                                                                                                       received
                                                                                                                                                                                                    received           1698
                                                                                                                                                                                                                       1698 1698        acute
                                                                                                                                                                                                                                        acuteacute     andand
                                                                                                                                                                                                                                                       and          526
                                                                                                                                                                                                                                                                    526526
                                                                                                                                        llong-term
                                                                                                                                         long-term
                                                                                                                                            ong-term follow-up  follow-up
                                                                                                                                                                 follow-upreports  reports
                                                                                                                                                                                     reports        regarding
                                                                                                                                                                                                       regarding
                                                                                                                                                                                                   regarding             adverse
                                                                                                                                                                                                                         adverse adverse       events.
                                                                                                                                                                                                                                               events.   events.     For For
                                                                                                                                                                                                                                                                     For
      Figure
      Figure II.    . Berman
                        Berman patient  patient before before and     and 99 monthsmonths following
                                                                                                  following CAL       CAL
      breast augmentation.
                                                                                                                                        paired
                                                                                                                                        paired
                                                                                                                                        paired         6-month
                                                                                                                                                         6-month
                                                                                                                                                       6-month           outcome
                                                                                                                                                                           outcome
                                                                                                                                                                        outcome          analysis,
                                                                                                                                                                                             analysis,
                                                                                                                                                                                         analysis,           records
                                                                                                                                                                                                                 records
                                                                                                                                                                                                             records           were
                                                                                                                                                                                                                               were     were analyzed
                                                                                                                                                                                                                                             analyzed analyzed        for for
                                                                                                                                                                                                                                                                      for
      breast    augmentation.
      Note. CAL
     Note.   CAL =    =cell   -assisted lipotransfer.
                        cell-assisted         lipotransfer.                                                                            sseveral
                                                                                                                                        several
                                                                                                                                            everal       treated
                                                                                                                                                          treated
                                                                                                                                                         treated       conditions.
                                                                                                                                                                         conditions.
                                                                                                                                                                       conditions,
                                                                                                                                               Patients met
                                                                                                                                               Patients
                                                                                                                                               Patients          met
                                                                                                                                                                  metwith
                                                                                                                                                                        with
                                                                                                                                                                          withaa avariety
                                                                                                                                                                                    variety
                                                                                                                                                                                      variety       ofof
                                                                                                                                                                                                   of     consultants,
                                                                                                                                                                                                             consultants,
                                                                                                                                                                                                         consultants,                  most
                                                                                                                                                                                                                                      most  most   frfrequently
                                                                                                                                                                                                                                                            frequently
                                                                                                                                                                                                                                                       equently
                                                                                                                                       with
                                                                                                                                       with        specialists
                                                                                                                                                    specialistsfrom
                                                                                                                                        with specialists                from
                                                                                                                                                                          fromdisciplines
                                                                                                                                                                                  disciplines
                                                                                                                                                                                    disciplinesthat       that
                                                                                                                                                                                                            that  generally
                                                                                                                                                                                                                      generally
                                                                                                                                                                                                                  generally                oversaw
                                                                                                                                                                                                                                           oversawoversaw          their
                                                                                                                                                                                                                                                                  their their
     2008.4
     2008    4 InIn Apri12010,
                 In    April
                       April2010,   2010,Berman  Bermanhad
                                                Berman            hadhadthethethe   opportunity
                                                                                        opportunity
                                                                                    opportunity               to visit
                                                                                                              to    visit
                                                                                                                      to visitDr Dr rrespective
                                                                                                                                        respective
                                                                                                                                            espective           conditions,
                                                                                                                                                                 conditions,tototoascertain
                                                                                                                                                                conditions,                    ascertain
                                                                                                                                                                                            ascertain            appropriateness
                                                                                                                                                                                                                     appropriateness
                                                                                                                                                                                                                 appropriateness                             for the
                                                                                                                                                                                                                                                            for      for the
                                                                                                                                                                                                                                                                     the
     Yoshimura
     Yoshimura
     Y  oshimura and      and
                            andDrDrKamalcura
                                          Kamakura
                                            Kamakura             on on
                                                                 on         separate
                                                                              2 separate
                                                                        2 separate            daysdays
                                                                                              days        and and
                                                                                                          and      observe
                                                                                                                   observe   observeprocedure.
                                                                                                                                       procedure. Specific
                                                                                                                                       procedure.                 SpecificIRB-approved
                                                                                                                                                                 Specific       IRB-approved
                                                                                                                                                                                  IRB-approved                 deployment
                                                                                                                                                                                                                    deployment
                                                                                                                                                                                                               deployment                     methods
                                                                                                                                                                                                                                             methods  methods         for for
                                                                                                                                                                                                                                                                     for
     each doctor
     each
     each     doctor
               doctorperform  performCAL
                            perform            CAL CAL     breast
                                                                breast
                                                           breast         augmentation
                                                                                augmentation
                                                                          augmentation                    using
                                                                                                          using    using
                                                                                                                       2 dif-
                                                                                                                            dif-2 dif- eeach
                                                                                                                                        eachach condition
                                                                                                                                                    condition
                                                                                                                                                    conditionwere       were
                                                                                                                                                                          wereusedused
                                                                                                                                                                                    used(see(see(seeTable Table1).
                                                                                                                                                                                                       Table        1). 1).Patients
                                                                                                                                                                                                                                 Patients
                                                                                                                                                                                                                           Patients                 were
                                                                                                                                                                                                                                                   were   were    edu-
                                                                                                                                                                                                                                                                  edu-  edu-
     ferent systems.
     ferent
     ferent     systems.
                 systems.Dr         DrKamakura
                                           Kamakura
                                         Kamakura                used
                                                                 used  used 2 Cytori
                                                                                  2 Cytori
                                                                                 Cytori        devices
                                                                                               devices devices   thatthat
                                                                                                                 that      pro-pro- catedand
                                                                                                                           pro-        cated and
                                                                                                                                       cated         andno   nonoguarantees
                                                                                                                                                                   guarantees
                                                                                                                                                                    guarantees         were
                                                                                                                                                                                      werewere    made
                                                                                                                                                                                                  made made    nornor
                                                                                                                                                                                                              nor     were
                                                                                                                                                                                                                      were    were    patients
                                                                                                                                                                                                                                     patientspatients    coerced
                                                                                                                                                                                                                                                         coerced    coerced
     duced SVF
     duced
     duced         SVFthrough  throughan
                               through             ananautomated
                                                             automated
                                                           automated                 systemsystem
                                                                                      system            whereaswhereas
                                                                                                         whereas             Dr Drtto      o undergo
                                                                                                                                               undergotreatments.
                                                                                                                                               undergo          treatments.
                                                                                                                                                                  treatments.         Contraindications
                                                                                                                                                                                         Contraindications
                                                                                                                                                                                      Contraindications                     toto inclusion
                                                                                                                                                                                                                                      inclusion
                                                                                                                                                                                                                                        to inclusion          inin the
                                                                                                                                                                                                                                                                     thein the
     Yoshimura
     Yoshimura
     Y  oshimura used      used
                             usedthe  thethesame
                                              samesamesystem   system
                                                           system            as
                                                                             as as the
                                                                                    thetheauthors.
                                                                                               authors.
                                                                                           authors.            Although
                                                                                                                      Although study
                                                                                                               Although                study included
                                                                                                                                       study          included
                                                                                                                                                       includedage      age
                                                                                                                                                                          ageless
                                                                                                                                                                                less
                                                                                                                                                                                  lessthanthan18,
                                                                                                                                                                                        than         18,18,pregnancy,
                                                                                                                                                                                                               pregnancy,
                                                                                                                                                                                                            pregnancy,                   severe
                                                                                                                                                                                                                                              severe
                                                                                                                                                                                                                                         severe             coagu-
                                                                                                                                                                                                                                                            coagu- coagu-
     cosmetic and
     cosmetic
     cosmetic          and
                       andplasticplasticprocedures
                                plastic           procedures
                                                procedures               can
                                                                         cancan    certainly
                                                                                        certainly
                                                                                   certainly            benefit
                                                                                                        benefitbenefit   from
                                                                                                                         fromfrom lopathy,
                                                                                                                                       lopathy, significant
                                                                                                                                       lopathy,            significant
                                                                                                                                                             significantactive  active
                                                                                                                                                                                  activeinfections,
                                                                                                                                                                                                 infections,particularly
                                                                                                                                                                                              infections,                particularly
                                                                                                                                                                                                                      particularly                    systemic
                                                                                                                                                                                                                                                      systemicsystemic
     SVF-enhanced fat
     SVF-enhanced
     SVF-enhanced                  fat
                                     fattransfers
                                          transfers
                                            transfers         (see
                                                             (see  (see   Berman's
                                                                              Berman's
                                                                         Berman's              before
                                                                                               before  before   and
                                                                                                                and and  after
                                                                                                                          after afterand
                                                                                                                                       and especially
                                                                                                                                       and        especiallydental
                                                                                                                                                 especially              dentalinfections,
                                                                                                                                                                        dental         infections,and
                                                                                                                                                                                    nifections,             and and  metastatic
                                                                                                                                                                                                                          metastatic
                                                                                                                                                                                                                      metastatic                   or uncon-
                                                                                                                                                                                                                                                   or       or uncon-
                                                                                                                                                                                                                                                            uncon-
     breast augmentation
     breast
     breast        augmentation
                 augmentation                   with
                                                withwith   thethe
                                                           the       CAL
                                                                      CAL CAL     procedure;
                                                                                        procedure;
                                                                                   procedure;                Figure
                                                                                                             Figure   Figure 1),
                                                                                                                              1), 1),trolledcancer.
                                                                                                                                       trolled cancer.
                                                                                                                                       trolled           cancer.Patients
                                                                                                                                                                      Patients
                                                                                                                                                                        Patients     onon
                                                                                                                                                                                    on     anti-coagulation
                                                                                                                                                                                          anti anti-coagulation
                                                                                                                                                                                                   -coagulation                therapies
                                                                                                                                                                                                                               therapiestherapies       for vari-
                                                                                                                                                                                                                                                       for       vari-
                                                                                                                                                                                                                                                                   for vari-
     SVF, through
     SVF,      through
               throughitsits      itsstem stemcell
                                       stem        cellcellpotential,
                                                                potential,
                                                            potential,.             could
                                                                                        could
                                                                                    could       conceivably
                                                                                                       conceivably
                                                                                                 conceivably                  be
                                                                                                                              be be ousous heart heart
                                                                                                                                                 heartor     ororother
                                                                                                                                                                  other
                                                                                                                                                                    otherembolic
                                                                                                                                                                            embolic
                                                                                                                                                                               embolic      conditions
                                                                                                                                                                                                 conditions
                                                                                                                                                                                            conditions             were,
                                                                                                                                                                                                                   were,were,     however,
                                                                                                                                                                                                                                  however,however,           treated
                                                                                                                                                                                                                                                            treated treated
    used toto
    used
    used      to affect
                    affectpositive
                    affect        positivechanges
                                 positive          changes
                                                     changesinininaa afar         farfar more
                                                                                          moremore     vast
                                                                                                       vastvast   array
                                                                                                                  arrayarray   of of within
                                                                                                                              of       within
                                                                                                                                       within this       thisstudy
                                                                                                                                                        this      studywithout
                                                                                                                                                                 study        withoutdiscontinuing
                                                                                                                                                                            without             discontinuing
                                                                                                                                                                                            discontinuing                 their
                                                                                                                                                                                                                           theirtheir     anti-coagula-
                                                                                                                                                                                                                                           anti anti-coagula-
                                                                                                                                                                                                                                                     -coagula-
    ttherapeutic
     therapeutic
      herapeutic           conditions.
                             conditions.All
                           conditions.              All Allinjuries
                                                            injuries
                                                                 injuries      and
                                                                               andand   diseases
                                                                                              diseases
                                                                                         diseases            negatively
                                                                                                                   negatively tion
                                                                                                             negatively                tion medications.
                                                                                                                                       tion       medications.Most
                                                                                                                                                  medications.               Most
                                                                                                                                                                               Mostpatients
                                                                                                                                                                                          patients
                                                                                                                                                                                        patients           received
                                                                                                                                                                                                               received
                                                                                                                                                                                                           received             intravenous
                                                                                                                                                                                                                                       intravenous
                                                                                                                                                                                                                                intravenous                       (IV)(IV)
                                                                                                                                                                                                                                                                 (IV)
    affect
    affect
    aff        our
         ect ourour"cells"
                        "cells"
                         "cells"and    andandthus   thus
                                                 thus      a stern
                                                                a stern
                                                               stem        cell
                                                                           cell cell shouldshould
                                                                                      should         be
                                                                                                     be the  be the
                                                                                                            the      logical
                                                                                                                     logicallogical ttherapy
                                                                                                                                       therapy            (anecdotally
                                                                                                                                                           (anecdotallyitit itappears
                                                                                                                                           herapy (anecdotally                           appears
                                                                                                                                                                                      appears           complimentary)
                                                                                                                                                                                                             complimentary)
                                                                                                                                                                                                        complimentary)                         inin addition
                                                                                                                                                                                                                                                          in addition
                                                                                                                                                                                                                                                       addition
    choice toto
    choice       to advance
                      advance
                       advancecellular    cellular(and
                                        cellular         (and
                                                            (andthus,    thus,
                                                                     thus,      tissue)
                                                                                      tissue)
                                                                                 tissue)       repair.
                                                                                                     repair.
                                                                                               repair.                                tto     their
                                                                                                                                              theirregional
                                                                                                                                           o their       regional
                                                                                                                                                          regionaltargeted
                                                                                                                                                                         targeted
                                                                                                                                                                           targeted     deployments
                                                                                                                                                                                            deployments
                                                                                                                                                                                        deployments                 (intra-articular
                                                                                                                                                                                                                   (infra(intra-articular
                                                                                                                                                                                                                                -articular                in most
                                                                                                                                                                                                                                                         inmost      in most
          There isisisaaplethora
          There
          There                 plethoraof
                               plethora           ofofanecdotal
                                                           anecdotal
                                                        anecdotal              and
                                                                                andand  more
                                                                                         more more   recently,
                                                                                                             recently,
                                                                                                      recently,            evi-
                                                                                                                           evi- evi- ort
                                                                                                                                       orthopedic
                                                                                                                                       orthopedic              patients).
                                                                                                                                              hopedic patients). patients).Patients
                                                                                                                                                                                 Patients
                                                                                                                                                                                   Patients       signed
                                                                                                                                                                                                       signed
                                                                                                                                                                                                  signed        IRB-approved
                                                                                                                                                                                                                     IRB-approved
                                                                                                                                                                                                                IRB-approved                          informed
                                                                                                                                                                                                                                                     informed  informed
    dence-based information
    dence-based
    dence-baseduiforniation     information             tototo  suggest
                                                                    suggest
                                                                suggest            that
                                                                                   that thatMSCs   MSCs      may    may have
                                                                                                                         havehave consents
                                                                                                                                       consents emphasizing
                                                                                                                                       consents            emphasizing
                                                                                                                                                            emphasizingthe         the
                                                                                                                                                                                     theinvestigational
                                                                                                                                                                                          investigational
                                                                                                                                                                                             investigational              nature
                                                                                                                                                                                                                          naturenature      of their
                                                                                                                                                                                                                                            of      their
                                                                                                                                                                                                                                                     of their    SVFSVF
    significant beneficial
    significant
    significant           beneficialuse
                         beneficial             usefor
                                              use     forfora alarge  large
                                                                  large       variety
                                                                                   variety
                                                                               variety        of of inflammatory,
                                                                                                          inflammatory, deployments
                                                                                                   inflammatory,                       deployments an
                                                                                                                                       deployments                  and
                                                                                                                                                                     and    underwent
                                                                                                                                                                              underwent
                                                                                                                                                                        d underwent               anan
                                                                                                                                                                                                  an     additional
                                                                                                                                                                                                             additional
                                                                                                                                                                                                         additional             brief
                                                                                                                                                                                                                                brief     brief
                                                                                                                                                                                                                                              history
                                                                                                                                                                                                                                              history    history    and and
                                                                                                                                                                                                                                                                    and
    autoimmune, and
    autoimmune,
    autoimmune,               andanddegenerative
                                          degenerative
                                        degenerative                 conditions.5-11
                                                                          conditions.
                                                                      conditions.            5-11 A
                                                                                             5-11         large num-
                                                                                                          large
                                                                                                     Alarge             num- physical
                                                                                                                        num-           physical exams
                                                                                                                                       physical            exams
                                                                                                                                                           examsprior   prior
                                                                                                                                                                         priortotototheir
                                                                                                                                                                                      their
                                                                                                                                                                                         their   procedures.
                                                                                                                                                                                                      procedures.
                                                                                                                                                                                                 procedures.
    ber
    ber of
    ber     of treatments
           of    treatmentshave
                treatments                havebeen
                                       have           been
                                                   been      successfully
                                                                   successfully
                                                              successfully                 conducted
                                                                                                conducted
                                                                                           conducted                on on
                                                                                                                    on     ani-
                                                                                                                           ani- ani-           Patients were
                                                                                                                                               Patients
                                                                                                                                              Patients          were
                                                                                                                                                                  werefollowed
                                                                                                                                                                          followed
                                                                                                                                                                            followedfor    forforadverse
                                                                                                                                                                                                    adverse
                                                                                                                                                                                                       adverse       events
                                                                                                                                                                                                                        events
                                                                                                                                                                                                                    events             related
                                                                                                                                                                                                                                            related
                                                                                                                                                                                                                                       related           toto li~o-
                                                                                                                                                                                                                                                                 lipo-
                                                                                                                                                                                                                                                                  to lipo-
    mals
    mals
    mals as   as accepted
              as    acceptedpractices
                    accepted             practicesofofveterinary
                                       practices                      veterinary
                                                                   veterinary             medicine.12
                                                                                                medicine.
                                                                                           medicine.            12
                                                                                                                 1z Much
                                                                                                                      Much            harvesting and
                                                                                                                                      harvesting
                                                                                                                                      harvesting               and
                                                                                                                                                                 andSVF   SVFdeployment.
                                                                                                                                                                                   deployment.
                                                                                                                                                                                 deployment.                Short-term
                                                                                                                                                                                                                Short-term
                                                                                                                                                                                                            Short-term                  andand
                                                                                                                                                                                                                                        and        long-term
                                                                                                                                                                                                                                                   long-term long-term
    work
    work
    work with   withthese
               with         thesecells
                           these          cellshas
                                         cells        hasbeen
                                                     has          beendone
                                                                been           done
                                                                             done        in
                                                                                          ininthethethe laboratory,
                                                                                                              laboratory, complications
                                                                                                            laboratory,               complications were
                                                                                                                                      complications                   were
                                                                                                                                                                       werefollowed
                                                                                                                                                                                followed
                                                                                                                                                                                  followedasasaswell       well
                                                                                                                                                                                                            wellas  asasmild, mild,moderate,
                                                                                                                                                                                                                          mild,               moderate,
                                                                                                                                                                                                                                           moderate,                   or or
                                                                                                                                                                                                                                                                       or
    whereas
    whereas
    whereas fewer    fewer
                      fewerevidence-based
                                    evidence-based
                                  evidence          -based studies    studies
                                                                         studies        have
                                                                                       havehave    been
                                                                                                  been   been   aimed
                                                                                                                aimed aimed    at
                                                                                                                               at at serious
                                                                                                                                      serious adverse
                                                                                                                                      serious               adverseevents.
                                                                                                                                                           adverse             events.An
                                                                                                                                                                             events.             Anonline  onlineHealth
                                                                                                                                                                                                          online            Health
                                                                                                                                                                                                                           Health             Insurance
                                                                                                                                                                                                                                                      Insurance
                                                                                                                                                                                                                                                   Insurance
   ttherapeutic
    therapeutic
      herapeutic          outcomes.
                             outcomes.Two
                          outcomes.               TwoTwo     recent
                                                            recentrecent     reviews
                                                                                   reviews
                                                                             reviews            byby
                                                                                               by       Nguyen
                                                                                                        NguyenNguyen       and
                                                                                                                           andand Portability
                                                                                                                                      Portability and
                                                                                                                                      Portability                 andAccountability
                                                                                                                                                                and        Accountability
                                                                                                                                                                        Accountability                 Act
                                                                                                                                                                                                        ActAct  of
                                                                                                                                                                                                                 of of1996 1996
                                                                                                                                                                                                                        1996          (or(or(or
                                                                                                                                                                                                                                              HIPAA)— HIPAA)—
                                                                                                                                                                                                                                                    HIl'AA~
    Guo
    Guo
    G   uo etet
             et al
                 alaldiscuss
                       discussthe
                       discuss          thecurrent
                                      the        current
                                               current         concepts
                                                                    concepts
                                                                concepts             and
                                                                                     andand  evidence
                                                                                                   evidence
                                                                                             evidence              of
                                                                                                                   of SVF of SVF compliant
                                                                                                                                      compliant database
                                                                                                                                      compliant                databasewas
                                                                                                                                                              database        waswasused
                                                                                                                                                                                      usedused    toto
                                                                                                                                                                                                 to    track
                                                                                                                                                                                                           track
                                                                                                                                                                                                       track      patients
                                                                                                                                                                                                                        patients
                                                                                                                                                                                                                  patients              for safety
                                                                                                                                                                                                                                        for    for
                                                                                                                                                                                                                                                safety     safety datadata
                                                                                                                                                                                                                                                                  data
    efficacy inin
  efficacy                theliterature,
                     in the
                         the     literature."'"
                                  literature."'"     13,1a More
                                                              More More    recently,
                                                                                  recently,
                                                                            recently,          Michalek,Michalek,
                                                                                                Michalek,               from
                                                                                                                        fr omfromas   as well well as   as
                                                                                                                                                        as outcome
                                                                                                                                                             outcome
                                                                                                                                                              outcomedata.    data.
                                                                                                                                                                               data.ul  InInmost
                                                                                                                                                                                             mostmost    cases,
                                                                                                                                                                                                            cases,
                                                                                                                                                                                                         cases,       patients
                                                                                                                                                                                                                          patients
                                                                                                                                                                                                                      patients              reported
                                                                                                                                                                                                                                           reportedreported         anyany
                                                                                                                                                                                                                                                                   any
  tthe
     he Czech
   the     Czech
           CzechRepublic,Republic,reported
                        Republic,               reported
                                             reported            excellent
                                                                      excellent
                                                                 excellent             safety
                                                                                           safety
                                                                                       safety        data
                                                                                                    data   data andand
                                                                                                                and      veryvery aadverse
                                                                                                                         very         adverse
                                                                                                                                           dverse outcomesoutcomes
                                                                                                                                                           outcomesdirectly   directly
                                                                                                                                                                                directly      tototo  the
                                                                                                                                                                                                     the the database
                                                                                                                                                                                                                 database
                                                                                                                                                                                                              database                to mitigate
                                                                                                                                                                                                                                     to     to
                                                                                                                                                                                                                                            mitigatemitigate        the
                                                                                                                                                                                                                                                                    the the
favorable
   favorable outcomes
   favorable             outcomes
                          outcomesusing         using
                                                   usingintra-articular
                                                                  intra-articular
                                                                nitra-articular                  SVF
                                                                                                SVF       SVF  on 1128
                                                                                                               on      on
                                                                                                                        11281128 H    Hawthorne
                                                                                                                                      Hawthorne
                                                                                                                                             awthorne effect      effect(ie,
                                                                                                                                                                effect     (ie,
                                                                                                                                                                             (ie,observer
                                                                                                                                                                                  observer
                                                                                                                                                                                    observereffect)     effect)
                                                                                                                                                                                                     effect)       as
                                                                                                                                                                                                                   as asthey
                                                                                                                                                                                                                        they  they     were
                                                                                                                                                                                                                                       were were     notnot
                                                                                                                                                                                                                                                    not       under
                                                                                                                                                                                                                                                              under  under
  patients evaluated
  patients
  patients           evaluatedfor
                   evaluated            for
                                          forarthritic
                                                   arthritic
                                               arthritic          conditions.15
                                                                        conditions.
                                                                  conditions.             15
                                                                                          ~s                                          direct observation
                                                                                                                                      direct
                                                                                                                                      direct          observationthat
                                                                                                                                                     observation             that
                                                                                                                                                                                that might
                                                                                                                                                                                         might
                                                                                                                                                                                     might          have
                                                                                                                                                                                                    have have  swayed
                                                                                                                                                                                                                    swayed
                                                                                                                                                                                                               swayed             their
                                                                                                                                                                                                                                    theirtheir  responses.
                                                                                                                                                                                                                                                         responses.
                                                                                                                                                                                                                                                 responses.
         One
         One
         O  ne of of the
                       the
                        thecommon
                                commoncriticisms
                              conunon               criticismsto
                                                  criticisms             to toinvestigating
                                                                               investigating
                                                                                  investigating              or or
                                                                                                             or   treating
                                                                                                                        treating Severe
                                                                                                                  treating            Severe adverse
                                                                                                                                      Severe            adverse
                                                                                                                                                         adverseevents  events
                                                                                                                                                                          eventswere were
                                                                                                                                                                                       weretototobe    bebereported
                                                                                                                                                                                                             reported
                                                                                                                                                                                                                reported          toto thethe
                                                                                                                                                                                                                                          to the    IRB.
                                                                                                                                                                                                                                                   IRB.     IRB.  The
                                                                                                                                                                                                                                                                  TheThe
  patients with
  patients
  patients          withSVF
                   with       SVFis
                            SVF        isisthe
                                           thetheconcern
                                                   concern
                                                      concern         forfor
                                                                      for     potential
                                                                                   potential
                                                                             potential           risks.
                                                                                                risks.  risks. Although
                                                                                                              AlthoughAlthough study  study was
                                                                                                                                      study          wasconducted
                                                                                                                                                    was        conductedthrough
                                                                                                                                                              conducted          through
                                                                                                                                                                                    through        thethe
                                                                                                                                                                                                   the     offices
                                                                                                                                                                                                               offices
                                                                                                                                                                                                           offices        of
                                                                                                                                                                                                                          of of   California
                                                                                                                                                                                                                                         California
                                                                                                                                                                                                                                  California                   Stem
                                                                                                                                                                                                                                                               Stem    Stem
 several safety
 several
 several         safety
                 safety studies
                             studies
                              studies appear appear
                                              appearinin     inthethe       literature,
                                                                    theliterature,10,11,15-20   lo,ii,is-zo
                                                                           literature,10,11,15-20                   we
                                                                                                                    we feltfelt
                                                                                                                                      Cell Treatment
                                                                                                                                      Cell       TreatmentCenter
                                                                                                                                                 Treatment             Center
                                                                                                                                                                          Center    and
                                                                                                                                                                                    and and  several
                                                                                                                                                                                                   several
                                                                                                                                                                                             several          other
                                                                                                                                                                                                              other other locations
                                                                                                                                                                                                                         locations   locations       (research
                                                                                                                                                                                                                                                   (research  (research
  compelled to
  compelled
 compelled              to
                         toevaluate
                              evaluateaalarger
                             evaluate              larger
                                                     larger      number
                                                                      number
                                                                 number             of patients
                                                                                    of   patients
                                                                                         of patients        andand
                                                                                                           and       follow
                                                                                                                    follow   follow affiliates
                                                                                                                                      affiliates of
                                                                                                                                      affiliates           of
                                                                                                                                                            of the
                                                                                                                                                                the
                                                                                                                                                                 theCellCellSurgical
                                                                                                                                                                       Cell      SurgicalNetwork;
                                                                                                                                                                                Surgical             Network;
                                                                                                                                                                                                 Network;             Table
                                                                                                                                                                                                                      TableTable        2) 2)
                                                                                                                                                                                                                                       2)    thatthat
                                                                                                                                                                                                                                             that        partici-
                                                                                                                                                                                                                                                         partici-partici-
 ttheir
  their     safety
             safetyas
     heir safety         asaswellwellas
                               well      asasclinical
                                                 clinicalresponses.
                                               clinical            responses.
                                                                responses.              We
                                                                                        We We   chose
                                                                                               chosechose     to to
                                                                                                              to    look
                                                                                                                    look look atat at pated
                                                                                                                                      pated in
                                                                                                                                      pated        ininour ourstudy.
                                                                                                                                                          our      study.All
                                                                                                                                                                 study.      All
                                                                                                                                                                               Allaffiliate
                                                                                                                                                                                   affiliate
                                                                                                                                                                                      affiliate      research
                                                                                                                                                                                                         research
                                                                                                                                                                                                    research           sites
                                                                                                                                                                                                                      sites   sites  were
                                                                                                                                                                                                                                     were   were   trained
                                                                                                                                                                                                                                                  trained  trained   by by
                                                                                                                                                                                                                                                                     by
ssafety
 safety
      afety as as
               as our ourprimary
                     our      primaryobjective
                            primary               objective
                                              objective            with
                                                                   with with   clinical
                                                                                     clinical
                                                                               clinical        outcomes
                                                                                                      outcomes
                                                                                               outcomes                being
                                                                                                                       being being tthe
                                                                                                                                      the
                                                                                                                                       he authors
                                                                                                                                                authors
                                                                                                                                                authors and         andused
                                                                                                                                                                  and        used
                                                                                                                                                                           used     the
                                                                                                                                                                                     thethe same same
                                                                                                                                                                                              same        devices,
                                                                                                                                                                                                               devices,
                                                                                                                                                                                                            devices,           techniques,
                                                                                                                                                                                                                                        techniques,
                                                                                                                                                                                                                                 tecluiiques,                     and
                                                                                                                                                                                                                                                                   and and
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 107 of
                                      132

   Berman
   Berman and
   Bermanand
           andLander
              Lander
                Lander                                                                                                                                                                                    3


   Table II .. List
   Table       List of Current IRB
                       Current
                    of Current  IRBNumbers.
                                IRB Numbers.
                                    Numbers.                                                            negative pressure
                                                                                                        negative      pressure syringe
                                                                                                                                    syringe tecluiique
                                                                                                                                                technique with   with aa TP  TP101        syringe and
                                                                                                                                                                                  101 syringe           and
                                                                                                       aa 3-mm
                                                                                                            3-nun cannula.
                                                                                                                      catuiula.      Approximately 50
                                                                                                                                     Approximately             50 cc cc ofof thethe lipo-aspirate
                                                                                                                                                                                       lipo-aspirate
   Trial name
         name
   Trial name                                                                   Approval no
                                                                                Approval no
                                                                                Approval no
                                                                                                      ssolution
                                                                                                          olution was was obtained
                                                                                                                              obtained and   and condensed
                                                                                                                                                      condensed by       by centrifugation
                                                                                                                                                                               centrifugation               at
                                                                                                                                                                                                            at
   SVF Combined
            CombinedWith
           Combined          With        Vaccinia inin
                              WithVaccinia
                                        Vaccinia            Patients
                                                        inPatients
                                                            Patients           ICSS-2016-001
                                                                               ICSS-2016-001
                                                                               ICSS-2016-001           2800 rpm
                                                                                                      2800       rpm for for 3 minutes
                                                                                                                                   minutes in   in the
                                                                                                                                                     the Time
                                                                                                                                                            Time Machine®
                                                                                                                                                                      MachineOO centrifuge.centrifuge.
      W
      With     Advanced Solid
          ith Advanced
              Advanced            Solid Tumors
                                  Solid      Tumors
                                             Tumors                                                    12.5
                                                                                                        1 2.5 Wunsch
                                                                                                                  Wunsch units   units of  of T-MAX®
                                                                                                                                                  T-MAXI Good         Good Manufacturing
                                                                                                                                                                                   Manufacturing
   Cells
   Cells on      Ice (C01)
             on Ice
                 Ice   (COI)        Program: The
                         (C01)Program:
                                    Program:         The
                                                      TheUse Use
                                                             Use ofofof        ICSS-2016-002
                                                                               ICSS-20
                                                                               ICSS-20 I 6-002        Practices(GMP)
                                                                                                      Practices         (GMP) grade grade collagenase
                                                                                                                                              collagenase (private (private label  label namename for    for
       Frozen/Thawed
      Frozen/Thawed
       Frozen/Thawed and/or       and/or       Expanded Cells
                                  and/or Expanded
                                              Expanded          Cells    via
                                                                 Cells via
                                                                         via
                                                                                                       Liberase by
                                                                                                      Liberase         by Roche,
                                                                                                                            Roche, Indiana)
                                                                                                                                        Indiana) inin 25     25 cc
                                                                                                                                                                 cc of of normal
                                                                                                                                                                            nornial saline saline was  was
      Cell    Banking
      Cell Banking
             Banking
                                                                                                      added toto 25
                                                                                                      added           25 cccc ofof condensed
                                                                                                                                    condensed fat      fat and
                                                                                                                                                            and incubated
                                                                                                                                                                  incubated atat 38°C    38°C inin the   the
   Lumbar
   Lumbar       Puncture
                Puncturefor
   Lumbar Puncture                for     Deploymentof of
                                   forDeployment
                                         Deployment            of SVF
                                                              SVF  SVF         ICSS-2016-003
                                                                               ICSS-2016-003
      IInformed
        nformed Consent
      Informed         Consent
                       Consent
                                                                                                      Time Machined
                                                                                                      Time       Machine® incubatorincubator for   for 3030 minutes
                                                                                                                                                              minutes toto digestdigest the  the colla-
                                                                                                                                                                                                    colla-
   General
   General       Patient      Consent
                 PatientConsent
   General Patient            Consent          Form
                                               Form
                                            Form          Including
                                                          Including
                                                     Including                 ICSS-2016-004
                                                                               ICSS-20  16-004
                                                                               ICSS-2016-004
                                                                                                      gen
                                                                                                      gen matrixmatrix to  to procure
                                                                                                                                 procure the  the SVF SVF in   in closed
                                                                                                                                                                     closed Time  Time MachineMachine
      Spanish
      Spanish      Version
      Spanish VersionVersion                                                                          Syringes(TP-102
                                                                                                      Syringes          (TP-102 syringe
                                                                                                                                      syringe Uy     by MediKhan)
                                                                                                                                                          MediKhan) inin the         the operating
                                                                                                                                                                                             operating
   Patient
   Patient     Consent
               Consent
   Patient Consent          forfor
                                forIVIVIVMannitol
                                            Mannitol
                                            Mannitol                            ICSS-2016-005
                                                                               ICSS-2016-005
                                                                                ICSS-2016-005         room.
                                                                                                      r oom. The  The product
                                                                                                                          product was  was washed
                                                                                                                                               washed with   with D5LRDSLR sequentially
                                                                                                                                                                                  sequentially           (3(3
   Consent
   Consent
   Consent for   for
                 forLow Low       Intensity Shock
                         LowIntensity
                                 Intensity       ShockWave
                                                 Shock       Wave              ICSS-2016-006
                                                                               ICSS-2016-006
                                                                                ICSS-2016-006         times)
                                                                                                      times) and   and then
                                                                                                                          then thethe SVF concentrate
                                                                                                                                                concentrate         was
                                                                                                                                                                    was isolated.
                                                                                                                                                                            isolated.        SVF was   was
      Treatment
      Treatmentof
      Treatment          ofthe
                         of  thePenis
                            the      Penis
                                    Penis                                        (Conditional)
                                                                                  (Conditional)
                                                                                  (Conditional)       fifiltered
                                                                                                          ltered through
                                                                                                                    tluough a Food    Food and  and Drug DrugAdministration
                                                                                                                                                                  Administration             (FDA)—
                                                                                                                                                                                              (FDA)—
   Ophthalmology
   OphthalmologyConsent
   Ophthalmology              Consent Form
                              Consent          Form
                                               Form                            ICSS-2016-007
                                                                               ICSS-2016-007
                                                                                ICSS-2016-007         approved 100-µm
                                                                                                      approved           100-am nylon
                                                                                                                         100-um        nylon filterfilter (BD(BD FalconFalcon cell    cell strainer;
                                                                                                                                                                                               strainer;
   Repeated
   Repeated
   Repeated InformedInformed
                     InformedConsent Consent
                                      Consent    FormForm
                                                      Form                     ICSS-2016-008
                                                                               ICSS-2016-008
                                                                                ICSS-2016-008         Becton Dickinson,
                                                                                                      Becton            Dickinson,           Franklin Lakes,
                                                                                                                                             Frai~lclin         Lakes,          New
                                                                                                                                                                                 New Jersey).   Jersey).
   Deployment
   Deployment
   Deployment of         ofSVF
                        of   SVFfor
                            SVF      for
                                     forBacksBacl<s
                                            Backs                              ICSS-2016-009
                                                                               IICSS-20
                                                                                 CSS-2016-009
                                                                                          I 6-009     Photomicrographyusing
                                                                                                      Photomicrography                     usingthethe Invitrogen
                                                                                                                                                              Invitrogen            by
                                                                                                                                                                                    by Countess
                                                                                                                                                                                             Countess
   Deployment
  Deployment
   Deployment of             SVFfor
                         ofSVF
                             SVF     for     COPD
                                       forCOPD
                                             COPD                              ICSS-2016-010
                                                                               ICSS-2016-010
                                                                                ICSS-2016-010       ((Invitrogen,
                                                                                                         Invitrogeu,              ThermoFisher
                                                                                                                                  TheimoFisher                   Scientific,
                                                                                                                                                                 Scientific,                Waltham,
                                                                                                                                                                                            Waltham,
   Deployment
  Deployment
   Deployment of         of  SVFfor
                         ofSVF
                            SVF      for
                                      forHipsHips
                                             Hips                              ICSS-2016-01
                                                                               ICSS-2016-011
                                                                                ICSS-2016-011         Massachusetts)
                                                                                                      Massachusetts)              was used
                                                                                                                                 was    used toto document
                                                                                                                                                       document lack    lack of aggregation,
                                                                                                                                                                                       aggregation,
   Deployment
  Deployment
   Deployment of             SVF for
                         of SVF
                             SVF     for     Neurologic
                                       forNeurologic
                                             Neurologic                        ICSS-2016-012
                                                                               ICSS-2016-012
                                                                                ICSS-2016-012         allow
                                                                                                      allow for  for aa basic      cell count,
                                                                                                                          basic cell     count, and  and measure
                                                                                                                                                             measure cell  cell viability
                                                                                                                                                                                   viability        using
                                                                                                                                                                                                    using
      Conditions
      Conditions
      Conditions
                                                                                                      0.4% trypan
                                                                                                     0.4%        hypau blue.blue. Cell
                                                                                                                                     Cell viability,
                                                                                                                                            viability,       measured
                                                                                                                                                             measured by      by thethe Countess,
                                                                                                                                                                                            Countess,
  Deployment
  Deployment
   Deployment of         ofSVF
                        of   SVFfor
                            SVF      for     Shoulders
                                      forShoulders
                                            Shoulders                          ICSS-2016-013
                                                                               ICSS-2016-013
                                                                               ICSS-2016-013
                                                                                                      demonstrated that
                                                                                                      demonstrated           that our
                                                                                                                                    our fifinal
                                                                                                                                            nal SVF productproduct reliably
                                                                                                                                                                         reliably rangedranged from  from
  Deployment
  Deployment
   Deployment of         of SVF
                         of  SVFfor
                             SVF     for     Urologic
                                       forUrologic          Conditions
                                             UrologicConditions
                                                            Conditions         ICSS-2016-014
                                                                               ICSS-2016-014
                                                                               ICSS-2016-014
                                                                                                      65% toto 95%.
                                                                                                     65%             95%. SVF was      was thenthen deployed
                                                                                                                                                         deployed in     in various
                                                                                                                                                                              various different
                                                                                                                                                                                              different
  Clinical     Intervention
  Clinical Intervention
               InterventionStudy:      Study: Deployment
                                       Study:     Deployment
                                                  Deployment         of of
                                                                        of     ICSS-2016-015
                                                                               ICSS-2016-015
     Stromal
     Stromal        Vascular Fraction
                   Vascular
     Stromal Vascular               Fraction
                                    Fraction    ininin  Autoimmune
                                                         Autoimmune
                                                     Autoimmune
                                                                                                      ways
                                                                                                      ways depending
                                                                                                                 depending on       on the
                                                                                                                                        the condition
                                                                                                                                                condition under  under consideration
                                                                                                                                                                             consideration              for
                                                                                                                                                                                                        for
     Conditions
     Conditions
      Conditions                                                                                     ttreatment.                 deployments in
                                                                                                         reatment. SVF deployments                     in most
                                                                                                                                                           most patients
                                                                                                                                                                    patients were  were IV,  IV, intra-
                                                                                                                                                                                                    intra-
  IIntraventricular
    ntraventricular
  Intraventricular            Deployment ofof
                             Deployment
                            Deployment               of
                                                     SVF  SVF
                                                         SVF     Using
                                                                 Using
                                                             Using             ICSS-2016-016
                                                                               ICSS-2016-016
                                                                               ICSS-2016-016          articular,
                                                                                                      articular,       and/or into
                                                                                                                       and/or      into soft
                                                                                                                                          soft tissue
                                                                                                                                                  tissue in  in some
                                                                                                                                                                  some orthopedic
                                                                                                                                                                             orthopedic           cases.
                                                                                                                                                                                                   cases.
     Ommaya
     Ommaya Reservoir Reservoir
                      Reservoir                                                                      Other       routes for
                                                                                                      Other routes         for non
                                                                                                                                 non-orthopedic
                                                                                                                                      -orthopedic         cases
                                                                                                                                                          cases were         intra-thecal, infra-
                                                                                                                                                                   were intra-thecal,               intra-
  Secondary
  Secondary
  Secondary EvaluationEvaluation
                      Evaluationfor      for   Adverse Events
                                          forAdverse
                                               Adverse        Events
                                                             Events            ICSS-2016-017
                                                                               ICSS-2016-017
                                                                               ICSS-2016-017          peritoneal,
                                                                                                      peritoneal,        and nebulized.
                                                                                                                         and    nebulized.
     Related
     Related
      Related to        the Deployment
                  totothe
                        the   Deployment ofof
                              Deployment              ofSVFSVF
                                                          SVF                                                To provide
                                                                                                             To                 enhanced cell
                                                                                                                  provide enhanced              cell characterization,
                                                                                                                                                         characterization,             25
                                                                                                                                                                                       25 different
                                                                                                                                                                                              different
  Deployment
  Deployment
  Deployment of         of   SVF for
                         ofSVF
                            SVF       for Cardiac
                                     for     Cardiac Conditions
                                                           Conditions          ICSS-2016-019
                                                                               ICSS-2016-019
                                                                                ICSS-2016-019        patient       samples were
                                                                                                      patient samples             were sent
                                                                                                                                          sent forfor flflow
                                                                                                                                                           ow cytometry
                                                                                                                                                                cytometry to        to a reference
                                                                                                                                                                                            reference
                                                                                 ((Conditional)
                                                                                   Conditional)
                                                                                  (Conditional)      llaboratory
                                                                                                        aboratory atat University
                                                                                                                            University of     of California,
                                                                                                                                                   California, San    San Diego,
                                                                                                                                                                             Diego, USA.
  Deployment of SVF
  Deployment of
             of SVF for
                SVF for  Knees
                     for Knees
                         Knees                                                 ICSS-2016-020
                                                                               ICSS-2016-020
                                                                                ICSS-2016-020
                                                                                 ((Conditional)
                                                                                   Conditional)
                                                                                  (Conditional)
  Deployment
  Deployment of SVF
  Deployment of SVF for
                     for Ophthalmology
                     for Ophthalmology                                         ICSS-2016-021
                                                                               ICSS-2016-02
                                                                               ICSS-2016-02 II        Questionnaires
                                                                                                      Questionnaires
                                                                                                      Questionnaires
                                                                                 ((Conditional)
                                                                                   Conditional)
                                                                                  (Conditional)
                                                                                                     To evahiate
                                                                                                     To     evaluate subjective
                                                                                                                        subjective outcomes,
                                                                                                                                      outcomes, we utilized
                                                                                                                                                      utilized standard
                                                                                                                                                                standard ques-ques-
  Note.
  Note.  COPD==chronic
   Note. COPD     chronic   obstructive pulmonary
                   chronic obstructive
                            obstructive     pulmonary disease;
                                            pulmonary    disease; IRB
                                                        disease;   IRB =institutional
                                                                   IRB =
                                                                       = Institutional
                                                                          Institutional              tionnaires and
                                                                                                     tiorulaires      and scores
                                                                                                                          scores toto follow
                                                                                                                                       follow up
                                                                                                                                               up with
                                                                                                                                                  with our
                                                                                                                                                         our patients.
                                                                                                                                                              patients.     Details
                                                                                                                                                                            Details
  rreview
  review  board; SVF
    eview board;
          board; SVF == stromal     vascular fraction.
                        stromal vascular       fraction.                                             about
                                                                                                     a bout which      questionnaires were
                                                                                                                 which questiomiaires     were used
                                                                                                                                               used can
                                                                                                                                                     can be  found in
                                                                                                                                                          Ue found      in Table
                                                                                                                                                                           Table 3. 3.

  IIRB-approved  protocols toto isolate
    RB-approved protocols        isolate and
                                         and deploy
                                             deploy SVF and
                                                        and fol-
                                                            fol-                                     Database
                                                                                                     Database
                                                                                                     Database
   low outcomes.
  low  outcomes.
                                                                                                      All
                                                                                                      All patients    were treated
                                                                                                           patients were       treated inin clinics
                                                                                                                                            clinics and
                                                                                                                                                      and by   doctors of
                                                                                                                                                           by doctors    of the
                                                                                                                                                                            the Cell
                                                                                                                                                                                  Cell
                                                                                                      Surgical Network
                                                                                                      Surgical     Network using  using approved
                                                                                                                                           approved deployment
                                                                                                                                                         deployment protocols.
                                                                                                                                                                         protocols.
  SVF
  SVFDeployment
      Deployment
      Deployment
                                                                                                     Data were
                                                                                                     Data     were collected
                                                                                                                     collected      via e-mail
                                                                                                                                   via    e-mail andand telephone
                                                                                                                                                         telephone     and
                                                                                                                                                                       and entered
                                                                                                                                                                             entered
   Patients underwent
   Patients     underwent instillation
                                 instillation of of local
                                                     local anesthetic
                                                              anesthetic       consisting
                                                                               consisting            iinto
                                                                                                       nto aa customized
                                                                                                               customized TrackVia
                                                                                                                               TrackVia(Denver,
                                                                                                                                             (Denver, Colorado)
                                                                                                                                                        Colorado) database.
                                                                                                                                                                      database. All All
   of lidocaine
   of   lidocaine     0.5%
                      0.5% with  with epinephrine
                                        epineplu~ine      1:400
                                                           1:400000 000 and and sodium
                                                                                   sodium            rresponses
                                                                                                       esponses werewere voluntary
                                                                                                                            voluntary and  and patients
                                                                                                                                                  patients did
                                                                                                                                                            did not
                                                                                                                                                                not receive
                                                                                                                                                                     receive com-
                                                                                                                                                                                com-
   bicarbonate
   Uicarbonate         8.4%. Using
                       8.4%.        Using aa sub-dermal
                                                   sub-deilual      non-tumescent
                                                                       non -tumescent                pensation
                                                                                                      pensation to to participate.
                                                                                                                       participate.
   method,
   method, small small regions
                          regions of  of torso
                                         torso skin     (approximately 20
                                                 skin (approximately              20 cm2cm2) )
  were
   were blocked        (usually abdominal
            blocked (usually          aUdominal or   or posterior
                                                         posterior       fl anks). 2r
                                                                         flanks).2'
                                                                         flanks)     21 The
                                                                                         The
                                                                                                     Statistics
                                                                                                     Statistics
                                                                                                     Statistics
   patients then
   patients     then received        sterile prep
                      received sterile        prep and
                                                     and drape.
                                                            drape. TheThe CSN CSN Time Time
   Machine®
   MachineOO system  system(USA    (USA trade
                                            trade name
                                                     name for  for thethe MediKhan
                                                                              MediKhan                 Data were
                                                                                                       Data       were analyzed
                                                                                                                          analyzed with
                                                                                                                                      with IBM SPSSSPSS statistics
                                                                                                                                                           statistics   (Version 23;
                                                                                                                                                                        (Version      23;
   Lipokit system;
  Lipokit      system; MediKhan,
                            MediKhan, Los    Los Angeles,
                                                    Angeles, Califoi7iia;
                                                                  California; 510    510 K   K       IIBM
                                                                                                        BMInc,    Inc, Armonk,
                                                                                                                        Ai7uonlc, NewNew York).
                                                                                                                                           York). We Weperformed
                                                                                                                                                           performed descriptive
                                                                                                                                                                          descriptive
  approved
  a pproved for   for fat
                       fat grafting)
                              grafting)    was
                                            was used
                                                   used to to harvest,
                                                               harvest, centrifuge,
                                                                              centrifuge,            sstatistics
                                                                                                        tatistics      and analyzed
                                                                                                                       and   analyzed thethe data
                                                                                                                                             data with    Students ttt test,
                                                                                                                                                   with Student's         test, paired
                                                                                                                                                                                 paired
  iincubate,
    ncubate, and  and isolate
                        isolate the the product.     Within 22 minutes
                                        product. Within             minutes of    of local
                                                                                       local            ample tt tests,
                                                                                                      ssample         tests, and
                                                                                                                               and one-way
                                                                                                                                   one-way analysis
                                                                                                                                              analysis of variance        (ANOVA).
                                                                                                                                                              variance (ANOVA).
  anesthetic
  a nesthetic       injection, aa mini
                   injection,            mini liposuction
                                                 liposuction        was
                                                                     was performed
                                                                              performed                Data are
                                                                                                     Data         are presented
                                                                                                                       presented    as means
                                                                                                                                    as  means f± standard        errors of
                                                                                                                                                   standard errors       of the
                                                                                                                                                                            the mean
                                                                                                                                                                                   mean
  through
  t hrough aa numbernumber 11      11 blade
                                        blade puncture
                                                  puncture wound wound using   using the  the       ((SEMs).
                                                                                                        BEMs). P      P values
                                                                                                                      P           were assumed
                                                                                                                         values were     assumed significant,
                                                                                                                                                    significant, when when aa < .05.
                                                                                                                                                                                  .05.
                            Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 108 of
                                                                  132




Table 2. Listofof
      2.List
Table 2.          Cell
              ofCell   Surgical
                  CellSurgical   NetworkTreating
                       Surgical Network
                                Network  Treating Physicians
                                         TreatingPhysicians  Who Contributed
                                                             Who
                                                  Physicians Who Contributed Data.
                                                                             Data.
Stem cell
Stem cell treaunent
          treatment center                                                                                                          Physicians

Arizona Stem Cell Treatment
        Stem Cell Treatment Center                Robert
                                                  Robett Dryden,
                                                         Dryden, MD
Atlanta Stem Cell
Atlanu Stem  Cell Treatment
                  Treatment Center
                            Center                Edmond Griffin, MD
                                                  Edmond Griffin,                 Ashley Cur[is,
                                                                                         Curtis, MD
Bienville Stem
          Stem Cell
               Cell Treatment
                    Treatment Center
                              Center              Bob Terrell,
                                                      Terrell, MD                 Daniel Wittersheim,
                                                                                  Daniel Wittersheim,     Jeff Noblin,
                                                                                                               Noblin, MD       John Drake,
                                                                                                                                John Drake, MD       Yekaterina
                                                                                    MD                                                               Karpitskaya,
                                                                                                                                                     Karpisskaya, MD
California Stem
           Stem Cell
                Cell Treatment
                     Treatment Center
                               Center             Elliot
                                                  Elliot Lander, MD
                                                                 MD               Mark
                                                                                  Mark Berman,
                                                                                       Berman, MD         Jackie See, MD
                                                                                                                 See, MD        David Milstein, MD   John Feller, MD      Jonathon Braslow,
                                                                                                                                                                                   Braslow,
                                                                                                                                                                          MD
California Stem
California S[em
           SternCell Treatment
                      TreatmentCenter
                 CellTreaunent  Centercons.
                               Center  cont
                                      coot        Stuart
                                                  Stuarc May,
                                                         May, MD                  Christopher
                                                                                  Christopher Duma,
                                                                                              Duma,       Roland Reinhardt,
                                                                                                                 Reinhardt,     Thomas Grogan, MD    Walter
                                                                                                                                                     Walter O'Brien,
                                                                                                                                                            O'Brien, MD
                                                                                                                                                                     MD
                                                                                    MD                     MD
                                                                                                            MD
Cell Surgical  Network of
      Surgical Network     of Florida
                              Florida             David
                                                  David Heekin, MD                Lewis J.
                                                                                        J. Obi,
                                                                                           Obi, MD        Orlando Florete,
                                                                                                                  Florete, MD
Chicago Stem
Chicago    Stem Cell
                 CellTreatment
                       Treatment Center
                                    Center        Daniel Ritacca,
                                                         Ritacca, MD              Jay Joshi,
                                                                                      Joshi, MD
                                                                                             MD           Kathleen Morno, MD
                                                                                                          Kathleen Morno, MD Howard
                                                                                                                              HowardFreedberg,
                                                                                                                                     Freedberg, MD
Cleveland
Cleveland Scem
            Stem Cell
                   Cell Treatment
                         Treatment Center         Mark
                                                  Mark A.
                                                       A. Foglietti, DO
                                                                     DO
Colorado Stem
Colorado          Cell Treatment
            Scem Cell   Treatment Center          Greta
                                                  Greta McLaren,
                                                        McLaren, MD               Ken Oleszek, MD
                                                                                      Oleszek, MD         Renald  Bernard,MD
                                                                                                          Renald Bernard,  MD Michael Otte, MD
                                                                                                                              Michael Otte, MD
Columbus ScemStem Cell
                    Cell Treatment
                         Treatment Center
                                      Center      David Garcia, DO
                                                                DO
Singapore   Stem Cell
Singapore Scem     Cell Team                      Z Teo,
                                                  Z   Teo, MD
Europe Stem
          Stem Cell
                Cell Treaunenc
                      Treatment Center
                                   Center Team    Josie Muscat, MD
                                                  fosie            MD             Jaroslav Michalek, MD
                                                                                  Jaroslav Michalek, MD
Indiana   StemCell
Indiana Stem    CellTreatment
                      Treatment Center
                                   Center         Robert
                                                   RobertJackson,
                                                            Jackson, MD           Chris Lowery,
                                                                                        Lowery, MD
Innovations Stem
              Stem Cell
                     Cell Treatment
                           Treatment Center       Bill
                                                   Bill Johnson, MDMD
Irvine Stem   Cell Treacmens
        Stem Cell   Treatment Center              Thomas Gionis, MD
Kansas   Regenerative Medical
Kansas Regenerative      Medical Center
                                   Center         Andrew
                                                  Andrew Pope,
                                                             Pope, MD             Frank C. Lyons,
                                                                                  Frank C. Lyons,MD
                                                                                                  MD Steven
                                                                                                      StevenPelpquin,
                                                                                                             Pelpquin, MD
Las Vegas
Las  VegasScem
             StemCell
                    CellTreatment
                         Treatment Center
                                      Center      Julio Garcia,
                                                          Garcia, MD
Little
Little Rock
       Rock Stem     Cell Treatment
             Stem Cell    Treatment Center
                                       Center     Richard    D'Anna, MD
                                                   Richard D'Anna,                James Rudder,
                                                                                  fames Rudder, MD
                                                                                                MD        Ken Martin,
                                                                                                              Martin, MD
            Stem Cell
Longevity Stem     CellTreatment
                         Treatment Center
                                     Center       Gurney
                                                   Gurney F. F. Pearsall Jr, MD
                                                                Pearsall Jr, MD
Manhattan    StemCell
Manhattan Stem      Cell Treatment
                          Treatment Center
                                       Center     Basil Pakeman, MD  MD
Miami Stem
        Stem Cell
               Cell Treatment
                    Treatment Center
                                 Center           Nia Smyrniocis,
                                                         Smyrniotis, MD
Michigan Stem
Michigan   StemCell
                 Cell Treatment
                       Treatment Center
                                    Center        Charles Mok,
                                                             Mok, MD              Andrew
                                                                                  Andrew Georgeson,
                                                                                         Georgeson,
                                                                                    MD
Midwest Stem Cell
Midwes[ Stem Cell Treatment
                  Treatment Center                Gregory Chernoff,
                                                          Chernoff, MD            Kevin Macadaeg, MD
                                                                                        Macadaeg, MD
Mississippi Stem
Mississippi  StemCell
                  CellTreatment
                       Treatment Center
                                 Center           Hazem
                                                  Hazem Barmada, MD
                                                                 MD
Morrow
Morrow Stem
       Stem Cell Treaunenc
                 Treatment Center                 David Morrow, MD
                                                  David Morrow,
New
New Jersey Stem Cell
    Jersey Scem  Cell Treavnent
                      Treatment Center
                                Center            Erica
                                                  Erica Song, MD
                                                              MD
Newport
NewportBeach  Stem Cell
        Beach Stem Cell Trea[ment
                        Treatment Cen[er
                                  Center          Michael Elam, MD
                                                                MD                Julian Whitaker, MD
                                                                                  Julian Whiuker,
New
New York
    York Stem
         Stem Cell Treatment Center               Adam Schaffner, MD              Jeffrey D. Gross,
                                                                                  Jeffrey D. Gross,MD
                                                                                                    MD Kamau
                                                                                                        Kamau Kokayi,
                                                                                                              Kokayi, MD
New York
New YorkStem
         Stem Cell
              Cell Treatment
                   TreatmentCenter
                             Centerat
                                   atManhattan
                                      Manhattan   David Borenstein, MD
New Zealand
New Zealand Stem
            Stem Cell
                 Cell Treatment
                      Treatment Center
                                Center Team       Peter
                                                  Peer Chapman-Smith,
                                                        Chapman-Smith, MD

                                                                                                                                                                                              (continued)
                                                                                                                                                                                              (continued)
                           Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 109 of
                                                                 132




Table 2. (continued)

Stem cell treatment center                                                                                                          Physicians

North Carolina Stem Cell Treatment Center                 Payton Fennell, DO         Krishna Bhat, MD     James Stevens, MD
Northern California Regenerative Cell Treatment Center William Chen, MD
Northern California Stem Cell Treatment Center            Andrew Solkovitz, MD       Bob Ghelfi, MD       Leonard Soloniuk,     Tony Chang, MD          William Heyerman,
                                                                                                            MD                                           MD
OC Wellness Rejuvenation and Stem Cell Center             Michael Grossman, MD
Orange County Regenerative Medicine                       Michael Arata, MD
Palm Beach Stem Cell Treatment Center                     Daniela Dadurian, MD
Park Avenue Stem Cell Treatment Center                    Joel Singer, MD
Pennsylvania Stem Cell Treatment Center                   Thomas Young, MD
Phoenix Stem Cell Treatment Center                        Steven Gitt, MD                                                                                                   Steven Gitt, MD
Regenerative Medicine Specialists                         Joseph Cabaret, MD
San Diego Stem Cell Treatment Center                      Barzan Mohedin, MD         Craig Salt, MD       Jim Amsberry, MD      Marty Bastuba, MD       Pete Hanson, MD     Robert Scott, MD    Scott Hacker, MD
San Diego Stem Cell Treatment Center                      Tal David, MD
San Francisco Stem Cell Treatment Center                  Ahvie Herskowitz, MD
Scottsdale Stem Cell Treatment Center                     Marin Borsand, MD
Seattle Stem Cell Treatment Center                        Don Worsham, MD
Silicon Valley
Table    2.    Stem Cell Treatment Center
              (continued)
         2.(continued)                                    Yung Chen, MD
South Africa Stem Cell Treatment Center                   Barlodien Kotze, MD        Tommie Van Wyk,
                                                                                       MD
Stem cell
Stem                 center
           treatment center
      cell ueacmenc                                                                                                                Physicians
South Florida Stem Cell Treatment Center                  Michael Sinclair, MD
Stem Cell
North
North      Center
      Carolina
      Carolina    of Georgia
                Stem
                Scem  Cell Treatment   Center
                           Treatment Cencer               Alexander
                                                          Payton
                                                          Payton  Fennell, DO MD
                                                                      Kessler,
                                                                  Fennell, DO        Jamie Walraven,
                                                                                     Krishna       MDMD James
                                                                                             Bhat, MD                 MD
                                                                                                              Stevens,MD
                                                                                                        JamesScevens,
Stem CellCalifornia
Northern   Center of Regenerative
          California Texas
                     Regenerative  Cell            Center William
                                         TreatmentCenter
                                    CellTreaunent                  Chen,
                                                          James Davis,
                                                                   Chen,MDMD
Tennessee
Norchern
Northern    Stem Cell
         California
          California   Treatment
                     Stem
                     S[em  Cell Treatment
                           Cell Treatment  Center
                                  Center Center           Lawrence
                                                          Andrew
                                                          Andrew     Schrader,
                                                                   Solkovicz,
                                                                   Solkovi¢,   MD
                                                                              MD
                                                                              MD     Bob Ghelfi,
                                                                                     Bob         MD
                                                                                         Ghelfi, MD               Soloniuk,
                                                                                                          Leonard Soloniuk,
                                                                                                          Leonard               Tony        MD
                                                                                                                                Tony Chang, MD          William Heyerman,
                                                                                                                                                                Heyerman,
The Center for Regenerative Cell Medicine                 Todd Malan, MD                                    MD                                            MD
OC
OC Wellness
   Wellness
Vancouver    Rejuvenation
             Rejuvenation
          Stem  Cell TreatmentStem
                          and Stem
                          and       Cell
                                   Cell
                               Center    Center
                                         Center
                                       Team               Michael
                                                          Michael Grossman,
                                                          Martin Braun,     MD
                                                                        MD MD
                                                                  Grossman,
Orange
Orange   County
         County
Vero Beach    Stem Regenerative
                   Regenerative   Medicine
                      Cell Treatment  Center Team         Michael
                                                          Michael  Arata,
                                                                   Aran,
                                                           David Tran,   MDMD
                                                                           MD        John Sarbak, MD      Paul Hasten Jr, MD    Richard Steinfeld, MD   Joanne Wernicki, MD Leslie Huszar, MD   Michele Maholtz, MD
Palm   Beach  Stem
       BeachStem
Vero Beach
Palm                  Cell
               StemCell    Treatment  Center
                            TreatmentCenter
                      CellTreavnent   Center Team cont    Daniela
                                                          Daniela  Dadurian,
                                                           David Griffin,     MD
                                                                          MD MD
                                                                   Dadurian,
Park
Park  Avenue
      Avenue
Visalia  Stem Stem
               Cell   Cell  Treatment
                       CellTreatment
                StemTreatment    CenterCenter
                                       Center             Joel Singer,
                                                           Talaksoon    MD
                                                               Singer,Khademi,
                                                                       MD       DO
Vitality StemStem
Pennsylvania
Pennsylvania    Cell        Treatment
                       CellTreatment
                StemTreatment
                      Cell             Center
                                      Center
                                  Center of Palm Desert   Thomas    Young,
                                                                   Young,
                                                           Mark Foster,   MDMD
                                                                            MD
Phoenix
Phoenix   StemStem
          S[em
Waxahatchie      Cell  Treatment
                  CellTreatment    Center
                                  Center
                       Cell Treatment   Center            Steven
                                                          Steven  Gitt,
                                                           Marc Roux,    MD
                                                                   Gitt, MD                                                                                                 Steven Gitt,
                                                                                                                                                                            Steven        MD
                                                                                                                                                                                    Gitt, MD
                Medicine Specialists
Regenerative Medicine      Specialise                     Joseph            MD
                                                                   Cabaret, MD
                                                          JosephCabaret,
SanDiego
San          StemCell
     DiegoScem                       Center
                         Treatment Center
                    CellTreatment                         Barzan             MD
                                                                   Mohedin, MD
                                                           Barzan Mohedin,                       MD
                                                                                           Salt, MD
                                                                                     Craig Salt,          Jim           MD
                                                                                                              Amsberry, MD
                                                                                                          Jim Amsberry,         Marty Bastuba, MD
                                                                                                                                      Bascuba, MD       Pete         MD
                                                                                                                                                        Pete Hanson, MD     Robert Scott, MD    Scott Hacker, MD
SanDiego
San          StemCell
     DiegoStem                       Center
                         Treatment Center
                    CellTrea[ment                                     MD
                                                          Tal David, MD
SanFrancisco
San  Francisco5[em      CellTreavnent
                  StemCell              Center
                              Treatment Center             Ahvie Herskowitz, MD
                                                          Ahvie
                    CellTreatment
             StemCell
ScottsdaleScem
Scottsdale                           Center
                         Treatment Center                 Marin Borsand, MD MD
SeattleStem
Seattle         CellTrea[ment
         StemCell                Center
                      Treatment Center                          Wortham, MD
                                                          Don Worsham,
         ValleyStem
Silicon Valley
Silicon                CellTreavnent
                 StemCell               Center
                             Treatment Center                    Chen, MD
                                                          Yung Chen,
South   Africa Stem
South Africa                           Center
                            Treatment Center
                       CellTreatment
               Stem Cell                                   Barlodien  Kotze, MD
                                                           Barlodien Ko¢e,           Tommie Van Wyk,
                                                                                            Van Wyk,
                                                                                       MD
South Florida
South          StemCell
       Florida Stem                  Center
                          Treatment Center
                     CellTreatment                        Michael Sinclair, MD
                                                                  Sinclair, MD
                   of Georgia
           Center of
      Cell Center
Stem Cell
Stem                                                      Alexander Kessler, MD      Jamie           MD
                                                                                           Wa!raven, MD
                                                                                     JamieWalraven,
      Cell Center
Stem Cell
Stem               of Texas
           Center of  Texaz                               James Davis,
                                                          James         MD
                                                                 Davis, MD
TennesseeStem
Tennessee    StemCell             Center
                        Treatment Center
                   CellTreatment                          Lawrence Schrader, MDMD
The Center
The          for Regenerative
    Center for                 Cell Medicine
                 Regenerative Gell                              Malan, MD
                                                          Todd Malan,
Vancouver   Stem Cell
Vancouver Stem          Treatment Center Team
                  Cell Treatment          Team            Martin Braun, MD
Vero Beach    StemCell
      Beach Stem         Treatment Center Team
                   CellTreaunent                          David Tran, MD
                                                          David Tran,                John         MD
                                                                                          Sarbak, MD
                                                                                     John Sarbak,         Paul Hatten fJr,
                                                                                                          Paul Hatten      MD
                                                                                                                        r, MD   Richard            MD
                                                                                                                                Richard Steinfeld, MD   Joanne Wernicki, MD
                                                                                                                                                        JoanneWernicki,      Leslie Huszar,
                                                                                                                                                                         MD Leslie  Husur, MD   Michele Mahola,  MD
                                                                                                                                                                                                        Maholtz, MD
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 110 of
                                      132

 66                                                                                                                               The American
                                                                                                                                  TheAmerican
                                                                                                                                  The  AmericanJournal oof
                                                                                                                                                  Journal
                                                                                                                                               Journal   f Cosmetic Surgery Surgery
                                                                                                                                                            of Cosmetic
                                                                                                                                                           Cosmetic Surgery


 Table  3.Questionnaires
       3.
 Table 3   Questionnaires
          Questionnaires   Used for
                          Used
                          Used   for Various
                                 for  Various Treated
                                     Various  Treated Conditions.
                                              Treated Conditions.

 Condition
 Condition                                                                                   Questionnaire
                                                                                             Questionnaire used
                                                                                                           used

 Knee
 Knee                   VAS
                        VAS           Knee Injury
                                      Knee  Injury and
                                                   and Osteoarthritis
                                                         Osteoarthritis                       WOMAC
                                                                                              WOMAC                                Knee NAS
                                                                                                                                   Knee      (TrackVia
                                                                                                                                         NAS(TrackVia                  The
                                                                                                                                                                       The AQoL-4D
                                                                                                                                                                             AQoL-4D
                                       Outcome     Score (KOOS)—Physical
                                       Outcome Score      (KOOS)—Physical                                                           Version)
                                                                                                                                    Version)                            Instrument
                                                                                                                                                                        Instrument
                                       Function Short
                                       Function          Form (KOOS-PS)
                                                  Short Form    (KOOS-PS)
 Hips
 Hips                  VAS
                       VAS            Hip Injury
                                      Hip Injury and
                                                   and Osteoarthritis
                                                       Osteoarthritis Outcome
                                                                         Outcome                                                   Hip NAS
                                                                                                                                   Hip NAS(TrackVia
                                                                                                                                             (TrackVia                 The
                                                                                                                                                                       The AQoL-4D
                                                                                                                                                                             AQoL-4D
                                       Score
                                       Score (HOOS)—Physical
                                                (HOOS)—Physical Function
                                                                      Function                                                      Version)
                                                                                                                                    Version)                            Instrument
                                                                                                                                                                        Instrument
                                       Short    Form (HOGS-PS)
                                       Short Form    (HOOS-PS)
Shoulders
Shoulders              VAS
                       VAS            DASH
                                      DASH                                                                                 Shoulder
                                                                                                                           Shoulder NAS NAS(TrackVia
                                                                                                                                                (TrackVia              The
                                                                                                                                                                       The AQoL-4D
                                                                                                                                                                             AQoL-4D
                                                                                                                              Version)
                                                                                                                              Version)                                  Instrument
                                                                                                                                                                        Instrument
Ankle
Ankle                  VAS
                       VAS            Foot and
                                      Foot and Ankle
                                                Ankle outcomes
                                                      outcomes                                                            Joint
                                                                                                                          Joint NAS NAS(TrackVia
                                                                                                                                          (TrackVia                    The
                                                                                                                                                                       The AQoL-4D
                                                                                                                                                                             AQoL-4D
                                       Questionnaire
                                       Questionnaire                                                                          Version)
                                                                                                                              Version)                                  Instrument
                                                                                                                                                                        Instrument
Elbow
Elbow
Elbow  VAS DASH
      VAS
       VAS   DASH
             DASH                                                                                                         Joint NAS
                                                                                                                          Joint     NAS(TrackVia
                                                                                                                                         (TrackVia                     The
                                                                                                                                                                       The AQoL-4D
                                                                                                                                                                             AQoL-4D
                                                                                                                              Version)
                                                                                                                              Version)                                  Instrument
                                                                                                                                                                        Instrument
Bacl<
Back                   VAS
                       VAS           Oswestry Questionnaire
                                     Oswestry Questionnaire                                                                Back -Neck NAS
                                                                                                                          Back-Neck         NAS                        The
                                                                                                                                                                       The AQoL-4D
                                                                                                                                                                             AQoL-4D
                                                                                                                            ((TrackVia
                                                                                                                               Tracl<Via Version)
                                                                                                                                            Version)                    Instrument
                                                                                                                                                                        Instrument
Necic
Neck                   VAS
                       VAS           Neck Disability
                                     Neck Disability Index
                                                     Index                                                                Back-Neck
                                                                                                                           Bacic-Neck NAS   NAS                        The
                                                                                                                                                                       The AQoL-4D
                                                                                                                                                                             AQoL-4D
                                                                                                                            ((TrackVia
                                                                                                                               TrackVia Version)
                                                                                                                                            Version)                    Instrument
                                                                                                                                                                        Instrument
Cardiac
Cardiac                              Minnesota Living
                                     Minnesota    Living With Heart Failure
                                                         With Heart Failure                                               Cardiac      Follow-up
                                                                                                                          Cardiac Follow-up                            The
                                                                                                                                                                       The AQoL-4D
                                                                                                                                                                             AQoL-4D
                                      Questionnaire
                                      Questionnaire                                                                          (TrackVia
                                                                                                                              (TrackVia Version)
                                                                                                                                            Version)                    Instrument
                                                                                                                                                                        Instrument
Lung
Lung                                                                                                                      Pulmonary
                                                                                                                          Pulmonary                                    The
                                                                                                                                                                       The AQoL-4D
                                                                                                                                                                             AQoL-4D
                                                                                                                             Questionnaire
                                                                                                                              Questionnaire                             Instrument
                                                                                                                                                                        Instrument
                                                                                                                            ((TrackVia
                                                                                                                               TrackVia Version)
                                                                                                                                            Version)
Peyronie's
Peyronie's             IIEF
                       IIEF          EHGS
                                     EHGS                                                     PDQ
                                                                                              PDQ                         Peyronie's
                                                                                                                          Peyronie's       Disease
                                                                                                                                          Disease                     The
                                                                                                                                                                      The AQoL-4D
                                                                                                                                                                            AQoL-4D
                                                                                                                             Follow-up (TrackVia
                                                                                                                             Follow-up      (TrackVia                  Instrument
                                                                                                                                                                       Instrument
                                                                                                                             Version)
                                                                                                                             Version)
Erectile
Erectile               IIEF
                       IIEF          EHGS
                                     EHGS                                                                                 Erectile Dysfunction
                                                                                                                          Erectile     Dysfunction                    The
                                                                                                                                                                      The AQoL-4D
                                                                                                                                                                            AQoL-4D
  ddysfunction
    ysfunction                                                                                                               Follow-up (TraclNia
                                                                                                                             Follow-up      (TrackVia                  Instrument
                                                                                                                                                                       Instrument
                                                                                                                             Version)
                                                                                                                             Version)
I ncontinence
Incontinence  IIQ-7    UDI-6
                IIQ-7 UDI-6                                                                                               Incontinence
                                                                                                                          Incontinence        Follow-up
                                                                                                                                              Follow-up               The
                                                                                                                                                                      The AQoL-4D
                                                                                                                           ((TrackVia
                                                                                                                               Tracl<Via Version)
                                                                                                                                            Version)                   Instrument
                                                                                                                                                                       Instrument
IC
IC                     VAS
                       VAS              Symptom and
                                     IC Symptom      and Problem
                                                         Problem                              Pelvic Pain
                                                                                              Pelvic  Painand    Urgency/ IC
                                                                                                           andUrgency/          Follow-up (TrackVia
                                                                                                                          IC Follow-up        (TrackVia               The
                                                                                                                                                                      The AQoL-4D
                                                                                                                                                                            AQoL-4D
                                       Questionnaire
                                       Questionnaire                                            Frequency Patient
                                                                                                Frequency   Patient          Version)
                                                                                                                             Version)                                  Instrument
                                                                                                                                                                       Instrument
                                                                                                Symptom    Scale
                                                                                                Symptom Scale
Lichen
Lichen                 VAS
                       VAS                                                                                                                                            The
                                                                                                                                                                      The AQoL-4D
                                                                                                                                                                            AQoL-4D
  ssclerosis
    clerosis                                                                                                                                                           Instrument
                                                                                                                                                                       Instrument
Autoimmune  VAS
Autoimmune VAS                                                                                                                    Autoimmune Follow-up
                                                                                                                                  Autoimmune     Follow-up            The
                                                                                                                                                                      The AQoL-4D
                                                                                                                                                                            AQoL-4D
                                                                                                                                   ((TrackVia
                                                                                                                                     Tracl<Via Version)
                                                                                                                                               Version)                Instrument
                                                                                                                                                                       Instrument

Note. VAS
Note.
Note.  VAS
       VAS =VisualVisualAnalog
               == Visual  AnalogScale;
                          Analog        WOMAC
                                   Scale;
                                   Scale; WOMAC=Western
                                          WOMAC          Western Ontario
                                                     == Western     Ontario
                                                                    Ontario and  and McMaster    Universities
                                                                                     McMaster Universities             of Osteoarthritis;
                                                                                                                Index of
                                                                                                                Index     Osteoarthritis; NAS NAS==Numeric        Analog Scale
                                                                                                                                                        Numeric Analog       Scale Left/
                                                                                                                                                                                    Lefd
Right; AQoL-4D
Right;  AQoL-4D ==Assessment
                         Assessment of    Quality of
                                       of Quality     Life; DASH
                                                  of Life;  DASH==Disabilities
                                                                       Disabilities of     the Arm,
                                                                                       of the  Arm,Shoulder,      and Hand;
                                                                                                      Shoulder, and   Hand; IIEF
                                                                                                                               IIEF =The
                                                                                                                                      = The International
                                                                                                                                            International Index
                                                                                                                                                            Index of   Erectile Function
                                                                                                                                                                    of Erectile    Function
Questionnaire;
Questionnaire; EHGS   EHGS=Erectile     Hardness Grading
                            = Erectile Hardness    Grading Scale;
                                                                Scale;PDQ
                                                                       PDQ==Peyronie's
                                                                                   Peyronie'sDisease
                                                                                                DiseaseQuestionnaire;       IIQ-7=Incontinence
                                                                                                            Questionnaire;IIQ-7     = IncontinenceImpactImpactQuestionnaire;
                                                                                                                                                               Questionnaire; UDI-6UDI-6 =  =
                Distress Inventory
Urogenital Distress
Urogenital                           Short Form;
                          Inventory Short   Form; IC
                                                   IC =interstitial    cystitis.
                                                        = interstitial cystitis.



Results
Results                                                                                            Biosciences,
                                                                                                   Biosciences,          Franklin Lakes,
                                                                                                                         Franklin      Lakes, NewNew Jersey).
                                                                                                                                                         Jersey). All  All tested
                                                                                                                                                                            tested SVF
                                                                                                   samples
                                                                                                   s amples displayed
                                                                                                                 displayed both both hematopoietic
                                                                                                                                        hematopoietic        and mesenchymal
                                                                                                                                                             and   mesenchymal cell      cell
Conditions Examined
Conditions Examined                                                                                lineages. We
                                                                                                   lineages.      We characterized
                                                                                                                         characterized and   and enumerated
                                                                                                                                                  enumerated surface  surface markers
                                                                                                                                                                                  markers
A total
A   total of
          of 1698     procedures were
              1698 procedures                performed on
                                     were performed                total of
                                                           on a total    of 1524
                                                                              1524                 of freshly
                                                                                                  of     fr eshly isolated
                                                                                                                     isolated     ADSCs. As
                                                                                                                                  ADSCs.        As there
                                                                                                                                                     there isis no  no unique
                                                                                                                                                                         unique single
                                                                                                                                                                                     single
patients
patients and
           and some
                  some patients
                          patients had
                                     had multiple
                                            multiple procedures
                                                       procedures at    at differ-
                                                                           differ-
                                                                                                   marker
                                                                                                   marker for   for ADCSs,
                                                                                                                      ADCSs, aa combination
                                                                                                                                      combination        of markers
                                                                                                                                                         of   markers was  was used
                                                                                                                                                                                  used to   to
                                                                                                  iidentify
                                                                                                    dentify and  and separate       ADCSs from
                                                                                                                       separate ADCSs          from other
                                                                                                                                                       other cell
                                                                                                                                                                cell subsets
                                                                                                                                                                       subsets in in SVF.
                                                                                                                                                                                       SVF.
ent time
ent   time points
             points oror multiple
                           multiple deployment
                                      deployment sites sites atat 11 procedure,
                                                                     procedure,
                                                                                                   Although
                                                                                                   A  lthough ADSCs were        were detected
                                                                                                                                        detected toto beUe uniformly
                                                                                                                                                              unifonlily      expressing
                                                                                                                                                                              expressing
or both.
or  Uoth. We      investigated aa variety
           Weinvestigated            variety of of musculoskeletal
                                                    musculoskeletal        condi-
                                                                           condi-
                                                                                                 same        characteristic markers
                                                                                                 s ame characteristic                        (CD451'°`"CD34+
                                                                                                                                 markers (CD45~            CD34+ CD31- CD31- CD90+),
                                                                                                                                                                                 CD90+),
tions as
tions   as well
            well as as urogenital,
                        urogeuital,    autoimmune,
                                       autoimmune, neurological,
                                                          neurological,        car-
                                                                               car-
                                                                                                 ttheir     absolute numbers
                                                                                                    heir absolute         numbers varied
                                                                                                                                       varied substantially
                                                                                                                                                substantially        from one
                                                                                                                                                                     from    one patient
                                                                                                                                                                                    patient
dio-pulmonary,
dio-pulmonary,         and other
                       and  other conditions.
                                    conditions.
                                                                                                 ttoo another.
                                                                                                        another. The The other
                                                                                                                            other cell
                                                                                                                                    cell suUsets
                                                                                                                                          subsets inin SVF were   were characterized
                                                                                                                                                                          characterized
                                                                                                 as     follows: HSCs with
                                                                                                 as follows:                    with a phenotype
                                                                                                                                          phenotype CD45+ CD341°'     CD34~°`" CD14+
                                                                                                                                                                      CD341°'      CD14+
     Characterization
Cell Characterization
Cell                                                                                             CD31- CD206+,
                                                                                                 CD31-          CD206+, M1    MI
                                                                                                                               M1macrophages
                                                                                                                                     macrophages
                                                                                                                                      macrophages CD45+   CD45+ CD34-   CD34- CD14+CD14+
                                                                                                 CD206-
                                                                                                 CD206 as
                                                                                                 CD206-          as  well
                                                                                                                 as well
                                                                                                                     well as as pericytes
                                                                                                                             as pericytes     CD45- CD34-
                                                                                                                                 pericytes CD45-         CD34 CD31-
                                                                                                                                                         CD34-        CD3
                                                                                                                                                                      CD31-F CD146+,
                                                                                                                                                                                CD146+,
 Flow cytometry
 Flow  cytometry was  utilized to
                 was utilized   to examine  27 different
                                   examine 27             random
                                               different random                                  a nd CD3+
                                                                                                 and      CD3+ T-cells.
                                                                                                                    T-cells. As As expected,
                                                                                                                                     expected, no no 22 SVF
                                                                                                                                                         SVF samples
                                                                                                                                                                  samples werewere iden-
                                                                                                                                                                                      iden-
ssamples
  amples of SVF
            SVF using
                 using the
                        the FACSCalibur
                              FACSCaIiUur flflow  cytometer(BD
                                              ow cytometer   (BD                                 tical inin cell
                                                                                                 tical         cell composition.
                                                                                                                     composition.
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 111 of
                                      132

    Berman and
    Berman     Lander
           and Lander                                                                                                                                                                                7



    Table
    Table 4.
    Table4.  Documented and
          4.Documented
             Documented  and  Reported Post-procedural
                         and Reported
                              Reported  Post-procedural   Adverse Events
                                        Post -procedural Adverse
                                                         Adverse  Events  From All Cases.
                                                                          From All
                                                                   Events From All Cases.

                                                                              None
                                                                              None                   Mild
                                                                                                     Mild              Moderate
                                                                                                                       Moderate             Severe
                                                                                                                                            Severe               Missing
                                                                                                                                                                 Missing                  Total
                                                                                                                                                                                          Total

   Question
   Question                                                                                              n (valid
                                                                                                         n        %)
                                                                                                           (valid %)                                                     n  (% of
                                                                                                                                                                         n (%  of total)
                                                                                                                                                                                   total)

    Liposuction
    Liposuction  issues: Problem
                issues:  Problem with          prep?
                                      surgical prep?
                                 with surgical                             1575 (93.9)
                                                                           1575  (93.9)             79 (4.7)
                                                                                                    79  (4.7)           21 (1.3)
                                                                                                                        21   (1.3)           2 (0.1)
                                                                                                                                                (0.1)           21 (1.2)
                                                                                                                                                                21    (1.2)          1698 (100.0)
                                                                                                                                                                                     1698  (100.0)
   Pain from
   Pain       local anesthesia?
        from local   anesthesia?                                           131 I (78.1)
                                                                           1311   (78.1)           314 (18.7)
                                                                                                   314  (18.7)          48 (2.9)
                                                                                                                        48   (2.9)           5 (0.3)
                                                                                                                                                (0.3)           20 (1.2)
                                                                                                                                                                20    (1.2)
   Pain  from liposuction
   Pain from              procedure?
              liposuction procedure?                                         834 (49.7)
                                                                            834   (49.7)           599 (35.7)
                                                                                                   599  (35.7)         211      3.2)
                                                                                                                       21 I (I(13.2)        24 (1.4)
                                                                                                                                            24  (1.4)           20       .2)
                                                                                                                                                                20 (I(1.2)
   Pain atat liposuction
   Pain                    site after
              liposuction site           week?
                                after II week?                               975 (59.2)
                                                                            975   (59.2)           526 (32.0)
                                                                                                   526  (32.0)         135 (8.2)
                                                                                                                       135   (8.2)          10 (0.6)
                                                                                                                                            10  (0.6)           52 (3.1)
                                                                                                                                                               52    (3.1)
   I nfection at
   Infection      liposuction
              at liposuction  site?
                              site?                                        1657 (99.5)
                                                                           1657   (99.5)             8 (0.5)
                                                                                                        (0.5)                                                   33 (1.9)
                                                                                                                                                                     (1.9)
       unusual/allergic
   Any unusual/allergic  reaction to
                        reaction     procedure?
                                  to procedure?                            1029 (98.8)
                                                                           1029   (98.8)            13 (1.2)
                                                                                                        (1.2)                                                 656 (38.6)
                                                                                                                                                              656    (38.6)
   Pain atat deployment
   Pain        deployment site?site?                                       1 168 (70.1)
                                                                           1 168
                                                                           1168   (70.1)           384 (23.0)
                                                                                                   384  (23.0)           80 (4.8)
                                                                                                                         80 (4.8)           33 (2.0)
                                                                                                                                            33 (2.0)            33
                                                                                                                                                                33 1.9)1.9)
            after II week
   Pain after
   Pain              week at                site?
                                 deployment site?
                            at deployment                                  1347 (82.3)
                                                                           1347   (82.3)           218 (13.3)
                                                                                                   218  (13.3)           59 (3.6)
                                                                                                                         59  (3.6)          12 (0.8)
                                                                                                                                                (0.8)           32 (1.9)
                                                                                                                                                               32    (1.9)
   I nfection at
   Infection         deployment site?
                 at deployment       site?                                 1650 (99.7)
                                                                           1650   (99.7)             5 (0.3)
                                                                                                        (0.3)                                                  43 (2.5)
                                                                                                                                                                     (2.5)
   Bleeding atat deployment
   Bleeding          deployment site?site?                                 1552 (93.
                                                                           1552   (93.1)I)         107 (6.4)
                                                                                                   107  (6.4)             7 (0.4)
                                                                                                                            (0.4)             1I (0. I)
                                                                                                                                                 (0.1)                   .8)
                                                                                                                                                               331I (I(1.8)
   Hematoma?
   Hematoma?                                                               1657 (99.8)
                                                                           1657   (99.8)
                                                                                  (99,8)             2 (0.2)
                                                                                                        (0.2)                                                   37 (2.2)
                                                                                                                                                               37   (2.2)
   Infection           fever?
                 with fever?
   I nfection with                                                         1651 (99.8)
                                                                           1651   (99.8)             4 (0.2)
                                                                                                        (0.2)                                                  43 (2.5)
                                                                                                                                                               43   (2.5)




   Table
   Table 5.
   Table5.  Long -Term Follow-Up
         5.Long-Term
            Long-Term   Follow-Up   Questionnaire,
                        Follow -Up Questionnaire,
                                    Questionnaire, With
                                                   With
                                                   WithDescriptive
                                                        Descriptive Statistic  for
                                                                     Statistic for
                                                        Descriptive Statistic        Follow -Up Time
                                                                                for Follow-Up
                                                                                    Follow-Up   Time and  Answers to
                                                                                                      and Answers
                                                                                                Time and  Answers    Questions.
                                                                                                                  to Questions.

                                                                                    Mean t SEM
                                                                                    Mean ± SEM                         Median
                                                                                                                       Median                        Minimum
                                                                                                                                                     Minimum                            Maximum
                                                                                                                                                                                        Maximum

                                                                                    22. 13 t± 0.44
                                                                                    22.13     0.44                       19.5
                                                                                                                         19.5                             12.0
                                                                                                                                                          12.0                             64.0
                                                                                                                                                                                           64.0

                                                                                             No
                                                                                             No                          Yes
                                                                                                                         Yes                          Missing
                                                                                                                                                      Missing                             Total
                                                                                                                                                                                          Total

   Follow-up time (months)
   Follow-up time  (months)                                                                         n (valid
                                                                                                      (valid %)
                                                                                                             %)                                                      n  (% of
                                                                                                                                                                     n (%  of total)
                                                                                                                                                                               total)

   Did you
   Did         experience any
         you experience           adverse events
                            any adverse     events                                   515 (98.1)
                                                                                     515  (98.1)                       10 (1.9)
                                                                                                                       10(1.9)                            I (0.
                                                                                                                                                          1     1)
                                                                                                                                                             (0.1)                   526 (100.0)
                                                                                                                                                                                     526 (100.0)
      hat you
    tthat  you believe    are related
                 believe are  related to           cell
                                            stem cell
                                         to stem
      herapies?
    ttherapies?
   After your
   After        SVF procedure,
           your SVF  procedure, have          been
                                          you been
                                   have you                                          499 (98.0)
                                                                                     499 (98.0)                       10
                                                                                                                      10  (2.0)'a
                                                                                                                      10 (2.0)
                                                                                                                         (2.0)a                        17 (3.2)
                                                                                                                                                       17  (3.2)
    ddiagnosed    with aa tumor
       iagnosed with                 cancer?
                           tumor or cancer?

   Note. SVF
   Note.    SVF== stromal      vascular fraction.
                    stromal vascular     fraction.
              of 10
       total of
 ' 'AAtotal       10self-reported
                     self-reported and          more reported
                                      and II more     reported via   telephone interview
                                                                via telephone                   total of I I II cancer
                                                                                         for aa total
                                                                               interview for                            patients.
                                                                                                                 cancer patients.


   No  Major
   No Major  Adverse
       MajorAdverse
              Adverse  Events Were
                       Events      Seen Associated
                              Were Seen Associated
                                        Associated                                                       Also    this was
                                                                                                         Also this      was mostly
                                                                                                                              mostly related
                                                                                                                                         related to to pain
                                                                                                                                                         pain during
                                                                                                                                                                 during the   the liposuction
                                                                                                                                                                                      liposuction
   With IV
   With
   With     Deployment
         IVDeployment                                                                                    procedure. Only
                                                                                                         procedure.        Only 11 problem
                                                                                                                                       problem with   with the the surgical
                                                                                                                                                                     surgical           prep
                                                                                                                                                                                         prep was   was
                                                                                                        rreported.      Patients reported
                                                                                                          eported. Patients        reported 88 mild mild infections
                                                                                                                                                            infections         atat the
                                                                                                                                                                                    the liposuc-
                                                                                                                                                                                            liposuc-
   Most      (97%) of
    Most (97%)         of the
                            the deployment
                                  deployment protocols protocols usedused included
                                                                             included IV     N           tion site
                                                                                                        tion    site and
                                                                                                                       and 55 mild
                                                                                                                                 mild infections
                                                                                                                                         infections       at
                                                                                                                                                          at the
                                                                                                                                                              the deployment
                                                                                                                                                                     deployment site;          site; 11
    deployment
    deployment as     as part
                          part of the the treatment
                                             treatment andand 1477
                                                                1477 IV IV SVF deploy-
                                                                                    deploy-             severe,
                                                                                                        severe, 7 moderate,
                                                                                                                       moderate, and and 107
                                                                                                                                           107 mild      bleedings, and
                                                                                                                                                  mild bleedings,         and 4    4 mild
                                                                                                                                                                                       mild bloodblood
   ments
    ments were were performed.
                       perfoi -~ned. Some  Some IV    N SVF infusions
                                                                  infusions      were
                                                                                 were pri- pri-          clots (superficial
                                                                                                        clots    (superficial heiiiatomas)
                                                                                                                                   hematomas) atat the     the deployment
                                                                                                                                                                 deployment site         site werewere
   mary
    mary modalities
              modalities       of SVF delivery
                               of              delivery and and some
                                                                   some IV  IV infusions
                                                                                 iufitsions            rreported.
                                                                                                          eported. No severesevere infections,
                                                                                                                                      infections, allergic
                                                                                                                                                      allergic reactions,
                                                                                                                                                                   reactions, pulmonary
                                                                                                                                                                                      pulmonary
  were
   were supplementary
             supplementary             toto the
                                             the primary
                                                    primary deployment
                                                                deployment         such as
                                                                                   such       as       eemboli,
                                                                                                           mboli, or or deep
                                                                                                                         deep vein     thromboses were
                                                                                                                                vein thromboses          were reported.
                                                                                                                                                                  reported.
   iintra-articular
     nha-articular       oror inri•a-thecal.
                               intra-thecal. The     The fifinal   double fifiltering
                                                             nal double         ltering of    of             IIn addition, in
                                                                                                               n addition,    in an
                                                                                                                                  an effort
                                                                                                                                      effort to to confii7n
                                                                                                                                                   confirm the  the sterility
                                                                                                                                                                     sterility        of the
                                                                                                                                                                                           the SVF
  SVF down  down toto 100 100 µm um was   was designed
                                                 designed to  to prevent
                                                                  prevent riskrisk of of any
                                                                                           airy        product,
                                                                                                        product, 25    25 consecutive
                                                                                                                            consecutive        SVF samples
                                                                                                                                                        samples from  from 25      25 different
                                                                                                                                                                                          different
  eembolic       events.
      mbolic events.                                                                                   patients
                                                                                                        patients werewere sent
                                                                                                                             sent toto LabCorp,
                                                                                                                                        LabCorp, Burlington,
                                                                                                                                                        Burlington,        North
                                                                                                                                                                            North Carolina,
                                                                                                                                                                                         Carolina,
                                                                                                       for culhire
                                                                                                      for      culture testing
                                                                                                                         testing toto evaluate
                                                                                                                                       evaluate for  for any
                                                                                                                                                          any possible
                                                                                                                                                                 possible contaminant.
                                                                                                                                                                                  contaminant.
   No Major
   No Major  Adverse
      MajorAdverse
              Adverse Events
                         Events
                      Events   Were  Seen
                               Were Seen   in the
                                     Seen in
                                           in  the
                                              the                                                      There were
                                                                                                       There        were no no organisms
                                                                                                                                organisms seen    seen oror cultured
                                                                                                                                                               cultured inin any     any of    of the
                                                                                                                                                                                                    the
                                                                                                      sspecimens.
                                                                                                          pecimens.
   Immediate  Context
    mmediate Context
  IImmediate   Context Related
                           Related
                       Related  to SVF
                                to SVF  Therapy
                                     to Therapy
                                        SVF Therapy
  The data
  The   data inin Table
                  Table 44 are
                             are descriptive
                                 descriptive and  and shown
                                                        shown as     as number
                                                                         number of     of             No MajorAdverse
                                                                                                      No Major
                                                                                                         Major    Adverse
                                                                                                                 Adverse Events
                                                                                                                            Events
                                                                                                                         Events Were Seen
                                                                                                                                     Seenin
                                                                                                                                Were Seen    aa Follow-
                                                                                                                                          inin  aFollow -
                                                                                                                                                  Follow-
  procedures,
  procedures,      validation of
                  validation     of response,
                                     response, and  and total
                                                           total numbers
                                                                     numUers and   and
                                                                                                      Up Questionnaire
                                                                                                         Questionnaire
                                                                                                      Up Questionnaire
  percentages.
  percentages.     Table 44 shows
                   Table      shows answers
                                       answers toto questions
                                                       questions for    for all
                                                                             all pro-
                                                                                  pro-
  cedures. Although
  cedures.    Although 77 out out of
                                  of 12
                                      12 questions
                                           questions had  had patients
                                                                 patients report-
                                                                              repoi~t-                 The data
                                                                                                       The        from our
                                                                                                             data from   our long-term
                                                                                                                              long-term  follow-up of
                                                                                                                                         follow-up      of aa total
                                                                                                                                                              total ofof 526
                                                                                                                                                                         526
  ing aasevere
  ing     severe reaction      (the worst
                   reaction (tlie    worst category),
                                               category),       this was
                                                                this   was aa veryvery                rresponses
                                                                                                        esponses toto our
                                                                                                                      our questionnaires
                                                                                                                          questiomiaires   were received
                                                                                                                                           were   received andand areare pre-
                                                                                                                                                                         pre-
       rate and
  low rate   and only
                  only accounted
                         accounted forfor 0.1
                                            0.1%
                                               %toto 2.0%
                                                      2.0% of   of all
                                                                     all responses.
                                                                          responses.                  sented
                                                                                                      sented inin Table   5. The
                                                                                                                   Table 5.  The mean
                                                                                                                                    mean ±
                                                                                                                                         ~ SEM
                                                                                                                                            SEMfollow-up
                                                                                                                                                   follow-up time  time was
                                                                                                                                                                         was
 Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 112 of
                                       132

   88                                                                                                                                                                  The
                                                                                                                                                                       The American Journal
                                                                                                                                                                       The American
                                                                                                                                                                           American Journal of
                                                                                                                                                                                    Journal    Cosmetic
                                                                                                                                                                                            of Cosmetic Surgery
                                                                                                                                                                                               Cosmetic Surgery
                                                                                                                                                                                                        Surgery


   Table
   Table 6. Patient Self-Reported
         6. Patient Self -Reported Adverse
                                   Adverse Events.
                                           Events.                                                                             (baseline
                                                                                                                               (baseline vs
                                                                                                                              (Vaseline          vs66 months,
                                                                                                                                                vs       months,33.89
                                                                                                                                                        months,          33.89~
                                                                                                                                                                       33.89      ±±2.54
                                                                                                                                                                                       2.54vs
                                                                                                                                                                                     2.54      vsvs21.72
                                                                                                                                                                                                     21.72f±±2.04;
                                                                                                                                                                                                    21.72              2.04;Figure
                                                                                                                                                                                                                     2.04;         Figure
                                                                                                                                                                                                                                 Figure
                                                                                                                               3B), t(60)
                                                                                                                              3B),     t(60) =       4.91;P
                                                                                                                                                 = 4.91;
                                                                                                                                                     4.91;     P < .001;
                                                                                                                                                                      .001; and  andlower
                                                                                                                                                                                 and     lowerAQoL
                                                                                                                                                                                       lower         AQoL(baseline
                                                                                                                                                                                                   AQoL             (baselinevs
                                                                                                                                                                                                                 (baseline           vsvs6 6
   Treated
   Treated condition
           condition                                                  Patient reports
                                                                      Patient reports
                                                                                                                               months,
                                                                                                                               months,
                                                                                                                               months, 5.33    5.33f±±0.46
                                                                                                                                              5.33        0.46vs
                                                                                                                                                         0.46      vs3.98
                                                                                                                                                                  vs    3.98f++0.48;
                                                                                                                                                                       3.98         0.48;Figure
                                                                                                                                                                                   0.48;       Figure3C),
                                                                                                                                                                                             Figure        3C),t(56)
                                                                                                                                                                                                         3C),          t(56)=
                                                                                                                                                                                                                     t(56)      ==3.54;
                                                                                                                                                                                                                                      3.54;
                                                                                                                                                                                                                                   3.54;
   Knee
   Knee                                        SVF
                                               SVFtherapy
                                                        therapy takes
                                                                    takestoo       much energy
                                                                             too much      energy                             PP = .001,.001, 66 months
                                                                                                                                       .001,          months
                                                                                                                                                       months after   afterthe
                                                                                                                                                                     after    thetheprocedure.
                                                                                                                                                                                         procedure.
                                                                                                                                                                                      procedure.          IiiIn In thethe
                                                                                                                                                                                                                  the       group
                                                                                                                                                                                                                            group group of of
                                                                                                                                                                                                                                        of
   Knee
   Knee                                        Indirect related
                                               Indirect     related negative
                                                                        negative experience
                                                                                      experience                               patients
                                                                                                                               patients with
                                                                                                                               parients        withshoulder
                                                                                                                                             with      shoulderprocedures,
                                                                                                                                                      shoulder          procedures,
                                                                                                                                                                     procedures,          pain
                                                                                                                                                                                          pain pain     ratings
                                                                                                                                                                                                   ratings
                                                                                                                                                                                                   ratings                (baseline
                                                                                                                                                                                                                  (baseline
                                                                                                                                                                                                                 (baseline           vs 66 vs 6
                                                                                                                                                                                                                                     vs
                                                  with Demerol
                                                  with    Demerol injection
                                                                        injection                                              months,
                                                                                                                               months,
                                                                                                                               months, 5.50    5.50f±±0.40
                                                                                                                                             5.50         0.40vs
                                                                                                                                                         0.40     vs2.76
                                                                                                                                                                  vs    2.76f±±0.49;
                                                                                                                                                                       2.76         0.49;Figure
                                                                                                                                                                                   0.49;      Figure3D),
                                                                                                                                                                                            Figure         3D),t(20)
                                                                                                                                                                                                         3D),          t(20)=
                                                                                                                                                                                                                    t(20)       ==5.95;
                                                                                                                                                                                                                                      5.95;
                                                                                                                                                                                                                                   5.95;
   Knee
   Knee                                        Dental     abscess
                                               Dental abscess                                                                 PP < .001,
                                                                                                                                     .001, and   andDisabilities
                                                                                                                                                 and     Disabilitiesof
                                                                                                                                                        Disabilities         ofofthetheArm,
                                                                                                                                                                                  the      Arm,Shoulder,
                                                                                                                                                                                                       Shoulder,
                                                                                                                                                                                                    Shoulder,            and
                                                                                                                                                                                                                         and   andHand
                                                                                                                                                                                                                                   HandHand
   Knee
   Knee                                        Baker's cyst
                                               Baker's      cyst II year
                                                                      year after
                                                                             after therapy
                                                                                      therapy                                 scores       (baselinevs
                                                                                                                               scores (baseline
                                                                                                                              scores       (baseline        vsvs666months,
                                                                                                                                                                      months,
                                                                                                                                                                    months,           34.53
                                                                                                                                                                                   34.53
                                                                                                                                                                                   34.53          f3.21
                                                                                                                                                                                             f± 3.21 3.21vsvsvs21.34 21.34
                                                                                                                                                                                                                  21.34        f± f4.02;
                                                                                                                                                                                                                                     4.02;
                                                                                                                                                                                                                                   4.02;
   Knee
   Knee                                        Bursitis, leg
                                               Bursitis,    leg swelling
                                                                  swelling
                                                                                                                              Figure
                                                                                                                               Figure 3E),
                                                                                                                              Figure       3E),
                                                                                                                                            3E),t(20)
                                                                                                                                                    t(20)
                                                                                                                                                     t(20)=  ==3.35;
                                                                                                                                                                 3.35;
                                                                                                                                                                  3.35;P   P=     .003, were
                                                                                                                                                                              = .003,                  significantlylower
                                                                                                                                                                                            were significantly
                                                                                                                                                                                                      significantly                lower
                                                                                                                                                                                                                                  lower
   MS
   MS                                          MSflflare-up
                                               MS      are-up after
                                                                  after SVF therapy
                                                                                  therapy
                                                                                                                              at
                                                                                                                              at 66 months
                                                                                                                              at      months
                                                                                                                                       months comparedcomparedwith
                                                                                                                                                      compared             with
                                                                                                                                                                         with        baseline.
                                                                                                                                                                                 baseline.
                                                                                                                                                                                  baseline.            Table
                                                                                                                                                                                                   Table
                                                                                                                                                                                                    Table             9 furthermore
                                                                                                                                                                                                                9 furthermore
                                                                                                                                                                                                                     furthermore
   MS
   MS                                          Extensive bruising
                                               Extensive       bruisingand  andrejection       of the
                                                                                    rejection of   the
                                                                                                                              shows the
                                                                                                                              shows       the6-month
                                                                                                                                          the    6-monthoutcome
                                                                                                                                                 6-month         outcomefor
                                                                                                                                                                outcome           forall
                                                                                                                                                                                for  allall    conditions
                                                                                                                                                                                           conditions
                                                                                                                                                                                          conditions            where
                                                                                                                                                                                                                wherewhere         a paired
                                                                                                                                                                                                                              aa paired
                                                                                                                                                                                                                                 paired
                                                  HBO
                                                  HBOtherapy
                                                  HBO      therapy afterward
                                                                        afterward
   Stroke/cardiac
   Stroke/cardiac                              Irregular heartbeats,
                                               Irregular      heartbeats, patient
                                                                                patient passed
                                                                                          passed away
                                                                                                    away
                                                                                                                              data
                                                                                                                              data set
                                                                                                                              data      setof
                                                                                                                                      set    ofofat
                                                                                                                                                  atatleast
                                                                                                                                                        least33patients
                                                                                                                                                      least         patients
                                                                                                                                                                   patients       was
                                                                                                                                                                                  waswas     available.
                                                                                                                                                                                          available.
                                                                                                                                                                                          available.          Here
                                                                                                                                                                                                              Here Here  some
                                                                                                                                                                                                                         some   some sig- sig-
                                                                                                                                                                                                                                     sig-
   Gout
   Gout                                        Pain atat site
                                               Pain              plus severe
                                                           site plus    severe neck       pain
                                                                                    neck pain
                                                                                                                              nificant
                                                                                                                              nificant        improvementsafter
                                                                                                                              nificant improvements
                                                                                                                                             improvements                  after
                                                                                                                                                                       after        6 months
                                                                                                                                                                                66 months
                                                                                                                                                                                    months         were
                                                                                                                                                                                                   werewere   found
                                                                                                                                                                                                             found  found   for for
                                                                                                                                                                                                                            for   some
                                                                                                                                                                                                                                  some  some
   Macular
   Macular                                     Eye condition
                                               Eye     condition got got worse
                                                                           worse
                                                                                                                              urogenital
                                                                                                                              urogenital          conditionswith
                                                                                                                              urogenital conditions
                                                                                                                                                 conditions           witha specific
                                                                                                                                                                   with        aspecific
                                                                                                                                                                                  specific       focus
                                                                                                                                                                                              focus
                                                                                                                                                                                             focus      onon
                                                                                                                                                                                                        on          interstitial
                                                                                                                                                                                                                interstitial
                                                                                                                                                                                                               interstitial         cys-cys-
                                                                                                                                                                                                                                    cys-
     degeneration -dry
     degeneration-dry                                                                                                         titis,
                                                                                                                              titis,    erectiledysfunction,
                                                                                                                              titis, erectile
                                                                                                                                        erectile        dysfunction,and
                                                                                                                                                       dysfunction,           andandPeyronie's
                                                                                                                                                                                          Peyronie's
                                                                                                                                                                                      Peyronie's                 disease.
                                                                                                                                                                                                          disease.
                                                                                                                                                                                                           disease.                 Details
                                                                                                                                                                                                                               Details
                                                                                                                                                                                                                                Details
                                                                                                                              about
                                                                                                                              about these
                                                                                                                              about       thesecomparisons
                                                                                                                                         these       comparisonsare
                                                                                                                                                   comparisons            areare    shown
                                                                                                                                                                                shown
                                                                                                                                                                                shown       iii in
                                                                                                                                                                                            in       Table
                                                                                                                                                                                                 Table
                                                                                                                                                                                                 Table        10. 10.
                                                                                                                                                                                                              10.
   Note. SVF
   Note.   SVF= == stromal
                   stromal  vascular
                            vascularfraction;
                    stromal vascular            HBO   hyperbaric oxygen;
                                                HBO = hyperbaric
                                      fraction; HBO
                                     fraction;                   oxygen; MS
                                                                         MS==
   multiple sclerosis.
   multiple  sclerosis.
                                                                                                                               Discussion
                                                                                                                               Discussion
                                                                                                                               Discussion

     22.13 f± 0.44
     22.13         0.44 months;
                            months; the
                            months;          themedian
                                            the     medianwas
                                                   median            was was19.5
                                                                               19.519.5months months
                                                                                           months         with
                                                                                                          with with        SVF and
                                                                                                                     aa a SVF          andADSCs
                                                                                                                                       and      ADSCshave         haveshown
                                                                                                                                                                have          showntremendous
                                                                                                                                                                             shown             tremendous
                                                                                                                                                                                            tremendous                         promise
                                                                                                                                                                                                                          promise
                                                                                                                                                                                                                         promise               asas aaas a
     minimum
     minimum
     minimum of       ofof12.0
                            12.0and
                           12.0     andaamaximum
                                   and         maximum             of of
                                                                   of     64.0
                                                                          64.064.0       months
                                                                                    months
                                                                                    months              (Table
                                                                                                    (Table
                                                                                                   (Table        5). 5).
                                                                                                                 5).       regenerative
                                                                                                                           regenerative
                                                                                                                           r egenerative               therapy.
                                                                                                                                                    therapy.
                                                                                                                                                    therapy.         Their
                                                                                                                                                                    Their Their    use
                                                                                                                                                                                   use  usein
                                                                                                                                                                                           in    in   cosmetic/plastic
                                                                                                                                                                                                 cosmetic/plastic
                                                                                                                                                                                                 cosmetic/plastic                        surgery
                                                                                                                                                                                                                                         surgerysurgery
     Regarding
     Regarding the
     Regarding           thequestion
                        the    questionof
                             question        ofofoccurrence
                                                    occurrence
                                                  occurrence                of of
                                                                            of       adverse
                                                                                 adverse
                                                                                 adverse         events
                                                                                                 events events thatthat
                                                                                                               that        has
                                                                                                                           has
                                                                                                                           has     been
                                                                                                                                  been
                                                                                                                                   been       well
                                                                                                                                             well
                                                                                                                                             well       documented,
                                                                                                                                                       documented,
                                                                                                                                                       documented,                  particularly
                                                                                                                                                                                  particularly
                                                                                                                                                                                  particularly              for
                                                                                                                                                                                                           for    for
                                                                                                                                                                                                                    CAL
                                                                                                                                                                                                                   CAL     CAL  in
                                                                                                                                                                                                                               in         in
                                                                                                                                                                                                                                        cases
                                                                                                                                                                                                                                        cases  cases of of
                                                                                                                                                                                                                                                    of
     are    attributedby
     are attributed
     are   attributed         bybythe
                                    thethe    patient
                                          patient
                                           patient       to
                                                          to the to
                                                                 the the        therapy,
                                                                         therapy,
                                                                           therapy,           515 515
                                                                                             515      (98.1 (98.1%)
                                                                                                      (98.1%)   %)
                                                                                                                           breast
                                                                                                                           breast
                                                                                                                           breast         augmentation,
                                                                                                                                        augmentation,
                                                                                                                                        augmentation,                    reconstruction,
                                                                                                                                                                     reconstruction,
                                                                                                                                                                    reconstruction,                   and
                                                                                                                                                                                                     and       and
                                                                                                                                                                                                                 a
                                                                                                                                                                                                                 a       a
                                                                                                                                                                                                                      variety
                                                                                                                                                                                                                     variety variety    of
                                                                                                                                                                                                                                       of        of
                                                                                                                                                                                                                                             other
                                                                                                                                                                                                                                             other    other
     answered
     answered with
     answered           with"No"
                      with      "No"and
                              "No"       andand 1010       (1.9%)
                                                      (1.9%)
                                                     (1.9%)                  patients
                                                                        patients
                                                                         patients               answered
                                                                                          answered
                                                                                           answered           with with
                                                                                                              with         areas.
                                                                                                                           areas.4
                                                                                                                           areas.     4 SVF
                                                                                                                                        SVF       and
                                                                                                                                                  and
                                                                                                                                                  and       ADSCs
                                                                                                                                                          ADSCs             have
                                                                                                                                                                           have
                                                                                                                                                                          have          demonstrated
                                                                                                                                                                                      demonstrated
                                                                                                                                                                                     demonstrated                   the
                                                                                                                                                                                                                   the   the     ability
                                                                                                                                                                                                                            ability
                                                                                                                                                                                                                            ability         to
                                                                                                                                                                                                                                            to     to
                                                                                                                                                                                                                                                  not
                                                                                                                                                                                                                                                  not   not
     "Yes."
     "Yes." The
 "Yes."           Thepatient
                 The       patientreports
                         patient          reports
                                       reports      andand
                                                    and              physician's
                                                               physician's
                                                               physician's                notes
                                                                                         notes  notesfor these
                                                                                                     for      for these
                                                                                                             these         only
                                                                                                                           only       differentiate
                                                                                                                                     differentiate
                                                                                                                                     differentiate               along
                                                                                                                                                               along
                                                                                                                                                               along          mesenchymal
                                                                                                                                                                            mesenchymal
                                                                                                                                                                            mesenchymal                     lines
                                                                                                                                                                                                         lines   lines  but
                                                                                                                                                                                                                        but  butinto
                                                                                                                                                                                                                                into     into
                                                                                                                                                                                                                                            many
                                                                                                                                                                                                                                             many  many
                                                                                                                           other
                                                                                                                           other cells cellsand
                                                                                                                                      cells      andtissues
                                                                                                                                               and       tissuesas
                                                                                                                                                        tissues      asaswell.well.
                                                                                                                                                                           well.      22(p103) The
                                                                                                                                                                                     ZZ~p~°3~      The
                                                                                                                                                                                                   The cells  cells have
                                                                                                                                                                                                             cells       havebeen
                                                                                                                                                                                                                         have          beenfrfre-
                                                                                                                                                                                                                                     been          fre-
     events are
     events
     events     are
                 arereported
                       reported
                        reportedin    ininTables
                                              Tables
                                          Tables       66 and
                                                           and
                                                             6 and   7. Finally,
                                                                     7.    Finally,
                                                                            7. Finally,      there
                                                                                            therethere were
                                                                                                       werewere  12 12 other                                                                                                                         e-
((0.72%)
     (0.72%)         reporteddiagnoses
                    reported            diagnoses
                                      diagnoses         ofofof       cancer
                                                                 cancer         inin 11in
                                                                                        1111   outout of    of
                                                                                                      of 1524    1524      quently
                                                                                                                           quently
                                                                                                                           quently          used
                                                                                                                                           used
                                                                                                                                           used       for
                                                                                                                                                    for
                                                                                                                                                    for       chondrogenesis
                                                                                                                                                            chondrogenesis
                                                                                                                                                            chondrogenesis                  and
                                                                                                                                                                                           and  and other
                                                                                                                                                                                                    otherother           orthopedic
                                                                                                                                                                                                                  orthopedic
                                                                                                                                                                                                                  orthopedic                appli-
                                                                                                                                                                                                                                            appli-   appli-
      0.72%) reported                                           cancer                        out             1524
     patients.
     patients. The
    patients.         Thepatient
                    The       patient
                             patient          reports
                                           reports
                                          reports         andand
                                                         and        doctor's
                                                                    doctor'sdoctor's     notes notes
                                                                                         notes      for
                                                                                                    for thesethese
                                                                                                                           cations,
                                                                                                             for thesecations,              particularlyiuinin
                                                                                                                           cations, particularly
                                                                                                                                           particularly                    veterinary
                                                                                                                                                                       veterinary
                                                                                                                                                                      veterinary                   medicine,
                                                                                                                                                                                             medicine,
                                                                                                                                                                                            medicine,               making
                                                                                                                                                                                                                   making  making     itit one
                                                                                                                                                                                                                                            oneit oneof of
                                                                                                                                                                                                                                                    of
    ccases
       ases areare presented
               are   presentedin
                    presented         ininTable
                                             Table
                                          TaUle     8.8.
                                                    8.                                                                    tthe
                                                                                                                           the
                                                                                                                             he    most
                                                                                                                                  most
                                                                                                                                   most        common
                                                                                                                                              common
                                                                                                                                               common              areas
                                                                                                                                                                  areas
                                                                                                                                                                  areas        for
                                                                                                                                                                                forfor     clinical
                                                                                                                                                                                       clinical
                                                                                                                                                                                         clinical               applications.
                                                                                                                                                                                                         applications.
                                                                                                                                                                                                             applications.                  Early
                                                                                                                                                                                                                                             Early Early
                                                                                                                          eempiric
                                                                                                                           empiric
                                                                                                                             mpiric success successwith
                                                                                                                                           success          withpositive
                                                                                                                                                          with      positiveresponses
                                                                                                                                                                   positive             responses
                                                                                                                                                                                     responses           tototo  SVF  SVF       deployments
                                                                                                                                                                                                                            deployments
                                                                                                                                                                                                                            deployments
                                                                                                                           for    orthopedicconditions
                                                                                                                           for orthopedic
                                                                                                                          for     orthopedic                conditions
                                                                                                                                                         conditions                  encouraged
                                                                                                                                                                                 encouraged
                                                                                                                                                                                encouraged                  usus us       to
                                                                                                                                                                                                                   toto continuecontinue
                                                                                                                                                                                                                           continue               our our
                                                                                                                                                                                                                                                 our
     Pain
     Pain and
   Pain         andAssessment
               and       Assessment
                       Assessment            of       of Quality
                                              of Quality
                                                   Quality          of
                                                                     of Life Li fe of
                                                                                    (AQoL)
                                                                                    (AQoL) Life (AQoL)                    work
                                                                                                                          work
                                                                                                                           work in     inthe
                                                                                                                                      in    thefornl
                                                                                                                                           the    formof
                                                                                                                                                 form        ofofan
                                                                                                                                                                 ananIRB-approved
                                                                                                                                                                          IRB-approved
                                                                                                                                                                       IRB-approved                         investigation
                                                                                                                                                                                                     investigation
                                                                                                                                                                                                    investigation                           to collect
                                                                                                                                                                                                                                    to collect
                                                                                                                                                                                                                                    to     collect
     Is   Decreased
     Is Decreased
     Is  Decreased            After
                              AfterAfter       Treatment
                                         Treatment
                                         Treatment               in
                                                                 in Orthopedicin Orthopedic
                                                                         Orthopedic                                       data
                                                                                                                          data
                                                                                                                          data to    toestablish
                                                                                                                                    to    establishsafety
                                                                                                                                         establish           safetywhile
                                                                                                                                                          safety          whilecontinuing
                                                                                                                                                                       while            continuing
                                                                                                                                                                                    continuing              to to
                                                                                                                                                                                                            to          observe
                                                                                                                                                                                                                  observe
                                                                                                                                                                                                                  observe            forfor
                                                                                                                                                                                                                                     for     clini-
                                                                                                                                                                                                                                             clini- clini-
    Conditions
    Conditions and
    Conditions            and andKnee
                                  Knee  Knee                                                                              cal
                                                                                                                          cal    trends
                                                                                                                                 trends
                                                                                                                                 trends       in
                                                                                                                                              inin   therapeutic
                                                                                                                                                   therapeutic
                                                                                                                                                  therapeutic                 cases.
                                                                                                                                                                          cases.
                                                                                                                                                                          cases.       When When    this
                                                                                                                                                                                                    this  this  study
                                                                                                                                                                                                               study  study was
                                                                                                                                                                                                                            was     wasfirst
                                                                                                                                                                                                                                      first    first
                                                                                                                                                                                                                                                 ini-
                                                                                                                                                                                                                                                 ini-   ini-
                                                                                                                          tiated,
                                                                                                                           tiated, the
                                                                                                                          tiated,         thepredominant
                                                                                                                                         the     predominant
                                                                                                                                                 predominant                    concern
                                                                                                                                                                            concern
                                                                                                                                                                            concern            about
                                                                                                                                                                                               aboutabout    SVF
                                                                                                                                                                                                               SVF    SVF        deployments
                                                                                                                                                                                                                         deployments
                                                                                                                                                                                                                           deployments
   IIn
    In    thegroup
         the
      n the     groupof
               group      ofofpatients
                                patientswith
                               patients          with
                                              with         orthopedic
                                                      orthopedic
                                                      orthopedic                     diseases,
                                                                                diseases,
                                                                                diseases,          the the
                                                                                                  the     ageage
                                                                                                          age     of of centered
                                                                                                                 of       centered
                                                                                                                          centered on         onthe
                                                                                                                                             on      thepaucity
                                                                                                                                                   the       paucityof
                                                                                                                                                           paucity         ofofsafetysafety
                                                                                                                                                                                  safety        datadata
                                                                                                                                                                                               data        andand
                                                                                                                                                                                                         and          the the
                                                                                                                                                                                                                     the              insufficient
                                                                                                                                                                                                                             insufficient
                                                                                                                                                                                                                              insufficient
    female(n(n
  female         (n=  == 175;
                          175;66.35
                          175;     66.35ff±0.75)
                                  66.35           0.75)and
                                                 0.75)         andmale
                                                              and         male
                                                                      fi nale      (n(n=
                                                                                  (n     = =228;228;64.83
                                                                                              228;        64.83
                                                                                                       64.83      f± ± proof
                                                                                                                          proof
                                                                                                                          proof of      of efficacy
                                                                                                                                       of    efficacyfor
                                                                                                                                             efficacy          forlack
                                                                                                                                                              for      lackof
                                                                                                                                                                     lack       ofofevidence-based
                                                                                                                                                                                        evidence-based
                                                                                                                                                                                       evidence         -based analysis.      analysis.
                                                                                                                                                                                                                           analysis.             We
                                                                                                                                                                                                                                                  We  We
    0.76) patients
  0.76)       patients
              patients was   wasnot
                            was      notsignificantly
                                   not      significantlydifferent
                                          significantly                different
                                                                   different          frfrom
                                                                                          omfrom each
                                                                                                 each  each      other, chose
                                                                                                            other,
                                                                                                            other,        chose toto   to look
                                                                                                                                            look at
                                                                                                                                            look     atatsafety
                                                                                                                                                            safetyas
                                                                                                                                                          safety      asasour ourprimary
                                                                                                                                                                             our        primary
                                                                                                                                                                                    primary                 objective
                                                                                                                                                                                                      objective
                                                                                                                                                                                                     objective              with
                                                                                                                                                                                                                            with   with        clinical
                                                                                                                                                                                                                                         clinical
                                                                                                                                                                                                                                         clinical
   tt(531)
     (531) =       1.37;
                = 1.37;
                   1.37; P   P=  = .17
                                     .17 (Figure
                                           (Figure
                                           (Figure2A),    2A),
                                                            2A),whereas  whereasmale
                                                                      whereas             male
                                                                                            male  (n(n(n == =230;
                                                                                                              230;
                                                                                                                230; outcomes
                                                                                                                          outcomes being
                                                                                                                          outcomes            being
                                                                                                                                               beingaaasecondary
                                                                                                                                                              secondary
                                                                                                                                                               secondaryobjective. objective.
                                                                                                                                                                                       objective.       Our
                                                                                                                                                                                                        Our    Our study
                                                                                                                                                                                                                   study study  isis thethe
                                                                                                                                                                                                                                          is thefirstfirst
                                                                                                                                                                                                                                               first
   29.72 f± 0.45)
  29.72           0.45) patients
                            patients
                            patients had    hadaasignificantly
                                           had           significantly
                                                      significantly                    higher
                                                                                   higher
                                                                                   higher        body
                                                                                                 body body   mass
                                                                                                             massmass tto      show safety
                                                                                                                            o show         safety
                                                                                                                                            safetydata  data
                                                                                                                                                         datausing
                                                                                                                                                                 using
                                                                                                                                                                  usingboth  both
                                                                                                                                                                               both     IVIV
                                                                                                                                                                                       IV     and
                                                                                                                                                                                              acid and regional
                                                                                                                                                                                                             regional
                                                                                                                                                                                                      regional             deployments
                                                                                                                                                                                                                                  deployments
                                                                                                                                                                                                                           deployments
  iindex,
   index,        t(403)_==-3.81;
                t(403)
      ndex, t(403)               -3.81;P
                                -3.81;       P < .001,.001, as
                                                     .001,         as analyzed
                                                                   as     analyzed
                                                                           analyzed by          byunpaired
                                                                                                      unpaired of
                                                                                                     unpaired             of SVF for      for
                                                                                                                                          for aaahigh
                                                                                                                                                   high
                                                                                                                                                    highnumbernumber
                                                                                                                                                               numberof       ofoftreated
                                                                                                                                                                                   treated
                                                                                                                                                                                       treated     patients
                                                                                                                                                                                                       patients
                                                                                                                                                                                                  patients            for for
                                                                                                                                                                                                                     for     several
                                                                                                                                                                                                                             several several   con-con-
                                                                                                                                                                                                                                               con-
    Student's
    Student's t test
  Student's            test  comparedwith
                       test compared
                             compared           withfemale
                                               with        femalepatients
                                                        female              patients
                                                                         patients         (n =
                                                                                         (n   (n  = 175;
                                                                                               = 175;
                                                                                                  175;     27.1627.16 ditions
                                                                                                            27.16         ditions
                                                                                                                          ditions inin    inthethedegenerative,
                                                                                                                                              the      degenerative,inflammatory,
                                                                                                                                                      degenerative,                  inflammatory,
                                                                                                                                                                                  inflammatory,                   andand
                                                                                                                                                                                                                  and              autoimmune
                                                                                                                                                                                                                           autoimmune
                                                                                                                                                                                                                            autoimmuiie
  ± 0.50;
  ~     0.50; Figure
                 Figure2B).
                 Figure       2B).Time
                             2B).      Timehad
                                      Time       hadan
                                               had      ananoverall
                                                                  overall
                                                               overall         significant
                                                                                   significant
                                                                               significant           effect
                                                                                                     effecteffecton on sspectrum.
                                                                                                                 on       spectrum.
                                                                                                                             pectrum. Safety     Safetyinininour
                                                                                                                                                Safety             ourourseries series
                                                                                                                                                                             series            appears
                                                                                                                                                                                          appears
                                                                                                                                                                                          appears                    to have
                                                                                                                                                                                                             toto have
                                                                                                                                                                                                                    have        beenbeen
                                                                                                                                                                                                                                been           ade- ade-
                                                                                                                                                                                                                                              ade-
  pain
  pain       (Figure
  pain (Figure(Figure2C),  2C),
                            2C),F(3,F(3,
                                      F(3,156)156)==19.47;
                                             156)              19.47;P
                                                            19.47;          P < .001,.001, and
                                                                                    .001,        and
                                                                                                 and AQoL AQoL quately    quately           demonstrated
                                                                                                                          quately demonstrated
                                                                                                                                          demonstrated              ininin  thethe
                                                                                                                                                                           the     lack
                                                                                                                                                                                   lack lack of of
                                                                                                                                                                                             of         adverse
                                                                                                                                                                                                   adverse
                                                                                                                                                                                                   adverse             events
                                                                                                                                                                                                                       eventsevents            directly
                                                                                                                                                                                                                                        directly
                                                                                                                                                                                                                                        directly
((Figure
  (Figure
      Figure 2D), 2D),F(3,
                 2D),      F(3,111)
                          F(3,     111)=
                                  111)     ==4.38;
                                               4.38;P
                                              4.38;      P < .006,.006, as     as analyzed
                                                                                    analyzedby
                                                                                    analyzed             byone-
                                                                                                        by     one- rrelated
                                                                                                              one-        related
                                                                                                                            elated to   totoSVFSVFdeployment.
                                                                                                                                                         deployment.Certainly,
                                                                                                                                                       deployment.                  Certainly,
                                                                                                                                                                                 Certainly,           thethe
                                                                                                                                                                                                     the              minimal
                                                                                                                                                                                                                minimal
                                                                                                                                                                                                               minimal             andand
                                                                                                                                                                                                                                   and       occa-
                                                                                                                                                                                                                                            occa-    occa-
  way
  way ANOVA,ANOVA, whereas
            ANOVA,            whereasthe
                             whereas          thepost
                                             the     posthoc
                                                   post          hocBonferroni
                                                               hoc         Bonferroni
                                                                       Bonferroni                   comparison sional
                                                                                               comparison
                                                                                               comparison                 sional        complaintsabout
                                                                                                                          sional complaints
                                                                                                                                        complaints               aboutthe
                                                                                                                                                                about        thetheliposuction
                                                                                                                                                                                         liposuction
                                                                                                                                                                                     liposuction                or or
                                                                                                                                                                                                                or     the the
                                                                                                                                                                                                                       the            occasional
                                                                                                                                                                                                                              occasional
                                                                                                                                                                                                                               occasional
   revealed
   revealed aaasignificant
  revealed              significantreduction
                      significant          reduction
                                         reduction          inin in
                                                                  pain
                                                                  pain pain        compared
                                                                             compared
                                                                             compared             withwith
                                                                                                 with       base-
                                                                                                            base-  base- delayed
                                                                                                                          delayed
                                                                                                                          delayed healing   healingatatatthe
                                                                                                                                           healing               theliposuction
                                                                                                                                                               the       liposuction
                                                                                                                                                                     liposuction              site
                                                                                                                                                                                              site site
                                                                                                                                                                                                      should
                                                                                                                                                                                                      shouldshould      notnot
                                                                                                                                                                                                                        not     be be
                                                                                                                                                                                                                                be             consid-
                                                                                                                                                                                                                                         consid-
                                                                                                                                                                                                                                         consid-
  line(5.68
  line     (5.68 f± 0.29;0.29;P
                         0.29;    P < .001)        after111(3.75
                                         .001) after
                                                   after            (3.75f±±0.29;
                                                                  (3.75             0.29;P
                                                                                   0.29;       P<  < .001),
                                                                                                       .001), 3           ered of
                                                                                                                          ered
                                                                                                                          ered      of
                                                                                                                                     of any
                                                                                                                                          anyreal
                                                                                                                                          any     realconsequence.
                                                                                                                                                 real        consequence.
                                                                                                                                                          consequence.                 Indeed,
                                                                                                                                                                                          Indeed,
                                                                                                                                                                                       Indeed,          many
                                                                                                                                                                                                       many   many     of of
                                                                                                                                                                                                                       of    our
                                                                                                                                                                                                                             our our   patients
                                                                                                                                                                                                                                              patients
                                                                                                                                                                                                                                        patients
((3.313.31 f±0.31;
  (3.31          0.31; P
                0.31;     P<
                          P < .001),
                                .001), and  and66 months
                                            and         months(3.35
                                                      months              (3.35f±±0.33;
                                                                         (3.35             0.33;P
                                                                                         0.33;    P<
                                                                                                  P < .001),
                                                                                                           .001),         are
                                                                                                                          are in
                                                                                                                          are     inthe
                                                                                                                                 in     theASA
                                                                                                                                       the     ASAIII
                                                                                                                                               A5A       IIIIIIcategory
                                                                                                                                                                  categoryand
                                                                                                                                                                category           and and       frequently
                                                                                                                                                                                            frequently
                                                                                                                                                                                            fi equently                     continued
                                                                                                                                                                                                                      continued
                                                                                                                                                                                                                      continued               their their
                                                                                                                                                                                                                                              their
  and
  and for
  and       forAQoL
           for    AQoLcompared
                 AQoL          compared
                             compared              with
                                                with
                                                with            control
                                                           control
                                                          control            (6.47
                                                                            (6.47 (6.47        ± 0.55)
                                                                                        f± 0.55)
                                                                                              0.55)      after
                                                                                                         after after
                                                                                                                   11 1 anticoagulants
                                                                                                                          anticoagulantsbecause
                                                                                                                          anticoagulants                    because
                                                                                                                                                         because          ofofof  the
                                                                                                                                                                                 the thehigh
                                                                                                                                                                                          highhigh   riskrisk
                                                                                                                                                                                                     ri sk        of of
                                                                                                                                                                                                                 of          discontinuing
                                                                                                                                                                                                                        discontinuing
                                                                                                                                                                                                                         discontinuing
((5.10
  (5.10
      5.10 ~  ±0.59;
                0.59;
                 0.59; P  P=  = .007)
                                 .007) and and666(5.06
                                           and        (5.06f±±0.55;
                                                     (5.06               0.55;P
                                                                       0.55;       P=  = .04)
                                                                                            .04) months.
                                                                                                    months.
                                                                                                    months.               them.
                                                                                                                          them. Even
                                                                                                                          diem.         Eventhey
                                                                                                                                       Even       theyhad
                                                                                                                                                 they        hadmuiimal
                                                                                                                                                           had       minimal
                                                                                                                                                                   minimal                bleeding
                                                                                                                                                                                      bleeding
                                                                                                                                                                                      bleeduig          andand
                                                                                                                                                                                                        and        no no
                                                                                                                                                                                                                   no           serious
                                                                                                                                                                                                                          serious
                                                                                                                                                                                                                          serious           prob-
                                                                                                                                                                                                                                            prob-   prob-
         Separated
         Separated for
         Separated          forknee
                          for     kneeand
                                knee     andand    shoulder
                                                shoulder
                                                shoulder                  procedures,
                                                                   procedures,
                                                                   procedures,                kneeknee
                                                                                             knee      patients
                                                                                                       patientspatientslems
                                                                                                                          lems secondary
                                                                                                                                     secondarytototothe
                                                                                                                                     secondary                  theliposuction
                                                                                                                                                              the       liposuction
                                                                                                                                                                    liposuction                  portion
                                                                                                                                                                                             portion
                                                                                                                                                                                             portion           of of
                                                                                                                                                                                                               of    thethe
                                                                                                                                                                                                                     the           procedure.
                                                                                                                                                                                                                             procedure.
                                                                                                                                                                                                                            procedure.
  had significantly
  had
  had       significantlylower
           significantly          lower
                                    lowerpainpain
                                               painratings
                                                      ratings
                                                          ratings       (baseline
                                                                             (baseline
                                                                      (baseline              vs 6vsmonths,
                                                                                             vs         6 months, Previous
                                                                                                      months,                   Previous
                                                                                                                                Previous laboratorylaboratoryinvestigations
                                                                                                                                                  laboratory                 investigations
                                                                                                                                                                         investigations                 done
                                                                                                                                                                                                       done    done   in    in     conjunction
                                                                                                                                                                                                                      in conjunction
                                                                                                                                                                                                                             conjunction
  4.87 ff 0.32
 4.87           032 vs   vs 2.96
                              2.96 ±   f 0.29;       Figure
                                           0.29; Figure
                                                      Figure 3A),        3A),t(48)
                                                                      3A),         t(48)==5.01;
                                                                                  t(48)             5.01;P
                                                                                                  5.01;        P<         with
                                                                                                                          with
                                                                                                                          with RocheRocheLaboratories
                                                                                                                                    Roche         Laboratoriesutilizing
                                                                                                                                                 Laboratories                  utilizing
                                                                                                                                                                           utilizing          thethe
                                                                                                                                                                                             the     Cedex
                                                                                                                                                                                                     Cedex  Cedex     Hi-Res
                                                                                                                                                                                                                      Hi-ResHi-Res       System
                                                                                                                                                                                                                                         SystemSystem
 ..001;       lower
              lower Knee
     001; lower          KneeInjury
                         Knee       Injuryand
                                   Injury        and
                                               and    Osteoarthritis
                                                           Osteoarthritis
                                                        Osteoarthritis                Outcome
                                                                                      Outcome Outcome     Score
                                                                                                          ScoreScore demonstrated
                                                                                                                          demonstrated
                                                                                                                          demonstrated that              that
                                                                                                                                                       that        collagenase
                                                                                                                                                                collagenase
                                                                                                                                                                collagenase                was
                                                                                                                                                                                          was   was       effectively
                                                                                                                                                                                                     effectively
                                                                                                                                                                                                     effectively                diluted
                                                                                                                                                                                                                                diluted diluted     to to
                                                                                                                                                                                                                                                   to
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 113 of
                                      132

   Berman
   Berman
   Berman and Lander
          and Lander                                                                                                                                                                                                                                    9



   Table 7.
   Table 7.
   Table 7. Doctor  Notes Regarding
            Doctor Notes                   and Long-Term
                                     Acute and
                           Regarding Acute                Follow -Up Adverse
                                               Long -Term Follow-Up          Evens.
                                                                     Adverse Events.

   I. Three
   I.
   I.          patients with
        Three patients
        Three  patients    with knee
                           with  knee   injections     sustained an
                                         injections sustained
                                 knee injections      sustained     an unusual
                                                                    anunusual    swellingpost
                                                                       unusualswelling
                                                                                swelling      -deployment.
                                                                                          post-deployment.
                                                                                           post-deployment.   All
                                                                                                               All  resolvedwith
                                                                                                                Allresolved
                                                                                                                    resolved    with oral steroids
                                                                                                                                with oral  steroids or   NSAIDs. These
                                                                                                                                                      or NSAIDs.    These
       ssymptoms      lastedabout
         ymptoms lasted       about24 24toto 72     hours and
                                                72 hours                spontaneouslyresolved.
                                                                  thenspontaneously
                                                             andthen                                Twowere
                                                                                         resolved.Two      wereaspirated              thefirst
                                                                                                                              withinthe
                                                                                                                 aspiratedwithin                 week by
                                                                                                                                           first week      our orthopedic
                                                                                                                                                        byour   orthopedic
         urgeon showing
       ssurgeon   showing no      bacteria and
                              no bacteria                   low to
                                                     very low
                                                and very            no glucose.
                                                                to no                            on to
                                                                                           went on
                                                                                 Patients went
                                                                       glucose. Patients             to have  successful
                                                                                                        have successful      outcomes.The
                                                                                                                            outcomes.            swellingoccurred
                                                                                                                                           Theswelling    occurred inin I
        k nee while
        knee           both knees
              while both            had received
                             Knees had                  SVF.
                                            received SVF.
  2,
   2. Four             patients had
            Four patients              had flu flu-like     symptoms
                                                   -like symptoms
                                                            symptoms includingincluding
                                                                              including mild    mild      myalgias and
                                                                                                mild myalgias
                                                                                                          myalgias         and     fatiguethat
                                                                                                                           andfatigue
                                                                                                                                  fatigue       thatoccurred
                                                                                                                                               that    occurred II or
                                                                                                                                                      occurred                   more days
                                                                                                                                                                                more
                                                                                                                                                                           or more         days    post    -deployment.
                                                                                                                                                                                           dayspost-deployment.
                                                                                                                                                                                                    post-deployment.               Symptoms
                                                                                                                                                                                                                                   Symptoms
                                                                                                                                                                                                                                   Symptoms
              esolved inin 24
            rresolved                    hours.
                                   24 hours.
  3.
   3. A          49-year -old female
           A 49-year-old                female patient            received IV SVF
                                                      patient received                 SVF and  andnebulized
                                                                                                        nebulizedcells                    pulmonaryfi fibrosis.
                                                                                                                            cellsforforpulmonary               brosis. One            week post
                                                                                                                                                                               One week                -liposuction
                                                                                                                                                                                                post-liposuction             and deployment
                                                                                                                                                                                                                             and    deployment
        sshe        presented to
              he presented               to her       local hospital
                                              her local       hospital with           abdominal distention.
                                                                            with abdominal                 distention.        She was
                                                                                                                             She                           conservatively
                                                                                                                                             treated conservatively
                                                                                                                                     was treated                                     for     several days.
                                                                                                                                                                                      for several                   Apparently, she
                                                                                                                                                                                                          days. Apparently,             she hadhad
               eveloped aa bowel
           ddeveloped                 bowel      obstruction
                                      bowel obstruction
                                                  obstruction that    that went
                                                                      that     went undiagnosed
                                                                             went       undiagnosed and
                                                                                       undiagnosed               and she
                                                                                                                 and     she    became septic
                                                                                                                          she became
                                                                                                                               became         septic
                                                                                                                                               septicand and     subsequently
                                                                                                                                                         andsubsequently
                                                                                                                                                                 subsequently             expired.
                                                                                                                                                                                       expired.
                                                                                                                                                                                           expired.      There
                                                                                                                                                                                                     ThereThere  waswasno no
                                                                                                                                                                                                                     was     no evidence
                                                                                                                                                                                                                             evidence
                                                                                                                                                                                                                                   evidenceof of  of
         aany       injury from
               ny injury
                    injury                liposuction
                                 from liposuction
                                from      liposuction          or
                                                              or    relation to
                                                               or relation
                                                                   relation        toSVF
                                                                                  to   SVF      deployment as
                                                                                        SVFdeployment
                                                                                                deployment              as aa cause
                                                                                                                        as     cause of
                                                                                                                               cause       of her
                                                                                                                                          of   her
                                                                                                                                               her bowel
                                                                                                                                                     bowel        strangulation.
                                                                                                                                                      bowel strangulation.
                                                                                                                                                                 strangulation.
  4. Avery
  4.      A very sick,    sick, frail,
                          sick,    frail,   86    -year -old male
                                    frail, 86-year-old
                                             86-year-old          male with
                                                                  male               end -stage pulmonary
                                                                            with end-stage
                                                                            with    end-stage           pulmonary fibrosis
                                                                                                        pulmonary                         received intravenous
                                                                                                                            fibrosis received             intravenous            SVF and
                                                                                                                                                                                 SVF     andthenthen 22 weeksweeks after after deployment,
                                                                                                                                                                                                                                  deployment,
           h is family
          his      familyflew   flew him him to  to another         country in
                                                      another country                  the hopes
                                                                                   in the      hopes of                          additional
                                                                                                                obtaining additional
                                                                                                            of obtaining                           cell-based          treatments there.
                                                                                                                                                   cell -based treatments                  there. He died     died in     Israel while
                                                                                                                                                                                                                     in Israel      while
          awaiting cell
        awaiting                      expansionfor
                             cell expansion                             treatments.
                                                              more treatments.
                                                          for more                             There was
                                                                                               There        was no        evidence of SVF
                                                                                                                    no evidence                        involvement with
                                                                                                                                               SVF involvement                 with his      demise.
                                                                                                                                                                                       his demise.
  5.
  5. A   A       60-year
          A 60-year-old
                 60-year-old  -old malemale       received aaa back
                                        male received
                                                  received           back    intra-distal
                                                                     back intra-discal             injection.
                                                                              intra-discal injection.
                                                                                                   injection. Three  Three days
                                                                                                                    Three       days     post -deployment, hehe
                                                                                                                                 days post-deployment,
                                                                                                                                         post-deployment,                  he   developed pain
                                                                                                                                                                            developed
                                                                                                                                                                                developed          pain
                                                                                                                                                                                                     in the
                                                                                                                                                                                                  pain     in   the
                                                                                                                                                                                                            in the
                                                                                                                                                                                                                 back back
                                                                                                                                                                                                                     back       area.
                                                                                                                                                                                                                         area.area,
                                                                                                                                                                                                                                  He wasHe waswas
               ospitalized
          hhospitalized
         hospitalized              for
                                   for a      loes-grade
                                          a low-grade           fever and
                                                                fever     and     pain and
                                                                           and pain
                                                                                  pain     and
                                                                                           andno  no     local
                                                                                                    nolocal
                                                                                                          local    pathology was
                                                                                                                   pathology
                                                                                                                pathology                     identified. One
                                                                                                                                     wasidentified.
                                                                                                                                     was     identified.        One of
                                                                                                                                                               One       of    several routine
                                                                                                                                                                              several
                                                                                                                                                                          of several       routine
                                                                                                                                                                                            routine bloodblood cultures            revealed an
                                                                                                                                                                                                                    cultures revealed            an
        ooral       pathogen. He
               ral pathogen.              He was         treated and
                                                was treated          and the        condition resolved.
                                                                             the condition                               Subsequently,we
                                                                                                       resolved. Subsequently,                     werevised
                                                                                                                                                         revisedour     ourpre     -operative
                                                                                                                                                                                pre-operative           instructions by
                                                                                                                                                                                                      instructions                 noting inin"red
                                                                                                                                                                                                                             by noting           "red
          i nk" that
         ink"                should there
                    that should            there be     be any                 infections
                                                                   dental infections
                                                            any dental                           (eg,     periodontal
                                                                                                 (eg, periodontal              disease or
                                                                                                                               disease        or otherwise),
                                                                                                                                                   otherwise), then                 should be
                                                                                                                                                                        then itit should               cared for
                                                                                                                                                                                                 be cared                    advance of
                                                                                                                                                                                                                  for inin advance             any
                                                                                                                                                                                                                                          of any
             nvasive procedure.
        iinvasive
        invasive            procedure.
                            procedure.
  6.
  6. A  A        debilitated
        A debilitated                 63-year -old male
                                      63-year-old
                 debilitated 63-year-old                    male     patient
                                                            male patient
                                                                     patient with with late
                                                                                  with    late      stage ALS
                                                                                            late stage
                                                                                                  stage        ALS received
                                                                                                                       received IV    IV SVF.
                                                                                                                                           SVF. Eight
                                                                                                                                           SVF.               days,
                                                                                                                                                     Eight days,
                                                                                                                                                    Eight      days,later  laterhe
                                                                                                                                                                         later     hewas
                                                                                                                                                                                  he    was      hospitalizedwith
                                                                                                                                                                                         washospitalized
                                                                                                                                                                                                hospitalized          withrecurrent
                                                                                                                                                                                                                      with     recurrent
         bout
         bout of           pneumonia. He then
                      of pneumonia.                              went on
                                                          then went        on to to develop
                                                                                      develop DVTs,    DVTs, which which were  were not          present on
                                                                                                                                        not present           onhis  his hospital         admission, and
                                                                                                                                                                            hospital admission,               and then
                                                                                                                                                                                                                    then a       pulmonary
                                                                                                                                                                                                                              a pulmonary
               mbolism. He
       eembolism.                 He had        orders to
                                        had orders               not resuscitate
                                                             to not     resuscitate           and eventually
                                                                                             and      eventually         expired. There
                                                                                                                         expired.      There was    was no       evidence of
                                                                                                                                                            no evidence                 relation to
                                                                                                                                                                                   of relation       to SVF        deployment. There
                                                                                                                                                                                                           SVF deployment,               There
        was no
        was         no evidence
                           evidence of            relation to
                                             of relation       to SVFSVF deployment.
                                                                            deployment.
  7.
  7. A  A       79-year
        A 79-year-old
                 79-year-old  -old female
                                       female patient
                                       female        patient with
                                                     patient     with COPD
                                                                 with     COPD
                                                                         COPD           developedpulmonary
                                                                                    developed
                                                                                      developed              pulmonary
                                                                                                           pulmonary            congestionshortly
                                                                                                                           congestion
                                                                                                                               congestion           shortly
                                                                                                                                                         afterafter
                                                                                                                                                   shortly       IV       IVIVnebulized
                                                                                                                                                                   afterand    and       nebulized
                                                                                                                                                                                  and nebulizedSVF SVF             deployment.
                                                                                                                                                                                                          SVFdeployment.
                                                                                                                                                                                                                   deployment. She      She was
                                                                                                                                                                                                                                       She     was
                                                                                                                                                                                                                                               was
        h ospitalized
       hospitalized                inin the
                                         the ICU         overnight.
                                                         overnight. X-ray
                                                ICU overnight.            X-ray       examinations revealed
                                                                          X-ray examinations
                                                                                     examinations              revealed        diffuse
                                                                                                                revealed diffusediffuse     congestion
                                                                                                                                            congestion
                                                                                                                                         congestion             without
                                                                                                                                                                without
                                                                                                                                                            without        heart heart
                                                                                                                                                                                heart     enlargement.
                                                                                                                                                                                          enlargement.
                                                                                                                                                                                    enlargement.                   She received
                                                                                                                                                                                                                  She
                                                                                                                                                                                                                  She     received diuretic
                                                                                                                                                                                                                                         diuretic
      ttherapyherapy and    and close           monitoring. By
                                     close monitoring.              By thethe next        morning, not
                                                                                 next morning,                     only did
                                                                                                            not only        did her
                                                                                                                                  her   congestion clear
                                                                                                                                   her congestion
                                                                                                                                        congestion           clear      up,asas
                                                                                                                                                             clear up,up,       diddid
                                                                                                                                                                                as        X-ray
                                                                                                                                                                                      X-ray
                                                                                                                                                                                    did    X-ray    examinations,
                                                                                                                                                                                                examinations,
                                                                                                                                                                                                     examinations,      but butbut herher COPD
                                                                                                                                                                                                                                     her  COPD
                                                                                                                                                                                                                                           COPD
              ramatically
       ddramatically               improved as
                                   improved                        and she
                                                            well and
                                                        as well           she was         breathing easier
                                                                                  was breathing              easier than than sheshe hadhad in      years. She
                                                                                                                                                in years.      She was          subsequently
                                                                                                                                                                        was subsequently               discharged.
                                                                                                                                                                                                      discharged.
  8.    Localized infection
  8. Localized                 infection at           liposuction site:
                                                 at liposuction          site: OneOne patient            reported an
                                                                                           patient reported                    infection;
                                                                                                                           an infection;         however, he
                                                                                                                                                however,           he was        applying "lip
                                                                                                                                                                         was applying                 balm" to
                                                                                                                                                                                                "lip balm"            the area
                                                                                                                                                                                                                  to the      area and          was
                                                                                                                                                                                                                                      and itit was
       r esolved without
      resolved               without intervention.
                                             intervention.

   Note. COPD
  Note.
  Note.   COPD =     =chronic
                       chronic obstructive     pulmonary disease;
                               obstructive pulmonary                                 vascularfraction;
                                                                             stromal vascular
                                                                     SVF == stromal
                                                          disease; SVF                                            nonsteroidal anti-inflammatory
                                                                                                         NSAID == nonsteroidal
                                                                                               fraction; NSAID                                   drug; ALS == amyotrophic
                                                                                                                               anti-inflammatory drug;        amyotrophic
  lateral  sclerosis; DVT
  lateral sclerosis;     DVT =deep      vein thrombosis;
                              = deep vein                 IV =intravenous.
                                             thrombosis; IV      intravenous,
                                                              = intravenous.



  Table 8.
  Table
  Table    Twelve
        8. Twelve
        8.         Malignancies
            TwelveMalignancies
                  Malignancies  as Reported
                                as          by
                                   Reported by
                                   Reported by II   Patients
                                               IIII Patients After
                                                    Patients After SVFDeployment
                                                                   SVF
                                                             After SVF Deployment Over
                                                                       Deployment Over
                                                                                  Over a  5-Year Follow
                                                                                       aa 5-Year
                                                                                          5-Year        -Up.
                                                                                                 Follow-Up.

  Patient
  Patient                        Date Tx
                                 Date Tx                            Center
                                                                    Center
                                                                    Center                                   Diagnosis
                                                                                                             Diagnosis                              HowSVF
                                                                                                                                                    How     was deployed
                                                                                                                                                        SVF was deployed                                            Cancer type
                                                                                                                                                                                                                    Cancer type

  74,  male
  74, male
      male                    10/29/2013
                              10/29/2013                   Calif SCTC
                                                           Calif  SCTC                            Crohn's
                                                                                                  Crohn's                                         IV
                                                                                                                                                  IV                                                   Prostate     -focal
                                                                                                                                                                                                       Prostate-focal
  54, female
  54, female
      female                 6/20/2012
                             6/20/2012                     Calif SCTC
                                                           Calif  SCTC
                                                                  SCTC                           Wrist DJD
                                                                                                 Wrist DJD                                        IV/intra-artic
                                                                                                                                                  IV/intra-artic                                       SCC skin
                                                                                                                                                                                                       SCC     skin    distal
                                                                                                                                                                                                               skin distal
                                                                                                                                                                                                                       distalarm arm
                                                                                                                                                                                                                                 arm
  74,  male
  74, male
      male                   5/ 2/201212
                             5/2/20                        Calif SCTC
                                                           Calif  SCTC                           Shoulder DJD
                                                                                                 Shoulder   DJD                                   Intra-artic
                                                                                                                                                  Intra-artic                                          Superfic
                                                                                                                                                                                                       Superfic vocal
                                                                                                                                                                                                       Superfic      vocal cord
                                                                                                                                                                                                                     vocal      cord
                                                                                                                                                                                                                                cord
  77,  male
  77, male                   4/25/2012
                             4/25/2012                     Calif SCTC
                                                           Calif  SCTC                           Knees DJD
                                                                                                 Knees                                            Intra-artic
                                                                                                                                                  Intra-artic                                          Breast cancer
                                                                                                                                                                                                       Breast    cancer
  54, female
  54, female                 5/22/2013
                             5/22/2013                     Calif SCTC
                                                           Calif  SCTC
                                                                  SCTC                           IC
                                                                                                 IC                                               IV   and bladder
                                                                                                                                                  IV and       bladder                                          breast cancer
                                                                                                                                                                                                       DCIS breast
                                                                                                                                                                                                       DCIS     breast       cancer
                                                                                                                                                                                                                            cancer
  54, female
  54, female
      female                 5/22/2013
                             5/22/2013                     Calif SCTC
                                                           Calif  SCTC
                                                                  SCTC                           IC
                                                                                                 IC
                                                                                                 IC                                               IV   and bladder
                                                                                                                                                  IV and      bladder                                  SCC
                                                                                                                                                                                                       SCC    skin     clavicle
                                                                                                                                                                                                              skin clavicle
                                                                                                                                                                                                       SCC skin       clavicle
  68, male
  68, male
      male                   3/ 16/201 I
                             3/16/2011                     Calif SCTC
                                                           Calif  SCTC
                                                                  SCTC                           ED
                                                                                                 ED                                               Intracorporal
                                                                                                                                                  Intracorporal                                        Basal    cell carcinoma
                                                                                                                                                                                                       Basal cell
                                                                                                                                                                                                       Basal    cell  carcinoma
                                                                                                                                                                                                                       carcinomanose    nose
                                                                                                                                                                                                                                        nose
  85, female
  85, female                 2/6/2013
                             2/6/2013
                             2/6/20   I3                   Calif SCTC
                                                           Calif  SCTC                           Asthma
                                                                                                 Asthma                                           IV
                                                                                                                                                  IV                                                   Basal cell
                                                                                                                                                                                                       Basal    cell carcinoma
                                                                                                                                                                                                                       carcinoma
  76, male
  76, male                   4/21/2014
                             4
                             4/21/2014
                               /2 1/2014                   Carolina SCTC
                                                           Carolina  SCTC                        Knees DJD/Parkinson
                                                                                                 Knees
                                                                                                 Knees    DID/Parkinson
                                                                                                          DJD/Parkinson                           IV and
                                                                                                                                                  IV   and infra     -attic
                                                                                                                                                               intra-artic                             Non-Hodgkin's lymphoma
                                                                                                                                                                                                       Non-Hodgkin's             lymphoma
                                                                                                                                                                                                                   spine and
                                                                                                                                                                                                          lower spine
                                                                                                                                                                                                          lower               and sternum
                                                                                                                                                                                                                                    sternum
  76,
  76, male
       male
  76, male                   4/9/2015
                             4/9/2015                      Michig2n SCTC
                                                           Michigan SCTC                         RA/I<nee arthritis
                                                                                                 RA/knee   arthritis                              IV and
                                                                                                                                                  IV and infra -attic
                                                                                                                                                          intra-artic                                         carcinomalek
                                                                                                                                                                                                       Skin carcinoma
                                                                                                                                                                                                       Slcin                      left wrist
                                                                                                                                                                                                                                       wrist
  50, female
  50, female                 I1!22/2013
                                /22/20 I 3                 Newport SCTC
                                                           Newport SCTC                          Renal failure
                                                                                                 Renal  failure                                   IV
                                                                                                                                                  IV                                                   DCIS
                                                                                                                                                                                                       DCIS breast          cancer
                                                                                                                                                                                                                breast cancer
  77, male
  77, male                   9/  17/2013
                             9/17/2013                     Newport SCTC
                                                           Newport SCTC                          Back arthritis
                                                                                                 Back/arthritis                                   IV
                                                                                                                                                  IV                                                   Skin cancer
                                                                                                                                                                                                       SI<in cancer

   Note. SVF
  Note.                    vascularfraction;
                   stromal vascular
           SVF== stromal                               = Stem Cell
                                                 SCTC =Stem
                                       fraction; SCTC              Cell Treatment     Center; DJD
                                                                         Treatment Center;       DJD ==degenerative
                                                                                                       degenerative joint   disease; SCC
                                                                                                                     joint disease;        squamous cell
                                                                                                                                     SCC== squamous      carcinoma; ED =
                                                                                                                                                    cell carcinoma;    =
  eerectile  dysfunction;
    rectile dysfunction;   DCIS =ductal
                           DCIS                               situ; IC
                                              carcinoma inin situ;
                                    = ductal carcinoma               IC =interstitial  cystitis.
                                                                        = interstitial cystitis.



  iinsignificant
     nsignificant      quantities    (less than
                       quantities (less    than control)
                                                 control) after        rinses (dilu-
                                                             after 2 rinses     (dilu-                                         and thus
                                                                                                                               and    thus has     minimal systemic
                                                                                                                                             has minimal        systemic ramifications,
                                                                                                                                                                           ramifications,      we considered
                                                                                                                                                                                                    considered
    tions) and
   tions)     and we routinely
                         routinely perform
                                       perform aa third
                                                    third wash
                                                           wash as   as part
                                                                         part of
                                                                               of our
                                                                                  our                                          itit important
                                                                                                                                    important to       document that
                                                                                                                                                   to document       that patients
                                                                                                                                                                           patients did did not
                                                                                                                                                                                             not receive
                                                                                                                                                                                                  receive anyany
    standard protocol
   standard        protocol (Figure
                                 (Figure 4).4). Although
                                                 Although collagenase
                                                                 collagenase      has
                                                                                  has                                          significantly measuraUle
                                                                                                                               significantly          measurablecollagenase
                                                                                                                                                                         collagenasein in their  their SVF.SVF.
   aalready
      heady beenbeen FDA
                       FDA approved
                                approved for
                                           for direct
                                                direct injections
                                                        injections intointo soft   tis-
                                                                             soft tis-                                         Nonetheless, there
                                                                                                                               Nonetheless,         there isis no evidence that
                                                                                                                                                               no evidence     that any
                                                                                                                                                                                     any harm     comes from
                                                                                                                                                                                           harm comes       from
  ssue
     ue for
          for certain
                certain conditions
                           conditions     (eg, Peyronie's
                                         (eg,   Peyronie's      and
                                                                 and Dupytren's)
                                                                       Dupytren's)                                             the cells
                                                                                                                               the    cells treated
                                                                                                                                             treated with
                                                                                                                                                        with aa GMPGMP   non-mammalian
                                                                                                                                                                           non -mammalian collagenase
                                                                                                                                                                                                  collagenase
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 114 of
                                      132

   I0
   10                                                                                                                                                                                                            The
                                                                                                                                                                                                                 The American
                                                                                                                                                                                                                 The American
                                                                                                                                                                                                                      AmericanJournal
                                                                                                                                                                                                                              Journal of
                                                                                                                                                                                                                                      ofCosmetic
                                                                                                                                                                                                                                 Journal Cosmetic Surgery
                                                                                                                                                                                                                                         Cosmetic Surgery
                                                                                                                                                                                                                                                    Surgery


                                                                                                                                                                            variability.
                                                                                                                                                                            variability. The
                                                                                                                                                                            variability.            Themajority
                                                                                                                                                                                                   The          majority
                                                                                                                                                                                                            majority             ofof
                                                                                                                                                                                                                                 of     our
                                                                                                                                                                                                                                       our  our         patients
                                                                                                                                                                                                                                                 patients
                                                                                                                                                                                                                                                 patients               fellfell
                                                                                                                                                                                                                                                                       fell      intointo
                                                                                                                                                                                                                                                                                into          the the
                                                                                                                                                                                                                                                                                            the        orthope-
                                                                                                                                                                                                                                                                                                       orthope-  orthope-
       A
       A                                                                      B                                                                                             dic
                                                                                                                                                                            dic    category
                                                                                                                                                                                  category
                                                                                                                                                                                  category             and
                                                                                                                                                                                                     and
                                                                                                                                                                                                     and          they
                                                                                                                                                                                                                they
                                                                                                                                                                                                                they          also
                                                                                                                                                                                                                           also
                                                                                                                                                                                                                           also      had
                                                                                                                                                                                                                                     had had    the
                                                                                                                                                                                                                                               the    the  most
                                                                                                                                                                                                                                                           most  most         overall
                                                                                                                                                                                                                                                                        overall
                                                                                                                                                                                                                                                                        overall            benefit
                                                                                                                                                                                                                                                                                           Uenefit   benefit     from
                                                                                                                                                                                                                                                                                                                from      from
                       80
                       BO                                                                             35-
                                                                                                      35
                                                                                                      35

              ~12 ~a   70.
                       70-                                                                                                      *BB                                         treatments.
                                                                                                                                                                            treatments.
                                                                                                                                                                            treatments.
               ,~
               03                                                                              E 30   30.
                                                                                                      30
                a) 60- 6:                                                                     -E-1)
                                                                                              Z71                                                                                From the
                                                                                                                                                                                 From
                                                                                                                                                                                 From        the
                                                                                                                                                                                              thevery  verystart,
                                                                                                                                                                                                     very         start,
                                                                                                                                                                                                                    start,wewesaw      saw saw    significant
                                                                                                                                                                                                                                                        significant
                                                                                                                                                                                                                                                  sigiuficant                  improvements
                                                                                                                                                                                                                                                                                      improvements
                                                                                                                                                                                                                                                                               improvements                            inin in
              ~ Ga                                                                           ."5
                                                                                             .°1'."• 25-
                                                                                                      25-
                                                                                                      25                                                                    patients treated.
                                                                                                                                                                            patients
                                                                                                                                                                            patients        treated.
                                                                                                                                                                                             treated.Our     Our  Our  first
                                                                                                                                                                                                                      first first patient,
                                                                                                                                                                                                                                        patient,
                                                                                                                                                                                                                                 patient,             Berman's
                                                                                                                                                                                                                                                      Bennan's  Berman's       nursenurse
                                                                                                                                                                                                                                                                               nurse            anesthetist,
                                                                                                                                                                                                                                                                                               anesthetist, anesthetist,
                v 50-
               0/
               0)      so
                       50-                                                                  ~
              Qcn 40
               C)                        175                       zza
                                                                    228                                                                       22e
                                                                                                                                              228
               < 40    40 ~ ~
                                         175
                                                                                              m 20
                                                                                              CO
                                                                                              CO      zo                                                                    had painful
                                                                                                                                                                            had
                                                                                                                                                                            had       painfullaiee
                                                                                                                                                                                     painful         knee
                                                                                                                                                                                                       kneearthritis arthritis
                                                                                                                                                                                                                  artluitis            following
                                                                                                                                                                                                                                            following
                                                                                                                                                                                                                                      following                    aa ski
                                                                                                                                                                                                                                                                        skia ski injury.
                                                                                                                                                                                                                                                                                  injury.injury.       SheShe
                                                                                                                                                                                                                                                                                                       She         had
                                                                                                                                                                                                                                                                                                                    had had
                          o00 JT ~                          I                    I                       oL'
                                       tamale
                                      lfemale
                                        amalc                     male
                                                                  male
                                                                                                         0
                                                                                                                    female
                                                                                                                    Icmalc                   malo
                                                                                                                                             male
                                                                                                                                             male
                                                                                                                                                                            been
                                                                                                                                                                            been
                                                                                                                                                                           been        on
                                                                                                                                                                                       on
                                                                                                                                                                                       on    nonsteroidal
                                                                                                                                                                                              nonsteroidal
                                                                                                                                                                                              nonsteroidal                  anti-inflammatory
                                                                                                                                                                                                                               anti-inflammatory
                                                                                                                                                                                                                             anti-inflanunatory                              drugs
                                                                                                                                                                                                                                                                             drugs    drugs    (NSAIDs),
                                                                                                                                                                                                                                                                                               (NSAIDs), (NSAIDs),
          C                                                                              D
                                                                                         D                                                                                 had
                                                                                                                                                                           had       arthroscopy,corticosteroid
                                                                                                                                                                            had arthroscopy,
                                                                                                                                                                                    arthroscopy,                   corticosteroid
                                                                                                                                                                                                                corticosteroid                            injections,
                                                                                                                                                                                                                                                 injections,
                                                                                                                                                                                                                                                injections,                   andand
                                                                                                                                                                                                                                                                             and         could
                                                                                                                                                                                                                                                                                        could     could   no lon-
                                                                                                                                                                                                                                                                                                          no        no lon-
                                                                                                                                                                                                                                                                                                                   lon-
                       io
                       10
                       10-                                                                            ~o
                                                                                                      10
                                                                                                                                                                            ger enjoy
                                                                                                                                                                            ger
                                                                                                                                                                           ger     enjoy
                                                                                                                                                                                   enjoyskiing skiing
                                                                                                                                                                                                 skiingbecause  because
                                                                                                                                                                                                                  becauseof        ofofthethe
                                                                                                                                                                                                                                            thepain.pain.pain.      Her
                                                                                                                                                                                                                                                                    Her Her   knee
                                                                                                                                                                                                                                                                              knee   knee    hadhad
                                                                                                                                                                                                                                                                                             had         marked
                                                                                                                                                                                                                                                                                                         marked   marked
                 N
                 in 888-                                                                                 8
                                                                                               -J ~                                                                         crepitus.
                                                                                                                                                                            crepitus. Within
                                                                                                                                                                           crepitus.           Withinseveral
                                                                                                                                                                                              Within              severalweeks
                                                                                                                                                                                                                several              weeks
                                                                                                                                                                                                                                 weeks                  following
                                                                                                                                                                                                                                                  following
                                                                                                                                                                                                                                                 following                   SVF   SVF      direct
                                                                                                                                                                                                                                                                                           direct direct     injec-
                                                                                                                                                                                                                                                                                                             injec-  injec-
                j:4-
                 g  .- 6-
                          ~
                          6
                                                                                               ~
                                                                                               0 6
                                                                                                                             ~~
                                                                                                                                                  S.                       tion
                                                                                                                                                                           tion
                                                                                                                                                                           tion      to
                                                                                                                                                                                    to
                                                                                                                                                                                    to    the
                                                                                                                                                                                         the
                                                                                                                                                                                         the      knee
                                                                                                                                                                                                knee
                                                                                                                                                                                                laiee           joint,
                                                                                                                                                                                                            joint,
                                                                                                                                                                                                           joint,        she
                                                                                                                                                                                                                         she she   was
                                                                                                                                                                                                                                  was was    able
                                                                                                                                                                                                                                             able able      to
                                                                                                                                                                                                                                                            to   to    return
                                                                                                                                                                                                                                                                  return
                                                                                                                                                                                                                                                                  return          to
                                                                                                                                                                                                                                                                                 to      to
                                                                                                                                                                                                                                                                                        skiing
                                                                                                                                                                                                                                                                                        skiing   skiing    and
                                                                                                                                                                                                                                                                                                           and      and
                                                                                                                                                                                                                                                                                                                      no no
                                                                                                                                                                                                                                                                                                                      no
                  ~
                 .0       q                                •~+,            *1*
                  Ce 4                                                                         .7 4
                                                                 6,6*                          a

                 a
                 0- 2
                 B-     z2 -                                                                            z2-
                                                                                                                                                                           llonger
                                                                                                                                                                            longer
                                                                                                                                                                             onger         had
                                                                                                                                                                                          had
                                                                                                                                                                                          had        any
                                                                                                                                                                                                   any
                                                                                                                                                                                                   any           crepitus
                                                                                                                                                                                                             crepitus
                                                                                                                                                                                                             crepitus             in
                                                                                                                                                                                                                                 in    in
                                                                                                                                                                                                                                        the
                                                                                                                                                                                                                                        the  the  joint.
                                                                                                                                                                                                                                                  joint.  joint.    The
                                                                                                                                                                                                                                                                    The   The next
                                                                                                                                                                                                                                                                               next   next   patient
                                                                                                                                                                                                                                                                                              patient  patient    was
                                                                                                                                                                                                                                                                                                                   was      was
                         00                                                                              0                                                                 Berman's wife
                                                                                                                                                                           Berman's
                                                                                                                                                                           Berman's               wifewho
                                                                                                                                                                                               wife           whoexperienced
                                                                                                                                                                                                                         experienced31/4
                                                                                                                                                                                                                        experienced                     3'/z1/2
                                                                                                                                                                                                                                                              3 years
                                                                                                                                                                                                                                                                   years
                                                                                                                                                                                                                                                                   years of        of left
                                                                                                                                                                                                                                                                                  of       lefthip
                                                                                                                                                                                                                                                                                          left         hippain
                                                                                                                                                                                                                                                                                                       hip         pain
                                                                                                                                                                                                                                                                                                                  pain
                          ~       BL
                                  BL             11           33              6G                        ~       Ell.
                                                                                                                BL
                                                                                                                BL            1
                                                                                                                              1           3           66
                                         Time (Months)(Months)
                                                                                                                                                                           following years
                                                                                                                                                                          following            yearsof
                                                                                                                                                                                               years         ofof666milemileaaaday
                                                                                                                                                                                                                       mile              dayrumiing.
                                                                                                                                                                                                                                       day            running.
                                                                                                                                                                                                                                                  running.                She
                                                                                                                                                                                                                                                                          She She    tootoo
                                                                                                                                                                                                                                                                                     too        had
                                                                                                                                                                                                                                                                                               had    had aa posi-a posi-
                                                                                                                                                                                                                                                                                                                posi-
                                         Time                                                                          Time      (Months
                                                                                                                       Time (Months)
                                                                                                                                                                           tive response
                                                                                                                                                                          tive       responsefollowing
                                                                                                                                                                                     response             followingSVF
                                                                                                                                                                                                         following                   SVFdirect
                                                                                                                                                                                                                                   SVF              directinjection.
                                                                                                                                                                                                                                                 direct                 injection.
                                                                                                                                                                                                                                                                    injection.                        Neither
                                                                                                                                                                                                                                                                                                Neither
                                                                                                                                                                                                                                                                                                Neither                of of
                                                                                                                                                                                                                                                                                                                      of
                                                                                                                                                                          tthese
                                                                                                                                                                           these       patientshas
                                                                                                                                                                                       patients
                                                                                                                                                                             hese patients               hashad
                                                                                                                                                                                                       has       hadhadaa return
                                                                                                                                                                                                                              areturn
                                                                                                                                                                                                                                  return     of pain
                                                                                                                                                                                                                                            of        of pain
                                                                                                                                                                                                                                                     pain          overover
                                                                                                                                                                                                                                                                  over       66 years  6 years
                                                                                                                                                                                                                                                                                   years            following
                                                                                                                                                                                                                                                                                                  following  following
     Figure 2.2. Baseline
     Figure                       Baseline data,       data, pain, pain, and      and AQoL.AQoL.                                                                          ttheir
                                                                                                                                                                           their      procedures.
                                                                                                                                                                                       procedures.Our
                                                                                                                                                                             heir procedures.                    OurOur   third
                                                                                                                                                                                                                          third third  patient
                                                                                                                                                                                                                                      patientpatient        waswas
                                                                                                                                                                                                                                                           was         scheduled
                                                                                                                                                                                                                                                                               scheduled
                                                                                                                                                                                                                                                                       scheduled                  for aafor
                                                                                                                                                                                                                                                                                                 for             total
                                                                                                                                                                                                                                                                                                                 total a total
     NNote.
        ote. In
      Note.           the group
                 In the          group of patients  patients with    with orthopedic
                                                                                   orthopedic diseases,      diseases, (A)     (A) the
                                                                                                                                     the age age of  of                    knee        replacement.Six
                                                                                                                                                                           knee replacement.
                                                                                                                                                                          knee        replacement.                 SixSixyears  yearslater,
                                                                                                                                                                                                                            years             later,
                                                                                                                                                                                                                                          later,           sheshe
                                                                                                                                                                                                                                                           she       too,
                                                                                                                                                                                                                                                                    too,  too, stillstill
                                                                                                                                                                                                                                                                               still       enjoys
                                                                                                                                                                                                                                                                                           enjoys enjoys        pain-
                                                                                                                                                                                                                                                                                                                pain  pain-
                                                                                                                                                                                                                                                                                                                          -
     female and
     female          and male   male patients
                                          patients was     wasnot     not significantly
                                                                                 significantlydifferent      differentfrom   from each each other,
                                                                                                                                                 other,
                                                                                                                                                                          frfree
                                                                                                                                                                              ee walking
                                                                                                                                                                                     walking
                                                                                                                                                                                    walking           and
                                                                                                                                                                                                       and
                                                                                                                                                                                                     and        has
                                                                                                                                                                                                                  has
                                                                                                                                                                                                                has     avoided
                                                                                                                                                                                                                            avoided
                                                                                                                                                                                                                        avoided             the
                                                                                                                                                                                                                                            the  the   knee
                                                                                                                                                                                                                                                       knee   knee   replacement
                                                                                                                                                                                                                                                                           replacement
                                                                                                                                                                                                                                                                      replacement                      surgery.
                                                                                                                                                                                                                                                                                                       surgery. surgery.
((B)   B) whereas
           whereas male           male patients
                                              patients had    had aa significantly
                                                                            significantly             higher
                                                                                                       higher BMI      BMIas  as analyzed
                                                                                                                                   analyzed by       by
     unpaired
     u npaired Student'sStudent's tt test.         test. Time
                                                           Time had      had an          overall significant
                                                                                    an overall              significant effect  effect on  on (C)
                                                                                                                                                (C) pain pain              These
                                                                                                                                                                           These were
                                                                                                                                                                          These         wereour
                                                                                                                                                                                        were        ourfirst
                                                                                                                                                                                                   our        first33 3patients
                                                                                                                                                                                                           first              patients
                                                                                                                                                                                                                           patients          and
                                                                                                                                                                                                                                             and    and    though
                                                                                                                                                                                                                                                          though though     we,we,
                                                                                                                                                                                                                                                                            we,        andand
                                                                                                                                                                                                                                                                                      and         the rest
                                                                                                                                                                                                                                                                                                 the       the
                                                                                                                                                                                                                                                                                                            rest rest  of of
                                                                                                                                                                                                                                                                                                                      of
((P    P< < .001)
              .001) and      and(D)    (D) AQoL
                                      (D)       AQoL after
                                               AQoL        after I II and
                                                           after             and666months.
                                                                             and          months.Data
                                                                                          months.              Data
                                                                                                               Data are  are    presented
                                                                                                                         are presented
                                                                                                                                presented as        as                    our
                                                                                                                                                                          our      affiliates,have
                                                                                                                                                                          our affiliates,
                                                                                                                                                                                  affiliates,            havenot
                                                                                                                                                                                                       have           not"healed"
                                                                                                                                                                                                                    not          "healed"
                                                                                                                                                                                                                             "healed"               allall
                                                                                                                                                                                                                                                    all       of of
                                                                                                                                                                                                                                                              of    ourour
                                                                                                                                                                                                                                                                    our      patients,
                                                                                                                                                                                                                                                                             patients,patients,        we have   we have
                                                                                                                                                                                                                                                                                                                have
     means
     means t± standard  standard errors        errors of   of meanmean and       and werewere assumed assumed significantsignificant        when
                                                                                                                                            when PP <                    rroutinely
                                                                                                                                                                          routinely
                                                                                                                                                                             outinely (over    (over85%)
                                                                                                                                                                                              (over        85%)85%)witnessed witnessed
                                                                                                                                                                                                                          witnessed                        similar
                                                                                                                                                                                                                                                     similar
                                                                                                                                                                                                                                                    similar                    results
                                                                                                                                                                                                                                                                         results
                                                                                                                                                                                                                                                                        results            inin our  in our
                                                                                                                                                                                                                                                                                                    our        otherother
                                                                                                                                                                                                                                                                                                               other
     .05. AQoL
    .05.     AQoL ==Assessment   Assessment of Quality            Quality of         of Life;
                                                                                          Life; BMI  BMI==body     body mass   mass index;
                                                                                                                                         index; VAS   VAS
     = Visual
        Visual Analog Analog Scale.     Scale.
                                                                                                                                                                          orthopedic
                                                                                                                                                                          orthopedic
                                                                                                                                                                          ort   hopedic            cases.
                                                                                                                                                                                                 cases.
                                                                                                                                                                                                 cases.         AsAs     with
                                                                                                                                                                                                                       with
                                                                                                                                                                                                                      with         any
                                                                                                                                                                                                                                  any any   "new"
                                                                                                                                                                                                                                           "new" "new"                technology,
                                                                                                                                                                                                                                                                technology,
                                                                                                                                                                                                                                                                technology,                    when
                                                                                                                                                                                                                                                                                               when    when     start-
                                                                                                                                                                                                                                                                                                               start- start-
                                                                                                                                                                          ing out,
                                                                                                                                                                         ing      out, you
                                                                                                                                                                                  out,      youtend
                                                                                                                                                                                            you       tendtototosee
                                                                                                                                                                                                     tend             seeseethe   theworse
                                                                                                                                                                                                                                the        worsecases
                                                                                                                                                                                                                                        worse                   casesand
                                                                                                                                                                                                                                                            cases         and and    notnot
                                                                                                                                                                                                                                                                                     not        always
                                                                                                                                                                                                                                                                                               always  always       thethe
                                                                                                                                                                                                                                                                                                                    the
                                                                                                                                                                          ones that
                                                                                                                                                                         ones         thatwill
                                                                                                                                                                                     that      willmost
                                                                                                                                                                                              will      mostoptimally
                                                                                                                                                                                                       most           optimallyrespond.
                                                                                                                                                                                                                    optimally                  respond.
                                                                                                                                                                                                                                           respond.                 WeWe
                                                                                                                                                                                                                                                                    We              consider
                                                                                                                                                                                                                                                                             consider
                                                                                                                                                                                                                                                                            consider                         orthope-
                                                                                                                                                                                                                                                                                                       orthope-
                                                                                                                                                                                                                                                                                                      orthope-
                                                                                                                                                                          dic conditions
                                                                                                                                                                         dic      conditionsthe
                                                                                                                                                                                  conditions              the"low
                                                                                                                                                                                                         the        "lowhanging
                                                                                                                                                                                                                  "low           hanging
                                                                                                                                                                                                                               hanging             fifruit"
                                                                                                                                                                                                                                                       uit"fruit"   forfor
                                                                                                                                                                                                                                                                    for     SVF      SVF            deployment,
                                                                                                                                                                                                                                                                                          deployment,
                                                                                                                                                                                                                                                                                          deployment,
               A                                                B                                                  C
                                                                                                                          e                                               but
                                                                                                                                                                          but ifififsomeone
                                                                                                                                                                         but           someoneisisistruly
                                                                                                                                                                                       someone                    truly"bone
                                                                                                                                                                                                                 truly         "bone
                                                                                                                                                                                                                            "bone          onon
                                                                                                                                                                                                                                           on       bone,"
                                                                                                                                                                                                                                                   bone,"  bone,"           meaning
                                                                                                                                                                                                                                                                       meaning
                                                                                                                                                                                                                                                                       meaning                 there
                                                                                                                                                                                                                                                                                              there     thereisis not
                                                                                                                                                                                                                                                                                                                    notis not
          U/        J   ~
                                                                   O lD                                                o b
                                                                                                                                                                         aany
                                                                                                                                                                          anyny     significant
                                                                                                                                                                                   significant
                                                                                                                                                                                   significant               cartilage
                                                                                                                                                                                                          cartilage
                                                                                                                                                                                                          cartilage                 "signal"
                                                                                                                                                                                                                                 "signal"
                                                                                                                                                                                                                                "signal"               to
                                                                                                                                                                                                                                                      to       to
                                                                                                                                                                                                                                                               prompt
                                                                                                                                                                                                                                                               promptprompt      cartilage
                                                                                                                                                                                                                                                                                  cartilagecartilage       differ-
                                                                                                                                                                                                                                                                                                           differ-    differ-
          C                                                        O 3D                                                Q~
         Y a"'
                                                                   Y
                                                                         i
                                                                                                                       Q
                                                                                                                          >
                                                                                                                                                                         entiation
                                                                                                                                                                         entiation from
                                                                                                                                                                         entiation             fromSVF
                                                                                                                                                                                              from        SVFSVF"stem    "stem
                                                                                                                                                                                                                      "stem                cells,"
                                                                                                                                                                                                                                      cells,"
                                                                                                                                                                                                                                      cells,"             then
                                                                                                                                                                                                                                                         then   then   oneone
                                                                                                                                                                                                                                                                      one        willwill
                                                                                                                                                                                                                                                                                 will         not not
                                                                                                                                                                                                                                                                                              not        experi-
                                                                                                                                                                                                                                                                                                         experi-  experi-
                    ~        BL               6
                                              6                 ~        BL
                                                                         8L          al    6               ~        BL               f
                                                                                                                                                                         ence chondrogenesis
                                                                                                                                                                         ence        chondrogenesisor
                                                                                                                                                                                     chondrogenesis                     ororany
                                                                                                                                                                                                                              anyanyphysical
                                                                                                                                                                                                                                           physical
                                                                                                                                                                                                                                        physical                     improvement.
                                                                                                                                                                                                                                                                improvement.
                                                                                                                                                                                                                                                                improvement.
               p                   Tlme       Months)
                                   Time (Months)                E
                                                                E
                                                                                     Time(Months)
                                                                                     Time   (Months)                             Time (Months)                                  Although
                                                                                                                                                                                Although
                                                                                                                                                                                A   lthough none       noneof
                                                                                                                                                                                                      none         ofofour
                                                                                                                                                                                                                         ourourinitialinitialpatients
                                                                                                                                                                                                                                   initial                 patients
                                                                                                                                                                                                                                                     parients              were
                                                                                                                                                                                                                                                                           were  were            subjected
                                                                                                                                                                                                                                                                                          subjected
                                                                                                                                                                                                                                                                                          subjected                   to to
                                                                                                                                                                                                                                                                                                                      to
                                                                   4' 0
                                                                                                                                                                         placebo
                                                                                                                                                                         placebo
                                                                                                                                                                         placebo            testing,
                                                                                                                                                                                           testing,
                                                                                                                                                                                           testing,          it
                                                                                                                                                                                                             it itmaymay      be
                                                                                                                                                                                                                              be be     worth
                                                                                                                                                                                                                                     worth
                                                                                                                                                                                                                                     worth            noting
                                                                                                                                                                                                                                                       notingnoting      the
                                                                                                                                                                                                                                                                         the  the        following,
                                                                                                                                                                                                                                                                                  following,
                                                                                                                                                                                                                                                                                   following,                    par-
                                                                                                                                                                                                                                                                                                                  par-  par-
         7          Z~                                                                                                                                                   ticularly
                                                                                                                                                                         ticularly as
                                                                                                                                                                         ticularly            asrelated
                                                                                                                                                                                             as      relatedto
                                                                                                                                                                                                   related           totothethethe       orthopedic
                                                                                                                                                                                                                                     orthopedic
                                                                                                                                                                                                                                     orthopedic                            conditions:
                                                                                                                                                                                                                                                                    conditions:
                                                                                                                                                                                                                                                                     conditions:                     TheThe
                                                                                                                                                                                                                                                                                                    The           vast vast
                                                                                                                                                                                                                                                                                                                 vast
         L          ~                                              O
         N a~                                                           ~                                                                                                majority
                                                                                                                                                                         majority
                                                                                                                                                                         majority of        ofofour ourorthopedic
                                                                                                                                                                                                  our         orthopedic
                                                                                                                                                                                                          orthopedic                     patients
                                                                                                                                                                                                                                     patients
                                                                                                                                                                                                                                     patients               hadhad
                                                                                                                                                                                                                                                            had       already
                                                                                                                                                                                                                                                                      alreadyalready      had had
                                                                                                                                                                                                                                                                                         had          multiple
                                                                                                                                                                                                                                                                                                      multiple    multiple
                       °           al
                                   ei                 s                    °         al - 1
                                                                                     e~                   e                                                             iinterventions.
                                                                                                                                                                         interventions.
                                                                                                                                                                            nterventions.               For Forexample,
                                                                                                                                                                                                          For          example,
                                                                                                                                                                                                                     example,               the
                                                                                                                                                                                                                                           the    the          typical
                                                                                                                                                                                                                                                        tytypical
                                                                                                                                                                                                                                                              pical         knee
                                                                                                                                                                                                                                                                            knee   knee    patient
                                                                                                                                                                                                                                                                                            patient  patient      had had
                                                                                                                                                                                                                                                                                                                  had
                                   Time(Months)
                                   Tlme    (Months)                                  Time(Months)
                                                                                     Tlme   (Months)
                                                                                                                                                                         already
                                                                                                                                                                         already been
                                                                                                                                                                        already             beenon
                                                                                                                                                                                           been       ononaaavariety varietyof
                                                                                                                                                                                                                  variety          ofofNSAIDsNSAIDs                 andand
                                                                                                                                                                                                                                                                   and              supplements
                                                                                                                                                                                                                                                                             supplements
                                                                                                                                                                                                                                                                             supplements                          (eg,(eg,
                                                                                                                                                                                                                                                                                                                 (eg,
                                                                                                                                                                         glucosamine
                                                                                                                                                                         glucosamine chondroitin),
                                                                                                                                                                        glucosamine                     chondroitin),had
                                                                                                                                                                                                       chondroitin),                     had had             corticosteroid
                                                                                                                                                                                                                                                      corticosteroid
                                                                                                                                                                                                                                                        corticosteroid                                 injections,
                                                                                                                                                                                                                                                                                              injections,
                                                                                                                                                                                                                                                                                                injections,
    Figure 3.
    Figure           3.3.The  TheThe6-month
                                          6-monthoutcome
                                         6-month                 outcomeforfor
                                                              outcome                    for
                                                                                          knee knee knee and     and
                                                                                                               and        shoulderpatients.
                                                                                                                         shoulder
                                                                                                                   shoulder                   patients.
                                                                                                                                             patients.                  hyaluronic
                                                                                                                                                                        hyaluronic acid
                                                                                                                                                                        hyaluronic                 acidinjections,
                                                                                                                                                                                                acid          injections,and
                                                                                                                                                                                                          injections,                andand          frequently
                                                                                                                                                                                                                                             frfrequently
                                                                                                                                                                                                                                                   equently                       arthroscopic
                                                                                                                                                                                                                                                                           arthroscopic
                                                                                                                                                                                                                                                                           artl~roscopic                     inter-
                                                                                                                                                                                                                                                                                                            inter-     inter-
    Note.
    Note.
    Note. Six   Six months
               Six      months after
                       months             after the           procedure, knee
                                                      the procedure,                    I<nee patients
                                                                                                     patients had       had (A)       signiFlcantly
                                                                                                                               (A) significantly
    lower
    lower pain    pain ratingsratings (P      (P <  < .001),
                                                       .001),      (B)
                                                                  (B)
                                                       .001), (B) lower      lower        KOOS
                                                                                          KOOS               (P
                                                                               lower KOOS (P < .001), (C) lower   <   .001),      (C)     lower
                                                                                                                                                                        ventions.
                                                                                                                                                                        ventions.
                                                                                                                                                                        ventions.             Yet,
                                                                                                                                                                                              Yet,
                                                                                                                                                                                             Yet,        in
                                                                                                                                                                                                        in
                                                                                                                                                                                                       in        spite
                                                                                                                                                                                                               spite
                                                                                                                                                                                                              spite        of
                                                                                                                                                                                                                          of of    all
                                                                                                                                                                                                                                 all
                                                                                                                                                                                                                                 all     of
                                                                                                                                                                                                                                        of of      these
                                                                                                                                                                                                                                                these
                                                                                                                                                                                                                                               these                interventions,
                                                                                                                                                                                                                                                                 interventions,
                                                                                                                                                                                                                                                                 interventions,                       they
                                                                                                                                                                                                                                                                                                      they  they   did
                                                                                                                                                                                                                                                                                                                   did    did
    AQoL (P
    AQoL           (P < .005).
                  (P           .005). In
                               .005).            the
                                           InIn the     group
                                                 the group
                                                         group of              patients with
                                                                      of patients               with shouldershoulder procedures,
                                                                                                                               procedures, (D)         (D)
                                                                                                                                                       (D)              not
                                                                                                                                                                        not      see
                                                                                                                                                                                 see      sustained
                                                                                                                                                                                         sustained
                                                                                                                                                                                         sustained               reduction
                                                                                                                                                                                                               reduction
                                                                                                                                                                                                              reduction              of
                                                                                                                                                                                                                                     of  ofpain
                                                                                                                                                                                                                                          pain  pain     and
                                                                                                                                                                                                                                                        acid    and       improvement
                                                                                                                                                                                                                                                                    improvement
                                                                                                                                                                                                                                                                   improvement                          in
                                                                                                                                                                                                                                                                                                       in   func-in
                                                                                                                                                                                                                                                                                                              func-    func-
    pain     rating (P
    pain rating              (P <  < .001),
                                       .001), and   and (E)(E) DASH DASH scores      scores (P       (P <<.005)
                                                                                                     (P         .005) were
                                                                                                               .005)        were significantly
                                                                                                                           were      significantly                      tion.
                                                                                                                                                                        tion. With
                                                                                                                                                                       tion.          Witheach
                                                                                                                                                                                     With          eachintervention,
                                                                                                                                                                                                each            intervention,
                                                                                                                                                                                                             intervention,                         a patient
                                                                                                                                                                                                                                            aa patient
                                                                                                                                                                                                                                                   patient              may   may    actually
                                                                                                                                                                                                                                                                                     actuallyactually       sensesense
                                                                                                                                                                                                                                                                                                            sense
    lower
    lower at     at 66 monthsmonths compared   compared with        with baseline.
                                                                                 baseline. Data      Data were   were analyzed
                                                                                                                            analyzed with     with
                                                                                                                                                                       iimprovement
                                                                                                                                                                        improvement
                                                                                                                                                                            mprovement frfrom            from
                                                                                                                                                                                                          om aa aplaceUo    placebo
                                                                                                                                                                                                                        placebo                  effect
                                                                                                                                                                                                                                            effect
                                                                                                                                                                                                                                           effect              and
                                                                                                                                                                                                                                                               and  and  notnot
                                                                                                                                                                                                                                                                         not              necessarily
                                                                                                                                                                                                                                                                                   necessarily
                                                                                                                                                                                                                                                                                   necessai7ly                     the the
                                                                                                                                                                                                                                                                                                                   the
    paired        Student's tt test.
    paired Student's                       test. Data  Data are  are presented
                                                                           presented as                   meanst± standard
                                                                                                   as means                 standard errors   errors
    of mean
         mean and     and were   were assumed assumed significant
                                                                signiFlcant             when PP <
                                                                                       when                 < .05.
                                                                                                              .05. VAS          = Visual Analog
                                                                                                                        VAS=Visual             Analog                   intervention.
                                                                                                                                                                        intervention.
                                                                                                                                                                        nitervention.                   However,
                                                                                                                                                                                                      However,
                                                                                                                                                                                                     However,                     arguably,
                                                                                                                                                                                                                               arguably,
                                                                                                                                                                                                                              arguaUly,                if  if   if
                                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                               the    the      patients
                                                                                                                                                                                                                                                                         patients
                                                                                                                                                                                                                                                                        patients                do
                                                                                                                                                                                                                                                                                               do        do
                                                                                                                                                                                                                                                                                                         not
                                                                                                                                                                                                                                                                                                        not       not
                                                                                                                                                                                                                                                                                                                   get
                                                                                                                                                                                                                                                                                                                   get      get
    Scale;K005
    Scale;         KOOS=Knee       = KneeInjury      Injuryand   andOsteoarthritis
                                                                             Osteoarthritis Outcome          Outcome Score;     Score; AQoL   AQoL =                   improvement
                                                                                                                                                                       improvement
                                                                                                                                                                        nnprovement frfrom              from
                                                                                                                                                                                                         om the      theintervention,
                                                                                                                                                                                                                   the         intervention,
                                                                                                                                                                                                                           intervention,                      then
                                                                                                                                                                                                                                                             then   then theythey
                                                                                                                                                                                                                                                                        they         clearly
                                                                                                                                                                                                                                                                                     clearly  clearly    did not
                                                                                                                                                                                                                                                                                                         did       did
                                                                                                                                                                                                                                                                                                                   not not
   Assessment
   A   ssessment ofof Quality         Quality of       of Life;
                                                          Life; DASH DASH =Disabilities
                                                                                      = Disabilities of              of the
                                                                                                                         the Arm, Shoulder,Shoulder,                  rreceive
                                                                                                                                                                            eceive any    any placebo
                                                                                                                                                                                          any       placeboUenefit
                                                                                                                                                                                                   placebo              benefiteither.
                                                                                                                                                                                                                      benefit              either.
                                                                                                                                                                                                                                        either.            IfIf Ifour
                                                                                                                                                                                                                                                                  our  our       patients
                                                                                                                                                                                                                                                                           patients
                                                                                                                                                                                                                                                                           patients              improved
                                                                                                                                                                                                                                                                                                 improved improved
   aand     Hand.
      nd Hand.
*p
                                                                                                                                                                       from
                                                                                                                                                                       from
                                                                                                                                                                     from             SVF,
                                                                                                                                                                                     SVF,
                                                                                                                                                                                     SVF,          then
                                                                                                                                                                                                  then
                                                                                                                                                                                                 then        it
                                                                                                                                                                                                            it  it   would
                                                                                                                                                                                                                  would
                                                                                                                                                                                                                  would           be
                                                                                                                                                                                                                                  be be     rather
                                                                                                                                                                                                                                         rather
                                                                                                                                                                                                                                         rather                    illogical
                                                                                                                                                                                                                                                             illogical
                                                                                                                                                                                                                                                            illogical             to
                                                                                                                                                                                                                                                                                  to     to
                                                                                                                                                                                                                                                                                         assume
                                                                                                                                                                                                                                                                                         assume  assume         theythey
                                                                                                                                                                                                                                                                                                                they
  *P <       .05. **P
         < .05.        **P << .005. .005.
                                     .005.*~*P    'w1P <      .001.
                                                          < .00       I.
                                                                                                                                                                       improved
                                                                                                                                                                       improved from
                                                                                                                                                                       unproved                fromaaaplacebo
                                                                                                                                                                                              from                placebo
                                                                                                                                                                                                                placebo               effect
                                                                                                                                                                                                                                  effect
                                                                                                                                                                                                                                  effect         ininin    light
                                                                                                                                                                                                                                                          light light   of of
                                                                                                                                                                                                                                                                       of     thethe
                                                                                                                                                                                                                                                                             the       factfact
                                                                                                                                                                                                                                                                                       fact          thatthat
                                                                                                                                                                                                                                                                                                    that         theythey
                                                                                                                                                                                                                                                                                                                they
                                                                                                                                                                       failed aaa variety
                                                                                                                                                                       failed
                                                                                                                                                                     failed                   variety
                                                                                                                                                                                              variety of          ofofplacebo
                                                                                                                                                                                                                          placeboopportunities
                                                                                                                                                                                                                          placeUo                  opportunities
                                                                                                                                                                                                                                                 opportunities                         inin in   the
                                                                                                                                                                                                                                                                                                 the the    past.
                                                                                                                                                                                                                                                                                                                past.past.
  tthat
   that
      hat has    hasbeen
               has              beeneffectively
                              been             effectivelydiluted
                                              effectively                       dilutedto
                                                                             diluted               to to       insignificant
                                                                                                          insignificant
                                                                                                            insignificant                        amounts Furtherniore,
                                                                                                                                           amounts
                                                                                                                                            amounts                   Furthermore, many
                                                                                                                                                                      Furthermore,                      manyofof         our
                                                                                                                                                                                                                        our  our  patients
                                                                                                                                                                                                                                       patients
                                                                                                                                                                                                                                 patients              hadhad
                                                                                                                                                                                                                                                       had         beenbeen
                                                                                                                                                                                                                                                                  been        treated
                                                                                                                                                                                                                                                                              treated   treated   atat nonoatcostcostno cost
 rremaining
   remaining
      emaining in                ininthe  thefinal
                                        the      fmalfinalSVF     SVFproduct.      product.
                                                                              product.                                                                               tthus
                                                                                                                                                                       thushus mitigating
                                                                                                                                                                                     mitigatingthe
                                                                                                                                                                                    mitigating              the theidea
                                                                                                                                                                                                                     idea
                                                                                                                                                                                                                        ideathat thatthat  byby
                                                                                                                                                                                                                                           by        paying
                                                                                                                                                                                                                                                      paying paying      for
                                                                                                                                                                                                                                                                          for for  the
                                                                                                                                                                                                                                                                                   the the   procedure,procedure,
                                                                                                                                                                                                                                                                                               procedure,
          Perhaps
          Perhaps most
         Perhaps                    mostinteresting
                                   most              interestingwas
                                                  interesting                    was was   thethe
                                                                                           the        number
                                                                                                      number  number              of positive
                                                                                                                            of positive
                                                                                                                            of   positive             effi- effi- tthey
                                                                                                                                                      effi-                        would
                                                                                                                                                                                    would be
                                                                                                                                                                             hey would           be
                                                                                                                                                                                                  belikely
                                                                                                                                                                                                       likely
                                                                                                                                                                                                        likelytototorespond respond
                                                                                                                                                                                                                              respond         ininin   thethe
                                                                                                                                                                                                                                                      the         positive.
                                                                                                                                                                                                                                                                      positive.
                                                                                                                                                                                                                                                                 posirive.             Indeed,
                                                                                                                                                                                                                                                                                      Indeed, Indeed,       many
                                                                                                                                                                                                                                                                                                            many    many
   cacy results
 cacy            results
                  resultswe             wefoiuidfound
                                                 foundinininour       our  ourpatient
                                                                                    patient
                                                                                       patient         series.
                                                                                                       series. series.   NotNot
                                                                                                                         Not       only
                                                                                                                                   only    onlydid
                                                                                                                                               did did   we we of these        these       patientswere
                                                                                                                                                                               these patients
                                                                                                                                                                                          patients             werefamily,
                                                                                                                                                                                                            were            family,frfriends,
                                                                                                                                                                                                                         family,              friends,
                                                                                                                                                                                                                                              iends,              and
                                                                                                                                                                                                                                                                  and  and       professional
                                                                                                                                                                                                                                                                           professional
                                                                                                                                                                                                                                                                           professional                      asso-
                                                                                                                                                                                                                                                                                                            asso-     asso-
  experience aaanumUer
  experience
 experience                              number
                                          numberof            ofofpositive positive
                                                                     positive                 results,
                                                                                                    results,
                                                                                             results,                ourour
                                                                                                                    our       affiliates
                                                                                                                                    affiliates
                                                                                                                             affiliates            atat all
                                                                                                                                                          allat all ciates
                                                                                                                                                                      ciates—most
                                                                                                                                                                      ciates—most    —most lilcely    likelythey
                                                                                                                                                                                                     likely          theywould
                                                                                                                                                                                                                    they         wouldnot
                                                                                                                                                                                                                               would          not notrespond   respond
                                                                                                                                                                                                                                                           respond                   positively
                                                                                                                                                                                                                                                                              positively
                                                                                                                                                                                                                                                                              positively                  unless
                                                                                                                                                                                                                                                                                                          unless  unless
  other
  other Cell
 other              CellSurgical
                  Cell            SurgicalNetwork
                                 Surgical                 Network
                                                        Network                       research
                                                                                   research
                                                                                  research                 sites
                                                                                                           sites sites  have
                                                                                                                        have  have been
                                                                                                                                   been    beenable able
                                                                                                                                               able        to to tthey
                                                                                                                                                           to        they           actuallyfelt
                                                                                                                                                                           hey actually
                                                                                                                                                                                    actually           feltbetter.
                                                                                                                                                                                                     felt         better.Still,
                                                                                                                                                                                                                better.            Still,wewerecognize
                                                                                                                                                                                                                               Still,                        recognize
                                                                                                                                                                                                                                                      recognize                  andand
                                                                                                                                                                                                                                                                                 and                 understand
                                                                                                                                                                                                                                                                                             understand
                                                                                                                                                                                                                                                                                             understand
rrecapitulate
 recapitulate
      ecapitulate                      our
                                      our ourefficacy  efficacyresults
                                                   efficacy                      results
                                                                            results            with
                                                                                                with   with      littlelittle
                                                                                                               little          interinter-observer
                                                                                                                             inter-observer
                                                                                                                                          -observer                 tthe
                                                                                                                                                                     the         difference
                                                                                                                                                                          he difference
                                                                                                                                                                                  difference              betweenthis
                                                                                                                                                                                                         between
                                                                                                                                                                                                         between                  thisobservation
                                                                                                                                                                                                                                this         observation
                                                                                                                                                                                                                                          observation                       and
                                                                                                                                                                                                                                                                            and    and  real real
                                                                                                                                                                                                                                                                                        real          blinded
                                                                                                                                                                                                                                                                                                       blinded blinded
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 115 of
                                      132

    Berman
    Berman and
    Berman     Lander
           and Lander                                                                                                                                                                                                               11
                                                                                                                                                                                                                                    II


    Table  9. The
    Table 9.   The6-Month
                   6-Month Outcome
                            Outcome Data
                                     Data From
                                           FromAvailable
                                                Available Paired
                                                           Paired Observations.
                                                                  Observations.

                                                                                        Baseline
                                                                                        Baseline                          6 months
                                                                                                                          6 months

                                                                                                       Mean
                                                                                                       Mean ±
                                                                                                            ± SEM
                                                                                                              SEM                                              N                            t(dD
                                                                                                                                                                                            t(df)
                                                                                                                                                                                            i(d~                           P value
                                                                                                                                                                                                                           P value

    Orthopedic
    Orthopedic
      Hip
      Hip
         Pain
         Pain                                                                         5.5.13
                                                                                          13 ± 0.64
                                                                                               0.64                      3.47
                                                                                                                          3.47 t± 0.80
                                                                                                                                  0.80                         15
                                                                                                                                                               15                    t(14) = 1.82
                                                                                                                                                                                     t(I4) =  I.82                             .09
                                                                                                                                                                                                                                .09
         HOGS
         HOOS                                                                        28.
                                                                                     28.1818 ± 3.76
                                                                                               3.76                     21.20
                                                                                                                        21.20 ± ± 4.30
                                                                                                                                  4.30                         15
                                                                                                                                                               15                    t(14)
                                                                                                                                                                                     t(14) = 1.48
                                                                                                                                                                                     t(I4) =  1.48
                                                                                                                                                                                             1.48                              ..16
                                                                                                                                                                                                                                 16
         AQoL                                                                         5.27     0.89
                                                                                      5.27 ± 0.89                        3.53
                                                                                                                         3.53 t± 0.60
                                                                                                                                  0.60                         15                    i(14)
                                                                                                                                                                                     t(14) = 2.02
                                                                                                                                                                                             2.02                              .06
                                                                                                                                                                                                                                .06
      Back
      Back
         Pain
         Pain                                                                         6.6.18
                                                                                          18 ± 0.63
                                                                                               0.63                       4.53
                                                                                                                          4.53 t± 0.66
                                                                                                                                  0.66                        15
                                                                                                                                                              15                     t(14)
                                                                                                                                                                                      t(14) = 1.81
                                                                                                                                                                                                I.81                           .09
                                                                                                                                                                                                                                .09
         O swestry score
         Oswestry       score                                                         9.73
                                                                                      9.73 ± 2.22
                                                                                               2.22                      10.95
                                                                                                                         10.95 t± 1.65
                                                                                                                                  I.65                        20
                                                                                                                                                              20                    t(19)
                                                                                                                                                                                    t(I 9) _= -0.56
                                                                                                                                                                                              -0.56                            .58
                                                                                                                                                                                                                               .58
         AQoL                                                                         7.30 ±
                                                                                      7.30      I.32
                                                                                             ± 1.32                       6.53
                                                                                                                          6.53 t± 0.95
                                                                                                                                  0.95                        20
                                                                                                                                                              20                     t(19)
                                                                                                                                                                                      t(19) = 0.78
                                                                                                                                                                                               0.78                            .45
                                                                                                                                                                                                                               .45
      Foot and
     Foot    and ankle
                    ankle
         Pain
         Pain                                                                        5.25
                                                                                     5.25 ± 0.59
                                                                                            0.59                         4.63
                                                                                                                         4.63 t± 0.76
                                                                                                                                 0.76                           88                    t(7)
                                                                                                                                                                                      t(7) = 0.65
                                                                                                                                                                                             0.65                              .54
                                                                                                                                                                                                                                .54
         Foot and
         Foot     and Ankle
                       Ankle Outcome  score
                              Outcome score                                         64.94
                                                                                    64.94 ± 6,45
                                                                                            6.45
                                                                                            6.45                        52.44
                                                                                                                        52.44 t± 8.70
                                                                                                                                 8.70                           9                     t(8)
                                                                                                                                                                                      t(8) = 2.02
                                                                                                                                                                                             2.02                              .08
                                                                                                                                                                                                                               .08
      Necic and
     Neck     and back
                     back
         Arthritis
         Arthritis                                                                    7.00 ± 0.41
                                                                                      7.00    0.41                       3.50
                                                                                                                         3.50 t± 1.55
                                                                                                                                  1.55                          4                      t(3) = 2.05
                                                                                                                                                                                       t(3) =  2.05                           ..13
                                                                                                                                                                                                                                13
         O swestry score
         Oswestry       score                                                        15.96 ±± 4.07
                                                                                     15.96    4.07                      15.00 t± 8.40
                                                                                                                        15.00    8.40                           4                      t(3)
                                                                                                                                                                                       t(3) = 0.17
                                                                                                                                                                                               0.17                           .88
                                                                                                                                                                                                                               .88
         AQoL                                                                         5.71 ±
                                                                                      5.71    2.79
                                                                                            ± 2.79                       6.25
                                                                                                                         6.25 t± 3.75
                                                                                                                                 3.75                           4                    t(3)
                                                                                                                                                                                     t(3) _= -0.31
                                                                                                                                                                                              -0.31                           .78
                                                                                                                                                                                                                               .78
     Eibow and
     Elbow     and hand
                      hand
        Pain
         Pain                                                                         7.50 ± 1.33
                                                                                      7.50      1.33                      2.67
                                                                                                                          2.67 t± 0.88
                                                                                                                                  0.88                          3                     t(2)
                                                                                                                                                                                      t(2) = 2.31
                                                                                                                                                                                             2.31                                15
                                                                                                                                                                                                                              ..15
         DASH
        DASH                                                                         17. I I ±
                                                                                     17.11      12.35
                                                                                             ± 12.35                      0,09
                                                                                                                          0.09 t± 4.89
                                                                                                                                  4.89                          4                     t(3)
                                                                                                                                                                                      t(3) = 1.87
                                                                                                                                                                                             1.87                                16
                                                                                                                                                                                                                               ..16
        AQoL                                                                          2.00
                                                                                      2.00 t± 0.71
                                                                                               0.71                       0.25
                                                                                                                          0.25 t± 0.25
                                                                                                                                  0.25                          4                     t(3)
                                                                                                                                                                                      t(3) = 2.33
                                                                                                                                                                                           = 2.33                              .1

   Note.
   Note. HOOS ==Hip
   Note. HOOS
         HOOS  = Hip
                 Hip Injury
                     Injury  and
                      Injury and Osteoarthritis
                             and Osteoarthritis
                                 Osteoarthritis Outcome
                                                Outcome Score;
                                                         Score; AQoL
                                                                AQoL==Assessment
                                                                      Assessment of
                                                                                 of Quality
                                                                                    Quality of
                                                                                            of Life;
                                                                                                Life; DASH
                                                                                                      DASH==Disabilities
                                                                                                            Disabilities of
                                                                                                                         of the
                                                                                                                            the Arm,
                                                                                                                                Arm, Shoulder,
                                                                                                                                     Shoulder, and
                                                                                                                                               and
   Hand.
   Hand.


      studies that
      studies         that willwill ultimately
                                      ultimately          be
                                                          be needed
                                                                  needed to    to validate
                                                                                    validate our  our obser-
                                                                                                         obser-         simply treated
                                                                                                                        simply        treated with  with adipose-derived
                                                                                                                                                                adipose -derived SVF              SVF alone alone and  and clini-
                                                                                                                                                                                                                               clini-
      vations. Still,
      vations.          Still, we felt felt compelled
                                              compelled to              show enough
                                                                    to show       enough evidence
                                                                                               evidence for    for      cally did
                                                                                                                        cally     did well.
                                                                                                                                         well. Our  Our study study found  found no evidence   evidence suggesting
                                                                                                                                                                                                                suggesting          an
                                                                                                                                                                                                                                    an
      safety
      s afety and   and a sense sense of positive
                                               positive empiric  empiric outcomes
                                                                               outcomes before  before sub-  sub-       additional
                                                                                                                        additional benefit benefit to    to adding
                                                                                                                                                               adding PRP to            to intra-articular
                                                                                                                                                                                             intra-articular injections.
                                                                                                                                                                                                                      injections.
     jecting patients
    jecting           patients to    to placebo
                                          placebo trials.  trials. Certain
                                                                         Certain trends
                                                                                      trends developed
                                                                                                  developed             The     suggestion isisclear
                                                                                                                        The suggestion                   clear-that
                                                                                                                                                                  -that the     the inflamed
                                                                                                                                                                                       inflamed or       or damaged
                                                                                                                                                                                                              damaged tissue  tissue
     tthat
       hat have have helpedhelped us   us gain
                                            gain a greater
                                                         greater understanding
                                                                         understanding           of
                                                                                                 of efficacy
                                                                                                      efficacy          probably
                                                                                                                        probably provides provides sufficient
                                                                                                                                                            sufficient cytokine    cytokine signals  signals toto direct
                                                                                                                                                                                                                       direct the  the
     of SVF deployment.deployment. In         In the
                                                   the area
                                                          area of orthopedics,
                                                                          orthopedics,         many
                                                                                               many of    of the
                                                                                                               the      stem cells
                                                                                                                        stem      cells in in SVF to      to initiate
                                                                                                                                                                initiate healinghealing or      or inin addition
                                                                                                                                                                                                          addition the   the SVF
      conditions involved
     conditions               involved arthritic
                                             arthritic         joints with
                                                              joints       with cartilage
                                                                                   cartilage       deteriora-
                                                                                                   deteriora-           has
                                                                                                                        has adequate
                                                                                                                               adequate growth growth factors  factors contained
                                                                                                                                                                               contained within.   within.
     tion. ItIt appeared
     tion.             appeared that    that as  as long
                                                       long as     as there
                                                                        there was was somesome cartilage
                                                                                                     cartilage                Although
                                                                                                                              Although the      the preponderance
                                                                                                                                                        preponderance                     ofof outcomes
                                                                                                                                                                                                outcomes data       data inin thisthis
     present
     present in       in the     joint, SVF
                            the joint,     SVF deployment
                                                     deployment could        could be  be effective.
                                                                                            effective.       In a
                                                                                                             In        sseries
                                                                                                                          eries waswas orthopedic
                                                                                                                                           orthopedic and        and thosethose patients
                                                                                                                                                                                     patients (mostly (mostly osteoartlu~i-
                                                                                                                                                                                                                    osteoarthri-
    few cases   cases where where cartilage
                                       cartilage had    had been  been completely
                                                                           completely missing, missing, for    for      tis) responded
                                                                                                                        tis)   responded uniformly uniformly well         well with with their their inflammatory
                                                                                                                                                                                                        inflairunatory            and
                                                                                                                                                                                                                                  and
     example, cases
     example,              cases following
                                    following arthroscopy
                                                        artl~roscopy            and
                                                                                and Marcaine
                                                                                        Marcaine injec-   injec-        degenerative conditions,
                                                                                                                        degenerative           conditions, aa number                         of non-orthopedic condi-
                                                                                                                                                                           number ofnon-orthopedic                           condi-
     tion where
     tion       where completecomplete cartilage
                                               cartilage deterioration
                                                                  deterioration          resulted,I8
                                                                                         resulted, 18 SVF   SVF         tions were
                                                                                                                       tions     were also         treated. In
                                                                                                                                           also treated.             In the
                                                                                                                                                                          the icon
                                                                                                                                                                                 non-orthopedic
                                                                                                                                                                                         -orthopedic           conditions, we
                                                                                                                                                                                                               conditions,
     proved
     proved ineffective.
                      ineffective.          Nonetheless,
                                            Nonetheless,                SVF effectively
                                                                                 effectively        reversed
                                                                                                     reversed           were
                                                                                                                        were able able to to see
                                                                                                                                               see a numbernumber of        of positive
                                                                                                                                                                                   positive responses
                                                                                                                                                                                                   responses in      in patients
                                                                                                                                                                                                                          patients
     most
     most orthopedic
                  orthopedic conditions
                                     conditions involving involving inflanunation
                                                                             inflammation or              tissue
                                                                                                     or tissue         with
                                                                                                                        wide ischemic
                                                                                                                                 ischemic cardiomyopathy
                                                                                                                                                   cardiomyopathy                     asas well
                                                                                                                                                                                             well as   as improvement
                                                                                                                                                                                                           improvement in            in
     degradation as
     degradation                as long
                                   long as   as some
                                                  some structure
                                                               structure was    was present.
                                                                                       present. Patients
                                                                                                      Patients         llung     function inin many cases
                                                                                                                         ung function                                cases of chronic chronic obstructive
                                                                                                                                                                                                       obstructive        pulmo-
                                                                                                                                                                                                                           ~ulmo-
    who
     who were    were missingmissing complete
                                          complete ligaments  ligaments or       or had
                                                                                      had hadhad multiple
                                                                                                     multiple          nary
                                                                                                                       nary disease.
                                                                                                                                 disease. A     A number
                                                                                                                                                     number of          of interesting
                                                                                                                                                                             interesting            findings
                                                                                                                                                                                                    findings occurred
                                                                                                                                                                                                                    occurred in      in
    ssurgeries
       urgeries              were less
                           were      less likely
                                               likely to     to showshow aa positive
                                                                                   positive response.
                                                                                                   response.            the urologic
                                                                                                                       die    urologic area   area withwith positive
                                                                                                                                                                   positive responses
                                                                                                                                                                                    responses seen      seen inin Peyronie's
                                                                                                                                                                                                                     Peyronie's
    Despite
    D    espite large   large numbers
                                   numUers of        of intra-articular
                                                           intra-articular           deployments,
                                                                                      deployments,             no
                                                                                                               no       disease23
                                                                                                                       disease      23 and
                                                                                                                                         and interstitial
                                                                                                                                                 interstitial           cystitis.
                                                                                                                                                                         cystitis.        The
                                                                                                                                                                                          The area  area of  of neurological
                                                                                                                                                                                                                  neurological
  jjoint
       oint infections
                 infections         were
                                    were reported.
                                              reported. There     There were were 3 casescases of  of imme-
                                                                                                        imme-          disorders represents
                                                                                                                      disorders           represents aa variety        variety of      of conditions
                                                                                                                                                                                               conditions          that
                                                                                                                                                                                                                   that appear
                                                                                                                                                                                                                            appear
    diate
     diate post-deployment
                  post -deployment reactive      reactive (culture(culture negative)             inflamma-
                                                                                 negative) inflamma-                  rresponsive
                                                                                                                          esponsive to     to SVF trtreatment.eatment, In            the area
                                                                                                                                                                                 bi the       area of of stroke,
                                                                                                                                                                                                           stroke, traumatic
                                                                                                                                                                                                                       traumatic
     tory synovitis
    tory        synovitis in      in knees
                                      knees that  that were
                                                          were self-limited
                                                                      self -limited and          responded
                                                                                          and responded                brain injury
                                                                                                                      brain       injury and  and cerebral
                                                                                                                                                     cerebral palsy,     palsy, thesethese allall have have the  the similarity
                                                                                                                                                                                                                       similarity
    well
    well to     to intra-articular
                     infra -articular          steroid
                                               steroid administration.
                                                             administration.                                          of vascular
                                                                                                                             vascular injuryinjury resulting
                                                                                                                                                        resulting in        in cellular
                                                                                                                                                                                  cellular degradation
                                                                                                                                                                                                 degradation with      with neu-neu-
           IItt should
                 should furtherfurther be be noted
                                                noted that  that though
                                                                     though soiree
                                                                                 some of   of our
                                                                                               our patients
                                                                                                      patients        rological damage.
                                                                                                                      rological          damage. Some       Some positive positive           clinical
                                                                                                                                                                                             clinical       responses
                                                                                                                                                                                                            responses          were
                                                                                                                                                                                                                               were
    had
    had deployment
               deployment with       with platelet
                                              platelet rich   rich plasma
                                                                       plasma (PRP)(PRP) addedadded to    to the
                                                                                                              the    sseeneen inin allall of
                                                                                                                                           of these
                                                                                                                                                these categories
                                                                                                                                                            categories             even
                                                                                                                                                                                   even in    in late
                                                                                                                                                                                                   late appearing
                                                                                                                                                                                                           appearing cases.  cases.
    SVF because
    SVF          because itit has   has commonly
                                           commonly been          Ueen suggested
                                                                            suggested that   that this
                                                                                                     this waswas      One might
                                                                                                                      One        might hypothesize
                                                                                                                                             hypothesize                that early
                                                                                                                                                                        that       early intervention
                                                                                                                                                                                               intervention           would
                                                                                                                                                                                                                      would be      be
    necessary for
   necessary               for growth
                                 growth factorsfactors or     or other
                                                                    other mechanical
                                                                              mechanical properties
                                                                                                 properties           much
                                                                                                                      much more    more effective
                                                                                                                                              effective           toto prevent
                                                                                                                                                                         prevent scar     scar tissue
                                                                                                                                                                                                    tissue formation
                                                                                                                                                                                                                forniation         by
                                                                                                                                                                                                                                    by
   tthat
      hat they they possessed,
                          possessed,         the vast
                                             the     vast majority
                                                                majority of     of our
                                                                                     our patients
                                                                                            patients were  were      actually
                                                                                                                     actually repairing repairing like    like tissuetissue and   and bloodblood vessels
                                                                                                                                                                                                       vessels as    as soon
                                                                                                                                                                                                                         soon as    as
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 116 of
                                      132

  12
   2                                                                                                                                                                TheAmerican
                                                                                                                                                                    The
                                                                                                                                                                    The American
                                                                                                                                                                        American    Journal
                                                                                                                                                                                 Journal
                                                                                                                                                                                 Journal of  of Cosmetic
                                                                                                                                                                                         of Cosmetic
                                                                                                                                                                                            Cosmetic Surgery Surgery
                                                                                                                                                                                                     Surgery


 Table 10. The
       10.
 Table 10.     b-Month Outcome
           The 6-Month Outcome Data
                               Data From
                                     From Available
                                           Available Paired
                                                     Paired Observations.
                                                            Observations.

                                                                           Baseline
                                                                           Baseline                                  66 months
                                                                                                                        months

                                                                                             Mean
                                                                                             Mean t± SEM
                                                                                                     SEM                                                       N                               t(df)
                                                                                                                                                                                               t(df)
                                                                                                                                                                                               t(dfl                                 value
                                                                                                                                                                                                                                  PP value

 Non -orthopedic
 Non-orthopedic
   Erectile dysfunction
   Erectile  dysfunction
          Orgasmic
          Orgasmic                                                       7.17 ±
                                                                         7.17  ± 0.69
                                                                                 0,69
                                                                                 0.69                                 7.56
                                                                                                                      7.56 t± 0.82
                                                                                                                              0.82                             9                         t(8) =
                                                                                                                                                                                         t(8)     -0,65
                                                                                                                                                                                                  -0.65
                                                                                                                                                                                               _ -0.65                                .54
                                                                                                                                                                                                                                     .54
          Erection
          Erection                                                      13.44 ±
                                                                        13.44  ± 2.00
                                                                                 2.00                                17.00 t± 2.59
                                                                                                                     17.00    2.59                             9                         t(8) _= -3.83
                                                                                                                                                                                         t(8)     -3.83
                                                                                                                                                                                                  -3,83                               .005
                                                                                                                                                                                                                                     .005
          Sexual
          Sexual desire
                     desire                                              8. 17 ± 0.67
                                                                         8.17    0.67                                 8.78 t± 0.46
                                                                                                                      8.78    0.46                             9                         t(8) _= --1,02
                                                                                                                                                                                         t(8)     -1.02
                                                                                                                                                                                                    I.02                             .34
                                                                                                                                                                                                                                      .34
          Intercourse
          I ntercourse        satisfaction
                               satisfaction                              6.05 t± 1.46
                                                                         6.05    1.46                                 7.89 t± 1.78
                                                                                                                      7.89     1.78                            9                         t(8) _= -2.19
                                                                                                                                                                                         t(8)     -2.19                              .06
                                                                                                                                                                                                                                      .06
          Overall     satisfaction
          Overall satisfaction                                           4.28
                                                                         4.28 ± 0.64
                                                                                 0.64                                 7.00 t± 1.01
                                                                                                                      7.00     I.01                            9                         t(8) _= -3.54
                                                                                                                                                                                         t(8)     -3.54
                                                                                                                                                                                                  -3,54                               .008
                                                                                                                                                                                                                                     .008
          AQoL                                                           2.06
                                                                         2.06 ± 0.72
                                                                                 0.72                                 0.78 ±
                                                                                                                      0.78  ± 0.32
                                                                                                                              0.32                             9                         t(8) =
                                                                                                                                                                                         t(8) = 1.48
                                                                                                                                                                                                  1.48                                .18
                                                                                                                                                                                                                                     .18
     I nterstitial
     Interstitial      cystitis
                      cystitis
        Pain
        Pain                                                            6.70 ± 0.69
                                                                        6.70    0,69
                                                                                0.69                                 3.       0,86
                                                                                                                        10 t± 0.86
                                                                                                                     3.10     0.86                            10                          t(9)      4. I I
                                                                                                                                                                                           t(9) = 4.11                              .003
                                                                                                                                                                                                                                     .003
        PUF score
               score                                                   22.54
                                                                       22.54 ± 1.93
                                                                                 I .93                              13.79 ±
                                                                                                                    13.79   ± 1.98
                                                                                                                               I.98                           12                       t(I I) =
                                                                                                                                                                                       t(I
                                                                                                                                                                                       411)       = 4.20
                                                                                                                                                                                                  = 4.20                             .001
                                                                                                                                                                                                                                     ,001
        O 'Leary Sant
        O'Leary            score
                    Sant score                                         26.54
                                                                       26.54 t± 1.82
                                                                                I.82                                12.08 ±
                                                                                                                    12.08   ± 2.01
                                                                                                                              2.01                            12                       411)
                                                                                                                                                                                       t(I
                                                                                                                                                                                       WI)I) ==   = 6.20
                                                                                                                                                                                                    6.20
                                                                                                                                                                                                    6.20                           <.001
                                                                                                                                                                                                                                   <.001
        AQoL
        AQoL                                                            5.03 t± 1.53
                                                                        5.03    1.53                                 3.88 ±
                                                                                                                     3.88     1.29
                                                                                                                            ± 1.29                            12
                                                                                                                                                              12                       WI)
                                                                                                                                                                                       t(I
                                                                                                                                                                                       41    I)I) =  1.06
                                                                                                                                                                                                  = 1.06
                                                                                                                                                                                                     1.06                           .31
                                                                                                                                                                                                                                     .31
     Peyronie's
     Peyronie's disease
                   disease
        EHGS
        EHGS                                                              2.33
                                                                          2.33 t± 0.33
                                                                                  0.33                               3.00
                                                                                                                     3.00 t± 0.00
                                                                                                                             0.00                             3                          i(2) _ -2.00
                                                                                                                                                                                         t(2) = -2.00                                ..18
                                                                                                                                                                                                                                       18
        Psychological
        Psychological scorescore                                        1 1.93 t± 1.89
                                                                       11.93       1.89                              8.20 t± 1.20
                                                                                                                     8.20     1.20                            5                          t(4) =
                                                                                                                                                                                         t(4) = 3.19
                                                                                                                                                                                                3. 19                                .03
                                                                                                                                                                                                                                      .03
        Penile pain
        Penile  pain                                                     4.37
                                                                          4.37 t± 1.58
                                                                                   I.58                              2.40
                                                                                                                     2.40 ± 1.03
                                                                                                                              I.03                            5                          t(4) =
                                                                                                                                                                                         t(4) = 1.33
                                                                                                                                                                                                 I.33                                .25
                                                                                                                                                                                                                                      .25
        Bother score
        Bother    score                                                  7.63
                                                                          7.63 t± 0.90
                                                                                  0.90                               5.80 t± 1.28
                                                                                                                     5.80     1.28                            5                          t(4) = 2.10
                                                                                                                                                                                         t(4) = 2.10                                 .1
        PDQ
        PDQ                                                            23.93
                                                                       23.93 t± 2.15
                                                                                  2. 15                             16.40
                                                                                                                    16.40 t± 2.
                                                                                                                             2.1616                           5                          t(4) = 2.55
                                                                                                                                                                                         t(4)   2.55                                 .06
                                                                                                                                                                                                                                     .06
     Neurologic
     Neurologic
       AQoL                                                            10.86
                                                                       10.86 t± 1.94
                                                                                1.94                                  7.91 t± 1.05
                                                                                                                      7.91    1.05                           21
                                                                                                                                                             21                        t(20) = 1.99
                                                                                                                                                                                       t(20)   1.99                                   .06
                                                                                                                                                                                                                                     .06
     Autoimmune
     Autoimmune
       Pain
       Pain                                                              4.17
                                                                         4. 17 t± 1.11
                                                                                  I. I I                             3.67 t± 0.92
                                                                                                                     3.67    0.92                             66                           t(5) = 0.32
                                                                                                                                                                                           t(5)    0.32                              .77
                                                                                                                                                                                                                                     .77
       AQoL                                                              6.73 t± 1.12
                                                                         6.73     I . 12                             5.91 t± 1.38
                                                                                                                     5.91    I.38                             I I
                                                                                                                                                              11                       410)
                                                                                                                                                                                       t(I
                                                                                                                                                                                       t(I0) 0) == 0.60
                                                                                                                                                                                                 = 0.60
                                                                                                                                                                                                   0.60                               .56
                                                                                                                                                                                                                                     .56
     Cardiac
     Cardiac
       Minnesota
        Minnesota                                                        34.0 t± 15.74
                                                                         34.0    15.74                                 8.0
                                                                                                                       8.0 ± 6.04
                                                                                                                              6.04                            4
                                                                                                                                                              4                          t(3) =
                                                                                                                                                                                         t(3) = 1.27
                                                                                                                                                                                                1.27                                 .29
                                                                                                                                                                                                                                      .29
       AQoL                                                              2.25
                                                                         2.25 t± 1.11
                                                                                 I. I I                               1.50 t± 1.19
                                                                                                                      1.50    1.19                            4                          t(3) = 0.60
                                                                                                                                                                                         t(3)   0.60                                 .59
                                                                                                                                                                                                                                     .59
     Pulmonary
     Pulmonary
       AQoL                                                             6.58 t± 0.83
                                                                        6.58    0.83                                 6.67 t± 1.09
                                                                                                                     6.67    I .09                            12                       WI)
                                                                                                                                                                                       t(I I) =
                                                                                                                                                                                       t(I I) _ -0.09
                                                                                                                                                                                              = -0.09
                                                                                                                                                                                                -0.09                                .93
                                                                                                                                                                                                                                     .93

Note.
Note. AQoL==Assessment
Note.AQoL        Assessment of
                             of Quality
                                Quality ofofLife;
                                             Life; PUF
                                                    PUF==Pelvic
                                                          Pelvic Pain   and Urgency/Frequency
                                                                  Pain and   Urgency/Frequency   Patient
                                                                                                   Patient Symptom
                                                                                                            Symptom Scale;
                                                                                                                         Scale; EHGS
                                                                                                                                EHGS==Erectile
                                                                                                                                       Erectile Hardness
                                                                                                                                                Hardness Grading
                                                                                                                                                         Grading Scale;
                                                                                                                                                                 Scale;
PDQ== Peyronie's
PDQ    Peyronie's Disease
                     Disease Questionnaire;
                             Questionnaire; Minnesota        = Minnesota Living
                                                 Minnesota =Minnesota       LivingWith
                                                                                    With Heart
                                                                                          Heart Failure
                                                                                                Failure Questionnaire.
                                                                                                          Questionnaire.


                                                                                                                                   clinical
                                                                                                                                   clinical         improvements
                                                                                                                                   clinical improvements
                                                                                                                                                   improvements                     seen.
                                                                                                                                                                                  seen.
                                                                                                                                                                                seen.          For
                                                                                                                                                                                             For  For  the
                                                                                                                                                                                                      the  the same
                                                                                                                                                                                                               same same         reason,
                                                                                                                                                                                                                             reason,
                                                                                                                                                                                                                             reason,        SVF
                                                                                                                                                                                                                                             SVF SVF
             pP7,, 0.20
           .~ ~
                    0.20 -
                        O• ~ O                                        .f.:3
                                                                      ~`~ ^ 0.003
                                                                               0.001
                                                                                0.003
                                                                                                                                   appeared
                                                                                                                                   appeared
                                                                                                                                   a ppeared          to
                                                                                                                                                      to to   improve
                                                                                                                                                            improve
                                                                                                                                                            improve        manymany
                                                                                                                                                                            many          of ofthe
                                                                                                                                                                                                thethe     autoimmune
                                                                                                                                                                                                      autoimmune
                                                                                                                                                                                                       autoinunuue                      conditions
                                                                                                                                                                                                                                 conditions
                                                                                                                                                                                                                                  conditions
           .5_ :h.                                                    ~;
                                                                      1   5     o.00z                                              treatedinininthis
                                                                                                                                   treated
                                                                                                                                   heated                thisseries.
                                                                                                                                                       this      series.Many
                                                                                                                                                               series.        Many       of of
                                                                                                                                                                                         of       these
                                                                                                                                                                                              these
                                                                                                                                                                                              these          patients
                                                                                                                                                                                                         patients
                                                                                                                                                                                                          patients               required
                                                                                                                                                                                                                           required
                                                                                                                                                                                                                           required         addi- addi-
                                                                                                                                                                                                                                           addi-
            jt> ~
                                                        T.
                                                                      1   4 0.002

                 D 0.15 0.15
                       0.15-                                  5        co       0.001
                                                                       m ~.5N 0.001
                                                                                o.00,                                              tional       treatmentsover
                                                                                                                                   tional treatments
                                                                                                                                   tional      treatments              over
                                                                                                                                                                    over        time.
                                                                                                                                                                             time.
                                                                                                                                                                            time.           Clearly,
                                                                                                                                                                                        Clearly,
                                                                                                                                                                                        Clearly,         thisthis
                                                                                                                                                                                                        this    isis anis area
                                                                                                                                                                                                                      an    an
                                                                                                                                                                                                                             areaarea       of prom-
                                                                                                                                                                                                                                     of prom-
                                                                                                                                                                                                                                     of  prom-
             el
             tzt S
             ~                                                        a ~ 0.000.o.oa ...__ __ _. ._ ____o. _
                 .c                                                            0.00C,

                                                                      33 ~ .o.aoi                                                  ise
                                                                                                                                   ise    that
                                                                                                                                          that
                                                                                                                                          that      needs
                                                                                                                                                   needs
                                                                                                                                                   needs          rigorous
                                                                                                                                                                rigorous
                                                                                                                                                                 rigorous            evaluation.
                                                                                                                                                                                  evaluation.
                                                                                                                                                                                  evaluation.              In
                                                                                                                                                                                                          In   In
                                                                                                                                                                                                                recent
                                                                                                                                                                                                                recentrecent         animal
                                                                                                                                                                                                                                animal
                                                                                                                                                                                                                                animal        (rat (rat
                                                                                                                                                                                                                                              (rat
             NN
             • (~
             U)
                  c.)  0.10
                  0 0.10
                       ~. ~ ~ •                                       7        4,001
             as N                                                                         Wa;1122 Wash
                                                                                          Wa~h4
                                                                                          Wash    Ifie0h2
                                                                                                  We~hJ3 Wesh
                                                                                                          Wash
                                                                                                          We~h~44
                                                                                                                                   model)
                                                                                                                                   model)
                                                                                                                                   m              researchconducted
                                                                                                                                                 research
                                                                                                                                       odel) research               conductedby
                                                                                                                                                                  conducted           byby  Sean
                                                                                                                                                                                            SeanSean       Berman
                                                                                                                                                                                                      Berman24
                                                                                                                                                                                                      Berman          24 (manuscript
                                                                                                                                                                                                                           (manuscript
                                                                                                                                                                                                                           (manuscriptininin
                  c
            ~ ~ 0.05   0.05 •-                                                                                                     preparation),controlled
                                                                                                                                   preparation),
                                                                                                                                   preparation),               controlled
                                                                                                                                                             controlled             concussions
                                                                                                                                                                               concussions
                                                                                                                                                                               concussions                   induced
                                                                                                                                                                                                        induced
                                                                                                                                                                                                        induced                 in rats
                                                                                                                                                                                                                          in rats
                                                                                                                                                                                                                          in   rats    with with
                                                                                                                                                                                                                                       with    the the
                                                                                                                                                                                                                                               the
                                                                                                                                   D-Actor
                                                                                                                                   D-Actor           Shockwave
                                                                                                                                                       Shockwave               (Storz
                                                                                                                                                                                 (Storz       Medical
                                                                                                                                                                                                 Medical        AG,  AG,     Tagerwilen,
                                                                                                                                                                                                                                Tagerwilen,
            J"• 0.00
                                                                                                                                  D   -Actor          Shocicwave              (Storz           Medical             AG,         Tageiwilen,
                       0.00 . . . . . . . . . . . . . . . . . . .                                0           ...
                                                                                                                                   Switzerland) device
                                                                                                                                   Switzerland)
                                                                                                                                   Switzerland)             device
                                                                                                                                                              deviceproduced
                                                                                                                                                                         produced
                                                                                                                                                                          producedaa consistentconsistent
                                                                                                                                                                                               a consistent         negative
                                                                                                                                                                                                                         negative
                                                                                                                                                                                                                    negative         effect
                                                                                                                                                                                                                                          effect
                                                                                                                                                                                                                                     effect     on on
                                                                                                                                                                                                                                                on
                                                                                                                                   both
                                                                                                                                   both
                                                                                                                                   both memory
                                                                                                                                            memoryand
                                                                                                                                            memory            and
                                                                                                                                                                andmotor
                                                                                                                                                                      motor
                                                                                                                                                                        motor     skills.
                                                                                                                                                                                      skills.
                                                                                                                                                                                  skills.      The
                                                                                                                                                                                               The The  IVIV
                                                                                                                                                                                                       IV     deployment
                                                                                                                                                                                                                    deployment
                                                                                                                                                                                                              deployment               of SVF
                                                                                                                                                                                                                                       of    of SVF
                                                                                                                                                                                                                                             SVF
                                  After inc.
                                  After                            inc. Wash   Wash 2                  Wash 4
                                                                                                      Wash        4
                                                                                                                                   immediately
                                                                                                                                  iimmediately
                                                                                                                                     mmediately following     followingthese
                                                                                                                                                             following            theseinduced
                                                                                                                                                                                these         inducedconcussions
                                                                                                                                                                                            induced             concussions
                                                                                                                                                                                                             concussions                  showed
                                                                                                                                                                                                                                       showed
                                                                                                                                                                                                                                       showed
                                                                                                                                   mitigation
                                                                                                                                  mitigation
                                                                                                                                   mitigation             ofthese
                                                                                                                                                         of
                                                                                                                                                        of     theseeffects
                                                                                                                                                              these       effectswith
                                                                                                                                                                        effects           withthe
                                                                                                                                                                                       with      thethebest best
                                                                                                                                                                                                         Uest         outcomes
                                                                                                                                                                                                                   outcomes
                                                                                                                                                                                                                   outcomes               coining
                                                                                                                                                                                                                                       coming
                                                                                                                                                                                                                                       coming
  Figure
  Figure 4.       Residual collagenase
             4. Residual       collagenasemeasured                    measuredwith        with Cedex
                                                                                                 Cedex Hi-Res
                                                                                                            Hi-Res                 closer
                                                                                                                                   closer toto
                                                                                                                                 closer         to the
                                                                                                                                                     theacute
                                                                                                                                                    the      acuteinjury.
                                                                                                                                                            acute       injury.
                                                                                                                                                                       injury.         This
                                                                                                                                                                                    This
                                                                                                                                                                                   This       has
                                                                                                                                                                                              has hasbeen
                                                                                                                                                                                                     Ueen been       postulated
                                                                                                                                                                                                                postulated
                                                                                                                                                                                                                postulated                  to occur
                                                                                                                                                                                                                                      to occur
                                                                                                                                                                                                                                      to  occur
  System
  System following
             following initial      incubation
                           initial incubation                            and
                                                                         and the   the 4 serial
                                                                                           serial dilutions
                                                                                                      dilutions in  in aa         because
                                                                                                                                  because of
                                                                                                                                  because          of an
                                                                                                                                                   of     ananti-inflammatory
                                                                                                                                                         an     anti-inflammatory
                                                                                                                                                              anti-inflammatory                       effect
                                                                                                                                                                                                  effect
                                                                                                                                                                                                  effect      of of
                                                                                                                                                                                                              of    SVF  SVF   onon
                                                                                                                                                                                                                               on   thethe
                                                                                                                                                                                                                                    the    cyto-cyto-
                                                                                                                                                                                                                                           cyto-
50-cc     syringe using
  50-cc syringe      using DSLR.
                             D5LR.
                                                                                                                                   kine cascade
                                                                                                                                   kine
                                                                                                                                 kine       cascadeand/or
                                                                                                                                            cascade            and/orfrom
                                                                                                                                                               and/or      frfrom         cytokine-induced
                                                                                                                                                                               omcytokine-induced                                angiogenesis
                                                                                                                                                                                                                            angiogenesis
                                                                                                                                                                                        cytokine-induced                      angiogenesis
                                                                                                                                  restoring
                                                                                                                                 rrestoring
                                                                                                                                    estoring vascular vascularintegrity
                                                                                                                                                    vascular            integrity
                                                                                                                                                                     integrity        to to
                                                                                                                                                                                     to    thethe
                                                                                                                                                                                           the         neural
                                                                                                                                                                                                  neural
                                                                                                                                                                                                  neural       system.
                                                                                                                                                                                                               system.system.
  possible
  possible (ie,
  possible      (ie, closer
               (ie,  closerto
                     closer      tothe
                                to    the theacute       acute acuteevent). event).In
                                                                         event).        InInsome
                                                                                            somesome       cases
                                                                                                        cases
                                                                                                        cases     such
                                                                                                                  suchsuch as as
                                                                                                                           as           The
                                                                                                                                        The      relationshipbetween
                                                                                                                                        The relationship
                                                                                                                                                 relationship             betweenadult
                                                                                                                                                                         between             adult
                                                                                                                                                                                          adult           mesenchymal
                                                                                                                                                                                                     mesenchymal
                                                                                                                                                                                                     mesenchymal                  stem
                                                                                                                                                                                                                                  stem  stemcells cells
                                                                                                                                                                                                                                            cells
 iin
   n multiple
      multiplesclerosis,
     multiple      sclerosis,
                    sclerosis,iirnnuue
                                    immuneimmunemodulation            modulation
                                                                          modulation          was
                                                                                              was  was probably
                                                                                                           probably
                                                                                                       probaUly        alsoalso and
                                                                                                                       also      and       cancerhas
                                                                                                                                 a nd cancer
                                                                                                                                          cancer          hasbeen
                                                                                                                                                         has      beenevaluated
                                                                                                                                                                been       evaluated
                                                                                                                                                                         evaluated           and
                                                                                                                                                                                             and and no no
                                                                                                                                                                                                     no    clear
                                                                                                                                                                                                           clearclear linkagelinkage
                                                                                                                                                                                                                      lii~lcage      between
                                                                                                                                                                                                                                     betweenbetween
rresponsible,
  responsible,
   esponsible,        asas
                         aswas
                             was
                              wascell    cellcellrepair             repair
                                                                  repair       oror orregeneration,
                                                                                          regeneration,
                                                                                       regeneration,              for for
                                                                                                                 for    the      cell therapy
                                                                                                                         the the cell     therapy
                                                                                                                                          therapyand      and
                                                                                                                                                            andmalignancy
                                                                                                                                                                 malignancy
                                                                                                                                                                    malignancy          inin
                                                                                                                                                                                        in   humans
                                                                                                                                                                                                 humans
                                                                                                                                                                                             humans          has
                                                                                                                                                                                                             has has been
                                                                                                                                                                                                                     been   beenestablished.
                                                                                                                                                                                                                                     established.
                                                                                                                                                                                                                               estaUlished.
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 117 of
                                      132

   Berman
   Berman and
   Bermanand
           andLander
              Lander
                Lander                                                                                                                                                                                                                                              13


     HHowever,
      However,
        owever, the         theincidence
                           the      incidenceof
                                  incidence             ofofteratomas
                                                                   teratomas
                                                                teratomas                     associated
                                                                                         associated
                                                                                          associated               with
                                                                                                                   with      withthe the acceptable
                                                                                                                                the           acceptableair
                                                                                                                                              acceptable            air(environmental)
                                                                                                                                                                   air      (environmental)
                                                                                                                                                                         (environmental)                             exposure
                                                                                                                                                                                                                exposure
                                                                                                                                                                                                               exposure                  thatthat
                                                                                                                                                                                                                                        that          occurs
                                                                                                                                                                                                                                                      occurs occurs    with with
                                                                                                                                                                                                                                                                       with
      deploymentof
      deployment
      deployment             ofofinduced
                                     inducedpluri-potential
                                   induced             pluri-potential
                                                     pluri-potential                    stem
                                                                                       stem   stem    cells
                                                                                                     cells  cellsas    as well
                                                                                                                 as well
                                                                                                                      well          as as eevery
                                                                                                                                    as        every      surgicalprocedure,
                                                                                                                                                        surgical
                                                                                                                                                very surgical              procedure,
                                                                                                                                                                         procedure,                 there
                                                                                                                                                                                                there
                                                                                                                                                                                               there                appears
                                                                                                                                                                                                               appears
                                                                                                                                                                                                              appears             toto Ue beto no nobe additional
                                                                                                                                                                                                                                                           no additional
                                                                                                                                                                                                                                                          additional
     eembryonic
      embryonic
       mbryonic cells        cellshas
                            cells       hasbeen
                                      has        beenwell
                                               been          welldescribed.25
                                                           well          described.
                                                                       described.             25 Eleven
                                                                                              25    Eleven
                                                                                                     Eleven patients patients rrisk
                                                                                                                     patients                 risk
                                                                                                                                               isk ofof
                                                                                                                                                      of communicable
                                                                                                                                                         communicable
                                                                                                                                                          communicabledisease         disease
                                                                                                                                                                                        diseasetransmission.
                                                                                                                                                                                                        transmission.
                                                                                                                                                                                                           transmission.
      out
      out of
     out    of 1524
            of    1524
                  1524 (age  (age range
                             (age       range18-90+)
                                       range         18-90+)
                                                      18-90+)who           whoreceived receivedSVF
                                                                                     received                 SVFdeploy-
                                                                                                                     deploy-deploy-               Furthermore,
                                                                                                                                                  Furthermore, allallall
                                                                                                                                                  Furthermore,                    ofofus
                                                                                                                                                                                 of    usus       involved
                                                                                                                                                                                              involved
                                                                                                                                                                                              involved               inin in this
                                                                                                                                                                                                                             this this research
                                                                                                                                                                                                                                       researchresearch       network
                                                                                                                                                                                                                                                              network  network
     ment in
     ment
     ment      ininthisthisstudy
                      this     studyreported
                              study           reported
                                            reported                development
                                                               development
                                                                development                    of      of
                                                                                               of malignancy  malignancy
                                                                                                       malignancy                   at at activity
                                                                                                                                    at        activityof
                                                                                                                                             activity        of deploying
                                                                                                                                                            of     deployingcells
                                                                                                                                                                  deploying              cellsand
                                                                                                                                                                                       cells          andcollecting
                                                                                                                                                                                                    and            collectingdata
                                                                                                                                                                                                                collecting                  datadata     have
                                                                                                                                                                                                                                                         havehave     been
                                                                                                                                                                                                                                                                       beenbeen
     some period
     some       periodin
                period        inintimetimefollowing
                                    time          followingtheir
                                                following                 their
                                                                       their        SVFSVF
                                                                                     SVF             deployment
                                                                                               deployment
                                                                                                deployment                    withwith gratified
                                                                                                                              with            gratifiedby
                                                                                                                                             gratified          byaalarge
                                                                                                                                                               by          largepercentage
                                                                                                                                                                          large        percentage
                                                                                                                                                                                     percentage                 ofof of        sincerely
                                                                                                                                                                                                                         sincerely
                                                                                                                                                                                                                           sincerely                      appreciative
                                                                                                                                                                                                                                                   appreciative
                                                                                                                                                                                                                                                      appreciative
      5-year
     5-year         follow-upsurveillance.
      5-year follow-up
                   follow-up               surveillance.One
                                         surveillance.                 OneOnepatient   patient
                                                                                    patient           waswas
                                                                                                      was            diagnosed patients.
                                                                                                               diagnosed
                                                                                                                diagnosed                     patients.
                                                                                                                                              patients. We   We Weare   areconfident
                                                                                                                                                                      are       confident
                                                                                                                                                                              confident            that
                                                                                                                                                                                                    thatthat   thethe
                                                                                                                                                                                                               the              medical
                                                                                                                                                                                                                          medical
                                                                                                                                                                                                                          medical                and and
                                                                                                                                                                                                                                                and                scientific
                                                                                                                                                                                                                                                           scientific
                                                                                                                                                                                                                                                           scientific
     with
     with
     with both bothskin
               Uoth        skincancer
                          skin        cancerand
                                    cancer            and
                                                    and           breast
                                                              breast
                                                             breast         cancer.
                                                                             cancer. cancer.    OneOne
                                                                                                One           patientpatient
                                                                                                             patient           was wascommunities
                                                                                                                               was           communities
                                                                                                                                             communities will          willcontinue
                                                                                                                                                                      will     continuetototoadvance
                                                                                                                                                                              continue                    advance
                                                                                                                                                                                                      advance                     cellular
                                                                                                                                                                                                                              cellular
                                                                                                                                                                                                                              cellular                   therapies
                                                                                                                                                                                                                                                  therapies
                                                                                                                                                                                                                                                  therapies              andand
                                                                                                                                                                                                                                                                        and
     diagnosedwith
     diagnosed
     diagnosed               withskin
                            with         skincancer
                                      skin          canceronly
                                                  cancer           onlyonly    33    days
                                                                                      daysdays          following
                                                                                                  following
                                                                                                    following                 SVF
                                                                                                                              SVF SVF llikely ikely fmd fmdmore
                                                                                                                                                        fmd      moreadvanced
                                                                                                                                                                 more        advancedcell
                                                                                                                                                                           advanced               celllines
                                                                                                                                                                                               cell      lineslines  ororor       delivery
                                                                                                                                                                                                                              delivery
                                                                                                                                                                                                                             delivery                    mechanisms.
                                                                                                                                                                                                                                                    mechanisms.
                                                                                                                                                                                                                                                   mechanisms.
     deploymentand
     deployment
     deployment               andtherefore
                             and       therefore
                                     therefore          itit it
                                                             was
                                                             was   was      considered
                                                                         considered
                                                                        considered                        unrelated
                                                                                                   unrelated
                                                                                                   unrelated              toto cell
                                                                                                                               cellto cell This
                                                                                                                                             This procedure
                                                                                                                                             This      procedurefound
                                                                                                                                                      procedure              founditsitsits
                                                                                                                                                                          found                  origins
                                                                                                                                                                                            origins
                                                                                                                                                                                            origins            in in
                                                                                                                                                                                                               in           cosmetic/plastic
                                                                                                                                                                                                                     cosmetic/plastic
                                                                                                                                                                                                                     cosmetic/plastic                           surgery
                                                                                                                                                                                                                                                                surgerysurgery
     therapy.
    ttherapy.
      herapy. One       Onepatient
                      One        patient
                               patient             developed
                                               developed
                                               developed                    basal
                                                                        basal
                                                                        basal         cellcell
                                                                                      cell             carcinoma
                                                                                               carcinoma
                                                                                               carcinoma                    of the
                                                                                                                           of   theof the via      liposuction.ItItItisisisexciting
                                                                                                                                                   liposuction.
                                                                                                                                             via liposuction.                      excitingthat
                                                                                                                                                                                 exciting             that
                                                                                                                                                                                                    that       wewe      can
                                                                                                                                                                                                                        can  can useuse
                                                                                                                                                                                                                                 use        part
                                                                                                                                                                                                                                            part part        of our
                                                                                                                                                                                                                                                        of our
                                                                                                                                                                                                                                                       of    our       plas-
                                                                                                                                                                                                                                                                      plas-   plas-
     nose 50
     nose             months
               50 months
                      months after     aftertreatment.
                                      after         treatment.
                                                  treatment.              AllAll
                                                                          All             patients
                                                                                     patients
                                                                                     patients            either
                                                                                                         eithereither hadhad
                                                                                                                      had         no notic
                                                                                                                                  no         tic surgical
                                                                                                                                                   surgicalskills
                                                                                                                                                  surgical          skillsworking
                                                                                                                                                                   skills       workingtogether
                                                                                                                                                                               working               together
                                                                                                                                                                                                  together                with
                                                                                                                                                                                                                         with  with          a variety
                                                                                                                                                                                                                                     aa variety
                                                                                                                                                                                                                                           variety            of other
                                                                                                                                                                                                                                                              of      of other
                                                                                                                                                                                                                                                                     other
     therapy
    ttherapy           (observation
                     (observation
      herapy (observation                        ofoffocal
                                                of    focalfocal        prostate
                                                                    prostate
                                                                    prostate                  cancer)
                                                                                        cancer)
                                                                                        cancer)             or     or resectiondisciplines
                                                                                                            or resection
                                                                                                                  resection                  disciplinestoto
                                                                                                                                             disciplines          tofurther
                                                                                                                                                                        furtheradvance
                                                                                                                                                                      further          advance
                                                                                                                                                                                    advance             patient
                                                                                                                                                                                                        patientpatient      care
                                                                                                                                                                                                                           care   care beyond
                                                                                                                                                                                                                                       beyond    beyond    the arena
                                                                                                                                                                                                                                                           the      the arena
                                                                                                                                                                                                                                                                    arena
     and/orradiation
    and/or
    and/or           radiation
                   radiation                 resulting
                                        resulting
                                        resulting            inin in       definitive
                                                                    definitive
                                                                     definitive               treahnenttreatment
                                                                                               treatment               ofof the theof theof       purely
                                                                                                                                             of purely
                                                                                                                                                  purely cosmeticcosmeticor
                                                                                                                                                                cosmetic          ororreconstructive
                                                                                                                                                                                           reconstructive
                                                                                                                                                                                        reconstructive                              surgery.
                                                                                                                                                                                                                              surgery.
                                                                                                                                                                                                                              surgery.                There
                                                                                                                                                                                                                                                     There  There         nois no
                                                                                                                                                                                                                                                                    isis no
     malignancy.
    malignancy.
     m  alignancy. No         Nodirectdirectcorrelation
                                     direct         correlation
                                                  correlation                   between
                                                                           between
                                                                           between              SVF    SVF        deployment need
                                                                                                             deployment
                                                                                                             deployment                      need
                                                                                                                                             need to   to limit
                                                                                                                                                       to   limitour
                                                                                                                                                           limit        oursurgical
                                                                                                                                                                       our      surgicalskills
                                                                                                                                                                               surgical              skills
                                                                                                                                                                                                 skills          to to
                                                                                                                                                                                                                to           purely
                                                                                                                                                                                                                        purely
                                                                                                                                                                                                                          purely                 aesthetic
                                                                                                                                                                                                                                           aesthetic
                                                                                                                                                                                                                                            aesthetic              cases.cases.
                                                                                                                                                                                                                                                                   cases.
    and
    and the
    and      theincidence
            the      incidenceof
                   incidence            ofofany
                                              anyanyspecific
                                                          specificty
                                                      specific              types
                                                                          types
                                                                             pes of    ofofmalignancy
                                                                                                   malignancy
                                                                                              malignancy                        could IIndeed,
                                                                                                                             could
                                                                                                                            could            Indeed,
                                                                                                                                               ndeed, manymany
                                                                                                                                                           manyof     ofofour
                                                                                                                                                                           our
                                                                                                                                                                             ouraffiliates
                                                                                                                                                                                  affiliates
                                                                                                                                                                                    affiliates        have
                                                                                                                                                                                                     have have      cosmetic/plastic
                                                                                                                                                                                                                          cosmetic/plastic
                                                                                                                                                                                                                   cosmetic/plastic                         surgeons
                                                                                                                                                                                                                                                                   surgeons
                                                                                                                                                                                                                                                            surgeons
    be identified.
    be    identified.The
          identified.            Thelow
                                The         lownumbers
                                          low        numbers
                                                    numbers              ofof
                                                                         of   cancerscancers
                                                                               cancers                    detected
                                                                                                    detected
                                                                                                    detected                    in this as
                                                                                                                        inin this
                                                                                                                               this          as aa center
                                                                                                                                                     centerof
                                                                                                                                                     center       ofoftheir
                                                                                                                                                                         theirnetwork
                                                                                                                                                                       their       network
                                                                                                                                                                                 network            of of
                                                                                                                                                                                                    of           doctors
                                                                                                                                                                                                           doctors
                                                                                                                                                                                                           doctors              andand
                                                                                                                                                                                                                                and         have
                                                                                                                                                                                                                                            have    have found
                                                                                                                                                                                                                                                         found   found  this this
                                                                                                                                                                                                                                                                        this
    study over
    study
    study       over55years
               over            yearssuggests
                              years          suggeststhat
                                          suggests           that that   SVFSVF      diddid
                                                                                     did     notnot
                                                                                             not       appear
                                                                                                       appear appear  toto pro- to pro- new
                                                                                                                              pro-           new aspect
                                                                                                                                                      aspectof
                                                                                                                                                     aspect       ofoftheir
                                                                                                                                                                         theircareers
                                                                                                                                                                        their      careers
                                                                                                                                                                                 careers          to
                                                                                                                                                                                                  to to  be
                                                                                                                                                                                                         bebe    incredibly
                                                                                                                                                                                                                      incredibly
                                                                                                                                                                                                                 incredibly                  rewarding.
                                                                                                                                                                                                                                                     rewarding.
                                                                                                                                                                                                                                              rewarding.                We
                                                                                                                                                                                                                                                                         WeWe
    mote malignancy
    mote
    niote       malignancyinininthis
                malignancy                        thispatient
                                                this        patient
                                                           patient             population.
                                                                           population.
                                                                            population.                         Patients
                                                                                                         Patients
                                                                                                          Patients             will will believe
                                                                                                                               will          believe we   we have haveentered
                                                                                                                                                                 have        enteredaaanew
                                                                                                                                                                            entered            newnewera  era  era  ofof
                                                                                                                                                                                                                    of          medicine
                                                                                                                                                                                                                            medicine
                                                                                                                                                                                                                           medicine                   and
                                                                                                                                                                                                                                                     and  and thethe
                                                                                                                                                                                                                                                              the      cos-
                                                                                                                                                                                                                                                                       cos-   cos-
    continue
    continue toto
    continue            tobe bemonitored
                            be      monitored
                                  monitored             ononon       ayearly
                                                                 aa yearlyyearly      basisbasis
                                                                                      basis         to    to collect
                                                                                                    to collect
                                                                                                          collect            addi-
                                                                                                                             addi- addi- metic/plastic
                                                                                                                                             metic/plastic
                                                                                                                                             metic/plastic            surgeoncan
                                                                                                                                                                     surgeon
                                                                                                                                                                    surgeon           canplay
                                                                                                                                                                                    can     playplay         a significant
                                                                                                                                                                                                       aa significant
                                                                                                                                                                                                             significant                role
                                                                                                                                                                                                                                       role    role       in advancing
                                                                                                                                                                                                                                                   inin advancing
                                                                                                                                                                                                                                                          advancing
    tional information.
    tional
   tional       information.
                 information.                                                                                                                cellular      therapy.
                                                                                                                                             cellular therapy.
                                                                                                                                             cellular     therapy.
          Last,itititisisisnotable
          Last,
         Last,                notablethat
                             notable             that
                                              that    IVNinfusion
                                                      IV         infusion
                                                              infusion            ofof
                                                                                  of         filtered
                                                                                        fifiltered
                                                                                            ltered         SVF   SVF  diddid
                                                                                                                      did       notnot
                                                                                                                                not               Althoughwe
                                                                                                                                                  Although
                                                                                                                                                  Although            weagree
                                                                                                                                                                     we       agreethat
                                                                                                                                                                             agree         thatdouble-blinded
                                                                                                                                                                                          that         double-blinded
                                                                                                                                                                                                     double          -blinded studies          studiesstudies    would
                                                                                                                                                                                                                                                                  would would
    result
   rresult
      esult in  ininadditional
                        additionalmorbidity.
                       additional               morbidity.
                                             morbidity.               This
                                                                    This   This isis the is the
                                                                                       the           rst first
                                                                                                fifirst      study
                                                                                                             study  study   of    itsof its eventually
                                                                                                                             of its          eventuallybe
                                                                                                                                             eventually            berequired
                                                                                                                                                                  be     required
                                                                                                                                                                        required        tototo      disprove
                                                                                                                                                                                               disprove
                                                                                                                                                                                               disprove                 any
                                                                                                                                                                                                                        any   any placebo
                                                                                                                                                                                                                                  placebo placebo        effect,effect,
                                                                                                                                                                                                                                                         effect,         we we
    kind
    kind toto
   kind       tobe  bepublished
                   be      publishedthat
                         published               that
                                              that          specifically
                                                      specifically
                                                      specifically                      addresses
                                                                                    addresses
                                                                                   addresses                thethe
                                                                                                           the     safety
                                                                                                                  safety     safetyof of believe
                                                                                                                                   of        believe itit it isis
                                                                                                                                                               is important
                                                                                                                                                                   importanttototodemonstrate
                                                                                                                                                                   important                   demonstrate
                                                                                                                                                                                           demonstrate                      thatthat
                                                                                                                                                                                                                           that       there
                                                                                                                                                                                                                                      there    there         are minimal
                                                                                                                                                                                                                                                      are minimal
                                                                                                                                                                                                                                                     are     minimal
   IIV    deployment.
          deployment.
      V deployment.                                                                                                                          adverse
                                                                                                                                             adverse events
                                                                                                                                             adverse        eventsassociated
                                                                                                                                                           events          associatedwith
                                                                                                                                                                         associated               with
                                                                                                                                                                                               with       SVF   SVF           treatments
                                                                                                                                                                                                                         treatments
                                                                                                                                                                                                                         treamients                   andand
                                                                                                                                                                                                                                                     and       thatthat
                                                                                                                                                                                                                                                               that      the the
                                                                                                                                                                                                                                                                         the
                                                                                                                                             risks
                                                                                                                                            rrisks
                                                                                                                                              isks are areacceptable,
                                                                                                                                                      are    acceptable,primarily
                                                                                                                                                           acceptable,               primarily
                                                                                                                                                                                  primarily             being
                                                                                                                                                                                                      being    being    related
                                                                                                                                                                                                                        relatedrelated   toto thetheto method
                                                                                                                                                                                                                                                          the method
                                                                                                                                                                                                                                                          method           of of
                                                                                                                                                                                                                                                                           of
                                                                                                                                             harvestingand
                                                                                                                                             harvesting
                                                                                                                                             harvesting          anddeployment.
                                                                                                                                                                and       deployment.
                                                                                                                                                                        deployment.              We
                                                                                                                                                                                                 We  We   can
                                                                                                                                                                                                          can   can        conclude
                                                                                                                                                                                                                    conclude
                                                                                                                                                                                                                    conclude                 thatthat
                                                                                                                                                                                                                                            that        the the
                                                                                                                                                                                                                                                       the     deploy-
                                                                                                                                                                                                                                                              deploy-   deploy-
   Study
    StudyLimitations
    Study           Limitations
                  Limitations
                                                                                                                                             ment
                                                                                                                                             ment
                                                                                                                                             ment of    of SVF
                                                                                                                                                       of   SVF via     viaIV,
                                                                                                                                                                      via      IV,intra-articular,
                                                                                                                                                                              IV,     intra-articular,
                                                                                                                                                                                     intra-articular,                      andand
                                                                                                                                                                                                                          and         intointo
                                                                                                                                                                                                                                     into         softsoft
                                                                                                                                                                                                                                                  soft       tissue
                                                                                                                                                                                                                                                            tissue    tissueis is
                                                                                                                                                                                                                                                                            is
    There
    There was
   There           wasaalow
                 was            lowfollow-up
                               low         follow-uprate,
                                          follow-up                 rate,explainable
                                                                  rate,          explainable
                                                                             explainable                     byby
                                                                                                             by     nono
                                                                                                                   no         paidpaid overall
                                                                                                                              paid           overall
                                                                                                                                             overall safe safeand
                                                                                                                                                         safe      andwell
                                                                                                                                                                  and       welltolerated.
                                                                                                                                                                          well      tolerated.
                                                                                                                                                                                  tolerated.             InIn
                                                                                                                                                                                                        In           particular,
                                                                                                                                                                                                                particular,
                                                                                                                                                                                                                particular,                          improvement
                                                                                                                                                                                                                                            improvement
                                                                                                                                                                                                                                          improvement                      inin in
    incentive.
  iincentive.
      ncentive. One      Oneof   ofofthe thelimitations
                                       the       limitationsof
                                               limitations              ofofstudies
                                                                                  studies
                                                                             studies                  evaluating
                                                                                               evaluating
                                                                                               evaluating                 surgi-
                                                                                                                          surgi-surgi- pain  painscores
                                                                                                                                            pain      scoresand
                                                                                                                                                     scores        andquality
                                                                                                                                                                 and       quality
                                                                                                                                                                         quality       ofof
                                                                                                                                                                                      of    life
                                                                                                                                                                                             lifelife     ratings
                                                                                                                                                                                                     ratings
                                                                                                                                                                                                     ratuigs                   of
                                                                                                                                                                                                                         of treated
                                                                                                                                                                                                                         of          treated
                                                                                                                                                                                                                               treated                    musculoskel-
                                                                                                                                                                                                                                                  musculoskel-
                                                                                                                                                                                                                                                 musculoskel-
   cal     procedureslike
   cal procedures
          procedures                likeSVF
                                 like         SVFdeployment
                                                        deployment
                                                     deployment                        is
                                                                                        thethe
                                                                                  isis the      lack
                                                                                                lack   lack  of aof
                                                                                                             of          a control etal
                                                                                                                  a control
                                                                                                                     control                 etal conditions
                                                                                                                                             etal   conditionsserved
                                                                                                                                                    conditions            servedto
                                                                                                                                                                         served       totodemonstrate
                                                                                                                                                                                               demonstrate
                                                                                                                                                                                            demonstrate                     thisthis
                                                                                                                                                                                                                            this               particularly
                                                                                                                                                                                                                                       particularly
                                                                                                                                                                                                                                       particularly                 well. well.
                                                                                                                                                                                                                                                                    well.
   arm,
   arm, but
   arm,        butthat
             but        thatwould
                      that       wouldrequire
                              would              require
                                             require          that that
                                                              that       some
                                                                         some  some           patients
                                                                                       patients
                                                                                       patients             receivereceive
                                                                                                            receive           pla- pla-Some
                                                                                                                              ~la-           Some conditions
                                                                                                                                                        conditionshad
                                                                                                                                                        conditions             hadaaalow
                                                                                                                                                                              had          lowlowfollow-up
                                                                                                                                                                                                         follow-up
                                                                                                                                                                                                     follow-up                   rate
                                                                                                                                                                                                                                rate  rate    making
                                                                                                                                                                                                                                              makingmaking        aa truea true
                                                                                                                                                                                                                                                                       true
   cebo SVF.
  cebo        SVF. This
              SVF.         Thishas
                           This       hasethical
                                    has        ethicalimplications
                                             ethical            implications
                                                             implications                   asas
                                                                                            as     thethe
                                                                                                   the           patients
                                                                                                            patients
                                                                                                            patients           are are treatment
                                                                                                                               are          treatment
                                                                                                                                            treatment effect    effectdifficult
                                                                                                                                                             effect         difficulttototo
                                                                                                                                                                          difficult                 evaluate.
                                                                                                                                                                                                evaluate.
                                                                                                                                                                                               evaluate.                More
                                                                                                                                                                                                                       More   More            stratified
                                                                                                                                                                                                                                      stratified
                                                                                                                                                                                                                                     stratified              datadata
                                                                                                                                                                                                                                                            data        and and
                                                                                                                                                                                                                                                                        and
   undergoingaasurgical
  undergoing
  undergoing                    surgicalprocedure
                              surgical              procedure
                                                 procedure              to   to
                                                                        to procure
                                                                             procure procure     theirtheir
                                                                                                their         SVFSVF      rather
                                                                                                                         rather     rathercontrolled
                                                                                                                                             controlledstudies
                                                                                                                                            controlled           studiesare
                                                                                                                                                                studies         arenecessary
                                                                                                                                                                              are      necessary
                                                                                                                                                                                    necessary              toto to       investigate
                                                                                                                                                                                                                   investigate
                                                                                                                                                                                                                  investigate                          treatment
                                                                                                                                                                                                                                                treatment
                                                                                                                                                                                                                                               treatment               out-out-
                                                                                                                                                                                                                                                                       out-
   than
  tthan       openingaabottle
     han opening
            opening                 bottleto
                                 bottle        totoreceive
                                                       receive
                                                    receive               a drug.
                                                                     a drug.
                                                                          drug.        Having
                                                                                       HavingHaving       saidsaid
                                                                                                          said      that,that,
                                                                                                                   that,        we we come  come for   forthese
                                                                                                                                                       for   theseconditions.
                                                                                                                                                            these         conditions.
                                                                                                                                                                        conditions.
   have initiated
  have
  have        initiatedaaseparate
              initiated                separate
                                     separate               protocol
                                                       protocol
                                                       protocol              trialtrial
                                                                            trial       forfor for  laieelcnee
                                                                                                  lcnee                 treatment
                                                                                                                treatment
                                                                                                                treahnent
  using
  using aa placebo
  using            placeboarm.
                   placebo           arm.
                                   arm.                                                                                                    Acknowledgments
                                                                                                                                           Acknowledgments
                                                                                                                                           Acknowledgments
                                                                                                            JanM.
                                                                                                            Jan
                                                                                                            Jan     M.Schilling,
                                                                                                                    M.    Schilling,MD,
                                                                                                                          Schilling,          MD,assisted
                                                                                                                                            NID,      assistedwith
                                                                                                                                                     assisted         with
                                                                                                                                                                    with     datadata
                                                                                                                                                                            data        analysis,
                                                                                                                                                                                    analysis,
                                                                                                                                                                                     analysis,       MrMr     ClvisChris
                                                                                                                                                                                                             Chris
    Conclusion
     Conclusion
    Conclusion                                                                                              Lindholm
                                                                                                            Lindholm
                                                                                                            Lindholm        helped
                                                                                                                             helped
                                                                                                                            helped       with
                                                                                                                                           with
                                                                                                                                         with  database
                                                                                                                                                  database
                                                                                                                                               database       management,
                                                                                                                                                                  management,
                                                                                                                                                              management,          Ms
                                                                                                                                                                                   Ms   Ms
                                                                                                                                                                                         Shawntae
                                                                                                                                                                                               Shawntae
                                                                                                                                                                                         Shawntae          Dowell
                                                                                                                                                                                                           DowellDowell
                                                                                                            provided database
                                                                                                            provided
                                                                                                            provided       database
                                                                                                                            databasesupport,
                                                                                                                                           support,
                                                                                                                                             support,   Professor
                                                                                                                                                            Professor
                                                                                                                                                       Professor        Aladar
                                                                                                                                                                             Aladar
                                                                                                                                                                        Aladar     Szalay,
                                                                                                                                                                                         Szalay,
                                                                                                                                                                                   Szalay,      PhD,PhD,
                                                                                                                                                                                               P1iD,      was was
                                                                                                                                                                                                          was     the the
                                                                                                                                                                                                                 the
    On
    On
    O   n aa final
              finalnote,
             final    note,regardless
                     note,       regardlessofofany
                               regardless          anyany     potential
                                                           potential
                                                           potential            controversy
                                                                           controversy
                                                                           controversy          sur-sur- consultant
                                                                                                sur-        consultant for
                                                                                                            consultant       for
                                                                                                                              forcell
                                                                                                                                   cell
                                                                                                                                     cellbiology
                                                                                                                                           biology
                                                                                                                                            biologyan  and
                                                                                                                                                         and  oncology,
                                                                                                                                                                oncology,
                                                                                                                                                           d oncology,        and
                                                                                                                                                                              and andOkyay
                                                                                                                                                                                        Okyay
                                                                                                                                                                                    Okyay       Kilinc,
                                                                                                                                                                                                      Kilinc,
                                                                                                                                                                                                Kilinc,       PhD,
                                                                                                                                                                                                              PhD, PhD,
    roundingthe
    rounding
   rounding          thedeployment
                    the      deployment
                           deployment        ofof
                                             of      adipose-derived
                                                 adipose-derived
                                                 adipose       -derived SVF,   SVF,SVF,we we   have
                                                                                              have          helped
                                                                                                            helped with
                                                                                                    have helped         withflflow
                                                                                                                       with     flow      cytologyanalysis.
                                                                                                                                         cytology
                                                                                                                                 ow cytology            analysis.
                                                                                                                                                      analysis.
    developed aanearly
    developed
    developed            nearlyclosed
                        nearly       closedsystem
                                   closed      systemfollowing
                                             system         followingthe
                                                         following         thethe   surgical
                                                                                 surgical
                                                                                 surgical       pro-
                                                                                               pro-   pro-
    curementofoflipo-aspirate
    curement
   curement               lipo-aspiratewith
                        lipo-aspirate          with
                                            with    an an
                                                    an       excellent
                                                        excellent
                                                        excellent             safety
                                                                         safety
                                                                         safety         profile
                                                                                    profile
                                                                                   profile       thatthat Declaration
                                                                                                that        Declaration
                                                                                                            Declaration of           of    Conflicting Interests
                                                                                                                                     of Conflicting
                                                                                                                                           Conflicting            Interests
                                                                                                                                                                  Interests
    appears tototoprovide
    appears
   appears             providean
                      provide       anan abundance
                                            abundance
                                         abundance         of
                                                           of regenerative
                                                                of   regenerative
                                                                regenerative          cellscells
                                                                                      cells     thatthatThe
                                                                                                that        The author(s)
                                                                                                            The     author(s)     declared
                                                                                                                                    declared     the
                                                                                                                                                   the following
                                                                                                                                                          following
                                                                                                                   authors) declared the following potential            potential
                                                                                                                                                                           potential  conflicts
                                                                                                                                                                                           conflicts
                                                                                                                                                                                     conflicts       of interest
                                                                                                                                                                                                     of    of interest
                                                                                                                                                                                                          interest
    can
    can potentially
   can     potentially
           potentiallymitigate mitigateaa avariety
                             mitigate        variety
                                               variety  of of
                                                        of   degenerative
                                                                 degenerative
                                                             degenerative          conditions.
                                                                                        conditions. with
                                                                                   conditions.              with
                                                                                                            with respect
                                                                                                                     respecttototothe
                                                                                                                    respect          thetheresearch,
                                                                                                                                             research,
                                                                                                                                           research,      authorship,
                                                                                                                                                             authorship,
                                                                                                                                                          authorship,       and/or
                                                                                                                                                                            and/orand/or
                                                                                                                                                                                       publication
                                                                                                                                                                                              publication
                                                                                                                                                                                       publication          of this
                                                                                                                                                                                                            of  thisof this
  IIt
    Itt needs
        needs
         needstoto tobe
                     bebenoted
                           noted
                             notedthat
                                    that
                                      that regardless
                                             regardless
                                          regardless        of one's
                                                           of   of
                                                                one'sone'sactual
                                                                               actual
                                                                          actual    system
                                                                                    system system for for art
                                                                                                  for       article:
                                                                                                            article:
                                                                                                               icle: Dr DrE.E.E.Lander
                                                                                                                                Lander
                                                                                                                                  Lander     and
                                                                                                                                             andandDrDr
                                                                                                                                                  Dr    M.M.  Berman
                                                                                                                                                                  Berman
                                                                                                                                                             Berman       maintain
                                                                                                                                                                                maintain
                                                                                                                                                                          maintain      ownership
                                                                                                                                                                                               ownership
                                                                                                                                                                                       ownership           interest
                                                                                                                                                                                                          interest interest
   processing
   processingcells,
   processing          cells,there
                      cells,    there
                                 thereisisisabsolutely
                                              absolutelyno
                                            absolutely       nono  such
                                                                      such
                                                                   such     thing
                                                                                thing
                                                                            thing    as as
                                                                                     as   aa com-
                                                                                              com-
                                                                                               a com- iin    n the
                                                                                                                the Cell
                                                                                                                the    CellSurgical
                                                                                                                      Cell    SurgicalNetwork
                                                                                                                              Surgical        Networkand
                                                                                                                                             Network        andand California
                                                                                                                                                                     California
                                                                                                                                                                   California      Stein
                                                                                                                                                                                   StemStem Cell
                                                                                                                                                                                            Cell Cell
                                                                                                                                                                                                    Treatment
                                                                                                                                                                                                           Treatment
                                                                                                                                                                                                     Treatment
   pletely
   pletely closed
   pletely       closed point-of-care
                 closed       point-of-care
                              point  -of -care system systemwhere
                                                   system           where
                                                                 where           liposuction
                                                                              liposuction
                                                                              liposuction                   Center.
                                                                                                            Center.
                                                                                                    isis is Center.
   involved.
  iinvolved.         However,ininincompliance
                    However,
     nvolved. However,                    compliancewith
                                         compliance            with
                                                            with     2121Code
                                                                     21       Code
                                                                           Code     ofof
                                                                                    of       Federal
                                                                                         Federal
                                                                                         Federal
  rregulations
   regulations
     egulations        part
                         part1271
                       part       1271mandating
                                1271       mandating
                                        mandating         thatthat
                                                          that    thethe
                                                                  the    FDA
                                                                         FDA   FDAprevent
                                                                                        prevent
                                                                                  prevent         the theFunding
                                                                                                 the        Funding
                                                                                                            Funding
   transmission
  trtransmission
       ansmission          ofofcommunicable
                           of     conmmnicable
                                conununicable               disease
                                                         disease
                                                        disease       niin in
                                                                            areas
                                                                            areasareas      of
                                                                                            tissuetissue The
                                                                                      of tissue
                                                                                      of                    The
                                                                                                            The author(s)
                                                                                                                   author(s)disclosed
                                                                                                                   authors)       disclosed
                                                                                                                                     disclosedreceipt
                                                                                                                                                  receipt
                                                                                                                                                     receipt   ofof
                                                                                                                                                               of  the
                                                                                                                                                                   thethefollowing
                                                                                                                                                                            following
                                                                                                                                                                         following       financial
                                                                                                                                                                                             financial
                                                                                                                                                                                         financial        support
                                                                                                                                                                                                               support
                                                                                                                                                                                                          support
   transfer,
  transfer,
   transfer, aside  asidefrom
                   aside       fromthe
                             from    thethe   obvious
                                           obvious
                                           obvious           possibility
                                                         possibility
                                                         possibility         of of
                                                                             of      patient
                                                                                 patient
                                                                                 patient       con-con- for
                                                                                              con-          for   theresearch,
                                                                                                            for the
                                                                                                                 the    research,authorship,
                                                                                                                       research,          authorship,
                                                                                                                                       authorship,           and/or
                                                                                                                                                         and/or
                                                                                                                                                         and/or          publication
                                                                                                                                                                    publication
                                                                                                                                                                    publication       of
                                                                                                                                                                                      of thisof this
                                                                                                                                                                                           this  article:
                                                                                                                                                                                                 article: article:
                                                                                                                                                                                                               This This
                                                                                                                                                                                                               This
  tamination
  tamination from
  tamination              fromone's
                       from         one's
                                  one's    own
                                           ownown      infectious
                                                   infectious
                                                    infectious             agents
                                                                      agents
                                                                      agents       or    or
                                                                                    or normal  normal study
                                                                                          nornial           study
                                                                                                            study was wassupported
                                                                                                                     was     supportedby
                                                                                                                            supported        bybythe
                                                                                                                                                 thetheCell
                                                                                                                                                       CellCell   Surgical
                                                                                                                                                               Surgical
                                                                                                                                                               Surgical           Network.
                                                                                                                                                                            Network.
                                                                                                                                                                             Network.
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 118 of
                                      132

   14
   14                                                                                                                                                                                         The
                                                                                                                                                                                              The American
                                                                                                                                                                                              The American
                                                                                                                                                                                                  American    Journal
                                                                                                                                                                                                           Journal
                                                                                                                                                                                                           Journal of Cosmetic
                                                                                                                                                                                                                   of          Surgery
                                                                                                                                                                                                                      Cosmetic Surgery
                                                                                                                                                                                                                      Cosmetic Surgery


  References
  References                                                                                                                                                 patients
                                                                                                                                                             patients
                                                                                                                                                             patients with      withosteoarthritis
                                                                                                                                                                              with            osteoarthritis
                                                                                                                                                                                            osteoarthritis                   [published
                                                                                                                                                                                                                       [published
                                                                                                                                                                                                                      [published                  online
                                                                                                                                                                                                                                                 online online  ahead
                                                                                                                                                                                                                                                                ahead ahead         of print
                                                                                                                                                                                                                                                                              of print
                                                                                                                                                                                                                                                                              of   print
    1.
    1 . Centeno                 CJ,Al-Sayegh
                                        Al-SayeghH,H,Freeman     Freeman                   MD,        Smith         J,     Murrell            WD,            January
                                                                                                                                                             January 20,
                                                                                                                                                             January           20,20,2015]. 2015], Cell
                                                                                                                                                                                          2015].          Cell
                                                                                                                                                                                                          Cell       Transplant.
                                                                                                                                                                                                                    Transplant.
                                                                                                                                                                                                                     Ti•ansplairt.                 doi:10.3727/0963689
                                                                                                                                                                                                                                                   doi:10.3727/0963689
                                                                                                                                                                                                                                                   doi:103727/0963689
             Centeno
             Centeno CJ,       CJ,    Al-Sayegh                Freeman                MD,         Smith
                                                                                      MD,Smith J, Murrell WD, J,   Murrell             WD,
             Bubnov             R. A A multi-center
                                          multi-centeranalysis      analysis                                                                                 15X686760.
                                                                                                                                                             1 5X686760.
             Bubnov
             Bubnov R.         R.    Amulti-center               analysis               of of
                                                                                        of         adverse
                                                                                              adverse
                                                                                               adverse          events
                                                                                                                eventsevents      among
                                                                                                                                  among among
            ttwo
                                                                                                                                                    16.
                                                                                                                                                    16.     Benoit
                                                                                                                                                            Benoit
                                                                                                                                                            Benoit         E,E, O'Donnell
                                                                                                                                                                            E,      O'DonnellTF,
                                                                                                                                                                                   O'Donnell                 TF,Patel
                                                                                                                                                                                                           TF,         PatelAN.
                                                                                                                                                                                                                    Patel         AN. AN.Safety   Safety
                                                                                                                                                                                                                                               Safety        andand
                                                                                                                                                                                                                                                             and          efficacy
                                                                                                                                                                                                                                                                     efficacy
                                                                                                                                                                                                                                                                      efficacy         of of
                                                                                                                                                                                                                                                                                       of
              wo thousand,
                      thousand,tluee
                      thousand,            three
                                             threehundred
                                                     hundred
                                                        hundred         andand
                                                                        and         seventyseventy
                                                                                     seventy           two
                                                                                                       twotwo   adult
                                                                                                                 adultadult     patientspatients
                                                                                                                                 patients
             undergoing adult
             undergoing
             undergoing              adult
                                      adultautologous
                                               autologous
                                                 autologous         stem
                                                                    stem stem      cell  celltherapy
                                                                                                  therapy    for for orthopaedic
                                                                                                                               orthopaedic                   autologous
                                                                                                                                                             autologous cell
                                                                                                                                                            autologous                 celltherapy
                                                                                                                                                                                     cell       therapyininincritical
                                                                                                                                                                                               therapy                critical
                                                                                                                                                                                                                   critical        limb
                                                                                                                                                                                                                                   limb   limb       ischemia:
                                                                                                                                                                                                                                                ischemia:
                                                                                                                                                                                                                                                ischemia:                a systematic
                                                                                                                                                                                                                                                                    a systematic
                                                                                                                                                                                                                                                                       systematic
                                                                                   cell      therapy         for      orthopaedic
           cconditions.
            conditions.
               onditions.          hit
                                   hit     Orthop.2016;40;1755-1765.
                                    hzt Orthop.
                                           Ortlrop.     2016;40:1755-1765.
                                                        2016;40:1755-1765.                                                                                    eview. Cell
                                                                                                                                                            rreview.
                                                                                                                                                             review.        Cell        Transplant.
                                                                                                                                                                                        Transplant.
                                                                                                                                                                            Cell Transplant.                  2013;22(3):545-562.
                                                                                                                                                                                                              2013;22(3):545-562. doi:10.3727/096
                                                                                                                                                                                                              2013;22(3):545-562.                            doi:10.3727/096
                                                                                                                                                                                                                                                            doi:10.3727/096
    2. Riordan
           Riordan NH,
           Riordan            NH,
                                NH,IchimIchim
                                         IchimTE, TE,TE,Min
                                                          MinMM    WP,   WP,      et etal.                                                                  368912x636777.
                                                                                                                                                            368912x636777.
   2.                                                              WP,            et   al. al.Non-expanded
                                                                                                   Non-expanded
                                                                                              Non-expanded                       adipose
                                                                                                                                 adiposeadipose
                                                                                                                                                    17.     Bhansali
                                                                                                                                                            Bhansali A,
                                                                                                                                                    1 7. Bhansali               A,Asolaimar
                                                                                                                                                                                        AsokumarP,
                                                                                                                                                                                       Asokumar             P,P,Walia
                                                                                                                                                                                                                    Walia
                                                                                                                                                                                                                Walia          R,R,   etet et
                                                                                                                                                                                                                                            al.al.
                                                                                                                                                                                                                                           al.         Efficacy
                                                                                                                                                                                                                                                  Efficacy
                                                                                                                                                                                                                                                  Efficacy         andand
                                                                                                                                                                                                                                                                   and     safety
                                                                                                                                                                                                                                                                           safety safetyof of
                                                                                                                                                                                                                                                                                       of
           stromal
           stromal vascular
           stromal             vascularfrfraction
                              vascular          fraction
                                                 action cell cellcell       therapy
                                                                      therapy
                                                                      therapy               forfor
                                                                                            for           multiple
                                                                                                   multiple
                                                                                                    multiple           sclerosis.
                                                                                                                       sclerosis.sclerosis.  JJ
                                                                                                                                              J
             Trans!
             Transl           Med.2009;7:29.
                            Med.      2009;7:29. doi:10.1186/1479-5876-7-29,
                                                          doi:10.1186/1479-5876-7-29.                                                                       autologous
                                                                                                                                                            autologous
                                                                                                                                                            autologous                 bone
                                                                                                                                                                                      bone
                                                                                                                                                                                     bone          marrow-derived
                                                                                                                                                                                                  marrow-derived
                                                                                                                                                                                                  marrow       -derived            stem
                                                                                                                                                                                                                                   stem   stem   cell
                                                                                                                                                                                                                                                 cell cell    transplantation
                                                                                                                                                                                                                                                         transplantation
                                                                                                                                                                                                                                                         transplantation                in
                                                                                                                                                                                                                                                                                       in    in
             T i~ansl Med.                               doi:10.1186/1479-5876-7-29.
    3. Zuk  Zuk PA,
            Zuk      PA,
                       PA,Zhu Zhu
                               ZhuM,  M, M,Mizuno
                                             Mizuno
                                               MizunoH,H,etetet     al.al.al.Multilineage
                                                                                   Multilineage           cells cells                                       patients
                                                                                                                                                            patients
                                                                                                                                                            patients           with
                                                                                                                                                                             with
                                                                                                                                                                             with           type
                                                                                                                                                                                         type
                                                                                                                                                                                         ty    pe  2  2  diabetes
                                                                                                                                                                                                       diabetes
                                                                                                                                                                                                       diabetes               mellitus:
                                                                                                                                                                                                                        mellitus:
                                                                                                                                                                                                                         mellihis:             a    a  randomized
                                                                                                                                                                                                                                                   randomized
                                                                                                                                                                                                                                                   randomized             placebo-
                                                                                                                                                                                                                                                                           placeboplacebo-
                                                                                                                                                                                                                                                                                         -
   3.                                                                       Multilineage                  cells     frfrom
                                                                                                                         om from   human
                                                                                                                                  human  human
           adipose tissue:
           adipose             tissue:implications
                                              implicationsfor        for forcell-based                                             Tissue                   controlled
                                                                                                                                                            controlled study.
                                                                                                                                                            controlled              study.Cell
                                                                                                                                                                                  study.          Cell     Transplant.
                                                                                                                                                                                                  Cell Transplant.
                                                                                                                                                                                                          Trn~~splar~t.            2014;23(9):1075-1085.
                                                                                                                                                                                                                                   2014;23(9):1075-1085. doi:
                                                                                                                                                                                                                                   2014;23(9):1075-1085,                             doi:
                                                                                                                                                                                                                                                                                    doi:
           adipose            tissue:       implications                        cellcell-based
                                                                                         -based therapies.   therapies.
                                                                                                         therapies.                Tissue
                                                                                                                                   Tissue
           Eng.
           Eng. 2001;7(2):211-228.
          Eng.          2001;7(2):211-228. doi:10.1089/107632701300062859.
                        2001;7(2):211-228.                  doi:10.1089/107632701300062859.
                                                            doi:10.1089/107632701300062859.                                                                 10.3727/096368913x665576.
                                                                                                                                                             10.3727/0963                68913x665576.
                                                                                                                                                    18. Ma XR, Tang            TangYL,         YL,XuanXuanM,       M,Chang  Chang         Z,Z,      Wang          XY,      Liang   XFi.XH.
   4.
   4 . Yoshimura
           Yoshimura
           Yoshimura K,              K,SatoSatoK,K,Aoi
                                         Sato           AoiN,N,etetetal.
                                                      Aoi                 al,al.Cell-assisted
                                                                                   CellCell-assisted               lipotransfer
                                                                                                               lipotransfer
                                                                                            -assisted lipotransfer                        for for 18. Ma XR, Tang
                                                                                                                                          for
                                                                                                                                                                                                     Xuan       M,      Chang             Z,    Wang         XY,
                                                                                                                                                                                                                                                             XY,      Liang
                                                                                                                                                                                                                                                                      Liang        XH.
           cosmetic breast     breastaugmentation:
                                             augmentation:                 supportive                                                                       Transplantation
                                                                                                                                                            Transplantation
                                                                                                                                                            Transplantation                     ofofof   autologous
                                                                                                                                                                                                      autologous
                                                                                                                                                                                                      autologous                    mesenchymal
                                                                                                                                                                                                                               mesenchymal
                                                                                                                                                                                                                               mesenchymal                      stem
                                                                                                                                                                                                                                                               stem   stein
                                                                                                                                                                                                                                                                          cells
                                                                                                                                                                                                                                                                          cells   cells
                                                                                                                                                                                                                                                                                     for for
                                                                                                                                                                                                                                                                                     for
           cosmetic            breast      augmentation:             supportive
                                                                     supportive                  useuse
                                                                                                use           of adipose-derived
                                                                                                        of adipose-derived
                                                                                                       ofadipose-derived
           stem/stromal
           stem/stromal cells.
           stem/stromal                         Aesthetic
                                         cells.Aesthetic
                                      cells.    Aesthetic Plast  Plast Plast    Surg.
                                                                               Sing.    Surg. 2008;32:48-55.
                                                                                              2008;32:48-55.
                                                                                              2008;32:48-55.
                                                                                                                                                            end-stage
                                                                                                                                                            end-stage
                                                                                                                                                            end-stage            liver
                                                                                                                                                                                   liver
                                                                                                                                                                                 liver        cirrhosis:
                                                                                                                                                                                                cirrhosis:
                                                                                                                                                                                              cirrhosis:        a   a
                                                                                                                                                                                                                    meta-analysis
                                                                                                                                                                                                                       meta-analysis
                                                                                                                                                                                                                ameta-analysis                       based
                                                                                                                                                                                                                                                    basedbased   on
                                                                                                                                                                                                                                                                 on   on
                                                                                                                                                                                                                                                                      seven
                                                                                                                                                                                                                                                                      seven   sevencon-
                                                                                                                                                                                                                                                                                   con-  con-
    5. Cayci
           Cayci             C, Carlsen
                                   Carlsen           BT.Osteoarthritis
                                                               Osteoarthritis                                                         Plast                 trolled
                                                                                                                                                            trolled trials.
                                                                                                                                                            trolled         trials. Gastroenterol
                                                                                                                                                                           trials.           Gastroenterol
                                                                                                                                                                                             Gastroertte~rol             Res
                                                                                                                                                                                                                         Res    Res Pract.
                                                                                                                                                                                                                                    Prnct.   Pract.   2015;2015:908275.
                                                                                                                                                                                                                                                      2015;2015:908275.
                                                                                                                                                                                                                                                      2015;2015:908275.
   5.      Cayci C,         C,     Carlsen BT.      BT.       Osteoartivitis                       of of
                                                                                                  of     the the
                                                                                                         the       wrist.wrist.
                                                                                                                  wrist.              Plast
                                                                                                                                     Plast
                                                                                                                                                            doi:10.1155/2015/908275.
                                                                                                                                                            doi:10.1155/2015/908275.
                                                                                                                                                            doi:10.1155/2015/908275.
          aand
           andnd Reconstr Reconstr
                       Reconstr            Surg.
                                           Surg.Surg.  2014;133(3):605-615.
                                                       2014;133(3):605-615. doi:10.1097/01.
                                                       2014;133(3):605-615.                                 doi:10.1097/01.
                                                                                                            doi:10.1097/O1.
          prs.0000438463.90968.d6.
          prs.0000438463.90968.d6.
          prs.000043 8463.90968.d6.
                                                                                                                                                    19.
                                                                                                                                                    19.     Sun
                                                                                                                                                            Sun X,
                                                                                                                                                            Sun        X, Ying
                                                                                                                                                                            Ying J,
                                                                                                                                                                            Ying          J,J,Wang
                                                                                                                                                                                                 WangY,
                                                                                                                                                                                                Wang         Y,et
                                                                                                                                                                                                            Y,    etetal.
                                                                                                                                                                                                                        al.al.Meta-analysis
                                                                                                                                                                                                                                 Meta-analysis
                                                                                                                                                                                                                                Meta        -analysis on        onon     autologous
                                                                                                                                                                                                                                                                     autologous
                                                                                                                                                                                                                                                                      autologous
   6. Chang
   6.      Chang
           Chang H,         H,Do  DoBR,  BR,Che CheJH,
                                                Che      JH,et
                                                       JH,     etetal.
                                                                    al.al.Safety
                                                                               Safety
                                                                            Safety          of   of   adipose-derived
                                                                                                  adipose-derived                      steinstein           stem cell
                                                                                                                                                            stem
                                                                                                                                                            stem       cell
                                                                                                                                                                        cell transplantation
                                                                                                                                                                               transplantation
                                                                                                                                                                                transplantation               inin
                                                                                                                                                                                                              in    thethe
                                                                                                                                                                                                                    the      treatment
                                                                                                                                                                                                                                 treatment
                                                                                                                                                                                                                             treahnent              of limb
                                                                                                                                                                                                                                                   of    of limb
                                                                                                                                                                                                                                                        limb      ischemic.
                                                                                                                                                                                                                                                                         ischemic.
                                                                                                                                                                                                                                                                  ischemic.          bit
                                                                                                                                                                                                                                                                                     bit
                                                                                                                                                                                                                                                                                     bit
                                                                                             ofadipose-derived                         stem
          cells and             collagenaseinininfat
                       and collagenase                    fatfattissue
                                                                 ritissue
                                                                     ssue preparation.preparation.            Aesthetic                  Plast            J J   Cliii
                                                                                                                                                               Clin
                                                                                                                                                                Clir~     Exp
                                                                                                                                                                         Exp
                                                                                                                                                                         Exp          Med.
                                                                                                                                                                                   Med.
                                                                                                                                                                                   Med.         2015;8(6):8740-8748.
                                                                                                                                                                                                2015;8(6):8740-8748.
          cells        and      collagenase                                        preparation.               Aesthetic Plnst
                                                                                                              Aesthetic              Plast
          Surg.          2013;37(4):802-808.                  doi:10.1007/s00266-013-0156-7.                                                        20. Van
                                                                                                                                                    20.     Van Pham  PhamP.
                                                                                                                                                                      Pham         P.P.Clinical
                                                                                                                                                                                            Clinicaltrials
                                                                                                                                                                                         Clinical           trials
                                                                                                                                                                                                         trials     forfor
                                                                                                                                                                                                                    for     stem
                                                                                                                                                                                                                            stemstem     cell cell
                                                                                                                                                                                                                                         cell          transplantation:
                                                                                                                                                                                                                                                  transplantation:
                                                                                                                                                                                                                                                  transplantation:               whenwhen
                                                                                                                                                                                                                                                                                 when
          Surg. 201337(4):802-808.
          Surg.          2013;37(4):802-808. doi:10.1007/s00266-013-0156-7.
                                                              doi:10.1007/s00266-013-0156-7.
   7. Pak Pak
          Pak J.J.J.Regeneration
                            Regenerationof          ofofhuman
                                                           human               bones            in                                                          are
                                                                                                                                                            are they
                                                                                                                                                            are     theyneeded?
                                                                                                                                                                   they       needed?Stem
                                                                                                                                                                             needed?             Stein
                                                                                                                                                                                                 Stein Cell  CellRes
                                                                                                                                                                                                           Cell      ResRes    Tlrer.l'her.
                                                                                                                                                                                                                              Ther.         2016;7:65.
                                                                                                                                                                                                                                            2016;7:65. doi:10.1186/
                                                                                                                                                                                                                                            2016;7:65.             doi:10.1186/
                                                                                                                                                                                                                                                                   doi:10.1186/
   7.                      Regeneration                 human            bones
                                                                         bones            in hip
                                                                                          in    hip hip       osteonecrosis
                                                                                                       osteonecrosis
                                                                                                        osteonecrosis                   andand
                                                                                                                                        and
          human               cartilageinininknee     kneeosteoarthritis
                                                                 osteoarthritis                                                                            ss13287-016-0325-0.
                                                                                                                                                              13287-016-0325-0.
          human cartilage
          human              cartilage             knee       osteoarthritis                     withwith
                                                                                                with              autologous
                                                                                                          autologous
                                                                                                           autologous                   adi- adi-
                                                                                                                                        adi-
                                                                                                                                                    21.
                                                                                                                                                   21.     Breu
                                                                                                                                                           Breu
                                                                                                                                                           Breu          A, Rosenmeier
                                                                                                                                                                        A,     RosenmeierK,
                                                                                                                                                                              Rosenmeier                   K,K,Kujat Kujat
                                                                                                                                                                                                                  Kujat         R,R,
                                                                                                                                                                                                                                R,           Angele
                                                                                                                                                                                                                                         Angele
                                                                                                                                                                                                                                         Angele           P, P,
                                                                                                                                                                                                                                                          P,    Zink
                                                                                                                                                                                                                                                                Zink Zink   W.W.
                                                                                                                                                                                                                                                                           W.      TheThe
                                                                                                                                                                                                                                                                                   The
          pose-tissue-derived
          pose-tissue-derived
          pose -tissue -derived stem                steincells:
                                                  stem        cells:aa acase
                                                            cells:            case caseseries.series.
                                                                                           series.       J   MedCase
                                                                                                         J Med
                                                                                                         JMed              Case
                                                                                                                         Case         Rep.
                                                                                                                                      Rep.Rep.
          2011;5:296.                doi:10.1186/1752-1947-5-296.                                                                                         ccytotoxicity
                                                                                                                                                           cytotoxicity
                                                                                                                                                              ytotoxicity                 ofof bupivacaine,
                                                                                                                                                                                           of     bupivacaine,
                                                                                                                                                                                                   bupivacaine,                   ropivacaine,
                                                                                                                                                                                                                                ropivacaine,
                                                                                                                                                                                                                                 ropivacaine,                   andand
                                                                                                                                                                                                                                                                and     mepiva- mepiva-
                                                                                                                                                                                                                                                                           mepiva-
          2011;5:296. doi:10.1186/1752-1947-5-296.
          2011;5:296.                doi:10.1186/1752-1947-5-296.
   8. Pak
   8.     Pak
          Pak J,J,J,Lee    LeeJH,
                          Lee      HI,Lee
                                  JH,      LeeSH.
                                         Lee      SH.Regenerative
                                                 SH.      Regenerative
                                                        Regenerative                         repair
                                                                                        repair
                                                                                        repair             of damaged
                                                                                                      of damaged
                                                                                                     of    damaged                menis- menis-            caine on
                                                                                                                                                           caine         on human
                                                                                                                                                                         on     humanchondrocytes
                                                                                                                                                                               human               chondrocytes
                                                                                                                                                                                                  chondrocytes                 andand
                                                                                                                                                                                                                               and             cartilage.
                                                                                                                                                                                                                                          cartilage.
                                                                                                                                                                                                                                          cartilage.           Anesth
                                                                                                                                                                                                                                                               Anesth Analg.
                                                                                                                                                                                                                                                               Anesth             Analg.
                                                                                                                                                                                                                                                                               Analg.
                                                                                                                                  menis-
          cus with  with autologous
                               autologousadipose     adiposetissue    tissue-derived                      stem         cells.   Biomed                     2013;117(2):514-522.
                                                                                                                                                           2013;117(2):514-522.                            doi:10.1213/ANE.0b013e31829481ed.
                                                                                                                                                                                                           doi:10.1213/ANE.0b013e31829481ed.
                                                                                                                                                          2013;117(2):514-522.doi:10.1213/ANE.Ob013e31829481ed.
          cus       with      autologous           adipose        tissue-derived  -derived stem       stein      cells.
                                                                                                                cells.          Bionied
                                                                                                                                Biomed
          Res
          Res brt.     Int.2014;2014:436029.
                    Int.     2014;2014:436029.                   doi:10.1155/2014/436029.                                                           22. See
                                                                                                                                                   22.     See JR,   JR, Ling
                                                                                                                                                                     JR,     Ling
                                                                                                                                                                             Liog D.       D.Addendum.
                                                                                                                                                                                          D.      Addendum.History
                                                                                                                                                                                                 Addendum.                  History
                                                                                                                                                                                                                        History             ofof      adipose
                                                                                                                                                                                                                                                  adipose
                                                                                                                                                                                                                                                   adipose             derived
                                                                                                                                                                                                                                                                  derived
                                                                                                                                                                                                                                                                  derived         stro-
                                                                                                                                                                                                                                                                                  stro- stro-
         Res                 2014;2014:436029. doi:10.1155/2014/436029.
                                                                 doi:10.1155/2014/436029.
   9. Rodriguez
          Rodriguez                 JP,Murphy
                                            Murphy            MP,         Hong        S, S,       et
                                                                                                  al. al.     Autologous                                  mal
                                                                                                                                                          mal
                                                                                                                                                           mal       vascular
                                                                                                                                                                     vascular
                                                                                                                                                                    vascular              fraction
                                                                                                                                                                                        fraction
                                                                                                                                                                                       fraction        stemstem
                                                                                                                                                                                                        stem          cells.
                                                                                                                                                                                                                  cells.
                                                                                                                                                                                                                 cells.        In:
                                                                                                                                                                                                                              In: In: BermanBerman
                                                                                                                                                                                                                                        Berman           M,
                                                                                                                                                                                                                                                        M,     M,
                                                                                                                                                                                                                                                               LanderLander
                                                                                                                                                                                                                                                                Lander         E,
                                                                                                                                                                                                                                                                              E,     E,
                                                                                                                                                                                                                                                                                   eds.
                                                                                                                                                                                                                                                                                   eds.    eds.
   9.     Rodriguez JP,            JP,    Murphy         MP,
                                                         MP,        Hong
                                                                   Hong              S,     et
                                                                                            et al.      Autologous
                                                                                                         Autologous                   stro- stro-
                                                                                                                                      stro-
          mal        vascular           fraction
          mal vascular fraction therapy for rheumatoid
          mal       vascular         fr  action        therapy
                                                    therapy        for    for        rheumatoid
                                                                            rheumatoid arthritis:               arthritis:
                                                                                                        arthritis: rationale rationale  rationale          The
                                                                                                                                                           The
                                                                                                                                                           T/te Stein  Stem
                                                                                                                                                                     Siern       Cell
                                                                                                                                                                                  Cell Cell        Revolution.
                                                                                                                                                                                              Revolution.
                                                                                                                                                                                               Revolution.           Bloomington,
                                                                                                                                                                                                                     Bloomington,
                                                                                                                                                                                                                     Bloomington,                       IN:
                                                                                                                                                                                                                                                       IN:
                                                                                                                                                                                                                                                       IN:       AuthorHouse;
                                                                                                                                                                                                                                                               AuthorHouse;
                                                                                                                                                                                                                                                                AuthorHouse;
          and clinical
          and       clinical
                     clinicalsafety.safety.
                                     safety.Int  Int A~•clT
                                                       ArchMed.    Med.2012;5:5.                       doi:10.1186/1755-                                  2015:103-116.
                                                                                                                                                          2015:103-116.
          and                                    Int  Arch      Med.           2012;5:5.
                                                                               2012;5:5. doi:10.1186/1755-
                                                                                                      doi:10.1186/1755-
          7682-5.                                                                                                                                  23.
                                                                                                                                                   23.    Lander
                                                                                                                                                          Lander EB,
                                                                                                                                                          Lander             EB,Berman
                                                                                                                                                                           EB,           BermanMH,
                                                                                                                                                                                       Berman              MR,
                                                                                                                                                                                                         MH,       SeeSee
                                                                                                                                                                                                                   See        JR.JR.
                                                                                                                                                                                                                             JR.            Stromal
                                                                                                                                                                                                                                      Stromal
                                                                                                                                                                                                                                         Stromal               vascular
                                                                                                                                                                                                                                                         vascular
                                                                                                                                                                                                                                                          vascular         fractionfraction
                                                                                                                                                                                                                                                                             fr action
          7682-5.
10.
 10. Wang Wang
          Wang ZX,          ZX,Cao
                           ZX,       CaoJX,
                                   Cao         JX,Li
                                             JX,    LiLiD,D,et  etetal.
                                                                      al.al.Clinical
                                                                                   Clinical
                                                                                Clinical                efficacy
                                                                                                   efficacy            ofof         autolo-
                                                                                                                                autolo-                   combined
                                                                                                                                                          combined with
                                                                                                                                                          combined                withshock
                                                                                                                                                                                with           shockwave
                                                                                                                                                                                              shock        wavefor
                                                                                                                                                                                                         wave         forthe
                                                                                                                                                                                                                    for     thethe       treatment
                                                                                                                                                                                                                                   treatment
                                                                                                                                                                                                                                  treatment                    of Peyronie's
                                                                                                                                                                                                                                                         ofPeyronie's
                                                                                                                                                                                                                                                         of    Peyronie's           dis-dis-
                                                                                                                                                                                                                                                                                   dis-
                                                                                                     efficacy                    autolo-
          gous stem      stem cell cell transplantation
                                            transplantation                 forfor    the the
                                                                                      the            treatment
                                                                                               treatment              of         of patients              ease.
                                                                                                                                                          ease.        Plast
                                                                                                                                                                       Plast
                                                                                                                                                                       Plast        Reconstr
                                                                                                                                                                                   Reconstr
                                                                                                                                                                                  Recor~sb°           Surg
                                                                                                                                                                                                      Surg  SurgGlob
                                                                                                                                                                                                                Glob    Glob Open.
                                                                                                                                                                                                                             Ope~r.      Open.
                                                                                                                                                                                                                                            2016;4(3):e631.
                                                                                                                                                                                                                                            2016;4(3):e631.
                                                                                                                                                                                                                                            2016;4(3):e631.
          gous           stem      cell     transplantation                for                  treatrnent            of patients
                                                                                                                               patients
         with
         with
          with type    tytype
                           pe 2  22 diabetes
                                     diabetesmellitus:mellitus:aameta-analysis.
                                                                             ameta-analysis.
                                                                                   meta-analysis.                 Cytotherapy.                     24. Bennan
                                                                                                                                                   24.    Berman
                                                                                                                                                          Berman S,           S,et
                                                                                                                                                                              S,    etetal.
                                                                                                                                                                                          al.al.Summary
                                                                                                                                                                                                  Summaryof
                                                                                                                                                                                                 Sununary           ofofacoustic
                                                                                                                                                                                                                              acoustic
                                                                                                                                                                                                                         acoustic            shock shock
                                                                                                                                                                                                                                               shock            induced
                                                                                                                                                                                                                                                          induced
                                                                                                                                                                                                                                                           induced         concus-concus-
                                                                                                                                                                                                                                                                             concus-
                                     diabetes        mellitus:                                                    Cytotherapy.
                                                                                                                  Cytothernpy.
         2015;17(7):956-968.
        2015;17(7):956-968.                         doi:10.1016/j.jcyt.2015.02.014.
         2015;17(7):956-968. doi:10.1016/j.jcyt.2015.02.014.
                                                    doi:10.1016/j.jcyt.2015.02.014.                                                                       sion
                                                                                                                                                          sion treatedtreatedwith
                                                                                                                                                                      treated           withSVF
                                                                                                                                                                                       with         SVFin  ininrat
                                                                                                                                                                                                                 ratratmodel,model,
                                                                                                                                                                                                                        model,            MarchMarch
                                                                                                                                                                                                                                           March         2016.
                                                                                                                                                                                                                                                         2016. 2016.       Preclinical
                                                                                                                                                                                                                                                                     Preclinical
                                                                                                                                                                                                                                                                      Preclinical
11.
 1 1. XiaXia P,    P, WangX,
                          Wang
                          WangX,      X,Lin
                                          Lin
                                            LinQ,Q,
                                                  Q,LiLiLiX.
                                                          X.X.  Efficacy
                                                                   Efficacy
                                                               Efficacy                ofof  mesenchymal
                                                                                               mesenchymal                 stem stem  cellscells          study,
                                                                                                                                                          study, Celavie
                                                                                                                                                         study,           CelavieBiosciences,
                                                                                                                                                                         Celavie              Biosciences,LLC
                                                                                                                                                                                             Biosciences,              LLCCalifornia
                                                                                                                                                                                                                     LLC            California
                                                                                                                                                                                                                                  California             StateState
                                                                                                                                                                                                                                                          State          University,
                                                                                                                                                                                                                                                                    University,
                                                                                                                                                                                                                                                                     University,
                                                                                     of    ~nesenchymal                   stem        cells
         injection              forthe themanagement
                                               management                                                                                                Northridge,
                                                                                                                                                         Northridge,
                                                                                                                                                         Nortlu'idge,               CA,CA,        October
                                                                                                                                                                                                October
                                                                                                                                                                                                October       2015.
                                                                                                                                                                                                              2015.2015.
         iinjection
             njection for      for   the     management              ofof
                                                                     of     knee
                                                                            knee   knee        osteoarthritis:
                                                                                           osteoarthritis:
                                                                                           osteoartl~ritis:                        a system-
                                                                                                                          aa system-
                                                                                                                               system-
         atic
         atic        reviewand
                    review          andmeta-analysis.
                                             meta-analysis.             hat         Orthop.2015;39(12):2363-
                                                                                                     2015;39(12):2363-                             25. Riggs
                                                                                                                                                   25.    Riggs JW,      JW,Barrilleaux
                                                                                                                                                                                    BarrilleauxBL,
                                                                                                                                                                                  Barrilleaux                BL,Varlakhanova
                                                                                                                                                                                                           BL,         Varlakhanova
                                                                                                                                                                                                                    Varlakhanova                     N, N,Bush
                                                                                                                                                                                                                                                          Bush   Bush KM,
                                                                                                                                                                                                                                                                      KM,     KM,Chan
                                                                                                                                                                                                                                                                                 Chan  Chan
         atic review               and      meta   -analysis.           hat Ortlzop.
                                                                        Int        Orthop.           2015;39(12):2363-
         2372. doi:10.1007/s00264-015-2785-8.
                          doi:10.1007/s00264-015-2785-8.                                                                                                 V,
                                                                                                                                                          V   ,  Knoepfler
                                                                                                                                                                 Knoepfler
                                                                                                                                                                 Knoepfler               PS.
                                                                                                                                                                                        PS.
                                                                                                                                                                                        PS.       Induced
                                                                                                                                                                                                 Induced
                                                                                                                                                                                                Induced            pluripotency
                                                                                                                                                                                                               pluripotency
                                                                                                                                                                                                               phuipotency                   and
                                                                                                                                                                                                                                             and   and     oncogenic
                                                                                                                                                                                                                                                      oncogenic
                                                                                                                                                                                                                                                      oncogenic                  transfor-
                                                                                                                                                                                                                                                                          transfor-
                                                                                                                                                                                                                                                                         transfor-
        2372,             doi:10.1007/s00264-015-2785-8.
12.     Black
        Black LL,
1 2. Black                LL,Gaynor
                                  GaynorJ,J,J,Gahring
                                Gaynor               Gahring
                                                  Gahring         D,D,          et
                                                                                al. al.
                                                                         etet al.             Effect
                                                                                         Effect
                                                                                        Effect              of adipose-derived
                                                                                                      of adipose-derived
                                                                                                                                                         mation
                                                                                                                                                         mation
                                                                                                                                                         mation are        arerelated
                                                                                                                                                                          aze        relatedprocesses.
                                                                                                                                                                                   related            processes.
                                                                                                                                                                                                   processes.           Stem
                                                                                                                                                                                                                        Stem Cells
                                                                                                                                                                                                                        Stem              Cells
                                                                                                                                                                                                                                      Cells        Dev.
                                                                                                                                                                                                                                                   Dev.Dev.   2013;22(1):37-
                                                                                                                                                                                                                                                              2013;22(1):37-
                                                                                                                                                                                                                                                              2013;22(1)37-
                                                                                                      ofadipose-derived
        mesenchymal                      stemand  andregenerative
                                                           regenerative                     cells                                                        50.
                                                                                                                                                         50.       doi:10.1089/scd.2012.0375.
                                                                                                                                                                   doi:10.1089/scd.2012.0375.
                                                                                                                                                                  doi:10.1089/scd.2012.0375.
        mesenchymal
        ~nesenchy~nal                   stem
                                        stem     and    regenerative                   cells
                                                                                       cells      on on
                                                                                                  on         lameness
                                                                                                        lameness
                                                                                                        lameness                      in dogs
                                                                                                                                in dogs
                                                                                                                                in   dogs
        with
        with chronic chronicosteoarthritis
                     chronic          osteoarthritis
                                     osteoarthritis          ofof
                                                            of    thethe
                                                                 the              coxofemoral
                                                                           coxofemoral
                                                                          coxofemoral                          joints:
                                                                                                         joints:
                                                                                                        joints:         aa random-a random-
                                                                                                                              random-
         ized, double-blinded,
        ized,          double-blinded,
                       double -blinded,                 multicenter,
                                                      multicenter,
                                                      multicenter,                       controlled
                                                                                   controlled
                                                                                   controlled              trial. trial.
                                                                                                           trial.         Vet
                                                                                                                          Vet
                                                                                                                          Yet Ther. Ther. Author
                                                                                                                                    Ther.          Author Biographies  Biographies
        2007;8(4):272-284.
        2007;8(4):272-284.
       2007;8(4):272-284.                                                                                                                          Mark
                                                                                                                                                   Mark
                                                                                                                                                   M   ark Berman,
                                                                                                                                                                Berman,
                                                                                                                                                                Berman, MD,         MD,FACS,     FACS, the    the2010
                                                                                                                                                                                                             the       2010president
                                                                                                                                                                                                                     2010          presidentof
                                                                                                                                                                                                                                  president             ofofthe
                                                                                                                                                                                                                                                             thetheAACS,
                                                                                                                                                                                                                                                                       AACS,
                                                                                                                                                                                                                                                                    AACS,          fol-
                                                                                                                                                                                                                                                                                   fol-fol-
13.
1 3. GuoGuo
        Guo J,       J,J,Nguyen
                            NguyenA,
                           Nguyen            A,Banyard
                                                  BanyardDA,
                                                Banyard              DA,etetetal.     al. al.    Stromal
                                                                                             Stromal
                                                                                             Stromal                vascular
                                                                                                              vascular
                                                                                                               vascular              fi ac-frac- lowingyears
                                                                                                                                    frac-          lowing years  yearsof    ofofworkworkwide
                                                                                                                                                                                   work           withadipose
                                                                                                                                                                                                with       adiposetransplantation,
                                                                                                                                                                                                         adipose             transplantation,
                                                                                                                                                                                                                        transplantation,                   evolved
                                                                                                                                                                                                                                                           evolvedevolved         to using
                                                                                                                                                                                                                                                                           toto using
                                                                                                                                                                                                                                                                                 using
        tion:
        tion: aaregenerative
        tio~i:              regenerativereality?
                           regenerative              reality?
                                                  reality?       partpart
                                                                 part         2:      2:
                                                                              2: mechanisms  mechanisms
                                                                                      mechanisms                  of        of regenera- adipose
                                                                                                                  of regenera-
                                                                                                                          regenera-                adipose
                                                                                                                                                   adipose for     forregenerative
                                                                                                                                                                  for      regenerativecells.
                                                                                                                                                                         regenerative                  cells.Along
                                                                                                                                                                                                    cells.        Alongwith
                                                                                                                                                                                                               Along          withwith    DrDr        Lander,
                                                                                                                                                                                                                                                 Lander,
                                                                                                                                                                                                                                                Lander,               he cofounded
                                                                                                                                                                                                                                                                 he cofounded
                                                                                                                                                                                                                                                                 he   cofounded
        tive action.
       tive                       J  PlastReconstr
                                  J Plast         Reconstr
                    action.JPIastReco~rstrAestl~etSurg.
                   action.                                      Aesthet Aesthet     Surg.Surg.   2016;69(2):180-188.
                                                                                                 2016;69(2):180-188.                              tthe
                                                                                                                                                   the   Cell Surgical
                                                                                                                                                    he Cell
                                                                                                                                                        Cell        SurgicalNetwork
                                                                                                                                                                   Surgical             Networktototoadvance
                                                                                                                                                                                       Network                  advance
                                                                                                                                                                                                             advance                 adipose
                                                                                                                                                                                                                                adipose
                                                                                                                                                                                                                                adipose            stem
                                                                                                                                                                                                                                                   stem stem cellcell
                                                                                                                                                                                                                                                             cell         therapy.
                                                                                                                                                                                                                                                                     therapy.
                                                                                                                                                                                                                                                                     therapy.
       doi:10.1016/j.bjps.2015.10.014.
        doi:10.1016/j.bjps.2015.10.014.
       doi:10.1016/j.bjps.2015.10.014.
14.    Nguyen A,
       Nguyen
14. Nguyen                   A, Guo
                                  GuoJ,J,J,Banyard
                                               Banyard
                                                BanyardDA,    DA,DA,etetet    al.al.al.Stromal
                                                                                           Stromal
                                                                                      Stromal           vascular
                                                                                                              vascular
                                                                                                        vascular            frfraction:
                                                                                                                                 action:           Elliot Lander,
                                                                                                                                    fraction: Elliot           Lander,
                                                                                                                                                               Lander,l~ID,       MD, FACS,    FACS, recentlyrecentlyvoted
                                                                                                                                                                                                            recently             votedone
                                                                                                                                                                                                                               voted         oneoneof  ofofthe
                                                                                                                                                                                                                                                            thethetop
                                                                                                                                                                                                                                                                   toptop      5 physi-
                                                                                                                                                                                                                                                                         5 physi-
                                                                                                                                                                                                                                                                               physi-
       aa regenerative
              regenerativereality?
              regenerative               reality?
                                           reality?    part
                                                      partpart  1: current
                                                                1:   1:
                                                                      currentcurrent       concepts
                                                                                           conceptsconcepts   and and
                                                                                                              and        review
                                                                                                                         review     reviewof       cians
                                                                                                                                                   cians inin
                                                                                                                                          of ofcians           in thethePalm
                                                                                                                                                                    the     PalmSprings
                                                                                                                                                                           Palm              Springsdesert
                                                                                                                                                                                          Springs            desert
                                                                                                                                                                                                          desert        area,area,
                                                                                                                                                                                                                        area,       a board a board
                                                                                                                                                                                                                                           board               certified
                                                                                                                                                                                                                                                       certified
                                                                                                                                                                                                                                                        certified        urologic
                                                                                                                                                                                                                                                                          urologicurologic
       the
       tl~e        literature.JJ Plast
       the literature.
                  literature.              PlastReconstr
                                           Plast      Reconstr
                                                     Reco~rstr          Aesthet
                                                                        Aestlret  Aesthet    Surg.Surg.
                                                                                             SuTg.       2016;69(2):170-
                                                                                                         2016;69(2):170-
                                                                                                         2016;69(2):170-                          surgeon,
                                                                                                                                                  surgeon, began
                                                                                                                                                  surgeon,            beganstudying
                                                                                                                                                                     began          studyingsafety
                                                                                                                                                                                  studying               safetyand
                                                                                                                                                                                                     safety       and and       efficacy
                                                                                                                                                                                                                            efficacy
                                                                                                                                                                                                                            efficacy            of of
                                                                                                                                                                                                                                                of       autologous
                                                                                                                                                                                                                                                     autologous
                                                                                                                                                                                                                                                     autologous                  adipose
                                                                                                                                                                                                                                                                           adipose
                                                                                                                                                                                                                                                                           adipose
       179.          doi:10.1016/j.bjps.2015.10.015.
                     doi:10.1016/j.bjps.2015.10.015.
        179. doi:10.1016/j.bjps.2015.10.015.                                                                                                      derived
                                                                                                                                                  derived cells
                                                                                                                                                  derived           cellswith
                                                                                                                                                                  cells       withDr
                                                                                                                                                                            with         DrDrBerman
                                                                                                                                                                                                  Berman
                                                                                                                                                                                                Berman         inin
                                                                                                                                                                                                               in        2010.
                                                                                                                                                                                                                     2010.
                                                                                                                                                                                                                     2010.        The
                                                                                                                                                                                                                                  The    The  CellCell
                                                                                                                                                                                                                                              Cell          Surgical
                                                                                                                                                                                                                                                        Surgical
                                                                                                                                                                                                                                                        Surgical        Network
                                                                                                                                                                                                                                                                        Network Network
15.
1 5. Michalek
       Michalek 7,J,J,Moster
       Michalek                        MosterR,
                                     Moster         R,R,Lukac
                                                            Lukac
                                                          Lukac            L,L,
                                                                          L,       etet et    al.Autologous
                                                                                         al.Autologous
                                                                                            a1.Autologous                   adiposeadipose rresearch
                                                                                                                               adipose            research
                                                                                                                                                    esearch group      groupthat
                                                                                                                                                                     group         thatthat   was
                                                                                                                                                                                              was was     founded
                                                                                                                                                                                                     founded
                                                                                                                                                                                                     founded           along
                                                                                                                                                                                                                       along  along   with
                                                                                                                                                                                                                                      with   with  Dr Dr
                                                                                                                                                                                                                                                  Dr     Berman
                                                                                                                                                                                                                                                         Berman Berman   has
                                                                                                                                                                                                                                                                         has now  has now
                                                                                                                                                                                                                                                                                  now
       tissue-derived
       tissue-derived
       tissue         -derived             stromalvascular
                                          stromal
                                         stromal           vascular
                                                        vascular                    fraction
                                                                            frfraction
                                                                                  action          cells
                                                                                                  cells cells       application
                                                                                                             application
                                                                                                              application                 in in treated
                                                                                                                                          in       treated more
                                                                                                                                                  treated         morethan
                                                                                                                                                                 more          than
                                                                                                                                                                            than        6000
                                                                                                                                                                                        6000 patients
                                                                                                                                                                                        6000        patientsaround
                                                                                                                                                                                                   patients         aroundthe
                                                                                                                                                                                                                   around           theworld.
                                                                                                                                                                                                                                   the       world.
                                                                                                                                                                                                                                             world.
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 119 of
                                      132




               ATTACHMENT
               ATTACHMENT 7
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 120 of
                                      132



     Global Surgery
     Global
     Global Surgery
            Surgery                                                                                                                                                                                                          ~J~~
                                                                                                                                                                                                                             open access lexf
                                                                                                                                                                                                                               open access lest




        ResearchArticle
        Research Article                                                                                                                                                                                     ISSN: 2056-7863
                                                                                                                                                                                                             ISSN: 2056-7863
                                     AIL
                                     AIL




     Stromal vascular
     Stromal
     Stromal      vascularfraction
                 vascular  fraction
                             fraction   cells
                                        cellscells
                                                 ofof
                                                 of adipose
                                                       adipose
                                                    adipose   andand
                                                              and   connective
                                                                        connective
                                                                    connective
    ttissue
     tissue
      issue inin
              in patients
                 patients
                  patientswith
                           with
                             withosteoarthritis:
                                     osteoarthritis:
                                   osteoarthritis:       A  case
                                                            A case
                                                         Acase    control
                                                                      control
                                                                  control
     prospective multi
     prospective
    prospective       multi-centric
                       multi-centric
                          -centric non   non-randomized
                                             non-randomized
                                               -randomized      study
                                                                studystudy
    JJaroslav
     Jaroslav       Michalek'"*,
                     Michalek'"*,
        aroslav Michalek'            Rene
                                       Rene
                              ,11 *, Rene Mostee,
                                              Mostee,
                                          Mosterz,    Ladislav
                                                           Ladislav
                                                       Ladislav    Lukac3,
                                                                       Lukac
                                                                   Lukac  3,3, Kenneth
                                                                                Kenneth
                                                                                Kenneth Proefrockt
                                                                                           ProefrocktMiron
                                                                                          Proefrock',   Miron
                                                                                                       Miron Petrasovics,
                                                                                                                Petrasovics,
                                                                                                              Petrasovics,     Jakob
                                                                                                                               Jakub  Rybar
                                                                                                                                  Jakub
                                                                                                                                      Rybats,
                                                                                                                                          Rybats,
                                                                                                                                                AlesAles
                                                                                                                                             s, Ales  Chaloupka6,
                                                                                                                                                            Chaloupka
                                                                                                                                                     Chaloupka    6,6, Adas
                                                                                                                                                                       Adas Da-
                                                                                                                                                                       Adas Da-
                                                                                                                                                                             Da-
     ririnskas
     rinskas7,
         nskas', 7, Jazoslav
                    Jaroslav Michaleke,
                    Jaroslav Michalek',
                              Michalek',Jan
                                          JanJan
                                               Kristelc9,
                                                 Kristelc
                                               Kristek   9,9, Jan
                                                              Jan Travnik
                                                              Jan TravniW°,
                                                                   TravniW°, 10, Petr
                                                                                  Petr
                                                                                   PetrJabandziev",
                                                                                         Jabandziev",
                                                                                      Jabandziev",    Mazek
                                                                                                      Marek Cibulka',
                                                                                                         Marek
                                                                                                             Cibulkal,   Josef
                                                                                                                 Cibulkal, JosefJosef
                                                                                                                                 Skopalikl,
                                                                                                                                      Skopalikl,
                                                                                                                                Skopalik     Zlatuse
                                                                                                                                         l, Zlatuse Zlatuse
                                                                                                                                                      Kristkova'
                                                                                                                                                              Kristkova'
                                                                                                                                                      Kristkoval  andandZuzana
                                                                                                                                                                         Zuzana
                                                                                                                                                                            and Zuzana
     Dudasoval
     Dudasoval
     D    udasova l
  ' 'International
     'International
      International       Consortium
                         Consortium
                            Consortium       for
                                             for for
                                                  Cell
                                                   CellCell
                                                         Therapy
                                                             Therapy
                                                          Therapy    and
                                                                     an dand
                                                                          Immunotherapy,
                                                                                 Immunotherapy,
                                                                           Immunotherapy,      registered
                                                                                                registeredregistered
                                                                                                               consortium,
                                                                                                                        consortium,
                                                                                                               consortium,     Brno,
                                                                                                                               Brno, Czech
                                                                                                                                      Brno,Republic
                                                                                                                                     Czech  Czech Republic
                                                                                                                                           Republic
    2Revmacenter,
      Revmacenter, Brno,
    ~Revmacenter,          Brno,
                            Brno,Czech CzechRepublic
                                    Czech      Republic
                                                  Republic
  ' 3ArthroBiotherapy,
      ArthroBiotherapy,
      ArthroBiotherapy,          Ostrava,
                                    Ostrava,
                                  Ostrava,      Czech
                                                    Czech
                                                Czech     Republic
                                                              Republic
                                                          Republic
    'Stem
    'Stem
    aStem Cell CellCenter,
               Cell   Center,Phoenix,
                     Center,       Phoenix,AZ,
                                 Phoenix,          AZ,  USA
                                                       USAUSA
    5Medissimo
      Medissimo Hospital,
    SMedissimo         Hospital,Bratislava,
                       Hospital,      Bratislava,Slovakia
                                      Bratislava,        Slovakia
                                                       Slovakia
    'First Surgery,
    'First
    6Fust      Surgery,Pazdubice,
              Surgery,     Pardubice,
                             Pardubice,     Czech
                                               Czech
                                            Czech    Republic
                                                          Republic
                                                      Republic
      Department of
    'Department
    'Department         ofofPharmacology,
                             Pharmacology,
                            Phazmacology,           Lithuanian
                                                       Lithuanian
                                                    Lithuanian     University
                                                                        University
                                                                   University     of Health
                                                                                     Health
                                                                                      of Health
                                                                                             Sciences,
                                                                                                    Sciences,
                                                                                             Sciences,      Kaunas,
                                                                                                                  Kaunas,
                                                                                                            Kaunas,     Lithuania
                                                                                                                              Lithuania
                                                                                                                       Lithuania
    'Department of
    'Department
    $Department         ofofEconometrics,
                             Econometrics,
                            Econometrics,          University
                                                     University
                                                   University    of Defense,
                                                                     of Defense,
                                                                     Defense,     Brno,
                                                                                     Brno,
                                                                                  Brno,  Czech
                                                                                            Czech
                                                                                         Czech    Republic
                                                                                                       Republic
                                                                                                  Republic
    9Depaztment
    'Department of
    'Department         ofofRadiology,
                             Radiology,Surgal
                            Radiology,          Surgal
                                              Surgal    Clinic,
                                                           Clinic,
                                                        Clinic,  Brno,
                                                                     Brno,
                                                                 Brno,    Czech
                                                                          CzechCzech
                                                                                   Republic
                                                                                       Republic
                                                                                   Republic
    10Department of
    "Department
    "Department          ofofOrthopedics,
                              Orthopedics,
                             Orthopedics,         Traumatology
                                                     Traumatology
                                                  Traumatology         Hospital,
                                                                           Hospital,
                                                                       Hospital,   Bmo,
                                                                                   Bmo, Bmo,
                                                                                          Czech
                                                                                              Czech
                                                                                          Czech    RepublicRepublic
                                                                                                    Republic
    "Department ofofofPediatrics,
    "Department
   "Department                Pediatrics,
                             Pediatrics,      University
                                                  University
                                              University      Hospital
                                                                 Hospital
                                                              Hospital    Brno,
                                                                          Brno,Brno,
                                                                                  Brno,
                                                                                  Brno,Brno,
                                                                                         Czech
                                                                                         CzechCzech
                                                                                                  Republic
                                                                                                  RepublicRepublic



   Abstract
   Abstract
   Abstract
     Objective:
     Objective:
     O bjective: Stromal
                      Stromalvascular
                     Stromal    vascular
                               vasculu      frfraction
                                                 fraction
                                                action      (SVF),
                                                               (SVF),
                                                           (SVF),   containing
                                                                        containing
                                                                    containing     large
                                                                                   lazgelarge
                                                                                            amount
                                                                                            amountamount of
                                                                                                          of stemof stem
                                                                                                               stem    cells
                                                                                                                        cells cells
                                                                                                                               and
                                                                                                                               and other
                                                                                                                                     and other
                                                                                                                                     other   regenerative
                                                                                                                                                      regenerative
                                                                                                                                              regenerative    cells,
                                                                                                                                                               cells, can
                                                                                                                                                                       cells,
                                                                                                                                                                      can be can
                                                                                                                                                                              easily
                                                                                                                                                                               easily beobtained
                                                                                                                                                                                         obtained
                                                                                                                                                                                          easily obtained
                                                                                                                                                                                                     from
                                                                                                                                                                                                     fr om loose
                                                                                                                                                                                                               from
                                                                                                                                                                                                            loose    connective
                                                                                                                                                                                                                        loose connective
                                                                                                                                                                                                                     connective      tissue
                                                                                                                                                                                                                                     tissue   tissue
    tthat
     that
      hat is
          isisassociated
               associatedwith
              associated     withadipose
                           with     adiposetissue.
                                  adipose          tissue.
                                                tissue.     Here
                                                              Here
                                                            Here  we
                                                                  wewe
                                                                     evaluated
                                                                         evaluated
                                                                      evaluated    safety
                                                                                   safetysafety
                                                                                             and
                                                                                             and and
                                                                                                   clinical
                                                                                                    clinicalclinical
                                                                                                                 efficacy
                                                                                                                 efficacyefficacy
                                                                                                                              offreshly
                                                                                                                              of freshly
                                                                                                                                    of freshly
                                                                                                                                            isolated
                                                                                                                                           isolated isolated
                                                                                                                                                        autologous
                                                                                                                                                              autologous
                                                                                                                                                       autologous     SVF cells
                                                                                                                                                                      SVF   cells
                                                                                                                                                                            SVFinincells
                                                                                                                                                                                       aacase
                                                                                                                                                                                          case
                                                                                                                                                                                            in control
                                                                                                                                                                                               acontrol
                                                                                                                                                                                                 case control
                                                                                                                                                                                                          prospective
                                                                                                                                                                                                                   prospective
                                                                                                                                                                                                         prospective      multi-centric
                                                                                                                                                                                                                                      multi-centric
                                                                                                                                                                                                                          mulri-centric
     non-randomized study
     non-randomized
     non-randomized          studyin
                           study   in inpatients
                                          patients
                                        patients       with
                                                        withwith
                                                              grade
                                                                 grade
                                                              grade  2-42-4
                                                                     2-4  degenerative
                                                                                degenerative
                                                                           degenerarive       osteoarthritis.
                                                                                                     osteoarthritis.
                                                                                              osteoazthritis.
    Methods:
    Methods:
    M     ethods: AA Atotal
                        total
                        total ofof
                                 of1128
                                     1128patients
                                     1128  patientsunderwent
                                           patients     underwent
                                                       underwent       standard
                                                                            standard
                                                                         standazd     liposuction
                                                                                            liposuction
                                                                                       li posuction     under
                                                                                                         underunder
                                                                                                                local
                                                                                                                 local local
                                                                                                                         anesthesia
                                                                                                                                 anesthesia
                                                                                                                          an esthesia     and
                                                                                                                                          and SVF andcells
                                                                                                                                                 SVF       SVFwere
                                                                                                                                                          cells     cellsisolated
                                                                                                                                                                  were    isolated
                                                                                                                                                                            were isolated
                                                                                                                                                                                     and
                                                                                                                                                                                     an   prepared
                                                                                                                                                                                              and prepared
                                                                                                                                                                                        d prepared    for application
                                                                                                                                                                                                      for           for application
                                                                                                                                                                                                            application     into 1-4
                                                                                                                                                                                                                           into   1-4 large
                                                                                                                                                                                                                                         into 1-4 large
                                                                                                                                                                                                                                       lazge
   jjoints.
    joints.
       oints. AAA total
                  total
                   totalofof1856
                               1856joints,
                              1856    joints,
                                       joints,mainly
                                                 mainlyknee
                                                mainly   knee
                                                           knee  and
                                                                 an and
                                                                    d hiphiphip
                                                                              joints,
                                                                                   joints,
                                                                              joints,     were
                                                                                          werewere
                                                                                                 treated
                                                                                                      treated
                                                                                                 treated    with
                                                                                                            with with
                                                                                                                   a single
                                                                                                                          a single
                                                                                                                      single    dose
                                                                                                                                dose dose
                                                                                                                                        of SVF
                                                                                                                                            SVF of SVF
                                                                                                                                                   cells.
                                                                                                                                                    cells. cells.
                                                                                                                                                               11141114
                                                                                                                                                               1114    patients
                                                                                                                                                                       patients patients
                                                                                                                                                                                   were followed
                                                                                                                                                                                   were  followed
                                                                                                                                                                                         were followed
                                                                                                                                                                                                     for 12.1-54.3
                                                                                                                                                                                                    for    12.1-54.3
                                                                                                                                                                                                               for 12.1-54.3
                                                                                                                                                                                                                        monthsmonths
                                                                                                                                                                                                                        months      (median(median
                                                                                                                                                                                                                                   (median
    17.2
    17.2 months)
             months)
             months) for forsafety
                         for   safetyand
                              safety    andefficacy.
                                       and    efficacy.
                                            efficacy.   Modified
                                                          Modified
                                                        Modified        KOOS/HOOS
                                                                            KOOS/HOOS
                                                                       KOOS/HOGS              Clinical
                                                                                                   Clinical
                                                                                                Clinical   Score
                                                                                                               Score
                                                                                                            Score  was
                                                                                                                     waswasused
                                                                                                                            usedused
                                                                                                                                  toto evaluate
                                                                                                                                         to evaluate
                                                                                                                                        evaluate   clinical
                                                                                                                                                    clinicalclinical
                                                                                                                                                                 effect
                                                                                                                                                                 effect effect
                                                                                                                                                                           and was
                                                                                                                                                                           and   was
                                                                                                                                                                                  andbased
                                                                                                                                                                                      based
                                                                                                                                                                                       was based
                                                                                                                                                                                             on pain,
                                                                                                                                                                                             on  pain,
                                                                                                                                                                                                    onnon-steroid
                                                                                                                                                                                                          pain,
                                                                                                                                                                                                        non        non-steroid
                                                                                                                                                                                                              -steroid  analgesic
                                                                                                                                                                                                                         analgesic analgesic
                                                                                                                                                                                                                                      usage,
                                                                                                                                                                                                                                      usage, usage,
    lilimping,
    limping,     extent
                  extentofofjoint
        mping, extent           joint
                                 jointmovement,
                                        movement,and
                                       movement,       and
                                                         andjoint
                                                               joint
                                                           joint    stiffness
                                                                         stiffness
                                                                    stiffness      evaluation
                                                                                        evaluation
                                                                                  evaluation        before
                                                                                                   beforebefore
                                                                                                             andatand
                                                                                                            and    at3,6
                                                                                                                       3,6atanand
                                                                                                                               3,6 12
                                                                                                                                d 12 andmonths
                                                                                                                                           12 months
                                                                                                                                        months     after the
                                                                                                                                                   after      the
                                                                                                                                                               after
                                                                                                                                                                   treatment.
                                                                                                                                                                       the treatment.
                                                                                                                                                                  treatment.
    Results: No
    Results:
   Results:    Noserious
               No serious
                  serious side
                             sideeffects,
                            side   effects,systenuc
                                  effects,   systemic
                                               systemic  infection
                                                           infection
                                                        infection       ororor
                                                                             cancer
                                                                                cancer
                                                                            cancer     waswas
                                                                                      was    associated
                                                                                                 associated
                                                                                            associated          withwith
                                                                                                              with   SVFSVF
                                                                                                                    SVF   celltherapy,
                                                                                                                         cell   cell
                                                                                                                                therapy,
                                                                                                                                     therapy,
                                                                                                                                         MostMost
                                                                                                                                        Most   patients
                                                                                                                                              patients patients
                                                                                                                                                          gradually
                                                                                                                                                                 gradually
                                                                                                                                                                        improved
                                                                                                                                                         graduallyimproved    improved
                                                                                                                                                                                    3-12months
                                                                                                                                                                                 3-12     months
                                                                                                                                                                                             3-12 months
                                                                                                                                                                                                   afterthe
                                                                                                                                                                                                  afrer    theafter
                                                                                                                                                                                                                 treatment.
                                                                                                                                                                                                                       the treatment.
                                                                                                                                                                                                                treatment.
   At
   At least
        least 75%
        least 75%
              75%Score
                   Score
                    Scoreimprovement
                           improvement
                             improvement       was
                                                 was
                                               was  noticed
                                                        noticed
                                                    noticed     inin 63%
                                                                     63%
                                                                      in 63%  of patients
                                                                             of  patients
                                                                                  of patients and
                                                                                             an  d and
                                                                                                    atat least
                                                                                                         least
                                                                                                            at least
                                                                                                                 50% Score
                                                                                                                 50%   50%
                                                                                                                       ScoreScore
                                                                                                                               improvement
                                                                                                                                      improvement
                                                                                                                              improvement     wasdocumented
                                                                                                                                             was    documented
                                                                                                                                                       was documented
                                                                                                                                                                   inin 91%
                                                                                                                                                                        91% of
                                                                                                                                                                            in
                                                                                                                                                                             of patients
                                                                                                                                                                                91%
                                                                                                                                                                                patients of 12
                                                                                                                                                                                            patients
                                                                                                                                                                                            12 months
                                                                                                                                                                                               months   12after
                                                                                                                                                                                                           months
                                                                                                                                                                                                          after    SVFafter
                                                                                                                                                                                                                   SVF   cell
                                                                                                                                                                                                                          cell SVF cell
   ttherapy.
    therapy.  Obesity
               Obesityand
     herapy. Obesity    anand
                           d higher
                                 higher
                              higher     grade
                                            grade
                                         grade  of OA
                                                   of
                                                   OA  OAwerewere
                                                          were     associated
                                                                       associated
                                                                   associated      with
                                                                                   with with
                                                                                          slower
                                                                                          slowerslower healing.
                                                                                                              healing.
                                                                                                       healing.
   Conclusion: Here
   Conclusion:
   Conclusion:     Here
                   Here we
                         wereport
                         we  reportaanovel
                            report   anovel
                                       novelandand
                                             and promising
                                                    promising
                                                  promising treatment
                                                                 treatment
                                                             treatment approach
                                                                            approach
                                                                        approach for
                                                                                  for patients
                                                                                        for patients
                                                                                       patients with
                                                                                                with degenerative
                                                                                                      with degenerative
                                                                                                      degenerative osteoarthritis
                                                                                                                               osteoarthritis
                                                                                                                    osteoarthriris   that
                                                                                                                                      that isis safe,
                                                                                                                                                   thatcost-effective,
                                                                                                                                                 safe,   is safe, cost-effective,
                                                                                                                                                        cost-effective, and
                                                                                                                                                                        and relying
                                                                                                                                                                            relying and
                                                                                                                                                                                      only
                                                                                                                                                                                         relying
                                                                                                                                                                                      only  on only on
                                                                                                                                                                                           on
   autologous cells.
   autologous
   autologous   cells.
               cells.



   IIntroduction
    Introduction
     ntroduction                                                                                                                 the
                                                                                                                                 the advanced
                                                                                                                                 the    advanced
                                                                                                                                        advanced disease     diseaserelies
                                                                                                                                                           disease        relies
                                                                                                                                                                           relies onon
                                                                                                                                                                                 on    total
                                                                                                                                                                                          total
                                                                                                                                                                                       total      joint
                                                                                                                                                                                                      joint
                                                                                                                                                                                                  joint    replacement.
                                                                                                                                                                                                                replacement.
                                                                                                                                                                                                            replacement.           Total
                                                                                                                                                                                                                                   TotalTotal jointjoint
                                                                                                                                                                                                                                             joint
                                                                                                                                 arthroplasty
                                                                                                                                 arthroplasty (TJA)
                                                                                                                                 arthroplasty        (TJA)
                                                                                                                                                         (TJA)        the
                                                                                                                                                                 isis is
                                                                                                                                                                       the
                                                                                                                                                                         the
                                                                                                                                                                           mainstay
                                                                                                                                                                              mainstay
                                                                                                                                                                           mainstay      of treatment
                                                                                                                                                                                         of   treatment
                                                                                                                                                                                               of treatment    for end
                                                                                                                                                                                                               for    end-stage
                                                                                                                                                                                                                      for -stage
                                                                                                                                                                                                                           end-stage OA
                                                                                                                                                                                                                                     OAof   of
                                                                                                                                                                                                                                             OA  theof the
                                                                                                                                                                                                                                                 the
             D   egenerative
             Degenerative
             Degenerative          osteoarthritis
                                   osteoarthritis
                                    osteoarthritis       (OA)
                                                         (OA)
                                                            (OA)  of of
                                                                 of    large
                                                                       large
                                                                          large  joints,
                                                                                       joints,
                                                                                 joints,     especially
                                                                                                  especially
                                                                                             especially          hiphip
                                                                                                                hip   andand
                                                                                                                     and
                                                                                                                                 hip
                                                                                                                                 hip or
                                                                                                                                 hip   or  knee.
                                                                                                                                       orknee.       Unfortunately,
                                                                                                                                           knee.Unfortunately,
                                                                                                                                                       Unfortunately,         TJATJA
                                                                                                                                                                               TJA  isis relatively
                                                                                                                                                                                         relatively
                                                                                                                                                                                         is relatively     frequently
                                                                                                                                                                                                                frequently
                                                                                                                                                                                                          frequenfly         associated
                                                                                                                                                                                                                                  associated
                                                                                                                                                                                                                             associated        withwith
                                                                                                                                                                                                                                              with
     knee,
      knee, isis
      knee,          characterized
                  is characterized
                     characterizedbybydegeneration degeneration
                                                 degeneration          of of
                                                                       of  articular
                                                                               articular
                                                                           articular       cartilage,
                                                                                                  cartilage,
                                                                                            cartilage,        sclerosis
                                                                                                                     sclerosis
                                                                                                              sclerosis
                                                                                                                                sserious
                                                                                                                                  erious and
                                                                                                                                 serious    and     lifelife-threatening
                                                                                                                                                           -threatening
                                                                                                                                             andlife-threatening                complications
                                                                                                                                                                                  complications
                                                                                                                                                                               complications             including
                                                                                                                                                                                                              including
                                                                                                                                                                                                         including        increased
                                                                                                                                                                                                                                increased
                                                                                                                                                                                                                         increased        risk risk
                                                                                                                                                                                                                                          risk      of of
                                                                                                                                                                                                                                                    of
      of the
     of           subchondral
            the subchondral
            the    subchondralbone,      bone,and
                                       bone,      andandmarginal
                                                            marginal
                                                         marginal       osteophyte
                                                                             osteophyte
                                                                        osteophyte            formation.
                                                                                                   formation.
                                                                                             formation.            In the
                                                                                                                  In   theIn the
                                                                                                                                iinfection,
                                                                                                                                 infection,    thromboembolism,
                                                                                                                                                 thromboembolism,
                                                                                                                                  nfection, thromboembolism,                      myocardial
                                                                                                                                                                                    myocardial
                                                                                                                                                                                  myocardial            infarction,
                                                                                                                                                                                                           infarction,
                                                                                                                                                                                                       infarction,       stroke,
                                                                                                                                                                                                                               stroke,
                                                                                                                                                                                                                         stroke,     increased
                                                                                                                                                                                                                                            increased
                                                                                                                                                                                                                                     increased
      United
      United States
      United        States
                     Statesof of   America,
                                    America,symptomatic
                                ofAmerica,           symptomatic
                                                       symptomatic         OA
                                                                           OA  OA   isis present
                                                                                         is present
                                                                                         present      in
                                                                                                       in 13.9%
                                                                                                             in
                                                                                                             13.9%13.9% of
                                                                                                                        of of
     aadults
      adults
        dults 25  25   yearsand
                   25years
                      years    and
                                andolder
                                      older
                                        olderand
                                               andand in
                                                      in in
                                                          33.6%
                                                             33.6%
                                                          33.6%      of adults
                                                                     of  adults
                                                                         of adults     65 years
                                                                                       65  years
                                                                                           65 years and and
                                                                                                   and      older,
                                                                                                            older,  older,
                                                                                                                       but but
                                                                                                                      but
    itit is   estimated
          is estimated
              estimatedthat    that
                                thatradiographic
                                        radiographic
                                      radiographic          OAOA
                                                            OA    isis much
                                                                        much
                                                                        is much     more
                                                                                    more  morefrequent
                                                                                                    frequent
                                                                                              frequent         [1].
                                                                                                               [1]. OA[1]. OA
                                                                                                                      OA
      of weight-bearing
     of     weight-bearing
            weight -bearing joints   joints
                                       jointsisisisassociated
                                                      associated
                                                    associated        with
                                                                         with
                                                                      with    chronic
                                                                                    chronic
                                                                              chronic         devastating
                                                                                                  devastating
                                                                                              devastating           pain,
                                                                                                                    pain, pain, CCorrespondence
                                                                                                                                   orrespondence            to:
                                                                                                                                                            ta: Jazoslav
                                                                                                                                                                    Jaroslav Michalek,
                                                                                                                                                                    Jaroslav   Michalek,
                                                                                                                                                                                Michalek,        International
                                                                                                                                                                                                   International
                                                                                                                                                                                               International          Consortium
                                                                                                                                                                                                                          Consortium
                                                                                                                                                                                                                      Consortium         for Cell
                                                                                                                                                                                                                                        for     for
                                                                                                                                                                                                                                                Cell Cell
    sstiffness,
       tiffness,
     stiffness,       decreasing
                       decreasingrange
                       decreasing        range
                                          range    ofofof
                                                        motion
                                                          motion
                                                        motion       and
                                                                     andand joint
                                                                           joint joint  deformity,
                                                                                           deformity,
                                                                                        deformity,         being
                                                                                                           beingbeingone
                                                                                                                     one one Therapy
                                                                                                                                Therapy an
                                                                                                                                Therapy     and
                                                                                                                                              and  Immunotherapy,
                                                                                                                                                     Immunotherapy,
                                                                                                                                               d Immunotherapy,              Videnska
                                                                                                                                                                                 Videnska
                                                                                                                                                                              Videnska     119,
                                                                                                                                                                                            119,119,Brno
                                                                                                                                                                                                    BrnoBrno61900,
                                                                                                                                                                                                                 61900,
                                                                                                                                                                                                             61900,     Czech
                                                                                                                                                                                                                            Czech
                                                                                                                                                                                                                        Czech    Republic,
                                                                                                                                                                                                                                      Republic,
                                                                                                                                                                                                                                 Republic,      Tel:
                                                                                                                                                                                                                                                 Tel: Tel:
     of the
     of    the leading
           the    leading    causes
                  leadingcausescausesof  ofofdecreased
                                             decreased
                                                decreased      quality
                                                                quality
                                                              quality      of of
                                                                           of  lilife
                                                                                   felifeand
                                                                                        and andwork
                                                                                               workwork   limitations
                                                                                                         limitations             +420-511-181-555; E-mail:
                                                                                                                limitations +420-511-181-555;                  E-mail:
                                                                                                                                                               E-mail:michalek@iccti.eu
                                                                                                                                                                           michalek@iccti.eu
                                                                                                                                                                           michalek@iccti.eu
   iin n elderly.
           elderly.
           elderly.                                                                                                             Keyey words:
                                                                                                                                        words: stromal
                                                                                                                                                  strmnal vascular           fraction, cells,
                                                                                                                                                                                           cells, adipose
                                                                                                                                                                                                     adipose tissue,
                                                                                                                                K                                vascular fraction,                              tissue, connective
                                                                                                                                                                                                                            connective tissue,
                                                                                                                                                                                                                                            tissue,
       Although
       Although
       Although early
                   earlystages
                  early    stagesof
                         stages  ofofOA
                                     OA
                                      OAcancan
                                            canbe
                                               bebe
                                                  alleviated
                                                     alleviated
                                                  alleviated    byby
                                                                by  physical
                                                                       physical
                                                                    physical    therapy,
                                                                               therapy,      osteoarthritis, stem
                                                                                    therapy, osteoarthritis,     stem cell therapy, treatment
                                                                                                                      cell therapy,  treatment
   weight
   weight   loss,
   weight loss,   non -steroid
            loss, non-steroid
                  non-steroid    analgesic
                                   analgesicdrugs,
                                  analgesic      drugs,
                                               drugs,    and
                                                          andand
                                                               chondroprotectives,
                                                                  chondroprotectives, Received:
                                                                chondroprotectives,          Received: April
                                                                                             Received:       April28,
                                                                                                                    28,2017;
                                                                                                             Apri128,  2017;
                                                                                                                         2017;Accepted:
                                                                                                                                Accepted:
                                                                                                                                 Accepted:May
                                                                                                                                           MayMay
                                                                                                                                                26,26,
                                                                                                                                                26,  2017;
                                                                                                                                                       2017;
                                                                                                                                                    2017;  Published:
                                                                                                                                                             Published:
                                                                                                                                                          Published:  May
                                                                                                                                                                        May
                                                                                                                                                                      May 29,29,
                                                                                                                                                                          29, 2017
                                                                                                                                                                                 2017
                                                                                                                                                                              2017



   Glob
   G    Surg, 2017
    lob Surg, 2017                   doi: 10.15761/GOS.1000163
                                     doi:  10.15761/GOS.1000163
                                     doi:10.15761/GOS.1000163                                                                                                                                                          Volume
                                                                                                                                                                                                                       Volume 3(3):
                                                                                                                                                                                                                               3(3): 1-9
                                                                                                                                                                                                                       Volume 3(3):1-91-9
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 121 of
                                      132

    Michalek JJ (2017)
    Michalek           Stromal vascular
                (2017) Stromal vasculaz frfraction
                                            action cells
                                                   cells of
                                                         of adipose
                                                            adipose and
                                                                    and connecrive   ssue inin patients
                                                                        connectiveritissue     patients with
                                                                                                        with osteoarthritis:
                                                                                                             osteoazthritis: A case
                                                                                                                             A case control
                                                                                                                                    control prospective
                                                                                                                                            prospective multi-centric non-
                                                                                                                                                        mulfl-centric non-
    randomized study
    randomized   study




    rrisk
      isk of
          of death    at 30
               death at  30 and
                            and 90 days
                                    days after
                                         after surgery,
                                               surgery, and
                                                        an d the
                                                             the life-span
                                                                 life -span of
                                                                            of the
                                                                               the                                                 Materials and methods
                                                                                                                                   Materials and methods
    prosthesis
    prosthesis isis limited
                     limited [2-5].
                             [2-5].
                                                                                                                                   Patients
                                                                                                                                   Patients
         Recently,
          Recently, itit waswas shown
                                    shown that  that mesenchymal
                                                         mesenchyxnal stromal/stem
                                                                               stromal/stem        cells
                                                                                                    cells
  ((MSCs)
     MSCs) holdhold aa great
                         great promise
                                  promise for for their
                                                    their healing
                                                            healing potential
                                                                       potential in  in regenerative
                                                                                         regenerative                                         Multi -centric
                                                                                                                                              Multi-centric          prospective
                                                                                                                                                                     prospective non             -randomized
                                                                                                                                                                                          non-randomized                   case
                                                                                                                                                                                                                            case control
                                                                                                                                                                                                                                      control study study
                                                                                                                                      of    International
                                                                                                                                      of International            Consortium for
                                                                                                                                                                  Consortium            for Cell
                                                                                                                                                                                               Cell Therapy
                                                                                                                                                                                                         Therapy and     an d Immunotherapy
                                                                                                                                                                                                                                 Immunotherapy
    medicine [6].
    medicine     [6]. Preclinical
                      Preclinical animal
                                       animal studies
                                                  studies that
                                                             that utilize
                                                                  utilize MSCsMSCsdemonstrated
                                                                                        demonstrated
                                                                                                                                 ((ICCTI)
                                                                                                                                        ICCTI) was     was performed
                                                                                                                                                                performedinin the                 United States
                                                                                                                                                                                         the United                States of   of America,
                                                                                                                                                                                                                                      America, the      the
     afety and
   ssafety         efficacy inin treatment
              and efficacy            treatment of    of OA,OA, cartilage
                                                                  cartilage       defects or
                                                                                  defects          other
                                                                                               or other
                                                                                                                                      Czech Republic,
                                                                                                                                      Czech        Republic,,Slovakia,
                                                                                                                                                                   Slovakia,and     and Lithuania
                                                                                                                                                                                           Lithuania after     after approval
                                                                                                                                                                                                                        approval by      by the
                                                                                                                                                                                                                                             the local
                                                                                                                                                                                                                                                     local
    ort hopedic conditions
    orthopedic      conditions [7-10].[7-10]. In   In humans,
                                                       humans, the   the largest
                                                                            largest collection
                                                                                        collection      of
                                                                                                        of
                                                                                                                                    Ethics
                                                                                                                                      Ethics Committees
                                                                                                                                                   Committees and       and Investigational
                                                                                                                                                                               Investigational              Review
                                                                                                                                                                                                             Review Board  Board of    of American
                                                                                                                                                                                                                                           American
    culture-expanded bone
    culture-e~cpanded         bone marrow-derived
                                      marrow -derived MSCs used           used for for treatment
                                                                                         treatment of   of
                                                                                                                                      Naturopathic
                                                                                                                                      Naturopathic Research    Research Institute/Naturopathic
                                                                                                                                                                               Institute/Naturopathic                      Oncology Research
                                                                                                                                                                                                                         Oncology            Research
   339
    339 patients
           patients with
                      with OA OA waswas recently
                                           recently documented
                                                         documented and      and more
                                                                                   more than than 75%
                                                                                                    75%                             IInstitute.
                                                                                                                                        nstitute.      Informed
                                                                                                                                                        Informed consent consent for            patients
                                                                                                                                                                                        for patients             was in
                                                                                                                                                                                                                 was     in accordance
                                                                                                                                                                                                                                accordance           with
                                                                                                                                                                                                                                                      with
   iimprovement
     mprovement was          reported in
                       was reported       in 41.4%
                                               41.4~Yo andand more
                                                                more than
                                                                        than 50% improvement
                                                                                       improvement                                   tthe
                                                                                                                                        he Declaration
                                                                                                                                              Declaration         of
                                                                                                                                                                  of Helsinki.
                                                                                                                                                                        Helsinki. Certified
                                                                                                                                                                                         Certified          orthopedic
                                                                                                                                                                                                            orthopedic          surgeons
                                                                                                                                                                                                                                surgeons and/or  and/or
    was reported
   was     reported inin 63.2%
                           63.2% of  of patients      [11]. No
                                         patients [11].        No severe
                                                                   severe side side effects
                                                                                      effects andand nono                            ttraumatology
                                                                                                                                       raumatology            surgeons recruited
                                                                                                                                                              surgeons        recruited patients
                                                                                                                                                                                               patients with   with OA   OAin   in seven
                                                                                                                                                                                                                                      seven clinical
                                                                                                                                                                                                                                                 clinical
   neoplastic
    neoplastic complications
                  complications were    were detected
                                               detected at   at any
                                                                any stem
                                                                      stem cell
                                                                              cellrere-implantation
                                                                                      -implantation                                 centers
                                                                                                                                      centers from from 20102010 toto 2013.
                                                                                                                                                                        2013. Inclusion
                                                                                                                                                                                  Inclusion criteria
                                                                                                                                                                                                   criteria consisted
                                                                                                                                                                                                                 consisted of:    of: 1) 18 years
                                                                                                                                                                                                                                                years of   of
   site in
   site   in a mean follow-up
                       follow-up 435   435 days
                                             days [l[11].
                                                        l].                                                                         age
                                                                                                                                    age and         older; 2)
                                                                                                                                             and older;       2) chronic
                                                                                                                                                                 chronic or        degenerative
                                                                                                                                                                              or degenerative              joint OA
                                                                                                                                                                                                           joint    OAgradegrade 2-4  2-4 (Kellgren-
                                                                                                                                                                                                                                           (Kellgren-
               MSCs can                                                                                                             Lawrence)
                                                                                                                                    Lawrence) of         of 1-4
                                                                                                                                                             1-4 large      weight bearing
                                                                                                                                                                   large weight          bearingjoints  joints(including
                                                                                                                                                                                                                   (including hip     hip and
                                                                                                                                                                                                                                           and knee)knee)
               MSCs       can be  be obtained
                                       obtained from  from bone  bone marrow
                                                                         marrow as       as well
                                                                                             well as      from adipose
                                                                                                     as from        adipose
                                                                                                                                    and additionally
                                                                                                                                    and        additionally       0-8
                                                                                                                                                                  0-8 other
                                                                                                                                                                          other joints
                                                                                                                                                                                    joints (including
                                                                                                                                                                                               (including           shoulder,
                                                                                                                                                                                                                     shoulder, elbow,  elbow, wrist,wrist,
         issue. Although
       ttissue.      Although bone      bone marrowmarrow MSCs     MSCs and    and adipose
                                                                                         adipose tissue-derived
                                                                                                        tissue -derived
                                                                                                                                    hand,
                                                                                                                                    hand, ankle,  an kle, foot)
                                                                                                                                                            foot) causing
                                                                                                                                                                    causing significant
                                                                                                                                                                                  significant         functional
                                                                                                                                                                                                      functional         disability
                                                                                                                                                                                                                          disability      verified
                                                                                                                                                                                                                                          verified by     by
       MSCs
       M    SCs share
                   share many biological biological       features,
                                                           features, there
                                                                         there are  are also
                                                                                           also some differences.
                                                                                                             differences.
                                                                                                                                    clinical
                                                                                                                                    clinical examination
                                                                                                                                                    examination and       and X-ray
                                                                                                                                                                                X-ray and/or
                                                                                                                                                                                           and/or magnetic magnetic resonance
                                                                                                                                                                                                                            resonance imaging imaging
       Adipose
       Adipose tissue  tissue-derived
                                  -derived MSCs   MSCsare      are more
                                                                     more genetically
                                                                               genetically           stableinin aa long
                                                                                                    stable              long
                                                                                                                                 ((MRI);MRI); 3)        failure of
                                                                                                                                                    3) failure      of conservative
                                                                                                                                                                         conservative           management; 4)
                                                                                                                                                                                                management;                     signed informed
                                                                                                                                                                                                                           4) signed        informed
         erm culture,
      tterm      culture, display
                                display a lower            senescence ratio
                                               lower senescence              ratio and and higher
                                                                                               higher proliferative
                                                                                                           proliferative            consent form.
                                                                                                                                    consent         form. Exclusion
                                                                                                                                                               Exclusion criteria
                                                                                                                                                                               criteria consisted
                                                                                                                                                                                            consisted of:       of: 1)1) active       inflammatory
                                                                                                                                                                                                                          active inflammatory
      capacity
       capacity [10]. [10]. BoneBone marrowMSCs
                                          marrow MSCs constitute   constitute only   only about
                                                                                              about 0.001%-0.01%
                                                                                                        0.001%-0.01%                disease; 2)
                                                                                                                                    disease;         2) severe
                                                                                                                                                         severe cardiac,
                                                                                                                                                                     cardiac, pulmonary
                                                                                                                                                                                    pulmonary or          or other
                                                                                                                                                                                                               other systemic
                                                                                                                                                                                                                          systemic disease;
                                                                                                                                                                                                                                          disease; 3)     3)
       of all
      of     all nucleated
                  nucleated cells   cells inin bone
                                                 bone marrow,
                                                           marrow, whereas
                                                                         whereas the      the amount
                                                                                                amount of     of adipose
                                                                                                                    adipose         history
                                                                                                                                    history of     of active
                                                                                                                                                       active neoplasm
                                                                                                                                                                 neoplasm and     and itsits trtreatment
                                                                                                                                                                                                 eatment with     with immunosuppressive
                                                                                                                                                                                                                          immunosuppressive
         issue -derived MSCs
     ttissue-derived              MSCs isis apprmcimately
                                                approximately 1000-fold  1000 -fold greater greater whenwhen isolated
                                                                                                                    isolated        agents
                                                                                                                                    agents (including                 chemotherapy,
                                                                                                                                                   (including chemotherapy,                       radiotherapy,
                                                                                                                                                                                                   radiotherapy,steroids      steroids oror other   other
    frfrom om equivalent
                  equivalent          volume
                                      volume of     of tissue
                                                         tissue [10,12,13].
                                                                    [10,12,13].          Adipose
                                                                                         Adipose tissue  tissue can  can be be     iinmunosuppressive
                                                                                                                                    immunosuppressivedrugs)               drugs)within withinthe    the pastpast 12 12 months;
                                                                                                                                                                                                                          months; 4)     4) steroids
                                                                                                                                                                                                                                               steroids
     eeasily
          asily obtained
                   obtained by             standard liposuction
                                    by standard            liposuction         under
                                                                               under local  local anesthesia
                                                                                                      anesthesia         and
                                                                                                                         and        or platelet-rich
                                                                                                                                    or     platelet -rich plasmaplasma withinwithin the  the pastpast 4 weeks;weeks; 5)    5) health
                                                                                                                                                                                                                                health condition
                                                                                                                                                                                                                                           condition
    iisolated
         solated stromal             vascular fraction
                      stromal vascular              fraction (SVF)(SVF) cells cells contain
                                                                                        contain 1-4%   1-4% MSCs MSCs as    as   ((including
                                                                                                                                       including known  known allergy
                                                                                                                                                                    allergy toto local
                                                                                                                                                                                     local anesthetic
                                                                                                                                                                                              anesthetic drug)    drug) thatthat doesdoes not
                                                                                                                                                                                                                                            not allow
                                                                                                                                                                                                                                                    allow
      well asas other
     well           other cellcell types
                                      types involved
                                               involved inin tissuetissue regeneration
                                                                             regeneration such       such as as vascular
                                                                                                                   vascular        tto o perform
                                                                                                                                           perform liposuction
                                                                                                                                                         li posuction in    in local
                                                                                                                                                                                local anesthesia;
                                                                                                                                                                                          anesthesia;          6)    pregnancy or
                                                                                                                                                                                                                6) pregnancy            or lactation;
                                                                                                                                                                                                                                            lactation;
    endothelial
     endothelial cells,     cells, pericytes,
                                      pericytes, fifibroblasts,
                                                         broblasts,        macrophages and
                                                                          macrophages              and regulatory
                                                                                                           regulatory T           77) ) TJA.
                                                                                                                                          TJA.
   llymphocytes
        ymphocytes [10,14-16].[10,14-16]. SVF    SVFcells  cellsdeinonstratedanti-inflammatory
                                                                   demonstrated anti-inflammatory and                    and
                                                                                                                                        Patients
                                                                                                                                         Patients who
                                                                                                                                                    who were were referred
                                                                                                                                                                      referred as  as candidates
                                                                                                                                                                                        candidates       for
                                                                                                                                                                                                         for TJATJA were
                                                                                                                                                                                                                      were allowed
                                                                                                                                                                                                                              allowed
   iimmunomodulatory
         mmunomodulatoryeffects           effects and  an d MSCs
                                                               MSCshave have the the capacity
                                                                                        capacity to    to differentiate
                                                                                                            differentiate
                                                                                                                                  ttoo participate
                                                                                                                                       participate    in SVF
                                                                                                                                                      in   SVF cellcell therapy
                                                                                                                                                                          therapy and  and this
                                                                                                                                                                                            this information
                                                                                                                                                                                                   information was    was recorded
                                                                                                                                                                                                                            recorded
   iinto        connective
        nto connective              tissue cells
                                    tissue     cells including           cartilage,
                                                        including cartilage,               tendon
                                                                                            tendon and   and ligament
                                                                                                                 li gament         bby
                                                                                                                                     y referring
                                                                                                                                        referring    physician.
                                                                                                                                                     physician.         All patients
                                                                                                                                                                        All   patients     underwent local
                                                                                                                                                                                           underwent          local anesthesia       of
                                                                                                                                                                                                                                     of
                                                                                                                                                                                                                      anesthesia
         10,17]. SVF
  [[10,17].           SVF cells cellscan can be be clinically
                                                     clinically used  used as  as freshly
                                                                                    freshly isolated
                                                                                                  isolated frfrom   om thethe     ssubcutaneous
                                                                                                                                     ubcutaneous      fat
                                                                                                                                                      fat inin an
                                                                                                                                                                an extent
                                                                                                                                                                      extent that
                                                                                                                                                                                that enables
                                                                                                                                                                                        enables collection
                                                                                                                                                                                                    coIlection of  of 20-200m1
                                                                                                                                                                                                                       20-200m1 of   of
   lilipoaspirate
          poaspirate         without further
                             without        further in  in vitro     expansion or
                                                             vitro e~ansion             or manipulation.
                                                                                             manipulation.            These
                                                                                                                      These         adipose tissue
                                                                                                                                   adipose     tissue (lipoaspirate)
                                                                                                                                                       (lipoaspirate) by     by aa standard
                                                                                                                                                                                    standard tumescent
                                                                                                                                                                                                tumescent liliposuction.
                                                                                                                                                                                                                   posuction.
   various
   various SVF cell           cell components
                                      components may         may actact synergistically
                                                                          synergistically            with
                                                                                                     with MSCs and       and
   ttherefore
        herefore maybe maybe superiorsuperior to    to MSCs
                                                        MSCsalone  alone [13].
                                                                            [13]. ItIt maybe
                                                                                           maybe also  also presumed
                                                                                                               presumed           X-ray and
                                                                                                                                  X-ray and magnetic
                                                                                                                                            magnetic resonance
                                                                                                                                                     resonance imaging
                                                                                                                                                                imaging
  tthat hat freshly
               freshly isolated
                           isolated cells cells would
                                                 would be     be safer
                                                                  safer and
                                                                          and more
                                                                                 more efficacious
                                                                                            efficacious        compared
                                                                                                              compared                   X-ray:
                                                                                                                                         X          standard weight-bearing
                                                                                                                                            -ray: standard         weight -bearing X-ray    X-ray images
                                                                                                                                                                                                      images were
                                                                                                                                                                                                              were performed
                                                                                                                                                                                                                    performed in    in
    with the
   with               cells expanded
                the cells       expanded by culture,  culture, as   as ex
                                                                       ex vivo
                                                                             vivo manipulations
                                                                                      manipulations may lead            lead       aantero-posterior
                                                                                                                                     ntero-posterior        (AP)
                                                                                                                                                            (AP) and  and lateral
                                                                                                                                                                            lateral projections.
                                                                                                                                                                                        projections.    The
                                                                                                                                                                                                         The images
                                                                                                                                                                                                              unages were     taken
                                                                                                                                                                                                                       were taken
  tto   o genetic
            genetic and  and epigenetic
                                 epigenetic alterations
                                                   alterations that  that maymay affect
                                                                                      affect the the funcrional
                                                                                                       functional and    and      at   collaborating
                                                                                                                                  at collaborating         institutions
                                                                                                                                                           institutions        using digital
                                                                                                                                                                              using      digital X-ray
                                                                                                                                                                                                   X-ray machines,
                                                                                                                                                                                                          machines, allall of
                                                                                                                                                                                                                           of them
                                                                                                                                                                                                                               them
  biological
   biological properties properties of the     the cells
                                                      cells [18].
                                                               [18].                                                              were quality
                                                                                                                                  were               -controlled
                                                                                                                                           quality-controlled           an d certified.
                                                                                                                                                                       and   certified.      Most images
                                                                                                                                                                                            Most     images were
                                                                                                                                                                                                            were made
                                                                                                                                                                                                                  made on on direct
                                                                                                                                                                                                                              direct
                                                                                                                                  rradiography
                                                                                                                                     adiography systemsystem Sedecal
                                                                                                                                                                  Sedecal CXDI CXDI SSG   55G(Spain)
                                                                                                                                                                                                 (Spain) with
                                                                                                                                                                                                          withread-out
                                                                                                                                                                                                                read-out detector
                                                                                                                                                                                                                           detector
           Autologous adipose-derived
           Autologous       adipose -derived SVF cell        cell therapy
                                                                  therapy has has been     used since
                                                                                   been used        since
                                                                                                                                  Canon
                                                                                                                                  C   anon CXDI        (Japan).
                                                                                                                                               CXDI(Japan).
    2003 inin dogs.
   2003         dogs. In In aa randomized
                               randomized double-blinded
                                                     double -blinded multicenter
                                                                          multicenter      controlled
                                                                                            controlled
    ttrial,
      rial, dogs
            dogs with
                   with large.
                           large joint
                                    joint OA OAtreated
                                                    treated with
                                                              with SVF
                                                                    SVFcells      had significantly
                                                                           cells had    significantly                                   M
                                                                                                                                        MRI:RI: 1.5      standard protocols
                                                                                                                                                 1.5 T standard        protocols pertaining
                                                                                                                                                                                   pertaining        each individual
                                                                                                                                                                                                    each    individual      joint
                                                                                                                                                                                                                            joint
  iimproved
      mproved scores
                  scores forfor pain,      lameness and
                                 pain, lameness           and range
                                                              range ofof motion
                                                                          motion compared
                                                                                    compared with    with                         using
                                                                                                                                  using proton       density -weighted images
                                                                                                                                           proton density-weighted           images(PD)
                                                                                                                                                                                     (PD) an andd PDPD with
                                                                                                                                                                                                          with fat
                                                                                                                                                                                                                fat saturation
                                                                                                                                                                                                                     saturation
   control     dogs [7].
     control dogs      [7]. At least
                                 least 80,000
                                          80,000 SVF cells  cells per
                                                                   per kilogram
                                                                        kilogram of  of anunal
                                                                                        animal body  body                        ((FS)
                                                                                                                                   FS) inin coronal
                                                                                                                                               coronal plane,
                                                                                                                                                          plane, Tl Ti and
                                                                                                                                                                         and PDPDFSFS in in sagittal
                                                                                                                                                                                             sagittal plane,
                                                                                                                                                                                                          plane, 3D3D water-
                                                                                                                                                                                                                          water -
    weight
     weight were       used. Similar
              were used.       Similar effects
                                             effects werewere documented
                                                               documented for   for OA,
                                                                                      OA,cartilage,
                                                                                             cartilage,                           excitation
                                                                                                                                  excitation technique
                                                                                                                                                  technique in     transversal
                                                                                                                                                                in transversal    and coronal
                                                                                                                                                                                  and   coronal planesplanes were
                                                                                                                                                                                                                were applied.
                                                                                                                                                                                                                       applied.
   ttendon
      endon and
              and ligament
                    li gament injuries
                                   injuries treated
                                                 tr eated with
                                                           with autologous
                                                                 autologous SVF  SVFcells
                                                                                       cells inin other
                                                                                                    other                         Examinations
                                                                                                                                  Examinations were    were performed
                                                                                                                                                               performed on       1.5 T
                                                                                                                                                                               on 1.5   T machine
                                                                                                                                                                                            machine ToshibaToshiba Excelart
                                                                                                                                                                                                                       Excelart
  sspecies    as well
      pecies as   well [7,19,20]..
                          [7,19,20].                                                                                              Vantage (Toshiba
                                                                                                                                  Vantage                   Medical Systems,
                                                                                                                                               (Toshiba Medical                   Japan).
                                                                                                                                                                       Systems, Japan).

            Based on
            Based      on previously
                               previously         published results
                                                  published           results frfrom      animal and
                                                                                    om animal         and human
                                                                                                              human               Tissue and
                                                                                                                                  Tissue and SVF Cell
                                                                                                                                                 Cell Processing
                                                                                                                                                      Processing
    studies,
     studies, we hypothesize
                       hypothesize that              non -manipulated SVF
                                              that non-manipulated                  SVFcells
                                                                                          cells freshly      isolated
                                                                                                 freshlyisolated                          Lipoaspirate
                                                                                                                                          Lipoaspirate was        was processed
                                                                                                                                                                          processedusing   using Cellthera
                                                                                                                                                                                                       Cellthera Kit  Kit II (patented
                                                                                                                                                                                                                                  (patented
   frfrom
        om loose
              loose connective
                       connective tissue     tissue that
                                                       that is      associated
                                                                is associated        with adipose
                                                                                     with   adipose tissuetissue andand            ttechnology:
                                                                                                                                     echnology: EP No. 2792741     2792741 inin 2010-2012)
                                                                                                                                                                                    2010-2012) or      or Cellthera
                                                                                                                                                                                                           Cellthera Kit Kit IIII (in
                                                                                                                                                                                                                                   (in 2013),
                                                                                                                                                                                                                                        2013),
       dministered
     aadministered           toto the
                                  the loose
                                          loose connective
                                                    connective           tissue in
                                                                         tissue     in aa close
                                                                                           close proximity
                                                                                                    proa[imity        or
                                                                                                                      or            Cellthera,     s.r.o., Brno,
                                                                                                                                    Cellthera, s.r.o.,        Brno, CzechCzech Republic.
                                                                                                                                                                                  Republic. At least  least 20m1
                                                                                                                                                                                                              20m1 of of adipose
                                                                                                                                                                                                                           adipose tissuetissue
    iinto
       nto the
             the arthritic
                   arthritic        joint can
                                   joint      can demonstrate
                                                     demonstrate healing     healing potential
                                                                                         potential      in
                                                                                                        in patients
                                                                                                             patients              per
                                                                                                                                   per each       large joint
                                                                                                                                          each large         joint (or
                                                                                                                                                                     (or 2 medium
                                                                                                                                                                              medium jointsjoints --elbow,
                                                                                                                                                                                                        elbow, wrist;
                                                                                                                                                                                                                   wrist; oror 5-8 5-8 small
                                                                                                                                                                                                                                         small
    with
     with degenerative
              degenerative             OA.
                                        OA. HereHere we    we present
                                                                  present data data from
                                                                                      from aamulti-centric,
                                                                                                   multi-centric,                    oints -hand,
                                                                                                                                 jjoints     - hand, foot) foot) treated
                                                                                                                                                                   treated was was processed
                                                                                                                                                                                    processed according
                                                                                                                                                                                                      according toto manufacturer's
                                                                                                                                                                                                                         manufacturer's
     prospective case
    prospective             case control
                                      control study study that    that demonstrate
                                                                           demonstrate         how
                                                                                                how practicing
                                                                                                         practicing               iinstructions
                                                                                                                                     nstructions        with Cellthera
                                                                                                                                                        with     Cellthera Kit  Kit II containing
                                                                                                                                                                                        containing collagenase
                                                                                                                                                                                                          collagenase       mix. Finally,
                                                                                                                                                                                                                            mix.      Finally,
     medicine with
     medicine                   patient's own
                     with patient's              ownregenerative
                                                           regenerative        cells   freshly isolated
                                                                                cells freshly      isolated from fr om            ttoo block
                                                                                                                                        block any any residual
                                                                                                                                                          residual collagenase
                                                                                                                                                                        collagenase      activity,
                                                                                                                                                                                         activity,     SVF cells
                                                                                                                                                                                                               cells isolated
                                                                                                                                                                                                                      isolated by    by Kit
                                                                                                                                                                                                                                          Kit II
    aa stromal
         stromal vascular
                      vascular fraction fraction       surrounding
                                                       surrounding            small
                                                                               small blood
                                                                                        blood vessels
                                                                                                   vessels of  of the
                                                                                                                    the            were resuspended
                                                                                                                                  were      resuspended in       in 1-5rn1
                                                                                                                                                                      1-Sml autologous
                                                                                                                                                                                autologous plasma  plasma that
                                                                                                                                                                                                             that was
                                                                                                                                                                                                                    was obtained
                                                                                                                                                                                                                          obtained frfrom   om
       dipose tissue
   aadipose       tissue can   can significantly
                                      significantly           improve outcome
                                                             improve        outcome of    of degenerative
                                                                                               degenerative        OA
                                                                                                                    OA            anticoagulated
                                                                                                                                   anticoagulated blood      blood after
                                                                                                                                                                       after centrifugation.
                                                                                                                                                                               centrifugation. When using       using Kit Kit II,     at least
                                                                                                                                                                                                                                 II, at   least
  lleading
      eading to  to a better         quality of
                        better quality            of life.
                                                     life.                                                                        50m1 ofofadipose
                                                                                                                                 SOml            adipose tissuetissueper per each
                                                                                                                                                                              eachlarge
                                                                                                                                                                                     largejoint
                                                                                                                                                                                              joint(or(or 22 medium
                                                                                                                                                                                                             medium jointsjoints -elbow,
                                                                                                                                                                                                                                     - elbow,



  G
  Glob
   lob Surg,
       Surg, 2017
             2017                     doi:10.15761/GOS.1000163
                                      doi: 10.15761/GOS.1000163                                                                                                                                                                 Volume 3(3):2-9
                                                                                                                                                                                                                                Volume 3(3): 2-9
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 122 of
                                      132

    Michalek JJ (2017)
    Michalek           Stromal vascular
                (2017) Stromal vasculaz frfraction cells ofof adipose
                                            action cells      adipose an
                                                                      and  connectivetissue
                                                                         d connective tissueinin patients
                                                                                                 patients with
                                                                                                          with osteoarthriris:
                                                                                                               osteoarthritis: A case
                                                                                                                                 case control
                                                                                                                                      control prospective
                                                                                                                                              prospective mull
                                                                                                                                                          multi-centric non-
                                                                                                                                                               -centric non-
    randomized study
    randomized   study




    wrist;
    wrist; or or 5-8
                  5-8 small       joints -hand,
                         small joints        - hand, foot)foot) treated
                                                                   treated was   was processed
                                                                                         processed with    with     www.koos.nu)
                                                                                                                    www.koos.nu) questionnaire
                                                                                                                                     questionnaire that
                                                                                                                                                   that evaluated
                                                                                                                                                         evaluated semiquantitatively
                                                                                                                                                                    semiquantitatively the
                                                                                                                                                                                       the
    Cellthera
    C ellthera KitKit IIII that
                           that does
                                  does notnot contain
                                                 contain collagenase.
                                                             collagenase.        Briefly,      lipoaspirate
                                                                                  Briefly, lipoaspirate             following measures:
                                                                                                                    following measures:
    was     thoroughly washed
    was thoroughly           washed toto removeremove most  most red red blood
                                                                             blood cellscells andand tissue
                                                                                                        tissue
                                                                                                                          A) Pain
                                                                                                                          A) Pain -patient
                                                                                                                                   — patientevaluation
                                                                                                                                                evaluation(0(0==no
                                                                                                                                                                 nopain;
                                                                                                                                                                    pain;11=minor
                                                                                                                                                                              = minor not
                                                                                                                                                                                       not frequent
                                                                                                                                                                                            frequent
    debris, incubated
    debris,    incubated at    at 37°C
                                   37°C for for 20-30
                                                  20-30 minutes
                                                            minutes while while shaking
                                                                                     shalring and   and SVFSVF
                                                                                                                    pain; 2 =minor
                                                                                                                    pain;    = minor frequent
                                                                                                                                        frequent pain;
                                                                                                                                                  pain; 3 =moderate
                                                                                                                                                            = moderate pain;
                                                                                                                                                                         pain; 4 = severe pain;
                                                                                                                                                                                 =severe  pain; 5 = =
    cells were
    cells    were then
                   then collected
                           collected      by centrifugation
                                          by    centrifugation at      at 400g,
                                                                           400g, properly
                                                                                      properly washed  washed
                                                                                                                    unbearable
                                                                                                                    unbearable pain
                                                                                                                                  pain requiring
                                                                                                                                        requiring analgesics);
                                                                                                                                                   analgesics);
    with
    with normal
             normal saline
                       saline and uid filtered
                                         fi ltered through
                                                       through aa sterile
                                                                        sterIle 100unn
                                                                                    100µm filter filter (BD
    Biosciences, Franklin
    Biosciences,     Franklin Lakes,
                                   Lakes, NJ,  NJ, USA).
                                                    USA). SVF cells   cells isolated
                                                                               isolated by  by Kit
                                                                                                 Kit IIII were
                                                                                                          were            B)
                                                                                                                          B  Painkillers per
                                                                                                                           ) Painkillers       per week
                                                                                                                                                    week —     physicianevaluation
                                                                                                                                                           -physician      evaluation(0(0==no no painkillers;
                                                                                                                                                                                                 painkillers; l1
   rresuspended
     esuspended in   in 1-5m1
                           1-Sml normal
                                     normal saline.
                                                  saline. AllAll isolated
                                                                  isolated SVF   SVF cells       were used
                                                                                         cells were       used      = 1-7
                                                                                                                       1-7 pills/topical
                                                                                                                            pills/topical analgesic         cream (TAC);
                                                                                                                                               analgesic cream      (TAC); 22 == 8-14
                                                                                                                                                                                 8-14 pills/TAC;
                                                                                                                                                                                        pills/TAC; 3 =15-21
                                                                                                                                                                                                          = 15-21
    for trtreatment.
   for      eatment. In In both
                            both cases       (isolation using
                                    cases (isolation        using KitKit I or Kit      II), all
                                                                                 Kit II),     all nucleated
                                                                                                   nucleated        pills/TAC; 44 =
                                                                                                                    pills/TAC;           = 22-28
                                                                                                                                           22-28 pills/TAC;
                                                                                                                                                    pills/TAC;55== 29 29 oror more
                                                                                                                                                                              more pills/TAC);
                                                                                                                                                                                    pills/TAC);
   SVF cells cells were
                   were counted
                            counted on   on Burker
                                                 Burker chamber
                                                            chamber (Glaswarenfabrik
                                                                            (Glaswarenfabrik              Karl
                                                                                                           Karl
   H          GmbH&
                                                                                                                           C)
                                                                                                                           C ) Limping       walls -physician
                                                                                                                                Limping atat walk    — physicianevaluation
                                                                                                                                                                     evaluation(0(0==nono limping;.
                                                                                                                                                                                           limping; 11 =
    Hecht
      echt GmbH          &Co KG, Sondheim/Rhon,
                                        Sondheim/Rhon, Germany)     Germany) after             trypan blue
                                                                                      after trypan         blue
                                                                                                                    lless   frequent minor
                                                                                                                       ess frequent    minor limping;
                                                                                                                                               limping; 22 =frequent
                                                                                                                                                           = frequent minor
                                                                                                                                                                        minor lilimping;
                                                                                                                                                                                  mping; 33 =moderate
                                                                                                                                                                                             = moderate
  ((Sigma-Aldrich,
     Sigma -Aldrich, St         Louis, MO,
                            St Louis,     MO, USA) staining.staining.
                                                                                                                    lilimping;      = severe lilimping;
                                                                                                                        mping; 4 =severe         mping; 55 =
                                                                                                                                                           = impossible
                                                                                                                                                              impossible to
                                                                                                                                                                          to walk);
                                                                                                                                                                             walk);
   IIn
     n vitro      cellspreclinical
       vitro SVF cells  preclinicaltesting
                                    testing
                                                                                                                            D)
                                                                                                                            D     Extent of
                                                                                                                              ) Extent    of joint
                                                                                                                                              joint movement—       physicianevaluation
                                                                                                                                                      movement- physician        evaluation(0(0== no
                                                                                                                                                                                                   no
           Freshly
           Freshly isolated
                         isolatedSVF   SVF cells            well as
                                               cells asas well      as third
                                                                          third passage
                                                                                     passage adipose
                                                                                                  adipose           llimitation;
                                                                                                                       imitation;    11 =limitation
                                                                                                                                        = limitation up up to
                                                                                                                                                            to 20%;
                                                                                                                                                               200; 2 ==limitation
                                                                                                                                                                         limitation 21-40%;
                                                                                                                                                                                        21-40%; 33 =
    ttissue-derived
      issue -derived            stromalcells
                              stromal       cells(ABCs)
                                                      (ASCs) were were examined
                                                                             examined for      for their
                                                                                                      th eir        lilimitation    41-60%;44=limitation
                                                                                                                        mitation 41-60%;           = limitation 61-80%;
                                                                                                                                                                61-80%;55=limitation
                                                                                                                                                                           = limitation more
                                                                                                                                                                                           more than
                                                                                                                                                                                                than
    iimmunophenotype.
      mmunophenotype.               InIn order
                                          order toto obtain
                                                        obtain the the third
                                                                          third passage
                                                                                    passage of   of ASC,
                                                                                                     ABC,            80%, impossible
                                                                                                                    805'0,     impossible toto move);
                                                                                                                                               move);
   iisolated
      solated SVF SVF cells      were seeded
                         cells were     seeded atat aa density
                                                        density 20 x 103   10' cells/cmZ
                                                                                cells/cm2 in  in 24-well
                                                                                                  24-well
                                                                                                                       E)
                                                                                                                       E   Joint stifFness
                                                                                                                        ) Joint  stiffness -patient
                                                                                                                                             — patientevaluation
                                                                                                                                                        evaluation(0(0==nonostiffness;
                                                                                                                                                                             stiffness;1=minor;
                                                                                                                                                                                           1= minor; 2
    plastic plate
    plastic     plate (Costar,
                        (Costar, USA),
                                    USA), and  and then
                                                      then cultured
                                                            cultured in   in DMEM/F12
                                                                              DMEM/F12(Sigma     (Sigma--
                                                                                                                      moderate; 3 =
                                                                                                                    = moderate;         serious; 4 =severe;
                                                                                                                                     =serious;     = severe; 55 =impossible
                                                                                                                                                                 = impossible toto walk).
                                                                                                                                                                                    walk).
    Aldrich)
    Aldrich) containing
                   containing 2%   2%penicillin
                                         penicillin     and
                                                        and 5%5%platelet
                                                                    platelet lysate
                                                                                lysate at  at 37°C
                                                                                              37°C withwith
    5% CO
   5%      CO,.    After 24
                Z. After     24 hours
                                  hours ofof culture,
                                              culture, non-adherent
                                                          non -adherent cells   cells were
                                                                                         were removed
                                                                                                removed                  OA
                                                                                                                         O      Score was
                                                                                                                            A Score    was then
                                                                                                                                              then constructed
                                                                                                                                                   constructed as
                                                                                                                                                               as the
                                                                                                                                                                  the mean
                                                                                                                                                                      mean value
                                                                                                                                                                           value of
                                                                                                                                                                                 of variables
                                                                                                                                                                                    variables A)
    and     fresh complete
    and fresh       complete mediummedium was          added to
                                                 was added      to adherent
                                                                     adherent cells cells --ABCs.
                                                                                             ASCs. The  The         -—E)E)forforeach
                                                                                                                                 eachpatient.
                                                                                                                                      patient.
    medium
    medium was      was changed
                           changed twicetwice per  per week.
                                                        week. WhenWhen 80%   80% confluence
                                                                                      confluence       was
                                                                                                        was
   rreached,
      eached, th   thee cells
                         cells were
                                 were counted
                                        counted and        subcultured
                                                      and subcultured          using
                                                                               using 0.25%         trypsin
                                                                                         0.25% trypsin              Statistical evaluation
                                                                                                                    Statistical evaluation
  ((Sigma-Aldrich).
      Sigma -Aldrich).                                                                                                      The
                                                                                                                            The nonparametric
                                                                                                                                    nonparametric statisticalstatistical         analysis
                                                                                                                                                                                 analysis       of changes
                                                                                                                                                                                                of  changes in     in Scores
                                                                                                                                                                                                                        Scores over  over
          The
          The immunophenotype
                  immunophenotype of              SVFfreshly
                                               of SVF    freshly isolated
                                                                    isolated cells
                                                                                 cells as   well asas third
                                                                                         as well       third           time (before,
                                                                                                                       time    (before, 3months,
                                                                                                                                             3months,6months  6months an         and d 12 12 months)
                                                                                                                                                                                              months) inin each   each treatment
                                                                                                                                                                                                                            treatment
     passage ASCs
     passage      ASCs waswas characterized
                                characterized by     by BDBD FACSFACS CantoCanto IIII Ilflow   cytometer
                                                                                          ow cytometer                 group was
                                                                                                                      group      was tested
                                                                                                                                       tested by one-way one-way repeatedrepeated measures measures analysis
                                                                                                                                                                                                           analysis of   of variance
                                                                                                                                                                                                                              variance
  ((BDBD Biosciences).          Briefly,
                                Briefly, cells
                                             cells were
                                                     were washed
                                                              washed twicetwice inin Dulbeco                      ((ANOVA),
                                                                                                                         ANOVA), the      the Friedman
                                                                                                                                                 Friedman test       test waswas used.  used. The TheKruskal—Wallis
                                                                                                                                                                                                          Kruskal-Wallis              test
                                                                                                                                                                                                                                       test
            Biosciences).                                                               Dulbeco's 's PBS
     containing 1%
     containing           bovine serum
                     1%bovine         serum albumin
                                                 albumin (Sigma(Sigma-Aldrich)
                                                                        -Aldrich) and    and stained
                                                                                             stained for  for     ((nonparametric
                                                                                                                        nonparametric           one-way ANOVA)
                                                                                                                                                one-way         ANOVA) was           was used
                                                                                                                                                                                            used forfor comparing
                                                                                                                                                                                                           comparing Score    Score in    in
   30 minutes
         minutes at      4°C with
                      at 4°C   with anti-CD90
                                       anti-CD90 -- FITC, FITC, anti-CD73
                                                                    anti-CD73 -- PE,    PE, anti-CD105
                                                                                            anti-CD105               iindependent
                                                                                                                        ndependent treatment
                                                                                                                                          treatment group               (according to
                                                                                                                                                            group (according                to OA OAgrade,
                                                                                                                                                                                                        grade, andand bodybody mass mass
    -- APC,
       APC, anti-CD19
                 anti-CD19 - APC-Cy7,
                                    APGCy'7, anti-CD45-
                                                     anti-CD45-         PECy7 and
                                                                        PEC}~7        and anti-CD34
                                                                                           anti-CD34 --             iindex      (BMI) category)
                                                                                                                        ndex (BMI)        category) and    and post
                                                                                                                                                                  post hoc hoc comparisons
                                                                                                                                                                                   comparisons were     were made.
                                                                                                                                                                                                                made. Wilcoxon
                                                                                                                                                                                                                            Wilcoxon
     PerCP-Cy5 (BD
   PerCP-Cy5           (BD Biosciences).
                              Biosciences).         Cells were
                                                   Cells     werethenthen washed
                                                                            washed with   with PBS
                                                                                                 PBS andand          rrank
                                                                                                                        ank test     was used
                                                                                                                              test was     used for        comparisons of
                                                                                                                                                     forcomparisons               ofindependent
                                                                                                                                                                                        independent pairs    pairs ofof groups
                                                                                                                                                                                                                          groups and   and
     characterized
     characterized by flflow         cytometry. Doubling
                                                      Doubling time  time(DT)(DT) was       measured as               tthe  Bonferroni correction
                                                                                                                        he Bonferroni        correction was     was used used for for thethe test
                                                                                                                                                                                             test modification
                                                                                                                                                                                                    modification toto multiple multiple
                               ow cytometry.                                          was measured         as
     followed: DT  DT =  = (log2
                           (log2 x culture
                                       culture time)
                                                   time) :: (log
                                                              (log NN—      log N No)                                comparisons.           Correlation
                                                                                                                      comparisons. Correlation                    analysis        (Spearman correlation
                                                                                                                                                                  analysis (Spearman                  correlation         coefficient
                                                                                                                                                                                                                           coefficient
   foIlowed:                                                             -log        o) where
                                                                                         where N N isis cell
                                                                                                         cell
     count after
   count      after the
                     the third
                          third passage
                                  passage and   and N Noo isis cell
                                                               cell count
                                                                    count of  of adherent
                                                                                  adherent cells       after         and
                                                                                                                      and alsoalso modified
                                                                                                                                      modified SpearmanSpearman correlation
                                                                                                                                                                          correlation         coefficient
                                                                                                                                                                                               coefficient       for categorized
                                                                                                                                                                                                                 for     categorized
                                                                                               ce lls after
   rremoval
      emoval of   ofnon-adherent                                                                                     data)
                                                                                                                      data) was       used for
                                                                                                                               was used      for description
                                                                                                                                                     description of      of statistical
                                                                                                                                                                             statistical association
                                                                                                                                                                                              association be~veenbetween studiedstudied
                     non-adherent cells   cells at   the beginning
                                                  at the    beginning of   of cell     culture.
                                                                               cell culture.
                                                                                                                    variables (Score
                                                                                                                   variables         (Score and and BMI, BMI, Score
                                                                                                                                                                  Score and  and OA  OAgrade,
                                                                                                                                                                                            grade, etc.).
                                                                                                                                                                                                       etc.). The
                                                                                                                                                                                                                The significance
                                                                                                                                                                                                                        significance
   Treatments
   Treatments                                                                                                      llevel      0.05 was
                                                                                                                        evel 0.05      was usedused throughout.
                                                                                                                                                         throughout. The        The 50% and       and 75%75% effect
                                                                                                                                                                                                                  effect of   of Score
                                                                                                                                                                                                                                   Score
                                                                                                                   iimprovement
                                                                                                                        mprovement in      in time
                                                                                                                                                time was  was calculated
                                                                                                                                                                calculated           as
                                                                                                                                                                                     as aa percentage
                                                                                                                                                                                            percentage of     of patients
                                                                                                                                                                                                                   patients where where
         SVF cellscells were
                          were administered
                                  administeredinin 1-5m1          aliquot per
                                                        1-Sml aliquot       per joint
                                                                                 joint treated
                                                                                         tr eated
                                                                                                                   tthe he difference
                                                                                                                            difference      between
                                                                                                                                            between Score   Score before
                                                                                                                                                                       before and   and Score
                                                                                                                                                                                           Score inin aa particular
                                                                                                                                                                                                             particular time time waswas
   according to
   according        to joint
                       joint size.
                              size. Up to to 4large
                                              4 large joints
                                                       joints oror up
                                                                   up to
                                                                      to 8 other
                                                                            other joints
                                                                                   joints were
                                                                                             were
                                                                                                                    greater than
                                                                                                                   greater         than half
                                                                                                                                          half an  and d 1/4
                                                                                                                                                          /3 of
                                                                                                                                                              of Score
                                                                                                                                                                     Score before,
                                                                                                                                                                                before, respectively.
                                                                                                                                                                                             respectively.         The data
                                                                                                                                                                                                                   The     data werewere
  ttreated.
    reated. Single        injection of
                Single injection                 cellswas
                                      of SVF cells      wasadministered
                                                              administered intraarticularly
                                                                              intraarticularly
                                                                                                                    analyzed using
                                                                                                                   analyzed         using statistical
                                                                                                                                             statistical     software
                                                                                                                                                              software STATISTICA
                                                                                                                                                                               STATISTICA v.10                 StatSoft, Inc.
                                                                                                                                                                                                       v10 StatSoft,           Inc.
   or  periarticularly
   or periarticularly        to  the synovial
                             to the  synovial stromal
                                                  stromal loose
                                                             loose connective
                                                                    connective tissue
                                                                                  tissue inin the
                                                                                               the
  close
   close proximity
            proximity of     of such   joint. IfIf needed,
                                 such joint.       needed, ultrasound
                                                               ultrasound oror C-arm
                                                                                C-arm X-rayX-ray                   Results
                                                                                                                   Results
  navigation of the
  navigation            the needle
                             needle was      employed.
                                      was employed.
                                                                                                                   Patient characteristics
                                                                                                                   Patient characteristics
  Evaluations
  Evaluations
                                                                                                                          A total
                                                                                                                              total of of 1856    joints of
                                                                                                                                          1856 joints      of 1128      unique patients
                                                                                                                                                                1128 unique        patients     were      treated with
                                                                                                                                                                                                were treated           with
          C linical status
          Clinical     status of
                               of allallpatients
                                         patients waswasclosely
                                                           closelymonitored
                                                                       monitored by    bythe
                                                                                           theattending
                                                                                                attending           single injection
                                                                                                                    single     injection of  of SVF cells
                                                                                                                                                        cells isolated
                                                                                                                                                                isolated frfrom    autologous adipose
                                                                                                                                                                             om autologous            adipose tissue.
                                                                                                                                                                                                                   tissue.
    physician who indicated
    physician              indicated patients
                                          patients forfor cell
                                                           cell therapy
                                                                 therapy at   at least
                                                                                 least 11 week     before,
                                                                                           week before,             From
                                                                                                                    From this this large     group 14
                                                                                                                                     large group      14 patients
                                                                                                                                                           patients (1.2%)
                                                                                                                                                                       (1.2%) werewere lost lost toto follow-up
                                                                                                                                                                                                      follow-up and     and
    at the
    at  the time
              time of of SVF treatment,
                                 treatment, 1 week,  week, 1,1, 3,3, 6,6, an
                                                                          andd 1212 months
                                                                                      months after
                                                                                                 after the
                                                                                                         the        1114     (98.8%) patients
                                                                                                                    1114 (98.8%)          patients were
                                                                                                                                                     were evaluated
                                                                                                                                                              evaluated atat their
                                                                                                                                                                              their follow-up
                                                                                                                                                                                       follow-up visits.
                                                                                                                                                                                                       visits. Median
                                                                                                                                                                                                                 Median
            treatment. SVF cell
   SVF treatrnent.                    cell therapy
                                            therapy was  was recorded
                                                                recorded and  and evaluated
                                                                                     evaluated by   by the
                                                                                                         the        follow-uptime
                                                                                                                   follow-up          time from
                                                                                                                                             from thethe procedure
                                                                                                                                                           procedure       was
                                                                                                                                                                           was 17.2
                                                                                                                                                                                  17.2 months
                                                                                                                                                                                            months (range
                                                                                                                                                                                                        (range 12.1-  121-
    same physician.
   same       physician.       Clinical
                              Clinical       evaluation
                                              evaluation       incorporated
                                                               incorporated         medical
                                                                                     medical history,
                                                                                                  history,          54.3 months).
                                                                                                                            months). The  The median
                                                                                                                                                 median age  age was
                                                                                                                                                                   was 62 years       (range 19-94
                                                                                                                    54.3                                                     years (range        19-94 years),
                                                                                                                                                                                                            years), 596 596
    physical
    physical examination
                   examinationincludingincludingevaluation
                                                       evaluationofofjoint   joint pain,
                                                                                     pain, number
                                                                                             number of     of     ((52.8%)        patients were
                                                                                                                     52.8%) patients         were males
                                                                                                                                                    males and and 532
                                                                                                                                                                    532 (47.2%)
                                                                                                                                                                         (47.2%) were were females,
                                                                                                                                                                                              females, allall patients
                                                                                                                                                                                                                 patients
   aanalgesic
      nalgesic drugsdrugs taken,
                             taken, joint
                                        joint stiffness
                                                 stiffness and and eactent
                                                                     extent of      joint movement,
                                                                                of joint     movement,              were
                                                                                                                    were Caucasians
                                                                                                                              Caucasians        and all
                                                                                                                                               and    all underwent
                                                                                                                                                            underwent singlesingle procedure
                                                                                                                                                                                        procedure        of
                                                                                                                                                                                                          of SVF
                                                                                                                                                                                                              SVF cell  cell
  llameness
     ameness statusstatus onon a semiquantitative
                                   semiquantitative          scale,    recommendation for
                                                             scale, recommendation              for TJA,
                                                                                                       TJA,         administration
                                                                                                                    administration to      to 1-8
                                                                                                                                               1-8 joints.
                                                                                                                                                   joints. There
                                                                                                                                                              There were
                                                                                                                                                                       were 557     (49.4%) patients
                                                                                                                                                                              557 (49.4%)         patients withwith one one
   as   well as
    as well     as an
                    anyy side   effects possibly
                          side effects      possibly associated
                                                         associated with with SVF cell  cell therapy.
                                                                                              therapy. IfIf        jjoint   treated, 481
                                                                                                                     oint treated,             (42.6%) patients
                                                                                                                                         481 (42.6%)        patients with
                                                                                                                                                                        with two
                                                                                                                                                                               two joints
                                                                                                                                                                                      joints treated,
                                                                                                                                                                                               treated, 51   51 (4.5%)
                                                                                                                                                                                                                  (4.5%)
   possible, joint
  possible,        joint X-ray
                           X-ray and/or
                                    and/or MRI          follow-up of
                                                MRI follow-up           of the
                                                                            the involved       joint was
                                                                                  involved joint        was
                                                                                                                    patients with
                                                                                                                    patients      with three
                                                                                                                                         three joints        eated, and
                                                                                                                                                 joints trtreated,    and 39 (3.5%)
                                                                                                                                                                                (3.5%) patients
                                                                                                                                                                                             patients withwith four
                                                                                                                                                                                                                  four to  to
  performed
   performed after   after at
                            at least
                               least 6 months
                                           months from from SVF       cell therapy.
                                                               SVF cell      therapy.
                                                                                                                    eight    joints treated.
                                                                                                                    eight joints      treated. Patients
                                                                                                                                                 Patients underwent
                                                                                                                                                              underwent 1132         (61.0%) knee
                                                                                                                                                                             1132 (61.0%0)         knee procedures,
                                                                                                                                                                                                           procedures,
     All  patients an
     All patients   and
                      d their
                        their physicians
                                 physicians   were instructed
                                              were  instructed toto fifill
                                                                       ll inin the
                                                                               the                                 625
                                                                                                                    625 (33.7%)
                                                                                                                           (33.7%)hip    hip procedures,
                                                                                                                                              procedures, and    and 9999 (5.3%)
                                                                                                                                                                           (5.3%) otherother joint
                                                                                                                                                                                               joint (anlde,
                                                                                                                                                                                                         (anlde, foot,foot,
  modified
  modified Knee/Hip
             Knee/Hip Osteoarthritis
                        Osteoarthritis      Outcome
                                            Outcome Score
                                                      Score (KOOS/HOOS;
                                                              (KOOS/HOOS;                                          shoulder, hand,
                                                                                                                   shoulder,        hand, wrist
                                                                                                                                              wrist oror elbow)
                                                                                                                                                            elbow) procedures
                                                                                                                                                                       procedures        (Figure 1).
                                                                                                                                                                                         (Figure       1). Based
                                                                                                                                                                                                             Based on    on



  Glob Surg,
  Glob Surg, 2017
             2017                 doi: 10.15761/GOS.1000163
                                  doi:10.15761/GOS.1000163                                                                                                                                                      Volume 3(3):3-9
                                                                                                                                                                                                                Volume 3(3): 3-9
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 123 of
                                      132

     Michalek J (2017)
     Michalek          Stromal vascular
                (2017) Stromal vasculaz fracflon
                                        fraction cells
                                                 cells of
                                                       of adipose
                                                          adipose and
                                                                  and connecrive
                                                                      connectivetissue
                                                                                 tissue m
                                                                                        in patients
                                                                                           patients with
                                                                                                    with osteoazthrids:
                                                                                                         osteoarthritis: A case control
                                                                                                                         A case control prospective
                                                                                                                                        prospective mold -centric non-
                                                                                                                                                    multi-centric non-
     randomized study
     randomized  study




                                                                           Figure 1.
                                                                           Figure 1. Characteristics
                                                                                     Characteristics of patients
                                                                                                        patients and joints treated
                                                                                                                 and joints tested by
                                                                                                                                    by SVF cell therapy.
                                                                                                                                       SVF cell therapy.
  ((A):
    A): 1856  joints in
        1856 joints  in 1128
                        1128 patients
                               patients were
                                         were treated.
                                               tr eated. The columns
                                                             columns represent      the numbers
                                                                          represent the  numbers of   of knee,
                                                                                                         knee, hip,
                                                                                                               hip, ankle/foot,
                                                                                                                    ankle/foot,   shoulder  and
                                                                                                                                  shoulder an    hand/elbow joints
                                                                                                                                              d hand/elbow    joints heated.
                                                                                                                                                                      treated.(B):
                                                                                                                                                                               (B): The
                                                                                                                                                                                    The number
                                                                                                                                                                                        number of   of patients
                                                                                                                                                                                                         patients diagnosed
                                                                                                                                                                                                                  diagnosed
   with grade 2,
   with grade  2, 3 and 4 (accorduig
                    and 4 (according to to Kellgren-Lawrence
                                           Kellgren-Lawrence     classification)
                                                                 classification)    of osteoartluifis
                                                                                    of  osteoarthritis isis shown.
                                                                                                            shown. (C):11ie
                                                                                                                    (C): The body
                                                                                                                                body mass  index(BMI)
                                                                                                                                      mass index  (BMI) ofof patients
                                                                                                                                                             patients undergoing    SVF ce
                                                                                                                                                                       widergoino SVF    cell
                                                                                                                                                                                           ll fltherapy.
                                                                                                                                                                                                 ierapy.

     clinical
     cli nical andand X-ray
                       X-ray examination,
                               examination,        226   (20.0%) patients
                                                   226 (20.0%)       patients were
                                                                                 were diagnosed
                                                                                         diagnosed                          isolated with
                                                                                                                            isolated    with Kit Kit II reached
                                                                                                                                                         reached 28.4   28.4 (t(± 11.7)
                                                                                                                                                                                   11.7) x 106 while
                                                                                                                                                                                                 while absolute
                                                                                                                                                                                                              absolute number
                                                                                                                                                                                                                           number
     with
     with grade
              grade 2, 788    (69.9%) with
                        788 (69,9%)       with grade
                                                 grade 3,  3, and
                                                              and 114    (10.1%) with
                                                                   114 (10.1%)       with grade
                                                                                             grade 44                       of viable
                                                                                                                            of   viable SVFSVF cells
                                                                                                                                                   cellsobtained
                                                                                                                                                           obtained frfrom        adipose tissue
                                                                                                                                                                             om adipose       tissue isolated
                                                                                                                                                                                                         isolated withwith Kit Kit IIII
     of degenerative
     of   degenerative OA   OA (highest
                                 (highest grade
                                             grade of  of OA
                                                           OA inin each
                                                                    each patient
                                                                            patient isis reported).
                                                                                          reported).                       rreached     22.5 (±
                                                                                                                              eached 22.5       (± 8.1)
                                                                                                                                                     8,1) x 106.
                                                                                                                                                               106. These       absolute numbers
                                                                                                                                                                       These absolute      numbers of      of viable
                                                                                                                                                                                                                viable SVF
                                                                                                                                                                                                                         SVF cells
                                                                                                                                                                                                                                 cells
     There was
    There       was 1 (0.1%)
                       (0.1%) underweight
                                underweight patientpatient (BMI
                                                              (BMI bellow
                                                                      bellow 18),
                                                                                18), 169    (15,0%)
                                                                                      169 (15,0%)                           were
                                                                                                                            were not not significantly
                                                                                                                                           significantly        different
                                                                                                                                                                 different    (p=0.19).
                                                                                                                                                                               (p=0.19).    No
                                                                                                                                                                                             No statistically
                                                                                                                                                                                                  statistically       significant
                                                                                                                                                                                                                       significant
    ppatients
       atients withwith normal
                         normal weight
                                    weight (BMI
                                              (BMI 18-24.9),
                                                        18-24.9), 639639 (56.6%)
                                                                           (56.6%) overweight
                                                                                        overweight                          differences inin age,
                                                                                                                            differences           age, sex,
                                                                                                                                                         sex, BMI BMI and  and degree
                                                                                                                                                                                degree ofof OA
                                                                                                                                                                                             OA were
                                                                                                                                                                                                   were noticed
                                                                                                                                                                                                              noticed between
                                                                                                                                                                                                                          between
     patients (BMI
    patients       (BMI 25-29.9),
                          25-29.9),    and 319
                                       and          (28.3%) obese
                                              319 (28.3%)         obese patients
                                                                          patients(BMI (BMI 30  30 or
                                                                                                    or                     ppatients
                                                                                                                              atients treated
                                                                                                                                        treated withwith cells
                                                                                                                                                            cells isolated
                                                                                                                                                                     isolated with
                                                                                                                                                                                 with Kit
                                                                                                                                                                                       Kit II or
                                                                                                                                                                                              or Kit
                                                                                                                                                                                                 Kit II.II.
     over) (Figure
    over)      (Figure 1).    Among all
                         1). Among      all patients     tr eated, there
                                            patients treated,       there waswas always
                                                                                  always at  at least
                                                                                                 least
     one large
    one             joint (hip
            large joint          or knee)
                           (hip or  lmee) treated
                                             treated and and 503
                                                               503 patients
                                                                    patients (45.2%)
                                                                                (45.2%) of  of 1114
                                                                                                1114                            celltherapy
                                                                                                                           SVF cell  therapyand
                                                                                                                                             and patient
                                                                                                                                                 patient follow-up
                                                                                                                                                         follow-up
    patients followed
    patients      followed-up-up were
                                  were candidates
                                         candidates for   for TJA.
                                                               TJA.                                                                 All   patients underwent
                                                                                                                                    All patients        underwent treatment
                                                                                                                                                                         treatment with     with SVF SVF cellscells as as scheduled
                                                                                                                                                                                                                            scheduled an   and  d
                                                                                                                              no complications
                                                                                                                                   complications           related to
                                                                                                                                                           related     to adipose
                                                                                                                                                                            adipose tissue tissue processing
                                                                                                                                                                                                      processing           and
                                                                                                                                                                                                                           and SVF SVF cells
                                                                                                                                                                                                                                          cells
       cell characteristics
   SVF cell  characteristics
                                                                                                                              preparation
                                                                                                                              preparation were            noticed. There
                                                                                                                                                 were noticed.         There were were no seriousserious side  side effects       associated
                                                                                                                                                                                                                       effects associated
           IInitially,
             nitially,      we     compared isolation
                            we compared              isolation        of SVF
                                                                     of    SVF cells          from autologous
                                                                                     cells from         autologous            with
                                                                                                                              with SVF SVF cell        therapy. Other
                                                                                                                                               cell therapy.         Other side  side effects          related toto the
                                                                                                                                                                                          effects related                  the procedure
                                                                                                                                                                                                                                 procedure
     adipose tissue
     adipose         tissue usingusing Cellthera
                                           CelltheraKit     KitI I and
                                                                     and ICitKit II.II. InIn the
                                                                                              the cohort
                                                                                                     cohort of    of 12      consisted
                                                                                                                              consisted of          local pain
                                                                                                                                              of local       pain andand swelling
                                                                                                                                                                             swelling atat the     the site
                                                                                                                                                                                                          site of  of injection,
                                                                                                                                                                                                                        injection,     fever,
                                                                                                                                                                                                                                        fever,
     patient samples
     patient      samples of     of isolated
                                    isolated SVF SVF cells
                                                         cells (6 (6 isolated
                                                                     isolated with  with KitKit II and
                                                                                                    and 66 isolated
                                                                                                              isolated       rreactive     synovitis, headache,
                                                                                                                               eactive synovitis,           headache, deep   deep venous
                                                                                                                                                                                       venous thrombosis
                                                                                                                                                                                                     thrombosis (Table    (Table 1). 1). Pain
                                                                                                                                                                                                                                          Pain
     with
     with Kit Kit II) II) we
                           we werewere ableable toto demonstrate
                                                       demonstrate typical   typical ASC   ASCcharacteristics
                                                                                                  characteristics             and swelling
                                                                                                                              and   swelling atat the   the site
                                                                                                                                                             site of
                                                                                                                                                                   of injection
                                                                                                                                                                       injection were   were observed
                                                                                                                                                                                                  observed inin patientspatients injected
                                                                                                                                                                                                                                     injected
    iincluding
      ncluding 0.9-4.7% 0.9-4.7% of     of plastic
                                            plastic adherent
                                                        adherent cells  cells and and growing
                                                                                          growing in    in vitro
                                                                                                             vitro upup       with
                                                                                                                              with higher
                                                                                                                                       higher cell cell number
                                                                                                                                                          number but   but without
                                                                                                                                                                               without significant
                                                                                                                                                                                              significant         difference
                                                                                                                                                                                                                   difference       between
                                                                                                                                                                                                                                    between
    tto
      o passage
         passage 6 and      and expressing
                                    expressing CD73,   CD73, CD90, CD90, CD105,CD105, losing losing expression
                                                                                                         expression          tthose
                                                                                                                               hose trtreated
                                                                                                                                          eated with with KitKit I or or Kit
                                                                                                                                                                           Kit IIII isolated
                                                                                                                                                                                        isolated cells.cells. BothBoth casescases of of deep
                                                                                                                                                                                                                                         deep
     of CD34 and
     of                 and negative
                                negative for  for CD45
                                                     CD45 (data (data not  not shown).
                                                                                   shown). No     Nosignificant
                                                                                                         significant        venous thrombosis
                                                                                                                            venous        thrombosis occurredoccurred in    in women with       with unsatisfactory
                                                                                                                                                                                                         unsatisfactory            hydration
                                                                                                                                                                                                                                  hydration
     difference inin doubling
     difFereuce              doubling tune   time was was noticed
                                                              noticed between
                                                                            between cells   cells isolated
                                                                                                    isolated       with
                                                                                                                   with             refusal to
                                                                                                                             and refusal        to walk
                                                                                                                                                    walk whIle
                                                                                                                                                            whileremaining
                                                                                                                                                                     remaining atat sitting  sitting position
                                                                                                                                                                                                        position for    for several
                                                                                                                                                                                                                              several hours
                                                                                                                                                                                                                                        hours
    K  it II and
     Kit      and Kit        II. In
                        Kit II.   In this     preliminary
                                       this preliminary            optunization
                                                                   optimization           cohort,
                                                                                           cohort, the the yield
                                                                                                              yield ofof         er the
                                                                                                                             after
                                                                                                                             aft      the procedure.
                                                                                                                                           procedure. There  There was was oneone casecase of  of infectious.
                                                                                                                                                                                                   infectious synovitrs
                                                                                                                                                                                                                     synovitisreported
                                                                                                                                                                                                                                    reported
   iisolated
      solated viableviable SVF cells    cells per
                                                per ml of        adipose tissue
                                                            of adipose         tissue was        3.4 -fold higher
                                                                                           was 3.4-fold         higher      tthat
                                                                                                                               hat isis unlikely
                                                                                                                                         unlikely to       be SVF cell
                                                                                                                                                       to be            cell therapy
                                                                                                                                                                               therapy-related
                                                                                                                                                                                            -related but    but itit isis not
                                                                                                                                                                                                                           not possible
                                                                                                                                                                                                                                possible to   to
    when
     when usingusing Kit  Kit II compared
                                   compared to     to Kit     II.
                                                        Kit II.                                                               exclude it.it. Six
                                                                                                                             exclude           Six daysdays after
                                                                                                                                                              after SVF
                                                                                                                                                                      SVF cell celltherapy
                                                                                                                                                                                       therapy aa woman woman was      was complaining
                                                                                                                                                                                                                              complaining
                                                                                                                              of localized
                                                                                                                             of   localized pain  pain andand swelling
                                                                                                                                                                 swelling atat the   the site
                                                                                                                                                                                           site of of SVF cell    cell application
                                                                                                                                                                                                                         application and   and
           Thus, for
           Thus,   for the
                        the clinical
                               clinical protocol
                                            protocol of    of individualized
                                                               individualized           cell    therapy with
                                                                                         cell therapy         with
                                                                                                                            was      admitted toto another
                                                                                                                             was admitted                another hospital
                                                                                                                                                                     hospital where   where aa puncture
                                                                                                                                                                                                    puncture of           right knee
                                                                                                                                                                                                                     of right      knee waswas
    aautologous
       utologous SVF SVF cells
                             cells we decided
                                           decided to  to use      20-30m1 of
                                                             use 20-30m1           of adipose
                                                                                       adipose tissue tissue perper
                                                                                                                             performed and
                                                                                                                            performed          and revealed
                                                                                                                                                       revealed to  to be sterile.
                                                                                                                                                                              sterile. FourFour days          later, synovectomy
                                                                                                                                                                                                     days later,        synovectomy of        of
     each large
    each    large joint     tr eated when
                    joint treated        when Kit  Kit II was      used, and
                                                            was used,        and 50-90m1
                                                                                     50-90m1 of     of adipose
                                                                                                        adipose
                                                                                                                           tthe    right knee
                                                                                                                               he right     knee was       performed and
                                                                                                                                                     was performed           and S.S. epidermidis
                                                                                                                                                                                         epidermidis was              cultured.
                                                                                                                                                                                                              was cultured.
    ttissue  per each
      issue per            large joint
                   each large       joint treated
                                            treated whenwhen Kit  Kit II
                                                                       II was
                                                                            was used.
                                                                                    used. Kit Kit II was      used
                                                                                                       was used
   iin   478 patients
      n 478   patients andand led led to   nucleated SVF
                                       to nucleated        SVFmean mean cell  cell yield
                                                                                    yield of  of 1.63    (±0.41)
                                                                                                  1.63 (±0,41)                    Approximately
                                                                                                                                  Approximately        95% of ofjoints
                                                                                                                                                                 joints treated
                                                                                                                                                                          treated were
                                                                                                                                                                                    werekneeskneesand/or
                                                                                                                                                                                                     and/or hipships(Figure
                                                                                                                                                                                                                        (Figure
   x 106/m1
        106/ml of of adipose
                      adipose tissuetissue and
                                             and viability
                                                    viability     of
                                                                   of 87.4%
                                                                       87.4% (t(± 6.7%).6.7%). Kit   Kit IIII was
                                                                                                               was          1).
                                                                                                                            1). Clinical
                                                                                                                                  Clinical effect
                                                                                                                                             effect of of SVF cellcell therapy
                                                                                                                                                                        therapy was was evaluated
                                                                                                                                                                                            evaluated     with
                                                                                                                                                                                                          with modified
                                                                                                                                                                                                                     modified
     used in
    used    in 650
               650 patients
                      patients and   and led
                                           led toto nucleated
                                                     nucleated SVF    SVFmean  mean cell  cell yield
                                                                                                 yield of 0.390.39          KKOOS/HOOS
                                                                                                                               OOS/HOOSScore      Score since,
                                                                                                                                                           since, based
                                                                                                                                                                   based onon Inclusion
                                                                                                                                                                                Inclusion criteria,
                                                                                                                                                                                               criteria, allall patients
                                                                                                                                                                                                                patients has has
  ((±0.12)
      ±0.12) xx 106/m1
                   106/ml of    of adipose
                                     adipose tissue
                                                  tissue and and viability
                                                                    viability       of
                                                                                     of 95.8%
                                                                                         95.8% (±    (± 3.9%).
                                                                                                          3.9%0).           tto
                                                                                                                              o be
                                                                                                                                be treated
                                                                                                                                     treated forfor at
                                                                                                                                                     at least
                                                                                                                                                         least one
                                                                                                                                                                one hiphip or
                                                                                                                                                                            or knee
                                                                                                                                                                                 knee joint.
                                                                                                                                                                                         joint. SVF
                                                                                                                                                                                                  SVF cell
                                                                                                                                                                                                        cell application
                                                                                                                                                                                                                 application
   Absolute
   Absolute numbernumber of      of viable
                                      viable SVF cells   cells obtained
                                                                  obtained from    fr om adipose
                                                                                              adipose tissue
                                                                                                           tissue          rrevealed
                                                                                                                              evealed atat least
                                                                                                                                            least 50%improvement
                                                                                                                                                    50% improvement of        ofhip
                                                                                                                                                                                  hip ororknee
                                                                                                                                                                                            kneejoint
                                                                                                                                                                                                   joint after
                                                                                                                                                                                                          after treatment
                                                                                                                                                                                                                    treatment



   Glob
   G    Surg, 2017
    lob Surg, 2017                    doi: 10.15761/GOS.1000163
                                      doi: 10.15761/GOS.1000163                                                                                                                                                       Volume 3(3):4-9
                                                                                                                                                                                                                      Volume 3(3): 4-9
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 124 of
                                      132

     Michalek JJJ(2017)
     Michalek
     Michalek    (2017)  Stromal
                  (2017)Stromal
                          Stromalvascular
                                   vascular
                                 vasculaz frfraction
                                               fraction
                                              action cells
                                                     cells cells
                                                             ofof adipose
                                                                  adipose
                                                                   of adipose
                                                                           and
                                                                          an d and
                                                                                connective
                                                                                     connective
                                                                                connective  tissue
                                                                                           tissue tissue
                                                                                                    inin parients
                                                                                                         patients
                                                                                                            in patients
                                                                                                                  with osteoartl~ritis:
                                                                                                                  with  osteoarthritis:
                                                                                                                        with osteoarthritis:
                                                                                                                                        A case
                                                                                                                                        A case A
                                                                                                                                               control
                                                                                                                                                  case control
                                                                                                                                               control  prospective
                                                                                                                                                        prospectiveprospective
                                                                                                                                                                       multi-centric
                                                                                                                                                                      mulri-centric multi-centric
                                                                                                                                                                                        non-
                                                                                                                                                                                        non-      non-
     randomized study
     randomized
     randomized   study
                   study



     Table 1.
     Table
     Tsble    1. Side
              1. Side
                 Side effects
                        effects
                        effects observed
                                   observedin
                                   observed    ininpatients
                                                     patients
                                                   patients  treated
                                                                treated
                                                             treated    with
                                                                        withwith
                                                                               SVF
                                                                               SVF  SVF
                                                                                     cell
                                                                                      ce ll cell
                                                                                             therapy.A
                                                                                                  therapy.A
                                                                                             therapy.A    total
                                                                                                          total total
                                                                                                                  number
                                                                                                                  number number These
                                                                                                                                These fifindings
                                                                                                                                These    ndings demonstrate
                                                                                                                                        findings demonstrate
                                                                                                                                                  demonstratedrat
                                                                                                                                                             that patients
                                                                                                                                                                that
                                                                                                                                                                  patients  withwith
                                                                                                                                                                      patients
                                                                                                                                                                            with lower
                                                                                                                                                                                 lower  degree
                                                                                                                                                                                     lower
                                                                                                                                                                                        degree of
                                                                                                                                                                                               of OA
                                                                                                                                                                                            degreeOA  and
                                                                                                                                                                                                   of OA
                                                                                                                                                                                                      and                                                                           and
     of 1114
     of         patients were
                patients
        l 1 l4 patients     weretrtreated
                           werz     treated
                                     eated andand
                                            and   followed-up
                                                     followed-up
                                                 followed         forfor
                                                            -up for   sideside
                                                                      side  effects
                                                                                 effects
                                                                            zffects  related
                                                                                           related
                                                                                     related     to SSVF
                                                                                                 to   to SVF
                                                                                                      VF  cell
                                                                                                          ce    cell
                                                                                                                therapy.
                                                                                                                      therapy.
                                                                                                             ll therapy.
                                                                                                                                                                     non   -obese patients
                                                                                                                                                                     non-obese
                                                                                                                                                                     non-obese      patients    recover
                                                                                                                                                                                                 recoverfrom
                                                                                                                                                                                    patientsrecover         from
                                                                                                                                                                                                              from   OA
                                                                                                                                                                                                                     OAOA  faster,
                                                                                                                                                                                                                                faster,
                                                                                                                                                                                                                           faster,    tytypically
                                                                                                                                                                                                                                            typically
                                                                                                                                                                                                                                          picallywithinwithin
                                                                                                                                                                                                                                                            within3-6 months
                                                                                                                                                                                                                                                                  3-6   3-6
                                                                                                                                                                                                                                                                        monthsmonths
                        Serious side
                        Serious
                        Serious   sideeffects
                                  side   effects
                                         effects  _                                       Number
                                                                                          Number
                                                                                          Number                        I            [%1j
                                                                                                                                    [%
                                                                                                                                     [%1                             after
                                                                                                                                                                     after SVF
                                                                                                                                                                     after    SVFcell
                                                                                                                                                                              SVF    celltherapy.
                                                                                                                                                                                    cell   therapy.
                                                                                                                                                                                             therapy.  InInInpatients
                                                                                                                                                                                                                patients
                                                                                                                                                                                                            patients      with
                                                                                                                                                                                                                          with  with
                                                                                                                                                                                                                                   higher
                                                                                                                                                                                                                                   higher higher  degree
                                                                                                                                                                                                                                                 degreedegreeof OA
                                                                                                                                                                                                                                                             of   OAof OAand
                                                                                                                                                                                                                                                                         an  d and
                                                                                                                                                                                                                                                                               in in
                                                                                                                                                                                                                                                                               in
                        Myocardial
                        Myocardial    infarction
                                       infarction
                        Myocu~dial infarction                                                   0
                                                                                                0                   '                  0
                                                                                                                                       0                             obese     patientsthe
                                                                                                                                                                     obese patients
                                                                                                                                                                               patients   the
                                                                                                                                                                                           theregeneration
                                                                                                                                                                                               regeneration
                                                                                                                                                                                                regeneration      of
                                                                                                                                                                                                                  of of
                                                                                                                                                                                                                      arthritic
                                                                                                                                                                                                                       arthritic
                                                                                                                                                                                                                          arthritic  joint
                                                                                                                                                                                                                                     joint  joint
                                                                                                                                                                                                                                               maymay  take
                                                                                                                                                                                                                                                       taketake
                                                                                                                                                                                                                                                              longer,
                                                                                                                                                                                                                                                              longer, longer,
                                                                                                                                                                                                                                                                          but
                                                                                                                                                                                                                                                                           but atatbut at
                                Stroke
                                Stroke
                                Stroke                                                          0
                                                                                                0                                      0
                                                                                                                                       0                             12 months      they
                                                                                                                                                                          months they
                                                                                                                                                                          months            experience
                                                                                                                                                                                              experiencethe
                                                                                                                                                                                     theyexperience           thesame
                                                                                                                                                                                                            the   same
                                                                                                                                                                                                                     same  degree
                                                                                                                                                                                                                           degree
                                                                                                                                                                                                                               degree    of  clinical
                                                                                                                                                                                                                                         of of
                                                                                                                                                                                                                                             clinical
                                                                                                                                                                                                                                                  clinical improvement
                                                                                                                                                                                                                                                              improvement
                                                                                                                                                                                                                                                         improvement           as
                                                                                                                                                                                                                                                                               as as
                         Thromboembolism
                         Thromboembolism
                         ThromboemUolism                                                        0
                                                                                                0                                      0
                                                                                                                                       0                             patients    with
                                                                                                                                                                     patients with
                                                                                                                                                                     patients     withlower
                                                                                                                                                                                         lowerdegree
                                                                                                                                                                                        lower      degreeof
                                                                                                                                                                                                 degree     ofofOA
                                                                                                                                                                                                                OAOA  and
                                                                                                                                                                                                                      andand  non   -obese patients,
                                                                                                                                                                                                                              non-obese
                                                                                                                                                                                                                                  non-obese      patients,
                                                                                                                                                                                                                                                      patients, respectively.
                                                                                                                                                                                                                                                               respectively.
                                                                                                                                                                                                                                                                     respectively.
                         Systemic infection
                         Systemic
                         Systemic    infection
                                     infection                                                  0
                                                                                                0                                      0
                                                                                                                                       0
                                Cancer
                                Cancer
                                Cancer                                                          0
                                                                                                0                                      0
                                                                                                                                       0                             Discussion
                                                                                                                                                                     Discussion
                                                                                                                                                                     Discussion
                                Death
                                Death
                                Death                                                           0
                                                                                                0                                      0
                                                                                                                                       0
                    Other serious
                    Other
                    Other  seriousside
                          serious   sideeffects
                                  side    effects
                                        et3'ects                                                0
                                                                                                0
                                                                                                                                   - 0----
                                                                                                                                      0                                       Adipose-derived
                                                                                                                                                                              Adipose-derived
                                                                                                                                                                              Adipose -derived cells  cells
                                                                                                                                                                                                       cellshave
                                                                                                                                                                                                             have
                                                                                                                                                                                                              havepotential
                                                                                                                                                                                                                     potential
                                                                                                                                                                                                                       potential    applications
                                                                                                                                                                                                                                        applications
                                                                                                                                                                                                                                    applications          toto atowide
                                                                                                                                                                                                                                                                     a wide
                                                                                                                                                                                                                                                                   wide     range
                                                                                                                                                                                                                                                                                range
                                                                                                                                                                                                                                                                            range
                   --...._                                                                                                          ~~ ~    --                        of    clinical disorders
                                                                                                                                                                      of clinical
                                                                                                                                                                            clinical  disordersincluding
                                                                                                                                                                                      disorders        includingmyocardial
                                                                                                                                                                                                     including      myocardial
                                                                                                                                                                                                                       myocardial      infarction,
                                                                                                                                                                                                                                        infarction,
                                                                                                                                                                                                                                            infarction,    stroke,
                                                                                                                                                                                                                                                            stroke,
                                                                                                                                                                                                                                                                  stroke,
                                                                                                                                                                                                                                                                        Crohn's
                                                                                                                                                                                                                                                                              Crohn's
                                                                                                                                                                                                                                                                        Crohn's
                        Other
                        Other
                        O  ther side
                                 sideeffects
                                 side  effects
                                      effects                                           Number
                                                                                        Number
                                                                                        Number                                      [Vol
                               pain<<24
                       Local pain
                       Local  pain    24hours
                                          hours
                                            hours                                      - 4~                                         4.22-- -
                                                                                                                                   4.~~                               disease,
                                                                                                                                                                      disease, multiple
                                                                                                                                                                      disease,      multiplesclerosis,
                                                                                                                                                                                    multiple    sclerosis,
                                                                                                                                                                                                 sclerosis,  rheumatoid
                                                                                                                                                                                                              rheumatoid
                                                                                                                                                                                                                rheumatoid      arthritis,
                                                                                                                                                                                                                                arthritis,
                                                                                                                                                                                                                                     arthritis, lilimb
                                                                                                                                                                                                                                                    mb   ischemia,
                                                                                                                                                                                                                                                       limb
                                                                                                                                                                                                                                                         ischemia,
                                                                                                                                                                                                                                                                ischemia,  breast
                                                                                                                                                                                                                                                                           breastbreast
                       Local                                                              47
                       Local pa
                       Local
                       Local pain
                             pain
                                in>>>24
                                      24hours
                                        hours
                                         hours                                                 38                                  33.41
                                                                                                                                      ai       '                      augmentation
                                                                                                                                                                      augmentation and
                                                                                                                                                                      augmentation          and     reconstruction,
                                                                                                                                                                                              andreconstruction,
                                                                                                                                                                                                      reconstruction,        decubiti
                                                                                                                                                                                                                                  decubiti
                                                                                                                                                                                                                             decubiti       ulcers,
                                                                                                                                                                                                                                             ulcers,ulcers,
                                                                                                                                                                                                                                                          postirradiation
                                                                                                                                                                                                                                                                  postirradiation
                                                                                                                                                                                                                                                             postirradiation
                          swelling << 72
                   Local swelling
                   Local
                   Local swelling     72 hours
                                         hours
                                         hours                                                 s58s                                s.zt
                                                                                                                                   5.21
                                                                                                                                                                     fifibrosis,
                                                                                                                                                                         brosis., and
                                                                                                                                                                      fibrosis,     andcraniofacial
                                                                                                                                                                                    and  craniofacialreconstruction
                                                                                                                                                                                        craniofacial      reconstruction
                                                                                                                                                                                                            reconstruction       [6,21,22].The
                                                                                                                                                                                                                                [6,21,22]
                                                                                                                                                                                                                                      [6,21,22]    .The.The
                                                                                                                                                                                                                                                          greatest
                                                                                                                                                                                                                                                                greatest
                                                                                                                                                                                                                                                         greatest        number
                                                                                                                                                                                                                                                                        numbernumber
                   Local swelling
                   Local
                   Local swelling
                          swelling>> 72
                                     72
                                     72 hours
                                        hours
                                         hours                                                 12
                                                                                               12
                                                                                                                                  -1,08
                                                                                                                                    1.08
                                                                                                                                                                      of   patients reported
                                                                                                                                                                      of patients
                                                                                                                                                                           patients    reported
                                                                                                                                                                                        reportedhave have
                                                                                                                                                                                                       have been
                                                                                                                                                                                                            been
                                                                                                                                                                                                               been  for for
                                                                                                                                                                                                                     for   breast
                                                                                                                                                                                                                          breast
                                                                                                                                                                                                                              breast  reconstruction,
                                                                                                                                                                                                                                     reconstruction,
                                                                                                                                                                                                                                           reconstruction,        myocardial
                                                                                                                                                                                                                                                                          myocardial
                                                                                                                                                                                                                                                                   myocardial
                    Fever >> 38°C
                    Fever
                    Fever>   38°C<24
                             38°C <<24
                                    24hours
                                       hours
                                       hours                                                   9                    i               o.s~
                                                                                                                                    0.81
                                                                                                                                                                     iinfarction,
                                                                                                                                                                        nfarction,
                                                                                                                                                                      infarction,     and
                                                                                                                                                                                      and  fi fistula
                                                                                                                                                                                              stula repair
                                                                                                                                                                                       andfistula     repair
                                                                                                                                                                                                         repairin in
                                                                                                                                                                                                               in  Crohn's
                                                                                                                                                                                                                       Crohn's
                                                                                                                                                                                                                    Crohn's      disease
                                                                                                                                                                                                                                disease
                                                                                                                                                                                                                                      diseaseas
                                                                                                                                                                                                                                              as previously
                                                                                                                                                                                                                                                     as previously
                                                                                                                                                                                                                                                    previously        reviewed
                                                                                                                                                                                                                                                                             reviewed
                                                                                                                                                                                                                                                                      reviewed
                    Fever >> 38°C>
                    Fever
                    Fever>   38°C
                             38°C>>24
                                    24hours
                                      hours
                                       hours                                                   4                                    0.36
                                                                                                                                    0.36
                                                                                                                                                                        10,15].
                                                                                                                                                                    [[10,15].
                          Reactive
                          Reactive
                          Reactive synovitis
                                   synovitis
                            - synovitis __-                      ~                             5                    i               0.45
                                                                                                                                    0.45                                              There
                                                                                                                                                                                      There isisisalso
                                                                                                                                                                                      There           alsoaaagrowing
                                                                                                                                                                                                    also          growingbody
                                                                                                                                                                                                                 growing            body
                                                                                                                                                                                                                                      body      of
                                                                                                                                                                                                                                                 ofof
                                                                                                                                                                                                                                                    research
                                                                                                                                                                                                                                                      research
                                                                                                                                                                                                                                                         research      regarding
                                                                                                                                                                                                                                                                        regarding
                                                                                                                                                                                                                                                                             regarding      stem
                                                                                                                                                                                                                                                                                            stem     stemcells
                                                                                                                                                                                                                                                                                                         cells cellsfor
                                                                                                                                                                                                                                                                                                                     for thethe
                                                                                                                                                                                                                                                                                                                            for the
                                 Headache
                                 Headache
                               . Headache                                                      3                                    0.27
                                                                                                                                    0.27                                     ttreatment
                                                                                                                                                                              treatment
                                                                                                                                                                               reatment of      ofofdegenerative
                                                                                                                                                                                                      degenerative
                                                                                                                                                                                                        degenerative               OA. OA.     Recently,
                                                                                                                                                                                                                                               Recenfly,
                                                                                                                                                                                                                                                  Recently,       the
                                                                                                                                                                                                                                                                   thethe  largest
                                                                                                                                                                                                                                                                            largest
                                                                                                                                                                                                                                                                                  largest group
                                                                                                                                                                                                                                                                                          group     group of
                                                                                                                                                                                                                                                                                                          of patients
                                                                                                                                                                                                                                                                                                                patients
                                                                                                                                                                                                                                                                                                                    of patients
                                                                        _-
                         Deep venous
                         Deep        venous thrombosis
                                     venous       thrombosis
                                                 thrombosis                       ~                  2                                         0.18
                                                                                                                                               0.18                           with
                                                                                                                                                                              with
                                                                                                                                                                              with OA    OA treated
                                                                                                                                                                                                 treated
                                                                                                                                                                                                 treated with     with
                                                                                                                                                                                                                   withbone   bone
                                                                                                                                                                                                                                bone       marrow-derived
                                                                                                                                                                                                                                                marrow-derived
                                                                                                                                                                                                                                               marrow         -derived cultured    cultured
                                                                                                                                                                                                                                                                                        cultured        MSCs
                                                                                                                                                                                                                                                                                                         MSCs     MSCs   was
                                                                                                                                                                                                                                                                                                                           was was
                                       _ __
                             IInfectious
                              Infectious       synovitis*
                                                synovitis*
                                nfectious synovitis*                                                  1I                    ~                  0.09
                                                                                                                                               0.09                          rreported
                                                                                                                                                                                eported by
                                                                                                                                                                              reported        by
                                                                                                                                                                                               byCenteno
                                                                                                                                                                                                       Centenoet
                                                                                                                                                                                                    Centeno                 al. al.
                                                                                                                                                                                                                      etetal.      and
                                                                                                                                                                                                                                   and and    involved
                                                                                                                                                                                                                                              involved
                                                                                                                                                                                                                                                  involved      339
                                                                                                                                                                                                                                                                 339339   patients.
                                                                                                                                                                                                                                                                           patients.
                                                                                                                                                                                                                                                                                 patients.   ItIt demonstrated
                                                                                                                                                                                                                                                                                                    demonstrated
                                                                                                                                                                                                                                                                                                       It demonstrated
          *One patient
        *One         patient
                     patientexperienced
                                   experiencedinfectious
                                                       infectious
                                 e~cperiei~cedu~kectious              synovitis
                                                                         synovitis
                                                                      synovitis       that
                                                                                      that that
                                                                                              was
                                                                                              waswas unlikely
                                                                                                            unlikely
                                                                                                      wilikely         related
                                                                                                                             related
                                                                                                                       related      to   SVF
                                                                                                                                    to SVF  to SVF therapy,
                                                                                                                                                   therapy,       but but ssafety
                                                                                                                                                           therapy,
                                                                                                                                                                  but           afety and
                                                                                                                                                                             safety       andclinical
                                                                                                                                                                                          and      clinicalefficacy
                                                                                                                                                                                                  clinical        efficacy
                                                                                                                                                                                                                    efficacy        inininmost
                                                                                                                                                                                                                                            mostmost   patients
                                                                                                                                                                                                                                                        patients
                                                                                                                                                                                                                                                            patients     treated.
                                                                                                                                                                                                                                                                          treated.
                                                                                                                                                                                                                                                                                treated.  InIn aaInsubgroup
                                                                                                                                                                                                                                                                                                       subgroup
                                                                                                                                                                                                                                                                                                          a subgroup            of
                                                                                                                                                                                                                                                                                                                                of of
         iitt isis impossible
                   impossible
                   impossibletoto     tocompletely
                                          completely
                                           completelyexcludeexclude
                                                              excludeit.it.it.
                                                                             For
                                                                             ForFor  details,
                                                                                         details,
                                                                                     details,      seesee
                                                                                                  see      text
                                                                                                          text. text                                                          133 patients
                                                                                                                                                                             133       patients with
                                                                                                                                                                                       patients         withknee
                                                                                                                                                                                                      with       knee
                                                                                                                                                                                                                   kneeOA    OA OA50%      50%     score
                                                                                                                                                                                                                                                    score
                                                                                                                                                                                                                                                        score   improvement
                                                                                                                                                                                                                                                                     improvement
                                                                                                                                                                                                                                                                unprovement                      waswas
                                                                                                                                                                                                                                                                                                 was       noticed
                                                                                                                                                                                                                                                                                                          noticed  noticed     in in
                                                                                                                                                                                                                                                                                                                              in
                                                                                                                                                                             63.2%
                                                                                                                                                                             63.2% cases
                                                                                                                                                                             63.2%         casesatat
                                                                                                                                                                                          cases        atan
                                                                                                                                                                                                          ananaverage
                                                                                                                                                                                                               average
                                                                                                                                                                                                                  average        reporting
                                                                                                                                                                                                                                   reporting
                                                                                                                                                                                                                                      reporting        time
                                                                                                                                                                                                                                                        time timeof
                                                                                                                                                                                                                                                                  of 11311.3
                                                                                                                                                                                                                                                                         of 11.3  months
                                                                                                                                                                                                                                                                                   months
                                                                                                                                                                                                                                                                                        months       from
                                                                                                                                                                                                                                                                                                     from   fromthe fifirst
                                                                                                                                                                                                                                                                                                                the       the
                                                                                                                                                                                                                                                                                                                            rst first
       iin  n 80.6%
                  80.6%of
                 80.6%          ofpatients
                               of     patientsatatat
                                    patients             33 months.
                                                             3months.
                                                                 months.      The
                                                                               The   The Score
                                                                                          ScoreScore     further
                                                                                                      further   further   improved
                                                                                                                         improved improved       inin time
                                                                                                                                                         time
                                                                                                                                                            in timeto to
                                                                                                                                                                   to
                                                                                                                                                                             cell
                                                                                                                                                                             cell application
                                                                                                                                                                                      application [l[11].
                                                                                                                                                                                      application             l]. Vangsness
                                                                                                                                                                                                            [11].        Vangsnessetetetal.al.al.
                                                                                                                                                                                                                     Vangsness                           reported
                                                                                                                                                                                                                                                           reported
                                                                                                                                                                                                                                                              reported       results
                                                                                                                                                                                                                                                                              results
                                                                                                                                                                                                                                                                                   results of
                                                                                                                                                                                                                                                                                            of aaof   randomized,
                                                                                                                                                                                                                                                                                                       randomized,
                                                                                                                                                                                                                                                                                                         a randomized,
         12 monthsmonths of
                  months           ofthethe
                                         thefollow-up
                                               follow-up
                                                follow-upto         toto91.0°/a
                                                                         91.0%
                                                                            91.0%         as
                                                                                         as   as
                                                                                               documented
                                                                                                   documented
                                                                                              documented                     in
                                                                                                                             in    Figure
                                                                                                                                    in
                                                                                                                                   Figure  Figure    2.    When
                                                                                                                                                     2. When2.   When
                                                                                                                                                                             double-blind,
                                                                                                                                                                             double-blind, controlled
                                                                                                                                                                             double-blind,               controlledstudy
                                                                                                                                                                                                       controlled             study
                                                                                                                                                                                                                                  study     in
                                                                                                                                                                                                                                            inin  5555
                                                                                                                                                                                                                                                  55    patients
                                                                                                                                                                                                                                                            patients
                                                                                                                                                                                                                                                        patients          with
                                                                                                                                                                                                                                                                          with  withknee
                                                                                                                                                                                                                                                                                    knee  knee    OAOA
                                                                                                                                                                                                                                                                                                 OA       andand
                                                                                                                                                                                                                                                                                                          and       partial
                                                                                                                                                                                                                                                                                                                    partial  partial
       75%75% Score   Score
                       Scoreimprovement
                                   improvement
                                    improvementwas             waswas   evaluated
                                                                            evaluated
                                                                        evaluated              of the
                                                                                               of   of
                                                                                                     thethe    hiphip
                                                                                                              hip       or lmee
                                                                                                                       or    knee
                                                                                                                               or knee     joint,
                                                                                                                                          joint,    joint,
                                                                                                                                                         similar
                                                                                                                                                        similar  similar
                                                                                                                                                                             medial meniscectomy
                                                                                                                                                                             medial
                                                                                                                                                                             medial         meniscectomytreated
                                                                                                                                                                                           meniscectomy                    treated
                                                                                                                                                                                                                             treated         with
                                                                                                                                                                                                                                              withwith  allogeneic
                                                                                                                                                                                                                                                            allogeneic
                                                                                                                                                                                                                                                         allogeneic             bone
                                                                                                                                                                                                                                                                                bone bone  marrow-derived
                                                                                                                                                                                                                                                                                             marrow marrow-derived
                                                                                                                                                                                                                                                                                                              -derived
        ttrend
         trend
            rend for   for
                        forimprovement
                              improvement
                                 improvement               was
                                                            was was noticed
                                                                     noticed
                                                                         noticed      frfrom
                                                                                          om from 33 months
                                                                                                        months
                                                                                                           3 months        to 12
                                                                                                                           to     12
                                                                                                                                   tomonths
                                                                                                                                         months
                                                                                                                                           12 months        post-post-
                                                                                                                                                            post-
                                                                                                                                                                             MSCs.
                                                                                                                                                                             MSCs.
                                                                                                                                                                             MSCs. The     The
                                                                                                                                                                                           Thestudystudy
                                                                                                                                                                                                    studydemonstrated
                                                                                                                                                                                                               demonstrated
                                                                                                                                                                                                                 demonstrated                  safety
                                                                                                                                                                                                                                                    safety
                                                                                                                                                                                                                                               safety        and
                                                                                                                                                                                                                                                            an  dand no no
                                                                                                                                                                                                                                                                    no       ectopic
                                                                                                                                                                                                                                                                            ectopicectopic   tissue
                                                                                                                                                                                                                                                                                            tissue    tissueformation
                                                                                                                                                                                                                                                                                                           formation formation
        treatment
         treatment in
         treatment               inin39.7%
                                       39.7%
                                         39.7%to     to to63.0%
                                                          63.0%
                                                              63.0%      of
                                                                         of ofpatients.
                                                                               patients.
                                                                                     patients.      Only
                                                                                                    Only     Only   up
                                                                                                                    up to to
                                                                                                                          up0.9%   to 0.9%
                                                                                                                                0.9%           of
                                                                                                                                               of patients
                                                                                                                                                       patients
                                                                                                                                                         of patients
                                                                                                                                                                             after cell
                                                                                                                                                                             after
                                                                                                                                                                             after     cell
                                                                                                                                                                                        celltherapy.
                                                                                                                                                                                             therapy.
                                                                                                                                                                                              therapy.Reduction
                                                                                                                                                                                                             Reduction
                                                                                                                                                                                                                 Reduction            ofof pain
                                                                                                                                                                                                                                           pain pain  as
                                                                                                                                                                                                                                                      as aswell
                                                                                                                                                                                                                                                           well well
                                                                                                                                                                                                                                                                   asas meniscal
                                                                                                                                                                                                                                                                          as
                                                                                                                                                                                                                                                                           meniscal
                                                                                                                                                                                                                                                                                 meniscal      volume
                                                                                                                                                                                                                                                                                             volume   volume    increase
                                                                                                                                                                                                                                                                                                               increase increase
        were
        were
         were non     non-responders.
                       non-responders.
                              -responders.              Remaining
                                                            Remaining
                                                         Remaining               patients
                                                                                      patients
                                                                                  patients          improved
                                                                                                    improvedimproved         for
                                                                                                                              for lessfor
                                                                                                                                      less less than
                                                                                                                                                than than   50%.
                                                                                                                                                            50%.50%.was      was noticed
                                                                                                                                                                                      noticed
                                                                                                                                                                                       noticedinin    inMSC
                                                                                                                                                                                                          MSC-treated
                                                                                                                                                                                                           MSC-treated
                                                                                                                                                                                                                   -treated patients   patients
                                                                                                                                                                                                                                            patients     but
                                                                                                                                                                                                                                                          butbut  notnot
                                                                                                                                                                                                                                                                 not      in
                                                                                                                                                                                                                                                                           in placebo
                                                                                                                                                                                                                                                                                placebo
                                                                                                                                                                                                                                                                                  in placebo        control
                                                                                                                                                                                                                                                                                                   control  control  group
                                                                                                                                                                                                                                                                                                                     group        group
       There
        There was
        There          was
                        wasaaadifference
                                     difference
                                      difference        ininin  clinical
                                                                  clinical
                                                              clinical         responses
                                                                                    responses
                                                                             responses                 among
                                                                                                     among   among       patients
                                                                                                                               patients
                                                                                                                        patients             treated
                                                                                                                                            treated  treated  withwith
                                                                                                                                                             with        [[17].17]. Despite
                                                                                                                                                                                        Despite using
                                                                                                                                                                                        Despite         usingdifferent
                                                                                                                                                                                                       using         differentcell
                                                                                                                                                                                                                    different             cell
                                                                                                                                                                                                                                             cellsources,
                                                                                                                                                                                                                                                   sources,
                                                                                                                                                                                                                                                      sources,       both
                                                                                                                                                                                                                                                                      bothboth   studies
                                                                                                                                                                                                                                                                                     studies
                                                                                                                                                                                                                                                                                 studies           [11,17]
                                                                                                                                                                                                                                                                                                        [11,17]
                                                                                                                                                                                                                                                                                                   [11,17]           areare
                                                                                                                                                                                                                                                                                                                     are      in in
                                                                                                                                                                                                                                                                                                                              in
      SVF
       SVF cells     cellsisolated
                                isolated
                                 isolatedwith    with
                                                   withKit Kit
                                                             KitIIandIand
                                                                        and  Kit
                                                                              Kit Kit IIIIbyII
                                                                                             bybymultiple
                                                                                                   multiple
                                                                                                         multiple        comparison
                                                                                                                               comparison
                                                                                                                        comparison                    analysisanalysis accordance
                                                                                                                                                       analysis              accordance with
                                                                                                                                                                             accordance            with
                                                                                                                                                                                                    withour our     fi findings
                                                                                                                                                                                                              ourfindingsndings regardingregarding
                                                                                                                                                                                                                                             regarding        safety
                                                                                                                                                                                                                                                             safetysafety    andand
                                                                                                                                                                                                                                                                            and     clinical
                                                                                                                                                                                                                                                                                           clinical    effect
                                                                                                                                                                                                                                                                                     clinical          effecteffect  of cell
                                                                                                                                                                                                                                                                                                                           cellof cell
  ((Figure  Figure 2D).
        (Figure           2D).
                           2D).This   This      difference
                                                  differencewas
                                        Thisdifference                 was
                                                                         wassignificant
                                                                               significant
                                                                                    significant          atat at33 months
                                                                                                                     months
                                                                                                                      3 months         afterafter
                                                                                                                                       after        SVF
                                                                                                                                                     SVF    SVF cell
                                                                                                                                                                cell cell ttherapies
                                                                                                                                                                               herapies inininsimilar
                                                                                                                                                                             therapies              similar
                                                                                                                                                                                                      similar     orthopedic
                                                                                                                                                                                                                   orthopedic
                                                                                                                                                                                                                      orthopedic             indications.
                                                                                                                                                                                                                                                  indications.
                                                                                                                                                                                                                                             indications.
       ttherapy
            herapy (p
        therapy           (p(p=       0.0001),
                                        0.0001),but
                                  ==0.0001),           butbutnotnot     before,
                                                                  notbefore,
                                                                           before,       at at
                                                                                         at   6 and
                                                                                                  an
                                                                                                   6 and d 12 12     monthsmonths
                                                                                                                      months            afterafter
                                                                                                                                       after         SVFSVF
                                                                                                                                                    SVF         cell
                                                                                                                                                                cell cell
      ttherapy
       therapy
            herapy (p     (p(p===0.2430;
                                       0.2430;pp=
                                      0.2430;           ==0.0512;
                                                                0.0512;p p==0.4593,
                                                             0.0512;                  0.4593,
                                                                                          0.4593,respectively).
                                                                                                         respectively).
                                                                                                             respectively).                                                          Recently,
                                                                                                                                                                                     Recently, there
                                                                                                                                                                                     Recently,         there
                                                                                                                                                                                                        thereare   are
                                                                                                                                                                                                                     areseveral
                                                                                                                                                                                                                           several
                                                                                                                                                                                                                              several         reports
                                                                                                                                                                                                                                                  reports
                                                                                                                                                                                                                                             reports         regarding
                                                                                                                                                                                                                                                                   regarding
                                                                                                                                                                                                                                                             regarding              adipose-derived
                                                                                                                                                                                                                                                                                          adipose-derived
                                                                                                                                                                                                                                                                                    adipose           -derived cell        cell cell
                                                                                                                                                                            ttherapy
                                                                                                                                                                             therapy
                                                                                                                                                                               herapy ofofdegenerative
                                                                                                                                                                                               degenerative
                                                                                                                                                                                                  degenerativeOA,         OA,OA,     but
                                                                                                                                                                                                                                     but but  allall
                                                                                                                                                                                                                                              all   ofthem
                                                                                                                                                                                                                                                   of    of
                                                                                                                                                                                                                                                         them them  with  with relatively
                                                                                                                                                                                                                                                                   withrelatively    relatively      small  small
                                                                                                                                                                                                                                                                                                    smallntunber number   number
                    W  omen had
                    Women
                    Women               hadhigher
                                       had         higherScore
                                                 higher          Score
                                                                    Score     than
                                                                                than than    men
                                                                                              men men     before
                                                                                                           before  before   and
                                                                                                                             andand     atat 3at       months
                                                                                                                                                     months
                                                                                                                                                          3 monthsof         of patients
                                                                                                                                                                                   patients [14,16,23-25].
                                                                                                                                                                                   patients       [14,16,23-25].
                                                                                                                                                                                                   [14,16,23-25].InIn             Inourour
                                                                                                                                                                                                                                         ourstudy,
                                                                                                                                                                                                                                                study,
                                                                                                                                                                                                                                                   study,    wewe
                                                                                                                                                                                                                                                             we      are
                                                                                                                                                                                                                                                                   are   areinin inagreement
                                                                                                                                                                                                                                                                                       agreement
                                                                                                                                                                                                                                                                                  agreement                with
                                                                                                                                                                                                                                                                                                           with    withthese
                                                                                                                                                                                                                                                                                                                       these    these
      aft
      after
      after      er SVFSVFcell
                      SVF          celltherapy
                                  cell     therapy
                                             therapy      (p(p(p== =  0.0089;
                                                                      0.0089;
                                                                         0.0089;        pp=p  = 0.0020),
                                                                                                 =0.0020),
                                                                                                       0.0020),         but
                                                                                                                          but but notnot
                                                                                                                                 not        atat 66atandand
                                                                                                                                                          6 and  12 12 studies
                                                                                                                                                                 12         studies using
                                                                                                                                                                            studies        usingadipose-derived
                                                                                                                                                                                          using      adipose        -derived cells
                                                                                                                                                                                                      adipose-derived                      cellswhich
                                                                                                                                                                                                                                        cells         which
                                                                                                                                                                                                                                                   which       are
                                                                                                                                                                                                                                                                areare safe
                                                                                                                                                                                                                                                                        safesafe and
                                                                                                                                                                                                                                                                                 andand clinically
                                                                                                                                                                                                                                                                                                clinically
                                                                                                                                                                                                                                                                                         clinically           effective
                                                                                                                                                                                                                                                                                                                      effective
                                                                                                                                                                                                                                                                                                              effective
      months
      months
      months after          afterthe
                           after          theprocedure
                                        the       procedure
                                                procedure            (p (p ==0.0771;
                                                                                 =0.0771;
                                                                                      0.0771;      pp ==   p0.5799,
                                                                                                                 =   0.5799,
                                                                                                                 0.5799,         respectively)
                                                                                                                                        respectively)
                                                                                                                                  respectively)                   as
                                                                                                                                                                  as as iin   n most
                                                                                                                                                                                   most patients
                                                                                                                                                                                   most     patients
                                                                                                                                                                                            patientswith    with        degenerative
                                                                                                                                                                                                             withdegenerative
                                                                                                                                                                                                                          degenerative               OA.
                                                                                                                                                                                                                                                    OA.  OA.  The
                                                                                                                                                                                                                                                               TheThe   use
                                                                                                                                                                                                                                                                        useuse   of
                                                                                                                                                                                                                                                                                 of adipose
                                                                                                                                                                                                                                                                                      of adipose
                                                                                                                                                                                                                                                                                      adipose            tissue
                                                                                                                                                                                                                                                                                                         tissuetissue   have
                                                                                                                                                                                                                                                                                                                        havehave
      demonstrated in
      demonstrated
      demonstrated                        ininFigure
                                                   Figure
                                                Figure         2E.
                                                               2E.2E.   Score
                                                                            Score
                                                                        Score          evaluation
                                                                                             evaluation
                                                                                      evaluation                    before,
                                                                                                                   before,before,   atat 3,3,at663,     and
                                                                                                                                                        and 6 and12 12 many  many advantages
                                                                                                                                                                            many         advantages
                                                                                                                                                                                          advantages            ininincomparison
                                                                                                                                                                                                                         comparison
                                                                                                                                                                                                                           comparison               toto tobone
                                                                                                                                                                                                                                                           bone bone    marrow:
                                                                                                                                                                                                                                                                        marrow:marrow:      itit cancanit can
                                                                                                                                                                                                                                                                                                            be
                                                                                                                                                                                                                                                                                                             be easily be easily
                                                                                                                                                                                                                                                                                                                      easily
      months after
      months
      months               after
                           afterthe    the
                                         theSVFSVF
                                                SVFcell cellcelltherapy
                                                                 therapy
                                                                    therapy         waswas
                                                                                    was       significanfly
                                                                                              significantly
                                                                                                   significantly            increased
                                                                                                                             increased
                                                                                                                                    increased        inin older
                                                                                                                                                           older
                                                                                                                                                              in older obtained
                                                                                                                                                                             obtained by
                                                                                                                                                                             obtained        bybystandard
                                                                                                                                                                                                    standard
                                                                                                                                                                                                      standard        liliposuction
                                                                                                                                                                                                                           liposuction
                                                                                                                                                                                                                          posuction               under
                                                                                                                                                                                                                                                  underunder  local
                                                                                                                                                                                                                                                               locallocal anesthesia;
                                                                                                                                                                                                                                                                                  anesthesia;
                                                                                                                                                                                                                                                                           anesthesia;               adipose
                                                                                                                                                                                                                                                                                                     adipose adipose    stemstem
                                                                                                                                                                                                                                                                                                                       stem
     patients
     patients in
     patients              inincomparison
                                   comparison
                                    comparisonto            totoyounger
                                                                 younger
                                                                    younger           ones
                                                                                    ones  ones  (p<0.0001
                                                                                                (p<0.0001
                                                                                                      (p<0.0001            in
                                                                                                                           in all all all
                                                                                                                                  in      checkpoints,
                                                                                                                                          checkpoints,
                                                                                                                                                checkpoints, cells          cells are  are plentiful
                                                                                                                                                                                       are   plentifuland
                                                                                                                                                                                             plentiful        and
                                                                                                                                                                                                                andadipose
                                                                                                                                                                                                                         adipose
                                                                                                                                                                                                                           adipose        tissue
                                                                                                                                                                                                                                               tissue
                                                                                                                                                                                                                                          tissue        contains
                                                                                                                                                                                                                                                            contains
                                                                                                                                                                                                                                                        contains           approximately
                                                                                                                                                                                                                                                                                 approximately
                                                                                                                                                                                                                                                                           approximately                    500-2500
                                                                                                                                                                                                                                                                                                            500-2500 500-2500
     rrespectively)
            espectively)
      respectively)                   asas
                                         asshown
                                              showninininFigure
                                             shown               Figure
                                                                  Figure2F.    2F.  2F.   Higher
                                                                                              Higher
                                                                                         Higher             OA
                                                                                                            OA     OA grade
                                                                                                                      gradegrade    was
                                                                                                                                     waswas    associated
                                                                                                                                                        associated ttimes
                                                                                                                                                associated                    imes higher
                                                                                                                                                                            times       higher
                                                                                                                                                                                         higheramountamount
                                                                                                                                                                                                      amountofofmesenchymal   mesenchymal
                                                                                                                                                                                                                           mesenchymal                     stem
                                                                                                                                                                                                                                                           stemstem  cells
                                                                                                                                                                                                                                                                      cellscells compared
                                                                                                                                                                                                                                                                                      compared
                                                                                                                                                                                                                                                                                compared                to the
                                                                                                                                                                                                                                                                                                        to   the
                                                                                                                                                                                                                                                                                                               to the  same
                                                                                                                                                                                                                                                                                                                      same       same
     with significantly
     with
     with            significantly
                      significantlyincreased     increased
                                                   increased          OA
                                                                     OA  OA   Score
                                                                             Score  Score     before,
                                                                                                  before,
                                                                                             before,            atat3at 3anand
                                                                                                                             3dand 66 months
                                                                                                                                           months
                                                                                                                                              6 months      (p(p =(p = volume
                                                                                                                                                                            volume of
                                                                                                                                                                            volume          of   bone
                                                                                                                                                                                            of bone
                                                                                                                                                                                                  bonemarrowmarrow[10,12,21,26].
                                                                                                                                                                                                            marrow               [10,12,21,26].While
                                                                                                                                                                                                                               [10,12,21,26].                  While
                                                                                                                                                                                                                                                                 WhileMSCs        MSCs      areare
                                                                                                                                                                                                                                                                                            are       dramatically
                                                                                                                                                                                                                                                                                                           dramatically
                                                                                                                                                                                                                                                                                                      dramatically
    0.0156;
      0.0156; ppp=             ==0.0318;
                                    0.0318;
                                    0.0318;ppp===0.0030,   0.0030,
                                                             0.0030,respectively),
                                                                            respectively),
                                                                             respectively),               butbut but not
                                                                                                                      notnot atat12
                                                                                                                                  at1212   months
                                                                                                                                            months
                                                                                                                                                months      (p(p =  (p
                                                                                                                                                                    = = decreasing
                                                                                                                                                                            decreasing with
                                                                                                                                                                            decreasing             withage
                                                                                                                                                                                                 with       ageinininbone
                                                                                                                                                                                                           age           bone
                                                                                                                                                                                                                           bonemarrowmarrow
                                                                                                                                                                                                                                        marrow         [27],
                                                                                                                                                                                                                                                       [27],[27],their
                                                                                                                                                                                                                                                                 their their  pool
                                                                                                                                                                                                                                                                              pool poolin adipose
                                                                                                                                                                                                                                                                                       in      in adipose
                                                                                                                                                                                                                                                                                             adipose           tissue
                                                                                                                                                                                                                                                                                                               tissuetissue    isis is
   0.5315)
     0.5315) after        after SVF
                          after         SVFtherapy.
                                       SVF       therapy.
                                                   therapy.       Patients
                                                                   Patients
                                                                       Patients       with
                                                                                      with  with higher
                                                                                                 higher higher       BMI
                                                                                                                    BMI   BMI  had
                                                                                                                                hadhad     significantly
                                                                                                                                           significantly
                                                                                                                                                    significantly quite     quite stable
                                                                                                                                                                            quite       stableduring
                                                                                                                                                                                        stable      duringlife
                                                                                                                                                                                                   during        life
                                                                                                                                                                                                                    life  [26,27].
                                                                                                                                                                                                                             [26,27].
                                                                                                                                                                                                                         [26,27].          InInIn  addition,
                                                                                                                                                                                                                                                       addition,
                                                                                                                                                                                                                                                  addition,            thethe
                                                                                                                                                                                                                                                                      the      adipose
                                                                                                                                                                                                                                                                                    adipose
                                                                                                                                                                                                                                                                               adipose            tissue
                                                                                                                                                                                                                                                                                                 tissue tissuecontains
                                                                                                                                                                                                                                                                                                              contains  contains
     higher
     higher OA
     higher               OAScore
                         OA          Scoreatatat3 3months
                                    Score                 months
                                                             months         afterafter
                                                                            after        the the
                                                                                         the     procedure
                                                                                                 procedure
                                                                                                         procedure          (p
                                                                                                                             (p =   =(p0,0281),
                                                                                                                                           0.0281),
                                                                                                                                              = 0,0281),        but         wiique populations
                                                                                                                                                                but but unique
                                                                                                                                                                            unique         populationsof
                                                                                                                                                                                          populations              ofofcells
                                                                                                                                                                                                                           cellsthat
                                                                                                                                                                                                                         cells       that
                                                                                                                                                                                                                                       that    suppress
                                                                                                                                                                                                                                                   suppress
                                                                                                                                                                                                                                               suppress          thethe
                                                                                                                                                                                                                                                                 the      inflammatory
                                                                                                                                                                                                                                                                                 inflammatory
                                                                                                                                                                                                                                                                          inflammatory                    responses,
                                                                                                                                                                                                                                                                                                          responses,responses,
     not
     not before
     not            beforeand
                    before         andat
                                  and      atat6 6and and12
                                                    and      1212months
                                                                      months
                                                                  months            after
                                                                                     afterafter SVF
                                                                                                SVF    SVF   therapy
                                                                                                             therapy therapy    (p =
                                                                                                                                (p     =(p  0.3002;
                                                                                                                                                 = 0.3002;
                                                                                                                                             0.3002;           pp == p = aand
                                                                                                                                                                            andnd thus           further
                                                                                                                                                                                       thusfurther
                                                                                                                                                                                       thus      further          contribute
                                                                                                                                                                                                               contribute
                                                                                                                                                                                                                    contribute             toto tissue
                                                                                                                                                                                                                                                  totissue
                                                                                                                                                                                                                                                        tissue  healing.healing.
                                                                                                                                                                                                                                                                   healing.         Loose
                                                                                                                                                                                                                                                                                       Loose  Loose   connective
                                                                                                                                                                                                                                                                                                               connective
                                                                                                                                                                                                                                                                                                         connective
     0.1004; ppp=
   0.1004;                    == 0.4022,
                                   0.4022,
                                   0.4022, respectively).
                                                   respectively).
                                                   respectively).                                                                                                             issue creates
                                                                                                                                                                           ttissue
                                                                                                                                                                            tissue        createsan
                                                                                                                                                                                         creates        ananoptimal
                                                                                                                                                                                                              optimal
                                                                                                                                                                                                                 optimalenvironment   environment
                                                                                                                                                                                                                                  environment                   forfor
                                                                                                                                                                                                                                                                for      adaptation
                                                                                                                                                                                                                                                                                adaptation
                                                                                                                                                                                                                                                                         adaptation                 of
                                                                                                                                                                                                                                                                                                    of stem of stem
                                                                                                                                                                                                                                                                                                          stem         cells
                                                                                                                                                                                                                                                                                                                        cells cells
                                                                                                                                                                           and other
                                                                                                                                                                           and
                                                                                                                                                                           and        other
                                                                                                                                                                                      othercellscells     contained
                                                                                                                                                                                                 cellscontained
                                                                                                                                                                                                            containedin          in inSVF
                                                                                                                                                                                                                                       SVF SVF     that
                                                                                                                                                                                                                                                   thatthat supports
                                                                                                                                                                                                                                                                 supports
                                                                                                                                                                                                                                                             supports           and
                                                                                                                                                                                                                                                                                  andandpositively positively
                                                                                                                                                                                                                                                                                          positively               affects
                                                                                                                                                                                                                                                                                                                    affectsaffects
                   Patient's
                   Patient's responses
                   Patient's            responses
                                          responses           were
                                                               were
                                                                  were    also
                                                                           also also    monitored
                                                                                        monitored
                                                                                             monitored               by by
                                                                                                                     by      X-ray
                                                                                                                             X-ray  X-ray      and and
                                                                                                                                               and        MRI.
                                                                                                                                                           MRI.   MRI.microenvironment
                                                                                                                                                                            microenvironment
                                                                                                                                                                            microenvironment                    being
                                                                                                                                                                                                                   beingsentinels
                                                                                                                                                                                                                 bemgsentinels    sentinels        for
                                                                                                                                                                                                                                                   forfor injury,
                                                                                                                                                                                                                                                              injury,
                                                                                                                                                                                                                                                          injury,        damaged
                                                                                                                                                                                                                                                                         damageddamaged      cells
                                                                                                                                                                                                                                                                                              cells cellsand and
                                                                                                                                                                                                                                                                                                         and       tissues  tissues
                                                                                                                                                                                                                                                                                                                   tissues
    Typically subtle
    Typically
    Typically                   subtle
                                 subtlebut    but
                                               butsignificant
                                                     significant
                                                       significant          widening
                                                                                widening
                                                                           widening               of of
                                                                                                  of      joint
                                                                                                         joint  joint  spaces
                                                                                                                            spaces
                                                                                                                       spaces          was
                                                                                                                                       waswas    observed
                                                                                                                                                  observedobserved [[10,28].   10,28]. Adipose
                                                                                                                                                                                            Adipose-derived
                                                                                                                                                                                            Adipose-derived-derived stem         stemand
                                                                                                                                                                                                                               stem        and and  stromal
                                                                                                                                                                                                                                                     stromal
                                                                                                                                                                                                                                                        stromal      cells
                                                                                                                                                                                                                                                                     cellscells  dodo
                                                                                                                                                                                                                                                                                do     notnot
                                                                                                                                                                                                                                                                                      not       require
                                                                                                                                                                                                                                                                                               requirerequire   inin vitro
                                                                                                                                                                                                                                                                                                                        vitro
    on X-ray      X-ray
                  X-ray 66--12         12months
                                       12     monthsafter
                                              months           afterSVF
                                                              after        SVFcell
                                                                         SVF         cellcelltherapy.
                                                                                                 therapy.
                                                                                              therapy.               MRI
                                                                                                                     MRI  MRI   studiesstudies
                                                                                                                                 studies           revealedrevealed cultivation
                                                                                                                                                    revealed                cultivation an
                                                                                                                                                                            cultivation            and
                                                                                                                                                                                                    andd areare     ready
                                                                                                                                                                                                             areready    ready     for for
                                                                                                                                                                                                                                   for       useuse
                                                                                                                                                                                                                                            use      immediately
                                                                                                                                                                                                                                                          immediately
                                                                                                                                                                                                                                                      immediately                  after
                                                                                                                                                                                                                                                                                   after after isolationisolation
                                                                                                                                                                                                                                                                                                isolation             fromfrom
                                                                                                                                                                                                                                                                                                                      from
    sli
    slight
    slight     ght chondral
                       chondral
                       chondralthickening   thickening
                                              thickening          or
                                                                  oror  stable
                                                                        stable
                                                                            stable     cartIlage
                                                                                        cartilage
                                                                                              cartilage       thickness
                                                                                                             thicknessthickness     66 -- 12   12
                                                                                                                                               6 -months
                                                                                                                                                       months
                                                                                                                                                        12 months tthe     thehe adipose
                                                                                                                                                                                     adipose
                                                                                                                                                                                     adiposetissue. tissue.Recently,
                                                                                                                                                                                                   tissue.       Recently,
                                                                                                                                                                                                                   Recently,           ininin  anan
                                                                                                                                                                                                                                               an    animal
                                                                                                                                                                                                                                                     animal
                                                                                                                                                                                                                                                         animal      model
                                                                                                                                                                                                                                                                     model model    of
                                                                                                                                                                                                                                                                                     of of
                                                                                                                                                                                                                                                                                         guinea
                                                                                                                                                                                                                                                                                          guinea  guinea    pigs
                                                                                                                                                                                                                                                                                                            pigs pigs   with
                                                                                                                                                                                                                                                                                                                        withwith
    after
    after SVF
    after             SVFcell    celltherapy.
                                cell     therapy.
                                          therapy.      Smoothing
                                                          Smoothing
                                                             Smoothing            of
                                                                                  ofof   surface
                                                                                         surface
                                                                                              surface       irregularities
                                                                                                                   irregularities
                                                                                                           irregularities                   andd and
                                                                                                                                           an         defects,
                                                                                                                                                      defects,defects,spontaneous
                                                                                                                                                                           spontaneous OA,
                                                                                                                                                                           spontaneous                 OA,SatoSato
                                                                                                                                                                                                                 Satoetetetal,  al,al,demonstrated
                                                                                                                                                                                                                                           demonstrated
                                                                                                                                                                                                                                       demonstrated                   migration,
                                                                                                                                                                                                                                                                            migration,
                                                                                                                                                                                                                                                                       migration,              differentiation,
                                                                                                                                                                                                                                                                                                       differentiation,
                                                                                                                                                                                                                                                                                                differentiation,
   rregression
           egression
    regression                    of
                                  of    reactive
                                          reactivesubchondral
                                    ofreactive            subchondral
                                                             subchondral              bone
                                                                                       bone  bone  edema,
                                                                                                   edema,  edema,       sealing
                                                                                                                        sealingsealing     of chondral
                                                                                                                                           of       of chondral proliferation,
                                                                                                                                                 chondral                  proliferation, an
                                                                                                                                                                           proliferation,             and d persistence
                                                                                                                                                                                                        and   persistence
                                                                                                                                                                                                                  persistence           of of
                                                                                                                                                                                                                                        of     MSCs MSCs     into
                                                                                                                                                                                                                                                            into  into thethe
                                                                                                                                                                                                                                                                      the      damaged
                                                                                                                                                                                                                                                                                     damaged
                                                                                                                                                                                                                                                                               damaged               cartilage
                                                                                                                                                                                                                                                                                                            cartilage
                                                                                                                                                                                                                                                                                                     cartilage           and and
                                                                                                                                                                                                                                                                                                                         and
   fifissures,
    fissures,
            ssures, healing   healing
                               healingof        of ofsubchondral
                                                      subchondral
                                                        subchondral                 cortical
                                                                                          cortical
                                                                                    cortical             lesions
                                                                                                        lesions   lesions    or or
                                                                                                                            m•      integration
                                                                                                                                            integration
                                                                                                                                    integration                  of
                                                                                                                                                                  of of adjacent
                                                                                                                                                                           adjacent synovial
                                                                                                                                                                           adjacent          synovialtissue.
                                                                                                                                                                                            synovial           tissue.There
                                                                                                                                                                                                             tissue.        There
                                                                                                                                                                                                                               There      was
                                                                                                                                                                                                                                           was  wasaastrong
                                                                                                                                                                                                                                                        strong
                                                                                                                                                                                                                                                         a strong     immunostaining
                                                                                                                                                                                                                                                                            immunostaining
                                                                                                                                                                                                                                                                    immunostaining                        for type
                                                                                                                                                                                                                                                                                                          for      type
                                                                                                                                                                                                                                                                                                                    for type  IIII II
   chondral
    chondral flaps
    chondral                  flflaps
                                  aps were were
                                             werefrequently
                                                      frequently
                                                        frequently         seen
                                                                            seen  seen   after
                                                                                          afterafterthe
                                                                                                     thethe    trtreatment.
                                                                                                                    eatment.
                                                                                                                       treatment.        To illustrate
                                                                                                                                                 illustraCe
                                                                                                                                                     To illustratecollagen collagen around
                                                                                                                                                                           collagen          aroundboth
                                                                                                                                                                                             around          bothresidual
                                                                                                                                                                                                            both      residual
                                                                                                                                                                                                                          residual       chondrocytes
                                                                                                                                                                                                                                          chondrocytes
                                                                                                                                                                                                                                               chondrocytes            and
                                                                                                                                                                                                                                                                       andand    transplanted
                                                                                                                                                                                                                                                                                       transplanted
                                                                                                                                                                                                                                                                                transplanted                 MSCs
                                                                                                                                                                                                                                                                                                             MSCs        MSCs
                                                                                                                                                                                                                                                                                                                            inin in
  tthe
   the    he X-rayX-ray
                   X-rayand   and
                                andMRI  MRI
                                          MRIofofthe   thethe joint
                                                               joint
                                                                  joint  tr eated
                                                                         treated
                                                                             treated       withwith
                                                                                          with       SVF
                                                                                                    SVF      SVF    cells cells
                                                                                                                   cells     of
                                                                                                                             of aaof   typical
                                                                                                                                        typical
                                                                                                                                             a typical   good
                                                                                                                                                          good-     -
                                                                                                                                                                  good-   tthe
                                                                                                                                                                           thehe OA  OAcartilage
                                                                                                                                                                                    OA     cartilagedemonstrating
                                                                                                                                                                                           cartilage        demonstrating
                                                                                                                                                                                                              demonstrating                  direct
                                                                                                                                                                                                                                              direct
                                                                                                                                                                                                                                                  direct  contribution
                                                                                                                                                                                                                                                                contribution
                                                                                                                                                                                                                                                          contribution                of MSCs
                                                                                                                                                                                                                                                                                     of    MSCsof MSCs     to hyaline
                                                                                                                                                                                                                                                                                                          to    hyaline
                                                                                                                                                                                                                                                                                                                     to hyaline
  responders
   responders (Figure
   responders                     (Figure
                                    (Figure3).     3).3).                                                                                                                 ccartilage
                                                                                                                                                                               artilage healing
                                                                                                                                                                           cartilage          healingan
                                                                                                                                                                                             healing        and d regeneration
                                                                                                                                                                                                              and    regeneration
                                                                                                                                                                                                                         regeneration             [9].
                                                                                                                                                                                                                                                   [9].[9].
       From
       From   503
       From 503    TJA
              503TJA
                   TJAcandidates
                        candidates   before
                         candidatesbefore
                                       beforethe
                                             ti nethe
                                                   SVF
                                                    SVF
                                                      SVFcell
                                                          cell cell
                                                                 therapy,
                                                                  therapy,
                                                                     therapy,
                                                                            only
                                                                            onlyonly
                                                                                 4 (0.80
                                                                                    (0.80
                                                                                      4 (0.80         These   dataare
                                                                                                      These data
                                                                                                      These   data   areinininaccordance
                                                                                                                    are         accordance
                                                                                                                              accordance    with
                                                                                                                                               with
                                                                                                                                            with  ourour
                                                                                                                                                  our  clinical
                                                                                                                                                             clinical
                                                                                                                                                        clinical  observation
                                                                                                                                                                       observation
                                                                                                                                                                   observation    inin a in a
  %
  %))patients
  %)   patientsrequired
      patients  required
                 requiredtotal
                          total hip
                             total  replacement
                                hiphip
                                    replacement
                                        replacement  during
                                                     during
                                                          duringthe
                                                                the follow-up
                                                                      follow-up  period.
                                                                       the follow-up
                                                                                 period. period.llarge
                                                                                                  arge cohort
                                                                                               large    cohortof
                                                                                                        cohort ofofadult
                                                                                                                   adult
                                                                                                                    adultpatients
                                                                                                                            patients
                                                                                                                              patientswith
                                                                                                                                      with
                                                                                                                                         with
                                                                                                                                           grade
                                                                                                                                            grade
                                                                                                                                               grade
                                                                                                                                                   2-4
                                                                                                                                                   2-4 2-4
                                                                                                                                                        degenerative
                                                                                                                                                        degenerative
                                                                                                                                                              degenerativeOA.OA.In our
                                                                                                                                                                               In    our
                                                                                                                                                                                      In our



  Glob Setr~
  Glob Sur, 2017
             2017                               doi:
                                                doi: 10.15761/GOS.1000163
                                                doi: 10.15761/GOS.1000163
                                                      10.15761/GOS.1000163                                                                                                                                                                                                               Volume 3(3):
                                                                                                                                                                                                                                                                                                3(3): 5-9
                                                                                                                                                                                                                                                                                         Volume 3(3):5-95-9
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 125 of
                                      132

     Michalek JJJ(2017)
     Michalek
     Michalek    (2017)
                  (2017)Stromal
                          Stromalvascular
                         Stromal vasculaz frfraction
                                   vascular    fraction
                                              action cells
                                                     cells   ofof adipose
                                                           cells  adipose
                                                                   of adipose
                                                                          and  connecrive
                                                                           andand
                                                                               connective    ssue tissue
                                                                                    connective
                                                                                          ritissue  inin patients
                                                                                                         patients
                                                                                                             in patients
                                                                                                                   with osteoarthriris:
                                                                                                                   with  osteoarthritis:
                                                                                                                         with osteoarthritis:
                                                                                                                                         A case
                                                                                                                                         A      control
                                                                                                                                           case A
                                                                                                                                                control
                                                                                                                                                   case control
                                                                                                                                                         prospective
                                                                                                                                                         prospecriveprospective
                                                                                                                                                                        multi-centric
                                                                                                                                                                       mulri-centricmulti-centric
                                                                                                                                                                                        non-
                                                                                                                                                                                        non-      non-
     randomized study
     randomized
     randomized   study
                   study




                                               s -
                                              As                                                                                                              B ~oosc

                                                     a4                                                                       • OCsD1
                                                                                                                            pcOt:CD!
                                                                                                                                                                       10^.i
                                                     1
                                                     3                                                                                                                co%
                                                                                                                                                                      504+
                                                     2g                                                                                                               4g75
                                                                                                                                                                       t tl Y.
                                                      ~t                                                                                                              1V%
                                                                                                                                                                      10%
                                                     0 ,                       ~                                                                                       ~
                                                            b~hf~SVF
                                                            heisripSVI                Idmo
                                                                                        RID               5mo
                                                                                                          6m.                 12 mo
                                                                                                                              lines                                                        <<~'~~~                    6mo                         17 rtn•.
                                                                                                                                                                                                                                                        5o



                                              C i~u:s                                                                                                        D
                                                                                                                                                             ~ ter,•:
                                                  xr.~                                                                                                           ,,;;
                                                 ~                                                                                                               ~~
                                                  i t»c                                                                                                           ~3
                                                 ~                                                                                                               ez
                                                 s~                                                                                                              sz
                                                 ao%                                                                                                             ~y~,
                                                       Z~                                                                                                              34G
                                                       10%                                                                                                             7%
                                                       f 0%                                                                                                            1%
                                                         O%                                                                                                            1??i
                                                                           I om.
                                                                             mo                           n~~~                     1~~~.~
                                                                                                                                   'Id
                                                                                                                                   'Id MD
                                                                                                                                       MD                                                3rtw
                                                                                                                                                                                         3 mo                         Gmo
                                                                                                                                                                                                                      6 mo                        11 nK,
                                                                                                                                                                                                                                                  1 70+




                                                                                        Figure 2.
                                                                                        Figure
                                                                                        Figure 2.Evaluation
                                                                                               2. Evaluationof
                                                                                                  Evaluation ofofclinical
                                                                                                                   clinicaloutcome
                                                                                                                 clinical   outcome
                                                                                                                           outcome based
                                                                                                                                     based
                                                                                                                                   Uased on
                                                                                                                                         onon
                                                                                                                                            Modified
                                                                                                                                              Modified
                                                                                                                                            Modified KOOS/HOOS
                                                                                                                                                       KOOS/HOOS
                                                                                                                                                     KOOS/HOOS Score.
                                                                                                                                                               Score.Score.
    A   calculation of
        calculation
    A calculation        of
                          ofdie
                             the
                              theScore
                                    Score
                                      Scoreis   is isbased
                                                      basedonon5 5parameters:
                                                     based                 parameters:
                                                                        parameters:           pain,
                                                                                              pain,pain,
                                                                                                       number
                                                                                                            number
                                                                                                       nwuber       of
                                                                                                                    of painkillers
                                                                                                                          of painkillers
                                                                                                                        painkillers        per
                                                                                                                                           per week,
                                                                                                                                                  per week,
                                                                                                                                                week,      limping
                                                                                                                                                           li mpinglimping
                                                                                                                                                                        at
                                                                                                                                                                        a[ walk,
                                                                                                                                                                            walk,at extent
                                                                                                                                                                                       walk, of
                                                                                                                                                                                      e~ctent     extent
                                                                                                                                                                                                     jointof
                                                                                                                                                                                                     joint     movement
                                                                                                                                                                                                                   joint movement
                                                                                                                                                                                                               movement            and
                                                                                                                                                                                                                                   and stiffness.
                                                                                                                                                                                                                                                and stiffness.
                                                                                                                                                                                                                                         stiffness.      (A): Significant
                                                                                                                                                                                                                                                        (A):          (A): Significant
                                                                                                                                                                                                                                                                Significant         improvement
                                                                                                                                                                                                                                                                                    improvement      improvement
                                                                                                                                                                                                                                                                                                           in Score
                                                                                                                                                                                                                                                                                                           in  Score in Score
  ((*)   was observed
     *)was       observed3,
                 observed      3,3,666anand
                                         andd 12
                                               1212months
                                                      months
                                                       monthsafter  after
                                                                       afterSVF SVF  cellcell
                                                                                     cell    ffitherapy
                                                                                                   therapy
                                                                                                  erapy    compared
                                                                                                                compared
                                                                                                          compared        tototlthe
                                                                                                                                 ~etostatus
                                                                                                                                       status
                                                                                                                                        the status
                                                                                                                                                before
                                                                                                                                               before   before
                                                                                                                                                             SVFcell
                                                                                                                                                           SVF      cell
                                                                                                                                                                    SVF    therapy
                                                                                                                                                                         therapy       (p(p<<0.0001).
                                                                                                                                                                             cell therapy        0.0001).
                                                                                                                                                                                                   (p < 0.0001).MeansfMeans
                                                                                                                                                                                                              Means            f SD
                                                                                                                                                                                                                                 SD[blue
                                                                                                                                                                                                                                      [blue
                                                                                                                                                                                                                                         f SDbox],
                                                                                                                                                                                                                                                box],
                                                                                                                                                                                                                                                  [blueand
                                                                                                                                                                                                                                                         and
                                                                                                                                                                                                                                                          box],
                                                                                                                                                                                                                                                              ff 1.96
                                                                                                                                                                                                                                                                    andSD
                                                                                                                                                                                                                                                                  1.96   SD f 1.96
                                                                                                                                                                                                                                                                                 [black
                                                                                                                                                                                                                                                                                 [black  SDbars][black
                                                                                                                                                                                                                                                                                              bus]     are
                                                                                                                                                                                                                                                                                                       are bars]
                                                                                                                                                                                                                                                                                                             shown.
                                                                                                                                                                                                                                                                                                             shown.are shown.
  ((B):    Percentage
            Percentageof
     B): Percentage          ofofpatients
                                  patients
                                    patientswith  with
                                                     with at at
                                                          at   least
                                                               leastleast50%
                                                                         SO/ 50%  Score
                                                                                  ScoreScore  improvement.
                                                                                                    improvement.
                                                                                             improvemenk             (C): (C):
                                                                                                                    (C):     Percentage
                                                                                                                                     Percentage
                                                                                                                            Percentage         of patients
                                                                                                                                               of  patients
                                                                                                                                                        of patientswith atatwith
                                                                                                                                                                  with         leastat75%
                                                                                                                                                                              least     75%
                                                                                                                                                                                          least Score
                                                                                                                                                                                                   75%improvement
                                                                                                                                                                                                Score       improvement
                                                                                                                                                                                                             Score improvement       (D): Comparison
                                                                                                                                                                                                                                    (D):          (D): Comparison
                                                                                                                                                                                                                                            Comparison          of Scores
                                                                                                                                                                                                                                                                of  Scores of     in Scores
                                                                                                                                                                                                                                                                                  in   patients
                                                                                                                                                                                                                                                                                        patients intreated
                                                                                                                                                                                                                                                                                                        patients
                                                                                                                                                                                                                                                                                                      heated      with
                                                                                                                                                                                                                                                                                                                  withtreated with
    SVF ce
    SVF     cells   isolated
                    isolatedwith
               lls isolated      with
                                  withKit  Kit
                                             KitII Ior
                                                     ororKit
                                                         KitKit II.
                                                                II. II.
                                                                      Significant
                                                                         Significant
                                                                      Significant        difference
                                                                                                difference
                                                                                         difference        waswas
                                                                                                           was     noticed
                                                                                                                        noticed
                                                                                                                  noficed      between
                                                                                                                              Uetween between KitsKits
                                                                                                                                             Kits  atat 33 months
                                                                                                                                                             months
                                                                                                                                                              at 3 monthsafter SVF
                                                                                                                                                                        after     SVF
                                                                                                                                                                                  aftercellcell
                                                                                                                                                                                            SVF   therapy
                                                                                                                                                                                                    cell therapy
                                                                                                                                                                                                 therapy       (*). Means
                                                                                                                                                                                                              (*).       Means
                                                                                                                                                                                                                             (*). -Means
                                                                                                                                                                                                                                    - SD
                                                                                                                                                                                                                                      SD ereare- sUo~vn
                                                                                                                                                                                                                                                  SD
                                                                                                                                                                                                                                                   shownarefor
                                                                                                                                                                                                                                                             for
                                                                                                                                                                                                                                                              shown
                                                                                                                                                                                                                                                                  Kit IIfor
                                                                                                                                                                                                                                                                  Kit      [full
                                                                                                                                                                                                                                                                          [full  Kit line]
                                                                                                                                                                                                                                                                                         I [full
                                                                                                                                                                                                                                                                                     line]    and
                                                                                                                                                                                                                                                                                              an  d line]
                                                                                                                                                                                                                                                                                                     means
                                                                                                                                                                                                                                                                                                     means  and +
                                                                                                                                                                                                                                                                                                                + SDmeans + SD
    are sliovm
    are
    are  shown
         shownfor    for
                      forKit
                           KitIIIIII[inteiTupted
                          Kit       [interrupted
                                       [interrupted       line].
                                                          line].line].
                                                                     (E):(E):
                                                                     (E):   Comparison
                                                                                  Comparison
                                                                             Comparison             of Scores
                                                                                                    of  Scores
                                                                                                          of Scoresbetween
                                                                                                                   betweenbetweenthe group
                                                                                                                                 die    group
                                                                                                                                          the group
                                                                                                                                                 of menofand
                                                                                                                                                 oFmen          menwomen.
                                                                                                                                                               and     and women.
                                                                                                                                                                    women.         Significant
                                                                                                                                                                                   SignificazitSignificant
                                                                                                                                                                                                     difference
                                                                                                                                                                                                     difference    difference
                                                                                                                                                                                                                          was noticed
                                                                                                                                                                                                                          was     noticed
                                                                                                                                                                                                                                      was between
                                                                                                                                                                                                                                              between
                                                                                                                                                                                                                                              noticed between
                                                                                                                                                                                                                                                           men and
                                                                                                                                                                                                                                                          men      and men
                                                                                                                                                                                                                                                                         women     andbefore
                                                                                                                                                                                                                                                                                         before
                                                                                                                                                                                                                                                                                            women   SVF  before
                                                                                                                                                                                                                                                                                                            therapySVF therapy
                                                                                                                                                                                                                                                                                                             therapy
   aand
    and
     nd atatat33months
                  monthsafter
                  months       afterflthe
                             after       eethetherapy
                                                  therapy
                                              d~erapy       (8),
                                                              8),( but
                                                           ("),     but
                                                                    but notnotat
                                                                          not   atat666and
                                                                                        andand1212monthsmonths
                                                                                                      montlu      after
                                                                                                                     after
                                                                                                                  after   thethe
                                                                                                                          the    procedure.
                                                                                                                                      procedure.
                                                                                                                                 procedure.       Means
                                                                                                                                                  Meazis Means -- SD- are
                                                                                                                                                                       SD sUown
                                                                                                                                                                       aze   shown
                                                                                                                                                                               are shown  for men
                                                                                                                                                                                         For      for [frill
                                                                                                                                                                                                       [full
                                                                                                                                                                                                       men line]line]
                                                                                                                                                                                                                 [full and and
                                                                                                                                                                                                                            line]means      +
                                                                                                                                                                                                                                    and means
                                                                                                                                                                                                                                  meads      + SD are  + SD
                                                                                                                                                                                                                                                      are  shown
                                                                                                                                                                                                                                                           shownare for
                                                                                                                                                                                                                                                                      shown
                                                                                                                                                                                                                                                                      for women     for women
                                                                                                                                                                                                                                                                                            [interrupted
                                                                                                                                                                                                                                                                                            [uiterrupted [interrupted
                                                                                                                                                                                                                                                                                                                line].
                                                                                                                                                                                                                                                                                                                line].      line].
  ((F):
   (F):
     F): Comparison
          Comparisonof
          Comparison          ofofScores
                                   Scores
                                      Scoresviinin    patients
                                                        patients
                                                     patients        younger
                                                                         younger
                                                                    yomiger        than
                                                                                  tUaz~ than median
                                                                                           mediui   medianage(<age
                                                                                                         age    (<62 62(<years)
                                                                                                                            62 years)
                                                                                                                        years)        andolder
                                                                                                                                    az~d    older
                                                                                                                                             andtl~a~i
                                                                                                                                                   older
                                                                                                                                                    thanmedia~i
                                                                                                                                                              median
                                                                                                                                                               than median
                                                                                                                                                                         age
                                                                                                                                                                       ave    (>62 62age
                                                                                                                                                                                      years).
                                                                                                                                                                                            62 years).
                                                                                                                                                                                        years).    SignificantSignificant
                                                                                                                                                                                                    Significa~it         difference
                                                                                                                                                                                                                          difference difference
                                                                                                                                                                                                                                         was
                                                                                                                                                                                                                                          was noticed was between
                                                                                                                                                                                                                                                 noticed     noticed between
                                                                                                                                                                                                                                                             between       younger
                                                                                                                                                                                                                                                                           yow~ger and       younger
                                                                                                                                                                                                                                                                                            and    older
                                                                                                                                                                                                                                                                                                   older andpatients
                                                                                                                                                                                                                                                                                                            patientsolder patients
    before SVF
    before
    before    SVF
               SVFtherapy
                       therapy
                        therapyand andandatatat3, 3,
                                               3,   66 and
                                                       and
                                                        6 and 1212   months
                                                                         months
                                                                     montlis     after
                                                                                 after after
                                                                                           the therapy
                                                                                          [I~e     the
                                                                                                   therapy
                                                                                                        therapy
                                                                                                              (*). Means
                                                                                                             (").    Means
                                                                                                                      (*). Means
                                                                                                                               -- SD
                                                                                                                                  SD are -are
                                                                                                                                           SDshown
                                                                                                                                              shown
                                                                                                                                                are shown for patients
                                                                                                                                                         for    patients
                                                                                                                                                                   for patients
                                                                                                                                                                            younger
                                                                                                                                                                            younger     younger
                                                                                                                                                                                           than 62
                                                                                                                                                                                           dean    62than
                                                                                                                                                                                                        years62
                                                                                                                                                                                                       yeazs       [full
                                                                                                                                                                                                                  [fiill years
                                                                                                                                                                                                                             line][full
                                                                                                                                                                                                                            line]    andline]
                                                                                                                                                                                                                                    and   means
                                                                                                                                                                                                                                          means   and+
                                                                                                                                                                                                                                                     + SDSD
                                                                                                                                                                                                                                                         means are sliowu
                                                                                                                                                                                                                                                              are   +
                                                                                                                                                                                                                                                                    shown
                                                                                                                                                                                                                                                                       SD are    forshown
                                                                                                                                                                                                                                                                                for     patientsfor
                                                                                                                                                                                                                                                                                        pafients      62patients
                                                                                                                                                                                                                                                                                                     62   years old
                                                                                                                                                                                                                                                                                                          yeazs     old62 years old
    and alder
    and
   and   older
          older[interrupted
                   [interrupted
                    [interrupted       line].
                                            line].
                                       line].

      SVF cell  cell therapy
                        therapy
                        therapycase  case
                                       casecontrol
                                              control
                                                controlstudy,
                                                           study,
                                                              study,    1856
                                                                           1856
                                                                        1856      joints
                                                                                 jointsjointswere
                                                                                             were were treated
                                                                                                      treatedtreated in 1128
                                                                                                                     in      in 1128 observations
                                                                                                                           1128          observationsare
                                                                                                                                         observations            are
                                                                                                                                                                  are  inininagreement
                                                                                                                                                                                 agreement
                                                                                                                                                                             agreement                 with
                                                                                                                                                                                                       witliwith  this
                                                                                                                                                                                                                 this   this
                                                                                                                                                                                                                           hypothesis
                                                                                                                                                                                                                                 hypothesis
                                                                                                                                                                                                                           hypothesis             and
                                                                                                                                                                                                                                                 an   d and withwith
                                                                                                                                                                                                                                                            with       the
                                                                                                                                                                                                                                                                       the the
      ppatients
       patients
         atients and   and
                      an  d we wewere
                              we     wereable
                                    were       ableto
                                             able    totodemonstrate
                                                             demonstrate
                                                          demonstrate             safety
                                                                                  safetysafety with
                                                                                               with with
                                                                                                      no serious
                                                                                                      no      no serious
                                                                                                              serious       side
                                                                                                                            side side animal
                                                                                                                                         animal study
                                                                                                                                         animal       study
                                                                                                                                                       study[9],[9],
                                                                                                                                                                 [9],which
                                                                                                                                                                      which
                                                                                                                                                                         whichbrought
                                                                                                                                                                                    brought
                                                                                                                                                                                      brought          direct
                                                                                                                                                                                                           direct
                                                                                                                                                                                                       direct      evidence
                                                                                                                                                                                                                         evidence
                                                                                                                                                                                                                    evidence          forfor
                                                                                                                                                                                                                                     for    such
                                                                                                                                                                                                                                            such  suchmechanism
                                                                                                                                                                                                                                                              mechanism
                                                                                                                                                                                                                                                      mechanism
       effects
     eff           reported
                    reportedininin1-4.5
           ects reported                  1-4.5years
                                        1-4.5       yearsof
                                                  years     ofof follow-up
                                                                    follow-up
                                                                follow-up           and
                                                                                    and and clinical
                                                                                                clinical
                                                                                            clinical       improvement
                                                                                                                improvement of
                                                                                                          improvement                    of cartilage
                                                                                                                                             cartilage
                                                                                                                                             cartilage        regeneration
                                                                                                                                                               regeneration
                                                                                                                                                              regeneration             using
                                                                                                                                                                                          using
                                                                                                                                                                                       using          cell
                                                                                                                                                                                                      cellcelllabeling
                                                                                                                                                                                                                  labeling
                                                                                                                                                                                                              labeling          techniques
                                                                                                                                                                                                                                     techniques
                                                                                                                                                                                                                                techniques           thatthat
                                                                                                                                                                                                                                                     that       clearly
                                                                                                                                                                                                                                                                 clearlyclearly
    iin n aa vast
              vast
              vastmajority
                      majority
                       majorityof    ofofpatients.
                                          patients.
                                            patients.    Some
                                                        SomeSome    patients
                                                                        patients
                                                                    patients       experienced
                                                                                         experienced
                                                                                   experienced            local
                                                                                                         local   local
                                                                                                                    painpain
                                                                                                                   pain       and and demonstrated
                                                                                                                             and         demonstrated long-term
                                                                                                                                         demonstrated            long-term
                                                                                                                                                                   long-term         persistence
                                                                                                                                                                                        persistence
                                                                                                                                                                                     persistence              of transplanted
                                                                                                                                                                                                              of    of
                                                                                                                                                                                                                    transplanted
                                                                                                                                                                                                                         transplanted        stemstem
                                                                                                                                                                                                                                            stem       cells
                                                                                                                                                                                                                                                       cells cellsinin the
                                                                                                                                                                                                                                                                        the
                                                                                                                                                                                                                                                                          in the
     sswelling
        welling atat   atthe
                           the
                            theinjection
                                  injection
                                   injectionsite,site,
                                                   site,but
                                                         butbut those
                                                                    those
                                                                those      symptoms
                                                                               symptoms
                                                                           symptoms            were
                                                                                                werewere lasting
                                                                                                        lastinglasting shortly
                                                                                                                      shortly shortly cartilage
                                                                                                                                         cartilage and
                                                                                                                                         cartilage       and
                                                                                                                                                          andadjacent
                                                                                                                                                                adjacent
                                                                                                                                                                 adjacent        synovial
                                                                                                                                                                                    synovial
                                                                                                                                                                                synovial           and
                                                                                                                                                                                                 and    and other
                                                                                                                                                                                                            otherother loose
                                                                                                                                                                                                                       looseloose connective
                                                                                                                                                                                                                                         connective
                                                                                                                                                                                                                                  connective            tissue.
                                                                                                                                                                                                                                                        tissue. tissue.We
                                                                                                                                                                                                                                                                       WeWe
       and were
       and
      and      werewell
              were        wellcontrolled
                         well      controlledwith
                                 controlled           withcommon
                                                    with       common
                                                             common           analgesics.
                                                                                  analgesics.
                                                                               analgesics.         Not
                                                                                                   NotNot   surprisingly,
                                                                                                                 surprisingly, did
                                                                                                            surprisingly,                did not
                                                                                                                                         did   not
                                                                                                                                               notobserve
                                                                                                                                                       observeany
                                                                                                                                                      observe        anydifference
                                                                                                                                                                    any       difference
                                                                                                                                                                            difference          ininin  clinical
                                                                                                                                                                                                            clinical
                                                                                                                                                                                                        clinical        response
                                                                                                                                                                                                                            response
                                                                                                                                                                                                                       response           after
                                                                                                                                                                                                                                         after after
                                                                                                                                                                                                                                                   intraarticular
                                                                                                                                                                                                                                                          intraarticular
                                                                                                                                                                                                                                                  intraarticular
      most
      most      patients
                patientswere
       most patients           were
                                 weretrtreated
                                           treated
                                           eated for  forforknee
                                                           knee knee   and/or
                                                                           and/or
                                                                      and/or       hip hip
                                                                                   hip    OAOA
                                                                                          OA      and
                                                                                                 an  d andour treatment
                                                                                                         our      treatment
                                                                                                                  our treatmentor        or periarticular
                                                                                                                                         or  periarticular
                                                                                                                                             periarticular           application
                                                                                                                                                                         application
                                                                                                                                                                     application             of SVF
                                                                                                                                                                                             of       of
                                                                                                                                                                                                      SVF  SVF  cells.
                                                                                                                                                                                                                cells. cells.This
                                                                                                                                                                                                                            This  Thisisis probably
                                                                                                                                                                                                                                            probably
                                                                                                                                                                                                                                             is probably        due due
                                                                                                                                                                                                                                                                due      to
                                                                                                                                                                                                                                                                         to to
     strategy allowed
     strategy
    strategy            allowed
                         allowedmultiplemultiple
                                          multiple       joint
                                                            joint
                                                        joint       treatments
                                                                        treatments
                                                                     treatments            during
                                                                                           during during  one
                                                                                                           one one surgicalsurgicalcapacity
                                                                                                                     surgical            capacity of
                                                                                                                                         capacity      ofofthese
                                                                                                                                                            these
                                                                                                                                                             thesecells
                                                                                                                                                                    cells
                                                                                                                                                                      cellstototomigrate
                                                                                                                                                                                   migrate
                                                                                                                                                                                     migrate       tototo thethe
                                                                                                                                                                                                         the    site
                                                                                                                                                                                                               site siteof injury
                                                                                                                                                                                                                       of   of
                                                                                                                                                                                                                             injury
                                                                                                                                                                                                                                 injury  where
                                                                                                                                                                                                                                         wherewhere theythey
                                                                                                                                                                                                                                                    they       are are
                                                                                                                                                                                                                                                               are    able
                                                                                                                                                                                                                                                                      able able
    procedure. Based
    procedure.
    procedure.               Based
                              Basedon    ononprevious
                                                  previous
                                                previous         studies
                                                                      studies
                                                                   studies      demonstrating
                                                                                       demonstrating
                                                                                   demonstrating               migratory
                                                                                                                       migratorytto
                                                                                                                 migratory                o execute
                                                                                                                                            execute the
                                                                                                                                            execute       the
                                                                                                                                                           thehealing
                                                                                                                                                                 healingeffect.
                                                                                                                                                                healing          effect.
                                                                                                                                                                              effect.
      capability of
      capability
    capability            of
                           ofMSCs
                                MSCs[8-12][8-12]
                                            [8-12]we   we
                                                        weallowed
                                                             allowed
                                                               allowedintraarticular
                                                                             intraarticular
                                                                               intraarticular        or periarticular
                                                                                                     or      or periarticular
                                                                                                            periarticular
  ((synovial
      (synovial
        synovial          stroma
                          stromaor
                         stroma        ororloose
                                              looseconnective
                                            loose        connectivetissue
                                                        connective              tissue
                                                                             tissue      immediately
                                                                                             immediately
                                                                                          immediately              adjacent
                                                                                                                        adjacent
                                                                                                                    adjacent                  At
                                                                                                                                              At    this
                                                                                                                                                    this
                                                                                                                                                    this    point,
                                                                                                                                                            point,
                                                                                                                                                           point,     we
                                                                                                                                                                       we   should
                                                                                                                                                                              should
                                                                                                                                                                            should        also
                                                                                                                                                                                             alsoclarify
                                                                                                                                                                                           also       clarify
                                                                                                                                                                                                        clarify     the
                                                                                                                                                                                                                   the the terminology
                                                                                                                                                                                                                               terminology
                                                                                                                                                                                                                          terminology              regarding
                                                                                                                                                                                                                                                        regarding
                                                                                                                                                                                                                                                  regarding            the the
                                                                                                                                                                                                                                                                       the
   tto  o the
           the
           the joint
                  jointcartilage)
                 joint      cartilage)application
                            cartilage)         application
                                            application          of
                                                                  of ofSVF
                                                                       SVFSVF   cells.
                                                                                cells.cells.
                                                                                           WeWe
                                                                                          We      hypothesized
                                                                                                      hypothesized
                                                                                                  hypothesized                  at that ssource
                                                                                                                             that
                                                                                                                            th           source
                                                                                                                                          ource of   of SVF
                                                                                                                                                    of    SVFcells.
                                                                                                                                                                 cells.
                                                                                                                                                                  cells.InInInthe the
                                                                                                                                                                                   thevast
                                                                                                                                                                                       vast
                                                                                                                                                                                         vastmajority
                                                                                                                                                                                                 majority
                                                                                                                                                                                                      majority       of of
                                                                                                                                                                                                                    of    scientific
                                                                                                                                                                                                                              scientific
                                                                                                                                                                                                                         scientific         publications
                                                                                                                                                                                                                                                publications
                                                                                                                                                                                                                                           publications               onlyonly
                                                                                                                                                                                                                                                                     only
    stem cells
    stem
   stem         cells as
               cells     as
                         aswell
                             well
                              wellasas asother
                                          other
                                           otherregenerative
                                                    regenerative
                                                      regenerative         stromal
                                                                              stromal
                                                                          stromal         cells
                                                                                         cells cells
                                                                                                   may
                                                                                                  may  may  contribute
                                                                                                                  contribute
                                                                                                           contribute           to to tthe
                                                                                                                               to        the  term
                                                                                                                                          he term       adipose
                                                                                                                                               termadipose
                                                                                                                                                        adipose tissue tissue
                                                                                                                                                                    tissue    isis used,
                                                                                                                                                                                    used, but
                                                                                                                                                                                    used,     but
                                                                                                                                                                                               butthe  the
                                                                                                                                                                                                         thetrue
                                                                                                                                                                                                              true
                                                                                                                                                                                                                truesource
                                                                                                                                                                                                                         source
                                                                                                                                                                                                                       source       of
                                                                                                                                                                                                                                    ofof SVF
                                                                                                                                                                                                                                         SVFSVF  cells
                                                                                                                                                                                                                                                     cells
                                                                                                                                                                                                                                                 cells     isis not
                                                                                                                                                                                                                                                                is
                                                                                                                                                                                                                                                                notnot  thethe
                                                                                                                                                                                                                                                                       the
    tthe
     thehe cartilage
             cartilagehealing
             cartIlage         healingprocess
                             healing         processvia
                                           process       viaviatwo
                                                               two two  mechanisms:
                                                                           mechanisms:
                                                                        mechanisms:              1)
                                                                                                 1) paracrine
                                                                                                     1) paracrine
                                                                                                     paracrine           effect          adipose part
                                                                                                                                         adipose
                                                                                                                          effect effect adipose        part
                                                                                                                                                        partbutbut
                                                                                                                                                                butonlyonlythe
                                                                                                                                                                     only     thethe  stromal
                                                                                                                                                                                         stromal
                                                                                                                                                                                      stromal           (ie.
                                                                                                                                                                                                        (ie, (ie.
                                                                                                                                                                                                               loose
                                                                                                                                                                                                               looseloose   connective
                                                                                                                                                                                                                                 connective
                                                                                                                                                                                                                           connective            tissue)
                                                                                                                                                                                                                                                tissue)tissue)  partpart
                                                                                                                                                                                                                                                                part     of of
                                                                                                                                                                                                                                                                         of
    and 2)
    and
    azid       2) cell
                    cell
                    cell migration,
                            migration,
                            migration,        differentiation
                                                differentiation
                                               differentiation            and
                                                                          andand  proliferation.
                                                                                        proliferation.
                                                                                   proliferation.           Our
                                                                                                             Our Our  clinicalclinicaltthe
                                                                                                                     clinical             he fat
                                                                                                                                         the  fat   obtained
                                                                                                                                              fatobtained          typically
                                                                                                                                                     obtainedtypically
                                                                                                                                                                     typicallybyby       liliposuction.
                                                                                                                                                                                              liposuction.
                                                                                                                                                                                             posuction.              Histologically,
                                                                                                                                                                                                                         Histologically,
                                                                                                                                                                                                                     Histologically,            thethe
                                                                                                                                                                                                                                                the     fat fat
                                                                                                                                                                                                                                                        fat    lobules
                                                                                                                                                                                                                                                               lobuleslobules



   Glob S:ng
   Glob
   Glob  Sung
        Sung 2017
             2017                             doi: 10.15761/GOS.1000163
                                              doi:  10.15761/GOS.1000163
                                              doi:10.15761/GOS.1000163                                                                                                                                                                                                         Volume 3(3):6-9
                                                                                                                                                                                                                                                                               Volume 3(3):
                                                                                                                                                                                                                                                                                       3(3): 6-9
                                                                                                                                                                                                                                                                                              6-9
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 126 of
                                      132

    Michalek
    Michalek JJ (2017)
                (2017) Stromal
                       Stromal vascular
                               vascular frfraction cells of
                                            action cells of adipose
                                                            adipose an
                                                                    and              tissueinin paflents
                                                                         connective tissue
                                                                       d connecrive             patients with
                                                                                                         with osteoarthritis: A case control
                                                                                                              osteoarthritis: Acase          prospective
                                                                                                                                     control prospective multi -centric non-
                                                                                                                                                         multi-centric  non-
    randomized study
    randomized   study




                                                        Figure 3.
                                                        Figure 3. X-ray
                                                                  X-ray and
                                                                        an d magnetic
                                                                             magnetic resonance
                                                                                      resonaz~ce imaging (MRI) results
                                                                                                 imaging (D4RI) results of the joints
                                                                                                                        of the  joints before
                                                                                                                                       before and
                                                                                                                                              and after
                                                                                                                                                  after SVF
                                                                                                                                                        SVF cell
                                                                                                                                                            cell therapy.
                                                                                                                                                                 therapy.
  ((A):   X-ray results
     A): X-ray      results of    56 year
                               of 56 yeaz old
                                            old man with       right knee
                                                         with right     knee grade
                                                                               grade 3 osteoarthritis
                                                                                         osteoarttuitis        and   kissing bone
                                                                                                               an d kissing            phenomena inin aa medial
                                                                                                                                bone phenomena              medial compartment.
                                                                                                                                                                      compartment. X-ray X-ray 12 months        after SVF
                                                                                                                                                                                                       months after     SVF cell
                                                                                                                                                                                                                               cell therapy    shows widening
                                                                                                                                                                                                                                    therapy shows        widening
        the joint
    of the   joint space
                    space [arrows],
                              [arrows], most      likely due
                                         most likely       due to
                                                                to greater     cartilage volume.
                                                                    greater cartilage      volume. X-ray   X-ray was performed
                                                                                                                         perfonued by       direct radiography
                                                                                                                                        by direct   radiography system
                                                                                                                                                                     system Sedecal
                                                                                                                                                                               Sedecal CXDICXDISSG  55G (Spain)
                                                                                                                                                                                                           (Spain) with                detector Canon
                                                                                                                                                                                                                            read-out detector
                                                                                                                                                                                                                     with read-out                 Canon CXDI CXDI
  ((Japan).
     Japan). (B):(B): MRI      results (proton
                       MRIresults      (proton density-weighted
                                                    density -weighted imagesimages inin coronal
                                                                                          coronal plane) plane) of of 45 year
                                                                                                                           yeaz old
                                                                                                                                 old man with      grade 2 osteoarthritis
                                                                                                                                             with grade       osteoufluitis     with
                                                                                                                                                                                with chondral
                                                                                                                                                                                        chondral defects,      loose chondral
                                                                                                                                                                                                     defects, loose    cl~ondral flflap   and irregularities
                                                                                                                                                                                                                                      ap and    uregulazifies       of
                                                                                                                                                                                                                                                                    of
   ssubchondral
     ubchoudral cortical
                      ve rtical bone
                                  bone of lateral
                                           lateral compartment
                                                      compartmeut of the    tl~e left
                                                                                  left knee   joint [encu~cled
                                                                                       knee joint       [encircled in     red]. MRI
                                                                                                                      in red].   MRIperformed
                                                                                                                                        performed at  at 66 months
                                                                                                                                                            months after
                                                                                                                                                                       after S
                                                                                                                                                                             SVF    cell therapy
                                                                                                                                                                               VF cell    fl ~erapy at  the same
                                                                                                                                                                                                     at the  same level
                                                                                                                                                                                                                    level slio~vs
                                                                                                                                                                                                                            shows reintegration
                                                                                                                                                                                                                                     reintegration of the  the flflap,
                                                                                                                                                                                                                                                                   ap,
   rreconstitution
     econstitufion      of chondral
                        of   chondral defects
                                        defects withwith a thin
                                                             thin layer
                                                                   layer of    chondral overgrowtU
                                                                           of chondral     overgrowth and            improved outlining
                                                                                                               and improved        outluvng of of die
                                                                                                                                                  the subcUondral
                                                                                                                                                       subchondral cortex.cortex. MRI
                                                                                                                                                                                  MRI was        performed by
                                                                                                                                                                                           was pwfoimed        by 1.5
                                                                                                                                                                                                                  1.5 T T MRI
                                                                                                                                                                                                                           MRI Toshiba
                                                                                                                                                                                                                                  Toshiba Excelazt
                                                                                                                                                                                                                                              Excelart Vantage
                                                                                                                                                                                                                                                           Vantage
    XGV Atlas
   XGV               (Japan). (C):
             Atlas (Japan).      (C): MRI     results (proton
                                      MItI results      (proton density-weighted
                                                                   density-weigUted        images in
                                                                                           images        in coronal
                                                                                                             coronal plane)
                                                                                                                       plane) of 49 year       old magi
                                                                                                                                         year old  man withwith grade
                                                                                                                                                                 grade 3 osteoartluitis
                                                                                                                                                                            osteoarthritis and      subchondral bone
                                                                                                                                                                                               and subchondral       bone lesion
                                                                                                                                                                                                                            lesion with
                                                                                                                                                                                                                                     wiUi control
                                                                                                                                                                                                                                            wntrol at at thg   same
                                                                                                                                                                                                                                                          dig same
   llevel
     evel 18 mond~s
                 months after
                            after SVF
                                   SVF cecell  therapy. The
                                            ll therapy.     The cartilage
                                                                  caztilage defect      leading to
                                                                                defect leading       to the
                                                                                                          the defect
                                                                                                               defect of    subchondral cortical
                                                                                                                        of subchondral       cortical bone
                                                                                                                                                       bone disappeazed
                                                                                                                                                              disappeared on   on die
                                                                                                                                                                                   the control
                                                                                                                                                                                         control MRMR image
                                                                                                                                                                                                          image and
                                                                                                                                                                                                                 acid isis covered
                                                                                                                                                                                                                           covered by by regenerated
                                                                                                                                                                                                                                          regenerated smoothsmooth
    chondral layer.
   cl~ondral      layer. MR1
                          MItI waswas performed
                                       performed by    by 1.5      MRI Toshiba
                                                           1.5 T MRI       Toshiba Excelart
                                                                                       Excelart Vantage
                                                                                                     Vantage XGV  XGV Atlas       (Japan).
                                                                                                                           Atlas (Japan).

     are surrounded
     are   surrounded by      by aa loose
                                      loose connective
                                                connective tissue  tissue and and the the SVFSVF cellscells reside
                                                                                                              reside                        did not
                                                                                                                                            did    not observe
                                                                                                                                                         observe any  an y significant
                                                                                                                                                                             significant         difference between
                                                                                                                                                                                                difference          between usage   usage of of SVF
                                                                                                                                                                                                                                                  SVF cells cells
    iin
      n the
          the loose
                loose connective
                        connective          tissue
                                            tissue that
                                                      that also also home
                                                                        home capillaries
                                                                                    capillaries         and
                                                                                                        and small
                                                                                                                small                      tthat
                                                                                                                                             hat were      processed with
                                                                                                                                                   were processed          with or  or without         enzymatic digestion
                                                                                                                                                                                         without enzymatic                digestion of     of the
                                                                                                                                                                                                                                               the adipose
                                                                                                                                                                                                                                                      adipose
    vessels. Stroma
   vessels.       Stroma isis a broadly
                                    broadly used  used term
                                                         term for  for thethe loose
                                                                                 loose connective
                                                                                           connective          tissue
                                                                                                              tissue                       ttissue.
                                                                                                                                             issue. In In addition,
                                                                                                                                                           addition, therethere are        similar results
                                                                                                                                                                                    are similar          results with with comparable
                                                                                                                                                                                                                               comparable numbers  numbers
    tthat
      hat contains
            contains mesenchymal
                         mesenchymal stem        stem cells
                                                          cells andand other
                                                                           other cells        li ke fibroblasts,
                                                                                     cells like       fi broblasts,                       ofof viable
                                                                                                                                                 viable SVFSVFcellscellsthat
                                                                                                                                                                           that cancan be be obtained
                                                                                                                                                                                               obtained without without collagenase
                                                                                                                                                                                                                               collagenase        digestion
                                                                                                                                                                                                                                                  digestion
     macrophages,
     macrophages,            adipocytes,mast
                            adipocytes,           mast cells
                                                           cells and  and leukocytes.
                                                                               leukocytes.          Synovia
                                                                                                     Synovia of      of                    when       larger amounts
                                                                                                                                            when larger        amounts of       of adipose
                                                                                                                                                                                    adipose tissue tissue are  are processed.
                                                                                                                                                                                                                      processed. Almost Almost 90% of             of
     articulated joints
    articulated      joints is is also                     associated
                                          intimately associated
                                   also intimately                           with the
                                                                             with     the loose
                                                                                            loose connective
                                                                                                      connective                          patients were
                                                                                                                                          patients        were diagnosed
                                                                                                                                                                  diagnosed with    with grade
                                                                                                                                                                                             grade 2-3   2-3 OA OAand   an d almost
                                                                                                                                                                                                                                almost 85% patients  patients
   ttissue
      issue which
              which isis homologous
                           homologous to        to the
                                                    the loose
                                                         loose connective
                                                                   connective tissue   tissue of of the
                                                                                                     the adipose
                                                                                                            adipose                       were       overweight or
                                                                                                                                          were overweight              or obese.
                                                                                                                                                                           obese. We    We werewere able able toto demonstrate
                                                                                                                                                                                                                      demonstrate that      that cartilage
                                                                                                                                                                                                                                                    cartilage
    ttissue
      issue [29].      Thus, inin our
              [29]. Thus,                   clinical study
                                      our clinical       study we          were aiming
                                                                     we were         aiming toto enrichenrich the  the                    rregeneration
                                                                                                                                             egeneration       isis slower
                                                                                                                                                                     slower duringduring the  the fifirst
                                                                                                                                                                                                       rst 33 toto 66 months
                                                                                                                                                                                                                         months in     in patients
                                                                                                                                                                                                                                            patients with  with
     population of
    population        of stem
                          stem and  and other
                                           other regenerative
                                                     regenerative           cells
                                                                            cells in in a close
                                                                                              close proximity
                                                                                                        proacimity                        higher BMI
                                                                                                                                          higher        BMI and  and in  in patients
                                                                                                                                                                               patients       with
                                                                                                                                                                                              with higherhigher OA    OA grade.grade. But  But later
                                                                                                                                                                                                                                                  later on,   on,
   ttoo damaged
          damaged cartilage.
                       cartilage.        In aa human
                                        In      human study  study we are           limited in
                                                                              are limited         in direct
                                                                                                        direct cellcell
                                                                                                                                          at 6 and  and 12 12 months                                                    there is            difference
                                                                                                                                          at                   months after   after SVFSVF cell cell therapy,
                                                                                                                                                                                                        therapy, there             is no
                                                                                                                                                                                                                                       no difference             in
                                                                                                                                                                                                                                                                 in
   iimaging           comparison toto animal
      maging inin comparison                    animal studies
                                                            studies [9]. [9]. On  On thethe other        hand, we
                                                                                               other hand,
                                                                                                                                           clinical
                                                                                                                                         cli            outcome based
                                                                                                                                                nical outcome          based on        BMI and
                                                                                                                                                                                  on BMI         and OA  OAgradegrade status.
                                                                                                                                                                                                                          status. In       obese people,
                                                                                                                                                                                                                                       In obese       people,
     can demonstrate
    can     demonstrate         indirectly
                                indirectly       the healing
                                                 the   healing potential
                                                                      potential            SVF cell
                                                                                      of SVF        cell therapy
                                                                                                            therapy
                                                                                                                                         tthehe mechanical
                                                                                                                                                   mechanical         pressure on
                                                                                                                                                                      pressure              cartilage
                                                                                                                                                                                     on cartilage            of the
                                                                                                                                                                                                             of   the weight-bearing
                                                                                                                                                                                                                         weight -bearing joints     joints isis
   iinn OAOAusingusing clinical
                         clinical examinations
                                       examinations            and
                                                               an  d symptom
                                                                       symptom scoring   scoring as     as well
                                                                                                             well as  as
                                                                                                                                           extremely high
                                                                                                                                          extremely         high leading
                                                                                                                                                                     leading toto more  more degenerative
                                                                                                                                                                                                   degenerative           changes
                                                                                                                                                                                                                          changes of     of the
                                                                                                                                                                                                                                              the weight-
                                                                                                                                                                                                                                                     weight -
     objective visualization
    objective       visualization of    of damaged
                                            damaged joints  joints by  by MRI
                                                                            MRI and  and X-ray
                                                                                            X-ray imaging.
                                                                                                       imaging.
                                                                                                                                         bearing joints.
                                                                                                                                         bearing          joints. We  We are  are demonstrating
                                                                                                                                                                                     demonstrating               that       despite there
                                                                                                                                                                                                                  that despite           there are  are stillstill
          Despite several
          Despite                  techniques for
                       several techniques          for SVFSVF cells      isolation exist
                                                                  cells isolation      exist [12,15,21],
                                                                                              [12,15,21],                                  differencesiuin aa short
                                                                                                                                          differences                 short termterm response             (evaluated at
                                                                                                                                                                                         response (evaluated                  at 3 months
                                                                                                                                                                                                                                      months after after cellcell
    maximal
    maxunal cell         yields are
                   cell yields     are obtained
                                       obtained after after collagenase
                                                               collagenase       digestion of
                                                                                 digestion     of adipose
                                                                                                   adipose                                ttherapy),
                                                                                                                                             herapy), therethere is is no significant
                                                                                                                                                                              significant        difference
                                                                                                                                                                                                  difference         in a clinical
                                                                                                                                                                                                                    in       clinical response
                                                                                                                                                                                                                                          response after   after
   ttissue   [12]. Here
     issue [12].       Here wewe demonstrate
                                    demonstrate that  that collagenase
                                                              collagenase      digestion
                                                                               digestion may mayleadlead toto                           6 or   or 12
                                                                                                                                                   12 months.
                                                                                                                                                        months. The   The regenerative
                                                                                                                                                                            regenerative           potential
                                                                                                                                                                                                   potential of     of SVF
                                                                                                                                                                                                                         SVF cells       probably takes
                                                                                                                                                                                                                                  cells probably          takes
   better short
   better    short termterm results     in a clinical
                               results in      clinical outcome
                                                            outcome atat 33 months,
                                                                                 months, but but itit isis not
                                                                                                           not                          llonger
                                                                                                                                             onger in  in obese
                                                                                                                                                           obese patients
                                                                                                                                                                    patients to    to regenerate
                                                                                                                                                                                       regenerate                cartilage.
                                                                                                                                                                                                           the cartilage.
                                                                                                                                                                                                           the
    clear ifif such
    clear       such short-term
                        short-term effect
                                        effect cancan bebe caused
                                                             caused by       the autologous
                                                                        by the     autologous plasmaplasma
    or larger
   or   larger cellcell number
                          number contained
                                      contained inin that  that cell    suspension. On the
                                                                   cell suspension.             the other
                                                                                                        other                                 Not
                                                                                                                                              Not surprisingly,
                                                                                                                                                  surprisingly,      higher age
                                                                                                                                                                     higher     age is   associated
                                                                                                                                                                                    is associated      with higher
                                                                                                                                                                                                      with     higher Score
                                                                                                                                                                                                                         Score
   hand,
   han       later on
          d, later     on at
                           at 66 and
                                   and 1212 months
                                              months after  after SVFSVFcell
                                                                           cell administration,
                                                                                  administration,          we
                                                                                                            we                          bbefore  and
                                                                                                                                          efore an d stays      higher throughout
                                                                                                                                                      stays higher      thiroughout   the
                                                                                                                                                                                       the follow-up     after cell
                                                                                                                                                                                             follow-up after     cell therapy
                                                                                                                                                                                                                      therapy



   Glob
   G    Surg, 2017
    lob Surg, 2017                      doi: 10.15761/GOS.1000163
                                        doi: 10.15761/GOS.1000163                                                                                                                                                                        Volume 3(3): 7-9
                                                                                                                                                                                                                                         Volume 3(3):7-9
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 127 of
                                      132

   Michalek
   Michalek JJ (2017) Stromal vascular
               (2017) Stromal vasculaz frfraction
                                           action cells
                                                  cellsofof adipose
                                                            adipose and
                                                                     and connecrive  tissueinin patients
                                                                         connective tissue      patients with
                                                                                                         with osteoazthriris:   case control
                                                                                                              osteoarthritis: A case control prospective multi-centric non-
                                                                                                                                             prospective mulri-centric non-
   randomized study
   randomized   study




      iin
        n comparison
            comparison to         to younger
                                      younger patients.
                                                    patients. Yet,        dramatic Score
                                                                   Yet, dramatic            Score decrease
                                                                                                     decrease was  was         administration
                                                                                                                               administration of      of SVF cells
                                                                                                                                                                cells with
                                                                                                                                                                         with documented      safety and
                                                                                                                                                                                documented safety         and aa relatively
                                                                                                                                                                                                                  relatively
      significant after
     significant            after SVF
                                    SVF cell celltherapy
                                                    therapy atat any any age.age. Even         patients inin their
                                                                                      Even patients              their       llong
                                                                                                                                ong term
                                                                                                                                      term clinical
                                                                                                                                              clinical effect      with aa median
                                                                                                                                                          effect with                  follow-up time
                                                                                                                                                                             median follow-up        time 17.2       months
                                                                                                                                                                                                             17.2 months
     sseventies,
         eventies,         eighties oror even
                          eighties           even nineties,
                                                      nineties,      who
                                                                     who are are typically
                                                                                     ty pically not not qualified
                                                                                                           qualified        ((range
                                                                                                                                range 12.1-54.3          months). Therefore,
                                                                                                                                         12.1-54.3 months).           Therefore, itit would
                                                                                                                                                                                      would be
                                                                                                                                                                                             be difficult
                                                                                                                                                                                                  difficult toto compare
                                                                                                                                                                                                                   compare
   forfor TJATJA because
                      because of    of their
                                        their age
                                                age and and aa general
                                                                  general health
                                                                              health status,
                                                                                           status, cancan undergo
                                                                                                            undergo           tthe
                                                                                                                                he effect
                                                                                                                                   effect ofof aa single
                                                                                                                                                   single dose
                                                                                                                                                           dose ofof autologous
                                                                                                                                                                       autologous SVF cells
                                                                                                                                                                                         cells with
                                                                                                                                                                                               with aa series
                                                                                                                                                                                                          series of
                                                                                                                                                                                                                 of platelet
                                                                                                                                                                                                                      platelet
    SVF cell   cell therapy          without any
                       therapy without           any serious
                                                         serious sideside effects.
                                                                             effects. Also,Also, most
                                                                                                    most patients
                                                                                                             patients        rich    plasma or
                                                                                                                              rich plasma       or hyaluronic
                                                                                                                                                     hyaluronic acid acid injections.
                                                                                                                                                                          injections.
    bbenefited
         enefited from  from SVF cell    cell therapy        despite the
                                               therapy despite          the fact
                                                                              fact thatthat more
                                                                                              more than
                                                                                                      than 45%45% of   of
                                                                                                                                           Despite safety
                                                                                                                                           Despite         safety an   andd efficacy
                                                                                                                                                                              efficacy ofof SVF   SVF cell  cell therapy,
                                                                                                                                                                                                                    therapy, there   there are   are some
                                                                                                                                                                                                                                                        some
    tthem
        hem werewere TJA   TJA candidates.
                                   candidates. DuringDuring the   the median         follow-up 17.2
                                                                       median follow-up               17.2 months
                                                                                                             months
                                                                                                                                  llimitations
                                                                                                                                    imitations           inin ourour case
                                                                                                                                                                        case control
                                                                                                                                                                                control study. study. There There isis no     no guarantee
                                                                                                                                                                                                                                     guarantee            that
                                                                                                                                                                                                                                                          that
   tthere
        here were
                were only  only 4 patients
                                      patients who required required TJA.  TJA. All  All ofof them
                                                                                               them underwent
                                                                                                        underwent
                                                                                                                                 ssuch
                                                                                                                                     uch cellcell therapy
                                                                                                                                                     therapy can     can lead
                                                                                                                                                                           lead to to aa definite
                                                                                                                                                                                           definite cure  cure of  of degenerative
                                                                                                                                                                                                                        degenerative              OA. The
                                                                                                                                                                                                                                                 OA.       The
    hip
     hip joint
             joint replacement
                      replacement and      and allall of
                                                       of them
                                                            them hadhad grade
                                                                            grade 44 OA  OA of  of that
                                                                                                    that hip
                                                                                                           hip joint.
                                                                                                                joint.
                                                                                                                                   patients are
                                                                                                                                  patients                 further monitored
                                                                                                                                                    are further           monitored and      and longer
                                                                                                                                                                                                     longer follow-up
                                                                                                                                                                                                                  follow-up data      data will  will helphelp
    NNone one ofof patients
                     patients with  with other
                                           other than
                                                    than hiphip OAOArequired
                                                                        required TJA.   TJA. We Wecannot
                                                                                                      cannot drawdraw
                                                                                                                                 tto o answer
                                                                                                                                          answer question
                                                                                                                                                        question about    about durability
                                                                                                                                                                                     durability          and long-term
                                                                                                                                                                                                        and      long-term safety     safety of     of SVF
                                                                                                                                                                                                                                                         SVF
    strong conclusions
   strong          conclusions         out
                                        out ofof this
                                                  this finding,
                                                         fi nding, butbut we can    can suggest
                                                                                           suggest toto undergo
                                                                                                            undergo
                                                                                                                                   cell therapy.
                                                                                                                                  cell      therapy. Another Another lilimitation
                                                                                                                                                                               mitation ofof our      our study
                                                                                                                                                                                                             study isis no    no randomization
                                                                                                                                                                                                                                     randomization
   tthe he SVF cell   cell therapy
                               therapy in  in earlier
                                                earlier stages,
                                                             stages, especially
                                                                        especially        inin case
                                                                                               case of of hip
                                                                                                            hip OA,
                                                                                                                  OA,
                                                                                                                                 and
                                                                                                                                 and no     no placebo
                                                                                                                                                   placebo control.control. ThereThere were were two          reasons for
                                                                                                                                                                                                      two reasons                     designing that
                                                                                                                                                                                                                              for designing               that
   when
    when clinicalclinical symptoms
                                symptoms of     of OA OA are are present
                                                                   present and  and leading
                                                                                        leading to   to decreased
                                                                                                          decreased
                                                                                                                                 case
                                                                                                                                  case control
                                                                                                                                             control study: study: 1)        ethical aspect
                                                                                                                                                                         1) ethical       aspect and   and 2)        economical aspect.
                                                                                                                                                                                                               2) economical                aspect. We     We
     quality of
    quality        of life.
                        life.InIn addition,
                                    addition, our        data clearly
                                                  our data       clearly demonstrate
                                                                            demonstrate a durable   durable effect
                                                                                                                effect
                                                                                                                                      elieve itit would
                                                                                                                                bbelieve              would be          rather unethical
                                                                                                                                                                    be rather      unethical toto ask     ask placebo
                                                                                                                                                                                                                placebo group    group of     of patients
                                                                                                                                                                                                                                                   patients
           single injection
    of single
   of                  injection of    of adipose-derived
                                            adipose -derived SVF      SVF cells.
                                                                               cells. Similar
                                                                                         Similar fifinding
                                                                                                         nding was was
                                                                                                                                tto o undergo            li posuction and
                                                                                                                                         undergo liposuction                  and placebo            administration toto the
                                                                                                                                                                                     placebo administration                            the joint
                                                                                                                                                                                                                                               joint withwith
    documented previously
   documented                  previously       with
                                                with bone bone marrow-derived
                                                                    mazrow-derived              cultured
                                                                                                cultured MSCs  MSCs
                                                                                                                                 OA.
                                                                                                                                  OA. Since  Since thisthis study
                                                                                                                                                                study was was designed
                                                                                                                                                                                 designed asas autologous
                                                                                                                                                                                                      autologous cell      cell therapy,
                                                                                                                                                                                                                                   therapy, there   there isis
  ttherapy
        herapy in    in patients
                           patients withwith osteoarthritis
                                                osteoarthritis         [11]. In
                                                                      [ll].     In th this
                                                                                         is study,
                                                                                             study, there
                                                                                                        there were
                                                                                                                 were
                                                                                                                               str
                                                                                                                                strong  ong previously
                                                                                                                                                previously documenteddocumented clinical               evidence of safety
                                                                                                                                                                                         clinical evidence                  safety of   of autologous
                                                                                                                                                                                                                                              autologous
  67.8%
  67.8% of         ofpatients
                       patients with with knee
                                             knee OA         candidatesfor
                                                      OA candidates            fortotal
                                                                                      total knee
                                                                                              knee arthroplasty
                                                                                                      arthroplasty
                                                                                                                               non         -manipulated
                                                                                                                                 non-manipulated                     or minimally
                                                                                                                                                                     or  minimally manipulated
                                                                                                                                                                                           manipulated cell       cell therapies
                                                                                                                                                                                                                         therapies [31].    [31]. In   In the
                                                                                                                                                                                                                                                            the
  an
  and         6.9% reported
           d 6.9%        reported that        they opted
                                       that they       opted for for knee       replacement inin aa median
                                                                      knee replacement                       median
                                                                                                                              fifirst rst decade
                                                                                                                                            decade of      of thedie 21st
                                                                                                                                                                       21st century,
                                                                                                                                                                               century, more   more than  than 17,000
                                                                                                                                                                                                                   17,000 scientific
                                                                                                                                                                                                                                 scientific        articles
                                                                                                                                                                                                                                                    articles
  follow-up of 435
  follow-up                  435 days      [11].
                                    days [ll].
                                                                                                                              iinvolving
                                                                                                                                    nvolving 2,724    2,724 cell  cell therapy
                                                                                                                                                                         therapy clinical
                                                                                                                                                                                      clinical trials
                                                                                                                                                                                                    trials were
                                                                                                                                                                                                              were published
                                                                                                                                                                                                                        published [32].     [32]. TheseThese
            O  ther treatment
            Other                      options are
                       treatment options                    used in
                                                     are used      in aa clinical     practice to
                                                                          clinical practice        to alleviate
                                                                                                         alleviate                   esults include
                                                                                                                               rresults          include 323,000               patients treated
                                                                                                                                                                 323,000 patients             treated with with more more than  th an 675,000
                                                                                                                                                                                                                                          675,000 cell     cell
     ssymptoms
       ymptoms such     such as as pain
                                    pain andan d stiffness
                                                   stiffness inin OA   OA patients,
                                                                             patients, although
                                                                                           although none  none of   of         ttherapy
                                                                                                                                    herapy units.  units. The  The treatments
                                                                                                                                                                      treatments were   were very  very safesafe andand oftenoften very very effective
                                                                                                                                                                                                                                                  effective
     tthem
       hem led led to
                    to regeneration
                         regeneration        of
                                              of joint
                                                  joint connective
                                                            connective tissue          including cartilage:
                                                                             tissue including          cartilage:            iin   n the the treatment
                                                                                                                                               treatment of        of various
                                                                                                                                                                       various diseases
                                                                                                                                                                                    diseases with  with the        potential to
                                                                                                                                                                                                            the potential            to significantly
                                                                                                                                                                                                                                          significantly
      administration of
      administration            of analgesic,
                                    analgesic,        non-steroidal
                                                       non -steroidal        anti-inflammatory
                                                                             an ti-inflammatory              drugs
                                                                                                             drugs           iimprove
                                                                                                                                    mprove health                worldwide [10,31,32].
                                                                                                                                                    health worldwide              [10,31,32]. Second  Second economical
                                                                                                                                                                                                                   economical aspect     aspect of     of our
                                                                                                                                                                                                                                                           our
     an
     and/or
          d/or corticosteroids.
                  corticosteroids.          However,
                                            However, these    these medications
                                                                       medications          may have
                                                                                                  have broad broad            study
                                                                                                                               study prepararion
                                                                                                                                              preparation was              based on estimation
                                                                                                                                                                     was based             estimation of extreme   ea~treme costs   costs associated
                                                                                                                                                                                                                                               associated
    sspectrum
       pectrum of      of adverse
                           adverse effects,
                                        effects, namelynamely inin gastrointestinal
                                                                        gastrointestinal         tract,      heart,
                                                                                                 tract, heart,                 with a new
                                                                                                                              with             new drug           development. The
                                                                                                                                                        drug development.               The costscosts of      phaseIIto
                                                                                                                                                                                                           ofphase           to phase
                                                                                                                                                                                                                                  phase III   III clinical
                                                                                                                                                                                                                                                    clinical
    liver,
     liver, kidneys,
               kidneys, and         other organs,
                              and other      organs, especially
                                                           especially      during
                                                                            during long-term
                                                                                       long-term use    use [30].
                                                                                                               [30].          ttrials
                                                                                                                                    rials leading
                                                                                                                                              leading toto the      the new
                                                                                                                                                                          new drugdrug registration
                                                                                                                                                                                            registration          are estimated
                                                                                                                                                                                                                  are     estunated           to
                                                                                                                                                                                                                                               to bebe 300300
    IInn case
          case of of advanced
                       advanced stage stage large
                                                large-joint
                                                        -joint OA,OA,standard
                                                                          standard trtreatment
                                                                                           eatment consists
                                                                                                         consists             million
                                                                                                                              million to           to 11 billion
                                                                                                                                                            billion USD. USD. Furthermore,
                                                                                                                                                                                   Furthermore,             once such
                                                                                                                                                                                                            once       such budget
                                                                                                                                                                                                                                 budget is      is raised,
                                                                                                                                                                                                                                                     raised,
    iinn surgical
          surgical removal
                        removal of    of the     affected joint
                                           the affected         joint and
                                                                        and itsits replacement
                                                                                    replacement with     with an   an        new drug       drug isis tested
                                                                                                                                                          tested in   in aadouble-blind,
                                                                                                                                                                            double-blind, randomized,randomized, placebo-controlled
                                                                                                                                                                                                                              placebo -controlled
    artificial
     artificial joint.          Total joint
                     joint. Total        joint arthroplasty
                                                   arthroplasty          represents
                                                                        represents         rather extensive
                                                                                           rather     extensive                clinical trial
                                                                                                                             clinical             trial anandd finally
                                                                                                                                                                  fi nally registered
                                                                                                                                                                             registered based  based on safety  safety and  and efficacy
                                                                                                                                                                                                                                    efficacy profile.
                                                                                                                                                                                                                                                    profile.
   ssurgery
       urgery which
                  which is   is associated
                                associated with  with considerable
                                                          considerable        risk of serious
                                                                              risk                 side effects
                                                                                         serious side       effects          The
                                                                                                                              The health    health care  care providers
                                                                                                                                                                   providers        worldwide are
                                                                                                                                                                                    worldwide                  exposed to
                                                                                                                                                                                                         are exposed                  extreme costs
                                                                                                                                                                                                                                 to extreme             costs
    aandnd post-operative
              post -operative        complications
                                      complications            including
                                                                including        myocardial
                                                                                 myocardial infarction,
                                                                                                    infarction,              associated with
                                                                                                                             associated                with eligible
                                                                                                                                                                 eligiblepatient           treatments after
                                                                                                                                                                              patient treatments               after suchsuch registration.
                                                                                                                                                                                                                                   registration. On
       troke, systemic
  sstroke,       systemic infection
                                infection or  or increased
                                                   increased risk   risk of
                                                                          of death      after TJA [2-5].
                                                                               death after              [2-5].               tthe  he otherother hand,hand, aa case   case control
                                                                                                                                                                             control study,study, if    if well
                                                                                                                                                                                                            well designed
                                                                                                                                                                                                                     designed and       and ifif strong
                                                                                                                                                                                                                                                     strong
                                                                                                                             evidence
                                                                                                                              evidence for           for muumal
                                                                                                                                                           minimal risks   risks based
                                                                                                                                                                                    based on   on previous
                                                                                                                                                                                                    previous studies  studies exists,
                                                                                                                                                                                                                                    e~cists, can  can lead
                                                                                                                                                                                                                                                         lead
              Typically,patients
              Typically,        patientsinin our          case control
                                                   our case        control study study werewere administered
                                                                                                   administered
                                                                                                                             tto   o aacost-effective,
                                                                                                                                            cost-effective, safe,       safe, ethical
                                                                                                                                                                                ethical and          objective
                                                                                                                                                                                             and objective             evaluation
                                                                                                                                                                                                                        evaluation of         of aa novel
                                                                                                                                                                                                                                                       novel
     llarge
        arge amounts
                 amounts of      of painkillers,
                                     painkillers,        ie, mainly
                                                         ie.    mainly analgesics
                                                                             analgesics       or   non -steroidal
                                                                                              or non-steroidal
                                                                                                                            trtreatment.
                                                                                                                                      eatment. One     One of     of such
                                                                                                                                                                      such.examples
                                                                                                                                                                              examples can       can be  be aa case
                                                                                                                                                                                                                  case control
                                                                                                                                                                                                                           control study   study using using
      anti-inflammatory
      an   ti-inflammatory              drugs, before
                                       drugs,       before the   the SVF
                                                                       SVF administration.
                                                                                 administration. InIn order       order
                                                                                                                            aautologous
                                                                                                                                     utologous non              -manipulated
                                                                                                                                                        non-manipulated               or
                                                                                                                                                                                      or minimally
                                                                                                                                                                                           minunally manipulated
                                                                                                                                                                                                              manipulated cells.       cells.
      tto
        o compare
            compare the     the amount
                                   amount of       of painkillers
                                                        painkillers         taken      before an
                                                                            taken before          and      after the
                                                                                                      d after        the
    SVF cell    cell application,
                      application,the      the quantity
                                                  quantity of    of these
                                                                      these drugs
                                                                                drugs inin aa form
                                                                                               form of   of pills
                                                                                                              pills or or   Conclusion
                                                                                                                            Conclusion
    ttopical
        opical analgesic
                   analgesic creamscreams used  used by patients
                                                              patients was   was assessed,
                                                                                    assessed, evaluated
                                                                                                  evaluated an      and d
      used as
     used       as one
                    one of of the
                                the parameters
                                      parameters in       in calculation
                                                                calculation       of
                                                                                   of the
                                                                                       the Modified
                                                                                             Modified KOOS/   KOOS/               Autologous stromal
                                                                                                                                  Autologous                     vascular fraction
                                                                                                                                                      stromal vascular               cell therapy
                                                                                                                                                                           fraction cell   therapy of of degenerative
                                                                                                                                                                                                         degenerative
    HHOOS OGSClinical
                   Clinical Score
                                Score to  to evaluate
                                              evaluate clinical           effect of
                                                             clinical effect        ofthe
                                                                                        the therapy.
                                                                                             therapy. We   We have have     osteoarthritis is
                                                                                                                            osteoarthritis           safe an
                                                                                                                                                  is safe       clinically
                                                                                                                                                          andd clinically  effective
                                                                                                                                                                           effectivestrategyleading
                                                                                                                                                                                      strategy leadingtotoimproved
                                                                                                                                                                                                             improved
      observed that
     observed         that the.
                             the quantity
                                   quantity of    of painkillers
                                                      painkillers       (data
                                                                        (data not not shown),
                                                                                       shown), as   as well
                                                                                                         well as as the
                                                                                                                     the    quality
                                                                                                                            quality of   of life.
                                                                                                                                             life. This    conclusionisis based
                                                                                                                                                     This conclusion           based on
                                                                                                                                                                                     on the
                                                                                                                                                                                          the present
                                                                                                                                                                                               present case
                                                                                                                                                                                                         case control
                                                                                                                                                                                                                control
    Score (Figure
   Score         (Figure 2A) were    were significantly
                                              significantly          decreased
                                                                     decreased after  after the
                                                                                             the SVF therapy.
                                                                                                            therapy.        study
                                                                                                                            study of of 1128
                                                                                                                                           1128 adult
                                                                                                                                                   adult patients.
                                                                                                                                                          patients.
    Despite the
  Despite            the lilimitation
                             mitation of     of our
                                                  our study
                                                         study that  that did
                                                                            did not      contain the
                                                                                   not contain                control
                                                                                                      the control
     group of
    group             patients with
                  of patients       with OA, we       we can can assume
                                                                     assumethat,  that, due
                                                                                          due toto aa long
                                                                                                         long term term
                                                                                                                            Financial support
                                                                                                                            Financial support
    use
    use (at   (at least
                   least 6 months,
                              months, but           typically several
                                            but typically           several years)
                                                                                years) of     painkillers prior
                                                                                          of painkillers          prior         This
                                                                                                                                This work
                                                                                                                                     work was
                                                                                                                                          was supported
                                                                                                                                              supported inin part
                                                                                                                                                             part by
                                                                                                                                                                  by Cellthera,
                                                                                                                                                                     Cellthera, s.r.o.,
                                                                                                                                                                                s.r.o., the
                                                                                                                                                                                        the Czech
                                                                                                                                                                                            Czech
   tto  o SVF administration,
                    administration, those                patients would
                                              those patients            would continue
                                                                                    continue in   in painkillers
                                                                                                        painkillers         Republic
                                                                                                                            Republic
  consumption
    consumption at           at the
                                 the same
                                       same or    or even
                                                      even larger
                                                               larger amounts
                                                                          amounts of painkillers
                                                                                             painkillers        as
                                                                                                                as the
                                                                                                                     the
    diseases progresses,
   diseases         progresses, withoutwithout SVF cell      cellapplication.
                                                                    application. Altogether,
                                                                                        Altogether, given given thatthat    Disclosure
                                                                                                                            Disclosure of potential
                                                                                                                                       of potential conflicts
                                                                                                                                                    conflicts of
                                                                                                                                                              of interest
                                                                                                                                                                  interest
  tthe  he amount
             amount of    of painkillers
                               painkillers       used
                                                  used waswas significantly
                                                                  significantly         decreased inin patients
                                                                                       decreased            patients              JJM
                                                                                                                                    Misis CEO
                                                                                                                                          CEO of       Cellthera,
                                                                                                                                                    of Cellthera, s.r.o.,
                                                                                                                                                                   s.r.o.,other
                                                                                                                                                                           other authors  do not
                                                                                                                                                                                  authors do     declare any
                                                                                                                                                                                             not declare any
   after
   aft    er the
               the SVF cell   cell administration,
                                    administration, we          we cancan assume
                                                                             assumethat  that this
                                                                                               this therapeutic
                                                                                                       therapeutic          conflicts
                                                                                                                            conflicts ofof interest.
                                                                                                                                            interest.
   strategy isis both
  strategy                      safe an
                        both safe      and d effective
                                              effective inin most  most of ofthethepatients         eated,
                                                                                      patients trtreated.
         IIn  addition, there
           n addition,     there are
                                   are also    other treatment
                                          also other    treatment approaches
                                                                      approaches to    to OA,
                                                                                           OA, such such
                                                                                                                            Author contributions
                                                                                                                            Author contributions
   as
   as intraarticular
       intraarticular administration
                            administration        of
                                                  of platelet
                                                       platelet rich
                                                                   rich plasma
                                                                         plasma or  or hyaluronic
                                                                                         hyaluronic                               JJM
                                                                                                                                    Mwaswas responsible
                                                                                                                                             responsible for  for conception
                                                                                                                                                                  conception and         design, fifinancial
                                                                                                                                                                                   and design,                    support,
                                                                                                                                                                                                       nancial support,
   acid, sometimes
   acid,    sometimes calledcalled viscosupplementation.
                                     viscosupplementation. Although   Although thesethese methods
                                                                                             methods                        data    analysis and
                                                                                                                            data analysis     and interpretation,
                                                                                                                                                    interpretation, manuscript
                                                                                                                                                                       manuscript writingwriting and and final    approval
                                                                                                                                                                                                          fi nal approval
   are also
   are           available
          also available       for patients
                              for                with symptomatic
                                     patients with        symptomatic OA,    OA, they
                                                                                    they typically
                                                                                             typically                      of manuscript;
                                                                                                                            of manuscript; RM,  RM,LL, KP,   KP, MP, JR,JR, MC,
                                                                                                                                                                              MC, AC, AC, ADAD were
                                                                                                                                                                                                  wereresponsible
                                                                                                                                                                                                         responsible for for
  iinvolve
    nvolve aa series
                   series ofof intraarticular
                                intraarticular       injections
                                                     injections      with increased
                                                                     with   increased potential
                                                                                            potential                       provision
                                                                                                                            provision of  of study
                                                                                                                                              study patients
                                                                                                                                                      patients andand materials,
                                                                                                                                                                        materials,     collection
                                                                                                                                                                                       collection      and
                                                                                                                                                                                                       and assembly
                                                                                                                                                                                                              assembly of of
  rrisks    associated
    isks associated         with repeated
                           with    repeated joint       injections. InIn contrast,
                                                joint injections.           contrast, thethe results
                                                                                                results                     data;
                                                                                                                            data; JM sr, sr. was
                                                                                                                                             was responsible
                                                                                                                                                  responsible for  for data
                                                                                                                                                                        data analysis
                                                                                                                                                                               analysis and and interpretation;
                                                                                                                                                                                                   interpretation; MC, MC,
   of our
   of  our case
              case control
                     control study
                                study are are based
                                               based on on a single,
                                                                single, intro-
                                                                         intra- oror periarticular
                                                                                      periarticular                         ZK,
                                                                                                                            ZK, PJ PJ and
                                                                                                                                       andZD
                                                                                                                                           ZD were
                                                                                                                                                wereresponsible
                                                                                                                                                        responsiblefor for collection
                                                                                                                                                                            collection and and assembly
                                                                                                                                                                                                  assembly of  of data
                                                                                                                                                                                                                   data and
                                                                                                                                                                                                                        and



  Glob Sttrg,
  Glob        2017
       Surg, 2017                    doi: 10.15761/GOS,1000163
                                     doi: 10.15761/GOS,1000163                                                                                                                                                                  Volume 3(3): 8-9
                                                                                                                                                                                                                                Volume 3(3):8-9
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 128 of
                                      132

   Michalek
   Michalek
   Michalek JJJ(2017)
               (2017)
                (2017)Stromal
                        Stromalvascular
                       Stromal   vascular
                               vasculaz fraction
                                            fraction
                                        fraction  cells
                                                  cells cells
                                                          of adipose
                                                          of  adipose
                                                              of adipose
                                                                      andand
                                                                      and connective
                                                                               connective
                                                                          connecrive  tissue
                                                                                     tissue tissue
                                                                                              inin patients
                                                                                                   patients
                                                                                                       in patients
                                                                                                             with osteoazthritis:
                                                                                                             with  osteoarthritis:
                                                                                                                   with osteoarthritis:
                                                                                                                                   A case
                                                                                                                                   A case A
                                                                                                                                          control
                                                                                                                                            case control
                                                                                                                                          control prospective
                                                                                                                                                  prospectiveprospective
                                                                                                                                                                 multi-centric
                                                                                                                                                                multi       multi-centric
                                                                                                                                                                      -centric  non-
                                                                                                                                                                                non-      non-
   randomized study
   randomized
   randomized   study
                 study




   administrative support;
   administrative
   administrative        support;
                       support;   JK
                                   JKJK
                                      and
                                       andandJT
                                             JT JT
                                                were
                                                werewere
                                                       responsible
                                                              responsible
                                                       responsible       for radiology
                                                                         for radiology
                                                                              for radiologydata data
                                                                                           data     14. Bui KH,
                                                                                                    14. Bui  KII,
                                                                                                             KII,Duong
                                                                                                                    DuongTD,
                                                                                                                    Duong       TD,Nguyen
                                                                                                                                     NguyenTN,
                                                                                                                                    Nguyen    TN,Nguyen
                                                                                                                                                   Nguyen
                                                                                                                                                    NguyenTD, TD,LeLe
                                                                                                                                                                    VT,
                                                                                                                                                                      VT,
                                                                                                                                                                    VT,   et et
                                                                                                                                                                          et al.
                                                                                                                                                                             al. al.
                                                                                                                                                                                   (2014)
                                                                                                                                                                                     (2014)
                                                                                                                                                                                  (2014)    Symptomatic
                                                                                                                                                                                              Symptomatic
                                                                                                                                                                                            Symptomatic      knee
                                                                                                                                                                                                            luiee knee
   collection and
   collection
   collection     and
                   andassembly;
                      assembly;
                        assembly;KP KPKP  and
                                         andandZD
                                              ZD ZDparticipate
                                                      participate
                                                  participate      inin manuscript
                                                                        manuscript
                                                                         in manuscript writing
                                                                                       writing          osteoarthritis trtreatment
                                                                                                        osteoarthritis
                                                                                             writing osteoartluitis           treatment using
                                                                                                                                          using
                                                                                                                              eatment using   autologous
                                                                                                                                                 autologous
                                                                                                                                              autologous   adipose
                                                                                                                                                               adipose
                                                                                                                                                           adipose  derived
                                                                                                                                                                         derived
                                                                                                                                                                    derived     stemstem
                                                                                                                                                                                stem   cells
                                                                                                                                                                                       cells cells
                                                                                                                                                                                              and
                                                                                                                                                                                              an d platelet-rich
                                                                                                                                                                                                   and platelet-rich
                                                                                                                                                                                                   platelet -rich
                                                                                                        plasma: aaclinical
                                                                                                        plasma:
                                                                                                        plasma:       clinicalstudy.
                                                                                                                     clinical    study.
                                                                                                                                  study.Bim~ved
                                                                                                                                        Blamed Res
                                                                                                                                                 Res Ther
                                                                                                                                                      Then 1:  2-8.
                                                                                                                                                           l: 2-8.
   and fifinal
   and
   and    final approval
                  approvalof
            nal approval   ofof manuscript.
                                 manuscript.
                                manuscript.
                                                                                                                                                              15.  Gimble JM,
                                                                                                                                                                   Gimble
                                                                                                                                                              1 5. Gimble   JM,
                                                                                                                                                                             JM,Guilak
                                                                                                                                                                                   Guilak
                                                                                                                                                                                   GuilakF,
                                                                                                                                                                                          F,F,Bunnell
                                                                                                                                                                                                Bunnell
                                                                                                                                                                                             B~umell    BA
                                                                                                                                                                                                        BA BA (2010)
                                                                                                                                                                                                                 (2010)
                                                                                                                                                                                                             (?010)   Clinical
                                                                                                                                                                                                                        Clinical
                                                                                                                                                                                                                      Clinical   and
                                                                                                                                                                                                                                  andand
                                                                                                                                                                                                                                      preclinical
                                                                                                                                                                                                                                           preclinical
                                                                                                                                                                                                                                       precluilcel    translation
                                                                                                                                                                                                                                                            translation
                                                                                                                                                                                                                                                      translation  of cell/
                                                                                                                                                                                                                                                                   of cell/of cell/
   Acknowledgement
   Acknowledgement
   Acknowledgement                                                                                                                                                 based therapies
                                                                                                                                                                   based
                                                                                                                                                                   based therapies
                                                                                                                                                                          therapiesusing
                                                                                                                                                                                     using
                                                                                                                                                                                       usingadipose
                                                                                                                                                                                            adipose
                                                                                                                                                                                              adiposetissue/derived
                                                                                                                                                                                                         tissue/derived
                                                                                                                                                                                                     tissue/derived    cells.
                                                                                                                                                                                                                            cells.
                                                                                                                                                                                                                       cells.  Stem Cell
                                                                                                                                                                                                                               Sle~n  Cell Res
                                                                                                                                                                                                                                             Res Ther
                                                                                                                                                                                                                                                   T7~er 1:
                                                                                                                                                                                                                                                          1: 19.
                                                                                                                                                                                                                                                               19.

       This workwas
       This workwassupported
                         supportedinin  partbygrants
                                          partbygrants
       ThisworkwassupportedinpartbygrantsNo.          No.No.CZ.1.0
                                                               CZ.1.0     7/2.3.00/20.0012 16.
                                                                     7/2.3.00/20.0012
                                                            CZ.1.07/2.3.00/20.0012                  Koh YG,
                                                                                                    Koh
                                                                                               1 6. Koh     YG,
                                                                                                            YG, ChoiChoiYJ,
                                                                                                                    Clioi   YJ,Kwon
                                                                                                                           YJ,    KwonSK,SK,Kim KimYS,
                                                                                                                                              ICim     YS,YeoYeoJE
                                                                                                                                                           Yeo     JEJE(2015)
                                                                                                                                                                          (2015)
                                                                                                                                                                       (2015)   Clinical
                                                                                                                                                                                   Clinical
                                                                                                                                                                                 Clinical    results
                                                                                                                                                                                                 results
                                                                                                                                                                                             results    and
                                                                                                                                                                                                        and and
                                                                                                                                                                                                              second-
                                                                                                                                                                                                                  second-
                                                                                                                                                                                                              second -
                                                                                                    look arthroscopic
                                                                                                    look    arthroscopic
                                                                                                            artluoscopic     fifindings
                                                                                                                                 findingsafter
                                                                                                                                           after
                                                                                                                                 ndings after    treatment
                                                                                                                                                    treatment
                                                                                                                                                heatment      with
                                                                                                                                                              with with
                                                                                                                                                                      adipose-derived
                                                                                                                                                                           adipose-derived
                                                                                                                                                                      adipose  -derived stem stemstemcells cells
                                                                                                                                                                                                     cells   for knee
                                                                                                                                                                                                             for  knee
                                                                                                                                                                                                                   for knee
  and
  and   LM2011017of
  and LM2011017
       LM2011017        ofthe
                       of  the
                            theMiniskry
                               Ministry
                                Ministry  ofof
                                          of Education,
                                               Education,
                                             Education,    Youth
                                                              Youth
                                                          Youth     andand
                                                                    and   Sports
                                                                               Sports
                                                                          Sports   of the
                                                                                   of the
                                                                                        of the
                                                                                                    osteoarthritis. Knee
                                                                                                    osteoarthritis.
                                                                                                    osteoar[hritis.       Knee SurgSporls
                                                                                                                                Sing Sports Traumata!        Arthrosc 23:
                                                                                                                                               Tra~nnalolArlhirosc         23: 1308-1316.       [Crossref]
                                                                                                                                                                                                 [Crossref]
                                                                                                                                                                               1308-1316. [CrossrefJ
  C zech Republic
  Czech
  Czech    Republicand
          Republic     and
                        andEuropean
                            European
                              European   Union
                                           Union
                                         Union  Operational
                                                    Operational
                                                Operational     Program
                                                                     Program
                                                                Program      Education
                                                                                   Education
                                                                             Education
  for Competitiveness.
  for
  for  Competitiveness.
      Competitiveness.                                                                         17.
                                                                                               1 7. Vangsness
                                                                                                    Vangsness
                                                                                                    Vangsness CT,     CT,
                                                                                                                       CT,Fazr
                                                                                                                           Fan•
                                                                                                                            Fan•J,J,J,Bpyd
                                                                                                                                      Boyd
                                                                                                                                       BoydJ,J,J,Dellaero
                                                                                                                                                   Dellaero
                                                                                                                                                Dellaero    DT,
                                                                                                                                                            DT, DT, Mills
                                                                                                                                                                       Mills
                                                                                                                                                                    Mills   CR,
                                                                                                                                                                            CR,CR,et
                                                                                                                                                                                  et al.
                                                                                                                                                                                       et al.
                                                                                                                                                                                       al. (2014)
                                                                                                                                                                                               (2014)
                                                                                                                                                                                           (2014)     Adult
                                                                                                                                                                                                      AdtiltAdult
                                                                                                                                                                                                               human
                                                                                                                                                                                                                   human
                                                                                                                                                                                                                human
                                                                                                                                                                     mesenchymal
                                                                                                                                                                     mesenchymal
                                                                                                                                                                     mesenchymal stemstem
                                                                                                                                                                                      stemcells
                                                                                                                                                                                           cells
                                                                                                                                                                                            cellsdelivered
                                                                                                                                                                                                  deliveredvia
                                                                                                                                                                                                 delivered     via
                                                                                                                                                                                                                 viaintra-articular
                                                                                                                                                                                                                       intra-articular
                                                                                                                                                                                                                    infra-azticular        injection
                                                                                                                                                                                                                                                 injection
                                                                                                                                                                                                                                           injection     toto the
                                                                                                                                                                                                                                                              the
                                                                                                                                                                                                                                                                to knee
                                                                                                                                                                                                                                                                   the knee
                                                                                                                                                                                                                                                                   knee   following
                                                                                                                                                                                                                                                                                  following
                                                                                                                                                                                                                                                                           following
   References
   References
   References                                                                                                                                                        partial medial
                                                                                                                                                                     partial
                                                                                                                                                                     partial   medialmeniscectomy:
                                                                                                                                                                              medial   meniscectomy:
                                                                                                                                                                                     meniscectomy:      a randomized,
                                                                                                                                                                                                           arandomized,
                                                                                                                                                                                                              randomized,      double-blind,
                                                                                                                                                                                                                                    double-blind,
                                                                                                                                                                                                                                double-blind,        controlled
                                                                                                                                                                                                                                                            controlled
                                                                                                                                                                                                                                                     controlled     study.
                                                                                                                                                                                                                                                                    study. study.
                                                                                                                                                                                                                                                                               JJ Bone
                                                                                                                                                                                                                                                                                  Bone
                                                                                                                                                                    JJoint   Surg Am 96:
                                                                                                                                                                      oins SmgAm     96: 90-98.
                                                                                                                                                                                         90-98. [Crossreff
                                                                                                                                                                                                 [Crossref]
                                                                                                                                                                                                 [Crossref]
  1. Helmick
  ]. Helmick CG,
     Helmick     CG,Felson
                     Felson
                      FelsonDT,   DT,Lawrence
                                      LawrenceRC,
                                     Lawrence      RC,Gabriel
                                                        Gabriel
                                                      Gabriel   S, Hirsch
                                                                S, Hirsch
                                                                    S, Hirsch et
                                                                               R,al.
                                                                           R, et al.
                                                                                   et(2008)
                                                                                      (2008)
                                                                                       al. (2008)
                                                                                                Estimates
                                                                                                     Estimates
                                                                                                Estimates   of of
                                                                                                            of
     the
     the
     U     prevalence
            prevalenceof
      ie prevalence   ofofarthritis
                            arthritis
                          artluitis   and
                                      andand
                                           other
                                              other
                                           other rheumatic
                                                     rheumatic
                                                 rheumatic    conditions
                                                                   conditions
                                                              conditions  in the
                                                                          in theinUnited
                                                                                     the United
                                                                                   United   States.
                                                                                             States. States.
                                                                                                      Part II.II.Part II.18.
                                                                                                      Part                    Bernardo ME
                                                                                                                              Bernardo
                                                                                                                         1 8. Bernardo  ME,
                                                                                                                                         ME,
                                                                                                                                           , Locatelli
                                                                                                                                                 Locatelli
                                                                                                                                               Locatelli       F,F,Fibbe
                                                                                                                                                               F,    Fibbe
                                                                                                                                                                  Fibbe    WE
                                                                                                                                                                           WEWE (2009)
                                                                                                                                                                                   (2009)
                                                                                                                                                                                (2009) Mesenchymal
                                                                                                                                                                                          Mesenchymal
                                                                                                                                                                                        Mesenchymal   stromal
                                                                                                                                                                                                          stromal
                                                                                                                                                                                                      stromal  cells:
                                                                                                                                                                                                               cells: cells:
                                                                                                                                                                                                                        aa novel
                                                                                                                                                                                                                             a novel
                                                                                                                                                                                                                           novel
     Arthritis Rheu~a
     Ar!lrrifis Rheum 58:
                        58: 26-35.
                               26-35. [CrossrefJ
                                       [Crossref]
                                       [Crossref]                                                                             treatment modality
                                                                                                                              treatment
                                                                                                                              treatment modality
                                                                                                                                         modalityforforfor
                                                                                                                                                         titissue
                                                                                                                                                              tissue
                                                                                                                                                             ssue  repair.
                                                                                                                                                                      repair.
                                                                                                                                                                   repair. Ann   N Y Acad Sci
                                                                                                                                                                           A1111 NYAcad   Sci 1176:
                                                                                                                                                                                              1176: 101-117.  [Crossref]
                                                                                                                                                                                                              [Crossref]
                                                                                                                                                                                                    101-117. [CrossrefJ
  2.
  2   Lassen MIS
      Lassen
   . Lassen        MR,
                    MR,Ageno
                           Ageno
                             AgenoW,      W,Bonis
                                               BonisLC,
                                              Boais        LC,Lieberman
                                                          LC,       Lieberman
                                                                   Lieberman          JR,JR,
                                                                                      JR,    Rosencher
                                                                                                  Rosencher
                                                                                             Rosencher           N, etet
                                                                                                                N,      N,al. al.et (2008)
                                                                                                                                     al. (2008) 19.
                                                                                                                                    (2008)       1 9. Guilak
                                                                                                                                                      Guilak
                                                                                                                                                      Guilak F,F,F,Awad
                                                                                                                                                                    AwadHA,    HA,
                                                                                                                                                                                 HA,Feimor
                                                                                                                                                                                      Fennor
                                                                                                                                                                                       FennorB,B,Leddy   Leddy
                                                                                                                                                                                                      Leddy    HA,
                                                                                                                                                                                                                 HA,
                                                                                                                                                                                                               HA,    Gimble
                                                                                                                                                                                                                          Gimble
                                                                                                                                                                                                                      Gimbie    JM
                                                                                                                                                                                                                                JMJM(2004)
                                                                                                                                                                                                                                        (2004)
                                                                                                                                                                                                                                    (2004)    Adipose-derived
                                                                                                                                                                                                                                                   Adipose-derived
                                                                                                                                                                                                                                               Adipose                  adultadult
                                                                                                                                                                                                                                                           -derived adult
      Rivaroxaban versus
      Rivaroxaban
      Rivaroxaban         versus
                            versusenoxaparin
                                       enoxaparin
                                         enoxaparin     forfor
                                                      for   tlromboprophylaxis
                                                                  tlromboprophylaxis
                                                            tluomboprophylaxis                after
                                                                                              after after
                                                                                                      total
                                                                                                       total total
                                                                                                               knee
                                                                                                               knee knee arthroplasty.
                                                                                                                                    arthroplasty. stem
                                                                                                                           a~tivoplasty.              stem cells
                                                                                                                                                      stem   cells
                                                                                                                                                             cells for
                                                                                                                                                                    for
                                                                                                                                                                    forcartilage
                                                                                                                                                                         cartilage
                                                                                                                                                                          cartilagetissue
                                                                                                                                                                                        ti tissue  engineering.
                                                                                                                                                                                                    engineering.
                                                                                                                                                                                           ssue engineering.       Biorheology 41:389-399.
                                                                                                                                                                                                                   Biorlreo%gy     41: 389-399. [CrossrefJ
                                                                                                                                                                                                                                                     [Crossref]
                                                                                                                                                                                                                                                     [Crossref]
      N Engl
      N   Engl JMed
                 J Med 358:358: 3776-2786.
                                     2776-2786. [Crossreff
                                                     [Crossref]
                                                     [Crossref]
                                                                                                                                                 20. Murphy
                                                                                                                                                 20.  Murphy
                                                                                                                                                      Mmpliy 7M,  JM,
                                                                                                                                                                   JM,Fink
                                                                                                                                                                        Fink
                                                                                                                                                                           FinkD7,DI,
                                                                                                                                                                                    DI,Hunziker
                                                                                                                                                                                           Hunziker
                                                                                                                                                                                        Hunziker       EB,EB,
                                                                                                                                                                                                       EB,   Barry
                                                                                                                                                                                                                Barry
                                                                                                                                                                                                             Barry         (2003)
                                                                                                                                                                                                                           FP (2003)
                                                                                                                                                                                                                      FP (?003)   Stem
                                                                                                                                                                                                                                   StemStem
                                                                                                                                                                                                                                          cell
                                                                                                                                                                                                                                          cell cell
                                                                                                                                                                                                                                                 therapy
                                                                                                                                                                                                                                                 therapytherapy
                                                                                                                                                                                                                                                              in a caprine
                                                                                                                                                                                                                                                              in     in a caprine
                                                                                                                                                                                                                                                                     caprine
  3. Pazry
  3.  Parry MC,
      Parry      MC,Smith
                MC,      SmithAS,
                       Sruitli        AS,Blom
                                    A7,    BlomAW
                                          Blom     AWAW   (2011)
                                                             (2011)Early
                                                          (3011)           Early
                                                                        Early      death
                                                                                      death
                                                                                   death   following
                                                                                                 following
                                                                                            following        primary
                                                                                                                   primary
                                                                                                             primazy          total
                                                                                                                              total total
                                                                                                                                       knee
                                                                                                                                       knee knee
                                                                                                                                                      model
                                                                                                                                                      model
                                                                                                                                                      model ofof
                                                                                                                                                               of osteoarthritis.
                                                                                                                                                                   osteoarthritis.
                                                                                                                                                                   osteoarthritis.Ai9hrilis
                                                                                                                                                                                         Artla•itis Rhemn
                                                                                                                                                                                                      Rheum 48:34643474.
                                                                                                                                                                                                                48: 3464-3474. [Crossref]
                                                                                                                                                                                                                                    [Crossref]
                                                                                                                                                                                                                                    [Crossref]
      arthroplasty.
      arthroplasty.
      art hroplasty.     J Bone Join!
                         JBone         Joint SurgAn~
                                             Surg Am 93:   93: 948-953.
                                                                 948-953. [Crossreff
                                                                                  [Crossref]
                                                                                  [Crossref]
                                                                                                                                                 21. Gimble
                                                                                                                                                 21.  Gimble 7M,
                                                                                                                                                      Gimble     JM,
                                                                                                                                                                 JM,Bunnell
                                                                                                                                                                       Bunnell
                                                                                                                                                                        BunnellBA,     BA,Chiu ChiuES,
                                                                                                                                                                                             Chiu    ES,
                                                                                                                                                                                                       ES,Guilak
                                                                                                                                                                                                            Guilak
                                                                                                                                                                                                          Guilak    F (2011)
                                                                                                                                                                                                                        (2011)
                                                                                                                                                                                                                        F (2011)Concise
                                                                                                                                                                                                                                  Concise
                                                                                                                                                                                                                                Concise   review:
                                                                                                                                                                                                                                               review:
                                                                                                                                                                                                                                          review:     Adipose-derived
                                                                                                                                                                                                                                                            Adipose-derived
                                                                                                                                                                                                                                                       Adipose     -derived
  4. Scluama
  4.  Schrama7C,
      Schrama        IC,
                      IC,Espehaug
                           Espehaug
                             Espehaug       B,B,
                                           B,   Hall=
                                                   Hall=
                                                Hallazi           EngesaeterLB,
                                                                  Engesaeter
                                                           G, Engesaeter              LB,
                                                                                       LB,Fumes
                                                                                             Fumes
                                                                                               Fumes      0,0,et
                                                                                                         0,   et etal.
                                                                                                                    al.al.(2010)
                                                                                                                             (2010)Risk
                                                                                                                         (2010)          Risk
                                                                                                                                        Risk
      of revision
          revision
          revision for for
                        forinfection
                                infectionin
                               infection    ininprimary
                                                 primary
                                                prunary       total
                                                              totaltotal
                                                                       hip
                                                                       hip hip and
                                                                                andand
                                                                                     knee
                                                                                     kneekneearthroplasty
                                                                                                   arthroplasty   in
                                                                                                                   in patients
                                                                                                                             in patients              stromal vasculaz
                                                                                                                                                      stromal
                                                                                                                                        with with slromal
                                                                                                                                       with                      vascular
                                                                                                                                                                  vascularfrfraction
                                                                                                                                                                                  fraction
                                                                                                                                                                                  action      cells
                                                                                                                                                                                                 cells
                                                                                                                                                                                             cells   and
                                                                                                                                                                                                     an dand
                                                                                                                                                                                                           stem
                                                                                                                                                                                                          stemstemcells:
                                                                                                                                                                                                                 cells:cells:
                                                                                                                                                                                                                           Let's
                                                                                                                                                                                                                              Let's
                                                                                                                                                                                                                           Lets  not
                                                                                                                                                                                                                                 not not
                                                                                                                                                                                                                                      get
                                                                                                                                                                                                                                      get lost
                                                                                                                                                                                                                                          get
                                                                                                                                                                                                                                           lost lost
                                                                                                                                                                                                                                                 in
                                                                                                                                                                                                                                                  in translation.
                                                                                                                                                                                                                                                      trin  translation.
                                                                                                                                                                                                                                                         anslation      Stem
                                                                                                                                                                                                                                                                        Slem
      of                                                                                      arthroplasty              patients
     rrheumatoid
      rheumatoid        arthritis
       heumatoid arthritisarthritis     compared
                                          compared
                                        compazed      with
                                                      withwith osteoarthritis:
                                                                     osteoarthritis:
                                                                osteoarthritis:        aa prospective,
                                                                                               a prospective,
                                                                                           prospective,        population-based
                                                                                                                 populationpopulation-based
                                                                                                                                     -based           Cells
                                                                                                                                                      C      29: 749-754.
                                                                                                                                                        ells 29:                  [Crossref]
                                                                                                                                                                                  [Crossref]
                                                                                                                                                                   749-754. [Crossref]
         study on
         study
         study     on
                   on108,786
                      108,786hip
                      108,786   hipand
                                hip  andknee
                                    and   kneejoint
                                        knee  joint
                                                joint
                                                    aithroplasties
                                                      aithroplasties
                                                    a~throplaslies  fromfrom
                                                                    fr om  the
                                                                            the the
                                                                                Norwegian
                                                                                    Norwegian
                                                                                 Norwegian Arthroplasty
                                                                                                Arthroplasty22.
                                                                                           Artluoplasty     22. Illouz
                                                                                                                 Illouz YG,
                                                                                                                 Illouz  YG,
                                                                                                                         YG, Sterodimas
                                                                                                                             Sterodimas
                                                                                                                             SterodimasA    AA(2009)
                                                                                                                                               (2009)
                                                                                                                                                (2009)Autologous
                                                                                                                                                          Autologousfatfatfat
                                                                                                                                                         Autologous         trtransplantation
                                                                                                                                                                                transplantation
                                                                                                                                                                                ansplantation    to
                                                                                                                                                                                                 to the
                                                                                                                                                                                                    tl~eto breast:
                                                                                                                                                                                                           the
                                                                                                                                                                                                           breast:breast:
                                                                                                                                                                                                                       personal
                                                                                                                                                                                                                           a personal
                                                                                                                                                                                                                     a persona!
         Register. Arthritis
         Register.
         Register.    Arthritis Care  Res (Hoboken)
                                Care Res  (Hoboken) 62:62: 473-479.
                                                            473-479. [CrossrefJ
                                                                      [Crossref]
                                                                      [Crossref]
                                                                                                                ttechnique
                                                                                                                 technique
                                                                                                                  ecluuque with
                                                                                                                             with25
                                                                                                                            with  2525years
                                                                                                                                      years
                                                                                                                                       yearsofofofexperience.
                                                                                                                                                  experience.
                                                                                                                                                    experience. Aesthetic Plas!
                                                                                                                                                                Aesthetic       Plast Sorg
                                                                                                                                                                                        Sing 33:
                                                                                                                                                                                              33: 706-715.        [Crossref]
                                                                                                                                                                                                                  [Crossref]
                                                                                                                                                                                                  706-715. [CrossrefJ
  5. Thorey
  5.  Thorey F,
      Thorey     F,F,Reck
                     Reck
                      ReckF,F,F,Windhagen
                                  Windhagen
                                 Windhagen      H,H,
                                                   von
                                                   vonvonLewinski
                                                             Lewinski
                                                         Lewinski    G (2008)
                                                                        G (2008)
                                                                     G(3008)     Influence
                                                                                     Influence
                                                                                 Influence    of bone
                                                                                              of   of bone
                                                                                                  bone   density
                                                                                                              density
                                                                                                         density  on on
                                                                                                                  on
                                                                                                                          23. Evans
                                                                                                                          23. Evans CH,
                                                                                                                              Evans  CH,Kraus
                                                                                                                                            KrausVB,
                                                                                                                                            Kraus    VB,Setton
                                                                                                                                                           SettonLA
                                                                                                                                                         Setton    LA
                                                                                                                                                                  LA(2014)
                                                                                                                                                                      (2014)
                                                                                                                                                                    (2014) Progress
                                                                                                                                                                             Progress
                                                                                                                                                                           Progress in
                                                                                                                                                                                     in infra-articular
                                                                                                                                                                                        in
                                                                                                                                                                                         infrainfra-articular
                                                                                                                                                                                                -articular therapy.
                                                                                                                                                                                                                 therapy.
                                                                                                                                                                                                           therapy.  Nat Rev
                                                                                                                                                                                                                     Nat Rev
     ttotal
      total  hip
              hipresurfacing
       otal hip    resurfacing
                    resurfacingarthroplasty
                                  az arthroplasty
                                     throplasty   in patients
                                                      in patients
                                                  inpatients    with
                                                                with with
                                                                      osteonecrosis
                                                                            osteonecrosis
                                                                      osteonecrosis      of the
                                                                                         of theoffemoral
                                                                                                 femoral
                                                                                                   the femoral
                                                                                                            head --head
                                                                                                            head    a   -a
         radiological analysis.
         radiological
     r adiological     analysis.Technol Health Care 16: 151-158. [Crossref]
                       analysis.                                 [Crossref]
                                   Technol Hea/N~ Care 16: 151-158. [CrossrefJ
                                                                                                                              Rheranatol 10: 11-22.
                                                                                                                              Rherm~aro(10:             [Crossref]
                                                                                                                                                        [Crossref]
                                                                                                                                               I 1-22. [CrossrefJ

   6. Hematti
  6.     Hematti P,
         Hematti        P,
                         P,Keating
                               KeatingA.
                              Keating       A.A.Mesenchymal
                                                   Mesenchymal
                                                 Mesench}wal                stomal
                                                                                stomal
                                                                           stromal        cells
                                                                                          cellscellsin
                                                                                                     iu in regenerative
                                                                                                                 regenerative
                                                                                                            regenerative           medicine:
                                                                                                                                           medicine:
                                                                                                                                    medicine:        A A 24.
                                                                                                                                                     A      24. Koh
                                                                                                                                                                  Koh YG,  YG, Choi
                                                                                                                                                                          YG,     ChoiYJ
                                                                                                                                                                                  Choi      YJ(2012)
                                                                                                                                                                                                 (2012)
                                                                                                                                                                                                  (2012)Infrapatellar
                                                                                                                                                                                                                Infrapatellar
                                                                                                                                                                                                              Infrapatellar         fatfat
                                                                                                                                                                                                                                    fat   pad-derived
                                                                                                                                                                                                                                          padpad-derived
                                                                                                                                                                                                                                                -derived mesenchymalmesenchymal
                                                                                                                                                                                                                                                              mesenclrymal              stemstem
                                                                                                                                                                                                                                                                                        stem    cell    therapy
                                                                                                                                                                                                                                                                                                         cell therapy
                                                                                                                                                                                                                                                                                                cell therapy
         Perspective. Li:
         Perspective.
        Perspective.          In:
                                In:Hematti
                                    Hematti
                                      Hematti    P,P,
                                                 P,  Keating
                                                        Keating
                                                     Keating         A
                                                                     A(2013)
                                                                         A (2013)
                                                                         (2013)      Mesenchymal
                                                                                          Mesenchymal
                                                                                      Meseucliymal                Stromal
                                                                                                                  StromalStromal Cells.
                                                                                                                                  Cells.Cells.
                                                                                                                                            Biology
                                                                                                                                                  Biology
                                                                                                                                            Biology               for knee
                                                                                                                                                                  for
                                                                                                                                                                 for   knee
                                                                                                                                                                       kneeosteoartl~ritis.
                                                                                                                                                                                osteoarthritis.
                                                                                                                                                                                 osteoarthritis.        Knee 19:
                                                                                                                                                                                                        Knee              902-907. [Crossref]
                                                                                                                                                                                                                   19: 902-90Z            [Crossref]
                                                                                                                                                                                                                                          [Crossref]
         and clinical
         and
         and   clinical
               clinicalapplications.
                            applications.
                              applications.Nem   New York:
                                                        York: HmnanaHumana Press   Press Pp. Pp. 3-16.
                                                                                             Pp.     3-16.
                                                                                                     3-16.
                                                                                                                                                            25. Pak
                                                                                                                                                            25.   Pak JJJ(2011)
                                                                                                                                                                  Pak       (2011)
                                                                                                                                                                             (2011)Regeneration
                                                                                                                                                                                        Regeneration
                                                                                                                                                                                          Regenerationof        ofofhuman
                                                                                                                                                                                                                    human
                                                                                                                                                                                                                      human     bones
                                                                                                                                                                                                                                bonesbones  in sup
                                                                                                                                                                                                                                            in  hip
                                                                                                                                                                                                                                                in hiposteonecrosis
                                                                                                                                                                                                                                                          osteonecrosis
                                                                                                                                                                                                                                                      osteonecrosis           andand
                                                                                                                                                                                                                                                                              and     human
                                                                                                                                                                                                                                                                                      human human cartilage
                                                                                                                                                                                                                                                                                                 cartilagecartilage
                                                                                                                                                                                                                                                                                                                 in in
                                                                                                                                                                                                                                                                                                                 in
  77.    Black LL,
         Black
   . Black         LL,
                   LL,Gaynor
                           Gaynor
                            GaynorS,I,I,Gehring
                                             Gehring
                                           Galuing      D,D, Adams Adams
                                                                Adarns       C, C,Aron
                                                                                  AroaAron  D, etD,
                                                                                                  et al.
                                                                                                       al.et (2007)
                                                                                                             al. (2007)
                                                                                                             (2007)        Effect
                                                                                                                            EffectEffect
                                                                                                                                       of adipose-
                                                                                                                                             of adipose-
                                                                                                                                            adipose   -           knee osteoarthritis
                                                                                                                                                                  knee
                                                                                                                                                                  knee     osteoarthritiswith
                                                                                                                                                                           osteoartluitis           withautologous
                                                                                                                                                                                                  with        autologous
                                                                                                                                                                                                           auto]ogous          adipose-tissue-derived
                                                                                                                                                                                                                                   adipose-tissue-derived
                                                                                                                                                                                                                               adipose-tissue-deaved                   stemstem
                                                                                                                                                                                                                                                                      stem       cells:
                                                                                                                                                                                                                                                                                 cells: cells:
                                                                                                                                                                                                                                                                                           a case
                                                                                                                                                                                                                                                                                              casea case
                                                                                                                                                                                                                                                                                                      series.
                                                                                                                                                                                                                                                                                                      series. series.
                                                                                                                                                                                                                                                                                                                  JJ
         derived mesenchymal
         derived
         derived       mesenchymal
                       mesenchymalstem       stem
                                               stemand
                                                     and
                                                       and regenerative
                                                                 regenerative
                                                           regenerative             cells
                                                                                   cells cells
                                                                                             on on
                                                                                            on     lameness
                                                                                                   lamenesslameness    in dogs
                                                                                                                      in     in dogs
                                                                                                                           dogs     with
                                                                                                                                     with with
                                                                                                                                             chronic
                                                                                                                                                   chronic
                                                                                                                                             chronic             Med Case
                                                                                                                                                                 ~lled    Case Rep Rep 5:  5: 296.
                                                                                                                                                                                               296. [CrossrefJ
                                                                                                                                                                                                       [Crossref]
                                                                                                                                                                                                       [Crossref]
         osteoarthritis of
         osteoarthritis
        osteoarthritis          ofofthe
                                    thethecoxofemoral
                                            coxofemoral
                                          coxofemoral           joints:
                                                                   joints:
                                                                joints:     aa randomized,
                                                                                a randomized,
                                                                                randomized,            double-blinded,
                                                                                                        doubledouble-blinded,
                                                                                                                     -blinded, multicenter,  multicenter,
                                                                                                                                      multicenter,
           onGolled trtrial.
        ccontrolled
         controlled       trial.
                            ial. Vet     Ther 8:
                                   Vet Ther     8: 272-284.
                                                    272-284. [Crossret]
                                                                     [Crossref]
                                                                     [Crossref]                   •                                                         26. Aust
                                                                                                                                                            26.   Aust
                                                                                                                                                                  Aust L,  L, Devlin
                                                                                                                                                                                DevlinB,
                                                                                                                                                                               Devlin        B,Foster
                                                                                                                                                                                                  FosterSJ,
                                                                                                                                                                                                 Foster        SJ,Halvorsen
                                                                                                                                                                                                             SJ,     Halvorsen
                                                                                                                                                                                                                    Halvorsen          YDC,
                                                                                                                                                                                                                                          YDC,
                                                                                                                                                                                                                                       YDC,       Hicok
                                                                                                                                                                                                                                                     Hicok
                                                                                                                                                                                                                                                  Hicok     K,K, et
                                                                                                                                                                                                                                                                  et al.
                                                                                                                                                                                                                                                                       et   al.
                                                                                                                                                                                                                                                                            (2004)
                                                                                                                                                                                                                                                                       al. (2004) (2004) YieldYield
                                                                                                                                                                                                                                                                                          Yield    of
                                                                                                                                                                                                                                                                                                   of human
                                                                                                                                                                                                                                                                                                         of human
                                                                                                                                                                                                                                                                                                         human
                                                                                                                                                                  adipose-derived
                                                                                                                                                                  adipose-derived
                                                                                                                                                                  adipose     -derived         adult
                                                                                                                                                                                                adultstem
                                                                                                                                                                                              adult      stem
                                                                                                                                                                                                            stemcells
                                                                                                                                                                                                                   cellscells
                                                                                                                                                                                                                            from
                                                                                                                                                                                                                             fr from
                                                                                                                                                                                                                                om liposuction
                                                                                                                                                                                                                                           liposuction
                                                                                                                                                                                                                                        liposuction        aspirates.
                                                                                                                                                                                                                                                               aspirates.
                                                                                                                                                                                                                                                            aspirates.         Cytotherapy 6:
                                                                                                                                                                                                                                                                               Cytod7erapy           6: 7-14.
                                                                                                                                                                                                                                                                                                           7-14.
  8. Koga
  8.    Koga H,
        Koga      H, Shimaya
                        ShimayaM,
                        Slvmaya         M,
                                         M,Muneta
                                              MunetaT,
                                             Muneta      T,T,   Nimura
                                                                   Nimura
                                                                Nimura         A, A,Morito
                                                                                         Morito
                                                                                    Morito       T,
                                                                                                 T, et etT,al.
                                                                                                             al.et (2008)
                                                                                                                    al. (2008)
                                                                                                                   (2008)       Local
                                                                                                                                LocalLocal adherent
                                                                                                                                                 adherent
                                                                                                                                           adherent             [[Crossref]
                                                                                                                                                                  [Crossref]
                                                                                                                                                                   CrossrefJ
       ttechnique
        technique
          echnique for   for
                          forhansplanting
                               transplanting
                                 transplanting     mesenchymal
                                                      mesenchymal
                                                   mesenchymal             stem
                                                                           stemstem cells
                                                                                    cells cells
                                                                                            as apotenfial
                                                                                            as   aaspotential
                                                                                                        a potential   trtreatment
                                                                                                                              treatment
                                                                                                                          eatment      of cartilage
                                                                                                                                       of   cartilage
                                                                                                                                               of cartilage
        defect. Arthritis
        defect.
       defect.     Arthritis Res   Res 77~er
                                          Ther 10:     R84.
                                                       R84.[CrossrefJ
                                                 10: R84.        [Crossref]
                                                                  [Crossref]                                                                                27. Caplan
                                                                                                                                                            27.   Caplan AI
                                                                                                                                                                  Caplan        AI(2009)
                                                                                                                                                                                    (2009)
                                                                                                                                                                                      (2009)Why   Whyare
                                                                                                                                                                                                Why       areareMSCsMSCstherapeutic?
                                                                                                                                                                                                                 MSCs           therapeutic?
                                                                                                                                                                                                                             therapeutic?          New
                                                                                                                                                                                                                                                   New  Newdata:
                                                                                                                                                                                                                                                            data:data:
                                                                                                                                                                                                                                                                     newnew    insight.
                                                                                                                                                                                                                                                                               insight.insight.
                                                                                                                                                                                                                                                                                            JJ Pilaw!
                                                                                                                                                                                                                                                                                               Pa1hol 217:  217:
                                                                                                                                                                 318-324. [Crossref]
                                                                                                                                                                 318324.         [Crossref]
                                                                                                                                                                                 [Crossref]
  9.
  9    Sato M,
       Sato
   . Sato        M, Uchida
                        UchidaK,
                        Uchida          K,Nakajima
                                           Nakajima
                                           Nakajima       H,H,    Miyazaki
                                                                      Miyazaki
                                                                   Miyazaki         T, T,
                                                                                    T,    Guerrero
                                                                                               Guerrero
                                                                                          Guerrero           AR,AR,
                                                                                                             AR,        et
                                                                                                                        et al.
                                                                                                                            al.et(2012)
                                                                                                                                   al. (2012)
                                                                                                                                  (2012)      Direct
                                                                                                                                               DirectDirect
       transplantation of
       transplantation
      transplantation             ofofmesenchymal
                                      mesenchymal
                                        mesenchymal       stem
                                                          stem  stem cells
                                                                     cellscells
                                                                              intointo
                                                                              into   thethe
                                                                                     the   knee
                                                                                           knee  knee joints
                                                                                                     joints  joints
                                                                                                                  of Hertley
                                                                                                                  of   Hartley
                                                                                                                          of Hartleystrainstrain
                                                                                                                                    strata    guinea
                                                                                                                                              guinea  guinea28.
                                                                                                                                                            28. Varna
                                                                                                                                                                 Varna
                                                                                                                                                                  Varma MI,   MI,Breuls
                                                                                                                                                                              M7,    BreulsRG,
                                                                                                                                                                                     Breuls      RG,Schouten
                                                                                                                                                                                                RG,       Schouten
                                                                                                                                                                                                       Schouten          TE,
                                                                                                                                                                                                                         TE,TE,Jurgens
                                                                                                                                                                                                                                    Jurgens
                                                                                                                                                                                                                                7urgens       JF,
                                                                                                                                                                                                                                               7F, JF,
                                                                                                                                                                                                                                                   Bandies
                                                                                                                                                                                                                                                         Bandies
                                                                                                                                                                                                                                                    Bontkes      HJ,
                                                                                                                                                                                                                                                                 H7, et  HJ,
                                                                                                                                                                                                                                                                         e[ al.
                                                                                                                                                                                                                                                                             al. et(2007)
                                                                                                                                                                                                                                                                                      al. (2007)
                                                                                                                                                                                                                                                                                  (2007)      Phenotypical
                                                                                                                                                                                                                                                                                                      Phenotypical
                                                                                                                                                                                                                                                                                              Phenotypical
       pigs with
       pigs    with
                withspontaneous
                        spontaneous
                         spontaneousosteoaRhritis.
                                            osteoarthritis.
                                              osteoarthritis.       Arthritis Res
                                                                    Arlhr~tis      Res Ther
                                                                                          Ther 14:  14: R31.R31.
                                                                                                            R31.[Crossreff
                                                                                                                      [Crossref]
                                                                                                                      [Crossref]                                 and
                                                                                                                                                                 and
                                                                                                                                                                 an  d functional
                                                                                                                                                                        fifunctional
                                                                                                                                                                           mctional characterization
                                                                                                                                                                                             characterization
                                                                                                                                                                                           cliazacterization             of of
                                                                                                                                                                                                                         of  freshly
                                                                                                                                                                                                                                 freshly
                                                                                                                                                                                                                             fr eslily     isolated
                                                                                                                                                                                                                                                isolated
                                                                                                                                                                                                                                           isolated      adipose
                                                                                                                                                                                                                                                              adipose
                                                                                                                                                                                                                                                         adipose       tissue-derived
                                                                                                                                                                                                                                                                        tissuetissue-derived
                                                                                                                                                                                                                                                                                  -derived stem  stem stem cells.
                                                                                                                                                                                                                                                                                                           cells. cells.
                                                                                                                                                                 Stem CeJIs
                                                                                                                                                                 Stem      Cells DenDev 16:       91-104. [CrossrefJ
                                                                                                                                                                                            16: 91-104.          [Crossref]
                                                                                                                                                                                                                 [Crossref]
  10. Strioga
  ]0.  Strioga M,
       Strioga         M,Viswanathan
                            Viswanathan
                             Viswanathan         S,S,S,
                                                      Darinskas
                                                        Darinskas
                                                     Daz~inskas           A, A,
                                                                         A,     Slaby
                                                                               SlabySlaby  0, Michalek
                                                                                          0,    0, Michalek
                                                                                                Michalek            JJ (2012)
                                                                                                                         (2012)
                                                                                                                           J (2012) Same
                                                                                                                                    Same   Sameor not
                                                                                                                                              or   not
                                                                                                                                                     or not
      tthe
       thehe same?
               same?
               sazne7 Comparison
                             Comparison
                             Comparison of        ofofadipose
                                                        adipose
                                                       adipose        tissue-derived
                                                                          tissue-derived
                                                                        tissue    -derived versus       versus
                                                                                                    versus        bone
                                                                                                                    bone bone
                                                                                                                            marrow-derived
                                                                                                                                   marrow-derived 29.
                                                                                                                               mazrow-derived               29. Ross
                                                                                                                                                                  Ross A4H,MH,
                                                                                                                                                                           MH, Pawlu~a
                                                                                                                                                                                    Pawlina
                                                                                                                                                                                     PawlinaW      WW(20l
                                                                                                                                                                                                        (2011)
                                                                                                                                                                                                          (2011) I) Histology:
                                                                                                                                                                                                                         Histology:a aText
                                                                                                                                                                                                                     Histology:                 Text
                                                                                                                                                                                                                                             Text    and
                                                                                                                                                                                                                                                      andandAtlas.
                                                                                                                                                                                                                                                                Atlas.
                                                                                                                                                                                                                                                             Atlas.      6-th
                                                                                                                                                                                                                                                                         6-th6-th ed.
                                                                                                                                                                                                                                                                                  ed. ed.
                                                                                                                                                                                                                                                                                        Wolters
                                                                                                                                                                                                                                                                                             Wolters
                                                                                                                                                                                                                                                                                         Walters      Kluver:Kluver:
                                                                                                                                                                                                                                                                                                       Kluver:
       mesenchymal
       mesenchymal
       mesenchymal stem         stem
                                 steman and
                                         and  stromal
                                                stromal
                                           d stromal     cells.
                                                         cells.cells.Stem Cells
                                                                     Stem      Ce!!s Des,       21: 2724-2752. [Crossref]
                                                                                        Dev 21:2724-2752.                     [Crossref]
                                                                                                                              [Crossref]                          Lippincott Williams
                                                                                                                                                                  Lippincott
                                                                                                                                                                 Lippincott         Williams
                                                                                                                                                                                     Williams&Wilkins.
                                                                                                                                                                                                    &&Wilkins.
                                                                                                                                                                                                           Wilkins.      Pp.
                                                                                                                                                                                                                         Pp.Pp.98-104.
                                                                                                                                                                                                                                  98-104.
                                                                                                                                                                                                                               98-104.
  11.  Centeno C7,
       Centeno
  ll . Centeno   CJ,
                  CJ,Sclmltz
                       Schultz
                         SchultzJR,
                                  JR,
                                   JR,Cheever
                                         Cheever
                                      Cheevar    M,M,
                                                 n-I, Freeman
                                                         Freeman
                                                      Freeman     M, M,Faulkner
                                                                            Faulkner
                                                                       Faulkner     S, etetS,
                                                                                    S,     al.
                                                                                            al. et(2011)
                                                                                                  (2011)
                                                                                                    al. (2011)
                                                                                                          Safety
                                                                                                           Safety Safety
                                                                                                                         30. O'Neil
                                                                                                                         30. O'Neil
                                                                                                                             O'Neil CIC,
                                                                                                                                      CIC,Hanlon
                                                                                                                                      CK,    Hanlon
                                                                                                                                             Hanlon7T,
                                                                                                                                                     IT,
                                                                                                                                                       IT,Marcum
                                                                                                                                                            Marcum
                                                                                                                                                          Marcum          ZAZA
                                                                                                                                                                         ZA  (2012)
                                                                                                                                                                                (2012)
                                                                                                                                                                             (2012)   Adverse
                                                                                                                                                                                         Adverse
                                                                                                                                                                                       Adverse  effects
                                                                                                                                                                                                     effects
                                                                                                                                                                                                 effects  of analgesics
                                                                                                                                                                                                               of analgesics
                                                                                                                                                                                                              analgesics      commonly
                                                                                                                                                                                                                                   commonly
                                                                                                                                                                                                                              cavmonly
       and
       and
       an d complications
            complicationsreportn~g
            complications      reporting
                                 reporting update
                                              update
                                           update     on
                                                      on on
                                                          the
                                                           thethe
                                                               re-implantation
                                                                   re-implantation
                                                                re -implantation      of
                                                                                       of culture-expanded
                                                                                             of culture-expanded
                                                                                            culture-expa~~ded
                                                                                                                             used by
                                                                                                                             used
                                                                                                                             used  by
                                                                                                                                   by older
                                                                                                                                       olderadults
                                                                                                                                       older   adultswith
                                                                                                                                              adults  withosteoarthritis:
                                                                                                                                                     with     osteoarthritis:
                                                                                                                                                           osteoarthritis:     focus
                                                                                                                                                                               focusfocus
                                                                                                                                                                                       on non-opioid
                                                                                                                                                                                          on  non-opioid
                                                                                                                                                                                          non-opioid     and
                                                                                                                                                                                                         an d and
                                                                                                                                                                                                              opioid
                                                                                                                                                                                                              opioidopioid
                                                                                                                                                                                                                        analgesics.
                                                                                                                                                                                                                        an     analgesics.
                                                                                                                                                                                                                           algesics.  Am
                                                                                                                                                                                                                                      Anv
       mesenchymal
       mesenchymal
       mesenchymal stem  stemcells
                        stem  cells
                               cellsusing
                                     usingautologous
                                    using autologous
                                            autologousplatelet
                                                         platelet
                                                           plateletlysate
                                                                      lysate
                                                                  lysate   technique.
                                                                               technique.
                                                                           technique.     Carr Stem Cell
                                                                                          CurrSlent           Res
                                                                                                         Ce!/Res
                                                                                                                             J Geriatr   Pharmacather 10:
                                                                                                                               GeriatrPhanimcathw~              331-342. [Crossreff
                                                                                                                                                          I0: 331-34?.        [Crossref]
                                                                                                                                                                              [Crossref]
       Ther 6:368-378.
        Then 6: 368-378. [Crossref]
                            [Crossref]
                                    [CrossrefJ

  12.
  12. Mizuno
        Mizuno
        Mizmio H,   H,Tobita
                        TobitaM,
                        Tohita   M,M,Uysal
                                        UysalAC
                                       Uysal  ACAC(2012)
                                                    (2012)
                                                      (2012)Concise
                                                               Concisereview:
                                                             Concise        review:
                                                                          review:      Adipose-derived
                                                                                         Adipose-derived
                                                                                       Adipose   -derived stem  stemstemcells
                                                                                                                        ce ll cells
                                                                                                                              s     31. Mason
                                                                                                                                    31.  Mason
                                                                                                                                         Mason C,   C,Manzotti
                                                                                                                                                        ManzottiE
                                                                                                                                                        Manzotti     EE(2010)
                                                                                                                                                                        (2010)
                                                                                                                                                                           (2010)Regenerative
                                                                                                                                                                                        Regenerative
                                                                                                                                                                                      Regenerative      medicine
                                                                                                                                                                                                           medicine
                                                                                                                                                                                                        medicine  cell
                                                                                                                                                                                                                  cell cell
                                                                                                                                                                                                                        therapies:
                                                                                                                                                                                                                             therapies:
                                                                                                                                                                                                                         therapies:   numbers
                                                                                                                                                                                                                                         numbers
                                                                                                                                                                                                                                      numbers     of units
                                                                                                                                                                                                                                                  of    of units
                                                                                                                                                                                                                                                      units
        as aa novel
       as     novel
              noveltool
                      tool
                       toolfor
                            for
                             forfuture
                                figure
                                  figureregenerative
                                         regenerative
                                          regenerative    medicine.
                                                            medicine.
                                                          medicine.    Stem Cells
                                                                       Stem             30: 804-810.
                                                                                Cells 30:    804-810. [CrossrefJ
                                                                                                          [Crossref]
                                                                                                          [Crossref]                     manufactured
                                                                                                                                         manufactured
                                                                                                                                         manufactured         and
                                                                                                                                                                and
                                                                                                                                                              and  patients
                                                                                                                                                                      patients
                                                                                                                                                                   patients      trtreated
                                                                                                                                                                                       treated
                                                                                                                                                                                     eated    between
                                                                                                                                                                                                   between
                                                                                                                                                                                              between    1988
                                                                                                                                                                                                         19881988
                                                                                                                                                                                                               and
                                                                                                                                                                                                               and and
                                                                                                                                                                                                                    2010.
                                                                                                                                                                                                                    2010.2010.Regen Med 5:
                                                                                                                                                                                                                              Regen          5: 307-313.
                                                                                                                                                                                                                                                307-313.
                                                                                                                                        [[Crossref]
                                                                                                                                         [Crossref]
                                                                                                                                          Crossret]
  13.  Yoshimura K,
       Yoshimura
  1 3. Yoshimura        K,
                         K,Suga
                           Suga
                              SugaH,H,EtoEtoH
                                        Eto  HH(2009)
                                                  (2009)Adipose-derived
                                               (2009)      Adipose-derived
                                                          Adipose    -derived stem/progenitor
                                                                                   stemstem/progenitor
                                                                                          progenitor     cells:
                                                                                                         cells: cells:
                                                                                                                   rolesroles
                                                                                                                   roles    in
                                                                                                                            in in
       aadipose
        adipose    tissue
                    tissueremodeling
         dipose tissue     remodeling
                             remodelingan   and
                                             andpotential
                                                   potential
                                              d potential   useuse
                                                            use   forfor
                                                                  for  soft
                                                                       soft soft
                                                                              tissue
                                                                              tissuetissue
                                                                                        augmentation.
                                                                                            augmentation.
                                                                                        augmentation.       Regen
                                                                                                             RegenRegen Med Med     32.
                                                                                                                                    32.  Culme-Seymour
                                                                                                                                         Culme-Seymour
                                                                                                                                         Culme-Seymour           El,
                                                                                                                                                                   El,Davie
                                                                                                                                                                 E7,    DavieNL,
                                                                                                                                                                      Davie         NL,Brindley
                                                                                                                                                                                           Brindley
                                                                                                                                                                                          Brindley   DA,
                                                                                                                                                                                                       DA,
                                                                                                                                                                                                     DA,   Edwards-Parton
                                                                                                                                                                                                             Edwards-Parton
                                                                                                                                                                                                           Edwazds-Parton        S, Mason
                                                                                                                                                                                                                                 S,  S, Mason
                                                                                                                                                                                                                                    Mason    C (2012)
                                                                                                                                                                                                                                                (2012)
                                                                                                                                                                                                                                                  C (2012) A
                                                                                                                                                                                                                                                           A A
       4: 265-273.
       4:  265-273. [Crossreff
                        [Crossref]
                        [Crossref]                                                                                                       decade of
                                                                                                                                         decade
                                                                                                                                         decade     of
                                                                                                                                                    of cell
                                                                                                                                                        cell therapy
                                                                                                                                                       cell  therapy
                                                                                                                                                              therapyclinical
                                                                                                                                                                          clinical?tats
                                                                                                                                                                        clinical      trials
                                                                                                                                                                                         trials(2000-2010).
                                                                                                                                                                                                 (2000-2010).
                                                                                                                                                                                              (2000-2010).    Regen Med
                                                                                                                                                                                                              Regen    Med 7:7: 455-462.
                                                                                                                                                                                                                                  455-462. [CrossrefJ
                                                                                                                                                                                                                                            [Crossref]
                                                                                                                                                                                                                                            [Crossref]




  Copyright: ©2017
  Copyright:
  Copyright:         ©2017Michalek
                     X2017 MichalekJ.J.J.This
                           Michalek        This
                                          Tliis   isis is
                                                       an
                                                        a~ian
                                                            open-access
                                                               open-access
                                                             open -access article
                                                                               article
                                                                            az ticle   distributed
                                                                                             distributed
                                                                                        distributed  under
                                                                                                     widerunder
                                                                                                           the
                                                                                                            the terms
                                                                                                                   the terms
                                                                                                                 terms  of
                                                                                                                        of the
                                                                                                                            tl ~eof
                                                                                                                                 Creative
                                                                                                                                    the Creative
                                                                                                                                  Creative Commons
                                                                                                                                           CommonsCommons
                                                                                                                                                    Attribution
                                                                                                                                                     AttributionAttribution
                                                                                                                                                                    License,
                                                                                                                                                                    License, License,
                                                                                                                                                                             which
                                                                                                                                                                             which permits
                                                                                                                                                                                      whichunrestricted
                                                                                                                                                                                   permits  permits unrestricted
                                                                                                                                                                                           unrestricted
  use, distribution,
  use, distribution,
       distribution,an   and
                          andreproduction
                               reproduction
                           d reproducrion      in any
                                               in    inyany
                                                    an      medium,
                                                                medium,
                                                            medium,    provided
                                                                            provided
                                                                       provided      the original
                                                                                     the     the original
                                                                                           original authorauthor
                                                                                                    author  and source
                                                                                                            and   source
                                                                                                                    and source
                                                                                                                          are credited.
                                                                                                                          aze   credited.
                                                                                                                                    are credited.



  Glob Szrrg,
  Glob        2017
       Surg, 2017                            doi: 10.15761/GOS.1000163
                                             doi:  10.15761/GOS.1000163
                                             doi:10.15761/GOS.1000163                                                                                                                                                                                                         Volume 3(3):9-9
                                                                                                                                                                                                                                                                              Volume
                                                                                                                                                                                                                                                                              Volume 3(3):
                                                                                                                                                                                                                                                                                      3(3): 9-9
                                                                                                                                                                                                                                                                                             9-9
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 129 of
                                      132




                        EXHIBIT 1
                        EXHIBIT
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 130 of
                                      132




    Photos of adipose
    Photos of         tissue (from
              adipose tissue (from Lipogems
                                    Lipogems Co.)
                                             Co.)




     ~~
    ,- .,
  . ~           . -. a ti
            -'. -.~




                     ~               ~.
                     - Pedryle''
                                   ~.~
                                         is.
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 131 of
                                      132




                                        Adlpocyle
                                                        ~~ ~        ASC
                        ' Fl broblasl                     L

                                                 ~..    ~• ► i

                         //

                    /                        '         • •7 +




          Pencyta




              i~




                                                         „ ......
                                        yet
                                        yet
                                                                     I        .




                                              Adipose-derivid stem
                                              Adipose-derivid  stemc.dls
                                                                    c.dls
         Pre-adipocytes
         Pre-adipocytes
                                           Endothelial cells
                                           Endothelial  cells            Tells
                                 4 kr,
                                   kr,         Pericytes
                                               Pericytes                 Eoslnophlls
                                                                         Eoslnophlls

                                              Macrophages
                                              Macrophages                NLutrophile
                                                                         NLutrophile
           "Acliporytes
           "Acliporytes
Case 0:18-cv-61047-UU Document 45-5 Entered on FLSD Docket 03/11/2019 Page 132 of
                                      132


                                   CERTIFICATE OF SERVICE

         I hereby certify that I caused a copy of the foregoing Expert Report to be delivered this

  22nd day of January, 2019, to all counsel of record via electronic mail.

                                                       /s/Mary M. Gardner
                                                       Mary M. Gardner


                                          SERVICE LIST

   Roger J. Gural                                        James A. Weinkle
   Trial Attorney                                        Assistant United States Attorney
   Consumer Protection Branch                            Office of the United States Attorney
                                                                   th
   United States Department of Justice                   99 N.E. 44th Street, Suite 300
   P.O. Box 386                                          Miami, FL
                                                                 FL 33132
   Washington,  DC 20044
   Washington, DC                                        james.weinkle@usdoj.gov
                                                         james.weinkle@usdolgov
   Roger.gural@usdoj.gov
                                                         Counsel for United States of America
   Counsel for United States of America

   Of Counsel:

   Rebecca K. Wood
   Chief Counsel
   Food and Drug Administration

   Perham Gorji
   Deputy Chief Counsel for Litigation

   Michael D. Helbing
   Associate Chief Counsel for Enforcement
   United States Dept. of Health and Human Services
   Office of the General Counsel
   White Oak 31, Room 4426A
   10903 New Hampshire Avenue
   Silver Spring,
          Spring, MD
                  MD 20993-0002




                                                  16
